                  Case 19-12378-KBO           Doc 1281       Filed 01/01/21      Page 1 of 280

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801

In Re:                                                       Chapter: 7
Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326
 EIN: 27−1758111                                             Case No.: 19−12378−KBO




                                          NOTICE OF CONVERSION

NOTICE IS HEREBY GIVEN that the debtor(s) chapter 11 petition has been converted to a chapter 7 petition on
12/15/20.




                                                                            Una O'Boyle, Clerk of Court
Related J/A Debtors are listed below

19−12369                   Dura G.P.                                                       38−3638092
19−12370                   NAMP, LLC                                                       27−1573693
19−12371                   Dura Automotive Systems Cable Operations LLC                    27−1937052
19−12372                   Dura Fremont LLC                                                30−0221252
19−12373                   Dura Mexico Holdings, LLC                                       27−1764188
19−12374                   Dura Operating, LLC                                             32−0302304



NOTE: If you previously filed a Proof of Claim in this case, you do not need to file another Proof of Claim. If you
previously filed a Motion/Request for Allowance and/or payment of an administrative expense claim that has not yet
been ruled upon, you will receive written notice in the future when your administrative expense claim(s) will be
scheduled for hearing.


Dated: 12/30/20
(VAN−031)
                           Case 19-12378-KBO                      Doc 1281            Filed 01/01/21              Page 2 of 280
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 19-12378-KBO
Dura Automotive Systems, LLC                                                                                           Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: SH                                                                   Page 1 of 279
Date Rcvd: Dec 30, 2020                                               Form ID: van031                                                      Total Noticed: 13039
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

++++             Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                 addresses.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 01, 2021:
Recip ID                 Recipient Name and Address
db                     + Dura Automotive Systems, LLC, 1780 Pond Run, Auburn Hills, MI 48326-2752
aty                    + ALISON J WIRTZ, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 300 NORTH LASALLE STREET, CHICAGO, IL
                         60654-5412
aty                    + CASEY JAMES MCGUSHIN, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 300 NORTH LASALLE STREET,
                         CHICAGO, IL 60654-5412
aty                    + CHRISTOPHER MARCUS PC, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 601 LEXINGTON AVENUE, NEW
                         YORK, NY 10022-4611
aty                    + CHRISTOPHER S KOENIG, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 300 NORTH LASALLE STREET,
                         CHICAGO, IL 60654-5412
aty                    + FRED ANTHONY HILOW, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 300 NORTH LASALLE STREET,
                         CHICAGO, IL 60654-5412
aty                    + GREGORY F PESCE, KIRKLAND & ELLIS LLLP, 300 NORTH LASALLE, CHICAGO, IL 60654-5412
aty                    + GREGORY F PESCE, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 300 NORTH LASALLE STREET, CHICAGO, IL
                         60654-5412
aty                    + MEGAN REED SELIBER, US Trustee's Office, 701 Broadway, Suite 318, Nashville, TN 37203-3966
aty                    + NATALIE M. COX, US DEPT OF JUSTICE, OFFICE OF THE US TRUSTEE, 701 BROADWAY, STE 318, NASHVILLE, TN
                         37203-3966
aty                    + RACHEL MARIE BAZINSKI, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 601 LEXINGTON AVENUE, NEW
                         YORK, NY 10022-4611
aty                    + RYAN BLAINE BENNETT PC, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 300 NORTH LASALLE STREET,
                         CHICAGO, IL 60654-5412
aty                    + STEPHEN C HACKNEY PC, KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTL LLP, 300 NORTH LASALLE STREET,
                         CHICAGO, IL 60654-5412
aty                    + WILLIAM L NORTON, III, BRADLEY ARANT BOULT CUMMINGS LLP, PO BOX 340025, NASHVILLE, TN 37203-0025
15618835                 1035065 Ontario Inc., Dino, 50 Keith Rd., Bracebridge ON P1L 1W6 Canada
15618836               + 1200 RXR Plaza, 1200 RXR Plaza, Uniondale, NY 11556-1201
15618837               + 1ST QUALITY LLC, PO BOX 519, GARDEN CITY, MI 48136-0519
15618838               + 1ST QUALITY LLC, RYAN SWIDAN, PO BOX 519, GARDEN CITY, MI 48136-0519
15618839               + 2 K TOOL, LLC., 3025 MADISON AVE S.E., WYOMING, MI 49548-1209
15618840               + 2 K TOOL, LLC., Amanda Smith and Heidi Smith, 3025 Madison Ave S.E., Wyoming, MI 49548-1209
15618841               + 2 Watts Cleaning, Belinda Watts, 122 Oldham Drive, Carthage, TN 37030-1046
15618842               + 2703 E. Avalon Ave, PO Box 2570, Muscle Shoals, AL 35662-2570
15618843               + 2K TOOL, 3025 MADISON AVE SE, GRAND RAPIDS, MI 49548-1209
15618844               + 2M Solutions, Inc, DBA 2MCCTV.com, 802 Greenview Dr, Grand Prairie, TX 75050-2438
15618845               + 3 Dimensional Services, 2547 Product Dr., Rochester Hills, MI 48309-3806
15618846               + 3 Dimensional Services, Scot Duffie, Tan Industrial Park, 2547 Product Drive, Rochester Hills, MI 48309-3806
15618847               + 3-D Sales Inc, Mike Carrell and Barbara Zielinski, 604 Smith St, Algonac, MI 48001-1441
15618848               + 300 Below Inc, Susan Brown, 2999 E Parkway Dr, Decatur, IL 62526-5257
15618849               + 3D SYSTEMS INC, 333 THREE D SYSTEMS CIRCLE, ROCK HILL, SC 29730-7811
15618850               + 3D Systems Inc, Customer Service and Cindy Stacks, 333 Three D Systems Circle, Rock Hill, SC 29730-7811
15618851               + 3D Systems Inc., Dorothy Gambrell, 3535 Waynesboro Hwy, Lawrenceburg, TN 38464-6894
                     Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 3 of 280
District/off: 0311-1                                         User: SH                                                               Page 2 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15618852        +   3DCS, 5750 NEW KING DRIVE, SUITE 330, TROY, MI 48098-2696
15618853        +   3GM Extrusion LLC, Abel Garcia, 3000 West Business 83, Suite D, McAllen, TX 78501-8230
15618854        +   3M Company, Betty Westburg, Automotive Engineered System, St. Paul, MN 55144-0001
15618855        +   3M Company, Wendy Wiese, 710 N. State St., Fairmont, MN 56031-3851
15618856        +   43 Fabrication LLC, Jimmie Maynard, PO Box 1159, Lewisburg, TN 37091-0159
15618858        +   501K Recycling LLC., Kiley Pearson, 565 Beaver Creek Road, Huntingdon, TN 38344-6301
15618859        +   A & D Plastics, Inc., Jerry Jagacki, 1255 S. Mill, Plymouth, MI 48170-4318
15618860            A A Jansson Inc, 2070 Airport Road, Waterford, MI 48327-1204
15618861        +   A Lock & Security, 8505 Bay Center Rd, Jacksonville, FL 32256-7467
15618862        +   A Lot A Clean Inc, Jon Geiman and Elizabeth, 810 N State St, Stanton, MI 48888-9708
15618863        +   A Pal-King Co, 1300 W Beaver Street, Jacksonville, FL 32209-7633
15618864            A RAYMOND TINNERMAN, 686 PARKDALE AVE NORTH., HAMILTON ON L8H 5Z4 CANADA
15618871            A RAYMOND TINNERMAN-LOGNSPRT, 800 W. CR 250 S., PO BOX 660, LOGANSPORT, IN 46947-0660
15618866        +   A Raymond Tinnerman, Sales, 3091 Research Dr., Rochester Hills, MI 48309-3581
15618865            A Raymond Tinnerman, Melissa Haley, 686 Parkdale Ave North., Hamilton ON L8H 5Z4 Canada
15618867        +   A Raymond Tinnerman Automtive Inc., 2474 Devondale, Rochester Hills, MI 48309-3645
15618868        +   A Raymond Tinnerman-Brnswick, Darla Pachana, PO Box 10, Brunswick, OH 44212-0010
15618869            A Raymond Tinnerman-Brunswck, Andrew Lawrence, PO Box 10, Brunswick, OH 44212-0010
15618870        +   A Raymond Tinnerman-Flmgsbrg, 525 Mt Carmel Ave, Flemingsburg, KY 41041-1356
15618872        +   A Raymond Tinnerman-Lognsprt, Vince Rhodes, 800 W. CR 250 S., Logansport, IN 46947-8269
15618873        +   A&B Flooring, Inc., 10095 State Road 120 West, PO Box 65, Orland, IN 46776-0065
15618874        +   A&E lOCK AND sAFE, Craig Smith, 130 Packard Ave SE, Grand Rapids, MI 49503-4448
15618875        +   A&H Enterprises, Joey Hardin, 1319 Turnpike, Summertown, TN 38483-7255
15618876        +   A&L Great Lks Laboratories, 3505 Conestoga Drive, Fort Wayne, IN 46808-4414
15618877        +   A&P Roofing, Alan Staggs and Phillip, 71 Mt Lebanon Rd, Lawrenceburg, TN 38464-6524
15618878        +   A&W Communications, April Ziems, 1918 Southridge Drive, Jefferson City, MO 65109-2049
15618879        +   A-1 Chemical Products, 1634 N. Parkway, Jackson, TN 38301-3634
15618880            A-1 Health & Safety Educatio, PO Box 1302, Sterling Heights, MI 48311-1302
15618881        +   A-Brite Plating Co., Brenda Korth, 3000 W. 121st St., Cleveland, OH 44111-1639
15618882        +   A-L-L Equipment, Eric Welser, Stateline Division, PO Box 909, Moline, IL 61266-0909
15618883        +   A-N-R Door Systems, Russel Keen, 5151 Sunbeam Road, Suite 15, Jacksonville, FL 32257-6136
15618884        +   A-One Lumber Co., LLC, 6079 N.First Street, Milan, TN 38358-5529
15618885        +   A-Z Office Resource Inc, Julie Taylor and Amanda cates, 809 S Garden Street, Columbia, TN 38401-3225
15618886        +   A. RAYMOND TINNERMAN, 800 W. CR 250 S P.O. BOX 660, LOGANSPORT, IN 46947-0660
15618888            A. Schulman, Inc. (a LyondellBasell comp, Shannon MartinFinkelstein Alvarado Dunne, Mark S. Finkelstein, 1001 McKinney St., Ste
                    1100, Houston, TX 77002-6424
15618887        +   A. Schulman, Inc. (a LyondellBasell comp, Attn: Ingrid Ros, Director Global Credit, LyondellBasell Global Credit Services, 1221
                    McKinney St Ste300, Houston, TX 77010-2036
15618889            A.I.A.G., 4400 Town Ctr, Southfield, MI 48075-1104
15618890        +   A.M.R. Inc., Mark Achatz and Jodi Dunsmore, 671 Hathaway, East China, MI 48054-1539
15618891            A.P. Microelectronic GmbH, Christian Meier and Klaus Priewe, Minderheideweg 2, Minden 32425 Germany
15618892            A.R. Services, PO Box 247, Grimsby ON L3M 4G5 Canada
15618893        +   A.S. Plus Industries, Inc., Sarita Hingorani, 34728 Centaur, Clinton Township, MI 48035-3701
15618894            A2Z Industrial Equipment, Benito Hinojosa, 2335 E. International St, Brownsville, TX 78521
15618895        +   AAA Plating, 3141 Ambrose Avenue, Nashville, TN 37207-4711
15618896        +   AACOA EXTRUSIONS, 2005 MAYFLOWER RD, NILES, MI 49120-8625
15618897        +   AACOA Extrusions Inc., Attn: Robert Cantrell, 25 Bonnell Street, Newnan, GA 30263-1603
15618899        +   AACOA Inc, 2551 CR 10 West, Elkhart, IN 46514-8786
15618900        +   AARON INC, 33674 KELLY ROAD, CLINTON TOWNSHIP, MI 48035-4844
15618904            AB Automotive Electronics, Longwood Drive, Forest Farm, Cardiff, South Wales CF14 7HY United Kingdom
15618905        +   ABA-PGT Inc., Jean Swanson and Pete Burgess, 10 Gear Drive, Manchester, CT 06042-8907
15618906        +   ABB Flexible Automation, 1250 Brown Road, Auburn Hills, MI 48326-1507
15618910        +   ABC Bus Companies Inc, Jean Stassen, 1506 30th St NW, Faribault, MN 55021-1800
15618911        +   ABC Companies, 17469 West Colonial Drive, Winter Garden, FL 34787-9710
15618912        +   ABC Employment Holdings, LLC, Coface North America Insurance Company, 650 College Road East, Suite 2005, Princeton, NJ
                    08540-6779
15618913        +   ABDULKADIR, ABUBAKAR, 1768 Washtenaw Rd, Ypsilanti, MI 48197-2040
15618920            ABREU ADVOGADOS, AV. INFANTE D. HENRIQUE, 26, LISBOA 1149-096 PORTUGAL
15618928        +   AC Graphics Signs & Printing, Solutions, 963 N M-18, Gladwin, MI 48624-9201
15618929            AC Omex Manufacturing ULC, Rick/Wendy, PO Box 546, Stratford ON N5A 6T7 Canada
15618930            AC Precision Components, 730 Fountain St. N., Cambridge ON N3H 4R7 Canada
15618935        +   ACCOUNTEMPS, 305 W BIG BEAVER RD STE 201, TROY, MI 48084-5223
15618940        +   ACCU-RITE INDUSTRIES, INC., 51047 ORO DRIVE, SHELBY TWP, MI 48315-2912
                      Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 4 of 280
District/off: 0311-1                                        User: SH                                                             Page 3 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15618943             ACCU-SORT, INC., 2495 WALKER COURT, NIAGRA FALLS ON L2J 0A2 CANADA
15618959             ACE American Insurance Company, Duane Morris LLP, Wendy M. Simkulak, Esquire, 30 S. 17th Street, Philadelphia, PA 19103-4196
15618960             ACE American Insurance Company, Wendy M. Simkulak, Esquire, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
15618957        +    ACE American Insurance Company, c/o Chubb f/k/a ACE, Attn: Collateral Manager, 436 Walnut Street, Philadelphia, PA 19106-3703
15618961        +    ACE MACHINE & METAL FAB CO, 629 CORNELIA COURT, NASHVILLE, TN 37217-1136
15618963        +    ACE Machine & Metal Fab Co, Perry Hytken, 629 Cornelia Court, Nashville, TN 37217-1136
15618967        +    ACE Paper Products Company, Wendy Smith, PO Box 720, Monroe, MI 48161-0720
15618971             ACEWAY INDUSTRIES LTD, RM 1118-1119, 11F, TWR A, REGENT CTR, 63 WO YI HOP RD, KWAI CHUNG, NT HONG KONG
15618977        +    ACK CONTROLS/TOYOTA RESALE, 2600 HAPPY VALLY ROAD, GLASGOW, KY 42141-9063
15618976        +    ACK Controls, Maki Zaffuto and Sonda Huffman, 2600 Happy Valley Road, Glasgow, KY 42141-9063
15618978        +    ACK Controls/Toyota Resale, Maki Zaffuto and Sonda Huffman, 2600 Happy Vally Road, Glasgow, KY 42141-9063
15618979        +    ACKLEY, JOHN, 3991 County Road 1645, Cairo, MO 65239-2035
15618983             ACME MANUFACTURING COMPANY, 4240 N ATLANTIC BLVD, AUBURN HILLS, MI 48326-1578
15618984        +    ACME SCREW COMPANY, PO BOX 906, 1201 WEST UNION AVENUE, WHEATON, IL 60187-4869
15618988             ACOM Solutions, 2850 E 29th Street, Long Beach, CA 90806-2313
15618992         +   ACT Test Panels LLC, Customer Service and Tasha Kelley, 273 Industrial Drive, Hillsdale, MI 49242-1078
15618993        #+   ACTIFY INC, 101 CALIFORNIA STREET, SUITE, SAN FRANCISCO, CA 94111-5818
15618998             ACTION MOLD & MACHING, 3120 KEN-O-SHA INDUSTRIAL CT SE #1360, GRAND RAPIDS, MI 49508
15618999             ACTION MOLD & MACHINING, INC, 3120 KEN-O-SHA INDUSTRIAL SE, GRAND RAPIDS, MI 49508
15619004        +    ACTIS, KIMBERLY, 21390 WEDGE, MACOMB, MI 48042-4338
15619013        +    ADAC Plastics Inc, William Moran, 5920 Tahoe Dr, S.E., Grand Rapids, MI 49546-7123
15619014        +    ADAIR, MELANIE, 109 Thomas Drive, Columbia, TN 38401-3800
15619026        +    ADCO Circuits, Inc., Dean Lehocky and Darlene Wojtanowski, 2868 Bond Street, Rochester Hills, MI 48309-3514
15619039        +    ADIENT, 49200 HALYARD DRIVE, PLYMOUTH, MI 48170-2481
15619049             ADIENT MEXICO,, AUTOMOTRIZ S.deR.L.deC.v, DAVID ALFARO SIQUEIRO 104 COL., San Pedro GarzaGarci 66269 Mexico
15619057       ++    ADOBE INC, ATTN CREDIT DEPARTMENT, 345 PARK AVENUE, SAN JOSE CA 95110-2704 address filed with court:, ADOBE,
                     345 PARK AVE, SAN JOSE, CA 95110-2704
15619058             ADP Inc, PO Box 80419, Indianapolis, IN 46280-0419
15619059        +    ADRAGNA, GERALD, 38967 HARRISON DR, STERLING HTS, MI 48310-3208
15619061        +    ADVANCE FREIGHT TRAFFIC SERV, 50845 MOUND ROAD, SHELBY TWP, MI 48317-1322
15619065        +    ADVANCED AUTO TRENDS, 3485 METAMORA ROAD, OXFORD, MI 48371-1619
15619064        +    ADVANCED AUTO TRENDS, 2230 METAMORA RD, OXFORD, MI 48371-2347
15619071        +    ADVANCED CONTROL SOLUTIONS, 1400 WILLIAMS DR, MARIETTA, GA 30066-6288
15619075        +    ADVANCED DECORATIVE SYSTEMS, 4705 INDUSTRIAL DRIVE, MILLINGTON, MI 48746-9300
15619082     ++++    ADVANCED ENVIRONMENTAL LAB, 6681 SOUTHPOINT PKWY, JACKSONVILLE FL 32216-0923 address filed with court:,
                     Advanced Environmental Lab, 6601 Southpoint Parkway, Jacksonville, FL 32216
15619083        +    ADVANCED FABRICATION TECH, 687 BRYNE INDUSTRIAL DR. NE, ROCKFORD, MI 49341-1085
15619104        +    AEBLY, TERRINA, 213 E SILK, MT CARROLL, IL 61053-1417
15619105        +    AEC, INC., 1100 E WOODFIELD RD, SUITE 550, SCHAMBURG, IL 60173-5135
15619107        +    AEES Inc., 211 N Loop 1604 E, Suite 290, San Antonio, TX 78232-1252
15619108        +    AERC Recycling Solutions, 4317-J Fortune Place, West Melbourne, FL 32904-1509
15619110        +    AEROHIVE, 6480 VIA DEL ORO, SAN JOSE, CA 95119-1208
15619113        +    AEROSPACE LUBRICANTS, INC., 1600 GEORGESVILLE ROAD, COLUMBUS, OH 43228-3616
15619117             AEROTEK COMMERCIAL STAFFING, P.O. BOX 198531, ATLANTA, GA 30384-8531
15619120             AFCO, CUSTOMER SRV, 4501 COLLEGE BLVD, STE. 320, LEAWOOD, KS 66211-2328
15619122         +   AFI Industries, Inc, 475 East Kehoe Blvd., Carol Stream, IL 60188-1879
15619123        #+   AFP Specialties, Inc., Gordon Day, 6186 S. Railway Commons, Williamsburg, MI 49690-8553
15619124         +   AFTERMARKET PARTS COMP LLC, 2338 Us Highway 42 South, Delaware, OH 43015-9502
15619125             AFX INDUSTRIES, 5845 E. 14TH ST., BROWNSVILLE, TX 78510
15619127        +    AFX INDUSTRIES LLC, 1411 3RD STREET,, STE G, PORT HURON, MI 48060-5480
15619126             AFX Industries, Magda Rivera, 5845 E. 14th St., Brownsville, TX 78510
15619128        +    AFX Industries LLC, David Sommerville, 1411 3RD Street,, Ste G, Port Huron, MI 48060-5480
15619129        +    AFX Industries, LLC, Attn: Julie Ainsworth, 1411 Third Street, Suite G, Port Huron, MI 48060-5480
15619132        +    AFX Industries, LLC, Lambert Leser, Keith A. Schofner, 755 W. Big Beaver Rd. Suite 410, Troy, MI 48084-4903
15619134        +    AFX Industries, LLC, Lambert Leser & Keith A. Schofner, 755 W. Big Beaver Rd., Ste. 410, Troy, MI 48084-4903
15619135        +    AG Engineering, Arnnie Gibson and Becca McRae Tanner, 208 Southeast 66th Street, Starke, FL 32091-7561
15619136        +    AG Manufacturing, Inc, Marlo Klaus and Gail McConnachie, 319 Industrial Parkway, Harbor Beach, MI 48441-1014
15619137        +    AG Technologies, Inc, Jen Hammond, 105 S. Roselle, Schaumburg, IL 60193-1661
15619138        +    AGC, AGC Glass Company North America, c/o Paul Garland, 700 AFG Road, Church Hill, TN 37642-4720
15619139        +    AGC AUTOMOTIVE, 2300 LITTON LANE, HEBRON, TN 41048-9132
15619143        +    AGC AUTOMOTIVE-OH (AMERICAS), PO BOX 819, 1465 WEST SANDUSKY AVENUE, BELLEFONTAINNE, OH 43311-1082
15619140             AGC Automotive Americas, Avenue Jean Monnet 4, 1348 Louvain-la-Neuve, Belgium
15619141        +    AGC Automotive Americas-KY, 1 Auto Glass Drive, PO Box 5000, Elizabethtown, KY 42702-5000
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 5 of 280
District/off: 0311-1                                      User: SH                                                            Page 4 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
15619142        + AGC Automotive-OH (Americas), Doug Hanson, PO Box 819, Bellefontainne, OH 43311-0819
15619145          AGC FLAT GLASS NORTH AMERICA, DBA AGC AUTOMOTIVE AMERICAS, BELLETECH CORP, BELLEFONTAINE, OH
                  43311
15619144        + AGC Flat Glass North America, Darryl Mezigian (Sales) and Cheryl Unger, dba AGC Automotive Americas, 700 W Lake Ave, PO Box
                  790, Bellefontaine, OH 43311-0790
15619148          AGE EMPAQUES DE MEXICO,, JORGE TERAN MARTINEZ, SA DE CV MADERO S/N COLONIA AGRICULTURES,
                  VALLEHERMOSO TAMAULI 87500 Mexico
15619147          AGE EMPAQUES DE MEXICO,, ERIKA K MALDONADO SANCHE, SA DE CV MADERO S/N COLONIA AGRICULTURES,
                  VALLEHERMOSO TAMAULI 87500 Mexico
15619159        + AGUILAR, HERLINDA, 1047 NEWAYGO ROAD, BAILEY, MI 49303-9721
15619170        + AHEE, STEVEN, 374 wabash, MILAN, MI 48160-1539
15619174        + AHMED, FARUK, 25103 LORETTA AVE, WARREN, MI 48091-5009
15619178        + AI-Wixom, LLC, Michelle Swilley, Attn: Michelle Swilley, VPG Project 4444 W. Maple Ave., Flint, MI 48507-3128
15619179          AIAG, PO BOX 633719, CINCINNATI, OH 45263-3719
15619180        + AIAG- Membership, 26200 Lahser Road, Southfield, MI 48033-2621
15619181          AIAG- Membership, 4400 TOWN CTR, Southfield, MI 48075-1104
15619182       #+ AIC EQUIPMENT & CONTROLS INC, 37 SUMMIT ST, BRIGHTON, MI 48116-1834
15619183       #+ AIC Equipment & Controls Inc, Jim Grills and Jamie Limbright, 37 Summit St, Brighton, MI 48116-1834
15619184          AIC Magnetics Ltd, Susana Chen and Nancy Luo, 7/F East Block 203 Terra, Shenzhen 518040 China
15619189        + AIM DISTRIBUTION INC, 510 18TH AVE, ROCKFORD, IL 61104-5131
15619190        + AIM Distribution Inc, Wendy Morris/Diana Bliss, 510 18th Ave, Rockford, IL 61104-5131
15619191        + AIM Supply Company, Jimmy Finley and Jackie Jennings, 7337 Bryan Dairy Road, Largo, FL 33777-1507
15619192        + AINAK, Inc., Maria Cupp and Karen Parido, 1605 Fortune Drive, Winchester, KY 40391-8106
15619202        + AIR PRODUCTS & CHEMICALS, 7201 HAMILTON BLVD., ALLENTOWN, PA 18195-1501
15619217        + AIRGAS USA LLC, 4646 LINDEN ROAD, ROCKFORD, IL 61109-3300
15619218        + AIRGAS USA LLC, Steve Schroeder, 4646 Linden Road, Rockford, IL 61109-3300
15619224        + AISIN USA MFG., INC., 1700 E. 4TH ST., SEYMOUR, IN 47274-4309
15619225        + AISIN USA MFG., INC., Patrick Boyd and Ben Shaw, 1700 E. 4th St., Seymour, IN 47274-4309
15619226          AJ Consulting (2003) Inc., John Jackson, 738 Ansley Crt, Oshawa ON L1G 4E9 Canada
15619228        + AJACS Die Sales, Dan Roodvoets, 4625 Clay Ave SW, Grand Rapids, MI 49548-3068
15619231          AK Steel Corporation, Doug Switala and Michelle Jameson, 9227 Centre Point Drive, West Chester, OH 45011
15619232        + AK Steel/Chrysler Resale, Eric Burns and Bob Susor, 703 Curtis Street, PO Box 600, Middletown, OH 45042-0600
15619243        + AL's Shop, Allen Gowan, 831 Nance Road, Pulaski, TN 38478-7876
15619245        + ALABAMA ELECTRIC MOTOR SERV., 1714 WALL STREET, SHEFFIELD, AL 35660-3599
15619247        + ALAM, MOHAMMED, 4483 Connor Ct., Ypsilanti, MI 48197-9229
15619252        + ALBEA, VANYA, 211 S. ROYAL STREET, DYER, TN 38330-1920
15619258          ALCALA, DAKMAR LARA, PORFIRIO DIAZ NUM 143, Matamoros Tamaulipas 87493 Mexico
15619260          ALEJANDRE, OCTAVIO ROBLES, VICENTE GUERRERO NUM 130, Matamoros Tamaulipas 87496 Mexico
15619269          ALEXANDER DENNIS-PARTS, 2413 STEVENAGE DR SUITE 1, OTTAWA ON K1G 3W1 Canada
15619271        + ALEXANDER, BARRY, 10990 MAIN ST., JEFFERSONVILLE, KY 40337-9641
15619272        + ALEXANDER, DAVID, 3700 STATE ROAD, STANDISH, MI 48658-9658
15619273        + ALEXANDER, DAVID J., 3618 8 MILE ROAD, PINCONNING, MI 48650-8994
15619274        + ALEXANDER, JODY, 3700 STATE RD., STANDISH, MI 48658-9658
15619275        + ALEXANDER, KIMBERLY, 5036 N. DICKINSON, HESPERIA, MI 49421-9290
15619280        + ALIDADE TECHNOLOGY, 111 KNOLL DRIVE, COLLEGEVILLE, PA 19426-1658
15619283          ALL CANADIAN SORTING, 70 REAGENS INDUSTRIAL PKWY., BRADFORD ON L3Z 2A4 CANADA
15619289        + ALL CITY HEATING & AIR CONDITIONING, INC, 3263 HILTON ROAD, FERNDALE, MI 48220-1058
15619290        + ALL FORM, LLC., 201 DEGRAFF AVE., SWANVILLE, MN 56382-3339
15619298        + ALL INTERGRATED SOLUTIONS, 5075 CLAY AVE, GRAND RAPIDS, MI 49548-5502
15619296        + ALL Integrated Solutions, Holland & Knight LLP, c/o Lynne B. Xerras, Esq, 10 St. James Avenue, Boston, MA 02116-3889
15619292        + ALL Integrated Solutions, 8625 Industrial Drive, Franksville, WI 53126-9342
15619294        + ALL Integrated Solutions, Greg Schmidt, 8625 Industrial Drive, Franksville, WI 53126-9342
15619293        + ALL Integrated Solutions, Greg Schmidt, Head of Finance, 8625 Industrial Drive, Franksville, WI 53126-9342
15619301        + ALL PART PRODUCTS AND SERVIC, 1205 E. MONROE ST., BROWNSVILLE, TX 78520-5843
15619302        + ALL PART PRODUCTS AND SERVIC, ERICK SOLIS, 1205 E. MONROE ST., BROWNSVILLE, TX 78520-5843
15619312        + ALLARD, THERESA, 4764 JOHN R ROAD, TROY, MI 48085-3555
15619316        + ALLEN II, JAMES, 706 S. Chicago Ave., Freeport, IL 61032-5631
15619320        + ALLEN, JAMES, 706 S. Chicago Ave., Freeport, IL 61032-5631
15619325        + ALLEN, MICHAEL, 1701 EASON RD, WATERFORD, MI 48328-1108
15619327        + ALLEN, NAKEYBA, 4001 Frazho Rd Apt 201, Warren, MI 48091-1433
15619328        + ALLEN, RANDY, 389 UNION HILL ROAD, LEOMA, TN 38468-5693
15619329        + ALLEN, RANDY L, 389 UNION HILL ROAD, LEOMA, TN 38468-5693
15619330        + ALLEN, RICKY, 212 S CLAY, MT CARROLL, IL 61053-1332
15619342     ++++ ALLIANZ GLOBAL RISKS US INS CO, ATTN: LEGAL COUNSEL, 28 LIBERTY ST FL 37, NEW YORK NY 10005-1453 address
                      Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 6 of 280
District/off: 0311-1                                         User: SH                                                              Page 5 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
                     filed with court:, Allianz Global Risks US Ins Co, Attn: Legal Counsel, 1 Chase Manhattan Plaza, 37th Floor, New York, NY 10005
15619344        +    ALLIED ELECTRONICS, 7410 PEBBLE DRIVE, FORT WORTH, TX 76118-6961
15619356        +    ALLISON, ALLEN, 5437 WHITEHALL CIRCLE, WEST BLOOMFIELD, MI 48323-3461
15619358       #+    ALLITEX LLC, 1023 WINTER PARK DR, FENTON, MO 63026-5690
15619360       #+    ALLITEX LLC, Van Nguyen, 1023 Winter Park Dr, Fenton, MO 63026-5690
15619363        +    ALLRED, SHERRI, 251 DUNN LEOMA ROAD, LEOMA, TN 38468-5020
15619366        +    ALLSOURCE TRANSPORTATION LLC, PO BOX 934, LAWRENCEBURG, TN 38464-0934
15619373        +    ALONGI, CANDY, 214 E. 1st ST, MCCONNELL, IL 61050-9740
15619374        +    ALONGI, CANDY, 214 E. 1st ST PO BOX 17, MCCONNELL, IL 61050-0017
15619378        +    ALPHA XL MOLD & TOOL, 601 MELBA CARTER ST, MISSION, TX 78572-1606
15619380        +    ALPS Automotive Inc., Shannon Lewis, 1500 Altantic Blvd., Auburn Hills, MI 48326-1500
15619381        +    ALRO Industrial Supply, 4324 Air Lane SE, Grand Rapids, MI 49512-3977
15619387        +    ALT, JEFFREY, 23 S. WEAVER, FREMONT, MI 49412-1569
15619389        +    ALT, SARAH, 10078 N. RIVER DRIVE, FREMONT, MI 49412-7589
15619390        +    ALTA EQUIPMENT CO, 150 STATE ST, CALUMET CITY, IL 60409-2743
15619392        +    ALTAIR, 1820 E. BIG BEAVER RD., TROY, MI 48083-2031
15619394        +    ALTEN CRESTTEK, 3221 W. BIG BEAVER ROAD SUITE 116, TROY, MI 48084-2810
15619395        +    ALTEN CRESTTEK, 3221 WEST BIG BEAVER RD SUITE 116, TROY, MI 48084-2810
15619396        +    ALTEN TECHNOLOGIES USA, 3221 W BIG BEAVER ROAD, SUITE 116, TROY, MI 48084-2810
15619398        +    ALTHOFF, LYLE, 303 S EAST ST, MT CARROLL, IL 61053-1449
15619399        +    ALTIA, 111 S. TEJON ST., SUITE 204, COLORADO SPRINGS, CO 80903-2246
15619404        +    ALTIUM, 4225 EXECUTIVE SQUARE SUITE 800, LA JOLLA, CA 92037-9150
15619412     ++++    ALUM-A-LIFT, INC, ERIC BRESSNER AND JANICE STINSON, 13941 VETERANS MEMORIAL HWY, WINSTON GA
                     30187-1403 address filed with court:, ALUM-A-LIFT, INC, ERIC BRESSNER and JANICE STINSON, 7909 US HWY 78, WINSTON,
                     GA 30187
15619415             ALVARADO, DANIEL CASTILLO, ALAMO NUM 7, Matamoros Tamaulipas 87387 Mexico
15619420             ALVARADO, JUAN CASTILLO, ENCINOS NUM 8, Matamoros Tamaulipas 87387 Mexico
15619426        +    ALVAREZ, ANA, 217 Morning Glory, Fremont, MI 49412-1861
15619427        +    ALVAREZ, ANA, 217 Morning Glory Lot 20, Fremont, MI 49412-1861
15619428        +    ALVAREZ, JESUS, 1201 WEST ROCKELL ST, IRING, TX 75062-6604
15619429             ALVAREZ, JOSE GARCIA, TURQUIA NUM 24, Matamoros Tamaulipas 87947 Mexico
15619431        +    ALVAREZ, NATALIA, 286 Sunflower Lane, Lot 21, FREMONT, MI 49412-1854
15619437        +    AMANDA BENT BOLT COMPANY, 1120 CIC DRIVE, PO BOX 1027, LOGAN, OH 43138-4027
15619477     ++++    AMERICAN RED CROSS, CRYSTAL BURNETT, 160 PROGRESS RD, HANNIBAL MO 63401-6630 address filed with court:,
                     American Red Cross, Crystal Burnett, 3145 Hwy 61 N, Hannibal, MO 63401
15619486        +    AMERICAN SEALS & GASKET, INC, 1350 LAKE CRESCENT DR., BLOOMFIELD HILLS, MI 48302-2746
15619502        +    AMERIPRIDE SERVICES INC., 800 VANCE AVENUE, MEMPHIS, TN 38126-2917
15619505        +    AMESBURY FREMONT, 1687 AIRPORT ROAD, PO BOX 567, FREEMONT, NE 68026-0567
15619507        +    AMESBURY INDUSTRIES, INC., 159 WALKER ROAD, STATESVILLE, NC 28625-2535
15619512             AMEZQUITA, JOSE NEGRETE, FELIX ROMERO NUM 107, Matamoros Tamaulipas 87390 Mexico
15619513         +   AMG FORWARDING CORPORATION D, 1474 W. PRICE RD. SUITE 107, BROWNSVILLE, TX 78520-8687
15619514         +   AMG Forwarding Corporation D, Genry Cavazos and Elia Hernandez, 1474 W. Price Rd. Suite 107, Brownsville, TX 78520-8687
15619515        #+   AMI Manchester LLC, Anne Lockwood and Sue Goodin, 17951 W. Austin Road, Manchester, MI 48158-8668
15619516         +   AMI Strategies, Maureen Sturdy, 17187 N. Laurel Park Drive, Suite 125, Livonia, MI 48152-2600
15619519         +   AMLING, JANET, 530 HILLSIDE LN, STOCKTON, IL 61085-1024
15619524         +   AMS Controls Inc., Kathie Bakula, 12180 Prichard Farm Road, Maryland Heights, MO 63043-4201
15619536         +   ANDERSON, BRETT, 211 PALM DRIVE, LENA, IL 61048-9641
15619538         +   ANDERSON, DEBRA, 1116 Franklin St, Moberly, MO 65270-1264
15619545         +   ANDERSON, LYNDSAY, 14239 BAINBRIDGE, LIVONIA, MI 48154-4303
15619549         +   ANDO, RANDEE, 26353 Woodingham, Warren, MI 48091-1084
15619558             ANDROID - BRAMPTON, 14 PRECIDIO COURT, BRAMPTON ON L6S 6E3 Canada
15619575        +    ANKURA TRUST COMPANY, LLC, 214 NORTH MAIN STREET, CONCORD, NH 03301-5050
15619578        +    ANKURA TRUST COMPANY, LLC, AS AGENT, 214 NORTH MAIN STREET, CONCORD, NH 03301-5050
15619579        +    ANKURA TRUST COMPANY, LLC, AS AGENT, C/O WALLER LANDSEN DORTCH & DAVIS LLP, JOHN TISCHLER, KATIE
                     STENBERG TYLER LANE, 511 UNION STREET, SUITE 2700, NASHVILLE, TN 37219-1791
15619580             ANM Electronics Ltd, Richard Mollison and Nicola Prosser, Unit 25,, Moutain Ash CF45 4EP United Kingdom
15619581        +    ANM Services LLC, Cathy Furr and David Rieger, PO Box 320567, Flowood, MS 39232-0567
15619583        +    ANSYS INCORPORATED, 2600 ANSYS DRIVE, CANONSBURG, PA 15317-0404
15619584        +    ANSYS Incorporated, Karen McGowan, 2600 ANSYS Drive, Canonsburg, PA 15317-0404
15619585        +    ANSYS MEDINI, 2600 ANSYS DRIVE, CANONSBURG, PA 15317-0404
15619586        +    ANTAYA TECHNOLOGIES CORP., 72 FENNER ST., CRANSTON, RI 02910-2221
15619589        +    ANTCLIFFE, DANIEL, 2966 KAISER ROAD, PINCONNING, MI 48650-7455
15619591        +    ANTHONY SHOSTRAND, ANTHONY SHOSTRAND, 263 STATE ROUTE 187, MILAN, TN 38358-6252
15619594        +    ANTHONY, LAWRENCE, 20233 Pinecrest, Taylor, MI 48180-1928
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 7 of 280
District/off: 0311-1                                         User: SH                                                              Page 6 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15619607        + ANV, Attn: Craig M. Penn, Allianz Global Corporate & Specialty, 225 West Washington St. Ste 2100, Chicago, IL 60606-3441
15619608          ANX, 26533 EVERGREEN RD, STE 500, SOUTHFIELD, MI 48076-4234
15619611        + AOC METALWORKS, 2005 LIBERTY AVENUE, P.O. BOX 98, LAWRENCEBURG, TN 38464-0098
15619613        + AOC Metalworks, Gary Jagod and Diane Wright, 2005 Liberty Avenue, PO Box 98, Lawrenceburg, TN 38464-0098
15619614        + AON, 4 OVERLOOK POINT, LINCOLNSHIRE, IL 60069-4337
15619616        + AP Technoglass Company, 44128 Plymouth Oaks Ave, Plymouth, MI 48170-2584
15619619        + APERAM STAINLESS SERVICE & SOLUTIONS USA, CARL DIBENEDETTO, 98 FLORAL AVENUE, SUITE 102, NEW
                  PROVIDENCE, NJ 07974-1542
15619618        + APERAM STAINLESS SERVICE & SOLUTIONS USA, 6775 CENTER DR., STERLING HEIGHTS, MI 48312-2627
15619621        + APEX INTERGRATED SOLUTIONS, 2002 E LEE RD, TAYLORS, SC 29687-3544
15619625        + APONTE, FRANKIE, 1014 ARLINGTON AVE, MT. STERLING, KY 40353-9049
15619634        + APPLIED INDUSTRAIL TECH (MO), 3330 BROWN STATION ROAD, COLUMBIA, MO 65202-2242
15619635        + APPLIED INDUSTRAIL TECH (MO), MIKE, 3330 BROWN STATION ROAD, COLUMBIA, MO 65202-2242
15619648          APS Metal Pressings Limited, Scott Ryman, 8 Great King Street Hockley, Birmingham B19 3AR United Kingdom
15619649        + APUS Inc., Ed Robinson, 1770 East Hayes Drive, Layton, UT 84040-6800
15619657        + ARAMARK UNIFORM SERVICES, #2 WEST INDUSTRIAL, FULTON, MO 65251-1002
15619656        + ARAMARK Uniform & Career Apparel, LLC, Hawley Troxell Ennis & Hawley LLp, c/o Sheila R. Schwager, P.O. Box 1617, Boise, ID
                  83701-1617
15619662        + ARAND, BRETT, 10101 E MORSEVILLE, STOCKTON, IL 61085-9434
15619663        + ARAND, MICHAEL, 2968 S Curtiss Rd, Stockton, IL 61085-9505
15619664        + ARAND, STEVE, 321 N PEARL ST, STOCKTON, IL 61085-1129
15619665        + ARAND, TONJA, 10101 E MORSEVILLE, STOCKTON, IL 61085-9434
15619671        + ARBOR GAGE & TOOLING, INC., 2031 CALVIN AVE SE, GRAND RAPIDS, MI 49507-3305
15619673        + ARBOR OAKLAND GROUP, 4303 NORMANDY COURT, ROYAL OAK, MI 48073-2266
15619677        + ARCADIA BENEFITS GROUP, INC., 612 S. PARK STREET, KALAMAZOO, MI 49007-5184
15619682        + ARCHER, DICKIE, 2856 CREECY HOLLOW RD, PULASKI, TN 38478-6031
15619684          ARD Industries Ltd., Richard Peters, 180 Sheldon Drive Unit 14, Cambridge ON N1R 6V1 Canada
15619693        + AREVALO, ADRIANA, 5240 CEDAR TRAIL DRIVE, BROWNSVILLE, TX 78526-1225
15619711        + ARK II CLO 2001-1 LTD, Carlos Mercado, ONE LIBERTY PLAZA, 35TH FLOOR, NEW YORK, NY 10006-1404
15619712        + ARK II CLO 2001-1, LIMITED, AS LENDER, PATRIARCH PARTNERS, ONE LIBERTY PLAZA, 35TH FLOOR, NEW YORK, NY
                  10006-1404
15619715          ARL Managed Support Services, PO Box 7844, Station A, Toronto ON M5W 2R2 Canada
15619719          ARMADA TOOLWORKS LTD, 6 LOF DRIVE, PO BOX 535, LINDSEY ON K9V 4S5 CANADA
15619730        + ARNETT, MARGUERITA, 8073 HOLLY CREEK ROAD, IRON CITY, TN 38463-5713
15619733        + ARNOLD, IRMA, 146 N APPLE RIVER, STOCKTON, IL 61085-9114
15619734        + ARNOLD, MATTHEW, 4160 KOCHVILLE RD, SAGINAW, MI 48604-9750
15619735        + ARNOLD, MICHAEL, 111 W JEFFERSON ST, WARREN, IL 61087-9325
15619743        + ARROW ELECTRONIS INC, 9201 EAST DRY CREEK ROAD, CENTENNIAL, CO 80112-2818
15619745        + ARROW STRATEGIES, 30300 TELEGRAPH RD, SUITE 117, BINGHAM FARMS, MI 48025-4505
15619754        + ARTHUR, GREGORY, 300 KODIAK RD, MOREHEAD, KY 40351-8376
15619755          ARTIFLEX MANUFACTURING, GERSTCO DIVISION, CLYDE, OH 43410
15619756        + ARTIFLEX MANUFACTURING LLC, Karen Schultz A/P, GERSTCO DIVISION, 1425 E Bowman St., Wooster, OH 44691-3185
15619759     ++++ ASAHI KASEI PLASTICS NA INC, PATTI CARDEN AND HEATHER GRAMZA, 1 THERMOFIL WAY, FOWLERVILLE MI
                  48836-7936 address filed with court:, Asahi Kasei Plastics NA Inc, Patti Carden and Heather Gramza, 900 E Van Riper Rd, Fowlerville,
                  MI 48836
15619758     ++++ ASAHI KASEI PLASTICS NA INC, 1 THERMOFIL WAY, FOWLERVILLE MI 48836-7936 address filed with court:, ASAHI KASEI
                  PLASTICS NA INC, 900 E VAN RIPER RD, FOWLERVILLE, MI 48836
15619767        + ASG Division of Jergens, Inc, 15700 S. Waterloo Road, Cleveland, OH 44110-3898
15619772        + ASHMORE, CHRISTOPHER, 6213 E POTTER RD, DAVISON, MI 48423-9584
15619774        + ASI Datamyte, Inc., 2800 Campus Drive, Suite 60, Plymouth, MN 55441-2669
15619775        + ASM International, 9639 Kinsman Road, Materials Park, OH 44073-0002
15619782        + ASSESSMENT TECHNOLOGIES, 121 INTERPARK BLVD., SUITE 308, SAN ANTONIO, TX 78216-1852
15619787        + ASSOCIATED ENVIRONMENTAL SYS, 8 POST OFFICE SQUARE, ACTON, MA 01720-3966
15619788        + ASSOCIATED ENVIRONMENTAL SYS, Thaddeus Gertsen, 8 POST OFFICE SQUARE, ACTON, MA 01720-3966
15619798        + ASSURANCE OPERATION CORPORATION, 2005 LIBERTY AVENUE, PO BOX 98, LAWRENCEBURG, TN 38464-0098
15619801        + ASSURANCE OPERATION CORPORATION AOC META, JOSEPH J VIDMAR, 980 N FEDERAL HIGHWAY, STE 315, BOCA
                  RATON, FL 33432-2744
15619802        + ASSURANCE OPERATION CORPORATION AOC META, JOSEPH J VIDMAR, PRESIDENT & CEO, 980 N FEDERAL HIGHWAY,
                  STE 315, BOCA RATON, FL 33432-2744
15619803        + ASSURED QUALITY SYSTEMS,LLC, 2100 N. HWY 360, SUITE 1104, GRAND PRAIRIE, TX 75050-1032
15619806          ASTEELFLASH SUZHOU CO., LTD., NO.8 GUTANG ROAD, WETDZ, WUJ, SUZHOU 215200 CHINA
15619809          ASTRO SHAPES LLC, 65 MAIN STREET, STRUTHERS, OH 44471-1942
15619814          AT&T - 111469, AT&T COMMUNICATION SYS. SE, PO BOX 79045, BALTIMORE, MD 21279-0045
15619815          AT&T - 111469, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619816          AT&T - 23192409316873, PO BOX 5080, CAROL STREAM, IL 60197-5080
                     Case 19-12378-KBO                Doc 1281          Filed 01/01/21          Page 8 of 280
District/off: 0311-1                                      User: SH                                                         Page 7 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                            Total Noticed: 13039
15619817            AT&T - 253740549, PO BOX 5014, CAROL STREAM, IL 60197-5014
15619818            AT&T - 66026333701197, PO BOX 5001, CAROL STREAM, IL 60197-5001
15619819            AT&T - 66026333701197, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619820            AT&T - 731686320002511870, PO BOX 105262, ATLANTA, GA 30348-5262
15619821            AT&T - 731686320002511870, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619822            AT&T - 73168689002351876, PO BOX 105262, ATLANTA, GA 30348-5262
15619823            AT&T - 73168689002351876, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619824            AT&T - 73172373132351872, PO BOX 105262, ATLANTA, GA 30348-5262
15619825            AT&T - 73172373132351872, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619826            AT&T - 93176220907410479, PO BOX 105262, ATLANTA, GA 30348-5262
15619827            AT&T - 956-838-1271-070, PO BOX 105414, ATLANTA, GA 30348-5414
15619828            AT&T - 95654446950859, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619829            AT&T -731-686-8900-236-1872, PO BOX 105262, ATLANTA, GA 30348-5262
15619831            AT&T 24847543188277, PO Box 5080, Carol Stream, IL 60197-5080
15619830            AT&T 24847543188277, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619832        +   AT&T 660-263-8816-119-8, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619833            AT&T 731-686-0873-251, PO BOX 105503, Atlanta, GA 30348-5503
15619834        +   AT&T 731-686-7235-001-1874, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619835        +   AT&T 731-686-8188-086-1871, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619836        +   AT&T 731-686-9595-272-1876, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619837            AT&T 831-000-7840-853, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619839        +   AT&T Datacomm, Sue Markle, 23500 Northwestern Hwy., Southfield, MI 48075-3301
15619840            AT&T-BES00109708, AT&T MOBILITY, NATIONAL BUSINESS SERVICES, PO BOX 9004, CAROL STREAM, IL 60197-9004
15619841            AT&T-BES00109708, PO BOX 5019, CAROL STREAM, IL 60197-5019
15619844        +   ATEK Products, 210 NE 10th Ave, Brainerd, MN 56401-2802
15619847        +   ATERS, CYNTHIA, 83 WILLIE T. CROCKER, MILAN, TN 38358-6649
15619848        +   ATF Inc., Letica Del Rivero, 3550 W. Pratt Avenue, Lincolnwood, IL 60712-3745
15619849        +   ATHAN, ANDREW, 9740 LISS RD., WILLIS, MI 48191-9762
15619850        +   ATHERTON, BRYAN, 53888 OAKVIEW DRIVE, SHELBY TWP, MI 48315-1927
15619854        +   ATLANTIS PLASTICS, LAURA HAYES, 57500 CR. 3 SOUTH, ELKHART, IN 46517-9798
15619856        +   ATLAS COPCO TOOLS & ASSEMBLY SYSTEMS LLC, 3301 CROSS CREEK PARKWAY, AUBURN HILLS, MI 48326-2839
15619860            ATLASSIAN, LEVEL 6, 341 GEORGE ST, SYDNEY NSW 2000 AUSTRALIA
15619861            ATLASSIAN PTY LTD, LEVEL 6, 341 GEORGE STREET, SYDNEY 02000 AUSTRALIA
15619863        +   ATMOSPHERE HEAT TREATING, INC, 30760 CENTURY DRIVE, WIXOM, MI 48393-2063
15619867        +   ATS Tool & Supply LLC, Phyllis Terick or Mary F and Dana Herbst, 535 Trade Center Blvd., Chesterfield, MO 63005-1254
15619871        +   ATTENTIVE INDUSTIRES, 502 KELSO ROAD, FLINT, MI 48506-4033
15619881     ++++   ATWOOD-GREENBRIAR PLANT, 1178 KELLY WILLIS RD, GREENBRIER TN 37073-2002 address filed with court:,
                    Atwood-Greenbriar Plant, 6320 Kelly Willis Rd, Greenbriar, TN 37073
15619886        +   AUDE, MARY, BOX 202, CHADWICK, IL 61014-0202
15619890            AURELIS REAL ESTATE, ZUM PORTAMOUTHPLATZ 6, DUISBURG 20354 GERMANY
15619897            AUTO CAST MEXICO S.A. DE C.V, AV. DE LAS FUENTES NO 9, PARQUE INDUSTRIAL, EL MARQUES 76246 MEXICO
15619905        +   AUTO TEMP, INC., 950 KENT ROAD, BATAVIA, OH 45103-1738
15619909        +   AUTOCRAFT INDUSTRIES, 9901 West Reno, OKLAHOMA CITY, OK 73127-7140
15619913        +   AUTOMATIC SPRING PRODUCTS, 803 TAYLOR AVE, GRAND HAVEN, MI 49417-2100
15619915        +   AUTOMATIC SPRING PRODUCTS CORP, SCOTT ZYLSTRA, 803 TAYLOR AVE, GRAND HAVEN, MI 49417-2159
15619928            AUTOMOTIVE NEWS - CRAINS, 1155 GRATIOT AVE, DETROIT, MI 48207-2997
15619931        +   AUTOMOTIVE QUALITY & LOGISTICS, 14744 JIB STREET, PLYMOUTH, MI 48170-6000
15619939        +   AUTRY, BETTY, 200 Medina-Humboldt H, Medina, TN 38355-6823
15619945            AVANT ROBOTICS, BRASIL 207 INDUSTRIAL, MARTEL DE SANTA CATARINA, SANTA CATARINA NL 66367 MEXICO
15619946            AVANT ROBOTICS, S.A. DE C.V., BRASIL 207, INDUSTRIAL MARTE, SANTA CATARINA 66367 MEXICO
15619959            AVILA, JUAN PARDO, IGNACIO RAMIREZ NUM 93, Matamoros Tamaulipas 87390 Mexico
15619960            AVM Industries, Hwy 76 East, Marion, SC 29571
15619961        +   AVM Industries, Sheilah McLaughlin and Ellen Smoak, PO Box 729, Marion, SC 29571-0729
15619962        +   AVNET ELECTRONICS MARKETING, 60 S.MCKEMY, CHANDLER, AZ 85226-3441
15618901        +   Aaron Inc, Tom Dempsey and Sherie Johnson, 33674 Kelly Road, Clinton Township, MI 48035-4844
15618902        +   Aaron Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15618903        +   Aaron Inc., C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15618907        +   Abbate, Charlene, 39782 Cannon Dr., Harrison Township, MI 48045-1550
15618909        +   Abbott, Timothy, 5925 Reynolds Rd, Imlay City, MI 48444-9812
15618914            Aben Graphics Limited, PO Box 5613, 92 Hanes Road, Huntsville ON P1H 2L5 Canada
15618915            Abladestelle 3020, BMW AG, Werk 2.91 VTZ Hans-Glas-STR1, Wallersdorf 94522 Germany
15618916        +   Abladestelle 39200, BMW of North America LLC, 769 Flatwood Indust Dr, Spartanburg, SC 29303-5501
15618917            Able One Systems, Ken Brown and Kathy Krahn, 100 Campbell Ave Unit 3, Kitchener ON N2H 4X8 Canada
                      Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 9 of 280
District/off: 0311-1                                        User: SH                                                            Page 8 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15618918        +    Able Plumbing Repair Inc, 170 College Drive, Orange Park, FL 32065-7601
15618919        +    Abraham, James, 20425 ARDMORE PARK, ST. CLAIR SHORES, MI 48081-1771
15618921        +    Abrisa Industrial Glass Inc, Holly Boschee and Heather Swartz, 200 South Hallock Drive, Santa Paula, CA 93060-9646
15618922        +    Abro, Martin, 2036 Carrier Court, Shelby Township, MI 48316-2772
15618923        +    Abro, Martin, 46796 Topaz Ln, Shelby Township, MI 48317-3757
15618924        +    Abro, Ronnie, 7541 Birch Lane, Shelby Township, MI 48316-5873
15618925        +    Absolute OHS Services LLC, PO BOX 1142, Union Lake, MI 48387-1142
15618926        +    Abu-Soud, Sami, 517 North Minerva Avenue, Royal Oak, MI 48067-2320
15618927             Abundis, Maria Lorenzo, ISLAS CANARIAS NUM 47, Matamoros Tamaulipas 87348 Mexico
15618931        +    Academy Die Casting, Mary Ann, 47 Langstaff Ave, Edison, NJ 08817-3312
15618932        +    Accel Corporation, Mandy Ortiz and Deena Haile, PO Box 870, Clinton, TN 37717-0870
15618933             Accero, Inc., Bianca Morin, DO NOT USE, SEE N500600, Lake Oswego, OR 97035
15618934        +    Access Manufacturing Systems, Garry Olech and Tammy Ragust, 1 Stiles Rd Ste 205, Salem, NH 03079-4803
15618937        +    Accu-Chek Inc., 8385 State Road 64, Georgetown, IN 47122-9058
15618938        +    Accu-Label Incorporated, Ken Hoyle and Tom Yaggy, 2021 Research Drive, Fort Wayne, IN 46808-3623
15618939        +    Accu-Prep Water Inc., 13898 Fulrath Mill Rd, Mt Carroll, IL 61053-9068
15618941        +    Accu-Rite Industries, Inc., John Loudon and Julie Frelick, 51047 Oro Drive, Shelby Twp, MI 48315-2912
15618942             Accu-Shape Die Cutting Inc., Joe Brooks and Emma Brooks, 4050 Market Place Drive, Flint, MI 48507-3203
15618944             Accu-Sort, Inc., Gary Delay and Cynthia Delay, 2495 Walker Court, Niagra Falls ON L2J 0A2 Canada
15618945        +    Accu-Tech, Inc., Shane E. Drozdowski, 4816 Joslyn Rd, Lake Orion, MI 48359-2232
15618946        +    AccuBilt, Inc., Rob Rooney and Vickie Moss, 2365 Research Drive, Jackson,, MI 49203-6407
15618947        +    Accurate Business Interiors, Brian McCallum and Scott Glenn, 23455 Regency Park Dr, Warren, MI 48089-2667
15618948        +    Accurate Electric Co. Inc., Frank Silardi, 7579 W 38th Street, Fremont, MI 49412-7627
15618949        +    Accurate Laboratories, Pam Jones, 1400 Hwy 365 N., Redfield, AR 72132-9211
15618950        +    Accurate Machine Services, Scott Miller and Shelly Carson, 5505 International Dr, Rockford, IL 61109-2783
15618951        +    Accurate Machining Company, 4950 West M-61, Gladwin, MI 48624-9492
15618952             Accurate Mould(HK) Technolog, 1,2 Floor K Building,, Jin Chang Da Industrial Par, Shen Zhen 518110 China
15618953        +    Accurate Quality Inspection, Matt Gradisher and Juli Hawks, 4555 Wilson Avenue SW, Suite #2, Grandville, MI 49418-2370
15618954        +    Accurate Scale & Equip. Co, 309 Altamonte Commerce Blvd, Ste. 1512, Altamonte Springs, FL 32714-2552
15618955             Accuride International GmbH, Melanie Metz and Sandra Jager, Werner-von-Siemens-Strasse 16-18, Diez/Lahn 65582 Germany
15618956        +    Ace American Insurance Company, Attn: Legal Counsel, 436 Walnut Street, Philadelphia, PA 19106-3703
15618962        +    Ace Machine & Metal Fab Co, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15618965        +    Ace Packaging Systems, Inc, Erick Espino and Andrew Piskiewicz, 1501 N. International Blvd, Hidalgo, TX 78557-2563
15618966        +    Ace Packaging Systems, Inc., Gabby and Lisa Shane, 17950 Dix/Toledo Highway, Brownstown, MI 48193-8497
15618969             Acevedo, Maria Flores, EMILIO ZAPATA 36, Matamoros Tamaulipas 87456 Mexico
15618970             Aceway Industries Ltd, Glen McNeill and Mrs Dicky Siu, 1118-1119 11F A Regent Ctr 63 WoYiHopRd, Kwai Chung, NT China
15618972             Aceway Industries Ltd., Chris Lam, 1118-19, 11/F Tower A 63 Wo Yi Hop Rd, Kwai Chung, New Territories Hong Kong
15618973        +    Acharjee, Arun, 3523 Otis Ave, Warren, MI 48091-2362
15618974             Achilles, 30 Western Avenue, Milton Park OX14 4SH United Kingdom
15618980        +    Acme Machell Inc, 2000 Airport Rd, PO Box 1617, Waukesha, WI 53187-1617
15618981             Acme Machine Automatics, Todd Kriegel, 111 Progressive Drive, Ottoville, OH 45876
15618982             Acme Manufacturing Co, Joe Saad and Julie Sparks, 4240 N Atlantic Blvd, Auburn Hills, MI 48326-1578
15618985        +    Acme Screw Company, Ron Rakosnik, PO Box 906, Wheaton, IL 60187-0906
15618986             Acme Spring Co Ltd, Stephen Handley and Paul Handley, Brandon Way West Midlands, West Bromwich B70 9PQ United Kingdom
15618989        +    Acord Holdings, LLC, Jim Rosinski, 2655 Product Dr., Rochester Hills, MI 48309-3808
15618990             Acosta, Jose Gomez, MELCHOR OCAMPO NUM 103, Matamoros Tamaulipas 87494 Mexico
15618991             Acs Industries, Inc, 71 Villanova Street, Woonsocket, RI 02895
15618994        #+   Actify Inc, Charissa Moreau and Jacob Burwell, 101 California Street, Suite, San Francisco, CA 94111-5818
15618995             Action Fluid Power, 5284 East Raines Rd, Memphis, TN 38118-7015
15618996        +    Action Glass Co., 54978 Mayflower Rd., South Bend, IN 46628-5058
15618997        +    Action Machine & Design, Dwight Ashworth, 17 Vaughn Staggs Rd., Summertown, TN 38483-7139
15619000             Action Mold & Machining, Inc, Gary Smith, 3120 Ken-O-Sha Industrial SE, Grand Rapids, MI 49508
15619001             Action Mold & Machining, Inc, Karl Keizer and Tammy Grimshaw, 3120 Ken-O-Sha Industrial SE, Grand Rapids, MI 49508
15619002        +    Action Mold and Machining, 3120 Ken-O-Sha Ind. Ct SE, Grand Rapids, MI 49508-1360
15619003        +    Action Tool & Mfg. Inc, 5573 Sandy Hollow Road, Rockford, IL 61109-2793
15619005             Acu a, Diana Ram rez, Benito Juarez #54, Matamoros Tamaulipas 87390 Mexico
15619006        +    Acu-Cast Technologies, LLC, Tracy Beard and Cathy Mitchell, 3535 Waynesboro Hwy., Lawrenceburg, TN 38464-6894
15619007             Acument Canada Limited, Andrew Chubb, 875 Stone Street, Gananoque ON K7G 3E4 Canada
15619008        +    Acument Global Technologies, Rhonda Carr and Jen Bainbridge, 502 Industry Drive, Spencer, TN 38585-3503
15619010        +    Acuwire & Design Inc, Jon Gruenewald, 3002 West F. St, Joplin, MO 64801-3515
15619011        +    Ada Gage, Dave, 9450 Grand River Dr Se, Ada, MI 49301-9246
15619012        +    Ada Stampings, LLC, 605 East Montford Street, PO Box 265, Ada, OH 45810-0265
15619015        +    Adam Scott Memorial, 1343 E 40th St, Whiet Cloud, MI 49349-8898
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 10 of 280
District/off: 0311-1                                        User: SH                                                             Page 9 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15619016            Adams & Westlake LTD, Randy Schneider, PO Box 4524, Elkhart, IN 46514
15619021        +   Adams, Leslie, 1038 HAYWOOD CREEK ROAD, PULASKI, TN 38478-9573
15619022        +   Adams, Shane, 10477 HOLTON DUCK LAKE RD., HOLTON, MI 49425-8511
15619023        +   Adams, Suzanne, 310 N RUTHERFORD, MACON, MI 63552-1672
15619024        +   Adams, Suzanne, 310 N RUTHERFORD, MACON, MO 63552-1672
15619025        +   Adams, Tiffany, 11889 21 mile rd, Shelby Township, MI 48315-5102
15619028        +   Adco/Royal Adhesives&Sealant, Lisa Dieringer, 4401 Page Avenue, Michigan Center, MI 49254-1037
15619030        +   Addis, William, 23406 Vance Ave, Hazel Park, MI 48030-2813
15619032        +   Additional Technical Support, PO Box 4410, Boston, MA 02211-4410
15619033            Addoco, Inc, Tim Sherman, 12640 Industrial Court, Peosta, IA 52068
15619034        +   Adecco Group North America, dba Parker & Lynch, Kimberly Boyle and Joyce Perry-Norton, 310 Seven Springs Way Suite 200A,
                    Brentwood, TN 37027-5815
15619035            Adelaide Quality Control, Michael S Fungalei, 6 Napoleon Court, Paralowie SA 5108 Australia
15619036            Adept Broaching, 32115 Block Street, Garden City, MI 48135-1597
15619037        +   Adhesive Systems, Inc, 9411 Corsair Rd, Frankfort, IL 60423-2513
15619040        +   Adient Clanton, Michelle Sewell, Plant # 11351, 2541 7th Street South, Clanton, AL 35046-6304
15619043        +   Adient Ltd & Co KG, 280 Mutual AVe, Winchester, KY 40391-1536
15619045        +   Adient Ltd & Co KG, Dianne Fogarty, 4120 Luella Ln, Auburn Hills, MI 48326-1576
15619046        +   Adient Ltd & Co KG, Lansing Facility, 2369 S. Canal Road, Lansing, MI 48917-8589
15619042        +   Adient Ltd & Co KG, 1451 Lincoln Rd., Suite 200, Holland, MI 49423-8533
15619041        +   Adient Ltd & Co KG, 1101 E. 8th Street, Eldon, MO 65026-4769
15619047            Adient Ltd & Co KG, Shared Service Center-NA, Automotive Group, PO Box 981700, El Paso, TX 79998-1700
15619048            Adient Ltd & Co KG, Shared Services Center, NA Automotive Group, PO Box 981700, El Paso, TX 79998-1700
15619044            Adient Ltd & Co KG, Avenida Lauro Villar km 9, No 67 N 4y6, Matamoros Tamaulipas 87499 Mexico
15619050        +   Adient PLC, Dickinson Wright PLLC, Doron Yitzchaki, 350 S. Main Street, Suite 300, Ann Arbor, MI 48104-2131
15619053            Aditya Auto Products & Engg, Jayaraman C and Pratap Rajgopal, 13E, Kiadb Industrial Area, Bangalore 561203 India
15619054        +   Adkins, Zarah, 107 Currier St, Clinton, MI 49236-9559
15619055            Adlib eDocument Solutions, Joy Bowes and Sherry Stone, 4501-2 Corporate Drive, Burlington ON L7L 5T9 Canada
15619056        +   Admiral Tool & Mfg Co, Caryn Chamers and SANDY WRONSKI, 3700 North Talman Ave, Chicago, IL 60618-4713
15619060        +   Advance Engineering Co, 12025 Dixie Ave, Detroit, MI 48239-2414
15619062        +   Advance Freight Traffic Serv, Jeff Bogden and Bernadette Roman, 50845 Mound Road, Shelby Twp, MI 48317-1322
15619063        +   Advance Wire Products Inc, Karen Wiet, 201 South Swift Road, Addison, IL 60101-5621
15619066        +   Advanced Auto Trends, Jay Cornell, 2230 Metamora Rd, Oxford, MI 48371-2347
15619068            Advanced CMM Inc., Gary Gosine, 47585 Avante Drive, Wixom, MI 48393-3618
15619070            Advanced Control Engineering, 1951 Dr F E Wright Dr, Jackson, TN 38301-8703
15619073        +   Advanced Control Solutions, Kristine Torrence, 1400 Williams Dr, Marietta, GA 30066-6288
15619074        +   Advanced Coordinate Technolo, Mark Huppenthal, 4890 Joliet Unit 6C, Denver, CO 80239-2520
15619076        +   Advanced Decorative Systems, Roxanne Gillett, 4705 Industrial Drive, Millington, MI 48746-9300
15619077        +   Advanced Disposal, Corporate Office, 90 Fort Wade Road, Suite 200, Ponte Vedra, FL 32081-5112
15619078        +   Advanced Disposal, Leslie Lampkin, PO Box 247, Macon, MO 63552-0247
15619079        +   Advanced Disposal, PO Box 247, Macon, MO 63552-0247
15619080            Advanced Elastomer Systems, Lori Shultz, Euromax Warehouse, Loxley, AL 36551
15619081        +   Advanced Engineering, Al Swafford, 513 Autumn Springs Court, Franklin, TN 37067-8241
15619084        +   Advanced Fabrication Tech, John B., 687 Bryne Industrial Dr. NE, Rockford, MI 49341-1085
15619085            Advanced Motion Controls Ltd, 26 Saunders Road, Barrie ON L4N 9A8 Canada
15619087        +   Advanced Prototyping, Inc., Pam Pearson, 2269 Star Court, Rochester Hills, MI 48309-3625
15619088        +   Advanced Purchasing Dynamics, 496 West Ann Arbor Trail, Suite 103, Plymouth, MI 48170-6262
15619089        +   Advanced Systems & Design, Todd, 1395 Wheaton Ave., Suite 100, Troy, MI 48083-1967
15619090        +   Advanced Systems Group, 4711 Speedway Dr, Fort Wayne, IN 46825-5238
15619091        +   Advanced Technologies, Service Bureau, 44978 Ford Road, Ste D, Canton, MI 48187-2903
15619092        +   Advanced Test Equipment, Amit Roy, 10401 Roselle Street, San Diego, CA 92121-1523
15619093        +   Advanced Test Solutions, LLC, David Tucker and Denise Paruolo, 3033 Kellway Dr, Ste 117, Carrollton, TX 75006-2539
15619094        +   Advanced Vehicle Engineering, Stuart Fletcher, 302 S Leroy St, STE A, Fenton, MI 48430-2163
15619096        +   Advanced Wildlife & Pest Ctl, 4107 Cr 35, Auburn, IN 46706-9793
15619097            Advansat Industria e Comericio de Produc, Julio Prestes No. 76, Roncon, Ribeirao Pires SP 09410-500 Brazil
15619098        +   Advantage Design & Tool Inc., Joe Torre and Sue Boikos, 22760 Macomb Industrial Dr., Clinton Twp., MI 48036-1137
15619099        +   Advantage Document Solutions, 6020 Huguenard Rd, Fort Wayne, IN 46818-1304
15619100        +   Advantage Engineering Inc, Dylan Goode and Susan Schaub, 525 E Stop 18 Road, Greenwood, IN 46143-9808
15619101            Advantage Machine & Tool Inc, 155 Hurron Road, PO Box 1273, Mitchell ON N0K 1N0 Canada
15619103        +   Advizex Technologies, LLC, 6480 Rockside Woods Blvd., Suite 190, Independence, OH 44131-2224
15619106        +   Aec, Inc., Ron Newlun and Diane McKEnzie, 1100 E Woodfield Rd, Suite 550, Schamburg, IL 60173-5135
15619109        +   Aerodyn Engineering, Inc., David Lawrence and Nicole Abernathy, 5220 West 79th Street, Indianapolis, IN 46268-1604
15619111        +   Aeroquip Corporation, Joleen Domanski, Eaton Aeroquip, Industrial Park PO Box 432, Fitzgerald, GA 31750-0432
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 11 of 280
District/off: 0311-1                                       User: SH                                                           Page 10 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15619112        +   Aerospace Computer Supply, 9270 Bryant, Minneapolis, MN 55420-3481
15619114        +   Aerospace Lubricants, Inc., Jerry Manastyrskj, 1600 Georgesville Road, Columbus, OH 43228-3616
15619115        +   Aerospace Lubricants, Inc., Scott Stukenberg, 1600 Georgesville Road, Columbus, OH 43228-3616
15619116        +   Aerostar, Jennifer Key, 215 Wholesale Ave, Huntsville, AL 35811-1521
15619118        +   Aerotek, Inc., Scott Layton, 7301 Parkway Drive, Hanover, MD 21076-1159
15619119        +   Aetna Felt Corporation, 2401 W Emaus Ave, Allentown, PA 18103-7234
15619121        +   Affordable Computers, Michael Nadeau and Pearl Matthias, 1070 Rosewood Street, Ann Arbor, MI 48104-6250
15619146        +   Agco Recycling, LLC, 1701 North 16th St, Quincy, IL 62301-1403
15619149            Agosto, Damaris Montalvo, MANITOBA NUM 47, Matamoros Tamaulipas 87540 Mexico
15619150            Agoston Door Systems, 2014792 Ontario Inc, RR #2 PO Box 415 3015 Southorn Rd, Coldwater ON L0K 1E0 Canada
15619151        +   Agritek Industries Inc., 155 Manufactures Drive, Holland, MI 49424-1894
15619152        +   Agritek Industries, Inc., Larry Kooiker, President/Owner, 4211 Hallacy Drive, Holland, MI 49424-8723
15619153        +   Agritek Industries, Inc., Sid Widmayer and Chris Schelin, 4211 Hallacy Drive, Holland, MI 49424-8723
15619154        +   Agrusso, Michael, 37744 Willow Lane T22, Westland, MI 48185-3350
15619155            Aguero, Maria Calder n, TIBET NUM 71, Matamoros Tamaulipas 87497 Mexico
15619156            Aguilar, Belinda Santana, AVE DEL BOSQUE NUM 112 ESQ, NARANJO, Matamoros Tamaulipas 87448 Mexico
15619157            Aguilar, Celsa Cantu, AGUSTIN MELGAR 115, Matamoros Tamaulipas 87449 Mexico
15619158            Aguilar, Cristian Moctezuma, SANTA MONICA 14, Matamoros Tamaulipas 87344 Mexico
15619161            Aguilar, Humberto Moreno, Ignacio Allende Num 132, Matamoros Tamaulipas 87496 Mexico
15619160            Aguilar, Humberto Moreno, Calle Ignacio Allende Num 132, Matamoros Tamaulipas 87496 Mexico
15619162            Aguilar, Luis Villarreal, Privada 16 de Septiembre N m. 4, Matamoros Tamaulipas 87455 Mexico
15619163            Aguilar, Marco G lvez, JOSE S ELCANO #21, Matamoros Tamaulipas 87370 Mexico
15619164            Aguilar, Rodolfo Jimenez, CARTULINAS 8, Matamoros Tamaulipas 87395 Mexico
15619165            Aguilera, Esteban Arias, CALLE 3 NUM 4, Matamoros Tamaulipas 87497 Mexico
15619166            Aguilera, Maria Guerra, INSURGENTES NUM 97, Matamoros Tamaulipas 87446 Mexico
15619168            Agustina, Teresa Vel zquez, CENZONCTLE NUM. 115, Matamoros Tamaulipas 87310 Mexico
15619169            Ahead Technology (Shenzhen), No.36 Shiwei Pinggang Industrial Area, Jiangshi Community Gongming St Guangming, Shenzhen 518106
                    China
15619171        +   Ahlquist Jr., Edward, 5243 Falmouth Dr, Troy, MI 48085-3213
15619173        +   Ahmed, Caosar, 2930 Trowbridge St 1st Floor, Hamtramck, MI 48212-3257
15619175        +   Ahmed, Md, 12622 Gallagher, Detroit, MI 48212-2300
15619176        +   Ahrens Steel & Welding, Daniel (AD 1), 515 Big Bear Blvd, Columbia, MO 65202-3708
15619177            Ahumada, Gustavo Villegas, Calle Benjamin Gaona #17, Matamoros Tamaulipas 87351 Mexico
15619185            Aicello North America Inc., Kohei Nagashima, #206 - 277 Mountain Highway, North Vancouver BC V7J 3T6 Canada
15619186            Aida Dayton Technologies Cor, PO Box 632913, Cincinnati, OH 45263-2913
15619194        +   Air Center, Inc., Lisa Vickers and Lenna Blanton, 1201 E Whitcomb Ave, Madison Heights, MI 48071-5616
14236634        +   Air Charter Service Inc., 1200 RXR Plaza, Uniondale, NY 11556-1201
15619195            Air Charter Service Inc., 122 RXR Plaza, Uniondale, NY 11556-1155
15619197        +   Air Components, Inc., Melissa Rew and Ann DeBri, 1181 58th St. S.W., Grand Rapids, MI 49509-9536
15619198        +   Air Cycle Corporation, John Losch, 2200 Ogden Ave, Lisle, IL 60532-1599
15619199        +   Air Design Incorporated, Peter McCoy, 21174 Bridge Street, Southfield, MI 48033-4032
15619200            Air Gage Products, Richard Schoenbaum, 3316 Maya Linda Ste A, Camarillo, CA 93012-8776
15619201        +   Air Hydraulics Company, 6074 Baumgartner Ind Dr., St. Louis, MO 63129-2996
15619203        +   Air Products & Chemicals, Eric Miller, 7201 Hamilton Blvd., Allentown, PA 18195-9642
15619204        +   Air Products and Chemicals, Attn: Steve Parks, 7201 Hamilton Blvd, Allentown, PA 18195-1501
15619205        +   Air Quality Engineering, Inc, 7140 Northland Drive North, Brooklyn Park, MN 55428-1520
15619206        +   Air Specialists Heating, Steve Alexander, & Air Conditioning, 119 S. 11th Street, Quincy, IL 62301-4026
15619207        +   Air Specialists Inc, Dana Cox and Nancy, 598 Kirk Road, Marietta, GA 30060-1046
15619208        +   Air Specialists Inc, Raymond, 27 Hollenberg Court, Bridgeton, MO 63044-2424
15619209            Air Technologies, Michelle Blandin (AD 32), PO Box 9593, Grand Rapids, MI 49509-0593
15619222        +   AirMagnet, Inc., 1325 Chesapeake Terrace, Sunnyvale, CA 94089-1104
15619210        +   Airgas, Jeffery, 259 N. Radnor-Chester Road, Suite 100, Radnor, PA 19087-5240
15619211            Airgas Great Lakes, 2020 Train Ave, Cleveland, OH 44113-4205
15619214        +   Airgas Safety, Nancy Monfre, W185 N11300 Whitney Dr., Germantown, WI 53022-3134
15619215        +   Airgas South, Inc., Jim Williams, 125 Townpark Dr., Suite 400, Kennesaw, GA 30144-5880
15619216        +   Airgas USA LLC, 2015 Vaughn Rd., Bldg 400, Kennesaw, GA 30144-7802
15619219        +   Airgas, Inc., 6055 Rockside Woods Blvd., Independence, OH 44131-2356
15619220        +   Airkye Fluid Power, 128 E. Lakewood Blvd., Ste. 20, Holland, MI 49424-2086
15619221        +   Airlex Service & Sales Inc., Mike Hammond, 1888 B High Lake Rd., Traverse City, MI 49696
15619223        +   Airpro Systems, LLC, Chris Creech and Chris Creech, 4988 Lebanon Pike, Old Hickory, TN 37138-4126
15619229        +   Ajax Metal Processing, Inc., Terry Charlesworth, 4651 Bellevue St, Detroit, MI 48207-1713
15619230        +   Ajax Tocco Magnethermic, Peggy, 1745 Overland Ave Northeast, Warren, OH 44483-2860
15619236        +   Akhilandam, Krishnamurthy, 4105 Bristol, Troy, MI 48085-4865
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 12 of 280
District/off: 0311-1                                         User: SH                                                             Page 11 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15619237         + Akron Rubber Develop Lab, Lisa Fisher, 300 Kenmore Blvd, Akron, OH 44301-1039
15619238         + Akron Rubber Development Lab, Kim Fisher, 2887 Gilchrist Road, Akron, OH 44305-4415
15619239           Aktrion Automotive, Mike Vickery, Stafford Court Stafford Park 1, Shropshire TF3 3BD United Kingdom
15619242         + Al Kafaf, Dhrgam, 3334 Brookshear Circle, Auburn Hills, MI 48326-2212
15619244         + Al-Sabahi, Atef, 715 WOODY CT, YPSILANTI, MI 48197-5183
15619246         + Alabama Electric Motor Serv., Davey Cottles and Tracy Somers, 1714 Wall Street, Sheffield, AL 35660-3534
15619248         + Alamin, Fnu, 3642 Garrik Ave, Warren, MI 48091-2312
15619249         + Alamo Die Co., LLC, Elda Alicia Ramos, 810 N 807 Road, PO Box 1172, Alamo, TX 78516-1172
15619250           Alaniz, Eduardo Ram rez, BENITO JUAREZ NUM 54, Matamoros Tamaulipas 87390 Mexico
15619255         + Albright Concrete, Josh Albright, PO Box 124, Renick, MO 65278-0124
15619257           Alcala, Aid Bautista, NARANJO 1 NUM 49, Matamoros Tamaulipas 87475 Mexico
15619259           Aleida Davila Maciel, AVE Produccion 41 Col, Jose Lopez Portillo, Matamoros Tamaulipas 87348 Mexico
15619261           Alejos, Jose Ruiz, INDEPENDENCIA NUM 26, Matamoros Tamaulipas 87456 Mexico
15619262         + Alex Products, PO Box 26, County Road T, Ridgeville Corner, OH 43555-0026
15619263         + Alexander Dennis, 625 South Oakland, Nappanee, IN 46550-2346
15619264           Alexander Dennis, 91 Glasgow Rd, Camelon, Falkirk, Scotland FK1 4JB United Kingdom
15619265         + Alexander Dennis Inc, 625 South Oakland Avenue, Nappanee, IN 46550-2346
15619266         + Alexander Dennis Inc, RIMA BHATTACHARYA, Parts Division, 7350 Eastgate Rd. Ste 120, Henderson, NV 89011-4071
15619267           Alexander Dennis Inc., Jessica Corless, 315566 Railroad Canyon, Road #342, Canyon Lake, CA 92587
15619268           Alexander Dennis Ltd, Jessica Corless, P.O. Box 401 Finance Shared Service Cntr, Skelmersdale WM8 9QB United Kingdom
15619277           Alfaro, Bernabe Jasso, PRIVADA K2 SUR NUM 18, Matamoros Tamaulipas 87380 Mexico
15619279         + Ali, MD, 12820 KIinger St, Hamtramck, MI 48212-2312
15619281         + Alidade Technology, Joe Fitzpatrick and Scott Althouse, 111 Knoll Drive, Collegeville, PA 19426-1658
15619282         + Aliya Analytical Inc, Debbie Aliya, PO Box 2407, Grand Rapids, MI 49501-2407
15619284         + All Canadian Sorting, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15619285         + All Canadian Sorting, C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15619286           All Canadian Sorting, Craig White and Barbara Maguire, 70 Reagens Industrial Pkwy., Bradford ON L3Z 2A4 Canada
15619287         + All Central TN Exterminating, Cathy Johnson, 2340 Pulaski Hwy., PO Box 557, Lawrenceburg, TN 38464-0557
15619288         + All City Heating & AC Inc, 3263 Hilton Road, Ferndale, MI 48220-1058
15619291         + All Form, LLC., Jim Woods and Jack Olson, 201 DeGraff Ave., Swanville, MN 56382-3339
15619299         + All Intergrated Solutions, Lee Jorgenson, 5075 Clay Ave, Grand Rapids, MI 49548-5502
15619300         + All Intergrated Solutions, Mike Tiemersma, 5075 Clay Avenue SW, Grand Rapids, MI 49548-5502
15619303         + All Points Fire & Safety, John Fink and Laura Fink, 1750 Harrah Rd., Niles, MI 49120-8735
15619304         + All Rite Industries, 470 Oak Wood Dr., Lake Zurich, IL 60047-1515
15619305         + All Scale, Jim Hague, 8702 S. 222nd Street, Kent, WA 98031-1915
15619306         + All South Rigging, Inc., 64 Sleepy Hollow Rd., Middleburg, FL 32068-6865
15619307         + All State Fastener Corp., Phyllis Lane and AR Dept, 15460 East 12 Mile Rd., Roseville, MI 48066-1839
15619310         + All-Tec Plastics, Inc., Al Zimlich, 1821 Vanderbuilt Road, Portage, MI 49024-6010
15619364           AllSource Transportation LLC, Teri Hasenour Gordon, Attorney at Law, P.O. Box 1075, Columbia, TN 38402-1075
15619365         + AllSource Transportation LLC, Janelle Bevis, PO Box 934, Lawrenceburg, TN 38464-0934
15619367         + AllSource Transportation LLC AllSource L, AllSource Transportation, LLC, P.O. Box 934, Lawrenceburg, TN 38464-0934
15619311         + Allard, Jeannette, 821 N. WAVERLY STREET, DEARBORN, MI 48128-1629
15619313         + Allegan Metal Finishing, Bob Sosnowski, 1274 Lincoln Road, PO Box 217, Allegan, MI 49010-0217
15619314           Allegheny Powder Metalurgy, Heather Lander, Rt. 950 South, Falls Creek, PA 15840
15619315         + Allemon, Michael, 5458 Ridge Trail North, Clarkston, MI 48348-2169
15619317         + Allen Plastics Repair Inc, 3685 Lima Rd, Fort Wayne, IN 46805-1741
15619318         + Allen Screw Prod Co Inc, 20350 Lorne, Taylor, MI 48180-1969
15619326         + Allen, Michele, 9 Kenberton, Pleasant Ridge, MI 48069-1015
15619334         + Allen, Willie, 1240 NORTH 198TH AVE, WALKERVILLE, MI 49459-9353
15619335         + Alley, Randall, 2117 Regina, Lincoln Park, MI 48146-2599
15619336         + Alliance Steel Warehouse, Lisa Marsh, 5110 Bellevue Ave., Detroit, MI 48211-3212
15619337           Alliance Steel Warehouse Inc, Lisa March, PO Box 3006, Birmingham, MI 48012-3006
15619339         + Allianz, Attn: Jo-ann Rivers, 28 Liberty Street, 37th Floor, New York, NY 10005-1453
15619340         + Allianz, Attn: Jo-ann Rivers, 28 Liberty, 37th Floor, New York, NY 10005-1453
15619341         + Allianz, Attn: William Nowak, 225 W. Washington St, Suite 1800, Chicago, IL 60606-3527
15619338         + Allianz, Attn: Craig Penn, Craig M. Penn, Ocean Cargo Underwriter, Allianz Global 225 W Washington St. 2100, Chicago, IL 60606-3441
15619345         + Allied Electronics, Tina Green, 7151 Jack Newell Blvd South, Fort Worth, TX 76118-7037
15619346         + Allied Electronics, Tina Green, 7410 Pebble Drive, Fort Worth, TX 76118-6961
15619343           Allied Electronics, 1701 Woodward Drive, Suite 108, Ottawa ON K2C 0R4 Canada
15619347         + Allied Electronics Corp., 1016 Rock Creek Elementary, O'Fallon, MO 63366-7576
15619348           Allied Electronics Inc, Jody, 2022 South Route 31, Account #9906781, Mc Henry, IL 60050
15619349         + Allied Electronics, Inc., Kevin Perry, 20270 Middlebelt Rd., Livonia, MI 48152-2000
15619350        #+ Allied Fire Protection SA,LP, Kristal and Susan Fire, PO Box 47864, San Antonio, TX 78265-8864
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 13 of 280
District/off: 0311-1                                         User: SH                                                              Page 12 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15619351        +   Allied Supply Co Inc, Ricky Childers, Dickey T, 3205 10th Avenue SW, PO Box 66, Huntsville, AL 35804-0066
15619352        +   Allied Waste Services, 1423 Jackson Street, Louisville, KY 40208-2720
15619354        +   Allied World Specialty Insurance Company, Attn: Legal Counsel, 199 Water Street, 24th Floor, New York, NY 10038-3532
15619359        +   Allitex LLC, c/o Fair harbor Capital LLC, PO Box 237037, New York, NY 10023-0028
15619361        +   Allmet Industries, Inc., Rod Floyd, 5030 Leafdale Blvd., Royal Oak, MI 48073-1011
15619368            Almaraz, Carmen Leal, Calle Barragan #121, Matamoros Tamaulipas 87494 Mexico
15619369            Almaraz, Ma Jim nez, LAZARO CARDENAS NUM 44, Matamoros Tamaulipas 87440 Mexico
15619371        +   Almco Steel Products Corp., Curt McDaniel and Adrianne Bailey, 0059 N. Oak Street, Bluffton, IN 46714-1409
15619372            Alnor/Dickey-John Corp., 5200 Dickey-John Road, Dock #2, PO Box 10, Auburn, IL 62615-0010
15619375            Alpeza Genereal Contracting, Marina Cotic, 151 Brunel Road, Mississuaga ON L4Z 2H6 Canada
15619376        +   Alpha Circuit Corporation, 730 N Oaklawn Ave, Elmhurst, IL 60126-1406
15619377        +   Alpha Integration, Inc., PO Box 10127, Murfreesboro, TN 37129-0003
15619379        +   Alpha XL Mold & Tool, Julio S Guerrero, 601 Melba Carter St, Mission, TX 78572-1606
15619382        +   Alro Metals Service Center, 2505 Forsyth Rd, Orlando, FL 32807-6494
15619383        +   Alro Steel, Julie Hankerd, 3100 E High Street, PO Box 927, Jackson, MI 49204-0927
15619385        +   Alro Steel Corp, Inside Sales and Customer Account Svcs, 3000 Tri Park Dr, Grand Blanc, MI 48439-7020
15619384        +   Alro Steel Corp, Alro - Masco, 6601 Vernon, St. Louis, MO 63130-2651
15619386        +   Alro Steel-Grayling, 2471 Industrial Street, Grayling, MI 49738-7849
15619388        +   Alt, McKenzie, 38334 Beecher Dr., Sterling Heights, MI 48312-1410
15619391        +   Alta Equipment Co, Fred Hugo and Marie Zambo, 28775 Beck Rd, Wixom, MI 48393-3637
15619393            Altair Engineering, Inc, 1820 E. Big Beaver, Troy, MI 48083-2031
15619400            Altia Acquistion Corp, 111 S Tejon St Ste 204, Colorado Spgs, CO 80903-2246
15619401        +   Altia Acquistion Corp, 7222 COMMERCE CENTER DR, STE 240, COLORADO SPRINGS, CO 80919-2632
15619402        +   Altima Technologies, Pam Nappi, 3030 Warrenville Road, Suite 300, Lisle, IL 60532-3646
15619403        +   Altiris, Inc., Jeff Black, 588 W 400 S, Lindon, UT 84042-1934
15619407            Altium Inc, Joe Vituli and Debbie Smith, 4225 Executive Sq Ste 800, La Jolla, CA 92037-9150
15619408        +   Altorfer Inc, 2600 6th Street SW, Cedar Rapids, IA 52404-3504
15619409        +   Altorfer Machinery Co., Jennifer Horn, PO BOX 1347, Cedar Rapids, IA 52406-1347
15619410        +   Altran Engineering Solution, Jude Joseph and Cherly Czajkowski, 39209 W Six mile Rd, Suite 212, Livonia, MI 48152-3957
15619413        +   Alumaroll Specialty Company, 4617 South Taylor Drive, Sheboygan, WI 53081-8980
15619414            Alvarado, Alejandrino R os, MARAVILLAS NUM 193, Matamoros Tamaulipas 87343 Mexico
15619416            Alvarado, Francisco Melendez, GOLFO DE MEXICO 17, Matamoros Tamaulipas 87453 Mexico
15619417            Alvarado, Jes s Leal, Cuevas S/N, Matamoros Tamaulipas 87560 Mexico
15619418            Alvarado, Jose Martinez, CALLE FLOR DE PALMA #79/ALAMO Y PALMARES, Matamoros Tamaulipas 87497 Mexico
15619419            Alvarado, Jose Martinez, EL HUIZACHAL 23, Matamoros Tamaulipas 87300 Mexico
15619421            Alvarado, Juan Garcia, LAGUNA SAN HIPOLITO NUM 334, Matamoros Tamaulipas 87444 Mexico
15619422            Alvarado, Juana Garcia, CALLE 12 NUM 34, Matamoros Tamaulipas 87497 Mexico
15619423            Alvarado, Karla Estrada, ENRIQUE FLORES MAGON #69, Matamoros Tamaulipas 87440 Mexico
15619424            Alvarado, Saturnino S nchez, DIVISION DEL NORTE BORDO KM 58, Matamoros Tamaulipas 87360 Mexico
15619425            Alvararez, Fernando Garcia, FRANCISCO ROBLES, Matamoros Tamaulipas 87390 Mexico
15619430            Alvarez, Luis Miranda, ALMENDRO NUM 27, Matamoros Tamaulipas 87477 Mexico
15619432            Alvarez, Oscar Lopez, MAR MUERTO 8, Matamoros Tamaulipas 87456 Mexico
15619433        +   Alvarez, Patricia Machado, 71 Garfield St, Detroit, MI 48201-1905
15619435        +   Alward Electric, Inc., 706 East Cedar Road, PO Box 434, Gladwin, MI 48624-0434
15619436        +   Amacoil, Inc., PO Box 2228, 2100 Bridgewater, Afton, PA 19014-2133
15619438        +   Amanda Bent Bolt Company, Lee Ann Specht, 1120 CIC Drive, Logan, OH 43138-9153
15619439            Amaro, Gloria Izeta, JACARANDA NUM 60 B, Matamoros Tamaulipas 87448 Mexico
15619441        +   Amazon Capital Services Inc, 410 TERRY AVE N, SEATTLE, WA 98109-5210
15619442        +   Ambest Tool and Machine Inc, Woody Watrous, 1164 E Jefferson St, Pulaski, TN 38478-3540
15619443            Ambriz, Fernanda Barreda, LAGUNA MADRE #81, Matamoros Tamaulipas 87350 Mexico
15619446        +   Amerawear Corp., 16510 Hwy 104 N., Lexington, TN 38351-3847
15619452        +   Ameri-Tek Manufacturing, Inc, Steve Bowyer and Debbie Bowyer, 3332 Billiard Drive, Logansport, IN 46947-8272
15619499        +   AmeriNet, Keith Schultz and Sharon Malloy, 1241 S Maple Rd, Ann Arbor, MI 48103-4433
15619503        +   AmeriPride Services Inc., Michael Summers and Raelyn Warner, 800 Vance Avenue, Memphis, TN 38126-2917
15619453        +   American Autocoat, Beth Gordon and Andi Stephens, 3565 Highland Drive, Hudsonville, MI 49426-1916
15619454        +   American Automotive Support, 2544 North Third Street, St. Paul, MN 55109-2444
15619455        +   American Business Forms, Rod Kuncaitis, 6204 Elk Lake Road, Williamsburg, MI 49690-9550
15619456        +   American Caster & Material, Handling, 2603 NE Industrial Drive#290, Kansas City, MO 64117-2649
15619457        +   American Center for Mobility, 330 East Liberty Street, Lower Level, Ann Arbor, MI 48104-2238
15619459        +   American Cold-Headed Prod, 4101 Stephanie Drive, Cortland, IL 60112-1769
15619460        +   American Containers, Inc., Chris Manning and Shriley Flemming, 1901 Western Ave., Plymouth, IN 46563-1039
15619461        +   American Corrugated Products, 101 N. James Campbell Blvd, Columbia, TN 38401-2605
15619462        +   American Data Security, 13070 Northend Avenue, Oak Park, MI 48237-3405
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21             Page 14 of 280
District/off: 0311-1                                         User: SH                                                              Page 13 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15619463            American Engineered, KATHY SAMOURIAN, Components, Brighton, MA 02135
15619464            American Express Travel Related Services, Becket and Lee LLP, PO Box 3001, Malvern, PA 19355-0701
14236625            American Express Travel Related Services Company,, Inc., c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701
15619465            American Feed & Farm Supply, Tammy, 1533 Knox, North Kansas City, MO 64116
15619466        +   American Finishing Resources, Bill Oney, 476 Clay Street, PO Box 164, Chilton, WI 53014-0164
15619467            American Fire Protection Grp, PO BOX 74008409, CHICAGO, IL 60674-8409
15619468        +   American Glass, Lisa Killen, PO Box 568, 5600 Industrial Drive, Milan, TN 38358-3115
15619469        +   American Honda Motor Co Inc, 165 Halsey St, Newark, NJ 07102-2834
15619471        +   American Metal Industries, David, 3530 Huffman Road, Medina, OH 44256-7914
15619472        +   American Micro Products Inc., Darlene Cook and Rhonda Damhorst, 4288 Armstrong Blvd, Batavia, OH 45103-1600
15619473            American National Rubber, PO Box 633528, Cincinnati, OH 45263-3528
15619474            American Nickeloid Company, Mike Alfano and Barb Bader, dba ANCO, Peru, IL 61354
15619475        +   American Paper & Twine Co, Bill Stevens, 7400 Cockrill Bend Blvd., Nashville, TN 37209-1047
15619476        +   American Public Transportaio, Nigel Andrews, 1300 Eye Street NW, Washington, DC 20005-3314
15619478        +   American Red Cross, Joel Hester, 2201 Charlotte Ave, Nashville, TN 37203-1817
15619479        +   American Red Cross - Moberly, Martha Kressig, Randolph County, 109 North Williams, Moberly, MO 65270-1567
15619480        +   American Registry for Intern, Financial Serv Dept., et Numbers (ARIN), 3635 Concorde Pkwy. Ste 200, Chantilly, VA 20151-1125
15619481        +   American Rigging& Millwright, Rick Porter and Katheen Smiley-Alsup, 5894 Sany Hollow Rd, Rockford, IL 61109-2767
15619482        +   American Rivet Co, Inc., Barry Ehrensaft, 11330 W. Melrose St., Franklin Park, IL 60131-1323
15619484        +   American Rubber Products, PO Box 190, 315 Brighton St, LaPorte, IN 46350-2608
15619483        +   American Rubber Products, 1755 Mayflower Road, Niles, MI 49120-8753
15619485        +   American Screw & Barrel Inc., Kristen Blanton, 60 Linus Allain Ave, Gardner, MA 01440-2478
15619487        +   American Society For Quality, Membership Renewal, 600 N Plankinton Ave, Milwaukee, WI 53203-2914
15619488        +   American Solids & Press-Ons, Kenny Hiller, PO Box 953, 1609 High Street, Sheffield, AL 35660-1415
15619490        +   American Steel Line Co., Ron, 255 76th St SW, Grand Rapids, MI 49548-7253
15619491        +   American Stress Technologies, Jonathan Mohan and Maureen Razum, 540 Alpha Drive, Pittsburgh, PA 15238-2912
15619492        +   American Striking Tools, 5409 Swanson Ct, Roscoe, IL 61073-7174
15619493            American Stripers, LLC, Jennifer Ralston, 2407 Plus Drive, Columbia, TN 38401
15619494        +   American Test Plaque, Daniel Brown, 16004 Parklane, Northville, MI 48168-2381
15619495        +   American Thermal Systems, Dave Edmondson, 380 Crosswind Drive, Madisonville, KY 42431-6410
15619496            American Wire Rope & Sling, 3122 Engle Road, Fort Wayne, IN 46809-1110
15619497        +   American Yazaki Corp-El Paso, Mike Diaz, 12 Leigh Fisher Blvd, El Paso, TX 79906-5239
15619498        +   Amerigas, 5857 S. Warner Avenue, Fremont, MI 49412-9275
15619500        +   Ameripak, 4102-2 Bulls Bay Highway, Jacksonville, FL 32219-3232
15619501        +   Ameripak, Mike Reckling and Debra Furmaniak, 591 Bradford ST, Pontiac, MI 48341-3112
15619506        +   Amesbury Fremont, Linda Renter and Sherry Colpetzer, 1687 Airport Road, Freemont, NE 68025-2979
15619508        +   Amesbury Industries, Inc., Wendy Cranford, 159 Walker Road, Statesville, NC 28625-2535
15619509        +   Ametek, Roger, 3515 Busch Dr., Grandville, MI 49418-1387
15619510            Ametek Aerospace, 1644 Whitier Ave, Costa Mesa, CA 92627
15619511        +   Ametek Automation, 1080 N. Crooks Rd., Clawson, MI 48017-1003
15619517        +   Amin, Mohammad S, 20854 Cyman, Warren, MI 48091-4323
15619520            Amp Machinery Systems, Paul Andrews, 1098 Chetwood Drive, Carol Stream, IL 60188-4324
15619521            Ampere Metal Finishing Ltd, Audry Pignatell, 854 Westport Crescent, Mississauga ON L5T 1N5 Canada
15619522        +   Amphenol RF, Lydia Ceron, 4 Old Newtown Road, Danbury, CT 06810-4200
15619523        +   Amrit, Fnu Anand, 2634 Davison Ave, Auburn Hills, MI 48326-2016
15619525        +   Amsan, Karen Jackson (AD 7), Dan Vogt - Rep. home#, 1501 N Topping, Kansas City, MO 64120-1221
15619526            Amtek Precision Products, 102 Industrial Park Drive, Bradford, TN 38316
15619527        +   Anchor Bay, Patricia Fugate, 30905 23 Mile Road, New Baltimore, MI 48047-5702
15619528        +   Anchor Wiping Cloth Co., PO Box 14577, Detroit, MI 48214-0577
15619529        +   Anderson Diecast, Kim Baer, 1720 S Wolf Road, Wheeling, IL 60090-6517
15619531        +   Anderson Electronics Sales, Marcia Murphy, 675 E Big Beaver Road, Suite 111, Troy, MI 48083-1427
15619532        +   Anderson Systems, Inc., 1171 W. Tipton St. Suite K, Seymour, IN 47274-2794
15619533        +   Anderson, Alisha, 8517 Holton Duck Lake Rd., Apt. 2, Holton, MI 49425-9503
15619539        +   Anderson, Dorenzo, 23070 Teppert, Eastpointe, MI 48021-1930
15619540        +   Anderson, Eric, 139 Pierce Rd, Pulaski, TN 38478-8229
15619547            Anderson, Ryan, 3004 KELLY DR, TECUMSEH, MI 49286
15619548        +   Anderson, Stephen, 535 Navy Lane, Lawrenceburg, TN 38464-3537
15619550        +   Ando, Rani, 29600 City Center, Apt 4, Warren, MI 48093-2418
15619551            Andrade, Honorio, LIBRA 110, Matamoros Tamaulipas 87458 Mexico
15619552            Andrade, Isa as Moreno, AV REVOLUCION NUM 124, Matamoros Tamaulipas 87493 Mexico
15619553            Andrade, Margarito Padron, GRANEROS 122, Matamoros Tamaulipas 87560 Mexico
15619554        +   Andrew B Mitchell, c/o Pacificor, 740 State Street, Ste. 202, Santa Barbara, CA 93101-5519
15619555        +   Andrew Corporation, Mary Mitchell, Wireless Products Group, 1200A Greenbriar Drive, Addison, IL 60101-1050
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 15 of 280
District/off: 0311-1                                          User: SH                                                             Page 14 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15619560        +    Android Industries, Dawn Danner, 50777 Varsity Court, Wixom, MI 48393-2072
15619559        +    Android Industries, Barry Dewar, 2051 S. Canal Street, Lansing, MI 48917-8598
15619561        +    Android Industries, Tracie Spicer, Al Delta Township, 2051 S. Canal Street, Lansing, MI 48917-8598
15619562        +    Android Industries Doraville, 305 Best Friend Court, Norcross, GA 30071-2970
15619563        +    Android Industries, LLC, 2155 Executive Hills Boulevard, Auburn Hills, MI 48326-2943
15619565        +    Angus, Raymond, 8745 Maria Ct., Howell, MI 48855-6302
15619566        +    Anisis, James, 667 RILEY ST, DUNDEE, MI 48131-1034
15619567        +    Anixter Fasteners, Judy Tevis, 201 Brozzini Court, Greenville, SC 29615-5341
15619568        +    Anixter Inc, Phillip, 2051 West Port Center Dr, St. Louis, MO 63146-3564
15619569        +    Anixter, Inc., Rosa Gonzalez and Tim Burkman, 5601 S. Ware Road, McAllen, TX 78503-7786
15619576        +    Ankura Trust Company, LLC, Ankura Trust Company, LLC, Ryan M. Roy, 1 Beacon Street, Floor 15, Boston, MA 02108-3107
15619574        +    Ankura Trust Company, LLC, Ryan M. Roy, 1 Beacon Street, Floor 15, Boston, MA 02108-3107
15619570        +    Ankura Trust Company, LLC, Ankura Trust Company, LLC, Attn: Krista Gulalo, 140 Sherman Street, 4th Floor, Fairfield, CT 06824-5849
15619571        +    Ankura Trust Company, LLC, Attn: Krista Gulalo, 140 Sherman Street, 4th Floor, Fairfield, CT 06824-5849
15619572        +    Ankura Trust Company, LLC, Milbank LLP, Attn: Eric Stodola, 55 Hudson Yards, New York, NY 10001-2163
15619573        +    Ankura Trust Company, LLC, Milbank LLP, Attn: Eric Stodola, Andrew Harmeyer, 55 Hudson Yards, New York, NY 10001-2163
15619577        +    Ankura Trust Company, LLC, as Administra, 214 North Main Street, CONCORD, NH 03301-5050
15619582        +    Ansley, Sylvia, 6790 N. OAK, WHITE CLOUD, MI 49349-8879
15619587        +    Antaya Technologies Corp., Kathy Flanagan, 72 Fenner St., Cranston, RI 02910-2221
15619590        +    Anteau, Marcus, 803 RAMBOW, MONROE, MI 48161-1852
15619595        +    Antkiewicz, Lisa, 20796 Anita, Clinton Twp, MI 48036-1501
15619596        +    Antolik Jr., Ian, 10 Grace Lane, Lawrenceburg, TN 38464-6796
15619597             Antonia, Pedro Luis, GREGORIO VELAZQUEZ NUM 56, Matamoros Tamaulipas 87413 Mexico
15619598             Antonio, Arnulfo M rquez, EMILIANO ZAPATA NUM 8, Matamoros Tamaulipas 87456 Mexico
15619599             Antonio, Bernarda Vargas, BATALLON DE SAN PATRICIO NUM 122, Matamoros Tamaulipas 87449 Mexico
15619600             Antonio, Luis Navarro, RENOVACIO MORAL # 60, Matamoros Tamaulipas 87477 Mexico
15619601             Antonio, Maria Santiago, FRANCISCO MARQUEZ NUM 214, Matamoros Tamaulipas 87493 Mexico
15619602             Antonio, Rigoberto Nava, MARGARITAS NUM 24, Matamoros Tamaulipas 87395 Mexico
15619603        +    Antonio-Marquez, Dominga, 25739 Wiseman St, Roseville, MI 48066-3631
15619604             Antrim Enterprises, PO Box 524, Mancelona, MI 49659-0524
15619605        +    Antrim Machine Products, Inc, 120 S Johnson Rd, PO Box 379, Mancelona, MI 49659-0379
15619606        +    Antrim Machine Products, Inc., PO box 237037, New York, NY 10023-0028
15619609        +    Anx eBusiness, Angela Jordan, 2000 Town Center Suite 2050, Southfield, MI 48075-1131
15619615             Aon Consulting, Inc., 29695 Network Place, Chicago, IL 60673-1296
15619617        +    Aperam Stainless Service &, Nancy Brandow and Paula Bedogne, Solutions USA, LLC, 6775 Center Dr., Sterling Heights, MI
                     48312-2627
15619620         +   Apex Heating & Air Condition, Sandy Robertson, 8 Francis Street, Chattanooga, TN 37419-1902
15619622         +   Apex Intergrated Solutions, Evlyn Chavez, 2002 E Lee RD, Taylors, SC 29687-3544
15619623         +   Apex Spring & Stamping Corp, Chris Crutzinger, 11420 First Ave. N.W., Grand Rapids, MI 49534-3399
15619624         +   Apollo Plastics Corporation, Alberto Silva, 5333 North Elston Ave., Chicago, IL 60630-1610
15619626        #+   Applications 3D, Raminder Bhatia, 2235 Star Court, Rochester Hills, MI 48309-3625
15619627         +   Applied Geometrics Inc, Jaime Dadez, 749 1/2 W Pleasant St, Freeport, IL 61032-4924
15619628         +   Applied Handling Inc., 15200 Century Drive, Dearborn, MI 48120-1281
15619629         +   Applied Handling Inc., 7425 Clyde Park Ave. SW, Suite E, Byron Center, MI 49315-6971
15619632         +   Applied Health Physics, Inc., Anthony Hull, 2986 Industrial Blvd., Bethel Park, PA 15102-2536
15619633             Applied Imaging, PO Box 888624, Grand Rapids, MI 49588-8624
15619636        +    Applied Industrial Tech, 1240 Polk Avenue, Nashville, TN 37210-4333
15619639        +    Applied Industrial Tech, Customer Service, 35430 Beattie Drive, Sterling Heights, MI 48312-2612
15619637             Applied Industrial Tech, 6090 GRAND HAVEN RD, NORTON SHORES, MI 49441-6014
15619638        +    Applied Industrial Tech, Bryan Kasper and Chris Gembarski, 1017 N. Hwy 35, Port Lavaca, TX 77979-2332
15619640        +    Applied Industrial Tech (FL), 7037-26 Commonwealth Ave, Jacksonville, FL 32220-2833
15619641        +    Applied Industrial Tech (MO), Mike, 3330 Brown Station Road, Columbia, MO 65202-2242
15619642        +    Applied Marketing Science, I, Paula Roy, 303 Wyman Street, Ste 205, Waltham, MA 02451-1208
15619643        +    Applied Products Inc, 1024C Jib Court, Lee's Summit, MO 64064-1741
15619644        +    Applied Products Inc., 12000 Product Drive, Machesney Park, IL 61115-1479
15619645        +    Applied Robotics, Inc., Steve Listing, 648 Saratoga Road, Glenville, NY 12302-5837
15619646        +    Applied Scale Technology, 3012 Ambrose Avenue, Nashville, TN 37207-4710
15619647        #    Approved Safety & Security, 1015 East Corby Blvd, South Bend, IN 46617-1503
15619650        +    Aqua Tool LLC, Mike Beals and Gen Bicego, 32360 Edward Ave, Madison Heights, MI 48071-1445
15619651        +    Aquafix Inc., Kevin Ripp, PO Box 8682, Madison, WI 53708-8682
15619652        +    Aquatek Water Treatment Sys, PO Box 246, Churubusco, IN 46723-0246
15619654             Arag n, Ariel Casados, CALLEJON 9 NUM 16, Matamoros Tamaulipas 87460 Mexico
15619655             Arago Resortes, SA de CV, Victor Herrera, Porfirio Diaz 1128 NTE Centro, Monterrey 64000 Mexico
                    Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 16 of 280
District/off: 0311-1                                        User: SH                                                             Page 15 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15619658        + Aramark Uniform Services, Marilyn Harris, 1315 Madison Street, PO Box 429, Shelbyville, TN 37162-0429
15619659        + Aramark Uniform Services, Velma Wilkerson, #2 West Industrial, Fulton, MO 65251-1002
15619660          Arambula, Hugo Tavera, MONTERREY 101, Matamoros Tamaulipas 87456 Mexico
15619666          Araujo, Francisco Perez, RICARDO FLORES MAGON NUM 68, Matamoros Tamaulipas 87440 Mexico
15619667          Arbell International Corp., Box 215, 5338 John Lucas Drive, Burlington ON L7R 3Y2 Canada
15619670        + Arbon Equipment Corporation, Kohner, Mann & Kailas, S.C., 4650 North Port Washington Road, Milwaukee, WI 53212-1991
15619672        + Arbor Gage & Tooling, Inc., Bob Boverhof and Dianne Ochsner, 2031 Calvin Ave SE, Grand Rapids, MI 49507-3305
15619675        + Arbor Oakland Group, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15619676        + Arbor Oakland Group, C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15619674        + Arbor Oakland Group, Ashley Harrison and Kevin Crawford, 4303 Normandy Court, Royal Oak, MI 48073-2266
15619679        + ArcBest, Attn Bankruptcy Desk, PO Box 10048, Fort Smith, AR 72917-0048
15619678        + Arcadia Benefits Groups, Inc, Denise Kuipers, CFO, 612 S Park St, Kalamazoo, MI 49007-5184
15619681        + Arch City Service, Rich Freese, 9701 S. Broadway, St. Louis, MO 63125-2017
15619683          Arcos, Violeta Rivera, DON MIGUEL NUM 109, Matamoros Tamaulipas 87437 Mexico
15619685        + Area Distributors Inc., 218 Vermont, PO Box 1133, Quincy, IL 62306-1133
15619686        + Area Rigging/Millwright Arms, Sales, 5894 Sandy Hollow Rd, Rockford, IL 61109-2767
15619687     ++++ Area Wide Communications, Sherrill Belew and Holly Wade, PO Box 8, 375-W W. Church Street, Medina, TN 38355 address filed with
                  court:, Area Wide Communications, Sherrill Belew and Holly Wade, PO Box 8, 375-W W. Church Street, Medina, TN 38355
15619688          Arellano, Dina Leal, ISLAS HAWAI 120, Matamoros Tamaulipas 87348 Mexico
15619689          Arellano, Erick Gonz lez, AV SAN CARLOS NUM 34, Matamoros Tamaulipas 87446 Mexico
15619690          Arenas, Amparo Diaz, AGAPITO NUM 54, Matamoros Tamaulipas 87440 Mexico
15619691        + Arends, JD, 536 Milan Street, Clifton Hill, MO 65244-1020
15619692          Areotech, Inc., Tony, 101 Zeta Drive, Pittsburgh, PA 15238-2897
15619694        + Argent International, Inc, 41016 Concept Drive, Plymouth, MI 48170-4252
15619695        + Argo Pro, Attn: Joanne Surick, 412 W. 14th Street 3rd Floor, New York, NY 10014-1002
15619696          Argomm S.P.A., Via Camozzi 23, 1-24060, Villongo BG Italy
15619697        + Argon Tool Mfg., Scott, 32309 Milton Ave, Madison Heights, MI 48071-5601
15619698        + Argonaut Insurance Company, Attn: Craig M. Penn, Allianz Global Corporate & Specialty, 225 West Washington St. Ste 2100, Chicago,
                  IL 60606-3441
15619700          Arguelles, Rigoberto Melo, MAINERO NUM 24, Matamoros Tamaulipas 87480 Mexico
15619701          Arguello, Luis Urbina, TUXPAN NUM 18, Matamoros Tamaulipas 87390 Mexico
15619702          Arguello, Yesenia Hern ndez, Calle Agustin de Iturbide #146, Matamoros Tamaulipas 87494 Mexico
15619703          Argumedo, Heriberto S nchez, PRIVADA JAUMAVE 12, Matamoros Tamaulipas 87470 Mexico
15619704          Argumedo, Jesus S nchez, NACIONALISTAS NUM 55, Matamoros Tamaulipas 87477 Mexico
15619706        + Argus Logistics LLC, Nicole Chevalier and Sandi J. Slavko, PO Box 4750, Troy, MI 48099-4750
15619705        + Argus Logistics LLC, Fisher Building Suite 868, 3011 W. Grand Blvd., Detroit, MI 48202-3096
15619707        + Argus Logistics, LLC, 2931 East Jefferson, Detroit, MI 48207-4288
15619708          Arizmendi, Aurora Castro, ANTONIO DIAZ SOTO NUM 61, Matamoros Tamaulipas 87440 Mexico
15619709        + Arizona Desert Testing LLC, Joe Robbins, 21212 West Patton Road, Wittmann, AZ 85361-8622
15619710        + Arizona Instrument, Deneen Brown, Computrac Division, 1912 West 4Th St, Tempe, AZ 85281-2491
15619713        + Ark II CLO 2001-1, Ltd., c/o FROST BROWN TODD LLC, Attn: Ronald E. Gold, Esq., 301 E 4th St GreatAmerican Tower Ste3300,
                  Cincinnati, OH 45202-4257
15619714        + Arkadin Inc., Madeleine Garner, 5 Concourse Parkway NE, Suite 1600, Atlanta, GA 30328-6102
15619716        + Arlington Plating Company, Brian Isola and Ted Dobbels, 600 S. Vermont Street, Palatine, IL 60067-6950
15619717        + Armada Rubber Mfg. Co., Dawn Weymouth, 24586 Armada Ridge Rd., Armada, MI 48005-4827
15619718          Armada Toolworks LTD, 6 Lof Drive, PO Box 535, Lindsay ON K9V 4S5 Canada
15619720          Armada Toolworks Ltd, Don Ingram, 6 LOF Drive, Lindsey ON K9V 4S5 Canada
15619721        + Armada Toolworks Ltd., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15619722        + Armando Gracia, 1714 Altas Palmas, Brownsville, TX 78521-7684
15619723        + Armchem International, Nicole Foxx, 3563 NW 53rd Ct., Ft. Lauderdale, FL 33309-6344
15619724          Armend riz, Jose Castillo, VALLE DE BANDERAS NUM 30, Matamoros Tamaulipas 87345 Mexico
15619725          Armenta, Leonor Pulido, LOS NOVIOS NUM 13, Matamoros Tamaulipas 87478 Mexico
15619737        + Arquette, Tia, 12004 Bedford Street, Carleton, MI 48117-9107
15619738          Arredondo, Jonathan Guerrero, CALLE MAR ADRIATICO NUM 76, Matamoros Tamaulipas 87477 Mexico
15619739          Arreola, Joel Castro, SAN PATRICIO NUM 167, Matamoros Tamaulipas 87455 Mexico
15619740          Arreola, Martha Bucio, CUAJIMALPA NUM 97, Matamoros Tamaulipas 87497 Mexico
15619741          Arriaga, Oscar Salazar, AVE AGAPITO GONZALEZ Y PRV 1 NUM 136, Matamoros Tamaulipas 87440 Mexico
15619742        + Arrow Electronics, Inc, Keith Duvall and Annette Caviness, 9201 East Dry Creek Road, Centennial, CO 80112-2818
15619744        + Arrow Electronis Inc, Keith Duvall and Annette Caviness, 9201 East Dry Creek Road, Centennial, CO 80112-2818
15619746        + Arrow Tool & Die Inc., Dave Sparrow, #6 Lakeside Drive, Monroe City, MO 63456-1480
15619747        + Arrowsmith, Robert, 5277 PARKWAY, BAY CITY, MI 48706-3348
15619748        + Art Technologies Inc, Patty Moore and Paul Or Steve, 3795 Symmes Road, Fairfield, OH 45015-1373
15619749        + Artan, Mahmoud, 4040 Royer Rd Apt 57, Toledo, OH 43623-3618
                     Case 19-12378-KBO                    Doc 1281           Filed 01/01/21             Page 17 of 280
District/off: 0311-1                                           User: SH                                                              Page 16 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                                  Total Noticed: 13039
15619750             Arteaga, Maria Hern ndez, 16 DE SEPTIEMBRE NUM 49, Matamoros Tamaulipas 87499 Mexico
15619751             Arteaga, Pablo Gonz lez, JUAN C GUERRERO NUM 128, Matamoros Tamaulipas 87494 Mexico
15619752        +    Artec Door & Hardware, Inc., PO Box 5746, 807 Airport Access Road, Traverse City, MI 49686-3594
15619753        +    Artemis Environmental, Inc., Dan Small, PO Box 311, 417 Elliott Avenue, Grand Haven, MI 49417-1036
15619757        +    Artos Engineering Co., Dana Solveson and Cristy Pacheco, 21605 Gateway Ct., Brookfield, WI 53045-5156
15619763             Ascencio, Audry Vallejo, Sierra del Tigre N m. 6, Matamoros Tamaulipas 87497 Mexico
15619764             Ascencio, Viridiana, 431 S 6th st, Dekalb, IL 60115-3826
15619765        +    Ascencio, Viridiana, 431 South 6th St., Dekalb, IL 60115-3826
15619766             Asencion, Eduardo Hern ndez, MORA NUM 49, Matamoros Tamaulipas 87475 Mexico
15619769        +    Ashby Cross Company Inc., Brenda, 28 Parker Street, Newburyport, MA 01950-4010
15619771        +    Ashley Enterprise, 29 Emma May Drive, Fayetteville, TN 37334-4865
15619773             Ashton Automotive Testing, Jeannette Scalici and Suzanne Slade, Inc., Warren, MI 48091
15619778             Assemble-Right Ltd., 850 Champlain Ave., Oshawa ON L1J 8C3 Canada
15619779        +    Assemble-Rite Ltd, 3885 Paysphere Circle, Chicago, IL 60674-0001
15619780        +    Assemblez, Patrick Shields and Karen Mitchell, 1137 Jefferson Ave, PO Box 4007, Utica, NY 13504-4007
15619781        +    Assembly Automation Ind., 1849 BUSINESS CENTER DRIVE, DUARTE, CA 91010-2902
15619784        +    Assessment Technologies, Ltd, 40 NE Loop 410, Ste. 607, San Antonio, TX 78216-5883
15619786        +    Associated Bag Co., 400 W. Boden St., Milwaukee, WI 53207-6276
15619789             Associated Integrated System, 102 Commerce Park Drive, Unit 12, Barrie ON L4N 8W8 Canada
15619790             Associated Rubber Products, Pat Ingle, PO Box 605, St. Clair, MO 63077-0605
15619791        +    Associated Spring, 6180 Valley View Ave, Buena Park, CA 90620-1030
15619794        +    Associated Spring Raymond, Antoinette Allen, 370 West Dussel Drive, Maumee, OH 43537-1604
15619796        +    Associated Toolmakers, PO Box 70, 2700 K Industry, Keokuk, IA 52632-9705
15619797        +    Assurance Metal & Plastics, PO Box 98, 2005 Liberty Avenue, Lawrenceburg, TN 38464-4604
15619799        +    Assurance Operation Corporation, Joseph J Vidmar, President & CEO, 980 N Federal Highway, Ste 315, Boca Raton, FL 33432-2744
15619800        +    Assurance Operation Corporation, PO Box 98, 2005 Liberty Avenue, Lawrenceburg, TN 38464-4604
15619804        +    Assured Quality Systems,LLC, Margaret Wilson, 2100 N. Hwy 360, Grand Prairie, TX 75050-1011
15619805             Asteelflash Suzhou Co., Ltd., Amber Wang, No.8 Gutang Road, WETDZ, Wuj, Suzhou 215200 China
15619807             Astello, Estefania Rangel, LAZARO CARDENAS 135, Matamoros Tamaulipas 87456 Mexico
15619808        +    Astro Controls, Inc., Brian Railsback and Sharla Adams, 1700 Parkside Avenue, Irving, TX 75061-6940
15619810             Astro Shapes LLC, Teri Michaud and Tara Jornigan, 65 Main Street, Struthers, OH 44471-1942
15619811        #+   Astroseal Products, 5 Airport Industrial Pk, PO Box 377, Chester, CT 06412-0377
15619842             Atchi, Ravi Kiran Reddy, 27184 Gateway Dr, Apt 108, Farmington Hills, MI 48334-4963
15619843        +    Atco Industries Inc., Catt Delmonico, 7300 Fifteen Mile Rd, Sterling Heights, MI 48312-4515
15619852        +    Atlanta PDC, 115 Greenwood Industrial, McDonough, GA 30253-7523
15619855        +    Atlas Copco Tools & Assembly, Cathy Maxwell and Jill Dwyer, Systems LLC, 3301 Cross Creek Parkway, Auburn Hills, MI 48326-2839
15619857        +    Atlas Material Testing Tech., Sales and Lu Vukmarkovic, 4114 North Ravenswood Avenue, Chicago, IL 60613-1831
15619858             Atlas Movers of Muskoka, Greg King, 110-2 Progress Drive, Gravenhurst ON P1P 1X4 Canada
15619859        +    Atlas Pressed Metals, DOUG PFINESTLER, 125 Tom Mix Drive, Dubois, PA 15801-2541
15619862             Atlassian PTY LTD, LEVEL 6, 341 GEORGE STREET, SYDNEY NSW 2000 Australia
15619864        +    Atmosphere Heat Treating,Inc, Barbara Krzywiecki and Lee Price, 30760 Century Drive, Wixom,, MI 48393-2063
15619866        +    Atrona Merallurgical Service, Sales, 5023 Willow Creek Road, Machesney Park, IL 61115-8218
15619869        +    Attarian, Ruth, 16134 30 Mile, Ray, MI 48096-1008
15619872        +    Attentive Industries, Inc., Nick D Moch, 502 Kelso Street, Flint, MI 48506-4033
15619874        +    Attorneys for the Zohar Debtors, Young Conaway Stargatt & taylor, LLP, Attn Michael R. Nestor, Robert S. Brady,, 1000 North King St,
                     Wilmington, DE 19801-3335
15619873        +    Attorneys for the Zohar Debtors, Waller Lansden Dortch & Davis, LLP, Attn John C. Tishler, Katie G. Stenberg,, Tyler N Layne 511
                     Union St, Suite 2700, Nashville, TN 37219-1791
15619875        +    Atwood - Charlotte Ave, 57912 Charlotte Ave, PO Box 1927, Elkhart, IN 46515-1927
15619876        +    Atwood - Charlotte Ave, Judy Z., 57912 Charlotte Ave., PO Box 1927, Elkhart, IN 46515-1927
15619877        +    Atwood - West Union, 800 Hwy 150 South, PO Box 538, West Union, IA 52175-0538
15619878        +    Atwood Mobile Products, 5406 County Road 424, Antwerp, OH 45813-9577
15619879        +    Atwood Mobile Products, Spec Temp, 5406 US RT 24 East, Antwerp, OH 45813-9577
15619882        +    Atwood-LaGrange Operation, 1775 E. US 20, LaGrange, IN 46761-9071
15619883        +    Auburn Concrete Products Inc, Todd or Ron Stayer and Tina Schrock, 1623 South Indiana Ave., Auburn, IN 46706-3411
15619884        +    Auburn Engineering, Daphine Doerr, 2961 Bond Street, Rochester Hills, MI 48309-3517
15619885             Auburn Hills Electronics, Dura Automotive Systems, LLC, 1780 Pond Run, Auburn Hills, MI 48326-2752
15619887        +    Audio Engineering Inc, Jerry Schnidler, 5155 Torgue Drive, Loves Park, IL 61111-7144
15619888        +    Audio Visual Innovations Inc, Adam Naylor and Steve Hensley, 6301 Benjamin Rd Ste 101, Tampa, FL 33634-5115
15619892        +    Austin Petroleum Inc., 99 East Joe St., Huntington, IN 46750-4034
15619894        +    Autient, Inc., Michele Kadar, 10050 Colonial Industrial Dr, South Lyon, MI 48178-9154
15619895        +    Auto Alliance Int'l Inc, 2000 Town Center, Suite 625, Southfield, MI 48075-1196
15619896        +    Auto Anodics Inc, Max Wiener Sr and Lisa Wiener, 2407 16th St, Port Huron, MI 48060-6402
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 18 of 280
District/off: 0311-1                                         User: SH                                                              Page 17 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15619898            Auto Cast Mexico S.A. DE C.V, Mario Negrete Galvez & Cristina Cardoso, Av. de las Fuentes #9 Parque Industrial, El Marques 76246
                    Mexico
15619899        +   Auto Electric, 709 E. Washington Blvd, Fort Wayne, IN 46802-3215
15619900        +   Auto Metal Craft Inc., 10230 Capital Avenue, Oak Park, MI 48237-3131
15619901        +   Auto Parts Place, Inc., PO Box 252, Carthage, TN 37030-0252
15619902            Auto Swage, Joyce Previs, 725 River Road, Shelton, CT 06484
15619903            Auto Tech Coatings Div. 941527 Ont. Inc., 3130 Caravelle Drive, Mississauga ON L4V 1K9 Canada
15619904        +   Auto Technology Company, 20026 Progress Dr, Strongsville, OH 44149-3214
15619906        +   Auto Temp, Inc., Jayson Dunn, 950 Kent Rd., Batavia, OH 45103-1738
15619907        +   Auto Temp, Inc., Tracy Ostendorg, 950 Kent Road, Batavia, OH 45103-1738
15619908        +   Auto-Form Inc, Maurice Oyanadel, 197 Hungtindon Ave, Waterbury, CT 06708-1413
15619935            AutoPlas, 560 Goodrich Rd., Bellevue, OH 44811-1139
15619938        +   AutoWeb Communications Inc, 1900 S Livernois Road, Rochester Hills, MI 48307-3382
15619910        +   Automated Machine Specialtie, D Miller / J Gately and Carol Davis, 25 Blankenship Rd / Hwy 412E, Lexington, TN 38351-2901
15619911        +   Automated Systems & Eng Corp, PO Box 956, Fremont, IN 46737-0956
15619912        +   Automatic Fire Systems, None, 7910 Burden Rd, Rockford, IL 61115-8202
15619914        +   Automatic Spring Products, Karen Behm, 803 Taylor Ave, Grand Haven, MI 49417-2159
15619917        +   Automation Center, Floyd Beatty, 933 Visco Drive, Nashville, TN 37210-2205
15619918        +   Automation Integrators LLC, 3522 Central Pike, Suite 205, Hermitage, TN 37076-2050
15619919        +   Automation Tool Company, Tony Green and Karen Sells, 101 Mill Drive, Cookeville, TN 38501-2174
15619923        +   Automatrics, 4400 Donker Court SE, Kentwood, MI 49512-4054
15619924            Automodular Assemblies Inc, Jason Riddell, 200 Montecorte St, Whitby ON L1N-9V8 Canada
15619925            Automotive Containment &, Denise Shostak, Consulting Inc, Lincoln, AL 35096
15619926            Automotive Engineering SL, Ms. Encarna Martinez, Avenida Norte N: 15-4 Picassent, Valencia 46220 Spain
15619927            Automotive Inspection Group, SA de CV, Av Lauro Villar 1125 Las Palmas, H. Matamoros Tamaulipas 87425 Mexico
15619929            Automotive Parts Manuf Assoc, 10 Four Seasons Place, Suite 801, Toronto ON M9B 6H7 Canada
15619930        +   Automotive Quality &, Steve Redding and Pearl Matthias, Logistics, 14744 Jib Street, Plymouth, MI 48170-6000
15619932            Automotive Specialty, Teresa Johnson, B14-5109 Harvester Rd, Burlington ON L7L-5Y4 Canada
15619933        +   AutonomouStuff, LLC, Chelsea Mullins and Loni Reid, 306 Erie Ave, Morton, IL 61550-9600
15619934            Autopartes Excel de Mexico, AV Penuelas No 7, Fracc Ind San Pedrito, Queretaro 76148 Mexico
15619936        +   Autopr, 342 Main Street, Rochester, MI 48307-2030
15619937            Autotalks LTD, Mr. Tal Alber and Mrs. Keren Caspi, Grand Netter Building,, Kfar-Netter 40593 Israel
15619940        +   Autwell, Phillip, 560 Mill Street, Lynnville, TN 38472-3141
15619941            Avalos, Cristhian Vazquez, SAN PATRICIO NUM 52, Matamoros Tamaulipas 87455 Mexico
15619942            Avalos, Eugenio Avalos, CALLE SAN CARLOS NUM 2, Matamoros Tamaulipas 87490 Mexico
15619943            Avalos, Jorge Betancourt, NARANJO NUM 35, Matamoros Tamaulipas 87477 Mexico
15619944            Avalos, Ma Arredondo, SIERRA GRANDE NUM 48, Matamoros Tamaulipas 87470 Mexico
15619947            Avant Robotics, S.A. de C.V., Valentmn Contreras, Brasil 207, Industrial Marte, Santa Catarina 66367 Mexico
15619948            Avdel Textron, Judy Fordham, 87 Disco Road, Rexdale ON M9W 1M3 Canada
15619949            Avelino, Maria Lorencez, NIAGARA DEL ESTE NUM 46, Matamoros Tamaulipas 87497 Mexico
15619950            Avenue Industrial Supply, 331 Alden Road, Unit #2, Scarborough ON L3R 3L4 Canada
15619951            Avenue Systems LLC, 1 Avenue Systems, 41320 Fox Run Apt T20, Novi, MI 48377-5109
15619952        +   Avery Dennison -Bus. Media, Kathy, 685 Howard Street, Buffalo, NY 14206-2210
15619953        +   Avery Dennison Auto Prod, Jackie Rhodes, 17700 Foltz Parkway, Strongsville, OH 44149-5536
15619954        +   Avery Dennison Corp-Fastener, Kristin, 224 Industrial Rd., Fitchburg, MA 01420-4651
15619958            Avila, Claudia Garcia, DEL TRIUNFO 66, Matamoros Tamaulipas 87494 Mexico
15619963        +   Avnet Electronics Marketing, Jason Skoczen, 60 S Mckemy, Chandler, AZ 85226-3441
15619966            Avon Automotive, Lynn Cummings, 603 West 7th Street, Cadillac, MI 49601-1300
15619965        +   Avon Automotive, Attn: Registered Agent, 603 W 7th Street, Cadillac, MI 49601-1344
15619967            Avon Automotive Holdings, Inc, Attn: Registered Agent, 604 W 7th Street, Cadillac, MI 49601
15619968        +   Avon Plastics Products, Inc., Debbie Harrison, 2890 Technology Drive, Rochester Hills, MI 48309-3586
15619969            Avon Rubber & Plastics, Theresa Durga, 603 W Seventh St, Cadillac, MI 49601-1300
15619972        +   Awerkamp Machine Shop, 237 North 7th Street, Quincy, IL 62301-3093
15619973        +   Axalta Powder Coating System, 9800 Genard Rd, PO Box 200141, Houston, TX 77041-7624
15619974        +   Axceler DBA Power Tools Inc, Nick Harvey and Alena Barros, 600 Unicorn Park Drive, Woburn, MA 01801-3376
15619975            Axiom Group, Josephine Stellini, 115 Mary Street, Aurora ON L4G 1G3 Canada
15619976        +   Axis, Attn: Craig M. Penn, Allianz Global Corporate & Specialty, 225 West Washington St. Ste 2100, Chicago, IL 60606-3441
15619977        +   Axis Systems, Anita / John Mills, 1555 Atlantic Blvd., Auburn Hills, MI 48326-1501
15619978        +   Azar, Ibrahim, 38447 Phyllis Ct, Sterling Heights, MI 48312-1288
15619979        +   Azarch, Debrekah, 350 Union Hill Road, Leoma, TN 38468-5694
15619980        +   Aztec Plastics, Inc., US Highway 41 North, P.O. Box 3576, Lake City, FL 32056-3576
15619981            Azuara, Enedino Aguilar, CARDENAS #13, Matamoros Tamaulipas 87456 Mexico
15619982        +   B & D Lock & Key, William Puyear, 312 West Reed St., Moberly, MO 65270-1559
                   Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 19 of 280
District/off: 0311-1                                      User: SH                                                            Page 18 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                Total Noticed: 13039
15619983        + B & H Electric, Inc., 704 C Ave. Freeman Field, PO Box 1005, Seymour, IN 47274-1005
15619984        + B & R Plumbing, Brian VanRaalte, 13667 E Winslow Rd, Warren, IL 61087-9744
15619985        + B&B Tool, 1260 N. Co. Rd 275 E., North Vernon, IN 47265-8550
15619986          B&G Machining, 845 Hwy #141, RR #1, Utterson ON P0B 1M0 Canada
15619987        + B&J Construction, Jim, 412 E. Front Ave, Stockton, IL 61085-1420
15619988          B&K Technology Solutions INC, Ray Magee and Elise Comens, DBA Advanced Technology Recy, Pontiac, IL 61764
15619989          B&L Metal Products, Fran Clements, 7-11 Industrial Dr., Elmira ON N3B 2Z5 Canada
15619990        + B&M Sonics & Machine LLC, Bill Gomes/Bill Vicary, 4301 N. Lapeer Rd., Lapeer, MI 48446-8616
15619991        + B&S Striping Co, 4193 N. Rink Rd., P.O. Box 120, Lena, IL 61048-0120
15619992        + B&W Auto Parts, Allen Smith, 813 North Locust Avenue, PO Box 664, Lawrenceburg, TN 38464-0664
15619993          B&W Heat Treating, Brian Winnell, 60 Steckle Place PO Box 9430, Kitchener ON N2G 4W6 Canada
15619994          B-Square Concrete, Bryan Broshous, Bryan Broshous, Stockton, IL 61085
15619995        + B.T.M. Corporation, 300 Davis Rd., Marysville, MI 48040-1955
15620001        + BACHMAN MACHINE COMPANY, MOLDING COMPANY, 4321 NORTH BROADWAY, ST. LOUIS, MO 63147-3308
15620002        + BACHTEL, KENNETH, 3249 MICHAEL, WARREN, MI 48091-3486
15620005        + BAGGETT, DAVID, 381 POND CREEK ROAD, SUMMERTOWN, TN 38483-5156
15620006        + BAGGETT, DAVID F, 381 POND CREEK ROAD, SUMMERTOWN, TN 38483-5156
15620015        + BAILEY, JUSTIN, 1589 HWY 1569, WELLINGTON, KY 40387-9069
15620019        + BAKEMAN, OLIVER, 8133 Bliss, Detroit, MI 48234-3331
15620025        + BAKER, SALLY, 6351 N GREEN, HESPERIA, MI 49421-9120
15620026        + BAKER, TIMMY, 41825 RIGGS ROAD, BELLEVILLE, MI 48111-3081
15620028        + BALA, TIM, 5977 N. EVERGREEN DR., WHITE CLOUD, MI 49349-9005
15620035        + BALES MOLD SERVICE, INC., 2824 HITCHCOCK AVE., DOWNERS GROVE, IL 60515-4030
15620051        + BALTIERRA, DAVID, 311 W COLUMBIA, STOCKTON, IL 61085-1105
15620057          BANK FINANCIAL FSB, 6415 WEST 95TH STREET, CHICAGO, IL 60415
15620072        + BARBER, JEANNETTA, 117 PULPWOOD RD., OLYMPIA, KY 40358-8535
15620073        + BARBER, KATHLEEN, 1730 SAND RD, PINCONNING, MI 48650-8948
15620075        + BARBER, TIMOTHY, 1730 SAND RD, PINCONNING, MI 48650-8948
15620079        + BAREL, SCOTT, 3505 EAST POND LANE, LAKE ORION, MI 48359-1474
15620088        + BARKER, ERIC, P.O. BOX 524, OLIVE HILL, KY 41164-0524
15620101        + BARNES, JAMES, 11490 EATON RAPIDS ROAD, SPRINGPORT, MI 49284-9739
15620107        + BARNETT, D, 35 COMMUNITY ROAD, LAWRENCEBURG, TN 38464-6005
15620113          BARNETT, REGINALD, 26154 REGANCY CLUB DR, APT 6, WARREN, MI 48089-6249
15620127        + BARRINGER, WENDY, 1540 S LOCUST AVE, WHITE CLOUD, MI 49349-9637
15620130          BARRON, DENNIS, 401 RANDOLPH ST, JACKSONVILLE, MO 65260
15620138        + BARTCH, ALISHA, 209 E. BENTON AVE., STOCKTON, IL 61085-1413
15620141        + BARTLETT, MATTHEW, 5036 GORHAM PLACE, SYLVANIA, OH 43560-1619
15620143        + BARTYS, STANLEY, 124 W. NEUMANN ROAD, PINCONNING, MI 48650-8733
15620147        + BASF CORPORATION, DETROIT REGIONAL DISB CENTER, 800 CENTRAL AVE., WYANDOTTE, MI 48192-7319
15620146        + BASF Corporation, 100 Park Ave, Florham Park, NJ 07932-1089
15620150        + BASF Corporation, Taylor Payne and Linda Kane, 100 Park Avenue, Florham Park, NJ 07932-1049
15620149        + BASF Corporation, Jerry Decker, 1609 Biddle Ave., Wyandotte, MI 48192-3729
15620148        + BASF Corporation, Gertrude Tibortzyrich, Detroit Regional Disb Center, 800 Central Ave., Wyandotte, MI 48192-7319
15620155          BASTIAN, ERIK DE LA CRUZ, ALFREDO PEREZ Y PEREZ NUM 3, MATAMOROS Tamaulipas 87440 Mexico
15620161        + BATES, JOYCE, 6880 S. OCCIDENTAL HWY., TECUMSEH, MI 49286-9783
15620164        + BATES, WILLIAM, 2535 BUFFALO Road, LAWRENCEBURG, TN 38464-6174
15620165        + BATES, WILLIAM G., 2535 BUFFALO Road, LAWRENCEBURG, TN 38464-6174
15620171        + BAUER, DENNIS, 336 N. MACKINAW RD., LINWOOD, MI 48634-9549
15620172        + BAUER, DEREK, 5270 N. FRASER RD., PINCONNING, MI 48650-8483
15620174        + BAUER, MICHAEL, 5270 N FRASER ROAD, PINCONNING, MI 48650-8483
15620194        + BBB INDUSTRIES, 5687 SMITHVILLE HWY, SPARTA, TN 38583-6818
15620195        + BBD Transport Canada Inc, 71 Wall Street, Plattsburgh, NY 12901-3755
15620196        + BC MacDonald & Company, 1265 Research Blvd., St. Louis, MO 63132-1713
15620197        + BCS Automotive Interface Solutions US LL, BCS AIS US LLC, Attn: Kristina Paulson, 5676 Industrial Pk Rd, Winona, MN 55987-1420
15620198        + BDC Inc., 1353 Baur Blvd., St. Louis, MO 63132-1913
15620200        + BDI (Bearing Distributors), PAT GOESSELIN, 8000 HUB PARKWAY, CLEVELAND, OH 44125-5731
15620201        + BDJ/Techmation Inc, 516 N Parkway, West Unity, OH 43570-8547
15620202        + BDO, 2600 W. BIG BEAVER ROAD, SUITE 600, TROY, MI 48084-3340
15620203        + BDO Seidman, LLP, 755 W. Big Beaver, Suite 1900, Troy, MI 48084-4906
15620204        + BEA Systems, Inc., Jim Rauh, 2315 N First Street, San Jose, CA 95131-1010
15620210        + BEALEY, JAMAR, 27361 ACADEMY ST., ROSEVILLE, MI 48066-4749
15620214        + BEAMON, DAWN, 25 HELTERBRAND RD, MOREHEAD, KY 40351-8178
15620227        + BEAU, JAMES, 173 N BEAN, BENTON, WI 53803-8916
                   Case 19-12378-KBO             Doc 1281        Filed 01/01/21        Page 20 of 280
District/off: 0311-1                                 User: SH                                                   Page 19 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                                       Total Noticed: 13039
15620228        + BEAU, JOSEPH, 26791 AETNA ROAD, BENTON, WI 53803-9235
15620234          BECERRA, JUAN HERNANDEZ, SIERRA MADRE NUM 14, Matamoros Tamaulipas 87470 Mexico
15620237        + BECKER, DAVID, 11375 BRIGHAM LANE, WHITE LAKE, MI 48386-3638
15620238        + BECKER, TINA, 1809 MIDDLEBURY RD, FREEPORT, IL 61032-3534
15620252        + BEHRENS, JOYCE, 218 S CLAY ST, MT CARROLL, IL 61053-1332
15620253          BEI Duncan Electronics, Irene Szymanek, PO Box 51726, Los Angeles, CA 90051-6026
15620254          BEI Duncan Electronics, Irene Szymanek and Duane Fuller, Business & Tech Center, Irvine, CA 92618-2401
15620255        + BEIGHTOL, ROBERT, 1667 W WINNESHIEK, FREEPORT, IL 61032-8364
15620257        + BEIREIS, PATRICIA, 37 BIRCH DRIVE, BELLEVILLE, MI 48111-2595
15620261        + BEKAERT CORPORATION - AR, 1881 BEKAERT DR, VAN BUREN, AR 72956-6807
15620263        + BELEW, BOBBY, 14 FRANKLIN DRIVE, LAWRENCEBURG, TN 38464-4521
15620264        + BELEW, DEBORA, 308 THOMAS STREET, LAWRENCEBURG, TN 38464-2127
15620265        + BELEW, DEBORA J, 308 THOMAS STREET, LAWRENCEBURG, TN 38464-2127
15620266        + BELEW, JASON, 566 CLAX BRANCH ROAD, LORETTO, TN 38469-3049
15620270        + BELL FORK LIFT, INC., 34660 CENTAUR DRIVE, CLINTON TOWNSHIP, MI 48035-3700
15620297        + BENNETT, ALAN, 17145 ROPER RD., SHULLSBURG, WI 53586-9751
15620299          BENNETT, DIANNA, 273 CROSS ST, BENTON, WI 53803-8917
15620302          BENNETT, PATRICK, 26860 AETNA RD, BENTON, WI 53803-9400
15620301        + BENNETT, PATRICK, 1235 14Th St., Hazel Green, WI 53811-7117
15620303        + BENNETT, SHARNEL, 19938 Gallagher St, Detroit, MI 48234-1656
15620304        + BENNETT, SHIRLEY, 213 HWY 20, SUMMERTOWN, TN 38483-7630
15620305        + BENNETT, SHIRLEY A., 213 HWY 20, SUMMERTOWN, TN 38483-7630
15620312        + BENTELER, 2650 N OPDYKE RD STE B, AUBURN HILLS, MI 48326-1954
15620320        + BERENS, LISA, 308 ROBINHOOD, FREMONT, MI 49412-1838
15620326        + BERGERON, PHILLIP, 2972 Berthiaume, Bay City, MI 48706-1504
15620335        + BERNHARD, STEVE, 1225 W LINCOLN, FREEPORT, IL 61032-4846
15620337        + BERRY, KEITH, 1348 GRACE AVE., ROCHESTER HILLS, MI 48309-4357
15620343        + BERTELKAMP AUTOMATION, INC., PO BOX 11488, 6321 BAUM DRIVE, KNOXVILLE, TN 37919-9562
15620344        + BERTHIAUME, ERIC, 4730 Carter Rd. #9, Auburn, MI 48611-8554
15620345        + BERTHIAUME, GARY, 105 E. Fifth Street, Pinconning, MI 48650-9324
15620349        + BESTER, CHERYL, 1044 Janet Ave, Ypsilanti, MI 48198-6409
15620356        + BEZEMEK, KATHY, 2405 MILLS, DECKERVILLE, MI 48427-9331
15620375        + BILCO WIRE ROPE & SUPPLY, 1285 CENTRAL AVENUE, HILLSIDE, NJ 07205-2645
15620380        + BILDERBACK, KENNETH, 310 WASHINGTON STREET, GALENA, IL 61036-2138
15620381        + BILKEY, KEVIN, 4969 BANTRY DR., WEST BLOOMFIELD, MI 48322-1529
15620384        + BINGHAM, CLINT, 7287 W. BABBS GROVE RD, FREEPORT, IL 61032-9404
15620385        + BINIENDA, JEFFREY, 29428 ROSE ST., MADISON HEIGHTS, MI 48071-2615
15620397        + BISKNER, LARRY, 3419 KRAUSHAAR ROAD, STANDISH, MI 48658-9716
15620403        + BIXBY, BARBARA, 6871 W. 5 Mile Rd., Hesperia, MI 49421-9230
15620404        + BLACK & COMPANY, 2534 LOCUST ST., PO BOX 3095, QUINCY, IL 62305-3095
15620407        + BLACK II, DAVID, 1350 Heritage Place, Moberly, MO 65270-2902
15620410        + BLACK, LAWRENCE, 135 WILBURN NELSON ROAD, MILAN, TN 38358-6122
15620411        + BLACK, SANDRA, 3088 HAZELWOOD COURT, WATERFORD, MI 48329-2278
15620417        + BLACKWELL, TIMOTHY, 8051 STINSON RD, MILAN, TN 38358-6392
15620421        + BLAIR, DONNA, 24051 DANTE AVE, OAK PARK, MI 48237-2028
15620422        + BLAIR, JAMES, 3752 S GIDDS RD, KENT, IL 61044-9705
15620425        + BLAISE, VICTORIA, 514 Farror, Moberly, MO 65270-2347
15620431        + BLAYDES, CALVIN, 34590 Coastal, Sterling Hgts, MI 48310-5562
15620440        + BLOOM, TYLER, 403 S. WATER ST., PINCONNING, MI 48650-9703
15620442       ++ BLOSSOMLAND CONTAINER CORP, P O BOX 963, BENTON HARBOR MI 49023-0963 address filed with court:, Blossomland
                  Container Corp., Kim Shultz, 1652 East Empire Ave., Benton Harbor, MI 49023-0963
15620445        + BLU PERSPECTIVE LLC, 7900 LOGISTIC DRIVE, STE D, ZEELAND, MI 49464-8362
15620447        + BLU PERSPECTIVE LLC, Harold E. Nelson, 55 Campau Avenue NW, Suite 300, Grand Rapids, MI 49503-2642
15620453        + BLUE CROSS BLUE SHIELD MICHIGAN, 600 EAST LAFAYETTE BOULEVARD, DETROIT, MI 48226-2998
15620456          BLUE RING STENCILS LLC, 1401 MY HOLLY BY PASS UNIT10, LUMBERTON, NJ 08048
15620463        + BLUESTONE HOLDINGS GROUP, 220 N. SMITH STREET, SUITE 420, PALATINE, IL 60067-2477
15620469        + BM Properties, PO BOX 357, 235 WATERLOO STREET, LAWRENCEBURG, TN 38464-3626
15620470          BMW, ABLADESTELLE 3020, WALLERSDORF 94522 GERMANY
15620472          BMW AG, WERK 2.91 VTZ, HANS-GLAS-STR.1, WALLERSDORF 94522 Germany
15620471          BMW AG, Rechnungsprufung, Munich 80788 Germany
15620473          BMW CONSOLIDATION SERVICES, CX115, 70 TYGER RIVER DRIVE, DUNCAN, SC 29334
15620475        + BMW CONSOLIDATION SERVICES, GREER 2 CX223, 226 GSP LOGISTICS PKWY, GREER, SC 29651-6470
15620474        + BMW CONSOLIDATION SERVICES, GREER 2- CX222(CX987105), 220 GSP LOGISTICS PARKWAY, SUITE 200, GREER, SC
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 21 of 280
District/off: 0311-1                                       User: SH                                                            Page 20 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
                  29651-6470
15620479        + BMW GROUP, SEANN TZOUVELEKAS, ASSISTANT GENERAL COUNSEL, BMW MANUFACTURING 1400 HIGHWAY 101 S,
                  GREER, SC 29651-6731
15620477        + BMW GROUP, JAFFE RAITT HEUER & WEISS, P.C., RICHARD KRUGER, ESQ., 27777 FRANKLIN RD., STE. 2500,
                  SOUTHFIELD, MI 48034-8222
15620476        + BMW Group, BMW Manufacturing Co., LLC, Seann Tzouvelekas, Assistant, 1400 Highway 101 South, Greer, SC 29651-6731
15620478        + BMW Group, RICHARD KRUGER, ESQ., 27777 FRANKLIN RD., STE. 2500, SOUTHFIELD, MI 48034-8222
15620480        + BMW MANUFACTURING, HALL 83 DOCK 83 07, 1400 HWY 101 SOUTH, GREER, SC 29651-6731
15620481        + BMW MANUFACTURING CO LLC, 1400 HWY 101 SOUTH, SOUTH GREER, SC 29651-6799
15620482          BMW MANUFACTURING CO LLC, LOGISTICS CENTER 2 SPERRLAGE, GREER, SC 29651
15620483          BMW Manufacturing Co., LLC, LOGISTICS CENTER 5, Greer, SC 29651
15620484        + BMW Manufacturing Corp, Attn: Accounts Payable TS-12, 1400 Highway 101, South Greer, SC 29651-6799
15620493          BOC Bracebridge, 14 Monica Lane, Bracebridge ON P1L 1V3 Canada
15620494        + BODIFORD, CLICE, 250 CHAPEL HILL ROAD, MILAN, TN 38358-6238
15620498        + BODYCOTE - GRAND RAPIDS, 3700 EASTERN AVE. SE, GRAND RAPIDS, MI 49508-2413
15620512        + BOERGER, MIKE, 1631 CR 2465, Huntsville, MO 65259-2914
15620523        + BOLLE, KEVIN, 35605 SEVILLE, CLINTON TWP, MI 48035-2683
15620524          BOLLHOFF INC, #4 - 85 ROYAL CREST CT, MARKHAM ON L3R 9X5 CANADA
15620528        + BOLLHOFF, INC., 2705 MARION DRIVE, KENDALLVILLE, IN 46755-3280
15620562        + BOOTH, TIFFANY, 433 TORI ANN DR., CLAY CITY, KY 40312-8011
15620563        + BOOTS, ROBERT, 805 South Williams, Moberly, MO 65270-1819
15620565        + BORDEAUX, JANAE, 2188 W. KITCHEN RD., LINWOOD, MI 48634-9797
15620577        + BOSTON MATTHEWS INC., 12136 WILES ROAD, CORAL SPRINGS, FL 33076-2201
15620581        + BOSTON, DEVIN, 500 WEST COMMERCE STREET, LORETTO, TN 38469-2142
15620582        + BOSTON, PAMELA, 300 EDGEWOOD DRIVE, LAWRENCEBURG, TN 38464-7182
15620590        + BOURKE, JOE, 219 S. GARFIELD ROAD, LINWOOD, MI 48634-9724
15620597        + BOUTELL, JEFFREY, 24143 Harrison St, Clinton Twp, MI 48035-5436
15620602        + BOWER, MELANIE, 324 S SIMMONS ST, STOCKTON, IL 61085-1514
15620604        + BOWERS MFG, 6565 S SPRINKLE RD, PORTAGE, MI 49002-9717
15620610        + BOWLES FLUIDICS, 6625 DOBBIN ROAD, COLUMBIA, MD 21045-4700
15620619        + BOYCE, SHANTINIQUE, 8530 15 MILE RD. APT G, STERLING HEIGHTS, MI 48312-3670
15620624        + BOYER, KRISTI, 802 N MAMMOSER RD, STOCKTON, IL 61085-9617
15620627        + BOYER, WYATT, 102 E. FOURTH ST., PINCONNING, MI 48650-9702
15620630        + BR Supply, 2026 E. Van Hook Street, Milan, TN 38358-2847
15620640        + BRADEN, SAMUEL, 1350 MATTHEW AVENUE, LAWRENCEBURG, TN 38464-6282
15620644        + BRADFORD, DONALD, 8283 KY-344, Vanceburg, KY 41179-8602
15620646        + BRADLEY, ARANT, BOULT, CUMMINGS, LLP, ROUNDABOUT PLAZA, 1600 DIVISION STREET, SUITE 700, NASHVILLE, TN
                  37203-2771
15620650          BRADLEY, JEFF, 101 HAZEL DR, FREDRICKTOWN, MO 63645-1121
15620649          BRADLEY, JEFF, 101 Hazel Dr, Fredericktown, MO 63645-1121
15620654        + BRADLEY, ROBIN, 129 ROBERT NUTT ROAD, WAYNESBORO, TN 38485-3214
15620656        + BRADSHAW, ZACHARY, 285 BOONE CREEK RD., STANTON, KY 40380-9421
15620666        + BRASHAW, SHIRLEY, 310 SEMINARY ST, MT CARROLL, IL 61053-1526
15620674        + BRAZEAU, TAMMY, 116 E 8TH STREET, PINCONNING, MI 48650-9765
15620676          BRC RUBBER GROUP, INC, 589 US 33 SOUTH, CHURUBUSCO, IN 46723
15620675        + BRC Rubber & Plastics, Inc., Kate Crosby and Angela Warstler, 810 West Lancaster Street, Bluffton, IN 46714-1716
15620677          BRC Rubber Group, Inc, Kate Crosby, 589 US 33 South, Churubusco, IN 46723
15620678          BRC Rubber Group, Inc., Kate Crosby, U.S. Hwy South, Churubusco, IN 46723
15620679        + BRD Supply, Inc., Brice Hosterman and Nick Bedricky, 503 Bloomingdale Dr., Bristol, IN 46507-9610
15620682        + BREEDEN, SIDNEY, P.O. Box 682, Frenchburg, KY 40322-0682
15620692        + BREWER, ALMA, 119 OAK ST, IRON CITY, TN 38463-7309
15620695        + BREWER, EDITH, 195 West College Street, Summertown, TN 38483-7544
15620697        + BREWER, JEREMY, 115 WHISPERING OAKS COURT, SUMMERTOWN, TN 38483-7609
15620699        + BREWER, RACHEL, 275 SHOALLY BRANCH, LEOMA, TN 38468-5397
15620700        + BREWER, RACHEL S., 275 SHOALLY BRANCH, LEOMA, TN 38468-5397
15620705        + BRIDGEWATER INTERIOR LANSING, 2369 SOUTH CANAL ROAD, LANSING, MI 48917-8589
15620706        + BRIERLY, BILLY, 4416 OLD SAND RD., OWINGSVILLE, KY 40360-8062
15620709          BRIGHT FINISHING, 5845 EAST 14TH STREET, BROWNSVILLE, TX 78521
15620718     ++++ BRINKMANN INSTRUMENTS, INC., CUSTOMER SERVICE AND MICHELE, 1 CANTIAGUE ROCK RD, WESTBURY NY
                  11590-2826 address filed with court:, Brinkmann Instruments, Inc., Customer Service and Michele, One Cantiaque Rd., Westbury, NY
                  11590
15620721        + BRISCOE, JAMES, 9409 MAYFLOWER CT., PLYMOUTH, MI 48170-3923
15620723        + BRISSETTE, AARON, 5055 N. SHORE RD, PINCONNING, MI 48650-7506
15620724        + BRISSETTE, MICHAEL, 2014 SOUTH SCHOOL RD, STERLING, MI 48659-9743
                   Case 19-12378-KBO                Doc 1281         Filed 01/01/21         Page 22 of 280
District/off: 0311-1                                    User: SH                                                       Page 21 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                           Total Noticed: 13039
15620725     ++++ BRISTOL TOOL & DIE, BRIAN PRICE, 689 COMMERCE DR, BRISTOL IN 46507-9355 address filed with court:, Bristol Tool & Die,
                  Brian Price, 17992 Commerce Drive, Bristol, IN 46507
15620727        + BRITT, ERIC, 3027 ROUNDTREE BLVD C-1, YPSILANTI, MI 48197-4882
15620731        + BROADNAX, ANTHONY, 20055 MCCORMICK ST, DETROIT, MI 48224-1147
15620735        + BROCKLIN, KEVIN VAN, 11030 S Breuning Rd, Elizabeth, IL 61028-9539
15620743        + BRONCO REHAB LLC, 305 2ND ST, LAWRENCEBURG, TN 38464-3417
15620747        + BRONSON & BRATTON INC., 220 SHORE DRIVE, BURR RIDGE, IL 60527-5881
15620749        + BRONSON PLATING CO., Mark Franks, 305 2nd St, Lawrenceburg, TN 38464-3417
15620754        + BROOKS, ANGELA, 157 CANFIELD ST. #7, MILAN, MI 48160-1654
15620756        + BROOKS, RANDY, 2250 SAWMILL RD., JEFFERSONVILLE, KY 40337-9021
15620758        + BROOKS, VICTOR, 109 OLD FIELD TRAILER CT., MT. STERLING, KY 40353-8161
15620763          BROSE MEXICO SA, AV DE LA CORTE NO 4, PARQUE INDUSTRIAL EL MARQUES, QUERETARO 76246 MEXICO
15620765        + BROSHOUS, ANGIE, 3626 S MASSBACH RD, STOCKTON, IL 61085-9353
15620766        + BROSHOUS, DAVE, 13501 E BLAIR HILL, STOCKTON, IL 61085-9522
15620767        + BROSHOUS, KATHRYN, 420 S MAIN, STOCKTON, IL 61085-1537
15620784        + BROWN, DERRICK, 405 1ST STREET, LAWRENCEBURG, TN 38464-3402
15620799        + BROWN, KRISTINA, 5865 SHELDON ST, GRATIOT, WI 53541-9681
15620812        + BROWN, REKEANA, 2695 Glynn Ct, Detroit, MI 48206-1617
15620814        + BROWN, RODERICK, 16220 NOVARA ST, DETROIT, MI 48205-2520
15620815        + BROWN, RODNEY, 605 TOBEN TERRACE, LAWRENCEBURG, TN 38464-2751
15620816        + BROWN, ROY, 19353 Wexford, Detroit, MI 48234-1803
15620817        + BROWN, SAMUEL, 950 Marie, Lot 17, Hesperia, MI 49421-9298
15620820        + BROWN, TONYA, 161 HENRYVILLE ROAD, ETHRIDGE, TN 38456-5240
15620822        + BROWN-MATCOR, 401 S STEEL STREET, IONIA, MI 48846-9401
15620823        + BROWNE, CHRIS, 3312 FULLER, MIDLAND, MI 48642-6671
15620838          BRUHN & BRUHN FIRE, 3363 JIM WARREN ROAD, SPRING HILL, TN 37174-2226
15620841          BRUNO D TORRES-ME, BRUNO TORRES, RUA JOSE CURTULO 98, LIMEIRA 13486140 Brazil
15620849        + BRYAN, SHAWN, 38 J B JONES RD, Trenton, TN 38382-9250
15620854        + BTI Measurement & Testing, Laura Wilkie, 7035 Jomar Drive, Whitmore Lake, MI 48189-8241
15620856        + BUCHALSKI, LOUIS, 1967 E. NEUMAN, PINCONNING, MI 48650-9486
15620857        + BUCHTA, CRAIG, 153 S Platt Road, Milan, MI 48160-1224
15620864        + BUDDE, SHEILA, 2354 E GARFIELD RD, HESPERIA, MI 49421-9595
15620865        + BUDNICK CONVERTING, INC., 200 ADMIRAL WEINEL BLVD, PO BOX 197, COLUMBIA, IL 62236-0197
15620866        + BUDNICK CONVERTING, INC., 340 Parkway Drive, P.O. Box 197, Columbia, IL 62236-0197
15620869        + BUDZYN, FRANKLIN, 1721 BEDFORD SQUARE DRIVE APT 201, ROCHESTER HILLS, MI 48306-4450
15620889        + BUMPHREY, HOLLY, 9425 Four Mile Rd., Thomson, IL 61285-7565
15620894          BUNGARTZ, PATENTANW LTE. HOMBERGER STRA E 5, D SSELDORF 40474 GERMANY
15620903        + BURCHI, DEAN, 9500 LAKE POINTE DRIVE, WHITMORE LAKE, MI 48189-9439
15620910          BUREAU VERITAS ADT(SHANGHAI), 2F BUILDING C, NO 1618 YICHAN RD, SHANGHAI 201103 CHINA
15620917        + BURGESS, LOIS, 1780 Pond Run, Auburn Hills, MI 48326-2752
15620925        + BURKETT, DEBORAH, 149 CANTRELL STREET, BRADFORD, TN 38316-8627
15620926        + BURKHARDT, JANICE, 102 South Pinkhart, Macon, MO 63552-1139
15620927        + BURKHARDT, KEVIN, 1279 County Road 1720, Cairo, MO 65239-2440
15620928        + BURKHARDT, STEVEN, 1003 N Ault, Moberly, MO 65270-2764
15620932        + BURLINGAME, MARCUS, 833 HATFIELD CIRCLE, SALINE, MI 48176-9247
15620938        + BURNETT, KRISTY, 53621 AURORA PARK, SHELBY TOWNSHIP, MI 48316-2523
15620941          BURNHAM, WALTER, 11273 E HWY 60, SALT LICK, KY 40371
15620949        + BURROUGHS, JEFFREY, 1844 Cedar Lake Rd, Moberly, MO 65270-3006
15620954        + BURTON, CHRISTOPHER, 31111 KELLY RD, FRASER, MI 48026-2487
15620956        + BURWITZ, ROBERT, 13280 S. CUSTER ROAD, DUNDEE, MI 48131-9788
15620959        + BUSBY, NINA, 26 GANG ROAD, LAWRENCEBURG, TN 38464-6112
15620960        + BUSCH, PAMELA, 410 SCHUYLER, SCALES MOUND, IL 61075-9612
15620962        + BUSH, MARK, 20 CONNER BLAKE LANE, CAMPTON, KY 41301-6194
15620968        + BUSS, DANIEL, 304 garfield st, PEARL CITY, IL 61062-9146
15620974        + BUTLER, DAVID, 4860 SHELIA DRIVE, MILAN, TN 38358-4551
15620980          BWM Industrial & Automation, 136 Victoria Street, Barrie ON L4N 2J4 Canada
15620982        + BYCO AUTO PARTS, INC., 1680-B S. GROVE AVE., ONTARIO, CA 91761-4022
15620985        + BYK-Gardner USA, Karen Nance and Desmond Strasser-King, 9104 Guilford Road, Columbia, MD 21046-2729
15620991        + BYRD, RICHARD, 240 IDAHO ROAD, LEOMA, TN 38468-5537
15619996          Ba uelos, Ismael Reyes, CISNE NUM 29, Matamoros Tamaulipas 87396 Mexico
15619998        + Babson, Sherry, 3565 WAYNESBORO HIGHWAY, LAWRENCEBURG, TN 38464-6894
15619999        + Bachli, Sara, 2476 Carriage Way, Ypsilanti, MI 48197-7423
15620000          Bachman Machine & Plastic, Jerry Schmitt and Susie Meink, Molding Company, St. Louis, MO 63147
                    Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 23 of 280
District/off: 0311-1                                        User: SH                                                            Page 22 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15620003           Baeza, Jonathan Garcia, AV INTERNACIONAL 108, Matamoros Tamaulipas 87448 Mexico
15620007         + Bagnall, Steven, 38253 CORBETT DR., STERLING HEIGHTS, MI 48312-1254
15620008           Bahena, Omar Garcia, Calle Las Escolleras #107, Matamoros Tamaulipas 87497 Mexico
15620011         + Bai, Tianbo, 3796 Edenderry Drive, Troy, MI 48083-5132
15620020         + Baker Group, 13979 Willowbrook Road, Roscoe, IL 61073-9700
15620021           Baker, Andrew, 3361 Owen Ave, Newaygo, MI 49337-9521
15620022         + Baker, Andrew, 8340 W. 4 Mile Rd., Hesperia, MI 49421-9205
15620023         + Baker, Dorothy, 221 MICHIGAN AVE, CLINTON, MI 49236-9501
15620027         + Bal, Teoman, 6478 Forestside Dr., Waterford, MI 48327-1791
15620029         + Balance Technology Inc, Aftermarket and Laura Wilke, 7035 Jomar Dr, Whitmore Lake, MI 48189-8241
15620031         + Baldwin, Ralph, 2151 Neeper Street, Grand Blanc, MI 48439-8520
15620033           Bales Metal Surface Solution, Raquel Rodriguez, 815 N. Loop F.M. 509, Harlingen, TX 78550
15620034         + Bales Metal Surface Solutions, 2824 Hitchcock Ave., Downers Grove, IL 60515-4024
15620036         + Bales Mold Service, Inc., Jon Bailey and Stacey Bales, 2824 Hitchcock Ave., Downers Grove, IL 60515-4030
15620043           Ballesa, Juan Hern ndez, PRIVADA DE TULA NUM 14, Matamoros Tamaulipas 87470 Mexico
15620044         + Ballman Metals, LLC, Ken Knisley and Ron Ballman, 3201 Roberson Rd, Florence, AL 35630-6335
15620045         + Ballou, Blake, 219 COUNTY, MILAN, MI 48160-1385
15620046           Balluff Inc., Dept 1069, Cincinnati, OH 45263-1069
15620048           Baltazar, Juana Enr quez, EDMONTON NUM 41, Matamoros Tamaulipas 87493 Mexico
15620049           Baltazar, Maria Enr quez, FELIX MA CALLEJA # 122, Matamoros Tamaulipas 87493 Mexico
15620050         + Baltec Corp., Acct# 2720, 130 Technology Drive, Canonsburg, PA 15317-9563
15620052         + Balwinski, Mark, 22544 W. Wood Lake Rd., Pierson, MI 49339-9303
15620053         + Balzers Tool Coating Inc., 1181 Jansen Farm Court, Elgin, IL 60123-2595
15620056         + Bank Direct Capital Finance, 150 N Field Drive Suite 190, Lake Forest, IL 60045-2594
15620058         + Bank Of America, Bank of America Corporate Center, 100 North Tryon Street, Charlotte, NC 28255-0001
15620059         + Bank of America, N.A., Acct #7646 and Acct # 7967, P.O. Box 15284, Wilmington, DE 19850-5284
15620060         + Bankdirect Capital Finance, 150 North Field Dr, Ste 190, Lake Forest, IL 60045-2594
15620061           Bankfinancial FSB, 6415 West 95th Street, Chicago, IL 60415
15620062           Bankfinancial, National Association, 6415 West 95th Street, Chicago, IL 60415
15620066           Banner Mach.Tool & Supply Co, Scott Hoff, 1442 S. Boyle, St. Louis, MO 63110
15620067         + Banner Welding Systems, David Claiborne, N117 W18200 Fulton Drive, Germantown, WI 53022-2468
15620068         + Banning Electric, 1963 Urban Ridge Road, West Branch, MI 48661-9622
15620069         + Bansley, Edward, 514 2nd Ave, Loretto, TN 38469-2206
15620070           Barajas, Felipe Terrones, BAHIA DEL ROSARIO NUM 174, Matamoros Tamaulipas 87348 Mexico
15620076         + Barberis, Luca, 506 Renshaw Street, Rochester, MI 48307-2654
15620077         + Barbieri, Kevin, 44541 Bayview Ave APT 28306, Clinton Township, MI 48038-6385
15620080         + Barger Construction Company, Randy Clement, 20565 East Main Street, PO Box 605, Huntingdon, TN 38344-0605
15620082         + Barkau Automotive, Richard Barkau and Cindy Webster, 501 E North Ave, Stockton, IL 61085-1209
15620083         + Barker Brothers Waste, Amy Kopriva, PO Box 317, Troy, TN 38260-0317
15620084           Barker Brothers Waste #760, PO BOX 9001099, LOUISVILLE, KY 40290-1099
15620086         + Barker Brothers Waste, Inc., PO Box 9001785, Louisville, KY 40290-1785
15620085         + Barker Brothers Waste, Inc., 18500 N Allied Way, Phoenix, AZ 85054-6164
15620089        #+ Barker, Inc, 1600 Wabash Ave Suite A, Fort Wayne, IN 46803-2602
15620096         + Barnard, Todd, 28805 Fountain st., Roseville, MI 48066-7422
15620104         + Barnett Restoration Co Inc, Rick Hinson and D. Halterman/S. Lyons, 415 Hwy 51 Bypass S, Dyersburg, TN 38024-4260
15620105         + Barnett, Bailey, 35 Community Road, Lawrenceburg, TN 38464-6005
15620111         + Barnett, Michael, 522 S. Military St., Loretto, TN 38469-2203
15620116         + Barnier, Todd, 385 WABASH ST, MILAN, MI 48160-1538
15620117           Barona, Samuel Hern ndez, RUISE OR NUM 109, Matamoros Tamaulipas 87477 Mexico
15620118           Barr n, Abelardo Gonz lez, 1 DE MAYO #3, Matamoros Tamaulipas 87499 Mexico
15620119           Barrag n, Mayra Maldonado, Calle Didactica #13, Matamoros Tamaulipas 87477 Mexico
15620121           Barraza, Maria Mandujano, TAXQUE A NUM 15, Matamoros Tamaulipas 87497 Mexico
15620122         + Barrera's Supply Co., Inc, Janie Bazan and J J Garcia, 500 N Conway Ave, Mission, TX 78572-5356
15620123           Barrera, El as Lozano, Policarpio Posada Num 57, Matamoros Tamaulipas 87440 Mexico
15620124           Barrera, Miguel Rodr guez, CALLE PRAXEDIS BALBOA NUM 49, Matamoros Tamaulipas 87440 Mexico
15620125           Barrie Welding & Machine, 39 Ann Street, Barrie ON L4N 2C7 Canada
15620126           Barrie Welding & Machine LTD, 39 Anne Street South, Barrie ON L4N 2C7 Canada
15620128           Barrios, Juan Bueno, QUINTA NUM 36, Matamoros Tamaulipas 87394 Mexico
15620129           Barrios, Ricardo Orozco, GABRIEL 21 A, Matamoros Tamaulipas 87458 Mexico
15620131         + Barron, Mark, 1473 County Road 2635, Moberly, MO 65270-5812
15620132           Barron, Paola Alvarado, RIO BRAVO 5, Matamoros Tamaulipas 87395 Mexico
15620134           Barry Ronson Services, Barry Ronson, 1331 Hwy 118E RR#1, Bracebridge ON P1L 1X1 Canada
15620135         + Barry Sales, Ltd., 116 North Kirkwood Rd, St. Louis, MO 63122-4302
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 24 of 280
District/off: 0311-1                                         User: SH                                                           Page 23 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                               Total Noticed: 13039
15620136        +    Barry, Darcy, 58 REDMAN RD, MILAN, MI 48160-1613
15620137        +    Barry, Shawna, 58 REDMAN, MILAN, MI 48160-1613
15620139        +    Bartell Machinery Systems, 6321 Elmer Hill Rd, Rome, NY 13440-9325
15620140        +    Bartholomew Comfort Service, 104 Union Central Road, Milan, TN 38358-5509
15620144        +    Barylak, Jeffrey, 3130 Five Points Drive, Auburn Hills, MI 48326-2317
15620145        +    Barylak, Jeffrey, 3130 Five Points Drive Apt. 201, Auburn Hills, MI 48326-2317
15620152        +    Basilius Inc, Andy Molyneux and Carol Keiser, 4338 South Avenue, Toledo, OH 43615-6236
15620153        +    Baskin, Ronald, 18025 Algonac, Detroit, MI 48234-3829
15620156             Bastian, Isaac Dom nguez, FIDEL VELAZQUEZ NUM 3, Matamoros Tamaulipas 87440 Mexico
15620157        +    Batch, Kari, 5120 DICKINSON RD., HESPERIA, MI 49421-9290
15620158        +    Batchelder, Brent, 6445 Woodcrest Ridge, Clarkston, MI 48346-3050
15620160        +    Bates Sales Company, PO Box 790379, St. Louis, MO 63179-0379
15620162        +    Bates, Lowell, 318 S Blair Street, Florence, AL 35630-4424
15620166             Batres, Nancy G mez, PRIVADA PUERTO ALTAMIRA NUM 18, Matamoros Tamaulipas 87458 Mexico
15620167         +   Batteries Plus, Rob Nickels, 525 W Douglas Road, Mishawaka, IN 46545-1311
15620168        #+   Batteries Unlimited, PO Box 637, 1787 Industrial Drive, Greenwood, IN 46143-9526
15620169         +   Bauer Engineering & Tech., Gary Bauer, 515 East Industrial Dr., Heartland, WI 53029-2311
15620177             Baungartner, Joel Cazares, JOSE ISRAEL ROBLES #56, Matamoros Tamaulipas 87396 Mexico
15620178             Bautista, Alberto Ortega, LOS NOVIOS NUM 41, Matamoros Tamaulipas 87475 Mexico
15620179             Bautista, Angel Garcia, MOCAMBO 3, Matamoros Tamaulipas 87477 Mexico
15620180             Bautista, Carlos Hernandez, Juan Sarabia N m. 54, Matamoros Tamaulipas 87440 Mexico
15620181             Bautista, Eusebio Hernandez, CALLE CUAJIMALPA NUM 24, Matamoros Tamaulipas 87497 Mexico
15620183             Bautista, Jaime Sandoval, ALMENDRO NUM 7, Matamoros Tamaulipas 87496 Mexico
15620184             Bautista, Jes s Morales, MARIANO ESCOBEDO NUM 11, Matamoros Tamaulipas 87390 Mexico
15620185             Bautista, Maximo Lazaro, Malinalco Num 39, Matamoros Tamaulipas 87490 Mexico
15620186             Bautista, Pedro Lerma, ADOLFO RUIZ CORTINEZ NUM 10, Matamoros Tamaulipas 87496 Mexico
15620187        +    Baxter'S Safety Lock, Jim Or Sharon Baxter, 180 Pioneer Trail, Hannibal, MO 63401-2772
15620188        +    Bay Logistics, Inc., Mike Pankiewicz and Jerry Reed, 1202 Pontaluna Rd., Spring Lake, MI 49456-8610
15620189        +    Bay Pointe Technology LLC, Tom Thomas, 2662 Brecksville Road, Richfield, OH 44286-9772
15620190        +    Bay Supply, 520 U.S. 31 South, Traverse City, MI 49685-8018
15620191        +    Bay, Steven, 6718 Sutton Road, Britton, MI 49229-9723
15620193             Bazan, Juan Borrego, SIERRA MIQUIHUANA # 35, Matamoros Tamaulipas 87490 Mexico
15620205        +    Beacham, Wayne, 2104 Willow Trace, Milan, TN 38358-6908
15620206        +    Beacon Fasteners & Comps, Tony Reichl and Kathy Krueger, 204 West Carpenter Ave, Wheeling, IL 60090-6010
15620207        +    Beacon Reel Company, Jack Watkins, 19 Wells Road, PO Box 787, New Milford, CT 06776-0787
15620208        +    Beal, Edith, 9433 Kristen Drive, Otisville, MI 48463-9440
15620211        +    Beals, Chadd, 204 Peninsula Lk Dr, Highland, MI 48357-2853
15620213        +    Beamar Test & Measuring Sys, Deniza E. Llamas, 2150 N. Coria St., Brownsville, TX 78520-8719
15620216        +    Bean, Scott, 33455 HIVELEY ST, WESTLAND, MI 48186-4845
15620217        +    Bear Communications, Inc., Dave Wilbur and Linda Musser, 4009 Distribution, #200, Garland, TX 75041-6164
15620218        +    Bearcom Wireless WW., Frank Gibson, 37776 Hills Tech Dr., Farmington Hills, MI 48331-3416
15620219        +    Beard & Sons Garage, Ryan or Neal Beard and CJ Beard, 3420 Highway 43 North, Ethridge, TN 38456-2137
15620223        +    Bearing Headquarters Co, Roger, 1919 Harrison Ave, Rockford, IL 61104-7260
15620224        +    Beattie, Calum, 2135 Willow Leaf Dr, Rochester Hills, MI 48309-3733
15620225        +    Beattie, Dale, 1722 Leif, Norton Shores, MI 49441-3749
15620226        +    Beatty, Laura, 465 Larkspur Street, Ann Arbor, MI 48105-1124
15620230        +    Beaver Drill & Tool Company, 3995 Mission Rd, Kansas City, KS 66103-2798
15620231        +    Beaver Packaging & Crating, Stephanie London, 24748 Brest Rd., Taylor, MI 48180-6810
15620232        +    Beaver Research Company, 3700 E. Kilgore, Portage, MI 49002-1936
15620233        +    Beaverite, a division of, BC Lucas Binders, 1145 Wicomico Street, Baltimore, MD 21230-2007
15620235        +    Beck, Cheyanne, 2702 Jackson Blvd., Highland, MI 48356-1531
15620243        +    Bedson Corporation, PO Box 241156, 665 Oakleaf Office Lane, Memphis, TN 38117-4813
15620246        +    Beechum, Chris, 1865 DEEP RIVER RD., STANDISH, MI 48658-9116
15620248        +    Beeler, Joshua, 9800 Tecumseh-Clinton Hwy Apt 1, TECUMSEH, MI 49286-8649
15620250        +    Beffrey, Matthew, 1403 2nd Street, Bay City, MI 48708-6123
15620251        +    Behr Iron & Steel Inc., 1100 Seminary St., Rockford, IL 61104-4644
15620258        +    Bekaert Corporation, 1395 S. Marietta Pkwy, Bldg 500, Suite 100, Marietta, GA 30067-7831
15620259        +    Bekaert Corporation, 2121 LATIMER DR, MUSKEGON, MI 49442-6233
15620260        +    Bekaert Corporation, Ramona Cardwell, 1881 Bekaert Dr, Van Buren, AR 72956-6807
15620262        +    Bekaert Orrville, John Farthing, 510 E. Collins Blvd., Orrville, OH 44667-9796
15620267        +    Belew, Krisinda, 312 Thomas Street, Lawrenceburg, TN 38464-2128
15620268        +    Belisle Machine & Tool Inc., 3430 Highway 70 W, Camden, TN 38320-6592
15620269        +    Belisle Machine & Tool Inc., PO Box 238, 3430 Hwy 70 West, Camden, TN 38320-6592
                   Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 25 of 280
District/off: 0311-1                                       User: SH                                                             Page 24 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                 Total Noticed: 13039
15620271        + Bell Fork Lift, Inc., Kelly Jewett and Tania Smolinski, 34660 Centaur Drive, Clinton Township, MI 48035-3700
15620272          Bell Optical Laboratory, PO Box 2703, Carol Stream, IL 60132-2703
15620273        + Bell, Elizabeth, 9102 Ward, Detroit, MI 48228-2647
15620274        + Bellars, Daniel, 20315 HAGGERY RD, BELLEVILLE, MI 48111-8735
15620275        + Belle Security Systems, Inc., David Shappey, 5016 Spedale Court, Suite 146, Spring Hill, TN 37174-6105
15620276        + Belloli, Nathan, 2134 Walnut, Auburn Hills, MI 48326-2550
15620278        + Belt Spinning, Paul L. Belt, 7000 Berry Rd, Kansas City, KS 66106-5224
15620279          Beltran, Beatriz Bernal, 10 DE MAYO NUM 104, Matamoros Tamaulipas 87496 Mexico
15620280        + Bembow, Dwight, 128 E. MAIN, MILAN, MI 48160-1281
15620282          Benavides, Blas Rodr guez, JUAN SARABIA NUM 62, Matamoros Tamaulipas 87440 Mexico
15620283          Benavides, Claudia Reyes, LOMA PARTIDA 34, Matamoros Tamaulipas 87455 Mexico
15620284          Benavides, Denis Reyna, VANCOUVER 3, Matamoros Tamaulipas 87540 Mexico
15620285          Benavides, Jesus De La Garza, FUENTES DE MARIA FERNANDA NUM 51, Matamoros Tamaulipas 87496 Mexico
15620286          Benavidez, Bertha Coxca, IRAN NUM 23, Matamoros Tamaulipas 87343 Mexico
15620287          Benchmark Electronics Ltd., Kitti Cheepphitakskul & Janya Chomchoei, 94 Moo 1, Hi-Tech Industrial Banlane, Ayudhaya 13160 Thailand
15620288        + Benchmark National Corp, Frank W Smith and Mr Terry Cooper, 3161 N Republic Blvd, Toledo, OH 43615-1507
15620290          Benedict Raj, Nirmal Elvin Benedict, 19472 Silver Spring Dr Apt 202, Northville, MI 48167-2577
15620293        + Benjamin, Daniel, 1938 Hale Road, Standish, MI 48658-9726
15620294        + Benjamin, Frank, 3554 Main Street, Deckerville, MI 48427-9615
15620307        + Bennetts Total Auto Care, 185 JMZ Drive, Gordonsville, TN 38563-2106
15620308        + Bennitt, Blair, 2020 Jefferson Road, Clarklake, MI 49234-9671
15620309        + Benson, Bryant, 17892 Albion, Detroit, MI 48234-3815
15620313        + Bentley-Davis, Ravodnee, 303 1/2 May Street, Lawrenceburg, TN 38464-2526
15620314          Benton Silkscreening, 1651 N BUCHANAN ST, Moberly, MO 65270-3144
15620315          Berendsen Fluid Power, 233 Barton Ave., Stoney Creek ON L8E 5P5 Canada
15620318        + Berendsen Fluid Power, Inc., Walt Or Tony, 11999 Borman Dr., St. Louis, MO 63146-4114
15620321          Berg Chilling Systems - Us, 51 Nantucket Blvd., Toronto ON M1P 2N5 Canada
15620322        + Berg Controls LLC., Allen Berg, 10998 County Road 24, New Ulm, MN 56073-5212
15620323        + Berg Industries, Inc., Mike Holsker and Bonnie Peterson, 3455 S. Mulford Rd., Rockford, IL 61109-2703
15620328        + Bergler, Diana, 2802 DAWN DRIVE, ADRIAN, MI 49221-9109
15620330        + Berkeley Communications Corp, Steven Naple and Vonny Juliana, 1321 67th Street, Emeryville, CA 94608-1130
15620331        + Berkley, Attn: Bill Dean, 757 Third Avenue, 10th Floor, New York, NY 10017-2054
15620333        + Berman Brothers Inc, Box 3065, Jacksonville, FL 32206-0065
15620334          Bermudez, Baldemar Gomez, CALLE NICOLAS BRAVO NUM 53, Matamoros Tamaulipas 87390 Mexico
15620338        + Berry, Leland, 909 Dameron Street, Macon, MO 63552-1292
15620339        + Berry, Michael, 235 Jackson Avenue, Lawrenceburg, TN 38464-3729
15620341        + Bertelkamp Automation, Inc., 4716 Middle Creek Lane, Knoxville, TN 37921-5549
15620342        + Bertelkamp Automation, Inc., Mary Lynch and Dena Pemberton, PO Box 11488, 6321 Baum Drive, Knoxville, TN 37919-9506
15620347        + Best-Wade Petroleum Inc, Maurice Gaines Jr., PO BOX 391, Gleason, TN 38229-0391
15620348        + Bestech Tool Corp, Shirley Car and Chad Aker, 1605 Corporate Center Drive, West Bend, WI 53095-9800
15620350        + Bestop, Attn: Controller, 333 Centennial Parkway, Suite B, Louisville, CO 80027-1253
15620351        + Bestop, Carol or Rory MacWilliam, 2100 Midway Blvd, PO Box 307, Broomfield, CO 80038-0307
15620352        + Beta Integrated Concepts, 1000 100th Street, Suite F, Byron Center, MI 49315-8497
15620353        + Beta Laser Mike, Inc., Carol Williams, 8001 Technology Blvd, Dayton, OH 45424-1568
15620354        + Bettcher Manufacturing LLC, 16000 Commerce Park Dr., Brook Park, OH 44142-2023
15620355        + Beverly, Lamark, 14961 Promenade St, Detroit, MI 48213-1534
15620357        + Bhutani, Raj, 2925 Silver Spring Dr, Ann Arbor, MI 48103-8913
15620358          Bibiana, Santos Martir, FELICIDAD NUM 58, Matamoros Tamaulipas 87477 Mexico
15620362        + Biehle Systems, Inc., Danene Pifer, 9607 West US Hwy 50, Seymour, IN 47274-9424
15620363        + Biere, Mary, 1631 CR 2465, Huntsville, MO 65259-2914
15620366        + Big C Lumber Co, Inc, Dave Shireman, 1017 Casspoolis Street, Elkhart, IN 46514-3255
15620367        + Big Chief Inc, 5150 Big Chief Drive, Cincinnati, OH 45227-1131
15620368        + Big Chief Inc, Jan Hiatt, 5150 Big Chief Drive, Cincinnati, OH 45227-1131
15620369        + Big Rapids Products, Julie Boink, 1313 Maple Street, Big Rapids, MI 49307-1654
15620370        + Big Red Sports, 103 S. Main, Auburn, IN 46706-2355
15620371        + Big River Oil, 1920 Orchard Avenue, Hannibal, MO 63401-6036
15620372        + Biggerstaff, Steven, 26885 6th Street, Ardmore, AL 35739-8039
15620374        + Bil-Mac Corporation, Nick Bowen, 2995 44Th St SW, Grandville, MI 49418-2565
15620376        + Bilco Wire Rope & Supply, Eric Meder, 1285 Central Avenue, Hillside, NJ 07205-2645
15620377        + Bilco Wire Rope & Supply Corp, Giordano, Halleran & Ciesla, P.C., 125 Half Mile Road, Suite 300, Red Bank, NJ 07701-6777
15620378        + Bilco Wire Rope & Supply Corp., Eric William Meder, Treasurer, 1285 Central Avenue, Hillside, NJ 07205-2645
15620382        + Billboards By Johnson, 5555 E. 13 Mile Rd., Paris, MI 49338-9629
15620383        + Billy Rust Warehouse, Billy Rust, 155 Stinson Rd., Milan, MI 38358-6127
                    Case 19-12378-KBO                    Doc 1281            Filed 01/01/21            Page 26 of 280
District/off: 0311-1                                          User: SH                                                               Page 25 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                   Total Noticed: 13039
15620386        +   Binns, Derek, 17061 Ego Ave, Eastpointe, MI 48021-3005
15620387        +   Birchwood Labratories, Inc., Susan, 7900 Fuller Road, Eden Prairie, MN 55344-2138
15620388        +   Bird Dog Industries, Ashley Drury and Lindsay Brown, 4515 N. 2nd Street, St. Louis, MO 63147-3320
15620393        +   Bisco Ind, Natalie Hall, 520 Windy Pointe Drive, Glendale Heights, IL 60139-2178
15620398        +   Bivens, Amber, 103 Vaughn Street, Waynesboro, TN 38485-2538
15620400        +   Bivens, Jennifer, 104 Beartown Road, Loretto, TN 38469-2500
15620405        +   Black & Company, Jan / Dave (AD 3), 2534 Locust St., PO Box 3095, Quincy, IL 62305-3095
15620406            Black Box Network Services, Ellen Wicke and Barbara Sowell, 225 Schilling Farms Dr., Suite 100, Collierville, TN 38017
15620408        +   Black River Manufacturing, Julie Maryon, 2625 20th Street, Port Huron, MI 48060-6443
15620409        +   Black, Angelia, 1350 Heritage Place, Moberly, MO 65270-2902
15620412        +   Blackburn, Christopher, 954 Ridgeview Circle, Lake Orion, MI 48362-3441
15620413        +   Blackburn, Jeffrey, 20435 Ellwell Rd, Belleville, MI 48111-8602
15620418        +   Blair Design Inc, Robert Aitchison, 1516 E. Gardner, Newaygo, MI 49337-9062
15620419        +   Blair Strip Steel Company, Larry Wimer, PO Box 7159, New Castle, PA 16107-7159
15620420        +   Blair, Anthony, 5229 W. MICHIGAN AVE, YPSILANTI, MI 48197-8887
15620426            Blake & Pendleton Inc, PO Box 101187, Atlanta, GA 30392-1187
15620427        +   Blamer, Joshua, 1103 W. Main St, Fremont, MI 49412-1498
15620428            Blanco, Armando Castillo, ANASTACIO BUSTAMANTE NUM 36, Matamoros Tamaulipas 87390 Mexico
15620430        +   Blastrac, 6330 West Loop South, Suite 900, Bellaire, TX 77401-2928
15620435        +   Bliss Clearing Niagara, Bob Green, 1004 E. State Street, Hastings, MI 49058-9166
15620438        +   Blondell, Anthony, 13595 BIG JOHN CT, KENT CITY, MI 49330-9146
15620439        +   Bloodworth, Jason, 188 Patterson Road, McKenzie, TN 38201-7367
15620443            Blow Press Ltd., Rudy Nanasi and Christine Blow, 633 Southgate Drive, Guelph ON N1G 3W6 Canada
15620444        +   Bloxsom Roofing & Siding, 3733 Blair Town Hall Rd., Traverse City, MI 49685-8720
15620446        +   Blu Perspective LLC, Brandy Bennett, 7900 Logistic Drive, Zeeland, MI 49464-8361
15620448        +   Blue Bird Body Cmp & Macon2, 2730 Weaver Road, Dock A, Macon, GA 31217-5904
15620449        +   Blue Bird Body Company, 402 Blue Bird Blvd PO Box 937, Fort Valley, GA 31030-0937
15620450        +   Blue Bird Corp, James Johnson, 402 Blue Bird Blvd., Fort Valley, GA 31030-5088
15620451        +   Blue Bird Service Parts, 3229 Sawmill Parkway, Suite A, Delaware, OH 43015-7541
15620452        +   Blue Cross Blue Sheild of MI, 600 Lafayette, Detroit, MI 48226-2998
15620454        +   Blue Diamond Truck,, S. de R.L. de C.V., C/O Gonzalez de Castilla,Inc, 11929 Sara Drive, Laredo, TX 78045-1803
15620455        +   Blue Granite, Bernie Havermann, 4664 Campus Drive, Suite 100, Kalamazoo, MI 49008-5603
15620457            Blue Ring Stencils LLC, SALES and Adel Ahmad, 1401 mY holly BY pass Unit10, Lumberton, NJ 08048
15620458        +   Blue Stone International LLC, Sue Findley, 220 N SMITH STREET, SUITE 420, PALATINE, IL 60067-2477
15620459        +   Blue Water Plastics, Bob McKenzie, PO Box 129, Marysville, MI 48040-0129
15620464        +   BlueThread Technologies, Marie Brazeau, 2232 South Main Street, Ann Arbor, MI 48103-6938
15620460        +   Blueberry Brands LLC, Havey Selinger and Mary Ellen Sallemi, 819 Carpenter Plaza, Philadelphia, PA 19119-3409
15620461        +   Bluemer, Jason, 10200 Midland Road, Freeland, MI 48623-9776
15620462        +   Bluestar Industries LLC, PO Box 203047, Houston, TX 77216-1090
15620465        +   Bluewater Thermal Solutions, Brian Ashley, 800 S Fair Ave, Benton Harbor, MI 49022-3821
15620466        +   Bluff City Electronics, 3339 Fontaine Rd., Memphis, TN 38116-3500
15620467        +   Bluff City Scale Company, PO BOX 1316, SOUTHHAVEN, MS 38671-0013
15620486        +   Bob's Backflow & Plumbing Co, 12974 Helm Dr, Jacksonville, FL 32258-2221
15620487        +   Bob's Butcher Shop, 1348 S Morley, PO Box 459, Moberly, MO 65270-0459
15620488        +   Bob's Roofing Company Inc, Forrest Landis and Mike Lemier, 900 Industrial Park Dr, Whitehall, MI 49461-1802
15620492        +   Bobier Tool Supply, Inc., G-4163 Corunna Road, Flint, MI 48532-4360
15620495        +   Bodine Electric Of Decatur, Bob Fair, 1845 N. 22Nd St, PO Box 976, Decatur, IL 62525-1810
15620496        +   Bodkins, Linda, 7 SPRUCE LANE, HUMBOLDT, TN 38343-6638
15620502        +   BodyCote Materials Testing, 15350 Mercantile Drive, Dearborn, MI 48120-1259
15620501            BodyCote Materials Testing, 15 High Ridge Ct., Cambridge ON N1R 7L3 Canada
15620499        +   Bodycote - Grand Rapids, Tim Hernandez and Paula Ahonen, 3700 Eastern Ave. SE, Grand Rapids, MI 49508-2413
15620500        +   Bodycote - Progressive, Tom Parmiter, 341 Grant Street, Grand Rapids, MI 49503-4921
15620503        +   Bodycote Materials Testing, Liliana, 1975 North Ruby Street, Melrose Park, IL 60160-1109
15620504            Bodycote Ortech Inc., 2395 Speakman Drive, Mississauga ON L5K 1B3 Canada
15620506        +   Bodycote Testing Group, Robin Parry, 1920 Concept Drive, Warren, MI 48091-1385
15620505        +   Bodycote Testing Group, 28031 Grand Oaks Group, Wixom, MI 48393-3340
15620507        +   Bodycote Thermal Processing, Gary Solfest and Jennifer Smith, 7316 Durand Avenue, Sturtevant, WI 53177-1914
15620508        +   Bodycote Thermal Processing, Inc., Attn: Eric M. Sagehorn, 12750 Merit Drive, Suite 1400, Dallas, TX 75251-1248
15620509        +   Boehm, Leanne, 47705 American Way, Macomb, MI 48044-2515
15620510        +   Boelk, Kristy, 11273 E. Meyer Rd., Stockton, IL 61085-9738
15620514        +   Bogucki, Alexander, 20829 Universal Ave, Eastpointe, MI 48021-2929
15620515        +   Boguth, Kevin, 2157 INDIAN TRAIL, MUSKEGON, MI 49442-6581
15620517        +   Bohm Construction LLC, Glenda Bohm, 1169 County Rd 2445, Hunstville, MO 65259-2935
                   Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 27 of 280
District/off: 0311-1                                       User: SH                                                            Page 26 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15620520          Bokers Inc, Stamping & Washer Spec., 3104 Snelling Ave, Minneapolis, MN 55406-1937
15620525        + Bollhoff Inc, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15620526          Bollhoff Inc, Matteo Palandra and Jerry Birney, #4 - 85 Royal Crest Ct, Markham ON L3R 9X5 Canada
15620529        + Bollhoff, Inc., John Sabo, 2705 Marion Drive, Kendallville, IN 46755-3280
15620538          Bombardier, c/o Karex Property, 94 Main Mill St Door 129, Plattsburgh, NY 12901
15620539          Bombardier Transport Canada, Lise Fournier, 1101 rue Parent, Saint-Bruno QC J3V 6E6 Canada
15620541          Bombardier Transportation, Ricardo Soberanes, Corredor Industrial, Zona Industrial, CD, Hidalgo C.P. 43998 Mexico
15620540          Bombardier Transportation, Lucy Duran, Corredor IndustrialZona Industrial 43998, Sahagun HGO 43998 Mexico
15620542        + Bombardier Transportation Canada Inc., Wilson Elser LLP, Mark G. Ledwin, Esq., 1133 Westchester Ave, White Plains, NY 10604-3516
15620543        + Bombardier Transportation Canada Inc., Wilson Elser Moskowitz Edelman & Dicker, Mark G. Ledwin, Esq., 1133 Westchester Avenue,
                  New York, NY 10604-3516
15620545        + Bond Fluidaire Inc, 5506 36th Street SE, Grand Rapids, MI 49512-2088
15620546        + Bond, James, 265 PEGGY LANE, ATWOOD, TN 38220-2243
15620547        + Bond, James, P.O. Box 155, ATWOOD, TN 38220-0155
15620549        + Bones, Orlando, 48 BLACKHAWK ST, HANOVER, IL 61041-9632
15620550        + Bonnici, William, 1271 BROOKLINE, CANTON, MI 48187-3235
15620551          Bonnie Karson, RR#6, Bracebridge ON P1L 1X4 Canada
15620555        + Booker Assets TN, Inc., Steven Fisher, 100 Hicks St., Lawrenceburg, TN 38464-5200
15620556        + Booker, Jlonte, 5132 Mildred St., Wayne, MI 48184-2636
15620558        + Boone Paper Company, Jeff Troyer/Mike Troyer, 1260 E Highway 22, Centralia, MO 65240-1141
15620559        + Boone, Stanley, 30110 Woodhaven Lane, Southfield, MI 48076-5286
15620560        + Booth Felt Company, 1 PROGRESS DRIVE, DOVER, NH 03820-5537
15620561        + Booth International Co, 12729 Edenbridge Ct, Jacksonville, FL 32223-3744
15620564        + Borbolla Metrology Inc., Ing Jorge Borbolla and Mary Torres, 313 E. Coma Ave., Ste. 689, Hidalgo, TX 78557-2506
15620567        + Border Contracting Services, PO Box 135, Pembina, ND 58271-0135
15620568        + Border Neon, Homer Rodriguez, PO Box 2283, Brownsville, TX 78522-2283
15620569        + Bortles, Brenda, 11155 DAY RD, DUNDEE, MI 48131-9746
15620570          Bos Machine Tool & Service, Sales, Chuck Bos, Hillsdale, IL 61257-0096
15620571        + Bosch Rexroth Corp, Phyllis Wentz, 14001 South Lakes Dr, Charlotte, NC 28273-6791
15620572        + Bosley, Levonne, 18661 San Juan Dr, Detroit, MI 48221-2173
15620575          Bostik Mexicana SA de CV, Fernando Molina, Esfuerzo Nacional #2 Fracc. Ind. Alce, Naucalpan 53370 Mexico
15620578        + Boston Matthews Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15620579        + Boston Matthews Inc., Keila I. Garcma, 12136 Wiles Road, Coral Springs, FL 33076-2201
15620584        + Boswell, Karen, 12090 Scott Road, Freeland, MI 48623-9509
15620585        + Botkin Lumber, 5943 Busiek Road, Farmington, MO 63640-7324
15620588        + Boucher, Young, 2987 E 20TH STREET, WHITE CLOUD, MI 49349-9507
15620589        + Boudreau, Michael, 2023 Hickory Trail, Rochester Hills, MI 48309-4507
15620595          Bourns, Inc, FKA:Ruf Automotive Limited, Riverside, CA 92507
15620599        + Bowe, Robert, 9030 Hidden Court West, South Lyon, MI 48178-9822
15620601        + Bowens, Dwayne, 16292 MANNING, DETROIT, MI 48205-2031
15620611        + Bowles Fluidics, Stephanie Guzan and Robin Mitchell, 6625 Dobbin Road, Columbia, MD 21045-4707
15620612        + Bowlings Auto Body, 14640 St Rt 20-A, Montpelier, OH 43543-9710
15620613          Bowman Fuels Ltd., 86 Hanes Road, Huntsville ON P1H 1M4 Canada
15620615        + Bowman, Robert, 8411 S. Green Ave., Fremont, MI 49412-7685
15620616        + Bowser, Chris, 620 1st Ave, Lawrenceburg, TN 38464-3414
15620622        + Boyd, Stephen, 2575 Walnut Rd, Auburn Hills, MI 48326-2119
15620628        + Boykin, Tyrice, 1417 North 22nd Ave., Humboldt, TN 38343-2217
15620632          Bracebridge Culture & Recreation Departm, 110 Clearbrook Trail, Bracebridge ON P1L 1V9 Canada
15620633          Bracebridge Examiner, PO Box 1049, Bracebridge ON P1L 1V2 Canada
15620634          Bracebridge Mechanical, Services, 29 E P Lee Drive, Bracebridge ON P1L 1W9 Canada
15620635          Bracebridge Propane, PO Box 959, Bracebridge ON P1L 1V2 Canada
15620636        + Bracken, Kyle, 386 RIVERBEND DRIVE, MILAN, MI 48160-1638
15620637        + Brad's Services Inc., Lori Richardson, 9410 S. Greenville Rd., Greenville, MI 48838-9499
15620638        + Bradbury Company Inc., Air Industrial Park,, PO Box 667, Moundridge, KS 67107-0667
15620639        + Braddock Metallurgical, Kim Loss, 14600-1 Duval Place West, Jacksonville, FL 32218-2475
15620642        + Bradford Capital Holdings, LP, c/o Bradford Capital Management, LLC, Attn: Brian Brager, PO Box 4353, Clifton, NJ 07012-8353
15620643        + Bradford Company, Lanya Tran, 13500 Quincy St., Holland, MI 49424-9460
15620645        + Bradford, William, 11235 Roxbury, Detroit, MI 48224-4400
15620653        + Bradley, Quincy, 181 Russell Court, YPSILANTI, MI 48198-5959
15620655        + Bradshaw, Ryan, 13707 Platt Road, Milan, MI 48160-9221
15620657        + Brady, Christopher, 438 First Street, Lawrenceburg, TN 38464-3403
15620658        + Brady, Thomas, 112 S Minerva, Royal Oak, MI 48067-3946
15620660          Brampton Assembly, 2000 Williams Parkway E, Brampton ON L6T 4Y6 Canada
                   Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 28 of 280
District/off: 0311-1                                      User: SH                                                           Page 27 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
15620661        + Brancheau, William, 5652 BLUEBUSH RD, MONROE, MI 48162-9101
15620662          Branford Wire & Mfg, PO Box 677, 158 N Egerton Road, Mountain Home, NC 28758-0677
15620664          Branson Ultrasonics Corp., 6590 Sims Dr., Sterling Heights, MI 48313-3751
15620665        + Branstetter, Jeffrey, 1404 Quinn St, Moberly, MO 65270-1126
15620667        + Brashears, Steve, 623 Walnut Street, Waynesboro, TN 38485-2708
15620670        + Brauer Supply Company, Steve Pierce, 1218 S Vandeventer Ave, St Louis, MO 63110-3808
15620671        + BravePoint, Inc., Daniel Dimm and Betty Shaw, 5000 Peachtree Industrial Bl, Suite 100, Norcross, GA 30071-4798
15620672          Bravo, Jaime Valdez, PALMA GRANDE NUM 6, Matamoros Tamaulipas 87348 Mexico
15620680        + Brechbuhler Scales, Inc., 3306 Cavaier Drive, Fort Wayne, IN 46808-4425
15620681        + Breeden, Ronald, 561 Valley Road, Waynesboro, TN 38485-6523
15620684        + Bregin, Ronald, 13428 Eagle Nest Tr, Shelby Twp, MI 48315-2323
15620686          Brendar Environmental Inc., 1220 Rockwood Drive, Kingston ON K7P 2L1 Canada
15620687        + Brendel Associates Limited, Brent Rijnovean, 3280 Bradway Boulevard, Bloomfield Hills, MI 48301-2506
15620688        + Brennan, Ashtynne, 1919 DOE RUN DR., MT. STERLING, KY 40353-8007
15620689        + Brenntag Great Lakes, LLC, 2529 Ferguson Road, Fort Wayne, IN 46809-3227
15620690        + Brenntag Mid-South, Section 970, Louisville, KY 40289-0001
15620691        + Brenntag Mid-South Inc, 4211 Engle Road, Fort Wayne, IN 46804-4420
15620694        + Brewer, Brandy, 52 Tingle Trapp Road, Lawrenceburg, TN 38464-6006
15620698        + Brewer, Olan, 2873 Hwy 43 s Apt.12, Lawrence, TN 38469-3259
15620703        + Bridges, Lashona, 5085 Lillibridge, Detroit, MI 48213-3430
15620707        + Briggs Equipment, Cesar Espinoza and Elizabeth Cantu, 1213 W Expressway 83, Pharr, TX 78577-6521
15620710          Bright Finishing, Jorge Rodarte Gomez, 5845 East 14th Street, Brownsville, TX 78521
15620711          Bright Precision Ltd, Sherry Zeng and Ling Wei, 7 3/F Winsum Bldg 588-592 Castle Peak Rd, Kowloon China
15620712        + Bright Technology LLC, Fredi Valle and Tammie Bass, 2501 S Armstrong Ave, Fayetteville, AR 72701-7281
15620714        + Brimm, Robert, 1625 Springview Ct, Rochester, MI 48307-1735
15620715        + Brink's Machine Co Inc, Carolyn Gruesbeck, 776 W Lincoln Rd, Alma, MI 48801-9711
15620716        + Brinkey, Michael, 10505 W MICHIGAN AVE, SALINE, MI 48176-9622
15620722          Brise o, Martha Walle, PINO NUM 9, Matamoros Tamaulipas 87477 Mexico
15620729        + Britton, Tasha, 3771 Buffalo Road, Summertown, TN 38483-7161
15620730          Britx Wire Rope, Ms Drew Yang and Mrs Yu-Yen Cheng, Groway Cable LLC), Nan-Tou 540 Taiwan
15620736        + Brockman, Andrew, 7385 Potomac, Centerline, MI 48015-1293
15620741          Bromund, Robert, 5502 Gate Post Ct, Greensboro, NC 27455-1242
15620744        + Bronco Rehab LLC, Mark Franks, 305 2nd St, Lawrenceburg, TN 38464-3417
15620745          Bronkest Co Inc, Steve Smith, PO Box 4309, Muskegon, MI 49444-0309
15620748        + Bronson & Bratton Inc., Gary Steves, 220 Shore Drive, Burr Ridge, IL 60527-5820
15620750        + Bronson Plating Company, John Welch, PO Box 69, 135 Industrial Avenue, Bronson, MI 49028-1151
15620752        + Brookfield Eng Laboratories, 11 Commerce Blvd, Middleboro, MA 02346-1031
15620753        + Brooks Wilkins Sharkey &, Keefe a. Brooks and Debbi Branka, Turco PLLC, 401 S. Old Woodward Ave. Ste. 400, Birmingham, MI
                  48009-6613
15620760        + Brose Gainesville, Inc., Ben Ingle and Charlotte Cleghorn, 1234 Palmour Drive, Gainesville, GA 30501-6857
15620761        + Brose Mexico S.A. de C.V., Brooks Wilkins Sharkey & Turco PLLC, Matthew E. Wilkins, 401 S. Old Woodward Ave., Suite 400,
                  Birmingham, MI 48009-6613
15620762          Brose Mexico SA, Anayansen Oseguera, Av de la Corte No 4 Parque Industrial, Queretaro 76246 Mexico
15620764          Brose Reynosa SA de CV, Melissa Park and Anayansen Oseguera, Carretera RiberenaKm 10.5 Lote 11 Parque, Reynosa Tamaulipas
                  88614 Mexico
15620768        + Brousseau, Barbara, 51 HOBART ROCHELLE ROAD, BRADFORD, TN 38316-8795
15620770          Brown & Sharpe Inc, Cathy Thompson, 200 Frenchtown Road, North Kingstonw, RI 02852-1711
15620771          Brown Boggs Foundry, Bruno Pires, 151 Belfield Road, Toronto ON M9W 3G8 Canada
15620773        + Brown Company of America, Pam Renzelmann and Peggy Roth, 1755 Route DD, Moberly, MO 65270-3163
15620776        + Brown Machine LLC, Kevin Koch/Rob Burkett and Becky French, 330 N Ross St, Beaverton, MI 48612-8165
15620781        + Brown, Daniel, 5048 TARR RIDGE RD., FRENCHBURG, KY 40322-8835
15620782        + Brown, Darrell, 3799 W. Baseline Rd, White Cloud, MI 49349-8766
15620783        + Brown, Derrick, 162 Chickasaw Cove Rd, Waynesboro, TN 38485-5356
15620789        + Brown, Gary, 661 E Coy Ave, Hazel Park, MI 48030-3003
15620801        + Brown, Leon, P.O Box 210475, Auburn Hills, MI 48321-0475
15620804        + Brown, Mary, 3799 W. Baseline Rd, White Cloud, MI 49349-8766
15620806        + Brown, Mary, 7011 W. 24TH ST., FREMONT, MI 49412-7602
15620808        + Brown, Michael, 45657 UTICA GREEN WEST BLDG 2, SHELBY TWP, MI 48317-5170
15620810        + Brown, Rachel, 308 Ramah Road, Loretto, TN 38469-2829
15620821        + Brown, Zachary, 112 Lafayette Avvenue, Lawrenceburg, TN 38464-3847
15620826        + Brownfield Oil Co., Matt, 1415 Riley Industrial Dr, Moberly, MO 65270-3181
15620828        + Brownstown Quality Tool &Dsn, Tony Nehrt, 1408 E State Road 250, Brownstown, IN 47220-9666
15620829        + Brownsvill Public Utilities, 1425 Robinhood DR, Brownsville, TX 78521-4230
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 29 of 280
District/off: 0311-1                                       User: SH                                                             Page 28 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                 Total Noticed: 13039
15620830        + Brownsville Products, Inc., Pedro Silva and Shantal Pizana, 3320 E. 14th Street, Brownsville, TX 78521-3232
15620833          Brownsville Public Utilities, PO Box 660566, Dallas, TX 75266-0566
15620831        + Brownsville Public Utilities, 1425 Robinhood Drive, Brownsville, TX 78521-4230
15620832        + Brownsville Public Utilities, Attention: Cashier Dept., 1425 Robinhood Dr., Brownsville, TX 78521-4230
15620836          Bruel & Kjaer, N/A, 2815-A Colonnades Court, Norcross, GA 30071-1588
15620839        + Bruhn & Bruhn Fire, John Bruhn, 3363 Jim Warren Road, Spring Hill, TN 37174-2226
15620844          Brunswick, 60313 Frankfort am Main, Frankfort Germany
15620845        + Brunswick, Gabriel, Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165-1446
15620847          Bryan, Gregory, 3693 Green Meadow Ln, Lake Orion, MI 48359-1493
15620853        + BrydgeWorks, LLC, 3315 HARPINE HIGHWAY, HARRISONBURG, VA 22802-1027
15620858        + Buckeye Business Products, Jeffrey Celebrezze and Hugh Williams, 3830 Kelley Ave., Cleveland, OH 44114-4534
15620859        + Buckeye Fasteners Inc, 5250 West 164Th Street, Cleveland, OH 44142-1597
15620861          Buckhorn Inc., Martha Schneider, PO Box 710385, Cincinatti, OH 45271-0385
15620863          Bud Behling Leasing, Inc., PO Box 642109, Pittsburgh, PA 15264-2109
15620872        + Buehler Ltd., acct# 622101 (Ron, 41 Waukegan Rd, Lake Bluff, IL 60044-1691
15620873        + Buell Automatics, Cheryl Shuler, 381 Buell Road, Rochester, NY 14624-3123
15620874          Buenrostro, Pedro Mata, ISRAEL 43, Matamoros Tamaulipas 87343 Mexico
15620875          Buentello, Juan Rangel, VANADIO #14, Matamoros Tamaulipas 87390 Mexico
15620876        + Buffalo Felt Products, Doug McClinsey, 14 Ransier Drive, West Sececa, NY 14224-2230
15620877        + Bugaj, Marc, 359 Lange Drive, Troy, MI 48098-4625
15620879        + Build-Right Construction, Don Conkle, 7882 S Comstock Ave, Fremont, MI 49412-8093
15620880        + Builders Enterprise Corp., Kevin Hiebel, 610 Jay Dee Street, PO Box 463, Elkhart, IN 46515-0463
15620882        + Buitendorp, Kevin, 6178 S. FITZGERALD, FREMONT, MI 49412-9120
15620884        + Bulk Chemicals Inc., Michelle Brazenec, 1074 Stinson Drive, Reading, PA 19605-9440
15620885          Bulnes, Isaac Sifuentes, 24 DE FEBRERO 18, Matamoros Tamaulipas 87490 Mexico
15620886        + Bulson, DeAnna, 7825 Maple Island Rd., Holton, MI 49425-9510
15620888          Bulten GmbH, USA Rambul Ohio Hudson, Industriestr 20, Bergkamen 59192 Germany
15620887          Bulten GmbH, Industriestra e 20, Bergkamen 59192 Germany
15620893          Bundeszentralamt Fur Steuern, Verischerungsteuer, AN DER KUPPE 1 Germany
15620895          Bungartz Christophersen, IM MEDIAPARK 6A, KOLN 50670 GERMANY
15620896          Bungartz Christophersen Partnerschaft, Attn: Felix Tersteegen, Im Mediapark 6a, Cologne 50670 Germany
15620898          Bungartz Christophersen Partnerschaft, Im Mediapark 6a, Cologne 50670 Germany
15620897          Bungartz Christophersen Partnerschaft, Attn: Felix Tersteegen, Patent Attorney Im Mediapark 6A, Cologne 50670 Germany
15620904        + Burd, Briana, 121 E. Pine St., Fremont, MI 49412-1657
15620905          Burd, Briana, 8169 Cook St., Apt. 16, Montague, MI 49437
15620906        + Burd, Cassie, 898 West Point Road, Lawrenceburg, TN 38464-7080
15620907        + Burd, Keith, 898 W Point Rd, Lawerenceburg, TN 38464-7080
15620908        + Burd, Keith, 898 West Point Road, Lawrenceburg, TN 38464-7080
15620911          Bureau Veritas ADT(Shanghai), Chris Gan, 2F Building C, Shangha 201103 China
15620912        + Burgan, Joshua, 10654 BUNTON RD, WILLIS, MI 48191-9645
15620919        + Burkard, Joseph, 221 EXCHANGE, FREEPORT, IL 61032-4108
15620920        + Burke, Kenneth, 13328 Highway 15, Paris, MO 65275-2715
15620922        + Burkes, Nashota, 1240 E. Brockton Avenue, Madison Heights, MI 48071-4155
15620923        + Burkes, Shannen, 3535 Lemay, Detroit, MI 48214-2191
15620929        + Burkholder, James, 23580 SHERWOOD, BELLEVILLE, MI 48111-9350
15620933          Burlington Stamping Inc., James McGavin and Jean Stewart, 1309 Osprey Drive, Ancaster ON L9G 4V5 Canada
15620940          Burnex, 703 Algonquin Rd, Algonquin, IL 60102
15620943        + Burns, Bennie, 9099 Roselawn, Detroit, MI 48204-2746
15620944        + Burns, Cynthia, 688 OREGON STREET, BELLEVILLE, MI 48111-9069
15620946          Burnside Acquisition, LLC, 1060 Ken-O-sha Industrial, Grand Rapids, MI 49508
15620951        + Burst Machinery Company, Joe Lewandowski, 16 North Gore Avenue, St Louis, MO 63119-2315
15620953          Burton Companies, Samuel Cavazos, PO Box 297, Weslaco, TX 78599-0297
15620955        + Burton, Paul, 11691 Boardman Drive, Onsted, MI 49265-9762
15620957          Busak & Shamban Canada, Shari Horan, 43 Voyager Court N, Etobicoke ON M9Y 4Y2 Canada
15620963        + Bush, Owen, 4700 NORTH RD., STANDISH, MI 48658-9796
15620964          Business Legal Reports, Business Legal Resources, 141 Mill Rock Road East, PO Box 6001, Old Saybrook, CT 06475-6001
15620965        + Business Strategy, Inc., 944 52nd Street SE, Grand Rapids, MI 49508-6004
15620966        + Buss Boyz Customs Inc, Ryan Buss, 214 S.Center, Lena, IL 61048-8708
15620967          Buss, Cole, 6807 W. STEPHENSON RD. LOT #36, FREEPORT, IL 61032
15620970        + Butler Supply, Jim Blakley, 112 West Rollins, Moberly, MO 65270-1536
15620971        + Butler Tool & Design, Inc., Brian Ritter and Kay Butler, 641 South Newton Street, Goodland, IN 47948-8128
15620972        + Butler, Billy, 1771 County Road 1210, Moberly, MO 65270-4354
15620977        + Butler, Lorance, 4060 1st St., Newaygo, MI 49337-9538
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 30 of 280
District/off: 0311-1                                        User: SH                                                           Page 29 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15620978        +   Butzel Long, Suite 900, 150 W. Jefferson, Detroit, MI 48226-4416
15620979        +   Buzzell, Alyson, 235 S Old Military Road, St Joseph, TN 38481-5050
15620983        +   Byco Auto Parts, Inc., Kai Chen, 1680-B S. Grove Ave., Ontario, CA 91761-4022
15620987        +   Bynum, Lakeisha, 20265 Helen, Detroit, MI 48234-3056
15620988        +   Byrd, Nicholas, 228 Flatwoods Road, Lawrenceburg, TN 38464-7385
15620989        +   Byrd, Nicholas, P O Box 182, Waynesboro, TN 38485-0182
15620992        +   Byrd, Trevor, 6328 Augusta Street, Swartz Creek, MI 48473-7944
15620994        +   Bytec, Inc., Barb Vogt and Kate Biland, 839 N. Rochester Road, Clawson, MI 48017-1731
15620996            C & K Components China, Debbie Singleton and Meg Manoukian, Comax Electronics 65 Huitai Industrial, Huizhou 516006 China
15620997        +   C & S Engineering Solutions, Randall Snoeyink, 9210 Ray Road, Gaines, MI 48436-9717
15620998            C C Dickson, Barry, 2612 Leah Drive, Columbia, TN 38401
15620999        +   C Ideas Inc., Julie Michie and Jane Littrell, 720 Industrial Dr. Unit #132, Cary, IL 60013-1992
15621000        +   C J Smith Machinery Co., PO Box 1210, 1666 Larkin Williams Rd, Fenton, MO 63026-2411
15621001        +   C L Downey Printing, Liza, PO Box 857, Hannibal, MO 63401-0857
15621002        +   C L Smith Co., 1311 South 39Th St, St. Louis, MO 63110-2591
15621003        +   C L Swanson, Sales, 3337 Publishers Drive, Rockford, IL 61109-6317
15621004            C rdenas, Arturo Nava, PEDRO CARDENAS GUTIERREZ NUN 46, Matamoros Tamaulipas 87490 Mexico
15621005            C rdenas, Jorge Martinez, ISLAS FILIPINAS NUM 62, Matamoros Tamaulipas 87348 Mexico
15621006            C&B Alarms Ltd., Chris Coon, PO Box 1045, Bracebridge ON P1L 1V2 Canada
15621007            C&B Corrugated Containers, Julie, 2560 South Sheridan Way, Mississauga ON L5J 2M4 Canada
15621008        +   C&C Ind. Sales, Derek McBroom & Outside Sales Jeff Revel, 2154 Utopia Avenue, Cell. 615-417-5909, Nashville, TN 37211-2049
15621009        +   C&H Distributors LLC, Carol Potts, 770 S 70th St, Milwaukee, WI 53214-3109
15621010        +   C&I Building Maintenance, Tim DeVries, PO Box 268, Comstock Park, MI 49321-0268
15621012        +   C&K Components Inc, 1601 Trapelo Road, Suite 178, Waltham, MA 02451-7356
15621011        +   C&K Components Inc, 15 Riverdale Ave., Newton, MA 02458-1057
15621014        +   C&K Components, Inc., Deborah Singleton, 15 Riverdale Ave., Newton, MA 02458-1057
15621015            C-Clef Company, Antonio Bricio, MARIANO OTERO 1917, LOC 3, Zapopan Jalisco 45089 Mexico
15621016        +   C-TEK LEAN SOLUTIONS, 460 E PLAZA DR, MOORSEVILLE, NC 28115-8020
15621017        +   C. Mangum & Associates, Charles Mangum, 2443 Sowell Mill Pike, Columbia, TN 38401-8057
15621018            C.A. Flannigan & Associates, 25 Argyle Avenue, Orillia ON L3V 2V5 Canada
15621019        +   C.B. DeKorne, Richard Shot, PO Box 2349, Grand Rapids, MI 49501-2349
15621020            C.B. Non-Destructive Testing, Tracey Thompson, 1413 Wallace Road, Oakville ON L6L 2Y1 Canada
15621021        +   C.C. Power LLC, 3850 Beebe Road, PO Box 2028, Kalkaska, MI 49646-2028
15621025            C.H.C.-Mechanical Cont.Inc., 347 East Stevens St., Cookeville, TN 38501-3541
15621026        +   C.Mitchells Granite Plate, 39294 Avondale St, Westland, MI 48186-3758
15621027        +   C.Mitchells Granite Plate Resurfacing In, 39294 Avondale, Westland, MI 48186-3758
15621029       #+   C2 Water and Consulting, Mary Cotey, 182 Blueberry, Libertyville, IL 60048-2162
15621030        +   C2C Solutions Inc., David Verduyn, 55 E. Long Lake #346, Troy, MI 48085-4738
15621031     ++++   CABALLE, S.A., JERRY AND RAMIRO, 13221 TRIPLE CROWN LN, HAGERSTOWN MD 21742-4876 address filed with court:,
                    Caballe, S.A., Jerry and Ramiro, 13159 Klopper Rd, Hagerstown, MD 21742
15621032            CABALLERO, RHONDA, 6162 N CHANTICLEER DR, MAUMEE, OH 43537-1394
15621034            CABINET LARENT & CHARRAS, 3 PLACE DE L' HTTEL DE VILLE, SAINT-ETIENNE CEDEX 42005 FRANCE
15621035            CABRERA, DANIEL MEJORADO, PRESA LA ANGOSTURA NUM 31, Matamoros Tamaulipas 87395 Mexico
15621036            CABRERA, PALOMA GONZALEZ, RINCON DE LAS CUMBRES NUM 228, Matamoros Tamaulipas 87313 Mexico
15621038            CACHEAUX, CAVAZOS & NEWTON LLP, 333 CONVENT STREET, SAN ANTONIO, TX 78205-1348
15621040            CAD MicroSolutions Inc., Roberta Lum and Sania Zahid, 65 International Blvd., Toronto ON M9W 6L9 Canada
15621043        +   CADILLAC, 30400 VAN DYKE AVE, WARREN, MI 48093-2368
15621049        +   CAIN, SHANIKA, 5958 FARMBROOK, DETROIT, MI 48224-1352
15621051            CAL-CHEK CANADA, 250 GOVERNORS RD, DUNDAS ON L9H 3K3 CANADA
15621058        +   CALDWELL GASKET COMPANY, 100 ALLEN STREET, AUBURN, KY 42206-5164
15621071        +   CALMCAR INC., 34505 WEST 12 MILE RD STE212, FARMINGTON HILLS, MI 48331-3258
15621074        +   CALTON, JAMES, 204 West Point Road, Lawrenceburg, TN 38464-3052
15621075        +   CALTON, JAMES D, 204 West Point Road, Lawrenceburg, TN 38464-3052
15621076        +   CALTON, TRACY, 7551 TAPP LANE, MT. STERLING, KY 40353-8918
15621086            CAMCAR LLC, Attn: J. Bainbridge, Acument Global Technologies, 6125 Eighteen Road, Sterling Hgts, MI 48314
15621085            CAMCAR LLC, 62388 Collection CTR Drive, Chicago, IL 60693-0623
15621088        +   CAMCAR LLC-BELVIDERE, 826 E. MADISON STREET, BELVIDERE, IL 61008-2899
15621099            CAMPBELL, BRIAN, 16442 GREVEL CT, MUSKEGAN, MI 49444
15621101        +   CAMPBELL, CHERIE, 835 N MICHIGAN AVENUE, FREMONT, MI 49412-9089
15621103        +   CAMPBELL, JOEY, 429 OLD JACKSON HWY, LORETTO, TN 38469-3206
15621104        +   CAMPBELL, JOEY L, 429 OLD JACKSON HWY, LORETTO, TN 38469-3206
15621105        +   CAMPBELL, LARRY, 255 EAGLE FACTORY ROAD, LAWRENCEBURG, TN 38464-6253
15621106        +   CAMPBELL, LARRY E., 255 EAGLE FACTORY ROAD, LAWRENCEBURG, TN 38464-6253
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 31 of 280
District/off: 0311-1                                        User: SH                                                             Page 30 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15621109        + CAMPIO PARTNERS - VISUAL LEASE, 38777 SIX MILE ROAD, SUITE 450, LIVONIA, MI 48152-2694
15621112          CAMPOS, ELEAZAR REYNA, TRONOS NUM 36, MATAMOROS Tamaulipas 87458 Mexico
15621126        + CANDIS, BERNARD, 24635 Willowby Ave, Eastpointe, MI 48021-1441
15621127        + CANDIS, CHERYL, 24635 Willowby Ave, Eastpointe, MI 48021-1441
15621128        + CANERDAY, DENNIS, 13 THOMAS ROAD, FIVE POINTS, TN 38457-5054
15621129        + CANERDAY, DENNIS F, 13 THOMAS ROAD, FIVE POINTS, TN 38457-5054
15621134          CANO, HUGO TORRES, OLIVO NUM 6, MATAMOROS Tamaulipas 87453 Mexico
15621147        + CAPERTON, RICKEY, 591 MATTOXTOWN ROAD, LAWRENCEBURG, TN 38464-4414
15621153        + CAPITAL STEEL & WIRE, INC., 240 S. BRIDGE ST. SUITE 300, DEWITT, MI 48820-8825
15621154        + CAPITAL STEEL & WIRE, INC., BILL FLANNERY and ANGIE THELEN, 240 S. BRIDGE ST. SUITE 300, DEWITT, MI 48820-8825
15621156        + CAPLUGS, 2150 ELMWOOD AVE, BUFFALO, NY 14207-1984
15621160          CAPPELLA, ANTHONY, Pox Box 796, New Baltimore, MI 48047-0796
15621181        + CAREERBUILDER, LLC, 200 N. LASALLE ST., CHICAGO, IL 60601-1014
15621187        + CARLEX, 77 EXCELLENCE WAY, VONORE, TN 37885-2123
15621188        + CARLEX GLASS AMERICA, 77 EXCELLENCE WAY, VONORE, TN 37885-2123
15621197        + CARLEX GLASS PLANT, 77 EXCELLENCE WAY, VONORE, TN 37885-2123
15621218        + CARR, MARGARET, 325 MORNING GLORY LN., FREMONT, MI 49412-1832
15621219        + CARR, MARGARET, 325 MORNING GLORY LN. Lot 12, FREMONT, MI 49412-1832
15621227          CARRILLO, RAMON BALDERAS, PIRULES NUM 6, Matamoros Tamaulipas 87440 Mexico
15621229        + CARROLL, LAYMON, 415 JOHNSON RD, ATWOOD, TN 38220-6053
15621239        + CARTER, LYDIA, 1027 N MAIN ST, SAVANNA, IL 61074-1324
15621242        + CARTER, PATRICK, 1027 N MAIN ST, SAVANNA, IL 61074-1324
15621251        + CASE, PAMELA, 215 SMITH CIRCLE, LORETTO, TN 38469-2376
15621253        + CASEY, BARBARA, 763 W HOMER ST, FREEPORT, IL 61032-4909
15621255        + CASSILLY, DAVID, 1710 STONEY HILL LANE, SPRING HILL, TN 37174-6186
15621258        + CAST PRODUCTS INC, 4200 N. NORDICA AVENUE, NORRIDGE, IL 60706-1392
15621259        + CAST PRODUCTS INC, YOLANDA FERRERO, 4200 N. NORDICA AVENUE, NORRIDGE, IL 60706-7106
15621260        + CAST PRODUCTS, INC, 4200 NORTH NORDICA AVENUE, NORRIDGE, IL 60706-1392
15621273          CASTILLO, LUIS HERNANDEZ, NEVADO DE TOLUCA NUM 205, Matamoros Tamaulipas 87470 Mexico
15621281        + CASTLE, ASSAPH, 5890 ARMSTRONG RD, PINCONNING, MI 48650-8302
15621282        + CASTRO DEMACIAS, GLORIA, 1159 KELSEY DRIVE, LEXINGTON, KY 40504-1304
15621290        + CAT-I MANUFACTURING INC,, DBA CAT-I GLASS, 865 COMMERCE DR, SOUTH ELGIN, IL 60177-2633
15621293        + CAT-I Manufacturing, Inc., Scott Richmond, Esq., Ariano, Hardy, Ritt et al, 2000 McDonald Rd., Ste. 200, South Elgin, IL 60177-3324
15621305        + CATES, LINDA, 130 TREZEVANT HWY, BRADFORD, TN 38316-8783
15621306        + CATES, LINDA PAULETTE, 130 TREZEVANT HWY, BRADFORD, TN 38316-8783
15621308          CAUCHOPREN SL, C/ OIANZABALETA N2, IRUN, GIPUZKOA 20305 SPAIN
15621311          CAVADA, SERGIO VEGA, SINCERIDAD NUM 12, Matamoros Tamaulipas 87475 Mexico
15621312        + CAVANAUGH, AARON, 28917 MAPLE, ROSEVILLE, MI 48066-2590
15621313        + CAYCE MILL SUPPLY CO INC, 2225 PEMBROKE ROAD, HOPKINSVILLE, KY 42240-6801
15621315        + CAYWOOD, RONNIE, 1912 SAXTON CT, WINCHESTER, KY 40391-2716
15621316          CAZARES, CESAR MONZON, VALLE DEL NILO NUM 65, Matamoros Tamaulipas 87380 Mexico
15621317          CBC (USA) Inc, Wess Tao, Jinwei Plastic Mold Hardware, Ann Arbor, MI 48103
15621318        + CBC Corporation, Wes Tao, 1853 Cranberry Court, Ann Arbor, MI 48103-8919
15621319        + CBG Technologies, Chris Hendrix and Melissa Lung, 2211 Lake Club Drive, Columbus, OH 43232-3204
15621320          CBL Data Recovery, Carol Hilliard, 590 Alden Road, Unit 105, Markham ON L3R 8N2 Canada
15621321        + CCH, 2700 Lake Cook Road, Riverwoods, IL 60015-3867
15621324        + CDI Corporation, 1717 Arch Street, 35th Floor, Philadelphia, PA 19103-2739
15621325          CDIT Inc., 144 Front Street West, Suite #785, Toronto ON M5j 2L7 Canada
15621326          CDS Systems Inc., 1930 52nd Avenue, Lachine QC H8T 2Y3 Canada
14236628        + CDW, 200 N MILWAUKEE AVE, VERNON HILLS IL 60061-1577
15621327        + CDW, Attn: Ronelle Erickson, 200 N. Milwaukee Avenue, Vernon Hills, IL 60061-1577
15621328        + CDW Computer Centers Inc, 200 N MILWAUKEE AVE, VERNON HILLS, IL 60061-1577
15621329          CDW Computer Centers, Inc., Maria Lijoi, PO Box 75723, Chicago, IL 60675-5723
15621330        + CE Stainless, 117 W Columbia Ave, Stockton, IL 61085-1101
15621331        + CEB Inc, Matthew Nellor, 1919 North Lynn St, Arlington, VA 22209-1742
15621333        + CECE, ANNA, 46855 GULLIVER, SHELBY TWP, MI 48315-5257
15621336        + CEDILLO ENTERPRISES INC, 1195 BOWIE DR, BROWNSVILLE, TX 78521-5305
15621353        + CENTRAL STATE ENTERPRISES OF MISSOURI IN, ANTHONY J DEGIROLAMO, ESQ, 3930 FULTON DR N.W., STE 100B,
                  CANTON, OH 44718-3040
15621352        + CENTRAL STATE ENTERPRISES OF MISSOURI IN, 1251 COUNTY RD 1217, MOBERLY, MO 65270-4524
15621364          CEP, PO Box 4890, Houston, TX 77210-4890
15621366        + CER CAD Engineering Resoures, 6100 Auburn Rd., Shelby Township, MI 48317-4208
15621367        + CERIDIAN, 311 EAST OLD SHAKOPEE ROAD, BLOOMINGTON, MN 55420
                     Case 19-12378-KBO            Doc 1281       Filed 01/01/21       Page 32 of 280
District/off: 0311-1                                  User: SH                                                Page 31 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                    Total Noticed: 13039
15621370        +    CERTIFIED LABORATORIES, 2727 CHEMSEARCH BLVD, IRVING, TX 75062-6454
15621374        +    CERTIFIED MEASUREMENTS INC., 510 N HOUSTON LAKE BLVD, CENTERVILLE, GA 31028-1008
15621377        +    CERTUS AUTOMOTIVE INC, 1377 ATLANTIC BLVD, AUBURN HILLS, MI 48326-1573
15621385        +    CEVA Logistics, Lisa Krzeminski, 24450 Glendale Ave, Redford, MI 48239-2658
15621386        +    CFC Wireforms, 1000 Douglas Rd., Batavia, IL 60510-2278
15621387        +    CFC Wireforms, Frank Czekajlo, 1000 Douglas RD., Batavia, IL 60510-2278
15621388        +    CG Automation & Fixture Inc., Dezeree Adair, 5352 Rusche Dr. N.W., Comstock Park, Mi 49321-9551
15621389        +    CG Plastics, Inc., Craig Schwarz and Shelly Miller, 5349 Rusche Dr NW, Comstock Park, MI 49321-9551
15621390        +    CH Enterprises, 1350 Cheers Blvd., Brownsville, TX 78521-4439
15621391        +    CH Enterprises, Inc., Jane Gado, 2514 Tudo CT, Annapolis, MD 21401-7801
15621408        +    CHANDLER, GERALD, 24253 Loretta, Warren, MI 48091-4469
15621412        +    CHANG, ANDREW, 3171 OLD OWINGSVILLE RD., MT. STERLING, KY 40353-9076
15621414             CHANGZHOU TREMEN INTERNATION, TRADING CO.,LTD., 17-2,JINJI E RD HIGH-TECH DEVELOPMENT, JIANGSU 213161
                     China
15621419             CHAPA, BRANDI, 17088 ANITA, FRASER, MI 48026-3850
15621421        +    CHAPMAN, DANIEL, 13414 Hasse, Detroit, MI 48212-1764
15621422        +    CHAPMAN, THOMAS, 13414 HASSE, DETROIT, MI 48212-1764
15621424        +    CHARBONNEAU, ANTHONY, 1824 Horn Street, Pinconning, MI 48650-8471
15621426        +    CHARBONNEAU, JASON, 1715 Lyon St, Saginaw, MI 48602-2856
15621443        +    CHATTANOOGA ARMATURE WORKS, 1209 E. 23RD STREET, CHATTANOOGA, TN 37408-2399
15621463        +    CHEMREP, INC, 2357 HASSELL ROAD, SUITE 216, HOFFMAN ESTATES, IL 60169-2172
15621470        +    CHERRY, BRUCE, 11520 OCHS RD., MONTAGUE, MI 49437-9296
15621473        +    CHEVROLET, PO BOX 33170, DETROIT, MI 48232-5170
15621477             CHIAPHUA COMPINENTS (AUTO), 4/F NO 6 ON LOK MUN STREET, ON LOK TSUEN, FANLING HONG KONG
15621484             CHINA COMPLIANCE CO LTD, NO 22 HUANG PING ROAD, CHAOYANG DISTRICT, BEIJING 10000 CHINA
15621485             CHINA PATENT, 22/F GREAT EAGLE CTR,, 23 HARBOUR RD H.K, HONG KONG CHINA
15621487        +    CHINA PATENT AGENT (HK)LTD, 55 BROAD STREET, 11TH FLOOR, NEW YORK, NY 10004-3703
15621491        +    CHLEBEK, KEITH, 133 Adena Hills Dr, Jeffersonville, KY 40337-9371
15621493        +    CHO, YANGSOO, 1780 Pond Run, Auburn Hills, MI 48326-2752
15621497        +    CHOCTAW-KAUL DISTRIBUTION COMPANY, 3540 VINEWOOD STREET, DETRIOT, MI 48208-2363
15621502             CHONGQING HENGWEILIN AUTOMOT, NO.7,SHANGKE ROAD, BLOCK 65 AIRPORT INDUSTRIAL, CHONGQING 401120
                     CHINA
15621507             CHONGQING HOOSEN TECHNOLOGY, NANXI ECONOMIC PARK 38#, JING TOWN SHAPINGBA DISTRICT, CHONGQING
                     400032 CHINA
15621520        +    CHRISTIAN BROTHERS, OUTDOOR SERVICES, 8680 W 60TH ST, FREMONT, MI 49412-9117
15621529        +    CHRYSLER, 2301 FEATHERSTONE ROAD, AUBURN HILLS, MI 48326-2808
15621530             CHRYSLER CANADA LLC, WINDSOR CONVERSION CENTER, 2199 CHRYSLER CENTER, WINDSOR ON N9A 4H6 Canada
15621532        #+   CHS Automation, Christine Oakey and Debi Eberhardt, 16660 13 Mile Rd., Roseville, MI 48066-1556
15621539         +   CHYTIL, JEFFERY, 69 1ST STREET, CARLETON, MI 48117-9193
15621541         +   CIM Solutions, PO Box 87112, 2200 N. Canton Center, Suite 210, Canton, MI 48187-5099
15621546         +   CINCINNATI TOOL STEEL CO, 5190 28TH AVE, ROCKFORD, IL 61109-1756
15621551         +   CINTAS, P.O. BOX 630910, CINCINNATI, OH 45263-0910
15621550         +   CINTAS, 3631 44TH ST S E, KENTWOOD, MI 49512-3971
15621556         +   CINTAS CORPORATION #51M, 546 Green Ln, Union, NJ 07083-7702
15621558         +   CINTAS FIRE PROTECTION, 232 E MAPLE RD, TROY, MI 48083-2716
15621560         +   CINTAS FIRE PROTECTION, MOLLY MILLER and GARY HENGSTEBECK, 232 E MAPLE ROAD, TROY, MI 48083-2716
15621564         +   CINTAS First Aid & Safety, Bryce Holman, #F59, 1865 Air Lane Drive #17, Nashville, TN 37210-3814
15621566         +   CINTAS/LIFE READY, 7700 BENT BRANCH DR., STE 130, IRVING, TX 75063-6061
15621567             CIP Property (AIPT) Limited, Citigroup Centre, Canada Square Canary Wharf, London E14 5LB United Kingdom
15621570        +    CIRCUIT CHECK INC, 6550 WEDGEWOOD RD STE 120, MAPLE GROVE, MN 55311-3643
15621575        +    CISCO SMARTNET, SHI INTERNATIONAL CORP, 1301 S MO-PAC EXPRESSWAY, SUITE 375, AUSTIN, TX 78746-6904
15621584             CITADEL PLASTICS DIV OF THE MATRIXX GROU, 945A SOUTHGATE DR, GUELPH ON N1L 0B9 CANADA
15621588        +    CITRIX SYSTEM INC., 6363 NW 6TH WAY, FORT LAUDERDALE, FL 33309-6118
15621594        +    CITY EVENTS GROUP, 57 PARK STREET, TROY, MI 48083-2724
15621597        +    CITY LUMBER COMPANY, PO BOX 1983, JACKSON, TN 38302-1983
15621613        +    CKP, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15621614        +    CKP, C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15621612        +    CKP, 2580 PALUMBO DRIVE, LEXINGTON, KY 40509-1203
15621615        +    CKP, Oakley Murphy, 2580 Palumbo Drive, Lexington, KY 40509-1203
15621618        +    CLAIMS COMPENSATION, 1100 E. HECTOR STREET, SUITE 250, CONSHOHOCKEN, PA 19428-2377
15621620        +    CLANTON, TIM, 9 PALEO'S PATH, LAWRENCEBURG, TN 38464-7442
15621621        +    CLAPPER, RANDEL, 6700 CLINE, FRUITPORT, MI 49415-8671
15621623        +    CLARIANT CORPORATION, MASTERBATCHES DIVISION, 3631 COLLECTION DRIVE, CHICAGO, IL 60693-0001
                    Case 19-12378-KBO              Doc 1281        Filed 01/01/21         Page 33 of 280
District/off: 0311-1                                   User: SH                                                    Page 32 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                        Total Noticed: 13039
15621644        +   CLARK, JAMES, 107 DEPOT STREET, BLISSFIELD, MI 49228-1313
15621645        +   CLARK, JAMES D., 107 DEPOT STREET, BLISSFIELD, MI 49228-1313
15621654        +   CLARK, ZACHARY, 321 E. LEGEND DR., MT. STERLING, KY 40353-8726
15621662        +   CLAY, STEPHEN, 112 TOWER DRIVE, ORANGEVILLE, IL 61060-9201
15621675        +   CLEER, LEAH, 12657 OSTRANDER ROAD, MAYBEE, MI 48159-9783
15621676        +   CLEM, PAUL, 365 OLD RUCKERVILLE RD, WINCHESTER, KY 40391-7574
15621679        +   CLEMONS, TERRY, 67 MCCALEB ROAD, LAWRENCEBURG, TN 38464-6120
15621680        +   CLEMONS, TERRY G, 67 MCCALEB ROAD, LAWRENCEBURG, TN 38464-6120
15621681        +   CLENDENEN, SARA, 854 N BRADSHAW RD, STOCKTON, IL 61085-9259
15621682        +   CLENDENEN, WILLIAM, 854 N BRADSHAW RD, STOCKTON, IL 61085-9259
15621688        +   CLEVER PROOTYPES, LLC, P.O. BOX 391103, CAMBRIDGE, MA 02139-0012
15621694        +   CLIFFORD-WALD & CO., INC., 255 EAST HELEN RD, PALATINE, IL 60067-6954
15621700        +   CLIFTON, ROBERT, 500 E BIG SPRINGS, LAWRENCEBURG, TN 38464-7833
15621711        +   CLUKEY, GERALD, 100 OREAR RD, JEFFERSONVILLE, KY 40337-9347
15621712        +   CMI Metrology Service, 510 N Houston Lake Blvd, Centerville, GA 31028-1008
15621713        +   CML Innovative Technologies, 46615 Ryan Court, Novi, MI 48377-1730
15621714        +   CMM Mold & Services, Inc., Trina Titus, 23159 Giacoma Ct., Clinton Twp, MI 48036-4608
15621715        +   CMM Technology Inc., 1230 Puerta del Sol, San Clemente, CA 92673-6310
15621716        +   CMO Solutions LLC, 449 Streamview Ct., Rochester Hills, MI 48309-1806
15621718        +   CMO Solutions, LLC, Sean McGuire, 449 Streamview Ct., Rochester Hills, MI 48309-1806
15621719        +   CMS Data Services, Scott Kennedy and Sally Fane, 1211 Hamburg Turnpike, Suite 309, Wayne, NJ 07470-5000
15621720        +   CMW Inc., Customer Service, Contacts Metal Welding, PO Box 2266 70 S. Gray Street, Indianapolis, IN 46206-2266
15621721        +   CN SALES, 7748 MAR LOU COURT, SHELBY TOWNSHIP, MI 48317-2348
15621722        +   CN Sales, Nick Wagner, 7748 Mar Lou Court, Shelby Township, MI 48317-2348
15621723        +   CNA, Attn: Jill Blasius, 151 N Franklin St, Chicago, IL 60606-4153
15621725        +   CNA Commercial Insurance, 500 Colonial Center Parkway, Lake Mary, FL 32746-7637
15621724        +   CNA Commercial Insurance, 23453 Network Place, Chicago, IL 60673-1234
15621726        +   CNI Plastics, 400 Parkland Dr., Charlotte, MI 48813-8799
15621727        +   COASTAL AUTOMATION & SUPPLY, 292 KINGS HWY, SUITE 10, BROWNSVILLE, TX 78521-4232
15621730        +   COASTAL CONTAINER CORP, 1201 INDUSTRIAL AVE, HOLLAND, MI 49423-5318
15621735        +   COATES, CRYSTAL, 20049 MARX STREET, DETROIT, MI 48203-1382
15621737        +   COBB, ALARIC, 3017 MCKELLER COVE, MILAN, TN 38358-1511
15621748        +   COE Press Equipment Co, Brian Levinsky, 40549 Brentwood, Sterling Heights, MI 48310-2210
15621751        +   COFFMAN, DONALD, 704 N. 29TH AVE, HUMBOLDT, TN 38343-2722
15621752        +   COFFMAN, LINDA, 4355 OLD TREZEVANT RO, ATWOOD, TN 38220-5037
15621758        +   COILCRAFT INCORPORATED, 1102 SILVER LAKE RD, CARY, IL 60013-1697
15621761        +   COKER, COTY, 535 E. HIGHWOOD RD, BEAVERTON, MI 48612-9430
15621763        +   COLAROSSI, STEVEN, 3618 BRIARBROOKE LN., OAKLAND TOWNSHIP, MI 48306-4712
15621766        +   COLE MOTORSPORTS LLC, 545 AIRPORT RD, BLUEFIELD, WV 24701-7388
15621769        +   COLE, JAMES, 1953 CAT CREEK RD, STANTON, KY 40380-9631
15621770        +   COLE, LEILANI, 1953 CAT CREEK RD., STANTON, KY 40380-9631
15621775        +   COLEMAN, TED, PO BOX 261, CHADWICK, IL 61014-0261
15621777        +   COLEMIRE, TERRY, 3330 HOWELL DRENNON RD, MT. STERLING, KY 40353-9112
15621784        +   COLLINS, DAVID, 29966 Lavender PLace, Macon, MO 63552-3815
15621789        +   COLLINS, JOHNNY, 5 EDWARDS ROAD, LAWRENCEBURG, TN 38464-6475
15621790        +   COLLINS, KIMBERLY, 29966 Lavender Place, Macon, MO 63552-3815
15621822        +   COMER, JAMES, 910 Perry Drive, St Joseph, TN 38481-5280
15621823        +   COMER, JAMES DANIEL, 910 Perry Drive, St Joseph, TN 38481-5280
15621827        +   COMMDATA, 5301 MARYLAND WAY, BRENTWOOD, TN 37027-5028
15621839        +   COMPETITION CRANE, INC., 4349 PILLON RD., MUSKEGON, MI 49445-8551
15621844        +   COMPLETE COACH WORKS, JENNIFER DELA CRUZ, 1863 SERVICE COURT, RIVERSIDE, CA 92507-2341
15621848        +   COMPLETE PROTOTYPE SERVICES, 44783 MORLEY DRIVE, CLINTON TOWNSHIP, MI 48036-1357
15621856            COMPRESSED AIR TECHNOLOGIES, 149 GODFREY RD, VERONA, MS 38879
15621860        +   COMPTON, TERESA, 8673 Farmbrook, Detroit, MI 48224-1274
15621864        +   COMPUTER PACKAGES INC., 11 N. WASHINGTON STREET, STE. 300, ROCKVILLE, MD 20850-4185
15621869     ++++   COMSOL INC, MEG BUNKER, 100 DISTRICT AVE FL 3, BURLINGTON MA 01803-5043 address filed with court:, COMSOL Inc,
                    Meg Bunker, 1 New England Executive Park, Burlington, MA 01803
15621887        +   CONLEY, DANNY, 3865 REPUBLICAN GROVE ROAD, ATWOOD, TN 38220-4223
15621888        +   CONLEY, DANNY R, 3865 REPUBLICAN GROVE ROAD, ATWOOD, TN 38220-4223
15621889        +   CONLEY, JODY, PO BOX 430, SALT LICK, KY 40371-0430
15621890        +   CONLEY, MARK, 2641 VINEYARD LANE, BROOKLYN, MI 49230-8915
15621892        +   CONNELL, MICHAEL, P.O. BOX 82, BRADFORD, TN 38316-0082
15621897        +   CONNOR CORPORATION, 3330 Congressional Parkway, FORT WAYNE, IN 46808-4439
                    Case 19-12378-KBO                 Doc 1281         Filed 01/01/21          Page 34 of 280
District/off: 0311-1                                      User: SH                                                         Page 33 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                             Total Noticed: 13039
15621907         + CONNX Solutions Inc, Jennifer VanDijk, 2039 152nd Ave NE, Redmond, WA 98052-5521
15621910         + CONSOLIDATED METCO, 171 GREAT LAKE OAK DRIVE, CANTON, NC 28716-8715
15621914         + CONSTANCE, CORRINE, 26676 HOLLYWOOD, ROSEVILLE, MI 48066-3367
15621930           CONTINENTAL CANTEEN, 7850 HAGGERTY RD, VAN BUREN TWP, MI 48111-1602
15621934         + CONTINENTAL MACHINE, 6715 W. STATE RD., ROCKFORD, IL 61102-1274
15621953         + COOK, A, 530 SUNNY ACRE LANE, WAYNESBORO, TN 38485-4902
15621968         + COOPER CONTAINER CORP, D/B/A COOPER CONRAINER CORP, 204 KIRBY DRIVE, LEXINGTON, TN 38351-4775
15621978         + COOPER, ROBERT, 2405 FRASER ST., BAY CITY, MI 48708-8635
15621982           COOPERSTANDARD, 703 DOURO STREET, STRATFORD ON N5A 3T1 CANADA
15621985           COOPERSTANDARD AUTOMOTIVE CANADA LTD, 3995, INDUSTRIAL BLVD, SHERBROOKE QC J1L 2S7 CANADA
15622000         + CORNERSTON RACK&TOOLING LLC, VANGIE GIESKE, PO BOX 873, 2006 REMKE AVE, LAWRENCEBURG, TN 38464-2244
15622002         + CORNERSTONE RACK & TOOLING, P.O. BOX 873 2006 REMKE AVE., LAWRENCEBURG, TN 38464-0873
15622005         + CORNETT, CHARLES, 769 HATTON CREEK RD, STANTON, KY 40380-9202
15622007         + CORNWELL, EVERETT, 31 ROCK SPRINGS DR., OWINGSVILLE, KY 40360-9112
15622011         + CORONADO, ROSA, 9098 QUINN ST, HESPERIA, MI 49421-9294
15622013     #++++ CORP CREATIONS INTERNATIONAL, 11380 PROSPERITY FARMS RD STE 221, PALM BEACH GARDENS FL 33410-3465
                   address filed with court:, Corp Creations International, 11380 Prospertity Farms Rd,, # 221E, Palm Beach Gardens, FL 33410
15622014     #++++ CORPORATE CREATIONS, 11380 PROSPERITY FARMS RD STE 221, PALM BEACH GARDENS FL 33410-3465 address filed with
                   court:, CORPORATE CREATIONS, 11380 PROSPERITY FARMS ROAD #221E, PALM BEACH GARDENS, FL 33410
15622021         + CORPTAX, 1751 LAKE COOK ROAD, DEERFIELD, IL 60015-5615
15622025         + CORRIGAN RECORD STORAGE, 45200 GRAND RIVER AVE, NOVI, MI 48375-1018
15622027         + CORRIGAN, STEPHEN, 3856 SUMMER AVE., WHITE CLOUD, MI 49349-9786
15622040         + COTTON, TOMMY, 1092 WEST POINT ROAD, LAWRENCEBURG, TN 38464-6459
15622041         + COTTRILL, ROBERT, 102 BRADFORD HWY, MILAN, TN 38358-6593
15622058         + COUSINEAU, DANIEL, 2900 ABBOTT, MIDLAND, MI 48642-4769
15622069         + COVESTRO, LLC, 1 COVESTRO CIRCLE, PITTSBURGH, PA 15205-9723
15622071         + COVEY, WANDA, 6072 N. PINE, WHITE CLOUD, MI 49349-9322
15622081         + COX, BRANDY, 181 BOARDWALK, MOREHEAD, KY 40351-7030
15622091         + COX, KIMBERLY, 804 SECOND STREET, LAWRENCEBURG, TN 38464-2927
15622094         + COX, VICKIE, 261 S HOOD ROAD, LAWRENCEBURG, TN 38464-6542
15622095         + COX, VICKIE L, 261 S HOOD ROAD, LAWRENCEBURG, TN 38464-6542
15622096         + COX, WILLIAM, 90 DAY ROAD, LEOMA, TN 38468-5503
15622102         + COZART, THOMAS LEE, 17 HENRYVILLE ROAD, ETHRIDGE, TN 38456-5218
15622103         + CP Industries, 12767 Industrial Drive, Granger, IN 46530-6874
15622104         + CP Techmotive, 22705 Heslip Drive, Novi, MI 48375-4144
15622105         + CP Techmotive, Russ Hughes, 22705 Heslip Drive, Novi, MI 48375-4144
15622106           CPI Automation, 5155 Timberlea Blvd, Mississauga ON L4W 2S3 Canada
15622108         + CRAIG, PATRICIA, 225 BLUEBERRY LN, MT. STERLING, KY 40353-8109
15622110         + CRAIGMYLE, MICHAEL, 1680 E. 8TH STREET, WHITE CLOUD, MI 49349-8859
15622114         + CRAMB, RICHARD, 598 BROOKS CT., OXFORD, MI 48371-6736
15622132         + CRAWFORD, RICHARD, 551 3RD STREET, CHESTER, SC 29706-2667
15622133         + CRAWFORD, RICHARD J., 551 3RD STREET, CHESTER, SC 29706-2667
15622141         + CREATIVE EXTRUDED PRODUCTS, 1414 COMMERCE PARK DR, TIPP CITY, OH 45371-2800
15622145        ++ CREATIVE FOAM CORPORATION, 300 NORTH ALLOY DRIVE, FENTON MI 48430-2649 address filed with court:, Creative Foam
                   Corporation, Robin Forstat, 2301 Denso Dr, Athens, TN 37303
15622146         + CREATIVE FOAM PRODUCTS, 300 NORTH ALLOY DRIVE, FENTON, MI 48430-2649
15622150         + CREATIVE SPECIALTIES CO, 25167 DEQUINDRE, MADISON HEIGHTS, MI 48071-4240
15622163         + CRESSTEK LLC, Sherrard German & Kelly, PC, Gary Philip Nelson, 535 Smithfield St Suit 300, Pittsburgh, PA 15222-2319
15622162         + CRESSTEK LLC, 321 W Big Beaver RD, Suite 116, Troy, MI 48084
15622166         + CRESTEK/ALTEN, 3221 W BIG BEAVER ROAD, SUITE 116, TROY, MI 48084-2810
15622167         + CRESTTEK LLC, 3221 W BIG BEAVER ROAD, SUITE 116, TROY, MI 48084-2810
15622172         + CRG Financial LLC, 100 Union Avenue, Cresskill, NJ 07626-2141
15622177         + CRISIL IREVNA US LLC, 55 WATER STREET 27TH FLOOR, NEW YORK, NY 10041-0028
15622178         + CRISIL Irevna US LLC, Sunil Murthy and Hitesh Asrani, 55 Water Street 27th Floor, New York, NY 10041-0028
15622182           CRISTAL LAMINADO O TEMPLADO,, S.A. DE C.V., LATERAL NTE.AUTOPISTA MANZ19, TEPEJI DEL RIO 42850 MEXICO
15622184           CRISTALES AUTOMOTRICES DE JALISCO SA DE, CALLE 32 # 2070, GUADALAJARA 44940 MEXICO
15622185         + CRISTEA, RADUCU, 1124 GORGINA DRIVE, YPSILANTI, MI 48198-6330
15622186           CRISTOBAL, ANA MARTINEZ, CRISTOBAL COLON NUM 105, Matamoros Tamaulipas 87469 Mexico
15622187           CRISTOBAL, ERIKA MARTINEZ, CRISTOBAL COLON NUM 99, MATAMOROS Tamaulipas 87469 Mexico
15622191         + CRM, INC., 495 S. AIRPORT, TRAVERSE CITY, MI 49686-4842
15622192         + CRM, Inc., Clare Ray, 495 S. Airport, Traverse City, MI 49686-4842
15622196           CRODA, IRVING CAMACHO, ARCOS BELEN NUM 15, MATAMOROS Tamaulipas 87497 Mexico
15622197         + CROFF JR, DARRELL, P.O. Box 515, Hesperia, MI 49421-0515
                    Case 19-12378-KBO                Doc 1281          Filed 01/01/21          Page 35 of 280
District/off: 0311-1                                      User: SH                                                        Page 34 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                            Total Noticed: 13039
15622210        +   CROSS, EARL, 2560 HIDDEN WOODS DRIVE, CANTON, MI 48188-2476
15622213        +   CROSSCON INDUSTRIES, 2889 BOND STREET, ROCHESTER HILLS, MI 48309-3515
15622216        +   CROWLEY, ROXANNE, 10055 MILL ROAD APT 17, MOUNT CARROLL, IL 61053-9097
15622218        +   CROWN GROUP CO, 12020 SHELBY TECH DR, SHELBY TOWNSHIP, MI 48315-1789
15622235            CRUZ, CARLOS FLORES, PRIV. LA PESCA NUM 30, Matamoros Tamaulipas 87470 Mexico
15622246        +   CRUZ, JOSE, 6588 1 Mile Rd., Hesperia, MI 49421-9257
15622247            CRUZ, JOSE DE LOS SANTOS, QUEBEC NUM 33, Matamoros Tamaulipas 87540 Mexico
15622264        +   CS Business Systems, Inc., Edmund Gizowski and Rochelle Brewer, 1236 Main Street, Buffalo, NY 14209-2112
15622265        +   CS Precision Machining, Inc., Craig Sanford, 16335 Lima Road, Building 6A, Huntertown, IN 46748-9302
15622269        +   CS TOOLING ENGINEERING, 251 W. CHERRY, CEDAR SPRINGS, MI 49319-8678
15622266        +   CS Tool Engineering Inc, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15622267        +   CS Tool Engineering Inc., 251 W. Cherry St., Cedar Springs, MI 49319-8678
15622270            CSA International, Natasha Djerfi-Joy, 178 Rexdale Blvd., Toronto ON M9W 1R3 Canada
15622272        +   CSM Manufacturing Corp., Darren O'Conner, 24650 North Industrial Drive, Farmington Hills, MI 48335-1553
15622283        +   CULLIPHER, LONNIE, 171 North Forrest Ave, Camden, TN 38320-1278
15622285        +   CUMBERLAND DIE SUPPLY, 747 DOUGLAS AVENUE, PO BOX 70118, NASHVILLE, TN 37207-0118
15622290        +   CUMMINGS, MICHAEL, 125 Barnett Road, Lawrenceburg, TN 38464-6901
15622294        +   CUNNINGHAM, JONATHAN, 1209 LILY LANE, MT. STERLING, KY 40353-8050
15622295            CUNNINGHAM, KYPER, 26521 JOE DR, WARREN, MI 48091-3955
15622300        +   CURBOY, CARROLL, 504 SOUTH EAST STREET, MT CARROLL, IL 61053-1452
15622302        +   CURRAN, JOLENE, 12620 W GALENA RD, LENA, IL 61048-9145
15622307        +   CURTIS, CHRISTOPHER, 1784 FLAGSTONE CIRCLE, ROCHESTER, MI 48307-6094
15622316        +   CUSTOM GLASS SOLUTIONS, MILLBURY CORP., 24145 W MOLINE -MARTIN ROAD, MILLBURY, OH 43447-9568
15622323        +   CUSTOM TOOLING SYSTEMS, INC., 3331 80TH AVENUE, ZEELAND, MI 49464-9583
15622331        +   CVG-Commercial Vehicle Group, Michael A. McLaughlin, 55 N. Garfield Street, Norwalk, OH 44857-2008
15621145        +   CaPelle, Ryan, 2605 Gross Road, Ann Arbor, MI 48108-1180
15621033        +   Cabcraft Engineering LLC, Michael Sakowski, PO Box 19654, Baltimore, MD 21225-0654
15621037            Cacheaux, Cavazos & Newton, Mary Ann Ybarra, LLP, 333 Convent Street, San Antonio, TX 78205-1348
15621039        +   Cacheaux, Cavazos & Newton, L.L.P., Joseph B. Newton, 333 Convent St, San Antonio, TX 78205-1348
15621041        +   Cade, Mary, 309 N. Buchanan, Moberly, MO 65270-1061
15621042            Cadena, Librado Delgado, CARR.A LA PLAYA KM.16, Matamoros Tamaulipas 87493 Mexico
15621044        +   Cadillac Concrete Sawing, Jim Perrin, 4190 S. 39 Rd., Cadillac, MI 49601-9655
15621045        +   Cadillac Marking, 13920 E. Nine Mile Road, Warren, MI 48089-2768
15621046            Cadillac Presentation Soluti, Kristine Ventimiglia, 1195 Equity Drive, Troy, MI 48084-7108
15621047        +   Cadillac Tool & Die Inc., 1011 Sixth Street, Cadillac, MI 49601-9264
15621048        +   Cadwaves, Inc., Philipe Almeida, 14100 Palmetto Frontage Rd., Suite 114, Miami Lakes, FL 33016-1568
15621050            Cal-Chek Canada, 250 Govenor's Road, Dundas ON L9H 3K3 Canada
15621054            Calder n, Jose C rdova, CALIXTO AYALA NUM 17, Matamoros Tamaulipas 87496 Mexico
15621055            Calder n, Victor Garcia, JESUS ELIAS PI A # 156, Matamoros Tamaulipas 87440 Mexico
15621056            Calder n, Victor Tiburcio, ALMENDRO NUM 14, Matamoros Tamaulipas 87496 Mexico
15621057            Calderon, Jan Requejo, ARENAS NUM 139, Matamoros Tamaulipas 87495 Mexico
15621059        +   Caldwell Gasket Company, Rachel Miles and Bonnie Kettner, 100 Allen Street, Auburn, KY 42206-5164
15621060        +   Caldwell Gasket( DO NOT USE), William Thalmann and Linn Pierce, 100 Allen Street, PO Box 188, Auburn, KY 42206-0188
15621061        +   Caldwell Industries Inc, John Lepping, 2351 New Millennium Dr, Louisville, KY 40216-5161
15621062        +   Caldwell Industries, Inc., Denise Cockerel, PO Box 188, Auburn, KY 42206-0188
15621064        +   Calhoun, Deontrell, 3121 SCENIC LAKE DRIVE APT 26, ANN ARBOR, MI 48108-2187
15621065        +   Calicott, Kristy, 536 Milan Street, Clifton Hill, MO 65244-1020
15621066        +   California First National Bank, Attention: S. Leslie Jewett, CFO, 4 Executive Circle, Suite 120, Irvine, CA 92614-6728
15621067        +   California Industrial Produc, PO Box 2261, 11525 SHoemaker Ave, Santa Fe Springs, CA 90670-0099
15621068        +   Callahan, Danny, 68275 Lake Angela Pointe, Richmond, MI 48062-5625
15621072        +   CalmCar Inc., Jun Wang, 34505 West 12 Mile Rd Ste212, Farmington Hills, MI 48331-3258
15621073        +   CalmCar, Inc., James E. Morgan, Howard & Howard, 200 S. Michigan Ave., Ste 1100, Chicago, IL 60604-2461
15621079            Cam-Slide Mfg., Susan Davis, 550 Newpark Blvd, Newmarket ON L3Y 4X6 Canada
15621081            Camarena, Beatriz Banda, MERIDA NUM 35, Matamoros Tamaulipas 87453 Mexico
15621082        +   Cambridge Ind. Dearborn, Darlene Sturgill, 5433 Miller Road, Dearborn, MI 48126-3351
15621083            Cambridge Stampings, Lisa Wong, 66 Moorefield St., Cambridge ON N1T 1S1 Canada
15621087        +   Camcar LLC, Berit Monroe, 1302 Kerr Dr, Decorah, IA 52101-2406
15621089        +   Camcar LLC-Belvidere, Janae Woods, 826 E. Madison Street, Belvidere, IL 61008-2364
15621090            Camcar LLC-Rochester, 4366 North Old, Rochester, IN 46975
15621091        +   Camcar LLC-Wytheville, Wytheville Operations, 345 E. Marshall St, Wytheville, VA 24382-3917
15621084            Camcar de Mexico SA de CV, IRASEMA MALDONADO, Ave Atenea 101 Parque Industrial Kalos, Santa Catarina Nueva Leon 66350
                    Mexico
15621093        +   Cameron County, Attn: Tony Yzaguirre, Jr, Tax Assessor, 835 E. Levee St., Brownsville, TX 78520-5101
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 36 of 280
District/off: 0311-1                                        User: SH                                                             Page 35 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15621094        + Cameron County, Diane W. Sanders, PO Box 17428, Austin, TX 78760-7428
15621095          Cameron Glass, Inc., Traci Kirk, PO Box 471500, Tulsa, OK 74147-1500
15621096        + Cameron, Joseph, 406 Dry Weakly, Ethridge, TN 38456-5604
15621097        + Campbell Inc., Mike Karber, 925 River Street, Lansing, MI 48912-1027
15621110          Campolong, Nancy, 36138 PAYNE STREET, CLINTON, MI 48035-1340
15621111          Campos, Crishtian Moreno, Ave. Alianza #12, Matamoros Tamaulipas 87389 Mexico
15621113          Campos, Francis Garces, TIBET 23, Matamoros Tamaulipas 87497 Mexico
15621114          Campos, Hugo Banda, ADOLFO RUIZ CORTINEZ NUM. 117, Matamoros Tamaulipas 87440 Mexico
15621116          Campos, Maria Becerra, PRIV XITLE 9, Matamoros Tamaulipas 87344 Mexico
15621115          Campos, Maria Becerra, MOROLEON NUM 60, Matamoros Tamaulipas 87347 Mexico
15621118        + Camtap Associates, Pat Cutler, 5814 Ravine Creek Drive, Grove City, OH 43123-8596
15621119        + Can-Do National Tape, PO Box 40366, Nashville, TN 37204-0366
15621120          Canada Broach, 4478 Chesswood Drive, Unit #11, Downsview ON M3J 2B9 Canada
15621121          Canada Rubber Group Inc, Lloyd Cameron, 371 Marwood Drive, Oshawa, ON L1H 7P8 Canada
15621122          Canadian Bearings, 160 John Street, Barrie ON L5S 1S5 Canada
15621123          Canadian Measurement Metrogy, 2433 Meadowvale Blvd, Missisauga ON L5N 5S2 Canada
15621124          Canadian Paper & Film, Sharon / Barnie, 85 Chambers Drive Unit 3, Ajax ON L1Z 1E2 Canada
15621125        + Canassa Duque, Ana Carolina, 7472 Vintage Ln, West Bloomfield, MI 48322-2857
15621132        + Cannon, Stephen, 4033 Gimlet Road, Lawrenceburg, TN 38464-6358
15621133          Cano, Carlos Rodriguez, NACIONALISMO NUM 56, Matamoros Tamaulipas 87496 Mexico
15621135          Canseco, Julio Weigend, CALLE SAN GERONIMO NUM 121, Matamoros Tamaulipas 87348 Mexico
15621136        + Canteen Services, Nancy Danna and Lisa Clarke, 5695 West River Drive NE, Belmont, MI 49306-8815
15621137        + Canteen Vending, Cathey McQuarters, 3312 N. Highland Avenue, Jackson, TN 38305-3450
15621138        + Canterbury Engineering, 1057 Vijay Dr, Chamblee, GA 30341-3142
15621143        + Canvas Solutions, Inc., TJ Fredrick and Marc Rubin, 11911 Freedom Drive, Reston, VA 20190-6243
15621144        + Cape Industries Inc., Mike Poth, 24055 Mound Road, Warren, MI 48091-2039
15621149          Capital Metal, 61 Milne Ave, Toronto ON M1L 1K4 Canada
15621150          Capital Metal/Paulin, Marjory Penney, 61 Milne Avenue, Scarborough ON M1L 1KA Canada
15621151          Capital Metal/Paulin, Tricia Hill, 61 Milne Avenue, Scarborough ON M1L-1KA Canada
15621152        + Capital Steel & Wire Inc, Bill Flannery and Angie Thelen, 240 S Bridge St, Dewitt, MI 48820-8825
15621155          Capitol Technologies Inc., Robert Cassens, 191 Fir Road, Niles, MI 49120-4940
15621157        + Caplugs, Saundra and Jennifer Langer, 2150 Elmwood Ave, Buffalo, NY 14207-1910
15621158        + Capobianco, Dominic, 3440 Grove Lane, Auburn Hills, MI 48326-3980
15621159          Caporal, Geiner Acevedo, FRANCISCO MARQUEZ 126, Matamoros Tamaulipas 87449 Mexico
15621165        + Car-Pak Mfg., Karen, 1401 Axtell Rd., Troy, MI 48084-7002
15621166          Carat Robotic Innovation Gmb, Martin Heetmann, Joseph-von-Fraunhofer-Str.20, Dortmund NRW 44227 Germany
15621168        + Carboline Division, 350 Hanley Industrial Court, St. Louis, MO 63144-1510
15621169        + Carbone, John, 1193 KRISTA CT., ROCHESTER, MI 48307-6090
15621170        + Carco, Inc., Mike Haas, PO Box 13859, Detroit, MI 48213-0859
15621171        + Card Imaging, Dewayne Meeks, 2400 Davey Road, Woodridge, IL 60517-5164
15621172          Cardenas, Edson Cano, ANDADOR SAN JUAN 4 NUM 1, Matamoros Tamaulipas 87344 Mexico
15621173          Cardenas, Jonathan Cordero, VICENTE LOMBARDO NUM 140, Matamoros Tamaulipas 87440 Mexico
15621174          Cardenas, Ulises Reyes, MAL ARTICO NUM 66, Matamoros Tamaulipas 87200 Mexico
15621175        + Cardiac Science Corp, Deborah, 3303 Monte Villa Pkwy, Bothwell, WA 98021-8970
15621176        + Cardinal Contracting, LLC, Darrel Knies and Melanie Lape, 2300 S Tibbs Ave., Indianapolis, IN 46241-4832
15621178        + Care Safety Llc, Ernie Bridges, 2948 Kraft Dr, Nashville, TN 37204-3623
15621179          Career Discovery, 126 Kimberley Avenue, Suite 1 Kumon House, Bracebridge ON P1L 2E2 Canada
15621180          Career Painting & Decorating, Sherry Long, 151 Simcoe St., Orillia ON L3V 1G8 Canada
15621182        + Carefelle, Danielle, 8924 Roosevelt Rd., Holton, MI 49425-9631
15621183        + Carew, Marla, 17371 Beechwood Ave, Beverly Hills, MI 48025-5523
15621184        + Cargo Equipment Corp, Jeff, 640 Chruch Road, Elgin, IL 60123-9340
15621186        + Carle Staehle Corp, Vic, 1840 Industrial Drive, Libertyville, IL 60048-9466
15621191        + Carlex Glass America LLC, Liz Mayer, Carlex Replacement Glass Ctr, 340 Bridgestone Pkwy, Lebanon, TN 37090-7015
15621192        + Carlex Glass America LLC, Sherrill Legnon, 7200 Centennial Blvd, Nashville, TN 37209-1013
15621190          Carlex Glass America LLC, Attn: Registerd Agent, 7200 Centennial Boulevard, Nashville, TN 37209-1013
15621189        + Carlex Glass America LLC, Attn: CEO, 7200 Centennial Boulevard, Nashville, TN 37209-1013
15621193        + Carlex Glass America, LLC, Bass, Berry & Sims PLC, c/o Paul G. Jennings, 150 Third Ave. S. Suite 2800, Nashville, TN 37201-2017
15621194        + Carlex Glass America, LLC, Mike Rister, 7200 Centennial Boulevard, Nashville, TN 37209-1013
15621195        + Carlex Glass Company, Dawn Smith, 77 Excellence Way, Vonore, TN 37885-2123
15621198        + Carlex Glass Plant, Sherrill Legnon, 77 Excellence Way, Vonore, TN 37885-2123
15621196        + Carlex Glass of Indiana,Inc., Lindsay Yurma, 1900 S Center St, Auburn, IN 46706-9685
15621199        + Carlisle, Terry, 8488 Rich Rd, Mayville, MI 48744-9312
15621200        + Carlite Automotive Glass, 12900 Huron River Drive, Romulus, MI 48174-1157
                   Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 37 of 280
District/off: 0311-1                                        User: SH                                                              Page 36 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                  Total Noticed: 13039
15621201        + Carlos Torres Forwarding Inc, Raul, Dura Queretaro, 8201 Killam Ste A Killam Industrial Park, Laredo, TX 78045-1840
15621209        + Carlton-Bates Company, Ray Kohlman, 2550 Harley Drive, Maryland Heights, MO 63043-3513
15621208        + Carlton-Bates Company, Ana Ramirez, McAllen Branch, 601 East Cedar, Unit F, McAllen, TX 78501-8718
15621210          Carmona, Diego Hernandez, SANTA CLARA NUM 74, Matamoros Tamaulipas 87453 Mexico
15621213        + Carquest, 212 N 3Rd, Hannibal, MO 63401-3504
15621214          Carr Lane Mfg Company, 4200 Carr Lane Ct, St Louis, MO 63119-2196
15621221          Carranza, Ang lica Hernandez, CALZADA SIERRA SOCONOSCO NUM 16, Matamoros Tamaulipas 87497 Mexico
15621222          Carre n, Fernando Rivera, MEDANOS NUM 125, Matamoros Tamaulipas 87497 Mexico
15621224          Carrier Rental Systems, John Boyd and Wayne Ward, 9655 Industrial Drive, Bridgeview, IL 60455-2323
15621223        + Carrier of Florida, 9093 Phillips Hgwy, Jacksonville, FL 32256-1343
15621226          Carrillo, Elizabeth Garcia, DURAZNO NUM 46, Matamoros Tamaulipas 87351 Mexico
15621228          Carrizales, Yolanda Alvarado, ANTONIO MARTINEZ NUM 1711, Matamoros Tamaulipas 87460 Mexico
15621232        + Carswell, Shandreeka, 7321 WILDERNESS PARK DR APT 303, WESTLAND, MI 48185-5972
15621233        + Carter, Alexander, 6351 CHAMBERLAIN ST, ROMULUS, MI 48174-1813
15621236        + Carter, Eluid, 7091 Alta Vista Dr., West Bloomfield, MI 48322-2772
15621237        + Carter, Falisa, 26001 MARTINSVILLE ROAD, NEW BOSTON, MI 48164-9662
15621244        + Carthage Wire Mill, Marge, 1225 East Central Ave, Carthage, MO 64836-1318
15621245        + Carwile Mechanical Contracto, 433 East 15th Street, Cookeville, TN 38501-1817
15621246        + Cary, Melissa, 24904 Audrey, Warren, MI 48091-1784
15621247          Casanova, Marco Garcia, PRIVADA HIDALGO NUM 4, Matamoros Tamaulipas 87470 Mexico
15621248          Casares, Pedro Mancilla, Athabasca 85, Matamoros Tamaulipas 87540 Mexico
15621249        + Cascade Die Casting Group, Vickie MacDonald, 7750 S. Division Ave., Grand Rapids, MI 49548-7226
15621261          Castellanos, Veronica S nchez, VANCOUVER NUM 25, Matamoros Tamaulipas 87540 Mexico
15621262        + Castillo Floor Care, Angel Castillo, Angel Castillo, 7380 Highland Pine, Brownsville, TX 78526-3038
15621263          Castillo, Alexis Hern ndez, DEL ROBLE SUR 124, Matamoros Tamaulipas 87497 Mexico
15621265          Castillo, Christian Martinez, RAFAEL PEREZ TAYLOR NUM 35, Matamoros Tamaulipas 87440 Mexico
15621266          Castillo, Javier Gonz lez, CALLE TERCERA NUM 12, Matamoros Tamaulipas 87457 Mexico
15621267          Castillo, Javier Gonzalez, CALLE TERCERA NUM 12, Matamoros Tamaulipas 87457 Mexico
15621268          Castillo, Jesus Rodr guez, CALLE 10 NUM 41, Matamoros Tamaulipas 87497 Mexico
15621269          Castillo, Jose Banda, PALMA ALEGRE NUM 85, Matamoros Tamaulipas 87348 Mexico
15621270          Castillo, Jose N ez, FORTUNATO GARZA NUM 102, Matamoros Tamaulipas 87499 Mexico
15621271          Castillo, Juan Compean, 1 DE MAYO NUM 18, Matamoros Tamaulipas 87440 Mexico
15621272          Castillo, Karina Le n, PALMA DIVINA NUM 14, Matamoros Tamaulipas 87348 Mexico
15621274          Castillo, Mara Ram rez, JOSE MARIA MORELOS Y PAVON 142, Matamoros Tamaulipas 87351 Mexico
15621275          Castillo, Mario Rodr guez, BENEMERITO DE LAS AMERICAS NUM 83, Matamoros Tamaulipas 87497 Mexico
15621276          Castillo, Martha Hern ndez, JOSE TEJEDA 101, Matamoros Tamaulipas 87394 Mexico
15621277          Castillo, Olivia Rocha, IZTACIHUATL NUM 46, Matamoros Tamaulipas 87497 Mexico
15621278          Castillo, Osvaldo Moreno, 16 de Septiembre Num 24, Matamoros Tamaulipas 87490 Mexico
15621279        + Castino Corporation, 16777 Wahrman, Romulus, MI 48174-3633
15621280        + Castino Industries, Jodi Lloyd, 885 S. Miller Drive, Walnut Ridge, AR 72476-8495
15621283          Castro, Brenda Vicencio, SAN RAFAEL NUM 6B, Matamoros Tamaulipas 87395 Mexico
15621284          Castro, Gabriel Herrera, SIERRA DE ALICIA NUM 47, Matamoros Tamaulipas 87497 Mexico
15621285          Castro, Gerardo Y ez, ISLA FIYI NUM 32, Matamoros Tamaulipas 87347 Mexico
15621286          Castro, Jose Castillo, RINCONADA DE LAS BRISAS #110, Matamoros Tamaulipas 87477 Mexico
15621288          Castro, Rosario Villegas, JOSE NICOLAS BALLI 31, Matamoros Tamaulipas 87496 Mexico
15621289          Castro, Victor Rodriguez, HEROES DE CANANEA 142, Matamoros Tamaulipas 87496 Mexico
15621291          Cat-i Manufacturing Inc,, Kristian Lalik and Joanna Rabiola, dba Cat-i Glass, South Elgin, IL 60177
15621294          Catache, Eufemia Pineda, TRANSFORMACION 54, Matamoros Tamaulipas 87477 Mexico
15621295          Catache, Gustavo Pineda, Transformaci n N m. 54, Matamoros Tamaulipas 87477 Mexico
15621296        + Catalyst 8, LLC, Attn: President or General Counsel, The Catalyst Center, 261 East Kalamazoo Avenue, Suite 100, Kalamazoo, MI
                  49007-3866
15621297          Catalyst Development Company, Patti Owens, 8, LLC., Patti Owens 100 W. Michigan Ave. Ste 300, Kalamazoo, MI 49007
15621298        + Catalyst Development Company 8, LLC, 100 West Michigan Avenue, Ste 300, Kalamazoo, MI 49007-3987
15621300        + Catching Fluid Power, 881 Remmington Blvd, Bolling Brook, IL 60440-4663
15621301        + Caterpillar Inc., 3215 North University, C/O Community Workshop &, Training Center, Peoria, IL 61604-1318
15621302        + Caterpillar Logistics, 92-11, 102 B South Duncan Road, Champaign, IL 61822-2818
15621303        + Caterpillar Logistics, 92-S1, 201 Mercury Drive, Champaign, IL 61822-9644
15621304        + Caterpillar, Inc., 501 Southwest Jefferson Avenue, Peoria, IL 61630-0003
15621309          Cauchopren SL, Mss. Alexia Gill & Mss. Lurdes Gojenola, C/ Oianzabaleta N2, Irun, Gipuzkoa 20305 Spain
15621314        + Cayce Mill Supply Co Inc, Greg Gee and Crystal Head, 2225 Pembroke Road, Hopkinsville, KY 42240-6801
15621323          Ccit, Walter Kenny, File 55327, Los Angeles, CA 90074-5327
15621334          Ceco Building Systems, PO Drawer 911, Columbus, MS 39703-0911
15621335          Cedar Creek Networking Inc, Robert VandenDool, 72 Victoria St South Suite 301, Kitchener ON N2G 4Y9 Canada
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 38 of 280
District/off: 0311-1                                         User: SH                                                             Page 37 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15621337         + Cedillo Enterprises Inc, Mariela Abud, 1195 Bowie Dr, Brownsville, TX 78521-5305
15621338           Cedillo, Juan Huerta, ZENSONTLE NUM 221, Matamoros Tamaulipas 87477 Mexico
15621339         + Celesco Transducer Prod, 20630 Plummer St., Chatsworth, CA 91311-5111
15621340           Celestino, Angel Flores, DON SALVADOR NUM 48, Matamoros Tamaulipas 87347 Mexico
15621342         + Cenit North America, Inc., Helmut Ziewers, 691 N. Squirrel Rd., Suite 275, Auburn Hills, MI 48326-2833
15621343           Centennial Chrysler, 395 Dunlop Street, W., Barrie ON L4N 1C3 Canada
15621344           Centennial Plastics, Sugath Lorna, 2590 South Sheridan Way, Mississauga ON L5J 2M4 Canada
15621346         + Center for Hearing-Speech, 9835 Manchester Rd., St. Louis, MO 63119-1243
15621347         + Centerline Nat'l Parts Depot, 26311 Lawrence Ave, Centerline, MI 48015-1241
15621348           Centra AMS Inc, Ingar Fosse, 103 Bauer Place, Waterloo ON N2L 6B5 Canada
15621349         + Central Missouri Plumbing Co, Rhonda/Jackie/Lloyd, 1312 N Creasy Springs Road, Columbia, MO 65202-1316
15621350        #+ Central Oil Company, 30759 Edison, Roseville, MI 48066-1544
15621351         + Central State Enterprises, Carol Yetzer and Teresa Osowski, of Missouri Inc, 1251 County Rd 1217, Moberly, MO 65270-4524
15621354           Central Steel and Wire Co., Jim Fink and Jim Rinn, 3000 West 51st Street, Chicago, IL 60632-2122
15621355         + Central Tool & Molding Inc., 1027 Fairways Dr, Lake St Louis, MO 63367-2402
15621356         + Central Vending, 1205 North Fancher, Mt Pleasant, MI 48858-4607
15621357         + Central Welding Supplies, Chris Bentley, PO Box 1221, 210 Spring Street, Quincy, IL 62301-2534
15621358         + Centric Actuarial Solutions, 7450 W 130TH STREET, Suite 180, Overland Park, KS 66213-2665
15621359         + Century Foam, Amy Brinks, 2600 S. Nappanee St., PO Box 2207, Elkhart, IN 46515-2207
15621360         + Century Security Group, 3204 E. 24ST., BROWNSVILLE, TX 78521-1305
15621361         + Century Security Group, Carlos Cardiel, 3204 E. 24St., Brownsville, TX 78521-1305
15621362         + Century Signs Inc, 2704 North 30Th St, Quincy, IL 62305-1231
15621365           Cepeda, Oscar, PRIVADA A 100, Matamoros Tamaulipas 87495 Mexico
15621369         + Ceridian HCM, Billing Support, 311 East Old Shakopee Road, Bloomington, MN 55420
15621368         + Ceridian HCM, 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640
15621371         + Certified Laboratories, Cynthia William (A/R Sup), 2727 Chemsearch Blvd, Irving, TX 75062-6454
15621372         + Certified Laboratories, Sales Support, 2727 Chemsearch Blvd, Irving, TX 75062-6454
15621373         + Certified Labs, Credit Dept, 2727 Chemsearch Blvd, Irving, TX 75062-6454
15621375         + Certified Measurements Inc., Steve Norlock and Ken Rollins, 510 North Houston Lake Blvd., Centerville, GA 31028-1008
15621376           Certigaz, Carole Lavie, 62, Rue de Courcelles, Paris 75008 France
15621379         + Certus Automotive Inc, Denise Brown, 1377 Atlantic Blvd, Auburn Hills, MI 48326-1573
15621378           Certus Automotive Inc, 510-3300 Bloor St West, West Tower, Toronto ON M8X 2X2 Canada
15621380           Cervantes, Benjamin Antonio, HIDALGO 33, Matamoros Tamaulipas 87497 Mexico
15621381           Cervantes, Bibiano Cerecedo, CALLE VICENTE SUAREZ NUM 149, Matamoros Tamaulipas 87475 Mexico
15621382           Cervantes, Julian Maldonado, ZACATECAS NUM 6, Matamoros Tamaulipas 87395 Mexico
15621383           Cervantes, Meliton Cerecedo, ALFONSO ZURITA NUM 141, Matamoros Tamaulipas 87457 Mexico
15621384         + Cessna, John, 307 Dogwood Lane, Ortonville, MI 48462-8478
15621392           Ch vez, Alan Torres, CERRO DE BERNAL NUM 3, Matamoros Tamaulipas 87476 Mexico
15621393           Ch vez, Cruz Rodr guez, M rquez De Zafra Num 127, Matamoros Tamaulipas 87348 Mexico
15621394           Ch vez, Dora, REY CARLOS 34, Matamoros Tamaulipas 87450 Mexico
15621395           Ch vez, Jesus Reyna, PALMA ROCA 56, Matamoros Tamaulipas 87347 Mexico
15621396           Ch vez, Teresa Alem n, SIERRA DEL TIGRE #18, Matamoros Tamaulipas 87497 Mexico
15621399           Chairez, Maria Hidrogo, MIGUEL ALEMAN NUM 40, Matamoros Tamaulipas 87456 Mexico
15621400         + Challa, Srimanth, 2659 Lantern Ln, Auburn Hills, MI 48326-4220
15621401         + Challenge Inc., 7950 Georgetown Rd Ste 200, Indianapolis, IN 46268-5627
15621402         + Challenger Manufacturing, Robert Schurman, 31711 W. Eight Mile Rd., Livonia, MI 48152-4217
15621403         + Chaloupka, Richard, 303 N. Landram, Cairo, MO 65239-1014
15621404         + Champion Bus, Inc., Linda Asher, 331 Graham Rd, Imlay City, MI 48444-9738
15621407         + Chandler Supply Company, 5770 River Road, Petoskey, MI 49770-9515
15621413           Changan Ford Automobile Co L, G Ganesh, Huang Maoping New N Zone Plt 2, Chongqing 401122 China
15621415         + Changzhou Tremen International Trading C, Brown & Joseph, LLC c/o Don Leviton, PO Box 249, Itasca, IL 60143-0249
15621416         + Channel Prime Alliance, 1803 Hull Ave., Des Moines, IA 50313-4738
15621418         + Channel Prime Alliance LLC, Sara Hanawalt, 1803 Hull Ave, Des Moines, IA 50313-4738
15621420           Chapa, Christian Jim nez, PASEO CIRUELOS NUM 28, Matamoros Tamaulipas 87410 Mexico
15621423           Chappelle, Hakim, Po Box 302, Roseville, MI 48066-0302
15621425         + Charbonneau, Bryan, 1130 MACKINAW RD, LINWOOD, MI 48634-9543
15621427         + Chardon Rubber, Jim Russell, 1776 Hilltop Road, St Joe, MI 49085-2305
15621428           Chardon Rubber Company, Kathy Boylan, Industrial Rubber Goods, Rochester Hills, MI 48307
15621430           Charles Ward, Charles Ward, 55970 Wardwalk Line, Straffordville ON N0J 1Y0 Canada
15621432         + Charles, Marc, 7418 Woodhill Park Drive - Apt 1401, Orlando, FL 32818-6543
15621431         + Charles, Marc, 112 Gallaher Blvd, Lawrenceburg, TN 38464-3607
15621433         + Charrette, 31 Olympia Ave, Woburn, MA 01801-2014
15621438         + Chase Fasteners, Inc., Bob Maziarka, 1539-45 North 25Th Avenue, Melrose Park, IL 60160-1821
                   Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 39 of 280
District/off: 0311-1                                      User: SH                                                           Page 38 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
15621442          Chasestead LTD, Icknield Way, Letchworth Garden City, Hertfordshire SG6 1JX United Kingdom
15621444        + Chattanooga Armature Works, Wally Heard and Yvonne Carter, 1209 E. 23rd Street, Chattanooga, TN 37408-2304
15621447          Chavarr a, Martin Galindo, TEMIXCO NUM 70, Matamoros Tamaulipas 87497 Mexico
15621448          Chavez, Eduardo Gomez, INFANTA CRISTINA NUM 108, Matamoros Tamaulipas 87344 Mexico
15621450          Chavira, Juan Grimaldo, PRINCIPADOS NUM 61, Matamoros Tamaulipas 87496 Mexico
15621451          Chavira, Mario Baldovinos, ALFONSO SANCHEZ 117, Matamoros Tamaulipas 87440 Mexico
15621457        + Cheboygan Tap & Tool Co., Dennis, 100 Gerow Street, Cheboygan, MI 49721-2127
15621459          Chem-Trend LP, 1445 W McPherson Dr., PO Box 860, Howell, MI 48844-0860
15621462        + ChemQuest Inc, R Rozelle/J Katlin and Amy Genther, 8675 W Crane Rd, Middleville, MI 49333-9332
15621464        + ChemRep, Inc, JESSICA PETRAS, 2357 Hassell Road, Suite 216, Hoffman Estates, IL 60169-2172
15621465        + ChemTool, Kim Marie Voelz, 1165 Prairie Hill Road, Rockton, IL 61072-1545
15621460        + Chemical Data L.P., Debbie Reagan, 1111 North Loop West, Suite, Houston, TX 77008-4719
15621461        + Chemmala, Noushadali, 826 Northview Ln, Rochester Hills, MI 48307-2930
15621466        + Chemtura USA Corp., Melody, 214 W. Ruby Ave., Gastonia, NC 28054-7507
15621467        + Chen, Yuchen, 2071 Chaps Dr, Troy, MI 48085-5600
15621469        + Cherry Automotive, Jay Carney and Bernie Biscocho, 22765 Heslip Dr., Novi, MI 48375-4189
15621471        + Cheryl Grace, 22334 Brantingham Rd, Macomb, MI 48044-6215
15621476        + Chiado, Denise, 10601 Plank Rd, Milan, MI 48160-9161
15621478          Chiaphua Compinents (Auto), Mr Eric Wong and Ms Eva Cheung, 4/f NO 6 ON LOK Mun Street ON LOK TSUEN, Fanling China
15621479        + Chicago PDC, 900 Bilter Rd, Aurora, IL 60502-4731
15621480          Chicago Rivet & Machine, Jodi Bukovsky, 5S731 Frontenac Rd, Naperville, IL 60540
15621481          Childrens Safety Assoc of C, Suite 250 385 The West Mall, Etobicoke ON M9C 1E7 Canada
15621483          China Compliance Co Ltd, Chu Han, No 22 Huang ping road, Beijing 10000 China
15621486          China Patent Agent (HK) Ltd, 22/F, Great Eagle Center, 23 Harbour Road, Wanchai Hong Kong
15621488          China Patent Agent (HK)Ltd, REN HAI JUN, 22/F GREAT EAGLE CTR 23 HARBOUR RD H.K, HONG KONG China
15621490        + Chitalia, Karen, 27 Village Circle Drive. Apt 219, Rochester Hills, MI 48307-3972
15621492        + Chmiel, Jeffrey, 3100 Five Points Drive Unit 302, Auburn Hills, MI 48326-2319
15621495        + Choctaw-Kaul Dist Comp, Kevin Naso and Brittany Stone, 3540 Vinewood Streer, Detriot, MI 48208-2363
15621496        + Choctaw-Kaul Dist. Co, 3540 Vinewood Ave., Detroit, MI 48208-2363
15621498          Choi's Engineering, H.M. Choi, 916 HyundaiHyperion 102-4309 Yang ChunKu, Seoul 158-724 South Korea
15621499          Choi, Homin, 50 ALTA ST APT B, ARCADIA, CA 91006-3601
15621500        + Choice Solutions, LLC, Sherri Lang, 245 N Waco, Suite 501, Wichita, KS 67202-1118
15621501          Chongqing HengWeilin Automot, Coco Wei, #7 Shangke Rd Block 65 Airport Indstrial, Chongqing 401120 China
15621503        + Chongqing HengWeilin Automotive, c/o Max J. Newman, Butzel Long, 41000 Woodward Ave., Bloomfield Hills, MI 48304-5130
15621504        + Chongqing HengWeilin Automotive, c/o Max J. Newman, Butzel Long, 41000 Woodward Ave. Stoneridge West, Bloomfield Hills, MI
                  48304-5130
15621505          Chongqing HengWeilin Automotive, No. 7, Shangke Rd., Airport Industrial Zone Yubei District, Chongqing 401120 China
15621506          Chongqing Hoosen Technology, Mr.Leng Zhimao and Chen Dan, Nanxi Economic Park 38#,Jing Town, Chongqing 400032 China
15621508        + Chongqing Hoosen Technology Co. Ltd, c/o Max J. Newman, Butzel Long, 41000 Woodward Ave Stoneridge West, Bloomfield Hills, MI
                  48304-5130
15621509          Chongqing Hoosen Technology Co. Ltd, NanXi Economic Park 38#, JingKou Town Shapingba district, Chongqing 400032 China
15621510        + Chongqing Hoosen Technology Co., Ltd, Butzel Long, c/o Max J. Newman, 41000 Woodward Ave Stoneridge West, Bloomfield Hills, MI
                  48304-5178
15621513          Chongqing Hoosen Technology Co., Ltd, NanXi Economic Park 38#, JingKou Town Shingaba District, Chongqing 400032 China
15621514        + Chowdhury, Biplob, 3896 Garvin St, Detroit, MI 48212-2340
15621515        + Chowdhury, MD, 11348 Nancy Dr, Warren, MI 48093-2656
15621516        + Chowdhury, Soumitra, 3247 HEDGEWOOD LN, ROCHESTER HILLS, MI 48309-4510
15621517        + Christe, Joseph, 317 HILL STREET, BAY CITY, MI 48708-6894
15621518          Christian A Atondo Gomez, Circuito San Jorge Del, Maguey #108, Leon 37545 Mexico
15621519          Christian Brothers, Jay Sackett, Outdoor Services, Fremont, MI 49412
15621521          Christian Maier, Fernitzer Ring 7/9 -, Fernit 8072 Austria
15621522        + Christian, Sanjiv, 1296 Circle Drive, Pontiac, MI 48340-1548
15621523        + Christian, Sanjiv, 1296 Circle Drive Apt #302, Pontiac, MI 48340-1550
15621524        + Christiansen, Nancy, 6073 VERNON ST, BELLEVILLE, MI 48111-5012
15621528          Chrylser Corporation, Dept 2610, Cims 483-01-07, Box 347, Detroit, MI 48231
15621531          Chrysler Technology Center, Robert Kado, 8000 Chrysler Drive, CIMS 485-12-30, Aubrun Hills, MI 48326
15621533        + Chubb, Attn: Ashley Taylor, 525 W Monroe, Chicago, IL 60661-3629
15621540        + Cicala, Robert, 1692 CRESTLINE LANE, ROCHESTER HILLS, MI 48307-3414
15621542          Cimmetry Systems Corp., John Patuszko and Pamela Wattie, 400 Sainte-Croix, Suite 200E, Montreal QC H4N 3L4 Canada
15621544          Cimotec Automatisierung GmbH, Peter Michels, Zur Startbahn 18, Bitburg RP 54634 Germany
15621545        + Cincinnati Sub Zero, Inc, Lesley Durik, 44461 Phoenix Drive, Sterling Heights, MI 48314-1468
15621547          Cincinnati Tool Steel Co, Louie Labella and Nina Mongirt, 5190 28th Ave, Rockford, IL 61109-1721
15621548        + Cindy Benefield, Lawrence Co Trustee, 240 W Gaines NBU 3, Lawrenceburg, TN 38464-3635
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 40 of 280
District/off: 0311-1                                          User: SH                                                             Page 39 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15621549        +    Cinpress Gas Injection Inc, Cindy Pereces, 11850 Whitmore Lake Rd., Suite B, Whitmore Lake, MI 48189-8106
15621552        +    Cintas Corporation, 3201 Brooklyn Avenue, Fort Wayne, IN 46809-1000
15621553        +    Cintas Corporation #301, 3149 Wilson Drive NW, Grand Rapids, MI 49534-7565
15621554        +    Cintas Corporation #355, 5100 26th Avenue, Rockford, IL 61109-1792
15621555        +    Cintas Corporation #379, 3750 Mueller Road, St. Charles, MO 63301-8063
15621557        +    Cintas Document Management, Julie Weber, 11170 Dorsett Rd., Maryland Heights, MO 63043-3526
15621559        +    Cintas Fire Protection, Kris Thomas and Christie Stock, 8771 E. Columbus Ct., Columbia, MO 65201-7483
15621561        +    Cintas First Aid & Safety, 1595 Transport Court, Jacksonville, FL 32218-9423
15621565        +    Cintas First Aid & Safety, Valerie Dean, 4001 William Richardson Dr, South Bend, IN 46628-9801
15621563        +    Cintas First Aid & Safety, Amanda Loehnis, 232 E Maple Rd, Troy, MI 48083-2716
15621562        +    Cintas First Aid & Safety, 3631 44TH ST S E, KENTWOOD, MI 49512-3971
15621568        +    Circle Computer Inc., Laura Mills and Susan McChesney, 466 High Plain Street, Walpole, MA 02081-4250
15621569        +    Circle M Spring, Inc., Larry Brooks and Thadd Mellott, 375 South State Road 19, Bourbon, IN 46504-9710
15621571        +    Circuit Check Inc, Neil Adams and Lee Anne Korpi, 6550 Wedgewood Rd Ste 120, Maple Grove, MN 55311-3643
15621572        +    Circuit Services, 6926 Phillips Pkwy Dr S, Jacksonville, FL 32256-3038
15621574        +    Cisco, PO Box 1803, 1825 Monroe, Grand Rapids, MI 49505-6240
15621576        +    Cismas, Daniel, 3918 Kaeleaf Rd., Lake Orion, MI 48360-2622
15621578             Cisneros, Elizeth Padr n, LAGO VICTORIA NUM 15, Matamoros Tamaulipas 87540 Mexico
15621579             Cisneros, Fermin Alarc n, BENITO JUAREZ NUM 50, Matamoros Tamaulipas 87455 Mexico
15621580             Cisneros, Francisco Martinez, Divisi n del Norte N m. 21, Matamoros Tamaulipas 87387 Mexico
15621581             Cisneros, Jorge Calder n, ANTONIO CARRILLO 59, Matamoros Tamaulipas 87390 Mexico
15621583             Citadel Plastics, John Graham, Div of the Matrixx Group Inc Unit #1, Guelph ON N1L-0B9 Canada
15621586         +   Cito Products, PO Box 90, N8879 Hwy X, Watertown, WI 53094-0090
15621587        #+   Citrix Online, LLC, 7414 Hollister Ave, Goleta, CA 93117-2583
15621589         +   Citrix System Inc., Customer Care, 6363 NW 6th Way, Fort Lauderdale, FL 33309-6118
15621590         +   City Cleaners, Greg Johnson, 402 N Locust Ave, Lawrenceburg, TN 38464-3518
15621591         +   City Cleaners and Laundry, J. Zachary Johnston, Attorney, Odeneal Law, 411 West Gaines Street, Lawrenceburg, TN 38464-3110
15621592         +   City Cleaners and Laundry, Odeneal Law, c/o Zach Johnston, 402 N. Locust Ave., Lawrenceburg, TN 38464-3518
15621593         +   City Electric Supply Co, Danny, 11733 Phillips Highway, Jacksonville, FL 32256-1643
15621595         +   City Events Group, Eric Schultz and heidi Birzensky, 57 Park Street, Troy, MI 48083-2724
15621596         +   City Lumber company, Jason McDanile and Andrea M, 183 E maple St, Dyer, TN 38330-1910
15621605         +   City Of Lawrenceburg, 233 W Gaines Street, NBU 4, Lawrenceburg, TN 38464-3679
15621598             City of Auburn Hills, 1827 N Squirrel Rd, Auburn Hills, MI 48326-2753
15621602             City of Auburn Hills, Jackie, Treasurer's Office, 1827 N Squirrel Rd, Auburn Hills, MI 48326-2753
15621603             City of Auburn Hills, Treasurer's Office, 1827 N Squirrel Rd, Auburn Hills, MI 48326-2753
15621601        +    City of Auburn Hills, Fire Department, 1899 N Squirrel Rd, Auburn Hills, MI 48326-2749
15621604        +    City of Fremont, 101 East Main Street, Fremont, MI 49412-1287
15621607        +    City of Lawrenceburg TN, White & Betz Attorneys, Alan C. Betz, Attorney, P.O. Box 488, Lawrenceburg, TN 38464-0488
15621606        +    City of Lawrenceburg TN, 25 Public Square, Lawrenceburg, TN 38464-3350
15621608        +    City of Milan, 1061 Main Street, Milan, TN 38358-2748
15621609        +    City of Moberly, 101 W Reed, Moberly, MO 65270-1551
15621611        +    Civil Constructors, PO Box 750, Freeport, IL 61032-0750
15621619        +    Clanton, Jason, 3298 Clanton Road, Lawrenceburg, TN 38464-7409
15621624             Clariant Corporation, Sandi Langdon, 1100 Industrial Drive, Coventry, RI 02816
15621626             Clariant Corporation, Wolfgang Schlecht, Div Pigments & Additives, Branchburg, NJ 08876
15621625        +    Clariant Corporation, Terri Buchanan, Masterbatches Division, Chicago, IL 60693-0001
15621622        +    Clariant Corporation, Kathy Jo Pimentel and Larry Parker, Pigments & Additives Div., Chicago, IL 60693-0001
15621627        +    Clarion Technologies, Inc., 501 S. Cedar St., Greenville, MI 48838-2003
15621628        +    Clark & Osborne, 6617 N. Ferguson Ave., Indianapolis, IN 46220-1150
15621629        +    Clark Engineering Co Inc, Ricki Wines and Scott Hewitt, 1470 McMillan, Owosso, MI 48867-9702
15621630             Clark Heating and Cooling, Craig Poulin, LLC., Clark, MO 65243
15621631        +    Clark Pully Industries, 120 Clark Dr, Russellville, AL 35654-6606
15621632             Clark Specialties Corporatio, Steven Clark, 15000 Black Oak Drive, Smithville, MO 64089-8363
15621633        +    Clark Testing Services, LLC, Richard C. Wesner and Danita Riggle, 821 East Front Street, Buchanan, MI 49107-2400
15621635        +    Clark, Casondra, 630 S. Salmon St., Newaygo, MI 49337-8540
15621638        +    Clark, Damyon, 23720 Pond Road, Southfield, MI 48033-3151
15621639        +    Clark, Damyon, 23720 Pond Road Apartment 111, Southfield, MI 48033-3151
15621643        +    Clark, Edward, 416 N. Moulton Street, Moberly, MO 65270-2339
15621646        +    Clark, Jeanne, 809 Clinton St, Adrian, MI 49221-2117
15621648        +    Clark, Larry, 9515 Rachel Rd, Algonac, MI 48001-4813
15621653        +    Clark, Robert, 275 Hardin Loop Road, West Point, TN 38486-5407
15621655        +    Classic Environmental, Jerry McCullough and Greg Crump, 237 Posey Loop, Tuscumbia, AL 35674-7060
15621656        +    Classic Packing, Inc., Craig Beaudoin/Dixie, Pratt Packaging Services, 1530 East Front Street, Monroe, MI 48161-2456
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 41 of 280
District/off: 0311-1                                        User: SH                                                             Page 40 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15621657        + Classy Floors, Arnie Dailey, 1036 Underhill Drive, Jacksonville, FL 32211-5738
15621658        + Claude Sintz, Inc., BECKY SPURZEON, 300 Chestnut, Deshler, OH 43516-1049
15621659        + Claude Sintz/AWT Inc., Shaw Sonnenberg and Christine Johnson, 300 Chestnut St., Deshler, OH 43516-1049
15621660          Clausing Industrial Inc, Service Center, 811 Eisenhower Dr S, P O Box 877, Goshen, IN 46527-0877
15621661        + Claxton, Brian, 329 Jarvis St Apt 30, Ypsilanti, MI 48197-8129
15621664        + Clayton, Danny, 83 Gore Road, Lawrenceburg, TN 38464-7021
15621665        + Clayton, Sheila, 3378 Brookshear Circle, Auburn Hills, MI 48326-2212
15621667        + Clean & Clear Corporation, Doug Klint, 4707 Hwy 61, Suite 184, White Bear Lake, MN 55110-3227
15621668          Clean Ontario, 43 Morrow Road, Unit 8, Barrie ON L4N 3V7 Canada
15621669        + Clean Seal, Inc., Donna, 20900 W Ireland Road, South Bend, IN 46614-3823
15621670        + Clean Works, 4171 South 192nd Avenue, Hesperia, MI 49421-9795
15621671        + Cleaning Technologies Group, 4933 Provident Dr, Cincinnati, OH 45246-1020
15621672        + Cleary, Mark, 35774 Maureen Drive, Sterling Heights, MI 48310-4772
15621673        + Cleco, Sandy Norton, 16701 Lathrop Ave., Harvey, IL 60426-6029
15621674        + Cleco Industrial Fasteners, Glenn Ruklic and Laurie Kent, 16701 Lathrop Ave., Harvey, IL 60426-6029
15621677          Clement Communications Inc, 10 Lacrue Ave, Concordville, PA 19331
15621683        + Cleveland Die, Corina Lucian, 14735 Lorain Avenue, Cleveland, OH 44111-6104
15621684        + Cleveland Wire Cloth Am, Bill Fogle, 3573 East 78Th Street, Cleveland, OH 44105-1517
15621686        + Cleveland, Troy, 75 Cleveland Road, Loretto, TN 38469-2741
15621687        + Clevenger, Charles, 3769 Fawn Dr., Rochester, MI 48306-1029
15621690        + Clickner, Kyle, 19610 Welch Rd, Milan Rd, MI 48160-9249
15621691        + Cliff Soper Company, Dawn Catieron, 9958 N. Alpine Road, Suite 115, Machesney Park, IL 61115-8271
15621692        + Clifford, Stephen, 51 Mockerson Rd, Leoma, TN 38468-4502
15621693        + Clifford-Wald & Co., Inc A KP America Co, Barbara Alther, Administrator, 1600 E Golf Road, Suite 110, Rolling Meadows, IL
                  60008-4221
15621695        + Clifford-Wald & Co., Inc., Fredrick, 255 East Helen Rd, Palatine, IL 60067-6954
15621697        + Clifton, Joseph, 700 5th Avenue, Lawrenceburg, TN 38464-2941
15621702        + Climax Research Services, Dylan Wallace, 51229 Century Court, Wixom, MI 48393-2074
15621703        + Clips & Clamps Industries, Michael Olszewski and Donna Obranovic, 15050 Keel Street, Plymouth, MI 48170-6006
15621704          Closures Group, Dortec, Sabia Alibhai, PO Box 357 581 Newpark Blvd, Newmarket ON L3Y 4X7 Canada
15621705        + Cloud Harmonics Inc, Pritam Murudkar and Kelly Tan, 440 N Wolfe Road, Sunnyvale, CA 94085-3869
15621706        + Cloud, Derek, 461 GREENTREE LANE APT J, MILAN, MI 48160-1081
15621707        + Cloud, Jessica, 20680 KARR RD, BELLEVILLE, MI 48111-8639
15621708        + Clover Machinery Movers, Tab Casper and Vickie Miller, 1906 Clover Road, Mishawaka, IN 46545-7245
15621709          Cloverleaf Landscaping &, Nursery, 16944 West M-61, Gladwin, MI 48624
15621728        + Coastal Automation & Supply, Liz Puga, 292 Kings Hwy, Suite 10, Brownsville, TX 78521-4232
15621729        + Coastal Automation and Supply, P.O. Box 237037, New York, NY 10023-0028
15621731        + Coastal Container Corp, Sandy Staley and Valerie Bouwmann, 1201 Industrial Ave, Holland, MI 49423-5318
15621732        + Coastal Container Corp., 1100 West 13 Mile Rd, Madison Heights, MI 48071-1624
15621733        + Coastal Container Corp., Sandy Staley and Valerie Bouwman, 1201 Industrial Ave., Holland, MI 49423-5318
15621734        + Coastline Valve & Fitting, 2942 University Blvd. W, Jacksonville, FL 32217-2119
15621736          Coatings 85 Ltd., Leslie Farnsworth and Linda Mercer, 6995 Davand Dr., Mississauga ON L5T 1L5 Canada
15621739          Cobos, Arleni Garcia, AVENIDA FIDEL VELAZQUEZ 165, Matamoros Tamaulipas 87440 Mexico
15621740          Cobos, Fernando Gonz lez, Calle Francisco Villa #125, Matamoros Tamaulipas 87477 Mexico
15621741          Cobos, Zugey Garcia, AVENIDA FIDEL VELAZQUEZ 165, Matamoros Tamaulipas 87440 Mexico
15621743        + Coding Products, Terri DePeel, 111 West Park Drive, Kalkaska, MI 49646-9702
15621745          Cody, Nicholas, 110 E Main St, Loretto, TN 38469-2004
15621746        + Cody, Nicholas, 110 East Main Street, Loretto, TN 38469-2004
15621747        + Cody, Treva, 66 PACE ROAD, ST. JOSEPH, TN 38481-5037
15621749        + Cofessco Fire Protection, 411 Ottawa St, Muskegon, MI 49442-1012
15621750        + Coffee Time, 55645 Currant Rd., Suite 4, Mishawaka, IN 46545-4801
15621755        + Cognos Corporation, Jeff Reich and Laurie McDonough, 15 Wayside Road, Burlington, MA 01803-4623
15621756        + Cogswell, William, 2722 Lawrenceburg Hwy, Lawrenceburg, TN 38464-5948
15621757        + Cohen-Tannugi, Jeremy, 4432 Dorian Drive, Bloomfield Hills, MI 48301-2919
15621759        + Coilcraft Incorporated, Holly Lubs and Alec Borror, 1102 Silver Lake Rd, Cary, IL 60013-1658
15621760        + Coilcraft, Inc, Attn: A/R, 1102 Silver Lake Rd, Cary, IL 60013-1697
15621764        + Cold Jet, LLC, Edward Wu, 455 Wards Corner Rd., Loveland, OH 45140-9033
15621765        + Coldwater Sintered Metal Pro, 300 Race Street, Coldwater, MI 49036-2120
15621767        + Cole Motorsports LLC, Bob Gravely, 545 Airport Rd, Bluefield, WV 24701-7388
15621771        + Cole, Shelby, 4081 Waynesboro Hwy, Lawrenceburg, TN 38464-6892
15621772          Cole-Parmer Instrument Co, 625 East Bunker Court, Vernon Hills, IL 60061-1844
15621774        + Coleman, Melissa, 19 FISHER HOLLOW ROAD, LORETTO, TN 38469-3023
15621779        + Coley, Kelly, 238 Ferris Ave., Holland, MI 49423-3823
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 42 of 280
District/off: 0311-1                                         User: SH                                                            Page 41 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15621780        +   Colgan, James, 2899 Lake George Rd, Oxford, MI 48370-2408
15621781        +   Coll Materials, LLC, Laurie Cataldo and Ed Fouts, 4005 All American Way, Zanesville, OH 43701-7306
15621782        +   Collaborative Comp Solutions, Alison Kuipers and Lisa Fitzpatrick, 2360 Cherahala Boulevard, Knoxville, TN 37932-1563
15621788        +   Collins, James, 70 REFFITT RD., JEFFERSONVILLE, KY 40337-9663
15621795        +   Collinwood Machine Works, Michael Thompson, 1110 Railroad Bed Road, Collinwood, TN 38450-4855
15621798        +   Colombus Components Group (TD Center), 2020 15th Street, Colombus, IN 47201-5395
15621799        +   Colonial Manufacturing LLC, Patrick Beebe and Lori Carlson-Slater, 1246 E Empire Ave, Benton Harbor, MI 49022-3834
15621800        +   Colorado Sintered Metals Inc, Roger J., Box 15468, Colorado Springs, CO 80935-5468
15621801            Colorado, Leyda Rodr guez, FERNANDO MONTES DE OCA 154, Matamoros Tamaulipas 87494 Mexico
15621802        +   Columbia Machine Works, Rolanda Thurman and Jean Kelly, 1940 Oakland Parkway, Columbia, TN 38401-6531
15621803            Columbia Marking Tools, 27430 Luckino Dr, Chesterfield, MI 48047-5270
15621804        +   Columbia Neon Co., Service Dept., 102 Nashville Hwy, Columbia, TN 38401-2429
15621805        +   Columbia, Lauren, 2752 Chisholm Road, Iron City, TN 38463-6326
15621806        +   Columbus Components Group, Amy Scroggins, 2020 15th Street, Columbus, IN 47201-5395
15621807        +   Columbus Industrial Electric, 1625 Indianapolis Road, Columbus, IN 47201-3521
15621808        +   Columbus Mill Supply, 452 Center Street, Columbus, IN 47201-7313
15621809            Colwell, Troy, 415 Jackson St, Moberly, MO 65270-2518
15621859        +   ComPro Display Solutions, Paul Jurenka, 5151 Oceanus Drive, Suite 111, Huntington Beach, CA 92649-1057
15621811        +   Combined Fluid Products Co., Cathy Preusse and Rose Hernandez, 805 Oakwood Rd., Lake Zurich, IL 60047-1551
15621813        +   Combustion Mechanical Inc., 2320 Northyard Court, Fort Wayne, IN 46818-8973
15621814        +   Comcast, 101 E Main Street, Fremont, MI 49412-1258
15621820        +   Comer Jr, Kent, 6015 OAK KNOLL DR, YPSILANTI, MI 48197-6638
15621821        +   Comer, Edna, 1800 S. LUCE AVE, FREMONT, MI 49412-7359
15621824        +   Comet Automation Inc., Jason Reed, 2220 W. Dorthy Lane, Dayton, OH 45439-1818
15621825        +   Comet Machining Company, Mike Baxter, 2227 North Central Ave., Rockford, IL 61101-2347
15621826        +   Comet Roll Co, Dan Mennecke, 405 Stone Dr., St Charles, IL 60174-3301
15621832        +   CommTech, Inc., Communications Group, 441 Donelsone Pike Suite 420, Nashville, TN 37214-3558
15621828        +   Commercial Equipment Co, 2859 Walkent Drive NW, Grand Rapids, MI 49544-1400
15621829        +   Commins, Timothy, 1057 Hayfield Rd, Rochester Hills, MI 48306-3948
15621830        +   Commodore Medical Services, Bill Goddard, 1941 Cement Plant Rd, Nashville, TN 37208-1733
15621831            Commsignia Ltd, Anna Babik, Bartok Bela Ut 105-113, Budapest 1115 Hungary
15621833        +   Communication Company of, South Bend Inc, 5320 South Main Street, South Bend, IN 46614-5285
15621834        +   Communications Services Inc., Layne Ezell, 411 Gobble Street, Lawrenceburg, TN 38464-2021
15621835        +   Compakomatic Inc, 22775 Challenger Rd, Unit A, Frankfort, IL 60423-2621
15621836        +   Company One Fire Suppression, Barb Dykstra and Barb Dykstra, PO Box 71, Fulton, IL 61252-0071
15621837        +   Compass Automation Inc, Erin Lichtenberger, 1380 Gateway Dr, Elgin, IL 60124-7891
15621838            Compean, Edgar Perez, CALLE RIO DE LA PLATA NUM13, Matamoros Tamaulipas 87456 Mexico
15621840        +   Competition Crane, Inc., Mark Wolters, 4349 Pillon Rd., Muskegon, MI 49445-8551
15621841            Competition Tool & Engineer, Rick Findley, Inc, Seymour, IN 47274
15621842        +   Competitive Support Options, Trish Pacourek, 7731 W 98th St Unit A, Hickory Hills, IL 60457-2371
15621843        +   Complete Coach Works, Charlene Hoon A/P, 1863 Service Court, Riverside, CA 92507-2341
15621845        +   Complete Communications Inc, Rob Kuss and Jennifer Kohl, 44265 Groesbeck Hwy, Clinton Twp, MI 48036-1116
15621846            Complete Comparator, Caliberation Service, 14 Alexander Street, Paris ON N3L 2V7 Canada
15621847        +   Complete Drives Inc, 6419 Discount Drive, Fort Wayne, IN 46818-1235
15621849        +   Complete Prototype Services, Ted Lesk and Toni Loutzenhiser, 44783 Morley Drive, Clinton Township, MI 48036-1357
15621850        +   Complete Prototype Services Fair Harbor, PO Box 237037, New York, NY 10023-0028
15621851        +   Component Engineering Corp., 1740 Chicago Drive S.W., Wyoming, MI 49519-1207
15621852        +   Component Plastics Inc., 700 Tollgate Road, Elgin, IL 60123-9338
15621853        +   Comprehensive Chassis Soluti, William Pinch, 25111 Marshall, Dearborn, MI 48124-1240
15621854        +   Comprehensive Logistics, 480 E Lincoln Hwy, Chicago Heights, IL 60411-3086
15621855        +   Comprenew Environmental, Paul Kehoe and David Shears, 629 Ionia Ave SW, Grand Rapids, MI 49503-5148
15621857            Compressed Air Technologies, Shannon Miller, 149 Godfrey Rd, Verona, MS 38879
15621858        +   Compressors and Tools, Inc, Tim Jones and James Page, 109 Anglin Lane, Jackson, TN 38301-5605
15621861            Compu-Solve Technologies Inc, 361 King Street, Midland ON L4R 3M7 Canada
15621862        +   Computer Aided Technology, Order Desk and Yvonne Peterka, 165 Arlington Heights Rd., Suite 101, Buffalo Grove, IL 60089-1783
15621863        +   Computer Asset Mgmt Corp, Jacqueline Cioma, C.A.M. Corp), 4730 East M-36 Hwy, Pinckney, MI 48169-9383
15621866        +   Computerland of Quincy, Ron Kinscherf, 3701 E LAKE CTR STE 9, Quincy, IL 62305-5842
15621867        +   Compuware Corporation, Elisa Alessandrini, Covisint Division, One Campus Martius, Detroit, MI 48226-5002
15621868            Comsatec Inc., 61 High St N, PO Box 642, Callander ON P0H 1H0 Canada
15621870        +   Comtrex, Inc., 24060 Hoover Rd., Warren, MI 48089-1942
15621871        +   Comunale, Joseph, 68839 Appleview Dr, Washington, MI 48095-1327
15621873            Conair, Dept. 1119, PO Box 40000, Hartford, CT 06151-1119
15621872        +   Conair, 200 West Kensinger Drive, Cranberry Twp, PA 16066-3428
                    Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 43 of 280
District/off: 0311-1                                        User: SH                                                             Page 42 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15621874         + Conair / Franklin, 455 Allegheny Blvd., Franklin, PA 16323-6209
15621876         + Concept Packaging Group, Janice White and Amy Poland, 6 Nesbitt Drive, Inman, SC 29349-9425
15621878           Conde, Gibran Vargas, KABAH NUM 109, Matamoros Tamaulipas 87490 Mexico
15621879           Cone Drive, 240E. 12th Street, PO Box 272, Traverse City, MI 49685-0272
15621881         + Conformance Fasteners, Lisa Mulder, 6239 American Ave., Kalamazoo, MI 49002-9302
15621882         + Congress Tools Company, Tracy Froelick, 51 Great Hill Road, P.O. Box 1009, Naugatuck, CT 06770-1009
15621883         + Congruent Label Systems Inc, 812 Hawthorne Circle, Franklin, TN 37069-7193
15621884         + Conley Welding Specialties, 605 S. Orchard St., Kendallville, IN 46755-2011
15621893         + Conney Safety Products, Chris Mcnicol, 3202 Latham Dr, Madison, WI 53713-4614
15621895         + Connolly, Scott, 2043 Ashford Road, Davison, MI 48423-8382
15621899         + Connor Corporation, Krieg DeVault LLP, Kay Dee Baird, Esq, One Indiana Square, Suite 2800, Indianapolis, IN 46204-2017
15621898         + Connor Corporation, Carol Barthold, 3330 Congressional Parkway, Fort Wayne, IN 46808-4439
15621903         + Connor Corporation, Rick Ludwig, 3330 Congressional Parkway, Fort Wayne, IN 46808-4439
15621901         + Connor Corporation, Rick Ludwig, Director of Finance and Administration, 3330 Congressional Parkway, Fort Wayne, IN 46808-4439
15621902         + Connor Corporation, Rick Ludwig, Director of Finance and Administration, Connor Corp 3330 Congressional Parkway, Fort Wayne, IN
                   46808-4439
15621908         + Consolidated Glass & Mirror, 1150 N Cedar St, New Castle, PA 16102-1920
15621909         + Consolidated Label Co., 925 Florida Central Parkway, Longwood, FL 32750-7586
15621911         + Consolidated Plastic Prod., Damon Dowdy and Cindy Jordan, 302 W. Seneca, Bloomfield, MO 63825-9606
15621912         + Consolidated Plastics Co., 8181 Darrow Rd., Twinsburg, OH 44087-2303
15621915         + Constellation, 9400 Bunsen Parkway, Suite 1, Louisville, KY 40220-3788
15621916         + Constellation Energy Service, Natural Gas LLC, 777 E Wisconsin Ave, Attn Retail Lockbox 3145, Milwaukee, WI 53202-5300
15621917           Constellation Energy(Elec-SK, PO BOX 4640, CAROL STREAL, IL 60197-4640
15621918         + Constellation New Energy, Michelle Kemper, 9400 Bunsen Parkway, Suite 1, Louisville, KY 40220-3788
15621927         + Container Exchanger LLC, David Madden, 1223 Van Allen Mews, Atlanta, GA 30318-4183
15621929         + Continental Automotive Sys., Henderson Plant, 1 Quality Way, Fletcher, NC 28732-9385
15621931           Continental Canteen, Christina Richert, 7850 Haggerty Rd, Van Buren Twp, MI 48111-1602
15621932         + Continental Casting, LLC, Dan Skaggs and Ray McCurdy, P.O. Box 278, Monroe City, MO 63456-0278
15621933         + Continental International, Pat Fortney, 6723 S. Hanna Street, Fort Wayne, IN 46816-1141
15621935         + Continental Machine, Josh Johnson, 6715 W. State Rd., Rockford, IL 61102-1274
15621936        #+ Continental Machinery Movers, Wayne Lee and AR Department, 4717 Centennial Blvd, Nashville, TN 37209-1548
15621937         + Continental Midland LLC, 33200 Capitol Ave, 2nd Floor, Livonia, MI 48150-1745
15621940         + Contracted Quality Group LLC, Paul Fitzpatrick and Jeff Phenix, 1740 44TH Street,, Suite 5-108, Wyoming, MI 49519-6421
15621941           Contreras, Eduardo Rodriguez, Mar Egeo Num 66, Matamoros Tamaulipas 87456 Mexico
15621942           Contreras, Magdalena Facundo, TOMAS GUAJARDO NUM 12, Matamoros Tamaulipas 87459 Mexico
15621943           Contreras, Osvaldo Mendoza, AVENIDA PRIMERO DE MAYO NUM 184, Matamoros Tamaulipas 87440 Mexico
15621944         + Control Imagineering, Inc., 5100 N. St. Hwy 7, North Vernon, IN 47265-7368
15621945           Control Panel Systems Ont., Rhonda Leduc, 1375 Hopkins Street, Whitby ON L1N 2C2 Canada
15621947         + Controller Technologies Corp, Debbie Langowski, 14005 Simone Drive, Shelby Township, MI 48315-3234
15621948         + Controls Ser. & Repair Inc, Jim Biel, 1648 Old Butler Plank Rd, Glenshaw, PA 15116-1730
15621949         + Convergitec Communications, Darold Bradshaw and Elena Cole, 21401 Sturman Place, Ashburn, VA 20148-3619
15621956         + Cook, Erica, 3737 S Shimmons Circle, Auburn Hills, MI 48326-3923
15621957         + Cook, Farrah, 7313 BELLE MEADE Street, Ypsilanti, MI 48197-1865
15621960         + Cook, Joseph, 9 Durham Circle, Summertown, TN 38483-7216
15621961         + Cook, Kari, 245 LITTLE OPOSSUM CREEK ROAD, LINDEN, TN 37096-6616
15621964         + Cooley Wire Products MFG Co, 5025 N. River Road, Schiller Park, IL 60176-1086
15621965         + Cooley, Kenneth, 3940 N Green Ave, Hesperia, MI 49421-9232
15621966         + Coonce, Chris, 1112 Myra Street, Moberly, MO 65270-1240
15621967           Cooper Container Corp, 195 Durham Dr, Maynardville, TN 37807
15621969         + Cooper Recycling, Purchasing Dept, 964 Airport Road, Livingston, TN 38570-8278
15621970         + Cooper Standard, Jackie Cappock, 280 Woodland Church Road, Goldboro, NC 27530-7050
15621972         + Cooper Standard Automotive, Ruth Burdine and Marge DeBolt, 1175 North Main Street, Bowling Green, OH 43402-1310
15621971         + Cooper Standard Automotive, Bill Wainright, 645 Aulerich Road, East Tawas, MI 48730-9339
15621973         + Cooper Standard-SC, Vivian Swofford, 100 Quality Way, Spartanburg, SC 29316-4801
15621974         + Cooper, Alan, 1780 Pond Run, Auburn Hills, MI 48326-2752
15621975         + Cooper, Alan, 2660 Bay Point CT, Imlay City, MI 48444-9814
15621979         + Cooper, Robert, 4427 Packard Rd, Ann Arbor, MI 48108-1511
15621981         + Cooper-Weymouth, Peterson, % Production Machine Equip, 76 Hinckley Rd, Clinton, ME 04927-3611
15621983           CooperStandard, Ken Robins and Cyndie LaFramboise, 703 Douro Street, Stratford ON N5A 3T1 Canada
15621984           CooperStandard Automotive, Maryse Beaulieu and Johanne Harvey, Canada Ltd, Sherbrooke QC J1L 2S7 Canada
15621989         + Copies Unlimited, Anthony Martin, 1051 E. Van Hook Street, Milan, TN 38358-2854
15621990           Copperweld, Steve Mcclure and Deb Pyne, Dba Dofasco Tubular, Brampton ON L6X 2M3 Canada
15621995           Cordoba, Angel Torres, Nacionalistas Num 79, Matamoros Tamaulipas 87477 Mexico
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 44 of 280
District/off: 0311-1                                         User: SH                                                              Page 43 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15621996           Cordova, Crisoforo Garcia, MAURICIO RABEL 335, Matamoros Tamaulipas 87396 Mexico
15621997         + Corey Birdyshaw, 290 Rabbit Trail Road, Leoma, TN 38468-5664
15621998           Cornejo, Aurelio Espinoza, Calle Rio Lerma #107, Matamoros Tamaulipas 87320 Mexico
15621999           Cornejo, Ma Mota, INSURJENTES NUM 97A, Matamoros Tamaulipas 87446 Mexico
15622001         + Cornerstone Rack & Tooling, Andy Lyles, P.O. Box 873 2006 Remke Ave., Lawrenceburg, TN 38464-0873
15622003         + Cornerstone Supply, 5860 Old Timuquana Rd #8, Jacksonville, FL 32210-7887
15622004        #+ Cornerstone Technical Group, Rachelle and Kathy, 7105 Crossroad Blvd., Suite 104, Brentwood, TN 37027-2806
15622008           Corona, Deneb Lucio, Primero de Enero de 1994 N m. 189, Matamoros Tamaulipas 87475 Mexico
15622009           Coronado, Enrique De Le n, CERRO DEL BERNAL NUM 17, Matamoros Tamaulipas 87497 Mexico
15622010           Coronado, Fernando Peralta, DUNAS105, Matamoros Tamaulipas 87497 Mexico
15622012           Coronel, Elva Hernandez, Legislaci n N m. 125, Matamoros Tamaulipas 87477 Mexico
15622015         + Corporate Executive Board, 3393 Collection Center Dr., Chicago, IL 60693-0033
15622016         + Corporate Express, 1834 Walton Road, St Louis, MO 63114-5820
15622017           Corporate Express Canada, Judi Gunby, 550 Pendant Drive, Mississauga ON L5T 2W6 Canada
15622020         + Corporation Service Company, as Represen, 2711 CENTERVILLE ROAD, SUITE 400, WILMINGTON, DE 19808-1645
15622022         + Corptax inc, 1751 Lake Cook Road Suite 10, Deerfield, IL 60015-5615
15622023           Correa, Mario Salazar, LEGISLACION NUM 198, Matamoros Tamaulipas 87477 Mexico
15622026         + Corrigan Record Storage, Barb Shipley, 45200 Grand River Ave, Novi, MI 48375-1018
15622028           Cortes, Silvia L pez, TAURO NUM 52, Matamoros Tamaulipas 87458 Mexico
15622029         + Corum, Jesse, 907 Lincoln St, Pulaski, TN 38478-4424
15622030         + Corvu North America Inc., Carl Langr and Laura Custer, 3400 W. 66th Street, Suite 445, Edina, MN 55435-2134
15622032         + Cosmic Software, Inc., Lilly Aylward, 17 Bridge Street, Suite 101, Billerica, MA 01821-1000
15622035           Costilla, Ricardo Solorio, LOMA LINDA # 262, Matamoros Tamaulipas 87390 Mexico
15622036           Coston, Reginald, 2104 Avensong Ln unit 301, P C Beach, TN 32408-4474
15622037           Cota, Indalecio Fierro, COSTA DE ORO NUM 36, Matamoros Tamaulipas 87490 Mexico
15622039         + Cotton, Aaron, 13 WHITE OAK DRIVE, LEOMA, TN 38468-5136
15622042         + Couch, Kyla, 5403 NOLAND DRIVE, TECUMSEH, MI 49286-9585
15622043         + Counsel to Allsource Transportation, LLC, Teri Hasenour Gordon B.P.R., Attn: Teri Hasenour Gordon, 813 S Garden St, Columbia, TN
                   38401-3251
15622046         + Counsel to BMW Group, Jaffe Raitt Heuer & Weiss, P.C., Attn: Richard Kruger, 27777 Franklin Road, Suite 2500, Southfield, MI
                   48034-8214
15622045         + Counsel to Bardin Hill Investment Partne, Neal & Harwell, PLC, Attn James R. Kelley, David G. Thompson, 1201 Demonbreun Street,
                   Suite 1000, Nashville, TN 37203-5078
15622044         + Counsel to Bardin Hill Investment Partne, Neal & Harwell, PLC, James R. Kelley, David G. Thompson, and, 1201 Demonbreun St, Ste
                   1000, Nashville, TN 37203-5078
15622047         + Counsel to Bombardier Transportation, Wilson, Elser, Moskowitz, Edelman Dicker, Attn: Mark G. Ledwin, Esq. and, 1133 Westchester
                   Avenue, White Plains, NY 10604-3516
15622049         + Counsel to Cortland Capital Market Servi, Womble Bond Dickinson (US) LLP, Attn Matthew P. Ward Morgan L. Patterson, 1313 North
                   Market Street, Suite 1200, Wilmington, DE 19801-6103
15622048         + Counsel to Cortland Capital Market Servi, Goldberg Kohn LTD, Attn: Randall L. Klein, 55 East Monroe, Suite 3300, Chicago, IL
                   60603-5800
15622050         + Counsel to Mercedes-Benz U.S. Internatio, Burr & Forman LLP, Attn: J. Cory Falgowski, 1201 N. Market Street, Suite 1407, Wilmington,
                   DE 19801-1163
15622051         + Counsel to Mercedes-Benz U.S. Internatio, Burr & Forman LLP, Attn: Derek F. Meek, Esquire, 420 N. 20th Street, Suite 3400,
                   Birmingham, AL 35203-3284
15622052         + Counsel to Patriarch Partners Agency Ser, Frost Brown Todd LLC, Robert V. Sartin and Benjamin M. Katz, 150 Third Avenue South,
                   Suite 1900, Nashville, TN 37201-2043
15622054           Country Home Upholstery, 1110 South Luce Avenue, Fremont, MI 49412-9609
15622055         + County Market, 2959 Palmyra Rd., Hannibal, MO 63401-2271
15622060           Covarrubias, Amadeo G mez, A OASIS Y PALMAS NUM 80, Matamoros Tamaulipas 87315 Mexico
15622061           Covarrubias, Jesus Rodr guez, PRAXEDIS GUERRERO NUM 11, Matamoros Tamaulipas 87440 Mexico
15622062           Covelo Machine Tool Trade Co, Roland Hoehne and Jacquie Proschold, 24281 Riffe Road, Covelo, CA 95428
15622066           Covestro LLC, Natalie Ruffa, Credit Department, Bldng 5 Terrace Level 1 Covestro Circle, Pittsburgh, PA 15205
15622068           Covestro SA de CV, Gabriela Murillo, Lago Victoria 74 Piso 1, Mexico City 11529 Mexico
15622067           Covestro SA de CV, Carlos Adolfo Mejia Garc, Lago Victoria 74 Piso 1, Mexico City 11529 Mexico
15622070         + Covestro, LLC, Mark Reed and Dave Strackhouse, 1 Covestro Circle, Pittsburgh, PA 15205-9723
15622072         + Covington Box & Packaging, Mike Rogers and Mike Rogers, 950 W. Union St., Waterloo, IN 46793-9391
15622073         + Covington, Larry, 4170 W 112TH STREET, GRANT, MI 49327-9755
15622074         + Covisint, Mary Ann Tomaszycki, One Campus Martius, Detroit, MI 48226-5002
15622079         + Cowley Container Corp., James Lynch, 105 South Park Drive, Mt Pleasant, TN 38474-1076
15622092         + Cox, Shawn, 946 W. Bradford Rd., Midland, MI 48640-9508
15622093         + Cox, Vicki, 515 WEST LONGVIEW, MOBERLY, MO 65270-1830
15622097         + Coy Fire Protection, Lyle Coy, 7265 County Road 612, Kalkaska, MI 49646-8727
15622098         + Coy's Fire Protection, LLC, Cari Coy, 5402 Business 50 West, Unit 3, Jefferson City, MO 65109-6331
15622101         + Cozart, Thomas, 17 HENRYVILLE ROAD, ETHRIDGE, TN 38456-5218
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 45 of 280
District/off: 0311-1                                         User: SH                                                              Page 44 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15622107        +   Craft-Co Enterprises, Inc., Howard Kittrell, 3269 Hwy. 80 West, Morton, MS 39117-9323
15622113        +   Cram, Faith, 7818 E. Gale Rd., Hesperia, MI 49421-9763
15622115        +   Cramblit, Goldie, 4021 ARTHUR RD, HESPERIA, MI 49421-9010
15622117        +   Cramer, Kimberly, 1715 N. COATS RD, OXFORD, MI 48371-3115
15622118        +   Crane & Rigging Consultants, Service, PO Box 40391, Nashville, TN 37204-0391
15622120        +   Crane America Services, Ron Schmittou, 4642 Cummings Park Dr., Antioch, TN 37013-3218
15622119        +   Crane America Services, 3404 Metro Drive North Ste-C, Fort Wayne, IN 46818-9399
15622121        +   Crane Pro Services, 4278-A Rider Trail North, Earth City, MO 63045-1105
15622122            Crane Service Systems, Inc., Patricia Renshaw, 419 Millen Road, Stoney Creek ON L8E 2P6 Canada
15622123        +   Crane Services Inc., Steve Todd and Rick Findley, 2507 Bells Hwy, Jackson, TN 38305-8884
15622126        +   Crapps, David, 4530 River Park Blvd, Owens Cross Roads, AL 35763-5613
15622127        +   Crase, Johnny, 606 TWIN BROOK CT., MT. STERLING, KY 40353-1076
15622128        +   Crawford Products, Rob, 3637 Corporate Dr., Columbus, OH 43231-4965
15622134        +   Crawford, Traci, 142 Helle Blvd Apt 204, Dundee, MI 48131-9408
15622139        +   Creative Coatings, Richard Lain, 7505 Freedom Way, Fort Wayne, IN 46818-2164
15622140        +   Creative Day, Sam Hanneh, 16135 Edwards Avenue, Southfield, MI 48076-5804
15622142        +   Creative Extruded Products, Joe Crowther and MaryAnn Cooper, 1414 Commerce Park Dr, Tipp City, OH 45371-2845
15622144            Creative Foam Corporation, Chris Woelfel and AR-Sara McGowan, G5117 S. Dort Highway, Flint, MI 48507
15622147        +   Creative Foam Products, Robin Foratat/Mary, 300 North Alloy Drive, Fenton, MI 48430-2648
15622148        +   Creative Print Crew LLC, 1119 Rochester Road, Troy, MI 48083-6013
15622149        +   Creative Print Crew LLC, Joe Gatt and Sue Gatt, 1119 Rochester Road, Troy, MI 48083-6013
15622151        +   Creative Specialties Co, Andrew Haffey and Cindy Weed, 25167 Dequindre, Madison Heights, MI 48071-4240
15622152        +   Creativeations, Amanda Pierce, 105 S Main St, Stockton, IL 61085-1329
15622154        +   Creditinvest, Ron Castellon and Twyla Hicks, 1210 A South Governor's Ave., Dover, DE 19904-4802
15622156        +   Creech, Michael, 9 Lambs Ferry Road, Leoma, TN 38468-5648
15622157            Creel, Garc a-Cu llar, Aiza y Enr quez,, Pedregal 24, Floor 24, Miguel Hidalgo, Mexico City 11040 Mexico
15622159        +   Crescent Electric Supply Co., Christopher Grebner and Meghan Fox, 1880 S. Walnut Rd., Freeport, IL 61032-9523
15622160        +   Crescent Paper Tube Company, PO Box 517, 7325 Industrial Rd., Florence, KY 41042-2911
15622161        +   Cresent Electric, Linda Zimmerman, 1880 S Walnut Ave, Freeport, IL 61032-9523
15622165        +   CresstekLLC, Gary Philip Nelson, Sherrard German & Kelly, PC, 535 Smithfield St, Suite 300, Pittsburgh, PA 15222-2319
15622164        +   CresstekLLC, 321 W Big Beaver RD, Suite 116, Troy, MI 48084
15622168        +   Cresttek LLC, Sri Bramadsam, 3221 W. Big Beaver Road Suite 116, Troy, MI 48084-2810
15622173        +   Criddell, Robert, 30128 JULIUS BLVD WESTLAND, MI, MI 48186-7339
15622176        +   Crippen Signs, 711 S Chippewa Ave, Freeport, IL 61032-6042
15622179            Cristal Laminado O Templado,, Jose Manuel Callejas 522834215, Lateral Nte.Autopista Manz19 Lote 128 PI, Tepeji Del Rio 42850
                    Mexico
15622181            Cristal Laminado O Templado,, Nextel 522834215, Lateral Nte.Autopista Manz19 Lote 128 PI, Tepeji Del Rio 42850 Mexico
15622180            Cristal Laminado O Templado,, Jose Manuel Callejas and Nextel, Lateral Nte.Autopista Manz19 Lote 128 PI, Tepeji Del Rio 42850
                    Mexico
15622183            Cristales Automotrices de, Ivan Jacob Ortiz, Jalisco SA de CV Calle 32 # 2070 Zona, Guadalajara 44940 Mexico
15622188        +   Crite, Marcel, 23065 Kelly Rd Apt 2, Eastpointe, MI 48021-2042
15622189        +   Crites Communications, Inc., 200 Old Hwy 63 South, Suite 106, Columbia, MO 65201-6081
15622193        +   Crocker, Patrick, 398 New Prospect Road, McKenzie, TN 38201-7227
15622194        +   Crocker, Vickie, 280 ADKINS LANE, MCKENZIE, TN 38201-8914
15622195        +   Crockett Hospital, 1607 South Locust AVE, Lawrenceburg, TN 38464-4011
15622198        +   Croff, Lavone, P.O. Box 515, Hesperia, MI 49421-0515
15622200            Cronatron Welding Systems, PO Box 75643, Charlotte, NC 28275-0643
15622204        +   Croskey, James, 2733 Evaline, Hamtramck, MI 48212-3274
15622206            Cross Company, Vickie, PO Box 601855, Charlotte, NC 28260-1855
15622207        +   Cross Machine Tool Co. Inc., Frank Cross/Jeff Cross, 135 Utley Rd., Lexington, TN 38351-6069
15622208            Cross Tech Industries, PO Box 2146, 101 Entrance Drive, Bracebridge ON P1L 1W1 Canada
15622209        +   Cross, Charles, 28688 OREGON RD APT B, PERRYSBURG, OH 43551-7003
15622211        +   Crossborders, 520 White Plains Rd, Tarrytown, NY 10591-5120
15622214        +   Crosscon Industries, Erik Golbiw and Shirley Li, 2889 Bond Street, Rochester Hills, MI 48309-3515
15622217        +   Crown Group - Livonia, Ken Stallons and Julie Meredith, 12020 Shelby Tech Dr, Shelby Township, MI 48315-1789
15622221        +   Crown Group Co, Ken Stallons and Julie Meredith, 12020 Shelby Tech Dr, Shelby Township, MI 48315-1789
15622220        +   Crown Group Co, Bill Heyn, 180 Kerth Street, St Joseph, MI 49085-2630
15622222        +   Crown Packaging, 17854 Chesterfield, Airport Road, Chesterfield, MO 63005-1216
15622223        +   Crown Packaging, Mark Roesel and Linda Duke, 17854 Chesterfield, Airport Road, Chesterfield, MO 63005-1216
15622224        +   Crown Press, Melody Eads, 1009 Hwy. 24 West, Moberly, MO 65270-3105
15622226        +   Crucible Service Centers, 1464 Hoff Industrial Drive, O'Fallon, MO 63366-1958
15622227        +   Crutcher, Jeffrey, 26191 HWY 11, ST CATHARINE, MO 64628-8064
15622229        +   Crutchley, Eric, 127 PRESWICK ST, TEMPERANCE, MI 48182-1175
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 46 of 280
District/off: 0311-1                                        User: SH                                                           Page 45 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15622230            Cruz, Araceli Baltazar, SAN MANUEL NUM 190, Matamoros Tamaulipas 87455 Mexico
15622231            Cruz, Araceli Coronel, SANCHEZ J SILVA, Matamoros Tamaulipas 87490 Mexico
15622232            Cruz, Bertha Reyes, JUAN DE LA BARRERA NUM 153, Matamoros Tamaulipas 87497 Mexico
15622233            Cruz, Blanca Najera, DOMINACIONES 42, Matamoros Tamaulipas 87458 Mexico
15622234            Cruz, Carlos lvarez, FRANCISCO MARQUEZ NUM 214, Matamoros Tamaulipas 87449 Mexico
15622237            Cruz, Diana Tejeda, MARGARITO TEJEDA 15, Matamoros Tamaulipas 87394 Mexico
15622238            Cruz, Eduardo lvarez, FRANCISCO MARQUEZ 214, Matamoros Tamaulipas 87493 Mexico
15622239            Cruz, Eleuterio Montes, ATHABASCA 10, Matamoros Tamaulipas 87540 Mexico
15622240            Cruz, Francisca Garcia, ALAMO NUM 51, Matamoros Tamaulipas 87496 Mexico
15622241            Cruz, Griselda Torres, MACEDONIO CAPISTRAN 143, Matamoros Tamaulipas 87440 Mexico
15622242            Cruz, Irais Pati o, Calle Oceano Atlantico #14, Matamoros Tamaulipas 87477 Mexico
15622243            Cruz, Ismael Garcia, SIERRA JIUTEPEC NUM 24, Matamoros Tamaulipas 87470 Mexico
15622244            Cruz, Jhonny Cruz, SAMOA 27, Matamoros Tamaulipas 87395 Mexico
15622245            Cruz, Jorge Tovias, FUENTES DE FABIOLA 15, Matamoros Tamaulipas 87445 Mexico
15622248            Cruz, Jose L pez, Calle Nogar #12, Matamoros Tamaulipas 87496 Mexico
15622249            Cruz, Juan Cruz, CALLEJON NUM 6, Matamoros Tamaulipas 87450 Mexico
15622250            Cruz, Juana Sabas, LORENZO MENDEZ SOTO NUM 83, Matamoros Tamaulipas 87440 Mexico
15622251            Cruz, Julio Sierra, INSURGENTES NORTE NUM 140, Matamoros Tamaulipas 87494 Mexico
15622252            Cruz, Maria Chavez, Lazaro Cardenas N m. 23, Matamoros Tamaulipas 87470 Mexico
15622253            Cruz, Mercedes Hern ndez, AMISTAD NUM 40, Matamoros Tamaulipas 87343 Mexico
15622254            Cruz, Moises Del Angel, FRANCISCO MONTES DE OCA NUM 120, Matamoros Tamaulipas 87499 Mexico
15622255            Cruz, Natali Arteaga, CONSTITUYENTES DE 1917 6, Matamoros Tamaulipas 87360 Mexico
15622256            Cruz, Reyna Garcia, FORTUNATO DE LA GARZA NUM 102, Matamoros Tamaulipas 87499 Mexico
15622257            Cruz, Rodrigo Rosales, CERESO NUM 51, Matamoros Tamaulipas 87475 Mexico
15622258            Cruz, Rogelio Ch vez, GRANADA NUM 76 ENTRE PALMA Y CAMINO ESP, Matamoros Tamaulipas 87380 Mexico
15622259            Cruz, Victor Valdez, FLOR DE LA PALMA 107, Matamoros Tamaulipas 87475 Mexico
15622260            Cruz, Vidal Vicencio, SULTANA 11, Matamoros Tamaulipas 87456 Mexico
15622261            Crystal Clean, Mike Impellizzen, 1778 Alpine Ave NW, Grand Rapids, MI 49504
15622262        +   Crystal Clean, Troy M Tumey, 305 B Old St Louis Rd, Wood River, IL 62095-1163
15622271        +   Csikos, Paul Brian, Deborah Gordon Law, 33 Bloomfield Hills Parkway, Ste. 220, Bloomfield Hills, MI 48304-2909
15622274            Cuebas, Victor Gonz lez, NACOZARI 12 CALLEJON 1, Matamoros Tamaulipas 87395 Mexico
15622275            Cuellar, Aldo Barrientos, CONSTITUCION DE 1917 52B, Matamoros Tamaulipas 87477 Mexico
15622276            Cuevas, Jesus Martinez, ALAMO #58, Matamoros Tamaulipas 87448 Mexico
15622277            Culebro, Gerardo Vel zquez, LUCHADOR NUM 197, Matamoros Tamaulipas 87390 Mexico
15622278        +   Culligan Clean Water Inc, 403 West North Street, Kendallville, IN 46755-1005
15622281            Culligan Water of Jacksonvil, Joy, 604 College Street, Jacksonville, FL 32204-2812
15622282        +   Cullip Industries, Inc., John Cullip, 1900 Fieldhouse Ave., Elkhart, IN 46517-1315
15622284        +   Cumberland Conveyer, Ed Ginter, PO Box 236, 7403 Cumberland Drive, Fairview, TN 37062-9715
15622286        +   Cumberland Die Supply, Customer Service, 747 Douglas Avenue, PO Box 70118, Nashville, TN 37207-0118
15622287        +   Cumberland Die Supply c/o Fair Harbor Ca, PO Box 237037, New York, NY 10023-0028
15622288        +   Cumberland Supply Co., Inc., PO Box 216, Carthage, TN 37030-0216
15622289        +   Cumberland Waste Disposal, Shirley, 81 Stevens Street, Crossville, TN 38555-4651
15622291        +   Cummins Brigeway LLC, 21810 Clessie Ct., New Hudson, MI 48165-8573
15622292        +   Cummins Label Company, Jeanne Wilson, 2230 Glendenning Rd, Kalamazoo, MI 49001-4115
15622296        +   Cunningham, Larry, 5703 LOOP ROAD, HESPERIA, MI 49421-9384
15622298        +   Cupp, Seth, 104 Nature Lane, Waynesboro, TN 38485-1501
15622299        +   Cupples' J&J Co., Inc., Jennifer Jeter, 1063 Whitehall Street, Jackson, TN 38301-3729
15622301        +   Curlin, Inc., 3947 Boulevard Center Dr., Suite 102, Jacksonville, FL 32207-2832
15622304        +   Curry, Trina, 485 Sunningdale Dr, Inkster, MI 48141-1238
15622305        +   Curt's Country Copier Inc, 115 E Main St, Mc Connell, IL 61050-9759
15622306            Curtis Metal Finishing, Kurt Geis, 6645 Sims Drive, Sterling Heights, MI 48313-3726
15622311        +   Custom Coated Components Inc, Lauren Tempestt, PO Box 1972, Summerville, SC 29484-1972
15622312        +   Custom Electric Mfg. Co., 48941 W. Road, Wixom, MI 48393-3555
15622313        +   Custom Feeder Company, Mike Stamm and Kathy Murray, 6207 Material Ave Unit 1, Loves Park, IL 61111-4284
15622314        +   Custom Glass Solutions, Bo Barber and Rachael Potter, 110 jack Guynn Drive, Galax, VA 24333-2534
15622315            Custom Glass Solutions, Donna Wolf, Millbury Corp., Millbury, OH 43347
15622317        +   Custom Glass Solutions, Upper Sandusky Corp., 12688 State Route 67, Upper Sandusky, OH 43351-9411
15622318        +   Custom Packaging Corp., Brian Tuggle, 1315 West Baddour Pkwy., Lebanon, TN 37087-2511
15622319            Custom Packaging Group, Deb Brailey, Carustar, Grand Rapids, MI 49509
15622320        +   Custom Pak Products, N118 W18981 Bunsen Dr., Germantown, WI 53022-6336
15622321        +   Custom Resins Inc., Pamela Schwark, 55 Haul Rd., Wayne, NJ 07470-6613
15622322        +   Custom Tooling Systems Inc., Ken Conrad and Todd Kane, 3331 80th Ave., Zeeland, MI 49464-9583
15622325        +   Custometal Products, Inc., Bill Heyn, 180 Kerth Street, St Joseph, MI 49085-2630
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 47 of 280
District/off: 0311-1                                       User: SH                                                           Page 46 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15622326            Custometal Products, Inc., Javier Reynoso and Alberto Calva, Av. Penuelas 7 Fraccionamiento Industral, Queretaro 76148 Mexico
15622327            Customized Manufacturing and, Chris Glinka and Rita Badalament, Assembly, Inc, Rochester Hills, MI 48309
15622328        +   Cut-Off Services, John Rohrs, 12315 Cleveland Ave., Nunica, MI 49448-9804
15622329        +   Cutting Dynamics, Inc., Tom Gilbride and Colleen Mansuetto, 980 Jaycox Road, Avon, OH 44011-1352
15622330            Cutting Edge Laser, 5018 Green Ct., PO Box 88, Elkhart, IN 46515-0088
15622332            Cvp Australia, Travis Bowland, PO Box 159, Somerton VIC 3062 Australia
15622333        +   CyberGear, Rick Saliers, 2342 Arbor Tree Court,SE, Grand Rapids, MI 49546-8506
15622336        +   Cybernational, Inc., Sam Reid, 1512 Sarah Court, Mumfreesboro, TN 37129-5512
15622337            Cyberscience Corporation, 6334 S RACINE CIR STE 100, ENGLEWOOD, CO 80111-6405
15622338        +   Cyberscience Corporation, 6334 South Racine Circle, Centennial, CO 80111-6404
15622339        +   Czerny, Barbara, 9385 N Eston Rd., Clarkston, MI 48348-3529
15622340        +   D & B Sales Inc, 4730 Speedway Drive, Fort Wayne, IN 46825-5239
15622341            D & W Mechanical, Dennis Flynn, 1266 Industrial Dr., Ste A, Traverse City, MI 49686
15622342            D az, Felipe Gudino, CALLE EBANOS NUM 145, Matamoros Tamaulipas 87415 Mexico
15622343            D az, Jos Castillo, Mora Num 27, Matamoros Tamaulipas 87477 Mexico
15622344            D az, Linda Flores, GIRASOL NUM 148, Matamoros Tamaulipas 87477 Mexico
15622345        +   D&B Power Associates Inc., Cathy Humphreys, 453 Dunham Road, Suite 100, St. Charles, IL 60174-1451
15622346        +   D&D Overhead Door Services, Darell Kincaid and Donna Johnson, PO Box 1048, Franklin, TN 37065-1048
15622347        +   D&F Distributors, Inc., 800 Canal Street, Evansville, IN 47713-2514
15622348        +   D&H Electrical Consultants, Mark Drivdahl, 9 Commerce Circle, Durham, CT 06422-1020
15622349        +   D&L Trenching Inc., Sherry Cross, 2335 Highway D, Huntsville, MO 65259-2731
15622350        +   D&M Glass, James R Mann, 2001 W Franklin Street, Elkhart, IN 46516-1931
15622351        +   D&N Bending Corp, Mike Weaver and Lindsay Claeys, 150 Shafer, Romeo, MI 48065-4907
15622352        +   D&R Metal Fab, Doug Marshall, 4182 Frankfort Rd, PO Box 975, Georgetown, KY 40324-0975
15622353        +   D&R Technology, Cynthia Mardini and Matt Slaughter, 450 Windy Point Drive, Glendale Heights, IL 60139-2177
15622354        +   D'Anna, Stephanie, 3930 Lotus Dr, Waterford, MI 48329-1390
15622356        +   D'SILVA, GLADYS, 13256 BOCA GRANDE, STERLING HGTS, MI 48312-3207
15622357        +   D-N-R INC., Edward Roebuck, 2610 Remico Sw, Wyoming, MI 49519-2408
15622358        +   D-One Forklift Shop, Dora Nieto, 3631 Old Port Isabel Rd., Brownsville, TX 78526-9502
15622359            D.A. Stuart Company, PO Box 8832, Postal Station A, Toronto ON M5W 1P8 Canada
15622360        +   D.L.C. & Sons Machine, Chuck Beehler, PO Box 194, 1205 Heath Rd., Rose City, MI 48654-9763
15622361        +   D.M.E. Company, Jennifer, A Fairchild Industries Co, 29111 Stephenson Hwy, Madison Heights, MI 48071-2330
15622363        +   DA-COM COLUMBIA LLC, 2602A N STADIUM BLVD, COLUMBIA, MO 65202-1271
15622364        +   DA-COM COLUMBIA LLC, ERIN BOWER and JESS SUMMERS, 2602A N STADIUM BLVD, COLUMBIA, MO 65202-1271
15622366            DAC BEACHCROFT, PORTWALL PLACE, PORTWALL LANE, BRISTOL BS1 9HS UNITED KINGDOM
15622367            DAC BEACHCROFT LLP, ADMIN CENTRE PORTWELL PLACE, PORTWELL LANE, BRISTOL BS1 9HS UNITED KINGDOM
15622368            DAC Beachcroft LLP, Katie Baker, Place Portwell Lane DX 7850 Birstol 1, Bristol BS1 9HS United Kingdom
15622373        +   DAILEY, DRINDA, 4204 State Route 78, TOULON, IL 61483-8977
15622374        +   DAJACO INDUSTRIES, INC., 49715 LEONA DRIVE, CHESTERFIELD, MI 48051-2478
15622383        +   DALB, Inc., Sales Department and Betty DeRidder, 73 Industrial Blvd., Kearneysville, WV 25430-2733
15622385     ++++   DALE, SHELLIE, 73 ARNOLD HL, MT STERLING KY 40353-8608 address filed with court:, Dale, Shellie, 2249 ROGERS MILL RD.,
                    MT. STERLING, KY 40353
15622399            DANAHER CONTROLS, PO BOX 91809, CHICAGO, IL 60693-1809
15622409        +   DANIEL, JOSHUA, 339 HAGAN MILL RD., RICHMOND, KY 40475-9619
15622411        +   DANIEL, RANDALL, 30 RED HILL CENTER ROAD, LAWRENCEBURG, TN 38464-6836
15622417        +   DANIELS, MORGAN, 209 CHESTNUT STREET, IRON CITY, TN 38463-7316
15622421        +   DANKHA, HIVIAN, 39345 FAITH DR., STERLING HEIGHTS, MI 48310-2489
15622431        +   DASSAULT, 175 WYMAN ST, WALTHAM, MA 02451-1223
15622432        +   DASSAULT SYSTEMES AMERICAS, 175 WYMAN ST, WALTHAM, MA 02451-1223
15622439            DATA, Tom Tucker, 1399 Hammond Street Suite 207, North Bay ON P1B 2J2 Canada
15622440        +   DATABASICS, 12700 SUNRISE VALLEY DR, SUITE 102, RESTON, VA 20191-5806
15622443            DATABASICS, Inc., Chris Harley and Billing, 12700 SUNRISE VALLEY DR STE 102, RESTON, VA 20191-5806
15622448        +   DATAQ Instruments Inc., Stacey Pyatt and Karen Bowers, 241 Springsdale Drive, Akron, OH 44333-2432
15622449        +   DATASPEED INC., 5800 CROOKS RD. 2ND FLOOR, TROY, MI 48098-2830
15622456        +   DAUPHIN, JOHN, 906 N WASHINGTON AVE, MT CARROLL, IL 61053-9468
15622461        +   DAVIDSON, GARY, 4740 WHITMAN RD, AUGRES, MI 48703-9760
15622463        +   DAVIDSON, KENELM, 1 CLAY STREET, MT. STERLING, KY 40353-1101
15622471        +   DAVIS, AMBER, 140 SHELBY LANE, JEFFERSONVILLE, KY 40337-9753
15622473        +   DAVIS, ARTHUR, 280 LAFAYETTE PARKWAY, LEXINGTON, KY 40503-1214
15622475        +   DAVIS, BRENDA, 310 RANDALL STREET, LAWRENCEBURG, TN 38464-2126
15622477            DAVIS, GEORGE, 7351 Hoover Rd Apt 6, Warren, MI 48093
15622480        +   DAVIS, JOE, 21279 Route A, Holliday, MO 65258-2145
15622483        +   DAVIS, MICHAEL, 23 COPPERAS BRANCH ROAD, LEOMA, TN 38468-5417
                   Case 19-12378-KBO             Doc 1281        Filed 01/01/21        Page 48 of 280
District/off: 0311-1                                 User: SH                                                   Page 47 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                                       Total Noticed: 13039
15622484        + DAVIS, MICHAEL BOYD, 23 COPPERAS BRANCH ROAD, LEOMA, TN 38468-5417
15622495        + DAVIS, TERESA, PO BOX 261, CHADWICK, IL 61014-0261
15622496          DAVIS, THOMAS, CARE OF JULIE A. SPRINGSTEAD WALTZ, Hart, MI 49420
15622497        + DAVIS, THOMAS, CARE OF JULIE A. SPRINGSTEAD WALTZ, 214 Washington Street, Hart, MI 49420-1158
15622498        + DAVIS, TIMOTHY, 278 RASCAL TOWN ROAD, LORETTO, TN 38469-2525
15622500        + DAVIS, TIMOTHY W, 278 RASCAL TOWN ROAD, LORETTO, TN 38469-2525
15622509          DAY, JONATHAN, 8089 PILLOW DR, MILAN, TN 38358-6317
15622516        + DAYTON, BRENDA, 4762 S CURTISS RD, STOCKTON, IL 61085-9411
15622518        + DB Metal Finishing, LLC, Lois Johnson and Christine Grierson, 4080 Easy Street, Rockford, IL 61109-3099
15622519        + DB Roberts Company, Ronald Noble, 435 Dividend Drive, Peachtree City, GA 30269-1955
15622521        + DBI PLASTICS NA Inc, Marcela Ramirez, 950 W University DR, Rochester, MI 48307-1888
15622522        + DBT, Sharon Stanley, 635 Industrial Drive, Sparta, TN 38583-1861
15622549        + DEA-Office of Training, Krystol Walker, DEA Academy, 2500 Investigation Pkwy, Quantico, VA 22134-5173
15622558        + DECATUR, JENSEN, 2700 MIX AVE., BAY CITY, MI 48708-8683
15622559        + DECKER MANUFACTURING, 703 N CLARK ST., ALBION, MI 49224-1456
15622564        + DECOMA, 1800 NATHAN ST, TOLEDO, OH 43611-1091
15622566        + DECOURVAL, STEPHEN, 8191 BRISTOL RD, DAVISON, MI 48423-8716
15622572        + DEGROOT, CHRISTOPHER, 124 WESTSIDE AVE, LANARK, IL 61046-1239
15622576        + DEHATE, CHERYL, 142 N. WATER ST., PINCONNING, MI 48650-9707
15622577        + DEHATE, DALE, 127 E. WHITEFEATHER, PINCONNING, MI 48650-8919
15622585          DEL ANGEL, EDGAR AGUILAR, IGNACIO ZARAGOZA NUM 139, MATAMOROS Tamaulipas 87494 Mexico
15622600        + DELACRUZ, PAULA, 166 E 96 STREET, NEWAYGO, MI 49337-8816
15622614          DELL MARKETING L.P., C/O DELL USA, PO BOX 643561, PITTSBURG, PA 15264-3561
15622621        + DELONGE, KATRINA, 8975 1 MILE RD., HESPERIA, MI 49421-9276
15622623     ++++ DELPHI AUTOMOTIVE SYSTEMS, 5725 INNOVATION DR, TROY MI 48098-2852 address filed with court:, Delphi Automotive
                  Systems, 5725 Delphi Drive, Troy, MI 48098
15622624        + DELPHI ETDC, APTIV (FW81)C/O, PENSKE LOGISTICS, 13701 MINES ROAD, LAREDO, TX 78045-7847
15622625        + DELPHI POWERTRAIN SYSTEM LLC, 3000 UNIVERSITY DRIVE, AUBURN HILLS, MI 48326-2496
15622632          DEM Costruzioni Speciali, S.r.I., Viale del Lavoro, 23 - Z.I.U. Lauzacco, Pavia di Udine 33050 Italy
15622637        + DEMETER, ADAM, 11691 E GREENVALE RD, STOCKTON, IL 61085-9607
15622639        + DEMO, VIRGIL, 4641 DUPRIE RD., STANDISH, MI 48658-9456
15622644        + DENNIS, JOSHUA, 10350 JEWELLWAKE COURT, FENTON, MI 48430-2418
15622647        + DENNIS, ROBERT, 471 GREENTREE # L, MILAN, MI 48160-1082
15622649        + DENNISTON, DANIEL, 83 PARKVIEW PLACE, MT.STERLING, KY 40353-8299
15622659        + DEPLAUNTY, JUSTIN, 2758 FREMBES, WATERFORD, MI 48329-3615
15622674        + DESAI, KAUSHIKKUM, 4386 KNOLLCREST DRIVE, ANN ARBOR, MI 48108-4306
15622682        + DESPAIN, DIANA, 515 Poplar Street, SAVANNA, IL 61074-2519
15622683        + DESROCHERS, DANIELLE, 24130 GRANGE STREET, CLINTON TWP, MI 48036-3005
15622684        + DESROCHERS, SAMANTHA, 1345 N Stephen, Clawson, MI 48017-1280
15622685        + DESROCHERS, SAMANTHA, 24130 GRANGE ST, CLINTON TWP, MI 48036-3005
15622697        + DEUCHLE, GORDON, 274 WESTSIDE ROAD, LAWRENCEBURG, TN 38464-7092
15622701          DEUSTCHE BANK MEXICO, PEDREGAL 24, LOMAS-VIRREYES MOLINO DEL REY MIGUEL, MEXICO CITY 11040 MEXICO
15622711        + DEVRIES, LAWRENCE, 8463 W AWAYIN HILLS DRIVE, NEW ERA, MI 49446-8003
15622712        + DEWALT, ANTHONY, 617 York St. Apt 1, Milan, MI 48160-1095
15622722        + DGI Supply, Len, 1865 Airline Dr, Ste. 1, Nashville, TN 37210-3814
15622723          DGJ Enterprises, 100 Progress Drive Unit 1, Gravenhurst ON P1P 1X4 Canada
15622725        + DHL Global Forwarding, 1801 NW 82nd Avenue, Doral, FL 33126-1013
15622734        + DIAMOND TOOL & ABRASIVE, P.O. BOX 92170, ELK GROVE VILLAGE, IL 60009-2170
15622740          DIAZ, JOSE GOMEZ, PODERES 21-A, Matamoros Tamaulipas 87458 Mexico
15622742        + DICKENS, JOCLYN, 412 S. VANBUREN AVE., FREEPORT, IL 61032-5157
15622743        + DICKENSON & WRIGHT, 2600 W BIG BEAVER, STE 300, TROY, MI 48084-3312
15622753          DICKTEN MASCH PLASTICS, WATERTOWN PLANK RD, NASHOTAH, WI 53058
15622754        + DICUS, ANGELA, 91 BUDDY NEAL, BRADFORD, TN 38316-8725
15622760        + DIEHL, JAMES, 7466 S DERINDA RD, ELIZABETH, IL 61028-9518
15622761        + DIEHL, JOANNE, 7466 S DERINDA RD, ELIZABETH, IL 61028-9518
15622763        + DIEMASTERS MANUFACTURING INC, 2100 TOUHY AVENUE, ELK GROVE VILLAGE, IL 60007-5325
15622768        + DIGI-KEY CORPORATION, 701 BROOKS AVE SOUTH, THEIF RIVER FALLS, MN 56701-2703
15622771        + DIGICOM, Inc., 3914 Rochester Road, Troy, MI 48083-5248
15622773        + DILDINE-MARSDEN, THERESA, 1454 CUSSEWAGO BEACH, FENTON, MI 48430-1142
15622778        + DIMENSIONAL CONTROL SYSTEMS, 580 KIRTS BLVD, SUITE 309, TROY, MI 48084-4138
15622788          DISENOS Y PROYECTOS INDUSTRIALES GERP SA, GERARDO ROSAS PRADA, GERP SA DE CV, MEXICO
15622793        + DISTINCTIVE MACHINE CORPORATION, 300 BYRNE INDUSTRIAL DRIVE, ROCKFORD, MI 49341-1423
15622796        + DITTMAR, TERRI, 411 E. Front St., Stockton, IL 61085-1419
                    Case 19-12378-KBO                 Doc 1281         Filed 01/01/21          Page 49 of 280
District/off: 0311-1                                      User: SH                                                         Page 48 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                             Total Noticed: 13039
15622808         + DIXIE TOOL CO, 275 KINGS HIGHWAY, SUITE 102, BROWNSVILLE, TX 78521-4222
15622814         + DIXON, FREDDIE, 16202 E 12 Mile Rd Apt 2, Roseville, MI 48066-2332
15622817         + DJ Lock And Safe, 540 Cedar St., Bolivar, TN 38008-2710
15622818           DKM Manufacturing Ltd., David Marek and Helal Chowdhury, 15 Curity Avenue, Toronto ON M4B 1X4 Canada
15622819         + DLH ROLLFORM INC, KENNETH HESSE, 25215 TERRA INDUSTRIAL DRIVE, CHESTERFIELD TWP, MI 48051-2729
15622820         + DMC Water, Dan Chitwood, 3916 Hwy Nn, PO Box 1073, West Bend, WI 53095-8073
15622823         + DME/OHS, 29111 Stephenson Hwy, Madison Heights, MI 48071-2330
15622824         + DMI Corp, Myrna Aguirre, 8630 Boeing Dr., Ste 10-B, El Paso, TX 79925-1256
15622825         + DMS, 1068 ELKTON DRIVE, COLORADO SPRINGS, CO 80907-3538
15622839         + DODD, TROY, 1106 CAREY CIRCLE, LAWRENCEBURG, TN 38464-2974
15622840         + DODD, TROY D, 1106 CAREY CIRCLE, LAWRENCEBURG, TN 38464-2974
15622841         + DODGE, 2301 FEATHERSTONE ROAD, AUBURN HILLS, MI 48326-2808
15622846         + DOERING, JASON, 9090 Linden Road, Swartz Creek, MI 48473-9115
15622859         + DOMBROWSKI, EDWARD, 3178 OLD KAWKAWLIN ROAD, BAY CITY, MI 48706-1524
15622860         + DOMEN, JOHN, 31920 WEST ROAD, NEW BOSTON, MI 48164-9148
15622872         + DONATHAN, TYLER, 2019 HARPER RIDGE RD, MT. STERLING, KY 40353-9077
15622877           DONGGUAN TOPTAI TOOL & DIE CO., LTD., NO 4, KEYUAN SIX RD., DONGGUAN, GUANGDONG 523710 CHINA
15622879         + DONGJIN USA INC, 2010 BIGLER ST, FORT LEE, NJ 07024-7321
15622884         + DONN ROLL INC, 2328 NORTH YARD COURT, FORT WAYNE, IN 46818-8973
15622892           DOPAG MEXICO METERING TECHNO, BALTAZAR BURCIAGA and FERNANDA BARREDA, BLVD. VITO ALESSIO ROBLES
                   #2, SALTILLO 25220 Mexico
15622907         + DOUBLER, HOWARD, 415 TISDELL AVE, WARREN, IL 61087-9734
15622908         + DOUBLER, TROY, 502 SHUMWAY, LENA, IL 61048-9705
15622910         + DOUGLAS CORPORATION, 9650 VALLEY VIEW ROAD, EDEN PRAIRIE, MN 55344-3507
15622912         + DOUGLAS RAW MATERIAL WHSE, 104 East 9th St., Douglas, AZ 85607-2151
15622920         + DOVER, SUZANNE, 168 South Bradley Road, Leoma, TN 38468-5388
15622929         + DOWNS, ALAN, 2733 S CURTIS RD, STOCKTON, IL 61085-9506
15622930         + DOWNS, DEBRA, 501 PEARL, WARREN, IL 61087-9478
15622932         + DQS Inc, 1500 McConnor Parkway Ste 400, Schaumburg, IL 60173-4330
15622937         + DRAIN DOCTOR & PLUMBING, COREY LACY, PO BOX 861, LAWRENCEBURG, TN 38464-0861
15622938         + DRAIN, DAVID, 7560 HERBST ROAD, BRIGHTON, MI 48114-9431
15622939         + DRAKE, JANET, 2203 S. Stone Rd., Fremont, MI 49412-7753
15622952           DRM, LLC, Carolynn Simms, P.O. Box 927, Lawrenceburg, TN 38464-0927
15622954         + DROUILLARD, TIMOTHY, 17940 BIEHL ST., ROSEVILLE, MI 48066-2570
15622955         + DROUSE, ROBERT, 11220 21 Mile Road, Shelby Township, MI 48317-3502
15622958         + DS Scales, Miguel Gomez, 880 W Price Road, Brownsville, TX 78520-8702
15622959           DSM ENGINEERING PLASTICS, 2267 WEST WILL ROAD, EVANSVILLE, IN 47720
15622960           DSM Engineering Plastics, Sara Ellert and Manual Arocha-Gonzalez, 2267 West Will Road, Evansville, IN 47720
15622961         + DSM Engineering Plastics Inc., Attn: Kenneth De Angelis, 45 Waterview Blvd, Parsippany, NJ 07054-7611
15622962         + DSM Neoresins Inc, Kimberley Bouchard, 730 Main St, Wilmington, MA 01887-3366
15622963         + DSM Thermoplastic Elasto, 31 Fuller Street, Leominster, MA 01453-4225
15622965         + DSSI, LLC, Chris Madek and Sonya Terrance, 9300 Shelbyville Road, Suite 910, Louisville, KY 40222-5167
15622964         + DSSI, LLC, 40 Oak Hollow Street, Suite 225, Southfield, MI 48033-7479
15622966         + DSSI, LLC (CAD), 9300 Shelbyville Rd., Suite 402, Louisville, KY 40222-5163
15622967        #+ DST Industries, Inc., 34364 Goddard Road, Romulus, MI 48174-3451
15622968         + DTC Communication, 111 Hight Street, Alexandria, TN 37012-2113
15622971           DTE Energy, PO Box 630795, Cincinnati, OH 45263-0795
15622978           DUDEK & BOCK S DE RL DE CV, BLVD ISIDRO LOPEZ ZERTUCHE, NO. 3490, SALTILLO 25240 MEXICO
15622981         + DUDEK & BOCK SPRING MFG CO, 5100 WEST ROOSEVELT ROAD, CHICAGO, IL 60644-1437
15622986         + DUFRESNE, JAMES R., 1579 E. PARISH ROAD, KAWKAWLIN, MI 48631-9435
15623004         + DUNLAP, BRENDA, 2092 CRESWELL STREET, MILAN, TN 38358-2109
15623006         + DUNN, CARRIE, 402 N. MAYSVILLE ST. APT 7, MT. STERLING, KY 40353-1032
15623007         + DUNN, CATHY, P.O. BOX 1232, MT. STERLING, KY 40353-5232
15623010         + DUNN, ROSEMARY, P O BOX 152, SUMMERTOWN, TN 38483-0152
15623011         + DUNN, ROSEMARY C, P O BOX 152, SUMMERTOWN, TN 38483-0152
15623016         + DUPONT COMPANY, BARLEY MILL PLAZA, BLDG. 23, ROOM 1229C, WILMINGTON, DE 19807
15623021         + DUPONT PENSION TRUST (Capedrift), C/O DUPONT CAPITAL MANAGEMENT, Joseph Maurer and Doug Henderson, ONE
                   RIGHTER PARKWAY SUITE 3200, WILMINGTON, DE 19803-1510
15623052         + DURA AUTOMOTIVE SYSTEMS, LLC, 1855 ROBERTSON RD., MOBERLY, MO 65270-3157
15623025           DURA Auto Body & Glass UK Lt, David Hunter and Mary Sippitts, Par Tameside Drive Unit A, Birmingham B35 7AG United Kingdom
15623036           DURA Automotive CZ k.s., Riegrova 495, Identification #61173151 VAT CZ61173151, Blatna 388 18 Czech Republic
15623037           DURA Automotive CZ k.s., Riegrova 495, Plant Stakonice 61173151 VAT CZ61173151, Blatna 388 18 Czech Republic
15623062         + DURA BUYER LLC, C/O PATRIARCH PARTNERS LLC, Carlos Mercado, ONE LIBERTY PLAZA, 35TH FLOOR, NEW YORK, NY
                   Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 50 of 280
District/off: 0311-1                                      User: SH                                                           Page 49 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
                  10006-1404
15623077     ++++ DURA HANNIBAL NORTH, 1947 INDUSTRIAL VALLEY PARK RD, HANNIBAL MO 63401-6324 address filed with court:, Dura
                  Hannibal North, 2011 Higway 61 South, Hannibal, MO 63401
15623097        + DURA OPERATING, LLC, 1780 POND RUN, AUBURN HILLS, MI 48326-2752
15623113        + DURA-MOBERLY, MISSOURI, 1855 ROBERTSON RD, MOBERLY, MO 65270-3157
15623118        + DURATRONICS GMBH, 1780 POND RUN, AUBURN HILLS, MI 48326-2752
15623121        + DUROCHER, THOMAS, 26230 Woodland Drive, Chesterfield, MI 48051-3085
15623126        + DW SCREW MACHINE PRODUCTS, 5625 SIXTH STREET SW, CEDAR RAPIDS, IA 52404-4811
15623127        + DW Screw Machine Products, Dan McKenzie, 5625 Sixth Street SW, Cedar Rapids, IA 52404-4811
15623128        + DW Screw Machine Products Co., 5625 6th Street SW, Cedar Rapids, IA 52404-4811
15623147        + DYNACAST-ELGIN, 195 CORPORATE DRIVE, ELGIN, IL 60123-9355
15623152        + DYNAPAR CORPORATION, 1675 N DELANY RD, GURNEE, IL 60031-1237
15623155        + DYSON, MARK, 410 S. Simmons St. Lot #28, Stockton, IL 61085-1580
15622365        + Dabrowski, Michael, 5795 Avalon Drive, Pinconning, MI 48650-6418
15622369        + Dadco Inc., 43850 Plymouth Oaks Blvd., Plymouth, MI 48170-2598
15622370        + Daewoo International Corp, Craig Veeser and Min Hyung Kim, 50 Corporate Dr., Auburn Hills, MI 48326-2918
15622371        + Daggerfin, 612 W University Dr., Suite 300, Rochester, MI 48307-1895
15622375        + Dajaco Industries, Inc., 49715 Loena Drive, Chesterfield, MI 48051-2478
15622377        + Dajaco Industries, Inc., MONIQUE WOODS, 49715 LEONA DRIVE, CHESTERFIELD, MI 48051-2478
15622376        + Dajaco Industries, Inc., Kilpatrick & Associates, P.C., 903 N. Opdyke, Ste. C, Auburn Hills, MI 48326-2693
15622378        + Dake, Margaret, 6060 RIVERSIDE DR., JACKSON, MI 49201-9377
15622379        + Dakkota Integrated Systems, Jim Pigg, 12510 Westport Road, Louisville, KY 40245-1853
15622381        + Dakkota Integrated Systems, Samuel Daughtery, 12510 Westport Rd., Louisville, KY 40245-1853
15622380          Dakkota Integrated Systems, Lynnea Hardin and Tyler Watson, 490 Richard Ruston Dr., Tecumseh ON N8N 0A9 Canada
15622382        + Dakota Engineering Inc, Shannon Smoot and Jason Keele, 2851 N Webster Ave, Indianapolis, IN 46219-1012
15622384        + Dale's Processing Center, Lisa Weatherford, 75 Park Street, Trezevant, TN 38258-3526
15622386        + Dallas PDC, 4255 Patriot Drive, Suite 150, Grapevine, TX 76051-2333
15622388        + Dallo, Dahlia, 4574 Northridge Ct, West Bloomfield, MI 48323-1397
15622390        + Dalsin Industries, Inc., Dale Salzl and Mona Ringstead, 9111 Grand Avenue South, Bloomington, MN 55420-3635
15622392        + Damodaran, Naval, 2632 Beacon Hill Dr, Auburn Hills, MI 48326-3722
15622393        + Damodaran, Naval, 2632 Beacon Hill Dr Apt 107, Auburn Hills, MI 48326-3723
15622391        + Damodaran, Naval, 1780 Pond Run, Auburn Hills, MI 48326-2752
15622395        + Dan Jordan Electric, Inc., Daniel Jordan, 51895 Chesterfield Rd., Chesterfield, MI 48051-2063
15622396        + Dana Corp, 3939 Technology Drive, Maumee, OH 43537-9194
15622397        + Dana Corporation, Crossville Dist Center, 900 Industrial Blvd., Crossville, TN 38555-5494
15622398          Danaher Controls, Nancy Smith, PO Box 91809, Chicago, IL 60693-1809
15622400        + Danaher Controls (Thomson), Nancy Smith, 2100 W. Broad St., Elizabethtown, NC 28337-8826
15622401        + Dane Systems, Inc., 7275 Red Arrow Highway, Stevensville, MI 49127-9734
15622402          Danhil de Mexico SA de CV, Joe Trevino and Cindy Garcia Diaz, Tecnologia 110 Parque Industrial, Nuevo Leon 66648 Mexico
15622403        + Daniel Electric Co., 3000 Auburn Road, Auburn Hills, MI 48326-3215
15622404          Daniel Sandoval Ballesteros, Jose Arrese No. 70 y Lauro, Villar Local 107 Col. Modelo, H. Matamoros Tamaulipas 87360 Mexico
15622405        + Daniel T. Dyke, 36 Cherokee Trail, Hannibal, MO 63401-2718
15622406        + Daniel, Beverly, 2970 Buffalo Road, Lawrenceburg, TN 38464-6187
15622407        + Daniel, Cynthia, 14 Good Hope Road - Unit B1, Lawrenceburg, TN 38464-7492
15622412        + Daniel, Terry, 882 RABBIT TRAIL ROAD, FIVE POINTS, TN 38457-5030
15622413          Daniel, Valentina Perez, FERNANDO MONTES DE OCA NUM 145, Matamoros Tamaulipas 87449 Mexico
15622422        + Danly IEM, 255 Industrial Parkway, Ithaca, MI 48847-9476
15622423        + Dano, Nahel, 29048 Van Laan Blvd, Warren, MI 48092-2229
15622424        + Dapra Marking Systems, Shane Anderson, 66 Granby Street, Bloomfield, CT 06002-3512
15622428        + Dasari, Naveen, 3048 woodbridge Dr SE, Kentwood, MI 49512-5642
15622429        + Dasari, Naveen, 3048 woodbridge Dr SE Apt #303, Kentwood, MI 49512-1970
15622433        + Dassault Systemes Americas, John Brown, 175 Wyman St, Waltham, MA 02451-1223
15622435        + Dassault Systemes Americas Corp., Attn: Matthew L. Vittiglio, 175 Wyman Street, Waltham, MA 02451-1223
15622434        + Dassault Systemes Americas Corp., Attn: Accounts Receivable, 175 Wyman Street, Waltham, MA 02451-1223
15622436        + Dassault Systemes Enovia Cor, Jeanne Ducheneau, 900 Chelmsford Street, Tower 2, 5th Floor, Lowell, MA 01851-8100
15622437        + Dassault Systemes Services, Grace Zaccheo and Joanne Sierant, LLC., 10715 David Taylor Dr., Charlotte, NC 28262-1283
15622438        + Dassault Systemes Simulia Co, 21680 Haggerty Rd., Suite 103, Northville, MI 48167-8994
15622444        + DataDirect Technologies, Robert Allison, 14 Oak Park, Bedford, MA 01730-1414
15622445        + Dataforth Corporation, Denise Henderson and Jacque Antar, 3331 E. Hemisphere Loop, Tucson, AZ 85706-5011
15622446          Datanet Quality Systems, Brad Armstrong, 29200 Northwestern Hwy, Ste 350, Southfield, MI 48034-1075
15622447        + Datapaq, Inc., Renee Turcotte, 187 Ballardvale Street, Suite A210, Wilmington, MA 01887-1062
15622451        + Dataspeed Inc., Paul Fleck, 5800 Crooks Rd. 2nd Floor, Troy, MI 48098-2830
15622450        + Dataspeed Inc., Gregory Fleck, 2736 Research Dr., Rochester Hills, MI 48309-3574
                    Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 51 of 280
District/off: 0311-1                                        User: SH                                                             Page 50 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15622453        +   Datec Industries, 319 Pokagon Trail, Angola, IN 46703-9357
15622454        +   Datzko, Trevor, 1690 Deep River Rd., Sterling, MI 48659-9635
15622457        +   Davalor Mold Corp., John Wnuk, 46480 Contenental Drive, Chesterfield, MI 48047-5206
15622459        +   David Barber Builder, 1674 Geres South, Gaylord, MI 49735-9691
15622460            David M Osborne Inc, David Osborne, 16726 Comstock, Livonia, MI 48154-1608
15622465            Davila, Carlos Gracia, C. Nicolas Guerra #56, Matamoros Tamaulipas 87399 Mexico
15622467            Davis Inotek Instruments LLC, Natalie, PO Box 634542, Cincinnati, OH 45263-4542
15622469        +   Davis Tooling LLC, Don Davis and Mary Adams, 821 Tucker Court, Winder, GA 30680-8366
15622470        +   Davis, Amanda, 83 Tingle Trapp Rd, Lawrenceburg, TN 38464-6007
15622478        +   Davis, Heather, 20829 Universal, Eastpointe, MI 48021-2929
15622479        +   Davis, James, 14576 Stephens, Warren, MI 48089-2241
15622482        +   Davis, Michael, 20829 Universal Ave, Eastpointe, MI 48021-2929
15622486        +   Davis, Nicholas, 414 W. Pine, Fremont, MI 49412-1536
15622488        +   Davis, Pamela, 1019 Maple Avenue, Lawrenceburg, TN 38464-2563
15622490        +   Davis, Richard, 31812 TALL PINES COURT, ROSEVILLE, MI 48066-6106
15622494        +   Davis, Stephanie, 2294 W. 15 Mile Rd., Bitely, MI 49309-9653
15622499        +   Davis, Timothy, 3703 Nancy Green Ridge Road, Pulaski, TN 38478-7851
15622502        +   Davis-Standard, LLC, Jim Peterson, 1 Extrusion Dr., Pawcatuck, CT 06379-2313
15622503        +   Davison RD, 4420 DAVISON, Burton, MI 48509-1410
15622505        +   Dawkins, Angela, 5679 Patterson Dr., Troy, MI 48085-3903
15622506        +   Dawkins, Jamal, 13544 Sorrento, Detroit, MI 48227-3926
15622508        +   Day Glo Color Corp., Debbie, PO Box 5719-N, Cleveland, OH 44193-0001
15622510        +   Dayco Sales, Inc., Erika Diaz, PO Box 6370, Brownsville, TX 78523-6370
15622511            Daytimers of Canada, PO Box 7859, Toronto ON M5W 2R2 Canada
15622512        +   Dayton Die Cushions, Aleksandra Spiess and Celina Pedersen, 6330 Industrial Dr., Eden Prairie, MN 55346-1713
15622513        +   Dayton Polymeric Products, 3337 N Dixie Drive, Dayton, OH 45414-5645
15622515        +   Dayton Steel, 1 Southern Industrial Blvd, Rome, GA 30165-1800
15622517        +   Daytronic Corporation, 2211 Arbor Blvd, Dayton, OH 45439-1521
15622523            De Dios Arias, Ysaac, NUEVA GENERACION #108, Matamoros Tamaulipas 87477 Mexico
15622524            De La Cruz Bautista, Irene, DIAGONAL LA AMISTAD 26, Matamoros Tamaulipas 87477 Mexico
15622525            De La Cruz Gomez, Alvino, HERNAN CORTEZ NUM 128, Matamoros Tamaulipas 87344 Mexico
15622526            De La Cruz Martinez, Magdalena, ADOLFO RUIZ CORTINEZ NUM. 43, Matamoros Tamaulipas 87458 Mexico
15622527            De La Cruz Mateos, Jose, GUADALUPE VICTORIA NUM 196, Matamoros Tamaulipas 87499 Mexico
15622528            De La Cruz, Cecilio Hern ndez, FCO.Y MADERO #208, Matamoros Tamaulipas 87370 Mexico
15622529            De La Cruz, Fermin Hern ndez, 20 DE NOVIEMBRE NUM 117, Matamoros Tamaulipas 87493 Mexico
15622531            De La Cruz, Gerardo Martinez, VICENTE GUERRERO NUM 4, Matamoros Tamaulipas 87469 Mexico
15622532            De La Cruz, Isidro Osorio, PINO SUAREZ NUM 111, Matamoros Tamaulipas 87497 Mexico
15622534            De La Cruz, Yesenia M ndez, SANTA LUCIA NUM 71, Matamoros Tamaulipas 87453 Mexico
15622535            De La Garza Murillo, Roberto, LEANDRO VALLE 69, Matamoros Tamaulipas 87360 Mexico
15622536            De La Rosa, Diana Hern ndez, SIERRA DE LA PALMA NUM 53, Matamoros Tamaulipas 87497 Mexico
15622537            De La Rosa, Edgar Ramos, CALLE CEDROS NUM 34, Matamoros Tamaulipas 87496 Mexico
15622538            De La Sota, Carlos Reynoso, SALAMANCA NUM 76, Matamoros Tamaulipas 87347 Mexico
15622539            De La Sota, Maria Aguilar, MANTE 503, Matamoros Tamaulipas 87400 Mexico
15622540            De La Torre Flores, Pedro De, TIBET 59, Matamoros Tamaulipas 87497 Mexico
15622542            De Le n, Olga Garcia, ARANJUEZ NUM 168, Matamoros Tamaulipas 87390 Mexico
15622543            De Le n, Silvia Salinas, ALAMO NUM 47, Matamoros Tamaulipas 87499 Mexico
15622545            De Luna, Nancy Rodr guez, PRIVADA 2 NUM 4, Matamoros Tamaulipas 87440 Mexico
15622546            De Santiago, Nestor Guzm n, IZTACIHUATL NUM 98, Matamoros Tamaulipas 87497 Mexico
15622530            De la Cruz, Gerardo Cruz, Pakistan Num. 17, Fracc. Vista del Sol 87490 MX
15622533            De la Cruz, Israel Arrona, San Patricio N m. 91, Matamoros Tamaulipas 87398 Mexico
15622548        +   De-Sta-Co Automation, 482 Pepper Street, Monroe, CT 06468-2673
15622550        +   DeAcero SA de CV, MARIO CASRANO and Lorenzo Zamarron, 8411 Irvington Blvd, Houston, TX 77022-3449
15622579        +   DeKalb Metal Finishing Inc, Dave Houser, PO Box 70, Auburn, IN 46706-0070
15622665        +   DePriest Tool & Die Co, Inc, Dennis DePriest, 1590 Norris Robinson Loop, Atwood, TN 38220-5434
15622708        +   DeVincent Auto Consulting LL, E DEVINCENT, 24514 Terra Del Mar Drive, Novi, MI 48374-2532
15622551            Dean Boiler, Inc., 1824 Three Mile Rd., N.W., Grand Rapids, MI 49544-1446
15622553        +   Deane Systems, LLC, Gary Ginther, PO Box 960, 402 Huron, Grayling, MI 49738-1933
15622554        +   Dearborn Group Inc, Tonya Kowaleski and Pam Corey, 33604 W Eight Mile Road, Farminton Hills, MI 48335-5202
15622555        +   Debellefeuille, Kayla, 7750 KIRKWOOD DR, NEWPORT, MI 48166-8920
15622556        +   Deblock, Vickie, 691 S BINGHAM, WHITE CLOUD, MI 49349-9726
15622560        +   Decker Manufacturing, Joe Stefaniuk, 703 N Clark St., Albion, MI 49224-1456
15622562        +   Decker, Steven, 409 College, Lawrenceburg, TN 38464-3726
15622563        +   Deco Tool Supply Company, 415 W 76th Street, Davenport, IA 52806-1322
                   Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 52 of 280
District/off: 0311-1                                       User: SH                                                            Page 51 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15622565        + Decor Products, Customer Service, PO Box 320, 1201 Decor Drive, Wausaukee, WI 54177-9629
15622567        + Deerfield Design & MFG, Jorell Linton, 820 Duell Road, Traverse City, MI 49686-4801
15622569          Defiance Testing & Eng. Serv, 23360 Network Place, Chicago, IL 60673-1233
15622571        + Degele Manufacturing, Inc., Mary Louise Degele, 25700 D'Hondt Court, Chesterfield Twp., MI 48051-2600
15622580          Del Angel Estrada, Ricardo, BAHIA DE SAN SEBASTIAN # 263, Matamoros Tamaulipas 87313 Mexico
15622581          Del Angel Islas, Abraham, ANTONIO I VILLARREAL NUM 4, Matamoros Tamaulipas 87440 Mexico
15622582          Del Angel Moncayo, Antonio, CEDRO NUM 26, Matamoros Tamaulipas 87453 Mexico
15622583          Del Angel Perez, Cruz, MIGUEL HIDALGO NUM 166, Matamoros Tamaulipas 87493 Mexico
15622584          Del Angel Ram rez, Jose, CARDENAL NUM 95, Matamoros Tamaulipas 87477 Mexico
15622586          Del Angel, Eduardo Garcia, DE LA REFORMA NUM 81, Matamoros Tamaulipas 87496 Mexico
15622587          Del Angel, Pablo Peque o, SAUCES 29, Matamoros Tamaulipas 87448 Mexico
15622588          Del Angel, Roberto Perez, SOTO LA MARINA NUM 31, Matamoros Tamaulipas 87430 Mexico
15622589          Del Angel, Saul Melo, AGAPITO GONZALEZ CAVAZOS NUM 21, Matamoros Tamaulipas 87440 Mexico
15622590          Del Angel, Victor Melo, AGAPITO GONZALEZ CAVAZO NUM 21, Matamoros Tamaulipas 87440 Mexico
15622591          Del Fierro, Rodolfo Gonzalez, Canales Num 217, Matamoros Tamaulipas 87410 Mexico
15622592        + Del Rio Solutions LLC, Mary Del Rio, 608 S Fairview, Lansing, MI 48912-2920
15622593          Del Rio, Juan Sanchez, FIDENCIO TREJO NUM 16, Matamoros Tamaulipas 87447 Mexico
15622596          Del Valle, Xochitl Pichardo, MANITOBA 48, Matamoros Tamaulipas 87493 Mexico
15622597        + Delaco Steel, Vasko Naunovski, 8111 Tireman Avenue, Dearborn, MI 48126-1200
15622598        + Delaco Steel/Ford Resale, Vasko Naunovski, 8111 Tireman Avenue, Dearborn, MI 48126-1789
15622599        + Delacruz, Crystal, 166 E. 96th St., Newaygo, MI 49337-8816
15622601        + Delamater, Douglas, 103 S. GREENVILLE ROAD, GREENVILLE, MI 48838-9511
15622602        + Delchem, Inc, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15622604        + Delchem, Inc., C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15622606        + Delfingen US, Inc., Kelly Sermo, 840 W. Long Lake Rd, Suite 120, Troy, MI 48098-6357
15622607          Delgadillo, Juan Esquivel, PEDRO GARZA SALDA A NUM 113, Matamoros Tamaulipas 87455 Mexico
15622608          Delgado, Abel Garcia, NACIONES UNIDAS NUM 118, Matamoros Tamaulipas 87470 Mexico
15622609          Delgado, Ma Mata, LAZARO CARDENAS 74, Matamoros Tamaulipas 87440 Mexico
15622610          Delgado, Nohem Robledo, Manuel Avila Camacho Num 38, Matamoros Tamaulipas 87470 Mexico
15622611          Delgado, Victor D vila, Calle Laguna Salada #100, Matamoros Tamaulipas 87350 Mexico
15622615          Dell Marketing L.P., Nicholas Clark, c/o Dell USA, PO Box 643561, Pittsburg, PA 15264-3561
15622617          Dell Marking Systems, 721 Wanda, Ferndale, MI 48220
15622618          Dell USA LP, Amy Mayfield, Dept Ch14012, PO Box 371964, Palatine, IL 60055-4012
15622619          Deloitte & Touche, 5140 Young Street, Suite 1700, Toronto ON M2N 6L7 Canada
15622620          Deloitte LLP, 150 Midsummer Blvd., Buckinghamshire MK9-1FD United Kingdom
15622627          Delta Fluid Air Inc., 160 Saunders Road, Unit 2, Barrie ON L4N 9A4 Canada
15622628        + Delta Manufacturing Company, 8717 West 84Th St, Tulsa, OK 74131-3608
15622629        + Delta Materials Handling, 1480 Highland North, Jackson, TN 38301
15622630        + Delta Staffing LLC, Alicia Loewen, 5730 Bella Rosa Blvd. Suite, Clarkston, MI 48348-4774
15622631        + Deluca, Christopher, 29501 Van Laan Drive, Warren, MI 48092-2234
15622633        + Demag Plastics Group, 11792 Alameda Drive, Strongsville, OH 44149-3011
15622636        + Demars, Mathew, 8643 New Haven Way, Canton, MI 48187-8214
15622638          Demetrio, Javier Espinoza, PINO NUM 55, Matamoros Tamaulipas 87380 Mexico
15622640          Dengensha America Corp, 7647 First Place Drive, B4, Bedford, OH 44146
15622642        + Denman, Lawrence, 511 E HUNT ST, ADRIAN, MI 49221-2233
15622643        + Dennen Steel Co, Peter Dennen and Deb Zachary, 3033 Fruitridge NW, PO Box 3200, Grand Rapids, MI 49501-3200
15622645        + Dennis, Ken, 905 N Rubey St, Macon, MO 63552-2056
15622650        + Denso International America, Jordan Levine, 24777 Denso Dr, Southfield, MI 48033-5244
15622651        + Denton, Joseph, 211 W 6th St, Monroe, MI 48161-2348
15715023        + Department of Labor, Division of Unemployment Insurance, P.O. Box 9953, Wilmington, DE 19809-0953
15622658          Dependable Marking Sys Ltd, Marty Frenette, 585 Wentworth Street (East) Unit 42, Oshawa ON L1H 3V8 Canada
15622662        + Depodesta, Jennifer, 4503 THORNCROFT AVENUE, ROYAL OAK, MI 48073-4913
15622663        + Depor Industries, Inc., Brian Smith and Linda Mason, 1022 Fred White Blvd., Portland, TN 37148-8368
15622664        + Depotter, Michael, 6045 BIRCHCREST LANE, COMMERCE, MI 48382-4897
15622666        + Deputy Electronics, 11172 E. US Hwy 50, Seymour, IN 47274-7553
15622667        + Derby Cellular Products, Inc, Donna Baker and Marylynn Frosceno, 150 Roosevelt Drive, PO Box 277, Derby, CT 06418-0277
15622669        + Derksen, Rowen, PO Box 74, Chapel Hill, TN 37034-0074
15622675          Desert Engineering, 3162 E. 46th Street, Tucson, AZ 85713-5213
15622676        + Design Mill, Inc., Mike Spillane and Christine Bilgri, 115 N. Main Street, PO Box 453, Elizabeth, IL 61028-0453
15622677        + Designetics, 3315-E Centennial Road, Sylvania, OH 43560-9419
15622678        + Designetics, Inc., 1624 SOUTH EBER ROAD, HOLLAND, OH 43528-9776
15622680        + Desmone, Marie, 3941 Peppermill Road, Attica, MI 48412-9742
15622681        + Desot, James, 8884 Field Rd, Algonac, MI 48001-3800
                    Case 19-12378-KBO                 Doc 1281          Filed 01/01/21           Page 53 of 280
District/off: 0311-1                                      User: SH                                                          Page 52 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                              Total Noticed: 13039
15622687         + Desu, Sai Santosh Kumar, 45700 Spring Lane Apt 208, Shelby Township, MI 48317-4848
15622689           Detroit Die Cutting Co., PO Box 700, Sault Ste. Marie, MI 49783-0700
15622690         + Detroit Die Cutting Company, Barry Long and Tom Nast, 25925 Commerce Drive, Madison Heights, MI 48071-4127
15622691         + Detroit Engineered Products, SRI Bramadesam, Inc, 560 Kirts Blvd, Ste 103, Troy, MI 48084-4141
15622692         + Detroit Heading, LLC, Paula Hutton, 6421 Lynch Rd., Detroit, MI 48234-4140
15622693           Detroit Lions, Department 277201, PO Box 550000, Detroit, MI 48255-2772
15622694         + Detroit Manufacturing System, 12701 Southfield Fwy Ste A, Detroit, MI 48223-3599
15622695         + Detroit Mfg Systems LLC, Gateway Industrial Center, Bldg A, 12701 Southfield Rd, Detroit, MI 48223-3599
15622696         + Detroit Tubular Rivet, Marcie, 1213 Grove St., Wyandotte, MI 48192-7045
15622699         + Deuel, Jessica, 9448 Willow, Willis, MI 48191-9785
15622700         + Deuel, Melinda, 9448 WILLOW RD, WILLIS, MI 48191-9785
15622704           Deutsche Bank Mexico, S.A., MIGUEL HIDALGO, PEDREGAL 24 LOMASVIRREYES MOLINO DEL REY, MEXICO CITY 11040
                   MX
15622703           Deutsche Bank Mexico, S.A., Deutsche Bank AG, Pedregal 24 Colonia Molino Rey Piso 20, Mexico City 11040 Mexico
15622709         + Devine, Richelle, 1794 N. 100th Ave, Hart, MI 49420-8833
15622713         + Dewberry, Todd, 965 State Line Rd., Five Points, TN 38457-5046
15622717         + Dewitt Barrels, 1125 Comstock St., Marne, MI 49435-8752
15622718         + Dewitt, Gary, 110 N HARBOR, GRAND HAVEN, MI 49417-1252
15622719         + Dexon Computer, Brian Usgaard, 9201 E Bloomington Frwy, Suite BB, Minneapolis, MN 55420-3472
15622720         + Dextar World Trade LLC, Alain Malas, 3 Tennis Court, Hamilton, NJ 08619-1008
15622728         + Diagnostic Services Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15622729         + Diagnostic Services Inc., c/o Bankruptcy Claims Admin Services LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15622727         + Diagnostic Services Inc., 13300 Highway 104 North, Lexington, TN 38351-3812
15622730           Diagnostico y Soluciones SA, Javier Alejandro Cabrera Adriana Nery, Manuela Pedraza 3050, #8 Ciudad Autonoma, Buenos Aires
                   C1429CCV Argentina
15622732         + Diamond Ground Products Inc, 2550 Azurite Circle, Newbury Park, CA 91320-1201
15622733        #+ Diamond Tool & Abrasive, 39 W 207 Highland Ave., Elgin, IL 60124-4209
15622737         + Diamond Vogel Paints, 25 E Business loop 70, Colombia, MO 65203-3960
15622738           Diaz, Carlos Vazquez, SANTA ANA 19, Matamoros Tamaulipas 87453 Mexico
15622739           Diaz, Elvira Sotelo, TORRE CD DE MEXICO NUM 126, Matamoros Tamaulipas 87455 Mexico
15622744         + Dickerson Tool & Engineering, Jack Dickerson (AD 9), 1020 Mitchell Ave., Chillicothe, MO 64601-3722
15622746         + Dickey, Laura, 1613 MOLLIE ST, YPSILANTI, MI 48198-6597
15622747         + Dickey, Robert, 5 CRAWFISH ROAD, LAWRENCEBURG, TN 38464-6109
15622748         + Dickinson Wright PLLC, 2600 W Big Beaver, Ste 300, Troy, MI 48084-3312
15622749         + Dickinson Wright PLLC, Doron Yitzchaki, 350 S. Main Street, Suite 300, Ann Arbor, MI 48104-2131
15622752           Dickten Masch Plastics, Plant 2 N44 W33341, Watertown Plank Rd, WI 53058
15622755           Die Makers, Melody, 801 Second Streeet, Monroe City, MO 63456
15622756         + Die Makers Inc, 373 Hwy 35, Hazel Green, WI 53811-9377
15622757           Die Mold & Automation, Paul Martin and Debbie Domigan, Components Inc, Dearborn, MI 48126
15622758           Die Tech Services, Inc., Pam Parker, 2457 Waldorf Ct. NW, Walker, MI 49544-1472
15622759           Die-Mond Machine & Tool, 341 Lorne Ave E, Stratford ON N5A-6S4 Canada
15622765         + DiePro, Inc., 941 HIGHWAY 431, MARTIN, TN 38237-5280
15622764         + Diemasters Manufacturing Inc, Brandy Curtis, 2100 Touhy Avenue, Elk Grove Village, IL 60007-5325
15622766           Dieter Wiegelmann GmbH, Frank Leismann, Von-L, ninck-Stra_e 22, Olsberg 59939 Germany
15622769         + Digi-Key Corporation, Purchasing, 701 Brooks Ave South, Theif River Falls, MN 56701-2757
15622770         + DigiCert, Inc, Support and Account Receivable, 2801 N Thanksgiving Way, Suite 500, Lehi, UT 84043-5803
15622772         + Dildine, Darren, 1454 Cussewago, Fenton, MI 48430-1142
15622774           Dillard, Samantha, 7239 Theut Ave, Warren, MI 48091-2026
15622775           Dimas, Blas Segura, MARIANO MATAMOROS 160, Matamoros Tamaulipas 87449 Mexico
15622776         + DimcoGray Corporation, Pam Ruwe and Allen Mccray, 900 Dimco Way, Centerville, OH 45458-2710
15622777         + Dimech, Raymond, 1560 Ludean Dr., Highland, MI 48356-1749
15622779         + Dimensional Control Systems, Donald Jasurda and Cheryl Wells, 580 Kirts Blvd, Suite 309, Troy, MI 48084-4138
15622780           Dimplex Thermal Solutions, Christopher Corrion, 2625 Emerald Drive, Kalamazoo, MI 49001-4542
15622784           Discover Communications Inc., Accounts Receivable, 30 Victoria Crescent, Brampton ON L6T 1E4 Canada
15622786           Disenos Y Proyectos Indust, Gerardo Rosas Prada, Gerp SA DE CV, Mexico
15622787           Disenos Y Proyectos Indust, Gerardo Rosas Prada, Gerp SA DE CV, Mexico Mexico
15622785           Disenos Y Proyectos Indust, Carretera Isla Menor Kilometro 1, Dos Hermanas 41700 Spain
15622792         + Distinctive Machine Corp., Jeff Tait and Sheryl Loveland, 300 Byrne Industrial Drive, Rockford, MI 49341-1423
15622795           Dite Giraud, Helene D az Thomas, OSA MENOR NUM 15, Matamoros Tamaulipas 87458 Mexico
15622799         + Diverse Engineering Service, John R Thompson, 12740 W Warren Avenue, Suite 102 PMB 120, Dearborn, MI 48126-4530
15622800         + Diverse Fabrication, LLC, Tommy Staggs and Anita McDow, 110 E. Commerce St., Loretto, TN 38469-2300
15622801         + Diversified Coatings, Wallace Welter and Landi Haney, 309 Echelon Rd, Greenville, SC 29605-5234
15622802           Diversified Engineering Srv, John R. Thompson, PO Box 530431, Ste. 114, Livonia, MI 48153-0431
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 54 of 280
District/off: 0311-1                                       User: SH                                                           Page 53 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15622803        +   Diversified Engr & Plastics, Lynann Sell and Marianne Woodward, 1801 Wildwood Avenue, Jackson, MI 49202-4044
15622804        +   Diversified Machine Systems, Emily Bollar, 1068 Elkton Drive, Colorado Springs, CO 80907-3538
15622805        +   Diversified Packing, Maureen casey, 2101 Innebelt Bus Center Dr., St. Louis, MO 63114-5721
15622806        +   Dixie Industrial Finishing, Jim Jones, 4925 S. Royal Atlanta Drive, Tucker, GA 30084-3006
15622807            Dixie Materials Handling Inc, 2151 Denton Avenue, PO Box 807, Cookeville, TN 38503-0807
15622809        +   Dixie Tool Co, Marie, 275 Kings Highway, Suite 102, Brownsville, TX 78521-4222
15622810        +   Dixie Vacuum Center, James E. Flatt, 319 Geri Street, Lawrenceburg, TN 38464-2361
15622811            Dixon Automatic Tool, Inc., 2300 Twenty Third Ave., Rockford, IL 61104
15622812        +   Dixon, Dana, 2445 Shawnette Road, Collinwood, TN 38450-4883
15622822        +   Dme Div Of Vsi Corporation, PO Box 64155, Detroit, MI 48264-0001
15622826            Do Not Use, c/o Loera Customs Brokerage, 5845 East 14th Street, Brownsville, TX 78521
15622828        +   Doall Mountain States Co., 1558 N. Topping st., Kansas City, MO 64120-1222
15622829            Dobco Equipment Ltd., PO Box 203, Mississauga ON L4T 3B8 Canada
15622830        +   Dober Chemical Inc, Rosie, 14461 S Waverly, Midlothian, IL 60445-2939
15622833        +   Dobrzelewski, Mark, 3292 East Shady Ridge Lane, Midland, MI 48642-7295
15622834        +   Dobschensky, Adam, 1310 Wallen Street, Midland, MI 48642-6149
15622836        +   Doctors Center Health Serv., 9857-4 St. Augustine Rd, Jacksonville, FL 32257-8821
15622837        +   Document Solutions Inc., 414 Union Street, Suite 1210, Nashville, TN 37219-1771
15622843        +   Dodson, Aaron, 227 W. Benton Ave., Stockton, IL 61085-1313
15622847            Doerr GmbH, Manuela Doerr and Thomas Schaefer, Tannenweg 16a, St. Augustin 53757 Germany
15622848        +   Doerr Plating, Jim Doerr, 2408 N. Lefingwell Ave., St. Louis, MO 63106-1916
15622849            Dofasco Tubular Products, 14 Hiltby Ave, Brampton ON L6X 2M3 Canada
15622851        +   Dolezal, Milan, 1700 N. Fairview Lane, Rochester Hills, MI 48306-4020
15622853            Dom nguez, Artemio Azueta, GUADALUPE VICTORIA NUM 192, Matamoros Tamaulipas 87449 Mexico
15622854            Dom nguez, Edith Castillo, CONSTITUCION 1917 223, Matamoros Tamaulipas 87497 Mexico
15622855            Dom nguez, Irving Cruz, CALLEJON 6 38, Matamoros Tamaulipas 87450 Mexico
15622856            Dom nguez, Jose Perez, LEON GUZMAN NUM 122, Matamoros Tamaulipas 87390 Mexico
15622857            Dom nguez, Mayra Villasana, 6 de Marzo Num 192, Matamoros Tamaulipas 87477 Mexico
15622858        +   Dombrowski, Anthony, 6547 Blackhawk Lane, Twin Lake, MI 49457-8531
15622861        +   Dominant OPTO Tech NA Inc, Dustin Kooyers and Don Wendel, PO BOX 184, Lebanon, NJ 08833-0184
15622862            Dominguez, Aaron Ginez, MATIAS LONGORIA NUM 13, Matamoros Tamaulipas 87496 Mexico
15622864            Dominion Power Press, 2390 Industrial Street, Burlington ON L7P 1A5 Canada
15622865            Dominion Spring, 240 Courtneypark Dr. E., Mississauga ON L5T 2S5 Canada
15622866        +   Domino Amjet, Inc., Customer Service and Mark Meltzer, 1290 Lakeside Dr., Gurnee, IL 60031-2400
15622867        +   Don Blackburn & Co., 13335 Farmington Rd., Livonia, MI 48150-4204
15622868        +   Don Rice Communications, 1840 Park Avenue, Orange Park, FL 32073-4913
15622869        +   Donald, Lavon, 8655 Dodge, Warren, MI 48089-2403
15622870        +   Donaldson Company, Inc, PO Box 1299, Minneaplois, MN 55440-1299
15622871        +   Donaldson's Ace Hardware, 103 Basket Factory Road, Butler, IN 46721-1350
15622873            Dong Guan Sincere Tool Co Lt, Mr Malex Zhu, Da Li Industrial Zone Qing Xi Town, Guang Dong 523648 China
15622874            Dongguan Mission Gauge&Fixtu, Cindy Chan, Yuning Industrial Park Hengil Town, Dongguan City 523461 China
15622875            Dongguan Rocky Tool & Die Co, Vivia Wei, No.2 Xingye 1st Street Tuqiao Village, Dongguan City 523660 China
15622876            Dongguan TopTai Tool & Die, Lucinda, Co., Ltd. No 4, Keyuan Six Rd., Guangdong 523710 China
15622878            Dongguan Vision Tool & Mould, Vincent Tan and Vincent Tan, Co. Ltd. Hengli Town, Dongguan City 523475 China
15622880        +   Dongmo Nzangue, Jordan, 1760 Broadway Street, Ann Arbor, MI 48105-3350
15622881        +   Dongyang America, Inc., Monie West, 6993 19 Mile Road, Sterling Heights, MI 48314-3209
15622882            Donjuan, Gloria Torres, GARDENIA NUM 32, Matamoros Tamaulipas 87348 Mexico
15622883            Donjuan, Juan Z iga, NOGALES NUM 15, Matamoros Tamaulipas 87448 Mexico
15622885        +   Donn Roll Inc, Brad Banister, 2328 North Yard Court, Fort Wayne, IN 46818-8973
15622886        +   Donn Roll Inc., C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15622891        +   Doors And More Inc, 7001 State Street, Quincy, IL 62305-0477
15622894        +   Doral Steel Inc., Mike Crooks, 1500 Coining Dr., Toledo, OH 43612-2905
15622893            Doral Steel deMexico SdeRLde, Emilio Hernandez and Eugenia GFernandez, Carretera Miguel Aleman, Apodaca 66600 Mexico
15622896        +   Dorman Products Inc., Rachel Bedford and Michelle Strauss, 3400 East Walnut Street, Colmar, PA 18915-9768
15622898        +   Dorner MFG Corp., PO Box 20, 975 Cottonwood Ave, Hartland, WI 53029-2461
15622899        +   Dorner Works, Ltd., Jeffrey Dorner, 3445 Lake Eastbrook Blvd. SE, Grand Rapids, MI 49546-5935
15622902        +   Dorsey Fabricationg, Tim Dorsey, 202 E. Bridge Street, Brownstown, IN 47220-1551
15622904            Dortec Industries, Rhonda Lobracio and Tracey Beggs, 3066 Line 8 RR#2, Bradford ON L3Z 2A5 Canada
15622905        +   Doshi, Deep, 1780 Pond Run, Auburn Hills, MI 48326-2752
15622906        +   Doss Brothers Inc, Barry Doss, Superior Asphalt, 403 Oak St, Lawrenceburg, TN 38464-2052
15622909        +   Doug Brown Pkg Products Inc, Debbie Hunt and Kim Crum, 4223 Edgeland, Royal Oak, MI 48073-2214
15622911        +   Douglas Corporation, Robyn Godbey and Mary J Johnson, 9650 Valley View Road, Eden Prairie, MN 55344-3507
15622914        +   Douglas, Shanece, 15 Leanee Lane, Pontiac, MI 48340-1651
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21          Page 55 of 280
District/off: 0311-1                                       User: SH                                                          Page 54 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                              Total Noticed: 13039
15622916        +   Dove Equipment, 723 Sabrina Dr, East Peoria, IL 61611-3578
15622918        +   Doveport Systems, LLC, 2401 20th Street, Port Huron, MI 48060-6406
15622921        +   Dow Automotive, 1250 Harmon Road, Auburn Hills, MI 48326-1550
15622922        +   Dow Chemical Company, Elaine Johnson, 7719 Collection Center Drive, Chicago, IL 60693-0077
15622923        +   Dow, John, 200 S WARD ST., STOCKTON, IL 61085-1547
15622927        +   Downey, Dylan, 33815 Mahogany Street, Macon, MO 63552-5005
15622926        +   Downey, Dylan, 30532 State Hwy T, Excello, MO 65247-2218
15622928        +   Downey, Teresa, 5229 W MICHIGAN AVE LOT 306, YPSILANTI, MI 48197-9167
15622931        +   Doyle Manufacturing, Inc., Myron Miller and Marilyn Miller, 16630 County Road 10, Bristol, IN 46507-9573
15622940        +   Drake, Shaun, 19666 Ryan, Detroit, MI 48234-1924
15622942        +   Drawn Metal Products, Diane Wall, 6143 W. Howard Street, Niles, IL 60714-3401
15622943            Dream Hill Co.,Ltd, Hyeong-Seok Kim and Hyeong-Seok Kim, #301, Hyosungplaza, 538-1, Bucheon-City, Kyoungki-Do 420-030 South
                    Korea
15622944        +   Drenth Brothers, Inc., Jerroll Drenth, 9448 Six-Mile Lake Road, Ellsworth, MI 49729-9764
15622945        +   Drew, Laura, 107 RENEE LN., WALLINGFORD, KY 41093-8878
15622946        +   Drexel Supply Inc., Christy, 612 State Avenue, Kansas City, KS 66101-2404
15622947        +   Dri-Air Industries, Inc, 16 Thompson Road, PO Box 1020, East Windsor, CT 06088-1020
15622948        +   Drill Masters-Eldorado Tool,, 336 Boston Post Road, Milford, CT 06460-2559
15622949        +   Drive Automotive Industries, Pellar Ray A/P, 120 Moon Acres Road, Piedmont, SC 29673-8693
15622950        +   Drive-Lok Inc., 1140 Park Ave, Sycamore, IL 60178-2999
15622951        +   Driver, Richard, 1540 S Wellsville, Palmyra, MI 49268-9724
15622953        +   Drossbach LLC, Rachael Baler and Michelle Leemaster, 1500 Commerce Dr., Stow, OH 44224-1712
15622991            DuMor Water Specialists, Bill Certain, 4405 Wyland Drive, Elkhart, IN 46516-9501
15622972            Duarte, Jes s Salazar, CALLE EMILIANO ZAPATA NUM 212, Matamoros Tamaulipas 87390 Mexico
15622974        +   Dubois, 255 E 5th Street, Cincinnati, OH 45202-4700
15622975        +   Dubois Chemicals, Jan Elstun, 3630 East Kemper Road, Sharonville, OH 45241-2011
15622976        +   Dubuque Fire Equipment, Sales, 420 Garfield Ave, PO Box 595, Dubuque, IA 52004-0595
15622977            Dubuque Stamping & Mfg., Inc, 32nd & Jackson, PO Box 798, Dubuque, IA 52004-0798
15622980            Dudek & Bock S de RL de CV, Selene Solis Abraham, Blvd Isidro Lopez Zertuche Col. LaSalle, Saltillo 25240 Mexico
15622979            Dudek & Bock S de RL de CV, Gloria Lucio Sanchez, Blvd Isidro Lopez Zertuche Col. LaSalle, Saltillo 25240 Mexico
15622982        +   Dudek & Bock Spring Mfg Co, Karen Pacana, 5100 West Roosevelt Road, Chicago, IL 60644-1437
15622983        +   Dudey, Carl, 2750 Bladwin Rd, Lapeer, MI 48446-9769
15622984        +   Duff, William, 320 BARNARD AVE., MT. STERLING, KY 40353-1565
15622985            Duffy Tool & Stamping, Jim Smekens, 3324 Meeker Ave, Muncie, IN 47302-0128
15622987        +   Duggans Manufacturing, LLC, 50150 Ryan Road, Shelby Twp., MI 48317-1028
15622989        +   Dugger, Pamela, 212 PROSSER RD., LAWRENCEBURG, TN 38464-4235
15622990        +   Dulude, Travis, 3436 North Waldo Road, Midland, MI 48642-9734
15622994        +   Dun & Badstreet, The Rowland Law Firm, PO Box 3108, Crofton, MD 21114-0108
15622993        +   Dun & Badstreet, Ronald L. Rowland, 2453 Vineyard Lane, Crofton, MD 21114-1117
15622992        +   Dun & Badstreet, PO Box 75434, Chicago, IL 60675-5434
15622997        +   Dun & Bradstreet, The Rowland Law Firm, PO Box 3108, Crofton, MD 21114-0108
15622996        +   Dun & Bradstreet, The Rowland Law Firm, Ronald L. Rowland, Agent Dun & Bradstreet 2453 Vineyard Ln, Crofton, MD 21114-1117
15622995            Dun & Bradstreet, PO Box 75434, Chicago, IL 60675-5434
15622998        +   Duncan, James, 889 Montana Street, Marysville, MI 48040-1294
15622999        +   Duncan, Laura, 1780 Pond Run, Auburn Hills, MI 48326-2752
15623002        +   Dunham, Michael, 471 Old Jackson Highway, Loretto, TN 38469-3206
15623003            Dunlap & Company, Inc., PO Box 328, Columbus, IN 47202-0328
15623005            Dunn & Bradstreet (D&B), PO BOX 75434, CHICAGO, IL 60675-5434
15623012        +   Dunn, Sean, 1944 Kilburn Rd, Rochester Hillis, MI 48306-3038
15623013        +   Duplessie, Michael, 1416 RIVERBANK, LINCOLN PARK, MI 48146-3834
15623014            Dupont Chemicals&Fuoroprdts, Louise Harvey, Bailey Mill Plaza, Bldg. 19, PO 80023, Wilmington, DE 19880-0023
15623015        +   Dupont Company, Ann Codding, Building 26, Room 2154B, 4417 Lancaster Pike, Wilmington, DE 19805-1523
15623019            Dupont Company, Jayne Weber, Barley Mill Plaza, Bldg. 23, Room 1229C PO Box 800-023, Wilmington, DE 19880-0023
15623018        +   Dupont Company, Francis Benitez, 1007 Market Street B-6202-B, Wilmington, DE 19898-1100
15623017            Dupont Company, Debbie, Excel Washington Warehouse, Washington, WV 26181
15623020            Dupont Company, PO Box 93244, Chicago, IL 60673-3244
15623022        +   Duque, Carolina, 7472 vintage ln, West Bloomfield, MI 48322-2857
15623023            Dura - Gehren, Xavier-Vorbrueggen-Str. 8, Gehren D-98708 Germany
15623024            Dura - Pollone, Brazil, Av Dom Pedro I, 743 Rio Grande, Da Serra SP SP 09450-000 Brazil
15623026            Dura Auto Control Sys GmbH, Hullerser Landstrasse 16, Einbeck 37574 Germany
15623027            Dura Auto Control Sys GmbH, Hullerser Landstrasse 16, 37574 Einbeck, Germany
15623028            Dura Auto Sys India Pvt Ltd, GAT#376 & 377/1, Satav Industrial Estate Behind Recold Co, Tal-Khed Pune 410501 India
15623030        +   Dura Auto,otive Lawrenceburg, 2200 Helton Drive, Lawrenceburg, TN 38464-4611
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 56 of 280
District/off: 0311-1                                         User: SH                                                              Page 55 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15623032            Dura Automotive Body & Glass, Mrs. Langhoff, Systems GmbH Koenigstrasse 57, Plettenberg D-58840 Germany
15623033            Dura Automotive Body & Glass, Systems GmbH, Konigstrasse 57, Plettenberg 58840 Germany
15623031            Dura Automotive Body & Glass, Castle Bromwich Business Par, Unit A Tameside Dr., Birmingham B35 7AG United Kingdom
15623035            Dura Automotive CZ k.s, Riegrova 495, Identification# 61173151 VAT CZ61173151, Pisek 388 18 Czech Republic
15623038            Dura Automotive CZ k.s., Riegrova 495, PlantStrakoniceGlass 61173151 CZ61173151, Blatna 388 18 Czech Republic
15623034            Dura Automotive Canada ULC, Ste 800, 1959 Upper Water St., Box 997, Halifax NS B3J 2X2 CANADA
15623040            Dura Automotive Handels, Koenigstrasse 57, Plettenberg D-58840 Germany
15623041            Dura Automotive LLC, 1780 Pond Run, Auburn Hills, MI 48326-2752
15623042            Dura Automotive OEM Customer Group, c/o Morris, Nichols, Arsht & Tunnell LLP, Attn: Derek C. Abbott, 1201 N Market St 16th Fl
                    P.O. Box 1347, Wilmington, DE 19899-1347
15623043            Dura Automotive Plettenberg, Leisten undBlenden GmbH, Koenigstrasse 57, Plettenberg D-58840 Germany
15623044            Dura Automotive Protuguesa, Estrada Nac., No. 3, KM 1, Carregado P-2580-465 Portugal
15623045            Dura Automotive Services, India Private Limited, Plot # 2 & 3, 1st Floor Ektha Tower, Kondapur India
15623046            Dura Automotive Systemes, Jp Fernandez, 50 AV De La Liberation FR80414362327, Le Mans 72000 France
15623049            Dura Automotive Systems, Cheri Glassburn and Rhonda Neitzel, 1780 Pond Run, Auburn Hills, MI 48326-2752
15623047        +   Dura Automotive Systems, 3201 NAFTA Parkway Suite B, Brownsville, TX 78526-8415
15623048            Dura Automotive Systems, 9 Rue Maurice Trintignant, Route d'Angers - ZI Sud, LeMans Cedex 2 72018 France
15623050            Dura Automotive Systems, Julius Saxler Strasse 1, D54550 Daun Rengen, Daun RP D-54550 Germany
15623051            Dura Automotive Systems (Canada), Ltd., 900-1959 Upper Water Street, Halifax NS B3J 3N2 CANADA
15623053        +   Dura Automotive Systems, LLC, Bayard, P.A., Attn: Justin R. Alberto, 600 North King Street, Suite 400, Wilmington, DE 19801-3779
15623054            Dura Automotive-Koprivnice, Dura Czech Republic, Purmyslovy Park 300 CZ 742 21, Czech Republic DZ74221 Czech Republic
15623055            Dura Automotive-Timisoara, 250 Giarmata VII, Giarmata, Timisoara 307210 Romania
15623056            Dura Birmingham, David Hunter, Birmingham B35 7AG United Kingdom
15623057            Dura Bracebridge, 345 Ecclestone Dr., PO Box 900, Bracebridge ON P1L 1V1 Canada
15623058            Dura Brantford, 205 Mary Street, PO Box 2067, Brantford ON N3T 5W5 Canada
15623059            Dura Brazil, Av Dom Pedro I, 743 Rio Grande, Da Serra SP SP 09450-000 Brazil
15623060        +   Dura Brookfield, 445 East Helm, Brookfield, MO 64628-2481
15623061        +   Dura Brownstown, 322 E. Bridge Street, Brownstown, IN 47220-1599
15623063        +   Dura Buyer, LLC, Attn: Legal Department, One Liberty Plaza, New York, NY 10006-1404
15623064        +   Dura Buyer, LLC, Skadden, Arps, Slate, Meagher & Flom LLP, Carl T. Tullson, 920 North King Street, Wilmington, DE 19801-3356
15623065        +   Dura Daun Deutschland GmbH, 1780 Pond Run, Auburn Hills, MI 48326-2752
15623066            Dura Deutschland GmbH-Gehren, Xavier-Vorbrueggen-Str.8, Gehren D-98708 Germany
15623067            Dura Dusseldorf, Hieke Kirshe, Schiess-Strabe 30, Dusseldorf 40549 Germany
15623068            Dura Dusseldorf, Schiess Strasse 60, Dusseldorf D-40549 Germany
15623069            Dura Einbeck, Hullerser Landstrassee 16-18, Einbeck 37574 Germany
15623070            Dura Einbeck, Hullerser Lanstrassee 16-18, Einbeck 37574 Germany
15623071        +   Dura Fremont, 502 Connie St., Fremont, MI 49412-1812
15623072        +   Dura Fremont, Corrine Sherman, 502 Connie St., Fremont, MI 49412-1812
15623074            Dura Ganxiang Automotive, Systems (Shanghai) Co.,LTD, No. 2658 Jinzhang Road Ganxiang Town, Shanghai China
15623073            Dura Ganxiang Automotive, Shy Shen, No 2658 Jinzhang Road, Ganxiang Town 201518 China
15623075            Dura Gladwin, Gladwin, MI 48624
15623076            Dura Guarda, Vila Cortex de Mondego, Guarda P-6301-859 Portugal
15623078        +   Dura Hannibal South, Tammera Powell, #5 Industrial Drive, Hannibal, MO 63401-6049
15623079            Dura Holding Germany GmbH, Koenigstrasse 57, Plettenberg D-58840 Germany
15623080            Dura Holdings Canada LP, 100 King Street West, Suite 4400, Toronto ON M5X 1B1 CANADA
15623081            Dura Holdings ULC, 900-1959 Upper Water Street, Halifax NS B3J 3N2 CANADA
15623082        +   Dura Jacksonville, 9444 Florida Mining Blvd, Jacksonville, FL 32257-1178
15623083            Dura Jiangsu, Ning Jiepeng and Cai Chunyan, No.97 Huashan Road Gaoyou Economic, Gaoyou 225600 China
15623084            Dura Koprivince, Prumyslovy Park 300, Koprivince 742 21 Czech Republic
15623085            Dura Koprivince, Prumyslovy Park 300, Koprivince P-6301-859 Czech Republic
15623086        +   Dura Lawrenceburg, 2200 Helton Drive, Lawrenceburg, TN 38464-4611
15623087        +   Dura Lawrenceburg, PO Box 746, 2200 Helton Drive, Lawrenceburg, TN 38464-4611
15623088            Dura Mancelona, 301 Palmer Park Road, Mancelona, MI 49659
15623089            Dura Matamoros Bldg 1, Poniente 2 y Norte 7 no. 1a6, Ciudad Industrial, Matamoros Tamaulipas 87499 Mexico
15623090            Dura Matamoros Bldg 2, Poniente 2 no. 23, Ciudad Industrial, Matamoros Tamaulipas 87499 Mexico
15623091            Dura Matamoros Bldg 3, Diagonal Lorenzo de la Garza, no. 42 Cuidad Industrial, Matamoros Tamaulipas 87499 Mexico
15623092            Dura Matamoros Bldg 4, Ave. Pedregal 1000, Parque Industrial Finsa Oriente Km. 8.5, Matamoros Tamaulipas 87499 Mexico
15623093            Dura Matamoros Building 3, Diagonal Lorenxo de la Garza, no. 42 Ciudad Industrial, Matamoros Tamaulipas 87499 Mexico
15623094            Dura Matamoros Building 4, Ave. Pedregal 1000, Parque Industrial Finsa Oriente Km. 8.5, Matamoros Tamaulipas 87499 Mexico
15623095        +   Dura Milan, 5210 Industrial Drive, Milan, TN 38358-3175
15623096        +   Dura Moberly, 1855 Robertson Road, Moberly, MO 65270-3157
15623098        +   Dura Operating, LLC c/o Fair Harbor Capi, PO Box 237037, New York, NY 10023-0028
15623099            Dura Pamplona, Poligono Industrial Arazuri-, Ocroyen C/B n 3 E-31170 Arazuri, Navarra Spain
                   Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 57 of 280
District/off: 0311-1                                       User: SH                                                            Page 56 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15623100          Dura Plettenburg, Koenigstrasse 57, Plettenburg D-58840 Germany
15623102        + Dura Queretaro, Tom Osborn, 230 Chambers Avenue, Georgetown, KY 40324-1737
15623101          Dura Queretaro, Javier Reynoso and Alberto Calva, Av. Penuelas 7 Fraccionamiento Industral, Queretaro 76148 Mexico
15623103          Dura Shanghai Rep Office, Bank of China,, Shanghai Pudong Branch, China
15623104        + Dura Stockton, 301 South Simmons Street, Stockton, IL 61085-1513
15623105          Dura Stratford, 617 Douro Street, Stratford ON N5A 6V5 Canada
15623106        + Dura West Union, 800 Highway 150 South, West Union, IA 52175-1600
15623107          Dura-Bievres, 14, Parc Burospace, Route de Gisy, Bievres 91 570 France
15623108          Dura-Carregado, Estrada Nac., No. 3, KM1, Carregado P-2580 465 Portugal
15623109          Dura-Daun, Julius-Saxler-Strasse 1, Daun RP D-54550 Germany
15623110          Dura-Einbeck, Hullerser Landstrasse 16-18, Einbeck 37574 Germany
15623111          Dura-Guarda, Vila Cortez do Mondego, Guarda P-6301-859 Portugal
15623112          Dura-La Talaudiere, Zone Industrielle de Molina, la Chazotte Rue de la Chazotte, La Talaudiere 42350 France
15623114          Dura-Moscow, Pr. Serebryakova, 6, Moscow 129343 Russia
15623115          Dura-Rotenburg, Roennebrocksweg 5, Rotenburg D-27356 Germany
15623117        + DuraTech Industries, Inc., Amy Wheeler and Mimi Pfaff, 3216 Commerce Street, La Crosse, WI 54603-1710
15623116        + Duraco Inc., 7400 W. Industrial Drive, Forest Park, IL 60130-2536
15623119          Duratronics Gmbh, Simone Biermann, Scheidkamp 13, Loehne 32584 Germany
15623120          Duratronics Gmbtt, Silke Neidel, c/o Dura Automotive Hullerser, Landstra BE16 D-37574 Einbeck Germany
15623122          Duron Plastics Limited, Debbie Bennewies, 965 Wilson Ave, Kitchener ON N2C 1J1 Canada
15623123        + Duronio, Elizabeth, 1257 Letica, Rochester, MI 48307-6087
15623124        + Duronio, Elizabeth, 1257 Letica Rd, Rochester, MI 48307-6087
15623125        + Duval Container Company, Paula Nelson and Larry Geller, 91 South Myrtle Avenue, PO Box 41006, Jacksonville, FL 32203-1006
15623129        + Dwivedi, Jayesh, 2663 Lantern Lane apt 303, auburn hills, MI 48326-4217
15623130        + Dwivedi, Jayesh, 2915 Brookside apt 107, Lake Orion, MI 48360-2601
15623131        + Dwyer Instruments Inc, Barbara / Glenda, 102 Indiana Hwy 212, Industrial Drive, Michigan City, IN 46360-1956
15623132        + Dwyer Instruments, Inc., 102 Indiana Hwy 212, Michigan City, IN 46360-1956
15623133          Dyadem International Ltd, 9050 Yonge Street, Suite 401, Richmond Hill ON L4C 9S6 Canada
15623134        + Dyas, David, 5641 Fox Ridge Dr., Clarkston, MI 48348-5147
15623143          Dymax Corporation, Jeson Emerson, 52 Greenwoods Rd., Torrington, CT 06790
15623142        + Dymax Corporation, 51 Greenwoods Road, Torrington, CT 06790-2349
15623144        + Dymet Corporation, 1901 Peck st., Muskegon, MI 49441-2534
15623145        + Dyna-Kleen Of Rkfd, Brad Swigart, 2723 Kilburn Ave, Rockford, IL 61101-3204
15623146          Dynacast-Canada Closed, Carol Shore, 330 Avro St, Pointe Claire QC H9R 5W5 Canada
15623148        + Dynacast-Elgin, Jeff Cary, 195 Corporate Drive, Elgin, IL 60123-9355
15623149          Dynacast-Peterborough, Anita Dawson, PO Box 179, Peterborough ON K9J 6Y9 Canada
15623150        + Dynacraft Inc., Bart Brnjac, 5000 Connecticut Ave, St. Louis, MO 63139-1110
15623153        + Dynapath Systems, Inc., Mike Radiwon and Nick Pitsillos, 34155 Industrial Road, Livonia, MI 48150-1305
15623154        + Dynisco Instruments, Judy, 38 Forge Parkway, Franklin, MA 02038-3134
15623157          E K Gillin & Associates Inc., 356 Ontario Street, Suite 362, Stratford ON N5A 7X6 Canada
15623159          E&E TRUST, Rodney Brown, 605 Toben Trust, Lawrenceburg, TN 38464
15623158          E&E Trust, 605 Toben Trust, Lawrenceburg, TN 38464
15623160          E&K Sales Inc, Jeff Lewis and John Joyce, 14030 Marquardt Ave, Santa Fe Springs, CA 90670
15623161        + E&O Tool & Plastics, Inc., Alisha Landrus and Sharon Maze, 19178 Industrial Blvd., Elk River, MN 55330-2429
15623164        + E&R Industrial Sales, Sandra Berryman, 37 Refreshment Place, Decatur, AL 35601-7434
15623162        + E&R Industrial Sales, Dennis, 6710 Sterling Drive North, Sterling Heights, MI 48312-4513
15623163          E&R Industrial Sales, Roger, 4080 Enterprise Drive, Sterling Heights, MI 48314
15623165        + E-Coaters of West Michigan, Jim Murray, 750 Ellis Road, Muskegon, MI 49441-5620
15623166        + E-K Hydraulics Inc., Bill Kalchik, 2230 U.S. 31 North, Petoskey, MI 49770-8927
15623167        + E-One Inc, Carol Meyer, 1601 SW 37TH Avenue, Ocala, FL 34474-2829
15623168        + E. F. Lea Electrical Contr., 339 E. 50th St., Jacskonville, FL 32208-5472
15623169          E.I. Dupont Canada Company, Derek Ramsey, PO Box 1010 Adelaide Postal Station, Toronto ON M5C 2K4 Canada
15623170        + E.S. Lieb Excavating Inc., Ervest S. Lieb, 2040 South Willow Rd., Kent, IL 61044-9709
15623171        + E.W. James & Sons, 1308-14 Nailing Drive, Union City, TN 38261-1928
15623172        + E/M Corporation, Dale Jacks, 14830 23 Mile Rd., Shelby Township, MI 48315-3005
15623184        + EARL, JAMES, 34 COMMUNITY ROAD, LAWRENCEBURG, TN 38464-6004
15623185        + EARL, JAMES M., 34 COMMUNITY ROAD, LAWRENCEBURG, TN 38464-6004
15623191        + EASTERN OIL CO., 590 SOUTH PADDOCK ST., PONTIAC, MI 48341-3236
15623193        + EASTERN SINTERED ALLOY'S, 126 Access Rd, Saint Marys, PA 15857-3396
15623194        + EASTERN SINTERED ALLOYS INC., 126 ACCESS RD., P.O. BOX 708, ST. MARYS, PA 15857-0708
15623207        + EATON, RONNEY, 8781 E WILDERNESS TRAIL, WHITE CLOUD, MI 49349-8561
15623208        + EATON, STEPHEN, 555 N COLLEGE ST, TRENTON, TN 38382-4004
15623209        + EBBITT, ANDREA, 56359 SUMMIT DRIVE, SHELBY TOWNSHIP, MI 48316-5848
                     Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 58 of 280
District/off: 0311-1                                         User: SH                                                            Page 57 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15623211        #+   EBM Papst Auto and Drive Inc, David McChesney and Kim Beverly, 3200 Greenfield Rd Suite 130, Dearborn, MI 48120-1803
15623213         +   EC Sales/Service, LLC, 1227 Highway 641 South, PO Box 1148, Paris, TN 38242-1148
15623217         #   ECK Industries, Inc., 1602 North 8th Street, PO Box 967, Manitowoc, WI 54221-0967
15623218         +   ECKENROD, CYNTHIA, 207 E Mulberry, Huntsville, MO 65259-1130
15623220         +   ECL, 3851 EXCHANGE AVE, AURORA, IL 60504-8106
15623228         +   EDICT SYSTEMS, INC., 2434 ESQUIRE DR., BEAVERCREEK, OH 45431-2573
15623230         +   EDM Network, Inc., Claudia Gaytan and Darlene Vogel, 1974 Bucktail Lane, Sugar Grove, IL 60554-9609
15623233         +   EDS Unigraphics Solutions, 2000 Eastman Drive, Milford, OH 45150-2712
15623248         +   EEP Quality Group, Inc., Bobbie Van Dussen, 2512 Manitou Road, Rochester, NY 14624-1110
15623251         +   EFC INTERNATIONAL, INC., 1940 CRAIGSHIRE ROAD, ST. LOUIS, MO 63146-4008
15623252         +   EFC International, Inc., Sue Zuroweste, 1940 Craigshire Road, St. Louis, MO 63146-4008
15623253         +   EFFECTIVE TRAINING INC., 14143 FARMINGTON RD, LIVONIA, MI 48154-5422
15623255         +   EFFINGER, MICHAEL, 8547 LAGOON DRIVE, YPSILANTI, MI 48197-6786
15623256         +   EFP Corporation, 223 Middleton Run Rd., PO Box 2368, Elkhart, IN 46515-2368
15623258         +   EH Niepoth & Sons, Plumbing and Heating Co., 6805 Bellaire Highway, Bellaire, MI 49615-9680
15623259         +   EHD Technologies LLC, Mike Thomas, 1600 Westgate Circle, Brentwood, TN 37027-8059
15623263         +   EHRENBERGER, MICHAEL, 239 # 1 FLOYD DR., MT. STERLING, KY 40353-8246
15623264         +   EHS Management StrategiesLLC, James Charles and Jim Charles, 5605 Kies Street Suite 100, Rockford, MI 49341-9663
15623265         +   EIS Fibercoating, 616 E. Main Street, Logansport, IN 46947-5003
15623266         +   EIS, Inc, 2018 Powers Ferry Road, Suite 500, Atlanta, GA 30339-7202
15623269             EJOT ATF FASTENERS DE MEXICO, Y COMPANIA S EN C, AV DEL SIGLIO #180, SAN LUIS POTOSI 78395 MEXICO
15623268             EJOT ATF Fasteners de Mexico, Fernando Diaz and Daniel Killian, Compania S en C Av del Siglio 180 Parque, San Luis Potosi 78395
                     Mexico
15623271        +    ELANDT, ELIZABETH, 24321 Culver St, St Clair Shores, MI 48080-1020
15623274        +    ELDER, GEORGE, 442 EVERETT, MILAN, MI 48160-1210
15623276        +    ELECTRA FINISH INC, 201 ART BRYAN DR, ASHEBORO, NC 27203-3076
15623284        +    ELECTRO CHEMICAL FINISHING, 2610 REMICO SW, WYOMING, MI 49519-2490
15623287        +    ELECTRO SHIELD PLATING, 230 CHAMBERS AVE, GEORGETOWN, KY 40324-1737
15623293             ELECTRO-SHIELD PLATING, INC., 230 CHAMBERS AVENUE, PO BOX 692, GEORGETOWN, KY 40324-0692
15623303        +    ELGERT, JOSEPH, 15980 WELLINGTON, TAYLOR, MI 48180-4873
15623308     ++++    ELKHART STEEL SERVICES, INC, 3604 HENKE ST, ELKHART IN 46514-9786 address filed with court:, Elkhart Steel Services, Inc,
                     23321 County Road 106, Elkhart, IN 46514-9786
15623319        +    ELLISON, TIMOTHY, 1029 SAGANING ROAD, BENTLEY, MI 48613-9632
15623321        +    ELLSWORTH ADHESIVES, W129 N10825 WASHINGTON DRIVE, GERMANTOWN, WI 53022-4446
15623322        +    ELLWANGER, MICAH, 4944 Elevator Road, Pinconning, MI 48650-7507
15623336             ELYSIUM, 3000 TOWN CTR STE 1330, SOUTHFIELD, MI 48075-1139
15623341             EMC Corporation, AR:Jessica Vans, Documentum Division, 6081 Koll Center Parkway, Pleasanton, CA 94566
15623342        +    EMC Inc., Jared Emery, 6855 19 Mile Road, Sterling Heights, MI 48314-2119
15623343        +    EMC4PCB Consulting LLC, Carl Szasz, 1530 Plantation Circle, Lincolnton, GA 30817-4717
15623349        +    EMI Corp, SALES and Erin Pence, 801 W Pike Street, Jackson Center, OH 45334-6037
15623351             EMJ Metals, Dominec Prete, 305 Pendant Drive, Mississauga ON L5T 2W9 Canada
15623356             EMPAQUES ESPECIALES DEL, NORTE, S.A. DE C.V., CARRETERA A REYNOSA, H. MATAMOROS TAM. MEXICO
15623358             EMPAQUES RIO GRANDE SA DE CV, BENITO JUAREZ 2040 ENTRE, PROL GONZALEZ Y RAUL GARATE, MATAMOROS
                     87340 MEXICO
15623361             EMS-Chemie Inc, 2060 Corporate Way, PO Box 1717, Sumter, SC 29151-1717
15623373        +    ENGEL Machinery Inc, 3740 Board Road, York, PA 17406-8425
15623380        +    ENGINEERED CUSTOM LUBRICANTS, 3851 EXCHANGE AVE, AURORA, IL 60504-8106
15623383     ++++    ENGINEERED MATERIAL INC., BRUCE ULM, 100 N PEARL ST, BUTLER IN 46721-1152 address filed with court:, Engineered
                     Material Inc., Bruce Ulm, 101 North Pearl Street, Butler, IN 46721
15623394        +    ENIVIRO SERVICES GROUP INC, DAVID BURNETTA, PO BOX 691356, ORLANDO, FL 32869-1356
15623409        +    ENTEC POLYMERS, 8838 N STONEMILL, SYLVANIA, OH 43560-9834
15623411     ++++    ENTEC POLYMERS LLC, ENTEC-ILLINOIS, 24210 W 143RD ST, PLAINFIELD IL 60544-8702 address filed with court:, ENTEC
                     POLYMERS LLC, ENTEC-ILLINOIS, 601 WEST 143RD STREET RAIL, PLAINFIELD, IL 60544
15623413        +    ENTEGEE Engineering Tech Grp, Seth Hanson and Renae Green, 5000 Tremont Avenue, Suite 100A, Davenport, IA 52807-1017
15623429        +    EPC-EAST TROY, 2600 ENERGY DRIVE, EAST TROY, WI 53120-1357
15623430        +    EPC-East Troy, Debbie Cassity and Kathy Freeman, 2600 Energy Drive, East Troy, WI 53120-1357
15623431        +    EPC-Haas, Bill Bean and Sabra Young, 2000 Christian B Haas Dr, St Clair, MI 48079-5701
15623432        +    EPSI Masking Solutions, Luis Chavez, 13855 Struikman Rd, Cerritos, CA 90703-1031
15623434        +    EPW Incorporated, Doug Moore, 1500 W. Hively Avenue, Elkhart, IN 46517-4033
15623439        +    ERBSLOEH ALUMINUM SOLUTIONS, 6565 S SPRINKLE RD, PORTAGE, MI 49002-9717
15623448        +    ERGONOMIC CONCEPTS, LLC, 5433 CAMELOT ROAD, NASHVILLE, TN 37027-4117
15623455        +    ERICKSON, JOHN S, John Erickson, 1800 Keller Lake Drive, Burnsville, MN 55306-6377
15623458        +    ERIN INDUSTRIES, 902 N. PONTIAC TRAIL, WALLED LAKE, MI 48390-3234
15623462             ERNST & YOUNG LLP, P.O. BOX 640382, PITTSBG NTNL BNK-PITT 640382, PITTSBURGH, PA 15264-0382
                     Case 19-12378-KBO                    Doc 1281            Filed 01/01/21             Page 59 of 280
District/off: 0311-1                                           User: SH                                                                Page 58 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                                    Total Noticed: 13039
15623464        +    ERNST, RANDALL, 3512 SCHOOL RD., RHODES, MI 48652-9786
15623465        +    ERTMER, JAMES, 2004 S SCOUT CAMP, ELIZABETH, IL 61028-9426
15623467        +    ERWIN QUARDER INC., 5101 KRAFT AVENUE SE, GRAND RAPIDS, MI 49512-9737
15623472        +    ESCHENBURG, ARTHUR, 612 W Martin St, Jacksonville, AR 72076-3247
15623473        +    ESI North America, Inc., Ross Wilt and Tammy Wixson, 32605 W. 12 Mile Road, Farmington Hills, MI 48334-3379
15623483        +    ESPITIA, DAWN, 117 SCHUST ROAD, SAGINAW, MI 48604-1417
15623487             ESSENCE FASTENING SYSTEM (SHANGHAI) CO L, NO 39,100 LN OF FENGSHUO RD, SHANGHAI 201818 CHINA
15623491        +    ESTEPPE, DENNY, 608 AMY BRANCH DR., MT. STERLING, KY 40353-9178
15623500        +    ETAS Inc., Nitish Rao and Laurie Echols, 3021 Miller Road, Ann Arbor, MI 48103-2122
15623505        +    ETIS, Skip Hale and Jane Miller, 49 Grace Way, PO Box 939, Fletcher, NC 28732-0939
15623506        +    ETO Magnetic Corp, 4311 Patterson SE, Grand Rapids, MI 49512-4044
15623507             EU AUTOMATION INC, 1005 N COMMONS, STAFFORD ST18 0WP UNITED KINGDOM
15623508        +    EU Automation Inc, 871 Busse Road, Elk Grove Village, IL 60007-2442
15623509             EU Automation Inc, Andrew FAlconer and Tasha Chinn, 1005 N Commons, Stafford ST18 0WP United Kingdom
15623511        +    EULER, NATASHA, 410 SOUTH SIMMONS LOT# 21, STOCKTON, IL 61085-1580
15623517        +    EVA-Tool, Ltd., Clark Heckman and Renee Metz, 351 Industrial Drive, Minster, OH 45865-1258
15623518        +    EVANOFF, JOHN, 1325 22ND ST APT. 2, HAZEL GREEN, WI 53811-7107
15623523        +    EVANS, JONATHAN, 439 PIGEON FORGE RD, OWINGSVILLE, KY 40360-8519
15623530        +    EVERS CONSTRUCTION CO, PO BOX 87, 1014 N LOCUST AVE, LAWRENCEBURG, TN 38464-2707
15623533        +    EVERS, JOHN, 1301 South Locust, Lawrenceburg, TN 38464-4040
15623534        +    EVERS, JOHN T., 1301 South Locust, Lawrenceburg, TN 38464-4040
15623535        +    EVERS, WILLIAM, 515 Greenbrier, Moberly, MO 65270-3213
15623538        +    EVONIK CYRO LLC, 299 JEFFERSON RD, PARSIPPANY, NJ 07054-2827
15623554        +    EXEL-Mopar, 36501 Van Born Road, Romulus, MI 48174-4051
15623555             EXO Orbit Inc, Adam Weiner, 5550 S California Ave., Palo Alto, CA 94306
15623560        +    EXPRESS SCRIPTS HOLDING COMPANY, 100 PARSONS POND DRIVE, FRANKLIN LAKES, NJ 07417-2604
15623563        +    EXTOL INC, 651 CASE KARSTEN DRIVE, ZEELAND, MI 49464-8729
15623566        +    EXTRUDEX, INC., 310 FIGGIE ROAD, PAINESVILLE, OH 44077-3028
15623570        +    EYE CARE ONE SAFETY, 105 WEST EXCHANGE ST., SPRING LAKE, MI 49456-2024
15623173        +    Eader, Melonnie, 915 Gerald Street, Flushing, MI 48433-1741
15623176        +    Eagle Boring LLC, Chris Zieger and Marti Bolda, 44043 Groesbeck Hwy, Clinton Twp, MI 48036-1115
15623177             Eagle Fastener Corp., Bob Tousey, PO Box 1259, 453 E Dartmoor Dr (Shipping), Crystal Lake, IL 60039-1259
15623178        +    Eagle Group USA, Deborah Iafrate and Claudia Rowe, 6001 North Adams Road, Suite 250, Bloomfield Hills, MI 48304-1547
15623180             Eagle Press & Equipment Co., Jennifer Bahat, 5170 O'Neil Drive Oldcastle, Ontario ON N0R 1L0 Canada
15623181         +   Eagle Technologies Group, Ed VonKoenig and Mike Levi, 9850 Red Arrow Highway, Bridgman, MI 49106-9000
15623182         +   Eago, Katherine, 1258 Yorkshire, Grosse Pointe Park, MI 48230-1106
15623186         +   Earls Building Supply, PO Box 598, Gladwin, MI 48624-0598
15623189        #+   Easom Automation Systems Inc, Chris Cullum and Stacey Look, 32471 Industrial Drive, Madison Heights, MI 48071-1528
15623190         +   East Coast Industrial Tire, 3046 Beach Blvd., Jacksonville, FL 32207-3708
15623192         +   Eastern Oil Co., Margie Monaghan (AD 11) and Acct # 36100, 590 South Paddock St., Pontiac, MI 48341-3236
15623196         +   Eastern Sintered Alloys Inc., Sharon Rooker, 126 Access Rd., St. Marys, PA 15857-3370
15623199         +   Eastern Sintered Alloys, Inc., c/o Robert S. Bernstein, 707 Grant Street, Suite 2200 Gulf Tower, Pittsburgh, PA 15219-1945
15623197         +   Eastern Sintered Alloys, Inc., Attn: Greg Wolfe, 126 Access Rd, St. Marys, PA 15857-3396
15623201         +   Easton Associates, LTD, 2114 Harlem Road, Loves Park, IL 61111-2752
15623202             Easton Coatings Corporation, Jason Tremblay, 97 Easton Road, Brantford ON N3T 1J4 Canada
15623203             Easylink Industrial Co.,Ltd, Sunny Lai and Rita Huang, 7F 284 No. Chung Cheng 1st Road, Kaohsiung 802 Taiwan
15623204        +    Eaton Electrical Inc., Sabrina Beatty, 8380 Capital Blvd., Raleigh, NC 27616-3146
15623205        +    Eaton Steel Bar Company, Alan Lach and Jamie Brown, 10221 Capital Avenue, Oak Park, MI 48237-3103
15623210        +    Ebco Inc., 1330 Holmes Road, Elgin, IL 60123-1202
15623212        +    Ebway Corporation, 6750 NW 21st Avenue, Ft Lauderdale, FL 33309-1402
15623214             Echavarr a, Laura Rodr guez, Calle Mar Negro #113, Matamoros Tamaulipas 87456 Mexico
15623215             Echavarria, Hector Pi a, VICENTE GUERRERO NUM 11, Matamoros Tamaulipas 87477 Mexico
15623221        +    Ecolo-Tech, Incorp, Charlene Tinkle, 1743 East Ten Mile Road, Madison Heights, MI 48071-4229
15623222        +    Econobuild, Rachel Korona, 30194 S. Wixom Rd., Wixom, MI 48393-3440
15623223        +    Economy Plumbing, 1506 Broadway, Hannibal, MO 63401-4006
15623224        +    Ed's Supply Co Inc, Doug, 711 6Th Av S, Nashville, TN 37203-4615
15623225             Eddy Industrial Products, 965 Cecelia Street, Pembroke ON K8B 1A4 Canada
15623229        +    Edict Systems, Inc., Accounting Department, 2434 Esquire Dr., Beavercreek, OH 45431-2573
15623232             Edmund Industries Optics, Esther Mcveigh, 101 East Gloucester Pike, Barrington, NJ 08007-1380
15623234        +    Educated Design & Developmen, Stephanie Flanigon, 901 Sheldon Drive, Cary, NC 27513-2014
15623235             Edward S Bringas, PO Box 1121, Nogales, AZ 85628-1121
15623236             Edwards Oil Co., 420 North State Street, PO Box 365, Gladwin, MI 48624-0365
15623237        +    Edwards Oil Company of, 105 Helton Dr, Lawrenceburg, TN 38464-2253
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 60 of 280
District/off: 0311-1                                          User: SH                                                            Page 59 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                Total Noticed: 13039
15623238        +    Edwards Oil Company of Lawrenceburg, Inc, 105 Helton Drive, P.O. Box 807, Lawrenceburg, TN 38464-0807
15623239        +    Edwards Oil Company of Lawrenceburg, Inc, PO BOX 807, LAWRENCEBURG, TN 38464-0807
15623240        +    Edwards, Anna, 303 West 2nd Street, Columbia, TN 38401-2737
15623241        +    Edwards, Brandon, 6567 Blain Ave., Fremont, MI 49412-9105
15623242        +    Edwards, Brandon, 6567 Blain St., Fremont, MI 49412-9105
15623243        +    Edwards, Dennis, 2799 Addison Circle S., Rochester, MI 48306-4921
15623254        +    Effective Training Inc., Branimir Mrljak Branimi & Lynda Thompson, 14143 Farmington Rd, Livonia, MI 48154-5422
15623257        +    Eftec North America LLC, Pat Otto and Joanne Folley, 20219 Northline Road, Taylor, MI 48180-4786
15623261        +    Ehle, Aaron, 29143 EVERGREEN RD., SOUTHFIELD, MI 48076-5012
15623262        +    Ehle, Aaron, 29143 EVERGREEN RD. APT# 15, SOUTHFIELD, MI 48076-5012
15623270        +    El-Hayek, Janessa, 704 Sunlight Dr., Rochester Hills, MI 48309-1332
15623272             Elastogran, Silvia Cattau, Postfach 1140, Lemforde Germany
15623273             Elcometer, Inc., Telcometer INC, 6900 Miller Dr, Warren, MI 48092-4723
15623275        +    Eldorado National Company, Kelly Grant, 9670 Galena St., Riverside, CA 92509-3089
15623277        +    Electra Finish Inc, Mindy McPherson and Rose Allen, 201 Art Bryan Dr, Asheboro, NC 27203-3076
15623279        +    Electric Control, Irma Reyes, UTB/TSC Itec Campus, 301 Mexico Blvd Suite F9, Brownsville, TX 78520-4159
15623280        +    Electric Fixture Supply, Inc, PO Box 231, 810 East 11th St., Brownsville, TX 78520-5898
15623281        +    Electrical Mechanical Srvs., Tom Humphreys, 10847 Shaner Avenue NE, Rockford, MI 49341-7649
15623282        +    Electrical Mechanical Tech, 196 Stiles Ave, Cleveland, TN 37312-7027
15623283             Electrical Safety Authority, PO Box 24143, Pinebush Postal Outlet, Cambridge ON N1R 8E6 Canada
15623286        +    Electro Chemical Finishing, Lenny Duff and Dan Kwaske, 1319 S Elm St, Jackson, MI 49203-3307
15623285        +    Electro Chemical Finishing, Edward Roebuck, 2610 Remico Sw, Wyoming, MI 49519-2408
15623288             Electro Sonic Inc., 1100 Gordon Baker Road, Willowdale ON M2H 3B3 Canada
15623289        #+   Electro-Plating Service Inc, Ronald Januszek, 945 East Ten Mile, Madison Heights, MI 48071-4206
15623290         +   Electro-Shield Plating, Dave Meyer and Sherry Barrett, 230 Chambers Ave, Georgetown, KY 40324-1737
15623292         +   Electro-Shield Plating, Tom Osborn, 230 Chambers Avenue, Georgetown, KY 40324-1737
15623291         +   Electro-Shield Plating, Dave Meyer and Sherry Barrett, 6565 S Sprinkle Rd, Portage, MI 49002-9717
15623294         +   Electromatic Equip Co Inc, 600 Oakland Ave, Cedarhurst, NY 11516-1097
15623295         +   Electronic Application Speci, Jeff Dechape, 1250 Holden Dr., Milford, MI 48381-3134
15623296         +   Electronic Data Systems, John Huth and Antoinette Scheiner, 5400 Legacy Drive, Plano, TX 75024-3105
15623297         +   Electrorep Energy Products, 2121 Schuetz Road, St Louis, MO 63146-3537
15623298         +   ElektroPhysik USA Inc., Aivars Freidenfelds, 778 Algohquin Rd, Arlington Heights, IL 60005-4416
15623301         +   Element Materials Technology, Chip Benedict and Sherry Weslosky, Warren Inc., 27485 George Merrelli Drive, Warren, MI 48092-2761
15623304         +   Elite Mold & Engineering, Darrin Boutorwick and Kristen Chase, 51548 Filomena Drive, Shelby Township, MI 48315-2946
15623305         +   Elite Tool And Wire, John Jeffers, 4701 Hydraulic Road, Rockford, IL 61109-2617
15623306         +   Elkfass, Rewan, 16251 Berry Lane, Macomb, MI 48044-5630
15623307             Elkhart Corporate Cleaning, Diana Taylor, Services Inc, PO Box 4557, Elkhart, IN 46514
15623311         +   Ellington, Edward, 9769 Edgewood Ct, Ypsilanti, MI 48198-9487
15623312         +   Elliot Tape, Inc., Chuck Tafel, 1882 Pond Run Rd., Auburn Hills, MI 48326-2768
15623313         +   Elliott Custom Equipment Inc, Jerry Elliott, 9245 Hwy 79 N, PO Box 207, Paris, TN 38242-0207
15623317         +   Ellis & Associates, John Ellis, 8429 Country Club Lane, Orland Park, IL 60462-2875
15623318         +   Ellison Signs, Junior Ellison, 1401 Triple K Ave, Lawrenceburg, TN 38464-2060
15623320         +   Ellsworth Adhesives, Christina A. Keenan, W129 N10825 Washington Drive, Germantown, WI 53022-4446
15623324         +   Elm Plating Co Inc, Dave Meyer and Sherry Barrett, 6565 S Sprinkle Rd, Portage, MI 49002-9717
15623325         +   Elm Plating Co Inc, Lenny Duff and Dan Kwaske, 1319 S Elm St, Jackson, MI 49203-3307
15623323         +   Elm Plating Co Inc, Attn: Accounting Department, 1319 S. Elm Street, Jackson, MI 49203-3396
15623326         +   Elmer's Crane & Dozer, Inc., 3600 Rennie School Rd., Traverse City, MI 49685-9170
15623329        #+   Elmet, LLC, Arthur Griebel, 40028 Grand River Ave. Ste., Novi, MI 48375-2165
15623330         +   Elmhirst Machine Tool Inc., Steve, 6619 Old 27 S, Gaylord, MI 49735-9541
15623334         +   Elumatec North America Inc., Todd Perkins and Accounting, 4320 Ralph Jones Court, South Bend, IN 46628-9402
15623335             Elvira, Carlos V zquez, SERI 18, Matamoros Tamaulipas 87490 Mexico
15623338             Elysium Inc, Annalise Suzuki and Pat Fisher, 3000 Town Ctr Ste 1330, Southfield, MI 48075-1139
15623339             Embitel Tech India Pvt Ltd, 2nd floor Delta Block, Sigma Soft Tech Park Ramagondanahalli, Karnataka 560066 India
15623340        +    Embree, Danny, 18000 N Wallace School Rd, Centralia, MO 65240-3309
15623345        +    Emerald Tool Inc., 6305 Norton Center Drive, Norton Shores, MI 49441-6031
15623348             Emhart Fastening Tech, 49201 Gratiot Ave, PO Box 868, Mt. Clemens, MI 48046-0868
15623350        +    Emilio Cuevas, 302 W 10th St, Los Fresnos, TX 78566-3829
15623353             Empaque y Celdas del Golfo, Calle 19 entre Bustamente y, Herrera #105, H. Matamoros Tamaulipas 87300 Mexico
15623354             Empaques America SA de CV, Jose Gustavo Garza Salaz, Rio La Silla #103 Col. Chula Vista, Guadalupe 67180 Mexico
15623355             Empaques Especiales Del, Erik Ponce, Norte, S.A. De C.V. Local 37 Bodegas, H. Matamoros Tam. Mexico
15623357             Empaques Rio Grande SA de CV, Adrian Viruegas, Benito Juarez 2040 entre. Control 3 Sur, Matamoros Tamaulipas 87340 Mexico
15623359        +    Employees Independent Union, 301 S. Simmons Street, Stockton, IL 61085-1513
15623360             Employers Assoc of W Michiga, 380 W. Western Avenue, Suite 202, Muskegon, MI 49440-1169
                   Case 19-12378-KBO                   Doc 1281          Filed 01/01/21            Page 61 of 280
District/off: 0311-1                                       User: SH                                                             Page 60 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                 Total Noticed: 13039
15623362        + Enciso, Christopher, 6087 Silverbrooke West, West Bloomfield, MI 48322-1015
15623364        + Encompass Gas Group Inc, Chad Bertrand, 4646 Linden Rd, Rockford, IL 61109-3300
15623365        + Endurance American Insurance Company, Attn: Legal Counsel, 1 Sunrise Plaza, 1 Sunrise Plaza, Valley Stream, NY 11580-6109
15623366          Endurance Specialty Insuranc, Waterloo House 100 Pitts Bay, Pembroke HM08 Bermuda
15623367        + Enerflex Solutions, John P. Bania, 1515 Equity Drive, Suite 200, Troy, MI 48084-7129
15623368        + Energetics Ind Dist Inc., Jeff Bower, 2400 Kerper Blvd. #D110, Dubuque, IA 52001-2243
15623369          Energex, Darryl Darben, Building 4, Blinzinger Road, Banyo QLD 4014 Australia
15623370        + Energy Conversion Devices, Allan Chan, 2956 Waterview Dr., Rochester Hills, MI 48309-3484
15623371        + Enersys Inc., 29895 Hudson Drive, Novi, MI 48377-4113
15623372          Engel Canada Inc, Mike Sanders/ George In & Petra Catteau, 545 Elmira Rd., Guelph ON N1K 1C2 Canada
15623376        + Engel Machinery, Inc., Roy/Clete (Parts), 3740 Board Rd., York, PA 17406-8425
15623379        + Engineered Components Co, Sales, 1100 Davis Rd, Elgin, IL 60123-1316
15623381        + Engineered Custom Lubricants, Brian Holley, 3851 Exchange Ave, Aurora, IL 60504-8106
15623384        + Engineered Plastic Comp Inc, Mark Letow, 53150 N Main St, Mattawan, MI 49071-8305
15623385        + Engineered Quality Solutions, Tony Buccinna, 32230 Camborne Lane, Livonia, MI 48154-3176
15623386        + Engineered Sales, 18 Progress Parkway, Maryland Heights, MO 63043-3782
15623387          Engineered Solutions, 1030 Fountain Street N, Cambridge ON N3H 4R7 Canada
15623388          Engineering Detroit OFC, 12501 Chrysler Drive., Detroit, MI 48288-5000
15623389        + Engineering Supply Corp., 11281 James St., Holland, MI 49424-8627
15623392        + Englewood Electric, Bob Sprinkle, 2869 Eastrock Dr., Rockford, IL 61109-1735
15623393        + Englewood Electrical Supply, 6500 Bowden Ave, Jacksonville, FL 32216-8070
15623397        + Enplas (USA) Inc, 1901 West Oak Circle, Marietta, GA 30062-2249
15623398        + Enprotech Industrial Tech, Anna Mikolay, 16800 Industrial Pkwy, Lansing, MI 48906-9136
15623399        + Enprotech Mechanical, Services, Inc, 2200 Olds Ave, PO Box 20067, Lansing, MI 48915-1054
15623400        + Enprotech Mechanical Serv, Bob Blankski, 2200 Olds Ave, Lansing, MI 48915-1054
15623401          Enr quez, Luis Dom nguez, EXIQUIO MORA NUM 131, Matamoros Tamaulipas 87499 Mexico
15623402          Enr quez, Luis Rosas, Calle Sierra Del Golfo #42, Matamoros Tamaulipas 87477 Mexico
15623403        + Enright, Malachi, 344 ANDERSON ST., MILAN, MI 48160-1628
15623404        + Enriquez Ortegon, Claudio, 43470 Proctor Rd, Canton, MI 48188-1724
15623405          Enriquez, Isidro Garcia, FELIX MARIA CALLEJA NUM 115, Matamoros Tamaulipas 87449 Mexico
15623406          Ensars International S de RL, Javier Martinez, 2 No 12, Entre Lauro Villar y Oriente 2, Matamoros Tamaulipas 87499 Mexico
15623407        + Ensings Water Care Srv., 535 E. Main Street, Fremont, MI 49412-9788
15623408        + Entec Polymers, 1900 Summit Tower Blvd., Ste 900, Orlando, FL 32810-5925
15623410        + Entec Polymers, Penny Rutledge, 8838 N Stonemill, Sylvania, OH 43560-9834
15623412          Entec Polymers LLC, Penny Rutledge, Entec-Illinois, Plainfield, IL 60544
15623414          Enteq SA, Marcos Bergallo, Nicolas Berrotaran 1790, Cordoba CP 5009 Argentina
15623415        + EnterBridge Technologies Inc, Jose Castanos and Kelsey Lewis, 200 Westgate Pkwy., Henrico, VA 23233-7794
15623417        + Environmental Marketing Svcs, Duane Shivley, 107 Wall Street, Suite 1, Clemson, SC 29631-2921
15623418          Environmental Protection Agency, Region 4, Atlanta Federal Center, 61 Forsyth Street, Atlanta, GA 30303-3104
15623419        + Environmental Protection Agency, Region 5 (IL, IN, MI, MN, OH, WI), 77 West Jackson Boulevard, Chicago, IL 60604-3608
15623422          Environmental Reporting, Systems Ltd., 80 Bradford St. Suite 819, Barrie ON L4N 6S7 Canada
15623423        + Environmental Safety Product, Brian Oconnell and Sheila Hazel, 5734 West Schultz Rd., LaPorte, IN 46350-7062
15623424        + Environmental Science Corp., Janet Hensley and Melanie Belcher, 12065 Lebanon Road, Mt. Juliet, TN 37122-2508
15623425        + Environmental Screening, Nancy Knap, Technology, Inc, 345 East 48th Street, Holland, MI 49423-5381
15623426        + Envirotech, Christine Sanders, 109 Spring Tanner Road, Hazel Green, AL 35750-8484
15623427        + Envirotronics, John Tenbrink, 3881 N. Greenbrooke, S.E., Grand Rapids, MI 49512-5328
15623428          Envision Graphics, Inc., Cindy Busch, 118 W 9th St, Auburn, IN 46706-2225
15623433        + Epson America, Inc., Renee Him and Allan Lipstein, 18300 Central Ave., Carson, CA 90746-4008
15623436        + Equipment Services Group LLC, 3269 Hilton Road, Ferndale, MI 48220-1058
15623437          Equity Technologies Corp., Dyrian Abrams and Lisa Neeley, 2301 Perimeter Road, Mobile, AL 36615-1135
15623438        + Era Wire Inc., 19-25 Locust Street, West Haven, CT 06516-2022
15623440        + Erbsloeh Aluminum Solutions, Dave Meyer and Sherry Barrett, 6565 S Sprinkle Rd, Portage, MI 49002-9717
15623441        + Erbsloeh Aluminum Solutions, Donna Kowalczyk, 2685 Mullens Avenue, Grand Rapids, MI 49534-1219
15623444        + Erbsloeh Aluminum Solutions, Inc., Butzel Long, c/o Max J. Newman, 41000 Woodward Ave, Bloomfield Hills, MI 48304-5178
15623445          Erbsloeh Aluminum Solutions, Inc., c/o Max J. Newman, Butzel Long, a Professional Corporation, 41000 Woodward Stoneridge West,
                  Bloomfield Hills, MI 48304
15623443        + Erbsloeh Aluminum Solutions, Inc., 6565 South Sprinkle Rd., Portage, MI 49002-9717
15623446        + Erdie Paper Tube Company, Beth Crisp, 1205 Colorado Avenue, Lorain, OH 44052-3313
15623449        + Ergonomic Concepts, LLC, Jeff Doerflinger, 5433 Camelot Road, Nashville, TN 37027-4117
15623450        + Eric's Rentals Inc., 3005 Highland Street, Milan, TN 38358-3007
15623451        + Erickson Huff Tool & Die, Frank Erickson, 61698 Locker Plant Road, Mc Aurthur, OH 45651-8622
15623452        + Erickson's Incorporated, 2217 Lake Ave., North Muskegon, MI 49445-3167
15623459        + Erin Industries, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 62 of 280
District/off: 0311-1                                         User: SH                                                           Page 61 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                               Total Noticed: 13039
15623460        +    Erin Industries, Mary Bradburn, 902 N. Pontiac Trail, Walled Lake, MI 48390-3234
15623461        +    Erm Cvs, 300 Chastain Center Blvd, Suite 375, Kenesaw, GA 30144-5877
15623466        +    Ervin Industries, Shelly Ballard, 240 Birch Drive, Muskegon, MI 49445-2214
15623468        +    Erwin Quarder Inc., Brandy Harmsen and Melissa Stanton, 5101 Kraft Avenue SE, Grand Rapids, MI 49512-9737
15623469        +    Erwin Quarder Inc., Kathy Pelletier and Melissa Stanton, 5101 Kraft Avenue SE, Grand Rapids, MI 49512-9737
15623471             Escalante, Rocio Cruz, CERRO DEL CUBILETE NUM 20, Matamoros Tamaulipas 87497 Mexico
15623474             Esparza, Olga Noriega, TERRANOVA 15, Matamoros Tamaulipas 87540 Mexico
15623475             Espinosa, Flor Gonzalez, GARDENIAS 52, Matamoros Tamaulipas 87348 Mexico
15623476             Espinosa, Ma Z iga, AVE. PRIMERA NU, 184, Matamoros Tamaulipas 87440 Mexico
15623477             Espinosa, Maria Gonz lez, RAFAEL A LA TORRE NUM 43, Matamoros Tamaulipas 87440 Mexico
15623478             Espinosa, Maria Ram rez, SAN RAUL NUM 39, Matamoros Tamaulipas 87455 Mexico
15623479             Espinoza, Carlos, CALLE 6 NUM 14, Matamoros Tamaulipas 87497 Mexico
15623480             Espinoza, Glenda Hernandez, FELIX M CALLEJA 103, Matamoros Tamaulipas 87449 Mexico
15623481             Espinoza, Ma Pichardo, PRIVADA 6 #7, Matamoros Tamaulipas 87440 Mexico
15623482             Espinoza, Mauricio Bocanegra, SANTA ALICIA NUM 11, Matamoros Tamaulipas 87453 Mexico
15623486             Essence Fastening System, Winnie Ni, No 39,100 Ln of Fengshuo Rd, Shanghai 201818 China
15623488        +    Essence Fastening Systems (Shanghai) Co., Butzel Long, Thomas Radom, 41000 Woodward Avenue Stoneridge West, Bloomfield Hills,
                     MI 48304-5178
15623489        +    Essentra Components, Josette Buettgen, 3123 Station Road, Erie, PA 16510-6501
15623494        +    Estes, Joey, PO Box 84, Atwood, TN 38220-0084
15623495             Estrada, Devanni Hernandez, NUEVO MILENIO 206, Matamoros Tamaulipas 87448 Mexico
15623496             Estrada, Hector Garcia, NI OS HEROES NUM 124, Matamoros Tamaulipas 87496 Mexico
15623497             Estrada, Jairo Fern ndez, OCEANO PACIFICO NUM 8, Matamoros Tamaulipas 87496 Mexico
15623498             Estrada, Jorge Monteon, Calle Infanta Cristina #130 A, Matamoros Tamaulipas 87344 Mexico
15623499             Estrada, Josue Toro, JUAN MENDEZ NUM 158, Matamoros Tamaulipas 87493 Mexico
15623503        +    Ethx, Donovan Moore, PO Box 4217, Parker, CO 80134-1447
15623504             Etiquetas y Formas Industria, Silvia Zepeda, les Sa de Cv Bosques Ahuehuetes 119B, Queretaro Mexico
15623512             Euresti, Gil, BALBUENA NUM 32, Matamoros Tamaulipas 87477 Mexico
15623513             Eurodraw Wire Equipment S.R.L., Via Camillo Chiesa 19/21, Pogliano Milanese 20010 Italy
15623514             Eurodraw Wire Equipment SRL, VIA CAMILLO CHIESA 19/21, POGLIANO, MILANESE 20010 ITALY
15623516        +    Eurotech, LLC, Giuseppe Arami, 708 Mill Stoneway, Breman, GA 30110-4392
15623528        +    Everett Central Stores, 80 Broadway, Everett, MA 02149-2415
15623529        +    Everett, Brent, 27641 RYAN ROAD, WARREN, MI 48092-5131
15623531        +    Evers Construction Co, Randy Woodward, PO Box 87, 1014 N Locust Ave, Lawrenceburg, TN 38464-2707
15623532        +    Evers Construction Co., Inc., PO Box 87, Lawrenceburg, TN 38464-0087
15623536        +    Everseal Gasket Co., Ryan Lane and Kerri Bailey, 8309 Cole Parkway, Shawnee, KS 66227-3128
15623537             Evigna, 1501 Maple Lane, Troy, MI 48084
15623541        +    Evonik Cyro LLC, Kim Dobbs and James Capparelli, 299 Jefferson Rd, Parsippany, NJ 07054-2827
15623539        +    Evonik Cyro LLC, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15623540        +    Evonik Cyro LLC, Bankruptcy Claims Admin Services, LLC, 100 Union Avenuem Suite 240, Cresskill, NJ 07626-2137
15623542             Evoqua Water Technologies, Judy Grennan and Joanne DeOliveria, LLC, Rockford, IL 61103
15623543        +    Ewald Instruments Corp, Adrienne, 95 Wooster Court Ste 3, Bristol, CT 06010-6777
15623545        +    Exact Engineering, Don Lipscomb and Sandy Lipscomb, 1917 Lamar CT, Holland, MI 49423-8750
15623546        +    Exact Pest Solutions, Bill Perrin, 37976 308th St, Bellevue, IA 52031-9629
15623547        +    Exacto Corp, 1201 Hickory St, PO Box 24, Grafton, WI 53024-0024
15623548        +    Excel Electrocircuit Inc., 50 Northpointe Drive, Orion, MI 48359-1846
15623549        +    Excel Machine & Tool Inc., 212 Butler Street, Coldwater, OH 45828-1103
15623550        +    Excel Spring & Stamping Inc, Mary Kate Karkowski, 1080 Industrial Dr, Bensenville, IL 60106-1215
15623551             Excel Tool,Inc., Richard Bobb, 2020 Freeman Field, Seymour, IN 47274
15623552        +    Excelda Manufacturing Co., Shirley Heichel, 12785 Emerson Drive, Brighton, MI 48116-8562
15623553             Excellence In Manf. Consort., Box 396, Owen Sound ON N4K 5P7 Canada
15623556        #+   Exotic Automation & Supply, 34700 Grand River Ave., Farmington Hills, MI 48335-3375
15623557         +   Experi-Metal Inc, 6385 Wall Street, Sterling Heights, MI 48312-1079
15623558         +   Experienced Concepts Inc, Robert Wood and Cheryl Wood, PO Box 556, Romeo, MI 48065-0556
15623559             Express Molding, Sylvia Maola, 1695 Turner Road, Windsor ON N8W 3J8 Canada
15623562        +    Expressions Printing, Katie Dawson, 111 N. Main Street, Stockton, IL 61085-1321
15623564        +    Extol Inc, Casey House and Cal Palmbos, 651 Case Karsten Drive, Zeeland, MI 49464-8729
15623565        +    Extruded Silicone Products, Dave Ullom, 3300 Gilchrist Rd., Mogadore, OH 44260-1254
15623567        +    Extrudex, Inc., Tod Oliva, 310 Figgie Road, Painesville, OH 44077-3028
15623568        +    Exxon Mobil Chemical Company, Marcel R. Thibeau, 388 South Main Street, Akron, OH 44311-1060
15623569        +    Exxon Mobil Chemical Company, Thomas Termini, 37567 Interchange Dr, Farmington Hills, MI 48335-1027
15623571        +    F & S Engraving Inc., 1620 W. Central Rd., Mount Prospect, IL 60056-2269
15623572             F.K. Machinery Ltd., 475 Welham Road, Barrie ON L4N 8Z6 Canada
                   Case 19-12378-KBO                 Doc 1281          Filed 01/01/21           Page 63 of 280
District/off: 0311-1                                      User: SH                                                         Page 62 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                             Total Noticed: 13039
15623573        + F.N. Sheppard & Co., PO Box 18520, 1261 Jamike Drive, Erlanger, KY 41018-3115
15623574          F.O.T. Inc, PO Box 530339, Livonia, MI 48153-0339
15623576          FABRICATED MATERIALS INC, 2554 S ROCHESTER RD, ROCHESTER HILLS, MI 48307-3817
15623580        + FACT Inc, Jeff Ullrey and Nancy Bouwkamp, 5706 W River Dr, Belmont, MI 49306-9206
15623581        + FACTON, 101 W. BIG BEAVER RD, 14TH FLOOR, TROY, MI 48084-5280
15623582        + FACTON, Jerry Myszkowski, 101 W Big Beaver Rd 14th Fl, Troy, MI 48084-5280
15623590        + FAIRCHILD INDUSTRIES INC, 475 CAPITAL DR, LAKE ZURICH, IL 60047-6732
15623592        + FAIRFIELD, CYNTHIA, 7716 SANDRA DRIVE, NEWAYGO, MI 49337-9554
15623598        + FANSTEEL American Sintered, Gina Kepple and Carrie Saline, Technologies, 513 East Second Street, Emporium, PA 15834-1505
15623611        + FARR, REBECCA, 1931 N LUCE, WHITE CLOUD, MI 49349-8765
15623613        + FARREY, BARBARA, 210 NORTH FREEDOM, LENA, IL 61048-8614
15623615        + FARREY, RONALD, 220 N. Simmons St., Stockton, IL 61085-1408
15623621          FASTCO INDUSTRIES, P.O. Box 141427, Grand Rapids, MI 49514-1427
15623622        + FASTCO INDUSTRIES INC, 2685 MULLENS AVENUE, P.O. BOX 141427, GRAND RAPIDS, MI 49514-1427
15623628          FASTEN GROUP IMP. & EXP. CO., LTD, No. 165 Middle Chengjiang Road, Jiangyin, Jiangsu 214434 China
15623629          FASTEN GRP IMP & EXP CO LTD, 203 TONGJIAN BEI RD, JIANGYIN, JIANGSU CHINA
15623636     ++++ FASTENAL, DUSTIN GILBERT, 2083 INDUSTRIAL VALLEY PARK RD, HANNIBAL MO 63401-6323 address filed with court:,
                  Fastenal, Dustin Gilbert, 2009 Hwy 61 South, Hannibal, MO 63401
15623646        + FASTI USA, Inc., Anne Swenson, 927 N. State Street, Elgin, IL 60123-2146
15623649        + FATA, LEANNE, 1746 BEDFORD SQUARE DR. APT. 204, ROCHESTER HILLS, MI 48306-4470
15623652        + FAULKNER, JAMES, 205 HOLT AVE., MT. STERLING, KY 40353-1123
15623655        + FAURECIA, 2800 HIGH MEADOW CIRCLE, AUBURN HILLS, MI 48326-2772
15623657        + FAURECIA AUTOMOTIVE SEATING, JAMIE BARBREE, 2800 HIGH MEADOW CIRCLE, AUBURN HILLS, MI 48326-2772
15623659        + FAURECIA C/O Ventures, 32500 VAN BORN RD SUITE 100, WAYNE, MI 48184-2570
15623660          FAURECIA DE MEXICO, AVE CENTRAL NO 200, PARQUE LOGISTICO EJE, SAN LUIS POTOSI 78935 Mexico
15623662          FAURECIA FRAMES, AC CENTRAL N 650, PARQUE LOGISTICO, EVE 140 # 365, SAN LUIS 78395 Mexico
15623666        + FAURECIA SALINE PLANT, 7700 MICHIGAN AVE, SALINE, MI 48176-1721
15623669        + FB Wright Company, Karen Haines, 9999 Mercier Ave., Dearborn, MI 48120-1410
15623670          FBO Systems, Inc., Frank Zilinskas Acct Mgr, Suite 300, 3355 Koger Blvd., Duluth, GA 30096
15623671          FCA CANADA INC, DCX CANADA NTL PARTS, C/O NATIONAL PARTS, DEARBORN, MI 48126
15623672          FCA Canada Inc., Windsor Assembly Plant, 2199 Chrysler Center, Windsor ON N9A 4H6 Canada
15623673          FCA Canada Inc.-Brampton, Assembly Plant, 2000 Williams Parkway E, Brampton ON L6T 4Y6 Canada
15623683        + FCA US, TIPTON TRANSMISSION PLANT, 5880 STATE RD 28, TIPTON, IN 46072-9116
15623675        + FCA US, INDIANA TRANSMISSION PLANT, 3660 N US HIGHWAY 31, KOKOMO, IN 46901-5956
15623677          FCA US, KOKOMO TRANSMISSION PLANT, 2401 S REED RD, KOKOMO, IN 46902-7902
15623679          FCA US, PARTS SUPPLY CENTERLINE PDS, 26311 LAWRENCE AVE, CENTER LINE, MI 48015-1201
15623678        + FCA US, MARYSVILLE E COATING, 840 HURON BLVD, MARYSVILLE, MI 48040-1571
15623686        + FCA US, WARREN TRUCK ASSEMBLY PLT, 6277 E EIGHT MILE ROAD, WARREN, MI 48091-2959
15623685        + FCA US, WARREN PARTS DEPOT, 21035 SHERWOOD, BLDG A, WARREN, MI 48091-2957
15623680        + FCA US, ROMULUS PARTS DISTRIBUTION, 16950 PINE, ROMULUS, MI 48174-3696
15623676        + FCA US, JEFFERSON NORTH ASSEMBLY, 2101 CONNER AVE, DETROIT, MI 48215-2768
15623674        + FCA US, CEVA LOGISTICS CKD 04566, 24450 GLENDALE RD, REDFORD, MI 48239-2658
15623682        + FCA US, THE PIC GROUP, 50459 CENTRAL INDUSTRIAL DR, SHELBY CHARTER TWP, MI 48315-3114
15623681          FCA US, SALTILLO TRUCK ASSEMBLY PLT, KM 15 CARR A DERRAMADERO, SALTILLO, COAH 25079 Mexico
15623684          FCA US, TOLUCA CAR ASSEMBLY PLANT, CARR MEX TOL KM 60 5, TOLUCA 50000 Mexico
15623687        + FCA US BELVIDERE ASSM., 3000 W. CHRYSLER DRIVE, BELIVIDERE, IL 61008-6006
15623689        + FCA US LLC, Sullivan & Cromwell LLP, c/o Brian D. Glueckstein, 125 Broad Street, New York, NY 10004-2498
15623694          FCA US LLC, c/o Ryan & Sons-3rd Party, 100 N FEARING BLVD, TOLEDO, OH 43607-3603
15623701        + FCA US LLC, Quality & Product Engineerin, 4400 Chrysler Drive, Toledo, OH 43608-4000
15623706        + FCA US LLC, Toledo Assy Plant-North, 4400 Chrysler Drive, Toledo, OH 43608-4000
15623695        + FCA US LLC, c/o Ryan & Sons-3rd Party, 315 Matzinger Rd Unit F, Toledo, OH 43612-2626
15623698        + FCA US LLC, Packaging Components, 25999 Lawrence Ave, Center Line, MI 48015-1136
15623709        + FCA US LLC, Warren Truck Assembly Plant, 6277 E Eight Mile Road, Warren, MI 48091-2959
15623708        + FCA US LLC, Warren Parts Depot, Building A, 21035 Sherwood, Warren, MI 48091-2957
15623705        + FCA US LLC, Sherwood National PDC, 21555 Sherwood Bldg E, Warren, MI 48091-5900
15623697          FCA US LLC, Corporate Accounts Payable, PO Box 537927, Livonia, MI 48153-7927
15623700          FCA US LLC, PO Box 537933, Livonia, MI 48153-7933
15623693        + FCA US LLC, C/O HOWARD TERNES, 700 MANUFACTURERS DR, WESTLAND, MI 48186-4037
15623696        + FCA US LLC, Conner Avenue Assembly Plant, 20000 Conner Avenue, Detroit, MI 48234-3227
15623691        + FCA US LLC, 6001 N Adams Road Suite 210, Bloomfield HIlls, MI 48304-1576
15623690        + FCA US LLC, 1250 Engineering, 800 Chrysler Drive East, Auburn Hills, MI 48326-2757
15623688        + FCA US LLC, Lisa Clark, 800 Chrysler Drive, Auburn Hills, MI 48326-2757
15623699        + FCA US LLC, Pilot Operations, 850 Chrysler Drive E/N Dock, Auburn Hills, MI 48326-2757
                   Case 19-12378-KBO               Doc 1281        Filed 01/01/21        Page 64 of 280
District/off: 0311-1                                   User: SH                                                    Page 63 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                        Total Noticed: 13039
15623692         + FCA US LLC, Belvidere Assembly Plant, 3000 W Chrysler Drive, Belvidere, IL 61008-6006
15623707           FCA US LLC, Toluca Assembly Plant, Carr Mex Tol KM 60 5, Toluca 50000 Mexico
15623704           FCA US LLC, Saltillo Van/Truck, Carretera a Derramadero KM15, Agua Nueva Saltillo 25300 Mexico
15623703           FCA US LLC, Saltillo Truck Assy Plant, 6277 E Eight Mile Road KM 15, Saltillo Coah 25079 Mexico
15623702           FCA US LLC, Saltillo Truck Asbly Plant, Carretera Saltillo Zacatecas KM 1.5, Saltillo Coah 25000 Mexico
15623710         + FCA US LLC International, Consolidation Center, Ceva 24450 Glendale Rd, Redford, MI 48239-2658
15623711           FCA US LLC-Tech Ctr, East Dock 1250 1F Stockroom, 800 Chrysler Drive East, Auburn Hills, MI 48326-2757
15623712         + FCA US TOLEDO ASSEM.#1, 3770 STICKNEY AVENUE, TOLEDO, OH 43657-0001
15623713         + FCA US TOLEDO ASSY NORTH, 4400 CHRYSLER DR, TOLEDO, OH 43608-4000
15623714         + FCI USA Inc, Maria Morales, 28100 Cabot Drive, Livonia, MI 48377-2967
15623715         + FCT ASSEMBLY INC, 1309 NORTH 17TH AVENUE, GREELEY, CO 80631-9562
15623716         + FCT Assembly Inc, CHRISTINA MARTINEX, 1309 North 17th Avenue, Greeley, CO 80631-9562
15623717         + FCT Assembly, Inc., 343 W. Drake Rd. Ste 270, Fort Collins, CO 80526-6317
15623719           FEASA ENTERPRISES LTD, NATIONAL TECH PARK, HOLLAND RD CASTLETROY CO, LIMERICK V94HHR9 IRELAND
15623721         + FED Corporation, 777 West Cedar Ave, Suite 203, Gladwin, MI 48624-2071
15623743         + FELDKAMP, ROBERT, 13940 MC MAHON ROAD, DEERFIELD, MI 49238-9746
15623747         + FELTZ, TRACI, 2096 LEIGHTON, SHELBY TOWNSHIP, MI 48317-2794
15623750         + FENNELL SPRING COMPANY, LLC, 295 HEMLOCK ST, HORSEHEADS, NY 14845-2721
15623752         + FENWICK, DEAN, 6900 BRENNON ROAD, STERLING, MI 48659-9736
15623775         + FEV NORTH AMERCIA, INC., 4554 GLENMEADE LANE, AUBURN HILLS, MI 48326-1766
15623776         + FEV North Amercia, Inc., Anna Szpindor and Marianne Golonka, 4554 Glenmeade Lane, Auburn Hills, MI 48326-1766
15623779         + FHN Central Business Office, Dianna Dickerman, PO Box 268, Freeport, IL 61032-0268
15623780           FIAT, VIA PINEROLO 21, NONE TO 10060 ITALY
15623781         + FIAT CHRYSLER AUTOMOBILES, PO BOX 3382, LIVONIA, MI 48151-3382
15623782           FIAT CHRYSLER AUTOMOBILES, PO BOX 537927, LIVONIA, MI 48153-7927
15623787         + FIDELITY INVESTMENTS FIDELITY MANAGEMENT, 100 MAGELLAN WAY KE3F, COVINGTON, KY 41015-1999
15623792         + FIELDS, LEON, 1292 Circle Dr., Pontiac, MI 48340-1536
15623793         + FIELDS, LEON, 1292 Circle Drive Apt 113, Pontiac, MI 48340-1537
15623795         + FIETZ, KIMBERLY, 5229 W. MICHIGAN AVENUE #111, YPSILANTI, MI 48197-9190
15623796           FIGUEIRAS, GUSTAVO AQUINO, EBANOS NUM 103, MATAMOROS Tamaulipas 87315 Mexico
15623797         + FILARSKI, DAVID, 477 MARION AVE, WATERFORD, MI 48328-3233
15623824         + FIRSTRONIC LLC, 1655 MICHIGAN ST E, GRAND RAPIDS, MI 49503-2015
15623838           FISHER, BRANDON, 774 HWY 1050, JEFFERSONVILLE, KY 40337
15623840         + FISHER, MALINDA, 201 VALLEY ROAD, LAWRENCEBURG, TN 38464-6142
15623841         + FISHER, MALINDA K, 201 VALLEY ROAD, LAWRENCEBURG, TN 38464-6142
15623853         + FITZGERALD EQUIPMENT, 4650 BOEING DRIVE, ROCKFORD, IL 61109-2996
15623858         + FITZGERALD, VIVIAN, 2448 Buffalo Road, Lawrenceburg, TN 38464-6181
15623861         + FLANAGAN, LAURA, 3010 Forest Highlands, Bellaire, MI 49615-5143
15623862         + FLANAGAN, LAURA, 3010 Forest Highlands P.O. Box 167, Bellaire, MI 49615-0167
15623869         + FLATT, VICKEY, 1609 SUNDOWN DRIVE, LAWRENCEBURG, TN 38464-4332
15623870         + FLATT, VICKEY A, 1609 SUNDOWN DRIVE, LAWRENCEBURG, TN 38464-4332
15623878         + FLETCHER, ROBERT, 2347 ALMEDA BEACH RD., PINCONNING, MI 48650-7430
15623880         + FLEX N GATE CHICAGO, 2924 E 126TH STREET, CHICAGO, IL 60633-1133
15623882           FLEX-N-GATE, 75 REAGENS INDUSTRIAL COURT, BRADFORD ON L3Z 2A4 CANADA
15623889         + FLEXSIM, 1577 N. TECHNOLOGY WAY, OREM, UT 84097-2395
15623897           FLIGHT CENTRE TRAVEL GROUP, 410 WINTER STREET, BOSTON, MA 02108
15623899         + FLIGHT SYSTEMS ELECTRONICS, 505 FISHING CREEK RD, LEWISBERRY, PA 17339-9517
15623906         + FLIPNODE LLC, 315 MONTGOMERY STR, SAN FRANCISCO, CA 94104-1856
15623907         + FLIPNODE LLC, KELLY PASCHALAKI, 315 MONTGOMERY STR, SAN FRANCISCO, CA 94104-1856
15623909         + FLODEEN, ANGELIA, 420 W. Lena St., Lena, IL 61048-9250
15623911         + FLOERKE, JOANN, 846 W EMPIRE, FREEPORT, IL 61032-6270
15623927           FLORES, JOSE HERNANDEZ, PRIVADA VANCOUVER NUM 29, Matamoros Tamaulipas 87540 Mexico
15623952         + FLYNN, CHARLES, 3882 Island Park Drive, Waterford, MI 48329-1906
15623953         + FLYNN, DANIEL, 5239 LAFAVE ROAD, STANDISH, MI 48658-9782
15623955           FMA AUTO AND ENGINEERING CO., 39/36 SOI HATHAIRAT 39, HATHAIRAT ROAD, BANGKOK 10510 THAILAND
15623956           FMA Auto and Engineering Co., Mr. and Ms. Akkarawat Wongkaewsu, 39/36 Soi Hathairat 39, BANGKOK 10510 Thailand
15623957         + FMP Resistance Welding Suppl, 1210 Latta Street, Chattanooga, TN 37406-3745
15623958         + FMPTO VAN DYKE PLANT, FORD VAN DYKE TRANSMISSION, 41111 VAN DYKE ROAD, DOOCK SD TC11A, STERILING
                   HEIGHTS, MI 48314-3654
15623962        #+ FOCAL POINT LAUNCH SUPPORT, P.O. BOX 436883, LOUISVILLE, KY 40253-6883
15623967         + FOCUS SAFETY, 105 W. EXCHANGE, SPRING LAKE, MI 49456-2024
15623978         + FOOR, DWAYNE, 4811 BAY-GLADWIN COUNTY, RHODES, MI 48652-9760
15623982         + FORD, 1 AMERICAN ROAD, DEARBORN, MI 48126-2798
                     Case 19-12378-KBO                Doc 1281          Filed 01/01/21          Page 65 of 280
District/off: 0311-1                                       User: SH                                                        Page 64 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                            Total Noticed: 13039
15623987        +    FORD CHICAGO INTERNTL EXPORT, 2520 WEST HAVEN AVE, JOLIET, IL 60433-8460
15623998        +    FORD LAREDO CROSS-DOCK, 13504 NORTH UNITEC DRIVE, LAREDO, TX 78045-9408
15624033        +    FORD MOTOR COMPANY, MEMPHIS LV/LC DISTRIBUTION, 5345 HICKORY HILL RD, MEMPHIS, TN 38141-8227
15624035        +    FORD MOTOR COMPANY, OHIO ASSEMBLY PLANT, 650 MILLER ROAD DOCK 74, AVON LAKE, OH 44012-2307
15624008        +    FORD MOTOR COMPANY, 20100 Rotunda Dr Rec 3, Dearborn, MI 48124-3997
15624038        +    FORD MOTOR COMPANY, STERLING HGTS AXLE PLANT, 39000 MOUND ROAD, STERLING HEIGHTS, MI 48310-2733
15624063        +    FORD, ALEXIS, 27550 WENTWORTH, ROSEVILLE, MI 48066-4362
15624067        +    FORD, RITA, 19300 E 12 Mile Rd, Roseville, MI 48066-2688
15624074     ++++    FOREST RIVER INC., 900 COUNTY ROAD 1 N, ELKHART IN 46514-8992 address filed with court:, Forest River Inc., 55470 County
                     Road 1, Elkhart, IN 46514
15624080             FORMING SUITE, #203-3370 SOUTH SERVICE ROAD, BURLINGTON ON L7N 3M6 CANADA
15624085             FORMNET INC., C/O THE COURT GROUP OF COMPANIES LTD., 490 ELIZABETH STREET, BURLINGTON ON L7R 2M2
                     CANADA
15624083             FORMNET INC., 326 HUMBER COLLEGE BLVD., REXDALE ON M9W 5P4 CANADA
15624093        +    FORTNER, STEPHEN, 517 Dyersburg Highway, Trenton, TN 38382-9577
15624097        +    FORTUNE, KELLY, 16425 12 Mile Rd Apt 12, Roseville, MI 48066-2372
15624098        +    FORTUNE, MYLES, 20466 WOODCREST, HARPER WOODS, MI 48225-2074
15624102        +    FOSS, JEREMY, 1522 WOODLOW ST., WATERFORD, MI 48328-1368
15624105        +    FOSTER, JASON, 632 Franklin Ave, Moberly, MO 65270-2657
15624110        +    FOWLER, GLEN, 930 N 32nd Ave, Humbolt, TN 38343-2035
15624111        +    FOWLER, GLEN, 930 N. 32nd Ave, Humboldt, TN 38343-2035
15624112        +    FOWLER, JOSH, 880 RABBIT TRAIL ROAD, FIVE POINTS, TN 38457-5030
15624113        +    FOWLER, Pamela, 930 N. 32nd Ave, Humboldt, TN 38343-2035
15624119        +    FOX, ROBIN, 2148 DEAUVILLE RD, LEXINGTON, KY 40504-1344
15624121        +    FPM IPSEN, 648 US ROUTE 20, CHERRY VALLEY, IL 61016-9504
15624122        +    FPM Ipsen, James Smith, 648 US Route 20, Cherry Valley, IL 61016-9545
15624123             FPM Ipsen, Renato Villaseqor and Katty Olvera, Avenida de la Luz #24-17 Fracc Indstrial, Queritaro 76120 Mexico
15624136        +    FRANK, KENNETH, 975 W. NEWBERG ROAD, PINCONNING, MI 48650-9442
15624141        +    FRANKLIN FASTENERS, 12701 BEECH DALY RD, REDFORD, MI 48239-2472
15624145        +    FRANKLIN, TEMPESTT, 3707 Field St, Detroit, MI 48214-1077
15624155        +    FRAZIER, TOLBERETTA, 115 SPENCER SPRINGS DR, MT STERLING, KY 40353-9143
15624159        +    FREEDOM, 10559 CITATION DR, STE 205, BRIGHTON, MI 48116-6546
15624162             FREEMAN LEE, HOBBS, 13363 WADE ST, DETROIT, MI 48213-2048
15624168        +    FREESE ENTERPRISE INC, 4260 GIDDINGS RD, AUBURN HILLS, MI 48326-1529
15624171        +    FREESE, RUBY, 312 W Second St, Salisbury, MO 65281-1404
15624173             FREEWAY WASHER, 1820 MEYERSIDE DR., MISSISSAUGA ON L5T 1B4 CANADA
15624190         +   FRIEDLEIN, AIMEE, 221 WEST BENTON AVE, STOCKTON, IL 61085-1313
15624193         +   FRITZ, SUSAN G, 204 S MADISON, MT CARROLL, IL 61053-1411
15624198        #+   FRONTIER RIDGE GLOBAL FUND LP, C/O FR INVESTMENTS MANAGER LLC, Kinga Czwartosz, 40 DANBURY ROAD,
                     WILTON, CT 06897-4441
15624204             FSI Label Company, 6227 136Th Ave, 15201 E. 12 Mile Road, Holland, MI 49424-8289
15624205        +    FTE Automotive, 6015 Corporate Dr, Ira Township, MI 48023-1423
15624206        +    FTI Flow Technology, Inc., 8930 S. Beck Avenue, Suite 107, Tempe, AZ 85284-2864
15624207        +    FTZ, Inc., P.O. Box 3817, Brownsville, TX 78523-3817
15624213        +    FUCHS, ELAINE, 14108 WEST HOWARDSVILLE, LENA, IL 61048-9617
15624227        +    FULCRUM RIGGING INC, RAEANNA FERMAN, 8803 TULIP ROAD, PLYMOUTH, IN 46563-8085
15624233             FUNG, YU & CO CPA LIMITED, 10TH FLOOR, GUANGDONG INVEST, 148 CONNAUGHT ROAD CENTRAL, HONG KONG
                     HONG KONG
15624234             FURA Industrial, Paseo Sierra Bonita Nte #43, Hermosillo 83104 Mexico
15624236             FUSION AUTOMATION S.A DE C.V, REMBRANDT 1151 LOMAS DEL, REAL DE JARACHINA SUR, REYNOSA 88730 MEXICO
15624245             FUTURE ELECTRONICS (US) LLC, 237 HYMUS BLVD., POINTE CLAIRE QC H9R 5C7 CANADA
15624255        +    FUZE, 2 COPLEY PLACE, FLOOR 7, BOSTON, MA 02116-0002
15624258        +    FYX, Inc., 115 S. Main Street, PO Box 511, Leslie, MI 49251-0511
15623575        +    Fabricacion Enriquez LLC, Bernardo Guerrero and Any Segura, 319 E Coma Ave Suite 741, DHidalgo, TX 78557-2506
15623577             Fabricated Materials Inc, Ed Belanger, 2554 S Rochester Rd, Rochester Hills, MI 48307-3817
15623578        +    Fabrik Molded Plastics, Diane Rohde, 5213 Prime Parkway, Mchenry, IL 60050-7034
15623579        +    Fabwel-Owens Corning Co, Amber Snead, 2341 E Market Street, Nappanee, IN 46550-9306
15623584             Facundo, Ruben Nevarez, Pico de Orizaba, Matamoros Tamaulipas 87476 Mexico
15623588        +    Fair Harbor Capital LLC, PO Box 237037, New York, NY 10023-0028
15623589        +    Fair Harbor Capital LLC assignee of Orbi, PO Box 237037, New York, NY 10023-0028
15623591        +    Fairchild Industries Inc, Debbie, 475 Capital Dr, Lake Zurich, IL 60047-6732
15623593        +    Falcon Corporation, Jerry Johnston and Debbie Johnston, 14510 Cleveland St., Spring Lake, MI 49456-9151
15623595        +    Fallat, Michael, 29811 Lamar Ln, Livonia, MI 48152-4529
15623596             Famojuro, Opeyemi, 2249 Glencoe Drive Apt. 3, Ann Arbor, MI 48108
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 66 of 280
District/off: 0311-1                                        User: SH                                                             Page 65 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15623599            Fanuc America Corp, 3900 W Hamlin Rd, Rochester Hills, MI 48309-3253
15623600        +   Fanuc America Corporation, 1800 Lakewood Blvd., Hoffman Estates, IL 60192-5008
15623601        +   Faraday Future, 18455 S. Figueroa St., Gardena, CA 90248-4503
15623603        +   Farkas, Alexander, 1780 Pond Run, Auburn Hills, MI 48326-2752
15623607        +   Farmers Supply, Keith, 1320 N Locust Ave., Lawrenceburg, TN 38464-2208
15623608        +   Farnell Equipment, Kirk Rukenbrod and Andrea Pedigo, 2950 Todd St, Troy, MI 48084-3408
15623609        +   Farnsworth Jr, Robert, 4525 BILLMYER HWY, BRITTON, MI 49229-9722
15623610            Faro Technologies Inc., PO Box 116908, Atlanta, GA 30368-6908
15623618        +   Fasco Controls Corporation, 1100 Airport Road, Shelby, NC 28150-3639
15623619            Fast Lane Consulting & Educa, Patty Gause, tion Services, Inc., PO Box 2168, Cary, NC 27512-2168
15623620            Fast-Tek Group LLC, Chris Ormsby, PQE, PO Box 634022, Cincinnati, OH 45263-4022
15623624        +   Fastco Industries Inc, Donna Kowalczyk, 2685 Mullens Avenue, Grand Rapids, MI 49534-1219
15623625        +   Fastco Industries Inc, James Smith, 648 US Route 20, Cherry Valley, IL 61016-9545
15623626        +   Fastco Industries, Inc., Bruce Tap, President, 2685 Mullins, Grand Rapids, MI 49534-1219
15623631            Fasten Grp Imp & Exp Co LTD, Wang Huanjian, No. 165 Chengjiang Middle Rd Jiangyin, Jiangsu 214434 China
15623630            Fasten Grp Imp & Exp Co LTD, Wang Huanjian, No. 203 Tongjiang Bei Rd Jiangyin, Jiangsu 214433 China
15623633        +   Fastenal, 2025 W Van Hook, Milan, TN 38358-2631
15623635        +   Fastenal, Bruce Loring, 2209 E High St, Jackson, MI 49203-3419
15623641        +   Fastenal Company, Jason, 9556 Historic Kings Rd. S., Suite 104, Jacksonville, FL 32257-2010
15623643        +   Fastenal Company, Robert, 1197 West College Street, Pulaski, TN 38478-3639
15623638        +   Fastenal Company, 1308 East Springs, Cookeville, TN 38501-4311
15623639        +   Fastenal Company, 923 Cardinal Court, Auburn, IN 46706-2678
15623642        +   Fastenal Company, Joe Wehrwein, 1708 Bay City Road, Midland, MI 48642-6931
15623637        +   Fastenal Company, 1003 WEST HIGHWAY 24, MOBERLY, MO 65270-3105
15623645            Fastenal Ind & Cons Supplies, Steve Slade, 2229 Lincon Way, Clinton, IA 52732
15623644        +   Fastenal Ind & Cons Supplies, 730 S Hancock Ave Unit C, Freeport, IL 61032-5362
15623647            Fastoco Industries, Inc., PO Box 141427, Grand Rapids, MI 49514-1427
15623648            Fastube LLC, Bob Orloff, 41714 Haggerty Cir., Canton, MI 48188-2227
15623650            Faulkner, Brian, 1780 Pond Run, Auburn Hills, MI 48326-2752
15623653        +   Faulkner, William, 217 West Laurel Drive, Lawrenceburg, TN 38464-7718
15623654        +   Faurecia, 2800 High Meadow Cir, Auburn Hills, MI 48326-2772
15623656            Faurecia Automotive Seating, Faurecia Auto Seating Clevel, PO BOX 214739, Auburn Hills, MI 48321-4739
15623658        +   Faurecia Automotive Seating, Tracy Brittingham, FAS Auburn Hills Tech Ctr, 2800 High Meadow Circle, Auburn Hills, MI 48326-2772
15623661        +   Faurecia Exhaust Systems, Regina Krotzer, PO Box 64010, Toledo, OH 43612-0010
15623663        +   Faurecia Inc., NOEL HERRERA, Madison Accounts Payable, P.O. Box 214830, Auburn Hills, MI 48321-4830
15623664        +   Faurecia Interior Systems, Juan Manuel, Saline LLC, PO Box 214557, Auburn Hills, MI 48321-4557
15623665        +   Faurecia Madison Seating, FAS MADISON, 272 OLD JACKSON RD, MADISON, MS 39110-4718
15623667        +   Faurecia Saline Plant, Jill Collins, 7700 Michigan Avenue, Saline, MI 48176-1721
15623668            Faysal, Ziad, 11084 Beech Trl, Osceola, IN 46561-8503
15623718            Feasa Enterprises LTD, Eleanor Noonan and Ailish Oneil, National Tech Park, Limerick V94HHR9 Ireland
15623731            FedEx Corporation Services Inc, FedEx Corprate Services Inc, 3965 Airway Blvd, Module G 3rd Floor, Memphis, TN 38116-5017
15623732            FedEx Kinko's, Manuel Bernal, Customer Administrative Serv, PO Box 672085, Dallas, TX 75267-2085
15623725            Federal Insurance Company, Duane Morris LLP, Wendy M. Simkulak, Esquire, 30 S. 17th Street, Philadelphia, PA 19103-4196
15623726            Federal Insurance Company, Wendy M. Simkulak, Esquire, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
15623724        +   Federal Insurance Company, Chubb, Adrienne Logan, Legal Analyst, 436 Walnut Street, Philadelphia, PA 19106-3703
15623722        +   Federal Insurance Company, c/o Chubb, Attention: Collateral Manager, 436 Walnut Street, Philadelphia, PA 19106-3703
15623727        +   Federal Mogul, Laurie Watts, Hwy 301 N, PO Box 385, Summerton, SC 29148-0385
15623728        +   Federal Mogul Systems Protec, 26555 Northwestern Hwy, Southfield, MI 48033-2146
15623730            Federal-Mogul, Friction Products, 2599 Alabama Hwy 21 North, Jacksonville, AL 36265
15623733            Fedex Trade Networks, Can Inc, 9800 Cavendish Blvd, St Laurent QC H4M 2V9 Canada
15623734            Fedex Trade Networks, PO Box 600, Niagra Falls ON L2E 6V2 Canada
15623735            Feed Rite Automation, Inc., Todd Cadean and Courtney Cadean, 3325A Mainway Dr., Burlington ON L7M 1A6 Canada
15623736        +   Fehir, Joseph, 11549 FARMHILL DR, FENTON, MI 48430-2531
15623737        +   Fehr-Graham & Associates, 221 E. Main Street, Suite 200, Freeport, IL 61032-4201
15623740            Feintool of Cincinnati, Susan Andrews, 11280 Cornell Park dr., Cincinnati, OH 45242-1888
15623742            Feldcamp Equipment Limited, 1234 Brookes Street, North Bay ON P1B 2P1 Canada
15623745            Felss GmbH, David Bennett, Dieselstr. 2, Kvnigsbach-Stein 75203 Germany
15623744            Felss GmbH, David Bennett, Dieselstr. 2, Knigsbach-Stein 75203 Germany
15623746        +   Felton Brush, Moira Gagnon and Linda Ackerman, 7 Burton Drive, Londonderry, NH 03053-7435
15623748            Feng Chuan Tooling Co. LTD., Eric NG, 1/F, Che Wah Ind. Bldg. 1-7 Kim Hong St., Hong Kong China
15623749            Feng Ping Tooling & Plastic, Mr. Gao, Mfg Co. LTD Industrial Center Zhen Xing, Dongguan 523695 China
15623751        +   Fennell Spring Company, LLC, Marty Fennell and Denise Pastore, 295 Hemlock St, Horseheads, NY 14845-2721
15623753        +   Ferguson & Thrall, Gerguson Enterprises #740, 4558 Collection Center Drive, Chicago, IL 60693-0001
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 67 of 280
District/off: 0311-1                                        User: SH                                                             Page 66 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15623754        + Ferguson Enterprises, Inc., 1020 Highway 45 Bypass, Jackson, TN 38301-3226
15623761          Fern ndez, Ana Galv n, VALLE DE ANAHUAC NUM 51, Matamoros Tamaulipas 87380 Mexico
15623762          Fern ndez, Victor Orozco, CARRETERA A VICTORIA KM 8, Matamoros Tamaulipas 87560 Mexico
15623763          Fernandez, Roel Orozco, CARRETERA A VICTORIA KM 8, Matamoros Tamaulipas 87560 Mexico
15623764          Fernando, Anabel Santiago, SANTA CECILIA NUM 66, Matamoros Tamaulipas 87398 Mexico
15623766          Ferral, Miguel Segura, SOLDADORES # 71-A, Matamoros Tamaulipas 77340 Mexico
15623768        + Ferrellgas, 10522 NORTH SECOND STREET, MACHESNEY PARK, IL 61115-1405
15623769        + Ferrellgas, One LIberty Plaza, Liberty, MO 64068-2971
15623770        + Ferrellgas Inc, One Liberty Plaza MD 40, Liberty, MO 64068-2971
15623771          Ferrusca, Adrian Guerra, SIERRA TEZONOCO 16, Matamoros Tamaulipas 87470 Mexico
15623774          Festo Inc., Mark Hoyland, 5300 Explorer Drive, Mississauga ON L4W 5G4 Canada
15623778        + Feys, Mallory, 1702 Ann Terrace, Madison Heights, MI 48071-3867
15623783          Fiat Services SPA, Fiat Chrysler Automobiles N.V., 25 St James's Street, London SW1A 1HA United Kingdom
15623784        + Fibre Material Corp., Brian Grossberg, 40 Dupont St., Plainview, NY 11803-1611
15623785        + Ficosa North America,, 30870 Stephenson Highway 48071, Madison Heights, MI 48071-1619
15623786          Ficosa North America, S.A De C.V., Victor Adolfo Garza, Carretera Monterrey Columbia Km 10.5, Nuevo Leon, CP 65500 Mexico
15623791        + Fields, Kesha, 18646 CALDWELL, DETROIT, MI 48234-2451
15623798        + Filley, Mark, 333 RIDGE WAY, CROSSVILLE, TN 38555-8456
15623800          Finanzamt Bonn-Innenstadt, Germany
15623804        + Fincher Painting, Scott Fincher, 200 Hillview Drive, Lawrenceburg, TN 38464-1227
15623805        + Fincher Painting, Scott Fincher, 3870 Pulaski Hwy, Lawrenceburg, TN 38464-7247
15623806        + Finish Line Graphics, Richie Reifsteck, 454 W. Columbia, Stockton, IL 61085-1016
15623807        + Finishing Services, Inc., 877 Ann Street, Ypsilanti, MI 48197-2474
15623808        + Finkbeiner, Craig, 8702 Oakridge Dr., Howard City, MI 49329-8602
15623809        + Finkbeiner, Donald, 2846 Dorchester Road, Birmingham, MI 48009-7425
15623810        + Finkiewicz, Christopher, 2568 EAGLE CIRCLE UNIT 3, YPSILANTI, MI 48197-1569
15623812        + Finney, Darris, 1475 Circle Drive, Pontiac, MI 48340-1516
15623813          Fire & Safety Equip of Rkfd, D. Johnson/ Diane, 2420 Harrison Ave., PO Box 5646, Rockford, IL 61125-0646
15623814        + Fire Defense Equipment Co., Rick Todd, 4350 Delemere, Royal Oak, MI 48073-1807
15623815        + Fire Protection Inc, 750 W. North St Suite C, Auburn, IN 46706-1632
15623816        + Fire Safety Displays, Mart Ann Cox, 20422 VAn Bord Rd, Dearborn Heights, MI 48125-3051
15623817        + Fire Sprinkler Serv of NE FL, Jerry Evans, 4533-101 Sunbeam Rd., Jacksonville, FL 32257-6141
15623819          First American Plastic, Gale Miller and Kathy Carter, Molding Enterprise, Two Choctaw Trail 6201 Highway 57, Ocean Springs, MS
                  39564
15623818          First American Plastic, Gale Miller and Kathy Carter, Molding Enterprise, PO Box 620, Roscoe, IL 61073-0620
15623820          First American Plastic, PO BOX 620, ROSCOE, IL 61073-0620
15623822        + First Telecommications, 3663 Broadmoor Ave SE, Customer 114960, Grand Rapids, MI 49512-3922
15623823        + Firstron,LLC, 1655 Michigan St NE, Grand Rapids, MI 49503-2015
15623825        + Firstronic LLC, Karen Dopkowski, 1655 Michigan St. NE, Grand Rapids, MI 49503-2015
15623826        + Firstronic LLC, Kelly Hiller, 1655 Michigan St E, Grand Rapids, MI 49503-2015
15623827        + Fishbeck, Thompson, Carr & H, Deb Shroufe and Laura Carson, 1515 Arboretum Dr SE, Grand Rapids, MI 49546-6494
15623828        + Fisher Construction Co., Inc, John Fisher, P.O. Box 350, 1167 Williamson St., Milan, TN 38358-2744
15623829          Fisher Dynamics, 33300 Fisher Drive, St. Clair Shores, MI 48082
15623830          Fisher Dynamics, Chris Smith, 33300 Freeway Drive, St Clair Shores, MI 48082-1005
15623831        + Fisher Dynamics Corp., Chris Sachs and Michelle Campo, 33180 Fisher Drive, St. Clair Shores, MI 48082-1005
15623833          Fisher Gauge Limited, Ean, PO Box 179, Peterborough ON K9J 6Y9 Canada
15623832          Fisher Gauge Limited, Barb Nelson, PO Box 179, Peterborough ON K9J 6Y9 Canada
15623834        + Fisher Sales Corporation, Mark Sankovitch and Cathy Brazener, 3805 Illinois Ave., St. Charles, IL 60174-2422
15623836        + Fisher Scientific, Erin Baumann, Acct # 248180-01, 2775 Pacific Dr, PO Box 4829, Norcross, GA 30071-1805
15623835        + Fisher Scientific, 1600 W Glenlake, Itasca, IL 60143-1005
15623848          Fishercast Global Corp., PO Box 179, Peterborough ON K9J 6Y9 Canada
15623849        + Fishnet Security, Aaron Prillwitz and Teresa Gill, 6130 Sprint Pkwy, Overland Park, KS 66211-1156
15623850        + Fisk, Nicole, 2665 Compton Dr, Waterford, MI 48329-3379
15623851        + Fiske Brothers, Sue, PO Box 8038 Station A, Toledo, OH 43605-0038
15623852        + Fitzgerald Enterprises, 472 S Estates Drive, Gaylord, MI 49735-9341
15623854        + Fitzgerald Equipment, Sales, 4650 Boeing Drive, Rockford, IL 61109-2930
15623855          Fitzgerald Finishing Company, 17450 Filer Avenue, Detroit, MI 48212-1908
15623856        + Fitzgerald, John, 61000 Cetnor Ct, Washington Township, MI 48094-1801
15623859        + Five Star Commercial Roofing, 1119 S. State Road 3, Hartford City, IN 47348-9731
15623860        + Flagsource North, Inc., Sally Krause, 222 E. Walworth Ave., PO Box 508, Delavan, WI 53115-0508
15623863        + Flanders Electric Motor Servie, 8101 Baumgart Rd, Evansville, IN 47725-1509
15623864          Flannery Machine & Tool, Scott Bassett, 8420 Hwy US-131, Mancelona, MI 49659
15623865        + Flaquel, Caleb, 720 Indiana Ave., Fremont, MI 49412-1120
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21             Page 68 of 280
District/off: 0311-1                                         User: SH                                                              Page 67 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15623866        +   Flaspohler, Linda, 1245 Shepherds Drive, Moberly, MO 65270-3704
15623867        +   Flatford, Brandon, 504 DONNALEE DR, MONORE, MI 48162-3311
15623868        +   Flatford, Bryan, 504 DONNALEE DR, MONROE, MI 48162-3311
15623871        +   Flattery, Gary, 62849 Sawgrass Dr., Washington, MI 48094-1651
15623874        +   Fleetwood Tool & Gage, Jurgen Schnepel and Josce Schultz, 39050 Webb Ct., Westland, MI 48185-7606
15623879        +   Flewelling, Heather, 505 1st, Oxford, MI 48371-1505
15623881            Flex Technologies Inc, 5479 Gundy Drive, Midvale, OH 44653
15623883            Flex-N-Gate Bradford, Division Of Ventra Group Co, 75 Reagens Industrial Court, Bradford ON L3Z 2A4 Canada
15623884        +   Flex-N-Gate Rockford Inc, 2460 Stock Creek Boulevard, Rockford, TN 37853-3045
15623885            Flex-O-Lator, Beverly Turner, % Leggett And Platt Inc, 131 Locust St, Carthage, MO 64836
15623886        +   Flex-O-Lators, Inc., Anne Warden and Rick Katzfey, 1460 Jackson Drive, PO Box 617, Carthage, MO 64836-0623
15623887        +   FlexLink Systems Inc., 6580 Snowdrift Road, Allentown, PA 18106-9331
15623890        +   FlexSim Software Products, I, Jessica Haws and Joe Hug, 1577 N. Technology Way, Ste, Orem, UT 84097-2395
15623891            FlexSpray Lubrication System, 305 SE Oldham Pkwy, Lees Summit, MO 64081-2929
15623888            Flexpipe, Dominic Laguk and Karl-Philip Letourneau, 1355 Magenta E, Farnham QC J2N1C4 Canada
15623892            Flextronics Automotive Inc., Michael O'Sullivan, 213 Harry Walker Parkway S., Newmarket ON L3Y 8T3 Canada
15623894            Flextronics Holdings Mexico, Dos SA DE CV, Carretera Base Aerea 5850 4 Col La Mora, Zapopan 45136 Mexico
15623895            Flextronics International, Oscar Fredy Gonzalez and Martha Ramirez, Europe B.V. STH, Oostrum GA 5807 Netherlands
15623893            Flextronics computing(suzhou, Alan Meng, CO.,LTD No.1 Rd Guan Pu., Wuzhong Suzhou, Jiangsu 215124 China
15623898            Flight Centre travel Group, LAUREN BOOTH, 410 Winter Street, Boston, MA 02108
15623900        +   Flight Systems Electronics, Ben Huffline and Denise Hornberger, 505 Fishing Creek Rd, Lewisberry, PA 17339-9517
15623901        +   Flight Systems Electronics Group, 505 Fishing Creek Road, Lewisberry, PA 17339-9517
15623902        +   Flight Systems Electronics Group, Dorman Products, Inc, Mary Stranford, 3400 E Walnut Street, Colmar, PA 18915-9768
15623903        +   Flint Toner, 1407 Foothill Blvd., Ste. 158, La Verne, CA 91750-3451
15623904        +   Flint Toner dba, Tom Dunlap and Sandra Perrine, The Cartridge Center, PO Box 104, Hurdland, MO 63547-0104
15623905        +   Flinton, Jill, 4535 1 Mile Rd., White Cloud, MI 49349-9666
15623910        +   Flodyne Inc., Mark, Hydradyne Inc., 1000 Muirfeild, Hanover Park, IL 60133-5468
15623912        +   Florence, Erica, 42233 Parkside Circle, Sterling Heights, MI 48314-3370
15623913        +   Florence, Erica, 42233 Parkside Circle Apartment 102, Sterling Heights, MI 48314-3371
15623915            Flores, Alberta Gonz lez, Calle Telemetria #16, Matamoros Tamaulipas 87499 Mexico
15623916            Flores, Anabel Melo, LOMAS 82, Matamoros Tamaulipas 87497 Mexico
15623917            Flores, Armando Aguilar, CALLE CASA DEL OBRERO MUNDIAL NUM 1, Matamoros Tamaulipas 87440 Mexico
15623918            Flores, Briseida Martinez, OCEANO PACIFICO NUM 33, Matamoros Tamaulipas 87456 Mexico
15623919            Flores, Catalina Reyes, CALLE 14 DE FEB. #13, Matamoros Tamaulipas 87477 Mexico
15623920            Flores, Claudia Galv n, CALLE ACAYUCAN NUM 20A, Matamoros Tamaulipas 87456 Mexico
15623921            Flores, Delia Hern ndez, EMILIANO ZAPATA 110, Matamoros Tamaulipas 87449 Mexico
15623922            Flores, Eleazar Garcia, FRANCISCO ROBLES NUM 90, Matamoros Tamaulipas 87390 Mexico
15623923            Flores, Eneyda Crist bal, 1ERO DE MAYO NUM 178, Matamoros Tamaulipas 87440 Mexico
15623924            Flores, Fernando Silguero, Mora Num. 9, Matamoros Tamaulipas 87477 Mexico
15623925            Flores, Jesus Garcia, AVENIDA DE LAS ROSAS NUM 18, Matamoros Tamaulipas 87330 Mexico
15623926            Flores, Jose Cruz, FELIX MA CALLEJA 115, Matamoros Tamaulipas 87449 Mexico
15623928            Flores, Jose Lucio, CARACOL NUM 149, Matamoros Tamaulipas 87344 Mexico
15623929            Flores, Juan Perez, MADRO O 272, Matamoros Tamaulipas 87477 Mexico
15623930            Flores, Julio Escobedo, Callejon 6 #226, Matamoros Tamaulipas 87450 Mexico
15623931            Flores, Karla De la Cruz, GIRASOL 148, Matamoros Tamaulipas 87477 Mexico
15623933            Flores, Nidia Cruz, PRIV PALOMA REAL 6, Matamoros Tamaulipas 87351 Mexico
15623934            Flores, Ruben Hern ndez, INSURGENTES NORTE NUM 129, Matamoros Tamaulipas 87499 Mexico
15623935            Flores, Saray Cruz, CALLE FUENTES DE ALMA NUM 48, Matamoros Tamaulipas 87499 Mexico
15623936            Flores, Yesenia Torres, LAS LOMAS 82, Matamoros Tamaulipas 87497 Mexico
15623937            Flores, Zenon Lucio, CALLE ADOLFO RUIZ CORTINES #17, Matamoros Tamaulipas 87344 Mexico
15623938            Florescent Lamp Recyclers, 75 Wanless Court, Ayr ON N0B 1E0 Canada
15623939            Florida Comfort, Inc., 5913 St. Augustine Rd., Suite 1, Jacksonville, FL 32207-8000
15623940        +   Florida Handling Systems Inc, Kelley Fowler, 2651 State Road 60 West, Bartow, FL 33830-9326
15623942        +   Flow Dry Technology, 379 Albert Road, PO Box 70, Brookville, OH 45309-0070
15623943        +   Flowers, Andrew, 10957 Fieldcrest Drive, Brighton, MI 48116-8328
15623944        +   Flowers, Darrin, 6109 WILLOW CREEK DR, CANTON, MI 48187-3355
15623945        +   Flowers, Michael, 21179 Manchester, Harperwoods, MI 48225-1809
15623948        +   Fluid Control Products, Sherri, 1620 Columbia Ave, PO Box 4226, Rockford, IL 61110-0726
15623949            Fluid Power Engineering, Linda, Company, Inc., 110 Gordon Street, Elk Grove Village, IL 60007-1120
15623950            Fluid Power Engineering Co, 12951 Gravois Rd Suite 120, Sunset Hills, MO 63127-1749
15623951            Fluke Electronics, Customer Support, 1420 75th Street SW, PO Box 9090, Everett, WA 98206-9090
15623954        +   Flynn, Robert, 13207 Pine Valley, Clio, MI 48420-9159
15623959        +   Foamade Plasto Automotive, 260 Industrial Dr, Hillsdale, MI 49242-1077
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 69 of 280
District/off: 0311-1                                       User: SH                                                           Page 68 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15623961        #+ Focal Point Launch Support, Douglas Needham, P.O. Box 436883, Louisville, KY 40253-6883
15623963         + Focal Point Launch Support, Inc., Michael V. Brodark, 700 North Hurstbourne Parkway, Suite 200, Louisville, KY 40222-5395
15623964           Focus Business Solutions, 6995 Monroe Blvd., Taylor, MI 48180-1815
15623966         + Focus Machine Ltd., c/o Lippes Mathias Wexler Friedman LLP, Attn: John Mueller, 50 Fountain Plaza, Suite 1700, Buffalo, NY
                   14202-2216
15623965           Focus Machine Ltd., 840 Garyray Drive, Weston ON M9L 1X1 Canada
15623968         + Focus Safety, Aaron Mack, 105 W. Exchange, Spring Lake, MI 49456-2024
15623970         + Folarin, Abayomi, 16333 Judiciary Drive, Macomb, MI 48044-2569
15623971           Foley & Lardner LLP, Patrice Davis, One Independent Drive, Jacksonville, FL 32202-5017
15623972         + Foley, Carrie, 1012 Cherokee Ave, Royal Oak, MI 48067-3382
15623973         + Foley, Carrie, 48551 Kings Dr, Shelby Township, MI 48315-4025
15623974         + Foley, Timothy, 1354 Greythorne Dr, Lake Orion, MI 48359-2426
15623975           Foltz, Donna, 127 Richard Run (Park Estate Sales), Van Buren Twp, MI 48111
15623977         + Food Giant #18, Jimmy Winchester, 259 Three Oaks Drive, Medina, TN 38355-1501
15623980         + Forbes Company, Henry Hook, 4855 Kendrick, S.E., Grand Rapids, MI 49512-9602
15623983           Ford - Werke GmbH, PSO PDC Dock 500, Edsel Ford Strabe, Koln Merkenich 50769 Germany
15623984         + Ford Assem Plant Prototype, Steve McElmeel, Proc Center - FAA9A, 17000 Oakwood Blvd., Allen Park, MI 48101-2774
15623985           Ford Australia Product Engr, John Jacker Jr, North Shore Road, North Geelong VIC 3215 Australia
15623986         + Ford Bit Module Receiving, 17000 Oakwood Blvd, Allen Park, MI 48101-2774
15623990         + Ford Fasteners, Inc., Chris Cellary and Rosanna Palatucci, 110 S. Newman Street, Hackensack, NJ 07601-3210
15623991           Ford Forschungszentrum GMBH, Suesterfeldsstrasse 200, Aachen 52072 Germany
15623992         + Ford Hermosillo Assembly, 41 North Freeport DR/W-7, Nogales, AZ 85621-2410
15623993         + Ford IEO International Expor, Toyia Baker, Operations-Code FDIE0GA, 4333 West Fort St. /Taiwan, Detroit, MI 48209-3221
15623994         + Ford Interior Prototype Shop, 10300 Textile/Interiors, Prototype, Ypsilanti, MI 48197-9426
15623995         + Ford Interior Protoype Shop, 8301 Enterprise Dr., Allen Park, MI 48101-2865
15623996         + Ford Jr., Robert, 29151 Augusta, Farmington Hills, MI 48331-4828
15623997         + Ford Laredo Cross-Deck, 13504 North Unitec Drive, Laredo, TX 78045-9408
15623999         + Ford Motor Advanced Mfg., 4141 Schaefer Hwy., Dearborn, MI 48126-3642
15624000           Ford Motor Brazil, av Prefeito Vilalobo Quero, 2080 Barueri-SP CNPJ 03.470.727/0012-83, CEP 06422-122 Brazil
15624001           Ford Motor Co England, Central Payable Acctg, Dept 40/314 Strafford House, Basildon SS16 5XX United Kingdom
15624002           Ford Motor Co England, Walkerpack LTD, Stratford Road, Northhampton NN7 2N7 United Kingdom
15624003           Ford Motor Co SA de CV, Faustino Martinez, Num. 1500, Piso 5, Mexico 1210 Mexico
15624005           Ford Motor Co. S.A. de C.V., Calle Guillermo Gonzalez, 1500 piso 5 Col Centro deCiudad SantaFe, Del alvaro Obregon 1210 Mexico
15624004           Ford Motor Co. of Australia, Accounts Payable, Private Mail Bag 6, Cambelfield VIC 3061 Australia
15624032         + Ford Motor Company, McGuireWoods LLP, Attn: Mark E. Freedlander, Tower Two-Sixty 260 Forbes Ave, Ste 1800, Pittsburgh, PA
                   15222-1892
15624014         + Ford Motor Company, c/o McGuireWoods LLP, Mark E Freedlander & Frank J. Guadagnino, Tower Two-Sixty 260 Forbes Ave, Ste 1800,
                   Pittsburgh, PA 15222-1892
15624012         + Ford Motor Company, c/o McGuireWoods LLP, Attn: Elizabeth K. Sieg, Gateway Plaza 800 East Canal Street, Richmond, VA
                   23219-3956
15624013         + Ford Motor Company, c/o McGuireWoods LLP, Attn: Nicholas A. DuPuis, Promenade 1230 Peachtree St, NE Ste 2100, Atlanta, GA
                   30309-3534
15624031           Ford Motor Company, Louisville Assembly Plant, Fern Valley Rd at Grade Ln, Louisville, KY 40213
15624029         + Ford Motor Company, Kentucky Truck Plant, 3001 Chamberlain Lake, Louisville, KY 40241-1905
15624030         + Ford Motor Company, Kentucky Truck Plant, 3001 Chamberlain Lane, Louisville, KY 40241-1905
15624011         + Ford Motor Company, 8301 Enterprise Drive, Allen Park, MI 48101-2865
15624007         + Ford Motor Company, 17000 Oakwood, Allen Park, MI 48101-2789
15624024         + Ford Motor Company, Ford Pilot Plant, 17000 Oakwood Blvd, Allen Park, MI 48101-2774
15624037         + Ford Motor Company, Special Vehicle Engineer, 333 Republic Drive, Allen Park, MI 48101-3650
15624019         + Ford Motor Company, Dearborn Assembly Plant, 3001 Miller Road, Dearborn, MI 48120-1458
15624015         + Ford Motor Company, Central Accounting Services, PO Box 1718, Dearborn, MI 48121-1718
15624010         + Ford Motor Company, 20901 Oakwood, Rec. C Body ENGR, Dearborn, MI 48124-4077
15624009         + Ford Motor Company, 20200 Rotunda Drive, Rec 4, Dearborn, MI 48124-3800
15624036         + Ford Motor Company, One American Road, Dearborn, MI 48126-2798
15624028         + Ford Motor Company, Keith Krueger, Purchase Manager Supply Risk Management, 18900 Michigan Avenue, Dearborn, MI 48126-3929
15624006         + Ford Motor Company, 1 International Drive, Flat Rock, MI 48134-9401
15624021         + Ford Motor Company, Ford Automatic Transmission, 35500 Plymouth Road, Livonia, MI 48150-1461
15624025         + Ford Motor Company, Ford Prototypes, 35500 Plymouth Road, Livonia, MI 48150-1461
15624034         + Ford Motor Company, Michigan Truck Asbly Plant, 38303 Michigan Avenue, Wayne, MI 48184-1099
15624022         + Ford Motor Company, Ford Leo to USA, 4333 West Fort ST/USA, Detriot, MI 48209-3221
15624023         + Ford Motor Company, Ford of Australia, C/O Detroit Pack Plant, 4333 W Fort Street, Detroit, MI 48209-3221
15624040         + Ford Motor Company, Venezuela Assembly Plant, c/o Renaissance Global Log, 4333 West Fort Street, Detroit, MI 48209-3221
15624020         + Ford Motor Company, Detroit Chassis Assembly, 6501 Lynch Road, Detroit, MI 48234-4140
15624039         + Ford Motor Company, Venezuela Assembly Plant, c/o dhl Chicago Trading Comp, 2520 W Haven, Joliet, IL 60433-8460
                   Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 70 of 280
District/off: 0311-1                                       User: SH                                                            Page 69 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15624017        + Ford Motor Company, Chicago Assembly Plant, 12600 Torrence Avenue, Chicago, IL 60633-1111
15624027          Ford Motor Company, Kansas City Assembly Plant, US Highway 69, Claycomo, MO 64119
15624018        + Ford Motor Company, Cuautitlan Assembly Plant, c/o Zuniga Freight Service, 13504 North Unitech, Laredo, TX 78045-9408
15624026        + Ford Motor Company, Hermosillo Assy Plant AP24A, c/o Border Transfer Services, 41 North Freeport Dr W-7, Nogales, AZ 85621-2410
15624041          Ford Motor Company of Austra, National Parts Disb. Centre, 1735 Sydney Rd., Campbellfield VIC 3061 Australia
15624042        + Ford Motor Company/Brazil, Assembly Plant, C/O Renaissance Global Log, 4333 West Fort Street, Detroit, MI 48209-3221
15624043        + Ford Motor Land Development, 6200 Mercury Dr, Dearborn, MI 48126-2747
15624044        + Ford Motor Service, Memphis LV/LC Distribution, 5345 Hickory Hill Road, Memphis, TN 38141-8227
15624047        + Ford Motor Service, UTI/SPAN, 41775 Ecorse Rd. Ste. 130, Belleville, MI 48111-5165
15624045        + Ford Motor Service, National Parts Distribution, 11871 Middlebelt Road, Livonia, MI 48150-2310
15624046        + Ford Motor Service, Parts Distribution Center, 25555 Pennsylvania Ave, Brownstown Township, MI 48174-9603
15624048          Ford Motor Werke - Germany, Aktiengesellschaft, Postfach 50725 Koln, Germany
15624049        + Ford NMPDC Marketplace, 17000 Oakwood Blvd., Allen Park, MI 48101-2774
15624050          Ford Oakville Assembly, Periphery Rd, Oakville ON L6J 5C9 Canada
15624053          Ford Ohio Assembly, 799 ABBE Rd, Sheffield Village, OH 44054-1807
15624055          Ford Performance Parts Dist, 38000 Amrhein Rd, Livonia, MI 48150-1016
15624056          Ford Research & Eng Nanjing, No 118 General Rd, Nanjing 211100 China
15624057        + Ford RussiaC/O Comp Logistic, 480 E Lincoln HWY, Chicago Heights, IL 60411-3086
15624058          Ford Sales & Service(Thailan, Mr. Danai Chuenoran and Chanthasopeephan, 98 11th-12th & 14th N Sathorn Rd, Bangkok 10500 Thailand
15624059        + Ford Tool & Gage Corp., Paul Prondzinski and Sue Ruf, 12104 W. Carmen Ave., Milwaukee, WI 53225-2135
15624060        + Ford Tool Steels, 5051 Patterson, St. Louis, MO 63129
15624061          Ford Valencia Assy Plt 0145A, Poligono Industrial, Valencia 46440 Spain
15624062          Ford Werke GMBH-Merkenich En, John Andrews, ENTWICKLUNGSZENTRUM Koeln Gate, Abladestelle 5BQ TOR 54 50769
                  Germany
15624051          Ford of Mex Trading-Brazil, Autopista MX-Queretaro, KM 42.5, Parque ECO Indust Los Cedros, Barrio Texcacoa 54600 Mexico
15624052          Ford of Mexico Trading Co., C/O Ford of Brazil-GMP5C, Autopista MX-Queretaro KM 42.5, NAVE7, Barrio Texcacoa 54600 Mexico
15624065          Ford, FOA Pilot Plant, John Jacker, 1731 Sydnet Road, Campbellfield VIC 3061 Australia
15624068        + Ford, Ryan, 16036 Carlisle St, Detroit, MI 48205-1408
15624071        + Foresite, Inc., Terra Burns and Sandy Wheeler, 1982 South Elizabeth Street, Kokomo, IN 46902-2432
15624072        + Forest City Gear Company, Gene Fann and Bobbie Celebron, PO Box 80, 11715 Main Street, Roscoe, IL 61073-9567
15624073        + Forest City Technologies Inc, 299 Clay Street, PO Box 86, Wellington, OH 44090-0086
15624075        + Forgings & Stampings, Inc., Daren Poppen and Pam Fields, 1025 23rd Avenue, Rockford, IL 61104-7148
15624076          Forja Y Maquinados, SA De CV, Jorge Luis Sanchez, Av. Penuelas 5 Bodega 9 Col. Vista 2000, Queretaro 76140 Mexico
15624077        + Forklift Tires Of Ind Inc, PO Box 235, Roseville, MI 48066-0235
15624079          Formel D Italia SRL, Mrs. Linda Magri, Via Torino 43-Int. 114, Orbassano (TO) 10043 Italy
15624081          Forming Technologies Inc, 3370 South Service Rd, Burlington ON L7N 3M6 Canada
15624082          Formnet Inc, Janet Czerepok, 326 Humber College Blvd, Etobicoke ON M9W 5P4 Canada
15624084          Formnet Inc., Allan Birnie and Janet Czerepok, 326 Humber College Blvd., Rexdale ON M9W 5P4 Canada
15624086        + Formtek Me, Sales, 76 Hinckley Rd, R.R. 1 Box 170, Clinton, ME 04927-3611
15624087        + Forney, Catherine, 22 W. PLEASANT ST., FREEPORT, IL 61032-5522
15624088        + Forrester, Rebecca, 214 SUNSHINE DRIVE, LINDEN, TN 37096-5206
15624089        + Forteq USA Inc., Kimberly Scott, 150 Park Center Drive, West Henrietta, NY 14586-9688
15624090        + Fortis Plastics, Leon Ringenberg, 3615 Voorde Drive, South Bend, IN 46628-1644
15624092        + Fortis Plastics, LLC, 5710 Technical Drive, Poplar Bluff, MI 63901-9651
15624091        + Fortis Plastics, LLC, 5710 Technical Drive, Poplar Bluff, MO 63901-9651
15624094        + Fortress Forms Inc, Greg Blohm, 2225 S 170th St, New Berlin, WI 53151-2211
15624096          Fortuna, Maria Ju rez, BALBUENA NUM 31, Matamoros Tamaulipas 87496 Mexico
15624099        + Fortville Feeders, Inc., Sid Butler and Jackie Crouse, 750 E Broadway, Fortville, IN 46040-1550
15624100        + Forward Industries, 15150 Cleat Street, Plymouth, MI 48170-6014
15624101        + Forward Metal Craft, Inc., Ward Schenk, 329 Summer Ave, NW, Grand Rapids, MI 49504-5316
15624103        + Foster, Debra, 225 Weakley Loop, Ethridge, TN 38456-5715
15624104        + Foster, Delton, 425 Crockett Street, Lawrenceburg, TN 38464-3803
15624106        + Foster, Kay, 1010 E 76TH ST., NEWAYGO, MI 49337-9202
15624108          Foundertop Group Co., LTD, 28/5569 Sanlu Road, Shanghai 201114 China
15624114        + Fox Jr., Benjamin, 116 1/2 S. EVANS ST., TECUMSEH, MI 49286-1950
15624115          Fox Valley Metrology, Ltd., Caleb Pohlman and Nichol Johnson, 3114 Metrology, Oshkosh, WI 54902
15624116        + Fox, Amanda, P.O. Box 351, HESPERIA, MI 49421-0351
15624117        + Fox, Amanda, P.O. Box 351 8371 E. Hawley Rd., HESPERIA, MI 49421-0351
15624120        + Foxx, Desiree, 11829 MEADOW CIR, Belleville, MI 48111-3189
15624124          Fr as, Julio Hernandez, INGENIEROS DE CHAPINGO NUM 134, Matamoros Tamaulipas 87450 Mexico
15624127        + Framatome Connectors Interl, 39200 Ford Road, Westland, MI 48185-9131
15624129        + Francis, Johnny, 2555 Highway 43S, Leoma, TN 38468-5310
15624128        + Francis, Johnny, 1016 Prosser Road, Leoma, TN 38468-5054
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 71 of 280
District/off: 0311-1                                       User: SH                                                           Page 70 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15624130            Francisco, Eribet Dolores, ADOLFO RUIZ CORTINEZ NUM 11, Matamoros Tamaulipas 87440 Mexico
15624131            Francisco, Luis Nava, MAR DE CORTEZ 1, Matamoros Tamaulipas 87496 Mexico
15624132            Francisco, Roberto Martinez, AZHAR #72, Matamoros Tamaulipas 87348 Mexico
15624133        +   Frank Flori Equip. Co., 2059 Concourse Ave., St. Louis, MO 63146-4118
15624134        +   Frank Flori Equipment Co,Inc, 2430 Northline Industrial, Maryland Heights, MO 63043-3309
15624135            Frank J Cox Sales Ltd., 40 West Drive, Brampton ON L6T 3T6 Canada
15624138            Franklin Covey Canada Ltd, 60 Struck Court, Cambridge ON N1R 8L2 Canada
15624139        +   Franklin Covey Products, Customer #1216160, PO Box 31406, Salt Lake City, UT 84131-0406
15624140            Franklin Electrofluid Co, PO Box 18777, Memphis, TN 38181-0777
15624142        +   Franklin Fasteners, Pat Burlingame, 12701 Beech Daly Rd, Redford, MI 48239-2456
15624148        +   Fraser Fab And Machine Inc, D/J Hartig, M Carter & D Hartig Michelle, 1696 Star-Batt Dr, Rochester Hills, MI 48309-3705
15624149            Fraternal Order of Police Lo, Jerry Petty, C/O Fremont Police Dept; 101, Fremont, MI 49412
15624150        +   Fraza Forklifts, Sherie, 4670 Zelle Drive, Bridgeport, MI 48722-9601
15624154        +   Frazier, Lashanna, 100 Inches St, Mt Clemens, MI 48043-2450
15624156        +   Frazier, Whitney, 211 Webb Road, Summertown, TN 38483-5009
15624157        +   Fred Wright & Son, Construction Corporation, 1011 Herman Street, Elkhart, IN 46516-9029
15624158        +   Fredia Clark, 7208 Wayfarer Trail, Fort Worth, TX 76137-1330
15624160        +   Freedom Technologies Corp., 10559 Citation Dr, STE 205, Brighton, MI 48116-6546
15624163        +   Freeman, Spencer, 406 East Giard Apt B, Muscle Shoals, AL 35661-3736
15624165        +   Freeport Glass, Jan, 214 East Main, Freeport, IL 61032-4209
15624166            Freeport Industrial Roofing, Paul Hoefer, 3507 S Rte 26, Freeport, IL 61032-9374
15624167        +   Freeport Journal Standard, Amy, 27 S State Ave, PO Box 330, Freeport, IL 61032-0330
15624169        +   Freese Enterprise Inc, Sally Freese, 4260 Giddings Rd, Auburn Hills, MI 48326-1529
15624170        +   Freese Enterprise Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15624172            Freeway Corporation, Art Dworzik and Wendy Wrosegger, 9301 Allen Drive, Cleveland, OH 44125-4689
15624174            Freeway Washer, Aurora Chungata, 1820 Meyerside Dr., Mississauga ON L5T 1B4 Canada
15624175            Freeway Washer Ltd, Freeway Limited, 1820 Meyerside Drive Mississauga, Ontario ON L5T 1B4 Canada
15624177        +   Freightliner Corporation, Memphis PDC, 5745 Challenge Drive, Memphis, TN 38115-5013
15624178        +   Freimark Jr, Kenneth, 231 MARK DR, NEWPORT, MI 48166-9042
15624179        +   Freimark, Jennifer, 231 MARK DR, NEWPORT, MI 48166-9042
15624180        +   Freitag, Geffory, 4091 POWELL STREET, MILAN, TN 38358-5550
15624181        +   Fremont Ace Hardware Inc, Store Account and Store Account, 105 N Stone Rd, Fremont, MI 49412-1083
15624182        +   Fremont Area Chamber of Comm, 7 East Main Street, Fremont, MI 49412-1243
15624183        +   Fremont Rent-All, Darren Walker and Chuck Ashbaugh, 502 W. Main Street, Fremont, MI 49412-1458
15624184            French Gerleman, Chad Camerer, 920 Vermont, Quincy, IL 62301-3050
15624187        +   French, Rochelle, 5022 E. 36th St., Newaygo, MI 49337-8330
15624188        +   Frese Ornamental Nursery Inc, Ted Genenbacher, 3100 North 18th St, Quincy, IL 62305-1162
15624191        +   Frimo, Inc, 50685 Century Court, Wixom, MI 48393-2066
15624194            Frommelt, Sales, 8960 N. Arson Dr., Milwaukee, WI 53223
15624197        +   Frontier Flag Co., PO Box 176, Branson, MO 65615-0176
15624199        +   Frost Electric, Kurt Frank and Sherri Zottarelle, 2429 Schultz Rd, Maryland Heights, MO 63043-3314
15624208        +   Fuchs Lubricants (MI), Tim Thelen, 760 36th Street, Grand Rapids, MI 49548-2333
15624209        +   Fuchs Lubricants (MO), 160 Weldon Parkway, Maryland Heights, MO 63043-3102
15624210            Fuchs Lubricants Co., Jamie Leonetti, 135 S. Lasalle St., Dept 1000, Chicago, IL 60674-1000
15624212            Fuchs Lubricants Company, Tammy Bickel, 17050 Lathrop Avenue, Harvey, IL 60426-6089
15624211        +   Fuchs Lubricants Company, Paul Richardson, 1001 Oakmead Dr, Arlington, TX 76011-7735
15624214            Fuentes, Erwin Herrera, PRIVADA ALDAMA # 9, Matamoros Tamaulipas 87480 Mexico
15624215            Fuentes, Hector Ram rez, CALLE ROSA NUM 32, Matamoros Tamaulipas 87477 Mexico
15624216            Fuentes, Jorge Bra a, LAS GALERIAS NUM 215, Matamoros Tamaulipas 87445 Mexico
15624217            Fuentes, Jorge Bra a, Quintana Roo Num 88, Matamoros Tamaulipas 87390 Mexico
15624218            Fuentes, Juan Castro, MARTE R GOMEZ NUM 302, Matamoros Tamaulipas 87395 Mexico
15624219        +   Fugate, Deshia, 853 Coates Street, Moberly, MO 65270-1322
15624220            Fugate, Deshia, 853 W Coates St, Muberly, MO 65270-1322
15624223        +   Fuji Autotech USA LLC, Scott Darrah, 70 Precision Dr, Walton, KY 41094-7464
15624224            Fuji Kiko Co Ltd, Hironori Maeda, 2028 Washizu Kosai, Shizuoka Japan
15624225        +   Fujifilm Graphic Systems USA, Douglas Kurzrock, 330 Plus Park Blvd., Nashville, TN 37217-1001
15624229        +   Fulcrum Rigging, Inc., Easterday Houin LLP, 119 W Garro St, Plymouth, IN 46563-2113
15624228        +   Fulcrum Rigging, Inc., 8803 Tulip Rd, Plymouth, IN 46563-8085
15624231            Functional Materials, Vladimir Krstic, Manufacturing Inc., Kingston ON K7L 5H6 Canada
15624232            Fung, Yu & Co CPA Limited, 10th Floor, Guangdong Invest, 148 Connaught Road Central, Hong Kong China
15624235            Fusion Automation S.A DE C.V, Ing. Raul Meraz and Ing. Raul Meraz, Rembrandt 1151 Lomas Del, Reynosa Tamaulipas 88730 Mexico
15624237        +   Fusion Coatings Inc, Patrick Jones, 932 West Penn Ave, Robesonia, PA 19551-9520
15624238        +   Fusion Fabricating & Mfg., Glen Arnold and Ted Chudzik, 42380 Mound Rd, Sterling Heights, MI 48314-3147
                   Case 19-12378-KBO                  Doc 1281          Filed 01/01/21          Page 72 of 280
District/off: 0311-1                                      User: SH                                                          Page 71 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                              Total Noticed: 13039
15624239        + Fusselman Salvage Co., PO Box 642, 1201 Highway 24 West, Moberly, MO 65270-3119
15624240          Fusselman Salvage Company, PO Box 642, Moberly, MO 65270-0642
15624241        + Futek Advanced Sensor Tech., 10 THOMAS, IRVINE, CA 92618-2702
15624242          Futronics Co. LTD, Mark Alef, c/o Gerard Thomas Company, 3000 Town Center, Ste. 407, Southfield, MI 48075-1172
15624243        + Future Electronics, 41 Main Street, Bolton, MA 01740-1134
15624244        + Future Electronics, Diane Svendsen, 41 Main St., Bolton, MA 01740-1107
15624246          Future Electronics (US) LLC, Debbie Kane and Claudia Burch, 237 Hymus Blvd., Pointe Claire QC H9R 5C7 Canada
15624249        + Future Industrial Chemicals, PO Box 2636, Hallandale, FL 33008-2636
15624250          Futuris Automotive Interiors, Gate 4 Sydney Road, Campbellfield VIC 3061 Australia
15624251        + Fuyao Automotive N.A. Inc., Emily LI, 315 West Silverbell Road, Suite 100, Lake Orion, MI 48359-1752
15624252        + Fuyao Automotive North America, 909 N. Sheldon Rd, Attn: Phil Chen, Plymouth, MI 48170-1086
15624253          Fuyao Glass Industry Group, NO 1, FUYAO INDUSTRIAL ZONE, HONGLU TOWN, FUQING 350301 CHINA
15624257          Fyne-Wire Specialties, Inc, Greg Nedell, 19633 Church Rd, Brandy Station, VA 22714
15624259          G & W Canada Inc, Nicholas Sallinen & Elizabeth Romanowski, 2600 Argentia Rd, Mississauga ON L5N 5V4 Canada
15624260          G mez, Francisco G mez, Adolfo Ru z Cortinez, Matamoros Tamaulipas 87456 Mexico
15624261          G mez, Jos Cruz, Profa Celia Z iga Barrag n Num 136, Matamoros Tamaulipas 87499 Mexico
15624262        + G&H Industries, Bearing & Industrial Supply, 401 N Royal, Jackson, TN 38301-5448
15624263        + G&L Corporation, Karen Itt, 3101 Brooklyn Ave., Fort Wayne, IN 46809-1007
15624264        + G&S Global Fire Extinguisher, Janet, 415 Gerrard Dr, Florence, AL 35630-6325
15624265          G-M-J Painting, Mark Jordan, 308 S Mason St, Lena, IL 61048
15624266          G.B. Tech Co., Ltd., B.C. Noh, #701, K-Bldg, 174-120, Sipjung-Dong, Incheon 403-843 South Korea
15624267        + G.F. Goodman & Sons, Inc, Bill Davis and Debbe Fisher, Two Ivybrook Boulevard, Ivyland, PA 18974-1700
15624268        + G.M. SERVICE PARTS OPERATION, ELECTRO PRIME ROSSFORD, 63 DIXIE HIGHWAY, ROSSFORD, OH 43460-1269
15624271          G.M. SERVICE PARTS OPERATION, PONTIAC PARTS PLANT, 1251 JOSLYN ROAD, PONTIAC, MI 48340-2064
15624270          G.M. SERVICE PARTS OPERATION, PLANT #1, 3406 DYE ROAD, SWARTZ CREEK, MI 48473
15624269        + G.M. SERVICE PARTS OPERATION, LANSING PARTS PLANT, 4400 W MOUNT HOPE ROAD, LANSING, MI 48917-9501
15624272        + G.W. Smith & Sons Inc., 1700 Spaulding Road, Dayton, OH 45432-3728
15624273        + G/S LEASING, INC., 3290 W. BIG BEAVER, SUITE 200, TROY, MI 48084-2905
15624274        + G/S LEASING, INC., 3290 WEST BIG BEAVER, SUITE 200, TROY, MI 48084-2905
15624275        + G/S Leasing, Inc., Dale A. Racz, Vice President-Finance, 3290 W. Big Beaver Suite 200, Troy, MI 48084-2908
15624276        + G/S Leasing, Inc., Kevin Hand And Monika Garstka, 3290 W. Big Beaver, Suite 200, Troy, MI 48084-2908
15624277        + G/S SOLUTIONS, 3290 W. BIG BEAVER RD, STE 200, TROY, MI 48084-2908
15624278        + G/S Solutions, Kevin Hand and Monika Garstka, 3290 W. Big Beaver Rd, Troy, MI 48084-2908
15624279        + G3 Technology Direct Solutio, Scott Williams, 3947 Hickory Hill Road, Memphis, TN 38115-6102
15624280        + GABLE, LOREN, 16147 SCENIC BLUFF RD, SAVANNA, IL 61074-8534
15624287        + GAINES, REVA, 131 MORROW DRIVE, LAWRENCEBURG, TN 38464-2229
15624292        + GALLAGHER, BRIAN, 116 W HIGH AVE, STOCKTON, IL 61085-1110
15624296          GALLARDO, AARON GUTIERREZ, TIJUANA NUM 1, Matamoros Tamaulipas 87470 Mexico
15624298        + GALLARDO, CARMEN, 2348 CENTRAL ST, DETROIT, MI 48209-1134
15624310          GALNIK, S.A. DE C.V., Renato Villaseqor and Katty Olvera, Avenida de la Luz #24-17 Fracc Indstrial, Queritaro 76120 Mexico
15624309          GALNIK, S.A. DE C.V., Long-Lok Canada, 5 Crockford Blvd., Toronto ON M1E 4C8 Canada
15624308          GALNIK, S.A. DE C.V., AVENIDA DE LA LUZ NO. 24-17, FRACC. INDUSTRIAL BENITO JUA, QUERITARO 76120 MEXICO
15624312          GALVAN, MARCO LEYVA, SEBASTIAN LERDO DE TEJADA NUM 22, Matamoros Tamaulipas 87453 Mexico
15624314          GALVEZ, DIMAS GUZMAN, AVENIDA PALMAS DEL MAR, MATAMOROS Tamaulipas 87497 Mexico
15624318          GAMEZ, FRANCISCO GAMEZ, ADOLFO RUIZ CORTINEZ NUM 31, MATAMOROS Tamaulipas 87456 Mexico
15624320        + GAMMON EQUIPMENT COMPANY, 2918 EAST BLAINE, SPRINGFIELD EAST, MO 65803-5265
15624332          GARCIA, ALFONSO CRUZ, LAURELES NUM 8, Matamoros Tamaulipas 87440 Mexico
15624341        + GARCIA, DANIEL, 5594 WHISPERWIND WAY, BROWNSVILLE, TX 78526-4257
15624348          GARCIA, FRANCISCO RAMIREZ, PAVORREAL NUM 256, MATAMOROS Tamaulipas 87477 Mexico
15624363          GARCIA, PAULO BARAJAS, PALMA DIVINA NUM 96, Matamoros Tamaulipas 87348 Mexico
15624364          GARCIA, PEDRO MARTINEZ, JUAN MENDEZ NUM 153, Matamoros Tamaulipas 87449 Mexico
15624368        + GARCIA, ROBERTO, 1375 EMPIRE CT, FREEPORT, IL 61032-6114
15624373          GARCIA, WILVER BASILIO, RUIZ CORTINEZ NUM 61, Matamoros Tamaulipas 87440 Mexico
15624376        + GARDENOUR, DAWN, P.O.Box 325, HOLTON, MI 49425-0325
15624377        + GARDNER, ALEXIS, 5116 E. OUTER DR, DETROIT, MI 48234-3402
15624379        + GARDNER, PHILLIP, 1071 E FOREST AVE, YPSILANTI, MI 48198-4047
15624387          GARLAND, KATHY A., 51-CC ROAD, LAWRENCEBURG, TN 38464
15624391          GARNER, JESSICA, 1930 HWY 1050, JEFFERSONVILLE, KY 40337
15624393        + GARNER, MELISSA ANN, 116 MICHAEL CIRCLE, LAWRENCEBURG, TN 38464-7112
15624394          GARNER, PAMELA, 17673 TEPPERT ST, DETROIT, MI 48234-3845
15624404        + GARY, CHRISTOPHER, 9124 AGAWA TRAIL, HOWARD CITY, MI 49329-9476
15624405          GARZA, ABISAY RODRIGUEZ, ANDADOR URANO NUM 32, Matamoros Tamaulipas 87458 Mexico
15624410        + GARZA, JESUS, 314 CAOCADO ST., LEXINGTON, KY 40511-1927
                    Case 19-12378-KBO              Doc 1281        Filed 01/01/21        Page 73 of 280
District/off: 0311-1                                  User: SH                                                    Page 72 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                        Total Noticed: 13039
15624413            GARZA, JOSE F, AV MARTE R GOMEZ 80, Matamoros Tamaulipas 87440 Mexico
15624414            GARZA, JOSE MARTINEZ, ANGUILLA NUM 250, Matamoros Tamaulipas 87455 Mexico
15624419        +   GARZA, ROBERTO, 1534 WHITEWING DR, BROWNSVILLE, TX 78521-1511
15624421            GAS - Saline Metal Systems,, Ramesh Patel and Blair Bennitt, LLC., Milan, MI 48160
15624422        +   GAS LMS Mt Sterling, Jim Hillman and Jerry Studdard, 310 Flint Dr, Mt Sterling, KY 40353-7200
15624423        +   GASKA TAPE INC., PO BOX 1968, ELKHART, IN 46515-1968
15624430        +   GATES, KENNETH, PO Box 515, Nora, IL 61059-0515
15624435        +   GATTIS, DANA, 938 GRANDMERE ROAD, LAWRENCEBURG, TN 38464-7099
15624437        +   GAVIN, ANTHONY, 28601 IMPERIAL DR APT B281, WARREN, MI 48093-4251
15624443        +   GCS/EMTRON Gauge, Kelly Lightlitener, 47560 Avante Drive, Wixom, MI 48393-3617
15624444        +   GDX Automotive-Batesville, US Hwy 167 N., PO Box 2237, Batesville, AR 72503-2237
15624445            GDX Automotive-Magog, Mylene Pouliot and Nancy Lessard, 1455 Boul. Industriel, Magog QC J1X 4P2 Canada
15624446        +   GDX Automotive-Wabash, One General St, PO Box 507, Wabash, IN 46992-0507
15624448            GE Consumer & Industrial, PO Box 281962, Atlanta, GA 30384-1962
15624449        +   GE IDenticard Systems, Inc., Customer Service and Phyllis A. Miller, 40 Citation Lane, Lititz, PA 17543-7604
15624450            GE Industrial Systems, PO Box 281962, Atlanta, GA 30384-1962
15624451            GE Inspection Technologies, Russell Berrier, 721 Visions Dr, Skaneateles, NY 13152-6475
15624457        +   GECOM Corp, Kris Roberts, 1030 Hoover Blvd., Frankfort, KY 40601-9791
15624458        +   GEIS, JOHN, 715 ORCHARD, TEMPERANCE, MI 48182-1630
15624461        +   GEMINI PLASTICS, INC., 4385 GARFIELD STREET, PO BOX 237, UBLY, MI 48475-0237
15624464            GEMO, Peter Loetschert and Regina Vallen, Saalestrabe 21, Germany
15624470        +   GENERAL FASTENERS, INC., 1017 WEST GAINES, PO BOX 726, LAWRENCEBURG, TN 38464-0726
15624472        +   GENERAL MOTORS CORP, ARLINGTON ASSEMBLY PLANT, 2525 E ABRAMS STREET, ARLINGTON, TX 76010-1346
15624488        +   GENERAL MOTORS-SPRING HILLS, ONE CAPMUS MARTIUS, DETROIT, MI 48226-5002
15624503        +   GERBER, GARY, PO BOX 44, WINSLOW, IL 61089-0044
15624505        +   GERMAIN, ANDREW, 18273 CIDER MILL, MACOMB, MI 48044-4138
15624514        +   GETZ, VINCENT A, 529 W EVELYN, FREEPORT, IL 61032-5463
15624516        +   GGB, LLC, Irma Negrete, PO Box 189, 700 Mid Atlantic Parkway, Thorofare, NJ 08086-0189
15624519        +   GHENT INDUSTIAL SUPPLY, INC., 878 HIGHWAY 367 NORTH, PO BOX 637, JUDSONIA, AR 72081-0637
15624522        +   GHSP-Hart Plant, 1500 Industrial Park Dr, Hart, MI 49420-8377
15624527        +   GIBBS, JOHN, 450 GIBBS ROAD, LAWRENCEBURG, TN 38464-6169
15624528        +   GIBBS, JOHN REX, 450 GIBBS ROAD, LAWRENCEBURG, TN 38464-6169
15624529        +   GIBBS, PIERCE, 9499 STULLTOWN RD., OWINGSVILLE, KY 40360-8527
15624538        +   GIFFORD, KRASS, SPRINKLE, ANDERSON & CIT, c/o DINSMORE, 900 WILSHIRE DRIVE, SUITE 300, TROY, MI 48084-1600
15624541        +   GILBERT, WALLACE, 117 AMY DRIVE, PULASKI, TN 38478-1937
15624546        +   GILE, ASHANTI, 3205 IL Route 78 S., Stockton, IL 61085-9432
15624548            GILE, TREVOR, 3205 Il 78 South, Stocktom, IL 61085
15624550            GILES, LEON, 225 Hood Hollow Road, Five Points, TN 38457-5117
15624553        +   GILL, JEREMY, 11467 EMBER, DAVISBURG, MI 48350-3553
15624554        +   GILL, JORDAN, 3233 HERRINGTON DR., HOLLY, MI 48442-1904
15624563        +   GINGRICH, JACKIE, 868 N CENTERLINE, WHITE CLOUD, MI 49349-8613
15624566        +   GINTER, KENNETH, 35 REFFITT RD., JEFFERSONVILLE, KY 40337-9663
15624569        +   GIPSON, DELIA, 2602 ROCK VALLEY ROAD, METAMORA, MI 48455-9333
15624572        +   GIS, Inc., 3111 Cannongate Drive, Fort Wayne, IN 46808-4512
15624573        +   GIST, JAMES, 703 BUDD STREET, ST JOESPH, TN 38481-5221
15624574        +   GIST, JAMES ALLEN, 703 BUDD STREET, ST JOESPH, TN 38481-5221
15624576        +   GIVENS, JEANETTE, 205 Vanderbeck St, Huntsville, MO 65259-1220
15624577        +   GIVENS, WILLIAM, 205 Vanderbeck St, Huntsville, MO 65259-1220
15624579        +   GKN Sinter Metals, Cindy Allegretto, 104 Fairview Road, Kersey, PA 15846-2710
15624580            GKN Sinter Metals AG-SPA, Meinhard Unterpertinger, Fabrikstra Be 5, Bruneck/Brunic 39031 Italy
15624581            GKN Sinter Metals-St Marys 1, Julie, Fairview Rd., St Marys, PA 15857
15624582        +   GKS Inspection Services, Inc, 37100 Plymouth Road, Livonia, MI 48150-1169
15624584        +   GL HUYETT, PO BOX 232, EXIT 49 GL HUYETT EXPRESSWAY, MINNEAPOLIS, KS 67467-0232
15624583        +   GL Huyett, Jill Kearn and Tracy Kral, PO BOX 232, Exit 49 GL Huyett Expressway, Minneapolis, KS 67467-0232
15624585        +   GL PRECISION TUBE, INC., 500 W. Clinton St., Logansport, IN 46947-4683
15624586        +   GLADNEY, MARK, 53 PURCELL ROAD, LEOMA, TN 38468-5380
15624587        +   GLADNEY, MARK THOMAS, 53 PURCELL ROAD, LEOMA, TN 38468-5380
15624588        +   GLADNEY, SHERRIL, 401 BEECHWOOD DRIVE, LAWRENCEBURG, TN 38464-7130
15624598        +   GLASS, LYNETTE S, 29 SNELL ROAD, ETHRIDGE, TN 38456-5646
15624600        +   GLASSBURN, CHERYL, 7485 NEW HAMPSHIRE, DAVISON, MI 48423-9512
15624613            GLOBAL EQUIPMENT CO, 2505 MILL CENTER PKWY, SUITE 100, BUFORD, GA 30518-3700
15624617        +   GLOBAL FIRE SPRINKLERS, LLC, 4242 BRYSON BLVD, FLORENCE, AL 35630-7319
15624621        +   GLOBAL LIGHTING TECHNOLOGIES, 55 ANDREWS CIRCLE, BRECKSVILLE, OH 44141-3269
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 74 of 280
District/off: 0311-1                                       User: SH                                                            Page 73 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15624629        +   GLOBAL ROLLFORMING SYSTEMS, 15500 12 MILE RD, ROSEVILLE, MI 48066-1804
15624630        +   GLOBAL ROLLFORMING SYSTEMS, 15500 TWELVE MILE RD, ROSEVILLE, MI 48066-1804
15624632        +   GLOBAL SQ LLC, 431 E COLFAX AVENUE SUITE100, SOUTH BEND, IN 46617-2790
15624640        +   GLOVER, RACQUEL, 19778 TRACEY, DETROIT, MI 48235-1527
15624642        +   GM Africa & Middle East, GM AME FZE-Dubai c/o DHL Dan, 11301 Metro Airport Ctr Dr., Suite 108, Romulus, MI 48174-5490
15624641            GM Africa & Middle East, DHL Global Forwarding 11101, Metro Airport Center Dr., Suite 108, Romulus, MI 48174
15624643            GM Africa & Middle East FZE, ATTN: MEDC-Accounts Payable, 31st Fl Dubai World Trade PO Box 9233, Dubai United Arab Emirates
15624644            GM Brazil, Rua Landri Sales, s/n, B- Galpao 5 Bairro Cidade Aracilia, Guarulhos 07250-130 Brazil
15624645            GM DE MEXICO/SAN LUIS POTOSI, GEM PROGRAM, KM 3.3 SLP VILLA DE ARRIAGA, VILLA DE REYES 79525 Mexico
15624646            GM Korea Company, Account Payable, 199-1 Cheongcheon-Dong BUPYUNG-GU, Incheon 403-714 South Korea
15624647            GM NAO Disbursements, Enterprise Activities Group, PO Box 2000, Flint, MI 48501-2000
15624648        +   GM PP94 West Chester PC, 9287 Meridian Way, West Chester, OH 45069-6523
15624649        +   GM Pre Production Purchasing, South Campus Office Center, 6440 East Twelve Mile Road, Warren, MI 48092-3972
15624650        +   GM Proving Grounds, 3300 General Motors Rd, Bldg 26; Dock 26, Milford, MI 48380-3726
15624651        +   GM Proving Grounds, 3300 General Motors Road, Bldg. 26 Dock #26 (DIV T), Milford, MI 48380-3726
15624652        +   GM Service Operations, 1425 E. Bowman Street, Wooster, OH 44691-3185
15624653        +   GM Springfield ASSY, C/O Navistar, 6125Urbana Rd, Springfield, OH 45502-9279
15624654            GM Warehousing & Trading (Shanghai) Co.,, No 76 Ribin Road Section B, Waigaoqiao Free Trade Zone Pudong, Shanghai 200131 China
15624655            GM Warren VEC Podium, Delwyn Saiter Jr, 3001 Van Dyke Avenue Dock 2, BLDGS 2-10 Cube 1E10-06, Warren, MI 48090
15624656        +   GM Weld Tool Center, Greg Durand, 10800 S Saginaw St Dock 10, Grand Blanc, MI 48439-8120
15624657        +   GM-VEC South, 6600 East 12 Mile Road, Dock #18, Warren, MI 48092-3975
15624660        +   GMCCA-Waterford Offsite, 5260 Williams Lake Rd, Waterford, MI 48329-3556
15624662        +   GMSPO DAVISON PC, 4134 DAVISON ROAD, BURTON, MI 48509-1455
15624663        +   GNB Battery Technologies, C/0 Electrorep Energy Prod., 2121 Schuetz Rd., St. Louis, MO 63146-3537
15624664        +   GNS America, 13341 Quincy St., Holland, MI 49424-9460
15624668            GOBO Enterprise Co., LTD, No. 3 Lane 91 Pen Chou Rd, Kangshan Kaohsiung H Taiwan
15624671            GODINEZ, JESUS IBARRA, CALLE 2 NUM 40, Matamoros Tamaulipas 87497 Mexico
15624674        +   GOEPEL Electronics LLC, Sven Bohn and Heiko Ehrenberg, 9600 Great Hills Trail, 150 W, Austin, TX 78759-6303
15624675        +   GOEREE, ALYSSE, 4095 SCHRAM RD, RAVENNA, MI 49451-9747
15624676            GOERG PARTNER, KENNEDYPLATZ 2, COLOGNE 50679 GERMANY
15624678            GOERG PARTNER VON RECHTSANW, KENNEDYPLATZ 2, COLOGNE 50679 GERMANY
15624677            GOERG Partner von Rechtsanw, Dr Christian Baerenz, Kennedyplatz 2, Cologne 50679 Germany
15624679        +   GOERS, JEFFREY, 3700 OAKHILL TRAIL, CLARKSTON, MI 48348-1446
15624684            GOHS, BRIAN, 235 Stonebridge CT, Oxford, MI 48371-6237
15624685        +   GOLAB, RAFAL, 300 THORN RIDGE DR., ORTONVILLE, MI 48462-8959
15624686        +   GOLDEN AUTO ELECTRIC, 2482 S Otsego Ave, Gaylord, MI 49735-9409
15624687        +   GOLDEN, JAMES, 732 SOUTHLAWN DR., SHELBYVILLE, KY 40065-7819
15624689        +   GOLDIE, TAMMIE, 182 GREENHILL WAY, MT. STERLING, KY 40353-8126
15624694            GOMEZ, CRISTOPHER HERNANDEZ, PROFA CELIA ZU IGA BARRAGAN NUM 15, Matamoros Tamaulipas 87499 Mexico
15624702        +   GOMEZ, THOMAS, 124 OLDFIELD TRAILER PARK, MT. STERLING, KY 40353-8161
15624733            GONZALEZ, JOSE SIFUENTES, OTAWA NUM 21, Matamoros Tamaulipas 87540 Mexico
15624735        +   GONZALEZ, MARCOS, 1443 W. PINCONNING RD, PINCONNING, MI 48650-8973
15624738        +   GONZALEZ, RUBEN, 3821 REY FAUSTO, BROWNSVILLE, TX 78521-4455
15624739            GOOD HIRE, 555 TWIN DOLPHIN DRIVE, SUITE 200, REDWOOD, CA 94065-2134
15624744        +   GOODFELLOW, ROBERT, 478 E. 82nd, NEWAYGO, MI 49337-8007
15624745        +   GOODHIRE - INFLECTION RISK SOLUTIONS, LL, 555 TWIN DOLPHIN DRIVE, #630, REDWOOD CITY, CA 94065-2130
15624749        +   GOODWIN, CODY, 16 LION ST, STANTON, KY 40380-2007
15624751        +   GOOLSBY, DAVID, 1751 Lance Drive, Lawrenceburg, TN 38464-6383
15624752        +   GOOLSBY, DAVID WAYNE, 1751 Lance Drive, Lawrenceburg, TN 38464-6383
15624753        +   GOOLSBY, TREVOR, 9415 DOLAN RD., COLUMBUS, MI 48063-1203
15624756        +   GORDON, IMELDA, 750 E 8TH STREET PO BOX 267, WHITE CLOUD, MI 49349-0267
15624762        +   GORGEES, RITA, 3063 DONNA DR., STERLING HEIGHTS, MI 48310-2902
15624765        +   GORILLA CIRCUITS, MARK ANSELMI and MAYRA URIBE, 1445 OAKLAND ROAD, SAN JOSE, CA 95112-1203
15624766        +   GORRELL, BRANDON, 4266 KENDALL SPRINGS RD, OWINGSVILLE, KY 40360-8964
15624767        +   GORTMAN, DAVON, 8150 E Outer Dr, Detroit, MI 48213-1383
15624774        +   GOSSAGE, MICHAEL, 13665 Knox, Warren, MI 48089-2709
15624786        +   GP INDUSTRIES USA INC, 603 MANATEE BAY DRIVE, CAPE CANAVERAL, FL 32920-4320
15624787        +   GP Industries USA Inc, Pam, 603 Manatee Bay Drive, CApe Canaveral, FL 32920-4320
15624788        +   GP REEVES, 4551 HOLLAND AVE, HOLLAND, MI 49424-9200
15624790            GP Reeves, Stephanie Van Dam and Tammy DeVree, 4551 HOLLAND AVE, Holland, MI 49424-9200
15624791            GQM Graber & Morth GmbH, Bahnhofstr.22/2, Gratwein 8112 Austria
15624792        +   GR Spring & Stamping, Inc., 706 Bond Ave. NW, Grand Rapids, MI 49503-1434
15624793        +   GRACIA, JAIME, 5221 LOS ARBOLES AVE, BROWNSVILLE, TX 78520-3879
                   Case 19-12378-KBO             Doc 1281       Filed 01/01/21        Page 75 of 280
District/off: 0311-1                                 User: SH                                                  Page 74 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                                      Total Noticed: 13039
15624815        + GRAND RAPIDS LABEL COMPANY, 2351 OAK INDUSTRIAL DR., NE, GRAND RAPIDS, MI 49505-6017
15624818        + GRAND RAPIDS METROLOGY, 4215 STAFFORD SW, GRAND RAPIDS, MI 49548-3095
15624825          GRANDWAY LAW FIRM, 23F, S2 BUILDING BUND FINANCE CENTER 600, ZHONGSHAN NO. 2 ROAD HUANGPU
                  DISTRICT, SHANGHAI CHINA
15624827        + GRANT INDUSTRIES, 33415 GROESBECK HIGHWAY, FRASER, MI 48026-4203
15624829        + GRANT THORNTON, 27777 FRANKLIN RD., STE. 800, SOUTHFIELD, MI 48034-2366
15624832        + GRANT, ANTIONETTE, 4491 Cadillac Blvd, Detroit, MI 48214-1408
15624835        + GRASS, FILMORE, 260 RICHMOND AVE, MT. STERLING, KY 40353-1564
15624850        + GRAYBAR, 1805 BURLINGTON STREET, COLUMBIA, MO 65202-1976
15624855        + GREAT AMERICAN INSURANCE, P.O. BOX 89400, CLEVELAND, OH 44101-6400
15624858     ++++ GREAT LAKES CASTING, JOHN DOUGLAS, 701 W LAKETON AVE, MUSKEGON MI 49441-2925 address filed with court:, Great
                  Lakes Casting, John Douglas, 1806 Beidler St., Muskegon, MI 49441
15624862        + GREAT LAKES FLUID POWER, DBA GREAT LAKES LUBRICANTS, 3650 EASTERN AVE S.E, GRAND RAPIDS, MI 49508-2411
15624880        + GREEN HILLS SOFTWARE, INC., 30 WEST SOLA STREET, SANTA BARBARA, CA 93101-2599
15624884        + GREEN, ERIC, 195 NORTH BRADLEY ROAD, LAWRENCEBURG, TN 38464-6534
15624890        + GREEN, MICHAEL, 5100 ELKIN, COMMERCE TWP, MI 48382-2945
15624897        + GREENDALE SCREW PRODUCTS INC, 11500 HUPP, WARREN, MI 48089-3720
15624899        + GREENHILLS, 30 WEST SOLA ST., SANTA BARBARA, CA 93101-2599
15624909        + GREGORY J. SCHWARTZ & CO., INC, 3707 W. MAPLE ROAD, BLOOMFIELD HILLS, MI 48301-3204
15624910        + GREGORY, JAMES, 255 GUILFORD RD, BLOOMFIELD HILLS, MI 48304-2738
15624911        + GRENOBLE, MICHAEL, 325 E. QUEEN ST., STOCKTON, IL 61085-1431
15624912        + GRENOBLE, PATRICIA, 325 E QUEEN ST, STOCKTON, IL 61085-1431
15624914        + GRESHAM'S SNOWPLOWING, INC., PAUL BOBO, 155 ELMWOOD DRIVE, TROY, MI 48083-2750
15624922        + GRIFFIN, RICHARD, 2886 ROUNDTREE BLVD, YPSILANTI, MI 48197-4809
15624936        + GRIMLEY, EDWARD, 4185 Edmund street, Wayne, MI 48184-2148
15624937        + GRINNELL, BRENDA, 4192 STUART RD, SOUTH WAYNE, WI 53587-9740
15624939        + GRINNELL, LONNIE, 4192 STUART RD, SOUTH WAYNE, WI 53587-9740
15624943        + GRIZZLE, HOLLY, 5411 MUDDY FORD RD., GEORGETOWN, KY 40324-9039
15624952        + GROUP O PACKAGING SOLUTIONS, 4905 77TH AVE, MILAN, IL 61264-3250
15624957        + GROVES, BARBARA, P.O. BOX 156, DENNISTON, KY 40316-0156
15624959        + GRS Industrial Supply, 20921 Lahser, Southfield, MI 48033-4432
15624963          GRUPO AIGX S.A. DE C.V., PRIVADA SAN JOSE #112, INT1 COLONIA RESIDENCIAL, NUEVO LEON 66224 MEXICO
15624966        + GRUSNICK, MICHAEL, 2855 E. CODY ESTEY RD PO BOX 404, PINCONNING, MI 48650-0404
15624969        + GS LEASING INC., 3290 WEST BIG BEAVER, SUITE 200, TROY, MI 48084-2905
15624970     ++++ GS PLASTICS, INC., DARLA STEWART AND BECKY BOWMAN, 1012 BORG RD, ELKHART IN 46514-5282 address filed with
                  court:, GS Plastics, Inc., Darla Stewart and Becky Bowman, 25837 Borg Road, Elkhart, IN 46514
15624971        + GS SOLUTION LEASES, 3290 W. BIG BEAVER RD., SUITE 200, TROY, MI 48084-2908
15624972        + GSM Inc., Mike Moon and Lauren H Min, 6297 Pine Crest Dr., Los Angeles, CA 90042-4346
15624973        + GSP Components, 1190 Brooks Avenue, Rochester, NY 14624-3112
15624974          GT Automation Group Inc., Rich Burlege and Betty Mcpheeters, 9312 Avionics Drive, Fort Wayne, IN 46809-9631
15624989          GUERRA, LINDA ARGUELLO, NARANJO NUM 36, Matamoros Tamaulipas 87448 Mexico
15625012        + GULVAS, KEVIN, 4770 LENTZ ROAD, STANDISH, MI 48658-9758
15625013        + GULVAS, MARK, 1487 PINE RIVER RD., STANDISH, MI 48658-9737
15625020        + GUO, PING, 844 Pine Hill Dr., Bloomfield Hills, MI 48304-3263
15625034        + GUTIERREZ, GLORIA, 2376 PULASKI ST, HAMTRAMCK, MI 48212-2941
15625048        + GUZMAN ELECTRICAL SERVICES, 631 ST JAMES DR, BROWNSVILLE, TX 78521-8067
15625050        + GW Quality Consulting Serv., Guy West, 87 Westbourne Ave., Sugar Grove, IL 60554-2201
15625052        + GWISDALA, CHRISTOPHER, PO BOX 128, VASSAR, MI 48768-0128
15625051        + GWISDALA, CHRISTOPHER, 810 SAGINAW STREET, VASSAR, MI 48768-1149
15625053          GXS Canada Inc, 2680 Skymark Ave., Suite 500, Mississauga ON L4W 5L6 Canada
15624281        + Gabriel, Bayza, 790 Bloomfield Village Blvd Apt H, Auburn Hills, MI 48326-3553
15624282        + Gage Pattern & Model Inc., Lori Vuljaj, 32070 Townley, Madison Heights, MI 48071-1304
15624283        + Gage, Randall, 15775 Lakeside Village Drive Apt 104, Clinton Township, MI 48038-6104
15624284          Gagnier Products Co., 10161 Capital Avenue, Oak Park, MI 48237-3141
15624285          Gagnon's Independent Grocer, 270 Wellington Street, Bracebridge ON P1L 1B9 Canada
15624289        + Galco Industrial Electronics, Jim McMullen, 26010 Pinehurst Dr., Madison Heights, MI 48071-4139
15624290          Galicia, Ulises Ortiz, GALEANA 16 Y 17 NUM 66, Matamoros Tamaulipas 87320 Mexico
15624297          Gallardo, Blanca Bernal, RICARDO FLORES MAGON NUM 25, Matamoros Tamaulipas 87440 Mexico
15624299          Gallardo, Isai Juarez, LEGISLACION NUM 82 A, Matamoros Tamaulipas 87477 Mexico
15624300          Gallardo, Roque Alarc n, NEVADO DE TOLUCA NUM 13, Matamoros Tamaulipas 87475 Mexico
15624301          Gallardo, Roxana Gomez, RUISENOR NUM 93, Matamoros Tamaulipas 87477 Mexico
15624303          Gallegos, Hector Jasso, PALMA SECA NUM 1, Matamoros Tamaulipas 87347 Mexico
15624304          Gallegos, Jose Lagunas, CALLE GIRASOL NUM 11, Matamoros Tamaulipas 87348 Mexico
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 76 of 280
District/off: 0311-1                                       User: SH                                                           Page 75 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15624305            Gallegos, Librado Delgado, EJIDO EL REFUGIO, Matamoros Tamaulipas 87553 Mexico
15624307            Galma Industrial Services, Calle Berlin #114, Col. Los Sauces RFC: SEOA531507JZ3, Queretaro 76114 Mexico
15624311            Galv n, Juan Soto, CALLE TURQUIA NUM 17, Matamoros Tamaulipas 87348 Mexico
15624313        +   Galvan, Martin, 6916 Laguna de Palmas, Brownsville, TX 78526-6670
15624315        +   Gamboa, Rafael, 15293 Broadmoor Place, Grand Haven, MI 49417-8313
15624319        +   GammaFlux LP, Roman Gamble and Darlene D Olsen, 113 Executive Dr, Sterling, VA 20166-9547
15624321        +   Gammon Equipment Company, Mike or Barb and Marcella Peck, 2918 East Blaine, Springfield East, MO 65803-5265
15624324            Gandara, Perla Alarc n, FLOR DE PALMA 37, Matamoros Tamaulipas 87475 Mexico
15624326            Gaona, Miriam Casta eda, PRV LOMA LINDA 159B, Matamoros Tamaulipas 87390 Mexico
15624328            Garc a, Jes s Castro, Querubines Num. 28A, Matamoros Tamaulipas 87458 Mexico
15624329            Garc a, Lucio Briones, Francisco Marquez N m. 183, Matamoros Tamaulipas 87449 Mexico
15624330            Garc a, Ricardo Ch vez, Congreso de An huac Num 19, Matamoros Tamaulipas 87477 Mexico
15624333            Garcia, Anuar Padr n, Privada Puerto Vallarta #35, Matamoros Tamaulipas 87496 Mexico
15624334            Garcia, Aracely Garcia, PEDRO OGAZON NUM 1, Matamoros Tamaulipas 87390 Mexico
15624335            Garcia, Ausencio Rebolloso, ADOLFO RUIZ CORTINES NUM 29, Matamoros Tamaulipas 87440 Mexico
15624336            Garcia, Bernardo Argote, ADOLFO RUIZ CORTINEZ NUM 129, Matamoros Tamaulipas 87456 Mexico
15624337            Garcia, Carlos Loayzat, Calle Diez #159, Matamoros Tamaulipas 87300 Mexico
15624338            Garcia, Celeste Perez, VICTORIANO HUERTA NUM 16, Matamoros Tamaulipas 87497 Mexico
15624339            Garcia, Clara Vicente, GOLFO DE MEXICO 67, Matamoros Tamaulipas 87453 Mexico
15624340            Garcia, Coral Rodr guez, MELCHOR OCAMPO, Matamoros Tamaulipas 87494 Mexico
15624342            Garcia, Eduardo Guerrero, CAUDILLOS NUM 15, Matamoros Tamaulipas 87449 Mexico
15624343            Garcia, Eleazar D az, TERRANOVA NUM 104, Matamoros Tamaulipas 87540 Mexico
15624344            Garcia, Elizabeth Gonz lez, LOMA BONITA # 23, Matamoros Tamaulipas 87495 Mexico
15624345            Garcia, Erik Salda a, Calle Turquia #26, Matamoros Tamaulipas 87490 Mexico
15624346            Garcia, Francisco Dimas, MAR DE CORTEZ NUM. 81, Matamoros Tamaulipas 87300 Mexico
15624347            Garcia, Francisco Pulido, RIO PANUCO NO.63, Matamoros Tamaulipas 87350 Mexico
15624349            Garcia, Gonzalo Rosas, UNIVERSIDAD REGIOMONTANA NUM 17, Matamoros Tamaulipas 87347 Mexico
15624350            Garcia, Hermelindo Vega, LOMAS DEL REAL NUM 79, Matamoros Tamaulipas 87495 Mexico
15624351            Garcia, Heyair Hern ndez, Ricardo Flores Mag n Num 22, Matamoros Tamaulipas 87440 Mexico
15624352            Garcia, Hugo Terrazas, CALLE PRIVADA D NUM 109, Matamoros Tamaulipas 87310 Mexico
15624353            Garcia, Jesus Silguero, OLMO 127, Matamoros Tamaulipas 87380 Mexico
15624354            Garcia, Jose L pez, DIAGONAL LA AMISTAD NUM 30, Matamoros Tamaulipas 87475 Mexico
15624355            Garcia, Jose Maldonado, MAR CARIBE NUM 67, Matamoros Tamaulipas 87359 Mexico
15624356            Garcia, Manuel Castillo, RINCONADA DEL CHAIREL SUR NUM 346, Matamoros Tamaulipas 87480 Mexico
15624357            Garcia, Miguel Hern ndez, JARDIN NUM 1, Matamoros Tamaulipas 87390 Mexico
15624358            Garcia, Miguel Lara, CAMAROGRAFOS NUM 20, Matamoros Tamaulipas 87496 Mexico
15624359            Garcia, Monica Constantino, CARDENAL NUM 177, Matamoros Tamaulipas 87453 Mexico
15624360            Garcia, Norma Rodr guez, VERACRUZ # 3, Matamoros Tamaulipas 87390 Mexico
15624361            Garcia, Oscar Garcia, ORIENTE NUM 54, Matamoros Tamaulipas 87315 Mexico
15624362            Garcia, Otilia Orozco, TOMAS ALBA EDISON NUM 12, Matamoros Tamaulipas 87440 Mexico
15624365            Garcia, Pedro Trevi o, LUIS E RENDON 8, Matamoros Tamaulipas 87413 Mexico
15624366            Garcia, Rene Chavira, DOMINICA NUM 106, Matamoros Tamaulipas 87398 Mexico
15624367            Garcia, Rito Mosqueda, JAZMIN NUM 8, Matamoros Tamaulipas 87348 Mexico
15624369            Garcia, Rogelio V zquez, PRIVADA BENITO JUAREZ NUM 4, Matamoros Tamaulipas 87399 Mexico
15624370            Garcia, Salvador Rosales, DURAZNO NUM 2, Matamoros Tamaulipas 87475 Mexico
15624371            Garcia, Sergio Martinez, Felicidad N m. 57, Matamoros Tamaulipas 87477 Mexico
15624372            Garcia, Ubaldo Villa, ISLA MUJERES NUM 8, Matamoros Tamaulipas 87348 Mexico
15624374            Garcia, Xochitl Ramos, LA CANASTA 166, Matamoros Tamaulipas 87440 Mexico
15624375            Garcia, Yesenia Flores, FELIX CALLEJA NUM 115, Matamoros Tamaulipas 87449 Mexico
15624381        +   Gardner-Southeast Inc., 807 Meroney Street, PO Box 4243, Chattanooga, TN 37405-0243
15624383        +   Garg, Pankaj, 47561 Valencia Circle, Novi, MI 48374-3910
15624385        +   Garland, Brian, 3385 R.O. Peach Rd, Columbia, TN 38401-1361
15624386            Garland, Kathy, 51-CC ROAD, LAWRENCEBURG, TN 38464
15624392        +   Garner, Melissa, 116 MICHAEL CIRCLE, LAWRENCEBURG, TN 38464-7112
15624395        +   Garrison Service Co., Jim Powell and Jill's Cell, 6150 Cockrill Bend Circle, Nashville, TN 37209-1050
15624397        +   Garrison, Rodney, 200 N Linn St, Bevier, MO 63532-1035
15624400        +   Garude, Rutwick, 2749 Patrick Henry Drive Apartment 302, Auburn Hills, MI 48326-2252
15624401        +   Garude, Rutwick, 2749 Patrick Henry Street, Apt 2749-#D101, Auburn Hills, MI 48326-2252
15624402        +   Garude, Rutwick, 2749 Patrick Henry Street, Auburn Hills, MI 48326-2252
15624403        +   Garwood, Duane, 183 Hamilton St., Plymouth, MI 48170-1647
15624406            Garza, Alicia Jaramillo, LIMON 47, Matamoros Tamaulipas 87395 Mexico
15624407            Garza, Carlos Guzm n, Calle Torre Ciudad de Mexico #105, Matamoros Tamaulipas 87455 Mexico
15624408            Garza, Cristobal Jaramillo, SANTA ALICIA NUM 120, Matamoros Tamaulipas 87455 Mexico
                     Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 77 of 280
District/off: 0311-1                                         User: SH                                                           Page 76 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                               Total Noticed: 13039
15624409             Garza, Jeanary Rivera, PAPANTLA #2, Matamoros Tamaulipas 87382 Mexico
15624411             Garza, Jorge Guzman, Calle Torre Cd. de Mexico #105, Matamoros Tamaulipas 87455 Mexico
15624412             Garza, Jose, AV MARTE R GOMEZ 80, Matamoros Tamaulipas 87440 Mexico
15624415             Garza, Luis Segura, AMADEUS MOZART NUM 28, Matamoros Tamaulipas 87395 Mexico
15624416             Garza, Maria Vel zquez, SIERRA HUALAHUISES NUM 22, Matamoros Tamaulipas 87497 Mexico
15624417             Garza, Olga Carrillo, ZACATECAS NUM 20, Matamoros Tamaulipas 87395 Mexico
15624418             Garza, Rafael, CERRO DE LA CULEBRA 69, Matamoros Tamaulipas 87397 Mexico
15624424        +    Gaska Tape Inc., Rica Holtzinger, PO Box 1968, Elkhart, IN 46515-1968
15624426        +    Gasparich, David, 4267 Lupin Ave., Fremont, MI 49412-9557
15624428             Gate Fuel Service Inc, PO Box 40505, Jacksonville, FL 32203-0505
15624429        +    Gates Washer & MFG Co., Anuto Snep, 5211 N. Otto Ave, Chicago, IL 60656-1010
15624431        +    Gateway Screw & Rivet, Inc., Al Jozsa and Felicia Phillips, 301 High Grove Blvd., Glendale Heights, IL 60139-2256
15624432        +    Gathers, Jon, 4 E. Oak St., Fremont, MI 49412-1646
15624434        +    Gator Tape & Label, 17800 N W HWY 315, PO Box 642, Ft McCoy, FL 32134-0642
15624436             Gaucin, Cinthia Tabares, AMADO NERVO NUM 38, Matamoros Tamaulipas 87390 Mexico
15624438        +    Gavin, Thomas, 4177 Scott Hollow Road, Culleoka, TN 38451-3109
15624440        +    Gaylor Group, 11711 N. College Avenue, Suite 150, Carmel, IN 46032-5656
15624441        +    Gaylord Communications, 1234 Old 27 South, PO Box 441, Gaylord, MI 49734-0441
15624447        +    Ge Capital Commercial Inc., 800 LONG RIDGE ROAD, STAMFORD, CT 06902-1227
15624452        +    Geac Enterprise Solutions, Jim Eriksen, 66 Perimeter Center East, Atlanta, GA 30346-1809
15624453             Gearchief Eissmann, Zhang Shaoyang and Miss Zhangyanyan, 5000 Guigu Street, Hi-tech Zone, Changchun City 130012 China
15624460        +    Gem Gravure Co, 112 School St, West Hanover, MA 02339-2400
15624463        +    Gemini Plastics, Inc., Melissa Gentner and Julie Morneau, 4385 Garfield Street, Ubly, MI 48475-9553
15624462        +    Gemini Plastics, Inc., Melissa Gentner, 4385 Garfield Street, PO Box 237, Ubly, MI 48475-0237
15624465        +    Gen-Pac, 156 North Conalco, Jackson, TN 38301-3658
15624466        +    Genca Corporation, Julianne Bagley, 1057 Vijay Drive, Chamblee, GA 30341-3136
15624467        +    Genei Industries, Inc., 1930 South 23rd Street, Saginaw, MI 48601-2451
15624468        +    General Fasteners Co., Barb Bach, 11820 Globe Rd., Livonia, MI 48150-1171
15624469             General Fasteners Co., Kevin Major and Laquita Dillard, FCSD Business Unit, Redford, MI 48239
15624471        +    General Fasteners, Inc., David Romer, 1017 West Gaines, Lawrenceburg, TN 38464-3138
15624480        +    General Motors Corporation, Memphis AC Delco PDC-17192, 5115 Pleasant Hill Road, Plant 17192, Memphis, TN 38118-7824
15624478        +    General Motors Corporation, Fort Wayne Assembly Plant, 12200 Lafayette Center Road, Roanoke, IN 46783-9628
15624479        +    General Motors Corporation, GM Brazil, 41873 Ecorse Road Ste 290, Belleville, MI 48111-5226
15624484             General Motors Corporation, Willow Run Storage, 2625 Tyler Road, Ypsilanti, MI 48198-6199
15624477             General Motors Corporation, Flint PC, 3406 South Dye Road, Swartz Creek, MI 48473
15624474        +    General Motors Corporation, Attentive Industries, 502 Kelso, Flint, MI 48506-4033
15624476             General Motors Corporation, Flint Assembly Plant, 44444 Maple Rd., Flint, MI 48507
15624483        +    General Motors Corporation, Wentzville Assembly Plant, 1500 East Route A, Wentzville, MO 63385-5624
15624475             General Motors Corporation, Fairfax Assembly Plant, 3201 Fiarfax Traffic, Kansas City, KS 66115-1307
15624481             General Motors Corporation, Oshawa Car #2 ASM, Park Road South, Oshawa ON L1J 5Y7 Canada
15624482             General Motors Corporation, Silao Assembly, Carr. Silao-Guanajuato KM 3.8, Silao Mexico
15624485        +    General Motors De Mexico, S De Rl De CV-SPOM, C/O Penske Logistics, 420 Midland, Laredo, TX 78045-8229
15624486             General Motors do Brazil Ltd, Avenida Goi s, 1805, S o Caetano do Sul SP 09550-050 Brazil
15624487        +    General Motors of Canada LTD, c/o Syncreon Automotive, 1 Modern Way, Trotwood, OH 45426-5038
15624489        +    General Rubber & Plastics, PO Box 865, Seymour, IN 47274-0865
15624490        +    Genesis Automation Inc, Scott Hale, 3480 Swenson Ave, Saint Charles, IL 60174-3450
15624491        +    Genesis Molding, Pam Grinston, 55901 Currant Rd, Mishawaka, IN 46545-4803
15624492        +    Genevieve Swiss Industries, Diane Gosselin, 6 Old Stage Road, Westfield, MA 01085-5118
15624493        +    Genevieve Swiss Industries, Inc., 6 Old Stage Road, Westfield, MA 01085-5112
15624494             Genot's AZ Quality Services, Angelina Myler, dba AZ Quality Services, Mesa, AZ 85212
15624495        #+   Gentner Hydraulics & Fabrica, 1110 Enterprise Rd., Macon, MO 63552-1300
15624496             Geo. T. White Co., 1665 Turner Rd, Windsor ON N8W 3J8 Canada
15624497        +    George, Graham, 5797 PATTERSON DR, TROY, MI 48085-3927
15624498        +    George, Solange, 9910 Plainview Ave, Detroit, MI 48228-1332
15624499             Georgia Gulf Chemicals & Vin, 26100 Hwy 405 River Rd South, Plaquemine, LA 33916
15624500        +    Georgia SoftWorks, Inc., Naomi Thompson, 17 Highway 9 South, PO Box 729, Dawsonville, GA 30534-0015
15624504             Gergonne Plasticos Industria, Victor Zenteno, Les, S.A. De C.V. Av. Del Cristo #18 Col, Tlalnepantla 54080 Mexico
15624507        #+   Gerry Weinberg & Associates, 29201 Telegraph Road Ste 410, Southfield, MI 48034-7647
15624510             Gervacio, Natalia Degollado, MAR MEDITERRANEO 61, Matamoros Tamaulipas 87456 Mexico
15624511             Gettig Eng & Mfg Co, Tom Rischel, One Streamside Place, Spring Mills, PA 16875-0085
15624517        +    Ghazala, Sumer, 3050 Adams Rd, Troy, MI 48084-1201
15624518        +    Ghent Industial Supply Inc, Tom, 878 Highway 367 North, Judsonia, AR 72081-9153
15624520        +    Ghesquiere Plastic Testing, 20450 Harper Ave., Harper Woods, MI 48225-1695
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 78 of 280
District/off: 0311-1                                          User: SH                                                             Page 77 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15624524             Giant Finishing Inc, 600 W Factory Rd, Addison, IL 60101-4413
15624526        +    Gibbs, Charles, 121 Jackson Street, Lawrenceburg, TN 38464-2245
15624530        +    Gibson County, Treasurer's Office, 101 N Main Street, Princeton, IN 47670-1562
15624531        +    Gibson County Quality Asrn, Anna Allen, 2412 S Crabtree Dr, Princeton, IN 47670-9360
15624532        +    Gibson County Utility Dist., PO Box 55048, Little Rock, AR 72215-5048
15624533        +    Gibson, George, 20 Oak Tree Lane, Lawrenceburg, TN 38464-7744
15624534        +    Gidigu, Srinivas, 3160 Five point drive, Auburn hills, MI 48326-2371
15624535        +    Gidigu, Srinivas, 3160 Five point drive Apt 204, Auburn hills, MI 48326-2371
15624539        +    Gignac, Donald, 1078 Charest Ave, Waterford, MI 48327-3400
15624544        +    Gilco Florida, Inc., 3991 Tampa Road, Oldsmar, FL 34677-3233
15624547        +    Gile, Trent, 244 WEST MAPLE AVE., STOCKTON, IL 61085-1126
15624549        +    Giles, Derrick, 130 Hood Hollow Road, Five Points, TN 38457-5113
15624551        +    Gill's Freeport Disposal, PO BOX 64, 74915-002, FREEPORT, IL 61032-0064
15624558        +    Gillett Associates Inc., Mark D. Hildebrandt, 32969 Hamilton Ct., Farmington Hills, MI 48334-3361
15624559        +    Gillig Aftermarket Parts, 25972 Eden Landing Rd, Hayward, CA 94545-3816
15624560        +    Gillig Corporation, 25800 Clawiter Rd., Hayward, CA 94545-3213
15624561        +    Gillig LLC, 1100 Voyager Street, Livermore, CA 94550-2551
15624562        +    Gills Freeport Disposal, PO Box 64 74915-002, Freeport, IL 61032-0064
15624564             Ginn, Mark, 763 Joyceil Dr, WATERFORD, MI 48328-2334
15624565        +    Ginop Sales Inc., Alanson, 9040 M-72, Williamsburg, MI 49690-8616
15624567        +    Giordano, James, 3903 Bellevue Ave, Royal Oak, MI 48073-2622
15624571        +    Gipson, Ronnie, 2602 ROCK VALLEY, METAMORA, MI 48455-9333
15624578        +    Gjokaj, Arben, 13643 Grandeur Ave, Shelby Township, MI 48315-2761
15624589        +    Gladwin Machinery & Supply, Sales, Co of Illinois, Inc., 636 E State Parkway, Schaumburg, IL 60173-4533
15624590             Gladwin Metal Processing, Carol Govits, 795 East Maple, Gladwin, MI 48624-1717
15624591        +    Gladwin Optemetric Center, 202 East Cedar Avenue, PO Box 276, Gladwin, MI 48624-0276
15624595        +    GlasPro, Ana Navarro and Holly Lent, 9401 Ann Street, Santa Fe Springs, CA 90670-2613
15624597        +    Glass, Lynette, 29 SNELL ROAD, ETHRIDGE, TN 38456-5646
15624601        +    Glaval Corporation, 914 County Rd. 1, Elkhart, IN 46514-8992
15624603             Glen Martin Limited, Scott Martin, 16-106 Saunders Rd., Barrie ON L4N 9A8 Canada
15624604             Glen McNeill, 41 ELVEDEN DR SW, CALGARY AB T3H 3X8 CANADA
15624605             Glendon Quality Cleaning, PO Box 142, Gravenhurst ON P1P 1T5 Canada
15624606        +    Glenns Garage Door, 1229 Holman Rd, Moberly, MO 65270-1135
15624607        +    Glidwell, Robert, 880 BUGGY BRANCH LANE, CEDAR GROVE, TN 38321-6720
15624608        +    Glidwell, Tracy, 3088 Anderson Street, Milan, TN 38358-3303
15624609             Global Alliance Network Co, Satoshi Yasuda, 1101-1 Idakandai, Meito-ku Room 310, Aichi-ken 465-0028 Japan
15624610        +    Global Automotive Systems, 1780 Pond Run, Auburn Hills, MI 48326-2752
15624611             Global EDM Supplies, Rosanna Monaco, PO BOX 181523, Fairfiled, OH 45018-1523
15624612             Global Engineering Documents, Dept 1501, Denver, CO 80291-1501
15624614             Global Equipment Co, Mike Williams and Nick Pane, 2505 Mill Center Pkwy, Suite 100, Buford, GA 30518-3700
15624615        +    Global Equipment Co., PO Box 5200, 120-B Satellite Blvd., Suwanee, GA 30024-2781
15624616        +    Global Equipment Co., Inc., Laura Freeman, 2505 Mill Center Parkway, Buford, GA 30518-3700
15624618        +    Global Fire Sprinklers, LLC., Matt Bohannon and Teresa Hughes, 4242 Bryson Blvd., Florence, AL 35630-7319
15624619        +    Global Gauge & Tool Co., Lesa Lykens and James Fowler, 5711 Airline Road, Fruitport, MI 49415-8930
15624620        +    Global Knowledge, Ken Knutsen, 9000 Recency Parkway, Suite 500, Cary, NC 27518-8520
15624622        +    Global Lighting Technologies, Lisa Kondrich, 55 Andrews Circle, Brecksville, OH 44141-3269
15624623        +    Global Parts&Maintenance LLC, Joe Zawacki and Sabine Aytes, 6112 E Executive Drive, Westland, MI 48185-1937
15624624             Global Point Designs Inc, Mara Paulino, 6-14845 Yonge Street Suite 104, Aurora ON L4G 6H8 Canada
15624625         +   Global Quality Services, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15624627         +   Global Quality Services, c/o Bankruptcy Claims Admin Services LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15624626         +   Global Quality Services, Scott Michael and Amy Babcock, 9801 US 31, Montague, MI 49437-9519
15624628         +   Global Rollforming System, 15500 E. 12 Mile Road, Roseville, MI 48066-1804
15624631         +   Global Rollforming Systems, Karen Maddy and Carol Szychulski, 15500 E 12 Mile Rd., Roseville, MI 48066-1804
15624633         +   Global SQ LLC, Nikki Lucas and Tina Denham, 431 E Colfax Avenue Suite100, South Bend, IN 46617-2790
15624634        #+   Global Staffing Services Inc, Michele Caldwell, 925 So. Main Street, Rockford, IL 61101-1416
15624636             Glove Reconditioners, 174 Arvin Avenue, Stoney Creek ON L8E 3P9 Canada
15624637             Glover, Charlotte, 133 HWY 45 SOUTH, BRADFORD, TN 38316
15624658        +    Gmark Industries, 3700 Ursula Ave, McAllen, TX 78503-9000
15624665        +    Go Natural Cleaning Service, 458 Dakota LN, Leoma, TN 38468-5080
15624666        +    Goatley, Michael, 3560 Perry Lake Road, Ortonville, MI 48462-8927
15624667             Gobel & Partner Ltd, Glyn Love and Sarah Broome, 54 Wharf Approach, West Midlands WS9 8BX United Kingdom
15624669             God nez, Alisahir Ruiz, GOLFO PERSICO, Matamoros Tamaulipas 87456 Mexico
15624680        +    Goetz, Dianne, 1389 CARR ROAD, MUSKEGON, MI 49442-4725
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 79 of 280
District/off: 0311-1                                         User: SH                                                              Page 78 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15624682        +   Gogu, Karthik, 2615 Green Stone Blvd Apt 307, Auburn Hills, MI 48326-3759
15624683        +   Gogu, Karthik, 2700 Green Stone Blvd, Auburn Hills, MI 48326-3772
15624691        +   Goldsworthy, John, 2407 Peale Dr., Saginaw, MI 48602-3466
15624693        +   Gomber, Cathlene, 9237 South Spruce, Newaygo, MI 49337-8315
15624695            Gomez, Domingo Martinez, NI OS HEROES NUM 133, Matamoros Tamaulipas 87496 Mexico
15624696            Gomez, Elvira Ovando, BAHIA DE ASCENCION NUM 231, Matamoros Tamaulipas 87351 Mexico
15624697            Gomez, Erik Turrubiates, CALLE ADOLFO LOPEZ MATEOS NUM 125, Matamoros Tamaulipas 87490 Mexico
15624698            Gomez, Javier Donjuan, LIBERALES NUM 13, Matamoros Tamaulipas 87457 Mexico
15624700            Gomez, Oscar Garcia, AVE INTERNACIONAL NUM 74, Matamoros Tamaulipas 87448 Mexico
15624701            Gomez, Ramiro Cortez, AGAPITO GONZALEZ NUM 116, Matamoros Tamaulipas 87440 Mexico
15624704        +   Gong, Chaodong, 44886 Lafayette Drive, Novi, MI 48377-2549
15624705        +   Gonyea, Kevin, 25808 Marilyn, Warren, MI 48089-4543
15624706            Gonz lez, Aniel Estevez, JESUS DIAZ, NUM 106, Matamoros Tamaulipas 87394 Mexico
15624707            Gonz lez, Dulce Galv n, SAN PEDRO NUM 108, Matamoros Tamaulipas 87397 Mexico
15624708            Gonz lez, Gloria Bernal, PLAN DE LA NORIA 1, Matamoros Tamaulipas 87449 Mexico
15624709            Gonz lez, Griselda Carre n, LAS GALERIA #208, Matamoros Tamaulipas 87945 Mexico
15624710            Gonz lez, Humberto Martinez, NUM 72, Matamoros Tamaulipas 87347 Mexico
15624711            Gonz lez, Javier Flores, AVENIDA RUBI NUM 101, Matamoros Tamaulipas 87456 Mexico
15624712            Gonz lez, Jesus Martinez, JUAN CARLOS I NUM 183A, Matamoros Tamaulipas 87344 Mexico
15624713            Gonz lez, Jorge Castillo, J.L. MUNGUIA NUM 29, Matamoros Tamaulipas 87395 Mexico
15624714            Gonz lez, Jose Gonz lez, Calle Juan Escutia #38, Matamoros Tamaulipas 87477 Mexico
15624715            Gonz lez, Jose L pez, CRISTOBAL COLON NUM 8, Matamoros Tamaulipas 87469 Mexico
15624716            Gonz lez, Jose Lerma, PALMA BONITA NUM 6, Matamoros Tamaulipas 87348 Mexico
15624717            Gonz lez, Jose Martinez, FLOR DE PALMA 79, Matamoros Tamaulipas 87475 Mexico
15624718            Gonz lez, Julieta Silguero, ENRIQUE FLORES MAGON NUM 72, Matamoros Tamaulipas 87440 Mexico
15624719            Gonz lez, Miguel Ramos, Calle Virtudes #33-B, Matamoros Tamaulipas 87496 Mexico
15624720            Gonz lez, Myrna Garcia, AVENIDA LAS ARBOLEDAS NUM 115, Matamoros Tamaulipas 87448 Mexico
15624721            Gonz lez, Olga Rodr guez, SAN ANDRES 16, Matamoros Tamaulipas 87455 Mexico
15624722            Gonz lez, Oscar Galv n, SAN PEDRO NUM. 108, Matamoros Tamaulipas 87397 Mexico
15624723            Gonz lez, Rafael Lerma, CALLE MADRID NUM 52, Matamoros Tamaulipas 87345 Mexico
15624724            Gonz lez, Samuel Aguilar, Xochicalco Num 57, Matamoros Tamaulipas 87497 Mexico
15624725            Gonz lez, Sergio De La Garza, Calle San Juan De Los Esteros #51, Matamoros Tamaulipas 87455 Mexico
15624726            Gonz lez, Yudith Galv n, SAN PEDRO NUM 108, Matamoros Tamaulipas 87397 Mexico
15624728            Gonzalez, Alejandro Moreno, Democracia N m. 26, Matamoros Tamaulipas 87477 Mexico
15624729            Gonzalez, Basilio Hernandez, ANACAHUITA 101, Matamoros Tamaulipas 87345 Mexico
15624730            Gonzalez, Cesar Montes, SAN JUAN PONIENTE 57, Matamoros Tamaulipas 87455 Mexico
15624731            Gonzalez, Dulce Hernandez, Calle Laguna de Santa Maria #215, Matamoros Tamaulipas 87348 Mexico
15624732            Gonzalez, Jose Moctezuma, LAZARO CARDENAS 6, Matamoros Tamaulipas 87440 Mexico
15624734            Gonzalez, Juan Aguirre, PRIVADA 6 18, Matamoros Tamaulipas 87440 Mexico
15624736            Gonzalez, Patricia Fonseca, MANZANARES NUM 255, Matamoros Tamaulipas 87390 Mexico
15624740            Good Hire, Abigail McLeod, 555 Twin Dolphin Drive, Suite 200, Redwood, CA 94065-2134
15624741        +   Good Technology Group, Customer Care, 4250 Burton Drive, Santa Clara, CA 95054-1551
15624748        +   Goodwin Gage & Tool, 235 Jungermann Rd., Unit 112, St. Peters, MO 63376-5360
15624754        +   Gordon Jr, Eric, 143 CANFIELD ST APT 9, MILAN, MI 48160-1653
15624763            Goriesky, Joshua, 42666 POSTIFF AVE APT 87, PLYMOUTH, MI 48170-4160
15624764            Goriesky, Joshua Charles, 42666 Postiff Ave, Apt 87, Plymouth, MI 48170-4160
15624771            Gosen Tool & Machine, Inc., Jeff Gosen, 2054 Brettrager Drive, Saginaw, MI 48601-9790
15624772        +   Goshen Die Cutting, Scott Virgil, 815 Logan Street, Goshen, IN 46528-3508
15624778        +   Goud Yadagiri, Raghavender, 2880 Tall Oaks CT APT #24, Auburn Hills, MI 48326-4114
15624780            Gourdie-Fraser, Inc., Terry Boyd and Melanie Nickerson, 123 West Front Street, PO Box 927, Traverse City, MI 49685-0927
15624781            Govea, Juan M ndez, ROSA NUM 21, Matamoros Tamaulipas 87340 Mexico
15624782            Govea, Victor Rodr guez, DIEGO ALVAREZ NUM 85, Matamoros Tamaulipas 87390 Mexico
15624784        +   Goyette, Amy, 30210 Rosenbusch Dr, Warren, MI 48088-3359
15624785            Goytortua, Magdalena Banda, AGAPITO GONZALEZ 32, Matamoros Tamaulipas 87440 Mexico
15624794            Gracia, Salvador Chantaca, BERMUDAS NUM 28, Matamoros Tamaulipas 87398 Mexico
15624795        +   Grady, Kevin, 279 Wyngate Drive, Rochester, MI 48307-1731
15624801        +   Grainger, 100 Grainger Parkway, Lake Forest, IL 60045-5202
15624807            Grainger Parts, Acct# 822027041, 100 Grainger Pkwy, Lake Forest, IL 60045-5202
15624806        +   Grainger of Maryland Heights, Marites Romana, 2535 Metro Blvd, Maryland Heights, MO 63043-2409
15624808        +   Gram, Charles, 43161 Aspen Dr, Sterling Heights, MI 48313-2101
15624809            Granados, Ivan Balderas, Calle Ignacio Ayala #58, Matamoros Tamaulipas 87496 Mexico
15624810        +   Granco Clark, Inc, Ken Mishler, 7298 N. Storey Rd, Belding, MI 48809-9360
15624811            Grand & Toy Ltd., 480 Cassells Street, North Bay ON P1B 8J5 Canada
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 80 of 280
District/off: 0311-1                                          User: SH                                                            Page 79 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                Total Noticed: 13039
15624812        +    Grand Northern Products Ltd, 9000 Byron Commerce Drive, Byron Center, MI 49315-8077
15624814        +    Grand Rapids Iron & Metal, 1701 Clyde Park, SW #15, Grand Rapids, MI 49509-1500
15624816        +    Grand Rapids Label Company, Cheryl Stewart, 2351 Oak Industrial Dr., NE, Grand Rapids, MI 49505-6017
15624817        +    Grand Rapids Machine Repair, 4000 Easter Avenue SE, Grand Rapids, MI 49508-3402
15624819        +    Grand Rapids Metrology, Laurie, 4215 Stafford SW, Grand Rapids, MI 49548-3055
15624820             Grand River Rubber & Plastic, Pattie Branham, 2029 Aetna Road, PO Box 477, Ashtabula, OH 44005-0477
15624821        +    Grand Traverse Crane, Randy Stone and Judy Mohr, 3876 Blair Townhall Rd., Traverse City, MI 49685-9196
15624822        +    Grand Traverse Garage Door, 823 W. Commerce Drive, Traverse City, MI 49685-5806
15624823        +    Grand Traverse Packaging, Jim Kirby, 3820 Cass Road, Traverse City, MI 49684-8878
15624826             Grandway Law Offices(Shangha, 7th Floor Urban City, 45 Nanchang Road, Shanghai 200001 China
15624828        +    Grant Industries, Paula Ureel, 33415 Groesbeck Highway, Fraser, MI 48026-4203
15624831        +    Grant Thornton LLP, Mick Rennick and Shelly Cole, 27777 Franklin Rd., Ste. 800, Southfield, MI 48034-2366
15624833             Graphic Encounters -, Terry Lovelace, Signs And Designs 1069 Baldwin Road, Bracebridge ON P1L 1W8 Canada
15624834        +    Graphic Products, Inc., Jeff Gruber and Claire Smart, 6445 SW Fallbrook Pl, Beaverton,, OR 97008-5480
15624836        +    Grav Co LLC, Lisa Yoder, 400 Norwood Ave., PO Box 599, Sturgis, MI 49091-0599
15624837             Gravenhurst Home Hardware, PO Box 490, Gravenhurst ON P1P 1T8 Canada
15624838        +    Graves Metal Products, Inc., 220 Commerce St., PO Box 1485, Jackson, TN 38302-1485
15624841        +    Gray, Bryan, 48738 Brittany Parc Dr, Macomb, MI 48044-2121
15624844        +    Gray, Dorothy, 406 Hoffman Street, Lawrenceburg, TN 38464-2307
15624846        +    Gray, Mary, 48738 Brittany Parc, Macomb, MI 48044-2121
15624851        +    Graybar, Stephanie Huntsman and Cal Rankin, 1805 Burlington Street, Columbia, MO 65202-1976
15624853             Grazhdani, Franc, 16674 Glenmoor Blvd, Macomb, MI 48044-5212
15624854        +    Great American, Attn: Roger Barrett, 301 E. Fourth St, Cincinnati, OH 45202-4245
15624856        +    Great Lakes Automation, Duane Overkamp, 8225 Pfeiffer Farms Drive, Suite 100, Byron Center, MI 49315-7954
15624857        +    Great Lakes Caster, 4652 Division, Wayland, MI 49348-8965
15624859        +    Great Lakes Die Supply, 8499 Centre Industrial Drive, Byron Center, MI 49315-9292
15624860        +    Great Lakes Fasteners, 2097 Case Pkwy, Twinsburg, OH 44087-4329
15624861        +    Great Lakes Fluid Power, Chris Mudler and Jamie Koetje, DBA Great Lakes Lubricants, 3650 Eastern Ave S.E, Grand Rapids, MI
                     49508-2411
15624863        +    Great Lakes Industrial Serv., 1901 Godfrey Ave. SW, Grand Rapids, MI 49509-1414
15624864        +    Great Lakes Metal Stamping, Dennis Rondeau, 4607 Rambo Road, Bridgman, MI 49106-8700
15624865        +    Great Lakes Metrology, Tom Conroy, 18718 Appletree Lane, Spring Lake, MI 49456-1110
15624866        +    Great Lakes Popcorn, PO Box 902, Lake Orion, MI 48361-0902
15624867        +    Great Lakes Power Lift, 7455 Tyler Blvd, Mentor, OH 44060-8389
15624868        +    Great Lakes Prod Support LLC, Chrissy DiSimone and Derek Rannie, 185 Malow, Mount Clemens, MI 48043-2114
15624869        +    Great Lakes Scale Company, Ila Pelo and Anne Pleva, 15231 Ten Mile Rd., Eastpointe, MI 48021-1009
15624870        +    Great Lakes Women's Business, Le'Cathy Burston, 33109 Schoolcraft Rd., Livonia, MI 48150-1625
15624873             Great Northern Insurance Company, Duane Morris LLP, Wendy M. Simkulak, Esq., 30 S. 17th Street, Philadelphia, PA 19103-4196
15624874             Great Northern Insurance Company, Duane Morris LLP, Wendy M. Simkulak, Esquire, 30 S. 17th Street, Philadelphia, PA 19103-4196
15624871        +    Great Northern Insurance Company, c/o Chubb, Attn: Collateral Manager, 436 Walnut Street, Philadelphia, PA 19106-3703
15624875        +    Greater Dayton RTA, 600 Longworth Street, Attn: Receiving, Dayton, OH 45402-2511
15624876             Greatland Corporation, 2480 Walker Ave., PO Box 1157, Grand Rapids, MI 49501-1157
15624877             Greavette Pontiac, Box 210, Bracebridge ON P1L 1T6 Canada
15624879             Greeley Containment & Rework, 200 Baseline Rd East, Bowmanville ON L1C 1A2 Canada
15624881         +   Green Hills Software, Inc., Simon Addis and Nollie Lei Dawson, 30 West Sola Street, Santa Barbara, CA 93101-2508
15624882         +   Green Tool & Stamping Inc., Amy Reed, 2220 W.O. Smith Street, Lawrenceburg, TN 38464-7373
15624888         +   Green, Ketina, 331 E QUEEN AVE, STOCKTON, IL 61085-1431
15624891         +   Green, Morgan, 6 Iron City Road, St Joseph, TN 38481-5031
15624894         +   Greenberg, Jonathan, 1513 Roseland Avenue, Royal Oak, MI 48073-3928
15624895         +   Greenbury, Donna, 673 Augusta Dr., Rochester Hills, MI 48309-1531
15624896        #+   Greendale Precision Services, Sales, 6755 Industrial Loop, Greendale, WI 53129-2441
15624898         +   Greendale Screw Products Inc, Lauren Brown and AR - Angelia Moore, 11500 Hupp, Warren, MI 48089-3720
15624901         +   Greenkote IPC, Inc., Jane Shin and Sue Brutsche, 4001 Gratiot St., St. Louis, MO 63110-1725
15624902         +   Greens Home Center, Shawn Green, 240 First Street, Lawrenceburg, TN 38464-3314
15624903         +   Greensburg Manufacturing, 900 Randall Street, Greensburg, IN 47240-2328
15624904         +   Greenscapes Mini Storage, Brook Berryhill and Josh Allen, 57 MAttox Road, Lawrenceburg, TN 38464-6037
15624905         +   Greenslade & Company, Sales Dept, 2234 Wenneca Street, Fort Worth, TX 76102-4325
15624906         +   Greg Fedorev, Greg Fedorev, Conflux Design, 6758 Guilford Road, Rockford, IL 61107-2614
15624913         +   Gresham's Snowplowing Inc, Mike Gresham, 155 Elmwood Dr, Troy, MI 48083-2750
15624916             Grewe's Lawnsprinkling, Lawn Care & Snowplowing, Services LLC., PO Box 198, Grant, MI 49327-0198
15624918        +    Griffco Quality Solutions, Jo Ash, 12305 Westport Rd, Suite 206, Louisville, KY 40245-2714
15624919             Griffen P&H Inc., Ron Wilson and Trisha Martin, 2310 Toledo Road, PO Box 1707, Elkhart, IN 46515-1707
15624921        +    Griffin, Michael, 182 ROSE STREET, BRITTON, MI 49229-9512
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 81 of 280
District/off: 0311-1                                        User: SH                                                             Page 80 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15624923        + Griffin, Robert, 11400 Lansdowne St, Detroit, MI 48224-1647
15624928        + Griffith Rubber Mills, 400 N. Taylor Rd., Garrett, IN 46738-1846
15624929          Griffith Rubber Mills, Leah, PO Box 10066, Portland, OR 97296-0066
15624930        + Griffith, Shannon, 17136 Mark Dr, Macomb, MI 48044-5583
15624932          Grimaldo, Claudia Animas, ADOLFO RUIZ CORTINEZ NUM 87, Matamoros Tamaulipas 87440 Mexico
15624933          Grimaldo, Erik Reyna, Josefa de Villarreal N m. 20, Matamoros Tamaulipas 87496 Mexico
15624934          Grimaldo, Luis Bola os, Camino Real N m. 88, Matamoros Tamaulipas 87495 Mexico
15624940          Gripp Inc, PO Box 405, Westfield, IN 46074-0405
15624941        + Griswold Engineering Inc, 14841 Keel St., Pylmouth, MI 48170-6001
15624947        + Grogan, Kimberly, 610 High Avenue, Lawrenceburg, TN 38464-2484
15624949        + Grohs, Hans, 912 OTTAWA, ROYAL OAK, MI 48073-2050
15624950        + Grooms, Chad, 150 Simmons Branch Road - Lot 11, Waynesboro, TN 38485-2858
15624951        + Gross, Brian, 12419 Mair Dr., Sterling Heights, MI 48313-2575
15624953        + Group O Packaging Solutions, Mary Starks and Teri Willich, 4905 77th Ave, Milan, IL 61264-3250
15624954        + Grove Tools Inc, Rob Smith, 3230 Dodge Street, Dubuque, IA 52003-5202
15624956        + Grover, Timothy, 3211 CREEKVIEW LANE, COMMERCE TOWNSHIP, MI 48382-5133
15624958        + Grovhac Inc., Tim Purnell Ryan Kwiecie Kendra McMillan, 4310 N. 126th Street, Brookfield, WI 53005-1829
15624960          Grundel, Jeff, 8467 E Loop Rd, Hesperia, MI 49421-8513
15624961        + Grundel, Jeff, 8467 East Loop Rd., Hesperia, MI 49421-8513
15624964          Grupo Aigx S.A. de C.V., Ricardo Castillo and Dorothy Rojas, Privada San Jose #112 Santa Barbara, Nuevo Leon Nuevo Leon 66224
                  Mexico
15624968        + Grzech, Michael, 783 Valley Circle #104, Saline, MI 48176-1430
15624975          Guajardo, Laura Monroy, BAHIA DE CONCEPCION NUM 202, Matamoros Tamaulipas 87348 Mexico
15624976          Guamatzi, Jose Torres, CALLE LA AMISTAD NUM 21, Matamoros Tamaulipas 87315 Mexico
15624977          Guangdong Zhaoqing L&V Co, Julia Xiang and Zeyin Gu, 21 Yingbing Rd Guangdong, PRC, Zhaoqing 526238 China
15624978          Guangzhou Fuyao Glass Co.Ltd, Alex Lu and Qian Li, Xinyao South Road, Xintang Town, Zengcheng City 511340 China
15624980        + Guardian Automotive Products, Mindy Hughes, 860 West US Route 6, Ligonier, IN 46767-2543
15624981        + Guardian Environmental Svcs, Michael Goldon and Monica Washburn, 34400 Glendale, Livonia, MI 48150-1302
15624983          Guardiola, Sandra Rivera, PRIVADA MANUEL AGUILAR NUM 112, Matamoros Tamaulipas 87340 Mexico
15624986          Guel, Juan Cerda, Avenida Fresno #40, Matamoros Tamaulipas 87475 Mexico
15624987          Guerra, Claudia Cortes, SAN CARLOS Y MARTE DEPT 1, Matamoros Tamaulipas 87420 Mexico
15624988          Guerra, Edgar Gonzalez, CALLE DOMINACIONES NUM 42, Matamoros Tamaulipas 87458 Mexico
15624990          Guerra, Lucia Arguello, TECNOLOGICO NUM 6, Matamoros Tamaulipas 87490 Mexico
15624991          Guerra, Lucia Gallegos, UXMAL 19, Matamoros Tamaulipas 87490 Mexico
15624992          Guerrero, Alberto Zapata, GOLFO DE MEXICO NUM 27, Matamoros Tamaulipas 87453 Mexico
15624993          Guerrero, Cruz Goytortua, CALLE MIGUEL HIDALGO NUM 155, Matamoros Tamaulipas 87449 Mexico
15624994          Guerrero, Daniel Alfaro, NEPAL 12, Matamoros Tamaulipas 87497 Mexico
15624995          Guerrero, Maria Segura, AVE AGAPITO GONZALEZ CAVAZOS NUM 16, Matamoros Tamaulipas 87440 Mexico
15624996          Guerrero, Martin Sanchez, CORRECAMINOS NUM 108, Matamoros Tamaulipas 87477 Mexico
15624997          Guerrero, Nelly Bernal, MIXTECA NUM 17, Matamoros Tamaulipas 87490 Mexico
15624998          Guerrero, Romero Ollervides, Sierra Tezonco NUM 7, Matamoros Tamaulipas 87470 Mexico
15624999          Guerrero, Stivaly Yepez, Heroes de Rio Blanco N m. 20, Matamoros Tamaulipas 87499 Mexico
15625000          Guerrero, Teresa Jasso, BERNANRDO GUTIERREZ DE LARA NUM 103, Matamoros Tamaulipas 87450 Mexico
15625001          Guevara, Maria Martinez, TERRANOVA 60, Matamoros Tamaulipas 87450 Mexico
15625002          Guevara, Teodoro Santiago, TERRANOVA NUM 10, Matamoros Tamaulipas 87493 Mexico
15625003        + Guffey, Jonah, 592 Big Springs Fork, Lawrenceburg, TN 38464-7832
15625004        + Gugle, Faith, 3205 W. 28TH STREET, FREMONT, MI 49412-7879
15625005        + Guill Tool & Engineering Co., 10 Pike Street, West Warwick, RI 02893-3612
15625006        + Guill Tool & Engineering Co. Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15625008        + Gulf Controls Corp, PO Box 15100, Tampa, FL 33684-5100
15625009          Gull Tool & Engineering Co., William Conley, 10 Pike St, West Warwick, RI 02893-3612
15625011        + Gulley, Rhonda, 306 Pilkinton Drive, Lawrenceburg, TN 38464-4125
15625018        + Guo, Junfeng, 1191 Provincial Dr, Troy, MI 48084-1588
15625019        + Guo, Junfeng, 1780 Pond Run, Auburn Hills, MI 48326-2752
15625022        + Gupta, Deepanshu, 4500 Cass Ave, Detroit, MI 48201-1288
15625021        + Gupta, Deepanshu, 3200 Five Points Dr Apt 305, Auburn Hills, MI 48326-2372
15625023        + Gupta, Shishir, 632 7th Street, Rochester, MI 48307-1404
15625027        + Gustman, Glenn, 6330 S BALDWIN, NEWAYGO, MI 49337-9724
15625028        + Gustman, Tyler, 6330 S. Baldwin, Newaygo, MI 49337-9724
15625029          Guti rrez, Adriana Martinez, LOMAS E HIGUERAS NUM 15, Matamoros Tamaulipas 87448 Mexico
15625030          Guti rrez, Jaime Avalos, RICARDO SALAZAR CEBALLOS NUM 1901, Matamoros Tamaulipas 87350 Mexico
15625031          Guti rrez, Jose Bocanegra, DON FELIPE NUM 161, Matamoros Tamaulipas 87347 Mexico
15625032          Guti rrez, Toribio Hern ndez, CERRAJEROS NUM 35D, Matamoros Tamaulipas 87340 Mexico
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 82 of 280
District/off: 0311-1                                        User: SH                                                             Page 81 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15625033            Gutierrez, David Nolasco, Fresnos N m. 33, Matamoros Tamaulipas 87448 Mexico
15625035            Gutierrez, Juan Martinez, VIZCAYA NUM 225, Matamoros Tamaulipas 87344 Mexico
15625036            Gutierrez, Juan Vazquez, ERNESTO ELIZONDO NUM 65, Matamoros Tamaulipas 87460 Mexico
15625037            Gutierrez, Magdaleno Reyes, Calle 15 #19, Matamoros Tamaulipas 87497 Mexico
15625038            Gutierrez, Maria Mendoza, MARIANO MATAMOROS NUM 141, Matamoros Tamaulipas 87493 Mexico
15625039            Gutierrez, Yasman Espinoza, EUCALIPTO #44, Matamoros Tamaulipas 87390 Mexico
15625040            Gutsche Engineering GbR, Mr Martin Gutshe, Im Kressgraben 4, Untereisesheim 74257 Germany
15625041        +   Guttovz, Michael, 1548 Georgetown Place Dr, Bloomfield Hills, MI 48304-1026
15625044        +   Guyton, Travis, 334 East Burkhart Street, Moberly, MO 65270-2219
15625045            Guzm n, Hilda Lara, GARDENIA 41, Matamoros Tamaulipas 87395 Mexico
15625046            Guzm n, Maribel Ruiz, ADOLFO RUIZ NUM 2, Matamoros Tamaulipas 87440 Mexico
15625047            Guzm n, Ricardo Turrubiates, MANUEL MARQUEZ #4, Matamoros Tamaulipas 87390 Mexico
15625049        +   Guzman Muniz, Perla Yadira, 911 Rome, Rochester Hills, MI 48307-2497
15625054        +   H & L Tool Company, Inc, 32701 Dequindre Rd, Madison Hgts, MI 48071-1595
15625055        +   H B BRINK & CO., INC., 134 DEPOT ST, PO BOX 645, LAWRENCEBURG, TN 38464-0645
15625056        +   H B Brink & Co., Inc., David Brink and Joyce, 134 Depot St, PO Box 645, Lawrenceburg, TN 38464-0645
15625057            H S Die & Engineering, Bob White, 0-215 Lake Michigan Dr., N.W, Grand Rapids, MI 49534-3357
15625058        +   H&H Buying And Selling Inc, 3236 California St. N.E., Suite 1, Minneapolis, MN 55418-1851
15625059        +   H&H Sales & Service, LLC, Kim, 5066 Clinton St Rd #10, Batavia, NY 14020-1135
15625060        +   H&H Specialty Coatings, Inc., John Schang and Sandi Burns, 93 H O Forgy Drive, Jackson, TN 38301-9086
15625061        +   H&H Tool & Die, Randall Hagan, 21 Warner Rd., Lawrenceburg, TN 38464-6232
15625062        +   H&L TOOL COMPANY, 32701 DEQUINDRE RD., MADISON HEIGHTS, MI 48071-1595
15625063        +   H&L Tool Company, Michelle Danielian, 32701 Dequindre Rd., Madison Heights, MI 48071-5002
15625064        +   H. B. Fuller Company, 2900 Granada Lane, Oakdale, MN 55128-3607
15625065            H. Paulin, Larry Johnson, PO Box 1027, New Albany, IN 47151-1027
15625066            H. Paulin, Long-Lok Canada, 5 Crockford Blvd., Toronto ON M1E 4C8 Canada
15625067        +   H.H. Barnum Co., 7915 Lochlin Dr., Brighton, MI 48116-8329
15625068        +   H.R. Lewis Petroleum Co, 1432 Cleveland Street, Jacksonville, FL 32209-6400
15625069            H.R. Rathgeber GmbH & Co. KG, Weberstr. 15, Herbrechtingen 89542 Germany
15625071        +   HAAG, YVONNE, 20575 WALTHAM ST., DETROIT, MI 48205-1042
15625090        +   HAGNER, CHARLES, 5407 OCEANA DRIVE, NEW ERA, MI 49446-9610
15625094        +   HALBROOK, WILLIAM, 318 CONCORD CADES RD, TRENTON, TN 38382-9287
15625099        +   HALL, CATHY, 189 DESKINS LANE, FRENCHBURG, KY 40322-9040
15625104        +   HALL, LEROY, 17139 GABLE, DETROIT, MI 48212-1321
15625117        +   HALSTEAD, RICHARD, 8860 ELTON HIGHWAY, TIPTON, MI 49287-9770
15625128        +   HAMMER, ALAYNE, 205 PEARL ST, WARREN, IL 61087-5002
15625129        +   HAMMER, ALAYNE, 205 PEARL ST P.O. BOX 124, WARREN, IL 61087-0124
15625131        +   HAMMER, CYNTHIA, 80990 HOLMES, ARMADA, MI 48005-1123
15625132        +   HAMMER, KIM, 14388 E KENT SCHOOL, KENT, IL 61044-9704
15625133        +   HAMMOND ROTO FINISH, 1600 DOUGLASS AVENUE, KALAMAZOO, MI 49007-1630
15625139        +   HAMSTRA, TERRY, 769 DANGL ROAD, MUSKEGON, MI 49442-2722
15625140        +   HANCOCK, JAMES, 25654 MONROE COUNTY ROAD 1101, JACKSONVILLE, MO 65260-3020
15625147        +   HANEY, JARED, 2371 RATLIFF RD, SHARPSBURG, KY 40374-8900
15625165        +   HARBISON, W, 119 Clear Creek Road, Leoma, TN 38468-5406
15625174        +   HARDIN, KYLE, 1174 ADAMS RD., OWINGSVILLE, KY 40360-8063
15625179        +   HARDY, FRANK, 21 TRENTON HWY, MILAN, TN 38358-5389
15625180        +   HARDY, FRANK, 21 TRENTON HWY LOT 8, MILAN, TN 38358-6350
15625185        +   HARLOW, SHERRY, 19862 Monore Rd 214, Holliday, MO 65258-2228
15625196        +   HARP, EDWARD, 2752 LAKESHORE RD., TWIN LAKE, MI 49457-8914
15625198        +   HARPER, CASSANDRA, 4316 CAMARGO RD, MT. STERLING, KY 40353-8866
15625210        +   HARRIS, JACKIE, 839 BOND ST, Moberly, MO 65270-3309
15625213        +   HARRIS, KELLY, 207 LAFAYETTE AVENUE, LAWRENCEBURG, TN 38464-3822
15625214        +   HARRIS, KELLY J, 207 LAFAYETTE AVENUE, LAWRENCEBURG, TN 38464-3822
15625218        +   HARRIS, RODNEY, 3416 FLEEMAN ROAD, LAWRENCEBURG, TN 38464-8372
15625219        +   HARRIS, RODNEY J, 3416 FLEEMAN ROAD, LAWRENCEBURG, TN 38464-8372
15625220        +   HARRIS, SHANE, P O BOX 103, CHADWICK, IL 61014-0103
15625221        +   HARRIS, TERRELL, 212 PRESCOTT LN, WINCHESTER, KY 40391-2950
15625223        +   HARRISON, DEBRA, 122 COMAN, CLINTON, MI 49236-9733
15625225        +   HARRISON, JOHN, 10080 MUTO RD, GOODRICH, MI 48438-9794
15625228        +   HART, KAREN, 1554 E. Pinehille St., White Cloud, MI 49349-9603
15625234        +   HARTLEY, DEBORAH, P.O. BOX 831, SOLDOTNA, AK 99669-0831
15625237        +   HARTMAN, ERIC, 702 PEARL ST, SABULA, IA 52070-8039
15625238        +   HARTMAN, SCOTT, 225 RHODES ST., PINCONNING, MI 48650-9410
                    Case 19-12378-KBO               Doc 1281         Filed 01/01/21          Page 83 of 280
District/off: 0311-1                                    User: SH                                                       Page 82 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                           Total Noticed: 13039
15625241        +   HARVEY, MICHAEL, 28847 ROSEMONT, ROSEVILLE, MI 48066-2439
15625244        +   HARWICK, DANIEL, 506 E WASHINGTON, WARREN, IL 61087-9400
15625255        +   HATTON, DONNA, 3325 BUNKER HILL RD, MT. STERLING, KY 40353-9102
15625262        +   HAVENS, MIKE, 305 PINE STREET, APPLE RIVER, IL 61001-9777
15625263        +   HAVENS, REESE, 3276 South Rush Creek Road, STOCKTON, IL 61085-9039
15625265        +   HAWKINS, LARRY, 12211 N. COUNTY LINE HWY., BRITTON, MI 49229-9426
15625272        +   HAYGOOD, CHARLES, 27 HUDSON ROAD, ETHRIDGE, TN 38456-5801
15625273        +   HAYGOOD, DARLENE, 511 CARRIE LANE, LORETTO, TN 38469-2003
15625277        +   HAYS, DUSTIN, 41 SABLEWOOD CV, HUMBOLDT, TN 38343-8636
15625279        +   HAYS, TRACEY, 80 RACETRACK ROAD, LAVINIA, TN 38348-2208
15625282            HBPO Canada, 2570 Central Ave, Windsor ON N8W 4J5 Canada
15625284        +   HBPO North America, Scott Wilcox and Patrice Houston, 1050 Wilshire Drive, Suite 300, Troy, MI 48084-1526
15625285        +   HCI Supply, Wolverine Warehouse, 1037 Lower Brownville Rd., Jackson, TN 38301-9647
15625286        +   HCI Supply Company, 5300 West Cypress Street, Suite 100, Tampa, FL 33607-1712
15625291        +   HEADING, WILLIAM, 445 S. HURON ROAD, LINWOOD, MI 48634-9408
15625294        +   HEALTHEQUITY, INC., 15 W. SCENIC POINTE DRIVE, SUITE 100, DRAPER, UT 84020-6120
15625296        +   HEARD, BETTY H, 3193 CLANTON ROAD, LAWRENCEBURG, TN 38464-7408
15625298        +   HEARD, JAMELL, 22720 STAIR DRIVE APT 10, CLINTON TWP, MI 48036-2794
15625310        +   HECK, RANDALL, 2600 WHITES BEACH, STANDISH, MI 48658-9785
15625315        +   HEI Consultants, Inc., Lori Seabold, 629 Blondeau St., Suite 200, Keokuk, IA 52632-5548
15625317            HEIDTMAN STEEL, 19850 GIBRALTAR ROAD, GIBRALTAR, MI 48173
15625324            HEIDTMAN STEEL/CHRY RESALE, 19850 GIBRALTAR ROAD, GIBRALTAR, MI 48173
15625327        +   HEIFNER, RICHARD, 789 BIG SPRINGS FORK ROAD, LAWRENCEBURG, TN 38464-8804
15625335        +   HEINZMAN, ANDREA, 325 E. GENESSE ST., FRANKENMUTH, MI 48734-1137
15625338        +   HEITKAM, STACY, 3276 South Rush Creek Road, STOCKTON, IL 61085-9039
15625341        +   HEL Inc., 450 Market SW, Grand Rapids, MI 49503-4943
15625343        +   HELD, MICHAEL, 66 FORDCROFT STREET, GROSS POINTE SH, MI 48236-2619
15625344            HELLA, 43811 PLYMOUTH OAKS BLVD., PLYMOUTH TWP., MI 48170-2539
15625346        +   HELLER INDUSTRIES, 4 VREELAND ROAD, FLORHAM PARK, NJ 07932-1593
15625349        +   HELLER, STEPHEN E, 8751 TOWNSEND RD, STOCKTON, IL 61085-9250
15625350        +   HELLER, SUSAN, 8751 TOWNSEND RD, STOCKTON, IL 61085-9250
15625352        +   HELLERMAN TYTON CORP, CABLE MANAGEMENT PRODUCTS, PO BOX 245017, MILWAUKEE, WI 53224-9517
15625362        +   HELTON, RICHARD, 433 PREWITT DR., MT. STERLING, KY 40353-8114
15625369        +   HENDERSON, CHARLES, 8337 LANTZ, DETROIT, MI 48234-3304
15625370        +   HENDERSON, CINDY, 900 PEELED OAK RD, OWINGSVILLE, KY 40360-8050
15625375        +   HENDREN, ROBERT, 56310 BROADMOOR LN, MACOMB, MI 48042-1135
15625378        +   HENDRIX, KIMBERLY, 293 NAPIER ROAD, LAWRENCEBURG, TN 38464-6762
15625379        +   HENDRIX, LINDA, 33 GRIFFIN ROAD, LAWRENCEBURG, TN 38464-6172
15625380        +   HENDRIX, LINDA J, 33 GRIFFIN ROAD, LAWRENCEBURG, TN 38464-6172
15625382        +   HENGY, SCOTT, 2369 VENEZIA DR., DAVISON, MI 48423-8775
15625387        +   HENLEY, LARRY, 192 SHILOH ROAD, BRADFORD, TN 38316-8679
15625393        +   HENSLEY, ELENA, 2267 W. 24TH STREET, FREMONT, MI 49412-8700
15625397        +   HER, SAI, 24324 LORETTA AVE, WARREN, MI 48091-4467
15625400        +   HERBIN, RENEE, 24841 BOLAM, WARREN, MI 48089-1501
15625409        +   HERMAN, LANCE, 2988 foco rd, STANDISH, MI 48658-9153
15625476        +   HERNANDEZ MATEOS, MARCO, 5823 NORTHGATE LANE PMB 206, LAREDO, TX 78041-2662
15625479            HERNANDEZ, ANTONIO MAY, JOSE MARIA ABASOLO, Matamoros Tamaulipas 87496 Mexico
15625485            HERNANDEZ, GERARDO GARCIA, LUCIO SEGOVIA NUM 84, MATAMOROS Tamaulipas 87450 Mexico
15625489            HERNANDEZ, JOSE BALDERAS, TEOTIHUACAN Y MITLA NUM 13, Matamoros Tamaulipas 87400 Mexico
15625498            HERNANDEZ, NESTOR LOPEZ, CUAJIMALPA NUM 28, Matamoros Tamaulipas 87497 Mexico
15625509        +   HERNANDEZ-LOPEZ, DOROTEO, 2091 Montie, Lincoln Park, MI 48146-1231
15625521        +   HERRIN, GARY, 1064 Cty Rd. 1510, Moberly, MO 65270-4008
15625527        +   HESS, TODD, 216 Courtland St., Warren, IL 61087-9707
15625528        +   HESSELBACHER, TERESA, 132 S. MAIN ST., STOCKTON, IL 61085-1335
15625529        +   HESSELBACHER, TERESA, 132 S. MAIN ST. APT. 206, STOCKTON, IL 61085-1335
15625539            HG Power, Xu Dong Hai, Runfu Electron Co Banshan Lijia Town, Jiangsu 213165 China
15625542        +   HI-LITES Graphics Inc, Mary Justian and Julie Sovinski, 1212 Locust Street, Fremont, MI 49412-1825
15625549            HIBSHMAN SCREW MACHINE PROD, Chad Vanderbeek, BOX 138, UNION, MI 49130-0138
15625550            HIBSHMAN SCREW MACHINE PROD, P.O. BOX 138, UNION, MI 49130-0138
15625562        +   HILBORN, DARREN, P.O. BOX 384, STANDISH, MI 48658-0384
15625570        +   HILL, DENNIS, P.O. BOX 28, KENT, IL 61044-0028
15625572            HILL, JANE, 204 S WARD ST, Stockton, IL 61085-1547
15625573        +   HILL, JANE, 204 South Ward St., Stockton, IL 61085-1547
                    Case 19-12378-KBO            Doc 1281       Filed 01/01/21       Page 84 of 280
District/off: 0311-1                                 User: SH                                                Page 83 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                                    Total Noticed: 13039
15625578        +   HILLEN, DONNA, 717 Taylor, Moberly, MO 65270-2417
15625583        +   HILTZ, CHRISTOPHER, 310 LIBBY STREET, PINCONNING, MI 48650-8400
15625588        +   HINRICHS, ADAM, 2004 13th Ave., Rock Falls, IL 61071-2615
15625589        +   HINRICHS, MELINDA, 410 S SIMMONS ST LOT 39, STOCKTON, IL 61085-1559
15625604            HK Jin Shuo Industrial Co, Sherry Zeng, Unit B1 1/F Mai Hing Ind Bld Kwun Tong, Hong Kong China
15625605            HK ZHIDA Hardware Products, Samantha, Taozhi Industrial Park Hengli Town, Dongguan City, GP 523745 China
15625606        +   HLH Express, Inc., David Goolsby and Lori Carter, 100 Hannon Dr, Lawrenceburg, TN 38464-2273
15625607        +   HMB Associates Inc., 3665 S. Sandfuddler Rd., Virginia Beach, VA 23456-4309
15625608        +   HMI Ltd, 6100 W. Donges Bay Rd., Attn: Jerry Wolf, Mequon, WI 53092-4435
15625609        +   HOAG, STUART, 811 COBBLER LN. EAST, MT. STERLING, KY 40353-1494
15625619        +   HODGES, LINDA, 4063 NORTH ELM, WHITE CLOUD, MI 49349-9175
15625628        +   HOFF ASSOCIATES MFG REPS INC, DBA GLOBAL POINT TECHNOLGY, 5815 COUNTY RD 41, FARMINTON, NY 14425-9103
15625637        +   HOILFIELD, RAKIMKE, 11227 JACKSON, WARREN, MI 48089-4034
15625640        +   HOLBROOK, DAVID, 872 JOSLYN ROAD, LAKE ORION, MI 48362-2123
15625642        +   HOLCOMB, MITCHELL, 4635 BENCHLEY DR, BEAVERTON, MI 48612-9141
15625643        +   HOLCOMB, TODD, 609 JEFFERSON ST, HANOVER, IL 61041-9626
15625647        +   HOLDER, CLAUDE, 24160 DENISE BLVD, CLINTON TWP, MI 48036-3048
15625657        +   HOLLIDAY, JOHN, P.O. Box 1014, MT. STERLING, KY 40353-5014
15625700        +   HONIGMAN, HONIGMAN MILLER SCHWARTS LLP, 2290 FIRST NATIONAL BLDG, DETROIT, MI 48226-3583
15625704        +   HOOD, ROBIN, 420 RAILROAD STREET, HUDSON, MI 49247-1034
15625705        +   HOOD, TIMOTHY, P.O. Box 84, Warren, IL 61087-0084
15625708        +   HOOKER, WILLIAM, 1504 18th Avenue South #107, Nashville, TN 37212-2845
15625711        +   HOOPER, CAROL J., 1048 WEST POINT ROAD, LAWRENCEBURG, TN 38464-6457
15625724        +   HORNER, CRAIG, 2208 FERGUSON DR., BAY CITY, MI 48706-9104
15625726        +   HORSLEY, DENISE, 8048 CADILLAC, WARREN, MI 48089-2310
15625727        +   HORSLEY, MICHELLE, 3142 OLD OWINGSVILLE RD., MT. STERLING, KY 40353-8701
15625734        +   HOST, GOLDIE, 8029 S. DICKINSON, FREMONT, MI 49412-8185
15625735        +   HOST, JAMIE, 5914 S WARNER AVE, FREMONT, MI 49412-9276
15625739        +   HOTZE, JOHN, 221 N HUDSON, STOCKTON, IL 61085-1425
15625742            HOUGHTON MEXICO SA DE CV, ADRIANA ESPEJO, EFRAIN GONZALEZ LUNA 2007,, GUADALAJARA 44160 Mexico
15625743        +   HOUGLIN, JAMES, 2188 WHITAKER LN, MT.STERLING, KY 40353-8885
15625744            HOULE, CHRISTOPHER, 51240 FORSYTHIA ST, SHELBY TWP, MI 48316-4228
15625745        +   HOUSE, DENISE, 501 BORTON AVENUE, ESSEXVILLE, MI 48732-1117
15625748        +   HOUSTON, SUSAN, 1800 TWIN LAKES BLVD, OXFORD, MI 48371-5837
15625751        +   HOWARD, COURTNEY, 20507 Sorrento, Detroit, MI 48235-1132
15625752        +   HOWARD, DEANNA, 11194 HOPE-MEANS RD., MEANS, KY 40346-7811
15625754        +   HOWARD, JOHN, 7755 CARPENTER ROAD, YPSILANTI, MI 48197-8847
15625755        +   HOWARD, LADRAY, 20507 Sorrento, Detroit, MI 48235-1132
15625756        +   HOWARD, W, 210 LONGBRANCH ROAD, LAWRENCEBURG, TN 38464-5406
15625760        +   HOWELL'S NUISANCE ANIMAL REM, 80 JR CHANDLER ROAD, MEDINA, TN 38355-6843
15625767        +   HOYT, TERRY, 95 NORMAN RD., JEFFERSONVILLE, KY 40337-8837
15625768        +   HP Express Services, Amy Pereira, PO Box 22160, Oakland, CA 94623-2160
15625769        +   HP Products Inc, 1600 Gilkey, Hartford City, IN 47348-9549
15625770        +   HPE Automation, 1020 NW 6th St. Bldg. E, Deerfield Beach, FL 33442-1720
15625771        +   HPJ Industries Inc, Scott M Rothweiler, PO Box 860, Bowling Green, OH 43402-0860
15625772            HR Direct, PO Box 452019, Sunrise, FL 33345-2019
15625773        +   HS Spring Group, Pamela Collins, 3805 Buisness Park Drive, Louisville, KY 40213-2481
15625774        +   HTC, LLC, David Cliff Sam Rudy, PO Box 5077, Knoxville, TN 37928-0077
15625775        +   HTE TECHNOLOGIES, 2021 CONGRESSIONAL DR, ST. LOUIS, MO 63146-4103
15625776        +   HTE Technologies, Bob H., 2021 Congressional Dr., St. Louis, MO 63146-4103
15625777        +   HTI Heat Treat Specialists, 500 W. Clinton St., Logansport, IN 46947-4683
15625778        +   HTI Heat Treat Specialists, Dennis Moran, 25440 Terra Industrial Dr, Chesterfield, MI 48051-2732
15625789        +   HUDGINS, NANCY, 11 CHINA GROVE CHURCH ROAD, KENTON, TN 38233-3865
15625790        +   HUDGINS, TOMMY, 11 CHINA GROVE CHURCH ROAD, KENTON, TN 38233-3865
15625791        +   HUDGINS, TOMMY F., 11 CHINA GROVE CHURCH ROAD, KENTON, TN 38233-3865
15625818        +   HUGUELEY, LEE A., 105 WAYNE LLOYD RD, BRADFORD, TN 38316-8737
15625826        +   HULLINGER, PHILIP, 227 S. WARD ST., STOCKTON, IL 61085-1546
15625827        +   HULTZ, VICTOR, 12902 Route K, Madison, MO 65263-2045
15625832        +   HUMPHREY, AUGUST, 1045 ARLINGTON AVE., MT. STERLING, KY 40353-9049
15625839        +   HUNT, TERRY, 9440 SCHOW RD., HOLTON, MI 49425-9771
15625840        +   HUNTER, BRANDON, 770 Mary Jean Ct, Dundee, MI 48131-1329
15625841        +   HUNTER, CHRISTINE, 168 RIVERVIEW DRIVE, SALINE, MI 48176-9129
15625845        +   HUNTLEY, GEARY, 188 IDAHO ROAD, LEOMA, TN 38468-5536
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 85 of 280
District/off: 0311-1                                         User: SH                                                             Page 84 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15625851        +   HUSKEY, JAMES, 626 Taylor Street, Moberly, MO 65270-2539
15625853        +   HUSTEAD, MARK, 307 WEST VINE ST, Macon, MO 63552-1658
15625860        +   HUTTON, BEVERLY, 1490 NORTON ROAD, LAWRENCEBURG, TN 38464-7158
15625861        +   HUTTON, BEVERLY G., 1490 NORTON ROAD, LAWRENCEBURG, TN 38464-7158
15625868        +   HYDE, PRESTON, 3122 CREEKMONT DRIVE, LAWRENCEBURG, TN 38464-6149
15625869        +   HYDE, PRESTON C, 3122 CREEKMONT DRIVE, LAWRENCEBURG, TN 38464-6149
15625871        +   HYG FINANCIAL, 420 MONTGOMERY ST, SAN FRANCISCO, CA 94104-1207
15625873        +   HYG FINANCIAL SERVICES, 420 MONTGOMERY ST, SAN FRANCISCO, CA 94104-1207
15625874        +   HYG FINANCIAL SERVICES, 800 WALNUT STREET, DES MOINES, IA 50309-3605
15625875            HYG Financial Services, Inc, PO Box 643749, Pittsburgh, PA 15264-3749
15625879        +   HYG Financial Services, Inc., co Wells Fargo Vendor Financial Services, 1010 Thomas Edison Blvd, SW, Cedar Rapids, IA 52404-8247
15625878        +   HYG Financial Services, Inc., co Wells Fargo Vendor Financial Services, Lisa Kay Boddicker, 1010 Thomas Edison Blvd, SW, Cedar
                    Rapids, IA 52404-8247
15625880        +   HYG Financial Services, Inc., PO Box 14545, Des Moines, IA 50306-3545
15625885            HYUNDAI, 150 HYUNDAIEONGUSO RO, NAMYANG-EUP 18280 SOUTH KOREA
15625072            Haas Machine Tools SA DE CV, Edgardo Vera, Antonio M. Rivera No. 10, Tlanepantla 54030 Mexico
15625074            Hach Company, Sales, PO Box 608, Loveland, CO 80539-0608
15625075        +   Hackley Workplace Health, Rick Benham, 117 Colby Street, Whitehall, MI 49461-1014
15625079            Hadorn, Alain, 11523 E Chestnut Ct, Chandler, AZ 85249-4540
15625080        +   Hagan, Racel, 1111 Lanning Road, Lawrenceburg, TN 38464-7591
15625081        +   Hagemeyer, Susan Warren, 7920 14th St West, Rock Island, IL 61201-7423
15625082            Hagemeyer North America Inc., Formerly Cameron & Barkley, PO Box 790405, St Louis, MO 63179-0405
15625083        +   Hager, Samuel, 110 Berger St, Lawrenceburg, TN 38464-3203
15625084        +   Hagerman & Company Inc, Ken Christensen, 505 Sunset Court, Mt Zion, IL 62549-1564
15625089            Haggerty Controls, Inc., Greg Haggerty, PO Box 3225, Cookville, TN 38502-3225
15625091        +   Hague, 410 East Dresden, Kalkaska, MI 49646-8795
15625093        +   Hain Capital Investors Master Fund, Ltd, Attn: Cheryl Eckstein, 301 Route 17, 7th Floor, Rutherford, NJ 07070-2575
15625095        +   Hale Manufacturing Inc, Trevor Marsh, 6235 Cupp Rd, Alanson, MI 49706-9512
15625101        +   Hall, Deshawn, 18231 Lauder, Detroit, MI 48235-2736
15625111        +   Hall, Thomas, 232 Sugar Creek Road, Leoma, TN 38468-5435
15625119        +   Hamby, Amanda, 829 Mahr Avenue - Apt C4, Lawrenceburg, TN 38464-2662
15625120        +   Hamilton, Andrea, 111 Marengo Drive, Temperance, MI 48182-9334
15625121        +   Hamilton, Scott, 1198 Deer Creek Trail, Grand Blanc, MI 48439-9264
15625123        +   Hamilton-Ryker, 947 E Main St, PO Box 1068, Martin, TN 38237-1068
15625124        +   Hamlin Newco LLC, Theresa Nelson and Teri Favinger, 2741 Wingate Ave, Akron, OH 44314-1301
15625127        +   Hammel Scale, 612 Kansas Ave., Kansas City, KS 66105-1312
15625134        +   Hammond Roto Finish, Susan Sweerin and Brenda Long, 1600 Douglass Avenue, Kalamazoo, MI 49007-1630
15625138        +   Hamsar Diversco, Inc., Dan Pinckert and Vida Kelly, 4530 Chester Drive, Elkhart, IN 46516-9056
15625141        +   Hancock, Michelle, 25654 MONROE RD. 1101, JACKSONVILLE, MO 65260-3020
15625143        +   Handling Systems, Nick Davies, 106 Park South Court, Nashville, TN 37210-4823
15625144        +   Handling Systems & Eng Inc, 3000 West 45th Street, Jacksonville, FL 32209-2722
15625149        +   Hankins, Brownie, 712 West Main Street, Hohenwald, TN 38462-2203
15625151        +   Hanna, Florans, 11861 15 Mile Rd Apt 1B, Sterling Heights, MI 48312-5148
15625152        +   Hanna, Louie, 41421 Allspice Drive, Sterling Heights, MI 48314-4017
15625153        +   Hanna, Philip, 11861 15 Mile Rd Apt 1D, Sterling Heights, MI 48312-5148
15625154        +   Hannah, Tonya, 103 Deford Street, Waynesboro, TN 38485-2539
15625155        +   Hannibal Glass, Duane, 1634 Market, Hannibal, MO 63401-4023
15625157            Hannibal Industrial Painting, Debbie, 52476 Highway HH, Hannibal, MO 63401-7443
15625158        +   Hannibal Machine & Welding, 400 South 11Th Street, Hannibal, MO 63401-4219
15625159            Hansen Balk, Steel Treating Company, 1230 Monroe Avenue N.W., Grand Rapid, MI 49505-4690
15625160        +   Hansen Creativity in Metal, Rick Ruprecht/Rik Vreden, Thomas F. Bobryk, 13040 Greenly Street, Holland, MI 49424-9494
15625167        +   Harbor Screw Machine Prod., Ken Bates, 430 Cass St., Benton Harbor, MI 49022-4402
15625168        +   Harbor Steel & Supply, 1115 E. Broadway, PO Box 4250, Muskegon, MI 49444-0250
15625169        +   Harbor Steel & Supply, Jeff or Dan, Corporation, 321 Washington Street, Manistee, MI 49660-1259
15625170        +   Harcros Chemicals Inc, Bill Rider, 2040 W River Dr, Davenport, IA 52802-2830
15625172        +   Hardiman, Joseph, 2226 Trotwood Drive, Pulaski, TN 38478-9707
15625177        +   Harding Machine, 13060 State Route 287, East Liberty, OH 43319-9439
15625178        +   Hardy, Arlene, 154 Pleasant Valley Road, Ethridge, TN 38456-5632
15625182        +   Harig Mfg Corp, Alice Edbauer, 5757 W Howard St, Niles, IL 60714-4012
15625184        +   Harita TVS Technologies Inc, 3000 Town Center, Suite 505, Southfield, MI 48075-1102
15625188        +   Harminie Enterprises Inc, 250 Sturgis Road, Marion, KY 42064-1271
15625190        +   Harminie Enterprises, Inc., Paul Nielsen and Harumi Minami, 250 Sturgis Road, Marion, KY 42064-1271
15625194        +   Harmond, Sean, 1204 Beverly Dr., Pulaski, TN 38478-4701
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 86 of 280
District/off: 0311-1                                        User: SH                                                           Page 85 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15625193        +   Harmond, Sean, 1021 Morgan Street, Pulaski, TN 38478-4668
15625199        +   Harre, Phyllis, 4383 County Road 1245, Moberly, MO 65270-4601
15625201        +   Harrell, Gregory, 1344 RUSSELL ST, YPSILANTI, MI 48198-5953
15625202        +   Harrington Industrial Plasti, Charles Morgan and Charles Hines, 8641 Western Way, Jacksonville, FL 32256-0360
15625204            Harris Corporate Solutions L, 10th Floor, Guangdong Invest, Tower, 148 Connaught Road Ce, Hong Kong China
15625206            Harris Weathering Products, Chet Harris, PO Box 383, 156 Associates Road, West Falmouth, MA 02574-0383
15625212        +   Harris, Jason, 14925 Monte Vista, Detroit, MI 48238-1623
15625215        +   Harris, Kimberly, 10949 MATTHEW HWY, CLINTON, MI 49236-9757
15625222        +   Harrison, Britney, 1065 WOODSLEE DR., TROY, MI 48083-1856
15625226        +   Harrison, Luke, 27204 Thornridge, Grand Blanc, MI 48439-9284
15625230        +   Hart, Mitchell, 137 Dave O Lane, Loretto, TN 38469-3267
15625231        +   Hart, Sanda, 3601 Lexington Drive, Auburn Hills, MI 48326-3977
15625235        +   Hartley, Scott, 320 E. Grove St, Kawkawlin, MI 48631-9151
15625240        +   Harvest Technologies, 815 Kirkley Blvd, Belton, TX 76513-4158
15625242        +   Harvey, Patricia, 8420 Fisher Ave, Warren, MI 48089-3049
15625248        +   Hascall Steel Coils, Jim McDonald, 4165 Spartan Industrial Dr S, Grandville, MI 49418-2553
15625252        +   Haston, Scott, 53 Jenkins Dr, Fayetteville, TN 37334-6627
15625254        +   Hatton Jr., Phillip, 328 10th Avenue, Clay City, KY 40312-8964
15625257        +   Hauser Electric, Cheryl, 105 East Canal St, Brookfield, MO 64628-2256
15625258        +   Hausmann, Harvey, 18117 Fleur-de-lis, Clinton Township, MI 48038-1276
15625261        +   Haven Metrology LLC, Jake Feddema and Heather Neuhaus, 13694 172nd Ave, Grand Haven, MI 49417-8908
15625264        +   Havice, Vencent, 529 W. Carpenter Street, Moberly, MO 65270-1706
15625267        +   Hayes, Daniel, 9045 EAST GREENVALE ROAD, STOCKTON, IL 61085-9286
15625268        +   Hayes, Michael, 5636 Knob Hill Circle, Clarkston, MI 48348-4860
15625270        +   Hayes, William, 215 Church St., Trezevant, TN 38258-2031
15625276        +   Haynes-Young, Jahkarah, 8494 W NEWBURG RD, CARLETON, MI 48117-9540
15625281        +   Haywood Company, Sasha Viasov, 751 Dupree Street, Brownsville, TN 38012-1708
15625287        +   Head Acoustics, Inc, 6964 Kensington Road, Brighton, MI 48116-8334
15625290            Header Products, Inc., 11850 Wayne Road, PO Box 74187, Romulus, MI 48174-0187
15625293        +   Health Equity Inc., Employee Services, 15 West Scenic Pointe Drive, Suite 100, Draper, UT 84020-6120
15625295        +   Heard, Betty, 3193 CLANTON ROAD, LAWRENCEBURG, TN 38464-7408
15625300        +   Hearns, Markeeta, 8010 Towsend, Detroit, MI 48213-2362
15625301        +   Heartland Metal Finishing, PO Box 238, Salem, MO 65560-0238
15625302            Heartland Trailer & Contain, Bill, 14744 Hwy 20 West Suite #12, Dubque, Ia 52003
15625303        +   Heat Source Inc., Ron Dawson and Marjorie Conner, 10485 Olympic Dr., Suite 101, Dallas, TX 75220-4471
15625304        +   Heat-Power Engineering Co, 2715 Brooklyn Ave, Fort Wayne, IN 46802-3801
15625309        +   Heavylift,Inc, 1120 JUDSON ROAD, SPRING LAKE, MI 49456-9681
15625313            Heddinghaus Sheet Metal, Donna Fainter, Rt. 4, Moberly, MO 65270
15625314        +   Hedrick Associates, Joseph Hancock and Rosemarie Markle, 2360 Oak Industrial Dr NE, Grand Rapids, MI 49505-6018
15625316        +   Heico Fasteners, Inc., Lori Engels, 2377 8th Avenue N.W., Hickory, NC 28601-4511
15625318            Heidtman Steel, Jami Margitan, 19850 Gibraltar Road, Gibraltar, MI 48173
15625319            Heidtman Steel Products, Robert Laclercq and Dave Condon, PO Box 206706, Dallas, TX 75320-6706
15625320        +   Heidtman Steel Products Inc, Jami Margitan, 2401 Front Street, Toledo, OH 43605-1145
15625321        +   Heidtman Steel Products Inc., Kim Wood, 640 Lavoy Road, Erie, MI 48133-9665
15625322        +   Heidtman Steel Products Inc., Laurie Calloway, #10 N Gate Ind Drive, Granite City, IL 62040-6805
15625323        +   Heidtman Steel Products, Inc., 2401 Front Street, Toledo, OH 43605-1199
15625325            Heidtman Steel/CHRY Resale, Jami Margitan, 19850 Gibraltar Road, Gibraltar, MI 48173
15625326            Heidtman Steel/Ford Resale, 19850 GIBRALTAR ROAD, GIBRALTAR, MI 48173
15625328        +   Heim, Gary, 1510 GREEN DR, HAZEL GREEN, WI 53811-9552
15625329        +   Heimer Const. Co. Inc, Kent Heimer, 6811 County Road 344, Taylor, MO 63471-2129
15625330        +   Heinecke Welding LLC, Bonnie Heinecke and Paul Heinecke, 29106 Hwy 154, Paris, MO 65275-2578
15625331        +   Heinle, Carolyn, 1049 Old Florence Road, Lawrenceburg, TN 38464-6497
15625332            Heinrich Kreeb GmbH & Co KG, Mr Patrick Runscke and Ms Bettina Prossl, Ziegelstrasse 37, Goeppingen 73033 Germany
15625333        +   Heintz Electric Co., John, 1303 New London Gravel Road, Hannibal, MO 63401-6311
15625336        +   Heironimus, Roger, 3410 PEBBLE BEACH DR., HARLINGEN, TX 78550-7829
15625345            Hella, Jennie Harrell, 43811 Plymouth Oaks Blvd., Plymouth Twp., MI 48170-2539
15625347        +   Heller Industries, KEITH VIRDEN and JANELLE LOCKLY, 4 Vreeland Road, Florham Park, NJ 07932-1593
15625348        +   Heller Signs, Larry, Box 188, 14150 US 31, Honor, MI 49640-0188
15625351        +   Heller, Tonya, 11521 East Meyer Road, STOCKTON, IL 61085-9738
15625353        +   Hellerman Tyton Corp, Tabitha Dustin, Cable Management Products, 7930 N. Faulkner Rd., Milwaukee, WI 53224-3423
15625355        +   HellermannTyton, 7930 N. Faulkner Rd, Milwaukee, WI 53224-3423
15625354            HellermannTyton, 22242 Network Place, Chicago, IL 60673-1222
15625357            Helm Instrument Co., Inc., PO Box 711311, Cincinnati, OH 45271-1311
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 87 of 280
District/off: 0311-1                                         User: SH                                                               Page 86 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                   Total Noticed: 13039
15625361        +   Helsley Supply Co, Kathy, 4960 28th Ave, Rockford, IL 61109-1717
15625367        +   Henck, Jeremy, 9483 Cooks Court, Whitelake, MI 48386-2303
15625372        +   Henderson, Jacob, 1292 YORKTOWN DR, FLINT, MI 48532-3237
15625374        +   Hendren, Mary, 1838 CR 1355, Cairo, MO 65239-2366
15625376        +   Hendricks Box Co., Inc., 2245 Killion Avenue, PO Box 208, Seymour, IN 47274-0208
15625383        +   Henke, Brandon, 38988 Lake Branch Rd, Salisbury, MO 65281-2361
15625384        +   Henkel Chemical Management, Keionna Williams and Dawn Dunkin, 210 Athens Way, Nashville, TN 37228-1308
15625385        +   Henkel Surface Technologies, Bob Canute and Sales Rep: Laura Golon, 32100 Stephenson Hwy, Madison Heights, MI 48071-5514
15625386        +   HenkelOrbseal, 201 Highway 10 East, Richmond, MO 64085-2374
15625388        +   Henniges Automotive Oklahoma, Jana Carpenter and Donna Wittebols, 1801 Flying Fortess, Airport Industrial Park, Frederick, OK
                    73542-7000
15625389        +   Henry Schein INc, James/Acct 940524-001, 5 Harbor Park Drive, Port Washington, NY 11050-4698
15625391        +   Henry, Samuel, 1136 CRIPPLE CREEK LN, Rochester Hills, MI 48306-3319
15625392        +   Hense, Karl, 3404 Pollock Rd, Grand Blanc, MI 48439-8393
15625394        +   Hensley, Shannon, 50237 Bower Drive, Chesterfield Twp, MI 48047-1859
15625396        +   Her, Doua, 3218 Countryside Circle, Auburn Hills, MI 48326-2216
15625398        +   Herbert E Orr Co Inc, Greg Johnson and Emily Taylor, 335 W Wall St, Paulding, OH 45879-1163
15625401            Herebia, Gricelda Ayala, Amistad Num 21, Matamoros Tamaulipas 87315 Mexico
15625402        +   Heri Rakouth, Heri Rakouth, 3982 Cone Ave, Rochester Hills, MI 48309-4376
15625405        +   Heritage-Crystal Clean, LLC, 306 Sand Hill Road, Lavergne, TN 37086-2419
15625406        +   Heritage-Crystal Clean, LLC, 3970 W 10TH STREET, INDIANAPOLIS, IN 46222-3269
15625407        +   Heritage-Crystal Clean, LLC, Tracy Blake and Mari Castillo, 2701 S. Coliseum Blvd., Suite 1173, Fort Wayne, IN 46803-2999
15625408        +   Heritage-Crystal Clean, LLC, Virginia Mozola, 2175 Point Boulevard, Suite 375, Elgin, IL 60123-9211
15625411            Hern ndez, Alberto Cruz, MIGUEL HIDALGO NUM 128, Matamoros Tamaulipas 87496 Mexico
15625412            Hern ndez, Alberto Guel, LOMA MIA NUM 47, Matamoros Tamaulipas 87455 Mexico
15625413            Hern ndez, Alejandro Camargo, SAN CARLOS NUM.126, Matamoros Tamaulipas 87455 Mexico
15625414            Hern ndez, Alfonso Martinez, NIAGARA DEL ESTE NUM 50, Matamoros Tamaulipas 87493 Mexico
15625415            Hern ndez, Ana Hern ndez, SAN VICTOR NUM 71, Matamoros Tamaulipas 87455 Mexico
15625416            Hern ndez, Andres Mel ndez, ISLAS MUJERES NUM 46, Matamoros Tamaulipas 87348 Mexico
15625417            Hern ndez, Armando Garcia, COLMENAR NUM 116, Matamoros Tamaulipas 87398 Mexico
15625418            Hern ndez, Carlos Santes, LA ESCONDIDA 9, Matamoros Tamaulipas 87440 Mexico
15625419            Hern ndez, Cindy Hern ndez, AV REVOLUCION NUM 24, Matamoros Tamaulipas 87493 Mexico
15625420            Hern ndez, Diana Casarez, SIERRA DE LA PALMA 53, Matamoros Tamaulipas 87497 Mexico
15625421            Hern ndez, Eduardo Garcia, SAN NICOLAS NUM 92, Matamoros Tamaulipas 87430 Mexico
15625422            Hern ndez, Efrain Ramos, Calle Cereales #137, Matamoros Tamaulipas 87560 Mexico
15625423            Hern ndez, Elias Ramos, CEREALES 137, Matamoros Tamaulipas 87560 Mexico
15625424            Hern ndez, Elizabeth Gracia, ABEDUL NUM 218, Matamoros Tamaulipas 87313 Mexico
15625425            Hern ndez, Felipe Ram rez, ADOLFO RUIZ CORTINEZ NUM 62, Matamoros Tamaulipas 87440 Mexico
15625426            Hern ndez, Francisco Castellanos, DIEGO ALVAREZ 98, Matamoros Tamaulipas 87390 Mexico
15625427            Hern ndez, Gerardo M ndez, MIGUEL HIDALGO NUM 141, Matamoros Tamaulipas 87493 Mexico
15625428            Hern ndez, German Hern ndez, PRIVADA SOLIDARIDAD NUM 18, Matamoros Tamaulipas 87447 Mexico
15625429            Hern ndez, Gregorio Gomez, NI OS HEROES NUM 39, Matamoros Tamaulipas 87395 Mexico
15625430            Hern ndez, Grimaldo Hern ndez, NUEVO MILENIO # 2A, Matamoros Tamaulipas 87440 Mexico
15625431            Hern ndez, Guillermo Sim n, NAVE INDUSTRIAL NUM 22, Matamoros Tamaulipas 87496 Mexico
15625432            Hern ndez, Hugo San Martin, FLOR DE PALMA #42, Matamoros Tamaulipas 87475 Mexico
15625433            Hern ndez, Iris Flores, JUAN DE LA BARRERA NUM 126, Matamoros Tamaulipas 87497 Mexico
15625434            Hern ndez, Isidro Perez, CALLEJON 8 NUM 188, Matamoros Tamaulipas 87460 Mexico
15625435            Hern ndez, Jesus Iracheta, RAUL GARATE NUM 52, Matamoros Tamaulipas 87340 Mexico
15625436            Hern ndez, Jesus Larraga, SIERRA MAESTRA NUM 51, Matamoros Tamaulipas 87470 Mexico
15625437            Hern ndez, Jesus Marroquin, VICTORIANO HERTA NUM 22, Matamoros Tamaulipas 87470 Mexico
15625438            Hern ndez, Jesus Serrano, OLAS BLANCAS 143, Matamoros Tamaulipas 87497 Mexico
15625439            Hern ndez, Jose lvarez, ESTERO SECO NUM 62, Matamoros Tamaulipas 87457 Mexico
15625440            Hern ndez, Jose Gonz lez, 16 DE SEPTIEMBRE 49, Matamoros Tamaulipas 87494 Mexico
15625441            Hern ndez, Jose Guerrero, COLEGIO DE ING MUNICIPALES NUM 14, Matamoros Tamaulipas 87351 Mexico
15625442            Hern ndez, Jose Hern ndez, VICENTE GUERRERO NUM 82, Matamoros Tamaulipas 87477 Mexico
15625443            Hern ndez, Jose Navarro, LOMA CHULA NUM 130, Matamoros Tamaulipas 87455 Mexico
15625444            Hern ndez, Jose Vega, SALAMANCA 54, Matamoros Tamaulipas 87347 Mexico
15625445            Hern ndez, Juan Elizondo, FIDENCIO TREJO NUM 258, Matamoros Tamaulipas 87460 Mexico
15625446            Hern ndez, Julia Cano, GUADALUPE MAINERO NUM 132, Matamoros Tamaulipas 87445 Mexico
15625447            Hern ndez, Lourdes Cruz, SANTA IRENE NUM 79, Matamoros Tamaulipas 87398 Mexico
15625448            Hern ndez, Luis Hern ndez, LADISLAO CARDENAS NUM 40, Matamoros Tamaulipas 87350 Mexico
15625449            Hern ndez, Magdalena Roque, CALLE VANADIO NUM 5, Matamoros Tamaulipas 87455 Mexico
15625450            Hern ndez, Manuel Reyes, LEGISLACION NUM 242, Matamoros Tamaulipas 87477 Mexico
                    Case 19-12378-KBO                 Doc 1281          Filed 01/01/21          Page 88 of 280
District/off: 0311-1                                      User: SH                                                          Page 87 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                              Total Noticed: 13039
15625451            Hern ndez, Maria Gonz lez, LAZARO CARDENAS NUM 53, Matamoros Tamaulipas 87440 Mexico
15625452            Hern ndez, Mariano Flores, AGUSTIN MELGAR NUM 155, Matamoros Tamaulipas 87494 Mexico
15625453            Hern ndez, Marisa Mendoza, Calle Benito Ju rez Num 37, Matamoros Tamaulipas 87469 Mexico
15625454            Hern ndez, Marisela Hern ndez, VICENTE GUERRERO NUM 77, Matamoros Tamaulipas 87477 Mexico
15625455            Hern ndez, Marisol Gallegos, SANTA CLARA NUM 84, Matamoros Tamaulipas 87455 Mexico
15625456            Hern ndez, Maura Carranza, CERRO DEL BERNAL NUM 69, Matamoros Tamaulipas 87440 Mexico
15625457            Hern ndez, Miguel Perez, Calle Benjamin Franklin #30, Matamoros Tamaulipas 87440 Mexico
15625458            Hern ndez, Miguel Robles, CALLE OCHO NUM 113, Matamoros Tamaulipas 87350 Mexico
15625459            Hern ndez, Nahum Hern ndez, DEL ANGEL 44, Matamoros Tamaulipas 87394 Mexico
15625460            Hern ndez, Nancy Martinez, ADOLFO RUIZ CORTINES NUM 84, Matamoros Tamaulipas 87440 Mexico
15625461            Hern ndez, Naxihiely Raga, BENITO JUAREZ # 85, Matamoros Tamaulipas 87469 Mexico
15625462            Hern ndez, Nayeli Hern ndez, Mora Num 6, Matamoros Tamaulipas 87477 Mexico
15625463            Hern ndez, Nohemi Mendoza, HOJALATEROS NUM 77, Matamoros Tamaulipas 87340 Mexico
15625464            Hern ndez, Norma Hern ndez, CAMINO REAL 124, Matamoros Tamaulipas 87495 Mexico
15625465            Hern ndez, Raul Rivera, PUERTO JUAREZ NUM 27, Matamoros Tamaulipas 87458 Mexico
15625466            Hern ndez, Raymundo Rodr guez, Calle Naranjo #15, Matamoros Tamaulipas 87477 Mexico
15625467            Hern ndez, Ricardo Villalobos, AVE PALMAS DEL MAR NUM 152, Matamoros Tamaulipas 87495 Mexico
15625468            Hern ndez, Sara Castellanos, ROBLES DEL SUR, Matamoros Tamaulipas 87477 Mexico
15625469            Hern ndez, Sergio Aguilar, Pavorreal Num 177, Matamoros Tamaulipas 87477 Mexico
15625470            Hern ndez, Sergio Nabor, LOMA SUR NUM 23, Matamoros Tamaulipas 87455 Mexico
15625471            Hern ndez, Vicente Mojica, RUISE OR NUM148, Matamoros Tamaulipas 87477 Mexico
15625472            Hern ndez, Victor S nchez, ADOLFO RUIZ CORTINEZ # 80, Matamoros Tamaulipas 87496 Mexico
15625473            Hern ndez, Victoria Gonz lez, ALAMO NUM 11, Matamoros Tamaulipas 87343 Mexico
15625474            Hern ndez, Xochitl Gonz lez, CALAMBUCO NUM 27, Matamoros Tamaulipas 87448 Mexico
15625475            Hern ndez, Yesenia Collazo, TOPACIO 102, Matamoros Tamaulipas 87456 Mexico
15625477            Hernandez, Abel Cruz, PROLON ADOLFO LOPEZ MATEOS NUM 23, Matamoros Tamaulipas 87390 Mexico
15625478            Hernandez, Adrian Ramirez, CONTITUCION 1917, Matamoros Tamaulipas 87477 Mexico
15625480            Hernandez, Arely Galvan, Santa Ana Num 18, Matamoros Tamaulipas 87453 Mexico
15625482            Hernandez, Enrique lvarez, ESTATUTO JURIDICO 17, Matamoros Tamaulipas 87360 Mexico
15625483            Hernandez, Enrique Trejo, COLIBRI 342, Matamoros Tamaulipas 87477 Mexico
15625484            Hernandez, Francisco Torres, ALAMO 44, Matamoros Tamaulipas 87496 Mexico
15625486            Hernandez, Herlinda Hurtado, Calle Las Fuentes #110, Matamoros Tamaulipas 87394 Mexico
15625487            Hernandez, Jorge Ceron, 1A DE MAYO NUM 126, Matamoros Tamaulipas 87440 Mexico
15625488            Hernandez, Jorge Garcia, LOMA ESCONDIDA NUM 5, Matamoros Tamaulipas 87495 Mexico
15625490            Hernandez, Jose Marmolejo, XOCHICALCO NUM 20, Matamoros Tamaulipas 87497 Mexico
15625493            Hernandez, Luis Mel ndez, ARMENI NUM 188, Matamoros Tamaulipas 87347 Mexico
15625494            Hernandez, Luis Rosas, RUISE OR NUM 86, Matamoros Tamaulipas 87477 Mexico
15625496            Hernandez, Melissa Avalos, SebastiaN Lerdo de Tejada N m. 45, Matamoros Tamaulipas 87456 Mexico
15625497            Hernandez, Modesto Antonio, FUENTES INDUSTRIALES NUM 113, Matamoros Tamaulipas 87490 Mexico
15625499            Hernandez, Pablo Santiago, PRAXEDIS BALBOA NUM 49, Matamoros Tamaulipas 87440 Mexico
15625500            Hernandez, Patricia Espino, CALLE BERNABE REYES NUM 173, Matamoros Tamaulipas 87477 Mexico
15625501        +   Hernandez, Pedro, 9872 N Kebdall Drive, Miami, FL 33176-2196
15625502            Hernandez, Rafael Ortega, AVE INTERNACIONAL NUM 90, Matamoros Tamaulipas 87448 Mexico
15625503            Hernandez, Raul Gonzalez, CENZONTLE 30, Matamoros Tamaulipas 87477 Mexico
15625505            Hernandez, Ricardo Ju rez, CENZONTLE NUM 142, Matamoros Tamaulipas 87477 Mexico
15625506            Hernandez, Ubaldo Treto, RIO COLORADO NUM 12, Matamoros Tamaulipas 84440 Mexico
15625507            Hernandez, Victor Cant, PRIVADA SIERRA MADRE 2 NUM 17, Matamoros Tamaulipas 87350 Mexico
15625508            Hernandez, Yoreli Fernandez, CALLE EMILIANO ZAPATA NUM 142, Matamoros Tamaulipas 87449 Mexico
15625510        +   Herndon Electrical Sales, 2605 Clay Pond Dr., Oakland, TN 38060-4813
15625512            Herrera, Benjamin San Juan, CUICUILCO NUM 27, Matamoros Tamaulipas 87490 Mexico
15625513            Herrera, Cristina Melendez, CALLE ADOLFO RUIZ CORTINES NUM 91, Matamoros Tamaulipas 87440 Mexico
15625514            Herrera, Felipe Garza, LAGUNA CATEMACO # 244, Matamoros Tamaulipas 87390 Mexico
15625515            Herrera, Gustavo Sanchez, Heroes de Cananea Num. 39, Matamoros Tamaulipas 87496 Mexico
15625516            Herrera, Jose Paramo, CANAL 48, Matamoros Tamaulipas 87398 Mexico
15625517            Herrera, Meliton Vega, Laguna de Santa Maria #215, Matamoros Tamaulipas 87348 Mexico
15625518            Herrera, Yolanda Guerra, UXMAL NUM 19, Matamoros Tamaulipas 87490 Mexico
15625522        +   Herrman & Goetz, Inc, 225 S Lafayette Blvd, South Bend, IN 46601-2109
15625523        +   Herrmann Ultrasonics, Inc., Tom Browne and Justyna Konopka, 1261 Hardt Circle, Bartlett, IL 60103-1690
15625531        +   Heubel Material Handling Inc, 6311 Northeast Equitable Rd., Kansas City, MO 64120-2155
15625532            Hewitt Associates LLC, PO Box 95135, Chicago, IL 60694-5135
15625534            Hewlett-Packard GmbH, Grit Gimmer, Eisenstrasse 56, Ruesselsheim 65428 Germany
15625535        +   Hexagon Metrology Inc, 250 Circuit Drive, North Kingston, RI 02852-7441
15625536        +   Hexagon Metrology Inc, Lockbox 771742, 1742 Solutions Centre, Chicago, IL 60677-1007
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 89 of 280
District/off: 0311-1                                       User: SH                                                           Page 88 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15625538        +   Hexagon Metrology Inc., Kevin McBride, 250 Circuit Drive, North Kingston, RI 02852-7441
15625540        +   Hi Tech Steel Treating Inc, 2720 Roberts Street, Saginaw, MI 48601-3197
15625541        +   Hi-Lex America, Inc., Linda Ackerman, 5200 Wayne Road, Battle Creek, MI 49037-7392
15625543        +   Hi-Speed Industrial Service, 7030 Ryburn Drive, Millington, TN 38053-6200
15625545        +   Hi-Tech Profiles, Inc., Brian McGregor, 185 South Broad Street, Pawcatuck, CT 06379-1997
15625548        +   Hibben, Sarah, 8857 Sandy Crest Dr, White Lake, MI 48386-2458
15625551            Hickens, Cassandra, 1101 E M55, West Branch, MI 48661
15625556        +   Hicks, Michael, 2316 Mills Rd, Prescott, MI 48756-9341
15625559            Hidrogo, Eduardo Figueroa, MIGUEL ALEMAN NUM 40, Matamoros Tamaulipas 87490 Mexico
15625561            Highly Advanced Technologies, Tim Easterling, 4758 Bella Ct, Holland, MI 49424-8424
15625564        +   Hilding, Suzanne, 323 East Rollins, Moberly, MO 65270-2258
15625566        +   Hill, Brendan, 15460 Lakeside Village Drive, Clinton Township, MI 48038-3547
15625567        +   Hill, Brendan, 15460 Lakeside Village Drive Apt 306, Clinton Township, MI 48038-3547
15625568        +   Hill, Brent, 104 Luncford Road, Leoma, TN 38468-5618
15625569        +   Hill, David, 3006 SYLVAN, ROYAL OAK, MI 48073-3248
15625571        +   Hill, Ernest, 2230 East Vernor apt 5, Detroit, MI 48207-5154
15625574        +   Hill, Jeremy, 319 Elm Street, Pulaski, TN 38478-4413
15625575        +   Hill, Rhonda, 123 Barnett Road, Lawrenceburg, TN 38464-6901
15625576        +   Hill, Shanna, 7776 E. Hill Rd., Stockton, IL 61085-9034
15625577        +   Hillard Electric Inc, Crickett Kelly and Tiffeny Hillard, PO Box 310, Howard City, MI 49329-0310
15625580            Hillman Extrusion Tool Inc., Ted James and Ava Budreau, 425 Traverse Bay State Rd., PO Box 340, Lincoln, MI 48742-0340
15625581        +   Hillman, James, 1780 Pond Run, Auburn Hills, MI 48326-2752
15625587            Hinojosa Gutierrez, Cruz Eduardo, DE LAS FUENTES NUM 90, Matamoros Tamaulipas 87496 Mexico
15625590        +   Hinson, Chasity, 107 Mt. Zion Road, Leoma, TN 38468-5523
15625591        +   Hinson, Joshua, 3771 Buffalo Road, Summertown, TN 38483-7161
15625594            Hioil E&T C0., LTD, J. Young Hwang, 160-5 Seokchon-dong Songpa-gu, Seoul 138-844 South Korea
15625596            Hiracheta, Rolando De La Cruz, OCEANO 140, Matamoros Tamaulipas 87497 Mexico
15625597            Hirotec Mexico Sa de CV, Carretera Panamericana, 5.5 Tramo Silao-Irapuato Manzana 2A, Silao GTO 36100 Mexico
15625598        +   Hisco, Inc., Janice, 1675 Lakes Parkway, Suite 114, Lawrenceville, GA 30043-5880
15625600            Hitchiner Manufacturing, PO Box 2001, Milford, NH 03055
15625601        +   Hitech Automation, 410 Axminster Drive, Fenton, MO 63026-2991
15625602            Hitop Mold Industrial CO LTD, MS Yuan, Building C3, Boye Ind. Park, Chingan, Dongguan City 523870 China
15625603        +   Hitt, Kimberly, 308 Deller Street, Lawrenceburg, TN 38464-3218
15625623            Hoefer, Thomas, 43122 Calais Ave, Sterling Hts, MI 48314-2311
15625624        +   Hoener, Edward, 148 SOUTH PROSPECT APT 5, YPSILANTI, MI 48198-5632
15625629        +   Hoff Associates Mfg Reps Inc, Ms Dawn Wicks and Ms Debra Webb, dba Global Point Technolgy, 5815 County Rd 41, Farminton, NY
                    14425-9103
15625630        +   Hoff Engineering Company, 475 Glaspie Street, Oxford, MI 48371-5131
15625632        +   Hoffman, Robert, 719 Maplegrove Ave, Royal Oak, MI 48067-1647
15625633        +   Hoffmann Die Cast, 229 Kerth Street, St. Joseph, MI 49085-2623
15625638        +   Holbrook Mfg, Inc., Derek Kuhns and Gary Vanderpoel, 288 Holbrook Drive, Wheeling, IL 60090-5810
15625641        +   Holbrook, Todd, 3724 TANNER MARIE DRIVE, ADRIAN, MI 49221-4417
15625645        +   Holden, April, 248 Long Meadow Circle, Pulaski, TN 38478-3126
15625644        +   Holden, April, 212 Victoria Street, Pulaski, TN 38478-2909
15625655        +   Holley, Joan, 2985 COLUMBIA HIGHWAY, PULASKI, TN 38478-9529
15625658        +   Hollingsworth Capital Partners - Kentuck, Two Centre Plaza, Clinton, TN 37716-3960
15625660            Hollingsworth Logistics Mgmt, Debbie Mork, 14224 W Warren Ave, Dearborn, MI 48126
15625659        +   Hollingsworth Logistics Mgmt, Attn: Holly Smith, Accounts Payable, 14225 W Warren Ave, Dearborn, MI 48126-1456
15625661            Hollingsworth Oil Co., Mark Odem / Helen, 110 Needmore Rd., PO Box 30727, Clarksville, TN 37040-0013
15625664        +   Hollis, LISA, 704 1st Avenue, Lawrenceburg, TN 38464-2816
15625665        +   Hollis, Olivia, 303 Fall River Rd Apt D1, Lawrenceburg, TN 38464-3944
15625672        +   Holly Plating Company, Debbie Lambourn, 1101 Copper Avenue, Fenton, MI 48430-1770
15625674        +   Holston Gases Inc., PO Box 27248, Knoxville, TN 37927-7248
15625676        +   Holton Garage Door Co., 8207 Holton Road, Holton, MI 49425-8567
15625679        +   Home Depot, 9021 Southside Blvd, Jacksonville, FL 32256-8417
15625680            Home Depot, PO Box 675, Station D, Scarborough ON M1R 5T4 Canada
15625683        +   Honda Mfg of Alabama, New Model Warehouse, 200 Homer Road, Talladega, AL 35160-6378
15625684        +   Honda Mfg. of Alabama LLC, Barrett Walters, 249B Clover Rd., Lincoln, AL 35096-5145
15625685        +   Honda Mfg. of Alabama LLC, Mario Viruez, 1800 Honda Drive, Lincoln, AL 35096-5105
15625687        +   Honda Of America, Attn: Oem A/P Dept G, 25000 Honda Parkway, Marysville, OH 43040-9190
15625689            Honda R&D Americas Inc., Lynda Hadder, 21001 State Route 739, Raymond, OH 43067-9705
15625690        +   Honda Trading America, 19900 State Route 739, Marysville, OH 43040-9256
15625691        +   Honda Trading America Co., Linjia Zhang and Brittany Godwin, 19900 SR 739, Marysville, OH 43040-9256
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 90 of 280
District/off: 0311-1                                        User: SH                                                             Page 89 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15625682          Honda de Mexico, S.A. de C.V, Carretera Libramiento, Sur KM 6 Col. La Luz,, Celaya Gto, C.P. 38140 Mexico
15625686        + Honda of America, 25000 Honda Parkway, Plant 230, Marysville, OH 43040-9190
15625688          Honda of Canada Mfg., Honda Trading, 55 Tottenham Rd. PO Box 5000, Alliston ON L9R 1A2 Canada
15625692        + Honeywell, 100 Discovery Way, Acton, MA 01720-4483
15625693        + Honeywell Direct, Teresa Shleby, 1500 West Dundee Road, Arlington Heights, IL 60004-1436
15625694          Honeywell Hobbs, PO Box 19424, Springfield, IL 62794
15625695          Honeywell Lebow, 2080 Arlingate Lane, Columbus, OH 43228-4112
15625696          Hong Kong Auto X'tals Limit, Beryl Liu, Unit C 24/F Chai Wan Kok Street, Tsuen Wan China
15625698        + Honhart Mid-Nite Black, 501 Stephenson Hwy, Troy, MI 48083-1134
15625699        + Honigman, Honigman Miller Schwarts LLP, 2290 First National Bldg, 660 Woodward Ave., Detroit, MI 48226-3516
15625701        + Honka, Paul, 3351 Kananwood Terrace, The Villages, FL 32163-6337
15625702        + Hood, Heather, 43528 SANDPIPER DR., CLINTON TWP, MI 48036-3367
15625706        + Hook Industrial Sales, Inc., 2731 Brooklyn Ave., Fort Wayne, IN 46802-3896
15625707        + Hook, Pattie, 419 County St. Apt B, Milan, MI 48160-1427
15625709          Hooper, Brian, 7629 Beaverland, Redford, MI 48239-1050
15625710        + Hooper, Carol, 1048 WEST POINT ROAD, LAWRENCEBURG, TN 38464-6457
15625712        + Hooper, Ethan, 1048 West Point Road, Lawrenceburg, TN 38464-6457
15625713        + Hoosier Gasket Corporation, 2400 Enterprise Park Pl, Indianapolis, IN 46218-4291
15625714        + Hoosier Gasket Corporation, 3333 Massachusetts Avenue, Indianapolis, IN 46218-3754
15625715        + Hoosier Propane Of Waterloo, PO Box 769, 1485 W. Union St., Waterloo, IN 46793-9388
15625716        + Hoover Precision Products, 110 S E 3rd Street, PO Box 737, Washington, IN 47501-0737
15625717        + Hoover Precision Products, Debbie Adamo, 1390 Industrial Park Drive, Sault Ste Marie, MI 49783-1452
15625718          Hope Counselling & Life Coac, Box 285, Bracebridge ON P1L 1T6 Canada
15625720          Hope Global, Rob Busuttil and Juwel Buben, Division of NFA Corp, Cumberland, RI 02864
15625719        + Hope Global, Julio Escudero and Juwel Buben, Division of NFA Corp, 50 Martin St, Cumberland, RI 02864-5335
15625721        + Hopkins Tooling, 909 Dyersburg Highway, Trenton, TN 38382-9545
15625723        + Horizon Steel Company, Gaylord Miller and Tony Deleo, 50390 Utica Drive, Shelby Township, MI 48315-3290
15625725        + Horsepower Control System, 906 Lydia, Kansas City, MO 64106-3298
15625728        + Horton Truck Service Inc, 2525 W Beaver Street, Jacksonville, FL 32254-3293
15625729        + Horton, David, 831 Elm St, Adrian, MI 49221-2330
15625732          Hoskin Scientific, 4210 Morris Drive, Burlington ON L7L 5L6 Canada
15625733        + Hoskins, Brian, 1485 W. Silverbell Rd., Lake Orion, MI 48359-1347
15625736        + Host, Tristan, 5914 S. Warner Ave., Fremont, MI 49412-9276
15625737        + Hot Colours, Inc., Terry Blackman, HCI, 345 Snowberry Circle, Venetia, PA 15367-1045
15625738          Hottinger Baldwin Measurment, Paula Jardine, Inc., DBA HBM, Inc., Marlboro, MA 01752
15625747        + Housley, Debora, 4416 Luce Rd, Fremont, MI 49412-7373
15625749        + Hovis, Jeffrey, 494 McIntosh, Almont, MI 48003-8737
15625750        + Howard Ternes Pkg, 700 Manufacturers Dr, Westland, MI 48186-4037
15625757        + Howco Environmental Services, Chris Kelly, 3701 Central Avenue, St. Petersburg, FL 33713-8338
15625758        + Howe, Brian, 53591 HUNTERS CROSSING, SHELBY TWP., MI 48315-2091
15625759          Howell Penncraft, Dorine Jacobs, 3333 West Grand River, Howell, MI 48843
15625763        + Howell, Sarah, 742 Meadowbrook Circle, Moberly, MO 65270-3519
15625764        + Howze, Jonathon, 194 Eastman, Mt Clemens, MI 48043-2511
15625766        + Hoyt, Raymond, 4133 N Carter Rd., Rhodes, MI 48652-9512
15625781        + Huang, Allie, 5520 Arbor Chase Dr, ANN ARBOR, MI 48103-3516
15625780        + Huang, Allie, 2323 Shadowood Dr, ANN ARBOR, MI 48108-2545
15625782        + Huang, Biao, 4120 Holly Ln, Rochester, MI 48306-4762
15625784        + Hubbard Supply Co., Mark Dixon, Kendall Industrial Division, 840 Hastings, Traverse City, MI 49686-3441
15625785          Hubble's Elec. & Plumbing, Eugene Hubble, DE-ACTIVATED PER N.CAMPOLN, Bradford, TN 38316
15625787          Hubner Plastics, Agathofstr 15, D-34123, Kassel Germany
15625788        + Huddleston, Jerome, 5572 Kirkridge Trail, Oakland Township, MI 48306-2266
15625792        + Hudson Color Concentrates, 50 Francis Street, Leonminster, MA 01453-4911
15625793        + Hudson Specialty Insurance Company, Attn: Craig M. Penn, Allianz Global Corporate & Specialty, 225 West Washington St. Ste 2100,
                  Chicago, IL 60606-3441
15625795        + Hudson, Gregory, 104 Burwell Valley Lane, Harvest, AL 35749-8692
15625798          Huerta, Abraham Carcini, VICENTE GUERRERO NUM 28, Matamoros Tamaulipas 87469 Mexico
15625799          Huerta, Ari Casillas, LAS PLAZAS 132, Matamoros Tamaulipas 87448 Mexico
15625800          Huerta, Eva Turrubiartes, AGAPITO GONZALEZ NUM 116 ESQUINA, Matamoros Tamaulipas 87440 Mexico
15625801          Huerta, Javier Reyna, CALLEJON 13 NUM 167, Matamoros Tamaulipas 87470 Mexico
15625803          Huerta, Jose Landaverde, CARDENAL 114 HUAMUCHIL Y CALLEJON 3, Matamoros Tamaulipas 87477 Mexico
15625804        + Huestis Machine Corporation, 68 Buttonwood Street, Bristol, RI 02809-3626
15625809          Hughes Jr., Charles, 2751 County Road 38, Florence, AL 35634-4227
15625808        + Hughes Jr., Charles, 103 Deford Street, Waynesboro, TN 38485-2539
                     Case 19-12378-KBO                    Doc 1281            Filed 01/01/21            Page 91 of 280
District/off: 0311-1                                           User: SH                                                               Page 90 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                                   Total Noticed: 13039
15625810         +   Hughes Parker Ind, LLC, 1604 Mahr Avenue, PO Box 460, Lawrenceburg, TN 38464-0460
15625812         +   Hughes, Andrew, 363 Good Hope Road, Leoma, TN 38468-8207
15625815         +   Hughes, Mark, 5047 Rochester Road, Dryden, MI 48428-9320
15625816         +   Hughes, Micaiaha, 103 Deford Street, Waynesboro, TN 38485-2539
15625817         +   Hugueley, Lee, 105 WAYNE LLOYD RD, BRADFORD, TN 38316-8737
15625820        #+   Hulick Metals Inc., Jennifer, 4738 American Rd, Rockford, IL 61109-2629
15625821         +   Huling, Paige, 439 E. Monroe St., Dundee, MI 48131-1307
15625822         +   Huling, Robert, 439 E. MONROE, DUNDEE, MI 48131-1307
15625823         +   Hull Lift Truck, 4423 40 Street SE, Kentwood, MI 49512-4036
15625824         +   Hull Lift Truck, Inc., Acct # 8914-Atwood Ctr and Mike Doniniak, 28747 Old U.S. #33 West, Elkhart, IN 46516-1681
15625829         +   Humboldt Industrial Supply, 150 70A-79 BYPASS, PO BOX 200, HUMBOLDT, TN 38343-0200
15625830             Hummingbird USA Inc, Ben Smith, 1 Sparks Avenue, Toronto ON M2H 2W1 Canada
15625831             Humphrey Tool Co, 120 Water St, PO Box 48, Logansport, IN 46947-0048
15625835        +    Huncilman, Inc., Sheila, 3 Holly Creek Rd, Iron City, TN 38463-7045
15625834             Huncilman, Inc., Larry Johnson, PO Box 1027, New Albany, IN 47151-1027
15625836        +    Hungerford, Kyle, 223 Nixon Avenue, Lawrenceburg, TN 38464-3545
15625837        +    Hungerford, Kyle, 223 Nixon Avenue - Apt 3, Lawrenceburg, TN 38464-3545
15625838        +    Hunt, Amanda, 16 Chestnut Lane, Lawrenceburg, TN 38464-7745
15625844        +    Huntington Technology Finance, Inc., Peter M. Leto, VP and Senior Counsel, 2285 Franklin Road, Suite 100, Bloomfield Hills, MI
                     48302-0363
15625846        +    Huntley, Ruben, 59 THOMAS ROAD, FIVE POINTS, TN 38457-5054
15625847        +    Huntsman Polyurethanes, Ruth Adam and Elsa Murillo-Poelaert, 10003 Woodloch Forest Dr, The Woodlands, TX 77380-1913
15625849             Huronia, 281 Cranston Cres., Midland ON L4R 4K6 Canada
15625850             Hurtado, Evelin Eguia, IGNACIO ZARAGOZA 146, Matamoros Tamaulipas 87494 Mexico
15625852        +    Hussain, Ali, 23329 Masch Ave, Warren, MI 48091-4725
15625856        +    Hutchinson, Rickey, 5291 Chalmers, Detroit, MI 48213-3728
15625863             Huys Industries, Sandy, 175 Toryork Dr., Weston ON M9L 1X9 Canada
15625866        +    Hy-Grade, Inc., 1691 S Co. Rd. 400 E., Seymour, IN 47274-8680
15625867        +    Hyde, Lynnette, 2899 Chesterfield Drive, Troy, MI 48083-2622
15625870        +    Hydra Air, PO Box 951977, Cleveland, OH 44193-0021
15625881             Hyperion Solutions Corp., Dept. 33389, PO Box 39000, San Francisco, CA 94139-3389
15625882        +    Hysell, Lavonne, 6887 W. 104TH ST., FREMONT, MI 49412-7407
15625884        +    Hytech Spring & Machine, 950 Lincoln Parkway, Plainwell, MI 49080-1438
15625886             Hyundai Motor Company, Sangyong Le, 150 Hyundaieonguso Ro, Namyang-Eup 18280 South Korea
15625887        +    Hyundai Motor Manufacturing Alabama, LLC, 700 HYUNDAI BLVD, MONTGOMERY, AL 36105-9626
15625888        +    Hyundai Motor Mfg Alabama, 700 Hyundai Blvd, Montgomery, AL 36105-9626
15625889        +    I GET IT, 41050 W. ELEVEN MILE ROAD, NOVI, MI 48375-1981
15625890        +    I-Dell, LLC, 1315 Woodmere Ave., Traverse City, MI 49686-4308
15625891             I.L. Industria di Leivi, Alberto Barbieri and Marina Oneto, Via Gazzo 1, Leivi 16040 Italy
15625892             I.V & PARTNERS SRL, Alina Gherman, Str.Nicolae Titulescu, nr.40, DETA 305200 Romania
15625893        +    I2S LLC, John Gugliotti and Sharon Papallo, 475 Main St, Yalesville, CT 06492-1723
15625894        +    IACMI CCS CORP, 2360 CHERAHALA BLVD., KNOXVILLE, TN 37932-1563
15625896        +    IAR SYSTEMS, 1065 E. HILLSDALE BLVD, SUITE 420, FOSTER CITY, CA 94404-1615
15625897        +    IAR Systems Software, Inc., Joanna Galloway and Angelina Suarez, 1065 E Hillsdale Blvd., Foster City, CA 94404-1615
15625901             IBM, 1360 Boul Rene-Levesque O, Montreal QC H3G 2W6 Canada
15625902             IBM Canada Ltd., 3600 Steeles Ave., Markham ON L3R 9Z7 Canada
15625903        +    IBM Corporation, Anthony Ferro and IBM AR, 550 King Street, Littleton, MA 01460-6245
15625904             IBM Corporation, Brent Earl, PO Box 643600, Pittsburg, PA 15264-3600
15625905        +    IBM TOOLS, P.O. BOX 643600, PITTSBURGH, PA 15264-3600
15625906        +    IBS America, Inc., Kathie Eisnenhaure and Julie Allen, 125 Hartwell Avenue, Lexington, MA 02421-3100
15625910             ID Automation.com, Inc., Nathan Schubert, 350 N. Reo Street, Tampa, FL 33609
15625912        +    IDDEA CALFORNIA LLC, 810 NAFTA BLVD, SUITE A, LAREDO, TX 78045-6448
15625916        +    IDES, Inc., Melissa Jones and Kathy Galster, PO Box 2131, Laramie, WY 82073-2131
15625917        +    IEC Div. of Premere Ent., 10882 Fort Laurens Rd NW, Bolivar, OH 44612-8942
15625919             IFI Industrial Forklift Inc, Cesar Hinojosa, 252 W. Elizabeth St., Brownsville, TX 78520
15625920             IFM Efector, PO Box 57586, Station A, Toronto CA M5W 5M5 Canada
15625923        +    IGP INC, SHANNON GREGG, 1477 CONNELLEY SPRINGS RD, LENOIR, NC 28645-7824
15625924        +    IGUS Inc, John Langwell, 50 N Broadway, East Providence, RI 02916-2600
15625925             IHR Detroit Automotive, Boris Holowko and Claudia Holzberg, Electronic Technology LLC, Ste 203, Livonia, MI 48152
15625926        +    IHS, 15 INVERNESS WAY EAST, ENGLEWOOD, CO 80112-5710
15625928             IHS Markit, 15 Inverness Way East, Englewood, CO 80112-5710
15625929        +    IHUS, TAMMY, 456 W DOUGLAS ST, FREEPORT, IL 61032-4025
15625930             IKON Financial Services, PO Box 536732, Atlanta, GA 30353-6732
                   Case 19-12378-KBO              Doc 1281        Filed 01/01/21        Page 92 of 280
District/off: 0311-1                                  User: SH                                                   Page 91 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                       Total Noticed: 13039
15625936        + ILPEA INDUSTRIES, INC., Kathy A. Stewart, 745 S. Gardner St., Scottsburg, IN 47170-2178
15625935          ILPEA INDUSTRIES, INC., 7351 SOLUTION CENTER, CHICAGO, IL 60677-7003
15625938          IMA DO BRASIL IMPORTACAO E, EXPORTACAO LTDA, RUA LUIGI GALVANI,, SAO PAULO 04575-020 Brazil
15625939        + IMA Service Center-Detroit, 12601 Southfield Fwy Ste C, Detroit, MI 48223-3473
15625941        + IMAGE PROJECT,DBA WEBSITEPLU, 2451 RIVER TREE CIRCLE, SANFORD, FL 32771-8334
15625945          IMB GmbH & Co KG, Dagmar Kuhnen, Poststr 91, Grevenbroich 41516 Germany
15625946        + IMCC, 1165 North Gateway Blvd., Norton Shores, MI 49441-6099
15625947        + IMEL, BARBARA, 716 E WASHINGTON, MT CARROLL, IL 61053-1438
15625948       #+ IMM, Inc., Bob Trudeau and Judy Novack, PO Box 747, 758 Isenhauser Rd., Grayling, MI 49738-8638
15625957        + INA USA Corporation, Jill Csapo and Ed Jungles, 308 Springhill Farm Road, Fort Mill, SC 29715-9784
15625958        + INCAT Systems, John Angelo, 41370 Bridge, Novi, MI 48375-1302
15625963          INCOE CORPORATION, 2850 HIGH MEADOW CIR, AUBURN HILLS, MI 48326-2772
15625964          INCOE CORPORATION, CINDY HACKERD, 2850 HIGH MEADOW CIR, AUBURN HILLS, MI 48326-2772
15625970     ++++ INDALEX, INC., CUSTOMER SERVICE, 3406 REEDY DR, ELKHART IN 46514-7667 address filed with court:, Indalex, Inc.,
                  Customer Service, 23841 Reedy Drive, Elkhart, IN 46514
15625988        + INDUSTRIAL CONTRACTORS INC, 136 E JAMES CAMPBELL BLVD, COLUMBIA, TN 38401-4572
15626011        + INDUSTRIAL MARKING PRODUCTS, 1415 GROVENBURG ROAD, HOLT, MI 48842-8613
15626017          INDUSTRIAL PROCESSING, 227 AVENUE ROAD, PO BOX 1117, CAMBRIDGE ON N1R 5Y2 CANADA
15626019        + INDUSTRIAL REPAIR SERVICE, 2650 BUSINESS DR, CUMMING, GA 30028-4878
15626027        + INDUSTRIAL SUPPLIER LAREY, DBA INT'L INDUSTRIAL SUPPLY, 3620 E 14TH ST, BROWNSVILLE, TX 78521-3238
15626031          INDUSTRIAL THERMO POLYMERS, 153 VAN KIRK DRIVE, BRAMPTON ON L7A 1A4 CANADA
15626037          INDUSTRIAS OCHOA MEXICANA,, CARRETERA ESTATAL 431,, KM 2+200 LOTE 65 PARQUE, QUERETARO 76246 MEXICO
15626061          INGENIERIA Y SERVICIOS OLMO, EDMUNDO MONTELONGO JAIME, FRAY JOSE DE LA CORUQA 273 COL, QUERETARO
                  76047 Mexico
15626062          INGENIERIA Y SERVICIOS OLMO, FRAY JOSE DE LA CORUQA 273, COL QUINTAS DEL MARQUES, QUERETARO 76047
                  MEXICO
15626067        + INGERSOLL RAND COMPANY, 12774 O'CONNER RD., SAN ANTONIO, TX 78233-5500
15626072        + INGLE, CASEY, 1555 E. Whitefeather Rd, Pinconning, MI 48650-8500
15626084        + INLINE FASTENER, INC., 480 CROSSEN AVENUE, ELK GROVE VILLAGE, IL 60007-2004
15626086        + INMAR SOLUTIONS, 2609 CROOKS RD., TROY, MI 48084-4714
15626087        + INMAR Solutions LLC, Jim Cederstrom, 31408 Harper Ave, St Clair Shores, MI 48082-2451
15626095        + INNOVATIVE SYSTEMS SOLUTIONS, 428 THERESA DR, BOULDER, CO 80303-4736
15626100        + INNOVATIVE WORKS, INC., 25440 TERRA INDUSTRIAL DR, CHESTERFIELD, MI 48051-2732
15626113          INSIGHT INTELLECTUAL PROPERT, INDO BUILDING NO. 48A ZHICHUN RD, 19TH FLOOR TOWER A HAIDIAN DISTRICT,
                  BEIJIING 100098 CHINA
15626122        + INSYTE SOLUTIONS, INC., 100 HANNON DRIVE, LAWRENCEBURG, TN 38464-2273
15626135        + INTER-REGIONAL FLOW SEVEL, 24450 GLENDALE ROAD, REDFORD, MI 48239-2658
15626147        + INTERNATIONAL MOLD CORPORATION, 23224 GLACOMA COURT, CLINTON TOWNSHIP, MI 48036-4608
14236627        + INTERNATIONAL PAPER, 1740 INTERNATIONAL DR, MEMPHIS TN 38197-0103
15626149        + INTERNATIONAL PAPER, 1910 WARREN STREET, KANSAS CITY, MO 64116-4436
15626163        + INTERSTATE ALL BATTERY CENTER, OF THE TRI STATES, 101 N 48TH ST, QUINCY, IL 62305-0449
15626168        + INTERWIRE MICHIGAN, 4700 BROADMOOR AVENUE SE, KENTWOOD, MI 49512-5384
15626172          INTERWIRE TEXAS TEAMCO INC., 18937 ALDINE WESTFIELD RD., HOUSTON, TX 77073-3817
15626174          INTEVA PRODUCTS CANADA, ULC, 1555 WENTWORTH STREET, WHITBY ON L1N 9T6 Canada
15626183        + ION BOND L.L.C., 1823 E. WHITCOMB AVE., MADISON HEIGHTS, MI 48071-1413
15626187        + ION-Bond LLC, Maria Arms and Melissa DiBetta, 197 Ridgewater Center Dr, Duncan, SC 29334-9151
15626193          IP2 Patentanwalts GmbH, Dr Bernd Fabry, SchlossstrsBe 523-525, Monchengladbach 41238 Germany
15626194        + IPAK of Alabama, David Mobley and Jeff Huhn, 1307 Dowzer Ave, Pell City, AL 35125-1587
15626195          IPL, Inc., Carolyn or Gary Meyers, 140 Rue Commerciale, St. Damien QC G0R 2Y0 Canada
15626197          IPS Service, Victoria Sandoval, DonPascuale MZ 15 LT 15 Colonia Agricola, 13280 Mexico
15626199        + IR Engineering Inc., Keith Warren, 861 Willow Lane, Sleepy Hollow, IL 60118-2153
15626200        + IR Hussmann, 2423 Collections Center Dr., Chicago, IL 60693-0001
15626202          IRACHETA, MIGUEL OLVERA, NATIVIDAD LARA NUM 5, Matamoros Tamaulipas 87399 Mexico
15626208        + IRON CITY STAMPING, 3 HOLLY CREEK RD, IRON CITY, TN 38463-7045
15626215          IRONMONGER SPRING, 7585 US HWY 35 S, WALTON, IN 46994
15626224        + ISG, Paul Montag and Theresa Curtis, 10720 Adams Street, Holland, MI 49423-9153
15626229        + ISO-Trude Inc, Brenda Billings, 17155 Van Wagoner Rd, Spring Lake, MI 49456-9793
15626232        + ITC Manufacturing, Wayne Lyall and Cristy True, 110 S 41st Ave., Phoenix, AZ 85009-4626
15626235        + ITS Communications, Fritz Byam, 4079 Park East Court, Grand Rapids, MI 49546-8815
15626237          ITT Gage, Inc., John Zudor, 3253 Whitehall Rd., Muskegon, MI 49445-1061
15626240        + ITW - Anchor Stamping, 850 Stephenson Hwy., Suite 500, Troy, MI 48083-1174
15626241        + ITW - Deltar Engineered Fast, 1700 FIRST AVENUE, PO BOX 129, CHIPPEWA FALLS, WI 54729-0129
15626243        + ITW DELTAR TEKFAST, 21555 SOUTH HARLEM AVE., FRANKFORT, IL 60423-6017
15626242        + ITW Delpro, Mary Caher, 21601 South Harlem, Frankfort, IL 60423-6018
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 93 of 280
District/off: 0311-1                                        User: SH                                                             Page 92 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15626244        + ITW Deltar Tekfast, Sharon Alexander-Walker, 21555 South Harlem Ave., Frankfort, IL 60423-6017
15626245        + ITW EAE A Division of IL, 16 Forge Park, Franklin, MA 02038-3157
15626246          ITW Plastiglide / Deltar, Rose Rushton, 80 Sante Dr., Concord ON L4K 3C4 Canada
15626247          ITW Shakeproof Automotive, Elaina Leith, St. Charles Road, Elgin, IL 60120
15626248          ITW Shakeproof Automotive, St. Charles Road, Elgin, IL 60120
15626250        + ITW Trans Tech, 475 North Gary Avenue, Carol Stream, IL 60188-1820
15626251        + ITW-Deltar Engineered Fasteners, 21555 S. Harlem Ave., Frankfort, IL 60423-6017
15626252        + ITW-Deltar Engineered Fasteners Deltar F, 1700 First Avenue, PO Box 129, Chippewa Falls, WI 54729-0129
15626253        + ITW-Deltar Engineered Fasteners Deltar F, The Northern Trust Bank, 50 S. La Salle St. - Lockbox 75170, Chicago, IL 60675-5170
15626254        + ITW-Medalist Automotive, 2700 York Rd, Elk Grove, IL 60007-6315
15626236        + ITsavvy LLC, Aaron Johnson and Dawn Beth, 313 S Rohlwing Rd, Addison, IL 60101-3029
15626255          IVECO, VIA VOLTA 6, BOLZANO 391000 ITALY
15626256          IVECO ESPANA S.L., Valladolid Produttivo, Carretera DE Soria KM 2,5, Valladolid Produttiv 47012 Spain
15626257        + IVECO Parts, 1445 E. Lansing Rd, Morrice, MI 48857-9637
15626258          IVECO S.P.A., Stabilimento DI Suzzara, V/LE Zonta N. 56, Suzzara MN 46029 Italy
15626259          IVECO SPA, Centro Distr Ricambi, Torino Ricambi Lungo Stura Lazio 15/19, Torino 10156 Italy
15626260          IVECO Suzzara, Strada Valletta, Suzzara MN 46026 Italy
15626262        + IVONE, CHRISTIAN, 25536 PRINCESS DRIVE, CHESTERFIELD, MI 48051-3243
15626263        + IVY, BOBBY, 234 E. COLLEGE, BRADFORD, TN 38316-9696
15625895          Iafrate Machine Works Ltd., Beaverdams Road at, Highway 58, Thorold ON L2V 3Y7 Canada
15625898          Iba ez, Erasmo Rivera, CALLE RIO VERDE NUM 122, Matamoros Tamaulipas 87320 Mexico
15625899          Iba ez, Indalecio Garcia, REYNOSA 25, Matamoros Tamaulipas 87457 Mexico
15625900          Ibarra, Julio Cisneros, Liberaci n Num 4, Matamoros Tamaulipas 87494 Mexico
15625907          Ichia USA Inc, Attn: Kevin Pageau, Ste 135, Novi, MI 48375
15625909        + Ichia USA Inc, Kevin Pageau and Elaine Chen, 39555 Orchard Hill Place, Novi, MI 48375-5374
15625908          Ichia USA Inc, Kevin Pageau and Elaine Chen, 395555 Orchard Hill Place, Ste 135, Novi, MI 48375
15625914        + Ideal Products LLC, Sue, 158 Pinesbridge Road, Beacon Falls, CT 06403-1018
15625915          Identicam Systems Canada Ltd, 30 Royal Crest Court, Markham ON L3R 9W8 Canada
15625922        + Igarashi Motor Sales USA LLC, Chris Stachowicz and Diane Dorman, 710 Columba Ct., St. Charles, IL 60174-3423
15625931        + Ikon Office Solutions, Supplies Dept., 1907 Pennsylvania Dr., Columbia, MO 65202-1986
15625932        + Illinois EPA, Region 5 (IL, IN, MI, MN, OH, WI), 77 West Jackson Boulevard, Chicago, IL 60604-3511
15625933        + Ilmo Products Co., P.O. Box 790, Jacksonville, IL 62651-0790
15625937          Ilpea Industries, Inc., Kim Richey, 7351 SOLUTION CENTER, CHICAGO, IL 60677-7003
15625940        + Imada, Sales, 3100 Dundee Raod, Suite 707, Northbrook, IL 60062-2442
15625942        + Image Project,dba WebSitePlu, Victoria Pal and George Tudor, 2451 River Tree Circle, Sanford, FL 32771-8334
15625943        + Imaging Dynamics LLC, William Britton, 40567 Micol Dr, Plymouth, MI 48170-4433
15625944        + Imaging Office Systems, Inc., John Oberley and Brian Kopack, 4505 E Park 30 Dr, Columbia City, IN 46725-8869
15625949        + Impact Analytical, Donna Schultz, 1910 West Saint Andrews Rd., Midland, MI 48640-2657
15625950        + Impel Industries, Inc., 44494 Phoenix, Sterling Heights, MI 48314-1467
15625951        + Imperial Graphics, Dawn of Jeff, 3100 Walkent Drive N.W., Grand Rapids, MI 49544-1402
15625952        + Imperial Metal Products, Mark Mokma, 801 Ionia Ave.NW, Grand Rapids, MI 49503-1415
15625953          Imperial Metal Products, LLC, 835 Hall Street SW, Grand Rapids, MI 49503-4820
15625955          Ims, 10373 Stafford Dr, Chagrin Falls, OH 44023-5296
15625956        + In-Line Fastener Inc., 480 Crossen Avenue, Elk Grove Village, IL 60007-2004
15626123        + InSyte Solutions, Inc., Randy Brewer and Joan Smith, 100 Hannon Drive, Lawrenceburg, TN 38464-2273
15625959          Inceptra, LLC, 1900 N Commerce PRKY, Weston, FL 33326-3236
15625960          Incite Informatics LLC, 120 W Main St, STE 205, Northville, MI 48167-1584
15625965        + Incoming Quality Services, Casey Rooney and A/R-Rober Berkowitz, 2283 East couty Road F., White Bear Lake, MN 55110-7401
15625966          Ind.Dept.Of Environ Mgmt, Ind. Government Ctr. North, PO Box 7060, Room 1324, Indianapolis, IN 46207-7060
15625967        + Indak Manufacturing Corp., 1915 Techny Road, Northbrook, IL 60062-5382
15625968        + Indak Manufacturing Corp., Tom Mason and Mindy Kleinfeldt, 1915 Techny Road, Northbrook, IL 60062-5307
15625969        + Indalex, Inc., Bob Cleary, 706 S State Street, Girard, OH 44420-3204
15625971        + Indalex, Inc., Customer Service, 706 South State Street, Girard, OH 44420-3204
15625972        + Independent Computer Service, PO Box 443, 501 S Wood Avenue, Florence, AL 35630-5753
15625973        + Independent Waste Oil, Inc., Tonya Andrews, 343 Dennard Ave., Jacksonville, FL 32254-3401
15625974        + Indiana Data Canter, LLC, Matt Rupley and Kathy Adams, 620 W. Coliseum Blvd., Fort Wayne, IN 46808-1298
15625976        + Indiana Stamp Company Inc, 1319 Production Road, Fort Wayne, IN 46808-1164
15625977          Indiana Univ at South Bend, Debbie Richards, 1700 Mishawaka Ave, PO Box 7111, South Bend, IN 46634-7111
15625978          Indiana Wood Products, Inc., 58228 County Road 43, Middlebury, IN 46540-9555
15625980        + Induction Heat Treating Corp, 775 Tek Drive, Crystal Lake, IL 60014-8172
15625981        + Induction Services, Inc., Eric Lorentzen, 24800 Mound Rd., Warren, MI 48091-5334
15626041          IndustriOS Software Inc., Paul Shantz and Rosanne Quintanilha, 2150 Winston Park Drive Suite 214, Oakville ON L6H 5V1 Canada
15625982        + Industrial & Electric Supply, Terry Villarreal, 209 Paredes Line Rd, Brownsville, TX 78521-2247
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 94 of 280
District/off: 0311-1                                        User: SH                                                             Page 93 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15625983            Industrial Accident, 300-5110 CreekBank RD, Mississauga ON L4W 0A1 Canada
15625984        +   Industrial Adhesives, Inc., Ed Park, 4244 West 6th Avenue, PO Box 2489, Eugenel, OR 97402-0150
15625985        +   Industrial Battery Products, 1250 Ambassador Blvd, P O Box 28928, St. Louis, MO 63132-0928
15625986        +   Industrial Bearing & Trans, Mark (Lew) Lewis, 4323 Woodson Rd, Woodson Terrace, MO 63134-3710
15625987        +   Industrial Boiler & Mechanic, Rick Higgins and Sandra Tuder, PO Box 5100, 3325 North Hawthorne Street, Chattanooga, TN 37406-4022
15625989        +   Industrial Contractors Inc, Mike Penrod and Brenda Sheumaker, 136 E James Campbell Blvd, Columbia, TN 38401-4572
15625990        +   Industrial Contractos Inc, 136 E James Campbell Blvd, Columbia, TN 38401-4572
15625991        +   Industrial Contractos Inc, PO Box 997, Columbia, TN 38402-0997
15625993        +   Industrial Control & Auto., Wayne Plume, 2318 No Lindbergh Blvd, St. Louis, MO 63114-1600
15625994        +   Industrial Converting Co., Terry, 344 Herron Drive, Nashville, TN 37210-4628
15625995            Industrial Drive Service Inc, 151 Richmond St. S.W., Hensall ON N0M 1X0 Canada
15625996        +   Industrial Electric, Bill House, North Central Missouri, 1123 Gillan Road, Moberly, MO 65270-9548
15625997        +   Industrial Electronics Engin, Nancy Del Mazo and Donna Livingston, 7740 Lemona Ave., Van Nuys, CA 91405-1136
15625998            Industrial Electronics Group, PO Box 1870, Yulee, FL 32041-1870
15625999        +   Industrial Enterprises, Virgil Or Doug, 5202 Bus Hwy 50 West, Jeffreson City, MO 65109-0190
15626000        +   Industrial Feeding Systems, Cate Montgomery, 1202 Bethel Ave., Beech Grove, IN 46107-1150
15626001            Industrial Floor Solutions, 761 Bayview Drive Unit A, Barrie ON L4N 9A5 Canada
15626002        +   Industrial Gas Engineering, Kathleen Kelly and Brigitte Lebenle, PO Box 316, 130 East Quincy Street, Wesmont, IL 60559-1823
15626003        +   Industrial Hardware Distrib, Rick, 620 Spicer St, Akron, OH 44311-1835
15626005        +   Industrial Installations Inc, Debbie, 55587 Currant Road, Mishawaka, IN 46545-4741
15626006        +   Industrial Logic, 7136 E Kilgore, Kalamazoo, MI 49048-9758
15626007        +   Industrial Machine Repair, Janet Henry, PO Box 51, 375 South County Rd 660 West, Hayden, IN 47245-0051
15626008            Industrial Machine Service, 110 Industrial Park Rd., Alexandria, TN 37012
15626009        +   Industrial Magnetics, Inc., 1240 M-75 South, P.O. Box 80, Boyne City, MI 49712-0080
15626010        +   Industrial Marine Group, Inc, Joyce Gmielewski, PO Box 1870, Yulee, FL 32041-1870
15626013        +   Industrial Medical Supply, Rick Nelson, 15260 Broadmoor, PO Box 23532, Overland Park, KS 66283-0532
15626014        +   Industrial Metal Coating, Howard Mitchell and Shawn Griffith, 6070 Eighteen Mile Rd., Sterling Heights, MI 48314-4202
15626015        +   Industrial Motion Control, Larry Witt and Earl Zeiters, 1444 South Wolf Road, Wheeling, IL 60090-6514
15626018            Industrial Processing, Charlie Daza, 227 Avenue Road PO Box 1117, Cambridge ON N1R 5Y2 Canada
15626020        +   Industrial Repair Service, Lamar Hill, 2650 Business Dr, Cumming, GA 30028-4878
15626021        +   Industrial Sales Management, Mike Benroth, 4884 Hawkins Blvd, Jackson, MI 49201-9603
15626022        +   Industrial Scale Systems, 841 Gibson Street Suite 2, Kalamazoo, MI 49001-2540
15626023        +   Industrial Service Group, Jeff Hudspeth, 15288 US Hwy 431, Lafayette, AL 36862-5458
15626024        +   Industrial Spring of St Loui, Sean Doyle, One Capper Drive, Pacific, MO 63069-3603
15626025        +   Industrial Steel & Wire Co., 4495 Industrial Pkwy., Cleveland, OH 44135-4539
15626026        +   Industrial Stripping Service, 2235 29th Street SE, Grand Rapids, MI 49508-1560
15626028            Industrial Supplier Larey, Moises Lara and Nancy Tapia, DBA Int'l Industrial Supply, Brownsville, TX 78521
15626029        +   Industrial Supplier Larey, P.O. Box 5140, Brownsville, TX 78523-5140
15626030            Industrial Systems Sales & E, Joann Powell and Mark Milewicz, 2260 Rock Valley Rd, Metamora, MI 48455-9333
15626032            Industrial Thermo Polymers, Tammy Townsend and Bev Gagne, 153 Van Kirk Drive, Brampton ON L7A 1A4 Canada
15626033        +   Industrial Tool & Machine, 201 East 4th Street, Rector, AR 72461-1724
15626034        +   Industrial Tooling Tech, Ron Snow, 3253 White Hall Rd, Muskegon, MI 49445-1061
15626035            Industrias Ochoa Mexicana S de RL de CV, David Ochoa Cotino, 431, Km 2+200 Lote 65 Parque Tecno, El Marqu s (Quer taro) 46246
                    Mexico
15626036            Industrias Ochoa Mexicana S de RL de CV, David Ochoa Cotino, c/Sequia Del Quint, 31, Ribarroja Del Turia 46190 Spain
15626038            Industrias Ochoa Mexicana,, David Ocha and Francisco Molla, Carretera Estatal 431, Km 2+200 Lote 65, Queretaro 76246 Mexico
15626039            Industrias Ochoa SL, David Ochoa, c/ Sequia del Quint 31, Ribarroja del Turia 46190 Spain
15626040            Industrias Tamer Sa. De Cv, Eduardo, Jamie Nuno' No.4 Y 8 TLALNEPANTLA, Estado 54090 Mexico
15626042        +   Industry Specialties INC, David Pillsbury and Ilias Jordanou, 110 S Bridge St, Linden, MI 48451-7706
15626043            Infasco Nut, Dianne Medeiros and Danielle Gosselin, 3990 Nashua Dr, Mississauga ON L4V-1P8 Canada
15626044        +   Infast USA, Inc., 1810 Grassland Parkway, PO Box 898, Alpharetta, GA 30009-0898
15626045        +   Infastech Decorah LLC, Berit Monroe and Morgan Marlow, 1304 Kerr Dr, Decorah, IA 52101-2406
15626046        +   Infinity Compounding Corp., Ann Phillips, 2079 Center Square Road, Logan Township, NJ 08085-1790
15626047        +   Inflection Risk Solutions, LLC d/b/a Goo, 555 Twin Dolphin Dr. Ste 630, Redwood City, CA 94065-2130
15626048            Info-Tech Research Group, Peter MacKichan, 602 Queens Ave., London ON N6B 1Y8 Canada
15626049            Information Tech. United Cor, Sandy Huang and Tim Cui, Suite 17J, World Plaza 855 Pudong S Rd, Shanghai 200120 China
15626053        +   Informs, Inc, Timothy Dara Amlung, Assistant Controller, Barcodes, Inc 200 W Monroe St Suite 2300, Chicago, IL 60606-5088
15626057        +   Informs, Inc., Barcodes, Inc., Timothy Dara Amlung Assistant Controller, 200 W. Monroe St. Suite 2300, Chicago, IL 60606-5088
15626059        +   Infrared Solutions, Rod Harlan, 19 Woodland Trails Dr., Moberly, MO 65270-4515
15626064            Ingenieurbuero Reinhard Thom, Nieberser Str. 12, LACHAN 87760 Germany
15626065        +   Ingersal, Sandeep, 201 North Squirrel Road, Auburn Hills, MI 48326-4015
15626066        +   Ingersal, Sandeep, 201 North Squirrel Road Apt 1306, Auburn Hills, MI 48326-4028
15626069        +   Ingersoll Rand Company, Jeff Kaczmarek and Pam Hood, 13551 Merriman Road, Livonia, MI 48150-1815
                    Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 95 of 280
District/off: 0311-1                                         User: SH                                                               Page 94 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                   Total Noticed: 13039
15626068         + Ingersoll Rand Company, Andres Feria, 12774 O'Conner Rd., San Antonio, TX 78233-5546
15626070         + Ingersoll-Rand, 436 HARDING INDUSTRIAL DR, NASHVILLE, TN 37211-3106
15626071         + Ingersoll-Rand, Sue Morrow, 2516-I Industrial Park Dr, Goshen, IN 46526-5372
15626079           Injectech, 87 Welham Rd., Barrie ON L4N 8Y3 Canada
15626081           Injectech Industries Inc., Linda Bowering, 690 Bayview Drive, Barrie ON L4N 9A6 Canada
15626080           Injectech Industries Inc., Doug Tiffin, 690 Bayview Drive, Barrie ON L4N 9A6 Canada
15626082         + Inkcups Now, Corp., Tracy Kaminski, 20 Locust Street, Suite 104, Danvers, MA 01923-2282
15626083         + Inky Printers, 122 N Van Buren Ave, Freeport, IL 61032-4105
15626085         + Inline Fastener, Inc., Dave Danner, 480 Crossen Avenue, Elk Grove Village, IL 60007-2004
15626088           Inmet, 35 West Wilmot St., Richmond Hill ON L4B 1L7 Canada
15626089         + Innovate Technologies, Jeff Ford, 761 N 17th St, St Charles, IL 60174-1664
15626090         + Innovative Controls, 624 Reliability Circle, Knoxville, TN 37932-3354
15626091         + Innovative Design Solutions, Robert Ford, 2654 Elliott, Troy, MI 48083-4633
15626092         + Innovative Labeling Soution, 4000 Hamilton Middletown Rd, Hamilton, OH 45011-2263
15626093         + Innovative Marketing & Sales, John Moffat and Jeff Humphrey, 6560 19 1/2 Mile Rd, Unit C, Sterling Heights, MI 48314-1490
15626094         + Innovative Plastics Inc., Mark and Anne, 5502 Buckingham Drive, Huntington Beach, CA 92649-5701
15626096         + Innovative Systems Solutions, Greg Petrak, 428 Theresa Dr, Boulder, CO 80303-4736
15626098         + Innovative Systems Solutions, Inc., Gregory H. Petrak, 428 Theresa Dr, Boulder, CO 80303-4736
15626097         + Innovative Systems Solutions, Inc., Dorsey & Whitney LLP, Steven T. Waterman, 111 S. Main St., Ste 2100, Salt Lake City, UT
                   84111-2891
15626099         + Innovative Tool, Inc., Maureen Bono and John Hollerbach, 28195 Kehrig, Chesterfield, MI 48047-5218
15626101         + Innovative Works, Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15626102         + Innovative Works, Inc., c/o Bankruptcy Claims Administrative, Serives, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15626104         + Innovative Works, Inc., Susan Aldridge and Todd Sparrow, 1900 East Main Street, New Albany, IN 47150-5739
15626103         + Innovative Works, Inc., Dennis Moran, 25440 Terra Industrial Dr, Chesterfield, MI 48051-2732
15626105           Inocencio, Arturo Suarez, AV MIGUEL HIDALGO NUM 144, Matamoros Tamaulipas 87449 Mexico
15626107         + Inovatia Laboratories, LLC, JB Waggoner and Penny Goff, 120 E. Davis St., Fayette, MO 65248-1405
15626108         + Inovis, Parkway 400, 11720 Amber Park Drive, Alpharetta, GA 30009-2275
15626109         + Inprax Performance Resources, Nancy Parker, 7301 Parkway Drive, Hanover, MD 21076-1159
15626110         + Insight, Bryan Sullivan, 444 Scott Drive, Bloomingdale, IL 60108-3111
15626111         + Insight, Richard Birberick, 6820 South Harl Ave., Tempe, AZ 85283-4318
15626112           Insight Canada Inc., 5410 Decarie, Montreal QC H3X 4B2 Canada
15626115         + Inskip, Larry, 103 S. Central Street, Armstrong, MO 65230-9303
15626116         + Inspec, Inc., Accounts Receivable and Jill Dillon, 7282 N. Haggerty Road, Canton, MI 48187-2436
15626117         + Inspection Equipment, 922 Lincoln Parkway, Plainwell, MI 49080-1438
15626118           Inspection Measurement Co., 2291 Byron Center Ave. SW, Wyoming, MI 49519-1651
15626119           Institutszwangsverwalter Dipl.-Ing. Hans, i.H. WGZ Bank, Sentmaringer Weg 1, Munster 48151 GERMANY
15626120         + Instron Corp, Sales, PO Box 469, Canton, MI 02021-0469
15626121           Instron Corporation, Julie Gizelis, 825 University AVe, Norwood, MA 02062-2643
15626124           Intasco Corporation USA, Tina Hayes, 800 Standard Pkwy, Auburn Hills, MI 48326-1415
15626125         + Integrated Industrial System, Paul Young, 475 Main St, Yalesville, CT 06492-1723
15626126         + Integrated Ingenuity, Tina Rinkel, 02425 N. M66, East Jordan, MI 49727-9056
15626127         + Integrated Solutions Group, 1101 Hutchens Drive, Ste A, Colombia, MO 65203-4669
15626128           Integrative Systems + Design, Tom Lemoime and Boris Atanasov, 2401 Plymouth Rd, Suite A/B, Ann Arbor, MI 48105-2193
15626129         + Integris, 590 Beauty Rest Rd., Jacksonville, FL 32254-3605
15626130         + Integrity Crane & Hoist LLC, Cindy Oakes, 915 Carters Creek Pike, Columbia, TN 38401-7275
15626131           Intellectual Alliance Inc., Valery Popravko, 131 Citation Dr. Unit 26, Vaughan ON L4K 2R3 Canada
15626133         + Inter-Lakes Bases C/O Control Technology, 465 Sovereign Court, Manchester, MO 63011-4432
15626134         + Inter-Regional Flow, 24450 Glendale Road, Redford, MI 48239-2658
15626136         + InterCell, Benito Dragustinovis, 333 E. Fronton St., Brownsville, TX 78520-5356
15626137        #+ Interface Inc., 7401 E. Butherus Dr., Scottsdale, AZ 85260-2414
15626138           Intergrated Mico-Electronics, John Roderick and Glenda Alcantara, North Science Ave Laguna Tec, Binan 4024 Philippines
15626139         + Interior Partnership Group, 1332 Anderson Rd., Clawson, MI 48017-1044
15626140         + Intermec Techologoies Corp, Carol Toyne, 6001 36th Ave W, Everett, WA 98203-1264
15626141           Intermech Technologies, 36001 36th Avenue W, Everet, WA 98203
15626142         + Internal Air Worx, LLC, Jose L Rodriguez, 1308 E Upas Avenue, McAllen, TX 78501-5619
15626143         + Internat'l Polymer Adhesive, 3635-B Kennesaw North, Industrial Parkway, Kennesaw, GA 30144-1234
15626144           International CES (Shanghai), Brian Moon and Jackson Dou, Room 6, 3rd floor Kerry Hotel NO 1388, Shanghai 201204 China
15626146         + International Mold Corp, Dave McKinnie and Julie Rausch, 23224 Giacoma Court, Clinton Township, MI 48036-4608
15626150         + International Paper, Kelly Jordan, 1910 Warren Street, Kansas City, MO 64116-4436
15626151           International Paper Co, Julie Farmer, 4400 Progress Blvd, Louisville, KY 40218-3418
15626152         + International Paper Company, Kevin Kukan, 27050 Trolley Industrial Dr, Taylor, MI 48180-1422
15626153         + International Polymer Adhesi, 1092 W. Atlanta Street SE, Suite 850, Marietta, GA 30060-3465
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 96 of 280
District/off: 0311-1                                          User: SH                                                             Page 95 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15626154             International Products Corp., PO Box 70, Burlington, NJ 08016-0070
15626155        +    International Quality Contro, Kevin Philips, 24200 West Outer Drive, Allen Park, MI 48101-2752
15626156        +    International Truck & Engine, Lilly Smith, Ohio Distribution Warehouse, 1030 South Edgewood Ave, Urbana, OH 43078-9694
15626157        +    International Truck & Engine, Ohio Distribution Warehouse, 1030 South Edgewood Avenue, Urbana, OH 43078-9694
15626158        +    Interplex Automation Inc, John Keane and Jennifer Prentice, 54 Venus Way, Attleboro, MA 02703-8126
15626160        +    Interroll Corp., Georgia Blanton, 3000 Corporate Dr., Wilmington, NC 28405-7422
15626159             Interroll Corp., Chris Bell, Brake Drum Division 1201 Gorham Street, Newmarket ON L3Y 7V1 Canada
15626161        +    Intersec Design, Todd Geier and Mary Ann Naas, 1N130 LaFox Rd., PO Box 9, LaFox, IL 60147-0009
15626162        +    Interstate All Battery Cente, Jake Leigh, Chris Hultz & Mike Atteberry, of the Tri States, 101 N 48th St, Quincy, IL 62305-0449
15626164        +    Intertek ETL Entela, Shelly Shattuck, 13200 Levan Road, Livonia, MI 48150-1256
15626165             Intertek Plastics Technology, Sandy Lake, Laboratories, Pittsfield, MA 01201
15626166             Intertek Testing Services, ETL SEMKO Division, PO Box 538242, Atlanta, GA 30353-8242
15626167        +    Interwire Group, Coface North America Insurance Company, 650 College Road East, Suite 2005, Princeton, NJ 08540-6779
15626169        +    Interwire Michigan, Sergio Gallo and Stephanie Servello, 4700 Broadmoor Avenue SE, Kentwood, MI 49512-5384
15626170        +    Interwire Products, Coface North America Insurance Company, 650 College Road East, Suite 2005, Princeton, NJ 08540-6779
15626171             Interwire Texas, Sergio Gallo and Maria Vita, Teamco Inc., Houston, TX 77073-3817
15626173             Interworks, Paul Brian, 19 G Northstar Drive, Jackson, TN 38305
15626175             Intradin Machinery Co., LTD, Ronna Luo, 118 Duhui Road Minhang District, Shanghai 201109 China
15626178             Intrascape, Inc., Nancy Schoenle and Mary Jo Nemeth, 1401 Broadway, PO Box 5387, Fort Wayne, IN 46895-5387
15626179        #+   Intrepid Control Systems, Lisa Stanley, 31601 Research Park Dr, Madison Heights, MI 48071-4626
15626180         +   Intrepid Plastics Mfg Inc, Sean Dolan and Steve Tebeau, 2100 Nelson SE, Grand Rapids, MI 49507-3355
15626181         +   Inventive Extrusion Corp., Steve Martin, 10882 Fort Laurens Rd, NW, Bolivar, OH 44612-8942
15626184         +   Ion Bond L.L.C., Debbie DeGraaf, 1823 E. Whitcomb Ave., Madison Heights, MI 48071-1413
15626185         +   Ion, Inc., 11550 Stillwater Blvd. N, #123, Lake Elmo, MN 55042-8613
15626186         +   Ion-Bond L.L.C., Debbie Burton, 925 Atlantic Dr, West Chicago, IL 60185-5100
15626188             IonBond Inc., Sher Vast-Binder, 1315 Industrial Road, Cambridge ON N3H 4W3 Canada
15626189        +    IonBond, LLC, Mike Nielsen and Sue Moore, 7301 Georgetown Rd., Suite 201, Indianapolis, IN 46268-4157
15626190        +    Iowa Machinery & Supply, Brian & Gaile, 829 Westfield Ave., Waterloo, IA 50701-5309
15626191        +    Iowa Machinery & Supply Co., Wendy Farris (A-R), 3512 South 11th Avenue, Eldridge, IA 52748-9309
15626192        +    Iowa Water Management, Corp., Sue McFarland and Lynda Hommer, 130 N. 1st Street, Carlisle, IA 50047-7810
15626198        +    Ipswitch, Inc., Customer Service, 10 Maguire Road, Suite 220, Lexington, MA 02421-3120
15626201             Iracheta, Luis Casas, CALLE TLANEPANTLA NUM 52, Matamoros Tamaulipas 87497 Mexico
15626205        +    Irish, Keith, 11510 Gera Rd, Birch Run, MI 48415-9435
15626207             Iron Age Shoes, PO Box 4479, Pittsburgh, PA 15205
15626209        +    Iron City Stamping, Sheila, 3 Holly Creek Rd, Iron City, TN 38463-7045
15626210        +    Iron City Stamping, Steve Farver and Marla Kerutis, 5400 36th Street S.E., Grand Rapids, MI 49512-2016
15626211             Iron Hill Pallet Company, Beth Edwards, 1137 Elkton Rd, Newark, DE 19711
15626213        +    Iron Mountain Information Management, LL, Iron Mountain Information Management, Attn: Joseph Corrigan, One Federal Street, Boston,
                     MA 02110-2012
15626212        +    Iron Mountain Information Management, LL, Attn: Joseph Corrigan, 7th Floor, 1 Federal St., Boston, MA 02110-2012
15626216             Ironmonger Spring, Jo Ellen Jackson, 7585 US Hwy 35 S, Walton, IN 46994
15626217        +    Ironwood Plastics Inc., Thomas Talaska-A/R, 1235 Wall Street, Ironwood, MI 49938-1764
15626218        +    Irving Laskin, Irving Laskin, 224 East Foxboro Street, Sharon, MA 02067-2953
15626220        +    Isaac, Antonio, 335 Kendry Ct, Bloomfield Hills, MI 48302-0442
15626223        +    Isbell, William, 2730 INTERNATIONAL DR APT 708B, YPSILANTI, MI 48197-8518
15626225        +    Islam, Fayzul, 3404 Comstock St, Hamtramck, MI 48212-3561
15626226        +    Islam, Rakibul, 5782 Hilmore Dr, Troy, MI 48085-3329
15626227        +    Islam, Rakibul, 6142 Silverstone Dr, Troy, MI 48085-1071
15626228             Islas, Annel Hern ndez, EMILIANO ZAPATA 105, Matamoros Tamaulipas 87493 Mexico
15626230        +    Issco, Inc, PO Box 1469, Lee's Summit, MO 64063-7469
15626231        +    Isuzu Motors of America Inc, Accounts Payable, 1400 S. Douglass Road, Suite 100, Anaheim, CA 92806-6906
15626233             Ithaca Coatings, Sherry Singer, 301 Ave. B Industrial Pkwy., Ithaca, MI 48847
15626234        +    Itoh-Denki USA, 135 Stewart Road, Hanover Industrial Estates, Wilkesbury-Barre, PA 18706-1462
15626238             Iturbide, Luis Ju rez, DUNAS 127, Matamoros Tamaulipas 87497 Mexico
15626239             Iturbide, Oscar Ju rez, DUNAS 127, Matamoros Tamaulipas 87497 Mexico
15626261        +    Ivie Automotive Consulting, Chris Ivey, PO Box 264, Summertown, TN 38483-0264
15626264        +    Iwata Bolt USA Inc., 401 Airpark Center Drive, Nashville, TN 37217-2963
15626265        +    Iwen Tool Supply, 5920 Dixie Hwy, Saginaw, MI 48601-5918
15626266             Izaguirre, Romana Martinez, ALSONSO SANCHEZ NUM. 42, Matamoros Tamaulipas 87440 Mexico
15626267             Izaguirre, Sofia Lopez, Ruidoso N m. 107, Matamoros Tamaulipas 87495 Mexico
15626269        +    J & L Industrial Supply, Sales, PO Box 369, Elk Grove Village, IL 60009-0369
15626268        +    J & L Industrial Supply, Sales, 1830 9th St, Rockford, IL 61104-5325
15626270        +    J & L Mfg Co, Lance Metzger, 23334 Schoenherr, Warren, MI 48089-4261
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 97 of 280
District/off: 0311-1                                          User: SH                                                             Page 96 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15626271        #+   J C Industrial Supply, Gary Rau, PO Box 535, 706 Virginia, Jefferson City, MO 65109-1748
15626272         +   J F Business Forms, Joseph Fedl, 4307 Germantown Dr, Columbia, MO 65203-0362
15626273         +   J J Galbreth Snow Removal, 719 Aspenwald, Elkhart, IN 46516-3860
15626274         +   J V Equipment Inc, 2421 S EXPRESSWAY 281, EDINBURG, TX 78542-1802
15626275         +   J&J Spring Enterprises, Tim Holmes, 14100 23 Mile Road, Shelby Township, MI 48315-2910
15626276         +   J&L Industrial Supply, Jerry Mike and Acct 436421, 31800 Industrial Road, PO Box 3359, Livonia, MI 48150-1820
15626277         +   J&L Welding & Fabrication, Jeffrey A Lefevers, LLC., 1389 North Main Street, Mt. Pleasant, TN 38474-1080
15626278             J&S Construction Company, 1080 South Willow Avenue, Cookeville, TN 38501
15626279        +    J's Supply, Randy, PO Box 278, Summertown, TN 38483-0278
15626280        +    J's Supply, Randy and Rodney Curtis, PO Box 278, Summertown, TN 38483-0278
15626281        +    J-COM EDI SERVICES, INC., 3660 BESSEMER ROAD, SUITE 100, MOUNT PLEASANT, SC 29466-7232
15626282        +    J-Com EDI Services, Inc., Mike Benning, 3660 Bessemer Road, Suite 100, Mount Pleasant, SC 29466-7232
15626283        +    J-Ron, Inc., Att: Ron Bugg Jr., 635 Bob Posey St., Henderson, KY 42420-2801
15626284        +    J. A. Meyer, LLC, Janice, 11221 Springville Hwy., Onsted, MI 49265-9818
15626285        +    J.A. King & Company, LLC, Erica Glover, 6541 Franz Warner Pkwy., Whitsett, NC 27377-9215
15626286        +    J.D. Crew Construction, 2228 Oberlin Road, Gladwin, MI 48624-8967
15626287        +    J.O. King Inc, Elizabeth McFarling and Beth Orr, 1265 Old Alpharetta Rd., Alpharetta, GA 30005-1807
15626288             J.S.W. Manufacturing Inc., Box 586, 1091 Manitoba Street, Bracebridge ON P1L 1T8 Canada
15626289             J.W. Holdings, Inc,, Jennifer Quillan, D/B/A U.S. Engineering Corpo, Grand Rapids, MI 49519
15626290        +    JA2 Corporation, John Airheart, 3333 Sapp Road, Concord, NC 28025-9541
15626293             JABBO, WISAM, 16070 Haverhill Dr, Macomb, MI 48044-1946
15626294        +    JABRO, NAWAL, 14078 E 12 MILE RD, WARREN, MI 48088-3811
15626302        +    JACKSON, CHARLES, 6828 Highland, Grant, MI 49327-9780
15626304        +    JACKSON, CYNTHIA L, 14451 Collingham, Detroit, MI 48205-1218
15626309        +    JACKSON, JUANITA, 44260 BAYVIEW AVE #43309, CLINTON TWP, MI 48038-6227
15626310        +    JACKSON, MARK, 10375 TUTTLE HILL RD., MAYBEE, MI 48159-9801
15626311        +    JACKSON, MATTHEW, 333 S. Huron Rd., Linwood, MI 48634-9529
15626312        +    JACKSON, PAUL, 721 Webber Ct., Linden, MI 48451-8761
15626328        +    JACOBSEN INDUSTRIES, 12173 MARKET ST, LIVONIA, MI 48150-1166
15626347        +    JAMES, MICHAEL, 4653 CAMARGO RD, MT. STERLING, KY 40353-8879
15626353        +    JANI-KING OF COLUMBIA, 3610 BUTTONWOOD DRIVE, SUITE 310, COLUMBIA, MO 65201-3721
15626356        +    JANISZEWSKI, ROBERT, 57831 ROCHESTER LN, WASHINGTON, MI 48094-3044
15626359        +    JARMAN, EDWIN, 500 E. ELM ST., Clarence, MO 63437-2201
15626360        +    JARVIS, AARON, 1304 DEADERICK, KNOXVILLE, TN 37920-8211
15626362        +    JASLOW, WAYNE, 18496 STAMFORD, LIVONIA, MI 48152-4905
15626368        +    JATO Dynamics, Michael Kasuba, 5445 Corporate Drive, Troy, MI 48098-2617
15626371        +    JAZDZYK, JUDY, 5565 HENRY, MUSKEGON, MI 49441-5833
15626372        +    JB Vending Co, Inc, Jackson Brothers, 31 International Plaza, St Ann, MO 63074-1833
15626373        +    JCG MOWING LLC, 16019 RT M, MADISON, MO 65263-2314
15626374        +    JCG Mowing LLC., Carol Pierce, 16019 RT M, Madison, MO 65263-2314
15626375        +    JCI, 5757 NORTH GREEN BAY AVENUE, MILWAUKEE, WI 53209-4408
15626376        +    JCIL Deaf & Hard-of-Hearing, Catherine Sturdivant and Lisa Cepparulo, 1981 Hollywood Drive, Suite 200, Jackson, TN 38305-4388
15626377        +    JCIM Frenchtown 2, Toni McMurty and Martin Jevcak, 1833 Frenchtown Center Dr., Monroe, MI 48162-9375
15626379        +    JD Norman Industries, 787 Belden Avenue, Addison, IL 60101-4942
15626380        +    JDAC Enterprises LLC, Jeff Stevenson, 6578 Valley Forge Dr., Washington, MI 48094-1244
15626381        +    JDE Machine Service LLC, Jim Dudley, 3652 Ponderosa, Grandville, MI 49418-2045
15626382             JDH Custom Machining, 844 Monck Road, County Road 45, Sebright ON L0K 1W0 Canada
15626383        +    JEEP, 2301 FEATHERSTONE ROAD, AUBURN HILLS, MI 48326-2808
15626385        +    JEFFERIES LLC, 520 MADISON AVENUE, NEW YORK, NY 10022-4344
15626386        +    JEFFERSON, TANJENA, 33 E Main St, Milan, MI 48160-1475
15626390        +    JENKINS, BRADLEY, 26 Iron City Road, St Joseph, TN 38481-5032
15626391        +    JENKINS, JENNIFER, 27481 US HIGHWAY 63, MACON, MO 63552-3402
15626396        +    JENNINGS, RAYMOND, 645 W. M-55, TAWAS, MI 48763-9674
15626398        +    JEON, JINSEOK, 1780 Pond Run, Auburn Hills, MI 48326-2752
15626406        +    JESSELAITIS, JOSEPH, 7430 HART RD., SAGINAW, MI 48609-9764
15626433             JIMENEZ, VICTOR AMADOR, EL LONGORE O NUM 156, Matamoros Tamaulipas 87440 Mexico
15626435        +    JINES, LARRY, 2885 PRATT LAKE ROAD, GLADWIN, MI 48624-9765
15626437             JIT Automation, Ann Holmes, 31 PROGRESS AVE SUITE 216, Toronto ON M1P 4S6 Canada
15626439        +    JLH SERVICES INC., P.O. BOX 6061, ARLINGTON, TX 76005-6061
15626438        +    JLH Services Inc., Johnny Hearn, P.O. Box 6061, Arlington, TX 76005-6061
15626440        +    JM Forest Products, LLC, Mike Mccomiskey, 245 Leatherwood Creek Road, Pulaski, TN 38478-7233
15626442        +    JM Lansing Delta Tow, 8175 Millet Highway, Lansing, MI 48917-8512
15626443        +    JMS Engineered Plastics, Dionicio Trevino, 52275 State Road 933 North, South Bend, IN 46637-3849
                     Case 19-12378-KBO                   Doc 1281          Filed 01/01/21           Page 98 of 280
District/off: 0311-1                                         User: SH                                                            Page 97 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15626444         +   JMS Engineered Plastics Inc, Craig Skop, 52275 State Road 933 N, South Bend, IN 46637-3849
15626449         +   JOB FINDERS, 1729 WEST BROADWAY #4, COLUMBIA, MO 65203-1190
15626451        #+   JOBVITE, 1300 S. EL CAMINO REAL, SUITE 400, SAN MATEO, CA 94402-2970
15626452        #+   JOBVITE, 1300 SOUTH EL CAMINO REAL, SUITE 400, SAN MATEO, CA 94402-2970
15626459         +   JOHN, ANNAMMA, 25902 JEANNETTE, ROSEVILLE, MI 48066-3828
15626467         +   JOHNSON ELECTRIC NA, 47660 HALYARD DRIVE, PLYMOUTH, MI 48170-2453
15626475         +   JOHNSON, AMANDA, 513 JAMIE RIDGE, MT. STERLING, KY 40353-9071
15626476         +   JOHNSON, ANTHONY, 225 DANLEY ROAD, IRON CITY, TN 38463-7125
15626484         +   JOHNSON, CHRISTOPHER W., 209 Countrywood Drive, Lawrenceburg, TN 38464-7281
15626486             JOHNSON, CLIFFORD, P.O. BOX 3619, ANN ARBOR, MI 48106-3619
15626487        +    JOHNSON, CYNTHIA, 1015 WEST POINT ROAD, LAWRENCEBURG, TN 38464-6466
15626488        +    JOHNSON, DANIEL, 22535 E 12 MILE RD, ST.CLAIR SHORES, MI 48081-2502
15626490        +    JOHNSON, DANIEL G., 814 S. Hillman Rd., Stanton, MI 48888-9152
15626495        +    JOHNSON, JEFFREY, 5558 SHERMAN RD., SAGINAW, MI 48604-1137
15626497        +    JOHNSON, JOHNNY, 145 DANLEY ROAD, IRON CITY, TN 38463-7124
15626500        +    JOHNSON, MARK, 2740 BOOTH RD, AUGRES, MI 48703-9485
15626507        +    JOHNSON, ROGER, 236 BRIDGETT DR, MT. STERLING, KY 40353-1601
15626508        +    JOHNSON, RONALD, P.O. BOX 344, LEOMA, TN 38468-0344
15626512        +    JOHNSON, TIMOTHY, 316 BELL FARM RD, JEFFERSONVILLE, KY 40337-9314
15626516        +    JOHNSTONE, JOHN, 19 BEUERLEIN CIRCLE, LAWRENCEBURG, TN 38464-6309
15626519        +    JOINER, TOMMY, 133 ST MARY ROAD, LORETTO, TN 38469-2657
15626528        +    JONES, BONNIE, 3826 S WILLOW RD, STOCKTON, IL 61085-9519
15626529        +    JONES, BRADlEY, 107 RONAMIKI DR., MT. STERLING, KY 40353-1337
15626531        +    JONES, CRAIG, 3716 LAINAR, TOLEDO, OH 43606-1029
15626536        +    JONES, DEVOIL, 31317 ANITA DR, WARREN, MI 48093-1645
15626537        +    JONES, DONNIE, 802 DANIEL DRIVE, LAWRENCEBURG, TN 38464-2966
15626541        +    JONES, GINA, 536 Navy Lane, Lawrenceburg, TN 38464-3538
15626542        +    JONES, GREG, 314 SPRING CREEK ROAD, WEST POINT, TN 38486-5231
15626544        +    JONES, HERMAN, 19866 JEROME STREET APT 295, ROSEVILLE, MI 48066-1259
15626547        +    JONES, JAMES, 2673 MINOR HILL HIGHWAY, PULASKI, TN 38478-7885
15626549        +    JONES, JEREMIAH, 140 BURLEY WAY, MT. STERLING, KY 40353-1642
15626554        +    JONES, KRISTIE, P.O. BOX 1418, OWINGSVILLE, KY 40360-1418
15626563        +    JONES, QUE'JUANNA, 902 TROMBLEY, GROSSE POINTE, MI 48230-1860
15626564        +    JONES, ROBERT, 17862 Wellworth, Roseville, MI 48066-2536
15626577        +    JORDAN, KATHLEEN, 2131 ELM HILL PIKE Apt E 108, Nashville, TN 37210-3945
15626579        +    JORDAN, KENNETH R, 25717 Lynford St, Farmington Hills, MI 48336-1467
15626584        +    JORDAN, TONYA, 834 TREY RIDGE, MONROE, MI 48161-4576
15626595        +    JOSEPH, EDWARD, 5893 BLACK RD, PRESCOTT, MI 48756-9622
15626596        +    JOURDAN, JOHN, 26056 WARNER, WARREN, MI 48091-1061
15626598        +    JOWERS CLEANING SERVICE, PO BOX 781, LEXINGTON, TN 38351-0775
15626601        +    JOYNER, JOSEPH F., 11405 IDLEWOOD DRIVE, OSCEOLA, IN 46561-9384
15626602        +    JOYNER, NATASHA, 800 2ND AVENUE, LAWRENCEBURG, TN 38464-2800
15626605             JP Contracting, 1637 WEBER RD, GLADWIN, MI 48624-8444
15626608        +    JS Cad Scan Technologies,Inc, Shawn Breon, 6236 Cherokee Hills Drive, Rockford, IL 61109-4499
15626609        +    JS Welding & Fabrication Inc, John Salayko, 5589 Huntclub Farms Dr, Oxford, MI 48371-1069
15626611             JTECH CORP, #1121, ROSEDALE B/D, 724, SUSEO-DONG, GANGNAM-GU, SEOUL 135-744 KOREA
15626610             JTECH CORP, #11121 ROSEDALE B/D 724 SUSEO-DONG, GANGNAM-GU, SEOUL 135-744 KOREA
15626626             JUAREZ, JOSE HERNANDEZ, RIO MISSISSIPI NUM 18, Matamoros Tamaulipas 87456 Mexico
15626630        +    JUNGEBERG, KATHERINE, 54450 AMBER DRIVE, MACOMB, MI 48042-2320
15626632             JUSTCO LTD, 2109 WHITTINGTON DRIVE, UNIT A, CAVAN MONAGHAN ON K9J 0G5 CANADA
15626292        +    Jabber, Inc., Erin Bowler, 1899 Wynkoop Street, Suite 600, Denver, CO 80202-1086
15626295             Jacinto, Miguel Zavala, NAHUA NUM 27, Matamoros Tamaulipas 87490 Mexico
15626296        +    Jack Becker, 6800 Suemac Place, PO Box 37586, Jacksonville, FL 32236-7586
15626297        +    Jackson Madison County, General Hospital, 620 Skyline Dr, Jackson, TN 38301-3923
15626298        +    Jackson Oven Supply, Inc., 3507 Wayland Dr., Jackson, MI 49202-1233
15626299        +    Jackson Tumble Finish, Charles, 1801 Mitchell Street, Jackson, MI 49203-3350
15626303        +    Jackson, Cynthia, 14451 Collingham, Detroit, MI 48205-1218
15626305        +    Jackson, Deandre, 1780 OUTER LANE DRIVE, YPSILANTI, MI 48198-9105
15626306        +    Jackson, Derrick, 5764 Crane St, Detroit, MI 48213-2921
15626308        +    Jackson, Jessica, 427 MONROE, YPSILANTI, MI 48197-5322
15626315        +    Jackson, Tawana, 5060 Mansfield Ave., Royal Oak, MI 48073-1145
15626316        +    Jackson, Vera, 20456 Nicke Apt 114, Clinton Twp, MI 48035-6111
15626319        +    Jacksonville Box & Woodwork, Ernie Stuckey and Leanne King, 5011 Buffalo Avenue, Jacksonville, FL 32206-1573
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 99 of 280
District/off: 0311-1                                        User: SH                                                           Page 98 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15626320         + Jacksonville Paint Co., 249 Park Street, Jacksonville, FL 32204-2329
15626321         + Jaco Manufacturing Co., 468 Geiger Street, PO Box 619, Berea, OH 44017-0619
15626324           Jacobo, Rita Perez, 8 NUM 32, Matamoros Tamaulipas 87497 Mexico
15626327         + Jacobs, Nicole, 78 Hudson St, Carleton, MI 48117-9199
15626330         + Jacobsen Industries Inc, Liz Sikora, 12173 Market St, Livonia, MI 48150-1166
15626332         + Jacobson Mfg., LLC, Micki Smith, 941-955 Lake Rd., Medina, OH 44256-2453
15626333         + Jacoby, Patricia, 3600 Shelby St, Waterford, MI 48328-1355
15626334           Jaguar Aftermarket Parts, C/O Baginton Packer, Siskin Drive, Baginton Coventry, Warwickshire CV3 4FZ United Kingdom
15626335           Jaguar Land Rover Limited, Abbey Road Whitley, Coventry CV3 4LF United Kingdom
15626337           Jaguar Land Rover Ltd., Christy McNish, Second Fl E Unipart House Garsington Rd, Cowley, Oxford OX4 2PG United Kingdom
15626336           Jaguar Land Rover Ltd., Christy McNish, 2nd Fl East Unipart House,Garsington Rd, Cowley, Oxford OX4 2PG United Kingdom
15626339         + Jain, Kalash, 433 Fox Hills Dr. S., Bloomfield Hills, MI 48304-1350
15626340         + Jain, Kalash, 433 Fox Hills Dr. S. Unit 2, Bloomfield Hills, MI 48304-1350
15626341         + Jakacki Bag & Barrel, Paul or Debbie, 4607 W Lexington St., Chicago, IL 60644-5229
15626342         + James H Laas Co Inc, Amy Newberry, 6185 Valley Dr, PO Box 1287, Bettendorf, IA 52722-0022
15626343         + James Haas Jr, Jim, PO Box 142, Stockton, IL 61085-0142
15626346         + James, Michael, 113 Watson Road, Lawrenceburg, TN 38464-6503
15626348         + James, Michelle, 13335 15 Mile Rd #317, Sterling Heights, MI 48312-4210
15626349         + Jamil Packaging Corp., Steve Bosse, 1420 Industrial Drive, Mishawaka, IN 46544-5720
15626352           Jancox Stampings, Sebastian Zupanec, 38 Deerhurst Drive, Brampton ON L6T 5R8 Canada
15626354         + Jani-King of Columbia, Michelle Parrish and Tammy Trolin, 3610 Buttonwood Drive, Suite 310, Columbia, MO 65201-3721
15626355         + Janicke, Matthew, 555 N PEARL ST, STOCKTON, IL 61085-1142
15626357         + Jannaman, Jessica, 1136 Maxwell Avenue, Royal Oak, MI 48067-1264
15626358         + Jarbooa, Nawaf, 2256 Antonia Ln, Warren, MI 48091-1037
15626363         + Jasper Plastics, Sam Korenstra, 501 W Railroad Ave., Syracuse, IN 46567-1568
15626364         + Jasper Rubber Products Inc, 1010 First Ave, PO Box 706, Jasper, IN 47547-0706
15626365           Jasso, Felix Salinas, SEBASTIAN LERDO DE TEJADA 41, Matamoros Tamaulipas 87456 Mexico
15626366           Jasso, Francisco Dorado, SIERRA TARAHUMARA 22, Matamoros Tamaulipas 87470 Mexico
15626367           Jasso, Miguel Bravo, AYUPILCO NUM 2, Matamoros Tamaulipas 87497 Mexico
15626369         + Jattana, Parvinder, 12305 Baldwin Circle, Holly, MI 48442-9388
15626370         + JayE Manufacturing Solutions, Jacy Carpenter, 51195 Regency Center Drive, Macomb, MI 48042-4130
15626388         + Jem Computers Inc, Melissa Worswick, 95 S Rose, Suite B, Mount Clemens, MI 48043-2187
15626389           Jenkins Excavating, 83 Bradford Hwy, Milan, TN 38358-4538
15626392         + Jenkins, Joshua, 945 Cleveland Street Apt D8, Pulaski, TN 38478-4440
15626393         + Jenkins, Troy, 27481 US HWY 63, MACON, MO 63552-3402
15626399           Jerry W. Reynolds-Architect, 904 West Cynthia Trail, Goodlettsville, TN 37072-3517
15626400         + Jerry's Electric, Inc., Rick Schultz, 23170 471st Avenue, PO Box 209, Colman, SD 57017-0209
15626401        #+ Jerry's Lock Service, 131 Dixon Springs Hwy, Carthage, TN 37030-2166
15626402         + Jesco Products Co., Inc., Ed, 6592 Arrow Drive, Sterling Heights, MI 48314-1412
15626404           Jesse Garant & Assoc Inc, G7-628 Monmouth Road, Windsor ON N8Y 3L1 Canada
15626405         + Jesse's Enterprise Electric, Jesse Ruiz, 34734 California Road, Los Fresnos, TX 78566-4518
15626408         + Jet-Fab Inc., PO Box 2217, 2021 Brown Ave., Cookeville, TN 38501-1474
15626411         + Jewell, Corey, 118 Quail Drive, Lawrenceburg, TN 38464-7166
15626412         + Jewell, Theresa, 22102 Gaukler St., St. Clair Shores, MI 48080-3533
15626413         + Jewett, Louella, 4770 ACORN HOLLOW, WHITE CLOUD, MI 49349-9226
15626414           Jeyco, Pat, 2420 Anson Dr., Mississauga ON L5S 1G2 Canada
15626415         + Jhall Engineering, Misti Hall, 285 Bear Creek, Columbia, TN 38401-2268
15626416           Jiangsu SUMEC-DELONG, Song xiamei and yinyuqin, Precision Forging Co LTD 1 Gaoxiong Rd, Nanjing 211500 China
15626417           Jiangsu Zhenyou Technology Industrial In, No. 30 Lingbo Road, Gaoyou Economic, Development Zone, Jiangsu Province China
15626418           Jiangyin Suncity Cables.Co.,, Hugh Yan, LTD NO.18th,Maochangli Road, Jiangyin 214443 China
15626419         + Jillco Machinery Movers, Inc, PO Box 269, Licking, MO 65542-0269
15626420         + Jilson Group, 20 Industrial Rd, Lodi, NJ 07644-2600
15626421           Jim nez, Alvaro Gonz lez, SOCONUSCO NUM 32, Matamoros Tamaulipas 87497 Mexico
15626422           Jim nez, Aquileo Jim nez, PALMA DIVINA NUM 43, Matamoros Tamaulipas 87347 Mexico
15626423           Jim nez, Carlos Guerrero, CANALES 4, Matamoros Tamaulipas 87470 Mexico
15626424           Jim nez, Diana Maldonado, FERNANDO MONTES DE OCA NUM 120, Matamoros Tamaulipas 87493 Mexico
15626425           Jim nez, Guillermo Espriella, RIO CONCHOS NUM 53, Matamoros Tamaulipas 87440 Mexico
15626426           Jim nez, Juan Ortiz, San Miguel #14, Matamoros Tamaulipas 87394 Mexico
15626427           Jim nez, Maria Gomez, PRIMERA NUM 32, Matamoros Tamaulipas 87497 Mexico
15626428           Jim nez, Maria Rodr guez, SAUCES NUM37, Matamoros Tamaulipas 87448 Mexico
15626429           Jim nez, Miguel Gallegos, ADOLFO RUIZ CORTINEZ NUM 34, Matamoros Tamaulipas 87390 Mexico
15626430           Jim nez, Rosa Rodr guez, SAN PATRICIO NUM 15, Matamoros Tamaulipas 87446 Mexico
15626431         + Jimenez, Christopher, 215 Cemetery Road, Lawrenceburg, TN 38464-6913
                     Case 19-12378-KBO            Doc 1281        Filed 01/01/21       Page 100 of 280
District/off: 0311-1                                   User: SH                                                  Page 99 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                      Total Noticed: 13039
15626432        +    Jimenez, David Luna, 1499 Hawkeye, Rochester Hills, MI 48307-2469
15626434        +    Jimona, Inc, 1969 East McKinely Ave, Mishawaka, IN 46545-7205
15626436        +    Jiran, Joseph, 117 S. DIVISION, FREMONT, MI 49412-1602
15626441        +    Jm Industrial Supply, Dick Scovil, 2323 Lakeshore Dr, Pekin, IL 61554-1552
15626445        +    Jo Daviess County, 330 N. Bench Street, Galena, IL 61036-1827
15626446        +    Jo Daviess County Collector, 330 N. BENCH STREET, GALENA, IL 61036-1827
15626447        +    Jo Daviess County Collector, JO DAVIESS COUNTY TREASURER'S OFFICE, 330 NORTH BENCH STREET, ROOM 120, GALENA,
                     IL 61036-1848
15626448             Jo-Ad Industries, Inc., Amy Kaip, 31465 Stephenson Hwy., Madison Heights, MI 48071-1683
15626450         +   Job Finders Employment Svcs, 1729 West Broadway #4, Columbia, MO 65203-1190
15626453        #+   Jobvite, Finance Dept, 1300 South El Camino Real, Suite 400, San Mateo, CA 94402-2970
15626454         +   Joe Baskin Enterprises, Joe Baskin and Ann Baskin, 18881 Savage Road, Belleville, MI 48111-9674
15626455         +   John Erickson, John Erickson, 1800 Keller Lake Drive, Burnsville, MN 55306-6377
15626456         +   John Henry Foster Company, 4700 LeBourget Dr., St. Louis, MO 63134-3118
15626458             John Hochfellner, RR #1, 1117 Baldwin Rd., Bracebridge ON P1L 1W8 Canada
15626460        +    John, Jithin, 2632 Beacon Hill Drive, Auburn Hills, MI 48326-3722
15626461        +    John, Jithin, 2632 Beacon Hill Drive Apt 107, Auburn Hills, MI 48326-3723
15626463             Johns, Mikel, 53 Maple DR, Van Buren Twp, MI 48111-4225
15626464        +    Johnson & Wilson Sales & Ser, 12012 Macon Road, Collierville, TN 38017-4820
15626468        +    Johnson Electric NA, Ron Rogers and Jennifer Thomas, 47660 Halyard Drive, Plymouth, MI 48170-2453
15626469             Johnson Equipment Company, Po Box 802009, Dallas, TX 75380-2009
15626471             Johnson Gas Appliance, Rick Schmerbach and Cherie Jones, Company, Cedar Rapids, IA 52405
15626473             Johnson Rubber Company, 16025 Johnson St., PO Box 67, Middlefield, OH 44062-0067
15626474        +    Johnson Scale Co., 235 Fairfield Avenue, West Caldwell, NJ 07006-6201
15626483        +    Johnson, Christopher, 209 Countrywood Drive, Lawrenceburg, TN 38464-7281
15626489        +    Johnson, Daniel, 814 S. Hillman Rd., Stanton, MI 48888-9152
15626494        +    Johnson, Jamie, 14576 Stephens Rd, Warren, MI 48089-2241
15626517        +    Joiner, Kiyona, 340 FAIRHILLS DR, YPSILANTI, MI 48197-7455
15626522        +    Jones Consultant, 152 Southcliff Drive, Findlay, OH 45840-4149
15626523        +    Jones Electric & Automation, Matt Jones, 541 Stonewall Stree North, McKenzie, TN 38201-1535
15626524        +    Jones Electric Company, Mike Passage, 1965 Sanford St., Muskegon, MI 49441-2516
15626525             Jones Lumber, Randy, Rt. JJ, Moberly, MO 65270
15626530        +    Jones, Christopher, 36442 Farmbrook Dr #50, Clinton Twp, MI 48035-1513
15626533        +    Jones, Daniel, 3108 Hazelton Drive, Thompson's Station, TN 37179-1400
15626545        +    Jones, Ingrid, 720 Salem Church Road, Waynesboro, TN 38485-4745
15626546        +    Jones, James, 143 Jamie Lane, Toney, AL 35773-9367
15626553        +    Jones, Kenneth, 325 Garrison Road, Hohenwald, TN 38462-2330
15626559        +    Jones, Melissa, 31667 Karolyn Lane, Fraser, MI 48026-2628
15626565        +    Jones, Ryan, 5172 Carpenter Rd, Tawas City, MI 48763-9724
15626568             Jones, Tahjuanna, 425 Foss Ave, Flint, MI 48505
15626569        +    Jones, Walter, 5710 Buckingham, Detroit, MI 48224-3257
15626570        +    Jonesville Paper Tube Corp, Charlie, 540 Beck Street, Jonesville, MI 49250-9472
15626571        +    Jonner Steel Industries, 6349 Strong, Detroit, MI 48211-1860
15626572        +    Jordan Aluminum Extrusion Co, Jennifer Miller and Cindy Keough, 4661 Burbank Road, Memphis, TN 38118-6302
15626573             Jordan Painting, Mark Jordan, 14977 W. Greenbush Rd, Kent, IL 61044-9606
15626576        +    Jordan, Jeffery, 122 BROWNS LANE, LORETTO, TN 38469-2308
15626578        +    Jordan, Kenneth, 25717 Lynford St, Farmington Hills, MI 48336-1467
15626581        +    Jordan, Michael, 99 Beasley, lawrenceburg, TN 38464-7333
15626582        +    Jordan, Michael, 99 Beasley rd., Lawrenceburg, TN 38464-7333
15626585        +    Jordan, Tyrone, 5504 Eagleview Court, Clarkston, MI 48348-5173
15626586        +    Jorgensen, Nicole, 6455 Hancock Rd, Montague, MI 49437-9330
15626588             Jose Agustin de Jesus, Agustin Galarza Mendoza, Galarza Mendoza, Queretaro 76114 Mexico
15626589             Jose Gerardo Encinas Burruel, Retorno 105 #3, Col Modelo, Hermosillo, Sonora 83190 Mexico
15626590             Josefina, Jose, PINO NUM 103, Matamoros Tamaulipas 87444 Mexico
15626591        +    Joseph Machine Co, Paul Malloy and Whitney Fickes, 595 Range End Rd, Dillsburg, PA 17019-1526
15626594        +    Joseph, Anthony, 6195 ROBERT CIRCLE, YPSILANTI, MI 48197-8282
15626597        +    Jowers Cleaning Service, Brandon Jowers, PO Box 781, Lexington, TN 38351-0775
15626599             Joya, Martin Martinez, FACULTAD DE COMERCIO NUM 5, Matamoros Tamaulipas 87457 Mexico
15626600        +    Joyner, Joseph, 11405 IDLEWOOD DRIVE, OSCEOLA, IN 46561-9384
15626604        +    Jozefowicz, Ian, 46833 Springhill Dr., Shelby Township, MI 48317-4070
15626606             Jpmorgan Chase Bank, National Associatio, 25 Bank Street Canary Wharf, London E14 5JP United Kingdom
15626612             Jtech Corp, Jae-Young Hwang, #1121, Rosedale B/D, 724 Suseo-dong, Seoul 135-744 South Korea
15626613             Ju rez, Briseida Amador, CALLE SIERRA EMITA NUM 51, Matamoros Tamaulipas 87477 Mexico
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 101 of 280
District/off: 0311-1                                        User: SH                                                          Page 100 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15626614            Ju rez, Dalila Cortez, AV SAN CARLOS, Matamoros Tamaulipas 87446 Mexico
15626615            Ju rez, Diego Campos, JUAN DE LA BARRERA NUM 201, Matamoros Tamaulipas 87499 Mexico
15626616            Ju rez, Francisco Martinez, PORFIRIO DIAZ NUM 152, Matamoros Tamaulipas 87493 Mexico
15626617            Ju rez, Francisco Rodr guez, LEGISLACION 17, Matamoros Tamaulipas 87477 Mexico
15626618            Ju rez, Hugo Paulin, CALLE QUERETARO NUM 51, Matamoros Tamaulipas 87457 Mexico
15626619            Ju rez, Jose Balderas, DIAMANTE #63, Matamoros Tamaulipas 87348 Mexico
15626620            Ju rez, Ma Balderas, VALLE DIAMANTE NUM 61, Matamoros Tamaulipas 87344 Mexico
15626621            Ju rez, Nereida Ram rez, MIRAMAR 113, Matamoros Tamaulipas 87497 Mexico
15626622            Ju rez, Pedro Arizpe, CARR SENDERO NACIONAL KM17, Matamoros Tamaulipas 87560 Mexico
15626623            Ju rez, Rosalva Cruz, CALLE SIERRA SAN IGNACIO NUM 5, Matamoros Tamaulipas 87497 Mexico
15626624            Ju rez, Saul Cortez, 1ERO ENERO NUM 150, Matamoros Tamaulipas 87470 Mexico
15626625            Juan Fidel Salazar Guerra, Alamo 53, Esq. Con Palma, Fracc. Los Cedros, Matamoros Tamaulipas 87496 Mexico
15626627        +   Judd, Brian, 536 Rhodes Street, Pinconning, MI 48650-7513
15626628        +   Judy, Brandon, 6050 COGSWELL, ROMULUS, MI 48174-4005
15626629        +   Julio C. Garcia A/C, Julio Garcia, 66 Central Park Drive, Brownsville, TX 78520-7220
15626633            Justco Ltd, Gary Rashotte and Janice Scott, 2109 Whittington Drive Unit A, Cavan Monaghan ON K9J 0G5 Canada
15626635            Jyco Sealing Technologies, Manon Canual, 3995 Industrial Blvd., Sherbrooke QC J1L 2S7 Canada
15626636        +   K & G Tool Co, Brian Satterfield, 16679 Comstock Street, Grand Haven, MI 49417-8938
15626637        +   K & J Finishing Inc, Keith Beach, 716 Cedar St, Rockford, IL 61102-2950
15626638        +   K C K Tool & Die Co., 1450 Jarvis Street, Ferndale, MI 48220-2064
15626639            K F Mold Limited, Christina, No.8 Xialian Rd, South Xiagang, Changan, Dongguan City 523873 China
15626640        +   K Lift Materials Handling, Lynn, Equipment Co, 55581 Currant Road, Mishawaka, IN 46545-4741
15626641        +   K Mold & Engineering, Phyllis Kasner, 51383 Bitterseet Road, Granger, IN 46530-6204
15626643        +   K&F Electronics, Inc., Kelly Vanderhoff, 33041 Groesbeck Hwy., Fraser, MI 48026-1514
15626644        +   K&I HARD CHROME, 1900 EAST MAIN STREET, NEW ALBANY, IN 47150-5798
15626646        +   K&I Hard Chrome, Susan Aldridge and Todd Sparrow, 1900 East Main Street, New Albany, IN 47150-5739
15626645        +   K&I Hard Chrome, Mary Leininger, 103 N. Grove Street, Ypsilanti, MI 48198-2906
15626647        +   K-C Welding Supply, Dick Johnson and Maureen Webb, 1309 Main St., Essexville, MI 48732-1251
15626648        +   K-O Products Company, Julie Henry, 1225 Milton Street, Benton Harbor, MI 49022-4029
15626649            K-Omega Ontario Inc, Maureen Fleming, 380 Orenda Rd, Brampton ON L6T 1GB Canada
15626650            K-Tek, A Griffiths Company, NW 8744, Minneapolis, MN 55485-8744
15626652        +   K.C. Jones Plating Co., Trevor Burgess, 2845 East 10 Mile Rd., Warren, MI 48091-1359
15626653        +   K/C WELDING INC, 1309 MAIN STREET, ESSEXVILLE, MI 48732-1251
15626654        +   K/C Welding Inc, Marty Ulrey and Maureen Carolan, 1309 Main Street, Essexville, MI 48732-1251
15626656        +   KACZMAREK, PAUL, 610 W. PREVO RD., LINWOOD, MI 48634-9774
15626657        +   KADDOUH, HASSAN, 466 Madison, Grosse Point Farm, MI 48236-3231
15626661        +   KAIRN, WILLIAM, 314 W Main St Apt 4, Lebanon, OH 45036-2484
15626664        +   KALCHIK, LARRY, 1277 E. BIGELOW CREEK TRAIL, NEWAYGO, MI 49337-8065
15626667        +   KALMETA, ROSANNA, 3825 COOLIDGE HIGHWAY, ROYAL OAK, MI 48073-2128
15626672            KAMET SRL., Via Moe 5/7, Berzo Inferiore BS 25040 Italy
15626675        +   KAMPMEIER, CALEB, 6653 S. Willow Rd., Stockton, IL 61085-9566
15626682            KANWAL INC, 1426 BOULEVARD INDUSTRIEL, MAGOG QC J1X 4V9 CANADA
15626700        +   KATZ, MICHAEL, 711 S CLARK ST, Moberly, MO 65270-1869
15626701        +   KAUFFMAN ENGINEERING INC., 830 S. STATE RD 25, PO BOX 658, LOGANSPORT, IN 46947-0658
15626703        +   KAUFMAN, BARBARA, 4473 IL RT 84, THOMSON, IL 61285-7529
15626706        +   KAWASAKI, KEN, 314 Camilla Lane, Murfreesboro, TN 37129-4541
15626710        +   KBX Engineering, Inc., Brendan Price, 200 Maple Park Blvd., Suite 203, St. Clair Shore, MI 48081-2211
15626711        +   KC Plastics, LLC, David Reiche, 17157 E. Ten Mile Rd., Eastpointe, MI 48021-1284
15626712        +   KC Quality Products, Jean Palmer and Jean Palmer, PO Box 2150, Independence, MO 64055-0050
15626713        +   KDM P.O.P. Solutions Group, 110 Taylor Industrial Blvd, Hendersonville, TN 37075-3303
15626714        +   KDS Controls Inc., Janet Burns, 307 Robbins Drive, Troy, MI 48083-4561
15626716            KECK, KENNETH, 41840 Mary Kay Dr, Clinton Township, MI 48038-4500
15626723        +   KELLER USA INC, 2168 CAROLINA PLACE DR, FORT MILL, SC 29708-6998
15626732        +   KELLEY, WILLIAM, 33568 OTTO, FRASER, MI 48026-1988
15626739        +   KEM-TRON, Inc., Ed or Meredith, 7370 Broadmoor Ave. SE, Caledonia, MI 49316-9510
15626741        +   KEMOCK, JACOB, 315 S Platt St, Milan, MI 48160-1603
15626746        +   KENCO, PO BOX 364, LAPORT, IN 46352-0364
15626752        +   KENDRICK, CHRIS, P.O. Box 63, Jeffersonville, KY 40337-0063
15626756        +   KENNEDY, DANNY, 53 SHOTWELL ROAD, LAWRENCEBURG, TN 38464-7015
15626757        +   KENNEDY, DANNY L, 53 SHOTWELL ROAD, LAWRENCEBURG, TN 38464-7015
15626760        +   KENNON, DARRELL, P.O. Box 180, Clay City, KY 40312-0180
15626764        +   KENT MANUFACTURING CO, 2200 OAK INDUSTRIAL DR NE, GRAND RAPIDS, MI 49505-6016
15626774        +   KENWAL/ FAURECIA STEEL, 8223 WEST WARREN AVE, DEARBORN, MI 48126-1615
                    Case 19-12378-KBO              Doc 1281         Filed 01/01/21         Page 102 of 280
District/off: 0311-1                                    User: SH                                                     Page 101 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                           Total Noticed: 13039
15626775        +   KENWAL/ FAURECIA STEEL, Brain Smolinski and Debbie Martell, 8223 West Warren Ave, Dearborn, MI 48126-1615
15626776        +   KENWAL/ FAURECIA STEEL, Brian Smolinski and Debbie Martell, 8223 West Warren Ave., DEABORN, MI 48126-1615
15626777        +   KENWAL/FORD RESALE, 8223 WEST WARREN AVE, PO BOX 4359, DEARBORN, MI 48126-0359
15626780        +   KENWAL/JCI RESALE, 8223 W. WARREN AVE., P.O. BOX 4359, DEARBORN, MI 48126-0359
15626786            KERN LIEBERS MEXICO, S.A., AV. EL TEPEYAC 11080,, PARQUE INDUSTRIAL, EL MARQUES QUERETARO 76250 MEXICO
15626791        +   KERNELLS AUTOMATIC MACHINING, 10511 SR 61, PO BOX 41, BERLIN HEIGHTS, OH 44814-0041
15626799        +   KEUVELAAR, TERRY, 8340 W 4 MILE RD, HESPERIA, MI 49421-9205
15626804            KEY SAFETY INC., 4601 COFFEE PORT RD., BROWNSVILLE, TX 78521
15626813        +   KEYMON, JEREMY, 4985 SHADES BRIDGE RD., GREENFIELD, TN 38230-4130
15626814     ++++   KEYPACK INDUSTRIES, CORP., 1201 BORG RD, ELKHART IN 46514-5283 address filed with court:, Keypack Industries, Corp.,
                    25784 Borg Road, Elkhart, IN 46514
15626821            KH VIVES, S.L., PI REYJUAN CARLOS I, CL GREGAL 2, ALMUSSAFES 46440 SPAIN
15626818            KH Vives Rework, S.L., PI Rey Juan Carlos; Cl Gregal 2, Almussafes 46440 Spain
15626817            KH Vives Rework, S.L., Eduardo Fernandez Piqueras, PI Rey Juan Carlos I, Cl Canal Crepo 8, Almussafes 46440 Spain
15626820            KH Vives, S.L., Juan Luis Esteve, Pi Reyjuan Carlos I, Almussafes 46440 Spain
15626819            KH Vives, S.L., Eduardo Fernandez Piquer, Pi Reyjuan Carlos I, Almussafes 46440 Spain
15626822        +   KHALIFEH, AHMAD, 3855 PARKER STREET, DEARBORN, MI 48124-3557
15626831        +   KIA, 7777 KIA PKWY, WEST POINT, GA 31833-4897
15626836            KIEKERT, 21 HEILIGENHAUS, HOSELER PLATZ 2 42579 GERMANY
15626841            KILBANK METAL FORMING & TURNING INC, 4 BARRIE BLVD, ST. THOMAS ON N5P 4B9 CANADA
15626845        +   KILCHEVSKYI, VOLODYMYR, 7260 CARDINAL, ALGONAC, MI 48001-4106
15626849            KILIAN MANUFACTURING CORP A DIVISION OF, INDUSTRIAL MOTION, SYRACUSE, NY 13217
15626850        +   KILLEN, DAVID, 179 SHOAL CREEK ROAD, LEOMA, TN 38468-5232
15626859        +   KIMBROUGH, ERIC, 16815 Edmore, Detroit, MI 48205-1515
15626865        +   KINETIC TOOL INC, 2406 MILLENNIUM DRIVE, ELGIN, IL 60124-7827
15626867        +   KING, CLIFFORD, 3733 NORTH MIELKE WAY, LEWISTON, MI 49756-7901
15626869        +   KING, MICHAEL, P.O. BOX 926, WARREN, MI 48090-0926
15626876        +   KINKEAD, PATRICIA, 2098 HWY 140 NORTH, COTTAGE GROVE, TN 38224-6412
15626877        +   KINTNER, DANIEL, 73 N. TRUMBULL RD, BAY CITY, MI 48708-9114
15626879        +   KINYON, JERAME, 15986 Monroe Rd 1009, Moberly, MO 65270-6004
15626880        +   KIP America, Frederic Gillazeau and Barbara Alther, 1600 E Gold Road Suite 110, Rolling Meadows, IL 60008-4221
15626884        +   KIRBY, DENNIS, 3670 KAWKAWLIN DRIVE, BAY CITY, MI 48706-1771
15626885        +   KIRCHNER, RAYMOND, 3547 CEDARDALE CT, TOLEDO, OH 43623-1826
15626890        +   KIRKLAND & ELLIS, 300 N. LASALLE, CHICAGO, IL 60654-5412
15626891        +   KIRTLINK, DAVID, 406 W Reid, Holliday, MO 65258-1014
15626895        +   KISSSOFT U.S.A., LLC, 3719 SPRING GROVE ROAD, JOHNSBURG, IL 60051-5950
15626896        +   KISSsoft U.S.A., LLC, Daniel Kondritz, 3719 Spring Grove Road, Johnsburg, IL 60051-5950
15626900        +   KITTS, DAWN, 507 Fall River Road, Lawrenceburg, TN 38464-3928
15626902        +   KLASSEN, ERICK, 2745 N. Waskevich LN, Midland, MI 48642-8895
15626903        +   KLASSEN, GARY, 2510 HILTS ROAD, GLADWIN, MI 48624-8251
15626910        +   KLEINHANS, KURT, 3836 N. MACKINAW RD., PINCONNING, MI 48650-9422
15626913            KLIEMT & VOLLSTADT, SPEDITIONSTRABE 21, D 40221, DUSSELDORF 40221 GERMANY
15626912            KLIEMT & VOLLSTADT, BOHNAU MARKUS, SPEDITIONSTRABE 21 D 40221, DUSSELDORF GERMANY
15626915        +   KLINE, TERRY, 3339 W 136TH ST, GRANT, MI 49327-8820
15626920        +   KLOEPPING, DELORIS, 109 S CLAY, MT CARROLL, IL 61053-1304
15626921        +   KLOEPPING, KEITH, 109 S CLAY, MT CARROLL, IL 61053-1304
15626922        +   KLOSS, RUSSELL, 3230 S APPLE RIVER, ELIZABETH, IL 61028-9758
15626927            KMD Consulting Services, Kris Dowler, 12 Campbell Street, London ON N6P 1A9 Canada
15626929            KMH Systems, Inc., 6900 Pow Ave., Dayton, OH 45414
15626933        +   KNESS, BRIAN, 706 SOUTH CHICAGO AVE, FREEPORT, IL 61032-5631
15626934        +   KNESS, TINA, 706 S CHICAGO, FREEPORT, IL 61032-5631
15626936        +   KNIGHT, JIMMIE, 1678 MEADOW WOODS BLVD, YPSILANTI, MI 48197-4561
15626941        +   KNOLL, KENNETH, 502 LOCUST ST, LENA, IL 61048-9399
15626945        +   KNOWLES, KENNETH, 2123 HUDSON ST., MUSEKGON, MI 49441-3027
15626947        +   KNOX, CHRISTOPHER, 18503 Morningside, Eastpointe, MI 48021-2779
15626948        +   KNOX, JEFFERY, 56 ROYAL FOX POINTE, CEDAR GROVE, TN 38321-4283
15626949        +   KNOX, PAUL, 324 TUG BRANCH, CLAY CITY, KY 40312-9002
15626950        +   KNOX, ROSANNE, 2938 Siena Dr., TROY, MI 48083-6819
15626951        +   KNOX, TRACY, 131 SHIAWASSEE RIVER DRIVE, ADRIAN, MI 49221-7720
15626955        +   KNUTSEN, SANDRA, 14647 US HWY 20 E, LENA, IL 61048-9411
15626956     ++++   KODIAK AUTOMATION LLC, 316 HAYES ST NW, GRAND RAPIDS MI 49544-9305 address filed with court:, Kodiak Automation
                    LLC, O-316 Hayes, Grand Rapids, MI 49544
15626962        +   KOHLER, WILLIAM, 300 RIVERFRONT UNIT 17H, DETROIT, MI 48226-4520
                     Case 19-12378-KBO               Doc 1281         Filed 01/01/21         Page 103 of 280
District/off: 0311-1                                      User: SH                                                    Page 102 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                          Total Noticed: 13039
15626964        +    KOLESAR, DAVID, 6038 VENICE DRIVE, COMMERCE TWP., MI 48382-3660
15626968        +    KOMATSU AMERICA INDUSTRIES, 1701 GOLF ROAD, SUITE 300, ROLLING MEADOWS, IL 60008-4208
15626972        +    KONCOR, DAVID, 22406 Monroe Rd 1119, Madison, MO 65263-2006
15626982        +    KONICKI, SCOTT, 11370 S TRILLIUM RIDGE, GRANT, MI 49327-8597
15626986        +    KONWINSKI, MARK, 736 E. NEWBERG, PINCONNING, MI 48650-9430
15626995        +    KORN FERRY HAY GROUP, 33 SOUTH 6TH STREET, SUITE 4900, MINNEAPOLIS, MN 55402-3716
15626997             KORN FERRY HAY GROUP, INC, NW 5854, P.O. BOX 1450, MINNEAPOLIS, MN 55485-5854
15626998        +    KORONA, JOSEPH, 23301 HARMON, ST CLAIR SHORES, MI 48080-3238
15627002        +    KOTH, BECKY, 4635 Benchley Dr, Beaverton, MI 48612-9141
15627003        +    KOTH, JEFFREY, 1120 W. MT. FOREST, PINCONNING, MI 48650-8943
15627004        +    KOTH, JOSHUA, 1120 W. MT. FOREST RD, PINCONNING, MI 48650-8943
15627005        +    KOTZ, DANIEL, 806 E. WHITEFEATHER, PINCONNING, MI 48650-8423
15627006        +    KOTZ, LARRY, 27075 VANCE, MADISON HTS., MI 48071-3420
15627009        +    KOZERO, JOHN, 4603 KOCOT ROAD, STERLING, MI 48659-9401
15627012        +    KPIT INFOSYSTEMS, INCORPORATED, 379 THORNALL ST., EDISON, NJ 08837-2225
15627010        +    KPIT Infosystems Inc., Barbara Stroul and Kapil Rapelli, 33 Wood Ave S, 7th Floor, Iselin, NJ 08830-2735
15627011             KPIT Infosystems,, Rob Stewart, Incorporated, Edison, NJ 08837
15627013        +    KPIT TECHNOLOGIES INC, 28001 CABOT DR, STE 100, NOVI, MI 48377-2958
15627014        +    KPIT Technologies Inc, Suresh Pabba and AMY COLE, 28001 Cabot DR, STE 100, Novi, MI 48377-2958
15627015        +    KPIT Technologies Inc., 28001 Cabot Drive Ste 110, Novi, MI 48377-2958
15627016        +    KPJ Consultants, Kevin Jernigan, 1485 N. Long Lake Rd., Fenton, MI 48430-8825
15627020        +    KRAGER, GREGORY, 306 S. CASS, STANDISH, MI 48658-9235
15627024        +    KRANIAK, ANDREW, 2875 TALLAHASSEE, ROCHESTER HILLS, MI 48306-3862
15627027        +    KRAWCZYK, DUANE, 4715 WORTH RD., STANDISH, MI 48658-9444
15627030        +    KRC Consultants, Kristen Chilson, W. 6064 720th Avenue, Beldenville, WI 54003-5512
15627031        +    KRESSIG, AARON, 3006 LAZY LAKE DR, HARLINGEN, TX 78550-7431
15627033        +    KRIEBS, HELEN, 502 EAST FRONT AVE., STOCKTON, IL 61085-1422
15627034        +    KRIEBS, MICHAEL, 3004 FAIRWAY RD, STOCKTON, IL 61085-9036
15627035       ++    KRIEGER CRAFTSMEN INC, 2758 3-MILE RD NW, GRAND RAPIDS MI 49534-1318 address filed with court:, Krieger Craftsmen
                     Inc., Durbin Haas and Terri Pitcher, 2720 3 Mile NW, Grand Rapids, MI 49534
15627045        +    KRUPKE, TIMOTHY, 111 WEST HYDE STREET, WARREN, IL 61087-9468
15627046        +    KRUPKE, TIMOTHY, 111 WEST HYDE STREET PO BOX 42, WARREN, IL 61087-0042
15627048        +    KS Auto LLC DBA Autoriv, Janine MacDonald, 1753 Hamilin Rd, Rochester Hills, MI 48309-3373
15627049             KTM Locks /Intier Automotive, Jeff Brown, 141 Stafferm Drive, Concord ON L4K 2R2 Canada
15627050         +   KUBIK, LOWELL, 8252 TINKLER RD, STERLING HEIGHTS, MI 48312-1120
15627055         +   KUHL, TRACY, 1932 HAMMAN DRIVE, TROY, MI 48085-5072
15627066         +   KUNZ, DONALD, 324 E. Front Ave., Stockton, IL 61085-1418
15627067         +   KUPETS, EDWARD, 76814 MARY GRACE DRIVE, BRUCE TOWNSHIP, MI 48065-2644
15627072         +   KVA Induction Co INC, David Petrinec and Corinne Smith, 34112 Doreka Dr, Fraser, MI 48026-3434
15627073         +   KVF Quad Corporation, Jim Wells and Cindy Crotty, 808 13th St, East Moline, IL 61244-1628
15626655        #+   Kaat's Water Conditioning, 3470 Three Mile Rd NW, Grand Rapids, MI 49534-1228
15626660         +   Kafaf, Dhrgam Al, 3334 Brookshear Circle, Auburn Hills, MI 48326-2212
15626662             Kaiser Aluminum, Betty McKibbin, 3021 Gore Road, London ON N5V 5A9 Canada
15626663             Kaiser Aluminum (CAD), 3021 Gore Road, London ON N5V 5A9 Canada
15626666        +    Kalkaska Auto & Truck Center, Dan McCormick, PO Box 250, 408 W Mile Road, Kalkaska, MI 49646-8914
15626668        +    Kaman Industrial Technologie, 9929 N Alpine Rd, Machesney Park, IL 61115-8212
15626669        +    Kamat, Pratik, 31024 Tamarack St Apt #21105, Wixom, MI 48393-2613
15626670        +    Kamatics Corp, Paul Bender, PO Box 30238, Hartford, CT 06150-0001
15626671        +    Kamax, L.P., 500 West Long Lake Road, Troy, MI 48098-4540
15626673        +    Kammerer Inc., Kelly Kammerer and Kelly Kammerer, 2348 East Kammerer Road, Kendallville, IN 46755-3067
15626683             Kanwal Inc, Paul Kanwal and Elyse Goulet, 1426 Boulevard Industriel, Magog QC J1X 4V9 Canada
15626685        +    Kappeler, Lacinda, 600 S Ore Road, Westpoint, TN 38486-5219
15626686        +    Kappeler, Lacinda, 600 South Ore Road, West Point, TN 38486-5219
15626688        +    Karana, Rani, 13039 Pearl Drive, Shelby Township, MI 48315-4136
15626689        +    Karjala, Sandeep, 1316 Burns Drive, Troy, MI 48083-6313
15626690        +    Karjala, Sandeep, 2439 Wiltshire Ct , Apt 206, Rochester Hills, MI 48309-3164
15626696        +    Kathy Lumley, 31348 250th Street, Barry, IL 62312-2030
15626697        +    Katkar, Nikhil, 33318 Grand River Ave Apt 4, Farmington, MI 48336-3179
15626698        +    Kato Spring of California, Rana, 5780 Cerritos Ave, Cypress, CA 90630-4741
15626699             Kato-Entex Limited, Jeff Poole and Christine Wilson, Glaisdale Drive Bilborough, Nottingham NG8 4JY United Kingdom
15626702        +    Kauffman Engineering Inc., Karla Ellis, 830 S. State Rd 25, Logansport, IN 46947-6719
15626705        +    Kavuru, Triveni, 730 Ironwood Drive, #304, rochester, MI 48307-1320
15626704        +    Kavuru, Triveni, 2939 Fishermans Cove Apt 202, Lake Orion, MI 48360-2605
                   Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 104 of 280
District/off: 0311-1                                       User: SH                                                          Page 103 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15626707         + Kay Automotive Graphics, Joan Fehlberg, 57 Kay Industrial Drive, PO Box 1000, Lake Orion, MI 48361-1000
15626708         + Kays Engineering, 900 INDUSTRIAL DRIVE, MARSHALL, MO 65340-3901
15626715         + Keats Manufacturing, Dave King and Paula Horwath, 350 W Holbrook Drive, Wheeling, IL 60090-5812
15626718           Keen Point International Inc, 510-3300 BLOOR ST WEST, WEST TOWER, TORONTO ON M8X 2X2 CANADA
15626719           Keen Point International Inc, Denise Brown and Hilda Roeleveld, 510-3300 Bloor St West West Tower, Toronto ON M8X 2X2 Canada
15626722         + Kelcom, Inc, 21419 Protecta Drive, Elkhart, IN 46516-9541
15626724         + Keller USA Inc, Regina Jorgensen, 2168 Carolina Place Dr, Fort Mill, SC 29708-6998
15626726         + Kelley Machining Inc, Art Kelley and Rick Hartley, 647 Industrial Park Drive, Shelby, MI 49455-9584
15626728         + Kelley, James, 407 3rd Street, Lawrenceburg, TN 38464-3428
15626730         + Kelley, Rosemary, 710 2nd Street Lawrenceburg, TN 38464, Lawrenceburg, TN 38464-2906
15626733           Kelly Services (Canada) LTD, PO Box 9488, Postal Station A, Toronto ON N5W 4E1 Canada
15626734         + Kelly Services, Inc., Allen Jennings and Rebecca Kizy, 999 West Big Beaver Rd., TROY, MI 48084-4716
15626735         + Kelly, Joshua, 266 Mt. Lebanon Road, Lawrenceburg, TN 38464-6529
15626738         + Kem Krest Corporation, 12785 EMERSON DRIVE, Brighton, MI 48116-8562
15626740         + Kemark Inc, 1021 East Wallace St, Fort Wayne, IN 46803-2553
15626744         + Ken-Mac Metals, 22355 West Eleven Mile Road, Southfield, MI 48033-4735
15626745         + Kenco, Geneva, PO Box 364, Laport, IN 46352-0364
15626747         + Kenco Plastics Inc, PO Box 364, Laporte, IN 46352-0364
15626748         + Kendall Electric Inc, 1200 S Grandstaff Dr, Auburn, IN 46706-2659
15626749         + Kendall Electric Inc, 1699 Wierengo Dr., Muskegon, MI 49442-6262
15626750         + Kendall Electric Inc., Jim Waz, 840 Hastings St., Traverse City, MI 49686-3441
15626751         + Kendall Electric, Inc., 25 American Drive, Jackson, TN 38301-5053
15626753         + Kendrick, Jessica, 36794 Harper Ave Apt 203, Clinton Twp, MI 48035-5927
15626754         + Kenmar Timber Comany, Ken Schroeder, 1231 Highway F, Clifton Hill, MO 65244-2122
15626755         + Kennametal, Inc., Linda Turner, 205 North 13th Street, Rogers, AR 72756-3551
15626762           Kenowa Industries, 11405 E. Lakewood Blvd., Holland, MI 49424-9663
15626763         + Kent Corporation, 9601 York Alpha Drive, North Royalton Drive, OH 44133-3503
15626765         + Kent Manufacturing Co, Russ Hernandez, 2200 Oak Industrial Dr NE, Grand Rapids, MI 49505-6016
15626768         + Kentwood Powdercoat, Inc., Bill Andro, 3900 Swank SE, Grand Rapids, MI 49512-3961
15626769         + Kenwal Products Corp., Jennie Noakes, 8223 W. Warren Avenue, Dearborn, MI 48126-1615
15626770         + Kenwal Steel Co., Kathy Max, 201 Mississippi Street, Gary, IN 46402-1546
15626772         + Kenwal Steel Corp., c/o Kristin M. Ynclan, 8223 W. Warren Avenue, P.O. Box 4359, Dearborn, MI 48126-0359
15626771         + Kenwal Steel Corp., 8223 W. Warren Ave, Dearborn, MI 48126-1615
15626773         + Kenwal Steel-Delta/GM Resale, Jennie Noakes, 8223 W. Warren Ave., PO Box 4359, Dearborn, MI 48126-0359
15626778         + Kenwal/FORD Resale, Jennie Noakes, 8223 West Warren Ave, PO Box 4359, Dearborn, MI 48126-0359
15626779         + Kenwal/Ford Resale, Sandra Wozniak, 307 Tech Drive, Burns Harbor, IN 46304-8843
15626787           Kern Liebers Mexico, S.A., Imelda Juarez and Claudia Romo, 11080, Parque Industrial O'Donnell, El Marques, QRO 76250 Mexico
15626788        #+ Kern Liebers Texas Inc, Armando Velazquez and Don Bemister, 400 E Nolana Loop, Pharr, TX 78577-9608
15626789           Kern Services Inc, Rick Kern, 18940 Roselle Cv, Auburn, IN 46706-9200
15626790        #+ Kern-Liebers Texas Inc, Armando Velazquez, 400 E Nolana Loop, Pharr, TX 78577-9608
15626792         + Kernells Automatic Machining, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15626793           Kernells Automatic Machining, Jerry Ferancy, 10511 SR 61, Berlin Heights, OH 44814
15626794         + Kerr, David, 1977 Golfview Drive, Troy, MI 48084-3932
15626795         + Kerr, David, 1977 Golfview Drive #203, Troy, MI 48084-3932
15626796         + Kerr, Dianne, 277 Gratiot Ave, Detroit, MI 48226-2239
15626797         + Kerry Steel, Inc., Judy Huerta and Larry Filippine, 31731 Northwestern Hwy., Suite 200, Farmington Hills, MI 48334-1662
15626800           Kevin Quarry Sand & Gravel, Box 2290, Bracebridge ON P1L 1W2 Canada
15626801         + Kevin R Pierce Electric Inc, Kevin Pierce, 10424 E Greenvale Rd, Stockton, IL 61085-9237
15626802           Key Safety Inc, Kelly Rose, 2025 Harmon RD, Auburn Hills, MI 48326-1776
15626805           Key Safety Inc., Ramses Delie, 4601 Coffee Port Rd., Brownsville, TX 78521
15626816         + KeyShot, JOrdan Doane and Theresa Morris, 15143 Woodlawn Ave, Tustin Ave, CA 92780-6452
15626811         + Keykert USA, 46941 Liberty Drive, WIXOM, MI 48393-3603
15626812           Keyline Industrial Ltd., 114 Stronach Crescent, London ON N5V 3A1 Canada
15626823         + Khan, Mohammed, 3300 Doremus Apt Lowr, Hamtramck, MI 48212-3542
15626824         + Khan, Muhammad, 2729 Golfside Rd Apt 104, Ypsilanti, MI 48197-1948
15626828           Khosravi-Mardkhe, Maryam, 1727 SILVERWOOD DR, SAN JOSE, CA 95124-3834
15626829         + Khunte, Nilesh Ramesh, 238 Woodview Ct, Rochester Hills, MI 48307-4191
15626830         + Khunte, Nilesh Ramesh, 238 Woodview Ct Apt 246, Rochester Hills, MI 48307-4191
15626832         + Kia Motors Mfg - KMMG, April Pennington, 7777 Kia Parkway, West Point, GA 31833-4897
15626833         + Kia Motors Mfg - KMMG, Charles Liddle, 7777 Kia Pkwy, West Point, GA 31833-4897
15626838           Kiekert GMBH & Co. KG, Ralf Koenen, Postfach 10 03 51 42568, Heiligenhaus Germany
15626837           Kiekert de Mexico SA de CV, Antonio Cabildo, Km 14.5 Parque Industrial Chachapa, Amozoc, Puebla 72990 Mexico
15626840           Kilbank Metal Forming, Terry Sheridan, & Turning, St. Thomas ON N5P 4B9 Canada
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 105 of 280
District/off: 0311-1                                          User: SH                                                           Page 104 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15626842        +    Kilburn, Clifton, 8 Gallian Circle, Waynesboro, TN 38485-4203
15626848        +    Kilian Manufacturing Corp, Eileen Beak, A Division of Altra, 1728 Burnet Ave, PO Box 6974, Syracuse, NY 13217-6974
15626862        +    Kinder Machines LLC, 100 E CARPENTER, MOBERLY, MO 65270-2110
15626863        +    Kinder Machines LLC, David Kinder and Brenda Burton, 100 E Carpenter, Moberly, MO 65270-2110
15626864        +    Kinetic Data Incorporated, Kasandra Kuchenmeister, 235 East Sixth Street, Suite 400B, St. Paul, MN 55101-1990
15626866        +    Kinetic Tool Inc, Amy Lepe, 2406 Millennium Drive, Elgin, IL 60124-7827
15626870        +    King, Regina, 26101 Pinehurst St Apt 204, Roseville, MI 48066-3442
15626873        +    Kingdavong, Khamsing, 1414 Ascot Close, Murfreesboro, TN 37130-5641
15626874        +    Kingdavong, Sing, 1414 Ascot Close, Murfreesboro, TN 37130-5641
15626875        +    Kingfa Science & Technology, Stan Bialowas and Leilei Tian, 47440 Michigan Ave. #100, Canton, MI 48188-2218
15626878        +    Kinyon, Elizabeth, 15986 Monroe Road 1009, Moberly, MO 65270-6004
15626881        +    Kippe, Elizabeth, 4678 Jasmond Road, Goodrich, MI 48438-9674
15626886        +    Kirk National Lease, Penny, 800 Vandemark Road, Sidney, OH 45365-8139
15626889        +    Kirkco Corporation, Annette Luther and Linda Steele, 2213 Stafford Street Ext., Monroe, NC 28110-9651
15626892        +    Kiser Controls Co, Sales, 7045 High Grove Blvd., Burr Ridge, IL 60527-7593
15626897             Kistler Instruments, 75 John Glenn Drive, Amherst, NY 14228-2171
15626907        +    Kleckner Snow Plowing, Matt Kleckner, 12607 US 20 East, Stockton, IL 61085-9712
15626908        +    Kleenit, Inc., 501 Ley Rd., Fort Wayne, IN 46825-5280
15626909        +    Klein, Daniel, 3697 Oakleaf Dr., West Bloomfield, MI 48324-2545
15626911        +    Kleiss Gears, Inc, Mel Houle, 390 Industrial Ave, Gransburg, WI 54840-6600
15626918        +    Klinger Jr, Bruce, 2082 FRIAR TUCK CIRCLE, ADRIAN, MI 49221-2754
15626919             Klingspor Abrasivos S.A. de, Juan Carlos Fernandez, Calle Doce Norte, No. 11, Tijuana 22444 Mexico
15626924         +   Kluber Lubrication NA LP, Sandy Demmons, 32 Industrial Drive, Londonderry, NH 03053-2008
15626930         +   Knack, Summer, 1371 Michigan Ave, Monroe, MI 48162-3015
15626935         +   Knight Industries, Karen Johnston, 1160 Center Road, Auburn Hills, MI 48326-2602
15626939         +   Knochel, Rebecca, 2917 N. Fraser, Pinconning, MI 48650-9429
15626942         +   Knowledge Source Inc., Kathy Caldwell and Kim Cunningham, 3100 Smoketree Court, Suite 200, Raleigh, NC 27604-1022
15626943         +   KnowledgeBase Solutions LLC, Phuong Ha, 5657 Wilshire Blvd., Suite 410, Los Angeles, CA 90036-3741
15626944         +   KnowledgeLake Inc., George David, 6 City Place Drive,, Ste. 500, St. Louis, MO 63141-7119
15626946         +   Knowlton, Brock, 27745 Cordoba Dr #1304, Farmington hills, MI 48334-3981
15626952         +   Knuckles, Amelia, 318 1st Avenue, Lawrenceburg, TN 38464-3509
15626958         +   Koenigsknecht, Kallie, 318 Marlin Avenue, Royal Oak, MI 48067-1324
15626957         +   Koenigsknecht, Kallie, 2425 Torquay Ave APT 201, Royal Oak, MI 48073-1130
15626963         +   Kolene Corporation, Tom Strickland and CArmen Wright, 12890 Westwood St, Detriot, MI 48223-3436
15626965         +   Kolk, Roger, 5433 SOUTH LUCE, FREMONT, MI 49412-8217
15626967        #+   Komatsu America Corp., 1701 Golf Road, Suite 1-100, Rolling Meadows, IL 60008-4234
15626969         +   Komatsu America Industries, Bob Norris and Teresa Sirmarco, 1701 Golf Road, Suite 300, Rolling Meadows, IL 60008-4208
15626970             Komatsu Rents, 67 Armstrong Street, Bracebridge ON P1L 1C1 Canada
15626971        +    Komatsu, Peoria Mfg Operatio, c/o G&D Integrated, 9000 N. University, Peoria, IL 61615-1640
15626973             KoneCranes, Inc., Dan Devore and Trisch Myrick, 13789 Rider Trl N Ste 102, Earth City, MO 63045-1201
15626974        +    Kong, Qingxuan, 2624 Beacon Hill Dr, Auburn Hills, MI 48326-3719
15626975        +    Kong, Qingxuan, 813 Honeysuckle Cir, Midland, MI 48642-3394
15626978             Kongsberg Automotive, Greg Mausolf, Ave Transformacion #512, Nuevo Laredo 88275 Mexico
15626979             Kongsberg Automotive sro, Daniel Johansson and Kristina Pindesova, Hlavna 48, Vrable 952 01 Slovak Republic
15626980         +   Kongsberg Interior Systems, Laura Martinez, 300 S Cochran, Willis, TX 77378-9034
15626981         +   Konica Minolta Sensing Amer., Mary Hoffman and Cynthia Jesters, 101 Williams Drive, Ramsey, NJ 07446-1217
15626984        #+   KonseptWerks LLC, Steve Hung, PO Box 361437, Grosse Pointe Farms, MI 48236-5437
15626989         +   Kopacz, Rafal, 41675 Westmeath Circle, Clinton Twp, MI 48038-5813
15626990         +   Kopy Sales Inc, 821 Robinwood Court, Traverse City, MI 49686-4316
15626991         +   Kor-Pak Corporation, Paul Flannony, 28566 Ballard, Lake Forest, IL 60045-4546
15626992         +   Korakas, Gerald, 22437 Detour St, St Clair Shores, MI 48082-2427
15626994             Korn Ferry (US), NW5854 PO Box 1450, Minneapolis, MN 55485-5854
15626993        +    Korn Ferry (US), 1900 Avenue of the Stars - Ste 2600, Los Angeles, CA 90067-4507
15626996        +    Korn Ferry Hay Group, Robb Basler, 33 South 6th Street, Minneapolis, MN 55402-3601
15627001        +    Kosalski, Kayla, 1369 Michigan Ave, Monroe, MI 48162-3015
15627007        +    Kowalski, Jonathan, 42285 Royal Lane, Clinton Township, MI 48038-5002
15627019        +    Kraft, Mickey, 1230 E Hudson, Madison Heights, MI 48071-4166
15627021             Kraiburg TPE GMBH & Co. KG, Attn: General Counsel, Friedrich-Schmidt Str. 2, Waldkraiburg 84478 Germany
15627022             Kraiburg TPE Italia Srl, Attn: General Counsel, Via Settembrini 2, Reggio Emilia 42123 Italy
15627023        +    Kramer Air Tool Sales, A/R Dept, 23149 Commerce Dr., Farmington Hills, MI 48335-2723
15627026             Krauss Maffei, Don Wells and Tonia Leppert, Rpm Division, PO Box 6270 7095 Industrial Rd, Florence, KY 41022-6270
15627028        +    Krayden Inc, Christina Martinez and Fiorella Julia, 1491 W 124th Ave, Denver, CO 80234-1701
15627029        +    Krayden, Inc., 1491 W 124TH AVE, DENVER, CO 80234-1701
                     Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 106 of 280
District/off: 0311-1                                         User: SH                                                         Page 105 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                               Total Noticed: 13039
15627032         +   Krick, Candace, 4345 Gimlet Road, Lawrenceburg, TN 38464-6361
15627036         +   Kriewall Enterprises Inc, 140 Shafer Dr, Romeo, MI 48065-4907
15627037         +   Krishnamoorthy, Harry, 55 Darin Road, Warwick, NY 10990-4009
15627038         +   Krishnamoorthy, Harry, No. 55 Darin Road, Warwick, NY 10990-4009
15627039         +   Kritzman, Laura, 1169 Stanley, Pontiac, MI 48340-1780
15627041         +   Kropog, Mark, 43016 WEAR RD, BELLEVILLE, MI 48111-9682
15627042         +   Kroy, LLC, Tripp Stewart, 3830 Kelley Avenue, Cleveland, OH 44114-4534
15627044        #+   Kruger Plastic Products, Cheri Hendricks, PO Box 895, 4015 Lemon Creek Rd, Bridgman, MI 49106-9503
15627053         +   Kugler Maag CIE N.A. Inc., Peter Abowd and Catherine Biland, 101 W. Big Beaver Rd, Suite 1400, Troy, MI 48084-5295
15627059         +   Kulesza, Walter, 3247 Fulham Drive, Rochester Hills, MI 48309-4388
15627060         +   Kulkarni, Aditya Prakash, 2682 Beacon Hill Dr., Auburn Hills, MI 48326-3740
15627061         +   Kulkarni, Aditya Prakash, 2682 Beacon Hill Dr. Apt #307, Auburn Hills, MI 48326-3742
15627062         +   Kumar Desu, Sai Santosh, 45700 Spring Lane, Shelby Township, MI 48317-4848
15627063         +   Kunath, John, 20427 E 11 Mile Rd, St Clair Shores, MI 48081-1413
15627065         +   Kunz Brothers Automotive, 22-26 E Exchange, Freeport, IL 61032-4120
15627069         +   Kustom Creations Inc, Harvey Ledesma and Leigh Stubblefield, 6665 Burroughs Ave, Sterling Heights, MI 48314-2132
15627074             Kwik-Kopy Printing, 295 Wellington St., Unit #8, Bracebridge ON P1L 1P3 Canada
15627078        +    Kyodo Yushi USA Inc, 85 W Algonquin Rd Ste 170, Arlington Hts, IL 60005-4459
15627079        +    Kyyba Inc, Alicia Dehelean and Kavi Selvaraj, 28230 Orchard Lake Road, Suite 130, Farmington Hills, MI 48334-3705
15627080        +    L & L Dust Control, PO Box 312, 6516 Birch Lake Road, Kewadin, MI 49648-9081
15627081             L pez, Abraham Acosta, INSURGENTES NUM 10, Matamoros Tamaulipas 87440 Mexico
15627082             L pez, Elsa Mej a, PRIVADA B NUM 101, Matamoros Tamaulipas 87490 Mexico
15627083             L pez, Jaime Rodr guez, CALLE ARCOS DE BELEM NUM 65, Matamoros Tamaulipas 87497 Mexico
15627084             L pez, Jose Alonso, CALLE HERBICIDAS NUM 146, Matamoros Tamaulipas 87560 Mexico
15627085             L pez, Juan Zapata, MAURO MURILLO NUM 101, Matamoros Tamaulipas 87351 Mexico
15627086             L pez, Ma. San Juan, ISLAS BALEARES NUM 21, Matamoros Tamaulipas 87348 Mexico
15627087             L pez, Mirna Reyes, GIRASOL NUM 130, Matamoros Tamaulipas 87475 Mexico
15627088             L pez, Pedro Escobedo, RIO PANUCO NUM 20, Matamoros Tamaulipas 87440 Mexico
15627089             L&L PRODUCTS, 160 MCLEAN DRIVE, PO BOX 308, ROMEO, MI 48065-0308
15627090        +    L&L Products, Lorie Sayre, 160 McLean Drive, Romeo, MI 48065-4919
15627091        +    L&L Special Furnace Co Inc, 3015 E Skelly Dr, Ste 103, Tulsa, OK 74105-6344
15627092             L&M Precision Products Inc, 150 Milvan Drive, North York ON M9L 1Z9 Canada
15627093        +    L&P Financial Services, Butzel Long, P.C., c/o Max Newman, 41000 Woodward Ave Stoneridge West, Bloomfield Hills, MI 48304-5178
15627094        +    L&P Financial Services, Leggett & Platt Incorporated, Attn: Allyson Helms, No 1 Leggett Rd, Carthage, MO 64836-9649
15627096        +    L&P Financial Services Co, Butzel Long, c/o Max Newman, 41000 Woodward Ave Stoneridge West, Bloomfield Hills, MI 48304-5178
15627095        +    L&P Financial Services Co, Attn: Allyson Helms, No 1 Leggett Rd, Carthage, MO 64836-9649
15627097        +    L.G. Enterprises, Inc., 483 E. South Ave, Hesperia, MI 49421-9107
15627099        +    L.T.C. Roll & Engineering, David Knaack, 23500 John Gorsuch Drive, Clinton Township, MI 48036-1215
15627103        +    LABEL & GRAPHIC PROMOTIONS, 221 WOODWARD ST., ZEELAND, MI 49464-1035
15627109        +    LABROSSE, MICHAEL, 1177 E. TOWNLINE 16 RD., PINCONNING, MI 48650-9332
15627114        +    LACHCIK, JASON, 608 N. CATHERINE STREET, BAY CITY, MI 48706-4765
15627116        +    LACHER, CHRISTOPHER, 3509 RT 78 SOUTH, STOCKTON, IL 61085-9432
15627118        +    LADD Distribution LLC, Grace Christiansen, 4849 Hempstead Station Dr, Kettering, OH 45429-5156
15627119        +    LADD, ROBERT, 8566 N. ELEVEN MILE, STERLING, MI 48659-9601
15627122        +    LAFONTSEE, DELORES, 8443 S. BINGHAM AVE., NEWAYGO, MI 49337-9767
15627123        +    LAFOREST, JAMES, 8377 11 MILE ROAD, BENTLEY, MI 48613-9699
15627126        +    LAHAR, ROBERT, 156 W. ERICKSON ROAD, PINCONNING, MI 48650-9447
15627128        +    LAIRD PLASTICS, 135 FIELDCREST AVE., EDISON, NJ 08837-3622
15627132        +    LAKE MARTIN WELLINGTON LLC, 218 MCCLELLAN INDUSTRIAL DR, KELLYTON, AL 35089-2846
15627142        +    LAKESIDE CASTING SOLUTIONS, #2 LAKESIDE DRIVE, MONROE CITY, MO 63456-1480
15627149        +    LAM, NHUONG, 30140 Pembroke Dr., Warren, MI 48092-1932
15627153        +    LAMBDA RESEARCH CORP, 25 PORTER RD, LITTLETON, MA 01460-1434
15627160        +    LAMCAM, Inc., Linda Springer and Heidi Myers, 13979 Willowbrook Road, Roscoe, IL 61073-9700
15627164        +    LAMMERS, JANET, 515 MCKINLEY, ST. MARYS, OH 45885-1804
15627167        +    LAMPKIN, WILLIAM, 404 S Rollins, Macon, MO 63552-1428
15627169        +    LANCE, DIANNA, 766 e. ADDA ST., WHITE CLOUD, MI 49349-8572
15627178             LANDERO, JUAN RODRIGUEZ, DUNAS NUM 118, Matamoros Tamaulipas 87497 Mexico
15627180        +    LANDERS, VICKY, 1052 E. JACKSON, MILAN, TN 38358-2316
15627183        +    LANDTROOP, TROY, 139 DAISEY CHAPEL LANE, LORETTO, TN 38469-3059
15627184        +    LANDTROOP, TROY M., 139 DAISEY CHAPEL LANE, LORETTO, TN 38469-3059
15627202        +    LAOPHIE, KHAMHAK, 1201 WEST ROCKELL ST., IRING, TX 75062-6604
15627204        +    LAPAN, JOEL, 2877 JOHNSON DR., STANDISH, MI 48658-9733
15627215        +    LAROS EQUIPMENT COMPANY, INC, 8278 SHAVER ROAD, PORTAGE, MI 49024-5440
                  Case 19-12378-KBO                Doc 1281         Filed 01/01/21          Page 107 of 280
District/off: 0311-1                                    User: SH                                                      Page 106 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                            Total Noticed: 13039
15627218        + LAROSA, RYAN, 7541 Donna St, Westland, MI 48185-2418
15627222        + LARSON, BILLY L, 1073 S. Archers Way, Nekoosa, WI 54457-8016
15627236        + LAURA PISANO, 36806 ST CLAIR DRIVE, NEW BALTIMORE, MI 48047-5567
15627237          LAURANT, 50, CHEMIN DE LA BRUY RE, DARDILLY 69574 FRANCE
15627238          LAUREL STEEL, 5400 HARVESTER RD., BURLINGTON ON L7L 5N5 CANADA
15627241        + LAUREN PLASTICS, 17155 VAN WAGONER RD, SPRING LAKE, MI 49456-9793
15627244        + LAURY II, LEON, 409 MERCER STREET, PINCONNING, MI 48650-9614
15627249        + LAVELLE, MICHAELA, 7327 BROOKS LANE, ROCKFORD, MI 49341-9249
15627251        + LAVINE, JERROLD, 29377 WEATHERVANE AVE, FARMINGTON HILLS, MI 48331-2813
15627258        + LAWRENCE COUNTY ADVOCATE, PO BOX 308, 121 N. MILITARY AVE., LAWRENCEBURG, TN 38464-3323
15627270          LAWSON PRODUCTS, ATTN: DAVE NOLL, ADDISON, IL 60101
15627278        + LB Manufacturing LLC, Jeff Sellers, PO BOX 232, Springfield, KY 40069-0232
15627279        + LDM Tech/Huron Plastics, Beth Hurttgam, 100 Seltzer, Croswell, MI 48422-9179
15627280        + LDRA, BUILDING ONE,, 7000 PEACHTREE DUNWOODY ROAD, ATLANTA, GA 30328-1655
15627281        + LDRA Technology INC, BUILDING ONE 700 PEACHTREE, DUNWOODY ROAD, ATLANTA, GA 30308
15627282        + LDS Enterprises, Inc, 510 Crampton Lane, North Fort Meyers, FL 33903-2607
15627303        + LEASEQUERY, 115 PERIMETER CENTER PL NE, SUITE 1150, ATLANTA, GA 30346-1271
15627314        + LEE CONTRACTING, INC., 631 OAKLAND AVE., PONTIAC, MI 48342-1074
15627316        + LEE COUNTY LANDFILL, 1214 S BATAAN RD, DIXON, IL 61021-8308
15627325        + LEE, DONALD, 975 WHITE AVENUE, LINCOLN PARK, MI 48146-2713
15627326        + LEE, HEATHER, 5461 DONALDSON RD., MT. STERLING, KY 40353-9761
15627327        + LEE, KEN, 5461 DONALDSON RD., MT. STERLING, KY 40353-9761
15627329        + LEE, MARY, 808 ELLEN AVE., MT. STERLING, KY 40353-1804
15627330        + LEE, PAMELA, 765 GLENN SPRINGS RD, LAWRENCEBURG, TN 38464-6419
15627331        + LEE, PAMELA N, 765 GLENN SPRINGS RD, LAWRENCEBURG, TN 38464-6419
15627347        + LEIF, PATRICIA, 406 E BENTON AVE, STOCKTON, IL 61085-1404
15627349        + LEITOW, RANDY E, 10971 Bailey Road, Mancelona, MI 49659-8627
15627352        + LEMAY, CORY, 2005 JOHN STUART DR. APT. 2201, MT. STERLING, KY 40353-7034
15627358        + LENT, JEFFREY, 203 S. HUDSON, MACON, MO 63552-1122
15627359        + LENTINE, JESSICA, 720 WINTERSET DRIVE, ALGER, MI 48610-9405
15627366        + LESINSZKI, ANNA, 3573 SCHOOL ROAD, TEMPERANCE, MI 48182-9745
15627371        + LETIENNE, RODNEY, 3897 CROSBY RD., TURNER, MI 48765-9500
15627373        + LEVESQUE, STEVEN, 875 HAMPTON CIRCLE, ROCHESTER HILLS, MI 48307-4210
15627374        + LEVI, JEFFREY, 1781 W TEMPERANCE ROAD, TEMPERANCE, MI 48182-9444
15627379        + LEWIS ELECTRIC SUPPLY, INC., 1306 SECOND STREET, PO BOX 2237, MUSCLE SHOALS, AL 35662-2237
15627384        + LEWIS, BRICE, 478 RIVERBEND DRIVE, MILAN, MI 48160-1609
15627393        + LEWIS, JOSEPH, 668 SNOWMASS DR., ROCHESTER HILLS, MI 48309-1324
15627398        + LEWIS, PATRICIA, 8860 ELTON HIGHWAY, TIPTON, MI 49287-9770
15627400        + LEWIS, RICKY, 4437 MONROE STREET, DEARBORN HEIGHTS, MI 48125-2518
15627403        + LEWIS, WILLIAM D, 12292 Hwy 24, Madison, MO 65263-2151
15627411        + LHP Software LLC DBA LHP, Kandace Yamcharern and Liza Aguilera, 1888 POshard Rd, Columbus, IN 47203-1897
15627414          LIBERTY SPRING (TORONTO) INC, 25 WORCESTER RD, TORONTO ON M9W 1K9 CANADA
15627430        + LIFEREADY 360, 3631 44TH ST S E, KENTWOOD, MI 49512-3971
15627431        + LIFSEY, BRUCE, 46 Bogle Loop Rd, Humboldt, TN 38343-6242
15627432        + LIFSEY, JEFFERY, 8031 NORTH 1ST. STREE, MILAN, TN 38358-5561
15627439        + LIGHTSTONE, ROSANNE, 3803 CUSTER AVE, ROYAL OAK, MI 48073-2429
15627449        + LINCOLN, P.O. BOX 6248, DEARBORN, MI 48121-6248
15627460        + LINDSAY, JAMES, 745 BERRY NOOK LANE, ROCHESTER HILLS, MI 48307-2814
15627461        + LINDSAY, RONDA, 668 N BROAD ST, LANARK, IL 61046-1014
15627463        + LINE MANUFACTURING II LLC, 7 TOWN LINE ROAD, PO BOX 6505, WOLCOTT, CT 06716-0505
15627473        + LINKEDIN, 1000 WEST MAUDE AVENUE, SUNNYVALE, CA 94085-2810
15627476        + LINKEDLN CORPORATION, 2029 STIERLIN COURT, MOUNTAIN VIEW, CA 94043-4655
15627487        + LITBE, Inc, R Stack, 4406 Dunbar Pl, Rockford, IL 61114-6121
15627489        + LITTLE, JOETTA, 404 DARLEY CREEK, MT. STERLING, KY 40353-1908
15627495        + LITTRELL, SHANNON, 757 Littrell Road, LORETTO, TN 38469-2053
15627504        + LM Olson LLC, Linda Marchese, 141 N. Edgewood, LaGrange, IL 60525-1742
15627505        + LMS North America, Shirley Stuart and Kelly Breese, 1050 Wilshire Drive, Suite 250, Troy, MI 48084-1564
15627515        + LOESCHER PLUMBING/HEATING CONDITIONING, 1860 S. WALNUT, FREEPORT, IL 61032-9523
15627519        + LOGAN, RANDY, 10 GARLAND DRIVE, LEOMA, TN 38468-5106
15627527        + LOGMEIN, 333 SUMMER STREET, BOSTON, MA 02210-1702
15627526        + LOGMEIN, 320 SUMMER STREET, BOSTON, MA 02210-1701
15627533        + LONG, ANDREW, 2105 SPRINGER RD, LAWRENCEBURG, TN 38464-2383
15627534        + LONG, BARRY, 644 TURNPIKE, LAWRENCEBURG, TN 38464-6951
                    Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 108 of 280
District/off: 0311-1                                        User: SH                                                          Page 107 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15627535        +   LONG, BARRY A, 644 TURNPIKE, LAWRENCEBURG, TN 38464-6951
15627537        +   LONG, BRADLEY, 219 MIDWAY ROAD, LAWRENCEBURG, TN 38464-6982
15627538        +   LONG, BRIAN, 660 TURNPIKE ROAD, LAWRENCEBURG, TN 38464-6951
15627539        +   LONG, BRIAN K., 660 TURNPIKE ROAD, LAWRENCEBURG, TN 38464-6951
15627543        +   LONG, JOSHUA, 4901 DONALDSON RD, MT. STERLING, KY 40353-9458
15627555        +   LONGORIA, LIZZETTE, 1135 CHILTON STREET, BROWNSVILLE, TX 78521-5354
15627556        +   LONGORIA, MELODY, 332 Ridgeland Ct., Apt. 5, Holland, MI 49423-8055
15627567        +   LOPEZ, JOEL, 3193 Montevideo Dr., Brownsville, TX 78526-1233
15627575            LOPEZ, RODRIGA HERNANDEZ, MILETO NUM 20, Matamoros Tamaulipas 87490 Mexico
15627578        +   LOPP, MARY E, 18 NORTH KEENER ROAD, LEOMA, TN 38468-5048
15627581        +   LORD CORPORATION, CHEMICAL PRODUCTS DIVISION, 2000 WEST GRANDVIEW BLVD, ERIE, PA 16509-1029
15627589        +   LORENTSON MFG CO INC, PO BOX 932, KOKOMO, IN 46903-0932
15627590        +   LORENTSON MFG CO SOUTHWEST, 2101 AMISTAD DR, SAN BENITO, TX 78586-8585
15627592        +   LORENTSON MFG CO SW INC, 2101 AMISTAD DR, SAN BENITO, TX 78586-8585
15627595            LORENZO, RUBEN RUBIO, MAPLE NUM 60, Matamoros Tamaulipas 87493 Mexico
15627612        +   LOWERY, JEREMY, 1140 Mill Road, TREZEVANT, TN 38258-5457
15627615        +   LOWRY, JOSEPH, 525 GENERAL FORREST DRIVE, BRUCETON, TN 38317-6521
15627618        +   LPMS - USA Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15627620        +   LPMS-USA Inc, 1441 BRANDING LANE, SUITE 110, DOWNERS GROVE, IL 60515-5624
15627623            LS MOLD INC., WAVERLY CT., HOLLAND, MI 49423
15627621            LS MOLD INC., 750 WAVERLY COURT, HOLLAND, MI 49423-9387
15627622            LS Mold Inc., Ray Kleyn, 750 Waverly Court, Holland, MI 49423-9387
15627624        +   LSP Industries, 2511 20th St, Rockford, IL 61104-7453
15627625            LT Management, 2160 Fason Drive, Oldcastle ON N0R 1L0 Canada
15627626            LT Management, INC, 2160 Fasan Dr, Oldcastle ON N0R 1L0 Canada
15627627        +   LTI BOYD, 4000 E BRISTOL ST STE 3, ELKHART, IN 46514-6949
15627628        +   LTI Boyd, Melissa Young, 4000 E Bristol St Ste 3, Elkhart, IN 46514-6949
15627629        +   LTi/Plastic Extrusions, 53208 Columbia Drive, Elkhart, IN 46514-8149
15627634            LUCAS, JUSTIN, 201 W. Depot, Huntsville, MO 65259
15627638        +   LUCERNE INTERNATIONAL INC, 40 CORPORATE DR, AUBURN HILLS, MI 48326-2918
15627642        +   LUCERNE INTERNATIONAL, INC, c/o WARNER NORCROSS & JUDD LLP, Attn: SUSAN M. COOK, 715 E. Main Street, Suite
                    110, Midland, MI 48640-5488
15627647            LUCIANO, PEDRO CASTILLO, LEGISLACION NUM 190, Matamoros Tamaulipas 87477 Mexico
15627659        +   LUKAS, DONALD, 15426 Circle Drive, Bath, MI 48808-9766
15627660        +   LUKE, CORALYN, 148 MATHILDA DRIVE, STOCKTON, IL 61085-1539
15627661        +   LUKE, STEVEN, 216 LONG ST, WARREN, IL 61087-5001
15627671            LUNA, JUAN, SIERRA DEL SOCONUSCO NUM 76, Matamoros Tamaulipas 87497 Mexico
15627680            LUTZ, VICKI, 404 7TH AVE, #8, Rock Falls, IL 61071-1131
15627689        +   LYNCH, MARY, 68512 WINGATE DRIVE, WASHINGTON TWP, MI 48095-1256
15627100        +   La Plata Machine Shop, 614 S.E. Outer Rd of 63, La Plata, MO 63549-2415
15627106            LaBelle Industrial Sales Inc, Yvette Moller, 46D Eagle Dr, El Paso, TX 79912
15627216        +   LaRos Equipment Company, Inc, Timm VanNess and Carrie Chapman, 8278 Shaver Road, Portage, MI 49024-5440
15627217        +   LaRos Equipment Company, Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15627227        +   LaSalle Bristol, 601 County Road 17, PO Box 98, Elkhart, IN 46515-0098
15627101            Lab Safety Supply, Inc., Dennis, 401 S. Wright Rd, Janesville, WI 53546-8729
15627104        +   Label & Graphic Promotions, Tom Dinger, 221 Woodward St., Zeeland, MI 49464-1035
15627105            Label Co, 1510 Fairview, St Louis, MO 63132-1302
15627107        +   Labelle, Joseph, 29220 Brody Ave, Westland, MI 48185-2533
15627108        +   Labels & Decals Internationa, Kelly Way, 300 Frontier Way, Bensonville, IL 60106-1178
15627110            Labruyere, Daniel, 17086 Kingsbrooke Dr, Clinton Twp, MI 48038-3724
15627112        +   Lacca, Michael, 22500 MILLENBACH, ST CLAIR SHORES, MI 48081-2593
15627113        +   Lachance, Brian, 1433 LOMAS VERDES, ROCHESTER HILLS, MI 48306-3956
15627117        +   Lacks Trim Systems, Amy McCormick, 5460 Cascade Rd, SE, Grand Rapids, MI 49546-6406
15627120        +   Lafavor, Jonathan, 4728 Church Road, Bancroft, MI 48414-9775
15627127        +   Laird Controls North America, Estimating Dept and Anne Hutter, Inc., 655 N River Rd NW Ste. A, Warren, OH 44483-2254
15627129        +   Laird Plastics, Tony Catapano, 135 Fieldcrest Ave., Edison, NJ 08837-3622
15627131        +   Lake Erie Products, 321 Foster Avenue, Wooddale, IL 60191-1432
15627133        +   Lake Martin Wellington LLC, Kelly Joiner, 218 McClellan Industrial Dr, Kellyton, AL 35089-2846
15627134        +   Lake Superior State Univ., Colleen Rye, 650 W. Easterday Ave., Engineering, Sault Ste. Marie, MI 49783-1626
15627136        +   Lakeland Electric, Inc., 1560 Brown Ave., PO Box 809, Cookeville, TN 38503-0809
15627139        +   Lakeland Finishing Corp, John Mulder and Michelle VanMeter, 2020 Nelson SE, Grand Rapids, MI 49507-3300
15627141        +   Lakeshore Diversified Prod, Jen Secrest, 16685 150th Street, Spring Lake, MI 49456-8852
15627143        +   Lakeside Casting Solutions, 2 Lakeside Drive, Monroe City, MO 63456-1480
                    Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 109 of 280
District/off: 0311-1                                        User: SH                                                         Page 108 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15627144        +   Lakeside Casting Solutions, Chris Mudd and Angel Vollrath, #2 Lakeside Drive, Monroe City, MO 63456-1480
15627145        +   Lakeside Mowing, Nicholas Hausbach, 9010 E 400 S, Wolcottville, IN 46795-9731
15627146        +   Lalonde, Vickie, 2665 EAST CODY ESTEY RD., PINCONNING, MI 48650-9785
15627148        +   Lam, Kevin, 4563 Peppermill Ct, Lake Orion, MI 48359-2073
15627152            Lambarri, Sergio Perez, Calle Virgo #90, Matamoros Tamaulipas 87458 Mexico
15627154        +   Lambda Research Corp, Andrew Knight and Laurie Lewis, 25 Porter Rd, Littleton, MA 01460-1434
15627155        +   Lambdin, Stephanie, 28771 Country Lane, Flat Rock, MI 48134-6903
15627157        +   Lambert, Maggie, 3061 Bald Hill Rd., Carlisle, KY 40311-8927
15627158        +   Lambeth, Linda, 3680 St Hwy H, Fayette, MO 65248-9248
15627163            Laminating Technologies, Inc, Daphne Buon, 1941 Mallard Rd, London ON N6H 5M1 Canada
15627165            Lamoglia, Roberto Cantero, Calle Sierra Fr a Num 5, Matamoros Tamaulipas 87470 Mexico
15627168            Lancaster House, 17 Dundonald Street, Suite 200, Toronto ON M4Y 1K3 Canada
15627170        +   Lancer Dispersions, Inc., Brian Bell and Barb Earnest, 1680 East Market St., Akron, OH 44305-4246
15627171        +   Lanco Assembly Systems, Dick Stewart, 12 Thomas Drive, Westbrook, ME 04092-3824
15627172        +   Land Concrete & Materials Co, PO Box 624, Moberly, MO 65270-0624
15627174        +   Land-Mark Printing Company, 327 S Winnebago Street, PO Box 469, Rockford, IL 61105-0469
15627175            Landaal Packaging Systems, 3256 1/2 Iron Street, Suite B, Burton, MI 48529
15627176        +   Landaal Packaging Systems, 3256 Iron Street, Suite B, Burton, MI 48529-1425
15627179            Landeros, Isaac Cerezo, VALLE DE ANGELICA NUM 30, Matamoros Tamaulipas 87348 Mexico
15627181            Landmark Aviation Services, Box 642212, Pittsburgh, PA 15264-2212
15627182        +   Landmarx Inc, Lorrie Lawson, Screen Print & Embroidery, 3902 Payson Rd, Quincy, IL 62305-6484
15627185        +   Lane Punch Corporation, Lisa Edmiston (AD 18), and Craig Padge / Rep., 281 Lane Parkway, Salisbury, NC 28146-9745
15627186        +   Lane Punch Corporation, Sue Draughon, 4985 Belleville Road, PO Box 871099, Canton, MI 48187-6099
15627190        +   Lane, William, 12001 Eileen, Redford, MI 48239-2530
15627192        +   Lange Sign Group, Mike Lange and Susan Lange, 1780 IL Route 35 N, East Dubuque, IL 61025-9681
15627194        +   Langley, Gina, 7825 Maple Island Rd., Holton, MI 49425-9510
15627196        +   Langlois, Hannah, 857 MacIntosh Lane, Muskegon, MI 49442-2941
15627197            Langreet, Alex, 3981 ORION RD, OAKLAND, MI 48363-3049
15627200        +   Lanphear Tool Works, Inc., Todd Stewart and Laura Pabor, 311 S Paw Paw St, Lawrence, MI 49064-9686
15627201        +   Lansing Parts Plant, 4400 West Mount Hope Rd, Lansing, MI 48917-9501
15627203        +   Lapak, Rosemarie, 6579 Shoreline Drive, Troy, MI 48085-1056
15627205        +   Lapham-Hickey Steel Corp, Tony Fruth, 5500 West 73Rd Street, Chicago, IL 60638-6506
15627206            Lara Azua, Antonio De Jes s, Villar De Torre Num 83, Matamoros Tamaulipas 87395 Mexico
15627207            Lara, Esperanza Guerrero, FRANCISCO I MADERO NUM 13, Matamoros Tamaulipas 87314 Mexico
15627208            Lara, Jonathan Ascanio, INSURGENTES 94, Matamoros Tamaulipas 87477 Mexico
15627209            Lara, Jose Ju rez, SIERRA MADRE ORIENTAL NUM 4, Matamoros Tamaulipas 87497 Mexico
15627210            Lara, Laura Hern ndez, CALLEJON 9 NUM 135, Matamoros Tamaulipas 87460 Mexico
15627211            Lara, Maria Ceron, JUAN SERABIA 43, Matamoros Tamaulipas 87440 Mexico
15627212            Lara, Oscar L pez, AVE FIDEL VELAZQUEZ NUM 119, Matamoros Tamaulipas 87440 Mexico
15627219        +   Larson Masonry, 9709 E Binkley Rd, Stockton, IL 61085-9073
15627221        +   Larson, Billy, 1073 S. Archers Way, Nekoosa, WI 54457-8016
15627224        +   Larson, Eric, 28950 James Dr, Warren, MI 48092-5617
15627228        +   Lascko Plumbing & Mechanical, Adam Schultz and Lori Vickers, 375 Bayou Ave, Muskegon, MI 49442-1101
15627229        +   Laser Connection, 100 E. Midland Road, Auburn, MI 48611-9780
15627230        +   Laser Printer Technologies, Eric Knight, 1379 Trade Center Drive, Traverse City, MI 49696-8913
15627232        +   Laski, Stephen, 1130 Purdy Lane, Howell, MI 48843-8074
15627234        +   Laughlin, Janice, 4585 BUCKINGHAM DRIVE, WARREN, MI 48092-3010
15627235        +   Laughlin, Joe, 1407 Melrose Lane, Macon, MO 63552-1829
15627239            Laurel Steel, Edie Cook, 5400 Harvester Rd., Burlington ON L7R 3Y8 Canada
15627240        +   Lauren Manufacturing, 2228 Reiser Avenue SE, New Philadelphia, OH 44663-3345
15627242        +   Lauren Plastics, Brenda Billings and Marya Ruffer, 17155 Van Wagoner Rd, Spring Lake, MI 49456-9793
15627243        +   Laurent & Charras, c/o Lippes Mathias Wexler Friedman LLP, Attn: John A. Mueller, 50 Fountain Plaza, Suite 1700, Buffalo, NY
                    14202-2216
15627245        +   Laury, Leon, 409 Mercer Street, Pinconning, MI 48650-9614
15627248        +   Lavelle Industries Inc, Morgan Sisson, 665 McHenry Street, Burlington, WI 53105-2129
15627250            Lavin, Jose Bello, CALLEJON 7 NUM 103, Matamoros Tamaulipas 87440 Mexico
15627253        +   Lawrence Co. Chamber of Comm, 25 B Public Square, Lawrenceburg, TN 38464-3350
15627254            Lawrence County, Attn: Richard L. Rapone, Treasurer, Lawrence County Government Center, 430 Court Street, New Castle, PA
                    16101-3503
15627255        +   Lawrence County Advocate, 121 North Military Avenue, P.O. Box 308, Lawrenceburg, TN 38464-0308
15627256        +   Lawrence County Advocate, LaShawn Baxter and Chelsea Pettigrew, PO Box 308, 121 N. Military Ave., Lawrenceburg, TN 38464-3323
15627257        +   Lawrence County Advocate, P.O. Box 308, Lawrenceburg, TN 38464-0308
15627259        +   Lawrence County Solid Waste, 219 CENTENNIAL BLVD., LAWRENCEBURG, TN 38464-3208
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 110 of 280
District/off: 0311-1                                         User: SH                                                             Page 109 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                   Total Noticed: 13039
15627260        +   Lawrence Farmers Co-Op, Sales Counter, 400 Crews Street, Lawrenceburg, TN 38464-4431
15627261        +   Lawrence Plastics Inc, Matt Cotter, 3250 Oakley Park Road, Walled Lake, MI 48390-1648
15627263        +   Lawrence, Jennifer, 2950 Hams Creek Road, Pulaski, TN 38478-8378
15627264        +   Lawrenceburg County Solid Waste, 219 Centennial Blvd., Lawrenceburg, TN 38464-3208
15627265        +   Lawrenceburg Glass Inc, Danny Patt, 1018 N Locust Av, Lawrenceburg, TN 38464-2707
15627266        +   Lawrenceburg Reserve Police, 233 West Gaines St. NBU #1, Lawrenceburg, TN 38464-3679
15627267        +   Lawrenceburg Utility System, 1607 N. Locust Ave, Lawrenceburg, TN 38464-2213
15627268        +   Lawrenceburg Utility Systems, 1607 N Locust Ave., Lawrenceburg, TN 38464-2213
15627271            Lawson Products, Dave Noll, Attn: Dave Noll, Addison, IL 60101
15627272        +   Lawson, Breanne, 117 S. Wilson Ave, Royal Oak, MI 48067-2944
15627273        +   Lawson, Diana, 3556 County Rd 2250, Moberly, MO 65270-6622
15627274        +   Lawyer Crane, Inc., 6394 N US Hwy 31, Seymour, IN 47274-8513
15627275            Laydon Company, Vance Richardson, 4119 E Main, PO Box 69, Brown City, MI 48416-0069
15627277            Lazaro, Claudia Antonio, COLEGIO DE NOTARIOS 15, Matamoros Tamaulipas 87347 Mexico
15627283            Le n, Aurelio Lira, BENEMERITO 40, Matamoros Tamaulipas 87497 Mexico
15627284            Le n, Lucero Morales, V a L ctea Num 93, Matamoros Tamaulipas 87458 Mexico
15627289        +   Leader, Thomas, 31719 St. Margaret Street, St. Clair Shores, MI 48082-2236
15627290            Leal, Esmeralda Fuentes, JOSE ARRESE NUM 121, Matamoros Tamaulipas 87400 Mexico
15627291            Leal, Omar Hernandez, ISLAS HAWAI 120, Matamoros Tamaulipas 87348 Mexico
15627292            Lean Enterprise Software, Jerry Yoder, Solutions, Auburn, IN 46706
15627293        +   Lean Process Imprvmnt Conslt, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15627294        +   Lean Process Imprvmnt Conslt, c/o Bankruptcy Claims Administrative, Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ
                    07626-2137
15627295        +   Lean Process Imprvmnt Conslt, RICHARDS WILLIAMS, 12085 DEER CREEK CIRCLE, PLYMOUTH, MI 48170-2857
15627296        +   Lean Production Center Inc., Lynn Sapp, 255 Tinkers Trail, Aurora, OH 44202-6509
15627300        +   Lear Corporation, Duncan Plant, 1200 Woods Chapel Road, Duncan, SC 29334-9252
15627299            Lear Corporation, Donna Dugan, Plymouth Distribution Center, Plymouth, IN 46563
15627298        +   Lear Corporation, 255 Edinger Road, Wentzville, MO 63385-2803
15627301        +   Lear Corporation Duncan Plnt, 21557 Telegraph Rd, Southfield, MI 48033-4248
15627302        +   Lear IMA Detroit Service Ctr, 3LC-INDY, 4409 W. Morris St., Indianapolis, IN 46241-2401
15627304        +   LeaseQuery, Karen Webb, 115 Perimiter Center Pl NE,, SUITE 1150, ATLANTA, GA 30346-1271
15627305        +   Leather Ind. of America,Inc., Dr. Nick Cory, 5997 Center Hill Drive, Cincinnati, OH 45224-1701
15627306            Lebow Products, 1728 Maplelawn Drive, Troy, MI 48084-4600
15627307        +   Lebron, Luis, 821 E MAUMEE ST, ADRIAN, MI 49221-3081
15627308        +   Lechel, Nichole, 148 S. PROSPECT STREET #5, YPSILANTI, MI 48198-5632
15627310            Leco Corporation, 3000 Lakeview Avenue, St. Joseph, MI 49085-2396
15627311            Ledezma, Amairani Fidencio, DEMOCRACIA 184, Matamoros Tamaulipas 87477 Mexico
15627312            Ledezma, Susana Rodriguez, Pi a N m. 40, Matamoros Tamaulipas 87477 Mexico
15627313            Ledford Engineering Co., 200 Prospect Place SW, Cedar Rapids, IA 52404-4619
15627315        +   Lee Contracting, Inc., Katie Strain, 631 Oakland Ave., Pontiac, MI 48342-1074
15627317        +   Lee Elle Sales, 4251 Monument Road #204, Jacksonville, FL 32225-4622
15627318        +   Lee Horneyer Co, 11537 ADIE ROAD, MARYLAND HGTS, MO 63043-3535
15627319        +   Lee Spring Co, Sales, 1334 Charlestown Industral D, St Charles, MO 63303-5157
15627320        +   Lee Spring Co LLC, 140 58th St #3C, Brooklyn, NY 11220-2560
15627322        +   Lee's Lawn Care, Stacy Sager and Carol Helmich, PO Box 652, 411 E. Urbandale, Moberly, MO 65270-1936
15627324        +   Lee, David, 88 VANLANDINGHAM RD, SALT LICK, KY 40371-8811
15627336        +   Leeworld Industries LLC, Marika Routledge, 1501 Broadway Suite 1608, New York, NY 10036-5501
15627339        +   Legault, David, 455 McKinley Ave, Grosse Pointe Farms, MI 48236-3241
15627340            Leggett & Platt Automotive, Al Bagley and Visnja Dold, 360 Silver Creek Industrial R.R. #1, Lakeshore ON N8N 4Y3 Canada
15627341            Leggett & Platt Wire, Regina, PO Box 952092, Main Post Office, St. Louis, MO 63195-2092
15627342        +   Lehigh Safety Shoe Co, 1100 E Main St, Endicott, NY 13760-5254
15627343        +   Lehman Affiliates, Eric Lehman, PO Box 1150, Holland, OH 43528-1150
15627345            Lehmann Prazisionstechnik &, Mr Atalay and Mr Alfred King, Handels GmbH Hohweg 4, Gutach D-77793 Germany
15627350            Leman Industrie S.A., Joel Buchaca, 241 Rue De La Precision Z.I. Les Pres, Marignier F-74970 France
15627353            Len's Carpet Cleaning, 14 Andrea Drive, Bracebridge ON P1L 1C5 Canada
15627355        +   Lening, Jason, 1023B Old Florence Road, Lawrenceburg, TN 38464-5404
15627354        +   Lening, Jason, 1023A Old Florence Road, Lawrenceburg, TN 38464-5404
15627356        +   Lenka Pelechova, 2850 Olden Oak Ln., Apt. 302, Auburn Hills, MI 48326-2129
15627360        +   Leonard, Christopher, 4643 SHOREVIEW DR, CANTON, MI 48188-2393
15627361            Leonides, Zuleima Cruz, SANTA IRENE NUM 29, Matamoros Tamaulipas 47453 Mexico
15627362            Leos, Martha Bravo, CALLE LOMA PARTIDA NUM 12, Matamoros Tamaulipas 87455 Mexico
15627364            Lerma, Judith Villarreal, MIGUEL HIDALGO 118, Matamoros Tamaulipas 87395 Mexico
15627365            Lerma, Lizbeth Barrientos, MARIANO MATAMOROS 149, Matamoros Tamaulipas 87493 Mexico
                     Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 111 of 280
District/off: 0311-1                                         User: SH                                                          Page 110 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15627372        +    Levander, Robert, 9080 Meltrica Ave, Grand Blanc, MI 48439-8305
15627375        +    Levit, Igor, 29751 Sierra Point Circle, Farmington Hills, MI 48331-1482
15627378        +    Lewis Electric Supply Co., Inc., 1306 Second Street, Muscle Shoals, Al 35661-1712
15627380        +    Lewis Electric Supply, Inc., Keneth Fowler, 1306 Second Street, PO Box 2237, Muscle Shoals, AL 35662-2237
15627381        +    Lewis Electronics Co., 1400 West Elm Street, PO Box 100, Humboldt, TN 38343-0100
15627382        +    Lewis Sealants, 3065 Bellbrook Drive, Memphis, TN 38116-1701
15627383        +    Lewis Spring & Mfg., Company, Kathy Unizycki and Mikki Somers, 7500 N. Natchez Ave., Niles, IL 60714-3804
15627390        +    Lewis, Gregory, 25869 Loretta, Warren, MI 48091-5017
15627392        +    Lewis, John, 947 Columbia St, Algonac, MI 48001-1219
15627394        +    Lewis, Kade, 7411 Hickory Ridge, Ypsilanti, MI 48197-9487
15627396        +    Lewis, Marquise, 37393 Charter Oaks Blvd., Clinton Twp, MI 48036-2413
15627399        +    Lewis, Raphael, 207McLen Street, Humboldt, TN 38343-2383
15627402        +    Lewis, William, 12292 Hwy 24, Madison, MO 65263-2151
15627404        +    Lewisburg Rubber & Gasket, PO Box 2331, 140 Woodside Ave., Lewisburg, TN 37091-2866
15627405        +    Lewisburg Rubber & Gasket, Van Shively, PO Box 2331, 140 Woodside Ave., Lewisburg, TN 37091-2866
15627406        +    Lewistown Plumbing, John Shoemate, PO Box 123, Lewistown, MO 63452-0123
15627407        +    Lexington Metal Systems LLC, 310 Flint Dr, Mt Sterling, KY 40353-7200
15627408             Leyva, Alejandro Salazar, ADOLFO LOPEZ MATEOS # 60, Matamoros Tamaulipas 87390 Mexico
15627409             Leyva, Angelica Hern ndez, PAKISTAN 15, Matamoros Tamaulipas 87490 Mexico
15627410             Leyva, Jose Hernandez, SIERRA DE ALICIA NUM 20, Matamoros Tamaulipas 87497 Mexico
15627412        +    Liberty Marking Systems, Kevin Hardin, 7265 Edington Drive, Cincinnati, OH 45249-1064
15627413        +    Liberty Molds, Inc., 8631 Portage Industrial Dr., Portage, MI 49024-6174
15627415             Liberty Spring (Toronto) Inc, 25 Worcester Rd, Toronto ON M9W1K9 Canada
15627416             Liberty Spring (Toronto) Inc, Vicky Lu, 25 Worcester Rd, Toronto ON M9W 1K9 Canada
15627419             Licona, Luis Garcia, NUEVO MILENIO 216, Matamoros Tamaulipas 87448 Mexico
15627421        +    Liddy's Machine Shop Inc, 825 Dora Street, Jacksonville, FL 32204-2393
15627422        +    Lidell Specialty Products, Dave Shurman, 10852 Hall Rd., Whitmore Lake, MI 48189-9147
15627423        +    Liebovich Bros Inc, Dodie, 2116 Preston St, Rockford, IL 61102-1975
15627424        +    Lien Solutions, 28 Liberty St, 42nd Floor, New York, NY 10005-1448
15627426        +    Lien Solutions, P.O. Box 30113, Houston, TX 77249-0113
15627429        +    Life Safe Servcies Detroit, 5971 Powers Ave, Suite 8, Jacksonville, FL 32217-1209
15627435        +    Lift Trucks Sales & Service, 2720 Nicholson, Kansas City, MO 64120-1642
15627436        +    Lifting Products Inc., Terry Leach, 26 East Industrial Loop, Suite 174, Orange Park, FL 32073-6202
15627437             Liftow Limited, 18 Mollard Court, Unit #1, Barrie ON L4N 8Y1 Canada
15627438             Liftway Ltd, Lily Belmore and Barb Waterhouse, 479 Brant County Road #18 PO Box 457, Brantford ON N3T 5M1 Canada
15627440             Liguez, Antonio Mu iz, MARGARITOS NUM47, Matamoros Tamaulipas 87348 Mexico
15627442        +    Lillbacka Powerco USA Inc., Jeff Whiteside and Leslie Kurczek, 1629 Prime Court, Suite 400, Orlando, FL 32809-7413
15627444             Limas, Osbaldo Anaya, LEGISLACION 181, Matamoros Tamaulipas 87477 Mexico
15627446             Limon, Roberto Morales, COREA DEL NORTE 4, Matamoros Tamaulipas 87343 Mexico
15627447             Linares, Blanca lvarez, RENOVACION MORAL 66, Matamoros Tamaulipas 87477 Mexico
15627448             Linboom, Allen, 120 Madison St, Savanna, IL 61074-1530
15627450        #+   Lincoln Electric, 3749 Broadmoor Ave, SE, Suite B, Grand Rapids, MI 49512-3970
15627451         +   Lincoln State Steel, Bill Frey, 840 Cedar St, PO Box94, Rockford, IL 61105-0094
15627456         +   Linden Industries, Scott Erwin, 137 Ascot Parkway, Cuyahoga Falls, OH 44223-3355
15627457         +   Lindley, Dakota, 401 North Church Avenue, Ethridge, TN 38456-2117
15627462         +   Lindsey, Jerry, 225 Danley Road, Iron City, TN 38463-7125
15627464         +   Line Manufacturing II LLC, Leslie Mufalli and Amy Cilfone, 7 Town Line Road, PO Box 6505, Wolcott, CT 06716-0505
15627465         +   Line Manufacturing LLC, Dean Nichols , CFO, 410 John Downey Drive, New Britain, CT 06051-2910
15627466             Linear Mold & Engineering, Vicki Schlampp, 12163 Globe St, Livonia, MI 48150-1142
15627467        +    Linear Mold & Engineering, Vicki Schlampp, 12926 Stark Rd., Livonia, MI 48150-1526
15627470        +    Link Electric & Safety Contr, 444 McNally Dr, Nashville, TN 37211-3319
15627471        +    Link Electric & Safety Control dba Link, 444 McNally Dr, Nashville, TN 37211-3319
15627472        +    Link Industries, Customer Service and Accounts Receivable, 2208 S. Straits Hwy., Indian River, MI 49749-9792
15627475        +    LinkedIn Corporation, Gibril Sanha, 1000 West Maude Avenue, Sunnyvale, CA 94085-2810
15627474        +    LinkedIn Corporation, Fox Rothschild LLP, Attn: David P. Papiez, 1001 4th Ave. Suite 4500, Seattle, WA 98154-1192
15627477        +    Linkedln Corporation, Accounts Receivable, 2029 Stierlin Court, Mountain View, CA 94043-4655
15627478        +    Linn Products, Inc., Julie Kaylor, 1200 Lipsey Drive, Charlotte, MI 48813-8729
15627479        +    Linpac Material Handling, Patsy Collins, 120 Commerce Court, Georgetown, KY 40324-9042
15627481        +    Linwood Tool Company, Inc., Greg Gerulski and Sherry Ralph, 229 S. Huron Road, Linwood, MI 48634-9476
15627485             Lira, Narda Quintanilla, CALLE OCHO ENTRE JUAREZ Y OCAMPO #39, Matamoros Tamaulipas 87300 Mexico
15627488        +    Littell LLC, Richard Steingas, 1211 Tower Rd, Schaumburg, IL 60173-4307
15627490        +    Little, Tanausha, 2829 Kensington Dr, Saginaw, MI 48601-4568
15627497        +    Litzinger, Amanda, 5229 W MICHIGAN AVE LOT 271, YPSILANTI, MI 48197-9165
                  Case 19-12378-KBO                    Doc 1281           Filed 01/01/21             Page 112 of 280
District/off: 0311-1                                         User: SH                                                             Page 111 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                   Total Noticed: 13039
15627498        + Liu, Qi, 2366 John R Road Apt 204, Troy, MI 48083-2573
15627500          Liubakka, Michael, 2365 Ridge Rd, White Lake, MI 48383-1746
15627501        + Livingston & Haven Inc, Elliot Or David Vann, Suite 19, 1865 Air Lane Dr, Nashville, TN 37210-3814
15627502          Livingston Consulting, Mary-Anna Hardy, 5090 Explorer Drive Suite 400, Mississauga ON L4W 4T9 Canada
15627503        + Livonia Technical Srv. Co., 29600 Transcrest Ave., Livonia, MI 48152-4530
15627506        + Lo, Dane, 296 E. Princeton Ave, Pontiac, MI 48340-1955
15627507        + Lo-Temp Brazing Co., 3122 South Ave., Toledo, OH 43609-1332
15627508          Local 2417, UAW Fremont, Fremont, MI 49412-1812
15627509        + Lochmandy Motor Sales Inc, Linda Smith, 920 N Nappanee Street, Elkhart, IN 46514-1248
15627511          Locke, Timothy, 601 S. Bossett Rd., Ravenna, MI 49451
15627514        + Loescher Plumbing/Heating, Tom, Conditioning, 1860 S. Walnut, Freeport, IL 61032-9523
15627528        + LogMeIn USA, Inc., 320 Summer Street, Boston, MA 02210-1701
15627517        + Logan Consulting, David Kwo, 200 W Adams, Suite 2002, Chicago, IL 60606-5230
15627520        + Logicalis, 2600 S. Telegraph Road, Suite 200, Bloomfield Hills, MI 48302-0969
15627522        + Logicalis Inc, Debbie Strohecker, 2600 S. Telegraph Road, Suite 200, Bloomfield Hills, MI 48302-0969
15627524        + Logicalis, Inc., Baker & Hostetler LLP, Attn: Alexis C. Beachdell, Esq, Key Tower 127 Public Square, Suite 2000, Cleveland, OH
                  44114-1214
15627525        + Logistics Insight Corp., Lori Moore, 12755 East Nine Mile Road, Warren, MI 48089-2621
15627530        + Lomar Machine Tool, 135 Main Street, PO Box 128, Horton, MI 49246-0128
15627532        + Long's Lock Shop Inc, 114 W Sycamore Street, Elkhart, In 46516-3005
15627541        + Long, Dustin, 279 Barnesville Road, Summertown, TN 38483-7228
15627545        + Long, Kenny, 2127 Railroad Bed Road, Iron City, TN 38463-5701
15627548        + Long, Meagan, 2550 Pillow Dr A3, Columbia, TN 38401-1655
15627549        + Long, Meagan, 2550 Pillow Dr. Apt 3, Columbia, TN 38401-4312
15627557        + Longsdorf, Richard, 1 Ely Park Blvd Apt 12-4, Binghamton, NY 13905-1409
15627558        + Longsdorf, Richard, 3935 Silver Charm, Howell, MI 48843-9216
15627561          Loos & Company Inc, Barbara Paddon, 12 Cable Rd, Pomfret, CT 06258
15627562          Loos & Company Inc, Cableware Division, 901 Ind. Blvd., Naples, FL 34104
15627563          Lopez, Alejandro Hernandez, INFANTA CRISTINA NUM 107 A, Matamoros Tamaulipas 87344 Mexico
15627564          Lopez, Dhan Hermoso, SIERRA LA COLMENA 36, Matamoros Tamaulipas 87497 Mexico
15627566          Lopez, Francisco Vargas, CAGUAS NUM 19, Matamoros Tamaulipas 87344 Mexico
15627568          Lopez, Jose Guerrero, Mar de Cortez #91A, Matamoros Tamaulipas 87300 Mexico
15627569          Lopez, Jose Mayorga, SIERRA EMITAS 11, Matamoros Tamaulipas 87497 Mexico
15627570          Lopez, Juan Chacon, MONTERREY # 102, Matamoros Tamaulipas 87456 Mexico
15627571          Lopez, Luis Acosta, INSURGENTES NUM 59, Matamoros Tamaulipas 87446 Mexico
15627572        + Lopez, Maricela, 7814 W. 56TH ST., FREMONT, MI 49412-9107
15627574          Lopez, Petra Mireles, SANTA ANA 25, Matamoros Tamaulipas 87455 Mexico
15627577        + Lopp, Mary, 18 NORTH KEENER ROAD, LEOMA, TN 38468-5048
15627582          Lord Corporation, Scott Buehler, Chemical Products Division, Erie, PA 16514-0038
15627583          Lord De Mexico, S.A. de C.V., Ing. Guido Albo and Blanca Zuniga, Av. del Virrey 6 Parque Industrial, Queretaro 76246 Mexico
15627584          Loredo, Denis Carrizales, BERNARDO REYES NUM 113, Matamoros Tamaulipas 87496 Mexico
15627585        + Lorenston Manufacturing Co. Southwest In, PO Box 932, Kokomo, IN 46903-0932
15627586        + Lorenston Tooling Inc, PO BOX 932, Kokomo, IN 46903-0932
15627587        + Lorentson Manufacturing Co., Inc., PO Box 932, Kokomo, IN 46903-0932
15627588        + Lorentson Mfg Co Inc, D Mashino/R Mikelson & Christine Mashino, PO Box 932, Kokomo, IN 46903-0932
15627591        + Lorentson Mfg Co Southwest, Diane Juarez, 2101 Amistad Dr, San Benito, TX 78586-8585
15627593        + Lorenzo, Beverly, 38101 Kayak, Excello, MO 65247-1005
15627594          Lorenzo, Jose Gomez, OCTAVIO PAZ 100, Matamoros Tamaulipas 87493 Mexico
15627596          Lorenzo, Saul Rosas, PALMITAS # 107, Matamoros Tamaulipas 87390 Mexico
15627597        + Lorenzo, Travis, 38101 Kayak Avenue, Excello, MO 65247-1005
15627598          Lorenzo, Yadira Priante, SOCIEDAD IGUALITARIA NUM 27, Matamoros Tamaulipas 87477 Mexico
15627599          Loreto, Elizabeth Villegas, Privada Quebec Num 39, Matamoros Tamaulipas 87540 Mexico
15627600          Lorik Tool & Automation, 19 Copernicus Blvd., Brantford ON N3P 1N4 Canada
15627601        + Lorik Tool Inc., Roger Gosselin, 2003 Liberty Ave., Lawrenceburg, TN 38464-4604
15627602          Lorom Industrial Co., LTD, Jasmine Hsu and Stephanie Chou, F1 13, Rm. 2, No 78, Sec 2, Taipei 10680 Taiwan
15627603          Los Altares Tarimas, Ernesto Salinas, Carr Victoria Km 7, H. Matamoros Tam. Mexico
15627614        + Lowry Computer Products, Tammie Ardanowski, 9420 Maltby Road, Brighton, MI 48116-8801
15627617          Lozoya, Adela Rodr guez, ANTIGUA NUM 263, Matamoros Tamaulipas 87455 Mexico
15627658        + LuK USA, LLC, Marcus Linde, 3401 Old Airport Road, Wooster, OH 44691-9581
15627630        + Lubrizol, Kathy Hess, 9911 Brecksville Road, Brecksville, OH 44141-3201
15627631        + Lubs Technologies, 7015 Brookville Road, Indianapolis, IN 46239-1005
15627633        + Lucas Ackerman Supply Co., 300 North Main Street, Brownstown, IN 47220-1529
15627635        + Lucas, Kristi, 3571 S. OSBORN, FREMONT, MI 49412-7652
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21             Page 113 of 280
District/off: 0311-1                                          User: SH                                                            Page 112 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                  Total Noticed: 13039
15627639        +   Lucerne International Inc, Mary Buchzeiger and Karen Ryan, 40 Corporate Dr, Auburn Hills, MI 48326-2918
15627640        +   Lucerne International Inc, Warner Norcross and Judd LLP, Attn: Susan M. Cook, 715 E. Main Street Suite 110, Midland, MI 48640-5488
15627641        +   Lucerne International Inc., Warner Norcross + Judd LLP, Attn: Susan M. Cook, 715 E. Main Street Suite 110, Midland, MI 48640-5488
15627645        +   Lucerne International, Inc., Sullivan Hazeltine Allinson LLC, William Sullivan William Hazeltine, 919 North Market Street Suite 420,
                    Wlmington, DE 19801-3014
15627643        +   Lucerne International, Inc., Attn: CEO, 40 Corporate Drive, Auburn Hills, MI 48326-2918
15627644        +   Lucerne International, Inc., Attn: Registered Agent, 40 Corporate Drive, Auburn Hills, MI 48326-2918
15627646            Luciano, Francisco Camerino, ING EDUARDO CHAVEZ 7, Matamoros Tamaulipas 87320 Mexico
15627649            Lucio, Ana Ruiz, CALLE LAGOS DE MORENO NUM 24, Matamoros Tamaulipas 87457 Mexico
15627650            Lucio, Jose Castillo, IGNACIO MARISCAL #11, Matamoros Tamaulipas 87390 Mexico
15627651        +   Luckmarr Plastics, Marco Pierobon and JoAnn Spagnolo, 35735 Stanley Dr., Sterling Heights, MI 48312-2661
15627652            Lucky Harvest Co., Ltd, No. 893, Jian An Road, of Chang'an Town,, Dongguan City 523870 China
15627653            Lucky Winsun Enterprise Co., Sam Wu, 1387 Chung Shan Rd Sec-3 Wu Rih Hsaing, Taichung Hsien 41452 Taiwan
15627656            Luis Ernesto Martinez Fuente, Sarai Damaris Segura Mez, Carretera Ribernena, Reynosa 88610 Mexico
15627655            Luis Ernesto Martinez Fuente, Juan Arturo Sanchez Garc, Carretera Ribernena, Reynosa 88610 Mexico
15627657            Luk GmbH & Co. oHG, Bussmatten 2, Buhl 77815 Germany
15627662        +   Lumbee Enterprises, Donna, 415 Axminister Dr, Fenton, MO 63026-2941
15627663            Lumbreras, Alexis Urbina, AYOPILCO NUM 82, Matamoros Tamaulipas 87497 Mexico
15627664            Lumbreras, Carlos Garcia, AYOPILCO NUM 61, Matamoros Tamaulipas 87497 Mexico
15627665        +   Lumitex Inc, 8443 Dow Circle, Strongsville, OH 44136-1796
15627666            Lumpkin, Eleazar Rodr guez, SAN NICOLAS NUM 107, Matamoros Tamaulipas 87430 Mexico
15627667        +   Luna Jimenez, David, 1499 Hawkeye, Rochester Hills, MI 48307-2469
15627668            Luna, Agustin Garcia, TOMAS GUAJARDO NUM 2, Matamoros Tamaulipas 87459 Mexico
15627669        +   Luna, Amber, 2 Fisher Hollow Road, Loretto, TN 38469-3022
15627672            Luna, Sara Perez, LOMA BONITA 103, Matamoros Tamaulipas 87495 Mexico
15627673            Lunt Manufacturing Co. Inc., Mike Lewandowski and Laura Depner, 200 Brandt Dr., Hampshire, IL 60140
15627676        +   Luteran, Christopher, 4944 paula ave, Clarkston, MI 48346-2663
15627678        +   Lutz Roofing Company, Inc., Sam Sutton Service Man & Shelly Trapani, 4721 22 Mile Rd., Shelby Twp, MI 48317-1515
15627679        +   Lutz, Kristian, 1223 Chateau Boulavard, Monroe, MI 48161-1788
15627687        +   Lykins, Leah, 802 COBBLER LN., MT. STERLING, KY 40353-1494
15627692        +   Lyntech Engineering Inc., Jason Hudkins and Amanda Hudkins, 6310 E St Rd 14, PO Box 58, Rochester, IN 46975-0058
15627693        +   Lyons Crane Service, Jennie Lyons, PO Box 6, 9795 US Route 20 East, Stockton, IL 61085-9376
15627695        +   M & M Precision Systems Corp, Todd Griffieth, 300 Progress Road, Dayton, OH 45449-2322
15627696        +   M & W Manufacturing, 13701 Nine Mile Road, Warren, MI 48089-2793
15627705        +   M SPINELLO & SON, 522 CHESTNUT STREET, ROCKFORD, IL 61102-2236
15627706        +   M Spinello & Son, Jimi White, 522 Chestnut St, Rockford, IL 61102-2236
15627697            M ndez, Alejandra Valdez, TLATELOLCO, Matamoros Tamaulipas 87497 Mexico
15627698            M ndez, Andres Ram rez, CARRIZOS NUM 29, Matamoros Tamaulipas 87490 Mexico
15627699            M ndez, Gerardo Gomez, ALTAMIRA #10, Matamoros Tamaulipas 87475 Mexico
15627700            M ndez, Luis Martinez, RUBI NUM 15, Matamoros Tamaulipas 87455 Mexico
15627701            M ndez, Uriel Martinez, TINIEBLAS 137, Matamoros Tamaulipas 87390 Mexico
15627702            M rquez, Armando Pardo, FIDEL VELAZQUEZ # 193, Matamoros Tamaulipas 87440 Mexico
15627703            M rquez, Artemio Pardo, AV.FIDEL VELAZQUEZ NUM 195, Matamoros Tamaulipas 87440 Mexico
15627704            M rquez, Jacinto Hern ndez, 5 DE MAYO NUM 103, Matamoros Tamaulipas 87493 Mexico
15627707        +   M&C Specialties Company, Jane, 90 James Way, PO Box 329, Southhampton, PA 18966-0329
15627708            M&M Aerospace Hardware, Inc., John Pierson, 10000 N.M. 15th Terrace, Miami, FL 33172
15627709        +   M&M Concrete, Gene Magee, 10092 E Golf Rd., Stockton, IL 61085-9371
15627710        +   M&N Cleaning, Mike Hannahs, 20 N. Warner, Fremont, MI 49412-7771
15627711            M&R Plating Inc, Michael Schweich and Macharr Heisel, 303 Westlink Industrail Dr, Washington, MO 63090
15627712        +   M&S Manufacturing Co., Pat McDowell, 550 E. Main Street, Hudson, MI 49247-9535
15627713        +   M&W Grinding of Rockford, Maskey Heath and Chelsea Lashock, 4697 Hydraulic Rd., Rockford, IL 61109-2615
15627715        +   M-Tec at Kirtland, 60 Livingston Blvd., Gaylord, MI 49735-9387
15627716        +   M. Curry Corp, Brian and Garry, PO Box 269, Bridgeport, MI 48722-0269
15627717        +   M.C. & Associates, Deggie Kraus, 2003 Superior St., Sandusky, OH 44870-1800
15627718        +   M.F. Miller Tool & Mfg Inc, Tom Sadler, 1313 Industrial Dr, Jefferson City, MO 65109-1447
15627719        +   M.Holland Company, Carol Schwierking and Pete Alibrandi, 400 Skokie Boulevard, Northbrook, IL 60062-7921
15627720        +   M.K. Chambers Co., Paul Rogers, 2251 Johnson Mill Rd., North Branch, MI 48461-9744
15627721            M/s Madhuseth Vishnu Satav Industries &, Gat No 276 377/1 Madhuseth Vishnu Satav, Behind Racold Co at Post Kharabwadi, Tal-Khed
                    Dist. Pune 410501 INDIA
15627723        +   MAAG, DENNA, 825 Holbrook Dr, Salisbury, MO 65281-1615
15627733        +   MACHINING RESOURCES LLC, CINDY AUGUSTIS, 821 COLLEGE ST, PORTLAND, TN 37148-2114
15627742        +   MACKEWICH, DONNA, 16221 Normandy, ClintonTwp, MI 48038-3363
15627744        +   MACKLEM, STEVEN, 32693 LINDERMAN, WARREN, MI 48093-1024
                     Case 19-12378-KBO             Doc 1281         Filed 01/01/21        Page 114 of 280
District/off: 0311-1                                    User: SH                                                   Page 113 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                         Total Noticed: 13039
15627749        +    MACON COUNTY SHELTERD WORKS, CINDY SLATES, 1103 ENTERPRISE ROAD, MACON, MO 63552-1305
15627752        +    MACPHAIL-FAUSEY, BRYAN, 13085 Harbor Landing Drive, Fenton, MI 48430-8899
15627755        +    MADAY, GREGORY, 5600 Two Mile Road, Bay City, MI 48706-3164
15627757        +    MADDY, KAREN, 45033 VANKER, UTICA, MI 48317-5581
15627761             MADICO INC, 9251 BELCHER RD N STE A, PINELLAS, FL 33782-4203
15627768        +    MADONNA, BRYAN, 5200 CHICAGO ROAD, WARREN, MI 48092-1486
15627773        +    MAGER, DAVID, 114 S. College Ave., Dixon, IL 61021-2732
15627774        +    MAGER, DAVID, 202 N. PARK ST., STOCKTON, IL 61085-1306
15627778        +    MAGIERA, FRANK, 1604 PRINCESS COURT #4, MONROE, MI 48162-3389
15627783        +    MAGNA COSMA, 750 TOWER DRIVE, TROY, MI 48098-2863
15627785        +    MAGNA DONNELLY, 750 TOWER DRIVE, TROY, MI 48098-2863
15627792        +    MAGNA SEATING OF AMERICA, SEATING SYSTEMS OF LAREDO, 1319 SALINAS AVE., LAREDO, TX 78040-6368
15627795        +    MAGNET APPLICATIONS, 12 INDUSTRIAL DR, DUBOIS, PA 15801-3842
15627805        +    MAILLETTE, KERRY, P. O. BOX 143, PINCONNING, MI 48650-0143
15627809        +    MAJOR, KATHY, 700 Farror, Moberly, MO 65270-2344
15627814        +    MAKSTEEL USA LLC, STEVE PEFICA and ANGELA TREVISAN, 1400 16TH ST STE 250, OAK BROOK, IL 60523-8802
15627819             MALDONADO, ARACELY SANCHEZ, AGUSTIN DE ITURBIDE NUM 101, Matamoros Tamaulipas 87496 Mexico
15627832        +    MALONEY, WENDY, 3933 N. 2 MILE ROAD, PINCONNING, MI 48650-9730
15627843        +    MANNAN, ZAHIDUL, 23734 Panama Ave, Warren, MI 48091-4745
15627846        +    MANNS, MARCUS, 17503 Kentucky, Detroit, MI 48221-2408
15627849        +    MANPOWER, 21271 NETWORK PLACE, CHICAGO, IL 60673-1212
15627860             MANUFACTURAS Y DISEQOS RIBRE, BRAULIO GRACIA, Av. Las Culturas #45 Las Cul, H. Matamoros Tamaulipas 87490 Mexico
15627861        +    MANUFACTURERS SUPPLY COMPANY, A DISIVION OF FASTENAL, 4235 CORPORATE EXCHANGE DR., HUDSONVILLE,
                     MI 49426-1950
15627868        +    MANZANO, PATRICIA, 18989 27 MILE ROAD, RAY, MI 48096-3604
15627876        +    MARCHENIA, DAVID, 22413 RAYMOND CT, ST. CLAIR SHORES, MI 48082-1718
15627882        +    MARHATTA, DEVI, 1980 Hunters Creek, Ypsilanti, MI 48198-9676
15627889        +    MARION, BRAD, 3577 Dykeman Rd, Fort Gratiot, MI 48059-4108
15627896        +    MARKEL CORPORATION, P.O. BOX 752, NORRISTOWN, PA 19404-0752
15627901        +    MARKLINES, 400 GALLERIA OFFICENTRE #415, SOUTHFIELD, MI 48034-2167
15627904        +    MARKS, ALONZO, 11273 EAST MEYER ROAD, STOCKTON, IL 61085-9738
15627905        +    MARKS, CHARLES, 7305 S KRUG, ELIZABETH, IL 61028-9532
15627908        +    MARKS, MICHAEL, 209 WEST COMMERCE, LORETTO, TN 38469-2135
15627909        +    MARKS, MICHAEL A, 209 WEST COMMERCE, LORETTO, TN 38469-2135
15627910        +    MARKS, MICHAEL B, 209 WEST COMMERCE, LORETTO, TN 38469-2135
15627912        +    MARKS, STEVEN, 44 PEBBLE HILL ROAD, LEOMA, TN 38468-3105
15627913        +    MARKS, STEVEN R., 44 PEBBLE HILL ROAD, LEOMA, TN 38468-3105
15627920             MARSH INDUSTRIES INC, 49680 LEONA DR, CHESTERFIELD, MI 48051-2475
15627922        +    MARSH PLATING CORPORATION, 103 N. GROVE STREET, YPSILANTI, MI 48198-2906
15627925        +    MARSH, ERNEST, 21430 SPEARS ROAD, PINCKNEY, MI 48169-8140
15627927        +    MARSHALL, DEANTE, 6195 Robert Circle, Ypsilanti, MI 48197-8282
15627935        +    MARTECK CORP., 609 NORTH AULT STREET, MOBERLY, MO 65270-2508
15627951        +    MARTIN, MELISSA, 14 LYCENTE LODGE, MT. STERLING, KY 40353-8878
15627954        +    MARTIN, NATHANIEL, 199 CASSIDY LN., MT. STERLING, KY 40353-9717
15627955        +    MARTIN, SHANE, 290 RIDDLE RD, OWINGSVILLE, KY 40360-8834
15627956        +    MARTINEZ, ADRIANA, 1014 ARLINGTON AVE, MT. STERLING, KY 40353-9049
15627961             MARTINEZ, BERNARDO AGUIRRE, NOGALES NUM 58, Matamoros Tamaulipas 87448 Mexico
15627964             MARTINEZ, ELIUD PUENTE, DATILES, MATAAMOROS Tamaulipas 87475 Mexico
15627979        +    MARTINEZ, JOSEFINA, 19633 Sawyer Street, Detroit, MI 48228-3205
15627980             MARTINEZ, JUAN IBARRA, RICARDO FLORES MAGON, Matamoros Tamaulipas 87493 Mexico
15627993             MARTINEZ, MARTIN, DUNAS NUM 127, Matamoros Tamaulipas 87497 Mexico
15628003        +    MARTINEZ-MEDINA, HUMBERTO, 6191 W. 104TH ST., FREMONT, MI 49412-9216
15628008        +    MARUT, CARLA, 2622 N. PETERSON BCH. DR, PINCONNING, MI 48650-7446
15628010        +    MARYANSKI, NOLAN, 1922 CLOVERDALE DR, ROCHESTER, MI 48307-6041
15628015             MASERATI, STANZA 312, CORSO FERRUCCI 112/A, TORINO TO 10135 ITALY
15628021         +   MASHBURN, JEFFERY G, 13 Skip Avenue, Lawrenceburg, TN 38464-4449
15628027         +   MASON, JEROME, 13738 Toepfer Rd, Warren, MI 48089-5821
15628032        #+   MASTER FINISH CO., 2020 NELSON SE, GRAND RAPIDS, MI 49507-3300
15628045             MATA, JORDAN MATA, HONRADEZ NUM 41, Matamoros Tamaulipas 87475 Mexico
15628048             MATA, RAUL MONSIVAIZ, MARIANO MATAMOROS NUM 149, Matamoros Tamaulipas 87499 Mexico
15628053     ++++    MATERIAL HANDLING EQUIP CORP, 7433 STATE ROAD 930, FORT WAYNE IN 46803-1764 address filed with court:, Material
                     Handling Equip Corp, 7433 US 30 East, Fort Wayne, IN 46803
15628061        +    MATHEWS, BRANDON, 6920 RIVER VIEW DRIVE, GRANT, MI 49327-9783
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 115 of 280
District/off: 0311-1                                         User: SH                                                           Page 114 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15628064        +   MATHEWS-STICKNEY, BECKY, 8491 ROOSEVELT RD, HOLTON, MI 49425-9604
15628066        +   MATICH, ALVIN, 3710 LAKEVIEW DR., BEAVERTON, MI 48612-8724
15628067        +   MATICH, STEVEN, 8085 CARTER RD., BENTLEY, MI 48613-9617
15628068        +   MATIJEGA, DONALD, 221 Jennison Place, Bay City, MI 48708-5699
15628069        +   MATLAB, 3 APPLE HILL RD., NATICK, MA 01760-2081
15628073        +   MATSU Ohio, Inc., 228 East Morrison, Edgerton, OH 43517-9389
15628075        +   MATTESON, CADENCE, 3942 Woodhaven Dr, Toledo, OH 43612-1325
15628086        +   MAUPIN, MARY, 10272 SOUTH PRAIRIE RD., GRATIOT, WI 53541-9616
15628087        +   MAUPIN, TIM, 109 W WALNUT, APPLE RIVER, IL 61001-9400
15628098        +   MAY, DEANDRE, 18968 WOODCREST, HARPER WOODS, MI 48225-2058
15628107            MAZDA, 13512 NO UNITEC DRIVE, IRVINE, CA 92619-4130
15628110        +   MAZE, EDWARD, P.O. BOX 103, WELLINGTON, KY 40387-0103
15628111        +   MAZE, RACHEL, 1174 ADAMS RD, OWINGSVILLE, KY 40360-8063
15628112        +   MAZTEK Calibration, Inc., Robin Odeh / Brian Foltz, 5251 Zenith Parkway, Loves Park, IL 61111-2727
15628115        +   MAZZONE, ROBERT, 33844 STONEWOOD DR, STERLING HTS, MI 48312-6570
15628116            MB Dynamics Inc., Maureen Sharp and Dick Deemer, 25865 Richmond Rd., Cleveland, OH 44146-1431
15628117        +   MBR DISTRIBUTORS, 1330 HOLMES ROAD, ELGIN, IL 60123-1202
15628118        +   MBR Distributors, Ms. Jamie Merlotti, 1330 Holmes Road, Elgin, IL 60123-1202
15628119        +   MBTA/MANCON, 200 SHUMAN AVE, SUITE 200, STOUGHTON, MA 02072-3766
15628120        +   MC CARTHY, ELIZABETH, 27756 O'NEIL, ROSEVILLE, MI 48066-7912
15628121        +   MC CARY, TIMOTHY, 5244 DICKERSON, DETROIT, MI 48213-3504
15628122        +   MC GLOCTON, THERESA, 7325 Sterling, Center Line, MI 48015-2028
15628123        +   MC INTOSH, RORY, PO BOX 322 2225 BLISS ST, UBLY, MI 48475-0322
15628125        +   MC MILLIAN, ROSS, 11311 Wormer, Redford, MI 48239-1624
15628124        +   MC Machinery Systems Inc, 85 Northwest Point Blvd, Elk Grove Village, IL 60007-1031
15628126        +   MCALLISTER, KIRA, 17616 PENNINGTON DR., DETROIT, MI 48221-2684
15628127        +   MCARDLE, MICHAEL, 2847 MILL STREET po box 33, IDA, MI 48140-0033
15628133        +   MCCALL, ANTHONY, 38347 RIVER PARK DRIVE, STERLING HEIGHTS, MI 48313-5775
15628139        +   MCCANN, MARK, 1660 NAPIER ROAD, HOHENWALD, TN 38462-5620
15628149        +   MCCAULLEY, DEBRA, 8702 OAKRIDGE, HOWARD CITY, MI 49329-8602
15628151        +   MCCLAIN TOOL & TECHNOLOGY, 106 WELDON PKWY, MARYLAND HEIGHTS, MO 63043-3102
15628159        +   MCCLOUD II, GREGORY, 48021 S I94 Service Dr Apt 308, Belleville, MI 48111-1733
15628162        +   MCCLURE, DARLENE, 1996 RAMAR ROAD, BULLHEAD CITY, AZ 86442-7022
15628167        +   MCCOMAS, HOLLI, 150 W. 8TH ST., HUNTINGTON, WV 25701-2511
15628169        +   MCCORMICK, DOUGLAS, 8858 SALINE-MILAN ROAD, SALINE, MI 48176-8826
15628175        +   MCCUEN, PATRICK, 1983 BROADSTONE STREET, GROSSE PTE WOODS, MI 48236-1952
15628176        +   MCCULLOUGH, DANINE, 31750 Schoenherr Rd Apt C6, Warren, MI 48088-1938
15628182        +   MCDONALD HOPKINS LLC, WILLIAM O. LINDOW, 600 SUPERIOR AVENUE EAST, SUITE 2100, CLEVELAND, OH
                    44114-2690
15628185        +   MCDONALD, NICK, 222 N STEWART, FREMONT, MI 49412-1331
15628190        +   MCELFRESH, RENAE, 1227 CRESTWOOD DRIVE, FREEPORT, IL 61032-3707
15628193        +   MCGARRY, ANTHONY, 1162 HESS LAKE DRIVE, GRANT, MI 49327-8750
15628194        +   MCGEE, BILLY, 17430 Monroe Road 124, Holliday, MO 65258-2133
15628196        +   MCGEE, LATISHA, 15423 ROSSINI, DETROIT, MI 48205-2054
15628209        +   MCGUIRE, BARBARA, 15300 Silver Parkway #103, Fenton, MI 48430-3478
15628210            MCGUIRE, BARBARA, 15300 Silver Pkwy, Apt 103, Fenton, MI 48430-3478
15628214        +   MCGUIRE, STAFFORD, P.O. BOX 332, FRENCHBURG, KY 40322-0332
15628216        +   MCHUGH, ROBERT, 49873 WATERSTONE EAST CIR, NORTHVILLE, MI 48168-4905
15628217        +   MCI Inc., 552 W. Stutsman Ave., Pembina, ND 58271-4308
15628218            MCI Ltd., 1475 Clarence Ave., Winnipeg MB R3T 1T5 Canada
15628219        +   MCI Service, 7001 Universal Coach Drive, Louisville, KY 40258-1889
15628220        +   MCI Service Parts, Inc., Ilet Kesheshian, DBA MCI Fleet Support, 35 Cotter Lane EIN XX-XXXXXXX, East Brunswick, NJ 08816-2032
15628240        +   MCM 1780 POND, LLC C/O MORNING CALM MANA, 301 YAMATO ROAD, SUITE 4160, BOCA RATON, FL 33431-4933
15628241        +   MCM DETRIOT INDUSTRAIL LLC, 301 YAMATO RD SUITE 4160, BOCA RATON, FL 33431-4933
15628242        +   MCM Staffing, LLC, Harrison Janness and Barb Lange, 415 W 11 Mile Rd, Madison Heights, MI 48071-3219
15628253        +   MCMASTERS, STEPHEN, 77 MOCKERSON ROAD, LEOMA, TN 38468-4502
15628254        +   MCMASTERS, STEPHEN JOE, 77 MOCKERSON ROAD, LEOMA, TN 38468-4502
15628255        +   MCMASTERS, TIM, 42 HORSESHOE BEND ROAD, LEOMA, TN 38468-5107
15628272            MCS OFFICE EQUIPMENT LLC, 634 N MORELY ST, UNIT A, MOBERLY, MO 65270
15628273        +   MCS Office Equipment LLC, Nancy Meals and Jessica Summers, 1600 North Morley,, Suite C, Moberly, MO 65270-3666
15628274        +   MD Automation DBA Vibracraft, Dave Cleveland and Erica Hunter, 9135 N. 2nd Street, Suite 500, Roscoe, IL 61073-8575
15628275            MD Helicopters, 4555 E. McDowell Rd., Mesa, AZ 85215-9734
15628276        +   MD Hubbard Spring CO Inc, 595 S Lapeer Road, PO Box 425, Oxford, MI 48371-0425
                     Case 19-12378-KBO            Doc 1281        Filed 01/01/21       Page 116 of 280
District/off: 0311-1                                   User: SH                                                Page 115 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                      Total Noticed: 13039
15628277        +    MDS Fastening Systems LLC, Denise Lanni, 21356 Carlo Dr, Clinton Township, MI 48038-1510
15628279        +    MEADE, MONICA, 4420 OLD SAND RD, OWINGSVILLE, KY 40360-8062
15628288        +    MEASUREMENT INSTRUMENTS - EA, 124 EAST MARKET STREET/PO BO, BLAIRSVILLE, PA 15717-1326
15628290        +    MECCO PARTNER LLC DBA MECCO, 290 EXECUTIVE DR SUITE 200, CRANBERRY TOWNSHIP, PA 16066-6436
15628291        +    MECCO Partner LLC DBA MECCO, CHRIS WASEL and SUE PRESTO, 290 Executive Dr Suite 200, Cranberry Township, PA
                     16066-6436
15628296         +   MECHANICAL SIMULATION CORP., 755 PHOENIX DRIVE, ANN ARBOR, MI 48108-2222
15628303         +   MEDDAUGH, KENNETH, 1792 E. PREVO ROAD, LINWOOD, MI 48634-9458
15628305        #+   MEDER Electronic, Inc., Kathy Galonski and Greg Holmes, 10 Little Brook Rd., West Wareham, MA 02576-1222
15628311         +   MEDINA, GABINO, 278 W. MUSTANG MOON TRAIL, GRANT, MI 49327-8466
15628326             MEGAFOAM INC, 1 REGALCREST COURT, WOODBRIDGE ON L4L 8P3 CANADA
15628329        +    MEGER, KEVIN, 4071 SAMANTHA DR, BRITTON, MI 49229-8724
15628340        +    MENDEZ, ABEL, 2301 Hazelwood Court, Arlington, TX 76015-2000
15628341        +    MENDEZ, HINOSENCIO, 8295 MUNIZ AVE., NEWAYGO, MI 49337-8413
15628353             MENDOZA, PATRICIO IBARRA, PASEO DE LOS FRESNOS NUM 125, Matamoros Tamaulipas 87380 Mexico
15628357        +    MENTOR GRAPHICS, 8005 SW BOECKMAN RD., WILSONVILLE, OR 97070-7777
15628360             MERA Switzerland AG, Bellerivestrasse 36, Zurich 8034 Switzerland
15628361        +    MERBOTH, CINDY, 308 E CARROLL ST, LANARK, IL 61046-1108
15628362        +    MERCEDES-BENZ, ONE MERCEDES-BENZ DRIVE, SANDY SPRINGS, GA 30328-4312
15628374        +    MERCER (US) INC, PO BOX 730182, DALLAS, TX 75373-0182
15628378        +    MERCIER, SCOTT, 2574 N. CARTER RD, PINCONNING, MI 48650-7980
15628387             MERIT STEEL, ST ROUTE 8, KOUTS, IN 46347
15628391        +    MERRITT, ALAN, 18438 BITTERSWEET, FRASER, MI 48026-2169
15628393        +    MERRITT, LUCAS, 8875 WEST 116TH ST., GRANT, MI 49327-9057
15628394        +    MERRIWEATHER, CHRISTOPHER, 8800 Farmbrook ST, DETROIT, MI 48224-1277
15628409             METAL SYSTEMS OF MEXICO, LLC, KAPPA #425, PARQUO INDUSTRIAL FINSA, APODACA, NUEVO LEON 66600 MEXICO
15628410             METAL SYSTEMS OF MEXICO, LLC, KAPPA #425,, PARQUO INDUSTRIAL FINSA, APODACA NL 66600 MEXICO
15628413        +    METALKRAFT INDUSTRIES, ATTN: AARON SINGER, 1944 SHUMWAY HILL ROAD, WELLSBORO, PA 16901-6842
15628414        +    METALKRAFT INDUSTRIES INC, 1944 SHUMWAY HILL ROAD, PO BOX 606, WELLSBORO, PA 16901-0606
15628416        +    METALLOY CO INC, 3728 ILLINOIS AVE, ST CHARLES, IL 60174-2421
15628422        +    METCO INDUSTRIES, INC, 1241 BRUSSELLS ST., ST. MARYS, PA 15857-1999
15628432        +    METOKOTE, 1540 CAINSVILLE RD., LEBANON, TN 37090-7722
15628441             METOKOTE DE MEXICO S DE RL DE CV, AV LA ESTACADA 302, SANTIAGO DE QUERETAR 76220 MEXICO
15628452        +    METZ, JOSEPH, 1523 GENEVA ROAD, ANN ARBOR, MI 48103-4489
15628454        +    MEYER LABORATORY, INC, 2401 NW JEFFERSON ST, BLUE SPRINGS, MO 64015-7298
15628459             MEYER, STEVEN, 6960 HEATHERIDGE BLVD., SAGINAW, MI 48603-8602
15628460             MEZA, LUIS VELAZQUEZ, PEDRO TREVI O FLORES NUM 9, Matamoros Tamaulipas 87447 Mexico
15628461        +    MFA Agri Services, 1805 N. Morley, Hwy 24, Moberly, MO 65270-3645
15628462        +    MFA OIL COMPANY, 101 MCKEOWN PARKWAY, PO BOX 516, MOBERLY, MO 65270-0516
15628463        +    MFA Oil Company, PO Box 519, Columbia, MO 65205-0519
15628464        +    MFA Oil Company, Sherrie Roberts and Melissa Wilson, 101 McKeown Parkway, Moberly, MO 65270-3649
15628465        +    MG Automation & Controls, Roger or Phillip, 1412 Edwards Ave., Harahan, LA 70123-6929
15628466        +    MG MACHINE, LISA KNIGHT, PO BOX 620, 1232 E. CAMBRIDGE, BELTON, MO 64012-9023
15628467        +    MG Machine, PO Box 620, 1232 E. Cambridge, Belton, MO 64012-9023
15628469             MGA RESEARCH CORP CANADA LTD, JESSIE XIE, 855 BRITANNIA ROAD EAST, MISSISSAUGA ON L4W 4T2 Canada
15628468        +    MGA Research Corp, Davis Griffith, 12790 Main Rd, Akron, NY 14001-9777
15628470        +    MGA Research Corporation, 31771 Sherman Street, Madison Heights, MI 48071-1428
15628471        +    MGA Research Corporation, Mike Miller and Susan Stone, 446 Executive Drive, Troy, MI 48083-4534
15628474        +    MGS MFG GROUP INC, W188 N11707 MAPLE RD, GERMANTOWN, WI 53022-2409
15628475        +    MGS MFG GROUP Inc. c/o Fair Harbor Capit, Capital LLC, PO Box 237037, New York, NY 10023-0028
15628473        +    MGS Mfg Group Inc, Ken Eberle and Linda Steffke, W188 N11707 Maple Rd, Germantown, WI 53022-2409
15628476        +    MHC Systems LLC, Pete Schumacher and Marty Eich, 8818 Washington Circle, Omaha, NE 68127-4011
15628478             MI Metals, Inc., Cliff Wright, PO Box 370, Gratz, PA 17030-0370
15628479        +    MIAH, JOINAL, 12028 GALLAGHER ST, HAMTRAMCK, MI 48212-2730
15628481        +    MICHAEL SHERMAN IMMIGRATION LAW, 26111 WEST 14 MILE RD., SUITE 104, FRANKLIN, MI 48025-1170
15628482        +    MICHALAK, EDWARD, 20644 WINDEMERE, MACOMB TOWNSHIP, MI 48044-3532
15628485        +    MICHIE, JOAN, 3906 EDGELAND, ROYAL OAK, MI 48073-2282
15628498        +    MICHIGAN RUBBER PRODUCTS, 1200 EIGHTH AVENUE, CADILLAC, MI 49601-9274
15628506        +    MICHIGAN TESTING INSTITUTE INC., 44249 PHOENIX DRIVE, STERLING HEIGHTS, MI 48314-1466
15628517       #+    MICROSOFT, 6100 NEIL ROAD, RENO, NV 89511-1157
15628532        +    MID-WEST SPRING MFG CO, 105 ETNA STREET, MENTONE, IN 46539-9116
15628534        +    MIDDLEBROOKS, ARKEYSHA, 15220 TOEPFER, EASTPOINTE, MI 48021-2236
15628539     ++++    MIDSTATES TOOL & DIE ENGINEE, MIKE MASTEN, 3407 COOPER DR, ELKHART IN 46514-8638 address filed with court:,
                  Case 19-12378-KBO              Doc 1281         Filed 01/01/21        Page 117 of 280
District/off: 0311-1                                  User: SH                                                   Page 116 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                         Total Noticed: 13039
                  Midstates Tool & Die Enginee, Mike Masten, 23816 Cooper Drive, Elkhart, IN 46514
15628547        + MIDWEST II, INC, Sandy Veer, 701 South Hancock Ave., Freeport, IL 61032-5316
15628551          MIDWEST RUBBER COMPANY, 3525 RANGE LINE ROAD, PO BOX 98, DECKERVILLE, MI 48427-0098
15628556        + MIDWEST TESTING LABORATORIES INC., 1072 WHEATON STREET, TROY, MI 48083-1927
15628557        + MIDWESTERN RUST PROOF, INC., 3636 N. KILBOURN AVE., CHICAGO, IL 60641-3698
15628567        + MILACRON MARKETING, 4165 HALF ACRE ROAD, BATAVIA, OH 45103-3247
15628571        + MILAN METAL SYSTEMS, 555 S PLATT RD, MILAN, MI 48160-9303
15628578          MILBANK LLP, 55 HUSDON YARDS, NEW YORK, NY 10001-2163
15628580        + MILES, CINDY, 20472 HARMONY DR., CLINTON TOWNSHIP, MI 48036-2240
15628593        + MILLER CANFIELD, 150 WEST JEFFERSON, SUITE 250, DETROIT, MI 48266-0001
15628598        + MILLER WELDING SUPPLY CO., 505 Grandville Ave SW, Grand Rapids, MI 49503-4915
15628600        + MILLER, BRENDA, 12381 E STOCKTON RD, STOCKTON, IL 61085-9706
15628603        + MILLER, DANNY, 65 NEW ZION ROAD, MCKENZIE, TN 38201-8898
15628604        + MILLER, DANNY L., 65 NEW ZION ROAD, MCKENZIE, TN 38201-8898
15628606        + MILLER, FAITH, 6000 Brace Street, Detroit, MI 48228-3850
15628607        + MILLER, JAMES, 807 W. REED, Moberly, MO 65270-1330
15628608        + MILLER, JAMES R., 807 W. REED, Moberly, MO 65270-1330
15628614        + MILLER, MEGHAN, 9756 EDGEWOOD CT., YPSILANTI, MI 48198-9487
15628615        + MILLER, MICHAEL, 119 BLACKHAWK, HANOVER, IL 61041-9711
15628625        + MILLER, SUE, 546 GANN ROAD, MILAN, TN 38358-6670
15628629        + MILLI, ESAT, 20 SUNSHINE LN APT 2, MOREHEAD, KY 40351-7983
15628640        + MILLS, LISA, 12363 OAKTON RD, SAVANNA, IL 61074-8607
15628642        + MILLS, SUSAN, 11353 Irene, Warren, MI 48093-2513
15628643        + MILLS, SUSAN, 11815 Meadow Lane Dr, Warren, MI 48093-1258
15628645       ++ MILTON MANUFACTURING INC, 301 E GRIXDALE AVE, DETROIT MI 48203-2073 address filed with court:, Milton
                  Manufacturing, Inc., Dan Dimovski and Earma Johnson, 301 E. Grixdale, Detroit, MI 48203
15628649        + MINITAB INC, 1829 PINE HALL ROAD, STATE COLLEGE, PA 16801-3008
15628653          MIOSHA Reporter, 5775 N. Clinton Trail, Charlotte, MI 48813
15628662          MISA Metals, Inc, Chad Blasingim, 4050 Centre Point Drive, West Chester, OH 45069
15628664          MISCHKE, RON, CUSTOMER SUPPORT ENGINEERING, 4125 DOUGALL AVE., WINDSOR ON N9GIX5 CANADA
15628665        + MISENAR, GEORGE, 350 WEST FRONT AVE., STOCKTON, IL 61085-1020
15628667        + MISSINE, CAMIEL, 2709 CAPITOL LOT 41, WARREN, MI 48091-1828
15628668          MISSION GAUGE, 19 HONGMIAN RD, GEKENG INDUSTRIAL PARK HENGLI TOWN, DONGGUAN CITY CHINA
15628681        + MITCHELL, CORY, 5398 N. Pine Ave., White Cloud, MI 49349-9641
15628682        + MITCHELL, KIMBERLY, 143 PAMELA DR, MT. STERLING, KY 40353-1721
15628687        + MITSUBISHI, 6400 KATELLA AVE, CYPRESS, CA 90630-5208
15628692        + MITUTOYO CORPORATION, 965 CORPORATE BLVD., AURORA, IL 60502-9100
15628697        + MIZEN, LINDA, 725 Holder Road, Cedar Groove, TN 38321-7209
15628698        + MJD Enterprises, Inc., C/O Mike Downing, PO Box 82, Renick, MO 65278-0082
15628699          MNAO PORT OF LA, 500 EATS WATER STREET, WILMINGTON, CA 90744
15628700        + MNP, Debbie Lockett, PO Box 7009, 1111 Samuelson Road, Rockford, IL 61109-3641
15628701        + MNP CORP, Ron Hollis, 44225 Utica Road, Utica, MI 48317-5464
15628710        + MOBIS NORTH AMERICA, MICHIGAN PLANT (MNA), 6401 W FORT STREET, DOCK 6, DETROIT, MI 48209-1271
15628711        + MOBLEY, JOSHUA, 129 SOUTHDALE DR., MT. STERLING, KY 40353-9529
15628717        + MODERN AUTOMATION, 134 TENNSCO DRIVE, DICKSON, TN 37055-3000
15628731        + MOENAERT, DONNA, 1206 SUBURBAN, PINCONNING, MI 48650-8904
15628736          MOLD-MASTERS LTD, 233 ARMSTRONG AVE, GEORGETOWN ON L7G 4X5 CANADA
15628741        + MOLEX INCORPORATED, 2222 WELLINGTON COURT, LISLE, IL 60532-1682
15628750        + MONAHAN, JAY, 553 N JUDGEMENT, SHULLSBURG, WI 53586-9780
15628751          MONITA, URIEL, FUENTES DE FABIOLA NUM 67, Matamoros Tamaulipas 87499 Mexico
15628754          MONRREAL, DIEGO BENAVIDES, NICOLO PAGANINI NUM 305, MATAMOROS Tamaulipas 87396 Mexico
15628767        + MONTGOMERY, KEYIA, 24685 KATHERINE CT. APT. 144, HARRISON TWP, MI 48045-6609
15628791          MOORE METAL FINISHING, Conrado Garcia Francisco, Pirul no 33 Col Bellavista, Tlalnepantla 54080 Mexico
15628793        + MOORE, BIANCA, 18661 HAMBURG ST., DETROIT, MI 48205-2658
15628795        + MOORE, CECILLY, 49241 S Interstate 94 Service Dr. #24, Belleville, MI 48111-1849
15628796        + MOORE, CHRISTOPHER, 1550 Branch Drive, Lawrenceburg, TN 38464-8236
15628797        + MOORE, CHRISTOPHER T., 1550 Branch Drive, Lawrenceburg, TN 38464-8236
15628801        + MOORE, JAKE, 7100 HWY 104 W, LAVINIA, TN 38348-2840
15628802        + MOORE, JAMES, 1008 PINE CIRCLE, LAWRENCEBURG, TN 38464-4016
15628805        + MOORE, KRISTINA, 6682 Greenwood Rd., Twin Lake, MI 49457-9541
15628808        + MOORE, MICHAEL, 9096 EAST STAGECOACH TRAIL, WARREN, IL 61087-9716
15628811        + MOORE, REBECCA, 406B North Cedar Lane, Lawrenceburg, TN 38464-4343
15628812        + MOORE, SHELVIE, 707 HAYES ROAD, LAWRENCEBURG, TN 38464-4001
                     Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 118 of 280
District/off: 0311-1                                         User: SH                                                           Page 117 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15628814        +    MOORE, STEVEN, 394 HARDIN LOOP ROAD, WEST POINT, TN 38486-5306
15628815        +    MOORE, THOMAS, 17900 DEXTER TRAIL, GREGORY, MI 48137-9546
15628817        +    MOPAR VENCHURS PACKAGING, PLANT 2, 790 LIBERY STREET PLANT, ADRIAN, MI 49221-3957
15628822        +    MORALES, EDUARDO, 6946 Laguna de Palmas, Brownsville, TX 78526-6670
15628841             MORENO, RODOLFO PADILLA, MARTE NUM 7, Matamoros Tamaulipas 87458 Mexico
15628843        +    MORGAN BIRGE & ASSOC INC, 119 W HUBBARD ST, 4TH FLOOR, CHICAGO, IL 60654-4526
15628847        +    MORHARDT, LAVERNE, 3655 S MASSBACH RD, STOCKTON, IL 61085-9352
15628850        +    MORRIS, AUBREY, 24910 BORDMAN RD, ARMADA, MI 48005-1558
15628851        +    MORRIS, BOBBY, 265 ADAMS ROAD, GREENFIELD, TN 38230-3729
15628858        +    MORRIS, WILLIAM, 829 Boxwood Ct, Brighton, MI 48116-8905
15628859        +    MORRIS, WILLIAM L, 829 Boxwood Ct, Brighton, MI 48116-8905
15628861             MORRISON JR, STEPHEN, 218 LOT#8 MORNING GLORY LANE, FREMONT, MI 49412
15628865        +    MORROW, SHIRLEY, 108 MATHIS STREET, WAYNESBORO, TN 38485-2115
15628869        +    MORSE, SHELLY, 2766 E. BOOTH RD, AUGRES, MI 48703-9485
15628881        +    MOSLEY, ENSIGN, 6 LEOMA ROAD, LEOMA, TN 38468-5340
15628882        +    MOSLEY, ENSIGN O'NEAL, 6 LEOMA ROAD, LEOMA, TN 38468-5340
15628885             MOSLEY, TAYLOR, 29 REBECCA RD, LORETTO, TN 38469-2649
15628890        +    MOTION INDSUTRIES INC, 2570 WALKER NW, GRAND RAPIDS, MI 49544-1303
15628891        +    MOTION INDSUTRIES INC, ED WALTZ and KATHY MARTIN, 2570 WALKER NW, GRAND RAPIDS, MI 49544-1303
15628896        +    MOTION INDUSTRIES INC, 800 EAST 2ND ST, MUSCLE SHOALS, AL 35661
15628900        +    MOTION INDUSTRIES INC, JENNIFER PENDERGRASS, 31 CONALCO ROAD, JACKSON, TN 38301-3771
15628912        +    MOULTON, DANIEL, 27930 Wentworth Dr, Roseville, MI 48066-4356
15628913        +    MOUNIR, MOUSTAFA, 225 Fluor Daniel Dr, Sugar Land, TX 77479-4019
15628917             MOUSER ELECTRONICS, 1000 N. MAIN STREET, MANSFIELD, TX 76063-1514
15628920         +   MOVEMENT SEARCH AND DELIVERY, 20 W. WASHINGTON, SUITE 14, CLARKSTON, MI 48346-1576
15628921         +   MOVEMENT SEARCH LLC., 20 W. WASHINGTON ST., SUITE 14, CLARKSTON, MI 48346-1576
15628923         +   MOWERY, BONNIE, 1833 KAREN CT, FREEPORT, IL 61032-8272
15628924         +   MP Components, 1805 Lemon Farris Road, Cookeville, TN 38506-2402
15628926         +   MPC, Paul Owens, 2703 East Nine Mile Rd., Warren, MI 48091-2176
15628925         +   MPC, Jason Salisbury, PO Box 94172, Chicago, IL 60696-4172
15628927        #+   MPC PLASTICS INC., 1859 EAST 63RD STREET, CLEVELAND, OH 44103-3832
15628929        #+   MPC Plastics Inc., Reed Fuller, 1859 East 63rd Street, Cleveland, OH 44103-3832
15628928         +   MPC Plastics Inc., Jerry Frans, 1251 County Rd. 1217, Moberly, MO 65270-4524
15628930         +   MPH Logistics LLC, 1340 Locust Street, Fremont, MI 49412-1827
15628931         +   MPI Label Systems, Delores Smith, 7528 Hickory Hills Ct, White Creek, TN 37189-9243
15628932         +   MPI Products, LLC, Sheryl DeMattia, 2129 Austin Ave, Rochester Hills, MI 48309-3668
15628933         +   MPI-Indiana Fineblanking, Sandy Potocki, 1200 Klockner Drive, Knox, IN 46534-7500
15628934         +   MPI-Tennessee Fineblanking, Jodie Tobie and Loren Tilden, 2460 Snapps Ferry Road, Greenville, TN 37745-1650
15628935         +   MPJR-8 LLC, Tracy Das, c/o Burton Share Mgt Co, 30100 Telegraph Rd Ste 366, Bingham Farms, MI 48025-5800
15628936         +   MPJR-8, L.L.C., 30100 Telegraph Rd, Ste 366, Bingham Farms, MI 48025-5800
15628937         +   MPT, Bob, 1801 Santa Fe Place, Columbia, MO 65202-1935
15628938         +   MPT Lansing, LLC, 3140 Spanish Oak Drive, Suite A, Lansing, MI 48911-4291
15628946         +   MRC Warren Fasteners, Inc., Darlene Frazier, 13201 Stephens Road, Warren, MI 48089-4378
15628947         +   MS Companies, Jill Harrison and Constance Cunningham, 6610 N Shadeland Ave, Indianapolis, IN 46220-4384
15628948         +   MS METAL SOLUTIONS, INC., 11095 WEST OLIVE ROAD, GRAND HAVEN, MI 49417-9682
15628950         +   MS Metal Solutions, Inc., Ron Nienhouse and Debbie Dobbs, 11095 West Olive Road, Grand Haven, MI 49417-9682
15628949         +   MS Metal Solutions, Inc., Jerry Frans, 1177 N. Morley St., Moberly, MO 65270-2736
15628951             MSA Canada, 2800 Skymark Avenue, Mississauga ON L4W 5A6 Canada
15628958        +    MSC Software Corporation, Brian Thornton, 2 MacArthur Place, Santa Ana, CA 92707-5924
15628959        +    MSC Software Ltd., 2300 Traverwood Drive, Ann Arbor, MI 48105-2196
15628960        +    MSI Southland, Rosemary Satterfield and Robert Renfrew, 5700 Ward Avenue, Virginia Beach, VA 23455-3311
15628961        +    MSSL WIRING SYSTEMS INC, Ernesto Guzman Lopez, 700 Industrial Drive, Portland, IN 47371-1156
15628963        +    MST STEEL/FORD RESALE, 24417 GROESBECK HIGHWAY, WARREN, MI 48089-4723
15628962        +    MST Steel Corporation, 24417 Groesbeck Hwy., Warren, MI 48089-4786
15628964        +    MST Steel/Ford Resale, Rich Thompson and Amanda Palitti, 24417 Groesbeck Highway, Warren, MI 48089-4723
15628965        +    MT Solutions, 412 Stella Ave, Lawrenceburg, TN 38464-4503
15628966        +    MTD Technologies, Chuck Salvage, PO Box 2250, 5201 - 102nd Ave. N., Pinellas Park, FL 33782-3302
15628967             MTH Autoservices Ltd, Brian Brown and Elaine Robertson, Castle Laurie, Bankside Scotland, Falkirk FK2 7XF United Kingdom
15628968        +    MTI Groendyk, Kim Grannani and Naren Remanathan, 8020 Whitepine Road, Richmond, VA 23237-2263
15628969        +    MTS Machine, Jason Rutkowski, 3521 30th Street SW, Grandville, MI 49418-1401
15628970        +    MTS Systems, Sales Dept., 14000 Technology Drive, Eden Prairie, MN 55344-2247
15628971             MTS Testing Systems (Canada), Patrick Zakrajsek, PO Box 57229 Station A, Toronto ON M5W 5M5 Canada
15628972        +    MTZ Business Consulting Inc, Jose Granados, 32705 Glendale Ave., Livonia, MI 48150-1611
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 119 of 280
District/off: 0311-1                                       User: SH                                                           Page 118 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                 Total Noticed: 13039
15628976          MU IZ, JAVIER LUCIO, MARIANO MATAMOROS NUM 99, Matamoros Tamaulipas 87457 Mexico
15628988        + MUELLER, WILLIAM, 1000 VAMANOS DRIVE, BROWNSVILLE, TX 78526-1247
15628991        + MULARZ, CODY, 606 VAN ETEN ST., PINCONNING, MI 48650-9401
15628996          MULLINS, CHESTER, 7885 E HWY 36, OLYMPIA, KY 40358
15628997        + MULLINS, DANIEL, 4695 N. Stark Rd., Hope, MI 48628-9764
15629000        + MULTICRAFT INTERNATIONAL, FORMERLY TRILLOMA), 4341 HWY 80, PELAHATCHIE, MS 39145-2918
15629006        + MULTITECH INDUSTRIES, 350 VILLAGE DRIVE, CAROL STREAM, IL 60188-1828
15629010        + MULTITECH INDUSTRIES, INC., 64 South Main Street PO Box 159, Marlboro, NJ 07746-0159
15629011        + MULTITECH INDUSTRIES, INC., ATTN: MICHAEL FARR, 350 VILLAGE DRIVE, CAROL STREAM, IL 60188-1828
15629019        + MURFREESBORO, 1501 MOLLOY LANE, MURFREESBORO, TN 37129-3344
15629026        + MURRAY, JAMES, 30 MILLSTONE RD, CLAY CITY, KY 40312-9577
15629028        + MURRAY, NIKITA, 41 RIDGEWAY, SALINE, MI 48176-9134
15629044        + MW Gilco, LLC, 16000 Common Road, Roseville, MI 48066-1822
15629049        + MYERS, REBECCA, 326 N PARK STREET, STOCKTON, IL 61085-1128
15629051        + MYERS, RUSSELL, 403 N STOCKTON, STOCKTON, IL 61085-1232
15627722          Ma Guadalupe Flores Montiel, Plaza de las Carmelitas 103, Col Plazas del Sol lera Secc, Queretaro 76070 Mexico
15627724        + Maass, John, 114 HURON ST. APT 3, YPSILANTI, MI 48197-5445
15627725        + Mabuchi, Charmaine Austin and Sachie Craig, 3001 West Big Beaver, Suite, Troy, MI 48084-3104
15627727        + MacDonald's Indl Prods-MI, Tim McBride, Corporate Division, 4242 44th Street SE, Kentwood, MI 49512-4007
15627728        + MacDonald's Indl Prods-OH, Tim Richer, 1610 Acadia Road, Spencerville, OH 45887-9517
15627730        + MachAET, Kennard J McDaniel, 1535 Atlantic, North Kansas City, MO 64116-3910
15627729        + Machado Alvarez, Patricia, 71 Garfield St, Detroit, MI 48201-1905
15627731        + Machine Tech Inc., Jetty Griffis and Angie Bell, 423 North Mill Street, PO Box 960, Adel, GA 31620-0960
15627732        + Machine Tool & Supply Corp, Mark Yates, 117 Wright Industrial CV, Jackson, TN 38301-8745
15627734          Machuca, Asael Silva, LIBERACION NUM 2, Matamoros Tamaulipas 87449 Mexico
15627735        + Machuta, Michelle, 107 Draper Ave, Waterford, MI 48328-3803
15627736          Macias, Miriam Campos, ANACAHUITA 46, Matamoros Tamaulipas 87344 Mexico
15627737          Mack Hils Inc (Mackpro), Kathie Lynn, Hwy 24 West, Moberly, MO 65270
15627738          Mack Paper Co., Rebecca Lieber and Carol Byers, 340 Blackhawk Park Ave, Suite 1, Rockford, IL 61104-5133
15627739        + Mack Truck Inc., Carol Swick, Derby Industries LLC, 200 Cascade Drive Suite F, Allentown, PA 18109-9609
15627740        + Mack Truck LVLC, 3041 Schoeneck Rd, Macungie, PA 18062-8787
15627741        + Mack Trucks, Inc, 7000 Alburtis Road, Macungie, PA 18062-9631
15627746        + Maclean Fastening Systems, Tim Jones, 1000 Allanson Rd, Mundelein, IL 60060-3804
15627747        + Macon Bottling, Hwy 36 West, P.O. Box 427, Macon, MO 63552-0427
15627748        + Macon County Shelterd Works, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15627750        + Macon County Shelterd Works, C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15627751        + Macon County Sheltered Works, 1103 Enterprise Road, Macon, MO 63552-1305
15627754        + Macrae, Gregory, 21907 BRUNSWICK DR, WOODHAVEN, MI 48183-1581
15627758        + Maddy, Kimberly, 45033 Vanker, Utica, MI 48317-5581
15627759        + Made-Rite Mfg Inc, Lloyd Gray, 3967 E Sullivan Ln, Salem, IN 47167-7724
15627760        + Madek, Grace, 47135 Meadowbrook, Macomb, MI 48044-2751
15627763          Madico Inc, Richard Bracic and Krinne Case, 9251 BELCHER RD N STE A, PINELLAS PARK, FL 33782-4203
15627764        + Madison Alexander, Madison Alexander, 830 Cozette Ct. Ste. 206, Las Vegas, NV 89144-4541
15627765        + Madison Chemical Co, Inc, Customer Service and Carol Vogel, 3141 Clifty Drive, Madison, IN 47250-1661
15627766        + Madison Electric Service Inc, James McGee, 29 Miller Avenue, Jackson, TN 38305-4349
15627770          Magal Cables Ltd., Sue Moule, Baldwin Road Stourport on Severn, Worcestershire DY13 9BB United Kingdom
15627769          Magal Cables Ltd., Sue Moule, Baldwin Road Stourport on Seven, Worcestershire DY13 9BB United Kingdom
15627771          Magallanes, Claudia Moreno, CALLE 3 #707, Matamoros Tamaulipas 87370 Mexico
15627772        + Mager, Alyce, 47 SHEFFIELD DRIVE, TROY, MI 48083-1036
15627775        + Magic Meeting & Incentives, 3901 N Stevens Street, Alexandria, VA 22311-1000
15627776        + Magic Steel Sales, LLC, Michael Strom, 4242 Clay Ave., Grand Rapids, MI 49548-3034
15627779        + Magna Assy System De Mexico, 1600 W La Quinta Rd., Suite 4B, Nogales, AZ 85621-4566
15627781        + Magna Automotive Testing, Gerald Ernst, 19868 Haggerty Road, Livonia, MI 48152-1078
15627782          Magna Closures, Doortec Industries, 581 Newpark Blvd, Newmarket ON L3Y 4X7 Canada
15627786          Magna Donnelly, Amy Hillis, Magna Electronics, Holly, MI 48442
15627787        + Magna Electronics, Robert Bennett, 10410 N Holly Rd, Holly, MI 48442-9332
15627789          Magna Powertrain de Mexico, Oneida Lopez A/P, SA de CV Calle Uno #104 Parque Ind, Ramos Arizpe 25903 Mexico
15627790        + Magna Sealing & Glass System, Denise Wentzel, 3501 John F Donnelly Dr., Holland, MI 49424-9284
15627791        + Magna Seating of America, Lilia Lopez, Seating Systems of Laredo, 1319 Salinas Ave. Ste. 4 PMB 64-270, Laredo, TX 78040-6369
15627796        + Magnet Applications, Barb Sadley and Skip Kaucher, 12 Industrial Dr, DuBois, PA 15801-3842
15627797        + Magnet Applications, Kay Fitzpatrick, 375 Horsham Road, Horsham, PA 19044-2038
15627798          Magnum 2000 Inc, Stephanie Skupnik, 1137 N Service Rd E, Oakville ON L6H 1A7 Canada
15627799        + Magnum Electric, Matt, 9251 Lake Street, Ellsworth, MI 49729-9665
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 120 of 280
District/off: 0311-1                                        User: SH                                                            Page 119 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                  Total Noticed: 13039
15627800        + Magtrol, Inc., David and Dodge Elkins, 70 Gardenville Pkwy W., Buffalo, NY 14224-1322
15627802          Mahindra Vehicle Mfr Ltd, 1055 W Square Lk Rd, Troy, MI 48098-2523
15627804        + Mahoney, Damian, 628 Josef Circle, Columbia, TN 38401-5771
15627806        + Maine Plastics, Tina Hochstetler and Kesha Womack, 1817 Kenosha Rd., Zion, IL 60099-5142
15627807          Mainero, Luz V zquez, DURAZNO NUM 41, Matamoros Tamaulipas 87380 Mexico
15627808        + Mains, Darrell, 101 HIBBARD ST TRLR LOT 105, MANCHESTER, MI 48158-9766
15627810        + Maki Engraving, Rick Heifner, 161 Big Springs Road, Lawrenceburg, TN 38464-6826
15627811        + Makino Inc, Jim Rickert and Laura Klinger AP Lead, 365 Production, South Elgin, IL 60177-2636
15627813          Maksteel, 7615 Torbram Road, Mississauga ON L4T 4A8 Canada
15627815        + Maksteel USA LLC, STEVE PERICA and Angela Trevisan, 1400 16TH ST STE 250, OAK BROOK, IL 60523-8802
15627816        + Malanda, Tatiana, 1267 Russell Street, Ypsilanti, MI 48198-5970
15627817        + Malcolm Eaton Enterprises, Mike Avery, 570 W Lamm Road, Freeport, IL 61032-9629
15627818          Maldonado, Andres Lozano, SAN RAUL 41, Matamoros Tamaulipas 87455 Mexico
15627820          Maldonado, Edgar Herrera, QUINTANA ROO NUM 124, Matamoros Tamaulipas 87390 Mexico
15627821          Maldonado, Eva Torres, COSTA AZUL NUM 128, Matamoros Tamaulipas 87497 Mexico
15627822          Maldonado, Gabriela Del Angel, FERNANDO MONTES DE OCA NUM 120, Matamoros Tamaulipas 87449 Mexico
15627823          Maldonado, Jose Cruz, 13 A 6, Matamoros Tamaulipas 87497 Mexico
15627824          Maldonado, Luis Cant, SIERRA MAESTRA NUM 97, Matamoros Tamaulipas 87470 Mexico
15627825          Maldonado, Pablo Mendez, Mezquita Num.3, Matamoros Tamaulipas 87345 Mexico
15627826          Maldonado, Ramiro Medina, Huamuchil N m. 4, Matamoros Tamaulipas 87477 Mexico
15627827        + Maldonado, Samuel, 511 7th Street, Lawrenceburg, TN 38464-2811
15627828          Maldonado, Yesenia Gonzalez, CALLE RAFAEL PEREZ TAYLOR NUM 31, Matamoros Tamaulipas 87440 Mexico
15627830          Malibu Technologies LLC, Hans J. Kasprick and Diana Ginley, 48700 Structural Drive, Chesterfield, MI 48051-2663
15627833          Malpica, Elsa Santes, PLAN DE IGUALA 139, Matamoros Tamaulipas 87494 Mexico
15627834          Malpica, Jose Vicencio, LOMA BONITA NUM 26, Matamoros Tamaulipas 87455 Mexico
15627835        + Manar, Tennplasco Div, Danny Rose and Kathy Collins, 30 Industrial Dr., Lafayette, TN 37083-2336
15627836        + Mancelona Auto Body Inc., 405 Dale Avenue, PO Box 634, Mancelona, MI 49659-0634
15627837          Mandarin Tool & Die Inc, 11616 W Columbia Park Drive, Jacksonville, FL 32258-2479
15627839        + Mangat, Partap, 22238 Solomon Blvd, Novi, MI 48375-5075
15627840        + Mangat, Partap, 22238 Solomon Blvd Apt 125, Novi, MI 48375-5075
15627845        + Manning, Robert, 2799 Chisholm Road, Iron City, TN 38463-6328
15627848          Manor Tool & Die Ltd., Doug Sanborn, 5264 Pulleyblank Street, Oldcastle ON N0R 1L0 Canada
15627850        + Manpower, Inc, 5797 Harvey St, Suite C, Muskegon, MI 49444-6727
15627851        + Manpowergroup US Inc, 100 Manpower Place, Milwaukee, WI 53212-4030
15627852          Manpowergroup US Inc, 21271 Network Place, Chicago, IL 60673-1212
15627853        + Mansour, Ahmad, 3171 Brookshear Circle, AUBURN HILLS, MI 48326-2209
15627854        + Mansour, Alfred, 5496 Woodfield Parkway, Grand Blanc, MI 48439-9401
15627855          Mansour, Amer, 7010 Oakley Park Road, West Bloomfield, MI 48323
15627856          Mansour, Iyad, 2557 Countryside Ct, Auburn Hills, MI 48326-2223
15627857          Manuel, Pedro Castro, Calle Monte Maria #123, Matamoros Tamaulipas 87455 Mexico
15627858          Manuel, Ventura Bautista, 15 DE JULIO NUM 18, Matamoros Tamaulipas 87440 Mexico
15627859          Manufacturas y Diseqos, Braulio Gracia de la Gar, RIBREN S de R.L.M.I., Matamoros Tamaulipas 87490 Mexico
15627862        + Manufacturers Supply Company, David Scothorn and Brends Harris, a disision of Fastenal, 4235 Corporate Exchange Dr., Hudsonville, MI
                  49426-1950
15627863          Manufacturing Repair &, Zach Chemenaur and Hayley Knowles, Overstock Inc., Chattanooga, TN 37406
15627864        + Manufacturing Solutions, Tracy Goode, PO Box 427, 302 Jackson Ave, Lawrenceburg, TN 38464-3732
15627865        + Manufacturing Solutions, Inc, PO Box 62, Hamilton, IN 46742-0062
15627867          Manzano, Daniel Torres, AVENIDA CENTRAL NUM 111, Matamoros Tamaulipas 87390 Mexico
15627870          Mar n, Patricia Perez, VICENTE GUERRA 12, Matamoros Tamaulipas 87440 Mexico
15627871          Mar, Victor Martinez, PLAYA NOVILLEROS 5, Matamoros Tamaulipas 87470 Mexico
15627872        + Mar-Lan Industries, Inc., Bobby Lartz and Malinda Lartz, 2631 Myrtle Springs Ave., Dallas, TX 75220-2514
15627936        + MarTeck Corp., Kelly or Julie, 609 North Ault Street, Moberly, MO 65270-2508
15627873        + Marathon Metals, Charlie Moesta, 6440 Mack Ave, Detroit, MI 48207-2305
15627874        + Marathon Sensors Inc., Kevin, 3100 East Kemper, Cincinnati, OH 45241-1517
15627875        + March, Lawrence, 2103 Bennett Ct, Columbia, TN 38401-5693
15627877          Marcial, Jorge Fonseca, OCTAVIO PAZ 98, Matamoros Tamaulipas 87449 Mexico
15627878          Marcial, Moises Salazar, MANUEL AGUILAR NUM 3, Matamoros Tamaulipas 87340 Mexico
15627879          Marcos, Francisco Montiel, J L Mingu a Num 159, Matamoros Tamaulipas 87395 Mexico
15627881          Mares, Jose Flores, CALLE TULIPAN NUM 517, Matamoros Tamaulipas 87348 Mexico
15627883          Mari o, Claudia Gonz lez, GIRASOL NUM 42, Matamoros Tamaulipas 87348 Mexico
15627884          Marin, Claudia Jasso, SIERRA TARAHUMARA 22, Matamoros Tamaulipas 87470 Mexico
15627885        + Marineau, Brenda, 11365 Celtic Manor, Warren, MI 48089-3562
15627887        + Marion N Rader Machine Shop, James Rader, 1401 4th Street, Three Rivers, MI 49093-1852
                    Case 19-12378-KBO             Doc 1281         Filed 01/01/21        Page 121 of 280
District/off: 0311-1                                   User: SH                                                   Page 120 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                         Total Noticed: 13039
15627888        +   Marion Rubber Products, 1212 E Michigan Street, Indianapolis, IN 46202-3554
15627890        +   Mark Barron, 1473 County Road 2635, Moberly, MO 65270-5812
15627891        #   Mark Pack, Po Box 5264, Rockford, IL 61125-0264
15627892        +   Mark-Pack, 776 Main St., Coopersville, MI 49404-1363
15627893            Markam Washer, 1190 Ringwell Dr., Newmarket ON L3Y 7V1 Canada
15627894        +   Markel Corporation, 435 School Lane, Plymouth Meeting, PA 19462-2744
15627895        +   Markel Corporation, Attn: Accounts Receivable, 435 School Lane, Plymouth Meeting, PA 19462-2744
15627898        +   Marking Machine Company, 286 Spires Parkway, Tekonsha, MI 49092-9347
15627899        +   Markline Co., Ltd, 400 Galleria Officentre, Suite 415, Southfield, MI 48034-2167
15627900            Markline Co., Ltd, Aoyama Tower Place 2F, 8-4-14 Akasaka Minato-ku, Tokyo 107-0052 Japan
15627902            Marklines North America Inc, Emily Elkin, 4000 Galleria Suite 415, Southfield, MI 48034
15627903            Marks Work Wearhouse #747, Bracebridge Shopping Ctr #2, Hwy 118 W., Bracebridge ON P1L 1T3 Canada
15627914            Marks, Tacha, 19132 Hull St# 1, Detroit, MI 48203-1368
15627915        +   Marks, William, 9760 Buttermilk Ridge Rd, Lawrenceburg, TN 38464-5924
15627918        +   Marmic Fire & Safety Co INC, PO BOX 1086, 1014 S Wall Avenue, Joplin, MO 64801-4547
15627919            Marroqu n Garza, Joel Ra l, FRANCISCO GONZALEZ BOCANEGRA, Matamoros Tamaulipas 87350 Mexico
15627921            Marsh Industries Inc, Tammy, Kirt, Dick Marsh, 49680 Leona Dr, Chesterfield, MI 48051-2475
15627924        +   Marsh Plating Corporation, Tracy Shafer, 1540 Cainsville Rd., Lebanon, TN 37090-7722
15627923        +   Marsh Plating Corporation, Mary Leininger, 103 N. Grove Street, Ypsilanti, MI 48198-2906
15627926        +   Marshall Sales, Roger Troke, 14359 Meyers, Detroit, MI 48227-3923
15627930        +   Marshall, Miguel, 2327 22ND ST, WYANDOTTE, MI 48192-4147
15627931        +   Marshall, Rose, 14560 WESTWOOD, DETROIT, MI 48223-2251
15627933            Mart nez, Jes s Luvian, Anguilla N m. 175, Matamoros Tamaulipas 87398 Mexico
15627934            Mart nez, Mateo Montero, Fernando Montes De Oca Num 127, Matamoros Tamaulipas 87493 Mexico
15627937            Martell Electric, LLC, Cindy, 1126 S Walnut Street, South Bend, IN 46619
15627938        +   Martell III, Neal, 3068 W. Clay Rd., Rothbury, MI 49452-8015
15627940        +   Martens, Marc, 485 S. 9 Mile Rd., Linwood, MI 48634-9713
15627942            Martin Marketing Specialitie, Inc, PO Box 4534, Elkhart, IN 46514
15627943        +   Martin's Inc, Call for Fax., 1701 North Morley Street, Moberly, MO 65270-3630
15627944        +   Martin, Alex, 1586 Baypointe Circle, Grand Blanc, MI 48439-7273
15627945        +   Martin, Alisha, 1586 Baypointe Circle, Grand Blanc, MI 48439-7273
15627946        +   Martin, Dustin, 805 Hillcrest Ave., Fremont, MI 49412-1361
15627948        +   Martin, Inc., PO Box 398, Jackson, TN 38302-0398
15627950        +   Martin, Joel, 5437 Gimlet Road, Lawrenceburg, TN 38464-6370
15627952        +   Martin, Michael, 97 Woodard Street, Lawrenceburg, TN 38464-4059
15627953        +   Martin, Nathan, 40 N MILL ST PO BOX 265, CEDARVILLE, IL 61013-0265
15627957            Martinez, Alberto Casados, VALLE ESCONDIDO NUM 1, Matamoros Tamaulipas 87435 Mexico
15627958            Martinez, Alejandro Echavarr a, AV PALMAS DEL MAR NUM 168, Matamoros Tamaulipas 87495 Mexico
15627959            Martinez, Angel Hern ndez, ERNESTO ELIZONDO 176, Matamoros Tamaulipas 87460 Mexico
15627960            Martinez, Angelica Rinc n, Calle 8 #39, Matamoros Tamaulipas 87497 Mexico
15627962            Martinez, Cristina Grimaldo, JOSEFA DE VILLARREAL 20, Matamoros Tamaulipas 87496 Mexico
15627963            Martinez, Edgar Contreras, Alfonso Sanchez N m. 96, Matamoros Tamaulipas 87440 Mexico
15627965            Martinez, Elvia Loya, LAGUNA MADRE NUM 377, Matamoros Tamaulipas 87444 Mexico
15627966            Martinez, Esperanza Gutierrez, DEL PUENTE 42, Matamoros Tamaulipas 87344 Mexico
15627967            Martinez, Francisca L pez, COROS NUM 42, Matamoros Tamaulipas 87458 Mexico
15627968            Martinez, Francisco Galv n, FELIPE ANGELES NUM 27, Matamoros Tamaulipas 87560 Mexico
15627969            Martinez, Gabino Garcia, LAURO VILLAR, Matamoros Tamaulipas 87360 Mexico
15627970        +   Martinez, Hector, 7557 PECAN AVE, BROWNSVILLE, TX 78526-3113
15627972            Martinez, Jesus Guevara, PROLONGACION MIGUEL BARRAGAN NUM 56, Matamoros Tamaulipas 87496 Mexico
15627973            Martinez, Jesus Perez, AV DEL SABER 84, Matamoros Tamaulipas 87340 Mexico
15627974            Martinez, Jesus Torres, LOS PINOS NUM 68, Matamoros Tamaulipas 87448 Mexico
15627975            Martinez, Jose Flores, IZTACIHUATL NUM 126, Matamoros Tamaulipas 87497 Mexico
15627976            Martinez, Jose Leal, LIBANO NUM 46, Matamoros Tamaulipas 87490 Mexico
15627977            Martinez, Jose Montiel, GEMINIS NUM 25, Matamoros Tamaulipas 87458 Mexico
15627978            Martinez, Jose Pineda, PRUDENCIO PINEDA NUM 22, Matamoros Tamaulipas 87346 Mexico
15627981            Martinez, Juan Z iga, MANITOBA NUM 29, Matamoros Tamaulipas 87544 Mexico
15627982            Martinez, Leandro De La Cruz, CARRIZOS NUM 107, Matamoros Tamaulipas 87490 Mexico
15627983            Martinez, Leticia Santiago, ARCOS DE BELEM NUM 42, Matamoros Tamaulipas 87497 Mexico
15627984            Martinez, Lindomar Castillo, CALLE F #1, Matamoros Tamaulipas 87351 Mexico
15627985            Martinez, Ma Alamillo, NUM 102, Matamoros Tamaulipas 87390 Mexico
15627986            Martinez, Margarita Maciel, ADOLFO RUIZ CORTINEZ NUM 43, Matamoros Tamaulipas 87440 Mexico
15627987            Martinez, Margarita Morales, ENRIQUE FLORES MAGON NUM 28, Matamoros Tamaulipas 87440 Mexico
15627988            Martinez, Maria Calvillo, CALLE SANTA LUCIA NUM 23, Matamoros Tamaulipas 87398 Mexico
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 122 of 280
District/off: 0311-1                                          User: SH                                                           Page 121 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15627989             Martinez, Maria Galarza, INGENIEROS DE CHAPINGO 399, Matamoros Tamaulipas 87440 Mexico
15627990             Martinez, Maria Perez, PUERTO VALLARTA NUM 35, Matamoros Tamaulipas 87458 Mexico
15627991             Martinez, Maria Z iga, SIERRA DE MIQUIHUANA NUM 37, Matamoros Tamaulipas 87497 Mexico
15627992             Martinez, Maribel Montero, Francisco Marquez Num 121, Matamoros Tamaulipas 87493 Mexico
15627994             Martinez, Martin Cervantes, QUERETARO NUM 39, Matamoros Tamaulipas 87351 Mexico
15627995             Martinez, Martin Ju rez, DUNAS NUM 127, Matamoros Tamaulipas 87497 Mexico
15627996             Martinez, Mayra Zamora, JOSEFA DE VILLARREAL, Matamoros Tamaulipas 87496 Mexico
15627997             Martinez, Minerva Bautista, ANTONIO DIAZ SOTO NUM 16, Matamoros Tamaulipas 87440 Mexico
15627998             Martinez, Miriam Rodr guez, ALFONSO SANCHEZ 142, Matamoros Tamaulipas 87440 Mexico
15627999             Martinez, Nestor Ch vez, AVENIDA PATRIOTISMO 52, Matamoros Tamaulipas 87496 Mexico
15628000             Martinez, Norberto Guevara, MARIANO GARCIA CARR A LA PLAYA KM 17, Matamoros Tamaulipas 87553 Mexico
15628001             Martinez, Rafael Montes, Calle San Miguel de Camargo #69, Matamoros Tamaulipas 87385 Mexico
15628002             Martinez, Santiago Echavarr a, LAUREL NUM 46, Matamoros Tamaulipas 87477 Mexico
15628005             Martinrea Heavy Stamping, 100 Old Bruners Town Road, Shelbyville, KY 40065
15628006        +    Marubeni Citizen Cincom, 1801 F Howard, Elk Grove, IL 60007-2448
15628007        +    Maruka USA, Deanna Smith, 1210 NE Douglas, Lees Summit, MO 64086-4604
15628009             Marwood Metal Fabrication, 105 Spruce Street, Tillsonburg ON N4G 5C4 Canada
15628011        +    Marysville E Coating, 840 Huron Blvd., Marysville, MI 48040-1571
15628012        +    Marysville Parts Dist Center, 840 Huron Blvd, Marysville, MI 48040-1571
15628013        +    Maryville Construction Co., Mike Chadd, 3856 Northview Drive, Hazel Green, WI 53811-9348
15628014        +    Maschino Industries Inc, PO Box 1, Hayden, IN 47245-0001
15628016             Maserati Corse SPA, Viale Delle Nazioni 60, Modena 41100 Italy
15628017             Maserati SPA, Viale Ciro Menotti 322, Modena 41121 Italy
15628019         +   Mashburn, Christopher, 150 SAINT MARY'S ROAD, LORETTO, TN 38469-2653
15628020         +   Mashburn, Jeffery, 13 Skip Avenue, Lawrenceburg, TN 38464-4449
15628028         +   Mason, Jimmie, 3459 Braeburn Cir, Ann Arbor, MI 48108-2619
15628029         +   Massachusetts Bay Transport, Dawn Steele, Authority (MBTA), 10 Park Plaza, Boston, MA 02116-3977
15628033        #+   Master Finish Co., John Mulder and Michelle VanMeter, 2020 Nelson SE, Grand Rapids, MI 49507-3300
15628034             Master Finish Co., Martha Horner and Alejandro E. Mireles, De CV Parque Queretaro, Santiago de Queretar 76220 Mexico
15628035        +    Master Industries, Bernice Weaver and Dusty Bowser, 1712 Commerce Drive, Piqua, OH 45356-2602
15628036        +    Master Tool & Mfg Inc., Mike Bitterman, 1450 Progress Drive, Hiawatha, IA 52233-2206
15628039        +    MasterTax LLC, 7150 E. Camelback Road, Suite 160, Scottsdale, AZ 85251-1281
15628037        +    Mastergraphics, Sales, 810 W Badger Rd, Madison, WI 53713-2527
15628040        +    Masthead Hose & Supply, 137 Industrial Loop West, Orange Park, FL 32073-2859
15628042             Mata, Eugenio Ledezma, TLATELOLCO 65, Matamoros Tamaulipas 87497 Mexico
15628043             Mata, Jesus, CALLE ADOLFO LOPEZ MATEOS NUM 17B, Matamoros Tamaulipas 87390 Mexico
15628044             Mata, Jesus Arellano, MAR DE CORTEZ 6, Matamoros Tamaulipas 87456 Mexico
15628046             Mata, Jorge Cervantes, RIO FRIO #29, Matamoros Tamaulipas 87470 Mexico
15628047             Mata, Jorge Mata, HONRADEZ #41, Matamoros Tamaulipas 87477 Mexico
15628049        +    Matcon, 22415 Route 84 North, Cordova, IL 61242-9663
15628050             Matcor Automotive Inc., 1620 Steeles Ave East, Brampton ON L6T 1A5 Canada
15628051             Matcor Automotive Inc., Ehab Ross and Victor Lobo, 1620 Steeles Ave, East, Brampton ON L6T 1A4 Canada
15628054             Material Handling Service, Sales, 4414 Elenenth Street, Rockford, IL 61109
15628055        +    Material Management Xperts, Nicole, 4210 11th Street, Rockford, IL 61109-3070
15628056        +    Material Systems, Inc., Ed Atz, 7109 W. Higgins Road, Chicago, IL 60656-1903
15628057        +    Materials Processing, Inc., Jason Stevens and Mary Jo Barbb, 17423 West Jefferson, Riverview, MI 48193-4205
15628059        +    Matheson, 909 Lake Carolyn Pkwy, Suite 1300, Irving, TX 75039-4821
15628060        +    Matheson Tri-Gas, Steve and Beverly Glunk, 166 Keystone Drive, Montgomeryville, PA 18936-9637
15628062        +    Mathews, Cody, 778 W. 68th St., Newaygo, MI 49337-9789
15628063        +    Mathews, Veronica, 4987 E. 36th, Newaygo, MI 49337-9040
15628070        +    Matrix Quality Services, Inc, 201 Appian Way Dr., Suite 202, Brighton, MI 48116-2478
15628071        +    MatrixOne, Inc, Natalene Gorfine, 210 Littleton Road, Westford, MA 01886-3580
15628072             Matsu Ohio Inc, 7657 Bramalea Road, Brampton ON L6T 5V3 Canada
15628074        +    Matta, Jason, 49819 RED PINE DRIVE, MACOMB, MI 48044-1694
15628076        +    Matthews Institute of Langua, 1640 Palm Valley Dr. East, Harlingen, TX 78552-9050
15628081        +    Mattox Advertising, Harley Mattox, 110 South Williams Sr, Moberly, MO 65270-3430
15628088        +    Maurer Industrial Supply, Gary, 3940 Lexington Park Drive, Elkhart, IN 46514-1157
15628089        +    Maury Fence Co. of TN, Inc., Willie Hurd, 2634 Leah Drive, Columbia, TN 38401-5754
15628091             Maverick Spring Makers Ltd., Marie Downy, 80 Roy Blvd., Brantford ON N3R 7K2 Canada
15628092        +    Maximum Motor Sports, Inc., John Fabry, 3430 Sacramento Drive, Unit D, San Luis Obispo, CA 93401-7159
15628093             Maxtech Manufacturing, Inc., Pinky Gandhi, 620 Mcmurray Rd., Waterloo ON N2V 2E7 Canada
15628094             Maxtech Screw Products, Dana Leisen, 37 Penn Drive, Toronto ON M9L 2A6 Canada
15628095        +    Maxwell Roofing & Sheet Meta, 2500 Dickerson Road, PO Box 70057, Nashville, TN 37207-0057
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 123 of 280
District/off: 0311-1                                      User: SH                                                          Page 122 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                Total Noticed: 13039
15628096          Maxxam Analytics Inc, Canviro Laboratories Div, 50 Bathurst Drive Unit 12, Waterloo ON N2V 2C5 Canada
15628097        + May & Scofield LLC, Charles Gelfand and Linda Menard, 445 Van Ripper Rd., Fowlerville, MI 48836-7931
15628099        + May, Kirk, 11431 Francis Dr., Sterling Heights, MI 48312-2025
15628100          Maya, Carolina Hern ndez, TRONOS NUM. 20, Matamoros Tamaulipas 87496 Mexico
15628102        + Mayfair Plastics, Scott Weir, 845 Dickerson Rd., Gaylord, MI 49735-9204
15628103        + Mayhew, Michael, 27296 Kale Road, Macon, MO 63552-3411
15628104          Mayo's Refrigeration, Shannon Mayo and Shannon Mayo, 4828 Chestnut Bluff MC Rd, Friendship, TN 38034
15628106          Mayorga, Eufemia L pez, FRESNOS NUM 33, Matamoros Tamaulipas 87448 Mexico
15628108          Mazda North American Operati, Accounts Payable, PO Box 54130, Irvine, CA 92619-4130
15628109          Mazda of Muskoka, 46 E.P. Lee Drive, Bracebridge ON P1L 1P9 Canada
15628114        + Mazzola, Alaina, 280 Franklin Wright Blvd, Lake Orion, MI 48362-1589
15628137          McCann Equipment, 9501 Cote De Liesse, Dorval QC H9P 2N9 Canada
15628141        + McCann, Teresa, 3201 S. RIVERWOOD, TWIN LAKE, MI 49457-9785
15628146        + McCarty, Kevin, 16440 Cottage Court, Fenton, MI 48430-8976
15628148          McCaskie Self-Storage, Ken McCaskie, 190 Pratt Cresent, Gravenhurst ON P1P 1P6 Canada
15628152        + McClain Tool & Technology, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15628153        + McClain Tool & Technology, Jessie Launius and Laura Launius, 106 Weldon Pkwy, Maryland Heights, MO 63043-3102
15628158        + McCloskey, Tanya, P.O. Box 102, Fremont, MI 49412-0102
15628160        + McClure Metals Group Inc., Robyn Godbey, 6143-1/2 28th Street SE, Grand Rapids, MI 49546-6957
15628165        + McCollough Scholten, Construction, Inc, 631 Collins Road, PO Box 2807, Elkhart, IN 46515-2807
15628171        + McCoy, Brianne, 327 Old Mulberry Road, Fayetteville, TN 37334-7069
15628174        + McCray, Rodney, 38575 Blueberry Ct., Clinton Township, MI 48036-3850
15628181        + McDonald Hopkins LLC, 600 Superior Avenue E, Suite 2100, Cleveland, OH 44114-2653
15628187          McDowell Electric, Inc., Larry Roder and Carol Brake, 20 Malley Rd., Toronto ON M1L 2E2 Canada
15628192        + McFall Welding Shop, Murley McFall, 1201 Buffalo Road, Lawrenceburg, TN 38464-2015
15628201        + McGinniss, Jacob, 509 Maple St., Lena, IL 61048-9366
15628200        + McGinniss, Jacob, 110 1/2 Main St., Stockton, IL 61085-1333
15628205        + McGregor Septic Service, Cindy McGregor, 10135 Terry Rd, Cedar Grove, TN 38321-7235
15628221        + McIntyre, Pamela, 5633 Fox Ridge Dr., Clarkston, MI 48348-5147
15628222        + McKean Fluid Air Systems, Samantha Hatter, 8390 Wolf Lake Drive, Suite 106, Bartlett, TN 38133-4182
15628223        + McKechnie Machinery, 104 Hickory Tree Road, Longwood, FL 32750-2799
15628235        + McLaughlin Controls LLC, Kevin McLaughlin, 1811 Dorothea, Berkley, MI 48072-1807
15628245        + McMaster Carr Supply, 600 COUNTY LINE ROAD, ELMHURST, IL 60126-2081
15628246          McMaster Koss Co., 4424 Normandy Court, Royal Oak, MI 48073
15628249        + McMaster-Carr Supply, 200 Aurora Industrial Pkwy, PO Box 94930, Aurora, OH 44202-8090
15628250        + McMaster-Carr Supply Co, P O Box 4355, Chicago, IL 60680-4355
15628257        + McMillon, Verna, 3411 MONTCLAIR ST, DETROIT, MI 48214-2148
15628264        + McNamara, Michael, 2208 Crooks Rd, Royal Oak, MI 48073-4073
15628266        + McNaughton-McKay Electric Co, AJ Lee and Karen Linder, 1357 E. Lincoln Ave, Madison Heights, MI 48071-4134
15628270          McNeill, Glen, 41 Elveden Dr SW, Calgary AB T3H 3X8 Canada
15628271        + McQUEEN, BEATRICE, 19403 BELAND, DETROIT, MI 48234-3550
15628140        + Mccann, Matthew, 1660 Napier Road, Hohenwald, TN 38462-5620
15628142        + Mccarthy, Timothy, 12369 Dunham Rd, Hartland, MI 48353-2107
15628155        + Mcclain, Latoya, 18469 Gable Street, Detroit, MI 48234-2637
15628173        + Mccoys Heating & Air Inc., 138 Mill Masters Drive, Jackson, TN 38305-6511
15628203        + Mcgrady-dewitte, Ryan, 6489 S. Green, Fremont, MI 49412-9243
15628212        + Mcguire, Gary, 24281 Sherwood, Belleville, MI 48111-9322
15628215        + Mchale, Nicole, 100 E Martin Street, Collinwood, TN 38450-6600
15628226        + Mckenzie, Daniel, 107 DEPOT ST, BLISSFIELD, MI 49228-1313
15628231        + Mcknight, John, 29939 Emily Ln, Chesterfield, MI 48047-5741
15628232        + Mclain, Connie, 1651 WEST POINT ROAD, WEST POINT, TN 38486-5050
15628233          Mclaughlin Body Company, 3850 3RD AVE, Rock Island, IL 61201
15628234        + Mclaughlin Company (Michigan Rivet subsi, PO Box 268, Petosky, MI 49770-0268
15628236        + Mclaughlin Metal Sales Co, 12898 Pennridge Dr, Bridgeton, MO 63044-1237
15628238        + Mcleod, Matthew, 300 Prosser Road, Lawrenceburg, TN 38464-4213
15628261        + Mcmullin, Pamela, 28400 Ryan Rd, Warren, MI 48092-4122
15628263        + Mcnally Pump And Plumbing, Supply Co., 4385 Paris Gravel Road, Hannibal, MO 63401-6017
15628280        + Meadows, Jamie, 598 Nest Egg Rd., Mt. Sterling, KY 40353-9570
15628282          Meadows, Timothy, 43208 Carlisle Place Apt 402, Clinton Township, MI 48038
15628283        + Meals Copier Service & Office Equipment, 1600 C North Morley, Moberly, MO 65270-3666
15628287        + Measurement Instruments - Ea, 124 East Market Street, Blairsville, PA 15717-1326
15628289        + Measurement Specialties Inc., 10522 Success Lane, Dayton, OH 45458-3561
15628292        + Mechanical Finishing Co., George Thompson, 1350 Belfield SW, Grand Rapids, MI 49509-1807
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 124 of 280
District/off: 0311-1                                      User: SH                                                         Page 123 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
15628293        + Mechanical Galv. Plating, Russ Baker, 933 Oak Avenue, Sidney, OH 45365-1374
15628294        + Mechanical Incorporated, Sales, PO Box 690, Freeport, IL 61032-0690
15628295          Mechanical Rubber Products, Cedric Glasper, 77 Forester Avenue, Warwich, NY 10990-1107
15628297        + Mechanical Simulation Corp., Robert McGinnis and Lynn Suits, 755 Phoenix Drive, Ann Arbor, MI 48108-2222
15628300          Mecon Industries Ltd., 17 Malley Road, Scarborough ON M1L 2E4 Canada
15628301          Mecsmart Systems Inc, Naurice Joseph, 1215 Nicholson Rd, Newmarket ON L3Y 7V1 Canada
15628302        + MedAssure Heartland LLC, Jackie McCauley, 920 E County Line RD, Lakewood, NJ 08701-2088
15628304          Medell n, Misael Villanueva, MONTE ALBAN NUM 68, Matamoros Tamaulipas 87490 Mexico
15628308          Medina, Alejandra Reyes, Santa Alicia Num 68, Matamoros Tamaulipas 87455 Mexico
15628309          Medina, Cristobal Romero, JAZMIN NUM 34, Matamoros Tamaulipas 87348 Mexico
15628310          Medina, Diana Canchola, SIERRA FRIA NUM 30, Matamoros Tamaulipas 87480 Mexico
15628312          Medina, Gloria Cavazos, IGNACIO ALLENDE NUM 121, Matamoros Tamaulipas 87494 Mexico
15628313          Medina, Haydee Torres, Puerto Vallarta Num 3, Matamoros Tamaulipas 87496 Mexico
15628314          Medina, Hipolito Camacho, TULIPAN NUM 124, Matamoros Tamaulipas 87395 Mexico
15628316          Medina, Nereida Guzman, PRAXEDIS BALBOA 49, Matamoros Tamaulipas 87440 Mexico
15628318        + Medler Electric, Ed Kaniewski, 2155 Redman Drive, Alma, MI 48801-9313
15628319        + Medler Electric #5, 407 Bjornson St., Big Rapids, MI 49307-1201
15628320        + Medler Electric Company, John May and Kim Alonzi, 2063 E laketon Ave, Muskegon, MI 49442-6247
15628322          Medrano Fuente, Jorge De La Fuente, LORENZO MENDEZ NUM 41, Matamoros Tamaulipas 87317 Mexico
15628323          Medrano, Lorena Martinez, MAR MUERTO NUM 8, Matamoros Tamaulipas 87453 Mexico
15628327          Megafoam Inc, Lori Theocharides, 1 Regalcrest Court, Woodbridge ON L4L 8P3 Canada
15628328          Megaform Automotive Inc., 6155 Danville Road, Mississauga ON L5T 2H7 Canada
15628334          Mej a, Jesus Mendoza, REYNA SOFIA NUM 176, Matamoros Tamaulipas 87344 Mexico
15628335          Melexis Technologies NV, Radka Georgieva, Transportrtraat 1, Tessenderlo B-3980 Belgium
15628339        + Memphis Material Handling, 3875 Air Park Street, Memphis, TN 38118-6007
15628342          Mendez, Jose Moreno, PALMA NUM 49, Matamoros Tamaulipas 87300 Mexico
15628343          Mendo, Sergio Del Angel, CONSTITUCION 1917 NUM 45, Matamoros Tamaulipas 87477 Mexico
15628344          Mendoa, Vanessa Garcia, OCEANO NUM 118, Matamoros Tamaulipas 87497 Mexico
15628345          Mendoza, Ana Morales, NICOLAS GUERRA NUM 65, Matamoros Tamaulipas 87399 Mexico
15628347          Mendoza, Francisco L pez, San Juan del Rio #24, Matamoros Tamaulipas 87457 Mexico
15628348          Mendoza, Francisco Res ndiz, CALLEJON 3 NUM. 30, Matamoros Tamaulipas 87310 Mexico
15628349          Mendoza, Guillermo Sim n, IXTLAZIHUATL #104, Matamoros Tamaulipas 87497 Mexico
15628350          Mendoza, Laura De La Rosa, MIGUEL HIDALGO 146, Matamoros Tamaulipas 87499 Mexico
15628351          Mendoza, Maximino Jim nez, RICARDO FLORES MAGON NUM 103, Matamoros Tamaulipas 87440 Mexico
15628352          Mendoza, Norma Morales, NICOLAS GUERRA, Matamoros Tamaulipas 87399 Mexico
15628354          Mendoza, Ricardo Cabrieles, IGNACIO CHAVEZ NUM 4, Matamoros Tamaulipas 87383 Mexico
15628355          Mendoza, Sara Perez, PRIVADA 2 NUM 11, Matamoros Tamaulipas 87475 Mexico
15628356          Mendoza, Tito Hern ndez, AVE TAMAULIPAS NUM 27 INT, Matamoros Tamaulipas 87360 Mexico
15628359        + Mentor Graphics Corporation, Meghan Sercombe, 8005 SW Boeckman Rd, Wilsonville, OR 97070-9733
15628364        + Mercedes-Benz AG, Burr & Forman LLP, Derek F. Meek, 420 20th Street North, Ste 3400, Birmingham, AL 35203-5210
15628366        + Mercedes-Benz AG, Burr & Forman LLP, Derek F. Meek, Esq., 420 20th Street North, Ste 3400, Birmingham, AL 35203-5210
15628363        + Mercedes-Benz AG, Derek F. Meek, Burr & Forman LLP, 420 20th Street North Ste 3400, Birmingham, AL 35203-3284
15628367        + Mercedes-Benz U.S. International, Inc., c/o BURR &FORMAN LLP, Attn: David W. Houston, IV, 222 Second Ave. South, Suite 2000,
                  Nashville, TN 37201-2385
15628370        + Mercedes-Benz US international, LLC, Burr & Forman LLP, Derek F. Meek, 420 20th Street North, Ste 3400, Birmingham, AL
                  35203-5210
15628369        + Mercedes-Benz US international, LLC, Andrew Boulter, Esq., CIPP/US, 1 Mercedes Drive, Vance, AL 35490-2900
15628371        + Mercedes-Benz US international, LLC, Andrew Boulter, Esq., CIPP/US, Local Compliance Officer, 1 Mercedes Drive, Vance, AL
                  35490-2900
15628373        + Mercer (US) Inc, Laith Kosa and Elizabeth Anderson, PO Box 730182, Dallas, TX 75373-0182
15628375          Mercer Process Equipment Inc, Debby Gomez and Elaine Sebastian, 1750 W. Sam Houston Pkwy N, Houston, TX 77043-2723
15628376        + Mercer System Services, Bridget Trogdon, Accounts Receivable, 12421 Meredith Dr, Urbandale, IA 50398-9001
15628377          Mercer System Services, PO Box 730182, Dallas, TX 75373-0182
15628379        + Mercy Services Inc, Van Nguyen, 1023 Winter Park Dr, Fenton, MO 63026-5690
15628380        + Meredith Air Controls, Inc., 57 Willow St., PO Box 101266, Nashville, TN 37224-1266
15628381        + Merger to Wachovia Capital Finance Corp, 100 Park Avenue Floor 3, New York, NY 10017-5562
15628382        + Meridian Automotive, Rick Long, 3075 Breton Road SE, Grand Rapids, MI 49512-1747
15628383          Meridian Automotive Systems, Box 77000, Dept 77760, Detroit, MI 48277-0760
15628384          Merinos, Bulmaro Casanova, MAR NEGRO NUM 32, Matamoros Tamaulipas 87456 Mexico
15628385          Merit Precision Moulding Ltd, Leanna Mahood, PO Box 268 2035 Fisher Drive, Peterborough ON K9J 6Y8 Canada
15628386          Merit Steel, Marge, State Road 8 W, Kouts, IN 46347
15628388          Merril's Locksmithing, 10 Chestnut Hill, Bracebridge ON P1L 2C5 Canada
15628389        + Merrill, Victor, 2880 W Huron, Waterford, MI 48328-3630
                     Case 19-12378-KBO                   Doc 1281           Filed 01/01/21             Page 125 of 280
District/off: 0311-1                                           User: SH                                                            Page 124 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                                  Total Noticed: 13039
15628390        +    Merriman Products, Bob Kingsbury and Janet, 1302 W Ganson Street, Jackson, MI 49202-4210
15628397        +    Mesick Mold Company, Leah Allen and Tammy Spencer, 4901 Industrial Dr, Mesick, MI 49668-9525
15628399        +    Messer, Christopher, 3762 Hwy DD, Moberly, MO 65270-5031
15628421        +    MetaVis Technologies, Rebecca Pino and Christine Beck, 256 Eagleview Blvd., Exton, PA 19341-1157
15628401        +    Metal Flow Corporation, Traci Conner Cust Serv & Theresa Weller, 11694 James, Holland, MI 49424-8963
15628402        +    Metal Form Equipment, Inc., Sales, 5708 N Virginia Ave, Chicago, IL 60659-3719
15628403             Metal Forming Analysis Corp., Chris Galbraith, 2582 Highway 2 E, Kingston ON K7L 4V1 Canada
15628404             Metal Precision Service Pte, Jennifer Yang, No 15, Senoko South Road, Singapore 758076 Singapore
15628405             Metal Systems de Monterrey, S. de R.L. d, Attn: Property Management-Monterrey, Carretera Miguel Aleman Km. 21, Apodaca, NL 66600
                     Mexico
15628406             Metal Systems of Canada ULC, 280 Victoria Streeet, Ontario ON N0C 1N0 CANADA
15628407        +    Metal Systems of Mexico LLC, 1780 Pond Run, Auburn Hills, MI 48326-2752
15628408             Metal Systems of Mexico, LLC, Bryan Atherton and Denissee Dominguiez, Kappa #425,, Apodaca, Nuevo Leon 66600 Mexico
15628411         +   Metal-Line, 1965 Pinecreek, Manistee, MI 49660-9461
15628415         +   MetalKraft Industries Inc, AAron Singer, 1944 Shumway Hill Road, Wellsboro, PA 16901-6842
15628412        #+   Metalist International Inc, Pattie Reeser, 1159 S Pennsylvania Ave, Lansing, MI 48912-1657
15628417         +   Metalloy Co Inc, J Mansfield/P Alonzo and Betty Bugaren, 3728 Illinois Ave, St Charles, IL 60174-2421
15628418         +   Metallurgical Processing, Becky Omo, 3724 Maumee Ave, Fort Wayne, IN 46803-1528
15628419             Metalogix International GmbH, Kevin Murray and Regina Exon, Schwertstrasse 1, Schaffhausen CH-8200 Switzerland
15628420        +    Metals Technology Corp., Christina Carroll, 120 N. Schmale Rd., Carol Stream, IL 60188-2151
15628423        +    Metco Industries, Inc, Chris Sweet, 1241 Brussells St., St. Marys, PA 15857-1901
15628425             Meteor Gummiwerke, Postfach 290, Ernst Deger StraBe 9 D 31164, Bockenem Germany
15628424             Meteor Gummiwerke, Postfach 290, Ernst Deger StraBe 9, Bockenem D 31164 Germany
15628426             Metform International Ltd., 270 Courtneypark Drive East, Mississauga ON L5T 2S5 Canada
15628427             Methode Electronics, Felicienne Micallef and Davor Leder, Industrial Estate, Mriehel QRM09 Malta
15628428        +    Methode Electronics, Inc., Mike Perry, 111 West Buchanan, Carthage, IL 62321-1250
15628429        +    Methot, John, 1017 Shoman St, Waterford, MI 48327-1856
15628431             Metllifacture LTD, Arnold Redhill, Mansfield Road, Nottingham NG5 8PY United Kingdom
15628436             MetoKote Corporation, Babst Calland, Attn: EKD/DWR, Two Gateway Center 7th Fl 603 Stanwix St, Pittsburgh, PA 15222
15628435        +    MetoKote Corporation, Attn: Valerie Ditto, 1340 Neubrecht Road, Lima, OH 45801-3120
15628442             MetoKote Mexico, Babst Calland, Attn: EKD/DWR, Two Gateway Center, 7th Floor, Pittsburgh, PA 15222
15628434        +    Metokote, Tracy Shafer, 1540 Cainsville Rd., Lebanon, TN 37090-7722
15628433             Metokote, Gabriel Leija and Jose Manuel Alvarado, de CV Caballero 575-A, Apodaca, Nuevo Leon 66600 Mexico
15628437             Metokote Corporation, Rob Kurrle and Kelly Ernst, US #11, Peru, IL 61354
15628440             Metokote De Mexico S De RL, Martha Horner and Alejandro E. Mireles, De CV Parque Queretaro, Santiago de Queretar 76220 Mexico
15628438        +    Metokote de Mexico S de RL, Bill Bieniasz and Vicki Ryan, 3636 N. Kilbourn Ave., Chicago, IL 60641-3643
15628439             Metokote de Mexico S de RL, Gabriel Leija and Jose Manuel Alvarado, de CV Caballero 575-A, Apodaca, Nuevo Leon 66600 Mexico
15628443             Metriplus Ltee, Andre Lessard and Manon Boulerice, 50, rue Sicard Local 106, Ste-Therese QC J7E 5R1 Canada
15628444        +    Metro Bolt & Fastener, Lori Moncur, 19339 Glenmore, Detroit, MI 48240-1424
15628445        +    Metro Spring & Wire Form, Nancy Martinez, 13636 S Western Avenue, Blue Island, IL 60406-3277
15628446             Metro Tool & Die Ltd., 1065 Pantera Drive, Mississauga ON L4W 2X4 Canada
15628447        +    Metro-Tec Calibration Servic, PO Box 136, Searcy, AR 72145-0136
15628449        +    Metrology & Engineering Tech, Lenny Guzman, 3512 Roger B Chaffee, Grand Rapids, MI 49548-2328
15628450        +    Metrology South Inc, Don Jesse and Cathy Jesse, 90 Bama Ln, Clanton, AL 35045-7468
15628451        +    Mettler Toledo Florida, 6402 Badger Drive, Tampa, FL 33610-9160
15628453        +    Metzeler Automotive, BTR Sealing Systems Group, 1501 N Carmen Drive, Elk Grove Village, IL 60007-6501
15628455             Meyer Laboratory, Inc, 2401 W. Jefferson, Blue Springs, MO 64015-7298
15628456        +    Meyer Plastics, Jackie and Amber, 3410 Congressional Parkway, Fort Wayne, IN 46808-4440
15628457        +    Meyer, Donald, 16769 FITZGERALD, LIVONIA, MI 48154-1617
15628472        +    Mgs Manufacturing Inc, PO Box 4259, 122 Otis Street, Rome, NY 13441-4714
15628480        +    Miami Valley Gasket Co., Elaine Cunningham, 1222 E. Third St., Dayton, OH 45402-2255
15628483             Michiana Paper & Plastics, Diana Taylor, PO Box 4557, Elkhart, IN 46514
15628484        +    Michiana Serice Co, Inc, 3314 Mishawaka Ave, South Bend, IN 46615-2337
15628486        +    Michigan Coating Products, Carol Workman, 601 Ionia Ave SW, Grand Rapids, MI 49503-5148
15628487        +    Michigan Department of Treasury, Attn: Litigation Liason, 430 West Allegan Street, 2nd Floor, Austin Building, Lansing, MI 48922-0001
15628488             Michigan Dept of Environment, Quality-Cashiers Office, PO Box 30657, SB-SINV, Lansing, MI 48909-8157
15628491             Michigan Hispanic Chamber, Gloria Lora CEO, of Commerce (MHCC), 31455 Southfiled Road Suite 103, Beverly Hills, MI 48025-5470
15628492        +    Michigan Machining Inc., Mike Wood, 3231 E. Mt. Morris Rd., Mt. Morris, MI 48458-8993
15628493        +    Michigan Mechanical Systems, PO Box 290, Rockford, MI 49341-0290
15628494        +    Michigan Plastics Equipment, Don Israels, 4353 147th. Ave, HOLLAND, MI 49423-9028
15628495        +    Michigan Refrig. & Mech. Inc, Jim Russo, 4075 Cedar Commercial Drive, Cedar Springs, MI 49319-8296
15628496        +    Michigan Rivet Corp., Dawn Kish, 13201 Stephens Road, Warren, MI 48089-4378
15628497        +    Michigan Rod Products, Rose Adkins and Ed Lumm, 1326 Grand Oaks Drive, Howell, MI 48843-8579
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 126 of 280
District/off: 0311-1                                        User: SH                                                          Page 125 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15628499        +   Michigan Rubber Products, Lori Barnes, 1200 Eighth Avenue, Cadillac, MI 49601-9274
15628500        +   Michigan Shippers Supply, Rob, 600 Maryland NE, Grand Rapids, MI 49505-6002
15628501        +   Michigan Spring & Stamping, 2700 Wickham Drive, Muskegon, MI 49441-3553
15628503        +   Michigan Steel Spring Co., Jill Ecker and John Haine, 12850 Mansfield, Detroit, MI 48227-1240
15628505            Michigan Testing Institute, Raphaela Brewer, Inc., Sterling Heights, MI 48314
15628509        +   Mickhail, Kelly, 113 Henryville Road, Ethridge, TN 38456-5239
15628511        +   Micro Plastics, Inc., Kathy Wegener, HWY 178 North, PO Box 149, Flippin, AR 72634-0149
15628512        +   Micro Products Co, GERRI OSBERG, 6523 N GALENA RD, PEORIA, IL 61614-3103
15628513        +   Micro Punch & Die Co, Mark Kirking, 5536 International Dr, Rockford, IL 61109-2784
15628514            Micro-Craft, Joanne Pencola, 41107 Jo Drive, Novi, MI 48375-1920
15628515        +   MicroChip Direct, Tom Mantero, 2355 West Chandler Blvd, Chandler, AZ 85224-6199
15628516        +   Micron, 1722 Kloet St. NW, Grand Rapids, MI 49504-1421
15628518        +   Microsoft Licensing GP, Sylvia Upham, 6100 Neil Road, Reno, NV 89511-1132
15628519        +   Microtek Sales, Inc., Randy Solis, 326 South Enterprize Pkwy, Corpus Christi, TX 78405-4130
15628520        +   Microview Usa Inc, Martin Sharkey, 8151 Millis Road, Shelby Township, MI 48317-3219
15628521        +   Mid America Plastics, 1510 Jade Road, Columbia, MO 65201-1702
15628522        +   Mid America Stainless LLC, Kathy Sullivan and Jane Frisna, 20900 St Clair Ave, Cleveland, OH 44117-1130
15628523        +   Mid American Products, Toni Strzalka, 1623 Wildwood Ave., DE-ACTIVATED, Jackson, MI 49202-4041
15628524        +   Mid American Products, Inc., Tom Shemanski, 1623 Wildwood Ave., DE-ACTIVATED, Jackson, MI 49202-4041
15628525        +   Mid City Supply Co, Sales, 940 Industrial Parkway, Elkhart, IN 46516-5528
15628526        +   Mid South Marking, Charles Carter and Eddie, 2677 Mt. Moriah Terrace, Memphis, TN 38115-1609
15628527        +   Mid States Rubber, Barbara Lacy, 1230 S. Race St., Princeton, IN 47670-3034
15628528        +   Mid-City Office Systems Inc., 1110 W 15th Street, Auburn, IN 46706-2096
15628529        +   Mid-South Metallurgical, Steve Jefsen and Cathy Hutchings, 742 Old Salem Road, Murfreesboro, TN 37129-4979
15628530        +   Mid-State Chemical & Sup Co, 2100 Greenbrier Lane, PO Box 18227, Indianapolis, IN 46218-0227
15628531        +   Mid-West Feeder Inc, Scott Gustafson, 601 East Pleasant Street, Belvidere, IL 61008-3300
15628533        +   Mid-West Spring Mfg Co, Doris, 105 Etna Street, Mentone, IN 46539-9116
15628538        +   MidStates Capital, LLC, Phil and Jeff Bignell, 10559 Citation Dr., Suite 204, Brighton, MI 48116-8398
15628535        +   Middlebury Septic, Inc, 16403 CR 108, Bristol, IN 46507-9561
15628536            Midhurst Roofing Limited, PO Box 126, Midhurst ON L0L 1X0 Canada
15628537        +   Midland Industries Inc., 1424 North Halsted Street, Chicago, IL 60642-2689
15628540            Midwest Asphalt Maintenance, 10365 Northland Dr. NE, Rockford, MI 49341-9730
15628541        +   Midwest Associates, Larry, 225 S. 6th St, Rockford, IL 61104-2121
15628542        +   Midwest Brake Bond Co., 26255 Groesbeck Hwy., Warren, MI 48089-1587
15628543            Midwest Bus, 1940 W. Steward St., P.O. Box 787, Owosso, MI 48867-0787
15628544        +   Midwest Consolidation Center, 151 Commerce Center Blvd., Troy, OH 45373-9039
15628545            Midwest Control Products, 913 Chesterfield Villas Cir, Chesterfield, MO 63017-1966
15628546        +   Midwest Electric, Jarrod Wachter, 4601 Homer Ohio Lane, Groveport, OH 43125-9231
15628548        +   Midwest Information Systems, Chris Jahns and Donna Ondracek, 707 N. Iowa Avenue, Villa Park, IL 60181-1510
15628549        +   Midwest Packaging & Cont Inc, Jim Wallar, 9718 Forest Hills Rd, Rockford, IL 61115-8214
15628550            Midwest Plating, Tom/Vicky, Carrington, Hogan & Levine, Grand Rapids, MI 49509
15628552        +   Midwest Rubber Company, Dan Thompson, 3525 Range Line Road, Deckerville, MI 48427-9420
15628554            Midwest Scale, 3445 Lonergan Dr, Rockford, IL 61109-2622
15628555            Midwest Testing Laboratories, Cherie Ulatowski, Inc., Troy, MI 48083
15628559        +   Midwestern Rust Proof, Inc., Reed Fuller, 1859 East 63rd Street, Cleveland, OH 44103-3832
15628558        +   Midwestern Rust Proof, Inc., Bill Bieniasz and Vicki Ryan, 3636 N. Kilbourn Ave., Chicago, IL 60641-3643
15628560        +   Miers, Katherine, 210 1st Avenue, Lawrenceburg, TN 38464-3507
15628561            Miguel, Rodolfo Rojo, JAVIER FERRETIS 19, Matamoros Tamaulipas 87440 Mexico
15628562        +   Mihu, Raluca, 2843 Stonebury Drive, Rochester Hills, MI 48307-4568
15628563        +   Mike Nykoruk Photographic, 1145 Concord, Rochester Hills, MI 48309-2831
15628564        +   Mike Smith Construction Co, 65 Mt. Lebanon Rd., Lawrenceburg, TN 38464-6589
15628565        +   Mike Smith Construction Co, Mike Smith, 65 Mt Lebanon Rd, Lawrenceburg, TN 38464-6589
15628566        +   Miko, Josef, 1170 Longspur Blvd, Lake Orion, MI 48360-2542
15628568        +   Milacron Marketing, Donna J, 4165 Half Acre Road, Batavia, OH 45103-3247
15628569        +   Milan Box Corporation, PO Box 30, 2090 W. Van Hook Street, Milan, TN 38358-2601
15628570        +   Milan Chamber of Commerce, 1069 S Main Street, Milan, TN 38358-2748
15628572        +   Milan Metal Systems, Marcus Burlingame and Angie Pinkard, 555 Platt Road, Milan, MI 48160-9303
15628573        +   Milan Metal Systems LLC, GAS, 555 Platt Road, Milan, MI 48160-9303
15628574        +   Milan Public Utilities, 1085 S 2nd Street, Milan, TN 38358-2715
15628576        +   Milan Public Utilities, PO BOX 109, Milan, TN 38358-0109
15628575        +   Milan Public Utilities, PO Box 109, 1085 South Second, St. Milan, TN 38358-2715
15628577        +   Milan Public Utilities, Richard Rushing, PO Box 109, 1085 South Second St., Milan, TN 38358-2715
15628579        +   Miles Technologies, 1150 Heather Dr, Lake Zurich, IL 60047-6707
                  Case 19-12378-KBO              Doc 1281        Filed 01/01/21        Page 127 of 280
District/off: 0311-1                                 User: SH                                                   Page 126 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                                         Total Noticed: 13039
15628582        + Miles, Robert, 16182 Bell Ave, Eastpointe, MI 48021-4803
15628583          Milia s.r.l., Viale Aldo Moro 236, Favara 92026 Italy
15628586        + Mill Steel Company, Chris Diel, Credit Manager, 2905 Lucerne Drive SE, Grand Rapids, MI 49546-7160
15628589        + Millennium Machinery, 4406 Technology Drive, South Bend, IN 46628-9700
15628592        + Miller Bearing, 3210 Powers Avenue, Jacksonville, FL 32207-8014
15628594        + Miller Construction, Bret Miller, 6786 Larkspur, Johannesburg, MI 49751-9565
15628595        + Miller Industrial Gases, PO BOX 3216, 555 GRANDVILLE S.W., GRAND RAPIDS, MI 49503-4948
15628596        + Miller Welding Automation, MWA Parts and Jennifer Olson, 281 E Lies Rd, Carol Stream, IL 60188-9421
15628597        + Miller Welding Supply, Toni Clay, Company, 505 Grandville Ave SW, Grand Rapids, MI 49503-4915
15628609        + Miller, Jamie, 5487 Brunswick Rd, Holton, MI 49425-9732
15628610        + Miller, Jane, 300 Fairway Court, Saint Clair, MI 48079-3570
15628618        + Miller, Richard, 221 WEST 3RD STREET, MONROE, MI 48161-2382
15628620        + Miller, Robert, 565 Thornridge Drive, Rochester Hills, MI 48307-2856
15628621        + Miller, Scott, 54188 MYRICA, MACOMB, MI 48042-2223
15628624        + Miller, Steven, 825 DOUBLE GATE RD., JEFFERSONVILLE, KY 40337-9692
15628623        + Miller, Steven, 37363 Mario, Sterling Heights, MI 48312-2061
15628630          Millian, Carlos Iturbe, Costa de Oro, Matamoros Tamaulipas 87497 Mexico
15628632        + Milliman, Jason, 39280 PUEBLO DR, ROMULUS, MI 48174-5021
15628633        + Milliman, Katherine, 15251 S. FENMORE RD, BANNISTER, MI 48807-9306
15628635        + Millis, Jeffery, 1415 N GREEN, HESPERIA, MI 49421-9262
15628636        + Millis, Lisa, 1415 N GREEN, HESPERIA, MI 49421-9262
15628637        + Mills Machine Inc, Sales, 2416 Jackson St, Savanna, IL 61074-2836
15628638          Mills Winfield Engineering, Frank Schultz, 963 W HAWTHORN DR, ITASCA, IL 60143-2056
15628644        + Millstein, Taryn, 23269 Clairwood St, St. Clair Shores, MI 48080-3416
15628646        + Milwaukee Nat'l Parts Depot, 3280 S. Clement Avenue, Milwaukee, WI 53207-2838
15628647        + Minco Tool and Mold, Inc., Dwight Bruggeman and Karen Brush, 5690 Webster Street, Dayton, OH 45414-3519
15628648        + Miner Elastomer Product, 3480 Swenson Avenue, St. Charles, IL 60174-3450
15628650        + Minitab Inc, Peg Farrell, 1829 Pine Hall Road, State College, PA 16801-3210
15628651          Minnick Supply Co., PO Box 869, Hwy 36 East, Chillicothe, MO 64601
15628654        + Miraco, Inc, 102 Maple Street, Manchester, NH 03103-5616
15628655          Miranda, Lazaro Hern ndez, AGUSTIN ITURBIDE NUM 119, Matamoros Tamaulipas 87494 Mexico
15628656          Mireles, Arturo Escalante, Pakistan NUM 15, Matamoros Tamaulipas 87497 Mexico
15628657          Mireles, Cirilo Escalante, ALMENDRO NUM 26, Matamoros Tamaulipas 87477 Mexico
15628658          Mireles, Sonia Gonz lez, IGNACIO A DE AYALA 41, Matamoros Tamaulipas 87496 Mexico
15628659          Miros, Octavio Acua, ARRECIFE NUM 60, Matamoros Tamaulipas 87313 Mexico
15628660        + Mirror Exchange, 1104 S. Main, Milan, TN 38358-2726
15628661          Mirsa Manufacturing LLC, Carmen Selvera Reta, 501 N. Bridge St., PMB No. 148, Hidalgo, TX 78557-2530
15628663        + Misch, Scott, 3512 Tall Oaks Rd, Lake Orion, MI 48359-1468
15628666        + Misenhimer, Ian, 220 West Laurel Drive, Lawrenceburg, TN 38464-7717
15628670        + Missouri Concrete Cutting, PO Box 1352, Colombia, MO 65205-1352
15628676        + Missouri Electric Motors, Gary Edwards and Kevin Schupp, 9921 Big Meadows Road, Jefferson City, MO 65101-8822
15628677        + Missouri Mold & Machine LLC, Curtis Barnes, 50 County Road 559, Poplar Bluff, MO 63901-8391
15628678        + Missouri Power Transmission, Bob Brown, 1801 Santa Fe Place, Columbia, MO 65202-1935
15628679        + Mitchell Industrial Supply, 2107 Middlebury Street, Elkhart, IN 46516-5520
15628683        + Mitchell, Natalie, 3431 Normandy, Royal Oak, MI 48073-1646
15628684        + Mitchell, Natalie, 4598 Island Park Dr, Waterford, MI 48329-1922
15628688        + Mittal Steel Waker Wire Inc., Mike Kelly and Betty Battey, 660 East Ten Mile Road, Ferndale, MI 48220-1036
15628689          Mittler Industrial Supply, Laurie, PO Box 1676, South Bend, IN 46634-1676
15628690        + Mitutoyo America Corporation, 965 Corporate Blvd, Aurora, IL 60502-9176
15628691          Mitutoyo Canada Inc, 2121 Meadowvale Blvd., Mississauga ON L5N 5N1 Canada
15628693          Mitutoyo Corporation, Sales, 965 Corporate Blvd., Aurora, IL 60502-9176
15628694        + Mitzel, Lauren, 14549 Valenti Lane, Shelby Township, MI 48315-6145
15628695        + Mixed Promotions, LLC, Lona Carson, 3759 S. Baldwin Road, Lake Orion, MI 48359-1507
15628703        + Moberly Area Technical Centr, 1625 Gratz Brown, Moberly, MO 65270-1994
15628704        + Moberly Concrete Pumping LLC, Jennie Martin, 101-A East Coates, Moberly, MO 65270-2359
15628705        + Moberly Electric, Hwy 24 West, PO Box 399, Moberly, MO 65270-0399
15628706        + Moberly Motor Company, Sarah Crane, PO Box 249, 1520 N. Morley, Moberly, MO 65270-3633
15628707        + Moberly Ready Mix, 3964 N Highway 63, Cairo, MO 65239-2326
15628708        + Mobility Ventures LLC, PATRICK VANDE LARRE, AM GENERAL SPLO, 5448 DYLAN DRIVE, SOUTH BEND, IN 46628-7050
15628709        + Mobis Alabama RDC, 1385 Mitchell Young Rd, Montgomery, AL 36108-5818
15628712        + Mochol, Pat, 19759 Gill Rd, Livonia, MI 48152-1118
15628713        + Mochol, Patrick, 19759 Gill Rd, Livonia, MI 48152-1118
15628714          Moctezuma, Daniel Resendiz, Calle 5 Num. 9, Matamoros Tamaulipas 87497 Mexico
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 128 of 280
District/off: 0311-1                                         User: SH                                                           Page 127 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15628715            Moctezuma, Humberta Alvarado, FLORES MAGON NUM 69, Matamoros Tamaulipas 87440 Mexico
15628716        +   Modelon Inc., John Batteh, 2389 Main St., Glastonbury, CT 06033-4617
15628718        +   Modern Automation, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15628719        +   Modern Automation, C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15628720        +   Modern Automation, Donna Russell and Emily Birt, 134 Tennsco Drive, Dickson, TN 37055-3000
15628721        +   Modern Manufacturing Co., 680 Davisville Road, Willow Grove, PA 19090-1586
15628722        +   Modern Materials Inc., Kim, 435 N. State Rd 25, Rochester, IN 46975-9700
15628723        +   Modern Metal Products Co, Keith Beach, 716 Cedar St, Rockford, IL 61102-2950
15628724            Modern Mold Inc, Kevin McPhee, 1960 Halford Drive R R #1, Windsor ON N9A 6J3 Canada
15628725        +   Modern Plating Corporation, Ron Nienhouse and Debbie Dobbs, 11095 West Olive Road, Grand Haven, MI 49417-9682
15628726        +   Modern Plating Corporation, Sandy Veer, 701 South Hancock Ave., Freeport, IL 61032-5316
15628727        +   Modineer, Matt Meyer and Roger Kluge, 2190 Industrial Drive, Niles, MI 49120-1233
15628728        +   Modrzejewski, Matthew, 50331 Fellows Hill Dr, Plymouth, MI 48170-6351
15628729        +   Moeller Manufacturing, Heather Lewis, 43938 Plymouth Oaks Blvd, Plymouth, MI 48170-2584
15628730        +   Moeller Mfg Compoany (J), 7116 Crossroads Blvd, Brentwood, TN 37027-7971
15628733        +   Mold Engineering & Design Co, Jim Young, 145 Ward Lane, Gainesboro, TN 38562-5969
15628734        +   Mold Masters Company, Frank Marus and Karen Hart, 1455 Imlay City Road, Lapeer, MI 48446-3142
15628735        +   Mold Service Inc, 2911 Cr 59, Butler, IN 46721-9624
15628737            Mold-Masters Ltd, Kathryn Reid, 233 Armstrong Ave, Georgetown ON L7G 4X5 Canada
15628738            Molded Plastic Consultants, Jill Kitson, RR #1 239-4th Lines Oro, Shanty Bay ON L0L 2L0 Canada
15628739            Molded Plastic Consultants, Martha Graf, RR#1 239-4th Lines Oro, Shanty Bay ON L0L 2L0 Canada
15628740        +   Moldenhauer, Rocky, 13512 Woodland Court, STERLING HGTS, MI 48313-3436
15628742        +   Molex Incorporated, Jim Rock and Jason Senger, 2222 Wellington Court, Lisle, IL 60532-3831
15628743            Molina, Adriana Casta eda, FRANCISCO I MADERO NUM 3, Matamoros Tamaulipas 87350 Mexico
15628744            Molina, Alfonso Pineda, PARIS NUM 7, Matamoros Tamaulipas 87360 Mexico
15628745            Molina, Angeles Ceron, LAZARO CARDENAS 44, Matamoros Tamaulipas 87440 Mexico
15628746            Molina, Edgar Perez, PUERTO VALLARTA NUM 42, Matamoros Tamaulipas 87458 Mexico
15628747            Molina, Mariana Casta eda, SIERRA SAN CARLOS NUM 21, Matamoros Tamaulipas 87497 Mexico
15628748            Molina, San L pez, SANTA ANA 19, Matamoros Tamaulipas 87398 Mexico
15628749        +   Molitor Plumbing, Janet L Molitor, 8072 E Rush Town Rd, Stockton, IL 61085-9753
15628752        +   Moniz, Neil, 2189 FERGUSON DRIVE, BAY CITY, MI 48706-9103
15628753        +   Monoflo International, Inc., Lisa Golliday and Lisa Viands, PO Box 2797, Winchester, VA 22604-1997
15628755            Monsivais, Reyes Lamas, LIBERTADORES NUM 24, Matamoros Tamaulipas 87494 Mexico
15628756            Monta ez, Yazmin Medell n, NATIVIDAD LARA NUM 325, Matamoros Tamaulipas 87399 Mexico
15628757            Montano, Gonzalo Camacho, San Juna Num 109, Matamoros Tamaulipas 87455 Mexico
15628758            Monter, Francisco Fonseca, OCHO NUM 10, Matamoros Tamaulipas 87497 Mexico
15628759            Montero, Angelica Esparza, LOMA ROJA NUM 22, Matamoros Tamaulipas 87455 Mexico
15628760            Montero, Julio Gracia, FELIX MARIA CALLEJA NUM 114, Matamoros Tamaulipas 87496 Mexico
15628761            Montes, Carlos Trevi o, PRIVADA ALTAMIRA NUM 21, Matamoros Tamaulipas 87470 Mexico
15628763        +   Montgomery Electric Co. LLC, PO Box 158, 313 Draper Lane, Gainesboro, TN 38562-9667
15628764        +   Montgomery, Freddy, 1659 County Road 1115, Huntsville, MO 65259-2310
15628766        +   Montgomery, Jared, 1120 Private Rd 1222, Moberly, MO 65270-4530
15628768        +   Montgomery, Otis, 23126 Beechwood, Eastpointe, MI 48021-3547
15628769        +   Montgomery, Travis, 23126 Beechwood Ave, Eastpointe, MI 48021-3547
15628770        +   Montierth & Associates LLC, Branden J Montierth, 5010 Jessie Creek Dr, Ogden, UT 84414-1073
15628771        +   Montina Manufacturing, 13740 172nd Avenue, Grand Haven, MI 49417-8909
15628772            Montoya, Daniel Hernandez, GUSTAVO DIAZ ORDAZ NUM 110, Matamoros Tamaulipas 87456 Mexico
15628773            Montoya, Isidro Torres, LINDA VISTA 14, Matamoros Tamaulipas 87475 Mexico
15628774            Montoya, Maria Moreno, PROFRA ESTHER GONZALEZ NUM 22, Matamoros Tamaulipas 87398 Mexico
15628775            Montoya, Monica Esmer, PEDRO VARGAS NUM 16, Matamoros Tamaulipas 87396 Mexico
15628776            Montoya, Velma, PO BOX 762, GRANT, MI 49327-0762
15628777            Montoya, Velma, PO BOX 762 13412 OAK AVE., GRANT, MI 49327-0762
15628778        +   Moody s Investors Service, Inc., Satterlee Stephens LLP, Christopher R Belmonte Pamela A Bosswick, 230 Park Avenue, New York, NY
                    10169-1199
15628779            Moody's Investors Service, P.O. Box 102597, Atlanta, GA 30368-0597
15628780        +   Moody's Investors Service, Inc., c/o Satterlee Stephens LLP, Christopher Belmonte & Pamela Bosswick, 230 Park Avenue, Suite 1130,
                    New York, NY 10169-1199
15628783            Moog Inc., Kenneth Trometer, Seneca and Jamison Road, East Aurora, NY 14052
15628784        +   Moon Dance Cafe, 7143 W. 48th Street, Fremont, MI 49412-9191
15628785        +   Moon, Hong, 422 Fox Hills Dr N, Bloomfield Township, MI 48304-1325
15628786        +   Moon, Hong, 422 Fox Hills Dr N Apt 5, Bloomfield Township, MI 48304-1325
15628787        +   Moonen, Tracie, 9935 Dixie Highway, Clarkston, MI 48348-2419
15628789        +   Moons' Industries (America), Karen Ostendorf and Hong Huang, 1113 N. Prospect Ave., Itasca, IL 60143-1401
                  Case 19-12378-KBO                 Doc 1281          Filed 01/01/21          Page 129 of 280
District/off: 0311-1                                     User: SH                                                        Page 128 of 279
Date Rcvd: Dec 30, 2020                                  Form ID: van031                                              Total Noticed: 13039
15628790        + Moore Medical Corp, Sales, 389 John Downey Dr, New Britain, CT 06051-2924
15628794        + Moore, Bruce, 16871 Glenmore, Redford, MI 48240-2702
15628803          Moore, Jeremy, 20930 Eastlawn St, St Clair Shores, MI 48080-1641
15628804        + Moore, Kathy, 7680 Dundas Rd, Alden, MI 49612-9609
15628806        + Moore, Max, 16204 Caitlin Circle, Commerce Township, MI 48390-5857
15628818          Mor n, Juan Estrada, SIERRA GRANDE NUM 48, Matamoros Tamaulipas 87480 Mexico
15628819        + Morales, Alberto Polonio, 6115 Charles Dr, West Bloomfield, MI 48322-4465
15628820          Morales, Bianca Molina, NICOLAS GUERRA NUM 53, Matamoros Tamaulipas 87399 Mexico
15628821          Morales, Daniel Torres, VICENTE GUERRERO NUM 86, Matamoros Tamaulipas 87469 Mexico
15628823          Morales, Erick Lara, 13 de Septiembre Num 20, Matamoros Tamaulipas 87475 Mexico
15628824          Morales, Fabian Ortiz, MIGUEL HIDALGO 195, Matamoros Tamaulipas 87493 Mexico
15628825          Morales, Gaspar Gonz lez, SANTA MONICA NUM 12, Matamoros Tamaulipas 87344 Mexico
15628826          Morales, Jose Martinez, CALLE SIERRA SOMBRERETE #4, Matamoros Tamaulipas 87344 Mexico
15628827          Morales, Litzia, Canales Num 4, Matamoros Tamaulipas 87470 Mexico
15628828          Morales, Maria Cruz, RENOVACION MORAL NUM 60, Matamoros Tamaulipas 87477 Mexico
15628829          Morales, Nancy Almanza, EJERCITO NACIONAL #11, Matamoros Tamaulipas 87493 Mexico
15628830          Moran, Felix Castillo, Ave. Fidel Velazquez #49, Matamoros Tamaulipas 87440 Mexico
15628831          Moran, Ruben Hern ndez, INSURGENTES NORTE 129, Matamoros Tamaulipas 87496 Mexico
15628832          Moran, Sara Rivera, NAVE INDUSTRIAL 26, Matamoros Tamaulipas 87496 Mexico
15628834          Moreno, Ana Cardona, GUADALUPE VICTORIA NUM 175, Matamoros Tamaulipas 87300 Mexico
15628835          Moreno, Arturo Hernandez, AVE. DEL MONTE #78, Matamoros Tamaulipas 87390 Mexico
15628836          Moreno, Jose lvarez, LUIS QUINTERO NUM 73, Matamoros Tamaulipas 87313 Mexico
15628837          Moreno, Jose L pez, BUGAMBILIAS SUR #112, Matamoros Tamaulipas 87344 Mexico
15628838          Moreno, Maria Hern ndez, BENEMERITO ENTRE 8 Y 9 NUM 40, Matamoros Tamaulipas 87497 Mexico
15628839          Moreno, Martina Hernandez, SILVESTRE VALENCIA 121, Matamoros Tamaulipas 87394 Mexico
15628842          Moreno, Salvador Aguilera, ADOLFO RUIZ CORTINEZ NUM 71, Matamoros Tamaulipas 87395 Mexico
15628844        + Morgan Birge & Assoc Inc, Dorothy Wilson, 119 W Hubbard St, 4th Floor, Chicago, IL 60654-4526
15628846        + Morgantown Manufacturing Co., Tina Cardwell and Joan Urban, 326 Veterans Way, Morgantown, KY 42261-8831
15628848        + Morrell Inc., Dept 20301, PO Box 67000, Detroit, MI 48267-0002
15628849        + Morris Material Handling, S40W24160 Rockwood Way, Waukesha, WI 53189-7933
15628852        + Morris, Dana, 1410 E. Barnes Lake Rd, Columbiaville, MI 48421-9742
15628855        + Morris, Kevin, 24861 Joy Lynne Drive, Lawrenceburg, IN 47025-9704
15628857        + Morris, Sonya, 509 E. Chicago Blvd, Lenewee, MI 49286-1515
15628863        + Morrow, Janay, 49110 Denton Rd Apt 8, Belleville, MI 48111-2178
15628866          Morse Electric Inc, 500 W South Street, Freport, IL 61032-6836
15628868        + Morse, Carol, 7320 EASTERN AVE., BROHMAN, MI 49312-5115
15628870        + Morton Jr, Ralph, 105 N WYANDOTTE ST, TECUMSEH, MI 49286-1541
15628871          Morton Metals, Div. Of 1124178 Ont. Inc., PO Box 2090, 351 West Street South, Orillia ON L3V 6R9 Canada
15628872          Morua, Roberto Chantaca, PASEO CASUARINA NUM 10, Matamoros Tamaulipas 87380 Mexico
15628873        + Moseley, Marvin, 26506 Larchmont, St Clair Shores, MI 48081-1713
15628874          Moses, Sabrina, 112 PARKVIEW CTS, LEXINGTON, TN 38351-1634
15628875        + Mosey, Todd, 65 Leetonia, Troy, MI 48085-4728
15628877        + Mosier Fluid Power, 9851 Park Davis Drive, Indianapolis, IN 46235-2393
15628879          Mosley, Curtis, 2803 Co Road 39, Lexington, AL 35648
15628883        + Mosley, Justin, 519 Gallaher Street, Lawrenceburg, TN 38464-3813
15628884        + Mosley, Ryan, 6 Leoma Road, Leoma, TN 38468-5340
15628886        + Moss Service & Supply, Inc., PO Box 233, Carthage, TN 37030-0233
15628887          Mota, Juan Calder n, PUERTO JUAREZ 31, Matamoros Tamaulipas 87458 Mexico
15628888        + Motan Inc, Tara Drewyor and Sara Reinhart, 320 N. Acorn Street, Plainwell, MI 49080-1412
15628889        + Mote, Kelly, 119 Manchester Ln, Waterford, MI 48327-2349
15628892        + Motion Industries, PO Box 26939, Jacksonville, FL 32226-6939
15628897        + Motion Industries Inc, David/Mike, 800 East 2nd St, Muscle Shoals, AL 35661
15628893        + Motion Industries Inc, 1296 Boyd Farris Road, Cookeville, TN 38506-6237
15628898        + Motion Industries Inc, Ed Walz and Kathy Martin, 2570 Walker NW, Grand Rapied, MI 49544-1303
15628899        + Motion Industries Inc, Jackie, 1240 US-23 North, Alpena, MI 49707-7900
15628895        + Motion Industries Inc, 3483 Lonegran Dr, Rockford, IL 61109-2622
15628894        + Motion Industries Inc, 312 State Street, Quincy, IL 62301-4144
15628903        + Motion Industries, Inc., P.O. Box 1477, Birmingham, AL 35201-1477
15628901        + Motion Industries, Inc., 2614 BRICK CHURCH PIKE, NASHVILLE, TN 37207-4410
15628904        + Motoman Inc, 805 Liberty Lane, West Carrollton, OH 45449-2158
15628905        + Motor City Rod & Custom, 23441 Carlisle Ave., Hazel Park, MI 48030-1466
15628906        + Motor City Solutions, Cindy Winslow, 25098 Brest Rd., Taylor, MI 48180-4042
15628907          Motor Coach Industries Ltd, Perla Mendoza, 1475 Clarence Ave., Winnepeg MB R3T 1T5 Canada
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 130 of 280
District/off: 0311-1                                      User: SH                                                          Page 129 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                Total Noticed: 13039
15628908        + Motorola Solutions, Inc., Kevin Pieper, 8000 W. Sunrise Blvd, Plantation, FL 33322-4104
15628911        + Motta, James, 27310 CRESTWOOD DR., WARREN, MI 48088-6024
15628914          Mountain Glacier LLC, 709 Oak Hill, Evansville, TX 78550
15628915        + Mountz Inc, 1080 N 11th Street, San Jose, CA 95112-2927
15628918          Mouser Electronics, Martin Leon and Sarah Peacock, 1000 N. Main Street, Mansfield, TX 76063-1514
15628922        + Movement Search LLC., Dominic Chiappelli and Elisha Gray, 20 W. Washington St., Suite 14, Clarkston, MI 48346-1576
15628939          Mr. Alain Sibilia, Director, SCI IMO-SIB, rue de pre Chapelon, Saint Priest en Jarez, NA France
15628940          Mr. B. Srinivas Reddy, Villa # 218 Indu fortune Field Phase 13, KPHB Colony, Kukatpallly Hyderabad 500072 INDIA
15628941          Mr. Bertrand Michels, Societe Civile Immobiliere, 4 rue Cauchy, Paris 75015 France
15628943          Mr. Jean-Claude Boulard, President, LeMans Metropole, 9 rue Maurice Trintignant, LeMans 72000 France
15628944          Mr. Mel Goltz, RR #1, Bracebridge ON P1L 1W8 Canada
15628945          Mr. Philippe Merdrignac, SCI Alliance, 10 Boulevard Estienne d'Orves, LeMans 72100 France
15628973          Mu iz, Andres Loredo, SEBASTIAN LERDO DE TEJADA NUM 79, Matamoros Tamaulipas 87453 Mexico
15628974          Mu iz, Brenda Bernal, FERNANDO MONTES DE OCA NUM 18, Matamoros Tamaulipas 87497 Mexico
15628975          Mu iz, Felipe Sierra, MARTE R GOMEZ NUM 68, Matamoros Tamaulipas 87396 Mexico
15628977          Mu iz, Jose Monreal, TLATELOLCO 67, Matamoros Tamaulipas 87497 Mexico
15628978          Mu iz, Jose Naranjo, NUEVA ESCOCIA 9, Matamoros Tamaulipas 87540 Mexico
15628979          Mu iz, Laura Hernandez, COSTA AZUL NUM 126, Matamoros Tamaulipas 87497 Mexico
15628980          Mu iz, Maria Garcia, Privada Juarez #4, Matamoros Tamaulipas 87399 Mexico
15628981          Mu iz, Tomas Guerrero, Fuentes Industriales, Matamoros Tamaulipas 87499 Mexico
15628982          Mu oz, Javier Vela, LIBRA #24, Matamoros Tamaulipas 87458 Mexico
15628983          Mu oz, Nicol s Morales, ALFONSO SANCHEZ NUM 60, Matamoros Tamaulipas 87440 Mexico
15628984          Mu oz, Zulma Morales, Canales Num 4, Matamoros Tamaulipas 87470 Mexico
15628987        + Mueller, Jacob, 2545 Coolidge Ave, Ypsilanti, MI 48198-9238
15628989        + Muhammad, Afzal, 864 Quill Creek Drive, Troy, MI 48085-3209
15628990          Mujica, Agustin Hern ndez, ZAYIL 9, Matamoros Tamaulipas 87490 Mexico
15628992        + Muliett, Gerald, 8763 Townsend Dr, White Lake, MI 48386-4374
15628993        + Muliett, Jerry, 8763 Townsend Dr, White Lake, MI 48386-4374
15628999          Multi Sourcing Co, Eric So, Rm 3413, Kam Wai House, Hong Kong China
15629007        + MultiTech Industries, Debbie, 350 Village Drive, Carol Stream, IL 60188-1828
15629008        + MultiTech Industries, Lorie Mossman, 350 Village Dr, Carol Stream, IL 60188-1828
15629001        + Multicraft International, Coface North America Insurance Company, 650 College Road East, Suite 2005, Princeton, NJ 08540-6779
15629002        + Multicraft International, Karen Yount and Peggy Ledlow, Formerly Trilloma), PO Box 180, Pelahatchie, MS 39145-0180
15629003        + Multicraft International Limited Partner, BUTLER SNOW LLP, Attn: Adam M. Langley, 6075 Poplar Avenue, Suite 500, Memphis, TN
                  38119-0102
15629004          Multimatic Technical Centre, 85 Valleywood Drive, Markham ON L3R 5E5 Canada
15629005        + Multiple Carriers, Attn: Craig M. Penn, Allianz Global Corporate & Specialty, 225 West Washington St. Ste 2100, Chicago, IL
                  60606-3441
15629012        + Mulvey, Michael, 9119 South 1st Street, Milan, TN 38358-6160
15629013        + Munn, Keith, 20752 Danbury, Clinton Township, MI 48035-2704
15629015        + Munukuntla, Sowmya, 10971 Oak Lane, Belleville, MI 48111-4360
15629016        + Munukuntla, Sowmya, 2675 Beacon Hill Dr Apt 208, Auburn Hills, MI 48326-3738
15629024        + Murray A Pervical Co, Becky Stearley and Pam Saldutti, 2014 Brown Rd, Auburn Hills, MI 48326-1702
15629027        + Murray, Jason, 249 Primrose Drive, Morehead, KY 40351-6308
15629029        + Murthy, Sunil, 1802 Old Oxford Road, Chapel Hill, NC 27514-2134
15629030        + Murty, Constance, 13845 Imlay City Road, Capac, MI 48014-2705
15629031        + Muscillo, Anthony, 1723 CRESTLINE DRIVE, TROY, MI 48083-5552
15629032          Muskoka Chrysler Sales, PO Box 1329, Bracebridge ON P1L 1V4 Canada
15629033          Muskoka Containerized, Services Ltd., Box 1779, Bracebridge ON P1L 1V7 Canada
15629034          Muskoka Glass & Mirror Inc, 945 Muskoka Road South, Gravenhurst ON P1P 1K3 Canada
15629035          Muskoka Office Plus, Box 720, Bracebridge ON P1L 1T9 Canada
15629036          Muskoka Riverside Inn, 300 Ecclestone Drive, Bracebridge ON P1L 1G5 Canada
15629037          Muskoka Rubber Stamps, PO Box 218, Bracebridge ON P1L 1T6 Canada
15629038          Muskoka Town & Country Serv., 50 Sellens Avenue, Bracebridge ON P1L 1R3 Canada
15629039          Muskoka Turf Care, PO Box 123, Bracebridge ON P1L IT5 Canada
15629042        + Mvi, Inc., 12951 Gravois Rd, Suite 100, Sunset Hills, MO 63127-1749
15629047        + Myers Spring Company, 720 Water Street, Logansport, IN 46947-1735
15629046        + Myers for Tires Inc, 801 E Cedar Street, Gladwin, MI 48624-2235
15629048          Myers, Matthew, 1534 N. Lake Pleasant, Attica, MI 48412
15629054          N ez, Ivan Lozano, AVE FIDEL VELAZQUEZ NUM 7, Matamoros Tamaulipas 87440 Mexico
15629055        + N1 DISCOVERY, 1450 W LONG LAKE RD #230, TROY, MI 48098-6379
15629056          N1 Discovery LLC, 1450 W Loong lake Rd, Ste 230, Troy, MI 48098-6379
15629057          N1 Discovery LLC, Lori Bailey, 1450 W Long Lake Rd Ste 230, Troy, MI 48098-6379
                    Case 19-12378-KBO              Doc 1281         Filed 01/01/21         Page 131 of 280
District/off: 0311-1                                    User: SH                                                    Page 130 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                          Total Noticed: 13039
15629063            NAJERA, OZIEL RODRIGUEZ, AGAPITO GONZALEZ CAVAZOS NUM 25, Matamoros Tamaulipas 87440 Mexico
15629064        +   NALCO CROSSBOW WATER, LLC, 320 WEST 194TH STREET, GLENWOOD, IL 60425-1502
15629069        +   NAPA Auto Parts, 8949 Phillips Hwy., Jacksonville, FL 32256-1303
15629072        +   NASHVILLE TEMPERED GLASS, 1860 AIR LINE DRIVE, NASHVILLE, TN 37210-3849
15629079        +   NATION, KENNETH, 4088 Airport Drive, LAWRENCEBURG, TN 38464-7108
15629078        +   NATION, KENNETH, 3971 CLANTON ROAD, LAWRENCEBURG, TN 38464-7411
15629083        +   NATIONAL ELECTRIC & HARDWARE, 3220 FM 802, BROWNSVILLE, TX 78526-2831
15629093            NATIONAL MATERIAL OF MEXICO S DE RL DE C, SEXTA ORIENTE NO. 150, APODACA NL 66600 MEXICO
15629094        +   NATIONAL METAL STAMPINGS INC, IRVING HERNANDEZ and GIGI HOLLABOUGH, 42110 8TH STREET EAST,
                    LANCASTER, CA 93535-5444
15629095        +   NATIONAL MOLDING LLC, 14427 NW 60TH AVE., MIAMI LAKES, FL 33014-2806
15629097            NATIONAL MOLDING, LLC, 2305 DUSS AVE, AMBRIDGE, PA 15003
15629109            NAVECO LTD, NO 8 BAIHE RD, PUKOU DISTRICT China
15629110        +   NAVEX GLOBAL, 5500 MEADOWS ROAD, SUITE 500, LAKE OSWEGO, OR 97035-3626
15629112        +   NAVIA BENEFIT SOLUTIONS, 600 NACHES AVE SW, RENTON, WA 98057-2217
15629113        +   NAVIA BENEFITS SOLUTIONS, 600 NACHES AVE SW, RENTON, WA 98057-2217
15629119        +   NAVISTAR MIDWEST PDC, 2700 HAVEN AVENUE, JOLIET, IL 60433-8469
15629123            NC Servo Technology, 38422 Webb Drive, Westland, MI 48185-1974
15629124        +   NCC Electronics, Sheila Willing and Debbie Becigneul, 6471 Commerce Drive, Westland, MI 48185-9127
15629125        +   NCI Group, Inc., Michelle Macon, 10943 N Sam Houston Pkwy W, Houston, TX 77064-5758
15629126        +   NDC Technologies, Inc., Lee Yang and Kim Fields, 8001 Technology Blvd, Dayton, OH 45424-1568
15629127        +   NDK AMERICA INC, 425 N MARTINGDALE ROAD, SUITE 1330, SCHAUMURG, IL 60173-2237
15629128        +   NDK America Inc, Jennifer Beason and Maria Tran, 425 N Martingdale Road, Suite 1330, Schaumurg, IL 60173-2237
15629129        +   NEAL, STEPHEN, 4605 N 622W, HUNTINGTON, IN 46750-8986
15629133        +   NEDEV, ZLATKO, 47780 FREDERICK ROAD, SHELBY TWP, MI 48317-2814
15629147        +   NEITZEL, RHONDA, 6323 E 48th St., NEWAYGO, MI 49337-9509
15629150        +   NELSON & STORM TOOL, 2303 11TH ST, PO BOX 5447, ROCKFORD, IL 61125-0447
15629152        +   NELSON STEEL PRODUCTS, INC., 3051 PENN AVE., HATFIELD, PA 19440-1763
15629154        +   NELSON, ANITA, 3295 PULASKI HWY, LAWRENCEBURG, TN 38464-7256
15629155        +   NELSON, ANITA D, 3295 PULASKI HWY, LAWRENCEBURG, TN 38464-7256
15629157        +   NELSON, CHARLES, 507 1/2 FALL RIVER ROAD, LAWRENCEBURG, TN 38464-3928
15629158        +   NELSON, CHARLES GLEN, 507 1/2 FALL RIVER ROAD, LAWRENCEBURG, TN 38464-3928
15629164        +   NELSON, KERENSA JOY, 87 DENSON ROAD, LAWRENCEBURG, TN 38464-6942
15629172        +   NEOPOST, 478 WHEELERS FARMS RD, MILFORD, CT 06461-9105
15629174        +   NEOPOST USA, 478 WHEELERS FARM ROAD, MILFORD, CT 06461-9105
15629177        +   NES Rentals, 8420 W Bryn Mawr Ave Ste 310, Chicago, IL 60631-3436
15629178        +   NESTLE, EMANUEL, 4 MEADOW HILLS LANE, FREMONT, MI 49412-8606
15629183        +   NETech Corporation, Amanda Wynsma, 4595 Broadmoor, SE, Suite 190, Grand Rapids, MI 49512-5448
15629191        +   NEUBAUER, RICHARD, 2819 County Rd 1450, Moberly, MO 65270-5311
15629196            NEUMANN MUELLER OBERWALLENEY, OVERSTOLZENSTRASSE 2A, COLOGNE 50677 GERMANY
15629198            NEUMANN MULLER OBERWALLANEY, OVERSTOLZENSTRASSE 2A, COLOGNE 50677 GERMANY
15629213        +   NEW HORIZONS COMPUTER LEARN, 14115 FARMINGTON ROAD, LIVONIA, MI 48154-5457
15629216        +   NEW PIG CORP, 1 PORK AVENUE, TIPTON, PA 16684-9025
15629221            NEW-FORM TOOLS LTD, 232 LORNE AVE EAST, STRATFORD ON N5A 6S4 CANADA
15629226        +   NEWARK ELECTRONICS, 4801 N. RAVENSWOOD AVENUE, CHICAGO, IL 60640-4478
15629231        +   NEWBORN, BRIAN, 8117 LAST BUTLER ROAD, IRON CITY, TN 38463-5725
15629239        +   NEWMAN, DAVID, 321 BOONE AVENUE, WINCHESTER, KY 40391-2374
15629240        +   NEWMAN, MICHAEL, 4940 QUEENS WAY, GLADWIN, MI 48624-8226
15629244        +   NEWTON, CONNIE, 41 Cottonwood Lane, Lawrenceburg, TN 38464-7778
15629245        +   NEWTON, LARRY, 20 GANG ROAD, LAWRENCEBURG, TN 38464-6112
15629246        +   NEWTON, LARRY JOE, 20 GANG ROAD, LAWRENCEBURG, TN 38464-6112
15629250        +   NEXEO PLASTICS, 8500 WILLOW SPRINGS RD, WILLOW SPRINGS, IL 60480-1223
15629256        +   NFI PARTS NJ2 EAST, BRWUNSWICK DIST CNTR, 35 COTTERS LN #D, EAST BRUNSWICK, NJ 08816-2032
15629268        +   NIAGARA LASALLE CORPORATION, 1412 - 150TH STREET, HAMMOND, IN 46327-1743
15629271        +   NICHE POLYMER LLC, 880 S. WASHINGTON STREET, RAVENSWOOD, WV 26164-9422
15629277        +   NICKELL, RALPH, 2501 WINCHESTER RD., MT. STERLING, KY 40353-9693
15629282            NICRO SA DE CV, PIRUL NO 33 COL BELLAVISTA, TLALNEPANTLA 54080 MEXICO
15629288        +   NIEDERGESES, JANET, 4679 GIMLET ROAD, LAWRENCEBURG, TN 38464-6364
15629290        +   NIFAST CORPORATION, 815 CAROL CT., CAROL STREAM, IL 60188-9408
15629291        +   NIFAST Corporation, Joanne Lipuma, 815 Carol Ct., Carol Stream, IL 60188-9408
15629296            NINGBO HUAJUN MECHANICAL CO, Jerry Xia and Shuying Xu, 5 Zhongyang Rd, Dongqia Lake Zone, Ningbo 315121 China
15629302        +   NISSAN EXPORT CENTER, 200 SAM GRIFFIN RD, SMYRNA, TN 37167-4695
15629308        +   NISSAN MOTOR ACCEPTANCE CORP, ONE NISSAN WAY, FRANKLIN, TN 37067-6367
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 132 of 280
District/off: 0311-1                                       User: SH                                                         Page 131 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15629307       ++ NISSAN MOTOR ACCEPTANCE CORPORATION, LOSS RECOVERY, PO BOX 660366, DALLAS TX 75266-0366 address filed
                  with court:, Nissan Motor Acceptance Corp, Nissan Bankruptcy, 8900 Freeport Parkway, Irving, TX 75063
15629315        + NISSAN NORTH AMERICA, 983 NISSAN DRIVE, SMYRNA, TN 37167-4405
15629316        + NISSAN NORTH AMERICA, INC., CANTON PLANT, 10801 ADAM RD, ROMULUS, MI 48174-3834
15629317          NISSAN NPRC, DISTRIBUTION CENTER, 445 COUCHVILLE INDUSTRIAL, MT.JULIET, TN 37122
15629318          NISSAN TECHNICAL CENTER, N.A, FARMINGTON HILLS, MI 48331
15629321        + NITTO DENKO, 45880 DYLAN DRIVE, NOVI, MI 48377-4905
15629324        + NITTO DENKO AUTOMOTIVE NJ, 1990 RUTGERS UNIVERSITY BLVD, LAKEWOOD, NJ 08701-4537
15629326        + NITTO DENKO- VIRGINIA, 809 PRINCIPAL COURT, CHESAPEAKE, VA 23320-3639
15629333        + NK MANUFACTURING TECHNOLOGIES, LLC, 1134 FREEMAN AVE SW, GRAND RAPIDS, MI 49503-4816
15629332          NK Manufacturing, Rachel Miles and Bonnie Kettner, Technologies, LLC, Grand Rapids, MI 49503
15629334        + NK Manufacturing Technology, Peggy Campbell and Bonnie Kettner, 2351 New Millenium Drive, Louisville, KY 40216-5161
15629335        + NMB Technologies Corp., Sharon Staut, 28700 Beck Road, Wixom, MI 48393-3604
15629337        + NMI TECHNICRAFT, PO BOX 397, 1007 NORTH MILITARY AVE, LAWRENCEBURG, TN 38464-2684
15629338        + NMI Technicraft, Susan Ashworth and MArk Harris, PO BOX 397, 1007 North Military Ave, Lawrenceburg, TN 38464-2684
15629342        + NOFZINGER, AUBREY, 2701 Williamsburg Cir, Auburn Hills, MI 48326-3550
15629346        + NOLEN, DOLORES, 2775 SHADY GROVE ROAD, MCKENZIE, TN 38201-7652
15629347        + NOLL, AMBER, 1205 16th Street, Brodhead, WI 53520-1847
15629348        + NOLL, DUANE, 12301 E. Stockton Rd, Stockton, IL 61085-9706
15629361          NORDSON EFD LLC, PO BOX 101767, ATLANTA, GA 30392-1767
15629389        + NORTHERN MOLD, 21051 Dewey Rd, HOWARD CITY, MI 49329-8920
15629393        + NORTHERN TECHNOLOGIES INTL., 4201 WOODLAND ROAD, PO BOX 69, CIRCLE PINES, MN 55014-0069
15629399        + NORTHSIDE CATERING, TERRY M and JANET HAYES, BX 737, MILAN, TN 38358-0737
15629403        + NOSAJ Industries, Jason Bartlett, 10362 Metalmark Lane Unit 4, Roscoe, IL 61073-6530
15629406        + NOVASTAR SOLUTIONS LLC, 35200 PLYMOUTH ROAD, LIVONIA, MI 48150-1456
15629409          NOVELIS DEUTSCHLAND GMBH, AM EISENWERK 30, PLETTENBERG-OHLE 58840 GERMANY
15629412          NOVUMTECH, LLC (DIGITEC), 533 E 12TH ST, BROWNSVILLE, TX 78520-5017
15629421          NUFAST LOGISTICS CO., LTD, #28 BEN GONG WEST 2ND ROAD, GANGSHAN, KAOHSIUNG 820 TAIWAN
15629424        + NUNEZ, DANIEL, 16128 Marguerite, Beverly Hills, MI 48025-5508
15629432        + NYLON CORPORATION OF AMERICA, 333 SUNDIAL AVE, MANCHESTER, NH 03103-7216
15629436        + NYX Inc, Jeff Androsian and Zarana Bhagat, 36800 Plymouth Road, Livonia, MI 48150-1136
15629059        + Naboulsi, Abdul-Rahman, 1780 Pond Run, Auburn Hills, MI 48326-2752
15629060        + Nagel Precision Inc., Debra McHugh, 288 Dino Dr., Ann Arbor, MI 48103-9502
15629061        + Nagypal, Michelle, 553 N. McKensie St., Adrian, MI 49221-1418
15629065        + Nalco Crossbow Water, LLC, Janice Georgiefski, 320 West 194th Street, Glenwood, IL 60425-1502
15629067        + Nan Technologies LLC, Gregory Wilford, 1617 N Riviera Drive, Stevensville, MI 49127-9620
15629068          Napa Auto Parts, 1 Robert Dollar Dr., Bracebridge ON P1L 1P9 Canada
15629073        + Nashville Tempered Glass, Gavin Gaskins and Brenda Cavendar, 1860 Air Line Drive, Nashville, TN 37210-3812
15629074        + Nasserian, Sarshar, 1446 Raleigh Place, Troy, MI 48084-7055
15629075          Natal, Vanessa Leal, CUYTLAN 33, Matamoros Tamaulipas 87497 Mexico
15629076        + Natco, Russell Gamblin, 705 Donaldson Street, PO Box 292, Rector, AR 72461-0292
15629077        + Nathan D. Lewis Inc., Nathan Lewis, PO Box 353, Byron, IL 61010-0353
15629080          National Automation & Technologies Inc., 768 Templemead Drive, Hamilton ON L8W 2V7 Canada
15629081        + National Bearing Company, David McCaskey, 1596 Manheim Pike, Lancaster, PA 17601-3058
15629082        + National Business Furniture, Shannon Bright, 1819 Peachtree Rd., Suite 520, Atlanta, GA 30309-1851
15629084        + National Electric & Hardware, Norma Salazar, 3220 FM 802, Brownsville, TX 78526-2831
15629085          National Engineered Fastener, Cassandra Sturgeon, 830 Trillium Dr., Kitchner ON N2K 1K4 Canada
15629086        + National Exposure Testing, Service Dept., 3211 Centennial Rd, Sylvania, OH 43560-9688
15629087        + National Filter Solutions, 6101 Discover Drive, PO Box 753488, Memphis, TN 38175-3488
15629090          National Instruments, Heather Combs, PO Box 840909, Dallas, TX 75284-0909
15629089          National Instruments, 1150 North Mopac Expressway, Austin, TX 78759
15629091          National Material of Mexico, Julio Cesar Martinez, S de RL de CV Sexta Oriente No. 150, Apodaca 66600 Mexico
15629092          National Material of Mexico, Oscar Reynoso and Diana Maya, S de RL de CV Sexta Oriente No. 150, Apodaca 66603 Mexico
15629096        + National Molding LLC, Stella Laurell, 14427 NW 60th Ave., Miami Lakes, FL 33014-2806
15629098          National Molding, LLC, Kristine Quear, 2305 Duss Ave, Ambridge, PA 15003
15629099        + National Rivet & Mfg, Jim Fletcher, 21 E Jefferson Street, Waupun, WI 53963-1942
15629100          National Seminars Group, PO Box 419107, Kansas City, MO 64141-6107
15629101        + National Serv-All, Inc, 6231 MacBeth Road, Fort Wayne, IN 46809-9720
15629102        + National Technical Systems, Michael Garvey and Latachia Melton, 5 North Park Drive, Hunt Valley, MD 21030-1813
15629103          Natsco Transit Solutions, A/P Jackie Smith, 375 Bronte Street North, Milton ON L9T 3N7 Canada
15629120        + NavPro, Attn: Craig M. Penn, Allianz Global Corporate & Specialty, 225 West Washington St. Ste 2100, Chicago, IL 60606-3441
15629104          Nava, Alberta Rubio, FLOR DE PALMA 37, Matamoros Tamaulipas 87478 Mexico
15629105          Nava, Nilo Ju rez, ANDRE BRETON 27, Matamoros Tamaulipas 87493 Mexico
                     Case 19-12378-KBO                Doc 1281          Filed 01/01/21          Page 133 of 280
District/off: 0311-1                                       User: SH                                                       Page 132 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                             Total Noticed: 13039
15629106             Nava, Sandra Montes, UXMAL NUM 110, Matamoros Tamaulipas 87490 Mexico
15629107             Navarrete, Francisco Gallardo, PRIVADA 3, Matamoros Tamaulipas 87497 Mexico
15629114        +    Navia Benefits Solutions, Tereese Mitchell, 600 Naches Ave SW, Renton, WA 98057-2217
15629115        +    Navigating Business Space, 6973 Reliable Parkway, Chicago, IL 60686-0001
15629116        +    Navistar Defense LLC, C/O Rollins 3PL, 2255 Progress Drive, Springfield, OH 45505-4471
15629117        +    Navistar Inc., C/O Express Packaging, 1155-A Harvester Rd., West Chicago, IL 60185-1607
15629118        +    Navistar Mexico S.A. de C.V., C/O Gonzalez de Castilla Inc, 11929 Sara Drive, Laredo, TX 78045-1803
15629121        +    Navus Automation, Inc., Buck Barber and Emma Lee Russell, 2640 Westcott Blvd, Knoxville, TN 37931-3111
15629130             Neave, Jose F lix, INGENIEROS DE CHAPINGO NO 104, Matamoros Tamaulipas 87450 Mexico
15629131        +    Necp, Ron Wolanski, 2714 2nd Avenue North, Birmingham, AL 35203-3904
15629132             Nedco, Div of Westburn Electrical, PO Box 1127, Stn B, Mississauga ON L4Y 3W4 Canada
15629137             Neff Engineering, 2026 N Ironwood Circle, Fort Wayne, IN 46898
15629140             Neff Group Distributors, Inc, PO Box 8604, Fort Wayne, IN 46898-8604
15629141         +   Neff Packaging Systems, 555 Sunshine Road, Kansas City, KS 66115-1239
15629142        #+   Neff Power Inc, 13750 Shoreline Drive, Earth City, MO 63045-1221
15629149         +   Nels Jorgenson & CO, 20400 Nine Mile Road, PO Box 347, St Clair Shores, MI 48080-0347
15629151         +   Nelson & Storm Tool, Kurt / Clark, 2303 11th St, PO Box 5447, Rockford, IL 61125-0447
15629153         +   Nelson Steel Products, Inc., Marilyn Mellon, 3051 Penn Ave., Hatfield, PA 19440-1726
15629156         +   Nelson, Bruce, 2930 Fawn Lane, White Cloud, MI 49349-9578
15629159         +   Nelson, Chenelle, 5310 Hereford, Detroit, MI 48224-2126
15629163         +   Nelson, Kerensa, 87 DENSON ROAD, LAWRENCEBURG, TN 38464-6942
15629165         +   Nelson, Marvel, 721 Rackley Drive, Pulaski, TN 38478-4673
15629169         +   Nemo Electric Company, Bob Long or Kirby Long, 1500 Highway DD, Moberly, MO 65270-3158
15629170         +   Neopart Transit LLC, Michele Palmer, 5 Dutch Court, Suite 5C, Reading, PA 19608-8987
15629171         +   Neoparts, 5051 Horseshoe Pike, Honey Brook, PA 19344-1365
15629173             Neopost (Neofunds), P.O. BOX 30193, TAMPA, FL 33630-3193
15629175        +    Neopost USA, Account Services, 478 Wheelers Farms Rd, Milford, CT 06461-9105
15629179        +    Nestorovski, Cvetan, 14915 Stoney Brook Drive, Shelby Township, MI 48315-5567
15629180        +    Net-Noggin LLC, Gary King, 14660 Horseshoe Bend Ct, Granger, IN 46530-8231
15629181             Net-Noggin, LLC, Gary King, 146600 Horseshoe Bend Ct, Granger, IN 46530
15629182        +    Netarx, LLC, Stephanie Klock, 3252 University Dr., Auburn Hills, MI 48326-2787
15629184        +    Netlink Business Solutions, Dave Carlson and Shelley Glady, 10126 E. Cherry Bend Road, Traverse City, MI 49684-6843
15629185        +    Netspoke, 600 West Cummings Park, Suite 6500, Woburn, MA 01801-7222
15629189        +    Networking Dynamics Corp., Suite 220, 101 N. Garden Ave., Clearwater, FL 33755-4197
15629190        +    Networks Group,Inc., Connie Rhees and Patti Bishop, 100 South Main St, Ste. 200, Ann Arbor, MI 48104-1944
15629193             Neuco Distributors, 1214 N. Hwy 17, Boxtwick, FL 32007
15629194             Neumann M ller Oberwalleney & Partner, Overstolzenstr. 2a, K ln 50677 Germany
15629195             Neumann M ller Oberwalleney Partner Pate, Stephan Oberwalleney, 2a Overstonzensta e, Cologne 50226 Germany
15629197             Neumann Mueller Oberwalleney, Stephan Oberwalleney, Overstolzenstrasse 2a, Cologne 50677 Germany
15629199             Neureuter Fair Media, Hong Kong Ltd, C2 3F Po Yip Building No 23 Hing Yip St, Kwun Tong China
15629200        #+   Neusoft America Inc., Jim Mazurek and Nada Hanna, 3000 RDU Center Drive, Morrisville, NC 27560-7664
15629201             Neusoft Group (Shanghai) Co., Ltd., Neusoft Park, #2 Xinxiu St Hunnan New DistrictHunnan, Shenyang PRC 110179 China
15629202        +    New Center Stamping Inc, 950 E Milwaukee St, Detriot, MI 48211-2008
15629203        +    New Flyer, Jenny Salono, 214 5th Ave South West, Crookston, MN 56716-2118
15629204             New Flyer America, 106 National Drive, Anniston, AL 36207-8339
15629205        +    New Flyer CA1 Parts Dist CTR, 3181 South Willow Ave., Suite 102, Fresno, CA 93725-9460
15629206             New Flyer KY1 Parts DIST, 7001 UNIVERSAL PARTS DIST, LOUISVILLE, KY 40258-1889
15629207        +    New Flyer MB1 CONSOLIDATE, c/o Estes-Espress, 8700 Joliet Rd, McCook, IL 60525-3255
15629208             New Flyer MB1parts Dist Cntr, 630 Kernaghan Ave, Doors 8 & 9, Winnipeg MB R2C 5G1 Canada
15629211        +    New Flyer OH1 Parts DistCent, 3229 Sawmill Parkway, Delaware, OH 43015-7541
15629212        +    New Flyer ON1 CONSOLIDATE, c/o Estes-Espress, 8700 Joliet Rd, McCook, IL 60525-3255
15629209             New Flyer of America, Jennylyn Solano, 711 kernaghan ave, Winnipeg MB R2C 3T4 Canada
15629210        +    New Flyer of America Inc., JENNYLYNN SOLANO, d.b.a. New Flyer USA, 6200 Glenn Carlson Drive, St. Cloud, MN 56301-8852
15629214        +    New Horizons Computer Learn, Deb Goetz and Susan Fallon, 14115 Farmington Road, Livonia, MI 48154-5457
15629215        +    New Pacific Machinery, William Wong, 1264 Hwy 45 By-Pass, PO Box 467, Trenton, TN 38382-0467
15629217        +    New Pig Corp, acc#2288447 Mary J.Rice, 1 Pork Avenue, Tipton, PA 16684-9025
15629218        +    New Tech. Steel/CHRY Resale, Cheryl Messisco, 12301 Hubbell Street, Detroit, MI 48227-2777
15629219        +    New Technology Steel, 12301 Hubell St., Detroit, MI 48227-2777
15629222             New-Form Tools Ltd, Jim Jantzi, 232 Lorne Ave East, Stratford ON N5A 6S4 Canada
15629223        +    New-Tech Packaging, Inc., Woody Bishop, 2718 Pershing Avenue, Memphis, TN 38112-1954
15629224             Newalta Industrial Services, 1100 Burloak Drive, 5th Floor, Burlington ON L7L 6B2 Canada
15629225             Newark Electronics, 1919 S Highland Ave Ste 320A, Lombard, IL 60148-6181
15629227        +    Newark Electronics, Harry, 4801 N. Ravenswood Avenue, Chicago, IL 60640-4478
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 134 of 280
District/off: 0311-1                                        User: SH                                                           Page 133 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15629228        + Newark In One Electronics, 4801 N. Ravenswood Ave, Chicago, IL 60640-4478
15629229          Newark Inone, Premier Farnell Canada Ltd., 6375 Dixie Road Suite 202, Mississauga ON L5T 2E7 Canada
15629230        + Newbill's Heating & Air Inc., Jeff Newbill, P.O. Box 513, Milan, TN 38358-0513
15629233          Newco Automotive Inc., Po Box 67000, Dept. 117301, Detroit, MI 48267-1173
15629234        + Newcor, 2735 Main St, East Troy, WI 53120-1349
15629235        + Newcor Rubber, Boramco, Melissa Dawson, PO Box 6, Walkerton, IN 46574-0006
15629236        + Newcor-Deckerville Division, PO Box 98, 3525 Rageline Road, Deckerville, MI 48427-9420
15629237        + Newman's Quality Rep LLC, Paniecea Newman, 15988 County Rd 2, Metamora, OH 43540-9713
15629242        + Newstream Enterprises, 1151 East Laraway Rd., Suite 130, Joliet, IL 60433-9521
15629248        + Newville, Daniel, 4980 Lordon Lane, Fremont, MI 49412-9512
15629249        + Nexair, LLC, 1350 CONCOURSE AVE, STE 103, MEMPHIS, TN 38104-2018
15629251        + Nexeo Plastics LLC, Debbie Smith, 6000 Parkwood Place, Dublin, OH 43016-1213
15629252        + Nexeo Solutions, 5200 Blazer Pwy DS-3, Dublin, OH 43017-3309
15629253        + Nexeo Solutions Mexico S de, Amie Ewigman, 7071 Solutions Center, Chicago, IL 60677-7000
15629254        + Nexteer, Mary Ammon, 3900 Holland Road, Saginaw, MI 48601-9494
15629255        + Nexteer Automotive Corporation, Brooks Wilkins Sharkey & Turco, PLLC, Attn: Matthew E. Wilkins, 401 S. Old Woodward Avenue,
                  Suite 400, Birmingham, MI 48009-6613
15629257        + Ng, Lorrie, 4712 Marian Ave, Warren, MI 48092-2589
15629262          Nguyen, Mark, 584 Desota Place, Gainseville, TX 76240
15629265        + Nguyen, Thanh, 1710 Lynbrook Dr, Flint, MI 48507-2230
15629267          Niagara Fasteners, Inc., Garth Wintle and Lorne Bailey, 6095 Progress St. PO Box 148, Niagara Falls ON L2E 6S8 Canada
15629269        + Niagara LaSalle Corporation, Dave Beglin and Mike Vercimak, 1412 - 150th Street, Hammond, IN 46327-1743
15629270          Niblock Machinery, Inc., PO Box 1136, Grove City, OH 43123-6136
15629272        + Niche Polymer LLC, Dr.Saurabh Naik and Kavitha Balakrishnan, 880 S. Washington Street, Ravenswood, WV 26164-9422
15629273        + Nichia America Corporation, Nick Dotzenrod and Tae Kim, 48561 Alpha Drive Suite 100, Wixom, MI 48393-3456
15629274        + Nicholas, Lenworth, 46040 LAKEVILLA DR APT 306, BELLEVILLE, MI 48111-3109
15629279          Nicro Bolta SA de CV, Thalia Cerezo, Ricardo Flores Magon No 98 Nave 14, Puebla 72100 Mexico
15629281        + Nicro SA de CV, Eric Pfrommer, 5620 W Park Ave, St. Louis, MO 63110-1855
15629280          Nicro SA de CV, Conrado Garcia Francisco, Pirul no 33 Col Bellavista, Tlalnepantla 54080 Mexico
15629284        + Nidec Minster Corporation, Husch Blackwell LLP, Marshall C. Turner, 190 Carondelet Plaza, Suite 600, St. Louis, MO 63105-3433
15629289          Nieto, Jorge Ledezma, Palma D tiles Num 21, Matamoros Tamaulipas 87475 Mexico
15629292          Niigon Technologies Ltd., Moose Deer Point 1St Nation, 1008 Ogemawahj Road Box 10, Mactier ON P0C 1H0 Canada
15629293        + Nikon Metrology Inc, Bonnie Hubel, 12701 Grand River Road, Brighton, MI 48116-8506
15629294          Niles Cte Electronic Co.Ltd, 2F,No.194-1 Ta Tung Rd,Sec 3, Hsichih City 221, Taipei Hsien Taiwan
15629295        + Niles U.S.A. (Micro-Cr, Jeanette Hopkins, 15656 Hwy 84, Quitman, GA 31643-6305
15629297          Ningbo Shuntong Metal, Cindy Jin, He tou Village Dongwu Town Yinzhou, Zhejiang 315113 China
15629298          Ningbo Zinc Alloy Products, Jane Jiang, Shanghai Sun HaoMin Intl Trd Si Chuan Rd, Shanghai 200080 China
15629299        + Nippon Express USA Inc, 14469 Heathrow Forest Pkwy, Houston, TX 77032-5305
15629303        + Nissan Export Center, 4500 Singer Road, Murfreesboro, TN 37129-2913
15629306        + Nissan Motor Acceptance Corp, Michelle McCord, One Nissan Way, Franklin, TN 37067-6367
15629312        + Nissan Motor Acceptance Corporation, Gellert Scali Busenkell & Brown, LLC, Attn: Ronald S. Gellert, Esq. and, 1201 North Orange
                  Street, Suite 300, Wilmington, DE 19801-1167
15629313          Nissan Motor Manufacturing, Corporation USA, Nissan Drive, Smyrna, TN 37167
15629314        + Nissan North America, 300 Nissan Dr, Dock 4, Canton, MS 39046-8562
15629319          Nissin International, Noriko Kawabata, Transport USA, 3131 N. Franklin Road Suit H-1, Indianapolis, IN 46226-6348
15629320        + Nistem Corporation, Carla Bester, 946 Western Drive, Indianapolis, IN 46241-1435
15629322        + Nitto Denko, Janice Molnar & Sharon Bianchi/Beth Izat, 45880 Dylan Drive, Novi, MI 48377-4905
15629323        + Nitto Denko Automotive, 3611 Industrial Parkway, Jasper, AL 35501-9256
15629325        + Nitto Denko Automotive NJ, Diana Kirk/Bill Haboush & Sharon Bianchi, 1990 Rutgers University Blvd, Lakewood, NJ 08701-4537
15629327        + Nitto Denko- Virginia, Deborah Montague and Sharon Alston, 809 Principal Court, Chesapeake, VA 23320-3639
15629328        + Nitto, Inc, Attn: Olga Morris,Esq., Counsel, 400 Frank W Burr Blvd, 2nd Floor, Suite 66, Teaneck, NJ 07666-6839
15629331        + Nix, Joseph, 1525 Academy Rd, Adrian, MI 49221-9194
15629336        + Nmhg Financial Services, Inc., 201 MERRITT 7, NORWALK, CT 06851-1056
15629339        + Nobels, Carrie C, 1105 East Pine Street, St Croix Falls, WI 54024-9002
15629340        + Noble Polymers, Carey Buffum and Linda Wolcott, 4855 37th St SE, Grand Rapids, MI 49512-4068
15629341        + Noblit, Jamie, 1708 Liberty Avenue, Lawrenceburg, TN 38464-2144
15629345          Nolato Silikonteknik (Beijin, Hongman Cui, Rm 207 2nd fl build 7, East Rongchang Rd, Beijing 100176 China
15629349          Nominal Machine Tool, Brandon Cormier and Barb Mayea, 4670 North Service Rd East, Windsor ON N8W 5X2 Canada
15629350        + Nook Industries, Aaron Fischer and Todd Harshman, 4950 East 49th Street, Cleveland, OH 44125-1016
15629351        + Noonan Group, Inc., Mary Mangin and Pam Morenzetti, 2155 Butterfield Drive, Suite 305B, Troy, MI 48084-3435
15629352          Noramtec Consulants Inc, Tom Best, 2205 Peel Street Suite 625, Montreal QC H3A IV4 Canada
15629353        + Norbalt Rubber, 587 W Broadway Street, PO Box 187, North Balitmore, OH 45872-0187
15629354        + Norco Metal Finishing, 1536 Island Home Avenue, Knoxville, TN 37920-1894
                    Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 135 of 280
District/off: 0311-1                                        User: SH                                                          Page 134 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15629360            Nordson EFD LLC, Heather Estrela, PO Box 101767, Atlanta, GA 30392-1767
15629362            Nordson Xaloy Incorporated, Krista Chalker, 375 VICTORIA RD STE 1, YOUNGSTOWN, OH 44515-2053
15629365        +   Norman, James, 35832 windridge drive, new baltimore mi 48047, new baltimore, MI 48047-5853
15629364        +   Norman, James, 35832 windridge drive, new baltimore, MI 48047-5853
15629367        +   Normsway Cleaning, Kathy & Vaughn Norman, 10032 Owens Ave, Hannibal, MO 63401-6184
15629368        +   North America Container Corp, STEVE ROGERS and DONNA JENNINGS, 2180 East Gaines, Lawrenceburgh, TN 38464-3870
15629369        +   North America Scales, Alberto Izaguirre, 700 Paredes Ave., Brownsville, TX 78521-2170
15629370        +   North America Spring Tool, Priscilla Gagnon and Trish, 169 White Oak Drive, Bristol, CT 06037-1638
15629371        +   North American Fabrication, Tom Miller, 2120 Charmar Drive, Rockford, IL 61111-3976
15629372            North American Feed Screw, Vesna Aleksovski and Mira Glamcevski, 6425 Kestrel Rd, Mississauga ON L6P 1Y8 Canada
15629373        +   North American Tile, Vince Randazzo, 7232 S. M-88, Bellaire, MI 49615-9276
15629374        +   North Central Fasteners, Bill Swanson or Kathy, 215 Palladium Drive, St. Joseph, MI 49085-9552
15629375        +   North Country NAPA, Michael J. Land, 514 S Williams, Mancelona, MI 49659-9701
15629377        +   North Shore Mfg. Corp., Mark Frank, 4706 M63, Coloma, MI 49038-9140
15629378            North Simcoe Tool, PO Box 188, 381 William St, Midland ON L4R 4K8 Canada
15629380            Northeast Florida Safety, Melinda Kurtzo, Council, Inc., 1725 Art Museun Drive, Jacksonville, FL 32207-1100
15629382            Northern Buildall Ltd, Box 718, 10 Entrance Drive, Bracebridge ON P1L 1T9 Canada
15629383        +   Northern Carpet Care, 4215 Wieman Road, Beaverton, MI 48612-8758
15629384        +   Northern Clean Air Inc., Joel, 8907 W. Oak Lane, Lake City, MI 49651-8042
15629385        +   Northern Fire & Safety, 1798 Northern Star Drive, Traverse City, MI 49696-9242
15629386        +   Northern Indiana Packaging, Diane Bonner and Mary Thompson, 1200 Riverfork Drive East, Huntington, IN 46750-9054
15629387        +   Northern Label, Inc., Cindy Walch, 265 S. Division Ave., Hesperia, MI 49421-9601
15629388        +   Northern Michigan Extrusion, 824 Nuttall Road, Twining, MI 48766-9750
15629391        +   Northern Mold Inc., Brad Merchant, 21051 Dewey Rd., Howard City, MI 49329-8920
15629392            Northern Safety Ltd., 417 Huronia Road, Barrie ON L4N 9B3 Canada
15629394        +   Northern Technologies Intl., Stacey Hemmeter and Shantelle Crowe, 4201 Woodland Road, Circle Pines, MN 55014-1794
15629395        +   Northern Tool Sales, Carlos Saavedra and Alba Pinilla, 6864 Michelle Dr, Roscoe, IL 61073-9168
15629396        +   Northland Tool Corp, 1661 Northern Star Drive, Traverse City, MI 49696-9243
15629400        +   Northwest Automotive Press, Association Special Sections, The Olympian, PO Box 407, Olympia, WA 98507-0407
15629401        +   Northwest Products, Deanna, 600 Oak Street, Archbold, OH 43502-1579
15629404        +   Not So Costly Heating & AC, 1843 North Pine Ridge Drive, Laporte, IN 46350-9655
15629407        +   NovaStar Solutions LLC, CJ Baldwin and Patrick Lynch, 35200 Plymouth Road, Livonia, MI 48150-1456
15629408        +   Novatec, Inc., 222 East Thomas Ave, Baltimore, MD 21225-3389
15629410            Novelis Deutschland GmbH, Marco Feldmann, Am Eisenwerk 30, Plettenberg-Ohle 58840 Germany
15629411        +   Novotechnik US Inc, 155 N Boro Road, South Borough, MA 01772-1033
15629413        +   Novumtech, LLC (DIGITEC), Tere Leal Davila and Mario Arizpe, 943 N. Expressway 15-92, Brownsville, TX 78520-8605
15629414        +   Nowicki, Brent, 10561 W Long Lake RD, Alpena, MI 49707-9338
15629415            Noyola, Luis Sanchez, SOMBRETE 8, Matamoros Tamaulipas 87347 Mexico
15629416            Noyola, Salvador Bueno, JESUS GUEVARA 53, Matamoros Tamaulipas 87399 Mexico
15629417        +   Ntari-kolela, Celia, 261 STEVENS DRIVE APT 202, YPSILANTI, MI 48197-4530
15629418            Nu ez, Gema Perez, SAN JOSE NUM 216, Matamoros Tamaulipas 87713 Mexico
15629419        +   Nuculaj, Tony, 53155 Providence E, Shelby Township, MI 48316-2660
15629422            Nufast Logistics Co., Ltd, Winnie Lin; Hannibal Kuo and Jane Wu, #28 Ben Gong West 2nd Road Gangshan, Kaohsiung 820 Taiwan
15629423        +   Nuhill Technologies, Inc., Mark Murphy, PO Box 17277, Minneapolis, MN 55417-0277
15629425            Nutechs LLC, 39533 Woodward Ave, STE 145, Suite 350, Bloomfield Hills, MI 48304-5098
15629428        +   Nyangbay, Alisha, 1364 Concord Drive, Ypsilanti, MI 48198-8482
15629429            Nye Lubricants, PO Box 711811, Attn: William Maniatis, Cincinnati, OH 45271-1811
15629430        +   Nye Lubricants Inc, Janice, 12 Howland Road, Fairhaven, MA 02719-3453
15629433        +   Nylon Corporation Of America, Anita Gladysz, 333 Sundial Ave, Manchester, NH 03103-7216
15629434        +   Nyloncraft, Diana James, 100 N. Granham Ave., Bowling Green, KY 42101-9175
15629435        +   Nyloncraft, Inc., Tim Welty, 616 West McKinley Ave., Mishawaka, IN 46545-5518
15629437        +   Nzangue, Jordan Dongmo, 2083 Yarmuth Drive, Apartment 84, Rochester hills, MI 48307-4075
15629438        +   O'Bryan, Jeffrey, 418 Lawn Street, Monroe City, MO 63456-1760
15629440        +   O'LAUGHLIN, KEVIN, 2928 W. NEUMAN ROAD, RHODES, MI 48652-9507
15629441        +   O'LEARY, TIMOTHY, 32703 WHITE OAKS TRAIL, BEVERLY HILLS, MI 48025-2563
15629442        +   O'LEARY, TIMOTHY M., 32703 WHITE OAKS TRAIL, BEVERLY HILLS, MI 48025-2563
15629443        +   O'Mara Moving & Storage Inc, 1240 S. Adams Ave, Freeport, IL 61032-9701
15629445        +   O'ROURKE, SEAN, 2561 Cedar Key Drive, Lake Orion, MI 48360-1825
15629446        +   O-Flex Metal Finishing, Inc., 1531 Sarah Ct, Mufreesboro, TN 37129-5512
15629447            O.C. Tanner, 4200 Fairview Street, Burlington ON L7L 4Y8 Canada
15629448            OACETT, 10 Four Seasons Place, Suite 404, Toronto ON M9B 6H7 Canada
15629451            OAKLAND UNIVERSITY, OAKLAND UNIVERSITY, ROCHESTER, MI 48039
15629452            OAKLAND UNIVERSITY, OAKLAND UNIVERSITY, ROCHESTER, MI 48040
                  Case 19-12378-KBO                  Doc 1281         Filed 01/01/21           Page 136 of 280
District/off: 0311-1                                      User: SH                                                       Page 135 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                             Total Noticed: 13039
15629454        + OAKLER, RONALD, 521 East Main Street Apt. 1, Mt. Sterling, KY 40353-1294
15629457        + OAKS, SAMUEL, 1766 M-30, ALGER, MI 48610-9510
15629462        + OBREGON, AMELIO, 9403 W. 60TH ST., FREMONT, MI 49412-8155
15629463          OCHOA, CARLOS GONZALEZ, JIMENEZ NUM 106, Matamoros Tamaulipas 87430 Mexico
15629465        + OConnor, Monica, 1212 Old Florence Road, Lawrenceburg, TN 38464-6450
15629468          ODETTE INTERNATIONAL, 71 GREAT PETER ST., LONDON SW1P 2BN UNITED KINGDOM
15629471        + ODOM, KEVIN, 32 AMHURST COVE, JACKSON, TN 38305-7893
15629466        + ODay, Kimberly, 9346 HAWKINS BRANCH RD., FRENCHBURG, KY 40322-8626
15629473        + OEM Manufacturing & Sales, Lou Hayward, 969 Buenos Avenue, San Diego, CA 92110-3926
15629475          OESA, Accounting Dept., 10 Laboratory Drive, PO Box 13966, Research Triangel Pk, NC 27709-3966
15629480        + OGGER, JOHN, 26440 WESTMEATH, FARMINTON HILLS, MI 48334-4752
15629487        + OILES AMERICA CORP., 4510 ENTERPDISE DR, CONCORD, NC 28027-6437
15629492          OLAER (SCHWEIZ) AG, Bonnstrasse 3, Dudingen 3186 Switzerland
15629495        + OLGER, RITA, 9744 S M-37, BALDWIN, MI 49304-8025
15629508        + OLSON, JONATHAN, 312 N STOCKTON STREET, STOCKTON, IL 61085-1231
15629510        + OLSON, TROY, 180 MATHILDA, STOCKTON, IL 61085-1539
15629523        + OMNEX ENGINEERING & MGNT INC, 325 E. EISENHOWER PARKWAY,, STE. 214, ANN ARBOR, MI 48108-3346
15629526        + OMNI QUALITY ASSURANCE, LLC, 5424 E. GRAND RIVER AVE, SUITE #106, HOWELL, MI 48843-7170
15629536        + ONESOURCE (THOMPSON RUETERS), 6300 INTERFIST DRIVE, ANN ARBOR, MI 48108-9130
15629549        + OPTIC ARMOR, LLC, 450 BUSINESS PARK RD, LINN CREEK, MO 65052-2110
15629554        + OPTIMAS OE SOLUTIONS LP, 2651 COMPASS ROAD, GLENVIEW, IL 60026-8004
15629563        + ORBIS DIV OF MENASHA CORP, 131 BRENTWOOD DR., MOSCOW HILLS, MO 63362-2133
15629568        + ORBITFORM GROUP, LLC, 1600 EXECUTIVE DRIVE, PO BOX 1469, JACKSON, MI 49204-1469
15629571        + ORCUTT, FRED, 6151 BEACH, FREMONT, MI 49412-9235
15629596        + ORTEGA, ARTURO, 1165 FRUITDALE DR., BROWNSVILLE, TX 78521-4121
15629600        + ORTEGA, IDOLINA, 19981 RHAPSODY DRIVE, CLINTON TWP, MI 48036-4418
15629604        + ORTIZ ARENA, JOVALEN, 2095 REGENCY RD., LEXINGTON, KY 40503-2323
15629615        + OSAI Auto System USA Corp, 10000 N Central Expy, Ste 710, Dallas, TX 75231-4157
15629616        + OSAI Auto System USA Corp, Giuliano Gallizio, 10000 N Central Expy Ste 710, Dallas, TX 75231-4157
15629618        + OSBORN, 1100 RESOURCE DR., BROOKLYN HTS., OH 44131-1854
15629621        + OSBORN, HEATHER, 134 W. Sheridan, Fremont, MI 49412-1540
15629627        + OSENTOSKI, GARY, 35467 KELLY, CLINTON TOWNSHIP, MI 48035-2448
15629629     ++++ OSOLO INC., 803 COUNTY ROAD 6 E, ELKHART IN 46514-5576 address filed with court:, Osolo Inc., 26076 County Rd. 6, Elkhart,
                  IN 46514
15629633        + OSOSKI, RICK, 5205 N. 9 MILE ROAD, PINCONNING, MI 48650-8922
15629635        + OSOSKY, AMBER, 824 HILLDALE, ROYAL OAK, MI 48067-1604
15629646        + OUILLETTE, ROBERT, 3696 E. BAY ARENAC LN, PINCONNING, MI 48650-6423
15629649        + OUSLEY, ASHLEY, 343 SOUTH BURNS, WINCHESTER, KY 40391-1883
15629651        + OUTSOLVE LLC, 3330 W. ESPLANADE AVE, SUITE 301, METAIRIE, LA 70002-3586
15629656        + OVERHEAD DOOR OF ROCKFORD, 5012 28TH AVE, ROCKFORD, IL 61109-1719
15629664     ++++ OZARK FIRE PROTECTION, BONNIE HUNT, 19098 DWYER RD, WARSAW MO 65355-4162 address filed with court:, Ozark Fire
                  Protection, Bonnie Hunt, Rt 1 Box 357, Warsaw, MO 65355
15629450          Oakland University, ATHLETICS DEPARTMENT, ROCHESTER, MI 48309
15629449          Oakland University, Athletics Department, 569 Pioneer Drive, 201 RAC, Rochester, MI 48309-4401
15629456        + Oakridge Excavating, Gary, 2859 W. 32nd Street, Fremont, MI 49412-7967
15629458        + Oanda, 140 Broadway, 46th Floor, New York, NY 10005-1155
15629459        + Oasis Sales Inc, Rick Truza and Kellie Lawson, 7650 S McClintock Dr, Tempe, AZ 85284-1674
15629461          Obispo, Elias Miguel, QUEBEC NUM 32, Matamoros Tamaulipas 87493 Mexico
15629464        + Ocholik, Scott, 3648 PARK MEADOW DR, ORION TWP, MI 48362-2064
15629467        + Odetola, Olakunle, 3097 WILLIAMSBURG STREET, ANN ARBOR, MI 48108-2025
15629470        + Odom, John, 142 Martin Road, Lawrenceburg, TN 38464-6320
15629472        + Odorfer & Associates Corp., Rick Odorfer, 7607 North Deerfield Drive, Prescott, AZ 86305-7745
15629474        + Oerlikon Balzers Coating, 2511 Technology Drive, Suite 114, Elgin, IL 60124-9200
15629476          OesterleSlr GmbH Interieursy, Georg Beis and Thomas Wittmann, steme, Aspach 71546 Germany
15629477          Offenbacher Modellbau, Susanne Hefs, GmbH & Co KG, Offenbach am Main 63065 Germany
15629478          Office Max A Boise Company, Attn: Accounts Payable, PO Box 92735, Chicago, IL 60675-2735
15629482        + Ohashi Technica USA, Cheryl Yoak, 111 Burrer Drive, SunBury, OH 43074-9323
15629484          Ohio Department of Revenue, P.O. BOX 16678, COLUMBUS, OH 43216-6678
15629485          Ohio Nut & Bolt Company, 36 First Avenue, Berea, OH 44017
15629486        + Ohio Treasury of State, 30 E. Broad Street - 9th Floor, Columbus, OH 43215-3461
15629488        + Oiles America Corp., Dan LePisto, 4510 Enterpdise Dr, Concord, NC 28027-6437
15629489          Ojeda, Jose Cavazos, Costa Azul #126, Matamoros Tamaulipas 87497 Mexico
15629490        + Okane, James, 310 Torges Street, Lawrenceburg, TN 38464-2544
                  Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 137 of 280
District/off: 0311-1                                        User: SH                                                            Page 136 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                  Total Noticed: 13039
15629496          Olho Tronic Ghmb, Scheidkamp 13, HRB 3046, Lohne-Gohfeld 32584 Germany
15629500        + Oliveira, Rui De, 454 W Alexandrine, Detroit, MI 48201-1783
15629501        + Oliver's LLC, Mitch and Sue, 4400 West M-61, PO Box 768, Standish, MI 48658-0768
15629503          Olivieres, Luis Mayorga, JILGUEROS 28, Matamoros Tamaulipas 87477 Mexico
15629504          Olmeda, Claudia Gomez, FACULTAD DE MEDICINA 18, Matamoros Tamaulipas 87457 Mexico
15629506          Olson Metal Products, LLC, Hugo Antonio Lopez and Denise Smit, 511 W. Algonquin Rd., Arlington Heights, IL 60005-4499
15629507        + Olson, Charlotte, 393 E CHURCH, TWIN LAKE, MI 49457-9460
15629511          Olvera, J Godoy, REVOLUCION NO 48, Matamoros Tamaulipas 87440 Mexico
15629512          Olvera, Luis Lara, SANTA ALICIA NUM 4, Matamoros Tamaulipas 87455 Mexico
15629513          Olvera, Moises Palma, DORADOS DE VILLA 77, Matamoros Tamaulipas 87340 Mexico
15629514          Olympic Steel - Detroit, Ronald Vilag, 3600 N Military, Detroit, MI 48210-2964
15629515          Olympic Tool And Die, 5218 Everest Drive, Mississauga ON L4W 2R4 Canada
15629517          Omega Engineering Inc, David Sylvester, One Omega Dr, PO Box 4047, Stamford, CT 06907-0047
15629518          Omega Tool Corp, Steve Jaksich and Marlene Schmidtgall, 2045 Solar Crescent, Oldcastle ON N0R 1L0 Canada
15629519        + Omega Welding & Fabricating, William Herman and Ryan Marsh, 3102 Worthington Court, Florence, AL 35630-6375
15629520        + Omegadyne, Inc, Elaine Finley and Elaine Legato, 149 Stelzer Ct., Sunbury, OH 43074-8528
15629522        + Omnex Engineering & Mgmt. Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15629527        + Omni Quality Assurance, LLC, Todd Babcock, 5424 E. Grand River Ave, Suite #106, Howell, MI 48843-7170
15629525        + Omni Quality Assurance, LLC, 295 N. 120th Avenue, Suite 210, Holland, MI 49424-2192
15629528        + Omni Warehouse, Dave Herber, 966 Bridgeview South, Saginaw, MI 48604-1185
15629529          Omni-Tech Manufacturing, Jimmy Deese, 1050 S. Main Street, PO Box 848, Dyersburg, TN 38025-0848
15629530        + OmniSource, Brent Thorson and Laura Havey, 7575 W. Jefferson Blvd., Fort Wayne, IN 46804-4131
15629531        + On Demand Sorting LLC, Lisa Shabaz, PO Box 2158, Hammond, IN 46323-0158
15629533          On-Time Quality Solutions, Carly Smythe, 2377 Hwy. #2 Init #120 Suite #422, Bowmanville ON L1C 5E2 Canada
15629535        + One Services, 33094 W. Eight Mile, Farmington, MI 48336-5109
15629538          Onsort Material Management, Kellie Ondejko and Darius Wesolowski, 302 Patillo Rd., Tecumseh ON N8N 2L9 Canada
15629539        + Ontario PDC, 1496 E Locust St, Ontario, CA 91761-4569
15629540        + Ontiveros Correa, Jose Vicente, 1609 Longfellow CT, Rochester Hills, MI 48307-2926
15629541        + Ontiveros Correa, Jose Vicente, 2870 Lower Ridge #12, Rochester Hills, MI 48307-4470
15629542        + Open Alternatives, Inc, Jodie Korte, 23801 Industrial Park Drive, Farmington Hills, MI 48335-2822
15629543        + Open Date Systems Inc, PO Box 538, Springfield Road, Georges Mills, NH 03751-0538
15629544        + Open Systems Technologies, Tracy Vandenack and Jennifer Ferwerda, 605 Seward NW, Suite 101, Grand Rapids, MI 49504-5693
15629546          OpenLink Software Inc., Jack Bousa, 20 Mall Road, Suite 322, Burlington, MA 01803-4126
15629547        + OpenText Inc., 2950 South Delaware Street,, San Mateo, CA 94403-2580
15629551        + Optic Armor, LLC, Husch Blackwell LLP, Ryan Burgett, 736 Georgia Avenue, Suite 300, Chattanooga, TN 37402-2059
15629550        + Optic Armor, LLC, Aaron Faulconer and Kim Capps, 450 Business Park Rd, Linn Creek, MO 65052-2110
15629552        + Optic Armor, LLC, James Howard, 450 Business Park Road, Linn Creek, MO 65052-2110
15629553        + Optical Gaging Products, Andrea Walker and Kim Doty, 850 Hudson Avenue, Rochester, NY 14621-4839
15629555        + Optimas OE Solutions LP, Vicki O'shea and Calli Skaar, 2651 Compass Road, Glenview, IL 60026-8004
15629557        + Oracle America, Inc., c/o Doshi Legal Group, P.C., Attn: Amish R. Doshi, Esq., 1979 Marcus Avenue, Suite 210E, Lake Success, NY
                  11042-1022
15629556          Oracle America, Inc., Buchalter, A Professional Corporation, Attn: Shawn M. Christianson, Esq., 55 Second Street, 17th Floor, San
                  Francisco, CA 94105-3493
15629558        + Oracle Corporation, Bill Dowd and Vishal Singh, 500 Oracle Parkway, Redwood Shores, CA 94065-1677
15629561          Orbis, Steve Waldvogel, 12048 Leasure Dr, Sparta, MI 49345-9560
15629564        + Orbis Div of Menasha Corp, Ray Schwartz / Jody, 131 Brentwood Dr., Moscow Hills, MO 63362-2133
15629566        + Orbitform, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15629567        + Orbitform, Bankruptcy Claims Admin Services, LLC, 100 Union Aveune, Suite 240, Cresskill, NJ 07626-2137
15629565        + Orbitform, 1600 Executive Dr., Jackson, MI 49203-3469
15629569        + Orbitform Group, LLC, Chad Wrona, 1600 Executive Drive, PO Box 1469, Jackson, MI 49204-1469
15629570        + Orchid Automation Group LLC, Cheryl Atnip and Chris Strong, 94 Belinda Parkway, Mount Juliet, TN 37122-3600
15629572          Ordu a, Alma Hern ndez, GOLFO DE MEXICO 72, Matamoros Tamaulipas 87456 Mexico
15629573          Origin International Inc., J Beals, 3235 14th Ave, Markham ON L3R 0H3 Canada
15629574          Orillia Scale Service, Peter Costello, PO Box 463, Orillia ON L3V 6K2 Canada
15629575        + Orion Manufacturing Inc, Dan Lower, 480 Apple Tree Drive, Ionia, MI 48846-8512
15629576        + Orion Test Systems & Enginee, Kathy McDonald and Mandy Pilat, 40 Engelwood, Suite D, Lake Orion, MI 48359-2419
15629577        + Orkin Exterminating, 6151 Phillips HWY, Jacksonville, FL 32216-5920
15629578        + Orlando, Dakota, 11101 Lovejoy Rd, Byron, MI 48418-9605
15629580        + Orlowski, Krystian, 46302 Butte Dr, Macomb, MI 48044-3143
15629579        + Orlowski, Krystian, 29805 Mackenzie Cir E., Warren, MI 48092-3365
15629581          Orozco, Raul Gonz lez, GUADALUPE VICTORIA NUM 174, Matamoros Tamaulipas 87497 Mexico
15629582        + Orr, Haleigh, 555 7th St,, Grand Rapids, MI 49504-5213
15629583        + Orr, Haleigh, 555 7th Street Apartment 204, Grand Rapids, MI 49504-5268
                    Case 19-12378-KBO              Doc 1281        Filed 01/01/21         Page 138 of 280
District/off: 0311-1                                    User: SH                                                   Page 137 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                         Total Noticed: 13039
15629585            Orscheln Farm & Home, Convenience Card, PO Box 419734, Kansas City, MO 64141-6734
15629586            Orscheln Products LLC, 1307 Rutledge Ave., Murfeesboro, TN 37129-5533
15629587        +   Orscheln Products LLC, Amie Ewigman, 7071 Solutions Center, Chicago, IL 60677-7000
15629589        +   Orscheln Products LLC, Jerry Frans, 1251 County Rd. 1217, Moberly, MO 65270-4524
15629588        +   Orscheln Products LLC, Jerry Frans, 1177 N. Morley St., Moberly, MO 65270-2736
15629590        +   Orscheln Properties, PO Box 676, Moberly, MO 65270-0676
15629591            Orser Electrical Ltd, 655 Harvie Settlement Road, PO Box 727, Orillia ON L3V 6K7 Canada
15629592            Ort z, Angel Morf n, Ernesto Elizondo Num 193, Matamoros Tamaulipas 87460 Mexico
15629593            Orta, Angel Flores, PRIVADA JESUS RAMIREZ #90, Matamoros Tamaulipas 87340 Mexico
15629595            Ortech, Linda, Po Box 747, Kirksville, MO 63501-0747
15629597            Ortega, Brenda Garay, ISAIAS FILLY NUM48, Matamoros Tamaulipas 87347 Mexico
15629599            Ortega, Eros Serrato, Suriname Num. 136, Matamoros Tamaulipas 87455 Mexico
15629601            Ortega, Martin Balleza, CALLEJON 2 NUM 75, Matamoros Tamaulipas 87438 Mexico
15629603        +   Ortegon, Claudio Enriquez, 43470 Proctor Rd, Canton, MI 48188-1724
15629606            Ortiz, Antonio Sotelo, Alfonso Zurita N m. 149, Matamoros Tamaulipas 87453 Mexico
15629607            Ortiz, Arturo Gonz lez, ALFONSO SANCHEZ NUM 56, Matamoros Tamaulipas 87440 Mexico
15629608            Ortiz, Guadalupe Cruz, SAN JUAN NUM 6, Matamoros Tamaulipas 87344 Mexico
15629609            Ortiz, Maria Sandoval, LEON GUZMAN NUM 150, Matamoros Tamaulipas 87390 Mexico
15629610            Ortiz, Olivia Garza, Calle Efra n Ru z Num 140, Matamoros Tamaulipas 87447 Mexico
15629612            Ortiz, Yajaira Garcia, LAGUNA DE SAN HIPOLITO 334, Matamoros Tamaulipas 87313 Mexico
15629613        +   Ortquist, Cathrine, 1345 S. FOREST DR., MUSKEGON, MI 49442-4815
15629614        +   Orttech, Ltd, 32425 Aurora Road, Solon, OH 44139-2858
15629619        +   Osborn, Gretchen Schmidt and Ruth Sistek, 1100 Resource Dr., Brooklyn Hts., OH 44131-1854
15629625            Oscar Carrillo Munoz (MexQ), Maricarmen Gomez, 1302 Local 101-B Fracc Circunvalacion, Aguascalientes 20020 Mexico
15629626        +   Osco Incorporated, Sales Department and Amy Ragland, 2937 Waterview Dr., Rochester Hills, MI 48309-4600
15629630            Osorio, Cynthia Cruz, FELIX ROMERO NUM 83, Matamoros Tamaulipas 87390 Mexico
15629631            Osorio, Jesus Cruz, Ave. Canada #104, Matamoros Tamaulipas 87343 Mexico
15629632            Osorio, Julio Garcia, LOMA PRIETA, Matamoros Tamaulipas 87455 Mexico
15629634        +   Ososkie, Robert, 11209 Shady Brook Ct, South Lyon, MI 48178-6637
15629636        +   Ostach, Gabrielle, 45649 Mount Auburn, Shelby Township, MI 48315-6096
15629637        +   Oster, Kristopher, 1240 Johnson Branch Road, Pulaski, TN 38478-5649
15629639            Otero, Rosa S enz, PRIVADA 6 NUM 7, Matamoros Tamaulipas 87490 Mexico
15629640            Otis Elevator Company, 5500 Village Blvd, Suite 101, West Palm Beach, FL 33407-1961
15629641        +   Otis Elevator Company, Treasury Services Credit &Collections, 5500 Village Blvd, West Palm Beach, FL 33407-1961
15629642        +   Otsego Crane & Hoist Co., 1677 116th Ave, PO Box 123, Ostego, MI 49078-0123
15629643            Ottawa Rubber Co., Jennifer Ward and Lori Heldt, PO BOX 553, Holland, OH 43528-0553
15629650        +   OutSolve, 3116 5TH STREET, METAIRIE, LA 70002-1711
15629652        +   Overhead Door (Dbq), Na, 1040 Cedar Cross Rd, Dubuque, IA 52003-7745
15629653            Overhead Door Co, PO Box 224, Columbus, IN 47202-0224
15629654        +   Overhead Door Co Of Quincy, 6923 State Street, Quincy, IL 62305-0476
15629658            Overhead Door of Rockford, Sales, 5012 28th Ave, Rockford, IL 61109-1719
15629659        +   Overland Products Co Inc, D/B/A Amesbury Truth Fremont, 1687 Airport Rd, Fremont, NE 68025-2979
15629663        +   Owvitt Machine, Charles, 3285 US Highway 17 North, Green Cove Springs, FL 32043-9372
15629666            P & C MX S. DE R.L DE C.V, Greg Dreyer, Ojo de Ag 380 Desarrollo Industrial, Monterrey 66632 Mexico
15629665            P & C MX S. DE R.L DE C.V, Greg Dreyer, Ojo de Ag #380 Desarrollo Industrial, Monterrey 66632 Mexico
15629667            P & E Microcomputer Systems, Svetlana Malahova, Inc., Watertown, MA 02472
15629668        +   P & H Hydraulics, 6530 Trixy Street, Jacksonville, FL 32219-3796
15629669            P & P China, Megan Cheng, 111 Caplan Avenue, Barrie ON L4N 9J3 Canada
15629670        +   P&J Industries, Inc., Dan Glovier, 4934 Lewis Avenue, Toledo, OH 43612-2825
15629672            P&P FACILITY MANAGEMENT SPA, VIA MEUCCI 5, BRUINO 10090 ITALY
15629671            P&P FACILITY MANAGEMENT SpA, MR Roberto NUNEZ, VIA MEUCCI 5, BRUINO 10090 Italy
15629673        +   P&R Castings LLC, Chris Elko, 325 Pierce St, Somerset, NJ 08873-1229
15629674        +   P&R Fasteners, Inc., 325 Pierce Street, Somerset, NJ 08873-1229
15629675        +   P.E.T.S, Mike Edwards, 4141 Luella Lane, Auburn Hills, MI 48326-1576
15629678        +   P/A Industries, Inc., Mitch Pecevich and Karin Jacobsen, 522 Cottage Grove Road, Bloomfield, CT 06002-3111
15629680        +   PA-TED SPRING CO. INC, 137 VINCENT P. KELLY ROAD, BRISTOL, CT 06010-7489
15629688            PACE-HEADQUARTERS, 550 W. Algonquin Road, Arlington Heights, IL 60005-4412
15629692            PACHECO, AURORA RAMIREZ, TORREON NUM 33, Matamoros Tamaulipas 87310 Mexico
15629698        +   PACIFIC X CORPORATION, 500 CARSON PLAZA DRIVE, SUITE 206, CARSON, CA 90746-7324
15629701        +   PACIFICOR FUND II LP, C/O PACIFICOR LLC, Steve Roth and Andy Mitchell, 740 STATE STREET SUITE 202, SANTA
                    BARBARA, CA 93101-5519
15629702        +   PACIFICOR FUND LP, C/O PACIFICOR LLC, Steve Roth and Andy Mitchell, 740 STATE STREET SUITE 202, SANTA BARBARA,
                    CA 93101-5519
                    Case 19-12378-KBO                 Doc 1281         Filed 01/01/21           Page 139 of 280
District/off: 0311-1                                       User: SH                                                        Page 138 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                              Total Noticed: 13039
15629703            PACIFICOR OFFSHORE FUND LTD, Steve Roth and Andy Mitchell, CLIFTON HOUSE 75 FORT ST, GRAND CAYMAN 4N
                    Cayman Islands
15629706        +   PACKAGING COMPONENTS, 25999 LAWRENCE AVENUE, CENTER LINE, MI 48015-1136
15629716        +   PAISLEY, THOMAS, 18870 COUNTY RD H, STRYKER, OH 43557-9746
15629719        +   PAL Surface Treament Systems Limited, Sidley Austin LLP, Attn: Alex Rovira, 787 7th Avenue, New York, NY 10019-6088
15629720            PAL Surface Treament Systems Limited, Yung Wai Ching, Ada, 11 DaiHei Street Tai Po Industral Estate, Tai Po, Hong Kong (SAR)
                    Hong Kong
15629729        +   PALLET MANAGEMENT, PO BOX 4227, NAPERVILLE, IL 60567-4227
15629733        +   PALMER, DAVID, 233B CADENCE BRANCH, MT. STERLING, KY 40353-9180
15629734        +   PALMER, RICK, 29233 HAYES APT I-1, WARREN, MI 48088-4039
15629737        +   PALO ALTO, 3000 TANNERY WAY, SANTA CLARA, CA 95054-2832
15629741            PANADUR GmbH, Roland Becker, Am Sulzegraben 17, Halberstadt 38820 Germany
15629747        +   PANASONIC INDUSTRIAL DEVICES, SALES COMPANY OF AMERICA, 37101 CORPORATE DRIVE, FARMINGTON HILLS,
                    MI 48331-3541
15629758        +   PARAGON TECHNOLOGIES, 2919 INTERSTATE STREET, CHARLOTTE, NC 28208-3607
15629775        +   PARK, SHIN WOOK, 6644 HILL TOP DRIVE, TROY, MI 48098-6516
15629789        +   PARROTT, RENA, 644 CONCORD CADES ROAD, TRENTON, TN 38382-9294
15629792        +   PARSONS, GARY, 116 PEBBLE CREEK RD, FRANKLIN, TN 37064-5524
15629801        +   PASELLA, MARK, 11449 Dora Drive, Sterling Heights, MI 48314-1590
15629803        +   PASHAK, EDWARD, 1669 E. NEWBERG ROAD, PINCONNING, MI 48650-7496
15629809        +   PATEL, RAMESH, 2175 MAPLE PARK DRIVE, ANN ARBOR, MI 48108-9596
15629814        +   PATRIARCH PARTNERS AGENCY SERVICES, LLC, ONE LIBERTY PLAZA, 35TH FLOOR, NEW YORK, NY 10006-1404
15629816        +   PATRIARCH PARTNERS AGENCY SERVICES, LLC, PATRIARCH PARTNERS, ONE LIBERTY PLAZA, 35TH FLOOR, NEW
                    YORK, NY 10006-1404
15629817        +   PATRIARCH PARTNERS AGENCY SERVICES, LLC, SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ATTN: RON E. MEISLER,
                    155 N. WACKER DRIVE, CHICAGO, IL 60606-1787
15629835        +   PATRICK, GERALD, 1205 Myra, Moberly, MO 65270-1239
15629837        +   PATRICK, MICHAEL, P.O. BOX 661, MT. STERLING, KY 40353-0661
15629838            PATSNAP (UK) LIMITED, 3RD FLOOR BUILDING 3, CHISWISK BUSINESS PARK, LONDON W4 5YA UNITED KINGDOM
15629843        +   PATTERSON, PENNY, 4694 COUNTY P, SHULLSBURG, WI 53586-9745
15629847        +   PATTON, JAMES, P.O. BOX 101, STANTON, KY 40380-0101
15629859        +   PAUL MUELLER PCKG SOLUTIONS, 8920 TRANSPORT LANE, OOLTEWAH, TN 37363-6502
15629863        +   PAUL, DONALD, 325 N HUDSON, STOCKTON, IL 61085-1219
15629866        +   PAULEY, MARNA, 1830 WINCHESTER, FREEPORT, IL 61032-2959
15629867        +   PAULEY, MARNA, 1830 WINCHESTER Apt. 4, FREEPORT, IL 61032-2938
15629871        +   PAULO PRODUCTS COMPANY, 5620 W PARK AVE, ST. LOUIS, MO 63110-1855
15629874        +   PAULO PRODUCTS KANSAS CITY, 4830 CHELSEA, KANSAS CITY, MO 64130-2820
15629882            PAX Products Inc., PO Box 257, Celina, OH 45822-0257
15629887        +   PBH Industrial Equip & Suppl, Nancy Rodriguez and Teresa Brennan, 401 Shiloh Suite #5, Laredo, TX 78045-6757
15629888        +   PC Connection Sales Corp, Jennifer Perlowski and Angela Huszar, 730 Milford Road, Merrimack, NH 03054-4612
15629889        +   PC Pest Control, LLC, Toni, 413 16th Street, Bedford, IN 47421-3814
15629891        +   PCB Load & Torque, Inc., Jody Prior and Michele Maslowski, 24350 Indoplex Circle, Farmington Hills, MI 48335-2524
15629892            PCB PIEZOTRONICS, 3425 WALDEN AVENUE, DEPEW, NY 14043-2495
15629893            PCB Piezotronics, Sales, 3425 Walden Avenue, Depew, NY 14043-2495
15629895        +   PCMD Plus, Gregg Hicks, 115 Highway 76 East, PO Box 256, White House, TN 37188-0256
15629896            PCO Service Inc., 60 Bristol Rd. E.,, Suite 518, Unit 8, Mississauga ON L7Z 3K8 Canada
15629897        +   PCS Company, Stephanie Rose, 34488 Doreka Drive, Fraser, MI 48026-3438
15629898            PCS Industrial Services, 519 Parkdale Ave N, Hamilton ON L8H 5Y6 Canada
15629899        +   PCS, Inc, 9813 Valley View Road, Eden Prarie, MN 55344-3527
15629900            PDC, Jay Marrin, 500 Dundas St. East Suite #1, Whitby ON L1N 2J4 Canada
15629901        +   PDC Border Operations LLC, 488 Regal Rd. Suite 107, Brownsville, TX 78521-4226
15629903            PDC Laboratories, PO Box 9071, Peoria, IL 61612-9071
15629902        +   PDC Laboratories, Kelly Kathleen Zike, 4700 N Sterling Ave, Peoria, IL 61615-3652
15629904        +   PDC Laboratory, Inc, P.O. box 9071, 2231 W. Altorfer Rd., Peoria, IL 61615-1886
15629905        +   PDM Industries, Paula, 1124 Stepke Ct., Traverse City, MI 49685-9331
15629907            PE A, MARIO CRUZ, KIRIBATI NUM 11, Matamoros Tamaulipas 87343 Mexico
15629908        +   PEACOCK, TANYA, 8830 Buchanan Rd., Hesperia, MI 49421-9778
15629925            PEI - Genesis, Nancy Morrison, 354 McDonald, Suite 5, Lewisville, TX 75057
15629937        +   PENA, JUAN, 600 Lakeside Apt. # 1C, Brownsville, TX 78520-7602
15629936        +   PENA, JUAN, 2748 NAPLES ST., BROWNSVILLE, TX 78520-8565
15629945        +   PENN Automotive, Inc., 5331 Dixie HIghway, Waterford, MI 48329-1612
15629946            PENN ENGINEERING, 5190 OLD EASTON ROAD, DANBORO, PA 18916
15629949            PENN ENGINEERING & MFG. CORP, 5190 Old Easton Rd., Danboro, PA 18916
15629950        +   PENN ENGINEERING AUTO, 50625 DESIGN LANE, SHELBY TOWNSHIP, MI 48315-3128
                  Case 19-12378-KBO              Doc 1281         Filed 01/01/21         Page 140 of 280
District/off: 0311-1                                  User: SH                                                    Page 139 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                          Total Noticed: 13039
15629961        + PENSKE TRUCK LEASING CO LP, 214 HERMITAGE AVE, NASHVILLE, TN 37210-2114
15629963          PENSKE VEHICLE SERVICE INC, 4400 PURKS RD, AUBURN HILLS, MI 48326-1748
15629984        + PEREZ, ELMER, 509 PARSLEY DR., LEXINGTON, KY 40511-1937
15629989        + PEREZ, ISMAEL, 629 SOUTH PIKE ST., NEWAYGO, MI 49337-8574
15630008          PERFECTION SPRING & STAMPING, 1449 EAST ALGONQUIN ROAD, P.O. BOX 275, MOUNT PROSPECT, IL 60056-0275
15630017        + PERKINS, JAMES M, 63113 Indian Hills, Washington Twp, MI 48095-2426
15630018        + PERKINS, JEANETTE, 344 SIMMS STREET, LAWRENCEBURG, TN 38464-3648
15630019        + PERKINS, JEANETTE M, 344 SIMMS STREET, LAWRENCEBURG, TN 38464-3648
15630020        + PERKINS, SCOTT, 8372 HWY BB, Huntsville, MO 65259-2778
15630026          PERMAL HIGH YIELD VALUE FUND LTD, Steve Roth and Andy Mitchell, CRAIGMUIR CHAMBERS ROAD TOWN, TORTOLA
                  4N British Virgin Islands
15630030        + PERRY, BEAUFORD, 2546 S. 200TH AVE., HESPERIA, MI 49421-9757
15630033          PERRY, JAMES L., HWY 420 EAST, FRENCHBURG, KY 40322
15630034        + PERRY, JOEY, 253 JONES CHAPEL ROAD, LEOMA, TN 38468-5331
15630035        + PERRY, JOEY DEAN, 253 JONES CHAPEL ROAD, LEOMA, TN 38468-5331
15630041        + PERTECH LLC, 51 N RANGELINE ROAD, COLUMBIA, MO 65201-7470
15630043        + PERYSIAN, JOSEPH, 5670 S 142ND AVE, ROTHBURY, MI 49452-8120
15630044        + PESA LABELING SYSTEMS, INC., 4401 PAREDES LINE ROAD, BROWNSVILLE, TX 78526-1117
15630053        + PETERS, MICHAEL, 58365 MEADOW PL, WASHINGTON TWP, MI 48094-2471
15630055        + PETERS, ROBERT, 511 FRANKLIN, GALENA, IL 61036-1730
15630074        + PETSCHE, CHARLES, 6160 US HWY 20 EAST, STOCKTON, IL 61085-9011
15630078        + PETTIGREW, RANETTE, 481 WEST VIEW COVE, HUMBOLDT, TN 38343-4107
15630083        + PGF Technology Group Inc, Andy Haack and Debra Woods, 2993 Technology Drive, Rochester Hills, MI 48309-3589
15630084        + PGW GLASS, 850 SOUTHERN AVENUE, CHILLICOTHE, OH 45601-9123
15630085        + PGW-Pittsburgh Glass Works, Accounts Payable, Works 29, 850 Southern Avenue, Chillicothe, OH 45601-9123
15630089        + PHB Molding, Dick Prosek, 8152 WEST RIDGE ROAD, Fairview, PA 16415-1805
15630093        + PHILLIPS & JOHNSTON, INC., 7650 CATERPILLAR COURT,, SW SUITE A, GRAND RAPIDS, MI 49548-7206
15630097        + PHILLIPS PLASTICS MAGNESIUM, 3449 SKY PARK BLVD, EAU CLAIRE, WI 54701-7061
15630101        + PHILLIPS, DENNIS, PO BOX 193, HANOVER, IL 61041-0193
15630107        + PHINNEY, RANDY, 2296 W. 136TH ST, GRANT, MI 49327-9643
15630114        + PHOENIX SERVICES, INC, 5800 MONROE STREET D5, SYLVANIA, OH 43560-2205
15630130        + PICKVET, NATHAN, 3800 VANETTEN RD, PINCONNING, MI 48650-8723
15630132        + PIEPER, DENNIS, 208 E MAIN ST, LENA, IL 61048-8813
15630133        + PIEPER, RHONDA, 1925 S SIMMONS STREET, STOCKTON, IL 61085-9501
15630134        + PIER DIE TOOL INC, 27369 ROYALTON RD., COLUMBIA STATION, OH 44028-9159
15630135        + PIER TOOL & DIE INC, 27369 ROYALTON ROAD, PO BOX, COLUMBIA STATION, OH 44028-9159
15630156        + PILKINGTON, EVERETT, 2604 North Hampton Drive, Columbia, MO 65201-3337
15630158        + PILKINTON, BETTY, 2496 VICKIE STREET, LAWRENCEBURG, TN 38464-6038
15630159        + PILKINTON, BETTY JEAN, 2496 VICKIE STREET, LAWRENCEBURG, TN 38464-6038
15630160        + PILKINTON, SCOTT, 512 CRYSTAL STREET, LAWRENCEBURG, TN 38464-4515
15630161        + PILKINTON, SCOTT FORD, 512 CRYSTAL STREET, LAWRENCEBURG, TN 38464-4515
15630162        + PILLAI, PRASANNA, 25598 SALEM, ROSEVILLE, MI 48066-3825
15630169          PINEDA, EDI CASTILLO, CARDENAL NUM 324, MATAMOROS Tamaulipas 87477 Mexico
15630170          PINEDA, ISRAEL AZUA, SEXTA NUM 120, MATAMOROS Tamaulipas 87313 Mexico
15630171        + PINKARD, ANGELA, 412 S. OCCIDENTAL, TECUMSEH, MI 49286-1612
15630172        + PINKARD, DONALD, 412 S. OCCIDENTAL, TECUMSEH, MI 49286-1612
15630179        + PIPKIN, CHRISTOPHER, 2545 ELMWOOD DRIVE, HUMBOLDT, TN 38343-1911
15630183        + PISTOLE, MARJORIE, 54243 E. ANNSBURY CIRCLE, SHELBY TOWNSHIP, MI 48316-1909
15630184        + PISTON, 12723 TELEGRAPH ROAD, REDFORD TOWNSHIP, MI 48239-1489
15630186        + PISTON AUTOMOTIVE, LLC, 3458 MORREIM DR., BELVIDERE, IL 61008-6308
15630191          PITNEY BOWES, P.O. BOX 371887, PITTSBURGH, PA 15250-7896
15630194          PITNEY BOWES GLOBAL FINANCIAL SERVICES L, PO BOX 371887, PITTSBURGH, PA 15250-7887
15630204        + PIXELNEXT INC, 9111 CROSS CREEK PARK DR, D2000, KNOXVILLE, TN 37923-4506
15630209        + PJF Metrology North, Inc., Rob Conner and Autumn McInnis, 4030 Cedar Commerical Dr., Cedar Springs, MI 49319-8296
15630212          PKC GROUP AEESINC, 36555 CORPORATE DRIVE, SUITE 185, FARMINGTON HILLS, MI 48331-3567
15630210        + PKC Group, 1430 N. Industrial Park Dr., Nogales, AZ 85621-4505
15630211          PKC Group, Maru Berrellez, 50 Ronson Drive Suite 155, Toronto ON M9W 1B3 Canada
15630213          PKC Group AEESinc, Jim Waling, 36555 Corporate Drive, Suite 185, Farmington Hills, MI 48331-3567
15630214        + PKC Group USA, Inc., 101 S La Canada Dr., Suite 38, Green Valley, AZ 85614-2663
15630215        + PKG, Inc, Jamiee Barthel, PO Box 659, 26390 W US-12, Sturgis, MI 49091-9705
15630221        + PLAS TECH MOLDING & DESIGN, 7037B NORTH TRIPLETT ST, BRIMFIELD, IN 46794-9799
15630225        + PLAST-O-FOAM, LLC, 24601 CAPITAL BLVD., CLINTON TOWNSHIP, MI 48036-1345
15630231        + PLASTI-PAINT INC., 801 WOODSIDE DRIVE, P.O. BOX 280, ST LOUIS, MI 48880-0280
                    Case 19-12378-KBO           Doc 1281        Filed 01/01/21       Page 141 of 280
District/off: 0311-1                                 User: SH                                               Page 140 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                                     Total Noticed: 13039
15630236        +   PLASTI-PAINT, INC., 12991 GA. HWY. 34, FRANKLIN, GA 30217-5651
15630248        +   PLASTIC TRIM & STARBOARD IND, 3909 RESEARCH BLVD., DAYTON, OH 45430-2109
15630251        +   PLASTICS MOLDING COMPANY, 4211 NORTH BROADWAY, ST. LOUIS, MO 63147-3323
15630257        +   PLATZ, PHILIP, 20133 CONE ROAD, MILAN, MI 48160-9226
15630260        +   PLI, LLC, 1509 Rapids Drive, PO Box 044051, Racine, WI 53404-7001
15630262        +   PLICHTA, RICKY, 8439 W 112TH ST., GRANT, MI 49327-9743
15630263        +   PLITT CRANE & EQUIPMENT INC, 2601 RL OSTOS ROAD, BROWNSVILLE, TX 78521-1020
15630268            PLS GMBH, SALZSTRABE 94, HEILBRONN, BADEN-WUERTTEMBERG 74076 GERMANY
15630266            PLS GmbH, Betuel Yildirim and Maria Melzer, SalzstraBe 94, Heilbronn 74076 Germany
15630267            PLS GmbH, Nietzer, Attorney at Law, Im Zukunftspark 10, Heilbronn 74076 Germany
15630270        +   PLUMB SUPPLY, TERESA ELLIOT, 2412 BUSINESS LOOP 70E, COLUMBUS, MO 65201-5510
15630278        +   PMB, Inc., Tom Roth, 14 County Rd 465, Poplar Bluff, MO 63901-2855
15630279            PMP Americas, Inc., Linda Springer, 16200 Woodmint Ln, South Beloit, IL 61080-9588
15630283        +   POHL, DARLA, 321 S. WARD ST., STOCKTON, IL 61085-1548
15630285        +   POINT RECOGNITION LTD, 1015 INDUSTRIAL PARKWAY, BRUNSWICK, OH 44212-4319
15630287        +   POLASEK, DOUGLAS, 515 JUNIPER, FREMONT, MI 49412-1365
15630293        +   POLING, JENNIFER, 617 York St. Apt #1, Milan, MI 48160-1095
15630301            POLYCON INDUSTRIES, 65 INDEPENDENCE PLACE, GUELPH ON N1K 1H8 Canada
15630305        +   POLYONE DISTRIBUTION, 91 FITCHBURG RD., AYER, MA 01432-1003
15630308            POLYSHOT CORPORATION, 75 LUCIUS GORDON DRIVE, WEST HENRIETTA, NY 14586-9682
15630310        +   POLYSI TECHNOLOGIES INC, 5108 REX MCLEOD DRIVE, SANFORD, NC 27330-9539
15630314            POLYTECH NETTING INDUSTRIES, ENTRE PRIMERA Y CENTAURO DEL, NORTE, MATAMOROS 87360 MEXICO
15630325        +   POPE, GLENDA, 28 POPE ROAD, LAWRENCEBURG, TN 38464-6827
15630327        +   POPE, TERRY, 394 HUDSON ROAD, LAWRENCEBURG, TN 38464-6104
15630338        +   PORTAGE POINT PARTNERS, 300 NORTH LASALLE, SUITE 420, CHICAGO, IL 60654-3485
15630341        +   PORTER PRECISION, PRODUCTS, CO., 2734 BANNING ROAD, CINCINNATI, OH 45239-5504
15630349        +   PORTER, MATTHEW, 99 SPENCER CEMETARY RD, MEANS, KY 40346-9044
15630350        +   PORTER, MITCHELL, 99 SPENCER CEMETARY RD., MEANS, KY 40346-9044
15630363        +   POTTER, HAROLD, 5511 W SPEER RD, HANOVER, IL 61041-9535
15630364        +   POTTS, DAVID, 435 RASCAL TOWN ROAD, LORETTO, TN 38469-2530
15630365        +   POTTS, DAVID J., 435 RASCAL TOWN ROAD, LORETTO, TN 38469-2530
15630367        +   POVEY, BRENDA, 555 N. SPRUCE AVE., WHITE CLOUD, MI 49349-9338
15630374        +   POWELL, DWAYNE, 11724 ZIEMAN ROAD, MAYBEE, MI 48159-9534
15630377        +   POWELL, JOSHUA, 37232 Great Oaks Ct, Clinton Twp, MI 48036-2443
15630380        +   POWER & SIGNAL GROUP, 6675 PARKLAND BLVD., SOLON, OH 44139-4345
15630395        +   POWROZEK, MICHAEL, 49189 WEST CENTRAL PARK, SHELBY TOWNSHIP, MI 48317-6338
15630397            PPG Industries, Dawn Fredette, First Avenue, Oshawa ON L1H 7L3 Canada
15630398        +   PPM Group, Inc., Jonna Brigham, 6395 Technology Ave., Kalamazoo, MI 49009-8185
15630399        +   PRAB Inc, Sales and Kim Wood, 5944 E. N Ave, Kalamazoo, MI 49048-9776
15630402        +   PRATHER, BOBBY, 115 PRATHER'S AVE, Cairo, MO 65239-1031
15630407        +   PRC-Desoto International, 6022 Corporate Way, Indianapolis, IN 46278-2923
15630445            PREMIER FASTENERS INC, 22 CONSTELLATION COURT, ETOBICOKE ON M9V 1K1 CANADA
15630449            PREMIER SPRING & MFNG LTD, 60 INGLIS ST, AYR ON N0B 1E0 CANADA
15630453        +   PREMIUM FUNDING ASSOCIATES, 280 TECHNOLOGY PARKWAY, SUITE 200, NORCROSS, GA 30092-2990
15630455        +   PREMIUM SERVICES INC, 25899 W. TWELVE MILE RD., SU, SOUTHFIELD, MI 48034-8329
15630457        +   PRENAJ, ROSA, 32660 HEISNER, FRASER, MI 48026-3811
15630471        +   PREVENTIA SECURITY LLC, PO BOX 1563, COLUMBIA, TN 38402-1563
15630472        +   PREVO, JUSTIN, 1305 LEGAULT BLVD., ORTONVILLE, MI 48462-9429
15630481        +   PRICE, MYRON, 124 Quail Drive, Lawrenceburg, TN 38464-7166
15630482        +   PRICE, MYRON L, 124 Quail Drive, Lawrenceburg, TN 38464-7166
15630488        +   PRIDGEON AND CLAY, INC., 50 COTTAGE GROVE SW, GRAND RAPIDS, MI 49507-1685
15630490        +   PRIME CLERK, ONE GRAND CENTRAL PLACE, 60 E. 42ND STREET, SUITE 1440, NEW YORK, NY 10165-1446
15630496            PRIMERA PRECISION CO., LTD., NO. 53, FENG CHENG STREET,, BADE 33449 TAIWAN
15630497        +   PRINCE, PHILLIP, 3015 ROCKY LANE, LAWRENCEBURG, TN 38464-6540
15630498        +   PRINCE, PHILLIP L, 3015 ROCKY LANE, LAWRENCEBURG, TN 38464-6540
15630500        +   PRINCIPAL MANUFACTURING CORP, 2800 S 19TH AVE., BROADVIEW, IL 60155-4754
15630506        +   PRITECH CORPORATION, 46036 MICHIGAN AVENUE, SUITE 188, CANTON, MI 48188-2304
15630509        +   PRIVETT, SONJA, 242 ST. Rt. 186 South, HUMBOLDT, TN 38343-6642
15630510        +   PRO POWDER, INC., 201 LOVEJOY ST., SOUTH HAVEN, MI 49090-1650
15630516        +   PRO-DEC Products, Inc, P.O. Box 866, 12503 Exchange Dr., Ste 500, Stafford, TX 77477-3607
15630517            PRO-OEM INDUSTRIAL SUPPLIES, 6F-2, 346 NANKING E. RD, SEC. 5, TIAPEI 105 TAIWAN
15630522        +   PROCEQ USA, Inc., Customer Service, 1005 Beaver Grade Road, Suite 102, Coraopolis, PA 15108-2964
15630528        +   PROCESS ENGINEERING & EQUIP., 571 6 MILE ROAD NW, COMSTOCK PARK, MI 49321-9594
                  Case 19-12378-KBO               Doc 1281        Filed 01/01/21         Page 142 of 280
District/off: 0311-1                                   User: SH                                                   Page 141 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                         Total Noticed: 13039
15630530        + PROCESS SCIENCES, INC., 310 SOUTH BRUSHY ST., LEANDER, TX 78641-1846
15630533        + PROCESSMAP, 13450 WEST SUNRISE BLVD. SUITE 160, SUNRISE, FL 33323-2948
15630547          PRODUCTOS Y EMPAQUES, Gabriel Macouzet, INDUSTRIALES DE MEXICO SA DE, Matamoros Tamaulipas 87560 Mexico
15630551        + PROFILE EXTRUSION COMPANY, 100 ANDERSON RD, ROME, GA 30161-9538
15630552        + PROFILE EXTRUSION COMPANY, HIGHLANDER PARTNERS, ATTN: GENERAL COUNSEL, 300 CRESCENT COURT, SUITE
                  550, DALLAS, TX 75201-1817
15630554        + PROFITT, STARLENA, 2120 MURPHY STREET, MT.STERLING, KY 40353-8832
15630559        + PROGRESSIVE FINISHES, INC., 501 INDUSTRIAL ROAD, ALABASTER, AL 35007-9148
15630568        + PROOFPOINT, SHI INTERNATIONAL CORP, 1301 S MO-PAC EXPRESSWAY, SUITE 375, AUSTIN, TX 78746-6904
15630570        + PROPST, MICHAEL, 7700 OLDE STURBRIDGE TRAIL, CLARKSTON, MI 48348-4614
15630571        + PROSPECT COMMUNICATIONS, 1208 N. LOCUST AVENUE, PO BOX 156, LAWRENCEBURG, TN 38464-0156
15630581          PROXEMICS CONSULTING, 10080 ARBOUR DRIVE, BRIGHTON, MI 48114
15630587     ++++ PSA QUALITY SYSTEM, 1280 INTERSTATE DR, WENTZVILLE MO 63385-4515 address filed with court:, PSA Quality System, 59
                  Interstate Drive, Wentzville, MO 63385
15630588        + PSC INDUSTRIES, INC., 745 S. 15TH STREET, LOUISVILLE, KY 40210-1011
15630589        + PSC Industries, Inc., Janet Quinn and Gloria Nesbitt, 745 S. 15th Street, Louisville, KY 40210-1011
15630590        + PSG Plastic Service Group, Bill Wycoff and Sue Busse, 5002 Advance Way, Stevensville, MI 49127-9544
15630591          PSI Compressors Inc., Box 1851 Coon's Ind. Park, Unit 2, Hi Tech Plaza, Brockville ON K6V 6K9 Canada
15630592        + PSI Repair Services Inc, Erin Young, 11900 Mayfield, Livonia, MI 48150-1710
15630593          PTA Pilot Plant, Warehouse Koeln, St. Leonardus STR. 1 TOR 5, Koeln 50735 Germany
15630594        + PTC Alliance Corp, Sharon House, 326 State Hwy 208, Monroe, NY 10950-2874
15630595          PTC Inc., 140 Kendrick Street, Needham, MA 02494-2739
15630596        + PTI Quality Containment, Angela Bove, 18615 Sherwood, Detroit, MI 48234-2813
15630597        + PUCKETT, MARCUS, 7 HUGHES AVE, WINCHESTER, KY 40391-2452
15630607        + PURCHASED PARTNERS, 12898 PENNRIDGE DRIVE, BRIDGETON, MO 63044-1237
15630610        + PURDY, CHRISTOPHER, 131 WEXFORD, BELLEVILLE, MI 48111-3603
15630621        + PV NAFTA LLC, 3311 RIVER ROAD, AUSTIN, TX 78703-1028
15630623        + PV NAFTA LLC, Deanne Borja, 12912 Hill Country Blvd, Suite F-233, Bee Cavas, TX 78738-6388
15630622          PV NAFTA LLC, Attn: Andrew M. Kaplan, La Jolla Village Dr, Ste 110, San Diego, CA 92122
15630624        + PV NAFTA, LLC, Attn: Andrew M. Kaplan, 4350 La Jolla Village Drive, Ste 110, San Diego, SD 92122-1244
15629683        + Pa-Ted Spring Company, Inc., Trish Stewart, 427 Brook St., Belmont, NC 28012-3435
15629682        + Pa-ted Spring Co. Inc, Stanley Sypek, 137 Vincent P. Kelly Road, Bristol, CT 06010-7447
15629681        + Pa-ted Spring Co. Inc, Rosie De La O, 1520C Goodyear Drive, El Paso, TX 79936-6020
15629686       #+ Pace Machine Tool Inc, Raymond Hobbel, 1144 Rig Street, Walled Lake, MI 48390-2266
15629687        + Pace Tool & Engineering, 2675 Grissom Street, Columbus, IN 47203-1870
15629689        + Pacely, Maurice, 29764 Sierra Pointe Circle, Farmington, MI 48331-1481
15629690          Pacheco, Adrian Flores, ADOLFO LOPEZ MATEOS NUM 85, Matamoros Tamaulipas 87440 Mexico
15629691          Pacheco, Alan Ramirez, LIBRADO RIVERA 6, Matamoros Tamaulipas 87440 Mexico
15629693        + Pacific Coast Spring Co., Helen Blum and Kyle Blum, 2105 Lee Avenue, El Monte, CA 91733-2507
15629695        + Pacific X Auto Corporation, PACIFIC X - Sin Heung Tee, 500 Carson Plaza Dr, Ste 206, Carson, CA 90746-7324
15629696        + Pacific X Auto Corporation, PACIFIC X - Y.M.P. Co Ltd., 500 Carson Plaza Dr, Ste 206, Carson, CA 90746-7324
15629697        + Pacific X Auto Corporation, PACIFIC X-You Young Precison, 500 Carson Plaza Dr, Ste 206, Carson, CA 90746-7324
15629694        + Pacific X Auto Corporation, PACIFIC X - IL SIN TECH, 500 Carson Plaza Dr., Carson, CA 90746-7341
15629699        + Pacific X Corporation, Mike Moon, 500 Carson Plaza Drive, Suite 206, Carson, CA 90746-7324
15629700        + Pacific X Corporation, Mike Moon, 500 Carson Plaza Drive, Carson, CA 90746-7330
15629705          Package Machinery Company, 380 Union St #58, West Springfield, MA 01089-4123
15629707        + Packaging Corp of America, Maureen O'Connell and Yvonne Smiley, 936 Sheldon Road, Plymouth, MI 48170-1016
15629708          Packaging Research & Design, Bill Beck, PO Box 678, Madison, MS 39130-0678
15629709          Packaging Research & Design, PO Box 678, Madison, MS 39130-0678
15629710        + Pacurai, Racquel, 30456 WEST RD, NEW BOSTON, MI 48164-9472
15629711        + Padilla, Jesus, 828 Crispin, Rochester Hills, MI 48307-2466
15629712        + Page, Indraneel, 23000 Halsted Road, Farmington Hills, MI 48335-3737
15629713        + Page, Indraneel, 23000 Halsted Road Apt 202, Farmington Hills, MI 48335-3739
15629721          Palacios, Carmen Estrada, FERNANDO II NUM 156 B, Matamoros Tamaulipas 87344 Mexico
15629722          Palacios, Hilda Valle, ARENAS NUM 143, Matamoros Tamaulipas 87497 Mexico
15629723          Palacios, Osvan Barrera, ALCANTARA Y MONTES CLAROS, Matamoros Tamaulipas 87348 Mexico
15629724          Palafox, Alejandro Romero, CENZONTLE NUM 115, Matamoros Tamaulipas 87477 Mexico
15629725        + Palaniappan, Sabari Manohar, 201 N. Squirrel Road, Auburn Hills, MI 48326-4015
15629726        + Palaniappan, Sabari Manohar, 201 N. Squirrel Road Apt. 609, Auburn Hills, MI 48326-4021
15629727        + Paley, Mark, 1002 5th Avenue, Lawrenceburg, TN 38464-2947
15629728        + Pallet Management, Bear Hoyer and Lori Hoyer, PO BOX 4227, Naperville, IL 60567-4227
15629730        + Palmatory Welding, Don Palmatory, 1870 Hwy JJ, Moberly, MO 65270-4704
15629731        + Palmer Johnson Power System, Jonathan Byrum and Eric Givens, 1835 Haynes Dr., Sun Prairie, WI 53590-3909
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 143 of 280
District/off: 0311-1                                        User: SH                                                           Page 142 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15629732        #+ Palmer Painting Inc., Jeanne Crowley, 1575 Old Hwy 40 East, Columbia, MO 65202-5204
15629738         + Palomba, Mauro, 45667 Brookside South Dr, Macomb Twp, MI 48044-4395
15629740           Pan Taiwan Enterprises, David Chang, 16F-1 No.16 Jian Ba Road Chung Ho City, Taipei County Taiwan
15629742         + Panasonic Automotive Systems, Brian Kennedy, 26455 American Dr, Southfield, MI 48034-6114
15629743         + Panasonic Electric Works, Mary Wagner, 1050 Wilshire Dr, Troy, MI 48084-1500
15629744         + Panasonic Factory Solutions, Reinette Schmidt, 909 Asbury Drive, Buffalo Grove, IL 60089-4525
15629746           Panasonic Industrial Devices, Himal Shah and Avneet Sekhon, Sales Company of America, Seacaucus, NJ 07094
15629745           Panasonic Industrial Devices, Adam D'Arcy and Victor Alves, Sales Company of America, Farmington Hills, MI 48331
15629748         + Panasonic Industrial Devices Sales Compa, Panasonic Corporation of North America, 1701 Golf Road, Ste 3-1100, Rolling Meadows, IL
                   60008-4276
15629750         + Panduit Sales Corp., Kevin Workman, 17301 S. Ridgeland Ave., Tinley Park, IL 60477-3093
15629751           Pangeo Cable Industries, 2005 Blackacre Dr., Oldcastle ON N0R 1L0 Canada
15629752           Pangeo Corporation, Qin Guo, 3440 Old North Talbot Road, Oldcastle ON N0R 1L0 Canada
15629753           Papp Plastics # Distributing, Michael Papp, 3780 Tecumseh Rd. E, Windsor ON N8W 1H9 Canada
15629754         + Papp Plastics & Distributing Ltd, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15629757           Para Med, 3000 Steeles Avenue East, Suite 700, Markham ON L3R 9W2 Canada
15629759         + Paragon Technologies, Candice King and Denise Rathburn, 2919 Interstate Street, Charlotte, NC 28208-3607
15629760         + Paragon Technologies, SunSource, 11928 W Silver Spring Dr, Milwaukeee, WI 53225-2904
15629761         + Paragon Technologies, SunSource/Paragon Technologies, 11928 W Silver Spring Dr, Milwaukee, WI 53225-2904
15629763         + Paragon Tempered Glass, Terry Foust and Rick Henly, 5406 Country Rd 424, Antwerp, OH 45813-9577
15629764         + Paragon Tempered Glass LLC f/k/a Tem-Pac, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ
                   07626-2137
15629766         + Paramount Tool & Die, Cindee Nowicki, 1245 Comstock Street, Marne, MI 49435-8750
15629767           Pardo, Misrain Ruiz, AV FIDEL VELAZQUEZ, Matamoros Tamaulipas 87440 Mexico
15629770         + Paredes, Apollo, 20521 Chestnut Circle, Livonia, MI 48152-2087
15629772         + Parfait, Troy, 222 Morning Glory Lane, Lot 7, Fremont, MI 49412-1865
15629773         + Park Place Sign Systems, Bill Baker, 2019 30Th St, Hannibal, MO 63401-5706
15629776         + Parker Hannifin Corp., Amy Ritchie, 703 East Kercher Road, Goshen, IN 46526-5324
15629777         + Parker Hannifin Corporation, Amy Bogart, 501 S Sycamore Street, Sycamore, IN 44882-9783
15629778         + Parker Steel Company Int'l, 4239 Monroe Street, Monroe at Wendover, Toledo, OH 43606-1943
15629779         + Parker, Helena, 17240 ANNA STREET, Southfield, MI 48075-2936
15629782         + Parkes Lumber Co, James/Sam/Jimbo Parkes, 106 Second St, PO Box 505, Lawrenceburg, TN 38464-0505
15629783         + Parks Mechanical Services, 2885 4 Mile Road NE, Grand Rapids, MI 49525-2063
15629784         + Parkway Electric & Commun., 11952 James St., Holland, MI 49424-9618
15629790         + Parshall, Ronald, 28354 MORTENVIEW, BROWNSTOWN, MI 48183-5031
15629793         + Paruszkiewicz, Dawn, 16382 Dominion, Macomb, MI 48044-4076
15629794         + Paruszkiewicz, Dawn, 49800 Jefferson, Chesterfield Twp, MI 48047-2395
15629797         + Parzynski, Patrick, 35711 Campistrano, Clinton Township, MI 48035-2217
15629796         + Parzynski, Patrick, 3306 Pin Oak Drive, Lake Orion, MI 48359-1170
15629798         + Paschall, Charles, 10175 HWY 641 N., PURYEAR, TN 38251-3506
15629800         + Pascoe, Edward, 21707 Share St, St Clair Shores, MI 48082-2220
15629802         + Pash Automotive Service, Parts Dept, 2500 Terminal Street, NAtional City, CA 91950-6311
15629804           Pass GmbH & Co. KG., Silke Litschke, Vertriebsinnendienst Berliner St. 11, Schwelm 58332 Germany
15629806         + Pastran, Christopher Enciso, 6087 SILVERBROOKE WEST, WEST BLOOMFIELD, MI 48322-1015
15629839           PatSnap (UK) Limited, Daniel Gray, 3rd Fl 3 Park 566 Chiswick High Rd, London W4 5YA United Kingdom
15629808         + Patel, Ghanshyambhai, 28206 Wolcott Drive, Novi, MI 48377-2570
15629810         + Pathway Technologies Inc, Sameer Joshi, 510 Township Line Rd Ste 110, Blue Bell, PA 19422-2721
15629811           Pati o, Jose Herrera, FUENTES DE DOLORES #11, Matamoros Tamaulipas 87499 Mexico
15629812         + Patil, Ashish, 2875 Troy Center Drive, Troy, MI 48084-4718
15629813         + Patil, Rajashekhar, 1840 Brentwood Drive, Troy, MI 48098-2622
15629818         + Patriarch Partners Agency Services, LLC, c/o FROST BROWN TODD LLC, Attn: Ronald E. Gold, Esq., 301 E 4th St GreatAmerican
                   Tower Ste3300, Cincinnati, OH 45202-4257
15629821         + Patriarch Partners Agengy Sv, One Liberty Plaza 35th Floor, New York, NY 10006-1404
15629825         + Patriarch Partners Management Group, LLC, One Liberty Plaza, 35th Floor, Attn: Legal Department, New York, NY 10006-1404
15629823         + Patriarch Partners Management Group, LLC, Attn: Lynn G. Tilton, Manager, One Liberty Plaza, 35th Floor, New York, NY 10006-1404
15629822         + Patriarch Partners Management Group, LLC, Attn: Legal Department, One Liberty Plaza, 35th Floor, New York, NY 10006-1404
15629824         + Patriarch Partners Management Group, LLC, Carl T. Tullson, Skadden, Arps, Slate, Meagher & Flom LLP, 920 North King Street,
                   Wilmington, DE 19801-3356
15629827         + Patriarch Partners Management Group, LLC, Skadden, Arps, Slate, Meagher & Flom LLP, Attn: Carl T. Tullson, 920 North King Street,
                   Wilmington, DE 19801-3356
15629828         + Patriarch Partners Management Group, LLC, Skadden, Arps, Slate, Meagher & Flom LLP, Carl T. Tullson, 920 North King Street,
                   Wilmington, DE 19801-3356
15629826           Patriarch Partners Management Group, LLC, Skadden, Arps, Slate Meagher & Flom LLP, Attn: Ron E. Meisler, 155 North Upper Wacker
                   Drive Suite 2700, Chicago, IL 60605
                   Case 19-12378-KBO                    Doc 1281           Filed 01/01/21             Page 144 of 280
District/off: 0311-1                                          User: SH                                                            Page 143 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                  Total Noticed: 13039
15629829         + Patriarch Partners Term Loan, One Liberty Plaza 35th Floor, New York, NY 10006-1404
15629830         + Patriarch Partners, LLC, Attn: Legal Department, One Liberty Plaza, 35th Floor, New York, NY 10006-1404
15629831         + Patriarch Partners, LLC, Skadden, Arps, Slate, Meagher & Flom LLP, Carl T. Tullson, 920 North King Street, Wilmington, DE
                   19801-3356
15629832         + Patriarch Partnrs Mgmt Group, ONE LIBERTY PLAZA 35TH FLOOR, NEW YORK, NY 10006-1404
15629833           Patrick Industries, Inc., Patrick Metals Division, Mishawaka, Elkhart, IN 46516
15629840         + Patterson Fan Company Inc, Shawn Rodgers and Terri Gainey, 1120 Northpoint Blvd, Blythewood, SC 29016-8873
15629841         + Patterson, Corey, 6463 Johnson Rd, Flushing, MI 48433-1137
15629845         + Patton, Anthony, 2020 Elmhurst Apt 304, Detroit, MI 48206-1257
15629849           Paul & Albrecht, 4b Stresemannallee, Neuss 41460 Germany
15629851           Paul & Albrecht, Stresemannallee 4b, Neuss 41460 Germany
15629850           Paul & Albrecht, Hellersbergst 18, Neuss 41460 Germany
15629853         + Paul Brian Csikos, c/o Deborah Gordon Law, Attn: Benjamin I. Shipper, 33 Bloomfield Hills Parkway Suite 220, Bloomfield Hills, MI
                   48304-2909
15629854         + Paul Brian Csikos, c/o Deborah Gordon Law, Attn: Deborah L. Gordon, 33 Bloomfield Hills Parkway Suite 220, Bloomfield Hills, MI
                   48304-2909
15629855         + Paul Brian Csikos, c/o Deborah Gordon Law, Attn:Elizabeth Marzotto Taylor, 33 Bloomfield Hills Parkway Suite 220, Bloomfield Hills,
                   MI 48304-2909
15629857         + Paul Mueller Packaging Solutions L.P., c/o Arnall Golden Gregory LLP, Attn: Frank N. White, 171 17th Street NW, Suite 2100, Atlanta,
                   GA 30363-1031
15629858         + Paul Mueller Packaging Solutions L.P., Matthias Mueller, Managing Partner, 8920 Transport Lane, Ooltewah, TN 37363-6502
15629860         + Paul Mueller Pckg Solutions, Katharina Kemper and Matthew Hasbrook, 8920 Transport Lane, Ooltewah, TN 37363-6502
15629861         + Paul N. Gardner Company Inc., Sales, 316 N.E. First Street, Pompano Beach, FL 33060-6608
15629862         + Paul Richards, 8844 Ball St, Plymouth, MI 48170-4002
15629864         + Paul, Kathleen, 41784 EHRKE DR, CLINTON TWP, MI 48038-1857
15629868        #+ Paulin Industries, Barb Marin, 12400 Plaza Dr., Parma, OH 44130-1057
15629869         + Paulo Products, Rick Loudermilk, 3206 Ambrose Ave, Nashville, TN 37207-4714
15629870         + Paulo Products Company, 1307 Rutledge Ave., Murfeesboro, TN 37129-5527
15629873         + Paulo Products Company, Eric Pfrommer, 5620 W Park Ave, St. Louis, MO 63110-1855
15629872         + Paulo Products Company, Curt Heineck and Barb Chandler, 4830 Chelsea, Kansas City, MO 64130-2820
15629876         + Paulo Products Kansas City, Jake Hunt and Temera McCrory, 801 Woodside Drive, PO Box 280, St Louis, MI 48880-0280
15629875         + Paulo Products Kansas City, Curt Heineck and Barb Chandler, 4830 Chelsea, Kansas City, MO 64130-2820
15629878         + Pavement Restorations Inc, Josh Coley and Kristi Collins, 10162 Stinson St, Milan, TN 38358-6482
15629880         + Pawling Engineered Products, Custom Extrusion Department, 157 Charles Colman Blvd, Pawling, NY 12564-1121
15629881         + Pax Products Inc, Ruth Wynk and Denise Gass, 5097 Monroe Road, Celina, OH 45822-9033
15629883           Payformance Corporation, PO Box 116655, Atlanta, GA 30368-6655
15629884           Payne, Jenean, 5961 Peck Ave, Warren, MI 48092-1244
15629886           Paz, Susana Pineda, PRIVADA VANCOUVER NUM 31, Matamoros Tamaulipas 87493 Mexico
15629906           Pe a, Arturo Carvallo, Mora N m. 7, Matamoros Tamaulipas 87477 Mexico
15629909         + Peak Technologies, Inc., Patt McGrath and Marvina Brooks, 9200 Berger Road, Columbia, MD 21046-1602
15629911         + Pearl, Phil Main, PO Box 113, Ward, AR 72176-0113
15629916           Pecina, Juan Garcia, VALLE DE BRAVO NUM 26, Matamoros Tamaulipas 87455 Mexico
15629917           Pecina, Margarito De La Cruz, EL INGENIO NUM 44, Matamoros Tamaulipas 87395 Mexico
15629920         + Peebles, Matthew, 537 Timber Ridge Dr., Lexington, TN 38351-5749
15629921         + Peer Software, Inc., Purchasing Dept, 4155 Veterans Hwy, Suite 12, Ronkonkoma, NY 11779-6063
15629922         + Peerless Chain Company, RODGER SCHULTZ, 1416 E. Sanborn St., Winona, MN 55987-4948
15629923           Peerless Security, 544 Greer Road, Utterson ON P0B 1M0 Canada
15629924         + Pegasus NNA Warehouse, 1125 Weems ST, Pearl, MS 39208-6257
15629926         + Pekala, Frank, 112 RADCLIFF, GARDEN CITY, MI 48135-1039
15629927           Pelcastre, Ezequiel Ramirez, LUIS DONALDO COLOSIO NUM 45, Matamoros Tamaulipas 87394 Mexico
15629929         + Pellegrino, Jason, 1148 Farnsworth Rd., Lapeer, MI 48446-1524
15629930         + Pellegrino, Richard, 1148 Farnsworth Rd., Lapeer, MI 48446-1524
15629931         + Pellegrino, Stacey, 1148 Farnsworth Rd, Lapeer, MI 48446-1524
15629934         + Pena Vargas, Omayra, 110 CLINTON ST, ADRIAN, MI 49221-2802
15629935         + Pena, Alexander, 821 E. MAUMEE ST, ADRIAN, MI 49221-3081
15629940         + Peninsula Plastics Co Inc, Mike Blanchard and Brittany Lamothe, 2800 Auburn Court, Auburn Hills, MI 48326-3203
15629941         + Peninsular Plating, Jeanie Woods, 1719 Elizabeth N. W., Grand Rapids, MI 49504-2003
15629942         + Penland Jr., Donald, 1218 N. Wisner Ave., White Cloud, MI 49349-7503
15629943         + Penland, Linda, 1218 N.WISNER AVE., WHITE CLOUD, MI 49349-7503
15629944         + Penn Automotive, Mark Wenzel and Cindy Fairchild, 7845 Middlebelt Road, Romulus, MI 48174-2174
15629947           Penn Engineering, Jack Koontz, 5190 Old Easton Road, Danboro, PA 18916
15629948         + Penn Engineering & Manufacturing, Inc, Attn: Cindy Fairchild, 5331 Dixie Hwy, Waterford, MI 48329-1612
15629951         + Penn Engineering Auto, Jack Koontz, 50625 Design Lane, Shelby Township, MI 48315-3128
15629952         + Penn Fibre Plastics Inc, 2434 Bristol Rd, Bensalem, PA 19020-6002
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 145 of 280
District/off: 0311-1                                         User: SH                                                            Page 144 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15629954            Pensado, Oscar Reyes, Francisco J Manzin N m. 38, Matamoros Tamaulipas 87440 Mexico
15629955            Pensado, Victor V zquez, BENJAMIN FRANKLIN, Matamoros Tamaulipas 87440 Mexico
15629962        +   Penske Truck Leasing Co LP, Janet Deweese, 214 Hermitage Ave, Nashville, TN 37210-2114
15629964        +   Penske Vehicle Services, 4400 Purks Rd, Auburn Hills, MI 48326-1748
15629965        +   Penticoff Plumbing/Heating, 334 N Hudson, Stockton, IL 61085-1220
15629966            Pentt Servicing Company, Nicolas Garford and Ericka Garza, Leibnitz No 14 Piso 10 Colonia Anzures, Mexico 11590 Mexico
15629968        +   Pepsi Americas, Bernie Horn, 1114 Business Loop 70 West, Columbi, MO 65202
15629969            Per Mar Security Services, PO Box 1101, Davenport, IA 52805-1101
15629970            Perales, Magdalena Izaguirre, ENRIQUE FLORES MAGON NUM 47, Matamoros Tamaulipas 87440 Mexico
15629971            Peralta, Fernando Solorzano, SOCONUSCO NUM 26, Matamoros Tamaulipas 87490 Mexico
15629972            Peregrina, Rodolfo Camacho, ANGUILLA NUM 124, Matamoros Tamaulipas 87455 Mexico
15629974            Perez, Alvaro Martinez, ANDADOR URANO NUM. 27, Matamoros Tamaulipas 87440 Mexico
15629975            Perez, Anel Rodriguez, Calle Rodolfo Sanchez #24, Matamoros Tamaulipas 87477 Mexico
15629976            Perez, Armando Santiago, SAUCE NUM 44, Matamoros Tamaulipas 87477 Mexico
15629977            Perez, Carlos Gordillo, FRANCISCO DEL CARBAJAL 141, Matamoros Tamaulipas 87456 Mexico
15629978            Perez, Catalina Hern ndez, LOMAS DEL REAL NUM 45, Matamoros Tamaulipas 87495 Mexico
15629979            Perez, Christian Castillo, MIGUEL 72 A, Matamoros Tamaulipas 87458 Mexico
15629980            Perez, Claudia Hern ndez, TERCERA Y PERU NUM 47, Matamoros Tamaulipas 87560 Mexico
15629981            Perez, Constantino Lozada, Calle Vicente Lombardo Toledano #138, Matamoros Tamaulipas 87440 Mexico
15629982            Perez, Cristina Rodriguez, 18 JULIO 1013 4, Matamoros Tamaulipas 87370 Mexico
15629983            Perez, Edgar Hernandez, RICARDO FLORES MAGON NUM 112, Matamoros Tamaulipas 87440 Mexico
15629985            Perez, Enrique Pineda, ONIX NUM 6, Matamoros Tamaulipas 87340 Mexico
15629986            Perez, Felicitas Hern ndez, TURQUEZA NUM 10, Matamoros Tamaulipas 87385 Mexico
15629987            Perez, Hugo Badillo, ENRIQUE FLORES MAGON NUM 11, Matamoros Tamaulipas 87440 Mexico
15629990            Perez, Juan Cortes, HEROES DEL RIO BLANCO 66, Matamoros Tamaulipas 87499 Mexico
15629991            Perez, Juliana M ndez, RIO SAN FERNANDO NUM 48, Matamoros Tamaulipas 87456 Mexico
15629992            Perez, Laura Monterrubio, MIRAMAR NUM 110, Matamoros Tamaulipas 87495 Mexico
15629993            Perez, Lucia Guzm n, GUADALUPE VICTORIA NUM 174, Matamoros Tamaulipas 87449 Mexico
15629994            Perez, Luis Garcia, CERRO DE LA SILLA NUM 8, Matamoros Tamaulipas 87497 Mexico
15629995            Perez, Manuel Galv n, SAN CARLOS #54, Matamoros Tamaulipas 87430 Mexico
15629996            Perez, Maria Bonilla, Calle Santos Degollado #607, Matamoros Tamaulipas 87360 Mexico
15629997        +   Perez, Meredith, 6259 Smithfield Drive, Troy, MI 48085-1083
15629999            Perez, Miguel R os, CUAUTLA # 92, Matamoros Tamaulipas 87497 Mexico
15630000            Perez, Ramiro Escobedo, AVE SANTOS DEGOLLADO NUM 70B, Matamoros Tamaulipas 87448 Mexico
15630001            Perez, Ramon Medellin, Sierra el Potosi N m.7, Matamoros Tamaulipas 87497 Mexico
15630002            Perez, Riky Hernandez, Capuchino Num. 139, Matamoros Tamaulipas 87394 Mexico
15630003            Perez, Rocio Cortez, BERNARDO REYES NUM. 117, Matamoros Tamaulipas 87455 Mexico
15630004            Perez, Rodrigo Ram rez, PRIVADA VILLAGRAN NUM 23, Matamoros Tamaulipas 87480 Mexico
15630005            Perez, Sandra Rodr guez, AVENIDA PROGRESO NUM 6-A, Matamoros Tamaulipas 87320 Mexico
15630006            Perez, Selene Rocha, QATAR # 5, Matamoros Tamaulipas 87390 Mexico
15630007            Perez, Victor Garcia, CANANEA # 409, Matamoros Tamaulipas 87400 Mexico
15630009            Perfection Spring & Stamping, PO Box 275, 1449 East Algonquin Road, Mount Prospect, IL 60056-0275
15630010            Perfection Spring & Stamping, Stephen R. Epstein, Vice President, CFO, P.O. Box 275 1449 East Algonquin Road, Mount Prospect, IL
                    60056-0275
15630011            Perfection Spring & Stamping, Terri Novotny, PO Box 275, Mount Prospect, IL 60056-0275
15630012        +   Perfection Spring and Stamping Corp, Stephen R. Epstein, 1449 E Algonquin Rd, PO Box 275, Mount Prospect, IL 60056-0275
15630013        +   Perfecto Industries Inc., 1567 Calkins Drive, Gaylord, MI 49735-9501
15630014        +   Performance Quality Services, Henry Limbright, 316 N. Lincoln, Ypsilanti, MI 48198-2943
15630015        +   Performance Tool, LLC, Greg Carney, 2011 Hwy DD, Moberly, MO 65270-3183
15630016        +   Perkins, James, 63113 Indian Hills, Washington Twp, MI 48095-2426
15630021        +   Perma-Flex Mold Company Inc, 1919 E Livingston Ave, Columbus, OH 43209-2733
15630022        +   Perma-Flex Mold Company Inc, 1919 East Livingston Ave., Columbus, OH 43209-2733
15630023        +   Perma-Flex Mold Company Inc, Bob Wells, 1919 East Livingston Ave, Columbus, OH 43209-2733
15630024        +   Permacel, Linda Fortune, 8485 Prospect Ave., Kansas City, MO 64132-2376
15630025        +   Permacel Automotive, 8485 Prospect Ave, Kansas City, MO 64132-2376
15630027        +   Permar Security Services, Sales, 514 Loves Park Drive, Loves Park, IL 61111-5159
15630031        +   Perry, Catherine, 210 Fain Court, Apt B, Lawrenceburg, TN 38464-3363
15630032            Perry, James, HWY 420 EAST, FRENCHBURG, KY 40322
15630037            Persista Polyurethane, Products, 7075 Tomken Road, Mississauga ON L5S 1R7 Canada
15630038            Personalized Corporate, Interiors, 721 Bayview Drive, Barrie ON L4N 9A6 Canada
15630042        +   Pertech LLC, Wanda Schudel, 51 N Rangeline Road, Columbia, MO 65201-7470
15630045        +   Pesa Labeling Systems, Inc., Mercedes Gonzalez, 4401 Paredes Line Road, Brownsville, TX 78526-1117
15630046            Pescador, Margarita Rivera, LAUREL NUM 316, Matamoros Tamaulipas 87477 Mexico
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21             Page 146 of 280
District/off: 0311-1                                          User: SH                                                            Page 145 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                  Total Noticed: 13039
15630047            Pescador, Maria Rivera, CALLE DEL PUENTE NUM 41, Matamoros Tamaulipas 87344 Mexico
15630050        +   Peter's Heating And Air Cond, Brenda, 4560 Paris Gravel Rd, Hannibal, MO 63401-5422
15630051        +   Peters, Amy, 428 Stephens Street, Lawrenceburg, TN 38464-2417
15630060        +   Peterson Spring, Dave Wegner and Peggy Bazner, 21200 Telegraph Road, Southfield, MI 48033-4243
15630061        +   Peterson Spring-CIMA Group, 21200 Telegraph Rd, Southfield, MI 48033-4276
15630066            Peterson, Michael, 64 E Burns Line Rd, Melvin, MI 48454-9784
15630067        +   Peterson, Nancy, 817 McKINLEY, Moberly, MO 65270-2052
15630072        +   Petoskey Regional Chamber, David, of Commerce, 401 E. Mitchell Street, Petoskey, MI 49770-2623
15630077        +   Pettigrew & Sons Inc, 333 Ley Road, Fort Wayne, IN 46825-5279
15630080        +   Pettyes, David, 1506 Fairway Drive, Birmingham, MI 48009-1860
15630082        +   Pfeiffer, Tyler, 3546 Pinewood Trail, Holton, MI 49425-9782
15630092        +   Phillips & Johnston, Chuck Rembreck and Lisa LaRock, 21 W. 179 Hill Ave, Glen Ellyn, IL 60137-4851
15630094        +   Phillips & Johnston, Inc., Mike Santilli, 7650 Caterpillar Court,, Grand Rapids, MI 49548-7206
15630095        +   Phillips Engineering, Inc., Dwight Phillips, 617 S. First Street, PO Box 585, Union City, TN 38281-0585
15630096        +   Phillips Plastics Corp., Todd Rykal, 3449 Sky Park Boulevard, Eau Claire, WI 54701-7061
15630098        +   Phillips Plastics Magnesium, Charlotte Siddons and Sue Cummings, 3449 Sky Park Blvd, Eau Claire, WI 54701-7061
15630100        +   Phillips, David, David Phillips, 6324 N. Chatham Ave. #241, Kansas City, MO 64151-2473
15630105        +   Phillips, William, 17431 Beechwood Ave, Beverly Hills, MI 48025-5525
15630106        +   Phillystran Inc, 151 Commerce Dr, Montgomeryville, PA 18936-9628
15630108        +   Phoenix Machinery Movers, Julie Santamaria, 50555 Corporate, Shelby Township, MI 48315-3103
15630109        +   Phoenix Plastics Co. Inc., Mike Gonzalez and Maria Garcia, 5400 Jefferson Chemical Rd., Conroe, TX 77301-6836
15630110        +   Phoenix Proto Technologies, Tina Lammon, 688 E Main St, Centreville, MI 49032-9302
15630111            Phoenix Quality Inspections, Tara Butler, 100B-1143 Wentworth St., Oshawa ON L1J 8P7 Canada
15630112            Phoenix Quality Inspections, Tara Butler, 1751 Wentworth St Suite 17, Whitby ON L1N 8V5 Canada
15630113        +   Phoenix Services LLC, Maria Wagner and Natalia Dayhovski, 1601 Briarwood Circle, Ste 450, Ann Arbor, MI 48108-1667
15630119        +   Photocopy Supply Company, 535 Spence Lane, Nashville, TN 37210-3600
15630122            Pi a, Juan Montes, JUAN JOSE CISNEROS NUM 34, Matamoros Tamaulipas 87496 Mexico
15630123            Pi a, Margarito Sandoval, LAZARO CARDENAS NUM12, Matamoros Tamaulipas 87350 Mexico
15630124            Pic, Productivity Improvement Cen, 199 Wentworth Street East, Oshawa ON L1H 3V6 Canada
15630126            Pichardo, Efrain Gonz lez, SANTA IRENE NUM 25, Matamoros Tamaulipas 87453 Mexico
15630131            Piedmont Plastics, Frances Leak, 363 Mason Rd, La Vergne, TN 37086-3606
15630136        +   Pier Tool & Die Inc, Karen Pierzchala, 27369 Royalton Road, PO Box, Columbia Station, OH 44028-9159
15630137        +   Pier Tool & Die Inc., 27369 Royalton Road, Columbia Station, OH 44028-9159
15630146        +   Pigg, Devon, 107 West Taylor Street, Lawrenceburg, TN 38464-3623
15630147        +   Pigg, Devon, 66 Bridy Road, Summertown, TN 38483-7110
15630149        +   Pilgrim Software, Inc., Cheryl, 2807 W. Busch Blvd., Suite 200, Tampa, FL 33618-4563
15630150        +   Pilibosian, Michele, 4385 HONEYSUCKLE, STERLING HEIGHTS, MI 48314-1236
15630151        +   Pilkington North America Inc, 300 NORTHRIDGE RD, SHELBYVILLE, IN 46176-8954
15630154        +   Pilkington North America, Inc., c/o Troutman Pepper Hamilton Sanders LLP, Attn: John H. Schanne, II, Hercules Plaza Ste 5100 1313 N
                    Market St, Wilmington, DE 19801-6101
15630155            Pilkington North America, Inc., Troutman Pepper Hamilton Sanders LLP, Kay Standridge Kress, Esq., 4000 Town Center, Suite 1800,
                    Southfield, MI 48075-1505
15630153            Pilkington North America, Inc., c/o Troutman Pepper Hamilton Sanders LLP, Attn: Kay S. Kress, 4000 Town Center, Suite 1800,
                    Southfield, MI 48075-1505
15630157        +   Pilkington-Clinton Plant, Terrance, 11700 Tecumseh-Clinton Road, Clinton, MI 49236-9541
15630164        +   Pilot Operations, 850 Chrysler Drive E/N Dock, Auburn Hills, MI 48326-2757
15630165        +   Pilsner, Nadine, 3329 Spruce, Lake Orion, MI 48359-2357
15630166        +   Pilsner, Nadine, 3329 Spruce Apt. #3308, Lake Orion, MI 48359-2301
15630167            Pineau, Yann, 1212 CHESSER DR SE, HUNTSVILLE, AL 35803-3612
15630168        +   Pinecrest Engineering, 1555 M-37 South, Traverse City, MI 49685-8505
15630173        +   Pinnacle Gage & Tool, LLC, 45 Cox Drive, Gilbertsville, KY 42044-8602
15630174            Pinnacle Gauge, Inc., John Brooks and Rana Ramoutar, 150 Werlich Drive #1, Cambridge ON N1T 1N6 Canada
15630175            Pioneer Cadillac Broach, Scott Green, 1640 Ron Wilson St, Cadillac, MI 49601
15630176        +   Pioneer Cadillac Broach, Scott Green and Leroy Plant, 13957 Pioneer Ave., Leroy, MI 49655-9402
15630177        +   Pioneer Mold & Engineering, PO Box 556, 123 Pioneer Ind Dr, Mayfield, KY 42066-9068
15630178        +   Pipette.com, Ken Wong, 9212 Mira Este Court Ste 100, San Diego, CA 92126-6337
15630182        +   Pippin, Lynnette, 6814 Limerick Lane, Troy, MI 48098-2134
15630185        +   Piston Automotive, 12723 Telegraph Road, Redford Twp, MI 48239-1489
15630187        +   Piston Automotive, LLC, PA4 Piston Louisville, 2641 Technology Drive, Louisville, KY 40299-6423
15630188        +   Piston Automotive, LLC., PA6 Piston North Kansas City, 1400 Warren St., North Kansas City, MO 64116-4433
15630190        +   Pitney Bowes, 3001 Summer Street, Stamford, CT 06926-0001
15630192            Pitney Bowes, PO Box 371896, Pittsburgh, PA 15250-7896
15630193            Pitney Bowes, Supply Sales, PO Box 371896, Pittsburgh, PA 15250-7896
                  Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 147 of 280
District/off: 0311-1                                        User: SH                                                            Page 146 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                  Total Noticed: 13039
15630195          Pitney Bowes Global Financl, Services LLC, PO Box 371887, Pittsburgh, PA 15250-7887
15630196        + Pittsburg Paint, Jim Francech, Formerly United Paint, 23361 Telegraph Road, Southfield, MI 48033-4119
15630199          Pittsburgh Glass Works LLC, Dawn Fredette, Route 220, Tipton, PA 16684
15630198          Pittsburgh Glass Works LLC, 5066 S. R. 30, Crestline, OH 44827
15630200        + Pittsburgh Glass Works LLC, Karen Blaylock, 424 E. Inglefield Rd., Evansville, IN 47725-9356
15630197          Pittsburgh Glass Works LLC, 27439 nETWORK pLACE, Chicago, IL 60673-1274
15630201        + Pittsburgh Glass Works, LLC, Rob Sims and Maryann Lenard, 2290 Menelaus Road, Berea, KY 40403-9748
15630203          PixeLINK, Michelle Butindaro and Stephanie Craig, 3030 Conroy Rd, Ottawa ON K1G 6C2 Canada
15630202        + Pixel Creek Techologies, An Adams Remco Company, 2750 Foundation Drive, South Bend, IN 46628-4333
15630205        + PixelNext Inc, 9111 Cross Park Drive, Suite D200, Knoxville, TN 37923-4521
15630206        + PixelNext Inc, Capital Credit Incorporated, P.O. Box 204695, Dallas, TX 75320-4695
15630207        + PixelNext inc, Gregory Hayes, 9111 CROSS CREEK PARK DR, Knoxville, TN 37923-4506
15630208          Piza a, Yosselin Gonzalez, PRIV VIZCAYA 2 Y 3 NUM 11, Matamoros Tamaulipas 87350 Mexico
15630216        + Plabell Rubber Prod. Corp., Jake Jaksetic, PO Box 1008 Main Station, Toledo, OH 43697-1008
15630218        + Plainville Precision Machine, Dave Windoffer, High St, PO Box 26, Plainville, IL 62365-0026
15630219          Plan 104861 TRP, PO Box 64012, Baltimore, MD 21264-4012
15630220          Plan 104862 TRP, PO Box 64012, Baltimore, MD 21264-4012
15630222        + Plas Tech Molding & Design, Teresa Campbell, 7037B North Triplett St, Brimfield, IN 46794-9799
15630223          Plas-Tech Inc., Andre Darlow and Jayne Van Gerven, 106B Aviva Park Drive, Vaughan ON L4L 9C7 Canada
15630224        + Plast O Foam, Llc c/o Fair Harbor Capita, PO Box 237037, New York, NY 10023-0028
15630226        + Plast-O-Foam, LLC, Brian Pesti and Lisa Antosh, 24601 Capital Blvd., Clinton Township, MI 48036-1345
15630227          Plastech - Fowlerville, Martin Mueller, May & Scofield, Dearborn, MI 48124
15630228          Plastech - Spring Lake, Martin Mueller, Lakeshore Diversified Prod, Dearborn, MI 48124
15630229        + Plastek Industries inc, Jamie Morey, 2425 West 23rd Street, Erie, PA 16506-2920
15630234        + Plasti-Paint Inc., Stevn L. Lefkovitz, Lefkovitz & Lefkovitz, PLLC, 618 Church Street Suite 410, Nashville, TN 37219-2452
15630230        + Plasti-Paint Inc., 801 Woodside Dr., St. Louis, MI 48880-1054
15630233        + Plasti-Paint Inc., Jake Hunt and Temera McCrory, 801 Woodside Drive, PO Box 280, St Louis, MI 48880-0280
15630235        + Plasti-Paint Inc., Tony Quinn, 201 Lovejoy St., South Haven, MI 49090-1650
15630238        + Plasti-Paint, Inc., Jennifer Hopkins and, Terri Rhoades/Tamera McC, 12991 GA. HWY. 34, Franklin, GA 30217-5651
15630239        + Plasti-Paint, Inc., Lefkovitz & Lefkovitz, PLLC, Steven L. Lefkovitz, 618 Church St. Suite 410, Nashville, TN 37219-2452
15630241        + Plastic Engineering & Tech, Paul Sassin, 4141 Luella Lane, Auburn Hills, MI 48326-1576
15630242        + Plastic Molding Co, Judy Brockman, 4211 N Broadway, St Louis, MO 63147-3323
15630243        + Plastic Molding Company, Judy Brockman, 4211 North Broadway, St. Louis, MO 63147-3323
15630244        + Plastic Molding Technology, Henry Ramos and Veronica Delgado, 12280 Rojas Dr, Unit A, El Paso, TX 79936-7749
15630245        + Plastic Process Equipment, 8303 Corporate Park Dr, Macedonia, OH 44056-2300
15630246        + Plastic Processing Equipment, Jim, 8303 Corporate Park Dr, Macedonia, OH 44056-2300
15630247        + Plastic Systems LLC, Todd Stein and Kim Roy, 1305 Henry Brennan, El Paso, TX 79936-6804
15630249        + Plastic Trim & Starboard Ind, Kathy Mitchell and Sara Ryan, 3909 Research Blvd., Dayton, OH 45430-2109
15630250          Plasticos Mueller S.A. Industria e Com r, Avenida Professor Francisco Morateo, 4.340, Bairro Vila Sonia SP 05521-100 Brazil
15630252        + Plastics Plus Inc, Wayne Kvintus and Lee Saunders, 4225 N Atlantic Blvd, Auburn Hills, MI 48326-1578
15630253        + Plastronics Plus, Inc., Lori Howell, 2600 Energy Drive, East Troy, WI 53120-1357
15630254          Plating Solutions S de RL MI, Alfonso Maldonado, Magallanes No. 161 Colonia Euzkadi, Matamoros Tamaulipas 87370 Mexico
15630255        + Plating Technologies, 1525 West River Road, Dayton, OH 45417-6740
15630258        + Plaza Machine, 3096 Kefauver Drive, Milan, TN 38358-3403
15630259        + Pletcher, Dakota, 1322 Windridge Lane, Fremont, MI 49412-9194
15630261        + Pliant Plastics, EE, 17000 Taft Road, Spring Lake, MI 49456-9705
15630264        + Plitt Crane & Equipment Inc, Ana Cantu, 2601 RL Ostos Road, Brownsville, TX 78521-1020
15630269        + Pluff, Layne, 217 W. Main Street Apt 29, Milan, MI 48160-1230
15630274        + Pluto-Mclouth, Jodelle, 526 Woodstone Court, White Lake, MI 48386-3786
15630275        + Pluto-Mclouth, Jodi, 526 Woodstone Court, White Lake, MI 48386-3786
15630276        + Plymouth Tube Company, Lisa Kingsbury and Sonia Channa, 212 Industrial Park Rd, Eupora, IL 39744-2508
15630277        + Plymouth Wire Reels & Dies, Ronald Gallant, 1219 Main Street, PO Box 30447, Worcester, MA 01603-0447
15630280        + Pneumatics Inc, Corey Lorimer and Gary Lehnert, 8002 S Madison St, Burr Ridge, IL 60527-5808
15630281        + Poage Auto Center, Eileen, PO Box 391, Hannibal, MO 63401-0391
15630282          Poblano, Anita V zquez, Calle Tamarindo #30, Matamoros Tamaulipas 87395 Mexico
15630284        + Point Recognition, Kelly Chesterson, 1015 Industrial Pkwy, Brunswick, OH 44212-4319
15630286        + Polasek, Brandon, 515 Juniper Dr., Fremont, MI 49412-1365
15630295        + Pollack, Linda Palingo, 300 Dan Road, Canton, MA 02021-2848
15630296        + Pollak/Stoneridge, Martin Flores, 28001 Cabot Drive, Suite 100, Novi, MI 48377-2958
15630297        + Pollution Control Products, 2677 Freewood Drive, Dallas, TX 75220-2593
15630298        + Polus, Nashwan, 440 E 13 Mile Rd Apt 202, Madison Hgts, MI 48071-2132
15630299        + Polution Control Services, Tom Wolfe, PO Box 490, 3947 US 131 N., Kalkaska, MI 49646-8428
15630300        + Poly Coatings, W.Zapatha, 5944 Sandphil Road, Sarasota, FL 34232-6326
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21             Page 148 of 280
District/off: 0311-1                                        User: SH                                                            Page 147 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                  Total Noticed: 13039
15630306        + PolyOne Distribution, Sharyn Franzek, 91 Fitchburg Rd., Ayer, MA 01432-1003
15630307        + PolyOne Distribution Co, Maggie Campos and Lisa Pehlke, 11400-A Newport Dr, Rancho Cucamonga, CA 91730-5511
15630311        + PolySi Technologies Inc, Stephanie McClarnon and Kim Murray, 5108 Rex McLeod Drive, Sanford, NC 27330-9539
15630302          Polycorp, Darryl Kelba, 33 York Street, Elora ON NOB 1SO Canada
15630303          Polymer Process Development, Greg Longstreet, 11969 Shelby Tech Dr, Shelby Twp, MI 48315-1788
15630304          Polynorm, Mark Krzyskowski, 44700 Grand River Ave., PO Box 709, Novi, MI 48376-0709
15630309          Polyshot Corporation, Karen Sieper, 75 Lucius Gordon Drive, West Henrietta, NY 14586-9682
15630312          Polytech Filtration Systems, Finn Andresen and Erik, 100 Forest Avenue, Hudson, MA 01749-2826
15630316        + Polytech Netting Industries, Lambert Leser, Keith A. Schofner, 755 W. Big Beaver Rd., Ste. 410, Troy, MI 48084-4903
15630313        + Polytech Netting Industries, Attn: Michele Novak, 1550 West Maple Road, Troy, MI 48084-7102
15630315          Polytech Netting Industries, John Miloshevski and Lucia Gonzalez, Primera Centauro del Norte Col San Jose, Matamoros Tamaulipas
                  87360 Mexico
15630317          Ponce, Marco Enquel, RIO GRIJALBA NUM 27, Matamoros Tamaulipas 87315 Mexico
15630318          Ponce, Martin Colchado, DURAZNO 24, Matamoros Tamaulipas 87475 Mexico
15630320          Pond Run, LLC, Eric McClelland, 2232 S Main St, Ann Arbor, MI 48103-6938
15630319        + Pond Run, LLC, Eric McClelland, 2433 Oak Valley Drive, Suite 500, Ann Arbor, MI 48103-7603
15630321        + Pontiac Coil, Inc., John Hiller and Sarah Claya, 5800 Moody Drive, Clarkston, MI 48348-4768
15630322        + Pontiac Coil, Inc., Sarah Claya, 5800 Moody Dr., Clarkston, MI 48348-4768
15630323          Pontiac Parts Plant, 1251 Joslyn Road, Pontiac, MI 48340-2064
15630326        + Pope, Steven, 5414 GARDEN AVE, FREMONT, MI 49412-1777
15630329          Popular Leasing USA Inc., Lockbox #771922, 1922 Solutions Center, Chicago, IL 60677-1009
15630331          Porite Yangzhou Technology, Industry Co. Ltd., 399, Han Yiang S Rd. Yanghou Econ, Jiangsu 225009 China
15630332          Porras, Maria V zquez, SAN JUAN SUR NUM 8, Matamoros Tamaulipas 87455 Mexico
15630333        + Port Baltimore, 1901 Chesapeake Ave, Baltimore, MD 21226-1013
15630334          Port City Metal Products, 2350 Black Creek Road, Muskegon, MI 49444
15630335        + Port Jacksonville, 9240 Blount Island Blvd, Jacksonville, FL 32226-4028
15630336        + Port Tacoma, 2810 Marshall Avenue #B, Tacoma, WA 98421-3135
15630337          Port Toluca, AV Industria Automotriz, Col EX Hacienda DE Carmen, Toluca 50200 Mexico
15630339        + Porter Precision, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15630340        + Porter Precision, Jean Schultz, Products, Co., 2734 Banning Road, Cincinnati, OH 45239-5504
15630342        + Porter Wright Morris, 2020 K St NW Ste 600, Washington, DC 20006-1814
15630343        + Porter Wright Morris, 321 North Clark Street, Suite 400, Chicago, IL 60654-4770
15630348        + Porter, Jeffrey, 500 E. Monroe St, Dundee, MI 48131-1323
15630352        + Porter, Vicki, 892 Parliament Ave, Madison Heights, MI 48071-2939
15630353        + Porter-Walker LLC, Dollie Turner Jay, Edga & Kathy Witherow, 2203 Oakland Parkway, Columbia, TN 38401-6534
15630354        + Posani, Bhushan, 109 WILD OLIVE, HARLINGEN, TX 78552-6500
15630356        + Positive Safety Mfg Co, Pat Hoernig, 34300 Melinz Parkway, Eastlake, OH 44095-4026
15630368        + Povey, Monica, 3033 Jackson Blvd, Bitely, MI 49309-9773
15630375        + Powell, Jessica, 239 Dunn Fall River Road, Lawrenceburg, TN 38464-6251
15630376        + Powell, Johnathon, 282 Rice Lane, Summertown, TN 38483-7654
15630378        + Powell, Taryll, 24328 Laetham St, Eastpointe, MI 48021-1079
15630379        + Powell, Theresa, 64 Main Street, Ethridge, TN 38456-2039
15630381        + Power & Signal Group, Gabriel Osorio and Carol Knack, 6675 Parkland Blvd., Solon, OH 44139-4345
15630382          Power Circuits, William Douglas, 1242265 O/A 6 Ridgeview St. PO Box 600, St. George ON N0E 1N0 Canada
15630383        + Power Clinic Inc, 3732 Arapaho Rd, Addison, TX 75001-4311
15630384          Power Drive Systems, Inc., 2727 Saradan Drive, Jackson, MI 49202-1215
15630385        + Power Equipment Co, Matt Yatsula and Jessica Davis, PO Box 22007, 3050 Broad Ave., Memphis, TN 38112-3004
15630386        + Power Motion Sales, Inc, Valerie/Jack, 652 Axminister Drive, Fenton, MO 63026-2906
15630388        + Power Systems Inc, 1417 Chaffee Dr Suite 9, Titusville, FL 32780-7931
15630390        + Power-Motion Inc., Valerie Wels and Mary Sykes, 652 Axminister Dr., Fenton, MO 63026-2906
15630393        + Powers, Shantel, 19700 Strasburg, Detroit, MI 48205-1634
15630394        + Powerway, Inc., Kathi Vitale and Renata Smart, 429 N Pennsylvania Ave, Suite 400, Indianapolis, IN 46204-1816
15630396        + Ppg Architectural Finishes, Don Boyd, 23361 Telegraph Road, Southfield, MI 48033-4119
15630400          Prado, Ana Fr as, MONTERREY NUM. 21, Matamoros Tamaulipas 87343 Mexico
15630401        + Pragmatic Techology Consult, Greg Clifton, 1884 Breton Road SE #238, East Grand Rapids, MI 49506-4869
15630403        + Pratt Industries (USA), DONNA ANDERSON, 1410 OLD STAGE ROAD, SIMPSONVILLE, SC 29681-6141
15630405        + Praxair Distribution SE, LLC, PO Box 3287, Tequesta, FL 33469-1004
15630406          Praxair, Inc., PO Box 281901, Atlanta, GA 30384-1901
15630408        + Precise Engineering Corp, Rick Barnard, 683 Lincoln Lake Ave, Lowell, MI 49331-9416
15630409        + Precise Plastics Machinery, John Moates, 417 S. Nolen Dr., Southlake, TX 76092-9166
15630410        + Precision Compacted Comp, 317 Buena Vista Hwy, Wilcox, PA 15870-2709
15630412        + Precision Design & Manufactu, Rich Kleyn, 3620 Highland Drive, Hudsonville, MI 49426-1910
15630413        + Precision Drive & Controls, 1650 S.GALENA AVE., FREEPORT, IL 61032-2518
                  Case 19-12378-KBO                    Doc 1281           Filed 01/01/21             Page 149 of 280
District/off: 0311-1                                         User: SH                                                            Page 148 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15630414        + Precision Electric, Inc., Kerry Dodd and Rose Capparel, 1508 West Sixth Street, Mishawaka, IN 46544-1640
15630415          Precision Engineered Product, 7F No 13, Lane 35, Ji-Hu Rd., Neihu Chiu, Taipei Taiwan
15630416        + Precision Heat Treating, Don Juzwiak and Mary Juzwiak, Company, 660 Gull Road, Kalamazoo, MI 49007-3565
15630417        + Precision Heat Treating Corp, 2711 Adams Center Rd, PO Box 6162, Fort Wayne, IN 46896-0162
15630418        + Precision International Inc, PO Box 3750, 305 Palm Blvd, Brownsville, TX 78520-5431
15630419        + Precision International Inc, PO Box 3750, 488 Palm Blvd., Brownsville, TX 78520-5434
15630420        + Precision Jig & Fixture, Kevin Wilterink and Dan Ketelaar, 301 Rockford Park Drive, Rockford, MI 49341-7817
15630421        + Precision Laser & MFG, LLC, 80 Motivation DR, Lawrenceburg, TN 38464-7372
15630423        + Precision Laser & Mfg., LLC, Johnny Baker and Tricia Baker, 80 Motivation Drive, Lawrenceburg, TN 38464-7372
15630424        + Precision Laser Service, Chris Bada, 14730 Lima Road, Fort Wayne, IN 46818-9585
15630425        + Precision Mach & Supply, Brian Or Jay, 1504 Second Street, Muscle Shoals, AL 35661-1762
15630426        + Precision Machine Co of S. H, 03791 Cr 687, South Haven, MI 49090-8138
15630427          Precision Music & Audio, 38 Manitoba St., Box 1496, Bracebridge ON P1L 1V5 Canada
15630428        + Precision Quality Services, Galahn Kilgore, 209 E. Library Street, Huntsville, Mo 65259-1126
15630430        + Precision Resource, Sharon Butler, 700 Hickory Hill Drive, Vernon Hills, IL 60061-3104
15630429          Precision Resource, 4 Cherry Blosom Rd., Cambridge ON N3H 4R7 Canada
15630432          Precision Resource Canada, Kitchner Plant, Kitchner ON N2H 5H3 Canada
15630431          Precision Resource Canada, Andre Niessen, 265 Breithaupt Street, Kitchener ON N2H 5H3 Canada
15630433        + Precision Stamping, Brad Checkley, PO Box 598, Bristol, IN 46507-0598
15630434        + Precision Stamping, Jim Checkley, 720 Collins Rd., Elkhart, IN 46516-5419
15630435        + Precision Steel Services Inc, 31 E Sylvania Avenue, Toledo, OH 43612-1474
15630436        + Precision Tool & Engineering, Leann, 1500 Radford Road, Dubuque, IA 52002-2115
15630437        + Precision Tool Company, Inc., 2839 Henry Street, Muskegon, MI 49441-4011
15630439        + Preferred Industries Inc, Alex Morton, 11 Ash Drive, Kimball, MI 48074-4401
15630440        + Preferred Precision Group, LLC, Alicia Harris, Chief Operation Officer, 1310 Comer Avenue, Pell City, AL 35125-1579
15630441        + Preferred Precision Group, LLC, Alicia Harris, Chief Operations Officer, 1310 Comer Avenue, Pell City, AL 35125-1579
15630442        + Preferred Precision Group, LLC, Pritchard, McCall & Jones, L.L.C., James G .Henderson, Attorney at Law, 505 N 20th Street, Suite 1210,
                  Birmingham, AL 35203-4662
15630443        + Preferred Precision Group, LLC, Pritchard, McCall & Jones, L.L.C., James G. Henderson, 505 N 20th Street, Suite 1210, Birmingham, AL
                  35203-4662
15630444        + Preferred Sourcing LLC, Kathy Hall, 3802 North 600 West, Suite A, Greenfield, IN 46140-9642
15630446          Premier Fasteners Inc, Jie Lu and Rita Ingratta, 22 Constellation Court, Etobicoke ON M9V 1K1 Canada
15630447          Premier Paper & Packaging, Phil Smyger/David Beck and Ed Stansberry, 5001 WHITEFISH CT, Columbia, MO 65203-6484
15630448          Premier Spring & Mfg Ltd, Donald Balfour, 60 Inglis St, Ayr ON N0B 1E0 Canada
15630450          Premier Spring & Mfng Ltd, Donald Balfour, 60 Inglis St, Ayr ON N0B 1E0 Canada
15630451        + Premier Tool & Die Cast Corp, Ron Schulz and Cathy Dospoy, 9886 North Tudor Road, Berrien Springs, MI 49103-9678
15630452          Premier Tooling Inc, Jeanette, 8883 Kapp Dr, Peosta, IA 52068-0012
15630454          Premium Oil Company, 923 Fairview At Kilburn Aven, Rockford, IL 61101
15630456        + Premium Services Inc, Stavros Vorias and Chad Stice, 25899 W. Twelve Mile Rd., Su, Southfield, MI 48034-8329
15630458          Prensas Y Cilindros Sa De Cv, Eva Otalora and Agustin Pineda O, Ramon De Campoamor 855-A San Nicolas, Nuevo Leon 66450 Mexico
15630460        + Pres-On Products, Tape & Gasketing Division, 21 Factory Rd, Addison, IL 60101-5101
15630461        + Presmec International, LLC, Adriana Ramos, 2409C East Griffin Parkway, Mission, TX 78572-3356
15630462        + Press Automation, Inc., 3120 Lexington Park Drive, Elkhart, IN 46514-1167
15630463        + Press-Way Inc., Scott Walker, 19101 15 Mile Road, Clinton Township, MI 48035-2508
15630464        + Pressman, LLC, David Strank, 2145 Gale Road, Eaton Rapids, MI 48827-9604
15630465          Presstek, Inc., Robert Downs, 2350 E. Devon Ave., Suite 350, Des Plaines, IL 60018
15630466        + Pressure Points, Chris Penecost, 703 Lynn Point Rd, Greenfield, TN 38230-4003
15630467          Prest-Serv Inspecao de Pecas, Lauren Dayane Silverio, Automotivas LTDA Gomes, 375, Limeira 13485-213 Brazil
15630468        + Prestole Division, Gordon Smeltzer, 510 Maple St, PO Box 248, Pioneer, OH 43554-0248
15630470        + Preventia Security LLC, Frank Osteen and Marissa Hale, PO BOX 1563, Columbia, TN 38402-1563
15630473        + Prevost Car Inc., 201 South Avenue, South Plainfield, NJ 07080-3818
15630474        + Prevost Quebec City, Canada, 1000 Homestead Avenue, Maybrook, NY 12543-1384
15630475          Prevost, Div of Volvo Group, 35 boul. Gagnon, Ste Claire QC G0R 2V0 Canada
15630476        + Price Driscoll Corporation, Kathleen, 17 Industrial Drive, Waterford, CT 06385-4010
15630484          PriceWaterhouseCoopers, PO BOX 75647, CHICAGO, IL 60675-5647
15630485          PricewaterhouseCoopers GmbH, Moskauer Str. 19, Dusseldorf 40227 Germany
15630486          PricewaterhouseCoopers Legal, Einiko Franz, AG Friedrich-Ebert-Aniage 35-37, Frankfurt an Main 60327 Germany
15630487        + Pridgeon & Clay Inc., Sara Kuhtic and Fern Pasholk, 50 Cottage Grove SW, Grand Rapids, MI 49507-1622
15630489        + Pridgeon and Clay, Inc., Greg Dreyer and Fern Pasholk, 50 Cottage Grove SW, Grand Rapids, MI 49507-1622
15630491        + Prime Leather Finishes Co, 205 South Second St, Milwaukee, WI 53204-1412
15630492        + Prime Office Products, Div. of Business Systems Inc, PO Box 803, South Bend, IN 46624-0803
15630493        + Prime Technology Group, 14500 Lochridge Blvd., Suite D, Covington, GA 30014-4941
15630495          Primera Precision Co., Ltd., Eddie Chang, No. 53, Feng Cheng Street Bade Dist, Taoyuan City 33449 Taiwan
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 150 of 280
District/off: 0311-1                                        User: SH                                                           Page 149 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15630494          Primera Precision Co., Ltd., Eddie Chang, No. 53, Feng Cheng Street,, Bade 33449 Taiwan
15630501        + Principal Manufacturing Corp, Caryn Chemers, 2800 S 19th Ave., Broadview, IL 60155-4754
15630502        + Principal Manufacturing Corporation, 2800 South 19th Avenue, Broadview, IL 60155-4754
15630503        + Print Management Solutions, 1833 Hass Drive, South Bend, IN 46635-2043
15630504          Priority Plastic Products, Paul Kerkhof and Brandy Kerkhof, 3022 Osler Street, London ON N5V 1V3 Canada
15630507        + Pritech Corporation, Warren Jiang, 46036 Michigan Avenue, Suite 188, Canton, MI 48188-2304
15630511        + Pro Powder, Inc., Shirley Caylor, 501 Industrial Road, Alabaster, AL 35007-9148
15630512        + Pro Powder, Inc., Tony Quinn, 201 Lovejoy St., South Haven, MI 49090-1650
15630514        + Pro Shear Corp, Stacy Smith, 3405 Meyer Rd, Fort Wayne, IN 46803-2982
15630515        + Pro Tech Machine, Dave Currie and Margaret Currie, 3085 Joyce St., Burton, MI 48529-1421
15630518          Pro-OEM Industrial Supplies, James Chen, 6F-2, 346 Nanking E. RD, Tiapei 105 Taiwan
15630519        + Pro-oem Industrial Supplies, PO Box 831584, Ocala, FL 34483-1584
15630520        + Proactive Tech International, Bob Switzer, Incorporated, PO Box 1581, LaPorte, IN 46352-1581
15630523          Procesos Termicos y Especial, Arturo Rojas, Ave. TLC # 150 Parque Industrial Stiva, Apodaca 66600 Mexico
15630524        + Process & Power, PO Box 18675, Memphis, TN 38181-0675
15630525        + Process Control Corp, Mark Venable and Anna Robinson, 6875 Mimms Dr, Atlanta, GA 30340-1527
15630526        + Process Development Corp, Guenter Albrecht, 41714 Haggerty Circle, Canton, MI 48188-2227
15630527          Process Development Corp, Mr. Fernando Silveira and Mr. Miyazaki, Rua Catequese, 117, sala 11, Santo Andre SP 09090-401 Brazil
15630529        + Process Engineering & Equip., KEVIN HUIZINGA OR JOHN L, 571 6 Mile Road NW, Comstock Park, MI 49321-9594
15630531        + Process Sciences, Inc., Alan Couchman and Barbara Grove, 310 South Brushy St., Leander, TX 78641-1846
15630532        + Process Software LLC, Michele Haley, Div of Platinum Equity, 959 Concord Street, Framingham, MA 01701-4682
15630535        + ProcessMAP Corporation, Sherri Chivers, 13450 West Sunrise Blvd, SUNRISE, FL 33323-2947
15630536        + Proctor & Graves Service Co., 2131 Utopia Avenue, Nashville, TN 37211-2050
15630537        + Proctor, Carolyn, 79 East Echo, White Cloud, MI 49349-7544
15630539          Product Action, PO Box 501362, Indianapolis, IN 46250-6362
15630540        + Product Action International, Cris Miller, 7998 Centerpoint Drive, Suite 800, Indianapolis, IN 46256-3372
15630541        + Product Inspection Center, Grant Ellward, PO Box 55, Excello, MO 65247-0055
15630542        + Product Quality Services, Michelle Keller, 332-D N. Main Street, Paris, IL 61944-1581
15630543        + Production Castings Inc, 1410 W Lark Industrial Park, Fenton, MO 63026-4340
15630545        + Production Tool Supply, Debbie King, 8655 E 8 Mile Rd, Warren, MI 48089-3019
15630546        + Productive Solutions Intl, Sheryl Rice, 5553 Allen Road, Allen Park, MI 48101-2601
15630548        + Professional Engineering Ser, PO Box 812, Sparta, TN 38583-0812
15630549        + Professional Heating & Cool, 2289 S. U.S. 31, Crothersville, IN 47229-9401
15630550          Profile Extrusion Co., 301 Industrial Ave., New Albany, IN 47150
15630553        + Profile Extrusion Company, Lori Jackson and Mark Williams, 100 Anderson Rd, Rome, GA 30161-9538
15630555          Programming Plus Inc, 17685 W Lincoln Avenue, New Berlin, WI 53146-2120
15630556        + Programming Research Inc, Doreen Lathrop, 470 Atlantic Ave, Independence Wharf, Boston, MA 02210-2208
15630557        + Progress Software, 14 Oak Park, Bedford, MA 01730-1485
15630558        + Progressive Business, Publications, PO Box 3019, Malvern, PA 19355-0719
15630561        + Progressive Finishes, Inc., Shirley Caylor, 501 Industrial Road, Alabaster, AL 35007-9148
15630560        + Progressive Finishes, Inc., 577 Mel Simon Dr, Toledo, OH 43612-4726
15630562        + Progressive Manufacturing, 425 Connie St., Fremont, MI 49412-1809
15630563          Progressive Stamping Co., John Sokol, 1950 Barrett Dr, Troy, MI 48084-5371
15630564        + Project Planning Group LLC, Rigo Lozano, 34857 Resaca Vista Dr, Los Fresnos, TX 78566-4773
15630565        + Project Synergy, Inc., Osman Korkmaz, 1606 S. Huron st. #970288, Ypsilanti, MI 48197-7711
15630566        + Prolift Industrial Equipment, Heather Wilson and Donna Hicks, 12001 Plantside Drive, Louisville, KY 40299-6306
15630567        + Promax Automotive, 5265 E. Provident Dr., Cincinnati, OH 45246-1043
15630569        + Proper Tooling, Chris Churilla and Theresa Sauter, 13870 East Eleven Mile Rd., Warren, MI 48089-1471
15630573        + Prospect Communications, Roger Wright, 1208 N. Locust Avenue, PO Box 156, Lawrenceburg, TN 38464-0156
15630572        + Prospect Communications, 34 Springdale Road, Lawrenceburg, TN 38464-6230
15630574        + Protech Design & Mfg. Inc., Matt Juric, 1848 18th Ave., Rockford, IL 61104-7318
15630575        + Proto Manufacturing, Kim Petersen and Janet Oblinger, 12350 Universal Drive, Taylor, MI 48180-4070
15630577        + ProtoMold Company Inc, 5540 Pioneer Creek Drive, Maple Plain, MN 55359-9003
15630576        + Protojet, LLC, Eric Gunderson, 265 17th St, Marysville, MI 48040-1787
15630578          Prototier 1 Inc., Zoltoan, RR #2 3690 Adjala Tecumsetch Townline, Beeton ON L0G 1A0 Canada
15630579        + Prototype Cast Manufacturing, Bill Edney and Kristina, 42872 Mound Rd., Sterling Heights, MI 48314-3256
15630580        + Prototype Casting Inc., John Gode and Mike Kaiser, PO Box 390485, 4696 Ironton Street, Denver, CO 80239-2924
15630582          Proxemics Consulting, Joyelle Maxwell, 10080 Arbour Drive, Brighton, MI 48114
15630583        + Pruett, Joshua, 51 Hurst Lane, Lawrenceburg, TN 38464-1908
15630585        + Pryjma, Denys, 27763 JAMES, WARREN, MI 48092-2871
15630602          Pulido, Edgar Ram rez, Calle Las Galerias #240, Matamoros Tamaulipas 87455 Mexico
15630604        + Pulley, James, 448 HAMPSHIRE DR, BELLEVILLE, MI 48111-9767
15630605        + Purcell's Tents & Amusements, Steve Purcell and Rinda Quillen, PO Box 198, Leoma, TN 38468-0198
                     Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 151 of 280
District/off: 0311-1                                         User: SH                                                           Page 150 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15630606             Purchase Power, PO BOX 371874, PITTSBURGH, PA 15250-7874
15630608        +    Purchased Partners, Kathleen Skiles, 12898 Pennridge Drive, Bridgeton, MO 63044-1237
15630609        +    Purchased Parts Group Inc, 401 Airpark Center Drive, Nashville, TN 37217-2963
15630617        +    Purity Cylinder Gases, Inc., Brian Veeniga, 1364 Trade Center Dr., Traverse City, MI 49696-8913
15630620        +    Putumbaka, Ramakrishna, 36968 ASHOVER COURT, FARMINGTON HILLS, MI 48335-5406
15630626             Pyper Tool & Engineering Inc, Jeffery Pyper and Sharon Benedict, 3003 Wilson Dr. NW, Grand Rapids, MI 49534-7565
15630627             Pyramid Industries de Mexico, Francisco Favela, S de RL de CV Av. Acceso V No. 107-D Col, Queretaro 76150 Mexico
15630628        +    Pyramid Mouldings, Inc., Chris Ellis, 300 S. Magnolia Ave., Green Cove Springs, FL 32043-4143
15630629        +    Pyramid Plastics Inc., 1027 Research Parkway, Rockford, IL 61109-5907
15630631             Q Cees Product Division, PO Box 924647, The Mountain Co, Houston, TX 77292-4647
15630632        +    Q-Cee's Product Corp., 2351 Circadian Way, Santa Rosa, CA 95407-5437
15630633        +    Q-Panel Lab Products, PO Box 75548, Cleveland, OH 44101-4200
15630634             Q.I.S. Inc., PO Box 673192, Detroit, MI 48267-3192
15630635        +    Q2 Management Inc, Jamie Hargraft, 570A Brookshire Rd, Greer, SC 29651-6700
15630636             Q2 Management Inc., Terry Scott, #4 250 Harry Walker Pkwy, Newmarket ON L3Y 7B4 Canada
15630637        +    QAD, 10000 MIDLANTIC DRIVE SUITE 100, MT. LAUREL, NJ 08054-1542
15630638             QAD Europe GmbH, Buerogebaeude Cubus 1, Niederkasseler Lohweg 18, Duesseldorf D-40547 Germany
15630639         +   QAD Inc., Jason Pickering, 10000 Midlantic Drive, Suite 100 West, Mt. Laurel, NJ 08054-1542
15630640         +   QAD, INC., 10,000 MIDLANTIC DRIVE, SUITE 100, MT. LAUREL, NJ 08054-1542
15630642         +   QAD, Inc., Michelle Keaton, 10,000 Midlantic Drive, Suite 100, Mt. Laurel, NJ 08054-1542
15630644        #+   QAS Solutions, LLC, 2904 Estates Drive, Virginia BEach, VA 23454-1014
15630645             QBM Products, Div of Quality Belt Mainten., 485 Grays Road, Hamilton ON L8E 2Z5 Canada
15630646             QCG Sorting Mexico, SA de CV, Miguel Angel Salazar Alm, Perales 120 Col Casa Blanca, Metepec 52140 Mexico
15630647        +    QES Solutions, Inc., Karen Knapp, 1547 Lyell Avenue, Rochester, NY 14606-2123
15630648        +    QIS, Inc., Dawn Clark, 27481 Berverly Road, Romulus, MI 48174-2049
15630649             QNX, 1001 FARRAR ROAD, OTTAWA ON K2K 0B3 CANADA
15630650             QNX, 1002 FARRAR ROAD, OTTAWA ON K2K 0B4 CANADA
15630651             QNX, 1003 FARRAR ROAD, OTTAWA ON K2K 0B5 CANADA
15630652             QNX Software Systems Limited, Andrew Plamondon, 1001 Farrar Road, Ottawa ON K2K 0B3 Canada
15630653        +    QSI Automation Inc, Rich Taube and Tina M Berkes, 4585 S State Rd 9-57, Churubusco, IN 46723-9606
15630654        +    QT, 2350 MISSION COLLEGE BLVD. SUITE 1020, SANTA CLARA, CA 95054-1563
15630655        +    QU, Peng, 3130 Fallen Oaks CT 314, Rochester Hills, MI 48309-2762
15630657        +    QUALITY AIR HEATING & COOLIN, 3395 KRAFT AVE SE, GRAND RAPIDS, MI 49512-2029
15630669        +    QUALITY MARKING SYSTEMS, 5690 W HEVERLY, PORTAGE, MI 49024-2200
15630672        +    QUALITY METALCRAFT INC, 12001 FARMINGTON RD, LIVONIA, MI 48150-1725
15630676        +    QUALITY PLASTICS & ENG ACQUISITION CORP., 2507 DECIO DRIVE, ELKHART, IN 46514-8647
15630703        +    QUINTANILLA, EDUARDO, 2348 CONCORD PLACE, BROWNSVILLE, TX 78520-3983
15630643        +    Qaid, Mohammed, 749 ARBOR DR, YPSILANTI, MI 48197-5174
15630656             Quadra Chemicals Ltd., Niki MacPherson and Jean Daoust, 370, Joseph-Carrier Blvd., Vaudreuil-Dorion QC J7V 5V5 Canada
15630658         +   Quality Air Heating & Coolin, Matt Lagrou and Matt Lagrou, 3395 Kraft Ave SE, Grand Rapids, MI 49512-2029
15630659        #+   Quality Assurance Services, 2904 ESTATES DRIVE, VIRGINIA BEACH, VA 23454-1014
15630660             Quality Belt Maintenance, 1732 Hwy. 11 North, 1732 Hwy. 11 North, Kilworthy ON P0E 1G0 Canada
15630661        +    Quality Components, LLC d/b/a Northern M, 7463 Amy School Road, Howard City, MI 49329-9752
15630662        +    Quality Components, LLC d/b/a Northern M, P.O. Box 157, Pierson, MI 49339-0157
15630663        +    Quality Die, Joyce, 902 S Willow St., PO Box 157, Flora, IN 46929-0157
15630664        +    Quality Engineering Services, Tommy DiGirolamo, 1547 Lyell Ave., Rochester, NY 14606-2123
15630665        +    Quality Express Internationa, Diane Lee and Mi Kyung Kim, 1000 Lunt Ave., Elk Grove Village, IL 60007-5022
15630666        +    Quality First Sorting Inc., 704 Airport Blvd, Suite 2, Ann Arbor, MI 48108-3607
15630667        +    Quality Industrial Products, Phil, 14001 Norby, Grandview, MO 64030-5708
15630668        +    Quality Machine & Automation, Tim Vander Zwaag and Libby Mackey, 184 Manufacturers Drive, Holland, MI 49424-1893
15630670        +    Quality Marking Systems, Joe Sisco and Scott Killman, 5690 W Heverly, Portage, MI 49024-2200
15630671        +    Quality Measurement Solution, Dave Hartzell and Michelle Hartzell, 1183 Pierson Dr, Batavia, IL 60510-1528
15630673        +    Quality Model & Pattern, Don Tuttle and Mary Tuttle, 2663 Elmridge Dr., NW, Grand Rapids, MI 49534-1329
15630674             Quality Pallet dba, Sharon Williams and Karen Meehleder, Peregrine Wood Products, Muskegon, MI 49442
15630675        +    Quality Plastics & Eng, J Ramsey and Kim H., Acquisition Corp., 2507 Decio Drive, Elkhart, IN 46514-8647
15630677             Quality Plastics & Eng., Rick Donati, 53379 C.R. 113, Elkhart, IN 46514
15630678        +    Quality Plating Co. Inc., Scott and Jen, 2712 McIlwraith St., Muskegon Heights, MI 49444-2251
15630679             Quality Plus Incorporated, Laurie Prestia, 251 Airport Industrial Dr., Ypsilanti, MI 48198-6061
15630680        +    Quality Resources, LLC, Ken Racine and Rebecca Polk, 9113 C Parktop Lane, Knoxville, TN 37923-2942
15630681        +    Quality Stamping & Tube, PO Box 146, N 169 W21010 Mead, Jackson, WI 53037-0146
15630682        +    Quality Team 1, 15135 Hamilton Ave, Higland Park, MI 48203-3783
15630683        #    Quality Technology Services, Edward D Basta, 11199 Walnut Ridge Road, Chesterland, OH 44026-1237
15630684        +    Quality Tool Company, 577 Mel Simon Dr, Toledo, OH 43612-4729
                    Case 19-12378-KBO                 Doc 1281          Filed 01/01/21            Page 152 of 280
District/off: 0311-1                                        User: SH                                                         Page 151 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15630687        +   Quality Tree Service, PO Box 216, Fremont, MI 49412-0216
15630688        +   Quality Vision Services, Bruce Patterson and Elaine Lutrario, 1175 North Street, Rochester, NY 14621-4942
15630689        +   Quanex IG Systems Inc, Tonya McDonald and Melissa, 800 Cochran Avenue, Cambridge, OH 43725-9317
15630690        +   Quantum Group QC, Amber Lindsay, 2775 W Dickman Road, Suite C-1, Springfield, MI 49037-4862
15630691        +   Quasar Industries, 1911 Northfield Drive, Rochester Hills, MI 48309-3824
15630692        +   Quest Industrial LLC, Ashley Staskal, 1313 16th Street, Monroe, WI 53566-2450
15630693        +   Quest Software, Inc., Andrea Dargin, 5 Polaris Way, Aliso Viejo, CA 92656-5374
15630694            Qui ones, Esperanza Dimas, MARIANO MATAMOROS NUM 160, Matamoros Tamaulipas 87493 Mexico
15630695            Qui ones, Guadalupe S nchez, GUILLERMO PRIETO NUM 47, Matamoros Tamaulipas 87315 Mexico
15630696        +   Quick Response, Inc., PO Box 531, Carthage, TN 37030-0531
15630697            Quill, PO Box 94080, Palatine, IL 60094-4080
15630698            Quill Corporation, 100 Schelter Rd., Lincolnshire, IL 60069-3621
15630699        +   Quillen, Haley, 235 S Old Military Road, St Joseph, TN 38481-5050
15630706        +   R & R Spring Corp, Mary and Bette Richter, 100 Laura Dr, Addison, IL 60101-5114
15630708        +   R L POLK & CO, RL POLK, 26533 Evergreen Road, Southfield, MI 48076-4249
15630713            R S Hughes Co Inc, 317 E Cedar Ave Ste F, McAllen, TX 78501-8734
15630707        +   R and T of West Michigan Inc, Robert Wiegand, 3371 68th St. SE, Dutton, MI 49316-7653
15630709            R os, Franceli Flores, FRESNO NUM 144, Matamoros Tamaulipas 87477 Mexico
15630710            R os, Juan Martinez, DON OSCAR NUM 115, Matamoros Tamaulipas 87344 Mexico
15630711            R os, Nadia Zamarr n, R o Corona Num 85, Matamoros Tamaulipas 87440 Mexico
15630712            R os, Rogelio Martinez, TIKAL NUM 69, Matamoros Tamaulipas 87490 Mexico
15630714        +   R&A Tool and Engineering Co., Greg Raymond and Nancy Essex, 39127 Ford Rd., Westland, MI 48185-1963
15630715        +   R&B ASPHALT MAINTENCE, DBA Ryan Brainard, 9449 South Mundy Ave, Newaygo, MI 49337-8820
15630716        +   R&D Machine & Tool,Inc., Rachel, 6215 Norton Center Drive, Muskegon, MI 49441-6029
15630717        +   R&E Automated Systems LLC, Tim Flanigan and Eva Komini, 44440 Phoenix Dr, Sterling Heights, MI 48314-1467
15630718        +   R&J LIFT TRUCK SERVICE, 668 PERCY TUCKER RD, ALAMO, TN 38001-5947
15630719        +   R&J LIFT TRUCK SERVICE, TINA OR MORGAN, 668 PERCY TUCKER RD, ALAMO, TN 38001-5947
15630720        +   R&R Fixtures, Sales and Julie Butterworth, 1809 Industrial Park Dr, Grand Haven, MI 49417-9429
15630721        +   R&R Sales LLC, Melissa Cluckey and Julie Foriester, PO Box 161, Grand Haven, MI 49417-0161
15630722        +   R&R Sharpening, Inc., Jacque Tighe and Marti K., 68916 Cass Street, Edwardsburg, MI 49112-7612
15630723        +   R&R Wood Products Inc., Scott Ramsey, 309 East Broad St., Dickson, TN 37055-2405
15630724        +   R&S Automotive, Scott Conley, 109 Defiance Ave, Hicksville, OH 43526-1205
15630725        +   R-Tech Feeders, Inc., Jeff Richards and Tammy Richards, 5292 American Rd., Rockford, IL 61109-6311
15630726            R. Reininger & Son, Paul Killoran, 1240 Twinney Drive PO Box 2000, Newmarket ON L3Y 5N1 Canada
15630727        +   R.D.N. Mfg. Co. Inc, 160 Covington Dr., Bloomingdale, IL 60108-3105
15630728            R.J. Yount Ind., Inc., 14851 Michael Lane, PO Box 246, Spring Lake, MI 49456-0246
15630729        +   R.L. Torresdal Co., Inc., Ray Torresdal, 1413 US Hwy 52, Ossian, IA 52161-8000
15630730        +   R.L. Weisheimer & Assoc Inc, Mark Paisley, PO Box 137, 808 C South Main, Columbia, IL 62236-2499
15630731        +   R.M. Wright Company, Frank Ashbaugh and Michael Hamzey, 23910 Freeway Park Drive, Farmington Hills, MI 48335-2816
15630732            R.S. Coatings Ltd, Jazz Pahal, 2023 Williams Parkway East Unit 12, Brampton ON L6S 5N1 Canada
15630733        +   R.V. Evans, Tina Deardorff, 2063 Congressional Drive, St. Louis, MO 63146-4103
15630734        +   R.V. Surplus & Salvage Inc, 1400 W. Bristol Street, Elkhart, IN 46514-1617
15630735            RAAB, FRANCES, 14170 E NORA RD, NORA, IL 61059
15630740        +   RADICI PLASTICS USA, 960 SEVILLE RD., WADSWORTH, OH 44281-8316
15630755        +   RAIKES, DANIEL, 506 KENTUCKY DR., ROCHESTER HILLS, MI 48307-3731
15630760        +   RAL Robotics Investment Ctr, Richard Limbacher, Customer Service Center, 7148 Rocky Ridge Rd SW, Stone Creek, OH 43840-9483
15630763        +   RAM, 2301 FEATHERSTONE ROAD, AUBURN HILLS, MI 48326-2808
15630764        +   RAM ELECTRONICS, INC., BRADLEY DAVIS, 259 N. THIRD AVE., FRUITPORT, MI 49415-8843
15630789        +   RAMIREZ, J ISABEL DURAN, 5920 BEECHWOOD ST, DETROIT, MI 48210-3606
15630818        +   RANDECKER, RITA, 122 N HUDSON, STOCKTON, IL 61085-1424
15630819        +   RANDECKER, TIMOTHY, 113 S EAST ST, MT CARROLL, IL 61053-1445
15630825        +   RANDOLPH CTY SHELTERED WKP, 1751 ROBERSTON RD, MOBERLY, MO 65270-3152
15630827            RANDSTAD, ONE OVERTON PARK3625 CUMBERLAND BLVD SE, ATLANTA, GA 30339
15630828            RANDSTAD, P.O. BOX 2084, CAROL STREAM, IL 60132-2084
15630840            RANKIN, GEORGE, 62 WOODLAKE BLVD, MILLBURRY, OH 43447-9767
15630847        +   RASHED, Salam Yousef, 14319 E 12 MILE RD #B, WARREN, MI 48088-3836
15630848        +   RASMUSSEN, RONALD, 16744 ELIZABETH RD, MT CARROLL, IL 61053-9072
15630866        +   RAYMOND, THERESA, 4945 NORTH FRASER RD., PINCONNING, MI 48650-8429
15630868            RB&W of Canada Ltd., 5191 Bradco Blvd., Mississauga ON L4W 1G7 Canada
15630869        +   RCB Industries Inc, Ms Phyllis Hernandez, 1030 N Crooks Rd Ste G, Clawson, MI 48017-1020
15630871        +   RCO Engineering Inc, Jim McAndrews and Pattie Bennett, 29200 Calahan, Roseville, MI 48066-1849
15630872        +   RCO Technologies LLC, Mel Sell, 29200 Calahan, Roseville, MI 48066-1849
15630873            RDP Electrosense, Nancy Gross, 2216 Pottstown Pike, Pottstown, PA 19465-8718
                  Case 19-12378-KBO                Doc 1281         Filed 01/01/21          Page 153 of 280
District/off: 0311-1                                    User: SH                                                     Page 152 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                           Total Noticed: 13039
15630874        + RDT Solutions, LLC, Dean Sarris, 30 Crestwood Drive, Hollis, NH 03049-6003
15630875        + READE, LINDA, 419 PINE, CALLAO, MO 63534-1012
15630878          READY RIVET & FASTENER LTD, C/O THE COURT GROUP OF COMPANIES LTD., 490 ELIZABETH STREET, BURLINGTON
                  ON L7R 2M2 CANADA
15630877          READY RIVET & FASTENER LTD, 170 HOLLINGER, KITCHNER ON N2K 2Z3 CANADA
15630888          RECIO, MARISSA OJEDA, CINCO NUM 500, Matamoros Tamaulipas 87300 Mexico
15630903          REDOE MOLD COMPANY, 6115 MORTON INDUSTRIAL PKWY, WINDSOR ON N9J 3W2 CANADA
15630906        + REECE, DON, 705 Tall Oaks Blvd Apt 26, Auburn Hills, MI 48326-3273
15630910        + REED, CHARLES, 12226 HOPE MEANS RD, MEANS, KY 40346-7800
15630911        + REED, CHARLES A, 12226 HOPE MEANS RD, MEANS, KY 40346-7800
15630914        + REED, JOWANA, 50 REED CIRCLE, MEDINA, TN 38355-9805
15630919        + REED, SHAWN, 170 CHESAPEAKE DR., OWINGSVILLE, KY 40360-7800
15630920        + REED, VALENISHA, 26135 Regency Club Dr, Warren, MI 48089-6239
15630924        + REEL, ELIZABETH, P.O. BOX 94, LAWRENCEBURG, TN 38464-0094
15630926        + REES, CONNIE, 510 WHITEWATER AVE, FURT ATKINSON, WI 53538-2352
15630930     ++++ REFLEX INDUSTRIES, INC, 3605 COOPER DR, ELKHART IN 46514-8640 address filed with court:, Reflex Industries, Inc, 23290
                  Cooper Drive, Elkhart, IN 46514
15630931        + REFRESHMENTS OF TENNESSEE, 12 NORTH CONALCO DRIVE, JACKSON, TN 38301-3665
15630938        + REGER, RICHARD, 30786 Kensington Pl, Macon, MO 63552-4404
15630943        + REID, JAMES, 82 ROSE BLVD., BELLEVILLE, MI 48111-4941
15630948        + REISING, 755 WEST BIG BEAVER ROAD, SUITE 1850, TROY, MI 48084-4925
15630958          RELATS SA, C/PRIORAT S/N PO IN LA BORDA, 08140 CALDES DE MONTBUI, BARCELONA SPAIN
15630960        + RELIABLE ANALYSIS, INC., 32201 N. AVIS DRIVE, MADISON HEIGHTS, MI 48071-1502
15630966        + RELIABLE PEST SOLUTIONS, PO BOX 627, HANNIBAL, MO 63401-0627
15630970        + REMKE'S GARAGE, LLC, 8122 S. GRANT HWY., MARENGO, IL 60152-9443
15630973        + RENAISSANCE GLOBAL LOGISTICS, CO/ FORD OF SOUTH AFRICIA, IEOKA, 4333 W FORT ST, DETRIOT, MI 48209-3221
15630995        + RESEARCH SOLUTIONS GROUP, PO BOX 1667, PELHAM, AL 35124-5667
15630996        + RESEARCH SOLUTIONS GROUP, INC., ATTN: JOHN ACRES, 100 TONY HOLMES DRIVE, PELHAM, AL 35124-1480
15630998          RESENDEZ, SERGIO FISCAL, BELISARIO DOMINGUEZ NUM 83, Matamoros Tamaulipas 87469 Mexico
15631001          RESISTANCE WELDING MACHINE, 255 PALLADIUM DRIVE, ST. JOSEPH, MI 49085-9552
15631007        + RESOURCE RECOVERY STL INC, PO BOX 470608, ST LOUIS, MO 63147-7608
15631014        + REV PARTS JEFFERSON, 150 NORTHWEST BLVD, JEFFERSON, NC 28640-9712
15631015        + REV PARTS LLC, ATTN ACCOUNTS PAYABLE, 245 S EXECUTIVE DRIVE, SUITE 300, BROOKFIELD, WI 53005-4204
15631016        + REVARD, ERIC, 511 Hudson Street, Ypsilanti, MI 48198-8004
15631020        + REVERE PLASTICS SYSTEMS, LLC, 1452 ROWE PARKWAY, POPLAR BLUFF, MO 63901-7012
15631044        + REYNOLDS, CINDY, 44 WALNUT GROVE RD, BRADFORD, TN 38316-9787
15631045        + REYNOLDS, DEBRA, 610 W MAIN, WARREN, IL 61087-9349
15631047        + REYNOLDS, RAYMOND, 312 9th St, Macon, MO 63552-1250
15631050        + RGV Automation Solution LLC, Ramiro Gomez, 700 E Washington St, Brownsville, TX 78520-5907
15631051        + RGV Metal & Plastic Inc., Israel Enriquez Torres and Aide Campos, 854 E Saint Charles St., Brownsville, TX 78520-5108
15631052        + RH Design Services, Inc., Ron Hanna, 1095 Dam Rd., Boyne City, MI 49712-9613
15631053        + RHINO ASSEMBLY, 7575-A WEST WINDS BLVD., CONCORD, NC 28027-3329
15631054        + RHINO ASSEMBLY, SALES and TEMIKA PECK, 7575-A WEST WINDS BLVD., CONCORD, NC 28027-3329
15631056        + RHM Fluid Power, 5329 Clay Avenue S.W., Grand Rapids, MI 49548-3042
15631058          RHODES, JOHN, 6354 COX LANDING ROAD, LESAGE, WV 25537
15631060        + RHODMAN, ROLEY, 471 E Burkhardt, Moberly, MO 65270-2271
15631081        + RICHARDS, THERESA, 101 HIBBARD #65, MANCHESTER, MI 48158-9764
15631084          RICHARDSON, ANTHONY, 26135 REGENCY CLUB DR APT5, WARREN, MI 48089-6239
15631085        + RICHARDSON, BEVERLY, 400 SUNSET LANE, LEOMA, TN 38468-4520
15631086        + RICHARDSON, BRIAN, 454 GREENTREE LANE #C, MILAN, MI 48160-1079
15631087        + RICHARDSON, DEBBIE, 1274 County Rd 1960, Jacksonville, MO 65260-3309
15631088        + RICHARDSON, JERRY, 1091 IROQOIS DR, MT STERLING, KY 40353-8133
15631091        + RICHARDSON, LETTIE, 111 OAK FORKS ROAD, LAWRENCEBURG, TN 38464-7161
15631092        + RICHARDSON, LETTIE F., 111 OAK FORKS ROAD, LAWRENCEBURG, TN 38464-7161
15631096        + RICHMOND, RANDALL, 709B LORENE CIRCLE, MT. STERLING, KY 40353-1057
15631114        + RIF Services, LLC, Eutimio Arellano, 1900 Billy Mitchell Blvd, Suite B, Brownsville, TX 78521-5610
15631122        + RILEY, ROBBY, 404A NORTH CEDAR LANE, LAWRENCEBURG, TN 38464-4343
15631123        + RILEY, ROBBY DEE, 404A NORTH CEDAR LANE, LAWRENCEBURG, TN 38464-4343
15631129        + RING SCREW LLC, 4160 E BALDWIN RD, HOLLY, MI 48442-9328
15631138        + RING, KAREN, 5525 N. Comstock Ave., Hesperia, MI 49421-9476
15631139        + RINGLER, JENNIFER, 5956 E 36TH ST, WHITE CLOUD, MI 49349-9157
15631143        + RISNER, DANIEL, 25 SHADY LANE APT 2, MOREHEAD, KY 40351-7982
15631144        + RISNER, MELINDA, 111 South Maple Avenue, Ethridge, TN 38456-2149
                    Case 19-12378-KBO                 Doc 1281          Filed 01/01/21            Page 154 of 280
District/off: 0311-1                                       User: SH                                                          Page 153 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15631158            RITZ PLASTICS INC., 435 PIDO RD., PETERBOROGH ON K9J 7H4 CANADA
15631166            RIVERA, JOSE M, CEDRO NUM 514, Matamoros Tamaulipas 87380 Mexico
15631177        +   RIVERS, LARRY, 18884 Helen St, Detroit, MI 48234-3015
15631180        +   RJ Vedovell, Inc., Gary Modrzynski, 11128 James Street, Zeeland, MI 49464-9125
15631181        +   RJ&K Sales, Inc., Ken Schelhaas and Jean De Haan, 2935 Walkent Ct. NW, Suite B, Grand Rapids, MI 49544-1484
15631182        +   RJD Packaging Professionals, 1836 Fenpark Drive, Fenton, MO 63026-2922
15631183        +   RM ACQUISTION , LLC, D/B/A RAND MCNALLY, 8770 W BRYN MAWR AVE, STE 1400, CHICAGO, IL 60631-3584
15631185        +   RM Acquistion , LLC, Derek Tatgenhorst and Grace Chang, d/b/a Rand McNally, 9855 Woods Drive, Skokie, IL 60077-1127
15631184            RM Acquistion , LLC, Derek Tatgenhorst and Grace Chang, d/b/a Rand McNally, 8770 W Bryn Mawr Ave Ste 1400, Chicago, IL
                    60631-3584
15631186        +   RMS Quality Services, Kris Thom, 1500 S. Sylvania Ave, Sturtevant, WI 53177-1274
15631191        +   ROBBINS & BOHR LLC, 420 HUDSON ROAD, PO BOX 4046, CHATTANOOGA, TN 37405-0046
15631205        #   ROBERT BOSCH LLC, 2800 SOUTH 25TH AVE, BROADVIEW, IL 60155-4594
15631216        +   ROBERTS TOOL & DIE CO, 401 INDUSTRIAL RD., PO BOX 527, CHILLICOTHE, MO 64601-0527
15631220        +   ROBERTS, DENNIS, 7131 CAMP CREEK RD., SAVANNA, IL 61074-8643
15631221        +   ROBERTS, EDWARD, 1472 Circle Drive Apt 310, Pontiac, MI 48340-1509
15631222        +   ROBERTS, H, 5499 NELSON ROAD, WEST POINT, TN 38486-5621
15631224        +   ROBERTS, JEFFREY, 3311 BUFFALO ROAD, ETHRIDGE, TN 38456-5247
15631225        +   ROBERTS, JEFFREY D, 3311 BUFFALO ROAD, ETHRIDGE, TN 38456-5247
15631227        +   ROBERTS, JERRYE N, 425 CAMPBELLSVILLE HILL ROAD, PULASKI, TN 38478-8344
15631229        +   ROBERTS, STEVEN, 114 N. Park St., Stockton, IL 61085-1304
15631239            ROBINSON, JEREMY, P.O. BOX 2042, PRESTON, KY 40366
15631242        +   ROBINSON, MELADIE, 100 Jamar Street Apt. #1, Moberly, MO 65270-2300
15631253            ROCHA, JESUS MEDELLIN, PALMA DATILES NUM 78, Matamoros Tamaulipas 87475 Mexico
15631259        +   ROCHESTER COMMUNITY SCHOOLS, AMANDA CHAPPELL, 180 S. LIVERNOIS ROAD, ROCHESTER, MI 48307-1840
15631263        +   ROCKET SOFTWARE INC., 77 4TH AVE, WALTHAM, MA 02451-7565
15631280            ROCKWELL, 1441 EAST LONG LAKE ROAD, STE. 150, TROY, MI 48085
15631310            RODRIGUEZ, ALFREDO MARTINEZ, PAVO REAL NUM 145, Matamoros Tamaulipas 87477 Mexico
15631327        +   ROGERS, CHRISTOPHER, 804 ELLEN AVE., MT. STERLING, KY 40353-1804
15631345        +   ROLLED METAL PRODUCTS, 711 MADDOX SIMPSON PKWY, LEBANON, TN 37090-0756
15631366        +   ROOSEN, MARK, 3333 Ravenswood Rd Lot 64, Marysville, MI 48040-1135
15631375        +   ROSE EXTERMINATORS CO, 2145 HEIDE, TROY, MI 48084-5512
15631379        +   ROSE, BETTY, 66 WILSON AVE, CHADWICK, IL 61014-9361
15631382        +   ROSE, RANDALL, 58901 BROOKSIDE DR., NEW HAVEN, MI 48048-2193
15631388        +   ROSER & J COWEN LOG.SVCS,LTD, 4625 TOWERWOOD DRIVE, BROWNSVILLE, TX 78521-5205
15631390        +   ROSS, BILLY, 250 LEACH HOLLOW ROAD, JEFFERSONVILLE, KY 40337-9036
15631393        +   ROSSON, GARY, 31 DAY ROAD, LEOMA, TN 38468-5502
15631395        +   ROSSON, JAMES, 4197 MARIE LANE, LAWRENCEBURG, TN 38464-7202
15631396        +   ROSSON, JAMES TOMMY, 4197 MARIE LANE, LAWRENCEBURG, TN 38464-7202
15631404        +   ROUPE, PAUL, 2765 EIGHT MILE RD, AUBURN, MI 48611-9736
15631410        +   ROWE, DIANE, 9643 E PARKER ROAD, STOCKTON, IL 61085-9316
15631414        +   ROWELL, SCOTT, 1240 SHERBORNE PLACE, LEXINGTON, KY 40509-2379
15631416        +   ROWLAND SAFETY & SUPPLY INC., 87 MILLER AVENUE, JACKSON, TN 38305-4544
15631419        +   ROWLEY SPRING & STAMPING, 210 REDSTONE HILL RD, BRISTOL, CT 06010-7796
15631427            ROYSE, JOHNNY, 235 SPRING CREEK RD, LAWRENCEBURG, TN 38464-6578
15631431        +   RQS, 922 LOCUST STREET, TOLEDO, OH 43604-1633
15631432        +   RQS, Jennifer Leonard and JoAnne Thompson, 922 Locust Street, Toledo, OH 43604-1633
15631433        +   RR DONNELLEY, 2001 WALTON RD, ST LOUIS, MO 63114-5805
15631434        +   RR Donnelley, 3075 Highland Pkwy, Suite 400, Downers Grove, IL 60515-5560
15631435        +   RR Donnelley, Jane Adams, 2001 Walton Rd, St Louis, MO 63114-5805
15631436        +   RR Donnelley, Steve Wilkinson, 2001 Walton Rd, St Louis, MO 63114-5805
15631437        +   RR Floody Co, 5065 27th Ave, Rockford, IL 61109-1794
15631438        +   RS Technologies, LTD, Jeff Drumheller, 24350 Indoplex Circle, Farmington Hills, MI 48335-2524
15631440        +   RTI LABORATORIES INC, 33080 INDUSTRIAL RD, LIVONIA, MI 48150-1620
15631441        +   RTI Laboratories Inc, Lloyd Kaufman and Heidi Stamper, 33080 Industrial Rd, Livonia, MI 48150-1620
15631442        +   RTI Laboratories, Inc., 31628 Glendale St., Livonia, MI 48150-1827
15631443        +   RTP Company, Judy Wilbright and Kurt Wagoner, 580 East Front Street, Winona, MN 55987-4256
15631449        +   RUDOLPH BROS & CO, 6550 OLEY SPEAKS WAY, CANAL WINCHESTER, OH 43110-8274
15631456            RUIZ, ALEXIS MEDINA, ANGUILLAS NUM 225, Matamoros Tamaulipas 87455 Mexico
15631469        +   RUSCO, JAMES, 210 N. Decker Ave., FREMONT, MI 49412-1319
15631472        +   RUSS, BRANDON, 21 SPRINGER STATION ROAD, LORETTO, TN 38469-3221
15631475        +   RUSSELL, JOHN, 6439 BACON ROAD, PETERSBURG, MI 49270-9424
15631474        +   RUSSELL, JOHN, 505 S EAST ST, MT CARROLL, IL 61053-1453
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 155 of 280
District/off: 0311-1                                        User: SH                                                          Page 154 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15631478        +   RUSSELL, WENDY, 701 CLIFTON TURNPIKE, WAYNESBORO, TN 38485-6202
15631480        +   RUSSIA, c/o DHL Mexico, 4333 West Fort Street, Detroit, MI 48209-3221
15631482        +   RUTH, MALITA, 3115 Salem Street, Milan, TN 38358-6617
15631487        +   RV Evans, Sales, 10911 N Second Street, Machesney Park, IL 61115-1461
15631488        +   RW Screw Products, Inc., Tom Drew and Diane Ditsler, 999 Oberlin Rd, SW, Massillon, OH 44647-7661
15631489        +   RWH Myers, PO Box 62031, Pittsburgh, PA 15241-7031
15631492            RYAN AND SONS - 3RD PARTY, 100 N FEARING BLVD, TOLEDO, OH 43607-3603
15631494        +   RYAN, DERRICK, 3154 BAYPOINT DRIVE, ROCHESTER HILLS, MI 48309-1272
15631497        +   RYERSON INC., 3001 ORCHARD VISTA DR. SE, GRAND RAPIDS, MI 49546-7078
15630736        +   Racelogic USA, Jim Lau and Dorothy Shetler, 27260 Haggerty Suite A2, Farmington Hills, MI 48331-3400
15630737        +   Rach, Steven, 19211 Delaware St, Roseville, MI 48066-7217
15630738        +   Rack Express, Joe Sasson, PO Box 9940, 1566 Miles Street, Houston, TX 77015-6319
15630739            Racks Unlimited, 517641 County Road #124, R.R. #3, Shelburne ON L0N 1S7 Canada
15630741        +   Radici Plastics USA, Bonnie Dilworth, 960 Seville Rd., Wadsworth, OH 44281-8316
15630742        +   Radici Plastics USA, Inc., F.a.o. Marco Ferrero, 960 Seville Road, Wadsworth, OH 44281-8316
15630743        +   Radley Corporation, Suite 440, 23077 Greenfield Rd., Southfield, MI 48075-3740
15630744            Radyne Corporation, 211 West Boden Street, Milwaukee, WI 53207-6277
15630745        +   Rafferty Machine & Tool, Tracy Nolen and Sabrina Steel, 2722 NW 74 Place, Gainesville, FL 32653-1201
15630746            Rager Consulting, Inc., Donald D. Rager, PO Box 200, Coles Point, VA 22442-0200
15630747        +   Raghuram Vemaraju, 21554 Green Hill Road, Apt 204, Farmington Hills, MI 48335-4473
15630750        +   Rahim, Fariha, 3642 Garrik Ave, Warren, MI 48091-2312
15630751        +   Rahn, Robert, 49 Hubbard Woods, Muskegon, MI 49442-9411
15630756            Railko, Martyn Doherty, Loudwater High Wycombe, Buckingham HP109QV United Kingdom
15630757        +   Rain For Rent, Mark Bybee, 221 Mc Donald Ave, Joliet, IL 60431-7929
15630758        +   Rainbow Tape & Label, 11600 South Wayne Rd., PO Box 74453, Romulus, MI 48174-0453
15630761        +   Rallo, Dawn, 29153 Philadelphia Dr, Chesterfield, MI 48051-3785
15630762        +   Ralph's Septic Pump & Exc., PO Box 175, Rapid City, MI 49676-0175
15630765        +   Ram Electronics, Inc., Don Neidlinger, 259 N. Third Ave., Fruitport, MI 49415-8843
15630766            Ram rez, Alejandra Vel zquez, OLMO NUM 145, Matamoros Tamaulipas 87380 Mexico
15630767            Ram rez, Ana Molinero, POLANCO NUM 23, Matamoros Tamaulipas 87497 Mexico
15630768            Ram rez, Francisco Barr n, SAN ALEJANDRO NUM 31, Matamoros Tamaulipas 87455 Mexico
15630769            Ram rez, Israel Hern ndez, DE LA NARANJA 240, Matamoros Tamaulipas 87343 Mexico
15630770            Ram rez, Jes s Ponce, Cenzontle Num 217, Matamoros Tamaulipas 87477 Mexico
15630771            Ram rez, Jorge Hern ndez, CHILPANCINGO 2, Matamoros Tamaulipas 87343 Mexico
15630772            Ram rez, Jorge Montoya, FRANCISCO ZARCO 60, Matamoros Tamaulipas 87390 Mexico
15630773            Ram rez, Juan M ndez, PUERTO JUAREZ NUM 19, Matamoros Tamaulipas 87458 Mexico
15630774            Ram rez, Keyla Balleza, CALLEJON 2 75, Matamoros Tamaulipas 87438 Mexico
15630775            Ram rez, Luis Hern ndez, JUAN DE LA BARRERA NUM 159, Matamoros Tamaulipas 87499 Mexico
15630776            Ram rez, Maria Hern ndez, VICENTE GUERRERO NUM 129, Matamoros Tamaulipas 87496 Mexico
15630777            Ram rez, Ramiro Olvera, SAN HUMBERTO NUM 9, Matamoros Tamaulipas 87455 Mexico
15630778            Ram rez, Rosa Mendoza, LIBRADO RIVERA NUM 16, Matamoros Tamaulipas 87440 Mexico
15630779            Ram rez, Susana Castro, BENJAMIN VOIROL 13, Matamoros Tamaulipas 87455 Mexico
15630780        +   Rama Tech LLC, Lisa, 7565 Haggarty Rd, Belleville, MI 48111-1601
15630781        +   Ramachandra, Jagadish, 2705 Beacon Hill Drive, Auburn Hills, MI 48326-3754
15630782        +   Ramachandra, Jagadish, 2705 Beacon Hill Drive Apt 207, Auburn Hills, MI 48326-3755
15630784        +   Ramco Specialties, 5369 Hudson Drive, Hudson, OH 44236-3739
15630785        +   Ramco Specialties Inc, 5445 Hudson Industrial Parkway, Hudson, OH 44236-3777
15630786        +   Ramco Specialties, Inc., Attn: Jennifer DeSimio, 5445 Hudson Industrial Pkwy., Hudson, OH 44236-3777
15630787        +   Ramey, Traveon, 362 North Roosevelt, Canton, MI 48187-4872
15630788            Ramirez, Guadalupe Gonzalez, TRINIDAD 54, Matamoros Tamaulipas 87398 Mexico
15630790            Ramirez, Jesus Flores, JESUS C MU OZ NUM 498, Matamoros Tamaulipas 87560 Mexico
15630791            Ramirez, Juan Hernandez, CALLE SAN JUAN ORIENTE NUM 58, Matamoros Tamaulipas 87477 Mexico
15630793            Ramirez, Miguel Andrade, CERRO DE LA SILLA #3, Matamoros Tamaulipas 87497 Mexico
15630794        +   Ramirez, Oscar Suarez, 492 Timberlea Dr, Rochester Hills, MI 48309-2667
15630795            Ramirez, Rigoberto Ramirez, PADILLA NUM 16, Matamoros Tamaulipas 87399 Mexico
15630797            Ramm Custom Manufacturing, Rick Calverly, 80 Holditch Street, Bracebridge ON P1L 1E6 Canada
15630798            Ramones, Adriana Pi on, CALLE 13 NUM 10A, Matamoros Tamaulipas 87497 Mexico
15630800            Ramos, Adalberto Mendoza, JOSE MARIA MORELOS NUM 110, Matamoros Tamaulipas 87493 Mexico
15630802            Ramos, Carlos Rubio, RIO FRIO NUM 22, Matamoros Tamaulipas 87440 Mexico
15630803            Ramos, Ernesto Gonzalez, RICARDO FLORES MAGON, Matamoros Tamaulipas 87440 Mexico
15630804            Ramos, Gabriela Ramos, VICENTE GUERRERO 18, Matamoros Tamaulipas 87440 Mexico
15630805            Ramos, Juan Ram rez, TEMIXCO NUM 14, Matamoros Tamaulipas 87497 Mexico
15630806            Ramos, Martin Hern ndez, RIO CORONA #31, Matamoros Tamaulipas 87440 Mexico
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 156 of 280
District/off: 0311-1                                         User: SH                                                           Page 155 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15630807            Ramos, Pedro Gutierrez, NUEVO MILENIO, Matamoros Tamaulipas 87440 Mexico
15630808            Ramos, Samuel Dom nguez, OLMO NUM 19, Matamoros Tamaulipas 87594 Mexico
15630809            Ramos, Vicente Dom nguez, CALLE OLMO NUM 19, Matamoros Tamaulipas 87477 Mexico
15630810            Ramos, Yajaira Cruz, MARIANO MATAMOROS NUM 161, Matamoros Tamaulipas 87493 Mexico
15630811            Ramsey, Dontez, 20434 Wyoming St, Detroit, MI 48221-1030
15630812        +   Ranbar, Inc, 7003 Chadwick Dr, Suite 243, PO Box 0636, Brentwood, TN 37024-0636
15630813        +   Rand Machine & Fabrication, Robyn, 1486 Highland Ave, Cheshire, CT 06410-1200
15630814        +   Rand Technologies of Michiga, Samantha Patterson and Shaun Wynter, One Lahser Center, 26400 Lahser Rd Suite 225, Southfield, MI
                    48033-2600
15630815            Rand Worldwide Educational, Mickey Sanghera, Services 5285 Solar Drive, Mississauga ON LAW 5B8 Canada
15630817        +   Randecker Enterprises, Todd Randecker, 18642 Shannon Rt, Shannon, IL 61078-9248
15630823        +   Randolph County Foundation, Dale Brand and Patty Lane, PO Box 87, Moberly, MO 65270-0087
15630824        +   Randolph County Health Dept, Kara Bunten and Linda Benner, 1319 E Highway 24, Moberly, MO 65270-3682
15630826            Randolph Cty Sheltered Wkp, PO BOX 126, Moberly, MO 65270-0126
15630831            Randstad General Partners (US), LLC, c/o Bryan Cave Leighton Paisner LLP, Mark I. Duedall 1 Atlantic Center, 14th Fl 1201 W
                    Peachtree St NW, Atlanta, GA 30309-3488
15630832        +   Randstad US, Bryan Scott, 2015 South Park Place, Atlanta, GA 30339-2014
15630833        +   Randy Leitow, 10971 Bailey Road, Mancelona, MI 49659-8627
15630834        +   Ranga, Suhant, 25899 Mulberry Lane, Novi, MI 48374-2350
15630835            Rangel, Christian Hern ndez, PEDREGAL 86, Matamoros Tamaulipas 87497 Mexico
15630836            Rangel, Lauro Espino, PRIVADA FARALLON NUM 512, Matamoros Tamaulipas 87390 Mexico
15630837            Rangel, Lorenzo Perez, CONSTITUCION DE 1917 NUM 124, Matamoros Tamaulipas 87477 Mexico
15630838        +   Ranger Automation Systems, David Sundstrom, 820 Boston Turnpike Rd, Shrewsbury, MA 01545-3301
15630839        +   Ranger Die Inc., Joe/Leo Raap and Jessica Pabst Leo Raap, 1300 West Randall, Coopersville, MI 49404-9701
15630841        +   Rapid Global Business Soluti, 32500 Concord Dr, Suite 307, Madison Heights, MI 48071-1100
15630843        +   Rapid Rack Industries, 14421 Bonelli St, City of Industry, CA 91746-3042
15630844        +   Rapid Rack Industries Inc., 14426 Bonelli Street, City of Industry, CA 91746-3020
15630845        +   Rapid Response Inspections, 11910 Farmington Rd, Livonia, MI 48150-1724
15630851        +   Ratliff, Ashley, 310 North College Avenue Apt. 4, Moberly, MO 65270-1490
15630852        +   Ratterree, Kayla, 109 Gallaher Blvd, Lawrenceburg, TN 38464-3606
15630854        +   Rave Gears LLC, Cary Rolfing and Lisa Fedor, 425 Strempel Rd, Sequin, TX 78155-7319
15630855        +   Ravenna Hydraulics, Brad Mcfarlin, 13101 East Apple Ave, Ravenna, MI 49451-9755
15630856        +   Raveschot, Christopher, 14302 HERITAGE ST, RIVERVIEW, MI 48193-7816
15630858            Ray's Lock Works Inc, Raymond Sinai and Patti Andreski, 13161 Kingston Ave, Huntington Woods, MI 48070-1016
15630859        +   Ray, Ankita, 3260 Bloomfield Lane #718, Auburn Hills, MI 48326-3659
15630863        +   Raymond Handling Consultants, 4225-3 James E. Casey Dr., Jacksonville, FL 32219-2860
15630865        +   Raymond, Paula, 100 SPRING CREEK ROAD, LAWRENCEBURG, TN 38464-6562
15630876            Readers World, 52 Manitoba St., Bracebridge ON P1L 1S1 Canada
15630879            Ready Rivet & Fastener Ltd, Dan Collins, 170 Hollinger, Kitchner ON N2K 2Z3 Canada
15630880        +   Ready Techology, Tammy Thorn, 333 Progress Road, Dayton, OH 45449-2490
15630881            Realistic Crane Service Inc., Roger Williams, 145 Nipissing Road Unit #4, Milton ON L9T 1R3 Canada
15630882        +   Realize Inc, Dan Cazzell, 15515 Endeavor Drive, Noblesville, IN 46060-4922
15630883        +   Ream, June, 5830 MAPLE RD, TWIN LAKE, MI 49457-9722
15630885        +   Reas, Rosanne, 4931 S. 194TH AVE, HESPERIA, MI 49421-9573
15630887        +   Recio, Mario, 956 Homestead Crt, Rochester Hills, MI 48309-1053
15630889            Recreation Vehicle Industry, Association, 1896 Preston White Dr, Reston, VA 20191-4363
15630890        +   Recticel NA Inc, 1653 Atlantic Blvd., Auburn Hills, MI 48326-1503
15630891            Recycled Fiberized Prod Inc, Dba Buckeye Insulation, PO Box 112, New Philadelphia, OH 44663-0112
15630892        +   Red Bull Techologies, Inc, Paul Fraffeo, 112 Krog Street, Ste 24, Atlanta, GA 30307-5518
15630899        +   RedFish Recycling, Lauren Roberts and Nelda Reyes, 5250 Coffee Port Road, Brownsville, TX 78521-5361
15630893        +   Redall Industries, Inc., Monique Carter, 400 East Wood Street, PO Box 0160, Yale, MI 48097-0160
15630894        +   Redd, Crystal, 2674 Woodmont Drive Est, Canton, MI 48188-1664
15630896        +   Reddy Atchi, Ravi Kiran, 27184 Gateway Dr S, Farmington Hills, MI 48334-4962
15630897        +   Reddy Vijjapuram, Rakesh Kumar, 2896 Davison Avenue, Auburn Hills, MI 48326-2035
15630898        +   Redfish Recycling, 5250 COFFEE PORT ROAD, BROWNSVILLE, TX 78521-5361
15630901        +   Redinger, James, 949 State St., Fremont, MI 49412-1038
15630902        +   Redkoh Industries Inc., 125 Stryker Lane, Building #29, Units 1-4, Hillsbourgh, NJ 08844-1938
15630904            Redoe Mold Company, Jim Saunders And Ken Lablac, 6115 Morton Industrial Pkwy, Windsor ON N9J 3W2 Canada
15630907        +   Reed City Tool, Inc., FIRST BANK, 114 WEST PINE STREET, CADILLAC, MI 49601-1843
15630908        +   Reed Consulting LLC, PO Box 1792, Matthews, NC 28106-1792
15630909        +   Reed Smith Shaw & McClay, 2500 One Liberty Place, 1650 Market Street, Philadelphia, PA 19103-7301
15630918        +   Reed, Roxann, 4150 SYCAMORE, NEWAYGO, MI 49337-9709
15630923        +   Reedy, Casey, 147 Mockerson Rd, Leoma, TN 38468-5520
                    Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 157 of 280
District/off: 0311-1                                        User: SH                                                         Page 156 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                               Total Noticed: 13039
15630925        +   Reell Precision Mfg. Corp., Gail Lovaas and Kristine Forbes, 1259 Willow Lake Blvd., St. Paul, MN 55110-5158
15630928        +   Reeves, Michael, 903 Hassell Drive, Waynesboro, TN 38485-2820
15630932        +   Refreshments of Tennessee, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15630933        +   Refreshments of Tennessee, Cheryl Fisher, 12 North Conalco Drive, Jackson, TN 38301-3665
15630934        +   Regal Metrology , Inc., 4554 Poplar Level Rd., Louisville, KY 40213-2163
15630935        +   Regal Steel Co., Ken Obrest and Carol Ream, 2220 Morrissey, Warren, MI 48091-3270
15630936            Regalado, Ismael Perez, HUICHOL NUM 32, Matamoros Tamaulipas 87490 Mexico
15630937            Regent Tool & Die, Forest Home Industrial Park, Orillia ON L3V 6H1 Canada
15630939        +   Regional Catering, 311 N. Morley, Moberly, MO 65270-2309
15630940        +   Rehau Incorporated, Terry Nichols, 33533 West 12 Mile Road, Suite 305, Farmington Hills, MI 48331-5602
15630942        +   Reid, Alexander, 1699 Brentwood Dr, Wixom, MI 48393-1117
15630944        +   Reid, Molly, 21347 E. Glen Haven Cir., Northville, MI 48167-2421
15630946        +   Reiloy USA Corporation, Bart Regier, 12260 W 53rd St N, MAIZE, KS 67101-9509
15630947            Reinfro LLC, Ismael Chavez, Sendero Nacional Km 4.9, H. Matamoros Tamaulipas 87499 Mexico
15630949        +   Reising Ethington PC, Attn: Matthew Schmidt, 755 West Big Beaver Rd., Ste. 1850, Troy, MI 48084-4925
15630950        +   Reising Ethington PC, c/o Max J. Newman, Butzel Long, 41000 Woodward Ave, Bloomfield Hills, MI 48304-5130
15630951        +   Reising Ethington PC, c/o Max Newman, Butzel Long, 41000 Woodward Ave, Bloomfield Hills, MI 48304-5130
15630952        +   Reising, Ethington PC, 755 W. BIG BEAVER SUITE 1850, TROY, MI 48084-4925
15630954        +   Reismeyer, Matthew, 7812 Pinecrest Court, Fairview, TN 37062-2817
15630955        +   Reiss Manufacturing, Inc., Ann Alder, PO Box 60, 1 Polymer Place, Blackstone, VA 23824-0060
15630956        +   Reitz, Ronald, 160 WILKSHIRE DRIVE, WATERVILLE, OH 43566-1245
15630957            Relats Mexico S.A. DE C.V., Rocio Carndenas, San Javier, Silao, Guanajuato 36275 Mexico
15630959            Relats Sa, Montse Pujadas and Shawn Burkett, C/Priorat S/N Po In La Borda, Barcelona Spain
15630961        +   Reliable Analysis, Inc., Brian Wilson and Lee Ann Gianformaggio, 32201 N. Avis Drive, Madison Heights, MI 48071-1502
15630962            Reliable Courier Service Inc, PO Box 4611, Elkhart, IN 46514
15630963            Reliable Document Shredding, 61 Forest Plain Rd., RR #1, Orillia ON L3V 6H1 Canada
15630965            Reliable Packing, 12555 Biscayne Blvd PMB 813, North Miami, FL 33181-2597
15630967        +   Reliable Termite & Pest Control, Inc., Reliable Pest Solutions, Inc., PO Box 627, Hannibal, MO 63401-0627
15630968            Reliance Design & Manufacture Corp., Huai-ting Li, 18, Aly. 21, Ln. 279, Zhongzheng Rd., Tainan City 71043 Taiwan
15630969            Reliance Design & Mfg. Corp, 9th Floor 369 Fu Hsing, North Road, Taipei Taiwan
15630971        +   Remkes Garage LLC, Adam Cahill and Tony Remke, 8122 S. Grant Hwy., Marengo, IL 60152-9443
15630972        +   Renaissance Global Logistics, c/o Ford of Elabuga Russia, 4333 W Fort St, Detroit, MI 48209-3221
15630974        +   Renaud, Ron, 2673 East Oakwood Road, Oxford, MI 48370-1213
15630975        +   Renaud, Ronald, 2673 East Oakwood, Oxford, MI 48370-1213
15630976        +   Renaud, Ronald, 2673 East Oakwood Road, Oxford, MI 48370-1213
15630977            Rend n, Jose Martinez, SIERRA TEZONCO NUM 32, Matamoros Tamaulipas 87480 Mexico
15630978            Rendon, Olivia Guti rrez, MAR ARTICO NUM 30, Matamoros Tamaulipas 87459 Mexico
15630979        +   Renegade Telecom, Purchasing Dept. and A/R Dept., 5576 Apple Ridge Trl., West Bloomfield, MI 48322-1775
15630980        +   Renesas Electronics America, Pat D'Anna and Shirley Chow, 1001 Murphy Ranch Road, Milpitas, CA 95035-7912
15630984        +   Rent Right Inc, PO Box 768, 721 Buffalo Rd, Lawrenceburg, TN 38464-2422
15630985        +   Rental Service Center, 300 Broadway, Quincy, IL 62301-2723
15630986        +   Replogle, Donald, P.O. Box 351, HESPERIA, MI 49421-0351
15630987        +   Replogle, Donald, P.O. Box 351 8371 E. Hawley Rd., HESPERIA, MI 49421-0351
15630988        +   Reprographics One, Inc, 36060 Industrial Road, Livonia, MI 48150-1200
15630989        +   Republic Services (Allied Waste), 18500 N Allied Way, Phoenix, AZ 85054-3101
15630990        +   Res Manufacturing Company, 7801 N. 73RD STREET, MILWAUKEE, WI 53223-4023
15630991        +   Res Manufacturing Company, Rachael Griffin, 7801 N. 73rd Street, Milwaukee, WI 53223-4023
15630992            Res ndiz, Maria Tavera, SANTA IRENE NUM 63, Matamoros Tamaulipas 87453 Mexico
15630994        +   Research Solutions Group, Monica Walker and Mark Corbitt, PO BOX 1667, Pelham, AL 35124-5667
15630997        +   Research Solvents & Chemical, 133 Bain Drive, Lavergne, TN 37086-3601
15630993        +   Research in Motion Corp, 122 W John Carpenter Pkwy, Suite 430, Irving, TX 75039-2013
15630999        +   ResiliEnt Business Solutions, Bob Swinney, 11175 Cicero Drive Suite 100, Alpharetta, GA 30022-1179
15631000            Resinas Colores y Compuestos, Susana Zaragoza Garibay, Independencia #105 Colonia Reforma, San Mateo Atenco 52100 Mexico
15631002            Resistance Welding Machine, David Mangold and Sandy Scanlon, 255 Palladium Drive, St. Joseph, MI 49085-9552
15631003            Resortes Y Productos Metalic, Susana Cantu and Lucero Perez, Priv. Rio Pilcomayo 183-A, Mexico City 11230 Mexico
15631004        +   Resource Communications, Inc, Joyce Kailus and Mary Knautz, 2901 S. Finley Road, Suite 110, Downers Grove, IL 60515-1774
15631005        +   Resource Engineering, Inc., Ray Mikulak, 80 Mobus Road, Waitsfield, VT 05673-4410
15631006        +   Resource Recovery STL Inc, Patrick McFadden, PO Box 470608, St Louis, MO 63147-7608
15631008            Resources Global Professi, 39154 tREASURY cENTER, Chicago, IL 48326
15631009        +   Restructuring Consulting, In, 9867 W Country Road D, Exeland, WI 54835-3118
15631012            Retro Fit Companies, 3855 Highway 14 West, Owatonna, MN 55060
15631013        +   Retterbush Graphics & Pkg., Linda Hayes and Linda Brandt, 6187 Schumacher Park Drive, West Chester, OH 45069-3818
15631017        +   Revere Electric, Shirley Esposito, 2501 W. Washington Blvd., Chicago, IL 60612-2127
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 158 of 280
District/off: 0311-1                                      User: SH                                                         Page 157 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
15631018        + Revere Plastic Systems, LLC, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15631019          Revere Plastics Systems, Jennifer, PO Box 4462, Toronto ON M5W 5A6 Canada
15631021        + Revere Plastics Systems, LLC, Brandon Risner and Kathy Elchert, 401 E. Elm Street, Clyde, OH 43410-2148
15631023        + Revere Plastics Systems, LLC, Teresa Schisler and Robin Kropp, 1452 Rowe Parkway, Poplar Bluff, MO 63901-7012
15631022          Revere Plastics Systems, LLC, Mark Williams and Robin Kropp, 2150 Williams Parkway, Brampton ON L6S 5Z6 Canada
15631024        + Revlon Implement Div., Eileen, 196 Coit Street, Irvington, NJ 07111-4117
15631025        + Rex-Hide Industries, PO Box 4726, Tyler, TX 75712-4726
15631026        + Rexnord Technical Services, Ron Staley, 5101 W. Beloit Rd., Milwaukee, WI 53214-5333
15631027          Reyes Villa, San Juana, LUCIO BLANCO NUM 201, Matamoros Tamaulipas 87477 Mexico
15631028          Reyes, Abel Ibarra, HEROES DE CANANEA NUM 141, Matamoros Tamaulipas 87494 Mexico
15631029          Reyes, Alejos Rodr guez, PRIVADA MARTHA RITA PRINCE NUM 13A, Matamoros Tamaulipas 87340 Mexico
15631030          Reyes, Ana Mora, GALEANA 16 Y 17 NUM 66, Matamoros Tamaulipas 87320 Mexico
15631031          Reyes, Beatriz Ram rez, CALLE TRINIDAD NUM 54, Matamoros Tamaulipas 87455 Mexico
15631032          Reyes, Brenda Echevarria, 16 DE SEPTIEMBRE 110, Matamoros Tamaulipas 87493 Mexico
15631033          Reyes, Fernando, AV. REVOLUCION NUM 116, Matamoros Tamaulipas 87493 Mexico
15631034          Reyes, Jessica, SANTA ALICIA 34, Matamoros Tamaulipas 87455 Mexico
15631035          Reyes, Juan Rangel, GALERIAS NUM 227, Matamoros Tamaulipas 87455 Mexico
15631036          Reyes, Lilia Jackson, Calle Sierra La Noria #5, Matamoros Tamaulipas 87480 Mexico
15631037          Reyes, Lizeth Echavarria, 16 DE SEPTIEMBRE 110, Matamoros Tamaulipas 87449 Mexico
15631038          Reyes, Lorenzo Requena, 1A DE MAYO Y LIBRADO RIVERA 33, Matamoros Tamaulipas 87440 Mexico
15631039          Reyes, Misael Fiscal, ZENSONTLE #143, Matamoros Tamaulipas 87477 Mexico
15631040          Reyes, Raquel Lerma, CARRIZOS NUM 109, Matamoros Tamaulipas 87490 Mexico
15631041          Reyes, Ruben Angeles, SAN CARLOS NUM 16, Matamoros Tamaulipas 87455 Mexico
15631042          Reyes, Victor Dom nguez, ARANJUES #187, Matamoros Tamaulipas 87351 Mexico
15631049        + Rezmer, Joseph, 3040 E. ALMEDA BEACH, PINCONNING, MI 48650-7424
15631055        + Rhino Construction LLC, Marty Elliot, PO Box 677, 6019 Telecom Drive, Milan, TN 38358-3448
15631057        + Rhodes, Bennett, 130 Hurd St., Milan, MI 48160-1321
15631062        + Riback Supply Company, 2412 Business Loop 70 E, Colombia, MO 65201-5524
15631063          Ricalday, H ctor Rodriguez, Calle Apodaca #70, Matamoros Tamaulipas 87477 Mexico
15631064          Ricalday, Marco Sanchez, SOTO LA MARINA NUM 7, Matamoros Tamaulipas 87383 Mexico
15631065          Ricardo Ochoa Rodriguez, Ivett Ochoa Lopez, 12 Entre Av Honestidad Sendero Nacional, Matamoros Tamaulipas 87348 Mexico
15631066          Ricardo Ochoa Rodriguez, Ricardo Ochoa Rodriguez, 12 Entre Av Honestidad Sendero Nacional, Matamoros Tamaulipas 87348 Mexico
15631067        + Ricca Chemical, PO Box 961102, Fort Worth, TX 76161-0102
15631068        + Rice Equipment, Michelle Klein and Dawn Sackmann, 12895 Pennridge, Bridgeton, MO 63044-1238
15631069        + Rice, Ashley, 45497 Gable Inn St, Shelby Township, MI 48317-4621
15631070        + Rich Construction, Inc., Mark Williams, PO Box 125, 911-B S. Stewart Ave, Fremont, MI 49412-9200
15631071        + Rich Industries, Inc., 489 Thomas Drive, Bensenville, IL 60106-2499
15631072          Rich Kote Metal Finishing, Gray Richmond, 1053 Wellington Street PO Box 637, Dresden ON N0P 1M0 Canada
15631073        + Richard Greene Co., Doug and Terry Dietz, 10742 Kahlmeyer, St. Louis, MO 63132-1621
15631074        + Richard J Bagan Inc, Nikki Alford, 1280 South Williams Drive, Colombia City, IN 46725-7528
15631075        + Richard Tool & Die Corporation, 29700 W. K. SMITH DRIVE, NEW HUDSON, MI 48165-9488
15631078        + Richards, Brandon, 1318 Joliet Place, Detroit, MI 48207-2834
15631079        + Richards, John, 9335 112TH STREET, TWIN LAKE, MI 49457-9769
15631082          Richards-Wilcox Material, Handling (Ontario) Ltd., 600 Ferguson Ave North #107, Hamilton ON L8L 4Z9 Canada
15631089        + Richardson, JoAnn, 1266 County Road 1960, Jacksonville, MO 65260-3309
15631090        + Richardson, Jonathan, 940 CHICKEN CREEK ROAD, PULASKI, TN 38478-8444
15631094        + Richardville, Dennis, 543 W. Dunlap Street, Northville, MI 48167-1408
15631095        + Richland LLC, Ricky Russell and Tara Moore, 1905 Mines Rd., Pulaski, TN 38478-9420
15631101        + Rick Hoods Drain Doctor, Will Green, 3211 Indian Camp Spring Rd, Columbia, TN 38401-8950
15631102        + Rick's Trucking & Excavating, J Arbogast/R Mansfield, 5589 S Maple Island Rd, Hesperia, MI 49421-8930
15631105          Rico, CLaudia Gracia, ENRIQUE FLORES MAGON 79, Matamoros Tamaulipas 87440 Mexico
15631106          Rico, Juli n Salazar, PALMAS DEL MAR NUM 113, Matamoros Tamaulipas 87497 Mexico
15631107        + Ricoh Business Systems, Carol O'Gorman, 31478 Industrial Road,, Ste 200, Livonia, MI 48150-1840
15631108        + Ricon, Nick Radcliffe, 7900 Nelson Road, Panorama City, CA 91402-6827
15631110        + Riddle, Danny, 2904 S. MT. ARARAT ROAD, LAWRENCEBURG, TN 38464-7376
15631118          Right Consulting, Wesley Wright, 1717 Lambs Rd., Bowmanville ON L1C 3K5 Canada
15631120        + Riles, Terrion, 48771 S Interstate 94 Service Dr Apt 111, Belleville, MI 48111-1805
15631124        + Rimex, 2850 Woodbridge Ave., Edison, NJ 08837-3616
15631126          Rinard, Kristopher, 123 Meadow Hills Ln Apt 8, Fremont, MI 49412-9631
15631127        + Rinehart Consultants Inc, Susan M Rinehart, PO Box 827, Roscoe, IL 61073-0827
15631128          Ring Power Corp., PO Box 45022, Jacksonville, FL 32232-5022
15631133        + Ring Screw LLC, Andrea, 6333 Lynch Road, Detroit, MI 48234-4140
15631135        + Ring Screw LLC, Andrea Gubariu, Detroit Distribution Center, 6333 Lynch Rd, Detroit, MI 48234-4140
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 159 of 280
District/off: 0311-1                                          User: SH                                                           Page 158 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15631132        +    Ring Screw LLC, Acument Global Technologies, Inc., Attn: J. Bainbridge, 6125 Eighteen Mile Road, Sterling Hgts, MI 48314-4205
15631137        +    Ring Screw LLC, Attn: J. Bainbridge, Acument Global Technologies INC, 6125 Eighteen Mile Road, Sterling HGTS, MI 48314-4205
15631136        +    Ring Screw LLC, Andrea Gubariu, 4160 E Baldwin Rd, Holly, MI 48442-9328
15631134        +    Ring Screw LLC, Andrea Gubariu, Holly Disribution Center, 4160 Baldwin Rd., Holly, MI 48442-9328
15631131             Ring Screw LLC, 62388 Collection CTR Drive, Chicago,, IL 60693-0623
15631130             Ring Screw LLC, 62354 Collection Ctr Drive, Chicago, IL 60693-0623
15631140        +    Rio Grande Forklift Inc, Olivia or Myrna, 3640 E 14th St Suite D, Brownsville, TX 78521-3272
15631141        +    Rio Grande Tool Co., Inc., Barbara Johnson, 5295 Commercial Dr., Brownsville, TX 78521-5286
15631142             Rios, Miguel Medrano, Arabia N m. 8, Matamoros Tamaulipas 87497 Mexico
15631145             Ritchey Metals Company, Inc., Beth Cochran, PO Box I, Hendersonville, PA 15339
15631152        +    Rite-Way Plumbing & Heating, 2083 WALKER CT. N.W., GRAND RAPIDS, MI 49544-1411
15631154             Ritter, John, 26040 LEHNER ST, Roseville, MI 48066-3173
15631155        +    Ritter, Linda, 3609 Coleport, Lake Orion, MI 48359-1604
15631156        +    Ritter, Taylor, 1072 Hickory Hill Drive, Rochester Hils, MI 48309-1704
15631157             Ritz Plastics Inc, Mike McQuarrie and Kristy Stillwell, 435 Pido Rd, Peterborough ON K9J 7H4 Canada
15631159             Ritz Plastics Inc., Mike McQuarrie and Kristy Stillwell, 435 Pido Rd., Peterborogh ON K9J 7H4 Canada
15631160        +    Rivard, Cory, 8662 STONE RD, ALGONAC, MI 48001-3814
15631161             Rivas, Patricio Rodr guez, ANDADOR LEO 31, Matamoros Tamaulipas 87458 Mexico
15631162             Rivera, Deyver Morua, AGAPITO GONZALEZ 28, Matamoros Tamaulipas 87440 Mexico
15631164             Rivera, Heraclio D az, OLMECA NUM 105, Matamoros Tamaulipas 87457 Mexico
15631165             Rivera, Jose Blanco, CEDRO NUM 514, Matamoros Tamaulipas 87380 Mexico
15631168             Rivera, Luis Romero, MIGUEL TALON ARGUELLES, Matamoros Tamaulipas 87351 Mexico
15631169             Rivera, Mario Espinosa, ESTUDIOS DEL CAMPO 52, Matamoros Tamaulipas 87394 Mexico
15631170             Rivera, Raul Herrera, TORRE LATINOAMERICANA NUM 195, Matamoros Tamaulipas 87455 Mexico
15631171             Rivera, Raul Salazar, AVE VIEJO SAN JUAN NUM 10, Matamoros Tamaulipas 87344 Mexico
15631172             Rivera, Roberto L pez, PLAN DE SAN LUIS #107, Matamoros Tamaulipas 87494 Mexico
15631173             Rivera, Rogelio Enr quez, CONCEPCION DEL ORO NUM 55, Matamoros Tamaulipas 87347 Mexico
15631174             Rivera, Ronal Blanco, IZTACCIHUATL 115, Matamoros Tamaulipas 87497 Mexico
15631175             Rivera, Sergio Rodr guez, Valle Del Olivo Num 18, Matamoros Tamaulipas 87348 Mexico
15631176             Rivera, Yoshio Martinez, Juan Sarabia Num 13, Matamoros Tamaulipas 87440 Mexico
15631178        +    Rives Manufacturing Inc, Debbie Pearsall and Rose, 4000 Rives Eaton Rd., Rives Junction, MI 49277-9650
15631179        +    Riviera Tool LLC, Molly Schlatter, 5460 Executive Pkwy SE, Grand Rapids, MI 49512-5510
15631354        +    RoMan Mfg Inc, 861 47th Street SW, Grand Rapids, MI 49509-5103
15631188        +    Roadrunner Machine, Wayne Seavey, 1785 E. Hamlin Rd., Rochester Hills, MI 48307-3625
15631190        +    Robax Engineering, PO Box 189, White Springs, FL 32096-0189
15631192        +    Robbins & Bohr LLC, Marlin Jackson, 420 Hudson Road, PO Box 4046, Chattanooga, TN 37405-0046
15631193        +    Robbins & Bohr, LLC, Joseph W. Robbins, Sr, 420 Hudson Rd, P.O. Box 4046, Chattanooga, TN 37405-0046
15631204        +    Robert Bosch Corp, Attn Receiving Dept, 6555 Fulton Industrial Blvd, Atlanta, GA 30336-2866
15631208        +    Robert Bosch LLC, Holly Olsen, Distribution Centre, 4597 Appian Way, North Charleston, SC 29420-7401
15631207             Robert Bosch LLC, Elizabeth Reynolds, 38000 Hills Tech Dr, Farmington Hills, MI 48331-3417
15631209         #   Robert Bosch LLC, Kurt Kuebler and Steve Grapenthien, 2800 South 25th Ave, Broadview, IL 60155-4594
15631210             Robert Bosch S de RL de CV, Gabriela G Carmona, Robert Bosch #405, Toluca 50071 Mexico
15631211         +   Robert Bosch, LLC, Francisco Rivera and Gretchen Rininger, 11970 Pellicano, Suite 100, El Paso, TX 79936-7288
15631212         +   Robert Half Finance & Accoun, Sam Reed, 2613 Camino Ramon, Bishop Ranch 3, San Ramon, CA 94583-4289
15631214         +   Robert J Massei, Robert Massei, 996 Plymouth Court, Palm Bay, FL 32905-4563
15631215        #+   Robert Lee Sakuta, 197 E. Bear Lake Rd. N.E., Kalkaska, MI 49646-9759
15631217         +   Roberts Tool & Die Co, Vickie Wolf, 401 Industrial Rd., PO Box 527, Chillicothe, MO 64601-0527
15631226         +   Roberts, Jerrye, 425 CAMPBELLSVILLE HILL ROAD, PULASKI, TN 38478-8344
15631228         +   Roberts, Nathan, 6704 POCKLINGTON ROAD, BRITTON, MI 49229-9721
15631230         +   Roberts, Terina, 637 DENNIS ST, ADRIAN, MI 49221-3335
15631231         +   Robertson EDM Ltd., Jeff Robertson, 09294 St. Rt. 249, Edgerton, OH 43517-9556
15631234         +   Robeson, Dustin, 513 Parrish Street, Lawrenceburg, TN 38464-3833
15631235         +   Robinson Industries, Gary Hubbard, 3051 W Curtice Road, PO BOX 521, Coleman, MI 48618-0521
15631236         +   Robinson Tape & Label, South, 321 Hammond Blvd., Jacksonville, FL 32254-3425
15631245         +   Robisan Laboratory Inc, Chris Mahanna and Jason Koch, 6502 E 21st ST, Indianapolis, IN 46219-2211
15631246             Robledo, Miguel Mej a, Calle Pico de Orizaba #15, Matamoros Tamaulipas 87476 Mexico
15631247             Robles, Jose Salazar, LOMA AZUL NUM 94, Matamoros Tamaulipas 87455 Mexico
15631249        +    RoboVent Solutions Group Inc, Gorden Diener and Mike Holderbaum, 37900 Mound Rd, Sterling Heights, MI 48310-4132
15631248        +    RobotScope Consulting, Don Christian, 1672 Via Sombrio, Fremont, CA 94539-5149
15631252             Rocha, Adrian L pez, GUSTAVO DIAZ ORDAZ NUM 67, Matamoros Tamaulipas 87477 Mexico
15631254             Rocha, Juana Ram rez, ARCOS DE BELEM NUM 87, Matamoros Tamaulipas 87497 Mexico
15631255             Rocha, Maria Guti rrez, APOTECA 104, Matamoros Tamaulipas 87400 Mexico
15631256             Rocha, Misael Olivares, FRANCISCO VILLA NUM 150, Matamoros Tamaulipas 87469 Mexico
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 160 of 280
District/off: 0311-1                                        User: SH                                                           Page 159 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15631257            Rocha, Yolanda Ram rez, BUCARELI # 89, Matamoros Tamaulipas 87497 Mexico
15631260        +   Rochester Midland, PO Box 31515, Rochester, NY 14603-1515
15631261        +   Rock Valley Oil & Chemical, 1911 Windsor Road, Rockford, IL 61111-4293
15631279        +   RockTenn Co, Kevin Kail, 504 Thrasher St, Norcross, GA 30071-1967
15631262        +   Rocket Enterprise, Inc, 30660 RYAN ROAD, WARREN, MI 48092-4953
15631264        +   Rocket Software Inc., Irene Monroy, 77 4Th Ave, Waltham, MA 02451-7565
15631265        +   Rockford Central Plastics, Dani Johnson, 6715 W State St, Rockford, IL 61102-1274
15631266        +   Rockford Chemical, 915 W Perry St, Belvidere, IL 61008-3498
15631267        +   Rockford Heat Treaters, Tom Deutsch, 4704 American Rd, Rockford, IL 61109-2629
15631268        +   Rockford Molded Products Inc, Andy Sieferman, 5600 Pike Road, Rockford, IL 61111-4711
15631269        +   Rockford Process Control Inc, 2020 Seventh Street, Rockford, IL 61104-5353
15631271        +   Rockford Rigging, N A, 5401 Main Sail Dr, Roscoe, IL 61073-9460
15631272        +   Rockford Spring, 3801 S. Central Avenue, Rockford, IL 61102-4249
15631273        +   Rockford Systems Inc., PO Box 5525, 4620 Hydraulic Rd., Rockford, IL 61109-2616
15631274            Rockford Tool & Mfg Co., Gary, 3023 Eastrock Ct, Rockford, IL 61109-1761
15631276        +   Rockford Toolcraft, Inc., c/o Hinshaw & Culbertson LLP, Matthew M. Hevrin, 100 Park Avenue, Rockford, IL 61101-1099
15631275        +   Rockford Toolcraft, Inc., 766 RESEARCH PARKWAY, ROCKFORD, IL 61109-2938
15631277        +   Rockford Toolcraft, Inc., Robert Lindwall, 766 Research Parkway, Rockford, IL 61109-2938
15631282        +   Rockwell Automation, Joe Luther and Tim Yerman, 1849 W Maple, Troy, MI 48084-7117
15631284            Rodr guez, Alejandrino Grijalba, CENSONTLE NUM 115, Matamoros Tamaulipas 87477 Mexico
15631285            Rodr guez, Andric Vega, SAN RAUL NUM 39, Matamoros Tamaulipas 87455 Mexico
15631286            Rodr guez, Blanca Grijalva, ALFONSO ZURITA 149, Matamoros Tamaulipas 87453 Mexico
15631287            Rodr guez, Brenda Hern ndez, AV REVOLUCION VERDE 143, Matamoros Tamaulipas 87449 Mexico
15631288            Rodr guez, Brenda Torres, CUAHUTLA NUM 25, Matamoros Tamaulipas 87497 Mexico
15631289            Rodr guez, David Gonz lez, LOS OLIVOS NUM 53, Matamoros Tamaulipas 87343 Mexico
15631290            Rodr guez, Edgar Requena, Calle Primera De Mayo Num 33, Matamoros Tamaulipas 87440 Mexico
15631291            Rodr guez, Ernesto Aranda, SIERRA MADRE Y SIERRA LEONA NUM 8, Matamoros Tamaulipas 87480 Mexico
15631292            Rodr guez, Ernesto Castellanos, JESUS LOPEZ URQUIZA NUM 15, Matamoros Tamaulipas 87383 Mexico
15631293            Rodr guez, Francisco Gaspar, SOCIEDAD IGUALITARIA 27A, Matamoros Tamaulipas 87477 Mexico
15631294            Rodr guez, Gisela Rivera, Calle 13 de Septiembre #100, Matamoros Tamaulipas 87449 Mexico
15631295            Rodr guez, Glenda Flores, KABAH NUM 46, Matamoros Tamaulipas 87490 Mexico
15631296            Rodr guez, Jesus Mata, AV. SOLIDARIDAD NUM 20, Matamoros Tamaulipas 87457 Mexico
15631297            Rodr guez, Jorge Hern ndez, GABINO BARRERA NUM 162, Matamoros Tamaulipas 87494 Mexico
15631298            Rodr guez, Jose Ram rez, BIZNAGA # 18, Matamoros Tamaulipas 87475 Mexico
15631299            Rodr guez, Jose Rodr guez, Los Novios #45, Matamoros Tamaulipas 87478 Mexico
15631300            Rodr guez, Juan Felizardo, Maximino Avila Camacho Num 462, Matamoros Tamaulipas 87346 Mexico
15631301            Rodr guez, Ma Hern ndez, AVENIDA REVOLUCION NUM 24, Matamoros Tamaulipas 87449 Mexico
15631302            Rodr guez, Marco Ram rez, CARDENAL 322, Matamoros Tamaulipas 87477 Mexico
15631303            Rodr guez, Miguel Martinez, Calle Vicente Lombardo Toledano #153, Matamoros Tamaulipas 87440 Mexico
15631304            Rodr guez, Perla Gonz lez, CALLE OCOTLAN NUM 2, Matamoros Tamaulipas 87390 Mexico
15631305            Rodr guez, Ricardo Ascencio, COSTA DE ORO NUM 12, Matamoros Tamaulipas 87497 Mexico
15631306            Rodr guez, Sergio Tovar, Calle Puerto Rico #27, Matamoros Tamaulipas 87344 Mexico
15631307            Rodr guez, Silvia Palafox, CAUDILLOS NUM 17, Matamoros Tamaulipas 87449 Mexico
15631308            Rodr guez, Ubalda Mancilla, DIONICIO L ZARATE, Matamoros Tamaulipas 87440 Mexico
15631309            Rodr guez, Veronica Castro, CALLE 15 CERRO DEL BERNAL Y B A NUM 19, Matamoros Tamaulipas 87497 Mexico
15631311            Rodriguez, Emmanuel Cisneros, SAN LUIS Y ROBLE NUM 27, Matamoros Tamaulipas 87475 Mexico
15631312            Rodriguez, Fernando Gonzalez, BELLA 10, Matamoros Tamaulipas 87475 Mexico
15631313            Rodriguez, Francisco Arredondo, VICTORIANO HUERTA NUM 133, Matamoros Tamaulipas 87499 Mexico
15631314            Rodriguez, Jes s Herrera, BENITO JUAREZ, NUM 27, Matamoros Tamaulipas 87496 Mexico
15631315            Rodriguez, Jesus Salazar, CERRAJEROS 23, Matamoros Tamaulipas 87430 Mexico
15631316            Rodriguez, Jose Cabrera, PRIVADA APALACHES # 9, Matamoros Tamaulipas 87475 Mexico
15631317            Rodriguez, Jose Jaramillo, Prudencio Ruiz Num 81, Matamoros Tamaulipas 87450 Mexico
15631318            Rodriguez, Jose Trujillo, VERACRUZ NUM 3, Matamoros Tamaulipas 87390 Mexico
15631319            Rodriguez, Mayra Grijalva, SANTA ROSA DE LIMA 27, Matamoros Tamaulipas 87455 Mexico
15631320        +   Rodriquez, Carmen, 2530 E. 100th St., GRANT, MI 49327-8613
15631322            Roel, Alejandro Gomez, LEYES DE REFORMA #13 ESQ.LUCIO SEGOVIA, Matamoros Tamaulipas 87344 Mexico
15631323            Roeltgen GmbH & Co. KG, Mr. Marc Baehr and Ralph Gerhards, Paul-Roeltgen-Strasse 10, Solingen 42699 Germany
15631324        +   Roessler, Kirk, 1627 DERBY RD., BIRMINGHAM, MI 48009-7528
15631325            Rogers Southeastern, Lubricant, Kingstown, TN 37763
15631329        +   Rogers, James, 20 Griers Chapel Rd., Trenton, TN 38382-9443
15631334        +   Roggow, Teresa, 1613 Queens Ct Apt C, Monroe, MI 48162-3265
15631335        +   Rohling, Chad, 112 GLENDALE ROAD, LORETTO, TN 38469-2809
15631336        +   Rohm & Haas Company, Gabriela Ududec, 5 Commerce Drive, Reading, PA 19607-9712
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 161 of 280
District/off: 0311-1                                          User: SH                                                           Page 160 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15631337             Rohre Ketterer GmbH, Mrs Broda, Schmalzgrube 6, Solingen 42655 Germany
15631338             Rojas, Luis Cortez, AGAPITO GONZALEZ CAVAZOS 23, Matamoros Tamaulipas 87440 Mexico
15631339             Rojas, Mario Guti rrez, CALLEJON 10 NUM 41, Matamoros Tamaulipas 87460 Mexico
15631340             Rojas, Victor lvarez, ADOLFO RUIZ CORTINEZ NUM. 87, Matamoros Tamaulipas 87440 Mexico
15631341             Rolco Inc, Keisha Swanson, Hwy 22 S., PO Box 8, Kasota, MN 56050-0008
15631342        +    Rolex Company, 8900 Kelso Drive, Baltimore, MD 21221-3120
15631343        +    Roll Forming Corporation, Brian K. Friedrich, 250 Martin Luther King Blvd, Farrell, PA 16121-2084
15631344        +    Roll Kraft, CHUCK SUMMERHILL, 8901 Tyler Blvd, Mentor, OH 44060-2184
15631346        +    Rolled Metal Products, Barry Hamilton and Ramona Jacobs, 711 Maddox Simpson Pkwy, Lebanon, TN 37090-0756
15631347        +    Rolled Metal Products - South, 711 Maddox Simpson Parkway, Lebannon, TN 37090-0756
15631349        +    Rolled Metal Products - South, Ramona Jacobs, 2266 Groom Rd, Baker, LA 70714-2124
15631348        +    Rolled Metal Products - South, PO Box 1734, Zachary, LA 70791-1734
15631350        +    Rollie Williams Paint Spot, Marty, Cheryl, Maria, 1179 Kent Street, Elkhart, IN 46514-1741
15631352             Rollstar Metal Forming, Colleen Nolan, 6655 North West Drive, Mississauga ON L4V 1L1 Canada
15631353        +    Roman Engineering Services, Jacy Carpenter, 31683 Dequindre, Madison Heights, MI 48071-1522
15631355             Roman, Martha Moreno, SAN JUAN 8, Matamoros Tamaulipas 87344 Mexico
15631356        +    Romer Tool Co., Shawn Romer, 2345 Pulaski Highway, Lawrenceburg, TN 38464-7437
15631357             Romero, Carlos Perez, PRIVADA RIO NILO NUM. 2, Matamoros Tamaulipas 87349 Mexico
15631358             Romero, Lorenzo Arroyo, REPUBLICA DE PARAGUAY #9, Matamoros Tamaulipas 87497 Mexico
15631359             Romero, Maria Garcia, AGAPITO GONZALEZ 18, Matamoros Tamaulipas 87440 Mexico
15631360        +    Romilus Parts Dist Center, 16950 Pine, Romulus, MI 48174-3696
15631361             Ron Mischke, Ron Mischke, 4125 Dougall Ave., Windsor ON N9G IX5 Canada
15631362         +   Ron Mott, Ron Mott, 705 Wesley Chapel Road, Lawrenceburg, TN 38464-6208
15631363         +   Ron Murray's Hardwood, Machining & Sales, 96 Pine Street, Grant, MI 49327-9117
15631364        #+   Ronald Hutchinson, Ron Hutchinson, 221 South Sugar St., Brownstown, IN 47220-2028
15631365         +   Roof Maintenance Services, Tonya Jones and Valdo Gonzales, P.O. Box 482, Medina, TN 38355-0482
15631368             Root, Chad, 1660 Old Florence Road Apt B, Lawrenceburg, TN 38464
15631369             Roque, Adan Salinas, Calle Honduras #69, Matamoros Tamaulipas 87360 Mexico
15631371             Rosales, Efrain Acosta, INGENIOS 118, Matamoros Tamaulipas 87490 Mexico
15631372             Rosales, Maria Cruz, CONDE DE BARCELONA #160, Matamoros Tamaulipas 87344 Mexico
15631373             Rosas, Humberto Hern ndez, CERRO DE LA SILLA NUM 9, Matamoros Tamaulipas 87344 Mexico
15631374             Rosas, Sofia San Juan, SAN JUAN DEL RIO NUM 10, Matamoros Tamaulipas 87457 Mexico
15631376        +    Rose Exterminators Co, Gary Grossman, 2145 Heide, Troy, MI 48084-5512
15631377        +    Rose Integrated Services, 126 Highway 51 South, Covington, TN 38019-2418
15631378        +    Rose Tool & Die Inc, Les Fetters and Dennis Landosky, 640 South Valley Street, PO Box 218, West Branch, MI 48661-0218
15631380        +    Rose, James, 5156 Olde Saybrooke, Grand Blanc, MI 48439-8727
15631387             Rosenberger Hochfrequenztech, Ms. Franziska Hogger, GmbH & Co KG Hauptstrasse 1, Fridolfing 83413 Germany
15631386             Rosenberger Hochfrequenztech, Ms Sieglinde Webersberge, GmbH & Co KG Hauptstrasse 1, Fridolfing 83413 Germany
15631389             Ross Automotive Group, 3187 Holt Road North, Brownville ON L1C 3K4 Canada
15631391        +    Ross, Kristen, 1780 Pond Run, Auburn Hills, MI 48326-2752
15631397        +    Rotary Screw Sales & Service, 3983 Homewood Road, Memphis, TN 38118-6190
15631399        +    Roth, Trever, 1961 E. COTTAGE GROVE RD, LINWOOD, MI 48634-9505
15631400        +    Rotole, Gary, 2121 Pontiac Trail, Commerce Township, MI 48390-3162
15631401        +    Rotor Clip Company, Barbara, 187 Davidson, Somerset, NJ 08873-4117
15631402        +    Rought, Timothy, 8328 W. 64TH STREET, FREMONT, MI 49412-8168
15631403        +    Rounsiville, Joshua, 2548 Old State Road, Pinconning, MI 48650-7434
15631405        +    Roush BLDG 50 North Dock, Attn GM pro Operations, 28150 Plymouth Rd, Livonia, MI 48150-2382
15631408             Roush Industries, Mark Kunitz, H54RE 16640 Southfield, Bldg 9, Allen Park, MI 48101
15631407        +    Roush Industries, 8301 Enterprise Drve, Allen Park, MI 48101-2865
15631406             Roush Industries, 16630 Southfield, Bldg 9, Allen Park, MI 48101
15631411        +    Rowe, Jed, 42674 Keystone Lane, Canton, MI 48187-3415
15631413        +    Rowe, Terry, 14821 LULU RD, IDA, MI 48140-9541
15631417        +    Rowland Safety & Supply Inc., Samantha Babb and Kari Cox, 87 Miller Avenue, Jackson, TN 38305-4544
15631418        +    Rowland Safety & Supply, Inc., 1926 S. Highland Ave, Jackson, TN 38301-1707
15631420        +    Rowley Spring & Stamping, Manny, 210 Redstone Hill Rd, Bristol, CT 06010-7796
15631421        +    Roy, David, 28931 Jane St, St Clair Shores, MI 48081-1031
15631422        +    Royal Alliance Ind., Inc., James Robinson and Ruth Pankey, 1701 W. Hamlin Road, Rochester Hills, MI 48309-3368
15631423        +    Royal Technologies Corp., 3765 Quincy Street, Hudsonville, MI 49426-8408
15631425             Roybberg Inc, Abe Pena and Esmer Loredo, DBA Precision Mold And Tool, San Antonio, TX 78216
15631426        +    Royle Systems Group, LLC, 1000 Cannonball Rd., Pompton Lakes, NJ 07442-1794
15631428        +    Rozanski, Johnathon, 15 E. Pine ST., Fremont, MI 49412-1655
15631429        +    Rozanski, Zachary, 2491 N. Centerline Rd., White Cloud, MI 49349-9345
15631430        +    Rozela, Melissa, 1041 State St., Apt. 1C, Fremont, MI 49412-1076
                  Case 19-12378-KBO              Doc 1281         Filed 01/01/21         Page 162 of 280
District/off: 0311-1                                  User: SH                                                   Page 161 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                         Total Noticed: 13039
15631439        + Rtd Office Products, Dave, 4915 Broadway, Quincy, IL 62305-9184
15631444        + Rubber-Seal Products, 5751 North Webster Street, Dayton, OH 45414-3520
15631445          Rubio, Dulce Rubio, JUAN DE LA BARRERA 106, Matamoros Tamaulipas 87449 Mexico
15631446          Rubio, Juan Rodr guez, Calle Flor de Palma #37, Matamoros Tamaulipas 87475 Mexico
15631447          Rubio, Maria Landaverde, LA VENTA #41, Matamoros Tamaulipas 87490 Mexico
15631448          Rubio, Ricardo Antonio, CALLE DEMOCRACIA NUM 154, Matamoros Tamaulipas 87477 Mexico
15631450        + Rudolph Bros & Co, Ann Harmon and Lori, 6550 Oley Speaks Way, Canal Winchester, OH 43110-8272
15631452        + Rudolph Bros & Co., Lori, 6550 Oley Speaks Way, Canal Winchester, OH 43110-8272
15631453        + Ruffini, Ron, 31354 Nelson Drive, Warren, MI 48088-7032
15631454        + Ruffini, Ronald, 31354 Nelson Drive, Warren, MI 48088-7032
15631457          Ruiz, Angel Guillen, TERRANOVA NUM 68, Matamoros Tamaulipas 87493 Mexico
15631458          Ruiz, Cristina Casta eda, SIERRA TORRECILLAS NUM 18, Matamoros Tamaulipas 87470 Mexico
15631459          Ruiz, Eros Le n, LEGISLACION 17, Matamoros Tamaulipas 87477 Mexico
15631460          Ruiz, Jessica Le n, LEGISLACION NUM 17, Matamoros Tamaulipas 87477 Mexico
15631461          Ruiz, Joselyn Herbert, DOMINACIONES 19B, Matamoros Tamaulipas 87458 Mexico
15631462          Ruiz, Martin Calder n, PRIVADA NUM 5, Matamoros Tamaulipas 87470 Mexico
15631463          Ruiz, Monserrat Casta eda, CALLE RAFAEL SOLIS NUM 1209, Matamoros Tamaulipas 87370 Mexico
15631464          Ruiz, Norma Villegas, AVE REVOLUCION NUM 58, Matamoros Tamaulipas 87493 Mexico
15631466          Ruiz, Roberto Ortiz, QUIRIGUA #7, Matamoros Tamaulipas 87490 Mexico
15631467          Ruiz, Salvador Espino, CALLE BENITO JUAREZ NUM 13, Matamoros Tamaulipas 87370 Mexico
15631468        + Rule, Cody, 314 CHURCH CT., DAKOTA, IL 61018-9787
15631470          Rush Hydraulic Pneumatic Inc, 12272 County Road 27, R.R.#1, Midhurst ON L0L 1X0 Canada
15631473        + Russell, Chrystal, 19385 Barlow, Detroit, MI 48205-2164
15631479        + Russells Technical Products, Jim Carson, 1883 Russell Ct., Holland, MI 49423-8749
15631483        + Rutherford, William, 11211 Tebeau Dr, Sparta, MI 49345-8449
15631484        + Rutland Tool & Supply Co., 6605 Roxburgh, Suite 100, Houston, TX 77041-5207
15631490        + Ryan & Sons Inc, 100 N Fearing Avenue, Toledo, OH 43607-3603
15631491        + Ryan & Sons Inc, 6519 Fairfield Dr, Northwood, OH 43619-7507
15631493        + Ryan Industries INC, 30369 Beck Rd, Wixom, MI 48393-2840
15631496        + Ryder Logistics, 4445 North Atlantic Blvd, Auburn, MI 48326-1580
15631498        + Ryerson Inc., Joseph Seykora, 3001 Orchard Vista Dr. SE, Grand Rapids, MI 49546-7078
15631499        + Rygate Industrial Inc., Mark Hewines and Tammy Carnwath, 13404 West Star Drive, Shelby Twp, MI 48315-2705
15631500          S & C Plastic Coating LLC, 2701-B West River Drive NW, Grand Rapids, MI 49544
15631501        + S & G Prototype Inc, Jim Kramer, 51540 Industrial Drive, PO Box 129, New Baltimore, MI 48047-0129
15631502        + S & L Machine Products Inc., John Parr and John Parr, 1800 East Eleven Mile Rd., Madison Heights, MI 48071-3879
15631503        + S & S Electric, 1120 Omar St., Mexico, MO 65265-1325
15631504          S nchez, Constantina Trejo, GREGORIO OZUNA NUM 80, Matamoros Tamaulipas 87457 Mexico
15631505          S nchez, Dinora Mares, CEDRO Y ABEDUL NUM 74, Matamoros Tamaulipas 87380 Mexico
15631506          S nchez, Eloy Cruz, Pavorreal Num 290, Matamoros Tamaulipas 87477 Mexico
15631507          S nchez, Francisco M rquez, Antonio I. Villarreal Num 131, Matamoros Tamaulipas 87493 Mexico
15631508          S nchez, Gustavo Martinez, FRANCISCO S CARBAJAL NUM 18, Matamoros Tamaulipas 87456 Mexico
15631509          S nchez, Javier Martinez, XOCHICALCO NUM 27, Matamoros Tamaulipas 87497 Mexico
15631510          S nchez, Jose Banda, JUAN ESCUTIA #8, Matamoros Tamaulipas 87395 Mexico
15631511          S nchez, Juan Reyes, Loma Azul Num 39, Matamoros Tamaulipas 87455 Mexico
15631512          S nchez, Juan Vela, AV. 1 DE MAYO, Matamoros Tamaulipas 87440 Mexico
15631513          S nchez, Julio Rodr guez, PALMARES NUM 111, Matamoros Tamaulipas 87497 Mexico
15631514          S nchez, Maria Tobias, BRILLANTE NUM 1, Matamoros Tamaulipas 87455 Mexico
15631515          S nchez, Pedro Rodr guez, MEDANOS NUM 129, Matamoros Tamaulipas 87497 Mexico
15631516          S nchez, Ramiro Ju rez, AGUSTIN MELGAR NUM 158, Matamoros Tamaulipas 87496 Mexico
15631517          S nchez, Saul Garcia, DURAZNO NUM 7, Matamoros Tamaulipas 87475 Mexico
15631518        + S&A Engineering, LLC, 6356 Flower Rd., Montague, MI 49437-8454
15631519        + S&L Engineering & Machining, Tom Wurmlinger, 7070 Aitken Rd, Lexington, MI 48450-9504
15631520        + S&P GLOBAL RATINGS, 2542 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0025
15631521        + S&P Global Ratings, Merin Ninan, 2542 Collection Center Drive, Chicago, IL 60693-0025
15631522        + S&S Door Company, 148 Baseline Road, Dyer, TN 38330-3004
15631523        + S&W Electric Sales & Service, Steve Webster, 267 W Bockman Way, Sparta, TN 38583-1943
15631524          S.C. ARGOMM RO S.R.L., CALEA ARADULUI DN69 KM. 7, TIMISOARA 300645 ROMANIA
15631525          S.C. Argomm RO S.R.L., Renatte Mircia and Veronica Gavrilita, Calea Aradului DN69 km. 7, Timisoara 300645 Romania
15631528          S.V.R AUTO PVT LTD, ASHWANI CHOPRA, F 164 TO F166B G1-168 TO G1172 RICCO IND, BHIWADI DISTT-ALWAR 301019
                  India
15631529          S.W. ANDERSON, 2425 WISCONSIN AVE., PO BOX 460, DOWNERS GROVE, IL 60515-0460
15631530        + S.W. Anderson, 2425 Wisconsin Ave., Downers Grove, IL 60515-4088
15631531        + SA Industries 2, Mike Carmendy and Dawn Schulz, 2249 West Moore Road, Hillsdale, MI 49242-9366
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 163 of 280
District/off: 0311-1                                      User: SH                                                          Page 162 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                Total Noticed: 13039
15631535        + SABIC Innovative Plastics, Jennifer Stewart, 9930 Kincey Ave., Huntersville, NC 28078-6541
15631534        + SABIC Innovative Plastics, 28963 Ventura Drive, Elkhart, IN 46517-8832
15631537        + SABIC Polymershapes, Steve Ward, 4703 Middlecreek Ln., Knoxville, TN 37921-5550
15631536          SABIC Polymershapes, 9150 Airport Road, Brampton ON L6S 6G1 Canada
15631547        + SAE International, Ralph May and Rita Gerber, 400 Commonwealth Drive, Warrendale, PA 15096-1200
15631564        + SAGE SOFTWARE, 271 17th Street Northwest, Atlanta, GA 30363-6216
15631569        + SAI Global, 464 Heritage Road, South Bury, CT 06488-3863
15631570        + SAIA Burgess Automotive, Ron Rogers, 755 Bill Jones Industrial Dr, Springfield, TN 37172-5014
15631572        + SAINE, TINA, 511 Vincil St, Moberly, MO 65270-2572
15631577        + SAINT-GOBAIN PERFORMANCE PLASTICS, 150 DEY ROAD, WAYNE, NJ 07470-4670
15631582        + SAKURADA, EIICHI, 1611 PLAYSTEAD ST, WEST BLOOMFIELD, MI 48324-3869
15631584          SALAS, EMILIO MORALES, CRISTOBAL COLON NUM 13, MATAMOROS Tamaulipas 87496 Mexico
15631587          SALAS, MA CALDERON, 12 NUM 46, Matamoros Tamaulipas 87497 Mexico
15631591          SALAZAR, ADRIAN RODRIGUEZ, ARBOLEDAS DEL NOGAL NUM 100, GUADALUPE, NM 87117
15631604        + SALGAT, JEFF, 3172 LINCOLN RD, STANDISH, MI 48658-9425
15631605          SALGAT, KENNETH, 5758 S HURON RD, PINCONNING, MI 48650-6412
15631606        + SALINAS, ALBINO, 6916 LAGUNA DEPALMAS DRIVE, BROWNSVILLE, TX 78526-6670
15631611        + SALINAS, MIGUEL, 6945 AGUA BRAVO, BROWNSVILLE, TX 78526-6669
15631620        + SAMBORN, SHANE, 201 DEENS LANE, BAY CITY, MI 48706-3538
15631627        + SAMTEC INC, 520 PARK EAST BLVD, NEW ALBANY, IN 47150-7251
15631631        + SAMU, MATTHEW, 22524 HOFFMAN, ST. CLAIR SHORES, MI 48082-2701
15631634          SAMUEL SON/FORD RESALE, PO BOX 71551, CHICAGO, IL 60694-4882
15631640          SANCHEZ, ELOY CRUZ, PAVORREAL NUM 290, MATAMOROS Tamaulipas 87477 Mexico
15631648          SANCHEZ, JUAN GUTIERREZ, ARIES NUM 34, Matamoros Tamaulipas 87458 Mexico
15631650          SANCHEZ, MARTHA PEREZ, FUENTES DE DOLORES NUM 20, Matamoros Tamaulipas 87499 Mexico
15631657        + SANDERS, JOHN, 3617 MELITA ROAD, STANDISH, MI 48658-9423
15631659        + SANDERS, RICHARD, 309 Rock Road, Paris, MO 65275-1284
15631664        + SANLO MANUFACTURING CO., 400 HWY. 212, PO BOX 1124, MICHIGAN CITY, IN 46361-8324
15631670          SANTIAGO, ANANIAS RODRIGUEZ, NI OS HEROES NUM 33, Matamoros Tamaulipas 87469 Mexico
15631693          SARMIENTO, LUIS BERRONES, LOS PIRULES NUM 10, Matamoros Tamaulipas 87387 Mexico
15631695        + SAS RUBBER COMPANY INC, 474 NEWELL STREET, PAINESVILLE, OH 44077-1212
15631696        + SAS Rubber Company Inc, Tom Freeman and Steve Patt, 474 Newell Street, Painesville, OH 44077-1254
15631701          SAUCEDA, ROLANDO GARZA, SIERRA FRIA NUM 52, Matamoros Tamaulipas 87470 Mexico
15631702        + SAUER, GEORGE, 1636 HURON ROAD, KAWKAWLIN, MI 48631-9408
15631703        + SAULTERS, SHAWN, 35 Vernon White Rd, Bradford, TN 38316-8735
15631704        + SAVAGE, DAVID, 1923 MORGANS CREEK RD., LOUISA, KY 41230-8826
15631708        + SAWYERS, RYAN, 13783 ALGER, WARREN, MI 48088-5802
15631711        + SAYEAU, JOHN, 667 AKRAM DRIVE, OXFORD, MI 48371-4784
15631712        + SB Specialty Metals, LLC, Phil Torres and Tina Frederick, 1101 Av. H East, Arlington, TX 76011-7725
15631713          SBC Global Services, Inc, Jennifer Beltz, PO Box 1838, Saginaw, MI 48605-1838
15631714        + SBD Reprographics, Lisa Taylor, 1303 Northside Blvd, South Bend, IN 46615-3922
15631715        + SBS Corporation, Gary S. Berwick and Janet Benjaminsen, 81 Mill Street, Rochester, MI 48307-2037
15631717          SC TMMC INDUSTRY SRL, STR CHIMISTILOR NR5-9, CLADIREA A CAMERA 28 ETAJ 1, TIMISOARA 300571 ROMANIA
15631716          SC TMMC Industry SRL, Laura Willing and Ing Loan Teodorovici, Str Nr5-9 Cladirea A Camera 28 Etaj 1, Timisoara 300571 Romania
15631728        + SCHALDENBRAND, JOSEPH, 26224 HARMON, ST CLAIR SHORES, MI 48081-3355
15631730        + SCHANKIN, DAVID, 3832 MCNEIL DRIVE, PETERSBURG, MI 49270-9759
15631736          SCHAUMBURG UND PARTNER, MAUERKIRCHERSTRASSE 31, MUNICH 81679 GERMANY
15631737          SCHAUMBURG UND PARTNER, MAUERKIRCHERSTRASSE 31, MUNICH GERMANY
15631739        + SCHEELE, ALLEN, 3610 S MASSBACH RD, STOCKTON, IL 61085-9031
15631741        + SCHEICH, JEFFREY, 6584 Cranberry Lake Rd, Clarkston, MI 48348-4521
15631742        + SCHELL, ERIN, 203 GERBER AVE, FREMONT, MI 49412-1442
15631747        + SCHIESS, MICHAEL, 14647 US RT 20 EAST, LENA, IL 61048-9411
15631750        + SCHILLER, ALBERT, 416 GROVE STREET, OMER, MI 48749-9789
15631753        + SCHLEGEL CORP, 1555 JEFFERSON RD., ROCHESTER, NY 14623-3196
15631759        + SCHMIDT, MICHAEL, 3899 Ferris Drive, Bay City, MI 48706-2108
15631765        + SCHOENHERR, DAVID, 23655 COTTRELL APT 302, CLINTON TWP, MI 48035-5400
15631772        + SCHRECKHISE, MARDELL, 404 Oliver St, Clark, MO 65243-1139
15631776        + SCHUBERT, MIKE, 223 E BENTON, STOCKTON, IL 61085-1413
15631779        + SCHUHOLZ, MICHAEL, 40128 REGENCY, STERLING HEIGHTS, MI 48313-4045
15631784        + SCHULTZ, DEBRA, 299 SHOALLY BRANCH ROAD, LEOMA, TN 38468-5397
15631786        + SCHULTZ, ROBERT, 299 SHOALLY BRANCH ROAD, LEOMA, TN 38468-5397
15631787        + SCHULTZ, ROBERT M., 299 SHOALLY BRANCH ROAD, LEOMA, TN 38468-5397
15631792        + SCHUMANN, CYNTHIA, 1790 E. CODY ESTEY, PINCONNING, MI 48650-8437
                    Case 19-12378-KBO                Doc 1281          Filed 01/01/21          Page 164 of 280
District/off: 0311-1                                      User: SH                                                       Page 163 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                             Total Noticed: 13039
15631793        +   SCHUMANN, LLOYD, 479 N. HURON RD., LINWOOD, MI 48634-9414
15631794        +   SCHUMANN, NEIL, 3008 SCOTT STREET, BAY CITY, MI 48706-1119
15631795        +   SCHUMANN, RICK, 1790 E. CODY ESTEY, PINCONNING, MI 48650-8437
15631796        +   SCHUMANN, SHANE, 1011 State Street, Bay City, MI 48706-3789
15631799        +   SCHUTTER, FRANK, 2263 W 22ND STREET, FREMONT, MI 49412-7800
15631808            SCI-LAB MATERIALS TESTING, 150 TRILLIUM DRIVE, KITCHENER ON N2E 2C4 CANADA
15631809            SCI-LAB MATERIALS TESTING, SUSAN CAMPBELL, 150 TRILLIUM DRIVE, KITCHENER ON N2E 2C4 Canada
15631810            SCI-mech Technical Services, Neil Carter, 312 Alliance Road Unit 1-5, Milton ON L9T 2V2 Canada
15631818        +   SCOTT, CHARLES, 1264 EAST 40TH STREET, WHITE CLOUD, MI 49349-8899
15631831        +   SEACO, 725 KEYSTONE DR, CLANTON, AL 35045-5483
15631832        +   SEACO, Sharon Williams and Kathy Haston, 725 Keystone Dr, Clanton, AL 35045-5483
15631839        +   SEAS, KENNETH, 100 MATHILDA DRIVE, STOCKTON, IL 61085-1539
15631843        +   SEAWRIGHT, ROY, 28801 IMPERIAL DR. APT A240, WARREN, MI 48093-4244
15631847            SECOPTENA GmbH, 2 Vordermuehlstrasse, Starnberg 80319 Denmark
15631850        +   SECURE SHARE, SHI INTERNATIONAL CORP, 1301 S MO-PAC EXPRESSWAY, SUITE 375, AUSTIN, TX 78746-6904
15631851        +   SECURIT METAL PRODUCTS CO, 55905 92ND AVE, DOWAGIAC, MI 49047-9505
15631859        +   SECURITY MOLDING INC., 255 FACTORY ROAD, ADDISON, IL 60101-5035
15631865            SEGOVIA, MIGUEL MEDINA, CORCEGA NUM 199, Matamoros Tamaulipas 87947 Mexico
15631877        +   SELLS, JAMES, 1207 Quail Haven Dr, Moberly, MO 65270-3830
15631908        +   SERRETT, KIMBERLY, 10 POWERS ROAD, LAWRENCEBURG, TN 38464-6828
15631909        +   SERSCH, STEVEN, 301 N MAPLE ST, APPLE RIVER, IL 61001-9704
15631913            SERVIACERO PLANOS SA DE CV, BLVD. HERMANOS ALDAMA #4002, CD. INDUSTRIAL, LEON 37490 MEXICO
15631918            SERVIACERO/FORD RESALE, BLVD. HERMANOS ALDAMA #4002, CD. INDUSTRIAL, LEON 37490 MEXICO
15631920        +   SERVICE 1ST MAINTENANCE, 6931 23 MILE RD, SHELBY CHARTER TWP, MI 48316-4411
15631923        +   SERVICE EXPRESS INC, 3854 BROADMOOR AVE SE, GRAND RAPIDS, MI 49512-3967
15631928        +   SERVICEMASTER CLEAN, 9415 NORTHLAND DRIVE, STANWOOD, MI 49346-9070
15631931        +   SERVICENOW, LOGICALIS INC, 34505 W TWELVE MILE RD, SUITE 210, FARMINGTON HILLS, MI 48331-3286
15631935        +   SETI Mold-Ex, Inc., Ana Barrera and Maria Fowler, 8052 Armstrong Road, Milton, FL 32583-8712
15631936        +   SETLAK, WAYNE, 2929 S. HULL ROAD, STANDISH, MI 48658-9151
15631940            SETSA, Ligia Lopes, Sociedade de Engenharia e Tr, Marinha Grande P-2430-463 Portugal
15631941            SETSA - Sociedade de Engenharia e Transf, SOCIEDADE DE ENGENHARIA E TR, RUA AUGUSTO COSTA PICASSINOS,
                    MARINHA GRANDE 2430-463 PORTUGAL
15631942        +   SEVERSTAL NA/FORD RESALE, 3001 MILLER ROAD, DEARBORN, MI 48120-1458
15631946        +   SFS Intec, Inc., Edward Campbell and Ed Campbell, 5201 Portside Drive, Medina, OH 44256-5966
15631948            SGS UNITED KINGDON LIMITED, ROSSMORE BUSINESS PARK, ELLESMERE PORT CH65 3EN UNITED KINGDOM
15631947            SGS United Kingdon Limited, Dave Stonley and Rachel Birch, Rossmore Business Park, Ellesmere Port CH65 3EN United Kingdom
15631953        +   SHAFFER, BIANCA, 20215 Weybridge Dr. APT 302, Clinton Township, MI 48036-2495
15631954        +   SHAH, HARMISH, 24764 DAVENPORT AVE, NOVI, MI 48374-3025
15631956        +   SHALTZ AUTOMATION INC, 5190 EXCHANGE DR, FLINT, MI 48507-2931
15631962            SHANDONG DINCHENG, LIANGJUN SHAN, 777 Haifend RD Binhai Development Zone, Weifang 262737 China
15631969            SHANGHAI SANFENG MOLD TLG CO, TOWER 5, LANE 135 GUOWEI RD, SHANGHAI 200438 CHINA
15631971            SHANGHAI SANFENG MOLD TOOLING CO, LTD, SU ZHANG, 2/F TOWER 5, LANE 135 GUOWEI ROAD YANGPU,
                    SHANGHAI 200438 CHINA
15631973            SHANGHAI TAITONG ELECTROPLAT, NO 189 LINSHENG ROAD TINGLIN, INDUSTRIAL ZONE JINSHAN DIST, SHANGHAI
                    201505 CHINA
15631976        +   SHANKS, JAMES, 14 MEANS CT., MEANS, KY 40346-9043
15631983            SHAREGATE, 1751 RUE RICHARDSON, SUITE 5, MONTREAL QC H3K 1G6 CANADA
15631991        +   SHARP, DeVANTE, 23815 ALMOND AVE., EASTPOINTE, MI 48021-4427
15631993        +   SHARRON, SCOTT, 1780 Pond Run, Auburn Hills, MI 48326-2752
15632000            SHB, Sloan Sun, Xinfang Industrial Zone, Ruian 325204 China
15632008       ++   SHELVING INC, 32 S SQUIRREL ROAD, AUBURN HILLS MI 48326-3287 address filed with court:, Shelving Inc, Mick Ison, 32 S
                    Squirrel RD, Auburn Hills, MI 48326
15632013        +   SHEPLEY, VINCE, 1780 Pond Run, Auburn Hills, MI 48326-2752
15632020        +   SHERROD, KYLE, 24654 Kathrine Ct Apt 218, Harrison Twp, MI 48045-6601
15632027            SHI Finance, John Jones, Lockbox 3721, Columbus, OH 43260-3721
15632028        +   SHI INTERNATIONAL CORP, 1301 S MO-PAC EXPRESSWAY, SUITE 375, AUSTIN, TX 78746-6904
15632029        +   SHI International Corp, Jon Butler and Kevin Foley, 1301 S Mo-Pac Expressway, Suite 375, Austin, TX 78746-6904
15632033            SHIMAFUJI ELECTRIC INC., NISHIKAMATA NS BLDG. 3F, 6-36-11 NISHIKAMATA OTAKU, TOKYO 144-0051 JAPAN
15632041        +   SHIVELY, JON, 17409 COLLINSON AVE, EASTPOINTE, MI 48021-3158
15632042        +   SHIVELY, NANCY, 6989 S MAPLE ISLAND RD, FREMONT, MI 49412-9318
15632051            SHOPKO STORES OPERATING CO, PO BOX 3016, MILWAUKEE, WI 53201-3016
15632063        +   SHRIVER, LAWRENCE, 32 PINEY ROAD, LAWRENCEBURG, TN 38464-6608
15632064        +   SHRIVER, LAWRENCE GLENN, 32 PINEY ROAD, LAWRENCEBURG, TN 38464-6608
15632065        +   SHRM Chapter 214, Sheryl Ransom, Membership Of, PO Box 3682, Cookeville, TN 38502-3682
                  Case 19-12378-KBO            Doc 1281       Filed 01/01/21       Page 165 of 280
District/off: 0311-1                                User: SH                                               Page 164 of 279
Date Rcvd: Dec 30, 2020                             Form ID: van031                                     Total Noticed: 13039
15632066          SHRM-Baltimore, PO Box 791139, Baltimore, MD 21279-1139
15632068        + SHROUT, WALTER, 1171 NEWCUT RD, JEFFERSONVILLE, KY 40337-9068
15632072          SHUMAKER, PATRICIA, 201 W HIGH ST APT 1, ORANGEVILLE, IL 61060-9261
15632073        + SHUMAN PLASTICS INC, 35 NEOGA ST, DEPEW, NY 14043-3397
15632077        + SI Mechanical, Sergio Ivone, 25536 Princess Dr, Chesterfield Twp, MI 48051-3243
15632078        + SIC MARKING USA, 3812 WILLIAM FLYNN HIGHWAY, ALLISON PARK, PA 15101-3660
15632079        + SIC Marking USA, Diane Whaby and Laurie Barcaskey, 3812 William Flynn Highway, Allison Park, PA 15101-3660
15632080          SICO RUBENA s.r.o., Petr Holomek, Nachodska 449, Velke Porici 549 32 Czech Republic
15632088        + SIEDENBURG, LEROY, 235 E. FRONT AVE, STOCKTON, IL 61085-1415
15632091          SIEMENS AG, THOMAS HAIZMANN, OTTO-HAHN-RING 6, MUENCHEN 71739 Germany
15632097        + SIEMENS NX, P.O. BOX 2168, CAROL STREAM, IL 60132-2168
15632099        + SIEMENS PLM SOFTWARE, 5400 LEGACY DRIVE, PLANO, TX 75024-3105
15632104          SIERRA, JACQUELINE RODRIGUEZ, BAOBAB NUM 30, MATAMOROS Tamaulipas 87448 Mexico
15632106          SIERRA, RIGOBERTO ALEMAN, LAZARO CARDENAS NUM 105, Matamoros Tamaulipas 87445 Mexico
15632108        + SIGAFUS, CARRIE, 10072 E CANYON RD, WARREN, IL 61087-9433
15632109        + SIGAFUS, MARCIA, 7652 EAST UPMAN RD., STOCKTON, IL 61085-9200
15632118          SIIX (SHANGHAI)Co LTD, CORA LI, A2509-11 NANGFENT CITY NO 100 ZUN YI RD, SHANGHAI 201818 China
15632119          SIIX(Shanghai)Co.,Ltd., Ryoji Takashima, A2509-11,NanhFeng City No.100 ZunYi Rd, Shnaghai 200051 China
15632129          SILVA, LUIS, LIMA NUM 10, Matamoros Tamaulipas 87477 Mexico
15632131          SILVA, MARIA G, FRANCISCO MARQUEZ 168, Matamoros Tamaulipas 87493 Mexico
15632145          SIMMONS & SIMMONS LLP, BROADWAY OFFICE, BREITE STRABE 31, DUSSELDORF GERMANY
15632161        + SIMPLIMATIC AUTOMATION, LLC, 1046 W. LONDON PARK DRIVE, FOREST, VA 24551-2164
15632167        + SIMTEC Silicone Parts LLC, Tamara Helmers and Kelli Pope, 1902 Wright St, Madison, WI 53704-2570
15632170        + SINCOX, DEBORAH, 5581 N SCOUT CAMP RD, APPLE RIVER, IL 61001-9544
15632178        + SINK, MARK, 1858 FALL RIVER ROAD, LAWRENCEBURG, TN 38464-6245
15632179        + SINK, MARK ALAN, 1858 FALL RIVER ROAD, LAWRENCEBURG, TN 38464-6245
15632180          SINO-MOLD INDUSTRIAL CO LTD, 1203 PARKWAY CENTER, CHANGAN TOWN, DONGGUAN 523800 CHINA
15632184          SINOTECH LTD., UNIT B RIVERSIDE END, RIVERSIDE INDUSTRIAL PARK, MARKET HARBOROUGH LE16 7PU UK
15632194        + SK TECH, INC., 200 METRO DRIVE, ENGLEWOOD, OH 45315-8700
15632195        + SK Tech, Inc., Shinji Inaba and Rhonda Smith, 200 Metro Drive, Englewood, OH 45315-8700
15632197        + SKD Automotive, Matt Sparks and Jennifer Davanzo, 1450 West Long Lake, Suite 210, Troy, MI 48098-6330
15632213          SLAPPY, ORRIN, 19249 RIOPELLE ST, HIGHLAND PARK, MI 48203-1395
15632218        + SLATER, GREGORY, 284 RASCAL TOWN ROAD, LORETTO, TN 38469-2525
15632219        + SLATER, GREGORY C, 284 RASCAL TOWN ROAD, LORETTO, TN 38469-2525
15632220        + SLATER, KIMBERLY, 284 RASCAL TOWN ROAD, LORETTO, TN 38469-2525
15632224        + SLAYTON, PAUL, 17534 LAMONT AVE, FRASER, MI 48026-3354
15632228        + SM LAWRENCE, INC., 245 PRESTON STREET, JACKSON, TN 38301-4966
15632229        + SM Lawrence, Inc., Dottie Kisner, 245 Preston Street, Jackson, TN 38301-4966
15632230        + SMALE, RANDY, 22076 WEST BRANDON, FARMINGTON, MI 48336-3831
15632238        + SMARTBEAR, 450 ARTISAN WAY, 4TH FLOOR, SOMMERVILLE, MA 02145-1261
15632239        + SMARTBEAR SOFTWARE, INC., 450 ARTISAN WAY, 4TH FLOOR, SOMERVILLE, MA 02145-1261
15632243        + SMD Inc, Dian Wallace and Elaine Pennington, 1 Oldfield, Irvine, CA 92618-2809
15632249        + SMITH APPELLATE LAW FIRM PLL, 1717 PENNSYLVANIA AVENUE N.W, SUITE 1025, WASHINNGTON DC, WA 20006-3951
15632263        + SMITH SIGNS & AWNINGS, JEFF CAWELS, 908 N MILITARY AVE, LAWRENCEBURG, TN 38464-2663
15632276        + SMITH, BRIAN K, 12290 Flanders, Detroit, MI 48205-3906
15632279        + SMITH, CAROL, 1400 Henry Street, Moberly, MO 65270-1277
15632288        + SMITH, DAWN, 7540 E. YONKER ROAD, HESPERIA, MI 49421-8601
15632289        + SMITH, DEBRA, 45 W ELM, FREMONT, MI 49412-1113
15632290        + SMITH, DEBRA, 45 W ELM APT. 2, FREMONT, MI 49412-1113
15632300        + SMITH, JANELLE, 8877 Blue Lake Rd., Twin Lake, MI 49457-8917
15632306        + SMITH, KEVIN, 134 WATERTOWER STREET, WEST POINT, TN 38486-5500
15632307        + SMITH, LARRY, 10320 E PARKER RD, STOCKTON, IL 61085-9445
15632308        + SMITH, LARRY R, 10320 E PARKER RD, STOCKTON, IL 61085-9445
15632309        + SMITH, LEE, 707 N HENRY ST, BAY CITY, MI 48706-4749
15632312        + SMITH, MARK, 13 A STREET, STANTON, KY 40380-2348
15632313        + SMITH, MARY, 130 WATERTOWER RD, WEST POINT, TN 38486-5500
15632314        + SMITH, MARY L, 130 WATERTOWER RD, WEST POINT, TN 38486-5500
15632319        + SMITH, MITCHELL, 3108 LEWIS AVENUE, IDA, MI 48140-9325
15632322        + SMITH, RALPH, 1323 Harvest Lane, Moberly, MO 65270-2914
15632325        + SMITH, ROBERT, P.O. Box 147 229 Jefferson, Hanover, IL 61041-0147
15632326        + SMITH, ROBERT H., P.O. Box 147 229 Jefferson, Hanover, IL 61041-0147
15632329        + SMITH, RUFUS, 317 Washington Street, Stanton, KY 40380-3015
15632330        + SMITH, SAMUEL, 128 WATERTOWER ST, WEST POINT, TN 38486-5500
                    Case 19-12378-KBO               Doc 1281         Filed 01/01/21         Page 166 of 280
District/off: 0311-1                                     User: SH                                                     Page 165 of 279
Date Rcvd: Dec 30, 2020                                  Form ID: van031                                           Total Noticed: 13039
15632331        +   SMITH, SAMUEL C, 128 WATERTOWER ST, WEST POINT, TN 38486-5500
15632334        +   SMITH, SHIRLEY, 406 HAMPTON ROAD, ESSEXVILLE, MI 48732-8702
15632335        +   SMITH, SHIRLEY A, 406 HAMPTON ROAD, ESSEXVILLE, MI 48732-8702
15632336        +   SMITH, SHIRLEY J, 406 HAMPTON ROAD, ESSEXVILLE, MI 48732-8702
15632337        +   SMITH, TANYA, 23126 Beechwood, East Pointe, MI 48021-3547
15632344        +   SMITH-APPELLATE LAW, 1717 PENNSYLVANIA AVENUE N.W, WASHINGTON, DC 20006-3951
15632345        +   SMITH-APPELLATE LAW, 1717 PENNSYLVANIA AVENUE N.W, WASHINNGTON DC,, WA 20006-3951
15632346            SMITHER PIRA, ATTN ADAM W BERT VENDOR17433, 6539 WESTLAND WAY STE 24, LANSING, MI 48917-9581
15632356        +   SNL Enterprises, 101 North 48th Street, Quincy, IL 62305-0449
15632357        +   SNL Enterprises DBA Interstate All Batte, 101 North 48th Street, Quincy, IL 62305-0449
15632364        +   SNOWGREN, STEVE, 509 West Martin Street, Cairo, MO 65239-1025
15632369        +   SO CLEAN JANITORIAL SVC LLC, 1507 NASHVILLE HWY, SUITE 3, COLUMBIA, TN 38401-2070
15632370        +   SO CLEAN JANITORIAL SVC LLC, ERROL MURPHY, 1507 NASHVILLE HWY, SUITE 3, COLUMBIA, TN 38401-2070
15632373            SOBIERAY, BENJAMIN, 1585 9 mile Rd, Kawkawlin, MI 48631-9709
15632374        +   SOBIERAY, CHARLES, 4729 N. ELEVATOR ROAD, PINCONNING, MI 48650-9714
15632384            SOHN LINEN SERVICE INC, PO Box 21158, Lansing, MI 48909-1158
15632381        +   SOHN LINEN SERVICE INC, 2401 WOOD ST, LANSING, MI 48912-3735
15632386        +   SOKOLOWSKI, JOSEPH, 8436 E M20, HESPERIA, MI 49421-8503
15632390            SOLDY MANUFACTURING COMPANY, 9730 BYRON STREET, SCHILLER PARK, IL 60176
15632393        +   SOLIDWORKS, 175 Wyman Street, Waltham, MA 02451-1223
15632396        +   SOLON SPECIALTY WIRE, 30000 SOLON ROAD, SOLON, OH 44139-3408
15632400            SOLUCIONES QUIMICAS MESAL,S., OMAR IBARRA J (VENTAS), ING. JOS ANTONIO SEPTIEN 5 COL, QUERETARO 76020
                    Mexico
15632417            SOSA, HUGO GONZALEZ, TRINIDAD NUM 43, MATAMOROS Tamaulipas 87398 Mexico
15632418            SOSA, JOSE RUIZ, ONTARIO NUM 194, Matamoros Tamaulipas 87493 Mexico
15632424        +   SOUTH, SHEILA, 69 SHACKLEFORD ROAD, LORETTO, TN 38469-3218
15632427        +   SOUTHERN ACQUISITIONS LLC, SOUTHERN DOCK PRODUCTS, 11431 FERRELL DR. #204, FARMERS BRANCH, TX
                    75234-9410
15632431        +   SOUTHERN FLUIDPOWER, 4816 BONNY OAKS DRIVE, CHATTANOOGA, TN 37416-3803
15632438            SOUTHERN PRINTING SERVICE, PO BOX 651, LAWRENCEBURG, TN 38464-0651
15632445        +   SOUTHWICK & MEISTER INC, 1455 N0 COLONG RD., MERIDEN, CT 06450-1979
15632448        +   SOUTHWORTH, LLOYD, 1903 BISHOP ROAD, STERLING, MI 48659-9420
15632459        +   SPEARS, JUDITH, 5886 Mystic Bend, Brownsville, TX 78526-4099
15632462        +   SPECIAL PROJECTS INC, TERYY STELLER and JIM CORNELL, 45901 HELM, PLYMOUTH, MI 48170-6025
15632484            SPEEDY WIN INTERNATIONAL LTD, UNIT 5, 25/F SUNWISE IND BLD, 16-26 WANG WO TSAI STREET, HONG KONG HONG
                    KONG
15632488        +   SPEMCO, Chris Jenvey and Sue Pinney, 23425 Harper Ave., St. Clair Shores, MI 48080-4029
15632489        +   SPENCER, MARK, 20312 SQUIRES RD, CONKLIN, MI 49403-9314
15632494            SPERRY & RICE, LLC, 1088 N MAIN ST, KILLBUCK, OH 44637-9504
15632495        +   SPERRY & RICE, LLC, 9146 US- 52, BROOKVILLE, IN 47012-9680
15632496        +   SPHERA, 130 E RANDOHL ST, FLOOR 29, CHICAGO, IL 60601-6300
15632499        +   SPINA, ROBERT, 4702 Kempf St, Waterford, MI 48329-1808
15632500        +   SPINFIRE, 101 CALIFORNIA STREET, SUITE 2710, SAN FRANCISCO, CA 94111-5818
15632506        +   SPIROL INTERNATIONAL CORP, 30 ROCK AVENUE, DANIELSON, CT 06239-1434
15632524        +   SPRINGER, LISA, 1116 Fall River Road, Lawrenceburg, TN 38464-3916
15632527        +   SPRINGFIELD, PATRICK, 1502 E. Pine Hill Ave, White Cloud, MI 49349-9603
15632530            SPRINT, P O BOX 219903, KANSAS CITY, MO 64121-9903
15632535            SPS Technologies, Formly / Terry Machine Co., Waterford, MI 48329
15632536        +   SPX Precision Components, Sharon Egri and Lois D'Emanuele, 300 Fenn Road, Newington, CT 06111-2277
15632537        +   SRA Quality Services, LLC, Minerva Gracia and Jose H. Rivas, 1303 E. Jackson St., Suite C, Brownsville, TX 78520-5789
15632538        +   SRW Inc., 6724 East Railway Commons, Williamsburg, MI 49690-8507
15632547            ST. CLAIR TECHNOLOGIES, 827 DUFFERIN AVE, WALLACEBURG ON N8A 2V5 CANADA
15632558        +   STACHEWICZ, AARON, 2758 Saratoga Drive, Troy, MI 48083-2645
15632564        +   STAFFELD, ROBERT, 7813 COLF RD., CARLETON, MI 48117-9543
15632565     ++++   STAG-PARKWAY, INC., BOB STOUDER AND JANIE SNIPES, 2909 LEER CT, ELKHART IN 46514-5448 address filed with court:,
                    Stag-Parkway, Inc., Bob Stouder and Janie Snipes, 52649 Leer Court, Elkhart, IN 46514
15632570        +   STAGGS, GARY, 123 BIG SPRINGS ROAD, LAWRENCEBURG, TN 38464-6825
15632572        +   STAGGS, JACQUELINE, 108 STAGGS LOOP, LAWRENCEBURG, TN 38464-6637
15632573        +   STAGGS, JACQUELINE N, 108 STAGGS LOOP, LAWRENCEBURG, TN 38464-6637
15632577        +   STAGGS, KAREN N, 111 STAGGS LOOP, LAWRENCEBURG, TN 38464-6638
15632581        +   STAGGS, SHERRY, 323 Thomas Street, Lawrenceburg, TN 38464-2127
15632586        +   STALKER, MICHAEL, 8590 MAIN ST. P.O. Box 74, JEFFERSONVILLE, KY 40337-0074
15632587        +   STALLINGS, JOEANN, 2425 MULLINS ST., HUMBOLDT, TN 38343-1937
15632595        +   STAMPS, SHERRILL, 308 1 MILE RD, WHITE CLOUD, MI 49349-8816
                    Case 19-12378-KBO             Doc 1281        Filed 01/01/21        Page 167 of 280
District/off: 0311-1                                  User: SH                                                  Page 166 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                        Total Noticed: 13039
15632605        +   STANDARD PRODUCTS, 700 Wealthy Street SW, Grand Rapids, MI 49504-6440
15632608        +   STANDRIDGE COLOR CORPORATION, 1196 EAST HIGHTOWER TRAIL, SOCIAL CIRCLE, GA 30025-2791
15632612        +   STANFORD, KEVIN D., 62 MARKS ROAD, LEOMA, TN 38468-3100
15632616        +   STANLEY, KEVIN, 25191 Dale, Roseville, MI 48066-3618
14236626        +   STAPLES BUSINESS ADVANTAGE, STAPLES TOM RIGGLEMAN, 7 TECHNOLOGY CIRCLE, COLUMBIA SC 29203-9591
15632632        +   STARR, DEAN, 312 E FRONT, STOCKTON, IL 61085-1418
15632633        +   STARR, KATHI, 304 N STOCKTON STREET, STOCKTON, IL 61085-1231
15632635       ++   STAT PADS LLC, 13897 W WAINWRIGHT DR, BOISE ID 83713-5011 address filed with court:, Stat Pads, LLC, 13897 W.
                    WAINWRIGHT, BOISE, ID 83713
15632652        +   STATON, TERRY, 300 SOUTH GRAVES, STOCKTON, IL 61085-9633
15632656        +   STEADMAN, DAVID, 27 CLEVE STAGGS ROAD, SUMMERTOWN, TN 38483-7138
15632657        +   STEADMAN, MITCHELL, 15 FRANKLIN DR, LAWRENCEBURG, TN 38464-4520
15632658        +   STEAKLEY, BRIAN, 49585 Jefferson Ave, Chesterfield, MI 48047-2393
15632660        +   STEBBINS, ROBIN, 847 CROYDON, ROCHESTER HILLS, MI 48309-2521
15632663        +   STEEL DYNAMICS/FORD RESALE, 4500 COUNTY ROAD 59, BUTLER, IN 46721-9747
15632667        +   STEEL TECH/FORD RESALE, 15415 SHELBYVILLE RD., LOUISVILLE, KY 40245-4137
15632669        +   STEEL TECHN./CHRYSLER RESALE, 15415 SHELBYVILLE ROAD, LOUISVILLE, KY 40245-4137
15632674            STEEL TECHNOLOGIES DE MEXICO, AVE. TRANSFORMACION #1000, PARQUE IND'L FINSA 3A ETAPA, MATAMORAS
                    TAMAULIPAS 87316 MEXICO
15632680        +   STEEL TECHNOLOGIES LLC, 700 N HURSTBOURNE PKWY #400, LOUISVILLE, KY 40222-5396
15632686        +   STEELE, JERALYN, 8261 West 60th St., Fremont, MI 49412-9113
15632694        +   STEGLE, D'ANNE, 103 1/2 E. Benton Ave., Stockton, IL 61085-1349
15632695        +   STEGLE, D'ANNE, 103 1/2 E. Benton Ave. #2, Stockton, IL 61085-1349
15632697        +   STEIN, RAYMOND, 4238 LACLAIR ROAD, STANDISH, MI 48658-9745
15632698        +   STEINER ELECTRIC COMPANY, 1250 TOUHY AVENUE, ELK GROVE VILLAGE, IL 60007-4985
15632701        +   STEINER, WALTER, 127 FERNDALE AVENUE, ROCHESTER, MI 48307-1103
15632703        +   STELFAST INC, 131 BUCKNELL CT, ATLANTA, GA 30336-2402
15632717       ++   STEPHEN GOULD CORPORATION, 35 SOUTH JEFFERSON ROAD, WHIPPANY NJ 07981-1043 address filed with court:, Stephen
                    Gould Corporation, Scott Johnson, 38855 Hills Tech Drive, Suite 700, Farmington Hills, MI 48331
15632721        +   STEPHENSON, ANTHONY, 405 Kitchen Avenue, Huntsville, MO 65259-5006
15632722        +   STERICYCLE, 2355 WAUKEGAN ROAD, BANNOCKBURN, IL 60015-5501
15632735        +   STEVENS, EDNA, 217 N. Court Street, Standish, MI 48658-9417
15632736        +   STEVENS, JASON, 128 St Mary's Road, Loretto, TN 38469-2653
15632737        +   STEVENS, LYDIA, 1061 HOFFMAN ST., MUSKEGON, MI 49442-4885
15632747        +   STEWART, BEVERLY, P.O. BOX 321, ATWOOD, TN 38220-0321
15632748        +   STEWART, CAMERON, 10055 HUNT CT, DAVISON, MI 48423-3511
15632755        +   STICH, CHERI, 403 N STOCKTON ST, STOCKTON, IL 61085-1232
15632756        +   STICH, SONYA, 205 E PALM DRIVE, LENA, IL 61048-9641
15632761        +   STINES, DEREK, 119 CANFIELD APT 4, MILAN, MI 48160-1643
15632767            STL Inc., Jason D. Boni, 55 Westport Plaza Drive, Suite 100, St. Louis, MO 63146
15632768        +   STM MANUFACTURING, 494 E 64TH STREET, HOLLAND, MI 49423-9324
15632770        +   STM Manufacturing, Inc., Chad Vannuil and Judy Varley, 494 E. 64th St., Holland, MI 49423-9324
15632775        +   STOCKTON HARDWARE, 116 N MAIN STREET, STOCKTON, IL 61085-1322
15632780        +   STOLTZ, JERIMY, 2847 MILL STREET, IDA, MI 48140-9580
15632791        +   STORY, CHERI, 304 W WEBSTER ST, APPLE RIVER, IL 61001-9703
15632799        +   STRANCO PRODUCTS, 250 GIBRALTAR DR, BOLINGBROOK, IL 60440-3623
15632803        +   STRATEGIC COMPENSATION (WORKERS COMP), 2500 NORTHWINDS PKWY # 350, ALPHARETTA, GA 30009-2259
15632805        +   STRATFORD, JOHN, 2910 Olden Oak Lane, Apt 102, Auburn Hills, MI 48326-2146
15632807        +   STRATOSPHERE QUALITY LLC, 103 Professional Pkwy, Marysville, OH 43040-8154
15632808        +   STRATOSPHERE QUALITY, INC, 12024 EXIT FIVE PKWY, FISHERS, IN 46037-7940
15632812        +   STRAYHORN, JASON, 129 WILBURN NELSON ROAD, MILAN, TN 38358-6122
15632816        +   STREICHER, MARGARET, 420 E SYCAMORE ST, ELIZABETH, IL 61028-9501
15632817        +   STRICKER, DAVID, 1626 MICHIGAN, SAVANNA, IL 61074-1817
15632827        +   STRZELECKI, HELEN, 5389 PETERSBURG ROAD, DUNDEE, MI 48131-9622
15632828        +   STS Operating Inc, SunSource, 11928 W Silver Spring Dr, Milwaukee, WI 53225-2904
15632830        +   STUART C. IRBY CO., 1284 HEIL QUAKER BLVD., LA VERGNE, TN 37086-3515
15632833        +   STUDER, DAN, 3985 S. 64TH AVE, SHELBY, MI 49455-9778
15632837        +   STURDIVANT, CHRISTOPHER, 11413 Kenmoor, Detroit, MI 48205-3221
15632838        +   STURGILL, JENNIFER, 1324B MCCROSKEY WAY, MT. STERLING, KY 40353-8205
15632839     ++++   STURGIS MOLDED PRODUCTS, REJEAN SCHRAGG, 70343 CLARK RD, STURGIS MI 49091-8742 address filed with court:,
                    Sturgis Molded Products, Rejean Schragg, 1950 Clark Street, Sturgis, MI 49091
15632844        +   STUTTS, STEVE, 207 N. MAIN STREET, LORETTO, TN 38469-2357
15632848            SUBARU, 2200 THE BLUFFS, AUSTELL, GA 30168
15632853        +   SUDDUTH, DOUGLAS, 211 SHOALLY BRANCH ROAD, LEOMA, TN 38468-5396
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 168 of 280
District/off: 0311-1                                          User: SH                                                           Page 167 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                 Total Noticed: 13039
15632854        +    SUDDUTH, DOUGLAS K, 211 SHOALLY BRANCH ROAD, LEOMA, TN 38468-5396
15632855        +    SUDDUTH, PATRICIA, P O BOX 67, LEOMA, TN 38468-0067
15632856        +    SUDDUTH, PATRICIA F, P O BOX 67, LEOMA, TN 38468-0067
15632857        +    SUGAR CREEK ENTERPRISE LLC, 1379 COUNTY ROAD 1305, MOBERLY, MO 65270-5130
15632863        +    SULCA, FERNANDO, 178 STAPLETON WAY, GEORGETOWN, KY 40324-2674
15632864        +    SULLIVAN, DEBBIE, 4054 STINSON RD., MILAN, TN 38358-5358
15632865        +    SULLIVAN, DEBBIE, 5836 S Piroke Rd, STOCKTON, IL 61085-8901
15632868             SUMEC MACHINERY & ELECTRIC, 198 CHANGJIANG RD, 17F SUMEC BUILDING, NANJING 210018 CHINA
15632869        +    SUMEEKO LTD, CMAI C/O SUMEEKO, 41400 EXECUTIVE DR, HARRISON TOWNSHIP, MI 48045-1307
15632874        +    SUMMERS, EDWARD, 2370 GARFIELD ROAD, AUBURN, MI 48611-9734
15632885        +    SUN PLASTECH INC, 1055 PARSIPPANY BLVD, SUITE, PARSIPPANY, NJ 07054-1230
15632886        +    SUN PLASTECH INC, Lenny Gutierrez and Robyn Hudson, 1055 Parsippany Blvd, Suite, Parsippany, NJ 07054-1230
15632892        +    SUNDARAM INDUSTRIES, C/O UTI WAREHOUSE, 1350 CHEERS BLVD, BROWNSVILLE, TX 78521-4439
15632893        +    SUNDARAM INDUSTRIES LTD, C/O MESCO WAREHOUSE, 2401 LAPEER ROAD, FLINT, MI 48503-4350
15632895        +    SUNDARAM INDUSTRIES PVT LTD, C/O UTI WAREHOUSE, 1350 CHEERS BLVD, BROWNSVILLE, TX 78521-4439
15632903        +    SUNSOURCE, 2301 WINDSOR COURT, ADDISON, IL 60101-1460
15632917             SUPERIOR METAL FINISHING, Carlos von Rossum, Ave. Transformacion #1000, Matamoros Tamaulipas 87316 Mexico
15632924         +   SUPPLY TECHNOLOGIES LLC, 30000 STEPHENSON HWY, UNIT C, MADISON HEIGHTS, MI 48071-1650
15632931         +   SUPREME MACHINED PRODUCTS, 18686 172ND AVE., SPRING LAKE, MI 49456-9732
15632936         +   SURATT, TIMOTHY, 13 SANDERS STREET, LEOMA, TN 38468-5242
15632937         +   SURATT, TIMOTHY D, 13 SANDERS STREET, LEOMA, TN 38468-5242
15632940        #+   SURGERE INC, 5399 LAUBY ROAD, SUITE 200, GREEN, OH 44720-1554
15632941         +   SURGERE INC, PATTY SWEANY, 5399 LAUBY ROAD, GREEN, OH 44720-1554
15632949         +   SUTPHIN, JERRY, 1102 IROQUIS DR., MT. STERLING, KY 40353-8133
15632954             SUZHOU YING HAO PRECISION MO, NO. 666 JIANLIN RD., NEW & H, SUZHOU 215000 CHINA
15632965        +    SWANSON, KRISTINA, 2690 Chesapeake Dr #115, MUSKEGON, MI 49442-4474
15632967        +    SWAT TEAM, MIKE SMITH, PO BOX 682, MILAN, TN 38358-0682
15632968        +    SWAT TEAM, PO BOX 682, MILAN, TN 38358-0682
15632969             SWD INC, 910 S STILES DRIVE, ADDISON, IL 60101-4913
15632971             SWD INC, Juana Castrejon, 910 S stiles Drive, Addison, IL 60101-4913
15632970             SWD INC, Carlos von Rossum and Omar Castillo, JCI Resale Parque Ind'l FINSA 3a Etapa, Matamoros Tamaulipas 87316 Mexico
15632972        +    SWD, Inc., Attn: R Dieken & R Delawder, 910 S. Stiles Dr., Addison, IL 60101-4913
15632976        +    SWIFT DOOR LLC, 17750 KENOWA AVE, GRANT, MI 49327-9501
15632982        +    SWITEK, JUSTIN, 3301 PALMER ROAD, STANDISH, MI 48658-9668
15632983        +    SWITEK, KEVIN, 3301 PALMER ROAD, STANDISH, MI 48658-9668
15632986        +    SYLVESTER, CYPRIAN, 123 N. DIVISION ST. #2, FREMONT, MI 49412-1229
15632989        +    SYMETRA LIFE INSURANCE COMPANY, 777 108TH AVE NE, SUITE 1200, BELLEVUE, WA 98004-5135
15632991        +    SYNCREON REDFORD FCA, 24450 GLENDALE AVE, REDFORD, MI 48239-2658
15632995        +    SYNERGY PROTOTYPE STAMPING LLC, 22778 MACOMB INDUSTRIAL DR., CLINTON TOWNSHIP, MI 48036-1137
15631532        +    Saargummi Tennessee LLC, Mike Newman and Annette Archer, 200 Commerce Way, Pulaski, TN 38478-8751
15631533        +    Saber Tool Co., Ken Bollman and Lyn Baughan, 1553 N. Mitchell, Cadillac, MI 49601-1130
15631538        +    Sackey, Steven, 19541 Quartz Ct, Macomb, MI 48044-1780
15631539        +    Sacoma International, LLC, Sandy A/P, 955 South Walnut Street, Edinburgh, IN 46124-2002
15631545        +    Sadiq, Faisal, 2318 ELLSWORTH RD APT 301, YPSILANTI, MI 48197-4861
15631546        +    Sadler Machine Tool, Inc., 1700 State Street, Manistee, MI 49660-2337
15631549             Safeguard Business Systems, PO Box 834, Attention Accounting Dept, Midland ON L4R 4P4 Canada
15631550             Safelite Glass Corp, Chris Angeletti, Hwy. 301 N., Enfield, NC 27823
15631551        +    Safety 1st, PO Box 59, Kalkaska, MI 49646-0059
15631552        +    Safety Kleen (MO), Roger Hays, PO Box 1509, Columbia, MO 65205-1509
15631555        +    Safety Products, Mike Stam, 4780 136th Avenue, Holland, MI 49424-8413
15631556        +    Safety Services, Sales, 420 Garfield Ave, Dubuque, IA 52001-3552
15631559             Safety-Kleen Systems, Peter Demeter, 1220 Skae Drive, Oshawa ON L1J 7A1 Canada
15631562        +    Safety-Kleen/CleanHarbors, Kristine T. Anderson, Credit Analyst, 600 Longwater Drive, P.O. Box 9149, Norwell, MA 02061-9149
15631563             Sagahon, Jonathan S enz, CALLE MEXICO NUM 121, Matamoros Tamaulipas 87470 Mexico
15631565        +    Sage Software, AR-FAS, 2325 Dulles Corner Blvd, Suite 800, Herndon, VA 20171-4677
15631567        +    Saghy II, Stephen, 37200 TARA, NEW BALTIMORE, MI 48047-5510
15631574             Saint-Gobain, Performance Plastics Corp, Granville, NY 12832
15631573             Saint-Gobain, Performance Plastic Corp., Farmington Hills, MI 48335
15631575        +    Saint-Gobain Autover USA Inc, Carl Ruetsch, 6951 Alan Schwartzwalder St., Columbus, OH 43217-1118
15631576             Saint-Gobain Performance, Plastics, Wayne, NJ 07470
15631579        +    Saint-Gobain Performance Plastics Corpor, P.O. Box 743669, Atlanta, GA 30374-3669
15631578        +    Saint-Gobain Performance Plastics Corpor, Mindi Reminder, 31500 Solon Road, Solon, OH 44139-3528
15631580             Saint-Gobain Sekurit De MX, Nicolas Bravo No 8, Ayala 62715 Mexico
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 169 of 280
District/off: 0311-1                                         User: SH                                                           Page 168 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15631581            Sais, Adan Lumbreras, Ayopilco N m. 68, Matamoros Tamaulipas 87497 Mexico
15631583            Salas, Alejandrina Calder n, CALLE 12 NUM 50, Matamoros Tamaulipas 87497 Mexico
15631585            Salas, Laura Maury, GUYANA 154, Matamoros Tamaulipas 87455 Mexico
15631586            Salas, Lizen Franco, VALLE SIERRA DE VALPARAISO NUM 52, Matamoros Tamaulipas 87344 Mexico
15631588            Salas, Victor Perez, LAS AMERICAS NUM 5, Matamoros Tamaulipas 87456 Mexico
15631589            Salas, Zoraida Franco, PRIV PALMILLAS NUM 40, Matamoros Tamaulipas 87480 Mexico
15631593            Salazar, Gilberto Gracia, HEROES DE RIO BLANCO # 66, Matamoros Tamaulipas 87499 Mexico
15631594            Salazar, Jose Perez, DEMOCRACIA NUM 30, Matamoros Tamaulipas 87320 Mexico
15631595            Salazar, Marco N ez, PICO DE ORIZABA NUM 19, Matamoros Tamaulipas 87476 Mexico
15631596            Salazar, Pedro Garibay, DEL DATIL NUM 115, Matamoros Tamaulipas 87395 Mexico
15631597        +   Salazar, Veronica Torres, 2870 Lower Ridge Dr, Rochester Hills, MI 48307-4470
15631598            Sald var, David G mez, Calle 5ta. #31, Matamoros Tamaulipas 87315 Mexico
15631599            Sald var, Elvia Longoria, MIGUEL BARRAGAN NUM 20 A, Matamoros Tamaulipas 87496 Mexico
15631600            Sald var, Jose Gomez, SEGUNDA NUM 280, Matamoros Tamaulipas 87340 Mexico
15631601            Salda a, Brandon Zapata, MAURO MURILLO 101, Matamoros Tamaulipas 87390 Mexico
15631602            Salda a, Luis Guevara, DR MIGUEL BARRAGAN NUM 55, Matamoros Tamaulipas 87380 Mexico
15631603            Salesforce Inc, Jenny Leon, PO Box 203141, San Francisco, CA 94105
15631607            Salinas, Carlos Prado, Segunda Num. 24, Matamoros Tamaulipas 87394 Mexico
15631608        +   Salinas, Daisy, 1321 Calle Galaxia, Brownsville, TX 78520-4080
15631609            Salinas, Grecia Alonso, MANGO NUM 27, Matamoros Tamaulipas 87475 Mexico
15631610            Salinas, Jose Jim nez, STA CECILIA NUM 33 VILLAS DE STA ANITA, Matamoros Tamaulipas 87456 Mexico
15631612        +   Saline Lectronics Inc, Robin Fullerton and Mishiya Doran, 710 N Maple Road, Saline, MI 48176-1294
15631614        +   Salliotte, Jacob, 1419 ROSE ST, MONROE, MI 48162-2532
15631615            Salome, Armando Martinez, PEDREGAL NUM 106, Matamoros Tamaulipas 87497 Mexico
15631616        +   Saltsman, Benjamin, 4524 WALDEN RD, BLOOMFIELD TWP, MI 48301-1149
15631617            Salvador, Antonio Martinez, ISLA SALOMON NUM 17, Matamoros Tamaulipas 87347 Mexico
15631618            Salvador, Gerardo Avalos, Juventud Revolucionaria N m. 54, Matamoros Tamaulipas 87477 Mexico
15631619            Salvador, Maria Baltazar, LOMA BONITA 90, Matamoros Tamaulipas 87495 Mexico
15631621        +   Same Day Delivery, Inc., Attn: Mike Valcq, 3378 3 Mile Rd. NW, Grand Rapids, MI 49534-1226
15631623        +   Sampson, Forrest, 16750 HAGGERTY AVE, BELLEVILLE, MI 48111-6008
15631625        +   Samsco Corporation, 18 Cote Ave, Goffstown, NH 03045-5278
15631628        +   Samtec Inc, Kathy Byrd and Lona Vest, 520 PArk East Blvd, New Albany, IN 47150-7251
15631629        +   Samtec, Inc, Allen Platt, Esq. General Counsel, 520 Park East Boulevard, New Albany, IN 47150-7251
15631632            Samuel Automotive, Paul Thorpe, 351 Passmore Ave., Scarborough ON M1V 3N8 Canada
15631633            Samuel Son/Ford Resale, Paul Henderson and Zahida Zethi, PO Box 71551, Chicago, IL 60694-4882
15631635        +   Samuel, Son & Co. (USA) Inc., J. Christopher Caldwell, Stark Reagan, 1111 West Long Lake Road, Suite 202, Troy, MI 48098-6310
14236632        +   Samuel, Son & Co. (USA) Inc., 1111 West Long Lake Road, Suite 202, Troy, MI 48098-6333
15631636            Samuel, Son, and Co. Inc., Paul Henderson and Zahida Zethi, PO Box 71551, Chicago, IL 60694-4882
15631639            Sanchez, Alejandro Martinez, Gloria Marin Num. 113, Matamoros Tamaulipas 87396 Mexico
15631641            Sanchez, Felipe Segura, J.ROBERTO GUERRA Y JUAN B GARCIA 129, Matamoros Tamaulipas 87413 Mexico
15631642            Sanchez, Fernanda Gonzalez, REPUBLICA DE ARGENTINA 50, Matamoros Tamaulipas 87247 Mexico
15631643            Sanchez, Guadalupe Garcia, PLOMEROS NUM 45, Matamoros Tamaulipas 87340 Mexico
15631644            Sanchez, Jes s Castellanos, Calle Gloria Marin #57, Matamoros Tamaulipas 87396 Mexico
15631645            Sanchez, Jesus Flores, Jose Maria Maytorena Num. 113, Matamoros Tamaulipas 87493 Mexico
15631646            Sanchez, Jorge Chacon, SECCION 16 NUM 19, Matamoros Tamaulipas 87390 Mexico
15631647            Sanchez, Jorge Cruz, OCEANO NUM 138, Matamoros Tamaulipas 87497 Mexico
15631649            Sanchez, Juan Hernandez, Pedro Cardenas Num. 38, Matamoros Tamaulipas 87456 Mexico
15631651            Sanchez, Miguel Martinez, PRIVADA D NUM 102, Matamoros Tamaulipas 87490 Mexico
15631652            Sanchez, Rafael Araguz, MOCAMBO 5, Matamoros Tamaulipas 87477 Mexico
15631653            Sanchez, V ctor Carre n, PASEO ACACIAS NUM 4, Matamoros Tamaulipas 87380 Mexico
15631656        +   Sanders, Bobbi, 1733 Corinth Drive, Moberly, MO 65270-3234
15631660        +   Sandler & Travis Trade Advis, 5200 Blue Lagoon Drive, Suite 600, Miami, FL 33126-7002
15631661            Sandoval, Maria Carre n, 20 E. BENEMERITO Y REP. ARGENTINA NUM 16, Matamoros Tamaulipas 87497 Mexico
15631662            Sandoval, Norma Gamez, RUISE OR NUM 173, Matamoros Tamaulipas 87477 Mexico
15631663            Sandytown Machine & Tool, RR #1, Straffordville ON N0J 1Y0 Canada
15631665        +   Sanlo Manufacturing Co., Kellie Sturgeon, 400 Hwy. 212, Michigan City, IN 46360-2821
15631666        +   Santa Fe Fasteners, Camerson Brusegard, 7520 Stage Road, Buena Park, CA 90621-1224
15631667        +   Santana, Jose, 13665 Marvin St., Taylor, MI 48180-4471
15631668            Santana, Mario Ruiz, MARIA SALOME NUM 15B, Matamoros Tamaulipas 87496 Mexico
15631669            Santes, Omar Almora, FRANCISCO GONZALEZ YA EZ NUM 71, Matamoros Tamaulipas 87490 Mexico
15631671            Santiago, Edgar Espinosa, MAR DE CORTEZ NUM 21, Matamoros Tamaulipas 87453 Mexico
15631672            Santiago, Erick Olmedo, SAN PEDRO 50, Matamoros Tamaulipas 87455 Mexico
15631673            Santiago, Fernando Antonio, ESTRELLA DE MAR NUM 60, Matamoros Tamaulipas 87344 Mexico
                    Case 19-12378-KBO                Doc 1281          Filed 01/01/21          Page 170 of 280
District/off: 0311-1                                      User: SH                                                       Page 169 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                             Total Noticed: 13039
15631674            Santiago, Jose Jim nez, CARDENAL 159, Matamoros Tamaulipas 87477 Mexico
15631675            Santiago, Maria Torres, CANAL NUM 16, Matamoros Tamaulipas 87398 Mexico
15631676            Santiago, Mario Garcia, CALLE ABETO NUM 132, Matamoros Tamaulipas 87343 Mexico
15631677            Santiago, Miguel Castillo, Ayopilco N m. 55, Matamoros Tamaulipas 87497 Mexico
15631678            Santiago, Olga Gal n, DE LA REFORMA NUM 67, Matamoros Tamaulipas 87496 Mexico
15631679            Santiago, Sergio Castillo, Ayopilco, Matamoros Tamaulipas 87497 Mexico
15631680            Santiago, Victor Valencia, CONGRESO DE ANAHUAC NUM 164, Matamoros Tamaulipas 87477 Mexico
15631681            Santillan, Lino Rivera, FERNANDO MONTES DE OCA NUM 145, Matamoros Tamaulipas 87449 Mexico
15631682            Santos, Cecilia Quiroz, DANACIANO GARCIA #46, Matamoros Tamaulipas 87477 Mexico
15631683            Santos, Claudio Arredondo, SIERRA DE HUICHOLES NUM 37, Matamoros Tamaulipas 87497 Mexico
15631684            Sanwa-Intec(Changzhouu)CoLtd, Cherry Xu, 16 Chuangye Rd Xinbei DistrictGDHUnit12A, Changzhou 213033 China
15631685        +   Sanyo Machine America, 950 S Rochester Rd, Rochester, MI 48307-2742
15631686            Sapa Extruder, Inc., Tom Burke, Mountian Top Plant, Crestwood Industrial Park, Mountain Top, PA 18707
15631687        +   Sapla-bahner, Rosemarie, 22733 CORTES STREET, NOVI, MI 48375-4500
15631690        +   Sargent, James, 854 N. Luce Dr., White Cloud, MI 49349-9042
15631691        +   Sarkessian, Juliet, 211 East Meade Street, Philadelphia, PA 19118-2812
15631698            Satoshi Yasuda, Satoshi Yasuda, 1781 Weatherstone Dr, Ann Arbor, MI 48108-3394
15631699            Sauceda, Erika Garza, Calle Primero de Enero #136, Matamoros Tamaulipas 87470 Mexico
15631700            Sauceda, Miguel Guzm n, CONFIANZA NUM 47, Matamoros Tamaulipas 87343 Mexico
15631705        +   Sawitski, Austin, 6216 Swallow Lane, Ypsilanti, MI 48197-9350
15631706        +   Sawyer LLC, Chris Sawyer, 45979 Peck-Wadsworth Rd., Wellington, OH 44090-9669
15631710        +   Sayabugari, Neha, 5217 Heather Drive Apt 207, Dearborn, MI 48126-4189
15631719        +   Scapa North America, 111 Great Pond Dr, Windsor, CT 06095-1527
15631722        +   Schaefer Megomat USA Inc., Lisa Obl, W233 N2830 Roundy Circle W., Pewaukee, WI 53072-6285
15631723        +   Schaefer Sys International, 10021 Westlake Drive, Charlotte, NC 28273-3787
15631724        +   Schaefer Technologies, Nikisha George and Karen Lopeman, 751 N Raddant Rd, Batavia, IL 60510-4218
15631725        +   Schaeffer Manufacturing Co., Lisa R, 102 Barton St, St Louis, MO 63104-4728
15631726            Schaeffler Automotive Buehl, GmbH & Co. KG, Industriestrasse 3, Buehl 77815 Germany
15631729            Schambaugh & Son LP, Bud Powers and Angie Marchand, dba Havel, 8322 Neptune, Suite 1, Kalamazoo, MI 49009
15631731        +   Schap Specialty Machine Inc, Brian Sayranian, 17309 Taft Rd, Spring Lake, MI 49456-8809
15631732        +   Scharenbroch, Amanda, 3615 N. Green Ave., Hesperia, MI 49421-9199
15631733        +   Schattler, Eric, 1145 CEDAR CREEK DR, MONROE, MI 48162-9706
15631734        +   Schauer, Christopher, 545 S. Hoppe Rd., Hesperia, MI 49421-8903
15631735        +   Schauer, Mary, 545 S. Hoppe Rd., Hesperia, MI 49421-8903
15631738            Schaumburg und Partner Paten, Mauerkircherstrasse 31, Munich 81679 Germany
15631743        +   Schendel, Marina, 1472 Circle Dr apt 310, Pontiac, MI 48340-1509
15631745        +   Scherer Metals, Inc., 4627 Platt Lane, Ann Arbor, MI 48108-9726
15631746            Schettler, Joshua, 43951 Burtrig Rd, Van Buren Twp, MI 48111-2980
15631751            Schimings, Michael, 304 Valley View Dr, Oxford, MI 48371-6236
15631752        +   Schindler Elevator Corp, Peter Slater, 3725 W Cleveland Road, Suite 300, Southbend, IN 46628-8470
15631754        +   Schlegel Corp, Edith Gayle, 1555 Jefferson Rd., Rochester, NY 14623-3109
15631756        +   Schlereth-Pratt, Inc, Tood Schlereth, PO Box 328, Pevely, MO 63070-0328
15631757            Schmald Tool & Die Inc, 4206 South Saginaw Street, Burton, MI 48529-1695
15631758        +   Schmid Corp of America, 1515B Horton Road, Jackson, MI 49203-5177
15631763        +   Schneider National Inc, Attn: Credit Dept, 3101 Packerland Dr, Green Bay, WI 54313-6187
15631762        +   Schneider National Inc, 2567 Paysphere Circle, Chicago, IL 60674-0001
15631766            Schofield, Dallas, 6905 Dave Carr Rd, Charlestown, IN 47111-8824
15631771        +   Schrader Bridgeport Int'l, Kay Scruggs, 1609 Airport Road, Monroe, NC 28110-7393
15631773        +   Schreiner Group LP, Marcel Poschmann and Helene Smith, 300 Corporate Drive,, Blauvelt, NY 10913-1144
15631788        +   Schultz, Steven, 3564 E. Hubbard Rd, Midland, MI 48642-9724
15631791        +   Schumacher & Sons Auto Crush, Todd Schumacher, 651 McCulloch, Gladwin, MI 48624-9456
15631798        +   Schuster, Kim, 1052 Arbroak Way, Lake Orion, MI 48362-2500
15631800        +   Schutz, Jeffrey, 593 Thornehill Tr., Oxford, MI 48371-5171
15631805        +   Schuyler, Morgan, 147 SOUTH ST, DUNDEE, MI 48131-1036
15631811        +   Scicon Techologies Corp, Shelly Serviss, 27525 Newhall Ranch Rd, Unit 2, Valencia, CA 91355-4003
15631813        +   Scott Schowe, 3115 CR 72, Auburn, IN 46706-9628
15631814            Scott Special Tools Inc, Gary Bretz (AD 27), 515 Huber Park Ct, St Charles, MO 63304-8621
15631816        +   Scott, Arlane, 11554 St. Aloysius, Romulus, MI 48174-1141
15631817        +   Scott, Brandon, 8140 E 7 mile Rd Apt 305, Detroit, MI 48234-3663
15631819        +   Scott, Danielle, 4614 Ranch Lane, Bloomfield Hills, MI 48302-2442
15631821        +   Scott, Mark, 6968 Platt Rd, Ypsilanti, MI 48197-6605
15631828        +   ScottMadden, Inc., 2626 Glenwood Avenue, Suite 480, Raleigh, NC 27608-1367
15631829        +   Scottsburg Plastics, Inc., 1250 S. Bond St, Scottsburg, IN 47170-6789
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 171 of 280
District/off: 0311-1                                         User: SH                                                            Page 170 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15631830        +   Scranton PDC, Caterpillar Logistics, 120 First Ave, Covington TWP, PA 18424-9464
15631833        +   Seal Rite, Inc., Steve Whitaker and Jenni Sharp, 4121 Eastland Drive, Elkhart, IN 46516-9031
15631836        +   Seals, Darnisha, 11745 Engleside, Detroit, MI 48205-3319
15631837        +   Seamcraft Inc, Maxine, 932 West Dakin, Chicago, IL 60613-4985
15631838            Sears Commercial One, PO Box 958308, Hoffman Estates, IL 60195-8308
15631840            Seasons In The Country, Ecclestone Drive, Box 657, Bracebridge ON P1L 1T9 Canada
15631841        +   Seastrom Manufacturing Co, 456 Seastrom St, Twin Falls, ID 83301-8526
15631844            Sebastian, Roberto Tinajero, HEROES DE RIO BLANCO NUM 4, Matamoros Tamaulipas 87360 Mexico
15631845        +   Secondary Solutions, Inc., Tina Stevens and Andrea Reeder, 101 Northeast Drive, Spartanburg, SC 29303-6605
15631846            Secopteana GmbH, Bernhard Golitz, Ottostrasse 15, Starnberg 82319 Germany
15631848            Secord Vending Service, Jeff Secord, PO Box 166, Utterson ON P0B 1M0 Canada
15631849            Secretary of State Jesse Whi, Department of Business Serv., 501 S 2nd St., Springfield, IL 62756-5510
15631852        +   Securit Metal Products Co, Joe Brown, 55905 92nd Ave, Dowagiac, MI 49047-9505
15631853        +   Securit Metal Products Co., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15631854        +   Securit Metal Products Co., c/o Bankruptcy Claims Admin Services LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15631855        +   Security Alarms, Brenda Martin, 98 Lambs Ferry Rd., Loretto, TN 38469-2815
15631856        +   Security Equipment, Inc., PO Box 713, Mcminnville, TN 37111-0713
15631858            Security Life of Denver, PO BOX 5065, Minot, ND 58702-5065
15631860        +   Security Molding Inc., Rickey, 255 Factory Road, Addison, IL 60101-5035
15631862            Seglo, Sa De Cv, Autopista Mexico Puebla, Km 117 Nave 4D Parque Industrial Finsa, Cuautlancingo Puebla 72710 Mexico
15631863            Segovia, Jaime Andrade, JOSEFA ORTIZ DE DOMINGUEZ NUM 119, Matamoros Tamaulipas 87496 Mexico
15631864            Segovia, Luis Rosales, Avenida Primera De Mayo #86, Matamoros Tamaulipas 87440 Mexico
15631866            Segura, Ramiro Fajardo, 5TA NUM 25, Matamoros Tamaulipas 87497 Mexico
15631867        +   Seibold, Aaron, 935 W Clarkston Rd, Lake Orion, MI 48362-2576
15631868        +   Seidel Enterprises Inc, Moberly Lumber Co., 500 North Avenue West, Moberly, MO 65270-2833
15631869        +   Seifert, Heinz, 3140 Hummer Lake Rd, Ortonville, MI 48462-9721
15631871        +   Select Manufacturing Serv, 1210 E Barney Ave, Muskegon, MI 49444-1713
15631872            Select Tool Inc, David Tomassi and Trisha Price-Clavette, 4125 Delduca Dr, Oldcastle ON N0R 1L0 Canada
15631873        +   Select-Tron Ind Inc, Barbara Folga, 1946 East 12th Street, Erie, PA 16511-3006
15631874        +   Self, Terry, 12417 TOWNSEND ROAD, MILAN, MI 48160-9135
15631875        +   Sellars, Mandy, 22788 Lexington Ave, Eastpointe, MI 48021-1910
15631876        +   Sellars, Ronald, 22788 Lexington Ave, Eastpointe, MI 48021-1910
15631878        +   Semblex Corporation, 900 N. CHURCH ROAD, ELMHURST, IL 60126-1162
15631888        +   Senko America Corp, Yoshinori Takekubo, 420B Pan American Dr Ste 1, El Paso, TX 79907-5637
15631890            Sensor Development, Jeff Boyd, PO Box 290, Lake Orion, MI 48361-0290
15631891            Sensotec Inc, Attn : Sherri, 2080 Arlingate Lane, Columbus, OH 43228-4112
15631892            Sentry Fastnener Inc., Larry Kanarek, 56201 Precision Dr, Chesterfield, MI 48051-3736
15631893        +   Sentry Steel Service, 167 Center Point Road South, Hendersonville, TN 37075-2055
15631894        +   Sentz, Thomas, 516 Hutchison LN, Midland, MI 48640-6453
15631895        +   Sepro America LLC, Myra Cognet, 765 Commonwealth Drive, Warrendale, PA 15086-7620
15631896            Septagon Construction Co,, Rick Schesselman and Kristie Schear, Inc-Columbia, Columbia, MO 65202
15631897            Sepulveda, Guadalupe L pez, ISALAS CAIMAN NUM 7, Matamoros Tamaulipas 87347 Mexico
15631898        +   Sequoia Tool, 23537 Reynolds Ct., Clinton Township, MI 48036-1269
15631901            Serna, Joel Reyes, DEL PRADO 111B, Matamoros Tamaulipas 87344 Mexico
15631902            Serna, Ma Rodr guez, XOCHICALCO NUM 44, Matamoros Tamaulipas 87398 Mexico
15631903            Serna, Salvador Valle, PERLA NUM 25 ENTRE 23 Y 25, Matamoros Tamaulipas 87344 Mexico
15631904            Serrano, Maria Hern ndez, VICENTE GUERRERO 27, Matamoros Tamaulipas 87477 Mexico
15631905            Serrato, Octaviano Leal, PROGRESO NUM 11, Matamoros Tamaulipas 87496 Mexico
15631906        +   Serrels, Dana, 2429 Sunray Ct., Davison, MI 48423-8748
15631907        +   Serrett, Cody, 10 POWERS ROAD, LAWRENCEBURG, TN 38464-6828
15631912        +   Serv-Plas LC, Sharon Williams and Kathy Haston, 725 Keystone Dr, Clanton, AL 35045-5483
15631914            Serviacero Planos SA de CV, Refugio Munoz, Av. La Noria #129 Parque Industrial Sta, Queretaro 76220 Mexico
15631915            Serviacero Planos SA de CV, Refugio Munoz and Rosario Cabrera, Blvd. Hermanos Aldama #4002 Cd., Leon 37490 Mexico
15631917        +   Serviacero Planos, S de RL de CV, Worthington Industries, Deanna M. Igo, Paralegal, 200 Old Wilson Bridge Rd, Columbus, OH
                    43085-2247
15631916            Serviacero Planos, S de RL de CV, Blvd Adolfo Lopez Mateos #1717, Piso 11, Col. Los Gavilanes, Leon, Gto. CP 37270 Mexico
15631919            Serviacero/Ford Resale, Refugio Munoz and Rosario Cabrera, Blvd. Hermanos Aldama #4002 Cd., Leon 37490 Mexico
15631921        +   Service 1st Maintenance, 6931 23 Mile Road, Shelby Twp, MI 48316-4411
15631922            Service Engineering, Inc., Sales Representative and Paula Lawhead, Greenfield, IN 46140
15631924        +   Service Express Inc, Myssi Willitts and Rod Rall, 3854 Broadmoor Ave SE, Grand Rapids, MI 49512-3967
15631925            Service Master Of Muskoka, PO Box 5361, Huntsville ON P1H 2K7 Canada
15631926            Service Now Inc, Luke Nguyen, 2225 Lawson Lane, Santa Clara, CA 95054-3311
15631927        +   Service Packaging Company, Arwen Bos and Mike Quesnel, 1855 Thomas Rd., Memphis, TN 38134-6314
                  Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 172 of 280
District/off: 0311-1                                       User: SH                                                         Page 171 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                               Total Noticed: 13039
15631929        + ServiceMaster Clean, Jim Nostrant and Bill Webster, 9415 Northland Drive, Stanwood, MI 49346-9070
15631930        + ServiceNow, 2225 Lawson Lane, Santa Clara, CA 95054-3311
15631932          Servicios Integrales de, Francisco Delgado, Mexicanos Av 28 de Octubre 107 Desp 306, Toluca 50150 Mexico
15631933        + Servtek, Aka Milacron Marketing Co, 4165 Halfacre Rd, Batavia, OH 45103-3247
15631934          Servtek (Autojectors), Milacron Marketing Company, PO Box 740440, Atlanta, GA 30374-0440
15631937        + Seto, Peter, 719 East Fox Hills Drive, Bloomfield Hills, MI 48304-1307
15631938          Seton, PO Box 57442, Station A, Toronto ON M5W 5M5 Canada
15631943        + Severstal NA/FORD Resale, Stephanie Solovey, 3001 Miller Road, Dearborn, MI 48120-1458
15631944        + Sew Intrikit, Dena Brondstetter, 5812 Krawczyk Road, Pinconning, MI 48650-8319
15631945        + Seybert Castings Inc, Arlene Seybert and Marc Roloff, 1840 County Line Rd, Unit 108, Huntingdon Valley, PA 19006-1718
15631949        + Shade, Joseph, 16527 Stansbury St, Detroit, MI 48235-4016
15631950        + Shade, Tyrell, 12663 Duchess, Detroit, MI 48224-1088
15631957        + Shaltz Automation Inc, Eric Vorwerck and Michelle, 5190 Exchange Dr, Flint, MI 48507-2931
15631958        + Shaltz Automation Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15631959        + Shameti, Leka, 1403 Durango Drive, Ann Arbor, MI 48103-4493
15631960        + Shamim, Rezaul, 3937 Harold St, Hamtramck, MI 48212-3186
15631964          Shanghai Chetai International Trading Co, Attn: Xia Jianfeng, Building 2-1, 4000 Zhulu Rd Lugang Town, Shanghai China
15631965          Shanghai Dura Automotive, James He and Ava Huang, Building B, 1281 JinHu Rd, Shanghai 201206 China
15631966          Shanghai FST Automotive, Steve Crawford and Terry Zhang, # 57 Hangfan Rd, Pudong Area, Shanghai 201316 China
15631968          Shanghai Jie Cheng Machinery, Victor Fang and Mr. Guofang ZHU, 1706-1709,Pudong New Jinqiao Rd., Shanghai 201206 China
15631967          Shanghai Jie Cheng Machinery, Victor Fang, Room 1706-1709, #18 New Jinqiao Rd., Shanghai 201206 China
15631970          Shanghai Sanfeng Mold Tlg Co, www.peakcn.com, Tower 5 Lane 135 Guowei Rd Yangpu Dist, Shanghai 200438 China
15631972          Shanghai TaiTong Electroplat, Lily Zeng and Shi Honglin, #189 Linsheng Rd Tinglin Industrial Zone, Shanghai 201505 China
15631974        + Shankershetty, Vinod, 543 Timberlea Dr., Rochester Hills, MI 48309-2681
15631975        + Shankershetty, Vinod, 543 Timberlea Dr. Apt 169, Rochester Hills, MI 48309-2683
15631977        + Shannahan, Inc., PO Box 500754, St. Louis, MO 63150-0754
15631978        + Shannon Paving, Attn: President or General Counsel, 14116 Barren Field Dr., Milan, TN 38358-4400
15631979        + Shannon Precision Tool, Eddie Shannon, 2033 Fall River Road, Leoma, TN 38468-5041
15631981        + Shannon, Donald, 2414 County Road 1310, Moberly, MO 65270-5015
15631982        + Shapiro Packaging (MI), 77 Grandville Ave SW, Grand Rapids, MI 49503-4035
15631984          Sharegate, Michael Noiseux, 1751 rue Richardson, suite 5, Montreal QC H3K 1G6 Canada
15631986        + Sharma, Pooja, 428 Evelyn Lane, Rochester Hills, MI 48307-4043
15631987        + Sharma, Pooja, 428 Evelyn Lane Apt 103, Rochester Hills, MI 48307-4043
15631988          Sharp Microelectronics of, Tricia Rapin and Ronna Anderson, the Americas, Camas, WA 98607
15631990        + Sharp, Corine, 1671 E. 8th St., White Cloud, MI 49349-8835
15631995        + Shaum Electric Company, Inc., 1125 North Nappanee Street, Elkhart, IN 46514-1798
15632001        + Shears, Michael, 4005 Mallard Dr., Greenville, MI 48838-9269
15632002        + Shelby Enterprises, Inc, 70701 Powell Road, Romeo, MI 48065-4918
15632003        + Sheldahl Flexible Tech Inc, Kelly Young, 1150 Sheldahl Road, Northfiled, MN 55057-9444
15632007        + Shelton, Stephen, 83 Gore Road, Lawrenceburg, TN 38464-7021
15632012        + Shepherd, Jamie, 17411 SAN JUAN DR, DETROIT, MI 48221-2685
15632014          Sheppard, Ronald, 306 1/2 Webber St, Saginaw, MI 48601
15632015        + Sheridan Industries Inc, 1013 Barnes Street, Albion, MI 49224-1445
15632017        + Sherman Law Group, P.C., Caitlin Grimes, 26111 West 14 Mile rd, Suite 104, Franklin, MI 48025-1170
15632018          Sherman's Welding & Maint., 6299 Powers Avenue, Jacksonville, FL 32217
15632021          Sherry Laboratories Inc, 2203 S. Madison St., Muncie, IN 47302-4156
15632022        + Sherwin Williams Co, 822 N Military Ave., Lawrenceburg, TN 38464-2654
15632023        + Sherwin-Williams, Larry/Doug, 2951 Tennyson Rd, Hannibal, MO 63401-2481
15632024        + Sherwood's Signs, 1011 Highway 24 W., Moberly, MO 65270-3105
15632025        + Sherwood, Henry, 1166 E. James St., White Cloud, MI 49349-9503
15632030          Shiloh Industries, Inc, Janelle, Wellington Mfg Division, Wellington, OH 44090
15632032          Shimafuji Electric Inc, NS Bldg 3F, 6-36-11, Nishikamata Ota-ku, Tokyo Japan
15632031          Shimafuji Electric Inc, Minako Yoshida, Sakurai Bldg 7F 5-11-1 Minamiaoyama, Tokyo Japan
15632034          Shimafuji Electric Inc., Shige Arase, Nishikamata NS Bldg. 3F, Tokyo 144-0051 Japan
15632035          Shinhan Electronics, Lee Seung-Gu, 1414 Sungjie Heights 702- 13, Seoul 135-917 South Korea
15632036        + Shinyei Corp of America, Go Kasai and Karen Tam, 24 W 40th St, New York, NY 10018-3904
15632037        + Ship It, 3600 Eagle Way, Twinsburg, OH 44087
15632038        + Ship Pac, Inc, 5423 Paysphere Circle, Chicago, IL 60674-0001
15632039        + Shipping Utilities, 10539 Liberty Avenue, St. Louis, MO 63132-1218
15632040        + Shirley Hickman, Gibson County Trustee, PO Box 259, Trenton, TN 38382-0259
15632044        + Shivers, Kenneth, 49845 Teton Pass, Shelby Township, MI 48315-3390
15632045        + Shoals Overhead Door, Paul Wallace, 2402 Woodside Dr., Muscle Shoals, AL 35661-6419
15632046        + Shoemaker, Michael, 127 Plum St., Stanton, KY 40380-2112
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 173 of 280
District/off: 0311-1                                         User: SH                                                            Page 172 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15632050            Shopko Stores Operating Co, Janet Leiterman, PO Box 3016, Milwaukee, WI 53201-3016
15632052            Shoreline Container, Noel Clavette, 4450 136th Ave., PO Box 1993, Holland, MI 49422-1993
15632053        +   Shoreline Landscape And Main, 104 E. Oak Street, Fremont, MI 49412-1648
15632054        +   Shoreline Metal Fabricators, Gary Bird and Sandra Bird, 1880 Park Street, Muskegon, MI 49441-2638
15632055        +   Shorr Packaging Corp, Tom Willett, 800 North Commerce Street, Aurora, IL 60504-7931
15632058        +   Shostrand, Crystal, 263 State Route 187, Milan, TN 38358-6252
15632060        +   Shounia, Reem, 3582 Hazelton Avenue, Rochester Hills, MI 48307-5011
15632061        +   Shrader, Pamela, 263 Brock Hollow Road, Leoma, TN 38468-5069
15632074        +   Shuman Plastics Inc, Michele Connors and Pam Mann, 35 Neoga St, Depew, NY 14043-3315
15632075        +   Shuman Welding & Repair, 6539 Cr 40, Butler, IN 46721-9739
15632076        +   Shumate, Michael, 1235 ARBOR AVE, MONROE, MI 48162-3017
15632081        +   Siddiqui, Danish, 421 Timberlea Dr Apt 204, Rochester Hills, MI 48309-2652
15632082        +   Sidener Engineering, PO Box 1476, Noblesville, IN 46061-1476
15632087        +   Sieber Tool Engineering LP, 344 Commerce Drive, Carol Stream, IL 60188-1809
15632092        +   Siemens Energy & Automation, PO Box 91433, Chicago, IL 60693-1433
15632093        +   Siemens Industry Inc, Judy Grennan, 4669 Shepherd Trail, Rockford, IL 61103-1294
15632094        +   Siemens Industry Software Inc., 8005 S.W. Boeckman Road, Wilsonville, OR 97070-9733
15632095        +   Siemens Industry Software Inc., 8005 SW Boeckman Road, Wilsonville, OR 97070-9733
15632101        +   Siemens PLM Software, Lisa Bagsby, 2000 Eastman Drive, Milford, OH 45150-2712
15632098        +   Siemens PLM Software, 38695 7-Mile, Suite 300, Livonia, MI 48152-7097
15632100        +   Siemens PLM Software, Bob Hughes, 5400 Legacy Drive, Plano, TX 75024-3105
15632102        +   Siemens Water Technologies, LLC, 4800 N. Point Pkwy, Alpharetta, GA 30022-3732
15632105            Sierra, Ramiro Alem n, Calle Lazaro Cardenas #105, Matamoros Tamaulipas 87445 Mexico
15632107            Sifuentes, Juanita Cabrales, Fernando Montes De Oca Num 127, Matamoros Tamaulipas 87493 Mexico
15632110        +   Sign A Rama, Russell Carter, 51084 Filomena Drive, Shelby Township, MI 48315-2937
15632112            Signalysis, 707 Valley Avenue, Suite #2, Cincinnati, OH 54244-3021
15632113        +   Signature Advisory Services, Lisa Chambers, One Towne Square Ste 1200, Southfield, MI 48076-3708
15632114        +   Signature Engineered, Anthony Rossobillo and Liz Johnson, Solutions LLC., 2640 White Oak Circle Unit F., Aurora, IL 60502-4809
15632115        +   Signode Service Business, BILLY EDDY, 3650 W LAKE AVE, GLENVIEW, IL 60026-1215
15632116        +   Signs Now, 832 Production Place, Holland, MI 49423-9168
15632120        +   Sika Corporation, 1682 Marion-Williamsport Rd, Marion, OH 43302-8694
15632121        +   Sil Tech, Joanna Johson, 810 South Maumee St, Tecumseh, MI 49286-2061
15632122            Silerio, Galileo Salinas, MANGO 27, Matamoros Tamaulipas 87477 Mexico
15632126            Silos, Fabiola Cruz, TERRANOVA NUM 23, Matamoros Tamaulipas 87540 Mexico
15632127            Silva, Carlos Mancilla, MAR ADRIATICO 30, Matamoros Tamaulipas 87453 Mexico
15632128            Silva, Jorge Ibarra, Sierra Madre Oriental N m. 2, Matamoros Tamaulipas 87497 Mexico
15632130            Silva, Maria Cidrian, FRANCISCO MARQUEZ 168, Matamoros Tamaulipas 87493 Mexico
15632132        +   Silverack LLC, 1751 Robertson Rd., Moberly, MO 65270-3152
15632133        +   Silverack LLC., 135 South State College Blvd, Suite 200, Brea, CA 92821-5805
15632134            Silverio, Enrique Antonio, CUAJIMALPA 97, Matamoros Tamaulipas 87497 Mexico
15632135            Silverio, Jorge Antonio, CUAJIMALPA 97, Matamoros Tamaulipas 87497 Mexico
15632137        +   Silvestri, Kaitlyn, 56375 Birkdale Dr, Macomb, MI 48042-1131
15632136        +   Silvestri, Kaitlyn, 13087 Hazelnut Drive, Sterling Heights, MI 48313-1167
15632140            Simbron, Ulises Casiano, MIGUEL BARRAGAN NUM 11, Matamoros Tamaulipas 87499 Mexico
15632141        +   Simco Company, Customer Service and Rob Repka, 2257 North Penn Rd., Hatfield, PA 19440-1906
15632142        +   Simmonds, William, 3621 Lakeshore Dr, Lapeer, MI 48446-2945
15632147            Simmons & SImmons LLP ( UK), Ian Rafter, City Point 1 Ropemaker St, London EC2Y 9SS United Kingdom
15632144            Simmons & Simmons LLP, Broadway Office, Breite Strabe 31, Dusseldorf 40213 Germany
15632143            Simmons & Simmons LLP, Attn: Laurence Renard, 5 Boulevard de la Madeleine, Paris 75001 France
15632146            Simmons & Simmons LLP, K -Bogen, K nigsallee 2a, Dusseldorf 40212 Germany
15632151        +   Simmons, Quintina, 15309 Edmore, Detroit, MI 48205-1348
15632155            Simon Roofing & SHeet Metal, Craig Cozad and Trudy Dawson, 70 Karago Avenue, Youngstown, OH 44512-5949
15632157            Simona, Maria Hern ndez, AGUSTIN MELGAR NUM 121, Matamoros Tamaulipas 87449 Mexico
15632159        +   SimplexGrinnell, District #289, 2005 Elm Hill Pike, Nashville, TN 37210-3807
15632160        +   SimplexGrinnell, District #327, 2970 Walkent Drive NW, Grand Rapids, MI 49544-1453
15632158            SimplexGrinnell, Carl Lorenzoni, 576 Bryne Drive Unit C, Barrie ON L4N 9P6 Canada
15632162        +   Simplimatic Automation, LLC, Sabrina Carpenter and Angela Keyes, 1046 W. London Park Drive, Forest, VA 24551-2164
15632165        +   Simrit-Spencer, Dustin Miller and David Swett, 3600 West Milwaukee, Spencer, IA 51301-2502
15632169            Sinclair & Rush Inc, 111 Manufacturers Dr, Arnold, MO 63010-4727
15632172        +   Singh, Sanjay, 1879 Vinsetta Ct, Rochester, MI 48306-1645
15632173        +   Singla, Vijay, 2428 Wiltshire Ct, Apt 202, Rochester Hills, MI 48309-3161
15632174        +   Singla, Vijay Kumar, 2428 Wiltshire Ct, Apt 202, Rochester Hills, MI 48309-3161
15632175        +   Singleton Corporation, 3280 W. 67th Place, Cleveland, OH 44102-5241
                     Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 174 of 280
District/off: 0311-1                                         User: SH                                                          Page 173 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15632181             Sino-Mold Industrial Co Ltd, Eolanda Yue and Josiah Liu, 1203 Parkway Center ChangAn Town, DongGuan 523800 China
15632182             Sinoparts Company Limited, Wang Xianpei, 23rd floor Jiangnan Ave Binjiang Distri, Hangzhou 310053 China
15632183             Sinotech Ltd., Karen Bray, Unit B Riverside End, Market Harborough LE16 7PU UK
15632185        +    Sir Speedy #6343, John Gregorich, 1942 Star Batt Dr, Rochester Hills, MI 48309-3711
15632189             Sistemas de Fijaciones SA, Natalia C. Camejo, Llavallol 1172 Lanus Oeste, Buenos Aires B1824MXX Argentina
15632192        +    SixSigma.us, Jason Behr, 11203 RR 2222, #801, Austin, TX 78730-1017
15632193        +    Sjogren Ind, 982 Southbridge St, Worcester, MA 01610-2219
15632196        +    Skalnek Ford, Inc., Jamie Lochen, 941 S. Lapeer Rd., Lake Orion, MI 48362-2927
15632198        +    Skeen, Michelle, 1605 Hilltop Drive, Lawrenceburg, TN 38464-4317
15632199        +    Skelly, Karen, 43244 MOUND RD, STERLING HEIGHTS, MI 48314-2036
15632200        +    Skiba, Stanislaw, 745 Tanview Dr., Oxford, MI 48371-4767
15632201        +    Skiles Mechanical Services,, Bruce Skiles, PO Box 1012, Douglas, MI 49406-1012
15632202        +    Skill Metalforming Tech, Cundi Wagner, 16151 Puritas Ave., Cleveland, OH 44135-2617
15632203        +    Skillern, Miranda, 11583 N. Maple Island Rd., Fremont, MI 49412-9401
15632204             Skillpath Seminars, PO Box 2768, Mission, KS 66201-2768
15632206        +    Skoug, Kenneth, 47600 Joy Road, Plymouth, MI 48170-3353
15632208        +    Skullbone Printing Service, 142 East Main Street, PO Box 160, Bradford, TN 38316-0160
15632210        +    Sky Electric of N. Michigan, Coz Sanchez, 720 Water Street, East Jordan, MI 49727-9531
15632211        +    Sky Tek LLC, Marc Gerstenberger and David Showalter, 2920 Technology Drive, Rochester Hills, MI 48309-3588
15632212             Skyward Promotions, Maureen Soiverison and Mindy Hill, 8084 PRINCE CHARMING LN, ROSCOE, IL 61073-9390
15632216        +    Slater, Brian, 215 West Laurel Drive, Lawrenceburg, TN 38464-7718
15632222        +    Slattery, Patrick, 52 Tweed Lane, Lake Orion, MI 48362-2289
15632223        +    Slaughter Instrument, 4356 North Roosevelt Road, Stevensville, MI 49127-9527
15632225        +    Sloan Fluid Acc, David Bowli, PO Box 100842, 312 Wilhagen Dr, Nashville, TN 37217-1146
15632227        +    Sluiter, Daniele, 8870 Sahabaw Rd, Clarkston, MI 48348-2922
15632231        +    Small, Harry, 10426 Smiths Creek Rd, Wales, MI 48027-3401
15632232        +    Small, Linsey, 12361 Oak St, Carleton, MI 48117-9111
15632233        +    Small, Timothy, 12987 MAXWELL RD, CARLETON, MI 48117-9729
15632234        +    Smalley Steel Ring Company, Katerina, 555 Oakwood Road, Lake Zurich, IL 60047-1558
15632236        +    Smart Business Interiors, Cathy Schuette, 1901 Vandiver Drive, Columbia, MO 65202-1914
15632240        +    SmartBear Software, Inc., Gary Large and Renee Grace, 450 Artisan Way, 4th Floor, Somerville, MA 02145-1261
15632241        +    SmartCAMcnc, Hugh Caldwell, 1144 Gateway Loop, Ste 220, Springfield, OR 97477-7700
15632242        +    SmartSign, Sales and Billing, 32 Court St, Brooklyn, NY 11201-4421
15632244        +    Smedberg Machine Corp, Brittany Karpati, 7934 S South Chicago Ave, Chicago, IL 60617-1010
15632246             Smidt & Associates, #1 Ridge Valley Drive, Bracebridge ON P1L 1L3 Canada
15632247        +    Smiley, Brianna, 8765 SPINNAKER WAY, YPSILANTI, MI 48197-6738
15632248        +    Smith & Wesson, 2100 Roosevelt Ave, Springfield, MA 01104-1698
15632250        +    Smith Appellate Law Firm PLL, Michael F. Smith, 1717 Pennsylvania Avenue N.W, SUITE 1025, WASHINGTON, DC 20006-3951
15632251        +    Smith Appellate Law Firm PLLC, The Smith Appellate Law Firm, Michael F. Smith, Esq., 1717 Pennsylvania Avenue N.W. Suite 1025,
                     Washington, DC 20006-3951
15632252         +   Smith Central Supply Inc, Mike Rosenkrans, 320 S 3rd, Hannibal, MO 63401-4412
15632253         +   Smith Co. Hardware Co., 107 Water St, Carthage, TN 37030-1518
15632254         +   Smith Construction Group, Tim and Dana, 4534 S Comstock, Fremont, MI 49412-8980
15632256         +   Smith II, James, 131 Canfield Apt 7, Milan, MI 48160-1650
15632257         +   Smith Industrial Equipment, LaVerne, 411 64th Ave North, Suite #7, PO Box 169, Coopersville, MI 49404-0169
15632258         +   Smith Industrial Equipment, PO Box 169, Coopersville, MI 49404-0169
15632259        #+   Smith Industrial Rubber Inc., PO Box 5486, Rockford, IL 61125-0486
15632262         +   Smith Signs, Jeff VCauwels, 908 N Military, Lawrenceburg, TN 38464-2663
15632264         +   Smith Tool Service, Larry Smith, 7251 Hwy. 45 North, Bethel Springs, TN 38315-4661
15632265         +   Smith, Aaron, 979 River Mist Drive, Rochester, MI 48307-2262
15632266         +   Smith, Adam, 11623 DUBLIN RD., PEARL CITY, IL 61062-9777
15632267         +   Smith, Akirah, 18085 Joseph Campau, Detroit, MI 48234-1563
15632268         +   Smith, Alexandera, 6564 East Michigan Avenue, Saline, MI 48176-8706
15632269         +   Smith, Anita, 2531 Highway 43 So, Leoma, TN 38468-5310
15632272         +   Smith, Brandy, 2200 Helton Dr., Lawrenceburg, TN 38464-4611
15632275         +   Smith, Brian, 33 PATTERSHACK ROAD, LEOMA, TN 38468-5370
15632274         +   Smith, Brian, 12290 Flanders, Detroit, MI 48205-3906
15632281         +   Smith, Chad, 857 Hickory Drive, Pulaski, TN 38478-5419
15632282         +   Smith, Christopher, 814 CAPTAIN DRIVE, LAWRENCEBURG, TN 38464-2656
15632283         +   Smith, Daija, 32900 Haggerty, Roseville, MI 48066-1075
15632284         +   Smith, Daryl, 48902 Valley Forge, Macomb, MI 48044-2067
15632285         +   Smith, Dave, 1127 Englewood Ave, Royal Oak, MI 48073-2876
15632286         +   Smith, David, 1127 Englewood Ave, Royal Oak, MI 48073-2876
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21             Page 175 of 280
District/off: 0311-1                                          User: SH                                                            Page 174 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                  Total Noticed: 13039
15632287        +    Smith, Dawn, 611 Harrison St., Monroe, MI 48161-1417
15632294        +    Smith, Eleanor, 6930 W 92ND, FREMONT, MI 49412-9225
15632297        +    Smith, Gordon, 3779 MINTON ROAD, ORION, MI 48359-1553
15632301        +    Smith, Jason, 26 Iron City Road, St Joseph, TN 38481-5032
15632304        +    Smith, Kalli, 2277 S GROVE ST APT 612, YPSILANTI, MI 48198-9247
15632310        +    Smith, Lillie, 19135 Bretton Drive, Detroit, MI 48223-1337
15632315        +    Smith, Melvina, 14261 Shadywood, Sterling Heights, MI 48312-3430
15632324        +    Smith, RIckey, 132 Elm Street, Iron City, TN 38463-7312
15632333        +    Smith, Shawn, 1015 Earnest Street, Lawrenceburg, TN 38464-2535
15632339        +    Smith, Tyler, 3946 Homewood Ave, Toledo, OH 43612-1277
15632350        +    Snabes, Amy, 29515 Wildbrook dr, Southfield, MI 48034-1402
15632351        +    Snabes, Amy, 307 N. Blair Ave, Royal Oak, MI 48067-2003
15632352             Snap-On Tools of Canada, c/o Larry Tattersall, 93 Glendale Rd, Bracebridge ON P1L 1A7 Canada
15632353         +   Snider Bolt, Jim, 1026 Third Street, Henderson, KY 42420-3040
15632359         +   Snook Inc., Jack DeHorn, 6430 Norton Center Drive, Norton Shores, MI 49441-6034
15632360         +   Snook, Angela, 414 8th Street, Lawrenceburg, TN 38464-2720
15632362         +   Snow Engineering Inc., Robert Hearn, PO Box 12, 406 12th Street N.E., Independence, IA 50644-1030
15632365         +   Snyder Industries, Inc., Jason Lenhoff and Renee Conrad, 4700 Fremont St., PO Box 4583, Lincoln, NE 68504-0583
15632368         +   So Clean Janitorial Service LLC, 1507 Nashville Hwy Suite E, Columbia, TN 38401-2070
15632375         +   Sodhi, Simarpreet Kaur, 21405 john dr, Macomb, MI 48044-6405
15632376        #+   Sodick, Inc., 1605 N. Penny Lane, Schaumburg, IL 60173-4555
15632377         +   Software Answers, Inc., Sue Smith and Cindi Chaffee, 202 Montrose West Ave., Suite 290, Akron, OH 44321-2952
15632378             Software Spectrum, PO Box 848264, Dallas, TX 75284-8264
15632379        +    Software Technology, Bill Browning, 3310 Norfolk Drive, Cookville, TN 38506-6116
15632380        +    Sohacki Industries Inc, 185 Cumberland Park Drive, St Augustine, FL 32095-8910
15632383        +    Sohn Linen Service Inc, Patrick Sweet and Renee Morris, 2401 Wood St, Lansing, MI 48912-3735
15632387        +    Sokolowski, Mark, 7721 RICH AVE., BITELY, MI 49309-9767
15632388        +    Solar Machine Products Co., Dick Werner, 29350 Northline Rd., Romulus, MI 48174-2881
15632389             SolarWinds.Net, Inc., C. Conley and Rema Tennison, 1301 S. Mopac Expressway, Suite 360, Austin, TX 78746
15632391             Soldy Manufacturing Company, Monica G, 9730 Byron Street, Schiller Park, IL 60176
15632392        +    Solid Concepts Inc., Melissa Castaneda, 28309 Avenue Crocker, Valencia, CA 91355-1251
15632394        +    Solo Horton Brushes Inc, PO Box 478, Winsted, CT 06098-0478
15632395        +    Solomon Boiler Works, Kathy Fuemmler, 6601 Stephens Station Rd,, Suite 105, Columbia, MO 65202-0011
15632397        +    Solon Specialty Wire, Marge, 30000 Solon Road, Solon, OH 44139-3408
15632398        +    Soltus, 176 Thompson Lane, Suite 101, Nashville, TN 37211-2468
15632401        +    Solvay Mexicana S. de R.L. de C.V., Solvay USA, INC, 504 Carnegie Center, Princeton, NJ 08540-6241
15632403             Solvay Mexicana, S. de R.L., Thomas PETIT, Blvd. No 261, Piso 3, Oficina 301, A, Mexico City 1010 Mexico
15632404        +    Solvay USA Inc, Anthony Greco and Kim Harden, 8 Cedar Brook Drive, Cranbury, NJ 08512-3612
15632406        +    Sonit Systems, 130 Westfield Drive, Archbold, OH 43502-1060
15632408             Sonoco Products Company, Terri Campbell, IPD Division, North 2nd Street, Hartsville, SC 29550
15632407        +    Sonoco Products Company, Sandra Vinzant, Baker Division, PO Box 668, Hartselle, AL 35640-0668
15632409             Sordia, Erick Mungu a, CRISPIN MAINERO NUM 23, Matamoros Tamaulipas 87456 Mexico
15632410        +    Sorenson, Jacob, 8129 Weiler Rd., Twin Lake, MI 49457-9730
15632411             Soria, Miguel Perez, VANCOUVER NUM 55, Matamoros Tamaulipas 87493 Mexico
15632412             Soria, Socorro, LAGUNA DE SAN QUINTIN NUM 141, Matamoros Tamaulipas 87313 Mexico
15632413             Soriano, Nidia Vel zquez, Calle Tibet #46, Matamoros Tamaulipas 87490 Mexico
15632414             Soriano, V ctor Gonzalez, HEROES DE NACOZARI NUM12, Matamoros Tamaulipas 87395 Mexico
15632415             Sorteos Inspeccionesy Contro, Roberto Herrera, Alicante #113, Col. Valle Dorado, San Luis Potosi 78399 Mexico
15632416         +   Sorting Revolking Services, Luis Melendez, 1613 E Paisano, El Paso, TX 79901-3133
15632421         +   SourceCode Morth America Inc, Kim Richardson, 4042 148th Avenue NE, Redmond, WA 98052-5165
15632422         +   South Bend Tribune, 225 West Colfax, South Bend, IN 46626-1001
15632423         +   South Side Machine Works, Don Weise, 3761 Eiler St, St Louis, MO 63116-4144
15632426        #+   Southern Acquisitions LLC, Ron Besore and Kris Jackson, Southern Dock Products, 11431 Ferrell Dr. #204, Farmers Branch, TX
                     75234-9410
15632428        +    Southern Copper & Supply, Mike, 875 Yeager Pkwy., PO Box 570, Pelham, AL 35124-0570
15632430        +    Southern Fineblanking, Nancy Macabee and Lou Rossi, PO Box 2748, Spartanburg, SC 29304-2748
15632432        +    Southern Fluidpower, Jackie Willaims and Cindy Johnson, 4816 Bonny Oaks Drive, Chattanooga, TN 37416-3803
15632433        +    Southern Ind Tool, Tom Whitten, 6526 Rolling Fork Drive, Nashville, TN 37205-3915
15632434        +    Southern Machinery Repair, Mike Forchione and Diane Cashon, PO Box 809, Union City, TN 38281-0809
15632435        +    Southern Maine Industries, Vrege F. Murray, 45 Hutcherson Dr., Gorham, ME 04038-2644
15632437             Southern Printing Service, Jill, PO Box 651, Lawrenceburg, TN 38464-0651
15632439        +    Southern States Toyotalift, Debra Melodini, 3000 West 45th Street, Jacksonville, FL 32209-2722
15632440        +    Southern Substation, Jim Dowling, 3200 Lenox Ave. #1, Jacksonville, FL 32254-4243
                   Case 19-12378-KBO                   Doc 1281          Filed 01/01/21           Page 176 of 280
District/off: 0311-1                                        User: SH                                                          Page 175 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15632441         + Southland Graphics & Trophie, Jamie Askew, 1054 Main Street, Milan, TN 38358-2704
15632442           Southpaw Sportswear Co., 440 Ecclestone Drive Unit 13, Bracebridge ON P1L 1Z6 Canada
15632443         + Southside Blueprint, 1024 Kings Avenue, Jacksonville, FL 32207-8312
15632444         + Southwest Research Institute, 6220 Culebra Road, San Antonio, TX 78238-5100
15632446         + Southwick & Meister Inc, Kim Townsend, 1455 N0 Colong Rd., Meriden, CT 06450-1979
15632447         + Southwick, Daniel, 27072 Barrington, Madison Heights, MI 48071-3226
15632449         + Space Age Control Inc, 38850 20th Street East, Palmdale, CA 93550-3402
15632452         + Spann, William, 3002 Creekmont Drive, Lawrenceburg, TN 38464-6148
15632453         + Spare Part Solutions Inc., Douglas Sosnowski, 6920 Forest Hills Road, Loves Park, IL 61111-4369
15632455         + Sparks, Amanda, 112 Lawrence St., Lawrenceburg, TN 38464-3307
15632460         + Special Drill & Reamer Corp., Terry Dudas and Barb Trombley, 408 E. 14 Mile Rd., PO Box 71105, Madison Heights, MI 48071-0105
15632461         + Special Plastics, Sales, 914 Westminster Ave, Alhambra, CA 91803-1229
15632463         + Specialized Sorting Services, W. Gary Wirt, 850 E Long Lake, Troy, MI 48085-4875
15632464           Specialized Support Services, Alejandro Munoz, 2931 Cental Paisano # 129, El Paso, TX 79905
15632465         + Specialty Engineering Corp, 1028 Specialty Dr., PO Box 245, Dexter, MO 63841-0245
15632466           Specialty Heat Treating, Inc, 3700 Eastern Ave. SE., Grand Rapids, MI 49508-2413
15632467           Specialty Plastics, 145 Brown Rd, St. Peters, MO 63376-5600
15632469           Specialty Plastics, Sheila, 145 Brown Rd, St Peters, MO 63376-5600
15632470         + Specialty Pressed Components, Jeremy Gabler, 600 Industrial Park Road, Kersey, PA 15846-8912
15632471         + Specialty Product Technologies, Dynapar, 1675 N. Delany Road, Gurnee, IL 60031-1237
15632472         + Specialty Screw Corporation, 2801 Huffman Blvd., Rockford, IL 61103-3997
15632473         + Specialty Stampings LLC, 423 North Mill Street, Adel, GA 31620-2308
15632474           Spectral Dynamics, Inc., Karin Lowden and Karen Pham, 2199 Zanker Road, San Jose, CA 95131-2109
15632477         + Spectrum E-Coat, David Liniarski and Julie Armstrong, 3233 Dove Rd, Port Huron, MI 48060-4747
15632476         + Spectrum E-Coat, 700 Wealthy Street SW, Grand Rapids, MI 49504-6440
15632479         + Spectrum Industries, 170 Selig Drive, Atlanta, GA 30336-2033
15632480         + Speed Wrench, 3364 Quincy Strett, Hudsonville, MI 49426-7834
15632482           Speedgoat GmbH, Diego Kuratli and Corinne Haliti, Waldeggstrasse 37, Liebefeld 3097 Switzerland
15632483           Speedy Win International Ltd, Anita Liu and Jason Ngai, Unit 5 25/F Bld 16-26 Wang Wo Tsai St, Hong Kong China
15632485         + Speelman, Ashley, 328 RIVERSIDE AVE, ADRIAN, MI 49221-1568
15632490         + Spencer, Ryan, 979 Ridgeview Circle, Lake Orion, MI 48362-3443
15632492           Sperry & Rice Manufacturing, Bruce Croskey, 1088 N Main St, Killbuck, OH 44637-9504
15632493           Sperry & Rice Manufacturing, Judy Coakley and BERNEICE TIPTON, 9146 US-52, Brookville, IN 47012-9657
15632497         + Sphera, Dawn Fritts and Scott Lewis, 130 E Randohl St, Floor 29, Chicago, IL 60601-6300
15632498         + Sphera Solutions, Inc., Donna Arnold, 130 E. Randolph, St,, Floor 29, Chicago, IL 60601-6300
15632503         + Spirex Corporation, 375 VICTORIA RD STE 1, YOUNGSTOWN, OH 44515-2053
15632504           Spirol Industries Ltd, Paul Stichhaller and Donna M Tetreault, 3101 St Etienne Blvd, Windsor ON N8W 5B1 Canada
15632505           Spirol Industries, Ltd., Mike O'Donnell, 3103 St. Etienne Blvd, Windsor ON N8W 5B1 Canada
15632508         + Spoon, David, 1650 MICHILLINDA, MUSKEGON, MI 49445-9347
15632509        #+ Spotwelding Products, Sales, 406 Domenic Court, PO Box 523, Franklin Park, IL 60131-0523
15632510         + Spousta, Joseph, 3018 Catalpa Dr., Berkley, MI 48072-1204
15632512         + Spraying Systems Co., Pam Harris, C/O JM Cash Co, 1736 Oxmoor Rd. Suite 103, Birmingham, AL 35209-4053
15632513         + Spraying Systems Co., W. Theo Wells & Associates, 7511 Delmar Blvd., St. Louis, MO 63130-3930
15632516         + Spring Design & Mfg, John Gehart, 14105 Industrial Center Dr, Shelby Township, MI 48315-3260
15632517         + Spring Dynamics Inc, 7378 Research Dr, Almont, MI 48003-8512
15632518         + Spring Dynamics Inc., c/o Jessica Marco, 7378 Research Dr., Almont, MI 48003-8512
15632519         + Spring Dynamics Inc., c/o Max J. Newman, Butzel Long, 41000 Woodward Ave. Stoneridge West, Bloomfield Hills, MI 48304-5130
15632520           Springco, 25 Worcester Rd, Resdale ON M9W 1K9 Canada
15632521         + Springer Tool & Cutter Grind, Mark Springer, 2326 Highway 43S, Leoma, TN 38468-5204
15632522         + Springer, Kelly, 101 Dave O Lane S, Loretto, TN 38469-3267
15632526         + Springfield, Deanna, 1502 E. Pine Hill Ave, white cloud, MI 49349-9603
15632528         + Springfield, Sean, 5226 Cutty Lane, Warren, MI 48092-6326
15632533           Sprint World Headquarters Campus, 66251, 6100 Sprint Pkwy, Overland Park, KS 66211
15632539           Ssang Yong Motor Company, Y.S. Shin, Mr. Shin 1603 Rosedale BD 724 Suseo-dong, Seoul 135-744 South Korea
15632540           SsangYong Motor Company, #1603 Rosedale B/D, 724 Suseo-dong, Gangnam 135-744 South Korea
15632541           Sslce, Carmela Bezarte, Calle Insurgentes Oriente Num 61, Matamoros Tamaulipas 87494 Mexico
15632542         + St Clair Plastics Co, Amy Orris, 30855 Teton Place, Chesterfield, MI 48047-3505
15632543           St Claire Inc, D Hayes/D Austin and Bill Boote, 37440 Hills Tech Dr, Farmington Hills, MI 48331-3414
15632544           St Joseph Paper & Pkg, Inc, Kent Dennis, 2740 VIRIDIAN DR, South Bend, IN 46628-4357
15632548           St. Clair Technologies, Alejandra DeLucas, 827 Dufferin Ave, Wallaceburg ON N8A 2V5 Canada
15632549           St. Clair Technologies Inc., Alejandra DeLucas and Carol Koop, 55 Garnet St., Wallaceburg ON N8A 4L8 Canada
15632550           St. Joe Tool, 11521 Red Arrow Hwy, Bridgman, MI 49106
15632552           St. Louis Hearing & Speech, 9526 Manchester Road, St. Louis, MO 63119
                   Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 177 of 280
District/off: 0311-1                                         User: SH                                                            Page 176 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15632553         + St. Louis Test Lab, Inc., 2810 CLARK AVENUE, ST. LOUIS, MO 63103-2574
15632554         + St. Louis Testing Laboratories, Inc., 2810 Clark Ave, St. Louis, MO 63103-2574
15632555         + St.Onge, Marjorie, 30627 Banbury Court, Beverly Hills, MI 48025-4710
15632557           Stabilus GmbH, Remy Ulrich, Wallersheimer Weg 100 D-56070, Koblenz Germany
15632566         + Stager, Ashley, 691 Harry Paul DR, Lake Orion, MI 48362-2838
15632568         + Staggs, Brianna, 9063 BUTTERMILK RIDGE ROAD, LAWRENCEBURG, TN 38464-5919
15632569         + Staggs, Brook, 51 Mockerson Rd, Leoma, TN 38468-4502
15632576         + Staggs, Karen, 111 STAGGS LOOP, LAWRENCEBURG, TN 38464-6638
15632578         + Staggs, Margie, 490 Big Spring Fork, Lawrenceburg, TN 38464-6885
15632583         + Stahl, Bob, 3075 PONTIAC TRAIL, ANN ARBOR, MI 48105-9625
15632588         + Stallman, Carl, 1439 COUNTY ROAD 1450, MOBERLY, MO 65270-5316
15632589         + Stallman, Mary, 1439 COUNTY ROAD 1450, MOBERLY, MO 65270-5316
15632590         + Stallman, Scott, 1439 COUNTY ROAD 1450, MOBERLY, MO 65270-5316
15632592         + Stamper, Brandon, 10095 Bunton Rd, Willis, MI 48191-9747
15632593         + Stamping Supply & Service, Kelvin Cozart and Stacy Cozart, 15 Ward Rd., Loretto, TN 38469-3030
15632594         + Stamps, Jennifer, 8451 E. Fillmore P.O. Box 174, Hesperia, MI 49421-0174
15632599         + Standard & Poor's Financial Services, LL, Sheila Browne-Allen, S & P Global Inc, 1 Independence Way, Princeton, NJ 08540-6638
15632598         + Standard & Poor's Financial Services, LL, 55 Water Street, New York, NY 10041-0004
15632597         + Standard & Poor's Financial Services, LL, 2542 Collection Center Drive, Chicago, IL 60693-0025
15632600         + Standard Components Inc, Kris Bigelow and Brent Freeman, 44208 Phoenix Dr, Sterling Heights, MI 48314-1465
15632601         + Standard Die Supply, Inc., PO Box 2303, Dept. 171, Indianapolis, IN 46206-2303
15632602         + Standard Label Co., Inc., 4200 Wyland Drive, Elkhart, IN 46516-9509
15632603         + Standard Lifters, Inc., Kyle Wallis/Jeff Blackmo, 3096 Northridge Dr NW, Grand Rapids, MI 49544-9117
15632604         + Standard Mill Mach. Corp., Art, PO Box 1335, West Warwick, RI 02893-0701
15632607         + Standfast Industries Inc, Laurette, 28024 Center Oaks Court, Wixom, MI 48393-3343
15632609         + Standridge Color Corporation, Kenneth Day and Allison Brandt, 1196 East Hightower Trail, Social Circle, GA 30025-2791
15632611         + Stanford, Kevin, 62 MARKS ROAD, LEOMA, TN 38468-3100
15632613         + Stanhope Tool, Inc., Brian Fish and Barbara Dorda, 395 West Girard Ave., Madison Heights, MI 48071-1841
15632614         + Stanley Fastening, 3131 Caruso Court, Orlando, FL 32806-8510
15632619         + Stanley, Thomas, 1101 Melita Road, Sterling, MI 48659-9535
15632621           Staples Business Advantage, 5000 STAPLES DRIVE, FRAMINGHAM, MA 01702
15632620         + Staples Business Advantage, 500 Staples Drive, Framingham, MA 01702-4474
15632623         + Staples Business Advantage, Tom Riggleman, 7 Technology Circle, Columbia, SC 29203-9591
15632622         + Staples Business Advantage, PO Box 105748, Atlanta, GA 30348-5748
15632625        #+ Star Cluster Logistics, 601 W. DEMPSTER ST., MT. PROSPECT, IL 60056-4585
15632626         + Star Crane & Hoist, Larry Lupo and Judy Mohr, 3214 Bay Road, Saginaw, MI 48603-2406
15632627         + Star Petroleum, PO Box 265, 4384 East State Hwy 18, Armorel, AR 72310-0265
15632628           Star Quality Control, Inc., Joe Baca and Mark Fabiano, P.O. box 8036, Grand Rapids, MI 49518-8036
15632629         + Starboard Industries, Inc., Kris Harter, Plastic Trim, LLC, 935 Aulerich Rd, East Tawas, MI 48730-9565
15632634         + Stasa, Erick, 5260 Easton Rd., New Lothrop, MI 48460-9403
15632638         + State Heat Treat, 520 32nd Street S.E., Grand Rapids, MI 49548-2304
15632646         + State Systems Inc., 1861 Vanderhorn Dr., Memphis, TN 38134-6328
15632640         + State of Illinois Attorney General, Attention Bankruptcy Dept, 100 West Randolph Street, Chicago, IL 60601-3218
15632642         + State of Michigan Attorney General, Attention Bankruptcy Dept, G. Mennen Williams Building, 7th Floor, 525 W. Ottawa St. P.O. Box
                   30212, Lansing, MI 48909-7712
15632643         + State of Missouri Attorney General, Attention Bankruptcy Dept, Supreme Court Building, 207 W. High St., Jefferson City, MO
                   65101-6805
15632644         + State of Tennessee Attorney General, Attention Bankruptcy Dept, P.O. Box 20207, Nashville, TN 37202-4015
15632645           State of Texas Attorney General, Attention Bankruptcy Dept, Capitol Station, PO Box 12548, Austin, TX 78711-2548
15632649           Stateline Industrial Divisio, 8104 Commerce Avenue, Loves Park, IL 61111
15632651         + Statista, Inc., Alexander Carberry, 55 Broad Street, 30th Floor, NEW YORK, NY 10004-2590
15632653         + Statosphere Quality LLC, Dorothy Walker, 12024 Exit Five Parkway, Fishers, IN 46037-7940
15632654         + Staubli Corporation, 201 Parkway West, PO Box 189, Duncan, SC 29334-0189
15632655         + Steadfast Engineered Product, 775 Woodlawn Ave, Grand Haven, MI 49417-2141
15632659           Stealth Computer Corporation, 4-530 Rowntree Dairy Road, Woodbridge ON L4L 8H2 Canada
15632662           Steel Craft Technologies Inc, Julie Rounds and Amanda Weller, 8057 Graphic Industrial Dr., NE, Belmont, MI 49306
15632664         + Steel Dynamics/Ford Resale, Christine Hernandez and Tiffany Smith, 4500 County Road 59, Butler, IN 46721-9747
15632665         + Steel Processing Company LLC, John Young and Tammy Beardsley, 23605 Groesbeck Hwy, Warren, MI 48089-4254
15632666         + Steel Storage Systems, Inc., Tim Costello and Vicky Goben, 6301 Dexter Street, Commerce City, CO 80022-3128
15632668         + Steel Tech/Ford Resale, Stephanie Knight, 15415 Shelbyville Rd., Louisville, KY 40245-4137
15632670         + Steel Techn./Chrysler Resale, Stevie Lee and Patty Zimmerman, 15415 Shelbyville Road, Louisville, KY 40245-4137
15632672         + Steel Technologies, Roberto Leyva and Alejandro Perez, 1474 W. Price Road, Brownsville, TX 78520-8687
15632678         + Steel Technologies De Mexico, S.A. De C., Reva D Campbell, Assistant General Counsel, 700 N Hurstbourne Parkway Suite 400,
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 178 of 280
District/off: 0311-1                                         User: SH                                                           Page 177 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
                    Louisville, KY 40222-5396
15632679            Steel Technologies Inc, Casey Griffin, PO Box 43339, Louisville, KY 40253-0339
15632681        +   Steel Technologies LLC, Jake McAllister and Dennis Jewett, 700 N Hurstbourne Pkwy #400, Louisville, KY 40222-5396
15632682        +   Steel Technologies LLC, Reva D Campbell, Assistant General Counsel, 700 N Hurstbourne Parkway Suite 400, Louisville, KY
                    40222-5396
15632683        +   Steel Technologies LLC, Stephanie Knight and Patty Zimmerman, 15415 Shelbyville Rd, PO Box 43339, Louisville, KY 40253-0339
15632673        +   Steel Technologies de Mexico, 700 Wealthy Street SW, Grand Rapids, MI 49504-6440
15632676            Steel Technologies de Mexico, Carlos von Rossum, Ave. Transformacion #1000, Matamoros Tamaulipas 87316 Mexico
15632677            Steel Technologies de Mexico, Carlos von Rossum and Omar Castillo, JCI Resale Parque Ind'l FINSA 3a Etapa, Matamoros Tamaulipas
                    87316 Mexico
15632684        +   Steel Warehouse Company LLC, Jim Gills and Joann Layden, 2722 W. Tucker Drive, South Bend, IN 46619-4222
15632689            Steep, LLC, Juan Angel Maldonado, 501 NTE Bridge Street #417, Hidalgo, TX 78557
15632690        +   Steeplechase Tool & Die, Inc, Gary Miesch and Mick Baird, 9307 M-46, Lakeview, MI 48850-9470
15632691        +   Stefanic, Thomas, 543 Timberlea Drive, Rochester Hills, MI 48309-2681
15632692        +   Stefanic, Thomas, 543 Timberlea Drive Apartment 164, Rochester Hills, MI 48309-2682
15632693        +   Steffey, Ambrose, 10085 Dundee Azailia Rd, Maybee, MI 48159-9682
15632696        +   Stein, Michelle, 6 JOHN DR, MONROE, MI 48162-9322
15632699        +   Steiner Electric Company, Mark Shardt, 1250 Touhy Avenue, Elk Grove Village, IL 60007-5302
15632704        +   Stelfast Inc, Andy Spiliopoulos and Cathy Payne, 131 Bucknell Ct, Atlanta, GA 30336-2402
15632705        +   Stelfast Inc, Andy Spiliopoulos and Cathy Payne, 22979 Stelfast Pkwy, Strongsville, OH 44149-5561
15632707        +   Stelfast Inc, Andy Spiliopoulos and Cathy Payne, 2780 Spectrum Dr, Elgin, IL 60124-7841
15632706        +   Stelfast Inc, Andy Spiliopoulos and Cathy Payne, 2407 Centennial Dr, Arlington, TX 76011-6608
15632708        +   Stelfast Inc, Andy Spiliopoulos and Cathy Payne, 3347 Rauch St, Houston, TX 77029-1311
15632709        +   Stellar SRKG Acquisition LLC, d/b/a Stellar Group, 4935 Enterprise Parkway, Seville, OH 44273-8930
15632716        +   Stephen Bruce Company, PO Box 595, Farmington, MI 48332-0595
15632718        +   Stephen Gould Paper Corp., Jane Diaz, 35 South Jefferson Rd., Whippany, NJ 07981-1034
15632719        +   Stephens III, Ronald, 1754 Old Timber drive, MONROE, MI 48161-5418
15632720        +   Stephens Jr, Ronald, 48 S HILLMAN, STANTON, MI 48888-9152
15632724            Stericycle Inc., 79 Vulcan Street, Toronto ON M9W 1L4 Canada
15632725            Stericycle Medical Waste, Systems Of Mn, Louisville, KY 40290-1588
15632727        +   Sterling Datacom, 629 E. Granet, Hazel Park, MI 48030-2064
15632728        +   Sterling Heights Assy Plant, 38111 Van Dyke, Sterling Heights, MI 48312-1138
15632729            Sterling Marking Products, PO BOX 5055, LONDON ON N6A 5S4 CANADA
15632730        +   Sterling Technologies, Inc., 28024 Center Oaks Ct., Wixom, MI 48393-3343
15632733        +   Steven Bearss, 9391 S. Michelle Dr., Durand, MI 48429-9484
15632734            Steven L Clark, 15000 Black Oak Drive, Smithville, MO 64089-8363
15632739            Stevenson Plumbing &Electric, 305 Palmer Drive, Gravenhurst ON P1P 1A4 Canada
15632741        +   Stevenson, Scott, 706 HOWARD ST., BAY CITY, MI 48708-7096
15632742        +   Steverson Jr, Willie, 14451 Collingham, Detroit, MI 48205-1218
15632744            Stewart McKelvey, PO Box 997, Purdy's Wharf Tower 1, Halifax NS B3J 2X2 Canada
15632745        +   Stewart, Alan, 2806 CLAWSON AVE, ROYAL OAK, MI 48073-3009
15632746        +   Stewart, Archie, 7454 Stockton, Detroit, MI 48234-3003
15632749        +   Stewart, Danielle, 625 Elm Street, Pulaski, TN 38478-4503
15632751        +   Stewart, Jamael, 1613 Mollie Street, Ypsilanti, MI 48198-6597
15632759            Stincor Specialties Ltd, Mike, 15 Densley Avenue, Toronto ON M6M 2P5 Canada
15632760        +   Stines, Chester, 383 WABASH APT 1, MILAN, MI 48160-1561
15632762        +   Stines, James, 165 PLATT ROAD, MILAN, MI 48160-1224
15632771        +   Stockcap, Nancy Connell, 13515 Barrett Parkway Drive, St. Louis, MO 63021-5806
15632773            Stockton 20 Year Club, 301 Simmons Street, Stockton, IL 61085
15632774        +   Stockton Auto Body, 111 E North Avenue, Stockton, IL 61085-1201
15632776        +   Stockton Hardware, Sales, 116 N Main Street, Stockton, IL 61085-1322
15632777        +   Stockton Napa Auto Parts, Sales, 235 E North A, Stockton, IL 61085
15632778            Stokvis Tapes sp. z o.o., Rafal Janowski, ul. Energetyczna 6, Kowale 80-180 Poland
15632779        +   Stolk Labs Inc, Traci Stolk, 1711 Analog Drive, Richardson, TX 75081-1944
15632781        +   Stone Container Corporation, Carlene Gloede, 2350 Springbrook Court, Beloit, WI 53511-6907
15632784        +   Stoneridge Control Devices, 300 Dan Road, Canton, MA 02021-2848
15632785        +   Stoneridge Control Devices, Linda Palingo and Dean Campbell, 300 Dan Road, Canton, MA 02021-2848
15632786        +   Stoney Crest Regrind Service, 6243 Dixie Highway, Bridgeport, MI 48722-9513
15632789        +   Storms, Otto, 302 N. Luce Ave., Fremont, MI 49412-7760
15632793        +   Stout Risius Ross, Inc., 32255 Northwestern Hwy., Suite 201, Farmington Hills, MI 48334-1532
15632794        +   Stovall, Joyce, 14 Good Hope Road, Lawrenceburg, TN 38464-7490
15632796        +   Strack, Leslie, 12861 TODD ROAD, IDA, MI 48140-9728
15632800        +   Stranco Products, Erin Gronau, 250 Gibraltar Dr, Bolingbrook, IL 60440-3623
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 179 of 280
District/off: 0311-1                                        User: SH                                                           Page 178 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15632801         + Strange, Chelsea, 172 Stephens Lane, Leoma, TN 38468-5720
15632802        #+ Strategic Comp LLC, PO Box 6960, Metairie, LA 70009-6960
15632804           Strategic Technology Consult, Nicholas Russ, 98 rue Pierre Demours, Paris 75017 France
15632806         + Stratosphere Quality, Anita Martin and Ramona Johnson, 12024 Exit Five Pkwy, Fishers, IN 46037-7940
15632809         + Strattec Security Corp, Liz Puczylowski, 3333 West Good Hope Rd, Milwaukee, WI 53209-2043
15632814         + Streeter, Austin, 3180 W. 11 Mile Rd., Bitely, MI 49309-9717
15632815           Streeter, Austin, 3190 W. 11 Mile, Bitely, MI 49309
15632820         + Stripco, Inc., Jake McAllister and Dennis Jewett, 56598 Magnetic Drive, Mishawaka, IN 46545-7400
15632821         + Striped Lightning Systems, James Finnessey, 3900 Veterans Memorial Hwy, Suite 140, Bohemia, NY 11716-1027
15632822           Strong Industrial Supply, 2608 Sanford Street, Muskegon Hts., MI 49444-2007
15632825        #+ Structural Images LLC, 47151 Cartier Ct., Wixom, MI 48393-2872
15632826         + Structural Research & Analys, Sandy Pakhchian and Janet Ohara, 3000 Ocean Park Blvd., Suite 2001, Santa Monica, CA 90405-3070
15632829         + Stuart C. Irby, 228 West Spring St, Cookeville, TN 38501-3228
15632831         + Stuart C. Irby Co., Ed Erwin, 1284 Heil Quaker Blvd., La Vergne, TN 37086-3515
15632836           Stumark Machining Inc., Stew Giles and Heather McDonald, 93B Regal Rd., Guelph ON N1K 1B6 Canada
15632843         + Stutts, Jennifer, 978 Weakley Creek Rd, Lawrenceburg, TN 38464-6017
15632845           Stvartak, Christopher, 669 Glenbrooke Apt 8104, Waterford, MI 48327-2239
15632846         + Su-dan Company, Sandy Yeiter, 1853 Rockester Industrial Ct, Rochester Hills, MI 48309-3336
15632847           Suarez, Ernesto Gasca, Rey Carlos Num. 53, Matamoros Tamaulipas 87493 Mexico
15632849         + Subaru of America, Lebanon Redistribution Cntr, 945 Monument Drive, Lebanon, IN 46052-2968
15632850         + Subaru of Indiana Automotive, 5500 State Road 38 East, PO Box 5689, Lafayette, IN 47903-5689
15632851         + Subaru of Indiana Automotive, Heather Clendenning, Attn: Heather Clendenning, 5500 SR 38 East, Lafayette, IN 47905-9405
15632852         + Suburban Ford Sterling Hts, Joe Choiniere, 40333 Van Dyke, Sterling Heights, MI 48313-3708
15632858         + Sugar Creek Enterprise LLC, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15632859         + Sugar Creek Enterprise LLC, Shane Kribbs, 1379 County Road 1305, Moberly, MO 65270-5130
15632860           Suhner Manufacturing Inc., Angie Gladden and Guerry Parris, Hwy. 411 S. Suhner Drive, Rome, GA 30162-1234
15632861         + Suiter, Frederick, 2183 BUCHOLTZ, DEERFIELD, MI 49238-9750
15632862         + Sulaiman, Maria, 440 E 13 Mile Rd Apt 202, Madison Heights, MI 48071-2132
15632882           SumTotal Systems LLC, Attn: Legal Department, 300 Innovative Way, Suite 201, Nashua, NH 03062-5746
15632870         + Sumeeko LTD, Roger Palmer and Vivian Yang, CMAI c/o Sumeeko, 41400 Executive Dr, Harrison Township, MI 48045-1307
15632871         + Suminski, David, 20936 S. Miles, Clinton Township, MI 48036-1952
15632872         + Sumitomo Wiring Systems,Ltd., Hinata Nakajima and Michael Preuss, 39555 Orchard Hill Place, Suite L60, Novi, MI 48375-5535
15632873         + Sumlin, Katrice, 19851 MAGNOLIA PARKWAY, SOUTHFIELD, MI 48075-3902
15632877         + Summit Plactics Molding Inc, Allen Aboona and Renee Gedeon, 51340 Celeste Dr, Shelby Township, MI 48315-2902
15632878         + Summit Plastic Molding, Gary Trov, 43545 Utica Road, Sterling Heights, MI 48314-2358
15632880         + Summit Polymers, Janice Cline, 100 Summit Dr., Shelbyville, TN 37160-7399
15632879         + Summit Polymers, 1550 E. Boone, Industrial Blvd, Columbia, MO 65202-3349
15632881           Summo Steel Tubing, Dave Heslinga, 4041 North Service Road, Burlington ON L7L 4X6 Canada
15632883         + Sun Coatings, 42105 Postiff, Plymouth, MI 48170-4688
15632884         + Sun Innovations Inc., Ted Sun and Ming Zhu, 43239 Osgood Rd., Fremont, CA 94539-5657
15632887         + Sun Plastech Incorporated, Hector Sanchez and Marisela Flores, 1055 Parsippany Blvd, Parsippany, NJ 07054-1230
15632889         + Sun, Linxiang, 37609 RUSSETT DR., FARMINGTON, MI 48331-1165
15632904         + SunSource, KRIS DOYLE and JOE CALHOUN, 4282 Brockton Dr SE, Suite A, Kentwood, MI 49512-4074
15632906         + SunTel Services, LLC, 1095 Crooks Rd., Suite 100, Troy, MI 48084-7132
15632890         + Sunbelt Rental, 9315 Old Kings Road South, Jacksonville, FL 32257-6199
15632891         + Sundaram Fasteners Ltd, John Peters, 2098 Falcon'S Roost, Prescott, AZ 86303-7410
15632894           Sundaram Industries LTD, Tom Turner, c/o MESCO Warehouse, Flint, MI 48503
15632896           Sundaram Industries PVT LTD, Jason Ray and Tom Turner, c/o UTI Warehouse, Brownsville, TX 78521
15632898         + Sundberg Ferar Inc, Nadia Alkarawi, 4359 Pineview Dr, Walled Lake, MI 48390-4129
15632899           Sundberg-Ferar, Inc., Wendy Booth, 4359 Pineview Drive, Walled Lake, MI 48390-4129
15632901           Sungard Availability, PO Box 70118 Station A, Toronto ON M5J 2N1 Canada
15632902         + Sunn Battery Company, 1313 W. Adams Street, Jacksonfille, FL 32204-1389
15632905         + Sunsource, Sales, 2301 Windsor Court, Addison, IL 60101-1460
15632907        #+ Superbolt, PO Box 683, Carnegie, PA 15106-0683
15632908           Superdie Metal Technology, David Ge, Room 401, #19, Guohe Rd. 605, Shanghai 200433 China
15632909           Superior Business Forms, INC, Kevin Deneen, 3249 Sprinkle Road, PO Box 3249, Kalamazoo, MI 49003-3249
15632910         + Superior Coatings, Jerry Wendt, 204 Ring Road, Elizabethtown, KY 42701-6772
15632911         + Superior Crane, Bill Kussman, 4504 Saratoga Ave., Downers Grove, IL 60515-2754
15632912         + Superior Die Set Corp, Sales, 900 W Drexel Ave, Oak Creek, WI 53154-1924
15632913           Superior Fire Protection, PO Box 2705, Jackson, TN 38302-2705
15632914         + Superior Fire Protection, Services Inc, 3016 Coolidge Road, Beaverton, MI 48612-9128
15632915         + Superior Fixture & Tool, Mark Mastbergen, 425 36th Street S.E, Wyoming, MI 49548-2313
15632916           Superior Inspection Service, Sandra Balaban, 2880 Queen St. E Suite #4-204, Brampton ON L6S 6H4 Canada
                   Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 180 of 280
District/off: 0311-1                                         User: SH                                                          Page 179 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15632918         + Superior Metal Stamping, 74 John Williams Road, Jackson, TN 38301-6779
15632919           Superior Plastic, LLC, Jeff Trussell and Lynn Mirovsky, 417 E. Second Street, Rochester, MI 48307-2007
15632920         + Superior Plus, LLC, PO BOX 82445, ROCHESTER, MI 48308-2445
15632921           Superior Solvents & Chemical, Jim Kerner, 60 Chouteau Ave, St Louis, MO 63102
15632922         + Supplier Quality Services, Gregg Gorin, 508 North Bolivar, Marshall, TX 75670-2014
15632923           Supply Technologies, Jesus Deandar and Nataliya Boyko, Ave Industrial Falcon SN Parque Indstril, Reynosa Tamaulipas 88730 Mexico
15632925         + Supply Technologies LLC, c/o Jeanne Creger, 6065 Parkland Blvd, Cleveland, OH 44124-6145
15632928           Supply Technologies LLC, Shirley Crisp, 6675 Homestretch Dr, Dayton, OH 45414-5812
15632926         + Supply Technologies LLC, Kathleen Koltuniak, 30000 Stephenson Hwy, Madison Heights, MI 48071-1650
15632927         + Supply Technologies LLC, Nicole Little, 13599 Merriman Rd, Livonia, MI 48150-1813
15632929           SupplyOn AG, Ludwigstr 49, Hallergmoos 85399 Germany
15632930         + Supreme Casting, Inc., Carrie Aleman, 3389 Linco Road, Stevensville, MI 49127-9725
15632932         + Supreme Machined Products, Jan Yager, 18686 172nd Ave., Spring Lake, MI 49456-9720
15632933         + Sur-Seal Gasket & Packing, PO Box 11010, Cincinnati, OH 45211-0010
15632934         + Suratt, Ryan, 508 2nd Avenue - Apt A, Loretto, TN 38469-2206
15632939         + Surface Maintenance Services, Adrian, 420 Buckbee St., Rockford, IL 61104-4726
15632942         + Susan C. Jerz, 2807 Prentiss Dr., Valparaiso, IN 46385-2890
15632943           Suspa Inc., Laura Jenison and Chris McCormick, 3970 Rodger B Chaffee Dr, South East, Grand Rapids, MI 49548-3497
15632944         + Suspa Inc., Olga, 3970 Roger B Chaffee Drive, Grand Rapids, MI 49548-3440
15632945         + Sustained Quality LLC, Melinda Miller, 431 E Colfax Avenue, South Bend, IN 46617-2790
15632946         + Sutherland Presses, 2444 Wilshire Blvd., Suite 622, Santa Monica, CA 90403-5813
15632950         + Sutton Decorating Ctr, Gary Sutton, 302 3rd Street, Lawrenceburg, TN 38464-3427
15632952           Suzhou New Universe Smartech, Jessie Wang and Paul Wu, 1100 ShiXu Road Mu Du Town SuZhou City,, Jiangsu Province 215156
                   China
15632953           Suzhou Ying Hao Precision Mo, Neil Carsi-Cruz and Ming Ling Zhu, No. 666 Jianlin Rd., New & H, Suzhou 215000 China
15632955         + Suzhou Yinghao Precision Molding and Too, Attn: Neil Carsi-Cruz, 1151 Aberdeen Ave., Livermore, CA 94550-5504
15632956           Suzhou Yinghao Precision Molding and Too, No. 21 Building, No. 666 Jianlin Road, Suzhou New District, Jiangsu China
15632958         + Svraka, Almin, 49278 Silver Birch Circle, Shelby Township, MI 48315-3865
15632963           Swanner, Lydia, 30899 Lester Rd, Lester, AL 35647-4041
15632973         + Swearengin, Joe, 1089 Circle Bend Road, Waynesboro, TN 38485-2814
15632975         + Sweet, Miranda, 203 E. Gary St, Bay City, MI 48706-3556
15632977         + Swift Door LLC, Bryan, 17750 Kenowa Ave, Grant, MI 49327-9501
15632978         + Swift Door, LLC, PO Box 221, Grant, MI 49327-0221
15632979         + Swift Industrial Power, Inc., Dave Callis and Billing Contact-Pat Deed, 301 Shakespeare Ave., Madison, TN 37115-2456
15632981           Swish Maintenance Ltd., 526 Byrne Drive, Barrie ON L4M 6E7 Canada
15632985         + Syed, Imtiaz, 2661 Aubrey Drive, Lake Orion, MI 48360-2702
15632987         + Symbol Technologies Inc, Deloros Trevino, 1220 Don Haskins, El Paso, TX 79936-7814
15632988           Symetra Life Insurance Comp, 7770 108th Avenue NE, Suite 1200, Bellevue, WA 98004-5135
15632990         + Syn-Tech, Mr Tim Frank and Jackie Shearer, 1550E W Fullerton, Addison, IL 60101-3028
15632992           Synergeering SLS, LLC, Larry Pachon, 25335 Interchange Court, Farmington Hills, MI 48335-1021
15632993           Synergetic/M2M Group, Trish Peck, 80 Elm Drive South, Wallaceburg ON N8A 5E7 Canada
15632994         + Synergy Prototype Stamping, Ryan Willette and Sheila Fante, 22778 Macomb Industrial Dr., Clinton Township, MI 48036-1137
15632996         + Synventive, Elga Neves, 10 Centennial Drive, Peabody, MA 01960-7900
15632997         + System Scale Corp., 1420 DONELSON PIKE STE B7, Nashville, TN 37217-2927
15632998         + System Support Solutions Inc, Peter Schoon, 994 Hunt Farm Road, Orono, MN 55356-9325
15632999         + Szachta, David, 433 Jeffrey Ave., Royal Oak, MI 48073-2521
15633000         + Szczerba, John, 49207 Monmouth Dr., Chesterfield, MI 48047-4872
15633001         + Szczerba, Michael, 3974 Estates Drive, Troy, MI 48084-1127
15633002         + Szymczak, Craig, 1045 Cedar Street, Lapeer, MI 48446-1406
15633005         + T Thomas & Associates, Inc., 1459 Interstate Drive, Suite 211, Cookeville, TN 38501-4609
15633006         + T U C Inc, Dick Dykema, 12838 Stainless Drive, Holland, MI 49424-8218
15633007         + T.J Snow Company, Inc., 6207 JIM SNOW WAY, CHATTANOOGA, TN 37421-3512
15633009         + T.J. Snow Company, Inc., Chris Collis and David Oster, 6207 Jim Snow Way, Chattanooga, TN 37421-3512
15633010         + T.K. Johnson O.D. P.C., 300-3 Cedar Ave., Gladwin, MI 48624-2060
15633011        #+ T.U.W. Textile Co., Ltd., Sarachek Law Firm, Attn: Joseph E. Sarachek, 101 Park Avenue, 27th Floor, New York, NY 10178-3099
15633014         + TAAG INC, LORI SWEENEY, 7120 DIVISION AVE S., GRAND RAPIDS, MI 49548-7132
15633018         + TABOR, BRIAN, 70 TABOR RD, JEFFERSONVILLE, KY 40337-9665
15633019         + TACIA, BRAD, 3840 McKEACHIE RD, WHITE LAKE, MI 48383-1947
15633024           TAKATA-PETRI AG, BAHNWEG 1, ASCHAFFENBURG 63743 GERMANY
15633026         + TALBOT, AMY, 105 CAIRNS, TECUMSEH, MI 49286-1209
15633034         + TAPP, ALAN, 550 BEDFORD RD, JEFFERSONVILLE, KY 40337-9645
15633036         + TARCZON, LYNN, 1634 W. CARNAHAN, BALDWIN, MI 49304-8692
15633038         + TARGET STEEL, INC., 24601 VREELAND RD., FLAT ROCK, MI 48134-1810
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 181 of 280
District/off: 0311-1                                        User: SH                                                           Page 180 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15633042        +   TASS PRESCAN, P.O. BOX 2168, CAROL STREAM, IL 60132-2168
15633047        +   TATE, RICKY, 600 Argonne, Bevier, MO 63532-1092
15633048        +   TATNALL, MAURICE, 16534 ILENE, DETROIT, MI 48221-2814
15633050        +   TAUL, DAVID, 541 PREWITT PIKE, MT STERLING, KY 40353-8118
15633051        +   TAULBEE, KIMBERLY, 4003 LITTLE JOE DR., MT. STERLING, KY 40353-8820
15633053        +   TAVAKOLI TARGHI, ALI, 1727 SILVERWOOD DR, SAN JOSE, CA 95124-3834
15633065        +   TAYLOR, DORIS ANN, 101 REVILO ROAD, LEOMA, TN 38468-5551
15633066        +   TAYLOR, GREGORY, 2897 COUNTY ROAD 39, LEXINGTON, AL 35648-5115
15633067        +   TAYLOR, GREGORY K, 2897 COUNTY ROAD 39, LEXINGTON, AL 35648-5115
15633068        +   TAYLOR, H, 744 WESLEY CHAPEL ROAD, LAWRENCEBURG, TN 38464-6207
15633070        +   TAYLOR, JAMES, 5500 SAINT ANDREW DRIVE, CLARKSTON, MI 48348-4832
15633073        +   TAYLOR, KIMBERLY, 214 Rayfield Avenue, Lawrenceburg, TN 38464-3935
15633075        +   TAYLOR, MELEAH, 2897 COUNTY ROAD 39, LEXINGTON, AL 35648-5115
15633076        +   TAYLOR, MICHEAL, 214 Rayfield Avenue, Lawrenceburg, TN 38464-3935
15633077        +   TAYLOR, MICHELLE, 21809 Revere St, St Clair Shores, MI 48080-1205
15633078        +   TAYLOR, PHILLIP, 16 TAYLOR LANE, LAWRENCEBURG, TN 38464-6766
15633079        +   TAYLOR, PHILLIP M, 16 TAYLOR LANE, LAWRENCEBURG, TN 38464-6766
15633080        +   TAYLOR, ROBERT, 28801 IMPERIAL DR #A108, WARREN, MI 48093-4237
15633085        +   TAYLOR, WILLIAM, 68 CLEAR CREEK ROAD, LEOMA, TN 38468-5400
15633086        +   TAYLOR, WILLIAM G, 354 Philip St, Detroit, MI 48215-3143
15633089        +   TAZELAAR, VICKIE, 3839 N. COMSTOCK, HESPERIA, MI 49421-9195
15633091        +   TB America, 1360 Dolwick Drive, Erlanger, KY 41018-3127
15633092        +   TBKY HARRODSBURG, TOYOTA BOSHOKU KY-HARRODSBUR, 1120 INDUSTRY ROAD, HARRODSBURG, KY 40330-9100
15633093        +   TCB Air & Hydraulics LLC, Chad Wass and Michelle Deacon, 6102 Pickerel Dr NE, Rockford, MI 49341-9052
15633094        +   TCHORZ, GERALD, 1055 2ND, WYANDOTTE, MI 48192-3211
15633095        +   TCI Inc, Tina Bennett, 734 Dixon Dr, Ellaville, GA 31806-3414
15633096        +   TCT Stainless Steel, Scott Vaden, 711 Maddox Simpson Pkwy, Lebanon, TN 37090-0756
15633097            TDS Co Ltd, Kikuka Ushiyama and Y Yamaoka, 2-5-5 Shinmei-cho, Okaya 394-0004 Japan
15633101            TEAM Systems - Brownstown, 17800 Dix-Toledo Hwy, Brownstown, MI 48183
15633103        +   TEC Detroit, Inc dba Vistage, Donna Renner, 23409 Jefferson, Suite 105, St. Clair Shores, MI 48080-3449
15633104            TEC Mold Industrial Grup LTD, Shiry and Amy, Unit A5, Tower B3-B4 Tong Shajing St., Shenzhen 518104 China
15633111        +   TECHFORM PRODUCTS LTD, 36155 MOUND ROAD, STERLING HEIGHTS, MI 48310-4736
15633117        +   TECHNICAL MAINTENANCE INC, 117 JETPLEX CIRCLE SUITE C4, MADISON, AL 35758-8958
15633135            TECNOLOGIA EN TRATAMIENTOS TERMICOS, SA, AVE SAN NICOLAS NO 3550, MONTERREY 64710 MEXICO
15633136        +   TEGAM, Inc., Lisa Dake and Keri Jahn, 10 Tegam Way, Geneva, OH 44041-1144
15633147        +   TEKNOR APEX TPE DIVISION, 31 FULLER ST, LEOMINSTER, MA 01453-4225
15633150        +   TEKTRONIX SERVICE SOLUTIONS, 14200 SW KARL BRAUN DR, BEAVERTON, OR 97005-2384
15633154        +   TEL-X CORPORATION, GARY GILLARD and TAMMY CAROL, 32400 FORD ROAD, GARDEN CITY, MI 48135-1512
15633172        +   TENIBAC-GRAPHION INC, 35155 AUTOMATION DR, CLINTON TOWNSHIP, MI 48035-3116
15633191        +   TENNESSEE DIE SUPPLY CO INC, TDS SPECIALTY METALS, 1111 FOSTER AVE, NASHVILLE, TN 37210-4405
15633197        +   TENNESSEE STAMPINGS LLC, 1895 MINES ROAD, PO BOX 903, PULASKI, TN 38478-0903
15633202     ++++   TEPE SANITARY SUPPLY, 2806 FREDERIC DR, ELKHART IN 46514-7638 address filed with court:, Tepe Sanitary Supply, 52878
                    Frederic Drive, Elkhart, IN 46514
15633205        +   TERADYNE, INC., 700 RIVERPARK DRIVE, NORTH READING, MA 01864-2635
15633206            TERCET PRECISION LTD, MILLARSTON INDUSTRIAL STATE, PAISLEY PA1 2XR UNITED KINGDOM
15633212            TERMINIX INTERNATIONAL, MELODY THOMAS, 150 PEABODY PLACE, MEMPHIS, TN 38103-3720
15633220        +   TERRY, KENNETH, 16371 E 12 Mile Rd Apt 18, Roseville, MI 48066-2369
15633222        +   TESMER, JEFFERY, 1105 BAKER LANE, LAWRENCEBURG, TN 38464-6270
15633233        +   TF Metal USA, LLC (formally Fuji Autotec, Attn: Delores Diadone, 70 Precision Drive, Walton, KY 41094-7464
15633234        +   TF Metal USA, LLC (formally Fuji Autotec, c/o Goering & Goering, Attn: Robert A. Goering, 220 West Third Street, Cincinnati, OH
                    45202-3407
15633236        +   TF-METAL U.S.A., LLC, 70 PRECISION DR, WALTON, KY 41094-7464
15633237        +   TF-METAL U.S.A., LLC, ATTN: DOLORES A. DAIDONE, 70 PRECISION DR, WALTON, KY 41094-7464
15633235            TF-METAL U.S.A., LLC, 1558 Uchiyama Arai-cho Kosai-shi, Shizuoka 431-0304 Japan
15633239        +   TFG Components, Barb or Lisa, 11901 Brookfield, PO Box 3334, Livonia, MI 48151-3334
15633245            THE ACME SPRING C LIMITED, BRANDON WAY, WEST MIDLANDS, WEST BROMWICH B70 9PQ UNITED KINGDOM
15633247            THE AFTERMARKET PARTS COMP, liz gambill, 630 KERNAGHAN AVENUE DOOR 76, WINNIPEG MB R2C 5G1 Canada
15633249        +   THE BALTIMORE LIFE COMPANIES, 26097 NETWORK PLACE, CHICAGO, IL 60673-1260
15633252        +   THE BANK OF NEW YORK MELLON, 500 GRANT STREET, 151-4040, PITTSBURGH, PA 15258-0001
15633256        +   THE COCA COLA COMPANY, Leslie Odmark and Irina Nesis, P.O. BOX 1734, ATLANTA, GA 30301-1734
15633257        +   THE COCA COLA FOUNDATION, Leslie Odmark and Irina Nesis, P.O. BOX 1734, ATLANTA, GA 30301-1734
15633258        +   THE COCA COLA RETREMENT FUND, Christina Meeks, P.O. BOX 1734, ATLANTA, GA 30301-1734
15633260        +   THE CROWN GROUP INC, 133 DAVIS ST, PORTLAND, TN 37148-2031
                    Case 19-12378-KBO              Doc 1281         Filed 01/01/21        Page 182 of 280
District/off: 0311-1                                    User: SH                                                   Page 181 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                         Total Noticed: 13039
15633269        +   THE EMC SHOP, 7401 GALILEE RD STE 160, ROSEVILLE, CA 95678-6923
15633278        +   THE GUARDIAN LIFE INSURANCE COMPANY OF A, 10 Hudson Yards, New York, NY 10001-2159
15633297        +   THE PIC GROUP, 50459 CENTRAL INDUSTRIAL DR, SHELBY TOWNSHIP, MI 48315-3114
15633307        +   THE SPIRATEX CO., 1916 FRENCHTOWNE CTR. DR., MONROE, MI 48162-9375
15633319        +   THEOREM, 1320 NAGEL RD., SUITE 54506, CINCINNATI, OH 45255-3104
15633322            THEOREM SOLUTIONS INC, PO BOX 54506, CINCINNATI, OH 45254-0506
15633335        +   THIGPEN, CHRISTOPHER, 78 NORTH KEENER ROAD, LEOMA, TN 38468-5048
15633336        +   THIGPEN, CHRISTOPHER W., 78 NORTH KEENER ROAD, LEOMA, TN 38468-5048
15633337        +   THIGPEN, MIKE, 3 DAY ROAD, LEOMA, TN 38468-5502
15633344        +   THOMAS, DEBORAH, 6517 BLUE LAKE RD, TWIN LAKE, MI 49457-8936
15633347        +   THOMAS, JUDITH, 134 W. MAIN ST., FREMONT, MI 49412-1138
15633362        +   THOMPKE, LINDA, 913 Alice St., Whitehall, MI 49461-1419
15633366        +   THOMPSON, CHARLES, 133 Butler Speedway, Bruceton, TN 38317-2225
15633367        +   THOMPSON, DEBRA, 1 CLAY ST., MT. STERLING, KY 40353-1101
15633369        +   THOMPSON, HANK, 621 MAPLE ST, LENA, IL 61048-9368
15633375        +   THOMPSON, STANLEY, 1813 COUNTY ROAD 369, LEXINGTON, AL 35648-5144
15633376        +   THOMPSON, STANLEY DWAIN, 1813 COUNTY ROAD 369, LEXINGTON, AL 35648-5144
15633386        +   THRUSH, LARRY, 5088 E. POLK ROAD, WHITE CLOUD, MI 49349-9319
15633387        +   THULE INC, 42 SILVERMINE ROAD, SEYMOUR, CT 06483-3928
15633389        +   THUNDER MFG USA INC., 1030 FORTUNE DRIVE, RICHMOND, KY 40475-9829
15633400        +   TIANHAI ELECTRIC NORTH, 37735 ENTERPRISE CT, STE 400, FARMINGTON HILLS, MI 48331-3465
15633402        +   TIC-MS Inc., Cynthia Burnett, 11692 Lilburn Park Road, St. Louis, MO 63146-3535
15633404        +   TIDWELL, JENNIFER, 7 CHAMBERS ROAD, LAWRENCEBURG, TN 38464-6833
15633408        +   TIG Entity, LLC, 3196 W Thompson Rd, Fenton, MI 48430-9799
15633431        +   TIPPETT, CHRISTINE, 201 Freemont St., Lena, IL 61048-9326
15633443        +   TITUS, ROBERT, 304 PEARL ST., WARREN, IL 61087-9321
15633444        +   TK Group, Inc., Hearing Conservation Division, 1781 S. Bell School Road, Cherry Valley, IL 61016-9338
15633446            TMCC, STR CHIMISTILOR NR5-9CLADIREA, A CAMERA 28 ETAJ 1, TIMISOARA 300571 ROMANIA
15633447        +   TMI CHAMPCO COMPRESSORS, INC, 2626 SANFORD AVE., S.W., GRANDVILLE, MI 49418-1069
15633449        +   TN Dept of Labor & Workforce, Boiler & Elevator Division, 220 French Landing Drive, Nashville, TN 37243-1002
15633450        +   TN Dept of Revenue, TN Attorney General's Office, Bankruptcy Division, PO Box 20207, Nashville, TN 37202-4015
15633451        +   TNT Tool Inc., Todd Alberts, 110 6th Street, Marion, MI 49665-9759
15633452        +   TOAGOSEI AMERICA, INC., 1450 WEST MAIN STREET, WEST JEFFERSON, OH 43162-9730
15633462        +   TOLLIVER, KRAIG, 317 S. Water Street, Pinconning, MI 48650-9610
15633463            TOLUCA MEXICO PARTS DIST CNT, ISIDRO FABELA O 126, EDIFICIO S4 A, SAN BLAS OTZACATIPAN 50230 Mexico
15633470            TONY YZAGUIRRE, JR., 835 LEVEE ST, CAMERON COUNTY TAX OFFICE, BROWNSVILLE, TX 78522-0952
15633474        +   TOOL DYNAMICS LLC, 835 S MARR RD, COLUMBUS, IN 47201-7437
15633482        +   TOOMBS, TAMAR, PO BOX 978, MT CLEMENS, MI 48046-0978
15633483        +   TOOR, AUDREY, 4756 SHERSTONE COURT, CANTON, MI 48188-2396
15633484            TOP TRAD Tradugues e Servig, Rubens / DURA, Rua Alvaro de Carvalho, 48 -, Sao Paulo SP 01050-070 Brazil
15633492            TORNIPECAS, INDUSTRIA DE, TORNEARIA LDA, RUA PROF ANTONIO MARQUES, MAIA 4425-364 PORTUGAL
15633495        +   TORRES, BRENDA, 3142 OLD OWINGSVILLE RD. LOT 13, MT.STERLING, KY 40353-9091
15633503            TORRES, LUIS SANCHEZ, MARIANO MATAMOROS NUM 143, Matamoros Tamaulipas 87493 Mexico
15633524        +   TOUNGETT, TIMOTHY, 188 EAST EDAN ROAD, ETHRIDGE, TN 38456-5021
15633525        +   TOUNGETT, TIMOTHY A, 188 EAST EDAN ROAD, ETHRIDGE, TN 38456-5021
15633526        +   TOVAR, AMADOR, 1328 WILDFIELD LANE, FREMONT, MI 49412-9040
15633528            TOVAR, FRANCISCO NI O, JOSE MARIA ABASOLO NUM 114, MATAMOROS Tamaulipas 87449 Mexico
15633530            TOWER METAL WORKING FLUIDS, 4319, 4300 S TRIPP AVE, CHICAGO, IL 60632
15633533        +   TOWERS WATSON INVESTMENT SERVICES, INC, 233 SOUTH WACKER DRIVE, SUITE 1800, CHICAGO, IL 60606-6424
15633534        +   TOWLES, GEORGE, 3600 Deep River Rd, Standish, MI 48658-9331
15633540        +   TOWNSEND, JANET, 10371 E TOWNSEND, STOCKTON, IL 61085-9244
15633542        +   TOWNSEND, THOMAS, 10371 E TOWNSEND, STOCKTON, IL 61085-9244
15633543        +   TOX PRESSOTECHNIK LLC, 4250 WEAVER PARKWAY, WARRENVILLE, IL 60555-3924
15633545        +   TOY, MARK, 310 FLINT DR., MOUNT STERLING, KY 40353-7200
15633547            TOYOTA, P.O. BOX 259001, PLANO, TX 75025-9001
15633548            TOYOTA, P.O. BOX 3457, TORRANCE, CA 90510-3457
15633549        +   TOYOTA BOSHOKU, 28000 W PARK DR, NOVI, MI 48377-1386
15633553        +   TOYOTA BOSHOKU INDIANA WEST, 1698 SOUTH 100 WEST, PRINCETON, IN 47670-9351
15633554        +   TOYOTA BOSHOKU TENNESSEE LLC, 3300 RIDGECREST ROAD EXTENDE, JACKSON, TN 38305-7500
15633558        +   TOYOTA INDUSTRIES COMMERCIAL, 8951 Cypress Waters Blvd Suite 300, Coppell, TX 75019-4753
15633571        +   TOYOTA TSUSHO AMERICA INC., 702 TRIPORT ROAD, GEORGETOWN, KY 40324-8974
15633575        +   TPC, Inc., Steve Lang, 10050 6th Street, Unit J, Rancho Cucamonga, CA 91730-5747
15633576        +   TPI Powder Metallurgy, Inc., Stuart Yntema, 12030 Beaver Rd., St. Charles, MI 48655-9681
                    Case 19-12378-KBO                Doc 1281          Filed 01/01/21          Page 183 of 280
District/off: 0311-1                                      User: SH                                                       Page 182 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                             Total Noticed: 13039
15633577            TR Encoder Solutions Inc, Stephen Watson and Ester L. Krainz, DBA TR Electronic, Suite 164, Troy, MI 48083
15633581        +   TRANE U.S. INC., 601 GRASSMERE PARK DR., SUITE 26,, NASHVILLE, TN 37211-3664
15633583        +   TRANS TECH, 475 NORTH GARY AVENUE, CAROL STREAM, IL 60188-4900
15633589        +   TRANS-MATIC MFG. CO., INC., 300 EAST 48TH STREET, HOLLAND, MI 49423-5391
15633596        +   TRANSPORT ACCOUNTING NETWORK, ROB TREMONT and TAN AP/AR DEPT, 1151 POMONA ROAD SUITE L, CORONA,
                    CA 92882-6916
15633602        +   TRAPP, LINDA, 738 W LINCOLN, WHITE CLOUD, MI 49349-9426
15633608        +   TRAYLOR, ALAN, 315 BLUESTONE RD, MOREHEAD, KY 40351-9701
15633619       ++   TRELLEBORG BUILDING SYSTEMS, 285 LENA DRIVE, AURORA OH 44202-9247 address filed with court:, Trelleborg Building
                    Systems, Les Plant, Controller, 285 Lena Dr., Aurora, OH 44202
15633616        +   TRELLEBORG BUILDING SYSTEMS, 1151 BLOOMINGDALE ROAD, BRISTOL, IN 46507-8403
15633623        +   TRENT CREATIVE, 114 E. 2ND ST., ROCHESTER, MI 48307-2000
15633627            TRESCAL INC., PO BOX 559, HARTLAND, MI 48353-0559
15633631        +   TRH Automation LLC, Todd R. Haas, 17581 Sumner Road, Pecatonica, IL 61063-9720
15633632        +   TRI MATIC SPRING CO, 535 INDUSTRIAL ROAD, PO BOX 1358, SAVANNAH, TN 38372-4358
15633645        +   TRICE, TIFFANY, 20228 LOCHMOOR, HARPER WOODS, MI 48225-1748
15633652            TRIGO COZUM SAN. VE TIC. A.S, TOPRAK KALE SOKAK, NO:2 D:1 ETILER, ISTANBUL 34337 TURKEY
15633653        +   TRIGO Quality Solutions US Inc., 50459 Central Industrial Dr, Shelby Township, MI 48315-3114
15633654        +   TRIGO Quality Soultions US Inc., 50459 CENTRAL INDUSTRIAL DR, SHELBY TOWNSHIP, MI 48315-3114
15633655        +   TRIGUI, NIZAR, 600 ARMY RD, LEONARD, MI 48367-2910
15633658        +   TRIMARK, 500 BAILEY AVENUE, NEW HAMPTON, IA 50659-1042
15633660            TRIMBORN MICHAEL, TRIMBORN MICHAEL, SCHOPENHAUERSTARSSE 15, COLOGNE 51147 Germany
15633661            TRIMBORN, MICHAEL, SCHOPENHAUERSTARSSE 15, COLOGNE 51147 GERMANY
15633662            TRIMBORN, MICHAEL, SCHOPENHAUERSTARSSE 15, COLOGNE GERMANY
15633668            TRINIDAT, BENRATHER STRASSE 7, DUSSELLDORF 40213 GERMANY
15633667            TRINIDAT, BENRATHER STRASSE 7, DUSSELDORF 40213 GERMANY
15633671            TRINITY TECH INC., 155 REXDALE BLVD,, UNIT # 502, ETOBICOKE ON M9W MZ8 CANADA
15633675     ++++   TRIPLE E MANUFACTURING INC, KEN SCHOLL AND LINDA TYLER, 8535 E MICHIGAN AVE, PARMA MI 49269-9785
                    address filed with court:, Triple E Manufacturing Inc, Ken Scholl and Linda Tyler, 8535 E Michigan Ave, Parma, MI 49269
15633680        +   TRMI, INC./TOYOTA RESALE, 100 HILL BRADY ROAD, BATTLE CREEK, MI 49037-7301
15633679        +   TRMI, Inc., Stephanie Moreau, 100 Hill Brady Road, Battle Creek, MI 49037-7301
15633681        +   TRMI, Inc./Toyota Resale, Dori Niemann, 100 Hill Brady Road, Battle Creek, MI 49037-7301
15633684        +   TROLZ, DANIEL, 15175 W. AUSTIN ROAD, MANCHESTER, MI 48158-9404
15633685        +   TROMBLEY, JARON, 2551 Hale Rd., STANDISH, MI 48658-9728
15633686        +   TROMBLEY, TREVOR, 2159 WHITES BEACH RD, STANDISH, MI 48658-9762
15633692        +   TROUPE, JOHN, 1207 S WALNUT, WHITE CLOUD, MI 49349-8713
15633696        +   TROXELL, RICKY, 505 W. JOHN, BAY CITY, MI 48706-4350
15633697        +   TROY DESIGN & MANUF TDM, 14425 SHELDON RD, PLYMOUTH, MI 48170-2407
15633714        +   TRUMBULL, EVE, 6166 Greenwycke Ln, Monroe, MI 48161-4626
15633717        +   TRUPAR AMEICA, INC, 160 WILSON ROAD, BENTLEYVILLE, PA 15314-1099
15633720            TRUSTPOINT INNOVATION TECH, JASON SMITH and BRUCE MACINNIS, PO BOX 490, CAMPBELLVILLE ON L0P 1B0
                    Canada
15633721        +   TRW, Sharon Best, 12000 Tech Center Dr., Livonia, MI 48150-2121
15633722        +   TRW Automotive, 12025 TECH CENTER DRIVE, Livonia, MI 48150-2122
15633723            TRW Automotive ( TRW LTD), Duncan Jackson and Tricia Beesley, Eastern Ave, Burnley BB10 2AR United Kingdom
15633724            TRW Automotive / Lucus, Natalie Matejka, Automotive Electronics, PO Box 5649, Winona, MN 55987-0649
15633725            TRW TOLUCA, AV INDEPENDECIA NO 1925, LOTE 16 COL ZONA INDUSTRIAL, TOLUCA EDOMEX MX CP 50030 Mexico
15633727        +   TRW TRANSP ELECTRON- MEXICO, TRANPORTATION ELECT. DIV, 24175 RESEARCH DRIVE, FARMINGTON HILLS, MI
                    48335-2634
15633726            TRW Toluca, Francisco Cisneros, Frenos Mecanismos SA Indepencia No 1925, Edo de Mexico 50030 Mexico
15633728        +   TRW Westminster, Frank Hewitt, 180 State Road East, Westminster, MA 01473-1208
15633730            TST Tooling Software, Sue McGlinchey and Accounts Receivable, Technology, LLC, Clarkston, MI 48346
15633732        +   TTI INC, 6480 ROCKSIDE WOODS BLVD, STE 110, INDEPENDENCE, OH 44131-2222
15633734        +   TTI INC., Nora Johnson, 2441 NE Parkway, Ft. Worth, TX 76106-1816
15633733        +   TTI Inc, Scott Imka, 6480 Rockside Woods Blvd, Ste 110, Independence, OH 44131-2222
15633735            TTM TECHNOLOGIES TRADING, 18/F METROPOLE SQUARE,, 2 ON YIU STREET, SHATIN, HONG KONG HONG KONG
15633736            TTM Technologies Trading, Dennis Hanley and Cui Can, 18/F Metropole Square, 2 On Yiu Street, Hong Kong China
15633738        +   TTM Technologies, Inc., Petya Vassilev, 520 Maryville Centre Drive, Suite 400, St. Louis, MO 63141-5820
15633740        +   TUBULAR METAL SYSTEMS, 401 E FIFTH ST, PINCONNING, MI 48650-9321
15633743        +   TUCKER, CYNTHIA, 4892 SOUTH CURTISS RD., STOCKTON, IL 61085-9411
15633747        +   TUCKER, JUSTIN, 258 KIDWELL RD, EWING, KY 41039-8720
15633748        +   TUCKER, LEVATOR, 14393 Knox Ave, Warren, MI 48089-2731
15633755        +   TUGGLE, KEVIN, 820 N Moulton, Moberly, MO 65270-2667
15633766        +   TURNER, TONY, 35265 Chestnut Lane, Callahan, FL 32011-3108
                     Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 184 of 280
District/off: 0311-1                                         User: SH                                                          Page 183 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15633765             TURNER, TONY, 28105 RAMBLE LN, HILLIARD, FL 32046-7377
15633774        #+   TUV Rheinland of North Ameri, Maria Yaylagul and Kathy Diers, 12 Commerce Rd,, Newton, CT 06470-1607
15633775         +   TUV SUD America Inc, Marty McCoy and Carol Mooney, 10 Centtennial Dr, Peabody, MA 01960-7900
15633776         +   TUV SUD America Inc, Nancy Knap and Lucy Harkema, 345 E 48th St, Holland, MI 49423-5381
15633778        #+   TVS Supply Chain Solutions, Marcia Collins, 201 Logistics Center Drive, Wentzville, MO 63385-3163
15633783         +   TWIST INC., 47 SOUTH LIMESTONE STREET, JAMESTOWN, OH 45335-9501
15633780         +   TWeatherford, Inc., 3148 Beach Blvd, Cicero, IN 46034-9600
15633789             TYCO INTEGRATED SECURITY, PO BOX 371967, PITTSBURGH, PA 15250-7967
15633790             TYCO/GUARDIAN ALARM, P.O. BOX 371967, PITTSBURGH, PA 15250-7967
15633794         +   TYNDALL, THOMAS, 1650 SCIENCE RIDGE RD., JEFFERSONVILLE, KY 40337-9686
15633796         +   TYRRELL, LAUREN, 114 WEST LENA, LENA, IL 61048-9210
15633797        #+   TYZ-ALL PLASTICS, LLC, 130 GAMEWELL STREET, HACKENSACK, NJ 07601-4230
15633012         +   Ta Chen Int'l (Ca) Corp, 5855 Obispo Ave, Long Beach, CA 90805-3715
15633013             Ta Tool & Assembly Systems, 28 Fulton Way, Unit 5, Richmond Hill ON L4B 1J5 Canada
15633016        +    Taber Bushnell, Lynn Hondo and Ken Slama, 7709 Winpark Drive, New Hope, MN 55427-2060
15633017        +    Taber Industries, Kathy Davis, 455 Bryant Street, North Tonawanda, NY 14120-7043
15633020        +    Tack, Daniel, 17030 Peter Dr, Macomb, MI 48044-5591
15633022             Taesung Precision Co., Myung Hwang, 61-60, Ungnam-Dong Changwon, Gyeongnam 641-290 South Korea
15633023        +    Taizhou Shangyu Export & Import Co Ltd, CAB assignee of Taizhou Shangyu, Export & Import Co Ltd, 14226 Ventura Blvd., Sherman
                     Oaks, CA 91423-2715
15633025        +    Take Supply Chain, Lalo Solozano, PO Box 221560, 7326 Remcon Circle, El Paso, TX 79912-1619
15633027        +    Talbot, Gerlinde, 105 CAIRNS ST, TECUMSEH, MI 49286-1209
15633028        +    Tan, Zhibin, 365 Thistle Lane, Troy, MI 48098-4644
15633029        +    Tangent Labs, LLC, 2845 Tobey Drive, Indianapolis, IN 46219-1419
15633031        +    Tanner, Hazel, 22 Division, Milan, MI 48160-1679
15633032        +    Tapeconversions.com, Bob Chicko, 4115 Three Oaks Dr., Arlington, TX 76016-3226
15633033             Tapia, Blanca Castro, LOMA PRIETA NUM109, Matamoros Tamaulipas 87455 Mexico
15633037        +    Target Steel Inc., Coface North America Insurance Company, 650 College Road East, Suite 2005, Princeton, NJ 08540-6779
15633039        +    Target Steel, Inc., James Barr and Melissa Russo, 24601 Vreeland Rd., Flat Rock, MI 48134-1810
15633040        +    Target Steel/Chrysler Resale, Nick Renzi and Melissa Russo, 24601 Vreeland Rd, Flat Rock, MI 48134-9687
15633041             Tarimas Punto Norte S.A. DE, Gabriela Sanchez, #345 Entre NoruegaGrecia Fraccionamiento, Reynosa Tamaulipas 88730 Mexico
15633044         +   Tata Technologies, Inc., Attn. Tom Short, 6001 Cass Avenue, Suite 600, Detroit, MI 48202-3423
15633049         +   Tatro, Chad, 3728 Liberty Ave. Lot 87, Muskegon, MI 49442-6617
15633052         +   Taulbee, Phillip, 68 Orton Road, Lawrenceburg, TN 38464-6815
15633055         +   Taylor Machine Products Inc, Ken Riddle, 21300 Eureka Rd, Taylor, MI 48180-5271
15633056         +   Taylor Made Glass Ohio, LLC, Penny Snyder and Steve Goetz, 407 North Maple St, Payne, OH 45880-9021
15633057         +   Taylor Made Systems, Hal Taylor, 7763 Moscow Rd., Jerome, MI 49249-9715
15633058         +   Taylor Press Products, Brad Werner and Bridget Nastasi, 13675 N IH, PO Box 737, Jarrell, TX 76537-0737
15633064         +   Taylor, Doris, 101 REVILO ROAD, LEOMA, TN 38468-5551
15633071         +   Taylor, Jeffrey, 32148 Knollwood Drive, Warren, MI 48092-3814
15633074         +   Taylor, Larry, 221 MARSTON ROAD, LEOMA, TN 38468-5347
15633083         +   Taylor, Tara, 103 Kelso Road, Lawrenceburg, TN 38464-7037
15633084         +   Taylor, William, 354 Philip St, Detroit, MI 48215-3143
15633087         +   Taylor-Winfield Corporation, Marilyn Vanfossan, 1610 Thomas Rd., Hubbard, OH 44425-3086
15633090         +   Tazz Broach & Machine, Steve Mouhot and Patrick Brainard, 34026 James J Pompo Drive, Frasier, MI 48026-1643
15633098         +   Team Efficient Solutions, Chuck, 15285 Quincy Street, Holland, MI 49424-5933
15633099         +   Team Products, Inc., 636 S. East St., Mt. Carroll, IL 61053-1459
15633100        #+   Team Quality Services, Inc., Craig Bassett and Carrie Malcom, 4483 CR 19, Ste. B, Auburn, IN 46706-9492
15633105         +   Teca-Print U.S.A., 10 Cook Street, Billerica, MA 01821-6061
15633106             Tech Air Systems, PO Box 338, Progress Rd., Gravenhurst ON P1P 1T7 Canada
15633107        +    Tech Force, Inc., Gina Niedoliwka and John Niedoliwka, 30504 23 Mile Road, Suite 340, Chesterfield, MI 48047-1845
15633108        +    Tech Strand, 17730 Chicago Ave, Lansing, IL 60438-1957
15633109        +    Tech-Source Inc., Morten Neraas and Denise Nash, 112 North Park Drive, Anderson, SC 29625-1409
15633110             Techform Products Limited, Brenda Quesaelle, 11 Centennial Dr., Penetanguishene ON L9M 1R8 Canada
15633112        +    Techform Products Ltd, Melissa Klingenschmitt, 36155 Mound Road, Sterling Heights, MI 48310-4736
15633113             Techni-Tool, 1547 North Trooper Rd., Worcester, PA 19490
15633114        +    Technical Calilbration Labs, 51 Peddler Hill Rd., Monroe, NY 10950-2029
15633115        +    Technical Illistration Corp, Peter Kapas, 6030 Chase Road, Dearborn, MI 48126-2106
15633116             Technical Load Arm Ltd., PO Box 633, Guelph ON N1H 6L3 Canada
15633118        +    Technical Maintenance Inc, Wendy Floyd, 117 Jetplex Circle Suite C4, Madison, AL 35758-8958
15633119        +    Technical Marketing Services, Pat Carney, Div. Alliance One Group LLC, PO Box 720, Granby, CT 06035-0720
15633120        +    Technical Services, Inc., Martin Simpson and Gary Warning, 57006 241st Street, Ames, IA 50010-9376
15633121             Technical Training &, Frank Keegan, Compliance Solutions 68 Meadowlark Dr, Georgetown ON L7G 6N5 Canada
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21             Page 185 of 280
District/off: 0311-1                                          User: SH                                                            Page 184 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                  Total Noticed: 13039
15633122        +   Technicraft, Inc., Mark Harris and Susan Ashworth, PO Box 397, 1007 N Military Ave., Lawrenceburg, TN 38464-2684
15633123        +   Technifor Inc., 9800 -J Southern Pine Blvd., Charlotte, NC 28273-5522
15633124        +   TechnoChem LLC, Eric Martin and Will Clay, 170 Selig Dr., Atlanta, GA 30336-2033
15633127        +   Technology Recovery Group, Eric Glass and Brian Stergiou, 31390 Viking Parkway, Westlake, OH 44145-1063
15633128        +   Technology Solutions Group, Kevin Isnhart and Michael Duff, 2575 White Oak Circle, Aurora, IL 60502-9673
15633129        +   Technology Solutions Group, Mitch Lamb, 129 South Phelps Ave, Rockford, IL 61108-2453
15633130        +   Technology Specialists, Susie Tipton, 1938 Inwood Drive, Fort Wayne, IN 46815-7111
15633126        +   Technology for Energy Corp., Kelli Wolfe and Mary Platt, 10737 Lexington Drive, Knoxville, TN 37932-3230
15633131        +   Technostore LLC, Ruben Roberto, 3005 Greene St, Hollywood, FL 33020-1038
15633132        +   Techworld Language Services, 2760 Industrial Row Drive, Troy, MI 48084-7016
15633134            Tecnologia en Tratamientos, Juana Castrejon, 910 S stiles Drive, Addison, IL 60101-4913
15633133            Tecnologia en Tratamientos, Eusebio Elizondo and Paola Cruzamen, Termicos SA de CV Ave San Nicolas # 3550, Monterrey 64710
                    Mexico
15633137            Tejeda, Jorge Martinez, JESUS GUEVARA NUM 10, Matamoros Tamaulipas 87399 Mexico
15633139        +   Tekena America LLC, Lynn, 1701 Elhurst Rd., Elk Grove Village, IL 60007-6407
15633140        +   Tekmatic, 7324 Forest Hills Rd, Loves Park, IL 61111-3984
15633141        +   Tekna Impact, LLC, BRIAN MCFARLAND and AMELIA HERNANDEZ, 5800 S 42ND STREET, McAllen, TX 78503-7791
15633142        +   Teknor Apex, Connie Nobrega, 2443 Rockfill Road, Fort Meyers, FL 33916-4857
15633148        +   Teknor Apex TPE Division, Anne-Marie Bernard and Ann Bergeron, 31 Fuller St, Leominster, MA 01453-4225
15633149            Tektronix Canada Inc., 675 Cochrane Drive, East Tower 6th Floor, Markham ON L3R 0B8 Canada
15633151        +   Tektronix Service Solutions, Brian James and Dianne Rivers, 14200 SW Karl Braun Dr, Beaverton, OR 97005-2384
15633153            Tekuwa GmbH, Mrs Diane Wagner, Finsterbachstr A3, Wehr 79664 Germany
15633152            Tekuwa GmbH, Mr. Wagner, Finsterbachstr. 13, Wehr 79664 Germany
15633155        +   Tele-Rad, Inc., Keith Johnson and Sandy Ide, 1387 E. Laketon Ave., Muskegon, MI 49442-6074
15633156        +   Teledyne LeCroy Inc, Melissa Thomas, 700 Chestnut Ridge Rd, Chestnut Ridge, NY 10977-6435
15633157        +   Teleflex Automotive, 1265 Industrial Ave., Van Wert, OH 45891-2432
15633158            Teleflex Automotive Germany, Pantelemon Tsiminos, AM Burgberg 7 D-37586, Dassel Germany
15633159        +   Teleflex Inc., 700 Stephenson Hwy, Troy, MI 48083-1124
15633160        +   Telelogics Inc dba FPC, Sachal Gidwani, of St. Lawrence, 18 Division Street Suite 313, Saratoga Springs, NY 12866-3154
15633161            Telematrx Corporation, #3/10F, 151, Min Sheng E. Road Sec 5, Taipei 10582 Taiwan
15633162            Telequip Wireless Comm., 121 Welham Road, Unit 2, Barrie ON L4N 8Y3 Canada
15633163            Telesis Technologies, Inc., PO Box 79001, Detroit, MI 48279-1112
15633164        +   Tella Tool & Mfg. Co., Ben Holl and Stuart Boba, 1015 North Ridge Ave., Lombard, IL 60148-1258
15633165        +   Tella Tool & Mfg. Co., Marty Pakla and Mary Ellen Schultz, 1015 North Ridge Ave., Lombard, IL 60148-1258
15633167            Tello, Eduardo Elvira, SERI NUM 18, Matamoros Tamaulipas 87490 Mexico
15633168            Temsa Global-Yedek Parca Dep, Yolgecen MH. Turham, Cemal Beriker BL. No. 561-563, Seyhan Adana 1323 Turkey
15633169        +   Temtron Inc., 753 Marshall, Webster Grove, MO 63119-1923
15633171            Tencarva Machinery Company, PO Box 100891, Nashville, TN 37224-0891
15633173        +   Tenibac-Graphion Inc, William Arms and Christine Glide, 35155 Automation Dr, Clinton Township, MI 48035-3116
15633174            Tenn. Dept of Workforce Dev., Boiler & Elevator Division, 710 James Robertson Pkwy., 3rd Floor, Nashville, TN 37243-0663
15633176            Tennant Company, PO Box 71414, Chicago, IL 60694-1414
15633175            Tennant Company, PO Box 2614, Postal Station A, Toronto ON M5W 2N7 Canada
15633177            Tennant Sales & Service Co, 701 N LILAC DRIVE, PO BOX 1452, MINNEAPOLIS, MN 55440-1452
15633178            Tenneco - Monroe-Clevite, Arnoldo Cantu, Rudolf Miles Custom Brokers, Pharr, TX 78577
15633179        +   Tenneco Automotive, 1 International Drive, Monroe, MI 48161-9386
15633184        +   Tennessee Department of Revenue, Tennessee Department of Revenue, c/o Tennessee Attorney General's Office, Bankruptcy Division
                    P.O. Box 20207, Nashville, TN 37202-4015
15633182        +   Tennessee Department of Revenue, c/o Attorney General, P.O. Box 20207, Nashville, TN 37202-4015
15633185        +   Tennessee Dept of Revenue, c/o Tennessee Attorney General's Office, Bankruptcy Division, P.O. Box 20207, Nashville, TN 37202-4015
15633187            Tennessee Dept. of Environ., Region 4, Atlanta Federal Center, 61 Forsyth Street, Atlanta, GA 30303-3104
15633186        +   Tennessee Dept. of Environ., and Conservation, 312 Rosa L. Park Ave., Nashville, TN 37243-1102
15633188        +   Tennessee Dept. of Environ. and Conserva, 312 Rosa L. Park Ave., 10th Fl. William R Snodgrass, Nashville, TN 37243-1102
15633189        +   Tennessee Dept. of Environ. and Conserva, 312 Rosa L. Park Ave., Nashville, TN 37243-1102
15633190        +   Tennessee Die Supply Co Inc, Chance and Phoebe Neal, TDS Specialty Metals, 725 Massman Drive, Nashville, TN 37210-3723
15633192        +   Tennessee Info Tech, Joe Haggard, PO Box 10386, Jackson, TN 38308-0106
15633193        +   Tennessee Rand Inc., Wes Debter and Shelley Sulikowski, 702 Moccasin Rd., Chattanooga, TN 37405-4413
15633194        +   Tennessee Reagents, Sales Dept., PO Box 70038, 3215 Ambrose Ave., Nashville, TN 37207-4713
15633195            Tennessee Scale Works, Inc., Service Dept., 7103 Juniper Road, Fairview, TN 37062-8240
15633196        +   Tennessee Secretary of State, Attn: Annual Report, 312 Eighth Ave, N 6th Floor, William R. Snodgress Tower, Nashville, TN 37243-3528
15633198        +   Tennessee Stampings LLC, Cecil Derryberry and Diane Aymett, 1895 Mines Road, PO Box 903, Pulaski, TN 38478-0903
15633199        +   Tennessee Stampings, LLC, Jack Wheeler and Jackie Wisdom, 119 Kirby Drive, PO Box 7629, Portland, TN 37148-7629
15633201            Teoba, Gladys L pez, REVOLUCION MEXICANA 12, Matamoros Tamaulipas 87494 Mexico
15633203        +   Tepel Brothers Printing, Geil Hess, 1725 John R, Troy, MI 48083-2512
                   Case 19-12378-KBO                   Doc 1281          Filed 01/01/21           Page 186 of 280
District/off: 0311-1                                        User: SH                                                          Page 185 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15633204         + Teradyne Inc, Carol Rampino, 700 Riverpark Drive, North Reading, MA 01864-2635
15633207           Tercet Precision Ltd, Sandra Connelly, Millarston Industrial State,, Paisley PA1 2XR United Kingdom
15633208         + Tercet Precision Ltd., Kemp Smith LLP, James W. Brewer, 221 N. Kansas, Ste. 1700, El Paso, TX 79901-1401
15633209           Tercet Precision Ltd., Millarston Industrial Estate, Fulbar Road, Pausley PA1 2XR UK
15633210         + Terenzi, Daniela, 3230 Park Meadow Drive, Lake Orion, MI 48362-2062
15633211         + Terminal Supply Inc, Lisa Taylor and AR Department, 1800 Thunderbird, Troy, MI 48084-5428
15633213         + Ternes Howard Pkg, Co-Consignment, Ternes Procurement Ser, 700 Manufacturers Drive, Westland, MI 48186-4037
15633214         + Ternes Howard Pkg Co - 3rd, 700 Manufacturers Dr, Westland, MI 48186-4037
15633215         + Ternes Packaging-Westland, Patty Biegalski, 700 Manufacturers Drive, Westland, MI 48186-4037
15633216         + Ternes Procurement Services, 35275 Industrial Road, Livonia, MI 48150-1231
15633217         + Terry Industries, 800 S Council St, Muncie, IN 47302-2309
15633218         + Terry, Cazzie, 9398 Petoskey, Detroit, MI 48204-2494
15633223         + Test Equipment Distributors, Chris Bellows and Barbara Randall, 1370 Piedmont, Troy, MI 48083-1917
15633224         + Test Path Inc, Jeff Richardson, 153 Andover St, Suite 111, Danvers, MA 01923-1477
15633225         + Testfabrics Inc., Luzerne Veriean Wimslow, 415 Oelaware Ave., W Pittston, PA 18643-2105
15633226         + Testresources Inc., David Vodncik and Linda Beimert, 701 Canterbury Road South, Shakopee, MN 55379-1839
15633230         + Textape Incorporated, Mario Bermudez, 6500 South 23rd St, Suite 15, McAllen, TX 78503-8986
15633231         + Textron Elco, Catalog # 70247, 1111 Samuelson Rd., Rockford, IL 61109-3641
15633232         + Textron-Greensburg Division, Bruce Chan, 900 Randall Street, Greensburg, IN 47240-2328
15633240         + Thacker, Scott, 666 Oak St, Dundee, MI 48131-1319
15633243           Tharpe Company, Inc, PO Box 65533, Charlotte, NC 28265-0533
15633244         + Thatcher, Kirk, 1603 Briggs Rd., Twining, MI 48766-9758
15633246           The Aftermarker Parts Comp, ELIZ GAMBELL, DBA New Flyer Parts 711 Kernaghan Ave, Winnipeg MB R2C 3 T4 Canada
15633248           The Bailey Company, PO Box 415000, Nashville, TN 37241-5000
15633250           The Baltimore Life Companies, Administrative Systems Inc, 1 Riverfront Plz, Westbrook, ME 04092-2986
15633251         + The Bank of New York Mellon, 240 Greenwich Street, New York, NY 10286-0001
15633253         + The Bank of New York Mellon, 500 Ross Street, Pittsburgh, PA 15262-0001
15633254         + The Calibration Solution, Lynne, 9865 N Alpine Road, Machesney Park, IL 61115-1681
15633255         + The Chardon Rubber Company, 373 Washington Street, Chardon, OH 44024-1191
15633259         + The Container Lady, Lynne Schulz, 4424 Morgan Road, Lake Orion, MI 48359-1918
15633262         + The Crown Group Inc, Ken Stallons and Julie Meredith, 133 Davis St, Portland, TN 37148-2031
15633261           The Crown Group Inc, Eusebio Elizondo and Paola Cruzamen, Termicos SA de CV Ave San Nicolas # 3550, Monterrey 64710 Mexico
15633263           The Crown Group, Inc., Babst Calland, Attn: EKD/DWR, Two Gateway Center, 7th Floor, Pittsburgh, PA 15222
15633264         + The Crown Group, Inc., PO Box 809332, Chicago, IL 60680-9332
15633265         + The Decc Company, Sue Vantuinen, 1266 Wallen Ave Sw, Grand Rapids, MI 49507-1529
15633266           The Dolphin Company, LLC, Karen, 922 Locust Street, Toledo, OH 43604-1633
15633267         + The Doug Beat Company, Doug Beat, 2940 Spring Water Drive, Toledo, OH 43617-1350
15633270         + The EMC Shop, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15633271         + The EMC Shop, c/o Bankruptcy Claims Admin Services LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15633272         + The EMC Shop, Patrick Kennedy and Nick Krytskyi, 7401 Galilee Rd STE 160, Roseville, CA 95678-6923
15633268         + The Eagle Group Ltd, Don Young and Darlene Wierzbicki, 8384 W Peck Rd, Greenville, MI 48838-9715
15633273           The Examiner, PO Box 370, 16 Bayfield Street, Barrie ON L4M 4T6 Canada
15633274         + The Furnace Works, Inc., Sales and Barb Sas, 3739 Colorado Ave., Sheffield, OH 44054-2505
15633275         + The Gallery Collection, 65 Challenger Rd., Ridgefield Park, NJ 07660-2103
15633276         + The Gleason Works, 1000 University Avenue, Rochester, NY 14607-1286
15633277         + The Gleason Works, Renee Forbes and Michelle Floyd, 1000 University Avenue, Rochester, NY 14607-1286
15633279         + The Heim Group, Trevon Kubik and Danielle Scaccia, 6360 West 73rd Street, Chicago, IL 60638-6127
15633280         + The Illustrated Sign Company, 97 East Co. Rd. 100 North, Brownstown, IN 47220-8536
15633281           The Kennedy Group, Mark Kosmetos and Diane Engel, 28601 Kennedy Parkway, Willoughby, OH 44094
15633282         + The Kroot Corporation, 2915 State Street, Columbus, IN 47201-7451
15633283         + The Lilly Company, 218 Anglin Lane, Jackson, TN 38301-5669
15633284         + The Materials Group, LLC, Steve Patterson and Michael Dillon (LSQ), 575 Byrne Industrial Dr, Rockford, MI 49341-1085
15633285         + The MathWorks, Inc, 3 APPLE HILL RD., NATICK, MA 01760-2098
15633286         + The MathWorks, Inc, PO Box 21301, New York, NY 10087-1301
15633288         + The MathWorks, Inc., Sales and A/R - Michael Cole, 3 Apple Hill Rd., Natick, MA 01760-2081
15633289           The Network, PO Box 268, Columbus, GA 31902-0268
15633290           The Newman Group, Peggy Morehosue and Shelly Fiegel, 7400 Newman Blvd, Dexter, MI 48130-1557
15633292         + The Official Committee of Unsecured Cred, c/o Dentons US LLP, Attn: Oscar N. Pinkas, Lauren Macksoud, 1221 Avenue of the
                   Americas, New York, NY 10020-1001
15633291        #+ The Official Committee of Unsecured Cred, Benesch, Friedlander, Coplan & Aronoff, Jennifer R. Hoover, Kevin M. Capuzzi,, 222
                   Delaware Avenue, Suite 801, Wilmington, DE 19801-1611
15633293         + The Official Committee of Unsecured Cred, c/o Dentons US LLP, Attn: Sam J. Alberts, 1900 K Street NW, Washington, DC 20006-1110
15633294         + The Ohio State University, Roger Bigelow and Lori Kehrle, 1960 Kenny Rd, Columbus, OH 43210-1016
                    Case 19-12378-KBO                   Doc 1281            Filed 01/01/21            Page 187 of 280
District/off: 0311-1                                          User: SH                                                             Page 186 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                   Total Noticed: 13039
15633296        +   The PIC Group, 50459 Central Industrail Dri, Shelby TWP, MI 48315-3114
15633298        +   The PIC Group, Julia Neuman, 50459 Central Industrial Dr, Shelby Township, MI 48315-3114
15633295        +   The Pallet Shop, Inc., J.Lance Harrison, 34 Sitka Road, Milan, TN 38358-6268
15633299        +   The Press Doctors, Dave Woods, 3940 Con Hill Rd., Rives, TN 38253-3544
15633300        +   The QT Company, Holly Citti and Stephanie Cea, 2350 Mission College Blvd, Suite 1020, Santa Clara, CA 95054-1563
15633301        +   The Rodon Group, 2800 Sterling Drive, Hatfield, PA 19440-1957
15633302        +   The Romans Group, 1 North Water Street E, Fort Atkinson, WI 53538-1866
15633306            The SMB Help Desk, MARVIN KORVES, 4141 N. Ravenwood Avenue, CHICAGO, IL 60613
15633303            The Sherwin Williams Company (dba Valspa, Alex Lugo, 101 Prospect Ave, 1650 MID, Cleveland, OH 44115
15633305            The Sign Guy, RR #3, Bird Lake Road, Bracebridge ON P1L 1X1 Canada
15633309        +   The Spiratex Co., Rosemary Weber and Tricia Jafolla, 1916 Frenchtowne Ctr. Dr., Monroe, MI 48162-9375
15633308        +   The Spiratex Co., 6333 Cogswell Road, Romulus, MI 48174-4039
15633310        +   The State Chemical Mfg. Co., 4251 Monument Road #204, Jacksonville, FL 32225-4622
15633311            The Tharpe Company Inc, PO Box 1719, Statesville, NC 28687-1719
15633312        +   The Tool & Gauge House Co, Richie Ednacot and Sigrid Swanson, 538 E. Hebron Street, Charlotte, NC 28273-5989
15633313        +   The Training Consortium LLC, Mathew Barreras and Robert Johnson, 2544 E. University Dr., Phoenix, AZ 85034-6948
15633314        +   The Travelers Indemnity Company, Account Resolution, One Tower Square 0000-FP15, Hartford, CT 06183-0001
15633315        +   The U.S. Baird Company, Ed Companik, 1700 Stratford Ave., Stratford, CT 06615-6419
15633316        +   The Window Cleaning Company, 4922 N. Lapeer Rd., Columbiaville, MI 48421-9744
15633318        +   Theodore C. Coffield, Theodore C. Coffield, 9210 Ray Road, Gaines, MI 48436-9717
15633321            Theorem Solutions Inc, Ellen Alarie, PO Box 54506, Cincinnati, OH 45254-0506
15633323        +   Therm-O-Disc, Samantha Stoner, 1320 South Main Street, Mansfield, OH 44907-2516
15633324        +   Thermal Care / Mayers, Coleen Goodson, 7720 N Lehigh Ave, Niles, IL 60714-3416
15633325        +   Thermal Product Solutions, Ann Russell and Lisa Epright, PO Box 150, White Deer, PA 17887-0150
15633326        +   Thermal Tech Equipment Co., George Goldman and Laura Bush, 721 NE 76th Street, Gladstone, MO 64118-1754
15633327        +   Thermal-Tech Systems, Inc, Cyndie Brown, 1215 Atlantic Drive, West Chicago, IL 60185-5165
15633328        +   Therman, Domonick, 1209 S. Galena Ave., Freeport, IL 61032-5765
15633329        +   Thermo Process Instruments, Andy Marsden, 1410 Gillingham Lane, Sugar Land, TX 77478-2896
15633330        +   Thermotech Company, Mark Fletcher and Kathy Labatt, 1302 South 5th Street, Hopkins, MN 55343-4741
15633333        +   Thierica Display Products, Amy Christie and Amy Lavas, 900 Clancy NE, Grand Rapids, MI 49503-1507
15633338            Thomas Manufacturing, 25125 West Outer Drive, Melvindale, MI 48122-1939
15633340            Thomas Wire & Die, Adam Thomas, 1150 Northside Rd PO Box 352, Burlington ON L7R 3Y3 Canada
15633341        +   Thomas, Andrew, 8792 Hickory Ridge Road, Anderson, AL 35610-3026
15633346        +   Thomas, Jeffrie, 26211 Pinehurst St Apt A, Roseville, MI 48066-3454
15633348        +   Thomas, Kerry, 4513 COUNTY ROAD 1745, CAIRO, MO 65239-2145
15633350        +   Thomas, Kevin, 14997 Rossini, Detroit, MI 48205-1948
15633351        +   Thomas, Lisa, 89 TJ SCOTT RD, MILAN, TN 38358-5331
15633353        +   Thomas, Matthew, 201 N. PEARL STREET, TECUMSEH, MI 49286-1509
15633354        +   Thomas, Randolph, 52223 Rutherford Circle, Chesterfield, MI 48051-3672
15633355        +   Thomas, Russell, 5948 Lakepoint Court, Washington, MI 48094-2692
15633358        +   Thomas, Terri, 6619 Scofield Rd, Maybee, MI 48159-9625
15633359        +   Thomas-chacko, Sible, 2865 CROFTSHIRE COURT, OAKLAND TOWNSHIP, MI 48306-4925
15633361        +   Thomason, Edward, 17 Caldwell Road, Summertown, TN 38483-7154
15633363        +   Thompson IG, Debbie Schultz, 3196 Thompson Road, Fenton, MI 48430-9799
15633364        +   Thompson IG, LLC, 3196 Thompson Road, Fenton, MI 48430-9799
15633370        +   Thompson, John, 2660 Compton Drive, Waterford, MI 48329-3379
15633371        +   Thompson, Lakeisha, 24686 N Elda Ct Apt 128B, Harrison Twp, MI 48045-2350
15633377            Thomson Fasteners, Angie Atkins, 290 Fourth Street, Gananoque ON K7G 2W9 Canada
15633378            Thomson Reuters Inc, Accounts Receivable, PO Box 6016, Carol Stream, IL 60197-6016
15633379        +   Thoreson Mccosh Inc, Dave, 1885 Thunderbird St, Troy, MI 48084-5402
15633381        +   Thorne, Kenneth, 322 Legrand Blvd., White Lake, MI 48383-2642
15633383        +   Three Dimensional Services, 2547 Product Drive, Rochester, MI 48309-3806
15633384        +   Three Men and a Mop, Thomas Bridges, PO Box 67, Jackson, TN 38302-0067
15633385        +   Three Pillar Design, Inc., 4848 Haddington Drive, Bloomfield Twp, MI 48304-3639
15633388        +   Thule Inc, Frank Gianotta and Emmett Spillane, 42 Silvermine Rd, Seymour, CT 06483-3907
15633390        +   Thunder Mfg USA Inc., Bhupinder Singh Hansra and Elva Mangubat, 1030 Fortune Drive, Richmond, KY 40475-9829
15633392        +   Thunder Mfg. USA Inc., Jaffe Raitt Heuer & Weiss, P.C., Attn: Paul R. Hage, 27777 Franklin, Suite 2500, Southfield, MI 48034-8214
15633391            Thunder Mfg. USA Inc., Attn: Rakesh Choudhary, 975 Martin Grove Road, Toronto ON M9W 4V6 CANADA
15633393        +   Thunder Technologies LLC, Tracy Helm, 1618 Star Batt Drive, Rochester Hills, MI 48309-3705
15633395            Thunder Tool & Mfg Ltd, Singh Hansra, 975 Martingrove Rd, Etobicoke ON M9W 4V6 Canada
15633394            Thunder Tool & Mfg Ltd, Singh Hansra, 975 Martin Grove Rd, Etobicoke ON M9W 4V6 Canada
15633398            ThyssenKrupp Industrial Serv, Jude Dzbanski and Kim Strong, 5615 Enterprise Dr., Lansing, MI 48911-4104
15633397        +   Thyssenkrupp Indust Svcs, Steve Anasovich, Canada, 19771 Brownstown Center Dr, Cambelfield, MI 48183-1684
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 188 of 280
District/off: 0311-1                                         User: SH                                                           Page 187 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15633399        +    Ti-Coating, Inc., 50500 Corporate Dr., Utica, MI 48315-3102
15633401        +    Tianhai Electric North, Michelle Taylor-A/R, 37735 Enterprise Ct, Ste 400, Farmington Hills, MI 48331-3465
15633403        +    Ticona Polymers, Inc., Plastics Division, 8040 Dixie Highway, Florence, KY 41042-2904
15633405        +    Tidwell, Jeremy, 7499 TERRY ROAD, CEDAR GROVE, TN 38321-7067
15633406             Tiercon Corp, Mary Cerovac A/P Manager, 352 Arvin Ave, Stoney Creek ON L8E 5N7 Canada
15633407        +    Tierconnect, Inc., Bob Kowal, 729 W Ann Arbor Trail, Suite 200, Plymouth, MI 48170-6225
15633409             Tilbury Machining Systems, 1 Louise Street Unit C, PO Box 878, Tilbury ON N0P 2L0 Canada
15633410        +    Tillar Jr., Karl, 103 Kidd Road, Lawrenceburg, TN 38464-6807
15633414        +    Timberland Landscape, Patrick Burns and Paula Diedrich, 2005 Pontiac Road, Auburn Hills, MI 48326-2481
15633417        +    Timco, Inc., Kelli Gillham, 401 Rutherford Lane, Columbia, TN 38401-5080
15633418             Time Glory Trading Limited, David Geng and May.Li, 1503, 15/F Midas Plaza 1 Tai Yau Street, Hong Kong 999077 China
15633419             Timken Company, Ronna Peterson, Suite 1821, Chicago, IL 60675-1821
15633420         +   Timm, Brian, 170 N. Knight Road, Bay City, MI 48708-9146
15633422        #+   Tina Brinkmeier, Tina, 614 Country Lane #3, Lena, IL 61048-9560
15633424             Tinius Olsen Testing Machine, 1065 Easton Road, PO Box 429, Willow Grove, PA 19090-0429
15633427        +    Tipaloy, 1435 E. Milwaukee Ave., Detroit, MI 48211-2079
15633428        +    Tipco Punch Inc, 4357 H Park Drive, Norcross, GA 30093-2967
15633429        +    Tipco Punch Inc, Carla Wilburn, 6 Rowe Court, Hamilton, OH 45015-2211
15633432        +    Tips & Dies Inc., 505 Mill Street, Rome, NY 13440-6948
15633437        +    Tishken Products Co Inc, Sales, 26800 Richmond Rd, Bedford Heights, OH 44146-1452
15633438        +    Tishken Products Company, 13000 West Eight Mile Road, Oak Park, MI 48237-3242
15633439        +    Titan Machinery Sales, Ltd, Nicole Lucas and Helen Berkshire, 511 Telser Road, Lake Zurich, IL 60047-6705
15633441        +    Titan Plastics Group, Susan Shafer, 400 Parkland Dr., Charlotte, MI 48813-8799
15633440        +    Titan Plastics Group, 8051 Moorsbridge, Portage, MI 49024-4073
15633442        +    Titan Professional Photo Lab Inc., 1950 Birchwood Dr., Troy, MI 48083-2213
15633445        +    Tk Punch, LLC, Betty, 935 Lunt Avenue, Schaumburg, IL 60193-4416
15633448        +    Tmi Champco Compressors, Inc, Lisa Wood, 2626 Sanford Ave., S.W., Grandville, MI 49418-1069
15633453        +    Toagosei America, Inc., Jennifer Sakuma and Casey Pangalangan, 1450 West Main Street, West Jefferson, OH 43162-9730
15633456        +    Tofas, Whitney Bury, 24450 Glendale Ave., Redford, MI 48239-2658
15633457        +    Toledo Intergrated Systems, David Skinner and Lynn Spino, 6834 Spring Valley Drive, Holland, OH 43528-7864
15633458        +    Toledo Screw Products, Marvin, 8261 West Bancroft, Toledo, OH 43617-1804
15633461        +    Tolley & Lowe Paint Center, PO Box 525, Milan, TN 38358-0525
15633464        +    Tom Boland Ford, Jim Dixon, Us 61 N, PO Box 1241, Hannibal, MO 63401-1241
15633465        +    Tom Hall, 611 Greenbrier Rd, Moberly, MO 65270-3212
15633466        +    Tom Kavanagh & Associates, Mark Or Mary Hatton, 5905 Abbott Drive, Nashville, TN 37211-6202
15633467        +    Tompkins Products, 1040 W Grand Blvd, Detroit, MI 48208-2337
15633469        +    Tony Steinman, 4143 Deer Ridge Dr, Hannibal, MO 63401-6247
15633471             Tony Yzaguirre, Jr., Tax Assessor - Collector, Cameron County Tax Office, P.O. Box 952, Brownsville, TX 78522-0952
15633472             Tool & Assembly Systems Inc., 28 Fulton Way Unit 5, Richmond Hill ON L4B 1J5 Canada
15633473             Tool Crib Supplies, Inc., PO Box 2400, Lee's Summit, MO 64063-6900
15633475        +    Tool Dynamics LLC, Becky Anderson and Brad Spann, 835 S Marr Rd, Columbus, IN 47201-7437
15633476        +    Tool Dynamics LLC, Jim Weeter, 835 South Marr Road, Columbus, IN 47201-7437
15633477        +    Tool-Craft Industries, SALES, 6101 Product Drive, Sterling Heights, MI 48312-4565
15633478             Tool-Plas Syatems Metal Form, Zoli Voros and Melissa Sloan, 1905 Blackacre Drive, Oldcastle ON N0R 1L0 Canada
15633479        +    Tool-Smith Co. Inc., Joey, 665 Massman Drive, Nashville, TN 37210-3721
15633480             Tooling & Equipment of the, Monserrat Ortiz, Valley, LLC, Bldg. J Ste 12, McAllen, TX 78503
15633485             Torbram Electric Supply, 182 Main Street West, Huntsville ON P1H 1X8 Canada
15633486        +    Torch Lake Fiberglass, PO Box 147, Rapid City, MI 49676-0147
15633489        +    Torgue Traction Int. Tech In, Dana Global Trade Center, 6920 Harbour View Boulevard, Suffolk, VA 23435-3283
15633491             Tornipecas, Industria de, A Ribeiro/L Aroso, Tornearia Lda Rua PAntonio Marques 475, Maia P-4425-364 Portugal
15633493        +    Torque Inc, 201 Castleberry Ct., Milford, OH 45150-1193
15633494        +    Torres Salazar, Veronica, 2870 Lower Ridge Dr Apt 12, Rochester Hills, MI 48307-4470
15633496             Torres, Eddy Alonso, TAXQUE A 68B, Matamoros Tamaulipas 87497 Mexico
15633497             Torres, Esmeralda Mart nez, 13 de Septiembre Num 20, Matamoros Tamaulipas 87475 Mexico
15633498             Torres, Esthela Mu oz, AV REVOLUCION 58, Matamoros Tamaulipas 87449 Mexico
15633499             Torres, German Sierra, CHIPRE NUM 32, Matamoros Tamaulipas 87497 Mexico
15633500             Torres, Javier Barajas, ROBLE NUM 95, Matamoros Tamaulipas 87380 Mexico
15633501             Torres, Jose Mireles, NACIONALISTAS 9, Matamoros Tamaulipas 87477 Mexico
15633502             Torres, Luis Carre n, San Carlos Num 93, Matamoros Tamaulipas 87340 Mexico
15633504             Torres, Marco Aguilar, CANCER 11, Matamoros Tamaulipas 87458 Mexico
15633505             Torres, Marco Cerecedo, CERRO DEL SOMBRERETE NUM 29, Matamoros Tamaulipas 87385 Mexico
15633506             Torres, Orlando Maldonado, CALLE NUEVO MILENIO NUM 108, Matamoros Tamaulipas 87440 Mexico
15633507             Torres, Samuel Oca as, 14 Y BENEMERITO NUM 116A, Matamoros Tamaulipas 87497 Mexico
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 189 of 280
District/off: 0311-1                                       User: SH                                                           Page 188 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                 Total Noticed: 13039
15633509          Torres, Vianey Cruz, Calle Palmares Num 111, Matamoros Tamaulipas 87497 Mexico
15633510        + Torres, Yolizma, 25 ROSETTA COURT, AUBURN HILLS, MI 48326-2964
15633511          Tosho Central Co, Ltd., Masaaki Hiraga, Bldg 5-1 Kanda-Nishikicho 3-Chome, Toyko 101 Japan
15633512          Total Battery, 461 Dunlop Street W., Unit 10, Barrie ON L4N 4S4 Canada
15633513        + Total Filtration Services, 2521 COMMERCIAL DR., AUBURN HILLS, MI 48326-2413
15633514        + Total Motion Technologies, Debby, 1509 Rapids Drive, Racine, WI 53404-2382
15633516        + Total Plastics Inc, Mike, 1661 Northfield Dr, Rochester Hills, MI 48309-3825
15633517        + Total Plastics, Inc., 7508 Honeywell Dr., Fort Wayne, IN 46825-6271
15633518          Total Power Limited, Lisa Gabrielson and Olga Teruya, 6670 Excelsior Court, Mississauga ON L5T 2J2 Canada
15633519          Total Power Ltd., 6670 Excelsior Court, Mississauga ON L5T 2J2 Canada
15633520        + Total Power, Inc., 56832 Mound Rd., Shelby Twp, MI 48316-4943
15633522        + Touchstone Systems & Service, 1817 Porter SW, Wyoming, MI 49519-1765
15633527          Tovar, Angeles Alvarado, JORDANIA 3, Matamoros Tamaulipas 87490 Mexico
15633529        + Tower Automotive Operations, Chic Belanger, 81 Drettmann Drive, Elkton, MI 48731-5109
15633531        + Tower Oil, 4300 S. TRIPP AVE., CHICAGO, IL 60632-4319
15633532        + Tower Tool & Engineering, Sales, 11052 Raleigh Ct, Rockford, IL 61115-1416
15633538        + Townes, Leonard, 5442 Chestnut Ave, Newaygo, MI 49337-9535
15633539          Townsend Division of Textron, 15 Clarence Street, Grananoque ON K7G 2C5 Canada
15633544        + Tox Pressotechnik LLC, Troy Waldherr, 4250 Weaver Parkway, Warrenville, IL 60555-3924
15633546          Toyoda Gosei Meteor GmbH, Ernst-Deger-Str 9-10, Bockenem NI 31167 Germany
15633551        + Toyota Boshoku America, Inc., Rich Norris, Purchasing General Manager, 1360 Dolwick Drive, Suite 125, Erlanger, KY 41018-3159
15633550        + Toyota Boshoku America, Inc., Julie Karkosak, Vice President and General Counsel, 28000 West Park Drive, Novi, MI 48377-1386
15633552        + Toyota Boshoku Illinois, LLC, 100 TRIMMASTERS DRIVE, LAWRENCEVILLE, IL 62439-9501
15633555        + Toyota Boshoku Tennessee LLC, Bruce Niven and Tracy Pinckley, 3300 Ridgecrest Road Extende, Jackson, TN 38305-7500
15633556          Toyota Financial Services, Commercial Finance, PO Box 3457, Torrance, CA 90510-3457
15633559        + Toyota Lift of South Texas, Henry Garcia, Doggett Equip Services Grp., PO Box 1187, Pharr, TX 78577-1622
15633562        + Toyota Motor Engineering & Manufacturing, Frost Brown Todd LLC, Attn: Patricia K. Burgess, 7310 Turfway Road Suite 210, Florence,
                  KY 41042-1374
15633563        + Toyota Motor Engineering & Manufacturing, Frost Brown Todd LLC, Patricia K. Burgess, 7310 Turfway Road, Suite 210, Florence, KY
                  41042-1374
15633561          Toyota Motor Engineering & Manufacturing, Frost Brown Todd LLC, Attn: A.J. Webb, 3300 Great American Tower 301 E 4th St,
                  Cincinnati, OH 45202
15633564        + Toyota Motor Engineering & Manufacturing, Bryan James Clem, 8777 Platt Rd, Saline, MI 48176-9773
15633565        + Toyota Motor Manufacturing, Lilly Prototype, 25 Atlantic Avenue, Erlanger, KY 41018-3151
15633567          Toyota Motor Mfg of Canada, Wendy Crittenden and Reed Aubin, 1055 Fountain Street North PO Box 5002, Cambridge ON N3H 5K2
                  Canada
15633568          Toyota Motor Mfg, Indiana, Linda Fern, 4000 Tulip Tree Drive, P.O. Box 4000, Princeton, IN 47670-4000
15633569        + Toyota Motor Mfg, Kentucky, Linda Fern, 1001 Cherry Blossom Way, Georgetown, KY 40324-9564
15633570        + Toyota Motor Sales USA Inc, Angela Davis, c/o Cass Information Systems, PO Box 17651, St Louis, MO 63178-7651
15633572        + Toyota Tsusho America Inc., Tyler Feaster and Dan Jennings, 702 Triport Road, Georgetown, KY 40324-8974
15633573        + Toyota Tsusho America, Inc., Scott Barrett, 4000 Town Center, Southfield, MI 48075-1410
15633574        + Tpc Wire & Cable, 7061 E Pleasant Valley Rd, Independence, OH 44131-5543
15633580          Trailer Sales of Tennessee, Rich, 414 Woodycrest Ave., PO Box 100894, Nashville, TN 37224-0894
15633582        + Trane U.S. Inc., Todd Neal and Vicki Morgan, 601 Grassmere Park Dr., Nashville, TN 37211-3664
15633584          Trans Tech, Mike Przychocki, 475 North Gary Avenue, Carol Stream, IL 60188-1820
15633585          Trans Tek Inc, Sharon DeCarli, Route 83, Ellington, CT 06029
15633587        + Trans-Expedite, Inc., Attn: Wendy Curtis, 3100 Olympus Blvd., Suite 420, Dallas, TX 75019-5472
15633586        + Trans-Expedite, Inc., Attn: Randy Dumas, 3100 Olympus Blvd., Suite 420, Dallas, TX 75019-5472
15633588        + Trans-Expedite, Inc., Keeli Jernigan, 7 Founders Blvd., Suite 100, El Paso, TX 79906-4912
15633591        + Trans-Matic Mfg. Co., Inc., Mary Brunngraber and Lori DeWitt, 300 East 48th Street, Holland, MI 49423-5301
15633590        + Trans-Matic Mfg. Co., Inc., Attn: S Patterson, CFO, 300 East 48th Street, Holland, MI 49423-5391
15633592        + Transamerica Lubricants Inc., Juanita Teran, 11395 James Watt Dr., Suite A-10, El Paso, TX 79936-5941
15633593        + Transchemical Inc., Andrew Daude and Sean Simmonds, 419 E. Desoto Ave., St. Louis, MO 63147-3113
15633594        + Transducer Techniques, 42480 Rio Nedo, Temecula, CA 92590-3734
15633595        + Transperfect Translations, 3 Park Avenue, 39th Floor, New York, NY 10016-5918
15633597        + Transtek Magnetics, Inc., Jason Xiang and Mary Yanez, 1900 W. Grant Road, Tucson, AZ 85745-1102
15633598        + Trantek, 2470 N. Aero Park Ct., Traverse City, MI 49686-9262
15633599        + Tranter PHE Inc, Meters & Controls, Inc, 505 W Wrightwood Ave, Elmhurst, IL 60126-1004
15633603        + Travel Management Company, Nancy Chupp, 1211 County Road 6 West, Elkhart, IN 46514-8219
15633605        + Travers Tool Company, 128-15 26th Ave., Flushing, NY 11354-1167
15633606        + Traverse City Coating, LLC, Troy Wilson, 6116 Cedar Run Rd., Traverse City, MI 49684-9440
15633610        + Treatment Corp, Mike Zimmer and Paul Wright, 2955 S. M-76, PO Box 850, West Branch, MI 48661-0850
15633611          Trejo, Daniela Martinez, COREA DEL NORTE NUM 134, Matamoros Tamaulipas 87343 Mexico
15633612          Trejo, Patricia V zquez, CARDENAS Y TABASCO NUM 17, Matamoros Tamaulipas 87315 Mexico
                    Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 190 of 280
District/off: 0311-1                                        User: SH                                                           Page 189 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15633613            Trejo, Ruben Ram rez, LAGUNA SALADA NUM 56, Matamoros Tamaulipas 87340 Mexico
15633614            Trejo, Sergio Gonz lez, GREGORIO OZUNA, Matamoros Tamaulipas 87453 Mexico
15633615            Trelleborg Automotive, Dave Daine, PO Box 7007, Logansport, IN 46947
15633618        +   Trelleborg Building Systems, Denise Herman, 500 Lena Drive, Aurora, OH 44202-9245
15633620        +   Trelleborg Building Systems, Michael Shutack and Larry Damon, 1151 Bloomingdale Road, Bristol, IN 46507-8403
15633617        +   Trelleborg Building Systems, Clark Hill PLC, Attn: Shannon L. Deeby, 151 S. Old Woodward Avenue Suite 200, Brimingham, MI
                    48009-6103
15633621            Trelleborg Sealing Solutions, Nora McKay and Carol Green, 335 Woodlawn Road West, Guelph ON N1H 7K9 Canada
15633624        +   Trent Creative, Marilyn Trent, 114 E. 2nd St., Rochester, MI 48307-2000
15633625        +   Trent, Inc., 201 Leverington Ave., Philadelphia, PA 19127-1295
15633626            Trescal Inc., Mellisa St. Charles and Marsha Price, PO BOX 559, Hartland, MI 48353-0559
15633629            Trevi o, Everardo Donjuan, Sauto Num 48B, Matamoros Tamaulipas 87370 Mexico
15633630            Trevi o, Julio Ram rez, CARRETERA REYNOSA KM 3.5, Matamoros Tamaulipas 87324 Mexico
15633633        +   Tri Matic Spring Co, Kathy Doyle, 535 Industrial Road, Savannah, TN 38372-5977
15633634        +   Tri Matic Spring Co., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15633635        +   Tri State Air, 1608 Eisenhower, Goshen, IN 46526-6131
15633636            Tri-Chem Corporation, Sales, PO Box 71550, Madison Heights, MI 48071-0550
15633637            Tri-Star, Gabor Czetner, 1267 Kerrisdale Blvd., Newmarket ON L3Y 7V1 Canada
15633638        +   Tri-State Contractors of FL, Incorporated, PO Box 26308, Jacksonville, FL 32226-6308
15633640        +   Tri-State Tool & Design, PO Box 221, 901 Wendell, Golden, IL 62339-1104
15633641        +   Tri-V Tool & Mfg., Ken Stuthman and Lyn Vyhlidal, 13434 Centech Road, Omaha, NE 68138-3493
15633642        +   Tri-West, 13599 Merriman Rd., Livonia, MI 48150-1813
15633643        +   Trialon Corporation, 1477 Walli Strasse Blvd, Burton, MI 48509-1798
15633644        +   Triangle Rubber Co, Inc., Harry Funk, PO Box 95, 1924 Elkhart Rd, Goshen, IN 46526-1174
15633646            Trico Componentes S.A DE CV, Av. Michigan Num. 200, Parque Ind. Finsa, H.Matamoros Tamps. Mexico
15633647            Trico Products, Marie Gale and Jennifer, 3255 West Hamlin Rd, Rochester Hills, MI 48309-3231
15633648            Tricoat Ltd., Al Rego and Danielle Sword, 6459 Netherheart Rd., Mississauga ON L5T 1C3 Canada
15633649        +   Tricord International LLC, Bobby Monger, 1605 Timber Trail, Deatsville, AL 36022-2580
15633650        +   Tridaq, Inc., David Husske, 1019 Leavenworth Street, Omaha, NE 68102-2933
15633651            Trigo Cozum San. Ve Tic. A.S, Murat GUZEL and Merve YETIM, Toprak Kale Sokak, Istanbul 34337 Turkey
15633656        +   Trim Trends Co, LLC, Mike Cozette, 517 North Broadway, Spencerville, OH 45887-1012
15633657        +   Trim-X Technologies, Nancy Gardner, 332 Industrial Parkway, Imlay City, MI 48444-1348
15633659        +   Trimark, Diane N., 500 Bailey Avenue, New Hampton, IA 50659-1063
15633663        +   Trimceski, Angela, 3638 Brandi Dr., Sterling Heights, MI 48310-2538
15633666            Trinidad, Nancy Vicencio, VANCOUVER NUM, Matamoros Tamaulipas 87540 Mexico
15633669            Trinidat, Germany
15633670        +   Trinity Consultants, 174 Clarkson Rd, Suite 100, Ellisville, MO 63011-2259
15633672            Trinity Tech Inc., Dunstan Peter and Rajiv Sen, 155 Rexdale Blvd,, Etobicoke ON M9W MZ8 Canada
15633673        +   Trinity Tech USA Inc., Dunstan Peter and Rajiv Sen, 2000 Town Centre, Southfield, MI 48075-1135
15633674        +   Trinity Tool Company, Paul, 34600 Commerce Rd, Frases, MI 48026-3420
15633677        +   Tripp, Erik, 111 Tree Top Trail, Lawrenceburg, TN 38464-7367
15633682        +   Troemner, 201 Wolf Drive, Thorofare, NJ 08086-2245
15633683        +   Trolley Support, PO Box 9, Perry Hall, MD 21128-0009
15633687            Troquelados Internacionales, Francisco Rougon G, De C.V. Carretera 45 Km. 67, El Carmen Mexico
15633688        +   Trosin, Ronald, 7937 Donegal Ct, Fenton, MI 48430-4802
15633689        +   Trotter, Rhonda, 228 Dunn Fall River Rd, Lawrenceburg, TN 38464-6250
15633691        +   Troup, Tina, 306B Thomas Street, Lawrenceburg, TN 38464-2116
15633693        +   Trout, Ryan, 100 S DIVISION ST, TECUMSEH, MI 49286-2000
15633694        +   Troutman, Vickie, 40237 Vincenzia Drive, Clinton Township, MI 48038-4085
15633695        +   Troxell, Kimberly, 3728 BAY ARENAC LINE RD., PINCONNING, MI 48650-6422
15633700        +   Troy Design & MFG Co, 14425 Sheldon Rd, Plymouth, MI 48170-2407
15633699        +   Troy Design & Manufacturing, Diane Gross, 14425 Sheldon Road, Plymouth, MI 48170-2407
15633701        +   Troy Tube & Manufacturing, Fabio Folino, 50100 East Russell Schmidt, Chesterfield, MI 48051-2443
15633704        +   Truarc Company LLP, 125 Bronico Way, Phillipsburg, NJ 08865-2778
15633705        +   Truarc Company, LLC, Ana Lynch, 70 East Willow Street, Millburn, NJ 07041-1438
15633710            Trujillo, Alexia Tristan, CENZONTLE 113, Matamoros Tamaulipas 87477 Mexico
15633718        +   Trupar Ameica, Inc, Eric Spurlin and Cara Zipko, 160 Wilson Road, Bentleyville, PA 15314-1028
15633719        +   Trupar America, Inc, 160 WILSON ROAD, BENTLEYVILLE, PA 15314-1099
15633729        +   Trygstad, Deborah, 9391 N HOLTON DUCK LAKE ROAD, HOLTON, MI 49425-9780
15633731            Tsubaki Hoover Mexico, Lucy Hernandez, KM.92 Carretera Federal Mexico & # 82211, Puebla 74160 Mexico
15633739            Tube Technologies Inc, 274 Mackenzie Ave, Ajax ON L1S 2E9 Canada
15633741        +   Tubular Metal Systems, Cindy Schuman, 401 E. Fifth Street, Pinconning, MI 48650-9321
15633742        +   Tubular Metal Systems LLC, Starlena Profit, 401 E. Fifth Street, Pinconning, MI 48650-9321
                     Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 191 of 280
District/off: 0311-1                                         User: SH                                                           Page 190 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15633744        +    Tucker, Dave, 551 Lakeside Dr, Waterford, MI 48328-4041
15633745        +    Tucker, David, 551 Lakeside Dr, Waterford, MI 48328-4041
15633752        +    Tudor, Julien, 13254 Pearl Drive, Shelby Township, MI 48315-4137
15633753        +    Tuffaloy Products Inc., Naomi, 1400 South Batesville Rd., Greer, SC 29650-4809
15633757        +    Turk, Mark, 714 JOSEPH KIES STREET, CLINTON, MI 49236-9516
15633758        +    Turn Key Systems LLC, Richard Nowak, 19771 23 Mile Rd, Hersey, MI 49639-9609
15633759        +    Turn Tech Manufacturing, Brian Johnson, 33901 Riviera, Fraser, MI 48026-1614
15633760        +    Turner Machine Co Inc, 700 Swan Dr, Smyrna, TN 37167-2035
15633762        +    Turner, Jody, 2200 Helton Drive, Lawrenceburg, TN 38464-4611
15633763        +    Turner, Jody, 264 Rabbit Trail Road, Leoma, TN 38468-5664
15633768             Turnin Point Industries, 1501 S Jackson Street, Jackson, MI 49203
15633769             Tuthill Corporation, PO Box 92599, Chicago, IL 60675-2599
15633777             Tvs Autolec Limited, Shawn Cox, 47/2A Poonamallee High Road, Chennai 600 077 India
15633779        +    Tweatherford Inc, Justin Pataky, 3148 Beach Blvd, Cicero, IN 46034-9600
15633782        +    Twin Bay Glass, Bonnie Lautner, 418 E. 8th Street, Traverse City, MI 49686-2627
15633784        +    Twist Inc., Susan Fowler and Tammy Dinnen, 47 South Limestone Street, Jamestown, OH 45335-9501
15633795        +    TyNik Molding, Inc., Kevin Coon and Brenda Coon, 1232 Willow Street, Faribault, MN 55021-7086
15633785        +    Tyco Electronics, 76 Commercial Way, East Providence, RI 02914-1026
15633786             Tyco Electronics Canada LTD, 20 Esna Park Drive, Markham ON L3R 1E1 Canada
15633787             Tyco Electronics USA, PO Box 3608, Harrisburg, PA 17105-3608
15633788             Tyco Integrated Security, Billing, PO Box 371967, Pittsburgh, PA 15250-7967
15633791         +   Tyler's Landscaping Service, Jill, 6701 N. Main Street, Rockford, IL 61103-8853
15633792         +   Tyler, Vera, 19984 Regent, Detroit, MI 48205-1869
15633793         +   Tynan Equipment Company, 5926 Stockberger Place, Indianapolis, IN 46241-5421
15633798        #+   Tyz-All Plastics, LLC, Susan D'Alessandro and Betty Ballin, 130 Gamewell Street, Hackensack, NJ 07601-4230
15633799         +   U.S. Customs and Border Protection, Attn: Revenue Division, Bankruptcy Team, 6650 Telecom Dr., Suite 100, Indianapolis, IN
                     46278-2010
15633800        +    U.S. Diamond Wheel, Rob, 101 Kendall Point Drive, Oswego, IL 60543-8801
15633801        +    U.S. FARATHANE, 38000 MOUND ROAD, STERLING HEIGHTS, MI 48310-3461
15633802        +    U.S. Farathane, Patti Gagnon, 38000 Mound Road, Sterling Heights, MI 48310-3461
15633803        +    U.S. Waste Logistics, Inc., 938 Hall Park Rd., Green Cove Springs, FL 32043-4934
15633804        +    U.S. Wiping Material, 2539 Sullivan Ave., St. Louis, MO 63107-3496
15633805        +    UAW Local No. 2417 - Dues, 502 Connie, Fremont, MI 49412-1812
15633812        +    UFP Technologies, Dave Brownell and Kerry Wieland, 3831 Patterson Ave SE, Grand Rapids, MI 49512-4026
15633814             UK Rentservice, LLC, Mrs. Bugrik, Director, 12th Parkovaya Street, 7, Fl 5, Rm 6a, Moscow 105203 Russia
15633815        +    UL DQS Inc., Sara Cuadrado, 1130 West Lake Cook Road, Suite 340, Buffalo Grove, IL 60089-1985
15633828        +    UMPCO, Inc, 7100 Lampson Avenue, PO Box 5158, Garden Grove, CA 92846-0158
15633832        +    UNDERWRITERS LAB INC, 25175 REGENCY DR, NOVI, MI 48375-2155
15633836             UNI GASKET SRL, 16 VIA LOMBARDIA, VILLONGO BG 24060 ITALY
15633838        +    UNI-PRO LUBRICANTS CMS, INC., 985 GRAND RAPIDS ST., MIDDLEVILLE, MI 49333-9498
15633837        +    UNI-PRO LUBRICANTS CMS, INC., 900 EAST MAIN STREET, SUITE C, MIDDLEVILLE, MI 49333-9417
15633840        +    UNIFORM COLOR COMPANY, 942 BROOKS AVE, HOLLAND, MI 49423-5337
15633843             UNIGASKET SRL, VIA LOMBARDIA 16, VILLONGO BG 24060 ITALY
15633848        +    UNION SORTERS OF AMERICA, KEVIN REILY and MARY ANN, 33300 Five Mile Road, Suite 103, Livonia, MI 48154-3074
15633854             UNIQUE FABRICATING DE MEXICO SA DE CV, CALLE GEO #200, GUADALUPE 67190 MEXICO
15633865         +   UNITED AMERICAN INSURANCE, P.O. BOX 3650, MCKINNEY, TX 75070-8201
15633866         +   UNITED AUTO WORKERS, LOCAL 2417, 13412 OAK AVE, GRANT, MI 49327-8701
15633871        #+   UNITED GLOBAL SOURCING INC, 5607 NEW KING ST SUITE 100, TROY, MI 48098-2660
15633895         +   UNIVERSAL INSTRUMENTS CORP., 33 BROOME CORPORATE PARKWAY, CONKLIN, NY 13748-1510
15633896         +   UNIVERSAL INSTRUMENTS CORP., EAST WEST BANK, 2350 MISSION COLLEGE BLVD, STE 988, SANTA CLARA, CA
                     95054-1569
15633899        +    UNIVERSAL POLYMER & RUBBER, 15730 SOUTH MADISON RD., MIDDLEFIELD, OH 44062-8408
15633907             UNUM LIFE INSURANCE COMPANY OF AMERICA, 400 S LAFAYETTE AVE, STE 200, ROYAL OAK, MI 48067
15633911        +    UPCHURCH PLUMBING INC, PO BOX 8106, GREENWOOD, MS 38935-8106
15633924             URYU & ITOGA, ARK MORI BLDG 36F, 1-12-32 AKASAKA, MINATO-KU 107-6036 JAPAN
15633927        +    US ENGINEERING, 2530 THORNWOOD ST SW, GRAND RAPIDS, MI 49519-2178
15633929        +    US Farathane Corp., Debbie Bourassa, 11650 Part Court, Utica, MI 48315-3108
15633931        +    US PATENT SERVICES, 1350 14TH AVENE, SUITE 9, GRAFTON, WI 53024-1990
15633932        +    US Patent Services, Cara Vanderpool, 1350 14th Avene, Suite 9, Grafton, WI 53024-1990
15633933        +    US TOLEDO ASSY NORTH, 4400 CHRYSLER DR, TOLEDO, OH 43608-4000
15633934             USA Bluebook, Vendor No 853213, PO Box 9004, Gurnee, IL 60031-9004
15633935        +    USA Mobile Drug Testing, Corey Kantola, 3697 Haymeadow Ave, Ravenna, MI 49451-9498
15633806        +    Ubben, Lorretta, 81 Marcella Falls Road, Ethridge, TN 38456-5031
                   Case 19-12378-KBO                    Doc 1281           Filed 01/01/21             Page 192 of 280
District/off: 0311-1                                          User: SH                                                             Page 191 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                   Total Noticed: 13039
15633807         + Ubiquiti Inc, Keith Thompson, 303 Detroit St, Suite 202, Ann Arbor, MI 48104-1143
15633809         + Uddin, Mohammed, 25766 Loretta Ave, Warren, MI 48091-5013
15633811           Uelner Tool & Die, Tom Uelner, 4545 Futuro Ct., Dubuque, IA 52002-2615
15633820           Ulsan Techno-park, 342-1 Automotive Parts, Institute Center, Ulsan 683-740 South Korea
15633821         + Ultimate Hydroforming, Inc., A.J. Greer - Pur Mgr. and Debbie Forest, 42450 Yearego Drive, Sterling Heights, MI 48314-3262
15633822         + Ultimate Solutions, 1183 E. Laketon Ave., Muskegon, MI 49442-6024
15633824         + UltraLevel, Inc., Jason M Davidson, 45 E. Milwaukee, Detroit, MI 48202-3231
15633823         + Ultrafab Inc., Dawn, 1050 Hook Rd., Farmington, NY 14425-9537
15633825         + Ultrasonic Power Corporation, Mike Kodner and Deb Witcik, 239 E Stephenson St, Freeport, IL 61032-4213
15633826         + Umat, Akhil, 2652 Beacon Hill Dr Apt 212, Auburn Hills, MI 48326-3730
15633827         + Umat, Akhil, 2652 Beacon Hill Drive, Auburn Hills, MI 48326-3728
15633829           Unalloy-IWRC, Tyler Norman, 7925 Goreway Drive, Brampton ON L6T 5J7 Canada
15633831         + Underwood, Tausha, 308 Brookfield, Westland, MI 48185-3831
15633833         + Underwriters Lab, Inc., Robert Neff, 25175 Regency Drive, Novi, MI 48375-2155
15633835         + Unholtz-Dickie Corp, Joseph Testa and Sandra Jones, 6 Brookside Dr, Wallingford, CT 06492-1823
15633839         + Uni-Pro Lubricants CMS, Inc., Mark Hooper, 900 East Main Street, Suite C, Middleville, MI 49333-9417
15633841         + Uniform Color Company, Kerry Dewey, 942 Brooks Ave, Holland, MI 49423-5337
15633842           Unigasket SRL, Martinelli Elena and Paris Mirko, Via Lombardia 16, Villongo BG 24060 Italy
15633844         + Unigraphic Solutions, Inc., Chris Stevens, 13736 Riverport Drive, MC-740, Maryland Heights, MO 63043-4834
15633845           Unigraphic Solutions, Inc., PO Box 502825, St. Louis, MO 63150-8225
15633846           Unigraphics-Mississauga, 2550 Matheson Blvd., E, Suite 130, Mississauga ON L4W 4Z1 Canada
15633847           Union Investment Real Estate GmbH, Valentinskamp 70, EMPORIO Hamburg 20355 GERMANY
15633849         + Union Sorters of America, Mary Ann Lawrence, P.O. Box 515, South Lyon, Mi 48178-0515
15633850         + Unipro Chemical Management Services Inc., 985 Grand Rapids St, Middleville, MI 49333-9498
15633855         + Unique Fabricating Inc, 800 STANDARD PARKWAY, AUBURN HILLS, MI 48326-1415
15633853           Unique Fabricating de Mexico, Eleazar Zuniga, SA de CV Calle Geo 200 Parque Industrial, Guadalupe 67190 Mexico
15633857         + Unique Fabricating, Inc, Derrick Gardner, 800 Standard Parkway, Auburn Hills, MI 48326-1415
15633858         + Unique Metal Turning Co., Box 205, Ash Grove, MO 65604-0205
15633859         + Unique Model, Inc., Pete Linck and Carol Tokarz, 2500 Walker Avenue NW, Grand Rapids, MI 49544-1304
15633860           Unisorb Installation Tech, Peggy Rogo, Box 1000, Jackson, MI 49204-1000
15633861         + Unisource Worldwide Inc, 330 Stevens Street, Jacksonville, FL 32254-6619
15633862           Unistar Electronis Co., Ltd, Kerri McFarland, NO. 900 Han Pu Road, Kunshan 215316 China
15633863         + Unitech Labs Inc., 210 Viento Dorado, Mission, TX 78572-6727
15633864         + United American Ins. Co., Attn: Special Markets, PO Box 3650, Mckinney, TX 75070-8201
15633868         + United Communications, John Sullivan, 5823 Widewaters Parkway, East Syracues, NY 13057-3081
15633869         + United Electronics Industrie, Chris Delling, 611 Neponset Street, Canton, MA 02021-1981
15633870         + United Foam, Dale Breen, 3831 Patterson Ave, SE, Grand Rapids, MI 49512-4026
15633872        #+ United Global Sourcing Inc, Trevor Austin and Cathy Murphy, 5607 NEw King St Suite 100, Troy, MI 48098-2660
15633874         + United Parcel Service Inc., Morrison & Foerster LLP, Attn: Erica J. Richards, Esq., 250 W 55th Street, New York, NY 10019-0050
15633875         + United Plastics Group, Jane Schoen, 9300 52Nd Ave North, New Hope, MN 55428-4022
15633879         + United Plating, Inc., P.O. Box 2046, Huntsville, AL 35804-2046
15633876         + United Plating, Inc., 3400 Stanwood Blvd., Huntsville, AL 35811-9021
15633877         + United Plating, Inc., Jimmy D Caudle, 3400 Stanwood Blvd., Huntsville, AL 35811-9021
15633878         + United Plating, Inc., Ken Stallons and Julie Meredith, 133 Davis St, Portland, TN 37148-2031
15633880         + United Rental, Lance, 6105 Phillips Highway, Jacksonville, FL 32216-5920
15633881         + United Rentals, James Varner, 711 Thompson Street, Florence, AL 35630-3867
15633882         + United Rentals Jackson, Amy Lawler, Tennessee Branch, 174 Kenworth Blvd, Jackson, TN 38305-9373
15633884           United Rentals of Canada Inc, 560 Ecclestone Drive, Bracebridge ON P0B 1C0 Canada
15633885         + United Saw & Supply Co., PO Box 10566, Jackson, TN 38308-0109
15633889           United States Trustee Middle District of, Office of the US Trustee Region 8, Attn: Megan Seliber, 318 Customs House, 701 Broadway,
                   Nashville, TN 37203
15633890           United States Trustee Middle District of, Office of the US Trustee Region 8, Attn: Natalie M. Cox, 318 Customs House, 701 Broadway,
                   Nashville, TN 37203
15633891           United Way, PO Box 2086, Jackson, TN 38302-2086
15633892         + United Way, PO Box 77398, Detroit, MI 48277-0398
15633893         + Univar USA Inc, PO Box 34325, Seattle, WA 98124-1325
15633894         + Universal Bearings, Angela Smith, 431 Birkey Dr, Bremen, IN 46506-2016
15633897         + Universal Instruments Corp., Matt Peter, 33 Broome Corporate Parkway, Conklin, NY 13748-1510
15633898         + Universal Metal Products, Francisco Montemayor, 101 West Eldora Rd., Pharr, TX 78577-7540
15633901         + Universal Polymer & Rubber, Olivia Derico and David Langtry, 15730 South Madison Rd., Middlefield, OH 44062-8408
15633900           Universal Polymer & Rubber, CHINA LOCATION, D09 Huading Industrial Park, Wuhan 430090 China
15633902         + Universal Polymer & Rubber Ltd., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15633903         + Universal Technical Systems, Kari Johnson, 4053 North Perryville Road, Loves PArk, IL 61111-8653
                  Case 19-12378-KBO                Doc 1281        Filed 01/01/21          Page 193 of 280
District/off: 0311-1                                   User: SH                                                     Page 192 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                           Total Noticed: 13039
15633904        + Universal Tool & Engineering, 2304 Silverdale Dr. Ste. 300, Johnson City, TN 37601-2590
15633905          University of Texas Rio, Laura Rodriguez, Grande Valley, Edinburg, TX 78539
15633908          Unveren, Cumhur, 609 Timber Ridge Dr, Highland, MI 48357-4339
15633909        + Up North Industries, Gladys Crandall, 1950 Fochman Industrial Dr., Petoskey, MI 49770-9371
15633910        + Upchurch Plumbing Inc, Cindy Mitchell and Cindy Hawkins, PO Box 8106, Greenwood, MS 38935-8106
15633912        + Upchurch, Christian, 303 Fall River Road, Lawrenceburg, TN 38464-3927
15633913        + Upchurch, Christian, 303 Fall River Road - Apt C1, Lawrenceburg, TN 38464-3944
15633914          Upstream Software, PO Box 81166, Rochester, MI 48308-1166
15633915        + Uptain, Kristina, 3156 Villa Nova Circle, Rochester Hills, MI 48307-5174
15633916        + Uptime Parts LLC, 385 Fenton Ln Unit A, West Chicago, IL 60185-2676
15633917          Urbina, Carlos Olvera, AGAPITO GONZALEZ CAVAZOS 18, Matamoros Tamaulipas 87440 Mexico
15633918          Urbina, Jose Olvera, AV AGAPITO GONZALEZ 18, Matamoros Tamaulipas 87440 Mexico
15633919          Urbina, Marco Olvera, AGAPITO GONZALEZ CAVAZOS NUM 18, Matamoros Tamaulipas 87440 Mexico
15633920          Uresti, Jose Aguilar, AGUSTIN MELGAR 115, Matamoros Tamaulipas 87449 Mexico
15633921        + Urgent Plastic Services, 2777 Product Drive, Rochester Hills, MI 48309-3810
15633922          Uribe, Edgar Chavez, Ebanos Num. 15, Matamoros Tamaulipas 87387 Mexico
15633923          Urrutia, Julio Molina, ISLAS CAIMAN NUM 71, Matamoros Tamaulipas 87348 Mexico
15633926          Uryu & Itoga, Yoshihisa HAYAKAWA, Ark Mori Bldg 36F 1-12-32 Akasaka, Minato-ku 107-6036 Japan
15633925          Uryu & Itoga, Kentaro Uryu, 36F Ark Mori Building, 1-12-32 AK, Minato-ku, Tokyo 107-6036 Japan
15633937          Usrey, Travis, 519 2nd st, Lawrenceburg, TN 38464-3421
15633938        + Usrey, Travis, 695 Turnpike Road, Lawrenceburg, TN 38464-6948
15633940        + Utley Brothers Inc, Debbie Richard, PO Box 1086, Troy, MI 48099-1086
15633942          Utrera, Jose Olivares, RIO BRAVO 5, Matamoros Tamaulipas 87440 Mexico
15633943          V zquez, Alba Hern ndez, JOSE VASCONCELOS NUM 118, Matamoros Tamaulipas 87497 Mexico
15633944          V zquez, Alvino Guevara, VALLE DORADO NUM 41, Matamoros Tamaulipas 87344 Mexico
15633945          V zquez, Carlos Fern ndez, EJIDO LA LUZ, Matamoros Tamaulipas 87394 Mexico
15633946          V zquez, Christian Perez, TOMAS GUAJARDO NUM 38, Matamoros Tamaulipas 87459 Mexico
15633947          V zquez, Demetrio Mendoza, CALLE JIMENEZ #99, Matamoros Tamaulipas 87326 Mexico
15633948          V zquez, Grecia Castillo, PALMA DIVINA 14, Matamoros Tamaulipas 87348 Mexico
15633949          V zquez, Jorge Ruiz, IXTACIHUALT 107, Matamoros Tamaulipas 87497 Mexico
15633950          V zquez, Magdaleno Guevara, CUITLAN NUM 59, Matamoros Tamaulipas 87497 Mexico
15633951          V zquez, Maria Guevara, TOLTECA NUM 45, Matamoros Tamaulipas 87497 Mexico
15633952          V zquez, Maria Guillen, CERRO DEL BERNAL NUM 77, Matamoros Tamaulipas 87490 Mexico
15633953          V zquez, Victor Zarate, TLAPANECA NUM 34, Matamoros Tamaulipas 87490 Mexico
15633954          V&T Tooling Solutions Co Ltd, David Ge and Mary Yan, Room 1506, No 950 Dalian Rd, Shanghai 200092 China
15633955        + V-Solutions, Len Villalon, 9910 S. 99th E. Ave., Tulsa, OK 74133-5158
15633956        + V-TEK INC, Matt Houselog and Emilie Prange, 751 Summit Ave, Mankoto, MN 56001-2717
15633965        + VALENTI, BEAU, 143 Kendall Springs Rd. Apt 4, Owingsville, KY 40360-2232
15633973        + VALLAD, DARIUS, 3845 WORTH ROAD, PINCONNING, MI 48650-8314
15633974        + VALLAD, RYAN, 2317 DEEP RIVER ROAD, STANDISH, MI 48658-9117
15633977        + VALLEN DISTRIBUTION INC, 11680 GREAT OAKS WAY, STE 200, ALPHARETTA, GA 30022-2459
15633985        + VALLEY TOOL & DIE STAMPINGS, INC., 6408 WEST US 24, LOGANSPORT, IN 46947-6901
15633986        + VALLEY, DANIEL, 2989 MEYETTE ROAD, PINCONNING, MI 48650-8304
15633987        + VALLEY, LANCE, 587 N. Lehman Road, Twining, MI 48766-9723
15633988        + VALLEY, RHONDA, 2277 STATE ROAD, STANDISH, MI 48658-9139
15633995     ++++ VALSPAR CORPORATION, 95 PINNACLE DR, JACKSON TN 38301-5318 address filed with court:, Valspar Corporation, 95 Quaker
                  Oates Drive, Jackson, TN 38301
15633997        + VAN BROCKLIN, KEVIN, 11030 S Breuning Rd, Elizabeth, IL 61028-9539
15634020        + VANDENBOSCH, DELORES, 7958 E. Scout Rd., Walkerville, MI 49459-8310
15634026        + VANDERWALL, JAMES, 416 West Oak, FREMONT, MI 49412-1429
15634027        + VANDORN, PAUL, 909 SIBLEY, BAY CITY, MI 48706-3858
15634028        + VANDORN, RYAN, 404 GERMANIA STREET, BAY CITY, MI 48706-5058
15634029        + VANG, BEE, 21195 BEHRENDT, WARREN, MI 48091-2775
15634031       #+ VANGUARD CLEANING SYSTEMS, OF GREATER DETROIT, 2386 FRANKLIN ROAD, BLOOMFIELD HILLS, MI 48302-0332
15634037        + VANMETER, DEBORA, 827 S Fourth, Moberly, MO 65270-1842
15634038        + VANN, MICHAEL, 804 Ellen Ave., Mt. Sterling, KY 40353-1804
15634039        + VANN, THOMAS, 5858 TEAL RD., PETERSBURG, MI 49270-9307
15634041        + VANSOLKEMA, NANCY, 9130 TWIN LAKES DR, WHITE LAKE, MI 48386-2099
15634042          VANTAGE PRODUCTS CO., LTD., ROOM 5002, NO. 1559 ZU CHONGZHI ROAD, PUDONG NEW AREA 201203 CHINA
15634044        + VANVLEET, IRENE, 1045 W. STATE ST., Apt. 1D, FREMONT, MI 49412-1078
15634045        + VANVLEET, IRENE, 1045 W. STATE STREET, FREMONT, MI 49412-1078
15634060        + VARNER, DONALD, 6 EMBRY ROAD, LEOMA, TN 38468-5304
15634061        + VARNER, DONALD JOE, 6 EMBRY ROAD, LEOMA, TN 38468-5304
                  Case 19-12378-KBO            Doc 1281       Filed 01/01/21       Page 194 of 280
District/off: 0311-1                               User: SH                                               Page 193 of 279
Date Rcvd: Dec 30, 2020                            Form ID: van031                                     Total Noticed: 13039
15634062        + VARNER, KATHY, 842 BRANDEN CT., DUNDEE, MI 48131-1354
15634063        + VARNEY, ANNA, P.O. BOX 750, STANTON, KY 40380-0750
15634064        + VARNOLD, DARRELL, 1210 County Road 2311, Moberly, MO 65270-5438
15634065          VASQUEZ, LUIS TOVAR, MOROLEON NUM 22, Matamoros Tamaulipas 87347 Mexico
15634071        + VAUGHN, RICHARD, 2145 REBECCA DRIVE, PULASKI, TN 38478-6402
15634077          VAZQUEZ, EDGAR, CONGRESO DE ANAHUAC NUM 186, MATAMOROS Tamaulipas 87477 Mexico
15634078          VAZQUEZ, FRANCISCO ALVARADO, ALFONSO SANCHEZ ESQ., MATAMOROS Tamaulipas 87440 Mexico
15634083        + VEACH, LORI, 11936 E. MORESVILLE ROAD, STOCKTON, IL 61085-9407
15634085        + VEDA Inc., 3203 Stuart Lane, Dearborn, MI 48120-1336
15634086        + VEDDER, DANIEL, 13111 BUNTON RD, WILLIS, MI 48191-9756
15634108          VELAZQUEZ, GABRIEL FLORES, COLEGIO DE INGENIEROS INDUSTRIALES, NUM 76, MATAMOROS Tamaulipas 87347
                  Mexico
15634116        + VENCHURS PACKAGING, PLANT 2, 790 LIBERTY STREET PLANT, ADIAN, MI 49221-3957
15634119        + VEND-TEK QUALITY SERVICES LLC, 13640 ELLEN LANE, KANSAS CITY, MO 64163-1535
15634121        + VENDTEK, 47757 WEST ROAD, C103, WIXOM, MI 48393-4739
15634124          VENTEON, BOB MICHALAK, DEPT 7002 PO BOX 30516, LANSING, MI 48909-8016
15634125        + VENTRA, 1 AMERICAN ROAD, DEARBORN, MI 48126-2701
15634126          VENTRA FOWLERVILLE LLC, 887 GRAND RIVE AVE, FOWLERVILLE, MI 48836
15634131        + VENTURE DETRIOT X DOCK, 32500 VAN BORN RD SUITE 100, WAYNE, MI 48184-2570
15634134          VENTURE STEEL DE MEXICO, RL DE CV, AVENIDA JOSE VASCONCELOS, SAN PEDRO GARZA G. 66265 MEXICO
15634136          VENTURE STEEL DE MEXICO S DE RL DE CV, AVENIDA JOSE VASCONCELOS, SAN PEDRO GARZA G. 66265 MEXICO
15634140        + VEOLIA ES TECHNICAL SOLUTION, 700 East Butterfield Road, Suite 201, Lombard, IL 60148-5671
15634141          VERA, ADEMAR TOLENTINO, ADOLFO RUIZ CORTINEZ, Matamoros Tamaulipas 87453 Mexico
15634145        + VERBATIM, 5200 HIGHLAND DR, SALT LAKE CITY, UT 84117-7003
15634147        + VERELLEN, GERALD, 9935 NORTH STREET, REESE, MI 48757-9552
15634152        + VERITIV, 28501 SCHOOLCRAFT DR, SUITE 400, LIVONIA, MI 48150-2237
15634160        + VERMILYEA, LESTER, 8910 WHETMIRE ROAD, HOLTON, MI 49425-9742
15634162        + VEROK, LASZLO, 129 MARIE CT, LAKE ORION, MI 48360-2299
15634171        + VERTIV CORPORATION, Sales Office and Amanda Jenkins, 1050 Dearborn Dr, Columbus, OH 43085-1544
15634172        + VERTIV SERVICES INS, 610 EXECUTIVE CAMPUS DRIVE, WESTERVILLE, OH 43082-8870
15634176        + VEST, SUSAN, 7451 4 MILE ROAD, HESPERIA, MI 49421-9235
15634178        + VFP Fire Systems, 333 Elmwood, Troy, MI 48083-2708
15634180          VHP, YONG JIAN HONG TECH INDUSTRIAL PARK, NO.20,SONG YU ROAD, SHENZHEN CHINA
15634179          VHP, YONG JIAN HONG TECH INDUSTRIAL PARK, NO. 20, SONG YU ROAD, SHENZHEN 518150 CHINA
15634181          VHP TOOLING CO LTD, BUILDING 7 WANAN ROAD, CHANXIN INDUSTRY ZONE SHAJING TOWN BAOAN, SHENZHEN
                  518104 CHINA
15634183          VHP TOOLING CO LTD, YONG JIAN HONG TECHNOLOGY, INDUSTRIAL PARK,NO.20,SONG YU ROAD, SHENZHEN CHINA
15634182          VHP Tooling Co LTD, Denny Ling, Building 7 WanAn Rd ShaJing Town Baoan, ShenZhen 518104 China
15634184        + VI-CHEM, 55 COTTAGE GROVE ST SW, GRAND RAPIDS, MI 49507-1646
15634190          VIBRACOUSTIC de MEXICO S.A., CIRCUITO EL MARQUES NORTE 3, QUERETARO Mexico
15634194        + VIC International Corp., Poinsettia Byrd / Angie, PO Box 12310, Knoxville, TN 37912-0310
15634202        + VICTOR'S LANDSCAPING, VICTOR SANCHEZ, PO BOX 27, HUMBOLDT, TN 38343-0027
15634210        + VIKING PRODUCTS, INC, 3710 NORTHRIDGE DRIVE NW, GRAND RAPIDS, MI 49544-9137
15634213          VIKING TOOL & ENGINEERING, 2708 W. HOLTON/WHITEHALL RD, WHITEHALL, MI 49461
15634215        + VIKING TOOL & ENGINEERING, PO BOX 278, WHITEHALL, MI 49461-0278
15634219          VILLA, JUAN, CANADA NUM 174, Matamoros Tamaulipas 87470 Mexico
15634232          VIMELSA INTERNATIONAL, S.A., DORA ELIA DELGADO ZALAZA, AVE. PRIMERA 867 COL. NAZARIO ORTIZ COAH,
                  SALTILLO 25100 Mexico
15634239        + VINCENT, REED, 7233 S. LUCE, FREMONT, MI 49412-7394
15634241        + VINTECH INDUSTRIES INC., 609 FOLK COURT, IMLAY CITY, MI 48444-1355
15634245        + VIOLA, CYNTHIA, 1781 IRWIN ROAD, STANDISH, MI 48658-9746
15634246        + VIP Pack.USA LLC, 211 W 8TH ST, LOS FRESNOS, TX 78566-3803
15634256        + VISION SERVICE PLAN (VSP), 3333 QUALITY DRIVE, RANCHO CORDOVA, CA 95670-9757
15634257        + VISUAL RESOURCES LLC, 12024 Exit Five Parkway, Fishers, IN 46037-7940
15634263        + VITALE, SAMUEL, 20040 GARDEN CT, ROSEVILLE, MI 48066-1734
15634266          VITRICA SA DE CV, AV. DEL PARQUE NO 5 CORREDOR, INDUSTRIAL TOLUCA LERMA, LERMA 52004 MEXICO
15634269          VITRO AUTOMOTRIZ SA DE CV, CARRETERA A GARCIA KM 10.3, GARCIA 66000 MEXICO
15634275        + VIVACQUA, 3101 E. EISENHOWER PARKWAY, SUITE 1, ANN ARBOR, MI 48108-3228
15634276        + VIVACQUA LAW PLLC, 3101 E. EISENHOWER PARKWAY, SUITE 1, ANN ARBOR, MI 48108-3228
15634280          VLM EMBALAJES S DE RL MI, CARRETERA A CD. VICTORIA K.M, MATAMOROS TAMAULIPAS 87300 MEXICO
15634281          VLM Embalajes S de RL MI, Jesus del Toro, Carretera a Cd. Victoria K.M, Matamoros Tamaulipas 87300 Mexico
15634282        + VLS-ARMOR LLC, 101 SOUTH PARK DRIVE, MT PLEASANT, TN 38474-1076
15634283        + VLS-Armor LLC, Trina Davis, 101 South Park Drive, Mt Pleasant, TN 38474-1076
                   Case 19-12378-KBO               Doc 1281         Filed 01/01/21         Page 195 of 280
District/off: 0311-1                                    User: SH                                                    Page 194 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                          Total Noticed: 13039
15634285           VLS-Armor, LLC, c/o VLS Recovery Services, LLC, Dept 320, P.O. Box 4346, Houston, TX 77210-4346
15634284         + VLS-Armor, LLC, c/o VLS Recovery Services, LLC, Attn: Corrie Coppinger, 17020 Premium Dr., Hockley, TX 77447-9109
15634287           VM COMP, Dragos Plopesanu, 114 Bucuresti-Pitesti Rd., Stefanesti - Arges 117715 Romania
15634288           VM COMP, Nicolae Vladimir Lecca, 114 Calea Bucuresti Str, Stefanesti-Arges 117715 Romania
15634286           VM COMP, 114 BUCURESTI-PITESTI RD., STEFANESTI - ARGES 117715 ROMANIA
15634289           VMA Bradford, A Division of Flex-N-Gate, 75 Reagen's Industrial Court, Bradford ON L3Z 2A4 Canada
15634290         + VMWARE, SHI INTERNATIONAL CORP, 1301 S MO-PAC EXPRESSWAY, SUITE 375, AUSTIN, TX 78746-6904
15634291         + VMware Inc, Caroline Fisher, 3145 Porter Drive, Attn Education, Palo Alto, CA 94304-1234
15634296         + VOESTALPINE ROTEC INC., 3709 US 52 SOUTH, PO BOX 4127, LAFAYETTE, IN 47903-4127
15634300         + VOGEL, DUSTIN, 7275 MACKINAW RD, BAY CITY, MI 48706-9387
15634303         + VOGLER, DAVID, 1029 Taylor, Moberly, MO 65270-2408
15634305         + VOGLER, PAUL, 801 Cleveland, Moberly, MO 65270-2060
15634307           VOK PRECISION TECHNOLOGY CO, SECOND FLOOR D BUILDING, NO 2 INDUSTRAIL ZONE, BAOAN DISTRICT 518104
                   CHINA
15634306           VOK Precision Technology Co, Ms Alex Wang, Second Floor D Building, Baoan District 518104 China
15634308           VOK Technology Co Limited, Second Floor Building D No2, Industrial Zone, Shenzhen 518104 China
15634312         + VOLLING, DEREK, 212 WEST MAPLE AVE., STOCKTON, IL 61085-1126
15634321         + VREDEVELD'S SHOES, 8 WEST MAIN, FREMONT, MI 49412-1196
15634325         + VSI Automation Assembly, 238 Executive Drive, Troy, MI 48083-4530
15634326           VT Hackney, Kidron Division, VT Specialized Vehicles Corp, 13442 Emerson Road, Kidron, OH 44636
15634327           VT INDUSTRIAL TECHNOLOGY CO., #32 JIANHONG ROAD, WUXI NEW, WUXI 214145 CHINA
15634331           VWR Scientific Inc., Sue Wyant, 800 E. Fabyan Parkway, Batavia, IL 60510-1406
15633957         + Vakil, Sagar, 1021 Catalpa Drive, Royal Oak, MI 48067-1122
15633958           Vald s Botti, Maria De Lourdes, PROFESOR ROMERO NUM 711, Matamoros Tamaulipas 87350 Mexico
15633959           Vald s, Edie Cruz, Felix Ma Callejas #115, Matamoros Tamaulipas 87499 Mexico
15633960           Valdez, Claudia Jauregui, PLANO DE TEXCOCO #109, Matamoros Tamaulipas 87300 Mexico
15633961           Valdez, Federico Perez, IGNACIO ANASTACIO DE AYALA NUM 34, Matamoros Tamaulipas 87496 Mexico
15633962           Valdez, Marco, MALINALCO NUM 22, Matamoros Tamaulipas 87490 Mexico
15633963           Valdez, Melissa Banda, CALLE TAURO NUM 13, Matamoros Tamaulipas 87458 Mexico
15633964           Valdibiezo, Manuel L pez, ALFREDO PEREZ Y PEREZ NUM 39, Matamoros Tamaulipas 87400 Mexico
15633966         + Valenti, John, 2007 OLD STATE RD., OWINGSVILLE, KY 40360-8514
15633968           Valenzuela, Dayra Dimas, EL PASEO NUM 115, Matamoros Tamaulipas 87344 Mexico
15633969           Valenzuela, Olga Galindo, ACCION CIVICA NUM 188, Matamoros Tamaulipas 87450 Mexico
15633970         + Valeo Electrical Systems, David Witzel, 1555 Lyell Ave., Rochester, NY 14606-2145
15633971           Valeo Sistemas Electricos, Rigoberto Ramiro, P.Negras Zona Industrial CP 78090, San Luis Potosi. SLP Mexico
15633972         + Valeo Wiper Systems, Manuela Chavez and Chip Tesner, 3000 University Drive, Auburn Hills, MI 48326-2496
15633975         + Vallejo, Angela, 128 W OAK STREET, FREMONT, MI 49412-1524
15633976           Vallejo, Fermin Martinez, PRIVADA 6 Y 15 DE JULIO NUM 17, Matamoros Tamaulipas 87440 Mexico
15633978         + Vallen Distribution Inc, Mindy Young and Pam Masters, 11680 Great Oaks Way, Ste 200, Alpharetta, GA 30022-2459
15633979         + Valley Armature & Electric, Kasey Lewis and Sharon Vanderpool, PO Box 3127, McAllen, TX 78502-3127
15633980         + Valley Compressed Air, Inc., Brenda Martinez, 488 Regal Row, Ste. 102, Brownsville, TX 78521-4226
15633981         + Valley Fastener Group, Brian Prodoehl and Lisa Rivera, 1490 Mitchell Road, Aurora, IL 60505-9582
15633982           Valley Lubricants Inc, Beverley Eymard and Bernadette Trevino, 17555 Sh 48, Brownsville, TX 78521
15633983         + Valley National Gases WV LLC, Mike Marihugh and Debbie Hardacre, 26415 Gratiot Ave., Roseville, MI 48066-5108
15633984         + Valley Tool & Die Stamping, John Scherer, 6408 West US 24, Logansport, IN 46947-6901
15633990           Valor, J. M ndez, PINOS NUM 60, Matamoros Tamaulipas 87448 Mexico
15633991         + Valsan, Sanjiv, 2175 Norfolk Apt 205, Rochester Hills, MI 48309-3195
15633992         + Valsan, Sanjiv, 2663 Lantern Lane, Auburn Hills, MI 48326-4215
15633993         + Valspar Corporation, 10300 Claude Freeman Dr., Charlotte, NC 28262-2339
15633994           Valspar Corporation, 546 West Abbott, Indianapolis, IN 46225
15633996           Valspar Corporation, Tracy Fuller, 5400 32 Rd Avenue, Moline, IL 61265
15634000         + Van Drunen, Michael, 8947 TAMARACK, SHELBY TOWNSHIP, MI 48317-1483
15634004           Van Manen Oil & Propane, 0-305 Lake Michigan Dr NW, Grand Rapids, MI 49534
15634012         + Van's Business Machines, Jerry Van Slembrouck, 1100 Bay View Road, Petoskey, MI 49770-9008
15634013         + Van's Nursery, Inc, 30506 Lake St., Macon, MO 63552-3442
15634015         + Van-Dorn Demag Corporation, 11792 Almeda Drive, Strongsville, OH 44149-3011
15634018         + Vandenboom, Jonathan, 1307 N. BLACK RIVER, CHEBOYGAN, MI 49721-9261
15634025           VanderWal, Cynthia, 11066 Cottonwood Rd, Paris, MI 49338-9674
15634021         + Vanderbilt, Pamela, 5070 BOSUN'S WAY APT C1, YPSILANTI, MI 48197-8309
15634022         + Vanderheyden Furniture, Jack, 115 N Main St, Stockton, IL 61085-1321
15634023         + Vandermeer, Peter, 6573 Maple Drive, Clarkston, MI 48346-4401
15634030           Vanguard Cleaning Systems, Laura Kazmiersczak, Of Greater Detroit, Bloomfield Hills, MI 48312
15634032        #+ Vanguard Cleaning Systems of Greater Det, 2386 Franklin Rd., Bloomfield Hills, MI 48302-0332
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21           Page 196 of 280
District/off: 0311-1                                       User: SH                                                           Page 195 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                 Total Noticed: 13039
15634040        + Vanneste, Lenny, 48828 Point Lakeview St., Chesterfield, MI 48047-3417
15634043          Vantage Products Co., Ltd., Victor Fang and Martin Fang, Room 5002, No. 1559 Zu Chongzhi Road, Pudong New Area 201203 China
15634049          Vargas, Angel Rodr guez, Calle Plan de Texcoco #104, Matamoros Tamaulipas 87494 Mexico
15634050          Vargas, Imelda Torres, LIBERTAD NUM 8, Matamoros Tamaulipas 87496 Mexico
15634051          Vargas, Javier Maldonado, JOSEFA ORTIZ DE DOMINGUEZ NUM 59, Matamoros Tamaulipas 87395 Mexico
15634052          Vargas, Juan Hern ndez, CALLE TAMARINDO NUM 30, Matamoros Tamaulipas 87395 Mexico
15634053          Vargas, Juan V zquez, TETHUAN NUM 52, Matamoros Tamaulipas 87345 Mexico
15634054          Vargas, Mario Vega, EL PRADO NUM 121 A, Matamoros Tamaulipas 87344 Mexico
15634055        + Vargas, Osvaldo, 2815 BYNAN DR APT 304, YPSILANTI, MI 48197-1273
15634056          Vargas, Roberto S nchez, CALLE VOZ DE LA FRONTERA NUM 177, Matamoros Tamaulipas 87450 Mexico
15634057          Varghese, Nikhil, 12250 S MONROE ST, Olathe, KS 66061-5764
15634059          Varma Tools, Suresh Varma, Flat-NO-304; Nizampet Rd, Hyderabd AndhraPradh 5000072 India
15634067        + Vassar Coatings, Lori Butler, 211 Sherman St., Vassar, MI 48768-8802
15634069        + Vaughn, Randall, 31 Land Road, Leoma, TN 38468-5239
15634068        + Vaughn, Randall, 246 Rascal Town Road, Loretto, TN 38469-2525
15634070        + Vaughn, Rashel, 10242 Torrey, Willis, MI 48191-9777
15634072        + Vaughn, Susan, 5160 Middle Cypress Road, Iron City, TN 38463-6312
15634074          Vayavya Labs Private Limited, Prasanna Vijapur and Praveen Totagi, Plot No 302 Aurobindo 1stFl, Belgaum 590011 India
15634075        + Vazbro's Metal And Plastic, 854 East Saint Charles St, Brownsville, TX 78520-5108
15634076          Vazquez, Damarys Jeronimo, PLAN DE IGUALA 141, Matamoros Tamaulipas 87449 Mexico
15634079          Vazquez, Julian Gonzalez, LOMA DEL REY 1, Matamoros Tamaulipas 87495 Mexico
15634081          Vazquez, Norma Carballo, IZTACCIHUATL 115, Matamoros Tamaulipas 87497 Mexico
15634082          Vazquez, Silvia Fierro, ISLAS CANARIAS MOHAMED Y KARIM NUM 27, Matamoros Tamaulipas 87345 Mexico
15634084        + Vector CANtech, Inc, 39500 Orchard Hill Place, Suite 550, Novi, MI 48375-5378
15634087        + Veeragandham, Bhanumurthy, 788 Dressler Ln, Rochester Hills, MI 48307-3350
15634088          Vega, Graciela Lugo, MAGDALENO AGUILAR NUM 144-A, Matamoros Tamaulipas 87450 Mexico
15634089          Vega, Jazmin Salvador, EMILIANO ZAPATA NUM 220, Matamoros Tamaulipas 87347 Mexico
15634090          Vega, Samuel Gonz lez, PUERTO ESCONDIDO NUM 126, Matamoros Tamaulipas 87344 Mexico
15634091          Vehslage Trucking, Eric Roll, 3283 N. 100 W., Brownstown, IN 47220
15634093        + Vektek, PO Box 557, Elwood, KS 66024-0557
15634094        + Vektek, Inc, 3812 S. Leonard Rd., St. Joseph, MO 64503-1778
15634095          Vel zquez, Jessica Silverio, PEDREGAL NUM 92, Matamoros Tamaulipas 87497 Mexico
15634096          Vel zquez, Lucia Rubio, SIRENAS 116, Matamoros Tamaulipas 87497 Mexico
15634097          Vel zquez, Martha Maldonado, TAXQUE A NUM 68, Matamoros Tamaulipas 87497 Mexico
15634098          Vel zquez, Rigoberto Castillo, C. SIERRA MIQUIHUANA NUM 37, Matamoros Tamaulipas 87490 Mexico
15634099          Vela, Francisco Sarmiento, NUEVA ESCOCIA NUM 4, Matamoros Tamaulipas 87493 Mexico
15634100          Vela, Graciela Vela, VALLE DE BRONCE NUM 13, Matamoros Tamaulipas 87348 Mexico
15634101          Vela, Isaac Hern ndez, MARIANO MATAMOROS NUM 155, Matamoros Tamaulipas 87497 Mexico
15634102          Vela, Jaasiel Ferrusca, LOMA CHULA 126, Matamoros Tamaulipas 87455 Mexico
15634103          Vela, Jorge Rivera, NATIVIDAD LARA NUM 325, Matamoros Tamaulipas 87390 Mexico
15634104          Vela, Patricia Salazar, CHIHUAHUA 38, Matamoros Tamaulipas 87343 Mexico
15634106          Velazco, Brenda Martinez, ENRIQUE FLORES MAGON NUM 11, Matamoros Tamaulipas 87440 Mexico
15634107          Velazquez, Anastacia Rubio, CARACOLES 144, Matamoros Tamaulipas 87497 Mexico
15634109          Velazquez, Manolo Ponce, PEDRO TREVI O 9, Matamoros Tamaulipas 87447 Mexico
15634110        + Velcro Usa, Inc., Carl Vesey, 1210 Souter, Troy, MI 48083-2837
15634111          Veltec Laboratories, 12255 Universal, Taylor, MI 48180-4072
15634115        + Venchurs, DIANE SIWECKI, 800 Tabor Street, Adrian, MI 49221-3969
15634117        + Venchurs Packaging Inc., 800 Center Street, Adrian, MI 49221-3959
15634118          Vend-Tek Quality Services, Sherry Squiers, LLC, Kansas City, MO 64163
15634120        + Vendor Recovery Fund IV, LLC, PO Box 669, Smithtown, NY 11787-0710
15634123        + Venezuela KD Cross Dk-04522, 20495 Pennsylvania Road, Brownstown, MI 48193-8471
15634127          Ventra Group Inc, Sam Horzempa, Flexngate Div, Beaverton ON L0K 1A0 Canada
15634128          Ventra Plastics Mississauga, Elaine Braga, 2333 North Sheridan Way, Mississauga ON L5K 1A7 Canada
15634129          Ventramex S de RL de CV, RFC VEN940203EU6, 3 Parque Ind B Quintana RFC VEN940203EU6, El Marques QRO 76246 Mexico
15634130          Ventura, Guillermina Ram rez, GRENADINES NUM 135, Matamoros Tamaulipas 87398 Mexico
15634133          Venture Steel, Sandra Willis, 60 Disco Road, Etobicoke ON M9W 1L8 Canada
15634132          Venture Steel, 60 Disco Road, Etobicoke ON M9W 1L8 Canada
15634135          Venture Steel de Mexico S de, Spencer Hagan and Sandra Willis, Vasconcelos #638A Col Valle del Campestr, San Pedro Garza G. 66265
                  Mexico
15634137          Venture Steel de Mexico S. De R.L. De C., Gary Fisher, 60 Disco Road, Etobicoke ON M9W1L8 Canada
15634138        + Venture Technologies, Tony Steele, PO Box 189, 2501 Jeanwood Drive, Elkhart, IN 46514-7615
15634139          Veolia Environmental Service, DO NOT USE - SEE A141601, Davis Junction, IL 61020
15634142          Vera, Griselda Jimenez, CARRETERA A LA PLAYA KM 12, Matamoros Tamaulipas 87560 Mexico
                     Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 197 of 280
District/off: 0311-1                                         User: SH                                                           Page 196 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                 Total Noticed: 13039
15634143             Vera, Omar Mora, Juan de la Barrera, Matamoros Tamaulipas 87449 Mexico
15634144        +    Veramark Techologies, Inc, Joanne Mongeau, 1565 Jefferson Rd Ste 120, Rochester, NY 14623-3177
15634146        +    Verbatim Solutions LLC, Peter Matus and Cami Johnson, 5200 S Highland DR #201, Salt Lake City, UT 84117-7003
15634151        +    VeriSign, Inc., Michelle Kin, 487 East Middlefield Road, Mountain View, CA 94043-4047
15634149        +    Veriad Co., PO Box 2216, 650 Columbia Street, Brea, CA 92821-2912
15634150             Verimation Technology, Barbara Woodford, 23883 Industrial Park Drive, Farmington Hills, MI 48335-2860
15634153         +   Veritiv, Linda Polanich, 28501 Schoolcraft Dr, Livonia, MI 48150-2237
15634157         +   Verizon Basking Ridge Operational Headqu, One Verizon Way, Basking Ridge, NJ 07920-1097
15634158         +   Verizon New York Corporate Headquarters, 1095 Avenue of the Americas, New York, NY 10036-6704
15634161        #+   Vero Software Inc, Jim Jackson and Lynda Slayton, 3800 Palisades Drive, Tuscaloosa, AL 35405-3442
15634163         +   Versa Machinery, Harry Washburn, 4850 Green Court, Elkhart, IN 46516-9596
15634164         +   Versa Tool & Die Machining, Sales, 2890 Kennedy Drive, Beloit, WI 53511-3933
15634165         +   VersaCraft, LLC, Chuck Eddings, PO Box 598, 22 Christmasville Rd., Medina, TN 38355-9739
15634167         +   Versatile Fabrications Co,, Jimmy D Caudle, 3400 Stanwood Blvd., Huntsville, AL 35811-9021
15634166         +   Versatile Fabrications Co,, Inc, 2708 Ninth Street, Muskegon Heights, MI 49444-1945
15634169         +   Versatile Products II, Joe Torre, PO Box 331, 56550 South Main St Unit N, Mattawan, MI 49071-9322
15634170             Vertex Tax Technology Ent, Mary, Technology Park II, PO Box 4701, Sarasota, FL 34230-4701
15634173        +    Vertiv Services Ins, Service Sales, 610 Executive Campus Drive, Westerville, OH 43082-8870
15634174        +    Vesco Oil Corporation, 3895 Doerr Rd., Mancelona, MI 49659-7963
15634175             Vessac Inc, Sylvain Labelle and Valerie Brossard, 639 Du Souvenir, St Eustache QC J7R5C5 Canada
15634177        +    Vestil Manufacturing, Barry, 2999 N. Wayne Street, P.O. Box 507, Angola, IN 46703-0507
15634185        +    Vi-Chem, Jill Azelton, 55 Cottage Grove St SW, Grand Rapids, MI 49507-1646
15634187        +    Viacom Outdoor, 185 US Hwy 46, Fairfield, NJ 07004-2321
15634188        +    Viasystems Tech Corp LLC, 101 Hanley Road, Suite 1800, St Louis, MO 63105-3488
15634189        +    Viasystems Technologies Corp, Shan Nataraj and Neh Patel, 101 South Hanley Road, St. Louis, MO 63105-3683
15634191             Vibracoustic de Mexico SA de, Mark Jacoby, Norte 3, Parque Industrial El Marques, El Marques 76240 Mexico
15634192        +    Vibro Dynamics Corporation, Jerry Rewerts, 2443 Braga Drive, Broadview, IL 60155-3941
15634193             Vibro Industries, Inc., PO BOX 209, RR#1 SR 3006, PORT ROYAL, PA 17082
15634195             Vicencio, Amalia Gonz lez, DEL TRIUNFO 14, Matamoros Tamaulipas 87496 Mexico
15634196             Vicencio, Gabino Mart nez, Nueva Generaci n Num 208, Matamoros Tamaulipas 87477 Mexico
15634197             Vicencio, Sonia Cruz, ISLAS HAWAI 14, Matamoros Tamaulipas 87348 Mexico
15634198        +    Vickers, Stacy, 1151 July Drive, Adrian, MI 49221-4432
15634199             Vickers-Warnick, Virginia, 342 Dewitt Road North, Stoney Creek ON L8E 2T2 Canada
15634200             Victor Mendieta, Paseo San Pedro 172, Metepec Estado de Mexico, Metepec 52140 Mexico
15634201        +    Victor's Landscaping, Victor Sanchez, Victor Sanchez, PO Box 27, Humboldt, TN 38343-0027
15634203             Victoria Rodriguez Resendiz, Cesar Perales Rodriguez, Manuel Cavazos 11 Fracc Moderno Salazar, Matamoros Tamaulipas 87380
                     Mexico
15634204        +    Victory Packaging, Julie Valdez and Yvonne Dreyer, 1100 E. Military Hwy, Pharr, TX 78577-8468
15634205             Vidal, Jes s Hernandez, VALLE DE JUAREZ 63, Matamoros Tamaulipas 87345 Mexico
15634206        +    Vidon Plastics, Inc., Steve Fekczak and Dave Barth, 3171 John Conley Drive, PO Box 56, Lapeer, MI 48446-0056
15634207             Vidrio Plano, Juan Jose Parra, Av. Ricardo Margain 444, Garza Garcia 66265 Mexico
15634208             Vidriocar, Jesus Guadalajara, Miguel Catalan 420, Chihuahua 32557 Mexico
15634209        +    Viking Chemical Company, Ron Maske, 1827 Eighteenth Ave, PO Box 1595, Rockford, IL 61110-0095
15634211        +    Viking Products, Inc, Paul VanDyke, 3710 Northridge Drive NW, Grand Rapids, MI 49544-9137
15634214        +    Viking Tool & Engineering, Fred Danz, PO Box 278, Whitehall, MI 49461-0278
15634217             Vilchis, Sergio Rodriguez, ARCANGELES 16A, Matamoros Tamaulipas 87458 Mexico
15634218             Villa, Joel Moreno, Montes Claros N m. 207, Matamoros Tamaulipas 87345 Mexico
15634220             Villa, Victor Vega, MARTINIQUE NUM 154, Matamoros Tamaulipas 87398 Mexico
15634221        +    Village of Stockton, 155 W. Front Avenue, Stockton, IL 61085-1351
15634222        +    Village of Stockton, PO Box 186, Stockton, IL 61085-0186
15634223             Villalobos, Rigoberto Barrera, Calle Islas Canarias #5, Matamoros Tamaulipas 87477 Mexico
15634224             Villamar, Aaron Aguilar, VICENTE GUERRERO NUM 131, Matamoros Tamaulipas 87496 Mexico
15634225             Villanueva, Cesar Castillo, BIZNAGA NUM 25, Matamoros Tamaulipas 87477 Mexico
15634226             Villanueva, Francisco Garcia, PEDRO ANAYA NUM 90 NICOLAS BRAVO E I Z, Matamoros Tamaulipas 87497 Mexico
15634227             Villarreal, Ana Rodriguez, JAVIER FERRETIZ #12, Matamoros Tamaulipas 87440 Mexico
15634228             Villarreal, Idelio Sanchez, JORDANIA 12, Matamoros Tamaulipas 87490 Mexico
15634229             Villarreal, Miguel S nchez, Lucio Blanco Num 22, Matamoros Tamaulipas 87444 Mexico
15634230             Villarreal, Patricia Lira, CALLE FUENTES DE ALMA NUM 20, Matamoros Tamaulipas 87477 Mexico
15634231             Vimelsa International SA de, Jose Luis Rosas, Blvd Nazario Ortiz Garza 5051-A Zona, Saltillo 25225 Mexico
15634233             Vimelsa International, S.A., Doris Delgado Salazar, De CV Ave Primera #867 Col Nazario Ortiz, Saltillo 25100 Mexico
15634235        +    Vincent Industrial Plastics, Denise Murdach, 232 Heilman Avenue, Henderson, KY 42420-3072
15634236        +    Vincent, Cheryl, 604 W. State St., Apt. 4, Fremont, MI 49412-1069
15634240        +    Vinent Industrial Plastic In, Ed Pietraniec, PO Box 47, 232 Heilman Ave, Henderson, KY 42420-3072
                   Case 19-12378-KBO                    Doc 1281            Filed 01/01/21            Page 198 of 280
District/off: 0311-1                                          User: SH                                                             Page 197 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                   Total Noticed: 13039
15634242        + Vintech Industries Inc., Rick Taylor and Anna Warner, 609 Folk Court, Imlay City, MI 48444-1355
15634244        + Vinylex Corp, 2636 Byington-Solway Rd, PO Box 7187, Knoxville, TN 37921-0007
15634247          Vircom Inc, Robert Paliotti, 460 St-Catherine Street West Suite 600, Montreal QC H3B 1A7 Canada
15634248          Virtual Electronics, Nicole Vantriel and Wendy Chow, Manufacture LTD. 19-25 Shan Mei St, N.T., Hong Kong China
15634249        + Virtual Services, Inc., Carol Taylor, 1965 Research Drive, Suite 150, Troy, MI 48083-2152
15634250        + Viscome, Heather, 4625 S. 144th Ave., Hesperia, MI 49421-7525
15634251        + Vishay Micro Measurements, Wanda/Sales/Raleigh and Dallas, PO Box 27777, Raleigh, NC 27611-7777
15634252        + Vishnoi, Nitin, 24807 Verdant Circle, Farmington Hills, MI 48335-2377
15634253        + Vishnoi, Nitin, 24807 Verdant Circle Apartment 43204, Farmington Hills, MI 48335-2377
15634254          Vision NDE Services, 49 Morrow Road, Unit #12, Barrie ON L4N 3V7 Canada
15634255          Vision Service Plan, File 73280, PO Box 60000, San Fransisco, CA 94160-3280
15634258        + Visual Resources LLC, Penny Allen, 4407 W Columbia, Battle Creek, MI 49015-8699
15634259        + Visual Workplace Inc., 7381 Ardith Ct, Byron Center, MI 49315-8056
15634260        + Viswanathan, Ramanan, 4500 Cass Ave, Detroit, MI 48201-1288
15634261        + Viswanathan, Ramanan, 4500 Cass Ave Apt. 605, Detroit, MI 48201-1282
15634262        + Vita Needle Co., Fred Hartman, 919 Great Plain Avenue, PO Box 920236, Needham, MA 02492-0003
15634264        + Vitrica S.A De C.V., Jaffe Raitt Heuer & Weiss, P.C., Attn: Paul R. Hage, 27777 Franklin, Suite 2500, Southfield, MI 48034-8214
15634265        + Vitrica S.A. De C.V, Attn: Paul R. Hage, Jaffe Raitt Heuer & Weiss, P.C, 27777 Franklin, Suite 2500, Southfield, MI 48034-8214
15634267          Vitrica SA de CV, Guadalupe Perez Correa and Daniel Chimal, Av. Del Parque No 5 Corredor Industrial, Lerma 52004 Mexico
15634270          Vitro Automotriz SA de CV, Luis Silva and Brenda Blanco, Carretera a Garcia Km 10.3, Garcia 66000 Mexico
15634268          Vitro Automotriz SA de CV, Alejandro Hernandez and Brenda Blanco, Carretera a Garcia Km 10.3, Garcia 66000 Mexico
15634271        + Vitro Automotriz, S.A. de C., Lockbox 210301, Dept 99801, 39200 W. Six Mile Road, Livonia, MI 48152-2656
15634272          Vitro Automotriz, S.A. de C.V., Cohen & Grigsby, P.C., Thomas D. Maxson, Esq., 625 Liberty Avenue, Pittsburgh, PA 15222-3152
15634277        + Vivacqua Law Pllc, Raymond Vivacqua, 3101 E. Eisenhower Parkway, Suite 1, Ann Arbor, MI 48108-3228
15634278        + Vivacqua Law, PLLC, 3101 E. Eisenhower Parkway, Ann Arbor, MI 48108-3228
15634295          Voestalpine Rotec Inc, William Brunner, 5709 US Highway 52, Lafayette, IN 47905
15634294        + Voestalpine Rotec Inc, Will Brunner, 3709 US 52 South, Lafayette, IN 47905-9399
15634298        + Vogel Engineering, 6688 Maple Island Rd., Holton, MI 49425-7547
15634299        + Vogel, Dennis, 28518 LAKE PARK DR., FARMINGTON HILLS, MI 48331-4620
15634301        + Vogelsang Corp, 1790 Swarthmore Ave, Lakewood, NJ 08701-4598
15634304        + Vogler, Lourdes, 801 Cleveland Ave., Moberly, MO 65270-2060
15634309        + Volcor Finishing, Inc., Brenda, 510 Apple Tree Drive, Ionia, MI 48846-8512
15634311          Volkswagen De Mexico SA deCV, Autopita Mexico Puebla KM116, SN Lorenzo Almecatla, Cuautlancingo, Puebla 72700 Mexico
15634313        + Volvo, 100 Gateway Global Drive, Byhalia, MS 38611-6035
15634314        + Volvo Trucks N.A. Inc., Volvo Parts N.A., 8288 Green Meadows Drive, Lewis Center, OH 43035-9450
15634317        + Voss Consulting, Lisa Voss, 800 Sonney Hill, Beaufort, MO 63013-1724
15634318        + Vovillia, Christopher, 6372 Dellwood Dr, Waterford, MI 48329-3128
15634322        + Vredeveld's Shoes, Lon Vredeveld, 8 West Main, Fremont, MI 49412-1136
15634328        + Vuteq USA, Inc., 100 Carley Drive, Dock 5 or 6, Georgetown, KY 40324-9363
15634329        + Vuttoor, Prasoon, 2439 Wiltshire Ct, Rochester Hills, MI 48309-3162
15634330        + Vuttoor, Prasoon, 2643 Beacon Hill Ct APT #206, Auburn Hills, MI 48326-4225
15634332        + Vytec Incorporated, Anne Lavanture and Judith Williams, PO Box 1148, 12912 Industrial Drive, Granger, IN 46530-8837
15634333          W. Silver Recycling Inc, Gisela Gurrola, 1720 Magoffin Ave, El Paso, TX 79901-1885
15634334     ++++ W.W. GRAINGER INDUSTRIAL SUP, CUSTOMER SERVICE AND DISTRICT CREDIT, 3606 S NAPPANEE ST, ELKHART IN
                  46517-1087 address filed with court:, W.W. Grainger Industrial Sup, Customer Service and District Credit, 58300 State Road 19 South,
                  Elkhart, IN 46517
15634335        + W.W. Grainger, Inc., 401 South Wright Road W4W.R47, Janesville, WI 53546-8729
15634341        + WABTEC RUBBER PRODUCTS, 269 DONOHUE RD., GREENSBURG, PA 15601-6987
15634347        + WADE JR, CHARLES, 231 S. SOUTHGATE, JACKSONVILLE, MO 65260-3145
15634348        + WADE JR, CHARLES WADE, 231 S. SOUTHGATE, JACKSONVILLE, MO 65260-3145
15634359        + WAGNER, CHEVIS, 11623 DUBLIN RD., PEARL CITY, IL 61062-9777
15634360        + WAGNER, JAMES, 805 Harrison Avenue, Moberly, MO 65270-2046
15634371        + WALD, LLC, 800 E. FIFTH ST, PO BOX 10, MAYSVILLE, KY 41056-0010
15634378        + WALKER, BENJI, 5233 W 104TH ST, FREMONT, MI 49412-8204
15634386        + WALKER, PAUL, 647 N. AULT, MOBERLY, MO 65270-2508
15634389        + WALKER, RUBY, 2114 GARMANY ST., MILAN, TN 38358-6326
15634395        + WALLACE, PAULA, 4006 Co Rd 1245, Moberly, MO 65270-4604
15634403        + WALSH, ANN MARIE, 23005 Beverly, St. Clair Shores, MI 48082-2569
15634405        + WALTER, ROCHELLE, 4910 W. WACKERLY, MIDLAND, MI 48640-3104
15634410        + WALTERS, SHAWN, 133 HENRYVILLE ROAD, ETHRIDGE, TN 38456-5239
15634416        + WAMPFLER, BRYAN, 237 W FRONT ST, STOCKTON, IL 61085-1319
15634417        + WAMPFLER, KAYLA, 202 N. PARK STREET, STOCKTON, IL 61085-1306
15634419        + WAND, DONALD, 12204 E STOCKTON ROAD, STOCKTON, IL 61085-9705
                    Case 19-12378-KBO             Doc 1281       Filed 01/01/21        Page 199 of 280
District/off: 0311-1                                  User: SH                                                 Page 198 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                       Total Noticed: 13039
15634423            WARD, CHARLES, 55970 WARDWALK LINE, STRAFFORDVILLE ON N0J 1Y0 CANADA
15634425        +   WARD, JERRY, 911 PINE, MACON, MO 63552-1850
15634428        +   WARD, REBECCA, 12 CARAWAY HILLS ROAD, MILAN, TN 38358-5306
15634430        +   WARDA, MANERH, 23713 CARLISLE, HAZEL PARK, MI 48030-1428
15634438        +   WARREN SCREW PRODUCTS, 13201 STEPHENS RD, WARREN, MI 48089-4378
15634443        +   WARREN, JOSHUA, 118 RICE LOOP RD, MOREHEAD, KY 40351-8791
15634444        +   WARREN, KEVIN, 8089 N. MAIN STREET, MILAN, TN 38358-6378
15634451        +   WASHINGTON, TAMARA, 130 Lauff Dr Apt 201, Milan, MI 48160-1274
15634457        +   WATKINS, KEVIN, 927 Lake dr lot 35, Fremont, MI 49412-9165
15634463        +   WATKINS, STEVEN, 512 N DIVISION, FREMONT, MI 49412-9634
15634465        +   WATSON, DEAN, 5763 WELLWOOD DR., OAKLAND TWP, MI 48306-2371
15634469        +   WATSON, OMAR, 18610 Shield St, Detroit, MI 48234-2032
15634477        +   WAUKESHA TOOL & STAMPING,LLC, N53 W24635 S CORPORATE CIR., SUSSEX, WI 53089-4360
15634500        +   WEBER, TAMMY, 502 Crescent Dr, Macon, MO 63552-1214
15634506        +   WEGENER, JEFFREY, 2559 W. North Union Rd., Midland, MI 48642-9262
15634509            WEGU Canada Inc., Cam Rodgers and Angela Lowe, 1707 Harbour Street, Whitby ON L1N 9G6 Canada
15634512        +   WEIGHT & TEST SOLUTIONS, INC, 2000 W EXPRESSWAY 83, SAN BENITO, TX 78586-2758
15634517        +   WEIMER BEARING & TRANSMISSIO, W134 N5368 CAMPBELL DRIVE, MENOMONEE FALLS, WI 53051-7022
15634519        +   WEINERT, RICHARD, 47235 11 MILE RD, NOVI, MI 48374-2317
15634525            WELCH PACKAGING GROUP, Susan Thomas, D/B/A Cooper Conrainer Corp, Lexington, TN 38351
15634524        +   WELCH PACKAGING GROUP, D/B/A COOPER CONRAINER CORP, 204 KIRBY DRIVE, LEXINGTON, TN 38351-4775
15634530        +   WELDED TUBE OF CANADA, Inc, 2708 Ninth Street, Muskegon Heights, MI 49444-1945
15634533     ++++   WELDING CONSULTANT SERVICES, JERRY KROLL, 21501 W CRESCENT DR, MUNDELEIN IL 60060-5103 address filed with
                    court:, Welding Consultant Services, Jerry Kroll, 17 Crescent Drive, Sylvan Lake, Mundelein, IL 60060-3149
15634539        +   WELLIVER, MARY, 1655 S. BERRY STREET, WESTLAND, MI 48186-4195
15634540        +   WELLMAN ADVANCED MATERIALS, 520 KINGSBURG HIGHWAY, JOHNSONVILLE, SC 29555-8011
15634549        +   WELLS FARGO CAPITAL FINANCE, LLC, SUCCESSOR BY MERGER TO WACHOVIA, 10 SOUTH WACKER DRIVE, 13TH
                    FLOOR, CHICAGO, IL 60606-7457
15634548        +   WELLS FARGO CAPITAL FINANCE, LLC, SUCCESSOR BY MERGER TO WACHOVIA, WELLS FARGO CAPITAL FINANCE,
                    10 SOUTH WACKER DRIVE, 13TH FLOOR, CHICAGO, IL 60606-7457
15634551        +   WELLS FARGO CAPITAL FINANCE, LLC, SUCCESSOR BY MERGER TO WACHOVIA AS AGENT, 10 SOUTH WACKER
                    DRIVE, 13TH FLOOR, CHICAGO, IL 60606-7457
15634554        +   WELLS FARGO EQUIPMENT, 420 MONTGOMERY ST, SAN FRANCISCO, CA 94104-1298
15634555        +   WELLS FARGO EQUIPMENT FIANAN, 420 MONTGOMERY ST, SAN FRANCISCO, CA 94104-1207
15634560        +   WELLS FARGO VENDOR FINANCIAL SERVICES, L, 2450 COLORADO AVENUE, 3RD FLOOR, SANTA MONICA, CA
                    90404-3575
15634566        +   WELLS, CHARLETON, 8538 SPINNAKER WAY, YPSILANTI, MI 48197-7100
15634567        +   WELLS, JAMARIS, 48570 SUGARBUSH, CHESTERFIELD, MI 48047-3362
15634568        +   WELLS, JAMERIA, 48570 SUGARBUSH RD, CHESTERFIELD, MI 48047-3362
15634569        +   WELLS, JAMES, PO BOX 103, DENNISTON, KY 40316-0103
15634578            WEMETALL GMBH, MILSER STRASSE 37, BIELEFELD 33729 GERMANY
15634590        +   WESSELS, EARLE, 28665 Galloway, Roseville, MI 48066-4206
15634592        +   WEST MICHIGAN PLASTICS INC, 5745 W 143RD AVE, HOLLAND, MI 49423-8746
15634601        +   WEST, PATRICK, 1246B SALEM STREET, MILAN, TN 38358-6555
15634605        +   WESTABY, BRIAN, 123 W Carpenter St, STOCKTON, IL 61085-1523
15634606        +   WESTABY, DEBRA, 123 WEST CARPENTER, STOCKTON, IL 61085-1523
15634608            WESTAFLEX TUBOS FLEXIVIES LT, RODOVIA DO XISTO BR 476 KM, 41 N6283, CONTENDA 8373-000 BRAZIL
15634610            WESTAFLEXWERK GMBH, THADDAUSSTR. 5, GUTERSLOH 33334 GERMANY
15634632     ++++   WESTWOOD PALLET, 7650 SKEELS RD, HOLTON MI 49425-9709 address filed with court:, WESTWOOD PALLET, 7650 SKEELS
                    RD, HOLTON, MI 49425
15634634     ++++   WESTWOOD PALLET LLC, JOHN MULLET AND JOHN MULLET, 7650 SKEELS RD, HOLTON MI 49425-9709 address filed with
                    court:, Westwood Pallet LLC, John Mullet and John Mullet, 7650 Skeels Rd, Holton, MI 49425
15634635        +   WHALEN, SPENCER, 2069 11TH, WYANDOTTE, MI 48192-3809
15634647        +   WHEELING, MICHAEL, 25739 WISEMAN, ROSEVILLE, MI 48066-3631
15634660        +   WHITE, CHRIS, P.O. BOX 214, LEOMA, TN 38468-0214
15634661        +   WHITE, CHRIS, P.O. BOX 214 85 DUNN ROAD, LEOMA, TN 38468-0214
15634663        +   WHITE, FAWNELLE, 3377 W. 80th St, Newaygo, MI 49337-9760
15634664        +   WHITE, JERRY, 200 BRANNON STREET, LAWRENCEBURG, TN 38464-2159
15634665        +   WHITE, JERRY W, 200 BRANNON STREET, LAWRENCEBURG, TN 38464-2159
15634678        +   WHITE, TYLER, 108 Guard Drive, Lawrenceburg, TN 38464-2617
15634681            WHITEHEAD, TRAVIS, 110 Byrd Road, Ethridge, TN 38456
15634689        +   WHITLAM GROUP, 24800 SHERWOOD AVE, CENTERLINE, MI 48015-1059
15634710        +   WIKTOR, JASON, 2980 So. Ortonville Road, Clarkston, MI 48348-1226
15634711        +   WILBORN, LINDA, 3182 County Rd 1330, Moberly, MO 65270-5120
                    Case 19-12378-KBO                 Doc 1281           Filed 01/01/21           Page 200 of 280
District/off: 0311-1                                        User: SH                                                          Page 199 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                Total Noticed: 13039
15634716        +   WILCZYNSKI, NORMAN, 672 W. TOWNLINE 16 ROAD, PINCONNING, MI 48650-8980
15634717        +   WILDER, GLENN, 11531 REPUBLIC AVE, WARREN, MI 48089-3945
15634725        +   WILKINSON, JANICE, 111 BLACKHAWK, STOCKTON, IL 61085-1005
15634734        +   WILLIAMS & CONNOLLY, 725 TWELFTH STREET, NW, WASHINGTON, DC 20005-5901
15634741        +   WILLIAMS, BARBARA, P.O. Box 23, Stockton, IL 61085-0023
15634740            WILLIAMS, BARBARA, 122 W SUMMIT AVE, STOCKTON, IL 61085-1138
15634743        +   WILLIAMS, BRANDON, 181 RICE LN., MOREHEAD, KY 40351-8915
15634745        +   WILLIAMS, DANIEL, 2985 GADY ROAD LOT # 98, ADRIAN, MI 49221-9365
15634746        +   WILLIAMS, DANIEL C., 2985 GADY ROAD LOT # 98, ADRIAN, MI 49221-9365
15634757        +   WILLIAMS, PATRICIA, 1207 E Kalama, Madison Heights, MI 48071-4169
15634759        +   WILLIAMS, SHANNON, 289 River Bend Rd, Brownsville, TN 38012-6887
15634761        +   WILLIAMS, TRACY, 516 PARK AVE., WARREN, IL 61087-9372
15634772        +   WILLIS TOWERS WATSON, 26555 EVERGREEN ROAD, SOUTHFIELD, MI 48076-4257
15634773        +   WILLIS, CHARLES, 22135 ELMWOOD AVE, EASTPOINTE, MI 48021-2177
15634774        +   WILLIS, JACK, 2901 S. HULL ROAD, STANDISH, MI 48658-9151
15634775        +   WILLIS, K, 305 S HOOD ROAD, LAWRENCEBURG, TN 38464-6544
15634783        +   WILLS, ANDREW, 2119 AVON ST, SAGINAW, MI 48602-3958
15634787            WILSON TOOL CANADA, PUNCHING & STAMPING DIVISION, 3115 KENNEDY ROAD, SCARBOROUGH ON M1V 4Y1
                    CANADA
15634792       ++   WILSON TOOL INTERNATIONAL, ATTN WILSON TOOL INTL, 12912 FARNHAM AVE, WHITE BEAR LAKE MN 55110-5929
                    address filed with court:, Wilson Tool Intl, 12912 Farnham Ave, White Bear Lake, MN 55110
15634789            WILSON TOOL INTERNATIONAL IN, 12912 FAMBAM AVENUE, WHITE BEAR LAKE, MI 55110
15634795        +   WILSON, BRENDA, 16060 East Burn St, Detroit, MI 48205-1425
15634807        +   WILSON, LEIGHANNE, 1520 LINDY LN, LEXINGTON, KY 40505-4067
15634808        +   WILSON, MELINDA, 4525 Hinkledale Road, McKenzie, TN 38201-7311
15634809        +   WILSON, MIRA, 2501 CHICAGO ROAD, WARREN, MI 48092-1040
15634814        +   WILSON, TRACY, 25533 Monroe Road 206, Paris, MO 65275-0010
15634816        +   WINANS, SHAJUAN, 23610 WILDWOOD, OAK PARK, MI 48237-1979
15634817        +   WINCHESTER COATINGS INC., 1600 FORTUNE DRIVE, PO BOX 60, WINCHESTER, KY 40392-0060
15634829        +   WING, LORI, 1787 W. MIDLAND RD, AUBURN, MI 48611-9568
15634833        +   WINTER, SIMONE, 2026 N BRANDT RD, ELIZABETH, IL 61028-9466
15634840        +   WINTRISS CONTROLS GROUP, LLC, 100 DISCOVERY WAY, ACTON, MA 01720-4483
15634849        +   WIREMAN, PHILIP, 435 LOWER SPRUCE RD, JEFFERSONVILLE, KY 40337-9407
15634851        +   WIRTZ ELECTRIC & COMMUNICATI, 1675 S SHERIDAN, MUSKEGON, MI 49442-4401
15634857        +   WISDOM, JOSEPH K, 7 BUCK BRANCH LANE, LAWRENCEBURG, TN 38464-7602
15634858        +   WISDOM, RAYBURN, 100 HURST LANE, LAWRENCEBURG, TN 38464-1906
15634862        +   WISEMAN, ASHLEY, 28728 Maple St, Roseville, MI 48066-2434
15634863        +   WISEMAN, BONNIE, 120 Canfield, Mt Clemens, MI 48043-1704
15634869            WITTE Automotive Bulgaria, Christine.Schdfer and Rebecca Eilert, Mestnost Slatina ul.Industrialen Park 19, Ruse 7009 Bulgaria
15634870            WITTE-Velbert GmbH & Co KG, Frank Masuch and Mrs Rebecca Eilert, Hoeferstr 3-15, Velbert 42551 Germany
15634872        +   WITTMANN BATTENFELD INC, 1 TECHNOLOGY PARK DRIVE, TORRINGTON, CT 06790-2594
15634877        +   WJG Enterprises Molding Co., Todd Cochran and Dawn Wing, 400 Parkland Drive, Charlotte, MI 48813-8799
15634878            WMT Machine Tool Co., 600A Hollister Rd., Teterboro, NJ 07608
15634880        +   WOJCHAK, SARANYA, 111 N Main st unit204, Royal Oak, MI 48067-1882
15634887        +   WOLFGANG, SHANE, 107 W. OHIO, BAY CITY, MI 48706-4519
15634888        +   WOLFRAM RESEARCH INC, 100 TRADE CENTER DRIVE, CHAMPAIGN, IL 61820-6858
15634890        +   WOLLENBERG, SEAN, 1546 ASTAIRE DR., LEXINGTON, KY 40511-1604
15634892        +   WOLVERINE PLATING CORP., 29456 GROESBECK HWY., ROSEVILLE, MI 48066-1969
15634899            WONG POON CHAN LAW, 1ST FLOOR CTS HOUSE 78-83, CONNAUGHT ROAD CENTRAL, HONG KONG CHINA
15634900        +   WONNACOTT, JEFF, P.O. Box 743, Grant, MI 49327-0743
15634901        +   WOOD, CARL, 9478 S. 1ST, GRANT, MI 49327-9379
15634902        +   WOOD, CARL, 9478 S. 1ST LOT #23, GRANT, MI 49327-9379
15634905        +   WOOD, LOUIS, 5341 N. 9 MILE RD., PINCONNING, MI 48650-7952
15634906        +   WOOD, MICHAEL, 417 West Street, Callao, MO 63534-1031
15634907        +   WOOD, SARAH, 5987 CREEKSIDE DR., MILAN, TN 38358-4563
15634910        +   WOODALL, BOBBY, 52 BEELER ROAD, LAWRENCEBURG, TN 38464-6510
15634918        +   WOODS, ANTHONY, 21450 DEQUINDRE Apt. #103, WARREN, MI 48091-2221
15634921        +   WOODS, DONALD, 30425 FIVE MILE, LIVONIA, MI 48154-3623
15634925        +   WOODS, WILLIAM, 170 CHESAPEAKE DR., OWINGSVILLE, KY 40360-7800
15634934        +   WORD, COURT, 3090 CRESWELL ST, MILAN, TN 38358-3500
15634937        +   WORKDAY, 6110 STONERIDGE MALL ROOAD, PLEASANTON, CA 94588-3211
15634953        +   WORSWICK, THOMAS, 2610 VERO DRIVE, HIGHLAND, MI 48356-2254
15634958        +   WORTHINGTON STEEL/FORD RESAL, 1085 DEARBORN DRIVE, COLUMBUS, OH 43085-1542
                    Case 19-12378-KBO              Doc 1281        Filed 01/01/21         Page 201 of 280
District/off: 0311-1                                   User: SH                                                   Page 200 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                                         Total Noticed: 13039
15634963        +   WPI LLC, Lori Gorajec and Linda Van Loon, 16685 150th Street, PO Box 461, Spring Lake, MI 49456-0461
15634964        +   WPI, LLC, Lori Gorajec and Linda Van Loon, c/o Dura Automotive-Fremont, 502 Connie Avenue, Fremont, MI 49412-1812
15634968        +   WRIGHT PLASTIC PRODUCTS, 201 CONDENSERY ROAD, SHERIDAN, MI 48884-9654
15634971        +   WRIGHT PLASTIC PRODUCTS CO., 2021 CHRISTIAN B HAAS, ST. CLAIR, MI 48079-4297
15634982        +   WRIGHT, SAMANTHA, 2005 JOHN STEWART DR. APT 1210, MT. STERLING, KY 40353-7038
15634987        +   WURSTER, BRAD, 9437 S DERINDA RD, ELIZABETH, IL 61028-9231
15634990            WUXI GUANGSHUO PRECISION MAC, 13&NO.14 FACTORY BUILDING, WANGZHUANG INDUSTRIAL PARK, WUXI 214000
                    CHINA
15634337        +   Wabash Electric Supply Inc, 1400 S Wabash Street, Wabash, IN 46992-4198
15634338        +   Wabash Products, 2250 Valley Ave, Indianapolis, IN 46218-4357
15634339        +   Wabash Valley Refuse, PO Box 406, Wabash, IN 46992-0406
15634340        +   Wabco Automotive NA, Linwood Davis, 4500 Leeds Ave, Charleston, SC 29405-8520
15634342        +   Wabtec Rubber Products, Beverly Deeds-A/R and John Liberoni, 269 Donohue Rd., Greensburg, PA 15601-6987
15634344        +   Wachovia Capital Finance Corporation (Ce, 100 Park Avenue Floor 3, New York, NY 10017-5562
15634346            Waddington Electronics, Pete, 33 Webb St, Cranston, RI 02920-7980
15634353        +   Wade, Steven, 14192 PARK ST, GIBRALTAR, MI 48173-9735
15634355        +   Wagner Electric Fort Wayne, 3610 North Clinton Street, Fort Wayne, IN 46805-1898
15634356        +   Wagner Engraving Co, 500 Clark Ave., Kirkwood, MO 63122-6401
15634357        +   Wagner Tool Grinding, Inc., 419 High Street, Fort Wayne, IN 46808-3436
15634361        +   Waichal, Siddharth, 24327 Hoover Ct, Farmington Hills, MI 48335-2178
15634362        +   Waichal, Siddharth, 24327 Hoover Ct Apt 1833, Farmington Hills, MI 48335-2180
15634363        +   Wainwright Industries, Inc., 17 Cermak Blvd, St Peters, MO 63376-1096
15634364        +   Waites Company Inc, 14 Sunnen Dr, Suite 144, St. Louis, MO 63143-3812
15634365            Wajax Industries, 811 Steeles Avenue East, Milton ON L9T 5H3 Canada
15634366            Wal-Mart Stores, Inc., Norma B. Smith, 702 SW 8th Street, Bentonville, AR 72716-0235
15634370            Wald LLC, Fifth & Center Streets, Maysville, KY 41056
15634373        +   Wald, LLC, Barb Meyer, 800 E. Fifth St, Maysville, KY 41056-1482
15634372        +   Wald, LLC, Attn: Ralph Pawsat, President, PO Box 10, Maysville, KY 41056-0010
15634374        +   Wald, LLC, W. Timothy Miller, Taft Law, 425 Walnut St., Suite 1800, Cincinnati, OH 45202-3920
15634375        +   Waldes Truarc Inc, Ana Masurekar, 70 E Willow Street, Millburn, NJ 07041-1438
15634376        +   Walker Tool & Die, Inc., Steve Potter and Heidi Dean, 2411 Walker Ave. NW, Grand Rapids, MI 49544-1301
15634377            Walker, Argusta, 215 W South St, Freeport, IL 61032-6829
15634380        +   Walker, Corey, 416 Baker's Chapel Road, Medina, TN 38355-8610
15634382        +   Walker, Dennis, 927 W. Lake Dr., Lot 41, Fremont, MI 49412-9165
15634383        +   Walker, Denny, 927 W. Lake Dr., Lot 41, Fremont, MI 49412-9165
15634391        +   Walker-J-Walker, Inc., Stephen Walkins and Cathy Grant, 4067 New Getwell Rd., Memphis, TN 38118-6016
15634396        +   Wallen, Michael, 2284 Crane Road, Fenton, MI 48430-1047
15634397        +   Waller Lansden Dortch & Davi, 511 Union Street, Suite 2700, Nashville, TN 37219-1791
15634401        +   Walls, Alvin, 2044 MANZ ST, MUSKEGON HEIGHTS, MI 49444-1142
15634402        +   Walsh Precision Products, Ron Hoge, 12400 Doane Road, South Lyon, MI 48178-8801
15634409        +   Walters, Raymond, 927 Twining Rd, Turner, MI 48765-9702
15634412        +   Waltner, Paul, 4760 PEARL STREET, YPSILANTI, MI 48197-3751
15634421        +   Wang, Zijian, 5246 Cameron Ct, Troy, MI 48098-2414
15634422        +   Wanless Ear Nose and Throat, 1517 UNION AVE, SUITE B, MOBERLY, MO 65270-9471
15634426        +   Ward, Matthew, 7877 E. ST. HUBERTS TR., HESPERIA, MI 49421-8541
15634431        +   Wardwell Braiding Co., Bob, 1211 High Street, Central Falls, RI 02863-1505
15634436        +   Warren Co. Screw Machine, 108 Magness Drive, McMinnville, TN 37110-1320
15634437        +   Warren Manufacturing, Inc., Ken Warren, 68635 Suszek Road, White Pigeon, MI 49099-9029
15634439        +   Warren Screw Products, Stephen G Kaspari and Controller, 13201 Stephens Rd, Warren, MI 48089-4378
15634441        +   Warren, Anne, 528 Ellis Street, Martin, TN 38237-1944
15634442        +   Warren, Anne, 528 Ellis Street Apt. 312, Martin, TN 38237-1950
15634446        +   Warren, Zachery, 104 Old Harmony Road, Milan, TN 38358-6606
15634448            Warsaw Black Oxide, Inc., Craig Doran, PO Box 38, Burket, IN 46508-0038
15634449        +   Washburn, Joseph, 47968 JEFFERSON, NEW BALTIMORE, MI 48047-2222
15634450        +   Washington, Fayetta, 270 S. Tilden St., Pontiac, MI 48341-1865
15634456        +   Watkins, Howard, 704 1st Avenue, Lawrenceburg, TN 38464-2816
15634461        +   Watkins, Scott, 927 LAKE DR., FREMONT, MI 49412-9037
15634462        +   Watkins, Scott, 927 LAKE DR. LOT 35, FREMONT, MI 49412-9165
15634464        +   Watson, Barbara, 801 Hogarth Ave, Waterford, MI 48328-4132
15634467        +   Watson, Jeffrey, 801 Hogarth Ave, Waterford, MI 48328-4132
15634475        +   Wauford, Scott, 2239 Zion Road, Columbia, TN 38401-6041
15634476        +   Waukesha Tool & Stamping,LLC, Don Jaeger and Lori Mork, N53 W24635 S Corporate Cir., Sussex, WI 53089-4360
15634478        +   Wauseon Machine and Mfg, Ken Snyder and Ken Snyder, 708 South Orchard St, Kendallville, IN 46755-2022
                    Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 202 of 280
District/off: 0311-1                                         User: SH                                                          Page 201 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
15634480        +   Wavecrest Computing Inc., Eleanor Keough and Alyce Howard, 2006 Vernon Place, Melbourne, FL 32901-5441
15634481        +   Way Sr, Brandon, 19241 Saint Aubin St, Detroit, MI 48234-4508
15634482        +   Wayne Automatic Fire, Shaan Ham and Amber McClure, Sprinklers, Inc., 11326 Distribution Ave West, Jacksonville, FL 32256-2745
15634483        +   Wayne Black Oxide Inc., Kerst Flaid/Dave Dean, 4505 Executive Blvd., Fort Wayne, IN 46808-1136
15634484        +   Wayne Gene Kuhlman, Wayne Kuhlman, 2487 Cowern Place, North St. Paul, MN 55109-4071
15634485        +   Wayne Pipe & Supply Inc., 1815 So. Anthony Blvd., Fort Wayne, IN 46803-3605
15634486        +   Weather Shield Roofing Syste, 1197 Hoyt SE, Grand Rapids, MI 49507-3753
15634489            Web Gear Services Ltd, Ernie Reiter, 379 Gatestone Blvd, Waterloo ON N2T 2J6 Canada
15634496            Weber Marking Systems, 711 W Algonquin Road, Arlington Heights, IL 60005-4457
15634497            Weber Screwdriving Sys. Inc, PO Box 577, Mount Kisco, NY 10549-0577
15634498        +   Weber Screwdriving Systems, 1401 Front Street, Yorktown Heights, NY 10598-4663
15634499        +   Weber Specialties Company, Debbie Wolf and Amy Newton, 15230 US 131, South, Schoolcraft, MI 49087-9458
15634501        +   Weddle, Ashton, 12865 ALLISON RD, MILAN, MI 48160-9131
15634505            Weekender Publications Inc., Box 1049, 16 Manitoba St., Bracebridge ON P1L 1V2 Canada
15634513        +   Weight & Test Solutions, Inc, Javier Olvera, 2000 W EXPRESSWAY 83, SAN BENITO, TX 78586-2758
15634514        +   Weiland, Walter, 21754 HURON RIVER DRIVE, ROCKWOOD, MI 48173-1154
15634516        +   Weimer Bearing & Transmissio, Brenda Robertson and Cindy, W134 N5368 Campbell Drive, Menomonee Falls, WI 53051-7022
15634518        +   Weiner, Shira D., Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165-1446
15634521        +   Weissinger, Samantha, 9 W. Dayton St., Fremont, MI 49412-1110
15634523        +   Welch Packaging Detroit, Inc, 25555 Brest Road, Taylor, MI 48180-6846
15634526            Welch Packaging Groupd, Jason Bailey, D/B/A Cooper Conrainer Corp, Lexington, TN 38351
15634527        +   Welch Packaging, Inc., 1020 Herman Street, Elkhart, IN 46516-9028
15634528        +   Welch, Julie, 90 Wells Hollow Road, Petersburg, TN 37144-7503
15634529        +   Welch, Kathryn, 9032 10th Ave., Bitely, MI 49309-9637
15634532            Welding & Fabricating, Paul Gully, Specialties, Troy, MI 48310
15634534            Welding Technology, Ed, 156 E St. Charles Rd., Carol Stream, IL 60188
15634535        +   Weldments Inc, Steven J Gleasman and Cindy Chambers, 10720 N Second Street, Machesney Park, IL 61115-1440
15634536        +   Wellington Cook, 598 Old Quitman Road, Adel, GA 31620-5153
15634537        +   Wellington Industries Inc., Scott Hurst, 1600 Fortune Drive, Winchester, KY 40391-8106
15634538            Wellington Partners, 508 Riverbend Drive, Suite 302, Kitchener ON N2K 3S2 Canada
15634541        +   Wellman Advanced Materials, Al Cantey and Holly Graham, 520 Kingsburg Highway, Johnsonville, SC 29555-8011
15634542        +   Wellman Advanced Materials, Al Cantey and Holly Graham, 520 Kinsbury Highway, Johnsonwille, SC 29555-8011
15634543            Wellman Advanced Materials, LLC, Haynsworth Sinkler Boyd, PA, Stanley H. McGuffin, Esq., PO Box 11889, Columbia, SC
                    29211-1889
15634544        +   Wells Fargo, 420 Montgomery Street, San Francisco, CA 94104-1298
15634545        +   Wells Fargo Bank, N.A. (165), Acct #7053, Acct #7257, Controlled Disbursement-Chapel Hill, P.O. Box 63020, San Francisco, CA
                    94163-9991
15634546        +   Wells Fargo Bank, N.A. (182), Acct #1680, Acct #1693, P.O. Box 63020, San Francisco, CA 94163-9991
15634547        +   Wells Fargo Capital Finance, LLC, 2450 Colorado Avenue 3rd Floor, Santa Monica, CA 90404-3575
15634553        +   Wells Fargo Capital Finance, LLC, Succes, 2450 Colorado Avenue 3rd Floor, Santa Monica, CA 90404-3575
15634552        +   Wells Fargo Capital Finance, LLC, as Age, 2450 Colorado Avenue 3rd Floor, Santa Monica, CA 90404-3575
15634559        +   Wells Fargo Equipment Finance, Inc., Wells Fargo Vendor Financial Services, 1010 Thomas Edison Blvd, SW, Cedar Rapids, IA
                    52404-8247
15634558        +   Wells Fargo Equipment Finance, Inc., PO Box 856937, Minneapolis, MN 55485-6937
15634556        +   Wells Fargo Equipment Finance, Inc., 420 Montgomery St, SAN FRANCISCO, CA 94104-1207
15634563        +   Wells Fargo Vendor Financial Services, L, PO Box 70241, Philadelphia, PA 19176-0241
15634562        +   Wells Fargo Vendor Financial Services, L, Attn: Lisa Boddicker, 1010 Thomas Edison Blvd, SW, Cedar Rapids, IA 52404-8247
15634564        +   Wells Technology Inc, 6257 Star Lane N.W., Bemidji, MN 56601-7214
15634571        +   Wells, Mary, 321 Jackson Street, Lawrenceburg, TN 38464-2157
15634575            Welter Storage, Dave Welter, 20061 Hwy 151, Monticello, IA 52310
15634576        +   Welyn Enterprises, Fran, 922 Daniel Dr, PO Box 1225, Waterloo, IA 50704-1225
15634577            Wemetall GmbH, Frank Wolter, Milser Strasse 37, Bielefeld 33729 Germany
15634579        +   Wendt, Phillip, 625 Agnew Road, Pulaski, TN 38478-8498
15634581        +   Wentz, Matthew, 3620 Notten Road, Grass Lake, MI 49240-9107
15634583        +   Werner-Todd Pump Company, 5381 West 86Th Street, Indianapolis, IN 46268-1501
15634588        +   Wesbell Automotive Services, Travis Gumfory and Clarice Conrad, 3135 Pine Tree Rd, Suite 2A, Lansing, MI 48911-4234
15634587            Wesbell Automotive Services, 50 Devon Road, Brampton ON L6T 5B5 Canada
15634589        +   Wesco Spring Co., Lisa, 4501 Knox, Chicago, IL 60632-4803
15634591            West Michigan Cable, Jason Martz, Contractors, Inc., Grant, MI 49327
15634593        +   West Michigan Plastics Inc, Greg Cook and Glennis Knierim, 5745 W 143rd Ave, Holland, MI 49423-8746
15634594        +   West Michigan Rubber, Jerry Delding and Vicki Garrett, 767 W. Hackley Ave., Muskegon, MI 49441-3075
15634597        +   West Steel Processing, Inc., Carol, 101 West Laurel Street, Seymour, IN 47274-3059
15634603        +   West, Theodore, 46688 Lemans CT, Macomb Township, MI 48044-4462
                     Case 19-12378-KBO                  Doc 1281           Filed 01/01/21             Page 203 of 280
District/off: 0311-1                                          User: SH                                                            Page 202 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                  Total Noticed: 13039
15634607             Westaflex Tubos Flexivies Lt, Celsa Sato and Suelen Martins, Rodovia do Xisto BR 476 KM 41 n6283, Contenda 8373-000 Brazil
15634609             Westaflexwerk GmbH, Gunnar Russau, Thaddausstr. 5, Gutersloh 33334 Germany
15634611             Westboro Photonics, Inc., Cheryl Pollock and Natalie Nedel, 1505 Carling Ave., Ottawa ON K1Z 7L9 Canada
15634612        +    Westbrooks, Tammy, P O Box 14, Waynesboro, TN 38485-0014
15634613             Westburne Ruddy Electric, 440 Ecclestone Dr., Unit #2, Bracebridge ON P1L 1P8 Canada
15634614             Westburne Ruddy Electric, Dennis, 440 Ecclestone Dr. Unit #2, Bracebridge ON P1L 1P8 Canada
15634615        +    Westchester Fire Insuranc Company, Attn: Craig M. Penn, Allianz Global Corporate & Specialty, 225 West Washington St. Ste 2100,
                     Chicago, IL 60606-3441
15634618             Westchester Fire Insurance Company, Duane Morris LLP, Wendy M. Simkulak, Esquire, 30 S. 17th Street, Philadelphia, PA 19103-4196
15634616        +    Westchester Fire Insurance Company, c/o Chubb, Attn: Collateral Manager, 436 Walnut Street, Philadelphia, PA 19106-3703
15634617        +    Westchester Fire Insurance Company, c/o Chubb f/k/a ACE, Attn: Collateral Manager, 436 Walnut Street, Philadelphia, PA 19106-3703
15634619        +    Westco Metalcraft, Inc., Cheryl Perry and Penny Johnson, 31846 Glendale, Livonia, MI 48150-1827
15634621        +    Western Container, Ellen, 1100 Inman Parkway, Beloit, WI 53511-1750
15634622             Western Hydraulics, 160 Brock Street, Barrie ON L4N 2M4 Canada
15634623        +    Western Mechanical Contracto, Dorothy Kent, 990 Koopman Lane, Elkhorn, WI 53121-2022
15634624             Western Mechanical-Electrica, Millwright Services Ltd., 160 Brock Street, Barrie ON L4N 2M4 Canada
15634625        +    Western Pacific Storage, Customer Service and Marya Guerrero, Solutions, Inc., 300 East Arrow Highway, San Dimas, CA 91773-3339
15634626        +    Western Reserve Trading Inc, George Maranuk, 127 Churchill-Hubbard Rd, Suite B, Youngstown, OH 44505-1386
15634630             Westport Corporation, Rick Mannix, 510 Montauk Hwy, Suite F, West Islip, NY 11795-4422
15634631             Westside Electric Inc., 4031 Faye Road, Jacksonville, FL 32226-2348
15634636             Whaley, Jacob, 6523 US 223, Ottawa Lake, MI 49267
15634639        +    Wheatland Tube, 134 Mill St., Sharon, PA 16146-2118
15634640        +    Wheeler Brothers Inc, 409 Drum Avenue, Somerset, PA 15501-3404
15634641        +    Wheeler Brothers Inc, Crystal Smith, PO Box 737, Somerset, PA 15501-0737
15634651        +    Whitaker, Mark, 10801 CADY RD, GRASS LAKE, MI 49240-9663
15634653        +    White Eagle Spring & Wire Fo, Josephine Lozada, 1637 N. Lowell Ave., Chicago, IL 60639-4826
15634654        +    White Eagle Steel & Supply, 19102 174th Ave., Spring Lake, MI 49456-9722
15634655        +    White Electric Company, Matt, Div Of Cape Electrical Suppl, 4401 Paris Gravel Road, Hannibal, MO 63401-6018
15634656        +    White's Bridge Tooling, Inc., PO Box 8 1395 Bowes Road, Lowell, MI 49331-0008
15634658        +    White, Buddy, 817 Rawlins St, Port Huron, MI 48060-3610
15634666        +    White, Jessie, 5022 E. 36th, Newaygo, MI 49337-8330
15634667        +    White, Jessie, 6930 W. 92nd, Fremont, MI 49412-9225
15634668        +    White, John, 7677 SUTTON ROAD, BRITTON, MI 49229-9755
15634671        +    White, Philip, 25413 Saint James, Southfield, MI 48075-1287
15634677        +    White, Shamika, 4840 Stockton, Detroit, MI 48234-4206
15634679        +    Whitehead, Geoffrey, 231 Treetrop Trail, Lawrenceburg, TN 38464-7393
15634682             Whitesell, Stephen Burk, 590 Basaltic Road, Vaughan ON L4k 5A2 Canada
15634683         +   Whitesell Corp., 450 Tower Boulevard, Carol Streams, IL 60188-5210
15634686         +   Whitesell/Multifastener Tool, Fabristeel Prod Inc, 22100 Trolley Indust Dr, Taylor, MI 48180-1872
15634687         +   Whitesell/Technifast, Tina Robinson, 450 Tower Blvd., Carol Stream, IL 60188-5210
15634688         +   Whiting Corp, James Fryer, 26000 Whiting Way, Monee, IL 60449-8161
15634690         +   Whitlam Group, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15634691         +   Whitlam Group, Diane M Grover and Patricia Wolford, 24800 Sherwood Ave, Centerline, MI 48015-1059
15634692         +   Whitlam Label Co Inc, Diane M Grover and Patricia Wolford, 24800 Sherwood Ave, Centerline, MI 48015-1059
15634694         +   Whitmarsh, Lawrence, 19011 Gill Rd, Livonia, MI 48152-3051
15634695         +   Whitmer Environmental, George L. Whitmer, Services, Inc., 11516-3 San Jose Blvd., Jacksonville, FL 32223-7237
15634699         +   Wickham Services, 12745 Del Rio Drive, Jacksonville, FL 32258-3448
15634700         +   Wiegers, John, 1060 E. Isabella Ave., Muskegon, MI 49442-4050
15634703         +   Wiese Planning & Engr. Inc., Bob Weller Or Pam, 1435 Woodson Road, St. Louis, MO 63132-2506
15634704         +   Wiese Planning (Columbia,MO, 7700 I-70 Drive SE, Columbia, MO 65201-7047
15634705         +   Wiese USA, Jerry Holt and Amy Shields, 1611 Airways Blvd., Jackson, TN 38301-5636
15634706         +   Wiesner, Danny, 1171 Private Road 2731, Moberly, MO 65270-4987
15634713         +   Wilburn, Eric, 103 Jackson Drive, St Joseph, TN 38481-5210
15634715         +   Wilcher, Sakinna, 13393 South Shore Drive, Sterling Heights, MI 48312-6371
15634721         +   Wilfong, Nicholas, 9101 Tennga Lane, Chattanooga, TN 37421-4564
15634726         +   Wilks, Patrick, 45828 Kensington St, Utica, MI 48317-5955
15634729         +   Willetts, Jonathan, 1585 E 13 Mile Road, Madison Heights, MI 48071-5013
15634730         +   Willetts, Jonathan, 1585 E 13 Mile Road Apartment 106, Madison Heights, MI 48071-5014
15634731         +   William C. Weber & Associates, Inc., C/O Bankruptcy Claims Admin, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15634732         +   William Walters, 8562 Hwy B, Higbee, MO 65257-2828
15634733        #+   Williams & Beck Inc., Denis, 6585 Belding Rd NE Ste B, Rockford, MI 49341-7306
15634735         +   Williams Auto Sales, Bobby Roberson, 802 N Locust, Lawrenceburg, TN 38464-2804
15634736         +   Williams Chevrolet Honda, PO Box 268, 2600 US 31 South, Traverse City, MI 49684-4591
                    Case 19-12378-KBO                 Doc 1281          Filed 01/01/21           Page 204 of 280
District/off: 0311-1                                       User: SH                                                          Page 203 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                Total Noticed: 13039
15634737        +   Williams Equipment & Elec, Kathy, 124 Corporate Square, Hannibal, MO 63401-6039
15634739        +   Williams, Arvis, 9822 Creekwood Trail, Davisburg, MI 48350-2057
15634747        +   Williams, Darlene, 15382 COURT VILLAGE LANE, TAYLOR, MI 48180-4976
15634749        +   Williams, Jason, 2440 Freeman Dr., Lake Orion, MI 48360-2256
15634750        +   Williams, Jordon, 420 Everret St, Milan, MI 48160-1208
15634753        +   Williams, Lewis, 1865 Sherborn, Holland, OH 43528-8529
15634763        +   Williams, William, 6600 E. Sportsman Dr., White Cloud, MI 49349-9519
15634765        +   Williamson, Bradley, 1309 Wisconsin Ave, Marysville, MI 48040-1443
15634766        +   Williamson, Danney, 1075 Hays St., Apt B, Milan, TN 38358-3201
15634768        +   Williamston Products, Inc, Terri Kortman, 845 Progress Court, Williamston, MI 48895-1658
15634769        +   Willie Washer, Bob Urlakis, 2101 Greenleaf Ave, Elk Grove, IL 60007-5507
15634770        +   Willing, Mitchell, 582 Oldfield Drive SE, Byron Center, MI 49315-8113
15634771            Willis of New York, OB BOX 4557, New York, NY 10249-4557
15634777        +   Willis, Phillip, 6 Box Road, Five Points, TN 38457-5212
15634778        +   Willison, Robert, 624 Fall River Road, Lawrenceburg, TN 38464-3931
15634784        +   Wilmot Electric, Inc., Brian Wilmot and Heidi Morse, 12800 Taylor Road, Charlevoix, MI 49720-2006
15634785        +   Wilson Custom Painting, Dan Wilson, 1705 Beechtree, Grand Haven, MI 49417-2859
15634788            Wilson Tool Canada, Sandy Shelton, 3115 Kennedy Road, Scarborough ON M1V 4Y1 Canada
15634786            Wilson Tool Canada, Order Desk, 4-5590 Finch Ave East, Toronto ON M1B 1T1 Canada
15634791            Wilson Tool International In, Donna Hengtgen, 12912 Fambam Avenue, White Bear Lake, MN 55110
15634790            Wilson Tool International In, Donna Hengtgen, 12912 Fambam Avenue, White Bear Lake, MO 55110
15634793            Wilson's Roto-Rooter, 8812 County Rd 414, Hannibal, MO 63401
15634794        +   Wilson, Allison, 370 STATE RT. 187, MILAN, TN 38358-6247
15634797            Wilson, Daren, 2594 Farmwood, Lawrenceburg, TN 38464
15634798        +   Wilson, Daren, 2596 Fawnwood, Lawrenceburg, TN 38464-6155
15634804        +   Wilson, James, 1780 Pond Run, Auburn Hills, MI 48326-2752
15634813        +   Wilson, Ronald, 821 Gosseen, Moberly, MO 65270-3574
15634842        +   WinZip Computing LLC, PO Box 540, Mansfield, CT 06268-0540
15634819        +   Winchester Coatings Inc., Scott Hurst, 1600 Fortune Drive, Winchester, KY 40391-8106
15634818        +   Winchester Coatings Inc., Rick Keith, 29456 Groesbeck Hwy., Roseville, MI 48066-1943
15634821        +   Windemuller Electric, Inc., PO Box 466, 1176 Electric Ave, Wayland, MI 49348-8901
15634823            Windo-Motion, Susan Burtt and Donna Rudnick, 594 Newpark Blvd. PO Box 154, Newmarket ON L3Y 4X1 Canada
15634824        +   Windsor Industrial Sales, V. Ranieri and Sharon Ulrich, 6137 Windsor Rd., Loves Park, IL 61111-4448
15634825            Windsor Metal Technologies, Mike Spidalieri and Cheryl Rousseau, 3900 DelDuca Dr., Windsor ON N0R 1L0 Canada
15634826            Windsor Mold USA, 4035 Malden Rd, Windsor ON N9C 2G4 Canada
15634827        +   Wineman Technology Inc, Greg Britton and Cabri Prime, 1668 Champagne Dr N, Saginaw, MI 48604-9202
15634828        +   Winfield Machine Service LLC, Dave Winfield and Sharon Winfield, 947 Mayer Rd., Wales, MI 48027-3904
15634831        +   Winkler Communications, PO Box 7507, Kirksville, MO 63501-7507
15634835        +   Winters Jr., Kenneth, 10 Pleasant Valley Road, Ethridge, TN 38456-5631
15634836        +   Winters Jr., Kenneth, 1600 WHIPPOORWILL DRIVE, LAWRENCEBURG, TN 38464-4324
15634837        +   Winters, Robbie, 10 Pleasant Valley Road, Ethridge, TN 38456-5631
15634838        +   Winters, Robbie, 527 Keener Road, Iron City, TN 38463-5317
15634839        +   Winters, Siera, 17160 Annott, Detroit, MI 48205-3102
15634841        +   Wintriss Controls Group, LLC, Jerry Bissonnette, 100 Discovery Way, Acton, MA 01720-4483
15634843        +   Wioskowski, David, 28728 Fountain, Roseville, MI 48066-2459
15634844        +   Wirco Inc, Richard Grimm and Julie Brinkley, 105 Progress Way, PO Box 609, Avilla, IN 46710-0609
15634845        +   Wire Design, Inc., Ross Nusbaum and Dianna Berg, 2520 Industrial Parkway, Elkhart, IN 46516-5405
15634846        +   Wire-Tech LLC, PO Box 387, Paris, TN 38242-0387
15634847        +   Wired, LLC, Scott Helder, PO Box 528, Cannonsburg, MI 49317-0528
15634848            Wireless Usa, Rob Munson, 2517 East Schneidman Dr, Quincy, IL 62301
15634850        +   Wirts, Jeremy, 13540 PARK MEDOWS CT., GRANT, MI 49327-8441
15634852        +   Wirtz Electric & Communicati, Laura Shields and Laura Shields, 1675 S Sheridan, Muskegon, MI 49442-4401
15634856        +   Wisdom, Joseph, 7 BUCK BRANCH LANE, LAWRENCEBURG, TN 38464-7602
15634860        +   Wise El Santo Co., Michelle Blandin (AD 32), PO Box 8360, 11000 Linpage, St. Louis, MO 63132-1012
15634866        +   Witco Inc, Stephanie Overstreet and RoxAnn Smith, 6401 Bricker road, Avoca, MI 48006-2521
15634867        +   Witek, Joe, 6143 Atlas Valley Drive, Grand Blanc, MI 48439-7805
15634868        +   Witek, Joseph, 6143 Atlas Valley Drive, Grand Blanc, MI 48439-7805
15634873        +   Wittmann Battenfeld Inc, Jacob Powell, 1 Technology Park Drive, Torrington, CT 06790-2594
15634875        +   Wizard International, 4600 116TH STREET SW, MUKILTEO, WA 98275-5301
15634876        +   Wizard International, Chris Lovgren, 4600 116th Street SW, Mukilteo, WA 98275-5301
15634883        +   Wolf Composite Solutions, George Greco and Bethany Wolford, 3991 Fondorf Drvie, Columbus, OH 43228-1025
15634884        +   Wolf Robotics Inc., Julie Burton, 4600 Innovation Drive, Fort Collins, CO 80525-3437
15634889        +   Wolfram Research Inc, Customer Service and Vicki Howell, 100 Trade Center Drive, Champaign, IL 61820-7233
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21           Page 205 of 280
District/off: 0311-1                                      User: SH                                                         Page 204 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
15634891        + Wolverine Coil Spring Co., Karen Penney, 818 Front Avenue NW, Grand Rapids, MI 49504-4422
15634893        + Wolverine Plating Corp., Rick Keith, 29456 Groesbeck Hwy., Roseville, MI 48066-1943
15634895        + Wolverine Tool & Engineering, 5641 West River Drive NE, Belmont, MI 49306-9739
15634896          Womble Bond Dickinson (YS) LLP, Attn: Matthew P. Ward, 1313 N. Market Street, Floor 12, Wilmington, DE 19801-1151
15634897        + Womens Business Enterprise, Mia Delano and Laura Herman, National Council INC, 1120 Connecticut Ave NW Suite 1000, Washington,
                  DC 20036-3951
15634898          Wong Poom Chan Law & Co, 1st Floor CTS House 78-83, Connaught Road Central, Hong Kong China
15634904        + Wood, Jimmy, PO Box 92, Callao, MO 63534-0092
15634912          Woodard & Company, 25 Planchet Road, Suite 5, Concord ON L4K 2C5 Canada
15634913        + Woodard Machine & Serv. Inc., 1378 North Main Street, Suite 102, Carthage, TN 37030-1054
15634914        + Woodard, Carson, 8618 Middle Butler Road, Iron City, TN 38463-4519
15634915        + Woodard, Donald, 314 Richland Street, Pulaski, TN 38478-9710
15634916        + Woodke, Derek, 701 Lytle Ave, Harbor Beach, MI 48441-1040
15634917          Woods, Amanda, 2890 Prospect Rd, Pulaski, TN 38478-6623
15634919        + Woods, Christopher, 210 Cherry Street, Ethridge, TN 38456-2005
15634922        + Woods, Karla, 2450 Hoagland Highway, Deerfield, MI 49238-9761
15634927          Woodstock National PDC, 1401 Parkinson Rd East, Woodstock ON N4S 8K8 Canada
15634928        + Woody's Electric & Refrig, 19026 CR 16, Bristol, IN 46507-9515
15634933        + Wootten, Terry, 844 Ricky Lane, Dundee, MI 48131-1339
15634935        + Worford, Matthew, 28220 SHERWOOD RD, BELLEVILLE, MI 48111-8853
15634936          Workcare Resource, Inc., 49 Old Hickory Blvd. E, Jackson, TN 38305
15634939          Workday Inc, Adam Winkler and Accounts Payable, 6110 Stoneridge Mall Rd, Pleasanton, CA 94588-3211
15634941        + Workday, Inc., 6110 Stoneridge Mall Road, Pleasanton, CA 94588-3211
15634943          Working Bytes, Inc., 29002 - 785 Wonderland Dr S., London ON N6K 4L9 Canada
15634945        + World Class Industries, Attn: Accts. Payable, PO Box 70, Hiawatha, IA 52233-0070
15634946        + World Class Industries, Epi Component Division, 803 E. 8th Avenue, Milan, IL 61264-3111
15634948        + World Data Products, Inc., Kevin Kuemmel and Jon Hautala, 1105 Xenium Lane North, Plymouth, MN 55441-4428
15634950        + World Testing Inc., 72 East Hill Street, Mt. Juliet, TN 37122-3022
15634951        + World Washer & Stamping, 763 W Annoreno Drive, Addison, IL 60101-4357
15634952        + Worrick, Royce, 336 E. CHICAGO BLVD, BRITTON, MI 49229-8506
15634955        + Worthington Steel, Eddie Cooper and Kurt Morton, 1400 Red Hat Road NW, Decatur, AL 35601-7587
15634956        + Worthington Steel, Scott Sneider and Adam Roush, 100 Worthington Drive, Porter, IN 46304-8812
15634954        + Worthington Steel, Debbie Surdu, 11700 Worthington Drive, Taylor, MI 48180-4390
15634957        + Worthington Steel Co., John Chesser and Steve Powell, 1152 Industrial Blvd., Louisville, KY 40219-1804
15634959        + Worthington Steel/Ford Resal, Debbie Surdu, 1085 Dearborn Drive, Columbus, OH 43085-1542
15634960        + Worthington Steel/GM Resale, Debbie Surdu, 6303 County Rd 10, Delta, OH 43515-9453
15634961        + Worthington/Chrysler Resale, 100 Worthington Drive, Porter, IN 46304-8812
15634965        + Wray, Stanley, 935 James Hollow Road, Prospect, TN 38477-6200
15634966        + Wright Coating Company, 1603 N. Pitcher, Kalamazoo, MI 49007-1822
15634967        + Wright Furniture & Carpet Co, David Barbee, 11323 Hwy 61, Hannibal, MO 63401-7601
15634969        + Wright Plastic Products, Mary Seely, 201 Condensery Road, Sheridan, MI 48884-9654
15634970        + Wright Plastic Products Co, LLC, 201 E Condensery Road, Sheridan, MI 48884-9654
15634972        + Wright Plastic Products Co., Skip Hines, 2021 Christian B Haas, St. Clair, MI 48079-4297
15634974        + Wright, David, 6359 Church St, Cass City, MI 48726-1152
15634978        + Wright, Jerry, 31 Long Branch Road, Lawrenceburg, TN 38464-6477
15634979        + Wright, Karen, 1613 MOLLIE ST, YPSILANTI, MI 48198-6597
15634981        + Wright, Lorie, 500 S. MAIN STREET, STOCKTON, IL 61085-1510
15634984        + Wu, Victoria, 35132 Meadow Ln, Farmington Hills, MI 48335-2534
15634985        + Wu, Xiao, 35132 Meadow Ln, Farmington Hills, MI 48335-2534
15634988        + Wurth Service Supply, Inc, 2390 Federal Drive, Decatur, IL 62526-2159
15634991          Wuxi Guangshuo Precision Mac, Martin Zhou, 13&14 Factory Building, Wangzhuang, Wuxi 214000 China
15634996        + Wynn, Dreyon, 4126 S. Paul Circle, Bay City, MI 48706-2285
15634997          X-CEL Tooling, 1000 Industrial Rd., PO Box 338, Iron Ridge, WI 53035-0338
15634999        + X-Rite Inc, Materials and Jeff Brown, 4300 44th St SE, Grand Rapids, MI 49512-4009
15635000        + X-Rite, Inc., Iris Gaton and Linda Ickowski, 4300 44th Street SE, Grand Rapids, MI 49512-4009
15635003        + XCENTRIC MOLD & ENGINEERING, 24541 MAPLEHURST DR, CLINTON TOWNSHIP, MI 48036-1352
15635005        + XEROX, 5500 PEARL STREET, ROSEMONT, IL 60018-5303
15635013        + XL, Attn: Jacob Buescher, 190 South LaSalle Street, Chicago, IL 60603-3410
15635018        + XPO Logistics, c/o RMS, PO Box 19253, Minneapolis, MN 55419-0253
15635020        + XY Tool & Die, Inc., Kevin Becker, PO Box 217, 6492 State Road 205, Laotto, IN 46763-9609
15635001        + Xaloy Extrusion, Customer Service and Alisa Harbin, 1291 19th Street Lane NW, Hickory, NC 28601-4677
15635002          Xander Auto Stamp & Tooling, Nancy Shen, No 198 Shahu Road TanxiaTown, Dongguan 523710 China
15635004        + Xcentric Mold & Engineering, John Sidorowicz and Paula Williams, 24541 Maplehurst Dr, Clinton Township, MI 48036-1352
                   Case 19-12378-KBO                Doc 1281         Filed 01/01/21          Page 206 of 280
District/off: 0311-1                                     User: SH                                                      Page 205 of 279
Date Rcvd: Dec 30, 2020                                  Form ID: van031                                            Total Noticed: 13039
15635006           Xerox - The Document Company, 33 Bloor Street East, Toronto ON M4W 3H1 Canada
15635007         + Xerox Capital Services LLC, Mary, 5500 Pearl Street, Rosemont, IL 60018-5303
15635008           Xerox Corporation, GENERAL SECTOR CBC, PO BOX 660501, DALLAS, TX 75266-0501
15635009         + Xinyi Automobile Parts, 1 Corporate Drive, Cranbury, NJ 08512-3635
15635010           Xinyi Automobile Parts, Mr. Allan Tang, Wuhu Economic and Tech Zone, Wuhu City, Anhui Prov 241009 China
15635012         + Xiong, Pao, 9750 MELISSA LANE, DAVISBURG, MI 48350-1202
15635015         + Xpedx, 1223 HEIL QUAKER BLVD., LA VERGNE, TN 37086-3516
15635016           Xpedx (MI), 4140 East Paris Ave SE, Grand Rapids, MI 49512-3911
15635017         + Xpedx Product List, 2099 Corporate 44 Dr, Fenton, MO 63026-2517
15635019         + Xspect Solutions Inc, Chris Bonnett, Wenzel Building, 46962 Liberty Drive, Wixom, MI 48393-3693
15635021         + Xytek Industries Inc, Bliar Kergan and Barbara Foster, 19431 W Davison, Detriot, MI 48223-3419
15635022           Y ez, Juan S nchez, LONGORE O 244, Matamoros Tamaulipas 87440 Mexico
15635026         + YAN, JIAN MING, 1780 Pond Run, Auburn Hills, MI 48326-2752
15635030         + YANCEY, CHARLENA, 851 W Coates, Moberly, MO 65270-1322
15635031         + YANCEY, DIANA, 525 West End Pl, Moberly, MO 65270-1569
15635036         + YARBER, KAYLA, 836 COBBLER LN, MT.STERLING, KY 40353-1494
15635045         + YATES, VERA, 178 N. COOK ST., HESPERIA, MI 49421-9242
15635047         + YDROGO, RAYMOND, 21411 LEFEVER, WARREN, MI 48091-4642
15635052         + YEZ Global Inspection Inc, Bernardo Yepez, 15 Glenn Bridge Rd., Unit A, Arden, NC 28704-8481
15635057         + YINGLING, ROBERT, 2 SOUTH FRANKLIN, MILLEDGEVILLE, IL 61051-9284
15635064         + YONKER, JEFFREY, 7500 Miller Dr Apt 423, Warren, MI 48092-4730
15635074         + YOUNG TECHNOLOGY INC, 900 W. FULLERTON AVE, ADDISON, IL 60101-3306
15635080         + YOUNG, BARBARA, 33583 HIGHWAY WW, Salisbury, MO 65281-2407
15635094         + YOUTZY, DUSTIN, 322 EAST RAILROAD ST., LENA, IL 61048-9319
15635096        #+ YUN SHENG (USA) INC, 395 OYSTER POINT BLVD # 230, SOUTH SAN FRANSICO, CA 94080-7601
15635098         + YUSEN LOGISTICS S018-01, SAORI SUZUKI, 1300 BUSSEE ROAD, ELK GROVE, IL 60007-4824
15635023           Yackson, Alfredo Malerva, SIERRA LA NORIA 5, Matamoros Tamaulipas 87497 Mexico
15635025         + Yale Material Handling, Gammon Inc, 1960 Concourse Drive, St. Louis, MO 63146-4117
15635029         + Yancey's Lift Truck Service, 129 Anglin Lane, Jackson, TN 38301-5605
15635034         + Yang, Lily, 15 Perkins Square #8, Boston, MA 02130-1720
15635035         + Yankee Tool & Die, Charley, 3439 Russell Road, Green Cove Springs, FL 32043-8211
15635039         + Yaskawa America, LLC, Angie Clements and Order Entry, Motoman Robotics Division, 100 Automation Way, Miamisburg, OH
                   45342-4962
15635041           Yasuda, Satoshi, Satoshi Yasuda, 1781 Weatherstone Dr, Ann Arbor, MI 48108-3394
15635042           Yates Consulting, Brian Yates, 1375 Mathew Crescent, Belle River ON N0R 1A0 Canada
15635046         + Yazaki North America Inc, Erik Collar, 6801 Haggerty Rd 4028E, Canton, MI 48187-3538
15635050         + Yenota, Kotchaphorn, 5629 Secor Rd Apt 95, Toledo, OH 43623-1952
15635051         + Yeung, Ching, 28939 Millbrook Road, Farmington Hills, MI 48334-3119
15635053         + Yigiter, Kenan, 209 Rose Brier dr, Rochester Hills, MI 48309-1124
15635054         + Yin, Yong, 344 Hillview St, Rochester Hills, MI 48306-3414
15635055         + Yingling, Joseph, 27 Tandy Road, Leoma, TN 38468-5690
15635056         + Yingling, Joseph, 503 West Commerce Street, Loretto, TN 38469-2138
15635058         + Yocom, Justin, 1032 Alex Drive, Lawrenceburg, TN 38464-4722
15635061         + Yokohama Industries America, Inc., 105 Industry Drive, Versailles, KY 40383-1527
15635062         + Yokohama Industries Americas Inc., 103 Kulhman Blvd., Versailles, KY 40383-1527
15635063         + Yokohama Industries Americas Ohio, Inc., 474 Newell Street, Painesville, OH 44077-1254
15635065         + Yonker, Patricia, 7500 MILLER RD, WARREN, MI 48092-4730
15635067         + York Saw & Knife, Jeff King, PO Box 733, York, PA 17405-0733
15635068           York Simcoe Leasing, 1001 Lockwood Circle, Newmarket ON L3X 1M1 Canada
15635071         + Yosef, Manhal, 2252 Belmont Dr, Sterling Heights, MI 48310-2301
15635072         + Young & Assoc Ind Safety, 212 Roland Ave., Jackson, TN 38301-4353
15635073         + Young Maintenance Services, Service Dept., Rt.6 Box 1100, 933 Sequatchie Rd., Pikeville, TN 37367-5507
15635075         + Young Technology Inc, Brian Sohn and Justina Yoon, 900 W. Fullerton Ave, Addison, IL 60101-3306
15635076         + Young Technology Inc., c/o WINDELS MARX LANE & MITTENDORF, LLP, Attn: James M. Sullivan, 156 West 56th Street, New
                   York, NY 10019-3800
15635079         + Young, Anthony, 4456 Grayton, Detroit, MI 48224-4006
15635084         + Young, Patrick, 3200 Five Points Dr Unit 310, Auburn Hills, MI 48326-2372
15635085         + Young, Sean, 11740 Blue Lake Rd, Holton, MI 49425-9556
15635086         + Young, Sean, 1470 W Norton Ave, Muskegon, MI 49441-6713
15635088         + Youngblood Automation, Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15635087         + Youngblood Automation, 300 36th Street S.E., Grand Rapids, MI 49548-2215
15635089         + Youngman, Trevor, 3600 Briarbrooke Lane, Rochester, MI 48306-4712
15635093           Yousif, Johnathan, 34747 Fargo Dr., Sterling Heights, MI 48312
                   Case 19-12378-KBO              Doc 1281        Filed 01/01/21        Page 207 of 280
District/off: 0311-1                                  User: SH                                                  Page 206 of 279
Date Rcvd: Dec 30, 2020                               Form ID: van031                                        Total Noticed: 13039
15635091         + Yousif, Johnathan, 34717 Fargo Drive, Sterling Heights, MI 48312-5034
15635092           Yousif, Johnathan, 34717 Fargo Drive, Auburn Hills, MI 48326
15635095           Yu Wei Plastic & Hardware, Steven Zhou and Rita Lin, ZhenAn Rd, DonGuan City 523878 China
15635097        #+ Yun Sheng (USA) Inc, John Ebert and Julia Zhou, 395 Oyster Point Blvd # 230, South San Fransico, CA 94080-7601
15635099           Yusung Tech, Tom Lee, Kyung Ki-Do, Hwa Sung-Si Pal, Tan-Myun No Ha-Ri 282-4 South Korea
15635100           Z iga, Celia Z iga, TIBET NUM 46, Matamoros Tamaulipas 87497 Mexico
15635101           Z iga, Eunice Zamora, ISLAS BALLESTAS NUM 15, Matamoros Tamaulipas 87347 Mexico
15635102           Z iga, Jose Bonilla, FRANCISCO J. MANCIN # 8, Matamoros Tamaulipas 87440 Mexico
15635103           Z iga, Maria Cervantes, Calle Heroes de Cananea #116, Matamoros Tamaulipas 87496 Mexico
15635104           Z iga, Silvia Franco, PRIV. REPUBLICA DE CHILE 125, Matamoros Tamaulipas 87390 Mexico
15635105         + Z-Mike Inc., Susan Search, 454 Smith Street, Middletown, CT 06457-1531
15635106         + ZABKO, TRACI, 123 Mount Lebanon Road, Lawrenceburg, TN 38464-6524
15635123         + ZATEK, ANTHONY, 18531 BEECHWOOD, ROSEVILLE, MI 48066-2940
15635130         + ZAVALA, JOSE, 1677 Monclova Dr., BROWNSVILLE, TX 78521-4887
15635133           ZDB Group a.s., Tomas Konvicny, Bezrucova 300, Bohumin 735 94 Czech Republic
15635136         + ZELEDYNE LLC, 7200 W CENTENNIAL BLVD., NASHVILLE, TN 37209-1013
15635147         + ZF Electronic Systems, Pleasant Prairie, LLC, 12420 Mercantile Ave, El Paso, TX 79928-5228
15635148         + ZF FRIEDRICHSHAFEN AG, 15811 CENTENNIAL DR, NORTHVILLE, MI 48168-9629
15635149         + ZF Lemforder Corp, 3300 John Conley Dr, Lapeer, MI 48446-4301
15635150         + ZF North America, Inc., Leslie Shatney, Accounts Payable-CHI, 15811 Centennial Drive, Northville, MI 48168-9629
15635152         + ZF TRANSMISSIONS, 2846 N OLD LAURENS RD, GRAY COURT, SC 29645-3157
15635155           ZHENGDAO PARTS CO LTD, 15# DIAOYUTAI RD, E&T ZONE, NINGGUO 242300 CHINA
15635158         + ZHONGDING USA INC., 400 DETROIT AVE., MONROE, MI 48162-2783
15635161           ZHONGSHAN SANFENG METAL FORG, NO 6 KANGLONG ST, YULONG ROAD, DONGSHENG TOWN 528414 CHINA
15635160           ZHONGSHAN SANFENG METAL FORG, Lisa Li, NO.6, KANGLONG STREET YULONG ROAD, ZHONGSHAN CITY 528414
                   China
15635165           ZIEGLER, JOHN, 654 S Bryant St, Denver, CO 80219-3543
15635166         + ZIER, EVAN, 806 Virgina Avenue, LENA, IL 61048-9357
15635170         + ZILINSKI, RANDY, 22810 EASTWOOD, WARREN, MI 48089-5003
15635171         + ZILLER ELECTRIC INC, LARRY LALONDE and LISA OR KIM, 2475 BROWN RD, ORION, MI 48359-1810
15635175         + ZIMMERMAN, JEFFREY, 3237 MAYER RD., CHINA, MI 48054-1014
15635176         + ZIMMERMAN, KENNETH, PO BOX 262 114 2ND STREET, LINWOOD, MI 48634-0262
15635181         + ZOELLNER, ROBERT, 5239 SPRING GROVE, FREMONT, MI 49412-9090
15635182         + ZOET, CHRISTINE, 4479 W 124TH, GRANT, MI 49327-8807
15635191         + ZOHAR II 2005-1, LIMITED, AS LENDER, WALLER LANDSEN DORTCH & DAVIS LLP, JOHN TISCHLER, KATIE STENBERG
                   TYLER LANE, 511 UNION STREET, SUITE 270, NASHVILLE, TN 37219-1733
15635198         + ZOHAR III, LIMITED, AS LENDER, WALLER LANDSEN DORTCH & DAVIS LLP, JOHN TISCHLER, KATIE STENBERG
                   TYLER LANE, 511 UNION STREET, SUITE 2700, NASHVILLE, TN 37219-1791
15635201           ZORNES, RICHARD, 2359 Sterlington Rd APT B, Lexignton , KY 40517-4901
15635202         + ZPS - CNC USA, Inc., Tammy Grisez and Pam Gray, 1225 Henri Dr., Wauconda, Il 60084-1075
15635204           ZU IGA, JAIME SANCHEZ, CASA DEL OBRERO MUNDIAL NUM 79, MATAMOROS Tamaulipas 87440 Mexico
15635107           Zacar as, Javier Ram rez, FLOR DE PALMA NUM 15, Matamoros Tamaulipas 87475 Mexico
15635108         + Zachary, Desmond, 2185 Helen, Detroit, MI 48207-3620
15635110         + Zahm, Bernard, 9124 Courtland Drive, Rockford, MI 49341-9553
15635112           Zamora, Jose Moreno, CALLE VICENTE SUAREZ NUM 105, Matamoros Tamaulipas 87449 Mexico
15635113           Zapata, Erika Moreno, JORDANIA 17, Matamoros Tamaulipas 87490 Mexico
15635114           Zapata, Magali Salas, MONTERREY NUM 27, Matamoros Tamaulipas 87343 Mexico
15635115           Zapata, Tomas Limas, AVENIDA CERRO DEL BERNAL NUM 73, Matamoros Tamaulipas 87497 Mexico
15635116         + Zapp Tooling Alloys, Inc., Sara Johnson and John Silva, 1528 St. Paul Avenue, Gurnee, IL 60031-2148
15635117           Zarate, Clara Rojas, SAUCES NUM 37, Matamoros Tamaulipas 87490 Mexico
15635118           Zarate, Jose Ram rez, Ixtaccihuatl #41, Matamoros Tamaulipas 87497 Mexico
15635119           Zarate, Oziel Garcia, VALLE DEL PARQUE 46, Matamoros Tamaulipas 87346 Mexico
15635120           Zarate, Virginia Agosto, MONITOBA 47, Matamoros Tamaulipas 87450 Mexico
15635121         + Zaremba Equipment Inc., Debbie Sparks, 1254 Energy Drive, Gaylord, MI 49735-7418
15635122         + Zarzycki, Sangita, 6933 Oakhurst Ridge, Clarkston, MI 48348-5052
15635124           Zatkoff Seals, Vaughn Smith, 8929 Airport Road, Holland, OH 43528-9604
15635125         + Zatkoff Seals & Packaging, Jeff Johnson and Patty Anson, 9334 Castlegate Drive, Indianapolis, IN 46256-1001
15635126         + Zatkoff Seals & Packaging, Terry Oldeck, 5925 Sherman, Saginaw, MI 48604-1173
15635127         + Zatkoff Seals & Packings, Jerry Labreck, 4678 50Th St SE, Grand Rapids, MI 49512-5402
15635128           Zatkoff Seals Gasket Div., Andy, 31773 Denton Drive, Warren, MI 48092-4718
15635129           Zavala, Jesus S nchez, AGUSTIN MELGAR # 121, Matamoros Tamaulipas 87449 Mexico
15635131           Zavala, Jose Garcia, MIGUEL 57, Matamoros Tamaulipas 87458 Mexico
15635132           Zavala, Nahman Lucio, SIERRA TEZONCO NUM 83, Matamoros Tamaulipas 87470 Mexico
                    Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 208 of 280
District/off: 0311-1                                         User: SH                                                            Page 207 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                  Total Noticed: 13039
15635134        +   Zeeco Metals, Inc, Perry Hytken, 7401 S. Ferinand Ave., Bridgeview, IL 60455-1209
15635138        +   Zeledyne LLC, Dennis Domanski, 7200 W Centennial Blvd., Nashville, TN 37209-1013
15635135        +   Zeledyne LLC, 17333 Federal Drive, Suite 230, Allen Park, MI 48101-3647
15635139        +   Zeledyne LLC, Jack Webb, 5555 S 129th East Ave., Tulsa, OK 74134-6714
15635137            Zeledyne LLC, Armando Galindo, CalleMiguel Catal n 420 Parque Indstrial, Juarez Chihuahua 32700 Mexico
15635140        +   Zeller Electric, 4250 Hoffmaister Ave, St. Louis, MO 63125-2297
15635143        +   Zeng, Jeff, 3 DOWNING CT, ANN ANBOR, MI 48108-2507
15635144        +   Zep Manufacturing Company, PO Box 593549, Orlando, FL 32859-3549
15635145        +   Zetek, LLC, Robert Zeimis, 575 E. Big Beaver Rd., Suite 380, Troy, MI 48083-1362
15635146            Zettaone Technologies, Prabu Murugan, India Private Ltd 9th Cross, Wilson, Garden Bangalore Karnataka 560027 India
15635154        +   Zhejiang Machinery & Equipment I/E Co.,, Brown & Joseph, LLC, c/o Don Leviton, PO Box 249, Itasca, IL 60143-0249
15635156            Zhengdao Parts Co Ltd, Vicky Hong, 15# diaoyutai Rd E&T Zone, Ningguo 242300 China
15635157            Zhongding Sealing Parts Co, Stone Shi, Ningguo Economic & Ningguo, Anhui 242300 China
15635159        +   Zhongding USA Inc., Shirley Zhao and Marianne Demay, 400 Detroit Ave., Monroe, MI 48162-2783
15635162            Zhongshan Vanward Electric, No. 80, Hongqi Mid-Road, Ronggui Town, Shunde City, Guangdong China
15635163        +   Zhu, Luyao, 27200 Parkview Blvd, Warren, MI 48092-2884
15635164        +   Zhu, Wenhui, 1780 Pond Run, Auburn Hills, MI 48326-2752
15635168            Ziker Cleaners & Uniform Rentals, Inc., Attn: Angie Doorn, 1240 S Byrkit St, Mishawaka, IN 46544-3020
15635172            Zimmer S.A. DE C.V., Claudia Arce, Avedelas Industrias 400Parque Indstrial, Escobedo Nueva Leon 66062 Mexico
15635178        +   Zinser, Jamie, 250 W. MAPLEHURST, FERNDALE, MI 48220-2717
15635185        +   Zohar II 2005-1, Limited, FTI Consulting, Inc., Attention: Michael Katzenstein, 3 Times Square, New York, NY 10036-6564
15635183        +   Zohar II 2005-1, Limited, c/o FTI Consulting, Inc., Attention: Michael Katzenstein, 3 Times Square, New York, NY 10036-6564
15635186        +   Zohar II 2005-1, Limited, Young Conaway Stargatt & Taylor, LLP, James L. Patton, 1000 North King St, Wilmington, DE 19801-3335
15635190        +   Zohar II 2005-1, Limited, Young Conaway Stargatt & Taylor, LLP, James L. Patton, Jr., Robert S. Brady,, Rodney Square 1000 North
                    King Street, Wilmington, DE 19801-3335
15635187        +   Zohar II 2005-1, Limited, Young Conaway Stargatt & Taylor, LLP, Michael R. Nestor, 1000 North King St, Wilmington, DE 19801-3335
15635188        +   Zohar II 2005-1, Limited, Young Conaway Stargatt & Taylor, LLP, Robert S. Brady, 1000 North King St, Wilmington, DE 19801-3335
15635189        +   Zohar II 2005-1, Limited, Young Conaway Stargatt & Taylor, LLP, Robert S. Brady, Michael R. Nestor,, 1000 North King St, Wilmington,
                    DE 19801-3335
15635192        +   Zohar III, Limited, c/o FTI Consulting, Inc., Attention: Michael Katzenstein, 3 Times Square, New York, NY 10036-6564
15635194        +   Zohar III, Limited, Young Conaway Stargatt & Taylor, LLP, James L. Patton, 1000 North King St, Wilmington, DE 19801-3335
15635195        +   Zohar III, Limited, Young Conaway Stargatt & Taylor, LLP, Michael R. Nestor, 1000 North King St, Wilmington, DE 19801-3335
15635196        +   Zohar III, Limited, Young Conaway Stargatt & Taylor, LLP, Michael R. Nestor,James L. Patton, 1000 North King St, Wilmington, DE
                    19801-3335
15635197        +   Zohar III, Limited, Young Conaway Stargatt & Taylor, LLP, Robert S. Brady, 1000 North King St, Wilmington, DE 19801-3335
15635203            Zu iga, Cinthya Gallegos, Agust n Melgar Num 178, Matamoros Tamaulipas 87493 Mexico
15635205            Zumbach Electronic Corp., Jacqueline Roche and Nancy Borst, 140 Kisco Avenue, Mount Kisco, NY 10549-1407
15635206        +   Zupancic, Jeramie, 5823 SHADY LANE, NEWPORT, MI 48166-9688
15635207        +   Zurich, Attn: Benjamin Johnson, 300 South Riverside Plaza, Suite 2100, Chicago, IL 60606-6612
15635209        +   Zygot Industries, 4301 Western Road, Flint, MI 48506-1805
15635210        +   Zylstra, Scott, Automatic Spring Products Corp, 803 Taylor, Grand Haven, MI 49417-2100
15620112            barnett, Michael, 780 Weakley Creek Rd, Lawrenceburg, TN 38464-6076
15620975        +   butler, Gedith, 1247 Railroad Bed Road, Collinwood, TN 38450-4858
15621028        +   c/o W.P. Carey & Co., Inc., 50 Rockefeller Plaza, Second Floor, New York, NY 10020-1605
15622520        +   dba Thermo Guard, Mike Candelaria, PO BOX 3771, Pagosa Springs, CO 81147-3771
15622544            de Leon, Carlos Salazar, GUAJARDO 135, Matamoros Tamaulipas 87459 Mexico
15622595            del Valle, Osiel Vasquez, ALFREDO PEREZ PEREZ NUM 29, Matamoros Tamaulipas 87440 Mexico
15623216            eci SpinnOmatic, LLC, Robert and Cheryl, 15400 Chets Way St, Armada, MI 48005-1160
15625342            held jaguttis Partnerschaft, mALTE jAGUTTIS, Hansaring 77, Koeln 50670 Germany
15625918        +   iFCT, Inc., Jin Ko, PO Box 1585, Powell, OH 43065-1585
15625934            iLobby Corp., 3605 Weston Road, North York ON M9L 1V7 Canada
15626196        +   iPoint Inc, Marc Church, 255 East Liberty Suite 287, Ann Arbor, MI 48104-2119
15625921        +   ifm efector inc., 782 Springdale Drive, Exton, PA 19341-2850
15626642        +   k Vertex Associates LLC, Lauren Frost and Deanna Celsi, 1708-C Augusta Street, Greenville, SC 29605-6514
15627681            lvarez, Aracely Aguilar, ALEMENDRO 44, Matamoros Tamaulipas 87477 Mexico
15627682            lvarez, Jesus Medrano, INDONESIA NUM 44, Matamoros Tamaulipas 87343 Mexico
15627683            lvarez, Jose Garcia, Calle Parral #35, Matamoros Tamaulipas 87475 Mexico
15627684            lvarez, Juana Hern ndez, Privada D #108, Matamoros Tamaulipas 87490 Mexico
15627685            lvarez, Laura Aguilar, Calle De La Manzana #136, Matamoros Tamaulipas 87477 Mexico
15627686            lvarez, Marco Hern ndez, PRIVADA MIQUIHUANA NUM 45, Matamoros Tamaulipas 87445 Mexico
15634216            vila, Raul Sierra, CALLE CEDROS NUM 28, Matamoros Tamaulipas 87453 Mexico
15634297        +   voestalpine Rotec Inc., Rob Gilham, 3709 US 52 South, Lafayette, IN 47905-9399

TOTAL: 12766
                         Case 19-12378-KBO                      Doc 1281            Filed 01/01/21              Page 209 of 280
District/off: 0311-1                                                  User: SH                                                               Page 208 of 279
Date Rcvd: Dec 30, 2020                                               Form ID: van031                                                     Total Noticed: 13039
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
ust                       Email/Text: ustpregion08.na.ecf@usdoj.gov
                                                                                        Dec 30 2020 20:50:00      US TRUSTEE, OFFICE OF THE UNITED
                                                                                                                  STATES TRUSTEE, 701 BROADWAY STE 318,
                                                                                                                  NASHVILLE, TN 37203-3966
15619051                  Email/Text: ae-na-time-entry.corp-payroll@adient.com
                                                                                        Dec 30 2020 20:49:00      ADIENT US LLC, 1501 MOLLY LN,
                                                                                                                  MURFREESBORO, TN 37129
15619188               + Email/Text: aleksandra.fish@AIG.com
                                                                                        Dec 30 2020 20:51:00      AIG, Attn: Louis Rivera, 175 Water Street, 12th
                                                                                                                  Floor, New York, NY 10038-4918
15619193               + Email/Text: kjreske@comcast.net
                                                                                        Dec 30 2020 20:50:00      AIP, Inc., Larry Blackburn, 1290 Maplelawn,
                                                                                                                  Troy, MI 48084-5514
15619240                  Email/Text: peggy.lundin@akzonobel.com
                                                                                        Dec 30 2020 20:50:00      AKZO NOBEL COATINGS, INC., 20 CULVERT
                                                                                                                  ST., NASHVILLE, TN 37210
15619241                  Email/Text: peggy.lundin@akzonobel.com
                                                                                        Dec 30 2020 20:50:00      Akzo Nobel Coatings, Inc., Gabriela Udadec, 20
                                                                                                                  Culvert St., Nashville, TN 37210
15619308                  Email/Text: accounting@allworldmachinery.com
                                                                                        Dec 30 2020 20:50:00      ALL WORLD MACHINERY SUPPLY, 6164
                                                                                                                  ALL WORLD WAY, ROSCOE, IL 61073
15619309                  Email/Text: accounting@allworldmachinery.com
                                                                                        Dec 30 2020 20:50:00      ALL WORLD MACHINERY SUPPLY, KAY
                                                                                                                  KLEN, 6164 ALL WORLD WAY, ROSCOE, IL
                                                                                                                  61073
15619451                  Email/Text: uebankruptcy@ameren.com
                                                                                        Dec 30 2020 20:51:00      AMEREN UE, UNION ELECTRIC COMPANY,
                                                                                                                  PO BOX 66149, ST LOUIS, MO 63166-6149
15619009                  Email/Text: ebnbankruptcy@ahm.honda.com
                                                                                        Dec 30 2020 20:51:00      ACURA, 1919 TORRANCE BOULEVARD, M/S
                                                                                                                  100-5E-8F, TORRANCE, CA 90501
15619792               + Email/Text: estyles@bginc.com
                                                                                        Dec 30 2020 20:51:47      ASSOCIATED SPRING - CORRY, 226 SOUTH
                                                                                                                  CENTER STREET, CORRY, PA 16407-1992
15619813                  Email/Text: g17768@att.com
                                                                                        Dec 30 2020 20:50:00      AT&T, PO Box 5001, Carol Stream, IL
                                                                                                                  60197-5001
15619812               + Email/Text: g20956@att.com
                                                                                        Dec 30 2020 20:51:00      AT&T, Attn: President or General Counsel, 208
                                                                                                                  South Akard Street, Dallas, TX 75202-4206
15619868                  Email/Text: g20956@att.com
                                                                                        Dec 30 2020 20:51:00      ATT, AT&T MOBILITY, P.O. BOX 6463,
                                                                                                                  CAROL STREAM, IL 60197-6463
15619920               + Email/Text: bbagby@automationdirect.com
                                                                                        Dec 30 2020 20:50:00      AUTOMATIONDIRECT.COM, 3505
                                                                                                                  HUTCHINSON RD, CUMMING, GA
                                                                                                                  30040-5860
15618987               + Email/Text: acmosinc@acmosinc.com
                                                                                        Dec 30 2020 20:50:00      Acmos, Inc, 1407 York Rd., Suite 305,
                                                                                                                  Lutherville, MD 21093-6054
15619052               + Email/Text: ae-na-time-entry.corp-payroll@adient.com
                                                                                        Dec 30 2020 20:49:00      Adient US LLC, Plant #0848, 1 Lone Start Pass
                                                                                                                  Bldg 41, San Antonio, TX 78264-3645
15619212               + Email/Text: ndiv.bkrpt.notice@airgas.com
                                                                                        Dec 30 2020 20:50:00      Airgas Great Lakes, Inc., Vince Pannucci and
                                                                                                                  Natalie Jackman, 6055 Rockside Woods Blvd,
                                                                                                                  Independence, OH 44131-2317
15619353                  Email/Text: dvenable@republicservices.com
                                                                                        Dec 30 2020 20:50:00      Allied Waste Services, PO Box 9001099,
                                                                                                                  Louisville, KY 40290-1099
15619444               + Email/Text: accounting@amcolcorp.com
                                                                                        Dec 30 2020 20:51:00      Amcol Corp, 21435 Dequndre, Hazel Park, MI
                                                                                                                  48030-2350
15619447               + Email/Text: uebankruptcy@ameren.com
                                                                                        Dec 30 2020 20:51:00      Ameren Missouri, Bankruptcy Desk MC 310, PO
                                                                                                                  Box 66881, Saint Louis, MO 63166-6881
15619448               + Email/Text: uebankruptcy@ameren.com
                                                                                        Dec 30 2020 20:51:00      Ameren UE, 1901 Chouteau Avenue, St. Louis,
                                                                                                                  MO 63103-3085
15619449                  Email/Text: uebankruptcy@ameren.com
                  Case 19-12378-KBO                    Doc 1281       Filed 01/01/21            Page 210 of 280
District/off: 0311-1                                         User: SH                                                       Page 209 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                             Total Noticed: 13039
                                                                         Dec 30 2020 20:51:00    Ameren UE, Mrs Adams, Union Electric
                                                                                                 Company, PO Box 66149 Mail Code 210, St
                                                                                                 Louis, MO 63166-6149
15619450           Email/Text: uebankruptcy@ameren.com
                                                                         Dec 30 2020 20:51:00    Ameren UE, Union Electric Company, PO Box
                                                                                                 66149, Mail Code 210, St. Louis, MO 63166-6149
15619489        + Email/Text: shellya@americanbus.com
                                                                         Dec 30 2020 20:51:00    American Solutions for, Business, 31 E Minnesota
                                                                                                 Ave, Glenwood, MN 56334-1625
15619661           Email/Text: dlomas@aramsco.com
                                                                         Dec 30 2020 20:51:00    Aramsco Inc., PO Box 29, 1480 Grandview Ave.,
                                                                                                 Thorofare, NJ 08086-0029
15619699        + Email/Text: arichards@argogroupus.com
                                                                         Dec 30 2020 20:51:00    Argonaut Insurance Company, Attn: Legal
                                                                                                 Counsel, P.O. Box 469011, San Antonio, TX
                                                                                                 78246-9011
15619709        + Email/Text: joe@aztest.com
                                                                         Dec 30 2020 20:51:00    Arizona Desert Testing LLC, Joe Robbins, 21212
                                                                                                 West Patton Road, Wittmann, AZ 85361-8622
15619793        + Email/Text: estyles@bginc.com
                                                                         Dec 30 2020 20:51:47    Associated Spring - Corry, Joe Grundman and
                                                                                                 Millie Contreras, 226 South Center Street, Corry,
                                                                                                 PA 16407-1935
15619795        + Email/Text: estyles@bginc.com
                                                                         Dec 30 2020 20:51:47    Associated Spring-Milwaukee, Janice Fisher, 434
                                                                                                 West Edgerton Ave., Milwaukee, WI 53207-6027
15619853        + Email/Text: accounting@atlanticfasteners.com
                                                                         Dec 30 2020 20:51:00    Atlantic Fasteners, 49 Heywood Ave, PO Box
                                                                                                 1108, West Sppringfield, MA 01089-3707
15619921        + Email/Text: bbagby@automationdirect.com
                                                                         Dec 30 2020 20:50:00    Automationdirect.com, Inside Sales and AR Team,
                                                                                                 3505 Hutchinson Rd, Cumming, GA 30040-5860
15620316           Email/Text: chad.roberson@bfpna.com
                                                                         Dec 30 2020 20:51:00    BERENDSEN FLUID POWER, INC, 401
                                                                                                 S.BOSTON AVE, STE 1200, TULSA, OK
                                                                                                 74103-4013
15620442           Email/Text: blossomlandcontainer@gmail.com
                                                                         Dec 30 2020 20:50:00    Blossomland Container Corp., Kim Shultz, 1652
                                                                                                 East Empire Ave., Benton Harbor, MI 49023-0963
15620593        + Email/Text: mary.rodgers@bourns.com
                                                                         Dec 30 2020 20:50:00    BOURNS, INC, 1200 COLOMBIA AVE,
                                                                                                 RIVERSIDE, CA 92507-2129
15620097        + Email/Text: estyles@bginc.com
                                                                         Dec 30 2020 20:51:47    Barnes Group Inc, Attn: Ellen Styles, 80 Scott
                                                                                                 Swamp Rd, Farmington, CT 06032-2847
15620098           Email/Text: estyles@bginc.com
                                                                         Dec 30 2020 20:51:47    Barnes Group Inc, Box 223023, Pittsburgh, PA
                                                                                                 15251-2023
15620222        + Email/Text: kunger@headco.com
                                                                         Dec 30 2020 20:50:00    Bearing Headquarters, 1910 Congressional Dr, St.
                                                                                                 Louis, MO 63146-4102
15620317           Email/Text: chad.roberson@bfpna.com
                                                                         Dec 30 2020 20:51:00    Berendsen Fluid Power, Inc, Rob Doeren, 401
                                                                                                 S.Boston Ave, Ste 1200, Tulsa, OK 74103-4013
15620433        + Email/Text: treichert@bleigh.com
                                                                         Dec 30 2020 20:51:00    Bleigh Ready Mix, Angela, PO Box 957,
                                                                                                 Hannibal, MO 63401-0957
15620576           Email/Text: christina.derra@bostik.com
                                                                         Dec 30 2020 20:49:00    Bostik, Inc, 11320 Watertown Plank Road,
                                                                                                 Wauwatosa, WI 53226-3413
15620592        + Email/Text: mary.rodgers@bourns.com
                                                                         Dec 30 2020 20:50:00    Bourns Inc, 1200 Columbia Ave, Riverside, CA
                                                                                                 92507-2129
15620995        + Email/Text: splaugher@cesales.com
                                                                         Dec 30 2020 20:51:32    C & E Sales, Inc., PO Box 951576, Cleveland, OH
                                                                                                 44193-0017
15621022           Email/Text: Bankruptcies@chrobinson.com
                                                                         Dec 30 2020 20:50:00    C.H Robinson Worldwide, Inc., 14701 Charston
                                                                                                 Road, Eden Prairie, MN 55347
15621023           Email/Text: Bankruptcies@chrobinson.com
                                                                         Dec 30 2020 20:50:00    C.H. Robinson, 14701 Charlson Road,, Suite 2400,
                                                                                                 Eden Prairie, MN 55346
15621024           Email/Text: Bankruptcies@chrobinson.com
                                                                         Dec 30 2020 20:50:00    C.H. Robinson Worldwide, Inc., 14701 Charlson
                                                                                                 Road, Eden Prairie, MN 55347
                  Case 19-12378-KBO                   Doc 1281         Filed 01/01/21            Page 211 of 280
District/off: 0311-1                                          User: SH                                                       Page 210 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                             Total Noticed: 13039
15621439        + Email/Text: dsexton@chaseplastics.com
                                                                          Dec 30 2020 20:50:00    CHASE PLASTIC SERVICES, INC, 6467
                                                                                                  WALDON CENTER DR., CLARKSTON, MI
                                                                                                  48346-4830
15621582           Email/Text: citjaxbankruptcy@cit.com
                                                                          Dec 30 2020 20:50:00    CIT Technology Financing Ser, 21146 Network
                                                                                                  Place, Chicago, IL 60673-1211
15621816        + Email/Text: documentfiling@lciinc.com
                                                                          Dec 30 2020 20:49:00    COMCAST, ONE COMCAST CENTER,
                                                                                                  PHILADELPHIA, PA 19103-2899
15621818           Email/Text: documentfiling@lciinc.com
                                                                          Dec 30 2020 20:49:00    COMCAST BUSINESS, PO BOX 37601,
                                                                                                  PHILADELPHIA, PA 19101-0601
15621920           Email/Text: Bradley.Burton@Constellation.com
                                                                          Dec 30 2020 20:49:46    Constellation NewEnergy, Inc., C. Bradley Burton,
                                                                                                  1310 Point Street, 12th Floor, Baltimore, MD
                                                                                                  21231
15622273           Email/Text: cls-bankruptcy@wolterskluwer.com
                                                                          Dec 30 2020 20:51:00    CT Corporation System, PO Box 4349, Carol
                                                                                                  Stream, IL 60197-4349
15622279        + Email/PDF: gecsedi@recoverycorp.com
                                                                          Dec 30 2020 21:11:39    CULLIGAN WATER CONDITIONING, 1801
                                                                                                  COMMERCE COURT, COLUMBIA, MO
                                                                                                  65202-3703
15622334        + Email/Text: debbie@cybermetrics.com
                                                                          Dec 30 2020 20:50:00    CYBERMETRICS CORPORATION, 1523 W
                                                                                                  WHISPERING WIND DR, STE 100, PHOENIX,
                                                                                                  AZ 85085-0676
15621363           Email/Text: bmg.bankruptcy@centurylink.com
                                                                          Dec 30 2020 20:50:00    CenturyTel, PO Box 4300, Carol Stream, IL
                                                                                                  60197-4300
15621436           Email/Text: dl-csgbankruptcy@charter.com
                                                                          Dec 30 2020 20:51:00    Charter Communication, Rita Stokes and A/R,
                                                                                                  8413 Excelsior Dr. 120, Madison, WI 53717-1970
15621435           Email/Text: dl-csgbankruptcy@charter.com
                                                                          Dec 30 2020 20:51:00    Charter Communication, 8413 Excelsior Rd. 120,
                                                                                                  Madison, WI 53717-1970
14236629        + Email/Text: dl-csgbankruptcy@charter.com
                                                                          Dec 30 2020 20:51:00    Charter Communication, 1600 Dublin Rd,
                                                                                                  Columbus, OH 43215-2095
15621440        + Email/Text: dsexton@chaseplastics.com
                                                                          Dec 30 2020 20:50:00    Chase Plastic Services, Inc, Dave Chase and Ann
                                                                                                  Moyer, 6467 Waldon Center Dr., Clarkston, MI
                                                                                                  48346-4830
15621810           Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                          Dec 30 2020 20:51:00    Com Ed, Bill Payment Center, Chicago, IL
                                                                                                  60668-0001
15621815           Email/Text: documentfiling@lciinc.com
                                                                          Dec 30 2020 20:49:00    Comcast, 41112 Concept Drive, Plymouth, MI
                                                                                                  48170-4253
15621817        + Email/Text: documentfiling@lciinc.com
                                                                          Dec 30 2020 20:49:00    Comcast Business, 1701 John F Kennedy Blvd,
                                                                                                  Philadelphia, PA 19103-2838
15621913        + Email/Text: credit@wspackaging.com
                                                                          Dec 30 2020 20:50:00    Consolidated Products, Inc., Debbie Day and
                                                                                                  Sharon Essary, 6234 Enterprise Drive, Knoxville,
                                                                                                  TN 37909-1223
15621919        + Email/Text: Bradley.Burton@Constellation.com
                                                                          Dec 30 2020 20:49:46    Constellation NewEnergy - Gas Division,, C.
                                                                                                  Bradley Burton, 1310 Point Street, 12th Floor,
                                                                                                  Baltimore, MD 21231-3380
15621921        + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                          Dec 30 2020 20:50:00    Consumer Energy Company, Attn: Legal Dept.,
                                                                                                  One Energy Plaza, Jackson, MI 49201-2357
15621924        + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                          Dec 30 2020 20:50:00    Consumers Energy, CMS Energy Corporation,
                                                                                                  One Energy Plaza, Jackson, MI 49201-2357
15621926        + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                          Dec 30 2020 20:50:00    Consumers Energy, PO Box 740309, Cincinnati,
                                                                                                  OH 45274-0309
15621925           Email/Text: bankruptcy_notices@cmsenergy.com
                                                                          Dec 30 2020 20:50:00    Consumers Energy, PO Box 30090, Lansing, MI
                                                                                                  48909-7590
15621923           Email/Text: bankruptcy_notices@cmsenergy.com
                                                                          Dec 30 2020 20:50:00    Consumers Energy, Central Mail Remit, Lansing,
                                                                                                  MI 48937-0001
                  Case 19-12378-KBO                    Doc 1281            Filed 01/01/21           Page 212 of 280
District/off: 0311-1                                        User: SH                                                            Page 211 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                  Total Noticed: 13039
15621922        + Email/Text: bankruptcy_notices@cmsenergy.com
                                                                             Dec 30 2020 20:50:00    Consumers Energy, 530 W Willow St, Lansing,
                                                                                                     MI 48906-4754
15621946           Email/Text: lou.g@control-air.com
                                                                             Dec 30 2020 20:51:00    Control-Air, Inc., PO Box 4136, Ballwin, MO
                                                                                                     63022-4136
15622019        + Email/Text: BANKRUPTCYNOTICE@CSCINFO.COM
                                                                             Dec 30 2020 20:50:00    Corporation Service Company, 2711 Centerville
                                                                                                     Road, Suite 400, Wilmington, DE 19808-1645
15622111        + Email/Text: legaldept@crain.com
                                                                             Dec 30 2020 20:51:00    Crain Communications, Inc., 1155 Gratiot Avenue,
                                                                                                     Detroit, MI 48207-2732
15622143        + Email/Text: mlmueller@creativefoam.com
                                                                             Dec 30 2020 20:50:00    Creative Foam Corporation, Attn: Jennifer
                                                                                                     Backoski, 300 N. Alloy Dr., Fenton, MI
                                                                                                     48430-2649
15622263        + Email/Text: creditmgrs@crystalflash.com
                                                                             Dec 30 2020 20:51:00    Crystal Flash Energy, Robert Hudson, 1754 Alpine
                                                                                                     Ave NW, Grand Rapids, MI 49504-2810
15622280        + Email/PDF: gecsedi@recoverycorp.com
                                                                             Dec 30 2020 21:11:39    Culligan Water Conditioning, Acct# 239020, 1801
                                                                                                     Commerce Court, Columbia, MO 65202-3703
15622335        + Email/Text: debbie@cybermetrics.com
                                                                             Dec 30 2020 20:50:00    Cybermetrics Corporation, Sales, 1523 W
                                                                                                     Whispering Wind Dr, Ste 100, Phoenix, AZ
                                                                                                     85085-0676
15622362        + Email/Text: collections@dtmccalls.com
                                                                             Dec 30 2020 20:50:00    D.T. McCall & Sons, 101 Water Street, Carthage,
                                                                                                     TN 37030-1500
15622541           Email/Text: litigation.recoverybkmailbox@dllgroup.com
                                                                             Dec 30 2020 20:49:00    De Lage Landen Financial Services Inc, 1111 Old
                                                                                                     Eagle School Rd, Wayne, PA 19087
15622612           Email/PDF: DellBKNotifications@resurgent.com
                                                                             Dec 30 2020 21:11:25    Dell, Amy Mayfield ext. 82014, One Dell Way,
                                                                                                     Corporate Accounts, Round Rock, TX 78682
15622724        + Email/Text: DGF.CREDITAPP@DHL.COM
                                                                             Dec 30 2020 20:49:00    DHL Global Forwarding, 14076 Collections
                                                                                                     Center Drive, Chicago, IL 60693-0140
15622970           Email/Text: brupt1@dteenergy.com
                                                                             Dec 30 2020 20:50:00    DTE Energy, Ms. Lett, PO Box 2859, Detroit, MI
                                                                                                     48260-0001
15622969        + Email/Text: brupt1@dteenergy.com
                                                                             Dec 30 2020 20:50:00    DTE Energy, DTE Energy Headquarters, 1 Energy
                                                                                                     Plaza, Detroit, MI 48226-1221
15622427        + Email/Text: zach@dhafilter.com
                                                                             Dec 30 2020 20:51:00    Darrell Hanna & Associates, Jeff Hanna, PO Box
                                                                                                     66209, Orange Park, FL 32065-0021
15622514        + Email/Text: ARPay@daytonlamina.com
                                                                             Dec 30 2020 20:49:00    Dayton Progress Corp., 500 Progress Road,
                                                                                                     Dayton, OH 45449-2351
15622616        + Email/PDF: DellBKNotifications@resurgent.com
                                                                             Dec 30 2020 21:11:40    Dell Marketing, L.P., Dell, Inc., One Dell Way,
                                                                                                     RR1, MS 52, Round Rock, TX 78682-7000
15622652        + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                             Dec 30 2020 20:50:00    Department of Treasury - Internal Revenu, 31
                                                                                                     HOPKINS PLAZA, RM 1150, BALTIMORE,
                                                                                                     MD 21201-2810
15622736        + Email/Text: ar@dtabrasives.com
                                                                             Dec 30 2020 20:50:00    Diamond Tool & Abrasives Inc, PO Box 92170,
                                                                                                     Elk Grove Village, IL 60009-2170
15622735        + Email/Text: ar@dtabrasives.com
                                                                             Dec 30 2020 20:50:00    Diamond Tool & Abrasives Inc, Mary A. Merrell,
                                                                                                     39W207 Highland Ave, Elgin, IL 60124-4209
15622783        + Email/Text: mark.vanderlaan@dinsmore.com
                                                                             Dec 30 2020 20:51:00    Dinsmore & Shohl, LLP, Jennifer Rixner, 255 East
                                                                                                     5th, Suite 1900, Cincinnati, OH 45202-4720
15622881        + Email/Text: sjajonie@dongyangamerica.com
                                                                             Dec 30 2020 20:51:00    Dongyang America, Inc., Monie West, 6993 19
                                                                                                     Mile Road, Sterling Heights, MI 48314-3209
15623249        + Email/Text: JTamborski@efc-intl.com
                                                                             Dec 30 2020 20:51:47    EFC INTERNATIONAL, 462 CAMDEN DRIVE,
                                                                                                     BLOOMINGDALE, IL 60108-3103
15623250        + Email/Text: JTamborski@efc-intl.com
                                                                             Dec 30 2020 20:51:47    EFC International, Sue Zuroweste, 462 Camden
                                                                                                     Drive, Bloomingdale, IL 60108-3103
                  Case 19-12378-KBO                    Doc 1281          Filed 01/01/21             Page 213 of 280
District/off: 0311-1                                        User: SH                                                           Page 212 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                 Total Noticed: 13039
15623300           Email/Text: Kathy.Bredenkamp@Element.com
                                                                            Dec 30 2020 20:49:00     ELEMENT MATERIALS TECHNOLOGY, 3701
                                                                                                     PORT UNION ROAD, FAIRFIELD, OH 45014
15623302           Email/Text: Kathy.Bredenkamp@Element.com
                                                                            Dec 30 2020 20:49:00     Element Materials Technology, Shawn Castro and
                                                                                                     Tammy Landis, 3701 Port Union Road, Fairfield,
                                                                                                     OH 45014
15623344           Email/Text: wps_bankruptcy@bradycorp.com
                                                                            Dec 30 2020 20:49:00     Emedco, PO Box 369, Buffalo, NY 14240-0369
15623473        + Email/Text: rwi@esi-group.com
                                                                            Dec 30 2020 20:51:00     ESI North America, Inc., Ross Wilt and Tammy
                                                                                                     Wixson, 32605 W. 12 Mile Road, Farmington
                                                                                                     Hills, MI 48334-3379
15623299        + Email/Text: Kathy.Bredenkamp@Element.com
                                                                            Dec 30 2020 20:49:00     Element Materails Technology, 3701 Port Union
                                                                                                     Road, Fairfield, OH 45014-2200
15623363        + Email/Text: creditdept3rdpartyBKR@mscdirect.com
                                                                            Dec 30 2020 20:50:00     Enco, Sales, 400 Nevada Pacific Highway,
                                                                                                     Fernley, NV 89408-8913
15623382        + Email/Text: JTamborski@efc-intl.com
                                                                            Dec 30 2020 20:51:47     Engineered Fastener Co, 1940 Craigshire Road, St.
                                                                                                     Louis, MO 63146-4008
15623421        + Email/Text: peters.milady@epa.gov
                                                                            Dec 30 2020 20:50:32     Environmental Protection Agency, Region 7 (IA,
                                                                                                     KS, MO, NE), 11201 Renner Blvd., Lenexa, KS
                                                                                                     66219-9601
15623492        + Email/Text: jmarshall@jmpartnersllc.com
                                                                            Dec 30 2020 20:50:00     Estes Express Lines, 3901 W Broad Street,
                                                                                                     Richmond, VA 23230-3962
15623561        + Email/Text: memberarfinancialtransactions@express-scripts.com
                                                                             Dec 30 2020 20:50:00    Express Scripts, Inc., Bob Eisele and Jaymie
                                                                                                     Kuenzel3315, One Express Way, St. Louis, MO
                                                                                                     63121-1824
15623988           Email/Text: fcsfin@ford.com
                                                                            Dec 30 2020 20:49:00     Ford Component Sales, Suite 1000, 290 Town
                                                                                                     Center Blvd, Dearborn, MI 48126
15623989           Email/Text: fcsfin@ford.com
                                                                            Dec 30 2020 20:49:00     Ford Component Sales, LLC, Brenda Coleman,
                                                                                                     290 Town Center Dr., Floor 1000, Dearborn, MI
                                                                                                     48126-2713
15624185           Email/Text: ar@frenchgerleman.com
                                                                            Dec 30 2020 20:50:00     French Gerleman Electric Co., Brian Beck and
                                                                                                     Mike Lincoln, 1815 Vandiver Road, Columbia,
                                                                                                     MO 65202
15623634           Email/Text: legal@fastenal.com
                                                                            Dec 30 2020 20:50:00     Fastenal, 3001 Theurer Blvd., PO Box 978,
                                                                                                     Winona, MN 55987-0978
15623640        + Email/Text: legal@fastenal.com
                                                                            Dec 30 2020 20:50:00     Fastenal Company, ATTN: Legal Department,
                                                                                                     2001 Theurer Blvd., Winona, MN 55987-9902
15623941        + Email/Text: ap@flotronicsautomation.com
                                                                            Dec 30 2020 20:51:00     Flotronics, Inc, Bobby Meyer/Dan Tennant and
                                                                                                     Linda Hill, 10435 Ortonville Rd, Clarkston, MI
                                                                                                     48348-1979
15624195        + Email/Text: bankruptcynotification@ftr.com
                                                                            Dec 30 2020 20:51:00     Frontier Communications, Merritt 7 Corparate
                                                                                                     park, 401 Merritt 7, Norwalk, CT 06851-1069
15624659           Email/Text: ally@ebn.phinsolutions.com
                                                                            Dec 30 2020 20:50:00     GMC, PO BOX 33170, DETROIT, MI
                                                                                                     48232-5170
15624802        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                            Dec 30 2020 20:50:00     GRAINGER, 5002 SPEEDWAY DRIVE, FORT
                                                                                                     WAYNE, IN 46825-5245
15624512           Email/Text: pamv@getzfire.com
                                                                            Dec 30 2020 20:50:00     Getz Fire Equipment Co, Scott Klauser, 1615 S.W.
                                                                                                     Adams, Peoria, IL 61602-1782
15624803        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                            Dec 30 2020 20:50:00     Grainger, Acct# 839198330, 1938 Elm Tree Drive,
                                                                                                     Parts # 800-323-0620, Nashville, TN 37210-3718
15624805        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                            Dec 30 2020 20:50:00     Grainger, Zoraida Maldonado, 921 E. Pecan Blvd.,
                                                                                                     McAllen, TX 78501-5710
15624804        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                            Dec 30 2020 20:50:00     Grainger, Marites Romana, 5002 Speedway Drive,
                                                                                                     Fort Wayne, IN 46825-5245
15624979        + Email/Text: jhenderson@guardianalarm.com
                  Case 19-12378-KBO                    Doc 1281         Filed 01/01/21            Page 214 of 280
District/off: 0311-1                                           User: SH                                                       Page 213 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                             Total Noticed: 13039
                                                                           Dec 30 2020 20:51:00    Guardian Alarm Co of MICH, 20800 Southfield
                                                                                                   Road, Southfield, MI 48075-4238
15624982        + Email/Text: litigation@glic.com
                                                                           Dec 30 2020 20:51:00    Guardian Life Insurance Co, 7 Hanover Square,
                                                                                                   New York, NY 10004-4025
15625681           Email/Text: ebnbankruptcy@ahm.honda.com
                                                                           Dec 30 2020 20:51:00    HONDA, 24000 HONDA PARKWAY,
                                                                                                   MARYSVILLE, OH 43040-9251
15625156        + Email/Text: jim410@sbcglobal.net
                                                                           Dec 30 2020 20:50:00    Hannibal Home Store, 2401 Market Street,
                                                                                                   Hannibal, MO 63401-4515
15625741           Email/Text: stacy.horowitz@houghtonintl.com
                                                                           Dec 30 2020 20:51:00    Houghton International Inc., Madison & Van
                                                                                                   Buren Avenues, PO Box 930, Valley Forge, PA
                                                                                                   19482-0930
15625883        + Email/Text: estyles@bginc.com
                                                                           Dec 30 2020 20:51:47    Hyson Products, 10367 Brecksville Rd,
                                                                                                   Brecksville, OH 44141-3388
15625911        + Email/Text: snorheim@promachinc.com
                                                                           Dec 30 2020 20:51:00    ID Technology Corp, Shekita McClinton and
                                                                                                   Steven Norheim, 2051 Franklin Drive, Fort Worth,
                                                                                                   TX 76106-2204
15625927        + Email/Text: bkynotifications@ihs.com
                                                                           Dec 30 2020 20:51:00    IHS Global Inc, Jo Lynn Brown, 15 Inverness
                                                                                                   Way East, Englewood,, CO 80112-5710
15626050        + Email/Text: anyboer@informsinc.com
                                                                           Dec 30 2020 20:50:46    INFORMS, 13055 RILEY STREET, HOLLAND,
                                                                                                   MI 49424-7240
15625975           Email/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV
                                                             Dec 30 2020 20:51:00                  Indiana Dept Of Revenue, Motor Carrier Service
                                                                                                   Sect., PO Box 6081, Indianapolis, IN 46206-6081
15625992           Email/Text: karl@industrialcontrol.com
                                                                           Dec 30 2020 20:49:00    Industrial Control, 9267 Riley Street, Zeeland, MI
                                                                                                   49464-9717
15626016        + Email/Text: shopkins@industrialnetting.net
                                                                           Dec 30 2020 20:50:00    Industrial Netting, Jennifer Bons and Deb
                                                                                                   Nightingale, 7681 Setzler Parkway North,
                                                                                                   Minneapolis, MN 55445-1883
15626051        + Email/Text: anyboer@informsinc.com
                                                                           Dec 30 2020 20:50:46    Informs, Ted BeVier, 13055 Riley Street, Holland,
                                                                                                   MI 49424-7240
15626052        + Email/Text: anyboer@informsinc.com
                                                                           Dec 30 2020 20:50:46    Informs, Inc, 13055 Riley Street, Suite 10,
                                                                                                   Holland,, MI 49424-7240
15626145        + Email/Text: kimberlee.blevins@ifpinc.us
                                                                           Dec 30 2020 20:49:00    International Fire Inc, 243 Royal Drive, Madison,
                                                                                                   AL 35758-1788
15626214           Email/Text: bankruptcy2@ironmountain.com
                                                                           Dec 30 2020 20:51:00    Iron Mountain Records Mgmt., PO BOX 27128,
                                                                                                   NEW YORK, NY 10087-7128
15629622           Email/Text: rditter@jasoninc.com
                                                                           Dec 30 2020 20:50:00    Osborn, LLC, 23185 Network Place, Chicago, IL
                                                                                                   60673-1231
15629623           Email/Text: rditter@jasoninc.com
                                                                           Dec 30 2020 20:50:00    Osborn, LLC, Attn: Accounts Receivable, 2350
                                                                                                   Salisbury Road N, Richmond, IN 47374-9726
15629624           Email/Text: rditter@jasoninc.com
                                                                           Dec 30 2020 20:50:00    Osborn, LLC, Jason Industries, Inc, Rick Ditter,
                                                                                                   Director of Shared Services, 833 East Michigan
                                                                                                   Street, Suite 900, Milwaukee, WI 53202
15626593        + Email/Text: mwcreditbankruptcy@ryerson.com
                                                                           Dec 30 2020 20:50:00    Joseph T. Ryerson & Son, Inc., 455 85th Avenue
                                                                                                   NW, Minneapolis, MN 55433-6026
15626592        + Email/Text: mwcreditbankruptcy@ryerson.com
                                                                           Dec 30 2020 20:50:00    Joseph T. Ryerson & Son, Inc., 24487 Network
                                                                                                   Place N, Chicago, IL 60673-1244
15626651        + Email/Text: lbaynes@griffithscorp.com
                                                                           Dec 30 2020 20:50:00    K-Tek Corporation, 750 Vandeberg St, Baldwin,
                                                                                                   WI 54002-3254
15626677           Email/Text: lindaw@kampspallets.com
                                                                           Dec 30 2020 20:50:33    Kamps Inc., 2900 Peach Ridge NW, Grand
                                                                                                   Rapids, MI 49534
15626807        + Email/Text: AR@KEYENCE.COM
                                                                           Dec 30 2020 20:50:00    KEYENCE CORP OF AMERICA, 669 RIVER
                                                                                                   DRIVE, STE. 403, ELMWOOD PARK, NJ
                                                                                                   07407-1361
                  Case 19-12378-KBO                    Doc 1281      Filed 01/01/21           Page 215 of 280
District/off: 0311-1                                       User: SH                                                       Page 214 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                             Total Noticed: 13039
15626928           Email/Text: ar@kmhsystems.com
                                                                       Dec 30 2020 20:49:00    KMH Systems, Inc., 181 Industrial Blvd.,
                                                                                               Lavergne, TN 37086
15627076        + Email/Text: sharon.mabie@kyb.com
                                                                       Dec 30 2020 20:51:00    KYB AMERICAS CORPORATION, 2625 N.
                                                                                               MORTON, FRANKLIN, IN 46131-8820
15627075        + Email/Text: sharon.mabie@kyb.com
                                                                       Dec 30 2020 20:51:00    KYB Americas Corporation, 2625 N Morton
                                                                                               Street, Franklin, IN 46131-8820
15626810        + Email/Text: AR@KEYENCE.COM
                                                                       Dec 30 2020 20:50:00    Keyence Corp of America, Todd, 111 West Port
                                                                                               Plaza, Suite 600, St. Louis, MO 63146-3015
15626808        + Email/Text: AR@KEYENCE.COM
                                                                       Dec 30 2020 20:50:00    Keyence Corp of America, A/R, 50 Tice
                                                                                               Boulevard, Woodcliff Lake, NJ 07677-7654
15626809        + Email/Text: AR@KEYENCE.COM
                                                                       Dec 30 2020 20:50:00    Keyence Corp of America, Customer Service and
                                                                                               A/R & Credit Dept, 669 River Drive, Ste. 403,
                                                                                               Elmwood Park, NJ 07407-1361
15626883        + Email/Text: cdildine@kirbyrisk.com
                                                                       Dec 30 2020 20:50:00    Kirby Risk Corporation, PO Box 5089, 1815
                                                                                               Sagamore Pkwy North, Lafayette, IN 47904-1765
15627338        + Email/Text: ar@legacyglobal.com
                                                                       Dec 30 2020 20:50:00    Legacy, Inc., Brian Rafael and Christine Andrews,
                                                                                               56 Chancellor Drive, Roselle, IL 60172-3902
15627417        + Email/Text: kwoodland@librami.com
                                                                       Dec 30 2020 20:51:00    Libra Industries Inc of Michigan, P.O. Box 1105,
                                                                                               Jackson, MI 49204-1105
15627418        + Email/Text: kwoodland@librami.com
                                                                       Dec 30 2020 20:51:00    Libra Industries Inc., J David Livings, 1435 N.
                                                                                               Blackstone Street, Jackson, MI 49202-2227
15627434        + Email/Text: tdean@liftpower.com
                                                                       Dec 30 2020 20:50:46    Lift Power Inc., Tracy Johnson, 5820
                                                                                               Commonwealth Ave., Jacksonville, FL
                                                                                               32254-2206
15627482        + Email/Text: accounting@lion.com
                                                                       Dec 30 2020 20:51:00    Lion Technology Inc., Service Dept., 21 Sunset
                                                                                               Inn Rd., Lafayette, NJ 07848-4051
15627516        + Email/Text: bharnois@loftware.com
                                                                       Dec 30 2020 20:50:00    Loftware, Inc., 166 Corporate Drive, Portsmouth,
                                                                                               NH 03801-6815
15627714        + Email/Text: credit@mdteam.com
                                                                       Dec 30 2020 20:50:00    M-D Building Products, Anita Clark, 4041 N.
                                                                                               Santa Fe, Oklahoma City, OK 73118-8512
15627801           Email/Text: cathy@maguire.com
                                                                       Dec 30 2020 20:50:00    Maguire Products Inc., 11 Crozerville Rd, Aston,
                                                                                               PA 19014
15628306           Email/Text: Documentfiling@LCIinc.com
                                                                       Dec 30 2020 20:50:00    Mediacom, 3900 26th Ave., Moline, IL 61265
15628645           Email/Text: ar@miltonmfg.com
                                                                       Dec 30 2020 20:50:00    Milton Manufacturing, Inc., Dan Dimovski and
                                                                                               Earma Johnson, 301 E. Grixdale, Detroit, MI
                                                                                               48203
15628952        + Email/Text: creditdept3rdpartyBKR@mscdirect.com
                                                                       Dec 30 2020 20:50:00    MSC INDUSTRIAL SUPPLY, 501 LIGON
                                                                                               DRIVE, NASHVILLE, TN 37204-2839
15628955           Email/Text: creditdept3rdpartyBKR@mscdirect.com
                                                                       Dec 30 2020 20:50:00    MSC Industrial Supply Co,Inc, Connie, 28551
                                                                                               Laura Court, Elkhart, IN 46517
15628953        + Email/Text: creditdept3rdpartyBKR@mscdirect.com
                                                                       Dec 30 2020 20:50:00    MSC Industrial Supply, Sales and Ruby Walton,
                                                                                               75 Maxess Road, Melville, NY 11747-3151
15628954        + Email/Text: creditdept3rdpartyBKR@mscdirect.com
                                                                       Dec 30 2020 20:50:00    MSC Industrial Supply, Sales Dept. and Acct.#
                                                                                               259559, 501 Ligon Drive, Nashville, TN
                                                                                               37204-2839
15628956        + Email/Text: creditdept3rdpartyBKR@mscdirect.com
                                                                       Dec 30 2020 20:50:00    MSC Industrial Supply Co., Daniel Embree, 11 C
                                                                                               Worthington Access Dr., Maryland Heights, MO
                                                                                               63043-3804
15628957        + Email/Text: creditdept3rdpartyBKR@mscdirect.com
                                                                       Dec 30 2020 20:50:00    MSC Industrial Supply Company, 75 Maxess
                                                                                               Road, Melville, NY 11747-3151
15627777        + Email/Text: NancyHopf@magidglove.com
                                                                       Dec 30 2020 20:51:00    Magid Glove & Safety, 2060 North Kolmar
                                                                                               Avenue, Chicago, IL 60639-3418
                  Case 19-12378-KBO                    Doc 1281         Filed 01/01/21            Page 216 of 280
District/off: 0311-1                                           User: SH                                                      Page 215 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                            Total Noticed: 13039
15627793           Email/Text: shellyb@wakrapf.com
                                                                           Dec 30 2020 20:51:00    Magnatag, 2031 O'Neill Road, Macedon, NY
                                                                                                   14502-8953
15628077        + Email/Text: matthewsar@matw.com
                                                                           Dec 30 2020 20:49:00    Matthews International Corp, Anna Bodnar, 6515
                                                                                                   Penn Ave, Pittsburgh, PA 15206-4407
15628248        + Email/Text: 4payment@correspondence.mcmaster.com
                                                                           Dec 30 2020 20:51:00    McMaster-Carr, 6100 FULTON IND. BLVD,
                                                                                                   ATLANTA, GA 30336-2853
15628368        + Email/Text: cstewart@Burr.com
                                                                           Dec 30 2020 20:51:00    Mercedes-Benz U.S. International, Inc., c/o BURR
                                                                                                   &FORMAN LLP, Attn: Derek F. Meek, 420 North
                                                                                                   20th Street, Suite 3400, Birmingham, AL
                                                                                                   35203-3284
15628489        + Email/Text: kkars@mifp.com
                                                                           Dec 30 2020 20:50:00    Michigan Fluid Power, Inc, Karla Wiersma and
                                                                                                   Kari Kars, 4556 Sparton Ind Dr SW, Grandville,
                                                                                                   MI 49418-2510
15628504        + Email/Text: mtuar@mtu.edu
                                                                           Dec 30 2020 20:51:00    Michigan Tech. University, Ray Lasanen and
                                                                                                   Margo O'Brien, 1400 Towsend Drive, Houghton,
                                                                                                   MI 49931-1200
15628510        + Email/Text: accounts.receivable.na@microfocus.com
                                                                           Dec 30 2020 20:50:00    Micro Focus Inc, 1 Irvington Centre, 700 King
                                                                                                   Farm Blvd, Suite 400, Rockville, MD 20850-5749
14236630        + Email/Text: ecfnotices@dor.mo.gov
                                                                           Dec 30 2020 20:50:00    Missouri Department of Revenue, P.O. Box 475,
                                                                                                   Jefferson City, MO 65105-0475
15628671           Email/Text: ecfnotices@dor.mo.gov
                                                                           Dec 30 2020 20:50:00    Missouri Department of Revenue, Bankruptcy
                                                                                                   Unit, Attn: Steven A. Ginther, P.O. Box 475,
                                                                                                   Jefferson City, MO 65105-0475
15628674           Email/Text: ecfnotices@dor.mo.gov
                                                                           Dec 30 2020 20:50:00    Missouri Department of Revenue, TAXATION
                                                                                                   DIVISION, P.O. BOX 3390, JEFFERSON CITY,
                                                                                                   MO 65105-3390
15628672        + Email/Text: ecfnotices@dor.mo.gov
                                                                           Dec 30 2020 20:50:00    Missouri Department of Revenue, Harry S.
                                                                                                   Truman State Office Building, 301 West High
                                                                                                   Street, Jefferson City, MO 65101-1517
15628702        + Email/Text: jamies@macc.edu
                                                                           Dec 30 2020 20:51:00    Moberly Area Comm College, Jamie Neer, 101
                                                                                                   College Avenue, Attn: Bailey Maddex, Moberly,
                                                                                                   MO 65270-1304
15628860        + Email/Text: kschulz@morrison-ind.com
                                                                           Dec 30 2020 20:50:00    Morrison Industrial Equip, 1825 Monroe, PO Box
                                                                                                   1803, Grand Rapids, MI 49501-1803
15629138        + Email/Text: temmons@neffengineering.com
                                                                           Dec 30 2020 20:49:00    NEFF ENGINEERING CO INC, 4141 BARDEN
                                                                                                   DR. S.E., SUITE 2, GRAND RAPIDS, MI
                                                                                                   49512-5487
15629283        + Email/Text: Lynda.Summers@Minster.com
                                                                           Dec 30 2020 20:51:00    NIDEC MINSTER CORPORATION, 240 W 5TH
                                                                                                   STREET, MINSTER, OH 45865-1065
15629343           Email/Text: andrew.perillo@ntgfreight.com
                                                                           Dec 30 2020 20:50:00    Nolan Transportation Group, LLC, 365 Northridge
                                                                                                   Road, Suite 100-B, Atlanta, GA 30350-6100
15629355        + Email/Text: ar@nordsonasymtek.com
                                                                           Dec 30 2020 20:50:00    NORDSON ASYMTEK, 2747 LOKER AVENUE
                                                                                                   WEST, CARLSBAD, CA 92010-6601
15629139        + Email/Text: temmons@neffengineering.com
                                                                           Dec 30 2020 20:49:00    Neff Engineering Co Inc, Russ Wenzel, 4141
                                                                                                   Barden Dr. S.E., Suite 2, Grand Rapids, MI
                                                                                                   49512-5487
15629286        + Email/Text: Lynda.Summers@Minster.com
                                                                           Dec 30 2020 20:51:00    Nidec Minster Corporation, Werner Heckman and
                                                                                                   Marge Schmitmeyer, 240 W 5th Street, Minster,
                                                                                                   OH 45865-1065
15629285        + Email/Text: Lynda.Summers@Minster.com
                                                                           Dec 30 2020 20:51:00    Nidec Minster Corporation, Nidec Press &
                                                                                                   Automation, Ronald J. Arling, Executive VP and
                                                                                                   CFP, 240 W Fifth Street, Minster, OH 45865-1065
15629304        + Email/Text: kschulz@morrison-ind.com
                                                                           Dec 30 2020 20:50:00    Nissan Forklift of Michigan, Erika Buxbe, 7410
                                                                                                   Expressway Drive SW, Grand Rapids, MI
                                                                                                   49548-7109
                  Case 19-12378-KBO                    Doc 1281       Filed 01/01/21            Page 217 of 280
District/off: 0311-1                                         User: SH                                                       Page 216 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                             Total Noticed: 13039
15629305        + Email/Text: BKRMailOps@weltman.com
                                                                         Dec 30 2020 20:50:00    Nissan Motor Acceptance Corp, c/o
                                                                                                 Weltman,Weinberg, & Reis Co., L.P.A., 965
                                                                                                 Keynote Circle, Brooklyn Heights, OH
                                                                                                 44131-1829
15629356        + Email/Text: ar@nordsonasymtek.com
                                                                         Dec 30 2020 20:50:00    Nordson Asymtek, Leslie Ortega, 2747 Loker
                                                                                                 Avenue West, Carlsbad, CA 92010-6601
15629358        + Email/Text: BankruptcyNotices@nordson.com
                                                                         Dec 30 2020 20:51:00    Nordson Corporation, Acct 14582, 300 Nordson
                                                                                                 Drive, Amherst, OH 44001-2422
15629357        + Email/Text: BankruptcyNotices@nordson.com
                                                                         Dec 30 2020 20:51:00    Nordson Corporation, 300 NORDSON DRIVE,
                                                                                                 AMHERST, OH 44001-2422
15629359        + Email/Text: accountsreceivable@nordsonefd.com
                                                                         Dec 30 2020 20:51:00    Nordson EFD LLC, 40 Catamore Blvd, East
                                                                                                 Providence, RI 02914-1206
15629559        + Email/Text: credithelp@orbiscorporation.com
                                                                         Dec 30 2020 20:51:00    ORBIS, 1055 COPRORATE CENTER DRIVE,
                                                                                                 OCONOMOWOC, WI 53066-4829
15629479        + Email/Text: debtrecovery@officemax.com
                                                                         Dec 30 2020 20:50:00    OfficeMax Incorporated, Kim Alderman, 263
                                                                                                 Shuman Blvd., Naperville, IL 60563-7700
15629483           Email/Text: Bankruptcy.notices@tax.state.oh.us
                                                                         Dec 30 2020 20:51:00    Ohio Department of Revenue, Attn: Business
                                                                                                 Compliance Division, P.O. Box 2678, Columbus,
                                                                                                 OH 43216-2678
15629560        + Email/Text: credithelp@orbiscorporation.com
                                                                         Dec 30 2020 20:51:00    Orbis, Customer Service, 1055 Coprorate Center
                                                                                                 Drive, Oconomowoc, WI 53066-4829
15629655           Email/Text: gina@ohdgr.com
                                                                         Dec 30 2020 20:51:00    Overhead Door Co., of Grand Rapids, 5761 N.
                                                                                                 Hawkeye Ct, S.W., Grand Rapids, MI 49509-9534
15629781        + Email/Text: ssberna@parker.com
                                                                         Dec 30 2020 20:51:00    Parker-Hannifin Corporation, Sandra J. Sberna,
                                                                                                 Credit Analyst Corp.H.Q., 6035 Parkland Blvd.,
                                                                                                 Cleveland, OH 44124-4186
15629959           Email/Text: bncctnotifications@pbgc.gov
                                                                         Dec 30 2020 20:50:00    Pension Benefit Guaranty Corporation, Office of
                                                                                                 the General Counsel, Attn: Mai Lan G. Rodgers,
                                                                                                 1200 K Street, N.W., Washington, DC 20005-4026
15629958           Email/Text: bncctnotifications@pbgc.gov
                                                                         Dec 30 2020 20:50:00    Pension Benefit Guaranty Corporation, Office of
                                                                                                 the General Counsel, Attn: Lori A. Butler, 1200 K
                                                                                                 Street, N.W., Washington, DC 20005-4026
15629957           Email/Text: bncctnotifications@pbgc.gov
                                                                         Dec 30 2020 20:50:00    Pension Benefit Guaranty Corporation, Office of
                                                                                                 the General Counsel, Attn: Mai Lan Rodgers, 1200
                                                                                                 K Street N.W. Suite 340, Washington, DC
                                                                                                 20005-4026
15629956           Email/Text: bncctnotifications@pbgc.gov
                                                                         Dec 30 2020 20:50:00    Pension Benefit Guaranty Corporation, c/o
                                                                                                 Pension Benefit Guaranty Corporation, Attn:
                                                                                                 Faheem A. Mahmooth, 1200 K Street, N.W.,
                                                                                                 Washington, DC 20005-4026
15630115        + Email/Text: jjones@phoenixspecialty.com
                                                                         Dec 30 2020 20:50:00    Phoenix Specialty Mfg. Co., Sarah Altman, PO
                                                                                                 Box 418, Bamberg, SC 29003-0418
15630138        + Email/Text: jkr@roosalaw.com
                                                                         Dec 30 2020 20:51:00    Pier Tool & Die Inc., c/o James K Roosa, Esq.,
                                                                                                 3723 Pearl Road, Ste 200, Cleveland, OH
                                                                                                 44109-2708
15630152        + Email/Text: susan.gilbert@nsg.com
                                                                         Dec 30 2020 20:50:00    Pilkington North America, Inc., 811 Madison Ave,
                                                                                                 Toledo, OH 43604-5688
15630265        + Email/Text: accounting@plixer.com
                                                                         Dec 30 2020 20:51:00    Plixer International Inc., Dale Locke and Debby
                                                                                                 Colwell, 1 Eagle Dr., Suite 6, Sanford, ME
                                                                                                 04073-5844
15630344           Email/Text: JEDELMAN@PORTERWRIGHT.COM
                                                                         Dec 30 2020 20:51:00    Porter Wright Morris & Arthur, LLP, Attn:
                                                                                                 Andrew S. Nicoll, Esq., 41 SOUTH HIGH ST.,
                                                                                                 Suite 3100, COLUMBUS, OH 43215-6194
15630369        + Email/Text: sgibson@powdercoteii.com
                                                                         Dec 30 2020 20:50:00    Powder Cote II Inc., Jeff Foksa and Donna Haag,
                                                                                                 P.O. Box 368, Mt. Clemens, MI 48046-0368
                  Case 19-12378-KBO                    Doc 1281       Filed 01/01/21            Page 218 of 280
District/off: 0311-1                                         User: SH                                                       Page 217 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                             Total Noticed: 13039
15630370        + Email/Text: ceaton@powelltool.com
                                                                         Dec 30 2020 20:50:00    Powell Tool Supply, Inc., 1338 Mishawaka Ave.,
                                                                                                 South Bend, IN 46615-3935
15630701        + Email/Text: djacobs@quincyrecycle.com
                                                                         Dec 30 2020 20:51:00    Quincy Recycle Paper, 526 South 6th Street,
                                                                                                 Quincy, IL 62301-4894
15630842        + Email/Text: ar@rapidgranulator.com
                                                                         Dec 30 2020 20:51:00    Rapid Granulator, Inc., Sue Cunningham, 5217
                                                                                                 28th Avenue, PO Box 5887, Rockford, IL
                                                                                                 61125-0887
15631899        + Email/Text: tjb02@serigraph.com
                                                                         Dec 30 2020 20:50:00    SERIGRAPH INC., 3801 EAST DECORAH
                                                                                                 ROAD, WEST BEND, WI 53095-9597
15632187        + Email/Text: pattersond@siskin.com
                                                                         Dec 30 2020 20:51:00    SISKIN STEEL & SUPPLY CO INC, 4040
                                                                                                 JORDONIA STATION RD., NASHVILLE, TN
                                                                                                 37218-2400
15632475        + Email/Text: dl-csgbankruptcy@charter.com
                                                                         Dec 30 2020 20:51:00    SPECTRUM, SPECTRUM ENTERPRISE, 12405
                                                                                                 POWERSCOURT DRIVE, ST. LOUIS, MO
                                                                                                 63131-3673
15632529           Email/Text: appebnmailbox@sprint.com
                                                                         Dec 30 2020 20:50:00    SPRINT, 6200 SPRINT PKWY, OVERLAND
                                                                                                 PARK, KS 66251
15632532           Email/Text: appebnmailbox@sprint.com
                                                                         Dec 30 2020 20:50:00    Sprint, PO Box 660092, Dallas, TX 75266-0092
15632635           Email/Text: accounting@statpads.com
                                                                         Dec 30 2020 20:50:00    Stat Pads, LLC, 13897 W. WAINWRIGHT,
                                                                                                 BOISE, ID 83713
15628508           Email/Text: UIA-Bankruptcy@michigan.gov
                                                                         Dec 30 2020 20:49:00    Michigan Unemployment Insurance Agency,
                                                                                                 Bankruptcy Unit, 3024 W. Grand Blvd. Ste
                                                                                                 12-100, Detroit, MI 48202
15631553        + Email/Text: bankruptcy@safety-kleen.com
                                                                         Dec 30 2020 20:50:00    Safety Kleen Systems Inc, Bob Pudlik, 3035 73 St,
                                                                                                 Davenport, IA 52806-1011
15631554        + Email/Text: bankruptcy@safety-kleen.com
                                                                         Dec 30 2020 20:50:00    Safety Kleen Systems, Inc, 2400 Big Bear Court,
                                                                                                 Colombia, MO 65202-3735
15631557           Email/Text: bankruptcy@safety-kleen.com
                                                                         Dec 30 2020 20:50:00    Safety-Kleen, Sales, PO Box 12349, Columbia, SC
                                                                                                 29211-2349
15631558        + Email/Text: bankruptcy@safety-kleen.com
                                                                         Dec 30 2020 20:50:00    Safety-Kleen Corp., 261 Eiler Avenue, Louisville,
                                                                                                 KY 40214-2938
15631561        + Email/Text: bankruptcy@safety-kleen.com
                                                                         Dec 30 2020 20:50:00    Safety-Kleen Systems, Inc., BRANCH SALES
                                                                                                 AND SERVICE DIV, 2217 WESTERN AVE.,
                                                                                                 SOUTH BEND, IN 46619-3312
15631560        + Email/Text: bankruptcy@safety-kleen.com
                                                                         Dec 30 2020 20:50:00    Safety-Kleen Systems, Inc., 5400 Legacy Drive,
                                                                                                 Plano, TX 75024-3105
15631797        + Email/Text: aknowlton@schupan.com
                                                                         Dec 30 2020 20:51:00    Schupan Aluminum Sales, 4200 Davis Creek Ct.,
                                                                                                 Kalamazoo, MI 49001-0834
15631900        + Email/Text: tjb02@serigraph.com
                                                                         Dec 30 2020 20:50:00    Serigraph Inc., Mary Solheim, 3801 East Decorah
                                                                                                 Road, West Bend, WI 53095-9597
15632047           Email/Text: ar@shoesforcrews.com
                                                                         Dec 30 2020 20:50:00    Shoes For Crews, Inc., 1400 Centrepark Blvd.,
                                                                                                 Suite 310, West Palm Beach, FL 33401-7403
15632111        + Email/Text: ghartung@signalproducts.com
                                                                         Dec 30 2020 20:50:00    Signal Industrial Products, Keith Kizer and Ginny
                                                                                                 Burr, 1601 Cowart Street, Chattanooga, TN
                                                                                                 37408-1117
15632188        + Email/Text: pattersond@siskin.com
                                                                         Dec 30 2020 20:51:00    Siskin Steel & Supply Co Inc, Sylvia and Doug
                                                                                                 Patterson, 4040 Jordonia Station Rd., Nashville,
                                                                                                 TN 37218-2400
15632425        + Email/Text: credit.us@southco.com
                                                                         Dec 30 2020 20:50:00    Southco, Inc., Terry, 210 North Brinton Lake
                                                                                                 Road, PO Box 0116, Concordville, PA
                                                                                                 19331-0116
15632450        + Email/Text: tsullivan@spahnandrose.com
                                                                         Dec 30 2020 20:50:00    Spahn & Rose Lumber, 116 W. Queen Street,
                                                                                                 Stockton, IL 61085-1330
                  Case 19-12378-KBO                       Doc 1281       Filed 01/01/21             Page 219 of 280
District/off: 0311-1                                        User: SH                                                            Page 218 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                                                  Total Noticed: 13039
15632478        + Email/Text: cbo-patientliabilitysupportteam@spectrumhealth.org
                                                                             Dec 30 2020 20:50:00    Spectrum Health Gerber Mem., 212 South
                                                                                                     Sullivan St, Fremont, MI 49412-1548
15632525        + Email/Text: MCLAUGHLIN@SPRELEC.COM
                                                                            Dec 30 2020 20:51:00     Springfield Electric, 737 N MADISON ST, PO
                                                                                                     BOX 297, ROCKFORD, IL 61105-0297
15632531           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Dec 30 2020 20:50:00     Sprint, PO Box 219100, Kansas City, MO
                                                                                                     64121-9100
15632563        + Email/Text: saclarke@stafast.com
                                                                            Dec 30 2020 20:51:00     Stafast Products, 2426 W Highway 160, Fort Mill,
                                                                                                     SC 29708-8486
15632636           Email/Text: pacer@cpa.state.tx.us
                                                                            Dec 30 2020 20:51:00     State Comptroller, 111 E. 17th Street, Austin, TX
                                                                                                     78774-0100
15632639        + Email/Text: CAM@stateindustrial.com
                                                                            Dec 30 2020 20:50:00     State Industrial Products, Kim Sawle, 3100
                                                                                                     Hamilton Ave., Cleveland, OH 44114-3701
15632647        + Email/Text: evelyn@statesystemsinc.com
                                                                            Dec 30 2020 20:51:00     State Systems Inc., 3755 Cherry Road, Memphis,
                                                                                                     TN 38118-6320
15632648        + Email/Text: evelyn@statesystemsinc.com
                                                                            Dec 30 2020 20:51:00     State Systems Inc., P.O. Box 372, Dept 90,
                                                                                                     Memphis, TN 38101-0372
15715022        + Email/Text: REV_Bankruptcy_General@state.de.us
                                                                            Dec 30 2020 20:50:00     State of Delaware, Division of Revenue, 820 N.
                                                                                                     French Street, 8th Floor, Wilmington, DE
                                                                                                     19801-3509
15632702        + Email/Text: accounting@steinhoffer.com
                                                                            Dec 30 2020 20:51:00     Steinhoffer Scale Co., Inc., Melody Grabarek and
                                                                                                     Roxanna Brown, 55645 Current Road,
                                                                                                     Mishawaka, IN 46545-4801
15633144           Email/Text: payrolldepartment@teknorapex.com
                                                                            Dec 30 2020 20:50:00     TEKNOR APEX COMPANY, ATTN: BRUCE
                                                                                                     GALLETLY, 505 CENTRAL AVENUE,
                                                                                                     PAWTUCKET, RI 02861-1900
15633146           Email/Text: payrolldepartment@teknorapex.com
                                                                            Dec 30 2020 20:50:00     TEKNOR APEX COMPANY, ATTN: BRUCE
                                                                                                     GELLETLY, 505 CENTRAL AVENUE,
                                                                                                     PAWTUCKET, RI 02861-1900
15633143           Email/Text: payrolldepartment@teknorapex.com
                                                                            Dec 30 2020 20:50:00     Teknor Apex Company, Attn: Bruce Galletly,
                                                                                                     Director of Credit, 505 Central Avenue,
                                                                                                     Pawtucket, RI 02861-1900
15633145           Email/Text: payrolldepartment@teknorapex.com
                                                                            Dec 30 2020 20:50:00     Teknor Apex Company, Attn: Bruce Gelletly,
                                                                                                     Director of Credit, 505 Central Avenue,
                                                                                                     Pawtucket, RI 02861-1900
15633181           Email/Text: tdor.bankruptcy@tn.gov
                                                                            Dec 30 2020 20:49:00     Tennessee Department of Revenue, 500 Deaderick
                                                                                                     Street,, Andrew Jackson Building, Nashville, TN
                                                                                                     37242
15633183           Email/Text: tdor.bankruptcy@tn.gov
                                                                            Dec 30 2020 20:49:00     Tennessee Department of Revenue, Sherry
                                                                                                     Grubbs, Accounting Technician 1, 500 Deaderick
                                                                                                     St, Nashville, TN 37242
15632637           Email/Text: pacer@cpa.state.tx.us
                                                                            Dec 30 2020 20:51:00     State Comptroller, P.O. BOX 149359, AUSTIN,
                                                                                                     TX 78714-9359
15633229           Email/Text: pacer@cpa.state.tx.us
                                                                            Dec 30 2020 20:51:00     Texas Comptroller, Lyndon B. Johnson State
                                                                                                     Office Building, 111 East 17th Street, Austin, TX
                                                                                                     78774
15633331        + Email/Text: credit@thermotron.com
                                                                            Dec 30 2020 20:50:00     THERMOTRON INDUSTRIES, 291 KOLLEN
                                                                                                     PARK RD., HOLLAND, MI 49423-3487
15633609        + Email/Text: tross@trcmllc.com
                                                                            Dec 30 2020 20:51:00     TRC Master Fund LLC, Attn: Terrel Ross, PO
                                                                                                     Box 633, Woodmere, NY 11598-0633
15633619           Email/Text: les.plant@trelleborg.com
                                                                            Dec 30 2020 20:50:00     Trelleborg Building Systems, Les Plant,
                                                                                                     Controller, 285 Lena Dr., Aurora, OH 44202
15633180        + Email/Text: tdor.bankruptcy@tn.gov
                                                                            Dec 30 2020 20:49:00     Tennesse Department of Revenue, 500
                                                                                                     DEADERICK STREET, ANDREW JACKSON
                                                                                                     STATE OFFICE BUILDING, NASHVILLE, TN
                  Case 19-12378-KBO                     Doc 1281        Filed 01/01/21             Page 220 of 280
District/off: 0311-1                                         User: SH                                                          Page 219 of 279
Date Rcvd: Dec 30, 2020                                      Form ID: van031                                                Total Noticed: 13039
                                                                                                    37242-0001
15633332        + Email/Text: credit@thermotron.com
                                                                           Dec 30 2020 20:50:00     Thermotron Industries, Sales/Service, 291 Kollen
                                                                                                    Park Rd., Holland, MI 49423-3460
15633459           Email/Text: lspino@ttoledo.com
                                                                           Dec 30 2020 20:51:18     Toledo Transducers, Inc., Del Critchley, 6834
                                                                                                    Spring Valley Dr Ste 3, Holland, OH 43528-7864
15633515        + Email/Text: tpi.credit@totalplastics.com
                                                                           Dec 30 2020 20:50:00     Total Plastics Inc, Collette O'Marra and Darlene
                                                                                                    Barnhouse, 2810 N. Burdick, Kalamazoo, MI
                                                                                                    49004-3637
15633521        + Email/Text: jwells@tql.com
                                                                           Dec 30 2020 20:51:00     Total Quality Logistics, LLC, Attn: Joseph Wells,
                                                                                                    Asst. Corp. Counsel, 4289 Ivy Pointe Blvd.,
                                                                                                    Cincinnati, OH 45245-0002
15633928        + Email/Text: jdedenbach@usfarathane.com
                                                                           Dec 30 2020 20:50:00     US Farathane - ChemCast, Carli Frank, 550 E.
                                                                                                    Mandoline, Madison Heights, MI 48071-1401
15633930        + Email/Text: jdedenbach@usfarathane.com
                                                                           Dec 30 2020 20:50:00     US Farathane-Almont, 3778 Van Dyke, Almont,
                                                                                                    MI 48003-8043
15633936           Email/Text: amccormick@usi-corp.com
                                                                           Dec 30 2020 20:51:00     USI Incorporated, Acct #1280320, 98 Fort Path
                                                                                                    Rd, Madison, CT 06443-2264
15633816        + Email/Text: accounts.receivable@uline.com
                                                                           Dec 30 2020 20:51:00     Uline, 2200 S LAKESIDE DRIVE,
                                                                                                    WAUKEGAN, IL 60085-8311
15633817        + Email/Text: accounts.receivable@uline.com
                                                                           Dec 30 2020 20:51:00     Uline, Nancy L. Halcom, Sr AR Specialist, 12575
                                                                                                    Uline Drive, Pleasant Prairie, WI 53158-3686
15633834        + Email/Text: legal.department@ul.com
                                                                           Dec 30 2020 20:51:00     Underwriters Laboratories, Customer Service and
                                                                                                    Wayne Boosel, 333 Pfingsten Rd., Northbrook, IL
                                                                                                    60062-2002
15633873        + Email/Text: bankruptcy@ups.com
                                                                           Dec 30 2020 20:51:00     United Parcel Service Inc., GBS Finance
                                                                                                    Operations, Attn: Chrisanne Cross, 2055 Army
                                                                                                    Trail Road, Suite 128, Addison, IL 60101-1478
15633887           Email/Text: bennettm@usplastic.com
                                                                           Dec 30 2020 20:50:00     United States Plastics Co, 1390 Neubrecht Road,
                                                                                                    Lima, OH 45801-3196
15633906           Email/Text: bankruptcy@unum.com
                                                                           Dec 30 2020 20:49:00     Unum Life Insurance Co., National Accounts, PO
                                                                                                    Box 406955, Atlanta, GA 30384-6955
15634156           Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                            Dec 30 2020 20:49:00    Verizon, P.O. Box 15062, Albany, NY
                                                                                                    12212-5062
15634159           Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                            Dec 30 2020 20:49:00    Verizon Wireless, P.O. Box 15062, Albany, NY
                                                                                                    12212-5062
15634166        + Email/Text: gwenh@versatile-fabrication.com
                                                                           Dec 30 2020 20:51:00     Versatile Fabrications Co,, Inc, 2708 Ninth Street,
                                                                                                    Muskegon Heights, MI 49444-1945
15634243        + Email/Text: ECF@ORLAW.COM
                                                                           Dec 30 2020 20:51:00     Vintech Industries, Inc., c/o O'Reilly Rancilio
                                                                                                    P.C., Attn: Nathan D. Petrusak, 12900 Hall Road,
                                                                                                    Suite 350, Sterling Heights, MI 48313-1174
15634336           Email/Text: scd_bankruptcynotices@grainger.com
                                                                           Dec 30 2020 20:50:00     W.W. Grainger, Inc., 8450 Phillips Highway,
                                                                                                    Jacksonville, FL 32256-8206
15634792           Email/Text: ar.credit@wilsontool.com
                                                                           Dec 30 2020 20:50:00     Wilson Tool Intl, 12912 Farnham Ave, White Bear
                                                                                                    Lake, MN 55110
15634992        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                           Dec 30 2020 20:50:00     WW Grainger, Mary West, 3803 Roger Chaffee
                                                                                                    Blvd, Grand Rapids, MI 49548-3437
15634993        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                           Dec 30 2020 20:50:00     WW Grainger, Tonya Billmeyer, 961 E 53rd
                                                                                                    Street, Davenport, IA 52807-2633
15634452        + Email/Text: rmcbknotices@wm.com
                                                                           Dec 30 2020 20:51:00     Waste Management, 1001 Fannin Street, Suite
                                                                                                    4000, Houston, TX 77002-6711
15634453        + Email/Text: rmcbknotices@wm.com
                                                                           Dec 30 2020 20:51:00     Waste Management, 1428 Antioch Pike, Antioch,
                                                                                                    TN 37013-2775
                        Case 19-12378-KBO                    Doc 1281           Filed 01/01/21            Page 221 of 280
District/off: 0311-1                                              User: SH                                                             Page 220 of 279
Date Rcvd: Dec 30, 2020                                           Form ID: van031                                                   Total Noticed: 13039
15634454              + Email/Text: rmcbknotices@wm.com
                                                                                   Dec 30 2020 20:51:00     Waste Management of Nashvill, 1428 Antioch
                                                                                                            Pike, Antioch, TN 37013-2711
15634495              + Email/Text: tblack@webcoindustries.com
                                                                                   Dec 30 2020 20:51:00     Webco Industries, Inc., Robert Puckett and Terri
                                                                                                            Bissell, PO Box 100, Sand Springs, OK
                                                                                                            74063-0100
15634628              + Email/Text: dlance@westlakehardware.com
                                                                                   Dec 30 2020 20:50:00     Westlake Ace Hardware, Donna Baldwin, 14000
                                                                                                            Marshall Dr, Lenexa, KS 66215-1221
15634684                 Email/Text: accountsreceivable@whitesellgroup.com
                                                                                   Dec 30 2020 20:51:00     Whitesell Corp., Matt Johannessen and Bill Beck,
                                                                                                            PO Box 2570, Muscle Shoals, AL 35662-2570
15634685              + Email/Text: accountsreceivable@whitesellgroup.com
                                                                                   Dec 30 2020 20:51:00     Whitesell Corporation, PO Box 2570, Muscle
                                                                                                            Shoals, AL 35662-2570
15635040              + Email/Text: mindy_schaefges@yaskawa.com
                                                                                   Dec 30 2020 20:50:18     Yaskawa Electric America, Mindy Schaefges,
                                                                                                            2121 Norman Drive South, Waukegan, IL
                                                                                                            60085-6751
15635200              + Email/Text: bankruptcy@zones.com
                                                                                   Dec 30 2020 20:51:00     Zones, Inc, Stasey Adams, 1102 15th Street SW,
                                                                                                            #102, Auburn, WA 98001-6524
15635208              + Email/Text: usz.bankruptcy.legal.coll@zurichna.com
                                                                                   Dec 30 2020 20:50:00     Zurich American Insurance, PO Box 68549,
                                                                                                            Schaumburg, IL 60168-0549

TOTAL: 282


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
15618908                      ABBOTT RITCHIE, JANICE
15618968                      ACE, RICHARD D
15618975                      ACHTERHOF, TRACY
15619018                      ADAMS, BETTY L.
15619019                      ADAMS, CHARLES LII
15619020                      ADAMS, KATHY
15619029                      ADCOCK, CHARLES R.
15619031                      ADDISON, PHILLIP E.
15619038                      ADHYARU, ILA B
15619167                      AGUSTIN, RODRIGO T
15619172                      AHMED, AQEEL S
15619187                      AIELLO, TERRI A.
15619233                      AKER, ALICE
15619234                      AKERS, BARBARA A
15619235                      AKERS, JAMES T
15619251                      ALARCON, LISA
15619253                      ALBERTS, SUSAN
15619254                      ALBRECHT, MARK P.
15619256                      ALBRIGHT, JANET L.
15619270                      ALEXANDER STONE JONES, PENNY R.
15619276                      ALEXANDER, NADINE K.
15619278                      ALFARO, JUANA
15619319                      ALLEN, DONNA K
15619321                      ALLEN, KATHLEEN K.
15619322                      ALLEN, LINDA
15619323                      ALLEN, LUZ C.
15619331                      ALLEN, RICKY
15619332                      ALLEN, SAMUEL J.
15619333                      ALLEN, VELMA C
15619355                      ALLISON INMAN LASTER, IRIS P.
15619357                      ALLISON, DAVID
15619370                      ALMARE, AMANDO
15619411                      ALTROCK, NICK C
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 222 of 280
District/off: 0311-1                             User: SH                                   Page 221 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15619434                  ALVIS, FRANK
15619440                  AMAZON CAPITAL SERVICES
15619445                  AMELIA, DANIEL
15619504                  AMERSON, DAVE A.
15619518                  AMIN, YOGIN
15619530                  ANDERSON EISMUELLER MARRIOTT, SARAH
15619534                  ANDERSON, BARBARA
15619535                  ANDERSON, BRENT
15619537                  ANDERSON, CORA
15619542                  ANDERSON, JUDY J
15619543                  ANDERSON, LARRY L.
15619544                  ANDERSON, LOIS
15619546                  ANDERSON, MARK E
15619556                  ANDREWS, CLIFFORD
15619557                  ANDREWS, LUANN L
15619564                  ANGLEMYER BLEILE, ELSIE F.
15619588                  ANTAYA, EDWARD
15619592                  ANTHONY, ANNIE
15619593                  ANTHONY, KEVIN
15619610                  ANZELL, DEANNA
15619668                  ARBIZO, AUGUSTO M.
15619726                  ARMSTRONG, ALLISON H.
15619727                  ARMSTRONG, KATHY D
15619728                  ARMSTRONG, LISA G.
15619729                  ARMSTRONG, TERESA D.
15619731                  ARNETT, MARQUERITA ANN
15619732                  ARNOLD, HUBERT E.
15619736                  ARNOTT DYKSTRA, VERA
15619761                  ASBERRY, BILLY J.
15619762                  ASBERRY, STEVEN E.
15619768                  ASHBURN, SCOTTY
15619770                  ASHCRAFT, WALTER M.
15619777                  ASPINALL, JOHN E.
15619838                  AT&T 831-000-7840-853
15619846                  ATERS GRAVES, CYNTHIA
15619851                  ATKINS, RUSSLYN M.
15619870                  ATTEE, ALBERT H
15619880                  ATWOOD, ROBERT T
15619889                  AUGUSTINE, RICHARD J.
15619891                  AUSTIN OPPOLD, TAMMY
15619893                  AUSTIN, PATRICIA A.
15619955                  AVERY GRISECONWAY, JANICE A.
15619956                  AVERY, CRAIG
15619957                  AVERY, KATHERINE
15619324                  Allen, Megan
15619997                  BAARTMAN, LLOYD M.
15620004                  BAGATUROV, IGOR
15620009                  BAHLING, DOUGLAS L.
15620010                  BAHLING, TERRY L.
15620012                  BAILEY, BELINDA
15620013                  BAILEY, BONNIE C.
15620014                  BAILEY, JAMES W
15620016                  BAILEY, SHERRYLE A
15620017                  BAIRD, MARILYN F
15620018                  BAIRD, NORA
15620024                  BAKER, LORI J.
15620030                  BALDWIN, CLARA
15620032                  BALDWIN, REBECCA A.
15620037                  BALL, MARY
15620038                  BALL, WANDA
15620039                  BALLARD, ROBERT
15620040                  BALLARD, ROBERT L
15620041                  BALLARD, SHIRLEY J.
                  Case 19-12378-KBO          Doc 1281        Filed 01/01/21   Page 223 of 280
District/off: 0311-1                                User: SH                                   Page 222 of 279
Date Rcvd: Dec 30, 2020                             Form ID: van031                         Total Noticed: 13039
15620042                  BALLENTINE, KENDALL
15620047                  BALODIS, JODELL L.
15620054                  BANACH, ROBERT J.
15620055                  BANG, HENG
15620063                  BANKS, LORIE
15620064                  BANKS, PATTY
15620065                  BANKSON, DENNIS
15620071                  BARBARY, THACKERY JR.
15620074                  BARBER, KATHLEEN
15620081                  BARGER, MARK J.
15620090                  BARKER, JAMIE A
15620091                  BARKER, LINDA L
15620092                  BARKER, MARY L
15620093                  BARLEAN, ANA
15620094                  BARLOW, JOHN M.
15620095                  BARNARD, PATRICIA A
15620099                  BARNES, DAVID K
15620100                  BARNES, DONALD E.
15620102                  BARNES, PATRICIA
15620103                  BARNES, SALLY J.
15620106                  BARNETT, BARBARA J
15620108                  BARNETT, DORIS A
15620109                  BARNETT, HENRY L.
15620110                  BARNETT, HOWARD W.
15620114                  BARNETT, SHARON K
15620115                  BARNHART, JANA K
15620120                  BARRAW, JAMES
15620133                  BARRONE, DAVE
15620142                  BARTMAN, HARVARD L.
15620154                  BASSETT, RUSSELL E.
15620159                  BATCHELOR, SHELLY A
15620163                  BATES, V. SUE
15620175                  BAUGUS, RANDY J.
15620176                  BAUMGARDNER, CHESTER R.
15620182                  BAUTISTA, GEN C
15620192                  BAYS, JEFFREY
15620199                  BDI
15620209                  BEAL, WILLIE G
15620212                  BEAMAN, JOHN
15620215                  BEAN, JUNE C.
15620220                  BEARD, NELL D.
15620221                  BEARD, RITA F.
15620229                  BEAUDIN, DORIS M.
15620236                  BECK, WANDA L.
15620239                  BECKMANN, CHRISTOPHER S
15620240                  BEDFORD, FAYE L
15620241                  BEDFORD, SHIRLEY T.
15620242                  BEDINGFIELD, LIZA E.
15620244                  BEEAN, DELOSS J.
15620245                  BEECHAM, BOBBIE R.
15620247                  BEEKMAN, TODD J.
15620249                  BEERS, LEWIS
15620256                  BEINTEMA, SHARON A.
15620277                  BELOTE, GARY L
15620281                  BEMILLER, ALICE J.
15620289                  BENCINI, DAVID B.
15620291                  BENEDICT, SUSAN J.
15620292                  BENFORD, DOROTHY V.
15620295                  BENJAMIN, JOE LEE
15620296                  BENN, BARBARA L.
15620298                  BENNETT, BRIAN D
15620300                  BENNETT, LAWRENCE M.
15620306                  BENNETT, THERESE L.
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 224 of 280
District/off: 0311-1                              User: SH                                   Page 223 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15620310                  BENSON, DONNA L.
15620311                  BENSON, JEFFREY G.
15620319                  BERENS, KATHLEEN A.
15620324                  BERGAKKER, ARLAN D.
15620325                  BERGAKKER, DEBORAH L.
15620327                  BERGEY, PEGGY
15620329                  BERK, JOHN W.
15620332                  BERKSHIRE, DIANE G
15620336                  BERRY, GEORGE W.
15620340                  BERRY, WILLIE
15620359                  BIDWELL, EVA
15620360                  BIEBER, BONNIE A.
15620361                  BIEBER, KENNETH M.
15620364                  BIERMACHER-KING, NANCY A
15620365                  BIESBROCK, ROBERT L.
15620373                  BIGHAM, RICHARD
15620389                  BIRD, BRUCE
15620390                  BIRD, DIGNA
15620391                  BIRDYSHAW, CLAUDIA J.
15620392                  BIRGY, PATRICK
15620394                  BISHOP, DAVID
15620395                  BISHOP, LISA A
15620399                  BIVENS, CHARLES E.
15620401                  BIVENS, KENT E.
15620402                  BIVENS, LINDA J.
15620414                  BLACKMORE, DALE W.
15620415                  BLACKMORE, JAMES H.
15620416                  BLACKNELL JONES, ANNIE F.
15620423                  BLAIR, RICKEY
15620424                  BLAISDELL, EVELYN
15620429                  BLANKENSHIP WALKER, VICKIE D.
15620432                  BLAYLOCK, EDNA G.
15620434                  BLEVINS, NEON
15620436                  BLISS, WILLIAM
15620437                  BLITZ, SCOTT D.
15620441                  BLOOMFIELD, ROBERT E.
15620468                  BLUM, LAURIE K
15620485                  BOAZ, PHILLIP C.
15620489                  BOBIAS, REYNALDO P
15620490                  BOBIAS, RODOLFO
15620491                  BOBIAS, ROLANDO P
15620497                  BODLEY, JEREMY K
15620511                  BOEPPLE, RICHARD H.
15620513                  BOGARD, SUSAN L.
15620516                  BOHLIN, CAROLIN
15620518                  BOIKE, RANDY
15620519                  BOJDA, WALTER J.
15620522                  BOLES, CHERYL
15620530                  BOLSER, BRYAN
15620531                  BOLSER, DONALD
15620532                  BOLSER, SHELLY
15620533                  BOLT, HENRY V.III
15620534                  BOLTHOUSE, JEAN G
15620535                  BOLTHOUSE, RONALD J.
15620536                  BOLTON, FLOYD
15620548                  BONEE, BETTY J.
15620552                  BONTRAGER, RONNIE D
15620553                  BONTRAGER, VERLO
15620554                  BOOCHER, LINDA
15620557                  BOOLMAN, AMY O
15620566                  BORDEN, MILO D.
15620573                  BOSS, JANICE K.
15620574                  BOSS, PHILIP
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 225 of 280
District/off: 0311-1                              User: SH                                   Page 224 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15620583                  BOSTON, STEVEN C.
15620586                  BOTTENFIELD, GLORIA F.
15620591                  BOURNE, THEOPHILUS
15620596                  BOUTCHANNHA, BOUNSY
15620598                  BOVEE, DAVID R
15620600                  BOWEN WILLIAMS, THERESA L
15620603                  BOWER, MELANIE
15620606                  BOWERS, FELICIA
15620607                  BOWERS, JOHN M
15620608                  BOWERS, NOBLE L
15620609                  BOWERS, RONALD E.
15620614                  BOWMAN, FRANKIE L.
15620617                  BOX, HATTIE
15620618                  BOX, LODEN
15620620                  BOYD, JERRY W.
15620621                  BOYD, SHIRLEY M
15620623                  BOYDEN, COURTNEY
15620625                  BOYER, MICHAEL
15620626                  BOYER, ROSEMARIE
15620629                  BOYLAN, DALE W.
15620631                  BRACE, PAUL
15620641                  BRADEN, SAMUEL
15620647                  BRADLEY, BILLY R.
15620648                  BRADLEY, JANE K.
15620651                  BRADLEY, KELLY L
15620652                  BRADLEY, NANCY
15620659                  BRAMAN, PAUL R.
15620663                  BRANSFORD, CAROLETHA
15620668                  BRASHIER, CAROL
15620669                  BRATCHER, MARJORIE A.
15620673                  BRAY, MARY E.
15620683                  BREEN, GROVER E.
15620685                  BREITKREITZ, CLARA E.
15620693                  BREWER, BETTY J.
15620696                  BREWER, GELORAS O
15620701                  BREWSTER, JAMES R.
15620702                  BREWSTER, TIMOTHY
15620704                  BRIDGES, STEVEN R.
15620708                  BRIGGS, LUE
15620713                  BRIGHT, KENNETH E.
15620717                  BRINKMAN, JASON T
15620720                  BRINKMEIER CHEENEY, TINA M.
15620726                  BRISTOL, NERIA H.
15620728                  BRITT, JAMES K.
15620732                  BROCK, JOHN J.
15620733                  BROCK, KRISTINE
15620734                  BROCK, ROGER L.
15620737                  BRODBECK, TERRY L.
15620738                  BRODIN, VINCENT
15620739                  BROEGE, LAVERNE
15620740                  BROHN, ROXANNE M
15620746                  BRONOWSKI, JEAN M.
15620751                  BROOKE, HENRIETTA E.
15620755                  BROOKS, BARBARA
15620757                  BROOKS, TANYA J.
15620759                  BROOMFIELD, ELENA M
15620769                  BROUWER, HAROLD J.JR
15620772                  BROWN COFFEY, TONYA L
15620774                  BROWN DOUGLAS, MELINDA L.
15620775                  BROWN II, DARRELL
15620777                  BROWN, ARLENE
15620778                  BROWN, BEVERLY
15620779                  BROWN, BOBBY G.
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 226 of 280
District/off: 0311-1                              User: SH                                   Page 225 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15620780                  BROWN, CONNIE C.
15620785                  BROWN, DIANNA L.
15620786                  BROWN, EDDIE M
15620787                  BROWN, ERMA I.
15620788                  BROWN, EVA
15620790                  BROWN, JACK
15620791                  BROWN, JACQUELINE R.
15620792                  BROWN, JENNIFER L.
15620793                  BROWN, JESSE W.
15620794                  BROWN, JESSICA
15620795                  BROWN, JESSIE
15620796                  BROWN, JOSEPHINE L
15620797                  BROWN, JUDELL
15620798                  BROWN, JULIE ANN
15620800                  BROWN, LAWRENCE W.SR
15620802                  BROWN, LINDA M.
15620803                  BROWN, MARK S.
15620807                  BROWN, MERLE
15620809                  BROWN, PATRICIA
15620811                  BROWN, RAYMOND J.
15620813                  BROWN, ROBERT M
15620818                  BROWN, SHERRY A
15620819                  BROWN, SHIRLEY
15620824                  BROWNE, MATTHEW
15620825                  BROWNELL, DONALD
15620827                  BROWNING, TAMI J.
15620834                  BRUCE, MICHAEL
15620835                  BRUCE, SALLY MAE
15620837                  BRUGMAN, ANNA
15620840                  BRUINING, BERNARD A.
15620842                  BRUNSTING, DENNIS J.
15620843                  BRUNSTING, FRED W.
15620846                  BRUSH, SHIRLEY
15620848                  BRYAN, PATRICK A.
15620850                  BRYANT, DEBORAH G
15620851                  BRYANT, DORIS E
15620852                  BRYANT, JOHN WADE
15620855                  BUBENZER, JOE A
15620862                  BUCKLEY, BARRY O.
15620870                  BUECHLEY, BRYAN W
15620871                  BUECHNER, TOM
15620878                  BUGBEE MARTIN, NONA
15620881                  BUIST, CALVIN R.
15620883                  BUJAN, MOLLY B.
15620890                  BUNAG, DOMINGO
15620891                  BUNAG, ELENITO
15620892                  BUNCH, HARRIET L.
15620901                  BUNTING, CAROL
15620902                  BUNTING, RICHARD
15620909                  BURDETTE, CAROL
15620913                  BURGER, CORNELIUS J.
15620914                  BURGESS BOOTH, SANDRA
15620915                  BURGESS, CHARLOTTE S.
15620916                  BURGESS, DANNY R.
15620918                  BURGOS, ANTONIO JR.
15620921                  BURKEEN, CHARLES L
15620924                  BURKETT, CHARLOTTE J.
15620930                  BURKS, SALLIE
15620931                  BURLESON, PHIL
15620934                  BURLISON BERRY, BARBARA J
15620935                  BURNELL, DAVIS A.
15620936                  BURNELL, FLORINE
15620937                  BURNETT, DAVID R.
                  Case 19-12378-KBO                   Doc 1281           Filed 01/01/21            Page 227 of 280
District/off: 0311-1                                       User: SH                                                 Page 226 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                       Total Noticed: 13039
15620939                  BURNETTE, ROBERT E.
15620942                  BURNS, AUSTIN C
15620945                  BURNS, SHALLESE T
15620947                  BURPO, DICKY LEE
15620948                  BURRIS, CARL R
15620950                  BURSON, HAROLD
15620952                  BURT, BEVERLY J
15620958                  BUSBY GIBBS, NINA S
15620961                  BUSH, CHRISTOPHER A.
15620969                  BUSSEY, ROBYN E.
15620973                  BUTLER, DARREN
15620976                  BUTLER, JOE D.
15620981                  BYARS, BRAD D.
15620984                  BYDALEK, STANLEY J
15620986                  BYLER, GAYLORD
15620990                  BYRD, R. SHAWN
15620993                  BYRD, WILLIE G.JR.
15620173                  Bauer, Jeremiah
15620396                  Bisht, Amit
15620521                  Bolden, William
15620537                  Bolton, Grace
15620544                  Bonanno, Gary
15620587                  Boucher, Alan
15620605                  Bowers Mfg
15620899                  Bungartz Christophersen Partnerschaft, Wire Instructions in QA2 Notes
15620900                  Bungartz Christophersen Partnerschaft, Wire Instructions Saved in QA2 Notes
15621052                  CALABRESE, JAMES M.
15621053                  CALACCI, WENDY S
15621063                  CALDWELL, MARY J.
15621069                  CALLESEN, RICHARD
15621070                  CALLINS, BILLY D.
15621077                  CALUBAQUIB, MARIALUZ S.
15621078                  CAM, SANDRA
15621080                  CAMARATA, BEVERLY
15621098                  CAMPBELL, BILLY
15621100                  CAMPBELL, CAROLYN
15621102                  CAMPBELL, DEANNA
15621107                  CAMPBELL, MARY A.
15621108                  CAMPBELL, WILSON DEAN
15621117                  CAMRON, WANDA D
15621130                  CANIZAREZ, LUIS G.
15621131                  CANJURA, EMMA
15621139                  CANTRELL, GARY
15621140                  CANTRELL, JUNIOR
15621141                  CANTRELL, KATHY
15621142                  CANTRELL, RICHARD
15621146                  CAPERTON, BRENDA K.
15621148                  CAPERTON, RICKEY DWAYNE SS - Christina
15621161                  CAPPS, MARGARET ANN
15621167                  CARBARY, JAMES H.
15621177                  CARDWELL, DAN D.
15621185                  CARINO, DAVID
15621202                  CARLSON KOHLER, JEAN
15621203                  CARLSON, JANETT M
15621204                  CARLSON, LAWRENCE O.
15621205                  CARLSON, ROY
15621206                  CARLSTON, WILLIAM R.
15621211                  CARMONA, JORGE L
15621212                  CARPENTER, BRIAN
15621215                  CARR, ARCHIE D
15621216                  CARR, BETTY J.
15621217                  CARR, ELLA R.
15621220                  CARR, MAYME E.
                  Case 19-12378-KBO          Doc 1281         Filed 01/01/21   Page 228 of 280
District/off: 0311-1                             User: SH                                       Page 227 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                             Total Noticed: 13039
15621225                  CARRIGAN, LES L
15621230                  CARSON, FLOYD
15621231                  CARSON, PAUL
15621234                  CARTER, BARBARA J
15621235                  CARTER, CAROLYN JEAN
15621238                  CARTER, JERRY L.
15621240                  CARTER, MATTIE SUE
15621241                  CARTER, NORMA
15621243                  CARTERJONES, MARY A.
15621250                  CASE, KERRI M
15621252                  CASE, STERLING
15621254                  CASSENS, BARB J.
15621256                  CASSISI, LAURA
15621257                  CASSLEMAN, DAVID F.
15621264                  CASTILLO, BERTHA L
15621287                  CASTRO, MARIO
15621307                  CATHEY, MARY
15621310                  CAUSEY, NENITA H.
15621332                  CEBULSKI, CYNTHIA
15621341                  CELNER, PAUL
15621345                  CENTENO, LUZVIMINDA
15621397                  CHACZYK, ADAM W.
15621398                  CHADDOCK, DENTON J.
15621405                  CHAMPION, JERRY
15621406                  CHAN, THA
15621409                  CHANDLER, JEFFORY L
15621410                  CHANDLER, LESIA J.
15621411                  CHANDLER, SHEILA F.
15621429                  CHARLES LEECH CUNNINGHAM, DANA L.
15621437                  CHARTIER, THOMAS B
15621445                  CHAU, HIEN
15621446                  CHAU, SEAN
15621449                  CHAVEZ, KATHLEEN G
15621452                  CHEA, HENG
15621453                  CHEA, SOEUT
15621454                  CHEA, UTH
15621455                  CHEA, VATH NONH
15621456                  CHEAIRS, ALGEN
15621458                  CHECCHIO, MARY T.
15621468                  CHEP, LOUT
15621474                  CHHOEUN, SAMOEUN
15621475                  CHHUON, CHEATH
15621482                  CHILDS, DEBORAH A
15621489                  CHIT, DOUANG
15621494                  CHOBY, DAVID A.
15621525                  CHRISTIANSON, JENNY E
15621527                  CHRISTOPHERSON, DENNIS
15621534                  CHUDOBA, RICHARD
15621535                  CHUNG, SAROEUT
15621536                  CHUNG, SAROEUY
15621537                  CHUNG, SAVUTH
15621538                  CHURCH, KIMBERLY
15621573                  CIRULIS, PETER A
15621577                  CISNERO, IMELDA
15621616                  CLAEYSSEN, ROBIN
15621634                  CLARK, ALBERT
15621637                  CLARK, CHRISTY R
15621640                  CLARK, DENNIS
15621641                  CLARK, DONALD A
15621642                  CLARK, DOROTHY J
15621647                  CLARK, KAREN S.
15621649                  CLARK, MARY ANN
15621650                  CLARK, MELANIE A
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 229 of 280
District/off: 0311-1                              User: SH                                   Page 228 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15621651                  CLARK, MICHAEL N.
15621652                  CLARK, MILTON W
15621663                  CLAYTON, BETTY A.
15621666                  CLAYTON, THOMAS G.
15621678                  CLEMENTS, FRANK H.
15621685                  CLEVELAND, PAULINE BERNICE
15621689                  CLEVERLY, SHEILA A
15621696                  CLIFFT, JUANITA
15621698                  CLIFTON, MARY F.
15621699                  CLIFTON, NORMA L.
15621701                  CLIFTON, TIMOTHY
15621710                  CLUGSTON, MICHAEL G.
15621738                  COBLENTZ, LARRY J.
15621742                  COCHRAN, RICHARD E.
15621744                  CODY, JUDITH A
15621753                  COFFMAN, LINDA
15621754                  COFFMAN, RONALD E
15621762                  COKER, KEITH V
15621768                  COLE, CRAIG S.
15621773                  COLEGROVE, DEBRA K.
15621776                  COLEMAN, VERNELL
15621778                  COLEY, JAMES K.
15621783                  COLLIER, CHERYL A.
15621785                  COLLINS, DEBORAH
15621786                  COLLINS, DIXIE
15621787                  COLLINS, DONNA K.
15621791                  COLLINS, LINDA J
15621792                  COLLINS, MARIA A
15621793                  COLLINS, STEPHANIE
15621794                  COLLINS, WALLACE
15621796                  COLLOTON, EDWARD LEO
15621797                  COLOMBI, DAVID S
15621812                  COMBS, REX L
15621875                  CONCEPCION, ELENITA A.
15621880                  CONEY, KATHY
15621885                  CONLEY, ANNIE J.
15621886                  CONLEY, BRIDGETT E
15621891                  CONLEY, THOMAS E
15621894                  CONNOLLY, PATRICK K
15621896                  CONNOLLY, SCOTT
15621904                  CONNOR, DENISE ANN
15621905                  CONNOR, EARL FRANK
15621906                  CONNOR, TIMOTHY DALE
15621928                  CONTI, DIANE C
15621950                  CONWAY, BERNARD
15621951                  CONWAY, WILLIAM
15621952                  COOK KRESSE, EDITH R.
15621954                  COOK, CONNIE S
15621955                  COOK, DONNA
15621959                  COOK, JANICE L
15621962                  COOK, MICHAEL D
15621963                  COOK, YON
15621976                  COOPER, FRANKIE L.
15621977                  COOPER, LISA K
15621980                  COOPER, TERRY
15621986                  COPE, DEBRA
15621987                  COPELAND, CONNIE M.
15621988                  COPELAND, DAVEY L.
15621991                  COPPINGER, KATHLEEN T
15621992                  CORBIN, TABITHA L
15621993                  CORBY, MARION
15621994                  CORDER, DARRELL
15622006                  CORNISH, ALONA
                  Case 19-12378-KBO               Doc 1281      Filed 01/01/21   Page 230 of 280
District/off: 0311-1                                   User: SH                                   Page 229 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                         Total Noticed: 13039
15622024                  CORRENTI, MICHAEL J.
15622031                  CORWIN, MARCIA
15622033                  COSTELLO, ESTHER
15622034                  COSTELLO, YVONNE
15622038                  COTHREN, PAMELA A.
15622053                  COUNSIL, RICHARD
15622056                  COURETON, BEVERLY
15622057                  COURTNEY, CAROL A
15622064                  COVERT, SALLY
15622075                  COWAN, JOHN L.
15622076                  COWART, SAMUAL
15622077                  COWELL, KIRK A.
15622078                  COWLES, ROBERT
15622080                  COX SMITH, KIMBERLY ANN
15622082                  COX, DAVID C
15622083                  COX, EDITH M.
15622084                  COX, GARY
15622085                  COX, GARY D.
15622086                  COX, GARY L
15622087                  COX, GREGORY D
15622088                  COX, JOHN C
15622089                  COX, JOHN R
15622090                  COX, JUDITH A
15622099                  COYNE, TERESA A
15622100                  COZART, BRENDA S.
15622109                  CRAIG, PEARL
15622112                  CRAINE, LINDA GENE
15622116                  CRAMER, KAREN
15622124                  CRANFILL, HELEN
15622125                  CRANFILL, SANDRA L.
15622129                  CRAWFORD, GERALD E.
15622130                  CRAWFORD, JAMES E.III
15622131                  CRAWFORD, NOLAN
15622135                  CRAWLEY, JOHN W.
15622136                  CREASMAN, CASSIE P.
15622137                  CREASY, JENNIFER YOLANDA
15622138                  CREASY, TONY L
15622155                  CREECH, J. MICHAEL
15622158                  CREGO, THOMAS
15622169                  CREWS, KENNETH W.
15622170                  CREWS, LINNIE P
15622171                  CREWSHAMES, MONELLE E.
15622174                  CRIDDLE, JOHN E.
15622175                  CRIDER, PEGGY
15622190                  CRITTENDON, TERRY L.
15622199                  CROMWELL, LISA
15622201                  CRONIN, ANDREW R
15622202                  CROOM, DONNA
15622203                  CROPPER, LINDA C.
15622215                  CROWELL, KATHRYN
15622225                  CROXALL, WILLARD JJR.
15622228                  CRUTCHFIELD, ROSARIO M
15622236                  CRUZ, CHRISTINA
15622293                  CUMMINS, REBECCA R
15622297                  CUNNINGHAM, STEVEN L
15622303                  CURRY, GEORGIANN L.
15622308                  CURTIS, DORTHEIA J.
15622309                  CURTIS, STEPHEN
15622310                  CURTIS, WILLIAM M.
15621092                  Camehl, Sidney
15621543                  Cimotec Automatisierung - EURO
15621617                  Claim docketed in error
15621958                  Cook, Felicia
                  Case 19-12378-KBO                Doc 1281         Filed 01/01/21          Page 231 of 280
District/off: 0311-1                                    User: SH                                                      Page 230 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                                            Total Noticed: 13039
15622065                  Covestro LLC, Electronic Payments (ACH), Bank ABA: 028000024, 20000000010127 JPMorgan Chase Bank NA
15622355                  D'HAESE, TIMOTHY R
15622372                  DAGGETT, GRANT K.
15622394                  DAMON, KEN
15622408                  DANIEL, JEFFREY R.
15622410                  DANIEL, PATRICK K
15622414                  DANIELS, DAWN
15622415                  DANIELS, JACK M.
15622416                  DANIELS, JOYCE A.
15622418                  DANIELS, TERRELL
15622419                  DANIELS, TERRY DWIGHT
15622420                  DANIELSON, DAVID
15622425                  DARIN, JOHN D.
15622426                  DARLINGTON, SUSAN
15622430                  DASCHKE SMITH, BARBARA A.
15622458                  DAVENPORT, BEVERLY A
15622462                  DAVIDSON, JOE L
15622464                  DAVIDSON, PAMELA W
15622466                  DAVIS HUSON, BRENDA ANN
15622468                  DAVIS JOHNSON, SHARON K
15622472                  DAVIS, ANNIE C.
15622474                  DAVIS, BARBARA J.
15622476                  DAVIS, DIANA
15622481                  DAVIS, MARY J.
15622485                  DAVIS, NELSON L.
15622487                  DAVIS, NONNIE E
15622489                  DAVIS, RAY C.
15622491                  DAVIS, ROBERT J.
15622492                  DAVIS, ROGER R.SR
15622493                  DAVIS, RONALD N.JR
15622504                  DAWBY, PEGGY
15622507                  DAWSON, SUZANNE
15622547                  DE WALD, MILO
15622552                  DEAN, PEGGY JO
15622557                  DEBORD, BARBARA L.
15622561                  DECKER, HUGH A
15622568                  DEES, IRENE
15622570                  DEFOREST, TIMOTHY
15622574                  DEGRYSE, STEVE
15622575                  DEHAAN, KENNETH W.
15622578                  DEJONGE, KAREN L.
15622594                  DEL ROSARIO, SALVADOR G.
15622613                  DELL AMERSON, MARGARET E.
15622622                  DELOOF, JACQUELINE
15622626                  DELPHIN, RICHARD V
15622635                  DEMARANVILLE, TRAVER C
15622641                  DENKINS, KRYSTAL J.
15622646                  DENNIS, POK S.
15622648                  DENNISON, MARY I.
15622660                  DEPLAUNTY, JUSTIN
15622661                  DEPLONTY, JAMES
15622668                  DERENGOWSKI, THOMAS D.
15622671                  DERROR, MARIAN L
15622672                  DERROR, NANCY
15622673                  DERUITER, SHARI L
15622679                  DESKINS, SANDRA
15622686                  DESRUISSEAUX, HELEN G
15622688                  DETRO, TERASA O
15622698                  DEUCHLE, PAULA J.
15622705                  DEVER, CAROL A.
15622706                  DEVER, DANIEL R.JR.
15622707                  DEVERSON, RAFAEL
15622710                  DEVRIES CHACHULSKI, DEBRA R.
                  Case 19-12378-KBO           Doc 1281       Filed 01/01/21   Page 232 of 280
District/off: 0311-1                              User: SH                                     Page 231 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                           Total Noticed: 13039
15622714                  DEWINDT ZWIERS, NANCY L.
15622715                  DEWINDT, NANCY L.
15622716                  DEWINDT, SALLY L.
15622721                  DEYOUNG, JAMES
15622726                  DHL GLOBAL FORWARDING
15622731                  DIAGON, LUCENA N
15622741                  DIBBIN, EDWARD J.
15622745                  DICKEY, GLENDA M.
15622750                  DICKINSON, HEATHER M
15622751                  DICKSON, DAVID
15622762                  DIEHM, DAVID A
15622767                  DIETRICH, KAREN L.
15622781                  DINES, SUZANNA K.
15622782                  DINH, TAM THI
15622789                  DISHONGH, RONALD J.
15622790                  DISMUKE, HESLESS
15622797                  DIVERDI, FRANCES J
15622798                  DIVERDI, JAMES
15622813                  DIXON, FELICIA N
15622827                  DO, CHI N.
15622831                  DOBRATZ, DAVID R
15622832                  DOBRATZ, ROGER
15622835                  DOBSON, ROBERT E
15622838                  DODD, ANGELIKA K.
15622842                  DODGE, JAMES L.JR
15622844                  DODSON, DEVON M
15622845                  DODSON, SHIRLEY A.
15622850                  DOHRN, CAROL L.
15622852                  DOLEZALEK, ROSENA
15622863                  DOMINICK, MARY J.
15622887                  DONNELLY, THOMAS
15622888                  DONZE, DEBRA K.
15622889                  DONZE, MICHAEL
15622890                  DOOLITTLE, MILES G
15622895                  DOREN, JESSIE V
15622897                  DORMAN, ROBERT WARREN
15622900                  DORR, JACQUELYN L.
15622901                  DORRIS, RICHARD D.
15622903                  DORSEY, SUSAN K.
15622913                  DOUGLAS, BRENDA L
15622915                  DOUGLASS, JOHN
15622917                  DOVE, ALLEN D.
15622919                  DOVER KELLEY, R. SUZANNE SUZANNE
15622924                  DOWDEN, DIANE
15622925                  DOWDY, STEPHANIE
15622936                  DRAHEIM, MICHAEL A.
15622941                  DRAPER, SANDRA
15622956                  DRUMMER, DAVID A.
15622957                  DRUMMER, DEBBIE S
15622973                  DUBLO, RITA
15622988                  DUGGER DANIEL, PAMELA L
15623000                  DUNCAN, NANCY A
15623001                  DUNDORE, KARL M.
15623008                  DUNN, GERALDINE M
15623009                  DUNN, MYIRL
15623135                  DYE, CHRISTINE
15623136                  DYE, JAMES
15623137                  DYE, LARRY
15623138                  DYER, DANIEL R
15623139                  DYER, LARRY G.
15623140                  DYKEMA, GAYLE M.
15623141                  DYKEMA, RAYMOND GENE
15623156                  DZWIK, DONALD
                  Case 19-12378-KBO                 Doc 1281          Filed 01/01/21           Page 233 of 280
District/off: 0311-1                                     User: SH                                                         Page 232 of 279
Date Rcvd: Dec 30, 2020                                  Form ID: van031                                               Total Noticed: 13039
15622387                  Dallas, Michelle
15622455                  Daugherty, Kathryn
15622501                  Davis, William
15622573                  DeGroot, Debra
15622702                  Deutsche Bank Mexico, S.A., ATTN: Property Management-Monterrey, Av. Rufino Tamayo #100-Piso 2, SanPedro GarzaGarcia
                          Nueva Leon 66269 MX
15623039                  Dura Automotive DOOEl Skopje, Macedonia
15623174                  EAGAN, JANET A.
15623175                  EAGERTON, HA
15623183                  EAN, CHHARONY
15623187                  EARLYWINE, RUTH
15623188                  EARNHEART, GLENN M.
15623200                  EASTMAN, LYNN W
15623206                  EATON, DONALD
15623219                  ECKSTEIN, ROBERT
15623226                  EDDY, BENEFICIARY OF ERSKINE
15623227                  EDGIN, CONNIE J.
15623231                  EDMONDSON, CAROL SS
15623244                  EDWARDS, DONALD LEE
15623245                  EDWARDS, ROBERT
15623246                  EDWARDS, RUTH E.
15623247                  EDWARDS, THOMAS G.
15623260                  EHL, JANIS
15623267                  EISFELLER, RICHARD C.II
15623309                  ELKINS, THELMA
15623310                  ELLERSTEIN, ROSITA
15623314                  ELLIOTT, DOUGLAS
15623315                  ELLIOTT, GLENDA M
15623316                  ELLIOTT, MICHAEL
15623327                  ELMER, JAMES JR.
15623328                  ELMER, ROBERT
15623331                  ELOPRE, CLARITO V.
15623332                  ELSASSER, GINGER G.
15623333                  ELSENER MYAS, LAURIE
15623347                  EMERSON, ELVIS C.
15623352                  EMMONSSTROUP, MARYANN V.
15623377                  ENGEL, MICHAEL
15623378                  ENGELKES, BARBARA J
15623390                  ENGLAND, GREGORY A
15623391                  ENGLE, RHONDA
15623395                  ENNA, JOSEPH P
15623396                  ENNETT, ARLENE L
15623416                  ENTREKIN, THELMA S
15623447                  ERFOURTH, JOANN
15623453                  ERICKSON, DEBORAH K.
15623454                  ERICKSON, ELSIE
15623456                  ERICKSON, ROBERT
15623457                  ERIKSEN, DOUGLAS T.
15623470                  ERWIN, ALESHA
15623484                  ESSARY, BILLY R.
15623485                  ESSELTINE, BRETT E
15623490                  ESSEX, JOANN A.
15623493                  ESTES, CHRISTINE
15623502                  ETHINGTON, KATHLEEN
15623510                  EUBANKS, ANTHONY JOEL
15623519                  EVANS SPEIGHT, KATHY L.
15623520                  EVANS, ADA D.
15623521                  EVANS, DOROTHY K.
15623522                  EVANS, GERTRUDE
15623524                  EVANS, LORRAINE
15623525                  EVANS, MICHAEL R.
15623526                  EVANS, WALTER JR
15623527                  EVERAGE, GARY L
                  Case 19-12378-KBO         Doc 1281     Filed 01/01/21   Page 234 of 280
District/off: 0311-1                            User: SH                                   Page 233 of 279
Date Rcvd: Dec 30, 2020                         Form ID: van031                         Total Noticed: 13039
15623544                  EWING, ELAINE M
15623585                  FAGAN, FRANCES R.
15623586                  FAGAN, TRAVIS C.
15623587                  FAHERTY, EDWARD
15623594                  FALDET, MELODY K
15623597                  FANN, PATSY J.
15623602                  FAREED, CORNELIUS
15623604                  FARMER, GEOFF
15623605                  FARMER, RANDY S.
15623606                  FARMER, ROBERT C.
15623612                  FARRAH, ALAN
15623614                  FARREY, ROBERT
15623616                  FARRINGTON, JIMMY B.
15623617                  FARRIS SEAVER, OMA P.
15623651                  FAULKNER, HERBERT H
15623720                  FEATHERSTON, LILLIE
15623738                  FEIERDAY, MICHAEL T
15623739                  FEIN, JOHN P.
15623741                  FEIST, ROGER D.
15623755                  FERGUSON, JULIE
15623756                  FERGUSON, MARVIN J
15623757                  FERGUSON, RANDALL K
15623758                  FERGUSON, RICHARD
15623759                  FERGUSON, RONALD A
15623760                  FERGUSON, VIVIAN
15623765                  FERNER, LINDA J.
15623767                  FERRARIS, ARTHUR T.
15623777                  FEYERABEND, JOHN A
15623788                  FIELDS, ALICE STIVERS
15623789                  FIELDS, BRUCE G.
15623790                  FIELDS, CAPPY
15623794                  FIELDS, LUCILLE L.
15623801                  FINCH, LAURIE
15623802                  FINCH, ROBERT W
15623803                  FINCH, SHERRIE L
15623811                  FINLEY, LILIA
15623837                  FISHER, BENNIE M.
15623839                  FISHER, FREDERICK B.
15623842                  FISHER, RONALD W.
15623843                  FISHER, ROSE MARY
15623844                  FISHER, SUSAN
15623845                  FISHER, WILLARENE X
15623857                  FITZGERALD, ROBERT M
15623872                  FLAVIN, KEVIN E.
15623873                  FLEEMAN, BARBARA G
15623875                  FLEMING, ETHEL M.
15623876                  FLETCHER, CHARLENE O.
15623877                  FLETCHER, CLEO M
15623896                  FLIEARMAN, NORMA L.
15623908                  FLOCK, DEBORAH L.
15623932                  FLORES, MARIA DEL
15623946                  FLOWERS, PAMELA
15623947                  FLOYD, IRA D
15623960                  FOAR, TONY H.
15623969                  FOHEY, ROGER
15623976                  FOLTZ, SANDRA
15623979                  FORADORI, STEVEN
15623981                  FORCE, DENNIS R.
15624064                  FORD, BERTHA L.
15624066                  FORD, OTHA
15624069                  FOREMAN CRAFT, MARGARET
15624070                  FOREMAN, MARGARET
15624078                  FORMAN, DOUGLAS E.
                  Case 19-12378-KBO                Doc 1281          Filed 01/01/21           Page 235 of 280
District/off: 0311-1                                     User: SH                                                       Page 234 of 279
Date Rcvd: Dec 30, 2020                                  Form ID: van031                                             Total Noticed: 13039
15624095                  FORTUNA, MARCIA
15624107                  FOUGHT, JUANITA
15624109                  FOWLER, DOROTHY J.
15624118                  FOX, DAVID M.
15624125                  FRAKES, DIANA L
15624126                  FRAKES, REBA ANN
15624137                  FRANKLIN COFFMAN, KATHY L
15624143                  FRANKLIN Lloyd, GERALDINE R
15624144                  FRANKLIN, PAMELA
15624146                  FRANKS, HAROLD LEROY
15624147                  FRANKS, WILLARD K.
15624151                  FRAZER, MICHAEL
15624152                  FRAZIER, CALVIN D.
15624153                  FRAZIER, GLENN S
15624161                  FREEHLING, KAREN S
15624164                  FREEMAN, WANDA M.
15624176                  FREIBURGER, JEFFREY E.
15624186                  FRENCH, JAMES A
15624189                  FRICKE, ALAN N.
15624192                  FRITZ, JUDY L
15624200                  FROST, ARTHUR
15624201                  FRY, RETHA
15624202                  FRYE, BEVERLY
15624203                  FRYE, JAMES
15624221                  FUGATE, DESHIA
15624222                  FUGATE, IMOGENE
15624226                  FULCHER, LOWELL T.
15624230                  FULFORD, MICHAEL J.
15623729                  Federal Tax Payment, P
15623799                  Finance Corporation (Central), as Agent
15623914                  Flores, Adrian
15624054                  Ford Operations (Thailand)
15624286                  GAINES BRYANT, REVA F.
15624288                  GALAT, ANTHONY M
15624291                  GALINIS, DENNIS M
15624293                  GALLAGHER, DAVID R.
15624294                  GALLAHER, GERALDINE C.
15624295                  GALLAP, JAMES
15624302                  GALLEGOS, GERALD
15624306                  GALLEGOS, SHAWN
15624316                  GAMELIN GIBSON, LYNN
15624317                  GAMELIN, KURT D
15624322                  GAMMON WEBSTER LEE, JENNIFER M.
15624325                  GANTNER, BILL
15624327                  GARASCIA, MICHAEL P.
15624331                  GARCEAU, BERNARD F.
15624378                  GARDNER, JAMES L.
15624380                  GARDNER, THOMAS
15624384                  GARIBAY, ANTONIO
15624388                  GARLETS, ELSIE
15624389                  GARMAN, EUGENIA M
15624390                  GARMON WILSON, VERNETTA
15624396                  GARRISON, JACQUELYN
15624398                  GARRONE, DENNIS A
15624399                  GARSHVA, MARION
15624420                  GARZONI, PETE A
15624425                  GASKILL, MARILYN ANN
15624427                  GASTON, MATHEW
15624433                  GATLIN, ELVIE S
15624439                  GAY, PATRICIA
15624454                  GEARHART, DONALD E.
15624455                  GEBHART, STEPHEN T.
15624456                  GECAM, Hanane Zillal and Hajar LAAFOU, Route National N09 4 Km de Berrechid, Berrechid 26114 Macedonia
                  Case 19-12378-KBO               Doc 1281          Filed 01/01/21   Page 236 of 280
District/off: 0311-1                                   User: SH                                       Page 235 of 279
Date Rcvd: Dec 30, 2020                                Form ID: van031                             Total Noticed: 13039
15624459                  GEISLER, CARL
15624501                  GERARD, BEN
15624502                  GERARD, EXIE L
15624506                  GERRITSEN, MARILYN GAYLE
15624513                  GETZ, VINCENT
15624515                  GEYER, JON A
15624521                  GHSP
15624525                  GIBBS, CAROL H
15624536                  GIERKE, DONALD
15624537                  GIFFORD, ANITA K.
15624540                  GILBERT, HARRY E.
15624542                  GILCHRIST ORR STEINKAMP, SYLVIA A.
15624543                  GILCHRIST, JAMES A.
15624545                  GILDNER, CONSTANCE C
15624552                  GILL, GEORGE P.
15624555                  GILLAM, MARY A.
15624556                  GILLARD, JEANETTE
15624557                  GILLESPIE, CORDELL
15624570                  GIPSON, RON G.
15624575                  GITTINGER, VIRGINIA J.
15624592                  GLANTON, MAE E.
15624593                  GLASGOW, DARLA E.
15624594                  GLASGOW, MICHAEL J
15624596                  GLASS DANIEL, SANDRA K.
15624599                  GLASS, SHEILA D
15624602                  GLEASON, CRAIG P.
15624638                  GLOVER, DANIEL B.
15624639                  GLOVER, EDWARD W.II
15624661                  GMSPO Blanket Order Code, Planning Only - DO NOT SHIP
15624670                  GODFREY, LINDA S.
15624672                  GODSHALK, LEILA M.
15624673                  GOEBEL, KAREN K
15624681                  GOETZ, TAYLOR
15624688                  GOLDEN, JOANNE L.
15624690                  GOLDSBOROUGH, ANGELA
15624692                  GOLEMBIEWSKI, ELIZABETH A
15624699                  GOMEZ, LIBRADA
15624703                  GONDICK, MICHAEL C.JR
15624727                  GONZALES, DARLENE M
15624737                  GONZALEZ, RICARDO
15624742                  GOOD, CONNIE
15624743                  GOODE, WILLIE
15624746                  GOODMAN, SINDY M
15624747                  GOODMAN, WALTER
15624750                  GOODWIN, JOYCE
15624755                  GORDON, DELORES
15624757                  GORDON, KIMBERLY A.
15624758                  GORDY, JOYCE
15624761                  GORE, EDDIE J.
15624768                  GORZYNSKI, CHERYL J
15624769                  GOSCHNICK, MARTIN K
15624770                  GOSE, SUN
15624773                  GOSS, ELLA L.
15624775                  GOSSETT, CHARLES O.
15624776                  GOTHRO, CHARLES
15624777                  GOTHRUP, JANET
15624779                  GOULD, KELLI J
15624783                  GOWAN, LARRY
15624797                  GRAHAM, CHAD M
15624798                  GRAHAM, GAIL ANN
15624799                  GRAHAM, MARY
15624800                  GRAHAM, TERRANCE
15624824                  GRANDSTAFF, WENDY
                  Case 19-12378-KBO                Doc 1281          Filed 01/01/21   Page 237 of 280
District/off: 0311-1                                    User: SH                                       Page 236 of 279
Date Rcvd: Dec 30, 2020                                 Form ID: van031                             Total Noticed: 13039
15624839                  GRAY KIRBY, VERONICA A
15624840                  GRAY, BRENDA M.
15624842                  GRAY, CHARLOTTE
15624843                  GRAY, CHARLOTTE A.
15624845                  GRAY, FREDDIE MAE
15624847                  GRAY, MAYNARD M.
15624848                  GRAY, POLLY A
15624849                  GRAY, WILMA
15624852                  GRAYDON, KATHLEEN
15624878                  GRECULA, GLENDA
15624883                  GREEN, CAROL PETERSON
15624885                  GREEN, FREDDIE T.
15624886                  GREEN, JOYCE
15624887                  GREEN, KATHERINE
15624889                  GREEN, LARRY L.
15624892                  GREEN, PAMELA
15624893                  GREEN, PAMELA S
15624900                  GREENING, WILMA J
15624908                  GREGG, LAVERN
15624915                  GRESHAM, SUE S.
15624917                  GRICE, DANIEL L.
15624920                  GRIFFIN, CHRISTOPHER
15624924                  GRIFFIN, STEVEN W
15624925                  GRIFFIN, THOMAS A.
15624926                  GRIFFIN, WILLIAM S
15624927                  GRIFFITH PRUETT, PATRICIA G.
15624935                  GRIMES, BRANDON J
15624938                  GRINNELL, GLYNDA G.
15624942                  GRISWOLD, ANASTACIA M
15624944                  GROENINK, GORDON B.
15624945                  GROESSER, BETTY
15624946                  GROGAN, KIMBERLEY
15624948                  GROH, ROBERTA S
15624955                  GROVE, ARLEN W.
15624962                  GRUNDEL, JEFF
15624967                  GRYZEN, CLIFFORD D
15624984                  GUDE SIMMONS, VANESSA
15624985                  GUDE, MARJORIE E.
15625007                  GULBRANTSON, JUDY D
15625010                  GULLEY, BEATRICE
15625014                  GUMBLE, JOHN R.
15625015                  GUMMOW, LINDA
15625016                  GUNDERSON, BRANDY S.
15625017                  GUNNESON, KENNETH L
15625024                  GURLEY, FAYETTE
15625025                  GUSHWA, ROBERT
15625026                  GUSTAFSON, CINDI M.
15625042                  GUY, TERRY W.
15625043                  GUYDON, LARRY
15624323                  Gamon, Oscar, Mision de San Andres, Apodaca 66440 MX
15624382                  Gare, Chaitanya
15624759                  Gore, Cameron
15624760                  Gore, Cameron T.
15624931                  Griggs, Stephanie
15625070                  HAAG, WILLIAM D
15625077                  HADDAD, MICHAEL
15625078                  HADDOCK, KENNY N
15625085                  HAGERMAN, J. W.
15625086                  HAGEWOOD, DIANE
15625087                  HAGEWOOD, TANEEKA V
15625088                  HAGEWOOD, TIMOTHY M
15625092                  HAGUE, TIMOTHY
15625096                  HALE, VICKY D.
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 238 of 280
District/off: 0311-1                              User: SH                                   Page 237 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15625097                  HALEY, STEPHANIE B.
15625098                  HALL, AUDREY
15625100                  HALL, CLARA
15625102                  HALL, FAWN
15625103                  HALL, JUDY
15625105                  HALL, LINDA L
15625106                  HALL, LUANNE K.
15625107                  HALL, NATHAN G.
15625108                  HALL, PHYLLIS K
15625109                  HALL, RAYMOND
15625110                  HALL, SIDNEY M
15625112                  HALL, VIRGIL L.
15625113                  HALL, WILLIAM J
15625114                  HALLADAY, RONALD R.
15625115                  HALLMARK, MARY L
15625116                  HALLORAN, SANDY K.
15625118                  HAMBERLIN, MATTIE
15625122                  HAMILTON, TERRENCE J.
15625126                  HAMMACK, JAMES E.
15625130                  HAMMER, CHARLES L.
15625135                  HAMMONS FREDERICK, ALICE M.
15625136                  HAMOR, LILLIAN
15625137                  HAMPTON, MARY FRANCES
15625142                  HANCOCK, ZELLA S.
15625145                  HANDSHOE, ALICIA K
15625146                  HANDSHOE, MARK L
15625148                  HANEY, MARK L.
15625150                  HANKINS, SHIRLEY W.
15625161                  HANSEN, CARL J.IV
15625162                  HANSEN, LOIS
15625163                  HANSON, JERRY W.
15625164                  HANSON, JOHN D
15625166                  HARBISON, W. TERRY
15625171                  HARDEN, MARGARET A
15625173                  HARDIMON, KRISTA
15625175                  HARDIN, NANCY
15625176                  HARDIN, NOLAN
15625181                  HARE, BARBARA L.
15625183                  HARIG, WAYNE
15625186                  HARMER, JON F
15625187                  HARMER, VERONICA
15625191                  HARMON, DEWEY
15625192                  HARMON, SARAH
15625197                  HARP, MARY J.
15625200                  HARREL, JEFFREY D
15625203                  HARRINGTON, QUEEN E.
15625207                  HARRIS, DERIC
15625208                  HARRIS, EVERETT F
15625209                  HARRIS, GENEVE L.
15625211                  HARRIS, JANE E.
15625216                  HARRIS, MARTY
15625217                  HARRIS, MELANIE A.
15625224                  HARRISON, DORIS J.
15625227                  HARROLLE, JIMMIE
15625229                  HART, LINDA
15625232                  HART, THERESA C.
15625233                  HARTL, JAMES A.
15625236                  HARTMAN, DUANE L
15625239                  HARTSFIELD, DAVID T.
15625243                  HARVEY, SHILVIE M.
15625245                  HARWOOD, SARAH M
15625246                  HAS, CHANTHA
15625247                  HAS, SARETH
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 239 of 280
District/off: 0311-1                             User: SH                                   Page 238 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15625249                  HASSEN, DIANNE M.
15625250                  HASTON, JERRY D
15625251                  HASTON, ROGER
15625253                  HASTON-LEER, PAMELA J.
15625256                  HAUGHTON, HELEN
15625259                  HAVEMAN, JOHN A.
15625260                  HAVEMAN, MARLA A
15625266                  HAYDEN, ROBERTA L.
15625269                  HAYES, STEVEN
15625271                  HAYGOOD ROPERKILBURN, C. DARLENE DARLENE
15625274                  HAYGOOD, WALKER L.
15625275                  HAYNES, TAMIKA Ben
15625278                  HAYS, LANNY A
15625280                  HAYWARD, JANICE
15625288                  HEAD, CAROLYN
15625289                  HEAD, MICHAEL D.
15625292                  HEALEY, RODNEY L
15625297                  HEARD, GLADYS W.
15625299                  HEARD, TRESSIE M.
15625305                  HEATH, DIANA F.
15625306                  HEATH, TERRY S.
15625307                  HEAV, CHANNY
15625308                  HEAV, SARETH
15625311                  HECKAMAN, MARGARET J.
15625312                  HECKLER, VIRGINIA C.
15625337                  HEISER, PAUL L.
15625339                  HEITZMANN, JEFFREY
15625340                  HEITZMANN, MERRY D
15625358                  HELMBOLDTKOTZ, KRISTINE K
15625359                  HELMER, VINCENT JR.
15625360                  HELSEL, KENNETH
15625363                  HEM, DIM
15625364                  HEM, PHAL
15625365                  HEM, SAMON
15625366                  HEMPSTEAD, MAURICE ANDRE
15625368                  HENDERSON, BARBARA A
15625371                  HENDERSON, DEBORA
15625373                  HENDERSON, JASON
15625377                  HENDRICKS, HOWARD A
15625390                  HENRY, PATRICIA
15625395                  HENSON, GARY
15625399                  HERBIG, DENNIS
15625410                  HERMAN, LAURIE A
15625481                  HERNANDEZ, DOMINGA
15625492                  HERNANDEZ, LILIAN
15625495                  HERNANDEZ, MARIA S
15625504                  HERNANDEZ, RENE
15625511                  HERREN, BERNADINE
15625520                  HERRIMAN, LESLIE
15625524                  HERSHA, ELAINE
15625525                  HERTENSTEIN, RICK W.
15625526                  HERWEYER, JOYCE L
15625530                  HESSIAN, JACQUELINE
15625546                  HIAR, KIMBERLEY
15625547                  HIATT, RALPH A.
15625552                  HICKERSON, DALE J.
15625553                  HICKS, BRANDON L
15625554                  HICKS, DONALD W
15625555                  HICKS, JEREMY
15625557                  HICKS, RAYMOND
15625558                  HICKS, WILLIAM D.
15625560                  HIERONIMUS, DONALD
15625563                  HILBURN, BILLY L.
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 240 of 280
District/off: 0311-1                             User: SH                                   Page 239 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15625565                  HILL BRYANT, RHONDA F
15625579                  HILLIAKER, CAROL
15625582                  HILTON, STEVEN S.
15625584                  HINE, MILISSA J.
15625585                  HINES, CAROLYN R
15625586                  HINES, PEGGY R.
15625592                  HINSON, VASSAR B.JR
15625595                  HIPPENHAMMER, MARCIA D
15625599                  HITCHCOX, BRENDA I.
15625610                  HOARD, EURETTA
15625611                  HOBBS, JERRY M.
15625612                  HOBBS, WYNETT CAROLYN
15625613                  HOBSON, DEANNA
15625614                  HOBSON, DUAINE
15625615                  HOCKING, SANDRA J.
15625616                  HOCKMUTH, DELORES
15625617                  HODDE, HERBERT JR
15625618                  HODGE, BETTY J.
15625620                  HODGES, SHIRLEY A.
15625621                  HODGKINSON, KYLA
15625622                  HODOWANIC, EDWIN
15625625                  HOEUNG, SINO
15625626                  HOEXUM, RICHARD C.
15625627                  HOEY, JANET
15625631                  HOFFMAN, RICHARD L
15625635                  HOFSTEE, PEGGY J.
15625636                  HOFSTEE, THOMAS D.
15625639                  HOLBROOK, CLARICE
15625646                  HOLDEN, CHRISTOPHER N
15625648                  HOLDER, NICKY
15625650                  HOLLAND, ALICE A.
15625651                  HOLLAND, GENEVA R.
15625652                  HOLLAND, NAD A.
15625653                  HOLLAND, TOMMY A.
15625654                  HOLLAND, WILLIE P
15625656                  HOLLIDAY, JASON B
15625662                  HOLLIS, BARBARA A
15625663                  HOLLIS, JAMES A.
15625666                  HOLLISTER, DOUGLAS O
15625667                  HOLLOWAY, CAROLYN L.
15625668                  HOLLOWAY, DOROTHY A.
15625669                  HOLLOWAY, JAMES H.
15625670                  HOLLOWAY, RON
15625671                  HOLLOWELL, CAROLYN
15625673                  HOLSHOUSER, WILLIAM A.
15625675                  HOLT, STEVEN
15625677                  HOLTON, KATHY
15625678                  HOMAN, TERRI
15625697                  HONHART MARTIN, DOROTHY J
15625703                  HOOD, KAYLA J.
15625722                  HOPPER, JEFFREY L
15625730                  HORTON, ROBBIN K
15625731                  HORVATH, GLORIA L.
15625740                  HOUGH, TOM LINDA
15625746                  HOUSEMAN, BRUCE A
15625753                  HOWARD, DENNIS
15625761                  HOWELL, JERRY M.
15625762                  HOWELL, JOSEPH R
15625765                  HOYNE, EILEEN
15625779                  HUAMAN, FRANCISCO J
15625783                  HUBACH, JOHN E.
15625786                  HUBER, HENRY LJR.
15625794                  HUDSON, ETHEL D.
                  Case 19-12378-KBO                  Doc 1281           Filed 01/01/21             Page 241 of 280
District/off: 0311-1                                       User: SH                                                            Page 240 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                  Total Noticed: 13039
15625796                  HUDSON, HELEN
15625797                  HUENE, JOHN
15625805                  HUFFMAN EZELL, GLENDA F
15625806                  HUFSTEDLER, JEWEL
15625807                  HUFSTEDLER, WILLIAM JR.
15625811                  HUGHES SKILES, IMOGENE M.
15625813                  HUGHES, FRANCES
15625814                  HUGHES, MARCIA L
15625819                  HUITEMA, DALE G.
15625825                  HULL, DEBONNIE L
15625828                  HUMANN, THOMAS E.
15625833                  HUMPHRIES, ANN
15625842                  HUNTER, ELIZABETH A
15625843                  HUNTER, MARION L.
15625848                  HUOT, BOTUM
15625854                  HUTCHERSON, DELORIS
15625855                  HUTCHINS, DENNIS A.
15625858                  HUTH, RANDY
15625859                  HUTSELL, PATRICIA
15625862                  HUVER, CATHRENE L
15625125                  Hammack, Fleshia
15625195                  Harney, Billy
15625491                  Hernandez, Juan Adames
15625593                  Hinton, Billy
15625649                  Hollady, Sarah
15625802                  Huerta, Jes s Mej a
15626073                  INGRAM, ANN
15626074                  INGRAM, DONNA M.
15626075                  INGRAM, DOROTHY E.
15626076                  INGRAM, JOAN C.
15626077                  INGRAM, KATHRYN M.
15626078                  INGRAM, LENA M.
15626114                  INSIGHT INTELLECTUAL PROPERT
15626182                  IO-SAMM S.deR.L.deC.V.
15626203                  IRELAN, ARBRIE D.
15626204                  IRISH, ELINOR
15626206                  IRISH, SUSAN
15626219                  IRWIN, JEROME B.
15626221                  ISAAC, APRIL
15626222                  ISBELL, JANICE K.
15625913                  Idea International Inc., Christopher Dorn, Twin BldgBekkan4F 1-1-4, Shinsenrinishimachi Toyonaka 560-0083 JP
15626291                  JABARA, YOUSEF M
15626300                  JACKSON, AARON
15626301                  JACKSON, BILLY RAY
15626307                  JACKSON, ELDA L.
15626313                  JACKSON, PHILLIP
15626314                  JACKSON, ROGER L.
15626317                  JACKSON, WILLIAM D.
15626318                  JACKSON, WILMA J.
15626322                  JACO, DONNA K
15626323                  JACO, PATRICIA
15626325                  JACOBS, JAMES
15626326                  JACOBS, JOLETTA S.
15626331                  JACOBSMA, LAURIE A
15626338                  JAHN, MICHAEL F
15626344                  JAMES, KAREN
15626345                  JAMES, MARY M.
15626350                  JAMISON, ALICE
15626351                  JAMISON, CATHERINE
15626361                  JASKE BREWER, PAMELA M.
15626387                  JEFFRIES, SHEILA J
15626394                  JENKS, SHARON R
15626395                  JENNINGS, BETTY J.
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 242 of 280
District/off: 0311-1                              User: SH                                   Page 241 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15626397                  JENNINGS, SHELBY J.
15626403                  JESKE, GARY D.
15626407                  JESTER, DONALD E.
15626409                  JEURINK, SEBEANN
15626410                  JEURINK, THERESA J
15626462                  JOHN, MICHAEL
15626470                  JOHNSON FRISKY, JACQUELINE S
15626472                  JOHNSON ROCHELLE, CYNTHIA B
15626477                  JOHNSON, ARLIE J.
15626478                  JOHNSON, AUDREY
15626479                  JOHNSON, BERTHA L.
15626480                  JOHNSON, BETTY R.
15626481                  JOHNSON, CHARLIE M.
15626482                  JOHNSON, CHERI
15626485                  JOHNSON, CINDY C.
15626491                  JOHNSON, DEANNA
15626492                  JOHNSON, DENISE D.
15626493                  JOHNSON, DENNIS J.
15626496                  JOHNSON, JOHHNY L.
15626498                  JOHNSON, LOUISE
15626499                  JOHNSON, MARGIE
15626501                  JOHNSON, MAXINE
15626502                  JOHNSON, NEMIE A
15626503                  JOHNSON, NORMAN J
15626504                  JOHNSON, PEGGY
15626505                  JOHNSON, RAYMOND
15626506                  JOHNSON, ROBERT
15626509                  JOHNSON, RUBY J.
15626510                  JOHNSON, RUTH
15626511                  JOHNSON, SALLY T.
15626513                  JOHNSON, VELORA
15626514                  JOHNSON, WESLEY JR
15626515                  JOHNSTON, B KYLE
15626518                  JOINER, MARGARET J.
15626520                  JOLLIFFE, FREDERICK W
15626521                  JONAS, GARY W
15626526                  JONES, ALICE M
15626527                  JONES, BILLY H.
15626532                  JONES, DALLAS E.
15626534                  JONES, DAVID W.
15626535                  JONES, DEMONES M
15626538                  JONES, ELOISE
15626539                  JONES, FELITA D.
15626540                  JONES, FRANK L.
15626543                  JONES, GREGORY D
15626548                  JONES, JEFFIE A
15626550                  JONES, JOAN S
15626551                  JONES, JOHN C
15626552                  JONES, JUDITH
15626555                  JONES, LARRY
15626556                  JONES, LELIA B.
15626557                  JONES, LINDA L
15626558                  JONES, MARK T.
15626561                  JONES, PATSY M
15626562                  JONES, PEGGY A
15626566                  JONES, SHEILA A.
15626567                  JONES, SHERRY L
15626574                  JORDAN, BEN E.
15626575                  JORDAN, DEWAYNE C
15626580                  JORDAN, MARY L
15626583                  JORDAN, MICHAEL
15626587                  JORGENSEN, WILLIAM D.
15626603                  JOYSON SAFETY SYSTEMS AGQ
                  Case 19-12378-KBO           Doc 1281        Filed 01/01/21   Page 243 of 280
District/off: 0311-1                                 User: SH                                   Page 242 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                         Total Noticed: 13039
15626631                  JUNTUNEN, WILLIAM
15626560                  Jones, Michael
15626658                  KADLEC, RONALD
15626659                  KADLEC, SALLY
15626665                  KALEY, DARYL
15626674                  KAMPHUIS, ROGER A.
15626676                  KAMPMEIER, GARY
15626678                  KANAZIZ, KEVIN S
15626679                  KANE, IVAN L.
15626680                  KANE, MICHAEL G.
15626681                  KANEY, E. JAMES
15626684                  KAPFHAMER, SCOTT A
15626692                  KARNES, PHYLLIS J
15626693                  KARWUR, ELAINA
15626694                  KASSEE, THELMA
15626695                  KATHAN, CHARLOTTE J.
15626709                  KAYSER, RONALD L.
15626717                  KECK, LINDA
15626720                  KEISTER, JERRY
15626721                  KEITH, DONNA S.
15626725                  KELLER, WILMA
15626727                  KELLEY PRENTICE, LINDA D
15626729                  KELLEY, LESLIE G.
15626731                  KELLEY, SHIRLEY H.
15626736                  KELLY, MATTHEW WAYNE
15626737                  KELSO, TINA L
15626742                  KEMP, GREG T.
15626743                  KEMP, JAMES H.JR
15626758                  KENNEDY, JOHN F.
15626759                  KENNEY, CAROL
15626761                  KENNY, LINDA
15626766                  KENT, CONSTANCE M
15626767                  KENT, JOSIE L.
15626782                  KEO, PHEAP
15626783                  KEO, SAMBO
15626784                  KEO, SOPHEA
15626785                  KERLEY, RACHEL J.
15626798                  KETCHUM, PHYLLIS M.
15626806                  KEY SMITH, WANDA L.
15626815                  KEYS, DUANGJAI
15626825                  KHEAM, PHEAP A.
15626826                  KHIM, SAVANN
15626827                  KHIM, SOKHOM
15626834                  KIDD, DONALD H.
15626835                  KIDD, SUSAN E.
15626839                  KIEL, CARLIN J.
15626843                  KILBURN, EULA C
15626844                  KILBURN, JACQULINE A
15626846                  KILGORE, LULA G.
15626847                  KILGORE, RADIS L.
15626851                  KILTS, LOIS E.
15626852                  KIM, KHON
15626853                  KIM, PHUONG
15626854                  KIM, SOPHIN P.
15626855                  KIM, YON
15626856                  KIMBALL, BRYAN
15626857                  KIMBALL, SCOTT A.
15626858                  KIMBEL, MICHAEL E.
15626860                  KIMMEL, CHARLES W
15626861                  KIMSEY, RICHARD M.
15626868                  KING, DEBORAH
15626871                  KING, SHERYL L
15626872                  KING, STEVEN R.
                  Case 19-12378-KBO            Doc 1281     Filed 01/01/21   Page 244 of 280
District/off: 0311-1                               User: SH                                   Page 243 of 279
Date Rcvd: Dec 30, 2020                            Form ID: van031                         Total Noticed: 13039
15626882                  KIRBY COX, JEANETTE R.
15626887                  KIRK, KAY
15626888                  KIRK, NED JR
15626893                  KISER, DIANE
15626894                  KISER, PATRICIA A
15626899                  KITTEL, ROBIN
15626901                  KITZMAN, KATHERINE
15626904                  KLAVER, TEDSON J
15626905                  KLAVER, THURSTON J
15626906                  KLAWONN, ALLEN
15626914                  KLINE, JOHN T.
15626916                  KLINE, VIVIAN
15626917                  KLING, SANDRA V
15626923                  KLOSTERMAN, DAVID P
15626925                  KLUNDER, MICHAEL J
15626926                  KLUTMAN, DENNIS D
15626931                  KNAPP, RICHARD
15626932                  KNAUF, ROSE
15626937                  KNIGHT, WAYNE
15626938                  KNISS, MILTON D
15626940                  KNOESPEL, KEITH D.
15626953                  KNUCKLES, AMELIA
15626954                  KNUTH, MARK H
15626961                  KOHLER, KELVIN
15626966                  KOLL, JAMES H.
15626976                  KONG, SAREM MEY
15626977                  KONG, YETH
15626983                  KONING, BARBARA J
15626985                  KONTAK, MARK A
15626987                  KOOIMAN, ARLYN L.
15626988                  KOOIMAN, BRYAN A.
15626999                  KORTNER, BEVERLY
15627000                  KORTNER, KEITH
15627008                  KOWALSKI, PHILIP
15627017                  KRAFT BELL, CALLIE A.
15627018                  KRAFT, BRUCE L
15627025                  KRAUSE, BETTY J.
15627040                  KROPF, GERALDINE V.
15627043                  KRUEGER, STEPHEN E.
15627047                  KRUYSWIJK, GERARDUS
15627051                  KUBIZNE, PETER J.
15627052                  KUCSERA, CARL W
15627054                  KUGLER, KAREN M
15627056                  KUHNEN, RONALD J.
15627057                  KUIPERS, PATRICIA D
15627058                  KUKLA, MICHAEL J
15627064                  KUNTZ, RICHARD A.
15627068                  KURTZ, WILLIAM
15627070                  KUYKENDALL, CAROL A.
15627071                  KUZINSKI, JANICE
15627077                  KYLER, KEITH L
15626898                  Kitchen, Mike
15627102                  LABAY, GILBERT J.
15627111                  LACAVA, JAMES
15627115                  LACHCIK, JASON
15627121                  LAFFERTY, EARLENE
15627124                  LAGOE, THOMAS
15627125                  LAGRANDEUR, DEAN L
15627130                  LAISURE, CONNIE
15627135                  LAKE, SHARON J.
15627147                  LAM, CHAU
15627150                  LAMAN, DALLAS B.
15627151                  LAMB, GREGORY A.
                  Case 19-12378-KBO         Doc 1281      Filed 01/01/21   Page 245 of 280
District/off: 0311-1                             User: SH                                   Page 244 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15627156                  LAMBERT, LUCILLE
15627161                  LAMIA, TERI A.
15627162                  LAMIMAN, CRAIG
15627166                  LAMOREAUX, CAROL
15627173                  LAND, REELES D
15627177                  LANDER, JACQUELINE
15627187                  LANE, JACKIE
15627188                  LANE, JEAN
15627189                  LANE, MARVIN
15627193                  LANGKAMP, DUANE C
15627195                  LANGLEY, GINA
15627198                  LANNING, DONALD R.
15627199                  LANNING, JASON D
15627213                  LARGE, JAN E.
15627214                  LAROCCA, WILLIAM
15627223                  LARSON, DEBORAH
15627225                  LARSON, MARIE
15627226                  LARSSON, BRANDON T.
15627231                  LASHOCK, CRAIG T
15627233                  LASZCZAK, JAMES A
15627246                  LAURY, LEON
15627247                  LAVALIERE, THERESIA
15627252                  LAWHORNE, BETTY A.
15627262                  LAWRENCE, BRENDA A
15627269                  LAWS, JOHNNY
15627276                  LAYMAN, TAMMY C.
15627285                  LE, HON DUC
15627286                  LE, THU
15627287                  LEACH, DOROTHY MAE
15627288                  LEACH, RUTH
15627297                  LEAPHART, JON A
15627309                  LECHTANSKI, DAVID J.
15627328                  LEE, LURLIE J.
15627332                  LEE, SANDRA J.
15627333                  LEE, SUSAN M.
15627334                  LEE, TAMMY L
15627335                  LEETH, KENNETH E.
15627337                  LEFERS, KATHRYN M.
15627344                  LEHMAN, LAURA
15627346                  LEHTINEN, ANNE M.
15627348                  LEIF, PATRICIA
15627357                  LENSING, BONNIE
15627363                  LEOSH, KENNETH W.
15627367                  LESLE, MICHAEL J.
15627368                  LESLIE, GLENDA K.
15627369                  LESZCZYNSKI, JODI L
15627370                  LESZCZYNSKI, SCOT A
15627376                  LEVITZ, BONNIE J
15627377                  LEWANDOWSKI, DONNA M
15627385                  LEWIS, CURTIS
15627386                  LEWIS, DEBORAH
15627387                  LEWIS, DIANE
15627388                  LEWIS, GREEN
15627389                  LEWIS, GREEN JR
15627391                  LEWIS, JACK W.
15627395                  LEWIS, LEILA S.
15627397                  LEWIS, NATHAN D
15627420                  LIDDELL, ALFRED C
15627428                  LIERMAN, WINIFRED
15627433                  LIFSEY, JEFFREY
15627441                  LILIKER, DONNA C
15627443                  LIM, SEAN
15627445                  LIMING, DAVID F.
                  Case 19-12378-KBO           Doc 1281        Filed 01/01/21   Page 246 of 280
District/off: 0311-1                                 User: SH                                   Page 245 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                         Total Noticed: 13039
15627452                  LINCOLN, RUTH M
15627453                  LINDAAS LENZ, KIM
15627454                  LINDBERG, TERRANCE L.
15627455                  LINDE, GEORGE R
15627458                  LINDQUIST, ARTHUR M.
15627459                  LINDQUIST, SHARON A.
15627468                  LINEBERRY, PHILLIP
15627469                  LINGEMAN, THOMAS A.
15627480                  LINTZ, ROBERT E
15627483                  LIPSCOMB, WILFRED
15627484                  LIPSKI, LINDA M.
15627486                  LIST, JAMES
15627491                  LITTLETON, HOWARD M.
15627492                  LITTLETON, LINDA F.
15627493                  LITTRELL, CAROLYN S
15627494                  LITTRELL, JACKIE G
15627496                  LITTY, JANICE
15627499                  LIU, ZHANG
15627510                  LOCKARD CORDELL, DORA L.
15627512                  LOCQUIAO, RENATO
15627513                  LOER, EVA P.
15627518                  LOGAN, LORRAINE
15627529                  LOHMAN, JANICE A.
15627531                  LONDON, VALINDA J.
15627536                  LONG, BRAD W.
15627540                  LONG, DEBORAH
15627542                  LONG, JORENE L.
15627544                  LONG, KELLY S
15627546                  LONG, LEAP
15627547                  LONG, LUCAS B.
15627550                  LONG, MILDRED
15627551                  LONG, SHARON K.
15627552                  LONG, THERESA D
15627553                  LONG, VIRGIL W
15627554                  LONGMIRE, CHRISTOPHER
15627559                  LONH, BUNLY
15627560                  LOONEY, JAMES A.JR.
15627573                  LOPEZ, NANCY
15627576                  LOPP, BARRY K.
15627579                  LOPP, SARAH J.
15627580                  LORBIS, VICTORIO O
15627604                  LOSINSKI, MICHAEL D
15627605                  LOUNSBURY, KAREN S
15627606                  LOUNSBURY, PEGGY
15627607                  LOVE, JOYCE K.
15627608                  LOVELY, VERNON
15627609                  LOWE, FLOYD M.
15627610                  LOWE, JOEL
15627611                  LOWER, NELSON
15627613                  LOWERY, RITA S.
15627616                  LOYOLA, JESUS J.
15627632                  LUBY KRAFT, MARGARET
15627636                  LUCE, HOLLY N
15627637                  LUCENKO, DONNA E
15627648                  LUCIER, GERALD T
15627654                  LUDLOW, DIANA A.
15627670                  LUNA, ERNESTINE
15627674                  LUONG, QUAN
15627677                  LUTOVSKY, CAROL
15627688                  LYNCH, ALLEN C.
15627690                  LYNCH, TIMOTHY J.
15627691                  LYNEMA, JIMMIE A
15627694                  LYTLE, GAIL E
                  Case 19-12378-KBO          Doc 1281       Filed 01/01/21   Page 247 of 280
District/off: 0311-1                             User: SH                                     Page 246 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                           Total Noticed: 13039
15627159                  Lambeth, Linda S.
15627191                  Langdon, Randy
15627351                  LeMay, Brittney
15627401                  Lewis, Toni
15627565                  Lopez, Emmanuel Garza
15627726                  MACADANGDANG, WILMA
15627743                  MACKEY, LULA
15627745                  MACKUS, DOUGLAS J.
15627753                  MACQUARRIE, MARY
15627756                  MADDEN, LAVERN
15627767                  MADISON, MARSHALL
15627794                  MAGNER, MARY K
15627803                  MAHON, LINDA S
15627812                  MAKLEY, SCOTT E.
15627829                  MALETZ, GLENDA M.
15627831                  MALLOY, CYNTHIA ANNE
15627838                  MANDERA, PATRICIA
15627841                  MANGRUEM, DONNIE
15627842                  MANLEY, NORMA J.
15627844                  MANNING, GEORGE
15627847                  MANNY, LOIS
15627869                  MAQSHAR PRUSAKIEWICZ, DIANE E.
15627880                  MAREK, ROWLAND L
15627886                  MARINELLI, BRUCE
15627906                  MARKS, COLLEEN
15627907                  MARKS, JOHN R
15627911                  MARKS, STEPHEN
15627916                  MARKUS, BARBARA P.
15627917                  MARLOW, SYLVIA L.
15627928                  MARSHALL, DONALD W.
15627929                  MARSHALL, JEAN M
15627932                  MARSTON, CARROLL D
15627939                  MARTENS, DONALD A.
15627941                  MARTENS, RICKI D.
15627947                  MARTIN, ELAINE J.
15627949                  MARTIN, JEFFREY S
15628004                  MARTINI, ROGENE
15628018                  MASHBURN, BERTIE M
15628022                  MASHBURN, JERRY L
15628023                  MASHBURN, KERRY R.
15628024                  MASHBURN, PEGGY J.
15628025                  MASHBURN, RUTH B.
15628026                  MASON TUCKER, ANGELA J.
15628030                  MAST, FLOYD
15628031                  MASTBERGEN, MARVIN J
15628038                  MASTERS, SANDRA L.
15628052                  MATELSKI, RICHARD
15628058                  MATHENY, TINA M.
15628065                  MATHIS, LOUISE
15628078                  MATTHEWS, ALISA G
15628079                  MATTHEWS, ERNEST P.
15628080                  MATTHEWS, HANK W.
15628082                  MATTOX, TIMOTHY W.
15628083                  MATYASSE, RAYMOND J.JR
15628084                  MATZELLE PURSLEY, JOAN
15628085                  MAUPIN WILLIAMS, MARY A.
15628090                  MAUSERT, BENEFICIARY OF DOUGLAS
15628101                  MAYBERRY, KIMBERLY Y.
15628105                  MAYO, DEBRA M
15628113                  MAZURKIEWICZ, DAVID C.
15628128                  MCBRIDE, BRUCE
15628129                  MCBRIDE, RANDY L.
15628130                  MCBRIDE, WANDA L.
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 248 of 280
District/off: 0311-1                              User: SH                                   Page 247 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15628131                  MCCABE, ROBERT L.
15628132                  MCCAIN, FAYE L
15628134                  MCCALL, DOROTHY
15628135                  MCCALLIPS, LAVERN R
15628136                  MCCAMISH, JODY L
15628138                  MCCANN, GEORGE W.
15628143                  MCCARTNEY, LAURA V.
15628144                  MCCARTNEY, ROBERT B.
15628145                  MCCARTY, JACQUELINE
15628147                  MCCARTY, THURMAN
15628150                  MCCLAIN COGGIN, CONNIE M
15628154                  MCCLAIN, LARRY L.
15628156                  MCCLAIN, ROSE M.
15628157                  MCCLISH, WILLIAM
15628161                  MCCLURE, CHRIS E.
15628163                  MCCLURE, DAVID L
15628164                  MCCLURE, SHERRI L.
15628166                  MCCOLLUM, EVELYN K
15628168                  MCCORD, THOMAS L.
15628170                  MCCOWAN, MARK
15628172                  MCCOY, THOMAS
15628177                  MCCUTCHEN, MAUREEN C
15628178                  MCDANIEL, ANNA L.
15628179                  MCDANIEL, EVERLENA
15628180                  MCDANIEL, TOMMY E.
15628183                  MCDONALD, JANIS
15628184                  MCDONALD, MICHAEL L
15628186                  MCDONALD, ROY E.
15628188                  MCDOWELL, KURT P
15628189                  MCDOWELL, MARY E.
15628191                  MCELROY, DAVID W.
15628195                  MCGEE, KIMBERLY
15628197                  MCGEORGE, LLOYD
15628198                  MCGINLEY, NANCY
15628199                  MCGINNISS, DEBRA L.
15628202                  MCGLONE, VERNALINE
15628204                  MCGRAW, JOHN F.
15628206                  MCGREGOR, VICTOR A
15628207                  MCGUFFIN COULTER, LYNN A.
15628208                  MCGUIRE DAVIS, SHIRLEY A.
15628211                  MCGUIRE, EMILY R.
15628213                  MCGUIRE, SEAN M
15628224                  MCKEE, HAROLD JR.
15628225                  MCKELVEY, ROBERT C.
15628228                  MCKINNEY, ELAINE S
15628229                  MCKINNEY, MARY I
15628230                  MCKINNEY, WILLIAM A
15628237                  MCLEAN, LISBETH
15628239                  MCLEOD, ROSEMARY
15628243                  MCMACKINS, ROBERT F.
15628244                  MCMACKINS, WENDY
15628247                  MCMASTER, RIAN M
15628251                  MCMASTERS, E. LAVUAGHN
15628252                  MCMASTERS, LISA V
15628256                  MCMASTERS, TIMOTHY
15628258                  MCMULLIN, BERNADINE
15628259                  MCMULLIN, JEFFREY ALLEN
15628260                  MCMULLIN, KAYE
15628262                  MCNALL, TROY L
15628265                  MCNATT, JEFF
15628267                  MCNEARY, MARY ANN
15628268                  MCNEES, KIM A.
15628269                  MCNEES, WALTER J.
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 249 of 280
District/off: 0311-1                              User: SH                                   Page 248 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15628278                  MEAD, THOMAS D.
15628281                  MEADOWS, SUZANNA
15628284                  MEANA, RUTH M.
15628285                  MEARS, BERNARD D.
15628286                  MEAS, BUNNEANG
15628307                  MEDINA SULLINSGREER, NORMA S.
15628317                  MEDINA, PORFIRIO
15628321                  MEDLEY, JAMES A.
15628324                  MEEKER, JAMES
15628325                  MEEKER, RUSSELL
15628330                  MEHTA, TARLIKA R.
15628331                  MEINKE, JOSEPH
15628332                  MEISLOHN ANDERSON, VICKI K.
15628333                  MEISSEN, GEORGE
15628336                  MELIGAN, SEAL
15628337                  MELLES, BETTY A.
15628338                  MELLINGER, DAVID
15628346                  MENDOZA, EDILBERTO
15628392                  MERRITT, EVELYN
15628395                  MESFUN, LELTI
15628396                  MESHEW, MARTHA K.
15628398                  MESSER, BRENDA
15628400                  MESSICK, ESTHER A.
15628430                  METHUSELAH, JOHN A.
15628458                  MEYER, PAUL M.
15628581                  MILES, GLORIA K.
15628587                  MILLARD, DONALD W.
15628588                  MILLARD, PATRICIA A.
15628591                  MILLER ARNOLD, PAMELA S.
15628601                  MILLER, CAROLYN
15628602                  MILLER, CHARLOTTE D
15628605                  MILLER, DEWAYNE
15628611                  MILLER, JANICE K
15628612                  MILLER, LESLIE E.
15628613                  MILLER, LONNIE W.
15628616                  MILLER, PATRICIA A.
15628617                  MILLER, RANDALL C.
15628619                  MILLER, RITA A.
15628622                  MILLER, STEVE A
15628626                  MILLER, TAWANDA L
15628627                  MILLER, TIMOTHY T
15628628                  MILLER, VIRGINIA M.
15628631                  MILLIGAN, ROBERT J.
15628634                  MILLIRON, MARY R.
15628639                  MILLS, FRANCIS L
15628641                  MILLS, MICHAEL
15628652                  MINOR, VALERIE SS
15628685                  MITCHELL, ROY L.
15628686                  MITCHESON, ROBERT J.
15628696                  MIZEN LIFSEY JAMES, LINDA
15628732                  MOHSIUZZAMAN, SYED M
15628762                  MONTFORT, SUSANN
15628765                  MONTGOMERY, GARY L
15628781                  MOODY, MELISSA
15628782                  MOODY, PATRICIA SCHELL
15628788                  MOONEY, CHARLES S.
15628792                  MOORE, ALBERT
15628798                  MOORE, CLYDE E.
15628799                  MOORE, DORIS NELL
15628800                  MOORE, GERALD E.
15628807                  MOORE, MECHELLE D
15628809                  MOORE, MYLINDA F
15628810                  MOORE, PHILLIP L
                  Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 250 of 280
District/off: 0311-1                                      User: SH                                                            Page 249 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                  Total Noticed: 13039
15628813                  MOORE, STEVE D
15628816                  MOORE, WILLIAM H.
15628833                  MORELOCK, JACK
15628845                  MORGAN, DAVID W
15628853                  MORRIS, FRANK
15628854                  MORRIS, JAMES
15628856                  MORRIS, RICHARD A.
15628862                  MORRISON, LARRY J.
15628864                  MORROW, MICHAEL K.
15628867                  MORSE, BETTY
15628876                  MOSHER, JUDY K.
15628878                  MOSLEY, CAROLYN
15628880                  MOSLEY, DELMER
15628909                  MOTT JOHNSON, KATHY W
15628910                  MOTT, RONALD D.
15628916                  MOUNTZ, MARCELLA
15628919                  MOUSSEAU, JOHN
15628985                  MUCARIA, BEVERLY JOY
15628994                  MULL, CHRIS G.
15628995                  MULLINS, BRENDA
15628998                  MULLINS, MARY LOU
15629014                  MUNS, ANA C
15629017                  MURDAY, DEBRA A.
15629018                  MURDOCK, KEITH M
15629020                  MURPHY, ELIJAH L.
15629021                  MURPHY, KAREN A
15629022                  MURPHY, MICHAEL G
15629023                  MURPHY, PAMELA J
15629025                  MURRAY, EDWARD J.
15629040                  MUSSELMAN, CATHY L.
15629041                  MUTERSPAUGH, MARK ALLEN
15629045                  MYAS, DAVID D
15629050                  MYERS, RONALD
15629052                  MYHAN CHAPMAN, TINA G
15629053                  MYNHIER, DOUGLAS G
15627780                  Magna Assy Systems de Mexico
15627784                  Magna Decoma International
15628227                  McKinley, John
15628299                  Mechanical Simulation Corporation
15628315                  Medina, Jesus Morales
15628502                  Michigan State Tax Deposit
15628680                  Mitchell, Brandon
15628840                  Moreno, Michael
15628942                  Mr. Carlos Alberto das Neves Martins, Quinta da Boa Agua, Quinta da Agua Complexo, Fabril Alimentar do Carregado
15628986                  Mudd, Jordian
15629058                  NABER, KATHY JO
15629062                  NAIL WALKER, DEBRA L.
15629066                  NALL WALKER BROKENSHIRE, CHRISTY J.
15629070                  NAPIER, ANGELA R
15629071                  NASH, LAURA L.
15629108                  NAVARRO, RICARDO
15629134                  NEEL, MABLE A
15629135                  NEELY, MICHELLE
15629136                  NEESE, ANITA J.
15629144                  NEFF, BARBARA K
15629145                  NEFF, BETH
15629146                  NEGRON, AURORA
15629160                  NELSON, CUMLI
15629161                  NELSON, JAMES W.
15629162                  NELSON, JOHNNY A
15629166                  NELSON, THEODORE R.
15629167                  NEMECEK, DONNA
15629168                  NEMMERS, CYNTHIA
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 251 of 280
District/off: 0311-1                              User: SH                                   Page 250 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15629176                  NEPEAN, DAVE E.
15629186                  NETTERS, DWAYNE
15629187                  NETTLES, SHIRLEY
15629192                  NEUBERT, ROBERT
15629220                  NEW, ANN G
15629232                  NEWBORN, BRIAN
15629238                  NEWMAN, CHRISTOPHER M
15629241                  NEWSOME, LINDA R.
15629243                  NEWTON, CATHY A.
15629247                  NEWTON-TIDWELL, JENNIFER
15629258                  NGIN, MAN TOEUK
15629259                  NGORN, CHHEANG
15629260                  NGUYEN, LOAN KIEM
15629261                  NGUYEN, LOI
15629263                  NGUYEN, NGOC-QUANG
15629264                  NGUYEN, SUZIE
15629266                  NHIEV, SAME
15629275                  NICHOLS, PERRY A.
15629276                  NICHOLSON, BRENDA D.
15629278                  NICOSON, MARLENE
15629287                  NIEDERGESES KILBURN, JANET D
15629300                  NIPPS, HAROLD
15629301                  NIPPS, MATTIE
15629329                  NITZ, MELINDA S
15629330                  NIVER, OPAL D.
15629344                  NOLAN, DAVID H.
15629363                  NORDSTROM, PAUL D
15629366                  NORMANCOX, MARGARET
15629379                  NORTH, ADELINE P.
15629397                  NORTHRUP, PENNY
15629398                  NORTHRUP, RANDY E.
15629402                  NORWOOD, ESSIE LOIS
15629405                  NOUN, RETH
15629420                  NUDD, BARRY C.
15629426                  NUTT, CAROLYN E.
15629427                  NUYEN, DEBORAH
15629431                  NYKAMP, MELVIN
15629148                  Nell, Robert
15629439                  O'DELL, JEANNIE M
15629444                  O'NEAL, THOMAS L.
15629453                  OAKLAND, PATRICIA
15629455                  OAKLEY, JUANITA
15629460                  OBERLIN, PHILLIP C.
15629469                  ODOM, BENITA
15629481                  OGREN, DM TYLER
15629491                  OKROY, ANTHONY
15629493                  OLDS, CASEY E.
15629494                  OLENIACZ, FRANK S
15629497                  OLINGER, LINDA K
15629498                  OLINGER, STEVEN
15629499                  OLIVARES, CARLOS
15629502                  OLIVEROS, ALBERTO
15629505                  OLMSTEAD, KATHY M
15629534                  ONDRIAS, GERALD
15629537                  ONG, CHAMRATH
15629545                  OPENGO, JANET C
15629548                  OPPERMAN, BONNIE A
15629584                  ORR, PAMELA J.
15629598                  ORTEGA, ELENA M
15629605                  ORTIZ, ANDRES
15629611                  ORTIZ, ROMAN
15629620                  OSBORN, CHRISTINE R.
15629628                  OSLAND, DUANE
                  Case 19-12378-KBO           Doc 1281     Filed 01/01/21   Page 252 of 280
District/off: 0311-1                              User: SH                                   Page 251 of 279
Date Rcvd: Dec 30, 2020                           Form ID: van031                         Total Noticed: 13039
15629638                  OSTINDIE, LINDA J.
15629644                  OU, SOKHAN
15629645                  OUENDAG, JANICE K
15629647                  OUM, CHANMOLY T.
15629648                  OUN KHIEV, KANNAVY
15629660                  OWENS, JENNIFER E.
15629661                  OWENS, MARY N.
15629662                  OWINGS, VIRGINIA
15629509                  Olson, Nicholas
15629602                  Ortega, Rodolfo
15629679                  PA, PHALLY
15629684                  PAASMAN, JOHN
15629685                  PABREZA, ROBERT M.
15629704                  PACINI, STEVEN P.
15629714                  PAGE, MARY
15629715                  PAINTER, JAMES H.JR
15629717                  PAISLEY, TOM
15629718                  PAITSEL, TRACEY R.
15629735                  PALMER, TIFFANY TAKKARRA
15629736                  PALMERO, JOSEPH F.
15629739                  PALOMINO, MESIAS
15629749                  PANCOAST, CORAZON U
15629756                  PAQUETTE, MICHAEL C
15629768                  PARDUE, SHANNA L
15629769                  PARE, THOMAS E
15629771                  PARENT JOHNSON, JUANITA E.
15629774                  PARK, HO WOONG
15629780                  PARKER, MARION
15629785                  PARMER, RALPH D
15629786                  PARMETER, DAVID A.
15629787                  PARRISH, LEONARD E.
15629788                  PARRISH, PERRY N
15629791                  PARSONS, CHERYL
15629795                  PARZYCH, ESTHER K
15629799                  PASCHALL, CHARLES
15629805                  PASSET, JOHN
15629807                  PASTUSKA, MICHAEL A.
15629834                  PATRICK, CAROL E.
15629836                  PATRICK, JOHNNY
15629842                  PATTERSON, KEITH E.
15629844                  PATTERSON, RUTH E.
15629846                  PATTON, CYNTHIA D.
15629848                  PATTON, LINRICO N.
15629856                  PAUL COVILLE, NANCY L
15629865                  PAUL, RONALD
15629877                  PAUWELS, JOHN T.
15629879                  PAVLICHEK, RONALD
15629885                  PAYTON, ELLY
15629890                  PCARD Purchases
15629910                  PEARCE, RICK
15629912                  PEARMAN, TERENCE C
15629913                  PEARSON, TONYA
15629914                  PEARSON, TURE A.
15629915                  PEARSONLARD, CATHY
15629918                  PECSI, DIANA S.
15629919                  PEDOLZKY, HELGA
15629928                  PELLE, EDA A.
15629932                  PELTZ, CHARLES S
15629933                  PEMBERTON, JEANETTE K
15629938                  PENCE, MILDRED
15629939                  PENDERGRASS, DONALD L
15629953                  PENSABENE SAWYER, SHERRY A.
15629967                  PEOPLES, MONICA S
                  Case 19-12378-KBO           Doc 1281       Filed 01/01/21      Page 253 of 280
District/off: 0311-1                               User: SH                                       Page 252 of 279
Date Rcvd: Dec 30, 2020                            Form ID: van031                             Total Noticed: 13039
15629988                  PEREZ, IRENE
15630028                  PERRY NEWTON, CONNIE LYNN
15630029                  PERRY, B
15630036                  PERSAUD, HAROLD
15630039                  PERSONETTE, DAVE
15630040                  PERSONNETTE, ROBBY
15630049                  PESTI, MICHAEL J.JR.
15630052                  PETERS, CHARLES L
15630054                  PETERS, PATRICIA
15630056                  PETERS, RUSSELL L
15630057                  PETERS, THOMAS
15630058                  PETERS, TRINA L.
15630059                  PETERSEN, OTTO L
15630062                  PETERSON, DAHLVIN D
15630063                  PETERSON, DAVID
15630064                  PETERSON, DOUGLAS D.
15630065                  PETERSON, GWENDOLYN
15630068                  PETERSON, RODNEY LEE
15630069                  PETERSON, RUSS
15630070                  PETERSON, SHARON
15630071                  PETION, MIRACLE
15630073                  PETROELJE, ROGER L
15630075                  PETSCHE, CHARLES
15630076                  PETSCHE, STEVEN
15630079                  PETTY, DANNY L.
15630081                  PFAFFMAN, WILLIAM R
15630086                  PHAM, KEVIN
15630087                  PHAN, THAO M
15630088                  PHANEUF, DIANE R.
15630090                  PHENGCHANH, NOUDAM
15630091                  PHENGCHANH, VISITH SS
15630099                  PHILLIPS, CAROLYN
15630102                  PHILLIPS, LOIS
15630103                  PHILLIPS, SONDRA M.
15630104                  PHILLIPS, SUE
15630116                  PHOMMASENG, BOUNPHAMA
15630117                  PHOMMEK, MANIVANH
15630118                  PHON, PHEAP
15630120                  PHUONG, DUL
15630121                  PHUONG, RUON TOUCH
15630125                  PICCHI, JENNIE M.
15630127                  PICKARD, FREDRICK L.
15630128                  PICKENS, JEANETTE D.
15630129                  PICKRELL, JOHN
15630139                  PIERCE, BASIL
15630140                  PIERRET, MARK D.
15630141                  PIERSON, KATHY
15630142                  PIERSON, LYLE C
15630143                  PIERUCKI, ALBERT JIII
15630144                  PIETRAS, LAURA J.
15630145                  PIETY, JAMES L.
15630148                  PIGG, WILLIAM
15630163                  PILLOW, JAMES
15630180                  PIPKIN, JESSE
15630181                  PIPKINS, JR. CHRISTOPHER
15630189                  PITH, CHANRAN
15630217                  PLACHTA, DONALD R.
15630256                  PLATT, CYNTHIA L.
15630271                  PLUMB, ALLEN
15630272                  PLUMB, BRENDA
15630273                  PLUNKETT, NANCY M.
15630291                  POLENAK LAW FIRM, STR ORCE NIKOLOV 98, SKOPJE MACEDONIA
15630290                  POLENAK LAW FIRM, STR ORCE NIKOLOV 98, SKOPJE 1000 MACEDONIA
                  Case 19-12378-KBO                  Doc 1281           Filed 01/01/21            Page 254 of 280
District/off: 0311-1                                      User: SH                                                           Page 253 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                 Total Noticed: 13039
15630289                  POLENAK LAW FIRM, STR ORCE NIKOLOV 98, SKOPJE 01000 NORTH MACEDONIA
15630292                  POLHILL, RONALD L.
15630294                  POLINSKI, LYNN M
15630324                  POOLE, MARGARET A
15630328                  POPMA, LORI J.
15630330                  PORCHIA, JANICE
15630345                  PORTER, CURTIS H
15630346                  PORTER, DANIEL L
15630347                  PORTER, GLENDA F.
15630351                  PORTER, THERESA
15630355                  POSANI, MADHU
15630357                  POST, GORDON D.
15630358                  POST, LARRY J.
15630359                  POST, RICHARD L
15630360                  POSTMUS, ANTHONY
15630361                  POTTENGER, JOHN T.
15630362                  POTTER, AARON
15630366                  POULOS, KAREN M.
15630371                  POWELL, BELINDA B.
15630372                  POWELL, DALE W.
15630373                  POWELL, DONNIE R.
15630389                  POWER, CANDY
15630391                  POWERS JOHNS, KIMBERLY A
15630392                  POWERS, LANISA R.
15630404                  PRATT, JEFFREY L.
15630459                  PRENTISS, LIZZIE
15630469                  PRESTON, DOREN A.
15630477                  PRICE, ANNIE MARGARET
15630478                  PRICE, DAVID C.
15630479                  PRICE, JOYCE G.
15630480                  PRICE, MARK
15630483                  PRICE, PEARL
15630499                  PRINCE, RUTH
15630505                  PRITCHARD, MELVIN W
15630508                  PRIVETT HAYS, SONJA
15630584                  PRUETT, KEITH J.
15630586                  PRZYBYSZ, RAYMOND J.
15630598                  PUCKETT, MARY
15630599                  PUHOVAC, MEDINA
15630600                  PUITE, HAROLD A
15630601                  PUITE, ROGER L
15630603                  PULLEN, DANIEL E.
15630611                  PURIFOY, GLADYS
15630612                  PURIFOY, PATSY R.
15630613                  PURIFOY, RICKY
15630614                  PURINTUN, DARLENE
15630615                  PURINTUN, DEAN
15630616                  PURINTUN, DEORVAL
15630618                  PURO, DAVID B.
15630619                  PUTMAN, KENNETH WAYNE
15630625                  PYKE, EUGENE L
15629973                  Perez, Alec
15629998                  Perez, Meredith
15630288                  Polenak Law Firm, Mr Kristijan Polenak & Ms Jasminka Vilar, str Orce Nikolov 98, Skopje 1000 North Macedonia
15630387                  Power Products Inc
15630538                  Proctor, Tiffany
15630630                  Pyrdum, Angel
15630700                  QUILON, MARIA P.
15630702                  QUINCY, ROBERT
15630704                  QUINTANILLA, LARRY
15630705                  QUIST, KENNETH
15630748                  RAGLAND, BEVERLY
15630749                  RAGLAND, LINDELL H
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 255 of 280
District/off: 0311-1                             User: SH                                   Page 254 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15630752                  RAIBER, RONALD R
15630753                  RAIF, LATICIA P
15630754                  RAIFSNIDER, JOHN
15630759                  RAINWATER, JAMES W.
15630783                  RAMANUJAM, DEVEGOWDA
15630792                  RAMIREZ, LYDIA
15630799                  RAMOS CORWINGOFF, MARTHA G.
15630801                  RAMOS, ANTONIO
15630816                  RANDALL, MICHAEL J.
15630820                  RANDOL, NICOLE
15630846                  RAPIER, ORVIL
15630849                  RATHAVONGSA, BOUNLAP
15630853                  RAUSCH, CHARLES
15630860                  RAY, JUDITH V.
15630861                  RAY, TINH
15630862                  RAYL, ARCHIE L
15630864                  RAYMOND, JOSEPH Y
15630867                  RAZON, PEDRO
15630884                  REARICK, CAROL L.
15630886                  REBEC, FRANK
15630895                  REDDING, GORDON L
15630912                  REED, DAVID R
15630913                  REED, J. L.
15630915                  REED, JOWANNA
15630916                  REED, PENNY K
15630917                  REED, RANDY S.
15630921                  REED, WARREN
15630922                  REED, WILLIAM W.
15630927                  REESE, DAISY
15630929                  REEVES, WILMA
15630941                  REIBEL, EARL
15630945                  REILING, JAMIE
15630982                  RENKENBERGER, DENNIS L
15630983                  RENNHACK, SHARI L
15631010                  RESURRECCION, ARTURO
15631011                  RETANA, MARIA C
15631043                  REYNOLDS, CARL
15631046                  REYNOLDS, DEWARD
15631048                  REYNOLDS, SARA A.
15631059                  RHODES, RICHARD G
15631080                  RICHARDS, MILISSA
15631083                  RICHARDSON SCHULTZ HUGHE, BEV
15631093                  RICHARDSON, VIRGINIA L
15631097                  RICHMOND, THOMAS
15631098                  RICHMOND, VONNA M.
15631099                  RICHTER, DAVID J.
15631100                  RICHTER, ROBERT
15631103                  RICKER, PAMELA KENNEDY
15631104                  RICKETT KRAMER, DIANE L.
15631109                  RIDDLE, BETTY J
15631111                  RIDDLE, MARLON WAYNE
15631112                  RIDER, WAYNE M.
15631113                  RIEGER, ROBBIN G.
15631115                  RIGGS, ANNIE L.
15631116                  RIGGS, KAREN B
15631117                  RIGGS, SHIRLEY W
15631119                  RIGSBY, JOANN
15631121                  RILEY, CAROL
15631125                  RINALDO, JAMES J.
15631146                  RITCHIE, DENZIL E.
15631147                  RITCHIE, DORIS
15631148                  RITCHIE, LINVILLE
15631149                  RITCHIE, MICHELLE
                  Case 19-12378-KBO          Doc 1281      Filed 01/01/21   Page 256 of 280
District/off: 0311-1                             User: SH                                    Page 255 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                          Total Noticed: 13039
15631150                  RITCHIE, PAMELA S
15631151                  RITCHIE, TOMMY
15631153                  RITTER, DANIEL J.
15631163                  RIVERA, GRACIELA M
15631167                  RIVERA, JOSEPH M
15631187                  ROACH, GLENDA
15631189                  ROAME, DONNA M.
15631195                  ROBBINS, CARLEE
15631196                  ROBBINS, CARMEN
15631197                  ROBBINS, DARLA
15631198                  ROBBINS, DONALD
15631199                  ROBBINS, MATTHEW A.
15631200                  ROBERSON GOBBLE MOORE, CHARLOTTE J.
15631201                  ROBERSON, KIMBERLY A.
15631202                  ROBERSON, PAULA A.
15631203                  ROBERSON, VERA J.
15631218                  ROBERTS, ANNIE M.
15631219                  ROBERTS, BETTY
15631223                  ROBERTS, H. WENDELL
15631232                  ROBERTSON, BRENDA C
15631233                  ROBERTSON, MATTIE
15631237                  ROBINSON, CHARLES JR
15631238                  ROBINSON, CLARA
15631240                  ROBINSON, JOSEPH A.
15631241                  ROBINSON, KENNETH W.
15631244                  ROBINSON, SONYA E.
15631250                  ROBUSTO, DANIEL
15631251                  ROBY, ELIZABETH
15631258                  ROCHELLE, JACKIE D.
15631278                  ROCKMAN, BRADLEY C.
15631283                  RODGERS, JOHN E.
15631321                  ROE, LARRY J
15631326                  ROGERS, CARL T.
15631328                  ROGERS, FRANCIS
15631330                  ROGERS, LAVERA
15631331                  ROGERS, MICHAEL T.
15631332                  ROGERS, PHYLLIS
15631333                  ROGERS, ROBERT A.
15631351                  ROLLINS, ELAINE B.
15631367                  ROOT, CAREY
15631370                  ROSADO, MARIBEL
15631381                  ROSE, MICHAEL P
15631383                  ROSE, SANGERINE
15631384                  ROSE, TERESA
15631385                  ROSEBROCK, NANCY J.
15631392                  ROSSATO, SUSAN M.
15631394                  ROSSON, IRMA J.
15631398                  ROTELLO, ANDREW J.
15631409                  ROUSH, BURTON
15631412                  ROWE, SUELLEN S
15631415                  ROWELL, TINA J.
15631424                  ROYALS, JENNY
15631455                  RUGGLES, JANICE
15631465                  RUIZ, RAQUEL
15631471                  RUSHTON, GEAN
15631476                  RUSSELL, REBECCA A.
15631477                  RUSSELL, ROGER D
15631481                  RUSTICUS, ROBERT K
15631485                  RUTOVIC, DRAGOLJUB
15631486                  RUTTER, THOMAS M.
15631495                  RYAN, MICHAEL P
15630796                  Ramirez, Sabino Flores
15630850                  Ratley, Jared
                  Case 19-12378-KBO           Doc 1281      Filed 01/01/21   Page 257 of 280
District/off: 0311-1                               User: SH                                   Page 256 of 279
Date Rcvd: Dec 30, 2020                            Form ID: van031                         Total Noticed: 13039
15630900                  Redick, Dane
15630953                  Reismeyer, Matt
15631213                  Robert Half Management
15631243                  Robinson, Robert
15631540                  SADEWATER, LAVERNE II
15631541                  SADEWATER, MARIA
15631542                  SADEWATER, STANLEY JR.
15631543                  SADEWATER, TENA
15631544                  SADEWATER, VICTOR J.
15631548                  SAENZ, GONZALO
15631566                  SAGERJEFFERS, JUDY
15631568                  SAGON, NORMAN F
15631571                  SAIN, MATTHEW
15631590                  SALATTO, JEFFREY K
15631592                  SALAZAR, AGUSTIN G
15631613                  SALLIE, JESSIE JSR.
15631622                  SAMPLE, SHEILA M.
15631624                  SAMPSON, TERESA R
15631626                  SAMSON, AUREA B
15631637                  SAN DIEGO, BENEDICTO C
15631638                  SAN DIEGO, HERMINIA C
15631654                  SANDEEN, MIKE
15631655                  SANDEEN, ROBIN
15631658                  SANDERS, LILLIE
15631688                  SAR, SOVANNARY
15631689                  SARGENT, CAROLYN
15631692                  SARMIENTO, JANE
15631694                  SARVER, PATRICIA L.
15631707                  SAWYER, THOMAS E.
15631709                  SAXTON, TERRANCE
15631720                  SCARPETTA, VONNIE
15631721                  SCHAAF, RAYMOND J
15631727                  SCHAFFER, LINDA
15631740                  SCHEETZ, ALICE C
15631744                  SCHEPPERLEY, TERRY
15631748                  SCHIFFER, RITA M.
15631749                  SCHILD, BRUCE E.
15631755                  SCHLEMMER, ADAM
15631760                  SCHMITT, JAIME J.
15631761                  SCHMITT, LORRIE L
15631764                  SCHNEIDER, SHERRY L
15631767                  SCHOLL, SANDRA
15631768                  SCHOLTEN, HARMEN W
15631769                  SCHOOLEY, CLIFFORD LJR
15631770                  SCHOONOVER, JOHN
15631774                  SCHROEDER, WANDA
15631775                  SCHROPP, JEFFREY J.
15631778                  SCHUG, RALPH E.
15631780                  SCHUILING, HENRIETTA R
15631781                  SCHULTES, ARNOLD W
15631782                  SCHULTZ SMITH PATTON, DEBBIE S
15631783                  SCHULTZ, CLYDE R.
15631785                  SCHULTZ, EDWARD A.
15631789                  SCHULTZ, TERRY C.
15631790                  SCHULZ, MARCIA L
15631801                  SCHUUR, MARY E.
15631802                  SCHUUR, SAM R
15631803                  SCHUUR, THOMAS
15631804                  SCHUUR, THOMAS SS
15631806                  SCHWARTZ, JOHN M.
15631807                  SCHWENGELS, MARGARET
15631812                  SCIME, JOHN M.
15631815                  SCOTT VINSON, MYRTLE R.
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 258 of 280
District/off: 0311-1                             User: SH                                   Page 257 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15631820                  SCOTT, DONALD L
15631822                  SCOTT, MARY
15631823                  SCOTT, OTIS L
15631824                  SCOTT, PENELOPYE
15631825                  SCOTT, ROBERT J.
15631826                  SCOTT, RONALD J
15631827                  SCOTT, VICKIE M
15631834                  SEAL, DAVID
15631835                  SEAL, JANET C.
15631842                  SEAVERS, PAMELA L
15631861                  SEGID, AMETE E.
15631870                  SELCHOW, GENE R
15631883                  SEN, YANG
15631884                  SENDAYEN, MILAGROS T
15631885                  SENG, SOKKIM
15631886                  SENG, SOPHEA
15631887                  SENGSOUVANH, MONE
15631889                  SENN, PAUL L.
15631951                  SHAFER MACHANMARTIN, DEBRA L.
15631952                  SHAFER, KEITH W
15631955                  SHAKHRAMANOV, ARTEM
15631961                  SHANAHAN, MICHAEL
15631963                  SHANEYFELT, NORMA
15631980                  SHANNON, CARYL
15631989                  SHARP, BERT R.
15631992                  SHARP, LAMAR
15631994                  SHATTUCK, ERVIN
15631996                  SHAVER, SUDIA
15631997                  SHAW, DAMON D.
15631998                  SHAW, DOLORES D.
15631999                  SHAW, ROBIN M.
15632004                  SHELL, DENVIS
15632005                  SHELTON, GROVER A.JR
15632006                  SHELTON, JOHN
15632009                  SHENEMAN, FRED G.
15632010                  SHENG, JOHN J.
15632011                  SHEPARD, SCOTT
15632016                  SHERINGTON, DAWN D.
15632019                  SHERMAN, RICHARD J
15632026                  SHETTERLY, MARGARET M.
15632043                  SHIVERS, JOSEPH R
15632048                  SHOOK, CATHERINE
15632049                  SHOOK, HARLYN C
15632056                  SHORT, BONELL
15632057                  SHOSTRAND DREWRY, CRYSTAL
15632059                  SHOTZMAN, JUDY
15632062                  SHREEVE, THOMAS D.
15632067                  SHROLL, BLAKE W
15632069                  SHUFELT, DONNA G
15632070                  SHUFELT, LINDA J.
15632071                  SHUMAKER, MARSHA
15632083                  SIDLAR, EDWARD W.
15632084                  SIDNEY, WILBERT W
15632085                  SIDWELL, FAE
15632086                  SIEBARTH, JEAN
15632089                  SIEFKER, MICHAEL
15632090                  SIEGER, DORIS
15632117                  SIGSBEE, CYNTHIA I.
15632125                  SILLATHAM, CHUSAK
15632138                  SIMANGAN, FRANCISCA M
15632139                  SIMBECK, SARAH R
15632148                  SIMMONS, CYNTHIA
15632149                  SIMMONS, JOYCE A.
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 259 of 280
District/off: 0311-1                             User: SH                                   Page 258 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15632150                  SIMMONS, PHYLLIS J
15632152                  SIMMONS, REGINALD G.
15632153                  SIMMONS, SHIRLEY S.
15632154                  SIMMONS, WILLIAM M.
15632156                  SIMON, JONATHAN R
15632163                  SIMPSON, JEAN
15632164                  SIMPSON, ROY LJR.
15632166                  SIMS, PEGGY M
15632168                  SINCAVAGE, KIM
15632171                  SINGERY, RUTH
15632176                  SINGLETON, HENRIETTA
15632177                  SINGLETON, MINNIE V.
15632186                  SISAKET, LERM
15632191                  SITKO, JOSEPH G
15632205                  SKOTAK, THERESA
15632207                  SKRZYNIARZ, DAVID A
15632209                  SKUTT, SANDRA S
15632214                  SLATEPAGE, LYNDA
15632215                  SLATER WEIGART, KIMBERLY
15632217                  SLATER, ELSIE B.
15632221                  SLATER, KIMBERLY
15632226                  SLONE, JOEY
15632235                  SMALLWOOD, MORRIS
15632245                  SMERKE, EDWARD A.
15632255                  SMITH GRAY, DORTHA K.
15632260                  SMITH MITCHELL, TAMMY L
15632261                  SMITH ROCKWOOD, CHERYL K
15632270                  SMITH, BARBARA
15632271                  SMITH, BONNIE D
15632273                  SMITH, BRENDA K
15632277                  SMITH, BRUCE A.
15632278                  SMITH, CAMERON T.
15632280                  SMITH, CAROLYN A.
15632291                  SMITH, DOLLIE S.
15632292                  SMITH, DONNA D.
15632293                  SMITH, DORIS M.
15632295                  SMITH, ELTON
15632296                  SMITH, GABRIELE
15632298                  SMITH, HOLLACE M.
15632299                  SMITH, JAMES E.
15632302                  SMITH, JIMMY
15632303                  SMITH, JOHNNY
15632305                  SMITH, KENNETH W.
15632311                  SMITH, LONNIE S.
15632316                  SMITH, MICHAEL J.
15632317                  SMITH, MILDRED
15632318                  SMITH, MILDRED A
15632320                  SMITH, NANCY S.
15632321                  SMITH, PEGGY L
15632323                  SMITH, RHONDA K.
15632327                  SMITH, RODNEY P
15632328                  SMITH, RUBY J.
15632332                  SMITH, SHANA L.
15632338                  SMITH, TONY
15632340                  SMITH, VICTORIA E.
15632341                  SMITH, VIRDY M.
15632342                  SMITH, WILLIAM B.
15632343                  SMITH, WILLIAM S
15632347                  SMOCK, BRIAN L
15632349                  SMUCK, LAWRENCE
15632354                  SNIDER, TU
15632355                  SNIEDER, DALE A.
15632358                  SNOEYINK, WILLARD F.
                  Case 19-12378-KBO           Doc 1281        Filed 01/01/21   Page 260 of 280
District/off: 0311-1                                 User: SH                                   Page 259 of 279
Date Rcvd: Dec 30, 2020                              Form ID: van031                         Total Noticed: 13039
15632361                  SNOOK, MARTHA ANGELA
15632363                  SNOW, SHELBY
15632366                  SNYDER, DONALD
15632367                  SNYDER, MICHAEL
15632371                  SO, PRUORN
15632372                  SOAT, MICHAEL B.
15632385                  SOK, RY
15632405                  SON, SOKPHARATH
15632419                  SOU, SAROEUN
15632420                  SOUN, LORM
15632451                  SPAIN, GERALD LEE
15632454                  SPARHAWK, GERVAISE
15632456                  SPARKS, COLLETTE A.
15632457                  SPATARO, MARY K.
15632458                  SPATZ, PAMELA
15632481                  SPEED, TERRY
15632486                  SPEER, DANIEL
15632487                  SPEICHER, TONY E.
15632491                  SPERLIK, MARJORI A
15632501                  SPINKS, LEALORN
15632502                  SPIRES, RICHARD
15632511                  SPRADLIN, KRISTINA
15632514                  SPRETNJAK, STEVE A.
15632515                  SPRIGLER, ELIZABETH
15632523                  SPRINGER, LINDA L
15632534                  SPROUL, LANGDON L.
15632545                  ST. AMOUR, THEODOR L
15632546                  ST. ANGELO, PAUL
15632551                  ST. JOHN, ARLENE
15632556                  STABBS, JACKIE A
15632559                  STACIONIS, ALICE M.
15632560                  STACK, WILLIAM L.
15632561                  STACKHOUSE, TRAVIS C
15632562                  STADLER, JACKIE L
15632567                  STAGGS HAND, MARGARET A
15632571                  STAGGS, GARY WADE
15632574                  STAGGS, JAMES
15632575                  STAGGS, JANET E.
15632579                  STAGGS, MARK A.
15632580                  STAGGS, OLA M.
15632582                  STAGGS, SYMANTHA R.
15632584                  STAHL, JOHN L.
15632591                  STALLWORTH, LENA M.
15632596                  STANCZAK, RONALD J
15632610                  STANEK, HOWARD
15632615                  STANLEY, DENNIS G.
15632617                  STANLEY, MARY
15632618                  STANLEY, ROSEANN M.
15632624                  STAPLETON, SEIKO
15632630                  STARK, JOHN
15632631                  STARKEY, PHYLLIS A
15632650                  STATEN, MARVELINE
15632661                  STEBELTON, JOYCE A
15632685                  STEELE, DAVID L
15632687                  STEELE, WILLIE
15632688                  STEENWYK, LEWIS
15632700                  STEINER, EDNA J.
15632710                  STELLINGWERF, DARRELL G.
15632711                  STELTER, DOMINIC D.
15632712                  STELTER, DORKMAI
15632713                  STEMM, MICHAEL W.
15632714                  STENZEL, MICHAEL L
15632715                  STEPANIAN, DOUGLAS S
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 261 of 280
District/off: 0311-1                                      User: SH                                                           Page 260 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                 Total Noticed: 13039
15632731                  STERLING, SALLY
15632732                  STERMILLI, BURHAN
15632738                  STEVENS, MICHAEL D.
15632740                  STEVENSON, BERNARD L.
15632743                  STEWARD, RONALD
15632750                  STEWART, GAYLORD G.
15632752                  STEWART, VELDA L.
15632753                  STICE, BOBBY A.
15632754                  STICH FLANNERY, SONYA
15632757                  STIDHAM, MARK A.
15632758                  STILWELL, ROBERT
15632763                  STINNETT, EDWARD L.
15632765                  STITTLEBURG, ERIKA
15632766                  STIVERS, RONALD
15632772                  STOCKMAN, MARY A.
15632782                  STONE, MICHAEL E.
15632783                  STONE, RICKY L.
15632787                  STOOKSBERRY, BRENDA
15632788                  STORMS, JACK L.
15632790                  STORRIE, KARL F
15632792                  STORY, WANDA
15632795                  STRACE, WADE
15632797                  STRADINGER, KENTON W
15632798                  STRAIT, DANIEL L
15632810                  STRAY, MAE R.
15632811                  STRAYER, RICKY J
15632813                  STREED, DAVID H
15632818                  STRINE, PAULA G
15632819                  STRINGER, MAE L.
15632823                  STROOP, JACOB
15632824                  STROTE, MARY A.
15632832                  STUDEBAKER, TANG
15632834                  STULTS, CYNTHIA D.
15632835                  STULTZ, MILDRED
15632840                  STURGIS, BARRY
15632841                  STURGIS, SHERRILL
15632842                  STUTTS, BETTY A.
15632866                  SULLIVAN, LYRIC
15632867                  SULLIVAN, WILLIAM C.
15632876                  SUMMEY, REX A
15632888                  SUN, KIMAN
15632897                  SUNDAY, JOANN C.
15632900                  SUNGA, ABELARDO
15632935                  SURATT, TIM
15632947                  SUTHERLAND, LEILA R
15632948                  SUTPHEN, JOHN
15632951                  SUTTON, BARRY J.
15632959                  SWADNER, SHARON L
15632960                  SWAFFORD, BRATCH W.
15632961                  SWAFFORD, EDNA L.
15632962                  SWAN, JERRY
15632964                  SWANSON, JEAN M.
15632966                  SWARTZENTRUBER, SANDRA
15632974                  SWEENEY, JAMES
15632980                  SWINBANK, MARTHA D.
15632984                  SWITKOVITZ, MICHAEL L
15633003                  SZYMKAWIAK, KATHRYN L
15633004                  SZYMKOWIAK, MARY V.
15631718                  Scalf, Amanda
15631985                  Sharma, Pankaj
15632399                  Soluciones Quimicas Mesal, Omar Ibarra Juarez, Jose Antonio Septien 5 Fracc.Alameda, Queretaro 76040 MX
15632402                  Solvay Mexicana S. de R.L. de C.V., Wire Instructions Saved in QA2 Notes
15632641                  State of Michigan
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 262 of 280
District/off: 0311-1                             User: SH                                   Page 261 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15632764                  Stinnett, Markale
15632875                  Summers, Stacey
15633015                  TABB, STAPLETON GERARD
15633021                  TACKER, WILLIAM R
15633030                  TANIS, LARRY D.
15633035                  TAPPAINER, JACK
15633046                  TATE, JANICE RUTH
15633054                  TAYLOR LITTRELL, MELEAH R.
15633059                  TAYLOR, ANDRE
15633060                  TAYLOR, AUSTIN JR.
15633061                  TAYLOR, BARBARA
15633062                  TAYLOR, CHARLES E.
15633063                  TAYLOR, CORINNE H.
15633069                  TAYLOR, HAROLD JEFF
15633072                  TAYLOR, JOHNNIE MAE
15633081                  TAYLOR, RONALD B.
15633082                  TAYLOR, ROY E.
15633088                  TAYLORVANMETER, GERALDINE R
15633102                  TEANO, ELEONOR
15633166                  TELLER, JEFFREY L
15633170                  TEN HAAF, DIRK A
15633200                  TENNESSEN, ROGER
15633219                  TERRY, CHRISTOPHER T
15633221                  TESFAZGI GUBSSA, YEMANE T.
15633227                  TEUNISSEN, GYBERTUS
15633228                  TEUNISSEN, JAMES G.
15633238                  TF-METAL U.S.A., LLC
15633241                  THAI, DUNG
15633242                  THAI, KY
15633317                  THE, TONG HAY
15633334                  THIGPEN, BRENDA J
15633339                  THOMAS REID, FRANCES R.
15633342                  THOMAS, BESSIE C.
15633343                  THOMAS, CRYSTAL J
15633345                  THOMAS, JAMES BRENT
15633349                  THOMAS, KERRY
15633352                  THOMAS, MARVIN S
15633356                  THOMAS, SEAN C.
15633357                  THOMAS, SIDNEY K.
15633360                  THOMASON, DIANNE SCOTT
15633365                  THOMPSON, BARBARA A
15633368                  THOMPSON, FRANCES I.
15633372                  THOMPSON, LORETTA
15633373                  THOMPSON, LUCINDA
15633374                  THOMPSON, PETER J.
15633380                  THORNBURG, KENNETH
15633382                  THOSTENSONHEDRICK, RUTH
15633396                  THURMAN, BARBARA A.
15633413                  TIM, BO
15633415                  TIMBUSH, PHYLLIS
15633416                  TIMBUSH, RALPH
15633421                  TIMM, PATRICIA L
15633423                  TINGLE, DARILYNE
15633425                  TINKER, DAVID
15633426                  TINKEY, SANDRA
15633430                  TIPPETT LUKE, CHRISTINE M
15633433                  TIPTON, CAROL S
15633434                  TIPTON, SUSAN
15633435                  TIPTON, TIMOTHY
15633436                  TIPTON, WILLIAM
15633454                  TOBIAS, DENNIS
15633455                  TODD, ROBERT
15633460                  TOLLETT WHITMIRE, PATRICIA A
                  Case 19-12378-KBO                   Doc 1281            Filed 01/01/21    Page 263 of 280
District/off: 0311-1                                        User: SH                                         Page 262 of 279
Date Rcvd: Dec 30, 2020                                     Form ID: van031                               Total Noticed: 13039
15633481                  TOOMBS, CONNIE
15633488                  TORGESON, BEVERLY B.
15633490                  TORNGA, STEPHEN R.
15633508                  TORRES, SANTIAGO
15633523                  TOUNGETT, JON D.
15633535                  TOWNE, JAMES A
15633536                  TOWNE, JERRY
15633537                  TOWNE, WILLIAM
15633541                  TOWNSEND, ROSA M
15633578                  TRACEY, IDA
15633579                  TRACY, CARL D
15633600                  TRAPP, BRIAN
15633601                  TRAPP, JANET F
15633604                  TRAVELBEE, ALAN D
15633607                  TRAYLOR ALFORD, KIMBERLEY G.
15633622                  TREMBLAY, WILFRED J.
15633628                  TREU, WILLIAM
15633664                  TRINH, DUNG T.
15633665                  TRINH, SAM
15633676                  TRIPOLI, IRENE
15633678                  TRITTIPO, LINDA
15633690                  TROUP, HELEN J.
15633702                  TROYER, LORI A
15633703                  TROYER, RAYMOND BRUCE
15633706                  TRUCKEY, BRIAN
15633707                  TRUCKEY, JOHN B
15633708                  TRUETT, CLARENCE E.
15633709                  TRUEX, BETTY J
15633711                  TRUMBLE, LLOYD
15633712                  TRUMBO, ROBERT L.
15633713                  TRUMBULL, DONALD N
15633715                  TRUONG, DINH
15633716                  TRUONG, HUNG V
15633746                  TUCKER, FRANCIS X.
15633749                  TUCKER, SCOTT A
15633750                  TUCKER, SHIRLEY
15633751                  TUCKER, TRACY N.
15633754                  TUGAS, FLORENCIO
15633756                  TUMINSKAS, RICHARD
15633761                  TURNER, JESSIE
15633764                  TURNER, PATTY A
15633767                  TURNER, WANDA C.
15633770                  TUTTLE, ALAN D.
15633771                  TUTTLE, DIONNE A
15633772                  TUTTLE, GLENNA F
15633773                  TUTTLE, GREG A
15633781                  TWIGGER GARLAND, CONNIE L
15633125                  Technologicke centrum Pisek, s.r.o., Vladislavova 250, Pisek CZ
15633412                  Tilton, Lynn
15633560                  Toyota Material Handling Mid
15633808                  UCH, SAMBOUN
15633810                  UDELL, ERVIN
15633813                  UHRIE, RICHARD JR.
15633818                  ULRICH, DEAN L.
15633819                  ULRICH, MAX A
15633830                  UNDERWOOD, RAY
15633939                  USRY, JANET E.
15633941                  UTLEY, MARJORIE
15633967                  VALENTINE, LYLE J.
15633998                  VAN DOMMELEN, EVELYN F.
15633999                  VAN DOMMELEN, WAYNE A.
15634001                  VAN EVERY, TODD G
15634002                  VAN HOUTEN, DAN E.
                  Case 19-12378-KBO                  Doc 1281          Filed 01/01/21            Page 264 of 280
District/off: 0311-1                                      User: SH                                                          Page 263 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                Total Noticed: 13039
15634003                  VAN HOUTEN, MICHAEL J
15634006                  VAN NOORD, WILLIAM J
15634007                  VAN VLECK, DEBORAH
15634008                  VAN VLECK, LINDA
15634009                  VAN VLECK, ROBERT C
15634010                  VAN WYLEN, CARL J.
15634011                  VAN WYLEN, DIANE S.
15634014                  VAN, YUN
15634016                  VANDEKEERE, MICHAEL
15634017                  VANDEKOPPLE, HAROLD J
15634019                  VANDENBOSCH, ARLIN H.
15634024                  VANDERMEULEN, ROGER H.
15634033                  VANHECK, CARL M.
15634034                  VANHEUKELOM, ARDYTH J
15634035                  VANHOUTEN, RETA M.
15634046                  VANVUUREN, MAYNARD L
15634047                  VANVUUREN, MURIEL K
15634048                  VANWYK, BRUCE J.
15634058                  VARGO, STEVE A.JR
15634066                  VASQUEZ, SARA M
15634073                  VAWTERS, JOSEPH
15634080                  VAZQUEZ, MARY J.
15634092                  VEITH, PATRICIA
15634105                  VELASQUEZ, NORBERTO B.
15634112                  VELTKAMP, RANDELL L
15634113                  VELTKAMP, ROBERT
15634122                  VENEMA, KATHLEEN
15634148                  VERHULST, SANDRA I
15634234                  VINCE CRUZ, MIGUELITO
15634237                  VINCENT, DAVID L.
15634238                  VINCENT, FRANCISCA
15634279                  VLASTUIN, ELMER J.
15634292                  VO, BIA T.
15634293                  VOEGELI, ANTHONY P
15634302                  VOGL, ADELAIDA
15634310                  VOLKER, OTTO J.
15634315                  VORK, DUANE H.
15634316                  VOSBURGH, LAUREN D
15634319                  VOYLES, MICHAEL W
15634320                  VRBA, RONALD M
15634323                  VRUGGINK, DALE H.
15634324                  VRUGGINK, SHARON L
15634005                  Van Nguyen
15634274                  Vitro Automotriz, S.A. de C.V., M nica Chapa Espinosa, Avenida Ricardo Margain Zozaya #400, SanPedro GarzaGarc a Nuevo
                          Le n 66265 MX
15634273                  Vitro Automotriz, S.A. de C.V., M nica Chapa Espinosa, Avenida Ricardo Margain Zozaya #400, Nuevo Le n 66265 M xico
15634349                  WADE, BRENDA K.
15634350                  WADE, CAROLYN C.
15634351                  WADE, FRANK JR
15634352                  WADE, RICHARD
15634354                  WADKINS, ALICE M.
15634358                  WAGNER, BOBBY
15634367                  WALCHLE, GARY B
15634369                  WALCOTT, LOIS M.
15634381                  WALKER, DANIEL R
15634384                  WALKER, ERMA
15634385                  WALKER, MARSHALL E.
15634388                  WALKER, RAYMOND
15634390                  WALKER, VUI THI
15634392                  WALLACE, BLAIR E
15634393                  WALLACE, EDWARD
15634394                  WALLACE, NOEL X
15634398                  WALLER, JOHN B
                  Case 19-12378-KBO           Doc 1281       Filed 01/01/21   Page 265 of 280
District/off: 0311-1                                User: SH                                   Page 264 of 279
Date Rcvd: Dec 30, 2020                             Form ID: van031                         Total Noticed: 13039
15634399                  WALLER, RICHARD
15634400                  WALLING, TAT THI
15634404                  WALTER, LINDA
15634407                  WALTERS, HAZEL B.
15634408                  WALTERS, KENNETH
15634411                  WALTERS, TIMOTHY W.
15634413                  WALTON, TERRY P
15634414                  WALTON, THOMAS A.
15634415                  WALZ, JAMES P
15634418                  WAMPLER, PATSY
15634424                  WARD, DENNIS M.
15634427                  WARD, PATRICIA E.
15634429                  WARD, WANDA P.
15634432                  WARGO, BRUCE W.
15634433                  WARMINSKI, HALINA
15634434                  WARNER, BRIAN D.
15634435                  WARNER, STEPHEN T.
15634445                  WARREN, MARGARETA
15634447                  WARRICK, JEFFERY
15634455                  WATERS, DOROTHY
15634458                  WATKINS, LISA J
15634459                  WATKINS, LIZZIE M.
15634460                  WATKINS, PATRICIA F.
15634466                  WATSON, IRENE
15634468                  WATSON, LORRIE
15634470                  WATSON, RUBY J
15634471                  WATSON, SAMUEL
15634472                  WATSON, SCOTT W
15634473                  WATSON, SUSAN R.
15634474                  WATTS, GLORIA
15634479                  WAUTELET, RENE J
15634487                  WEATHERWAX, BETTY A.
15634488                  WEAVER, CINDY K.
15634490                  WEBB, DEBBIE R.
15634491                  WEBB, DONNA J.
15634492                  WEBB, DWIGHT
15634493                  WEBB, MELVIN
15634494                  WEBBER, DANNY L.
15634502                  WEEDEN, CO T.
15634503                  WEEDEN, GLADYS
15634504                  WEEDEN, TIMOTHY
15634507                  WEGENKA, JANET D
15634508                  WEGNER, JOHN G.
15634510                  WEIDENFELLER, MARVIN J.
15634511                  WEIDLICH, CAROL
15634515                  WEILER, LOIS D.
15634520                  WEISS, PATRICIA
15634522                  WEITTING, DELIA A
15634531                  WELDEN, GARY J
15634565                  WELLS, BOBBIE J
15634570                  WELLS, LYNN W.
15634572                  WELLS, PATSY
15634573                  WELLS, TONY D.
15634574                  WELTE, BRIAN E.
15634580                  WENDT, ROBERT O
15634582                  WERNER, BRIAN K
15634585                  WERT, WILLIAM E
15634586                  WERTMAN, ROGER W
15634598                  WEST, FRANK T
15634599                  WEST, JEANNE L.
15634600                  WEST, JUANITA
15634602                  WEST, R. MICHAEL
15634604                  WEST, VIRGINIA D.
                  Case 19-12378-KBO          Doc 1281     Filed 01/01/21   Page 266 of 280
District/off: 0311-1                             User: SH                                   Page 265 of 279
Date Rcvd: Dec 30, 2020                          Form ID: van031                         Total Noticed: 13039
15634620                  WESTERLING, MERRIE B.
15634627                  WESTHUIS, EUGENE K
15634629                  WESTPHAL, ROBERT
15634637                  WHALEY, LEE V.
15634638                  WHEAT, MARY F.
15634642                  WHEELER, MILDRED A.
15634643                  WHEELER, REED E.
15634644                  WHEELER, ROGER A
15634645                  WHEELER, TIMOTHY L.
15634646                  WHEELER, WAYNE E.
15634648                  WHELCHEL, ALVA
15634649                  WHELCHEL, CLIFFORD JR
15634650                  WHELCHEL, KATHRYN
15634652                  WHITCOMB, CHAD C
15634657                  WHITE, BETTY R.
15634659                  WHITE, CAROLYN
15634662                  WHITE, DAVID L.
15634669                  WHITE, LESTER P
15634670                  WHITE, NANCY R.
15634672                  WHITE, RICHARD A.
15634673                  WHITE, ROBERT
15634674                  WHITE, ROBERT E.
15634675                  WHITE, ROBERT L
15634676                  WHITE, ROY
15634680                  WHITEHEAD, GEORGE E
15634693                  WHITMAN, GAN T.
15634696                  WHITTAKER, PEGGY S.
15634697                  WHITTINGTON, CHARMAINE
15634698                  WICKER, SHERI L.
15634701                  WIERS, LOIS A.
15634702                  WIERSMA, WARREN R.
15634707                  WIGGINS SOUTH, THELMA E.
15634708                  WIGGINS, JEFFREY W.
15634709                  WIGGINS, JULIE D.
15634712                  WILBURN, ALVIE
15634714                  WILBURN, LELA L
15634718                  WILDMO, DEANNA
15634719                  WILEY, DEROSHER T
15634720                  WILEY, PATRICIA S
15634723                  WILHITE, CAROL A
15634724                  WILHITE, PERRY T.
15634727                  WILKSALEXANDER, MARILYN
15634728                  WILLETT, DONALD R.
15634738                  WILLIAMS ORMAN, VICKI L
15634742                  WILLIAMS, BARRY C.
15634744                  WILLIAMS, BRENDA S
15634748                  WILLIAMS, HELEN M.
15634751                  WILLIAMS, LARRY
15634752                  WILLIAMS, LENNIE D.
15634754                  WILLIAMS, MARK L.SR.
15634755                  WILLIAMS, MELVIN L
15634756                  WILLIAMS, MICHAEL L
15634758                  WILLIAMS, ROBERT E.
15634760                  WILLIAMS, TIM R
15634762                  WILLIAMS, VICKY L
15634764                  WILLIAMS, WILLIE JR.
15634767                  WILLIAMSON, LARRY
15634776                  WILLIS, KAREN
15634779                  WILLISON, ROBERT
15634780                  WILLMS, GORDON
15634781                  WILLMS, JAMES
15634782                  WILLMS, LEE E
15634796                  WILSON, CHERYL
                  Case 19-12378-KBO                 Doc 1281         Filed 01/01/21           Page 267 of 280
District/off: 0311-1                                     User: SH                                                  Page 266 of 279
Date Rcvd: Dec 30, 2020                                  Form ID: van031                                        Total Noticed: 13039
15634799                  WILSON, DEBRA K
15634800                  WILSON, EDWIN EUGENE
15634801                  WILSON, ERIC S.
15634802                  WILSON, GEORGILYN C.
15634803                  WILSON, GORDON L
15634805                  WILSON, JIMMIE G
15634806                  WILSON, JOSEPH M
15634810                  WILSON, NANCY E.
15634811                  WILSON, RICHARD D
15634812                  WILSON, RICHARD J.
15634815                  WILSON, WALTER L.
15634820                  WINDBIGLER, LEWIS A.JR.
15634822                  WINDISH, JUDY A.
15634830                  WING, WARREN
15634832                  WINNIE, SUE C.
15634834                  WINTERLAND, RICHARD G.
15634853                  WIRTZ, JANA
15634854                  WIRTZ, SANDRA K.
15634855                  WISDOM, JEANETTE E.
15634859                  WISDOM, TAMMY L
15634861                  WISE, RICHIE L
15634864                  WISEMAN, CHRISTY L
15634865                  WISSLER, RICHARD H.
15634871                  WITTMAN, JEFFREY L.
15634874                  WITWER, RONALD W.
15634879                  WODRICH, SCOTT C.
15634881                  WOJCIESHOWSKI, GREGORY
15634882                  WOJCIK, SYLVIA
15634885                  WOLF, BUTCH
15634886                  WOLF, OKPUN
15634903                  WOOD, EDNA M.
15634908                  WOOD, SCOTT E
15634909                  WOOD, THELMA
15634911                  WOODALL, WANDA G
15634920                  WOODS, CHRISTOPHER
15634923                  WOODS, MARY A.
15634924                  WOODS, MICHAEL
15634926                  WOODSON, MARY S.
15634929                  WOODY, DENNIS A.
15634930                  WOOLEY, BOBBY L
15634931                  WOOSTER, MICHELE R
15634932                  WOOTEN, RONALD E.
15634944                  WORKMAN, KEITH
15634962                  WORTMANN, MARTIN J
15634973                  WRIGHT, CHARLES E.
15634975                  WRIGHT, DONNIE
15634976                  WRIGHT, DOROTHY
15634977                  WRIGHT, JAMES
15634980                  WRIGHT, LARKIN JR
15634983                  WRIGHT, TERRY L.
15634986                  WULFSEN, JOHN R.
15634989                  WUTHRICH, CURT A
15634994                  WYATT SHOEMATE HOLLOWAY, DONNA C
15634995                  WYN, JOHN
15634343                  Wachovia Bank, NA, LaGrange Bargaining Plant, #1540008943, Plan Code #146238-146239
15634379                  Walker, Casey
15634387                  Walker, Rachel
15634406                  Walter, Rochelle
15634420                  Wand, Donald
15634722                  Wilfong, Nicholas
15634942                  Workday, Inc., Wire Instructions Saved in QA2 Notes
15635014                  XOUMPHONPHAKDY, THIPHACHANH
15635011                  Xinyi Automobile Parts
                    Case 19-12378-KBO               Doc 1281          Filed 01/01/21            Page 268 of 280
District/off: 0311-1                                      User: SH                                                         Page 267 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                               Total Noticed: 13039
15635024                  YAKIM, JOSEPH E.
15635027                  YAN, POEU
15635028                  YAN, SRAS
15635032                  YANCEY, DIANA
15635037                  YARBROUGH, MARY A.
15635038                  YARRINGTON, JANIS J.
15635043                  YATES, JEANETTE I.
15635044                  YATES, KIMBERLY
15635048                  YEAGER, CLINTON L.
15635049                  YEH, STEVEN H.
15635059                  YODER, DONNA
15635060                  YODER, JAMES J
15635066                  YORK BAGSIC, GINA B.
15635069                  YORK, DONNA S.
15635070                  YORK, REBA J.
15635078                  YOUNG WILLIAMS, ALTHEA S
15635081                  YOUNG, EDWARD B.
15635082                  YOUNG, JEROME
15635083                  YOUNG, LOREN M.
15635090                  YOUNGS, WILLIS E.
15635109                  ZAHL, PHILIP A.
15635141                  ZELLER, BARBARA M.
15635142                  ZEMAITIS, EDWARD A
15635151                  ZF SUSPENSION TECH, GUADALAJARA S.A de C.V, KM. 3.5 carretera, EL SALTO 45680 MX
15635167                  ZIERLE, DENIA D
15635169                  ZILBERMAN, JULIET
15635173                  ZIMMERMAN, HELEN L.
15635174                  ZIMMERMAN, HENRY
15635177                  ZIMMERMAN, RAYMOND
15635179                  ZIOBRO, JULIE M
15635180                  ZMUDA, RONALD
15635199                  ZOMERLEI, MARY J.
15635111                  Zahner, Brayden
15635153                  Zhang, Chunshan
15618898    *+            AACOA Extrusions, Inc., 2005 Mayflower Rd, Niles, MI 49120-8625
15618958    *+            ACE American Insurance Company, c/o Chubb f/k/a ACE, Attn: Collateral Manager, 436 Walnut Street, Philadelphia, PA
                          19106-3703
15619130    *+            AFX Industries, LLC, Attn: Julie Ainsworth, 1411 Third Street, Suite G, Port Huron, MI 48060-5480
15619131    *+            AFX Industries, LLC, Attn: Julie Ainsworth, 1411 Third Street, Suite G, Port Huron, MI 48060-5480
15619133    *+            AFX Industries, LLC, Lambert Leser, Keith A. Schofner, 755 W. Big Beaver Rd., Ste. 410, Troy, MI 48084-4903
15619297    *+            ALL Integrated Solutions, Holland & Knight LLP, c/o Lynne B. Xerras, Esq., 10 St. James Avenue, Boston, MA 02116-3889
15619295    *+            ALL Integrated Solutions, Greg Schmidt, Head of Finance, 8625 Industrial Drive, Franksville, WI 53126-9342
15619397    *+            ALTEN/CRESTTEK LLC, 3221 WEST BIG BEAVER RD SUITE 116, TROY, MI 48084-2810
15619612    *+            AOC METALWORKS, 2005 LIBERTY AVENUE, PO BOX 98, LAWRENCEBURG, TN 38464-0098
15619760    *++++         ASAHI KASEI PLASTICS NA INC., 1 THERMOFIL WAY, FOWLERVILLE MI 48836-7936, address filed with court:, Asahi
                          Kasei Plastics NA Inc., 900 E VAN RIPER RD, FOWLERVILLE, MI 48836
15619922    *+            AUTOMATIONDIRECT.COM, INC., 3505 Hutchinson Road, Cumming, GA 30040-5860
15618936    *             Accountemps, 305 W Big Beaver Rd Ste 201, Troy, MI 48084-5223
15618964    *+            Ace Machine & Metal Fab Co., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ
                          07626-2137
15619067    *+            Advanced Auto Trends, Jay Cornell, 2230 Metamora Road, Oxford, MI 48371-2347
15619072    *+            Advanced Control Solutions, 1400 Williams Drive, Marietta, GA 30066-6288
15619196    *+            Air Charter Service, Inc., 1200 RXR Plaza, Uniondale, NY 11556-1201
15619541    *+            Anderson, Eric, 139 Pierce Road, Pulaski, TN 38478-8229
15619630    *+            Applied Handling, Inc, 15200 Century Dr, Dearborn, MI 48120-1281
15619631    *+            Applied Handling, Inc, 7425 Clyde Park Ave. SW, Suite E, Byron Center, MI 49315-6971
15619680    *+            ArcBest, Attn: Bankruptcy Desk, PO Box 10048, Fort Smith, AR 72917-0048
15619783    *+            Assessment Technologies, Ltd, 121 Interpark Blvd., Suite 308, San Antonio, TX 78216-1852
15619785    *+            Assessment Technologies, Ltd., 40 NE Loop 410, Ste. 607, San Antonio, TX 78216-5883
15619865    *+            Atmosphere Heat Treating,Inc, Barbara Krzywiecki and Lee Price, 30760 Century Drive, Wixom, MI 48393-2063
15619916    *+            Automatic Spring Products Corporation, Scott Zylstra, 803 Taylor Ave, Grand Haven, MI 49417-2159
15619964    *+            Avnet Electronics Marketing, Jason Skoczen, 60 S.Mckemy, Chandler, AZ 85226-3441
15620594    *+            BOURNS, INC, 1200 COLUMBIA AVE, RIVERSIDE, CA 92507-2129
                    Case 19-12378-KBO                Doc 1281           Filed 01/01/21            Page 269 of 280
District/off: 0311-1                                      User: SH                                                           Page 268 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                 Total Noticed: 13039
15620867    *+            BUDNICK CONVERTING, INC., 340 PARKWAY DRIVE, PO BOX 197, COLUMBIA, IL 62236-0197
15620379    *+            Bilco Wire Rope & Supply Corp., Giordano, Halleran & Ciesla, P.C., 125 Half Mile Road, Suite 300, Red Bank, NJ 07701-6777
15620527    *+            Bollhoff Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15620580    *+            Boston Matthews, Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15620805    *+            Brown, Mary, 3799 W. Baseline Rd, White Cloud, MI 49349-8766
15621013    *+            C&K COMPONENTS, INC., 15 RIVERDALE AVE., NEWTON, MA 02458-1057
15621292    *+            CAT-I Manufacturing, Inc., DBA CAT-I Glass, 865 Commerce Dr, South Elgin, IL 60177-2633
15621299    *+            CATALYST DEVELOPMENT COMPANY 8, LLC, 100 WEST MICHIGAN AVENUE, SUITE 300, KALAMAZOO, MI
                          49007-3987
15621322    *+            CCH Incorporated, 2700 Lake Cook Road, Riverwoods, IL 60015-3867
15621417    *+            CHANNEL PRIME ALLIANCE LLC, 1803 HULL AVE, DES MOINES, IA 50313-4738
15621585    *             CITADEL PLASTICS DIV OF THE MATRIXX GROU, 945A SOUTHGATE DR, GUELPH ON N1L-0B9 CANADA
15621599    *+            CITY OF AUBURN HILLS, 1827 N. SQUIRREL RD, AUBURN HILLS, MI 48326-2753
15621717    *+            CMO SOLUTIONS, LLC, 449 STREAMVIEW CT., ROCHESTER HILLS, MI 48309-1806
15622212    *+            CROSSBORDERS, 520 WHITE PLAINS ROAD, TARRYTOWN, NY 10591-5120
15622219    *+            CROWN GROUP CO, 12020 SHELBY TECH DR, SHELBY TOWNSHIP, MI 48315-1789
15622268    *+            CS Tool Engineering Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15621434    *+            Charter Communication, 1600 Dublin Rd, Columbus, OH 43215-2095
15621441    *+            Chase Plastic Services, Inc., 6467 Waldon Center Dr, Clarkston, MI 48346-4830
15621512    *             Chongqing Hoosen Technology Co., Ltd, NanXi Economic Park 38#, JingKou Town Shapingba District, Chongqing 400032
                          China
15621511    *+            Chongqing Hoosen Technology Co., Ltd, c/o Max J. Newman, Butzel Long, 41000 Woodward Ave. Stoneridge West, Bloomfield
                          Hills, MI 48304-5130
15621600    *+            City of Auburn Hills, 1827 N. SQUIRREL ROAD, AUBURN HILLS, MI 48326-2753
15621610    *             City of Moberly, 101 W REED, MOBERLY, MO 65270-1551
15621636    *+            Clark, Casondra, 630 S. Salmon St., Newaygo, MI 49337-8540
15621819    *             Comcast Corporation, 41112 Concept Drive, Plymouth, MI 48170-4253
15621865    *+            Computer Packages, Inc., 11 N Washington Street, Suite 300, Rockville, MD 20850-4185
15621900    *+            Connor Corporation, Krieg DeVault LLP, Kay Dee Baird, Esq., One Indiana Square, Suite 2800, Indianapolis, IN 46204-2017
15622324    *+            Custom Tooling Systems, Inc., Ken Conrad And Todd Kane, 3331 80th Ave., Zeeland, MI 49464-9583
15622441    *             DATABASICS, INC., 12700 SUNRISE VALLEY DR STE 102, RESTON, VA 20191-5806
15622933    *             DQS INC., 1500 MCCONNOR PKWY STE 400, SCHAUMBURG, IL 60173-4330
15622934    *             DQS Inc., 1500 McConnor Pkwy, Ste 400, Schaumburg, IL 60173-4330
15622389    *+            Dallo, Dahlia, 4574 Northridge Ct, West Bloomfield, MI 48323-1397
15622656    *             Department of Treasury - Internal Revenu, P.O. Box 7317, Philadelphia, PA 19101-7317
15622655    *             Department of Treasury - Internal Revenu, P.O. Box 7346, Philadelphia, PA 19101-7346
15622657    *             Department of Treasury - Internal Revenu, P.O. Box 7346, Philadelphia, PA 19101-7346
15622653    *+            Department of Treasury - Internal Revenu, 801 BROADWAY, ROOM 285 M/S 146, NASHVILLE, TN 37203-3811
15622654    *+            Department of Treasury - Internal Revenu, M.H. AGENT, Bankruptcy Specialist, Internal Revenue Service, 31 HOPKINS
                          PLAZA, RM 1150, BALTIMORE, MD 21201-2810
15622670    *             Derksen, Rowen, PO BOX 74, CHAPEL HILL, TN 37034-0074
15622794    *+            Distinctive Machine Corporation, Jeff Tait And Sheryl Loveland, 300 Byrne Industrial Drive, Rockford, MI 49341-1423
15623029    *             Dura Auto Sys India Pvt Ltd,, GAT#376 & 377/1,, SATAV INDUSTRIAL ESTATE Behind Recold Co, Tal-Khed Pune 410501
                          India
15623195    *+            EASTERN SINTERED ALLOYS INC., 126 ACCESS RD., PO BOX 708, ST. MARYS, PA 15857-0708
15623337    *             ELYSIUM INC, 3000 TOWN CTR STE 1330, SOUTHFIELD, MI 48075-1139
15623374    *+            ENGEL MACHINERY, INC., 3740 BOARD RD, YORK, PA 17406-8425
15623375    *+            ENGEL MACHINERY, INC., 3740 BOARD RD., YORK, PA 17406-8425
15623198    *+            Eastern Sintered Alloys, Inc., Attn: Greg Wolfe, 126 Access Rd., St. Marys, PA 15857-3396
15623442    *+            Erbsloeh Aluminum Solutions, Inc., 6565 S. Sprinkle Rd., Portage, MI 49002-9717
15623463    *             Ernst & Young LLP, PO BOX 640382, PITTSBG NTNL BNK-PITT 640382, PITTSBURGH, PA 15264-0382
15623515    *             Eurodraw Wire Equipment SRL, Via Camillo Chiesa 19/21, Pogliano,Milanese 20010 Italy
15623623    *+            FASTCO INDUSTRIES INC, 2685 MULLENS AVENUE, PO BOX 141427, GRAND RAPIDS, MI 49514-1427
15623773    *++++         FESTO CORPORATION, 47 WIRELESS BLVD, HAUPPAUGE NY 11788-3939, address filed with court:, Festo Corporation,
                          395 Moreland Road, Hauppauge, NY 11788
15624247    *             FUTURE ELECTRONICS(US) LLC, 237 HYMUS BLVD, POINTE-CLAIRE QC H9R 5C7 CANADA
15623627    *             Fastco Industries, Inc., P.O. Box 141427, Grand Rapids, MI 49514-1427
15623632    *             Fasten Grp Imp & Exp Co LTD, Wang Huanjian, No. 165 Chengjiang Middle Rd Jiangyin, Jiangsu 214434 China
15623723    *+            Federal Insurance Company, c/o Chubb, Attn: Collateral Manager, 436 Walnut Street, Philadelphia, PA 19106-3703
15624016    *+            Ford Motor Company, Central Accounting Services, PO Box 1718, Dearborn, MI 48121-1718
15624196    *+            Frontier Communications Corp, Merritt 7 Corparate park, 401 Merritt 7, Norwalk, CT 06851-1069
15624248    *             Future Electronics(US) LLC, Debbie Kane and Claudia Burch, 237 Hymus Blvd, Pointe-Claire QC H9R 5C7 Canada
15624256    *+            Fuze Inc, 10 Wilson Road 3rd Floor, Cambridge, MA 02138-1455
15624508    *+            GERRY WEINBERG & ASSOCIATES, 29201 TELEGRAPH ROAD, SUITE 410, SOUTHFIELD, MI 48034-7647
                   Case 19-12378-KBO                 Doc 1281           Filed 01/01/21             Page 270 of 280
District/off: 0311-1                                       User: SH                                                            Page 269 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                  Total Noticed: 13039
15624830    *+            GRANT THORNTON LLP, 27777 FRANKLIN RD., STE. 800, SOUTHFIELD, MI 48034-2366
15624473    *+            General Motors Corporation, Arlington Assembly Plant, 2525 E Abrams Street, Arlington, TX 76010-1346
15624509    *+            Gerry Weinberg & Associates, Inc., 29201 Telegraph Rd., Ste. 410, Southfield, MI 48034-7647
15624568    *             Giordano, James, 3903 BELLEVUE AVE, ROYAL OAK, MI 48073-2622
15624872    *+            Great Northern Insurance Company, c/o Chubb, Attention: Collateral Manager, 436 Walnut Street, Philadelphia, PA 19106-3703
15625189    *+            HARMINIE ENTERPRISES, INC., 250 STURGIS ROAD, MARION, KY 42064-1271
15625283    *             HBPO Canada Inc., 2570 Central Ave., Windsor ON N8W 4J5 Canada
15625537    *+            HEXAGON METROLOGY INC., 250 CIRCUIT DRIVE, NORTH KINGSTON, RI 02852-7441
15625877    *+            HYG FINANCIAL SERVICES, INC., 420 MONTGOMERY STREET, SAN FRANCISCO, CA 94104-1207
15625872    *+            HYG Financial, 420 Montgomery St., San Francisco, CA 94104-1207
15625356    *+            HellermannTyton, 7930 N. Faulkner Rd., Milwaukee, WI 53224-3423
15625876    *+            Hyg Financial Services, Inc., 420 Montgomery St, SAN FRANCISCO, CA 94104-1207
15626063    *             INGENIERIA Y SERVICIOS OLMO, FRAY JOSE DE LA CORUQA 273, COL. QUINTAS DEL MARQUES, QUERETARO
                          76047 Mexico
15626012    *+            Industrial Marking Products, 1415 Grovenburg Road, Holt, MI 48842-8613
15626055    *+            Informs, Inc., 13055 Riley Street, Suite 10, Holland, MI 49424-7240
15626056    *+            Informs, Inc., 13055 Riley Street, Suite 10, Holland,, MI 49424-7240
15626058    *+            Informs, Inc., Timothy Dara Amlung, Assistant Controller, Barcodes, Inc 200 W Monroe St Suite 2300, Chicago, IL 60606-5088
15626054    *+            Informs, Inc., 13055 Riley Street, Holland, MI 49424-7240
15626148    *+            International Paper, 1740 International Dr, Memphis, TN 38197-0103
15626329    *+            JACOBSEN INDUSTRIES INC, 12173 MARKET ST, LIVONIA, MI 48150-1166
15626457    *+            John Henry Foster Company, 4700 LeBourget Drive, St. Louis, MO 63134-3118
15626781    *+            Kenwal/JCI Resale, 8223 W. Warren Ave., PO Box 4359, Dearborn, MI 48126-0359
15627619    *+            LPMS- USA Inc., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ 07626-2137
15627425    *+            Lien Solutions, 28 Liberty St., 42nd Floor, New York, NY 10005-1448
15627427    *+            Lien Solutions, PO Box 30113, Houston, TX 77249-0113
15627521    *+            Logicalis Inc, 2600 S. Telegraph Road, Suite 200, Bloomfield Hills, MI 48302-0969
15627523    *+            Logicalis, Inc., 2600 S. Telegraph Road, Suite 200, Bloomfield Hills, MI 48302-0969
15628599    *+            MILLER WELDING SUPPLY COMPANY, 505 GRANDVILLE AVE SW, GRAND RAPIDS, MI 49503-4915
15628669    *             MISSION GAUGE, 19 HONGMIAN RD,GEKENG, INDUSTRIAL PARK, HENGLI TOWN, DONGGUAN CITY CHINA
15629009    *+            MULTITECH INDUSTRIES, INC., 350 Village Drive, Carol Stream, IL 60188-1828
15627897    *+            Markel Corporation, PO BOX 752, NORRISTOWN, PA 19404-0752
15627971    *+            Martinez, Hector, 7557 Pecan Ave., Brownsville, TX 78526-3113
15628298    *+            Mechanical Simulation Corporation, 755 Phoenix Drive, Ann Arbor, MI 48108-2222
15628358    *             Mentor Graphics Corporation, 8005 SW Boeckman Rd., Wilsonville, OR 97070-7777
15628365    *+            Mercedes-Benz AG, Derek F. Meek, Burr & Forman LLP, 420 20th Street North, Ste 3400, Birmingham, AL 35203-3284
15628372    *+            Mercedes-Benz US international, LLC, Burr & Forman LLP, Derek F. Meek, 420 20th Street North Suite 3400, Birmingham, AL
                          35203-5210
15628507    *+            Michigan Testing Institute, Inc., 44249 Phoenix Dr, Sterling Heights, MI 48314-1466
15628590    *+            Millennium Machinery, Inc., 4406 Technology Drive, South Bend, IN 46628-9700
15628673    *+            Missouri Department of Revenue, PO Box 475, Jefferson City, MO 65105-0475
15628675    *+            Missouri Dept of Revenue, Harry S. Truman State Office Building, 301 West High Street, Jefferson City, MO 65101-1517
15628902    *+            Motion Industries, Inc., Jennifer Pendergrass, 31 Conalco Road, Jackson, TN 38301-3771
15629309    *P++          NISSAN MOTOR ACCEPTANCE CORPORATION, LOSS RECOVERY, PO BOX 660366, DALLAS TX 75266-0366, address
                          filed with court:, Nissan Motor Acceptance Corp., 8900 Freeport Parkway, Irving, TX 75063
15629311    *P++          NISSAN MOTOR ACCEPTANCE CORPORATION, LOSS RECOVERY, PO BOX 660366, DALLAS TX 75266-0366, address
                          filed with court:, Nissan Motor Acceptance Corp., Nissan Bankruptcy, 8900 Freeport Parkway, Irving, TX 75063
15629390    *+            NORTHERN MOLD INC., 21051 DEWEY RD., HOWARD CITY, MI 49329-8920
15629111    *+            Navex Global Inc, 5500 Meadows Rd STE 500, Lake Oswego, OR 97035-3626
15629143    *+            Neff Power, Inc., 13750 Shoreline Dr., Earth City, MO 63045-1221
15629310    *+            Nissan Motor Acceptance Corp., c/o Weltman,Weinberg, & Reis Co., L.P.A., 965 Keynote Circle, Brooklyn Heights, OH
                          44131-1829
15629657    *             Overhead Door of Rockford, 5012 28TH AVE, Rockford, IL 61109-1719
15629815    *+            PATRIARCH PARTNERS AGENCY SERVICES, LLC, ONE LIBERTY PLAZA 35TH FLOOR, NEW YORK, NY 10006-1404
15629819    *+            PATRIARCH PARTNERS AGENCY SERVICES, LLC,, ONE LIBERTY PLAZA, 35TH FLOOR, NEW YORK, NY
                          10006-1404
15630232    *+            PLASTI-PAINT INC., 801 WOODSIDE DRIVE, PO BOX 280, ST LOUIS, MI 48880-0280
15630422    *+            PRECISION LASER & MFG., LLC, 80 MOTIVATION DRIVE, LAWRENCEBURG, TN 38464-7372
15630534    *+            PROCESSMAP CORPORATION, 13450 WEST SUNRISE BLVD, SUITE 160, SUNRISE, FL 33323-2948
15629755    *+            Papp Plastics & Distributing Ltd., Bankruptcy Claims Admin Services, LLC, 100 Union Avenue, Suite 240, Cresskill, NJ
                          07626-2137
15629820    *+            Patriarch Partners Agency Services, LLC,, One Liberty Plaza 35Th Floor, New York, NY 10006-1404
15629960    *             Pension Benefit Guaranty Corporation, Office of the General Counsel, Attn: Mai Lan Rodgers, 1200 K Street, N.W., Suite 340,
                          Washington, DC 20005-4026
15630237    *+            Plasti-Paint, Inc., 801 Woodside Dr, St. Louis, MI 48880-1054
                    Case 19-12378-KBO                Doc 1281          Filed 01/01/21            Page 271 of 280
District/off: 0311-1                                      User: SH                                                           Page 270 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                 Total Noticed: 13039
15630641    *+            QAD, INC., 10000 MIDLANTIC DRIVE, SUITE 100, MT. LAUREL, NJ 08054-1542
15630685    *+            Quality Tool Company, 577 Mel Simon Dr., Toledo, OH 43612-4729
15630686    *+            Quality Tool Company, 577 Mel Simon Drive, Toledo, OH 43612-4729
15631281    *             ROCKWELL, 1441 EAST LONG LAKE ROAD STE. 150., TROY, MI 48085
15630829    *             Randstad, PO Box 2084, Carol Stream, IL 60132-2084
15630905    *             Redoe Mold Company Limited, Jim Saunders and Ken Lablac, 6115 Morton Industrial Pkwy, Windsor ON N9J 3W2 Canada
15631194    *+            Robbins & Bohr, LLC, Joseph W. Robbins, Sr., 420 Hudson Rd PO Box 4046, Chattanooga, TN 37405-0046
15631451    *+            Rudolph Bros & Co., 6550 Oley Speaks Way, Canal Winchester, OH 43110-8274
15632468    *             SPECIALTY PLASTICS, 145 BROWN RD, ST PETERS, MO 63376-5600
15632675    *             STEEL TECHNOLOGIES DE MEXICO, AVE. TRANSFORMACION #1000, PARQUE IND'L FINSA 3A ETAPA,
                          MATAMORAS,TAMAULIPAS 87316 MEXICO
15632769    *+            STM MANUFACTURING, INC., 494 E. 64TH ST., HOLLAND, MI 49423-9324
15631630    *+            Samtec, Inc., Allen Platt, Esq., General Counsel, 520 Park East Boulevard, New Albany, IN 47150-7251
15632096    *+            Siemens Industry Software, Inc., 8005 S.W. Boeckman Road, Wilsonville, OR 97070-9733
15632103    *+            Siemens Water Technologies, LLC., 4800 N. Point Pkwy, Alpharetta, GA 30022-3732
15632382    *+            Sohn Linen Service Inc, 2401 Wood St., Lansing, MI 48912-3735
15632507    *+            Spirol International Corp., 30 Rock Avenue, Danielson, CT 06239-1434
15632726    *+            Stericycle, Inc, 28161 N. Keith Drive, Lake Forest, IL 60045-4528
15632957    *             Suzhou Yinghao Precision Molding and Too, No.21 Building, No. 666 Jianlin Road, Suzhou New District, Jiangsu China
15633008    *+            T.J. SNOW COMPANY, INC., 6207 JIM SNOW WAY, CHATTANOOGA, TN 37421-3512
15633287    *+            THE MATHWORKS, INC., 3 APPLE HILL RD., NATICK, MA 01760-2098
15633304    *             The Sherwin-Williams Company (dba Valspa, Alex Lugo, 101 Prospect Ave, 1650 MID, Cleveland, OH 44115
15633566    *+            Toyota Motor Manufacturing, Lilly = Prototype, 25 Atlantic Avenue, Erlanger, KY 41018-3151
15633856    *+            UNIQUE FABRICATING, INC, 800 STANDARD PARKWAY, AUBURN HILLS, MI 48326-1415
15633851    *+            Unipro Chemical Management Services, Inc, 985 Grand Rapids St., Middleville, MI 49333-9498
15633886    *             United States Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346
15633888    *+            United States Treasury, 1500 Pennsylvania Avenue, NW, Washington, DC 20220-0001
15634168    *+            VERSATILE FABRICATIONS CO, INC, 2708 NINTH STREET, MUSKEGON HEIGHTS, MI 49444-1945
15634212    *+            Viking Products, Inc., 3710 Northridge Drive NW, Grand Rapids, MI 49544-9137
15634345    *+            WACHOVIA CAPITAL FINANCE CORPORATION (CE, 100 PARK AVENUE, FLOOR 3, NEW YORK, NY 10017-5562
15634440    *+            WARREN SCREW PRODUCTS, INC., 13201 STEPHENS RD, WARREN, MI 48089-4378
15634550    *+            WELLS FARGO CAPITAL FINANCE, LLC, SUCCESSOR BY MERGER TO WACHOVIA, 10 SOUTH WACKER DRIVE,
                          13TH FLOOR, CHICAGO, IL 60606-7457
15634557    *+            WELLS FARGO EQUIPMENT FINANCE, INC., 420 MONTGOMERY STREET, SAN FRANCISCO, CA 94104-1207
15634633    *++++         WESTWOOD PALLET LLC, 7650 SKEELS RD, HOLTON MI 49425-9709, address filed with court:, WESTWOOD PALLET
                          LLC, 7650 SKEELS RD, HOLTON, MI 49425
15634894    *+            WOLVERINE PLATING CORPORATION, Rick Keith, 29456 Groesbeck Hwy., Roseville, MI 48066-1943
15634561    *+            Wells Fargo Vendor Financial Services, L, 2450 Colorado Avenue 3rd Floor, Santa Monica, CA 90404-3575
15635077    *+            YOUNG TECHNOLOGY, INC., 900 W. FULLERTON AVE, ADDISON, IL 60101-3306
15635184    *+            Zohar II 2005-1, Limited, c/o FTI Consulting, Inc., Attn: Michael Katzenstein, 3 Times Square, New York, NY 10036-6564
15635193    *+            Zohar III, Limited, c/o FTI Consulting, Inc., Attn: Michael Katzenstein, 3 Times Square, New York, NY 10036-6564
15618857    ##+           4T Door Systems Inc, 53112 Faith Avenue, Elkhart, IN 46514-9373
15619027    ##+           ADCO/ROYAL ADHESIVES&SEALANT, 4401 PAGE AVENUE, PO BOX 457, MICHIGAN CENTER, MI 49254-0457
15619227    ##+           AJ Machine Inc, 507 South Line St, Columbia City, IN 46725-2409
15619405    ##+           ALTIUM INC, 4275 EXECUTIVE SQUARE, STE. #825, LA JOLLA, CA 92037-1478
15619458    ##+           AMERICAN CENTER FOR MOBILITY, LIZ PERPICH, 201 S. DIVISION ST, SUITE 430, ANN ARBOR, MI 48104-2259
15619845    ##+           ATek, LLC, 2605 Riverside Drive, Chattanooga, TN 37406-3756
15619970    ##+           AWARDS & MORE LLC, 10 E MAIN ST, FREMONT, MI 49412-1244
15619017    ##+           Adams Air and Hydraulics Inc, David Glass, 7209 E Adamo Drive, Tampa, FL 33619-3427
15619069    ##+           Advanced CNC Technologies, 4200 Planters Road, PO Box 11167, Fort Smith, AR 72917-1167
15619086    ##+           Advanced Plating, Inc., 1425 Cowan Ct., Nashville, TN 37207-5628
15619095    ##+           Advanced Waste Services, Rick Lyons, 1126 S 70th St, West Allis, WI 53214-3155
15619102    ##+           Advantage Sintered Metals, Jet Perelli, 60 Clark Road North, Battle Creek, MI 49037-7372
15619213    ##            Airgas Mid America Inc, 2950 Industrial Drive, PO Box 1117, Macon, MO 42102-1117
15619362    ##+           Alloy Extrusion Company, Febie Millis and Terri Goodenou, 4211 Karg Industrial Pkwy., Brimfield, OH 44240-6470
15619406    ##+           Altium Inc, Joe Vituli and Debbie Smith, 4275 Executive Square, Ste. #825, La Jolla, CA 92037-1478
15619470    ##+           American Medical Alarms, Inc, Faye Phillips, 4414 SE 16th Place, Suite #4, Cape Coral, FL 33904-7459
15619653    ##+           Ar Bon Equipment Co., Andy Dunn, 461 Harding Ind. Drive, Nashville, TN 37211-3105
15619669    ##+           Arbon Equipment Corporation, 461 HARDING INDUSTRIAL DRIVE, NASHVILLE, TN 37211-3105
15619776    ##+           Asphalt Care Inc., Sally Hamilton and Jannifer Jenks, PO Box 11472, 1417 East Wallace Street, Fort Wayne, IN 46803-2561
15619971    ##+           Awards & More LLC, Denise Burkle, 10 E Main St, Fremont, MI 49412-1244
15620078    ##+           Barcoding, Inc., Gary Trombley and Debbie Agu, 2220 Boston Street, Baltimore, MD 21231-3205
15620087    ##+           Barker Rockford, Sales, 29 Airport Dr, Rockford, IL 61109-2901
                     Case 19-12378-KBO               Doc 1281           Filed 01/01/21            Page 272 of 280
District/off: 0311-1                                       User: SH                                                           Page 271 of 279
Date Rcvd: Dec 30, 2020                                    Form ID: van031                                                 Total Noticed: 13039
15620151    ##+           Basic Service Corp, 2525 Imlay City Road, Lapeer, MI 48446-3215
15620170    ##+           Bauer Refrigeration, Robyn Bauer, 530 Hillside Lane, Stockton, IL 61085-1024
15620346    ##+           Besco Steel Supply, Tina/Nick, 1801 Linder Ind. Drive, Nashville, TN 37209-1108
15620719    ##+           Brinkmann Instruments, Inc., Dorothy Diaz and Mary Thurston, dba Metrohm USA, Inc., 6555 Pelican Creek Circle, Riverview,
                          FL 33578-8653
15620742    ##+           Bron Tapes Inc., Sales Dept., 5450 Desert Point Drive, Las Vegas, NV 89118-2245
15620860    ##+           Buckhorn Inc, 55 W Technecenter Dr, Milford, OH 45150-8902
15620868    ##+           Budnick Converting, Inc., Lori Baltz, 200 Admiral Weinel Blvd, Columbia, IL 62236-1994
15621162    ##+           CAPSONIC AUTOMOTIVE, 12120 ESTHER LAMA DR., SUITE 120 BLDG 2, EL PASO, TX 79936-7708
15622153    ##+           CRECO, Inc., Jeff Qullici, 24445 S. Klemme Road, Crete, IL 60417-2607
15621163    ##+           Capsonic Automotive, Seth Gutkowski, 12120 Esther Lama Dr., El Paso, TX 79936-7708
15621164    ##+           Capture 3D, Inc., Tiffany Perez, 3505 Cadillac Ave., Suite F1, Costa Mesa, CA 92626-1431
15621207    ##+           Carlton Technologies, Inc., Greg Dodge, 4518 128th Avenue, Holland, MI 49424-9257
15621472    ##+           Chester Inc, PO Box 2237, 555 Eastport Centre Drive, Valparaiso, IN 46383-2912
15621526    ##+           Christopher R Kessling, 4902 Illinois Street, Loves Park, IL 61111-5846
15621877    ##+           Concrete Surface Systems, Paul, 1120 Allen Street, Belvidere, IL 61008-5005
15621939    ##+           Contract Service Group, Mike Lenaburg, 2500 165 Street, Hammond, IN 46320-2909
15621938    ##+           Contract Service Group, 7205 Indianapolis Blvd., 2500 165 Street, Hammond, IN 46320-2909
15622018    ##+           Corporate Office Interiors, Matt Starkweather and Marcia Aquilano, 240 S Bridge St Ste 320, Dewitt, MI 48820-8825
15622059    ##+           Covanta Environmental Soluti, Tiffanie Knapp, 1126 S 70th Street STE N408B, West Allis, wi 53214-3155
15622063    ##+           Covenant Plastics Inc, 1061 Old Hwy. 109 North, Gallatin, TN 37066-2071
15622205    ##+           Cross Automation, Kay Watson, 2001 Oaks Parkway, Belmont, NC 28012-5134
15622442    ##+           DATABASICS, Inc., Chris Harley and Billing, 12030 Sunrise Valley Dr., Reston, VA 20191-3409
15622603    ##+           DELCHEM, INC., 1318 E. 12TH STREET, WILMINGTON, DE 19802-5301
15622815    ##+           DJ GRESKO LLC, 109 HERITAGE STATION, ST. CHARLES, MO 63303-1757
15622816    ##+           DJ Gresko LLC, Jerry Gresko, 109 Heritage Station, St. Charles, MO 63303-1757
15622821    ##+           DMC, Inc., David/Donna Wells, 287 Deerfield Lane, Pulaski, TN 38478-9717
15622935    ##+           DQS Inc., Matt Torrance and Pauline Borchardt, 1130 W. Lake Cook Rd.,, Suite 340, Buffalo Grove, IL 60089-1985
15622452    ##            Datawatch Corporation, Ken Mercado, 271 Mill Road, Quorum Office Park, Chelmsford, MA 01824-4105
15622605    ##+           Delchem, Inc., Mike Fagioli, 1318 E. 12th Street, Wilmington, DE 19802-5301
15622634    ##+           Demand Mechanical, LLC, Ashlee Alexander, 820 Fesslers Parkway, Nashville, TN 37210-2938
15622791    ##+           Display Pack, Ying Lu and Linda Kaurala, 1340 Monroe Ave NW, Grand Rapids, MI 49505-4604
15623151    ##+           Dynamic Finishing LLC, Cheryl Kloote, 476 W. Sherman Blvd., Muskegon, MI 49444-1313
15623435    ##+           EPW LLC, Lynn Long and Melanie Como-Dits, 1500 W Hively Ave, Elkhart, IN 46517-4033
15623501    ##+           ETCS Inc, Ravi Kapur and Minti Kapur, 275 Executive Dr, Troy, MI 48083-4531
15623179    ##+           Eagle Plastic & Supply Inc., Jack, 15446 Wentworth Ave., South Holland, IL 60473-1251
15623278    ##+           Electra Products Co, Sales, PO Box 317, Telford, PA 18969-0317
15623346    ##+           Emerson / Mallory Controls, Marilyn, PO Box 986, Indianapolis, IN 46206-0986
15623420    ##+           Environmental Protection Agency, Region 6 (AR, LA, NM, OK, TX), 1445 Ross Avenue, Suite 1200, Dallas, TX 75202-2750
15623772    ##++++        FESTO CORPORATION, 47 WIRELESS BLVD, HAUPPAUGE NY 11788-3939, address filed with court:, Festo Corporation,
                          395 MORELAND ROAD, HAUPPAGUE, NY 11788
15623846    ##            FISHER-UNITECH, INC, 1150 STEPHENSON HWY, TROY, MI 48083-1187
15623583    ##+           Factory Supplies, Sales, PO Box 1568, Rockford, IL 61110-0068
15623821    ##+           First Mate Alarms, PO Box 759, Olmito, TX 78575-0759
15623847    ##            Fisher-Unitech, Inc, LIndsey Robinson, 1150 Stephenson Hwy, Troy, MI 48083-1187
15624254    ##+           Fuze, 10 Wilson Road 3rd Floor, Cambridge, MA 02138-1455
15624789    ##+           GP Reeves, Stephanie Van Dam and Tammy DeVree, 12764 Greenly Street, Holland, MI 49424-8021
15624965    ##+           GRUPO TELCO LLC, MEDARDO PEREZ and KARINA CAMANO, 109 EAST COMA AVENUE, HIDALGO, TX
                          78557-2511
15624442    ##+           Gazelle Prototype LLC, 1730A Airpark Dr., Grand Haven, MI 49417-8981
15624523    ##+           Giant Finishing Inc, 263 Richert Rd, Wood Dale, IL 60191-1205
15624635    ##+           GlobalDoc Inc, Lauran Martin and David Jett, 1800 Peachtree Street, Atlanta, GA 30309-2513
15624796    ##+           Graffiti Removal, Inc, Tim Sullivan, 4702 Chino Ave Unit 3, Chino, CA 91710-5183
15624813    ##+           Grand Rapids Control Inc, PO Box 360, 825 Northland Drive, Rockford, MI 49341-7655
15624907    ##+           Greg Henson, 240 Mountain Ridge Rd., Hickory, KY 42051-8926
15625403    ##+           HERITAGE AVIATION LTD, 419 DUNCAN PERRY RD STE 109, ARLINGTON, TX 76011-5438
15625864    ##+           HVAC Systems Service Inc, 3936 Mobile Avenue, Fort Wayne, IN 46805-1025
15625865    ##+           HVP Vending, Office Staff, PO Box 382, Morrison, IL 61270-0382
15625073    ##+           Haas Saw & Supply, Sara, 637 McWay Drive, High Point, NC 27263-2059
15625076    ##+           Hackman Pallet Co., Steve Hackman, 3947 E. Co. Rd. 400 S., Brownstown, IN 47220-9559
15625205    ##+           Harris Electric, Sales, 656 Wedgewood Avenue, P.O Box 24707, Nashville, TN 37202-4707
15625334    ##+           Heinz Bodo Seifert, 3140 Hummer Lake Rd, Ortonville, MI 48462-9721
15625381    ##+           Heneveld Group, LLC, 480 North Fairview Rd., Suite 8, Zeeland, MI 49464-8570
                  Case 19-12378-KBO                 Doc 1281          Filed 01/01/21            Page 273 of 280
District/off: 0311-1                                     User: SH                                                          Page 272 of 279
Date Rcvd: Dec 30, 2020                                  Form ID: van031                                                Total Noticed: 13039
15625404    ##+           Heritage Aviation LTD, Michelle Torres and Melissa Canailes, 419 Duncan Perry Rd Ste 109, Arlington, TX 76011-5438
15625519    ##+           Herrero Printing Company, Diana Worrell, 815 S Lafayette St, Fort Wayne, IN 46802-2709
15625533    ##            Hewlett Packard Company, Linda Chase, 3000 Hanover Street, Palo Alto, CA 94304-1185
15625544    ##+           Hi-Tech Optical Inc., 3139 Christy Way, PO Box 1443, Saginaw, MI 48605-1443
15625634    ##+           Hofley Realty, LLC, 16291 West 14 Mile Rd, Suite 5, Beverly Hills, MI 48025-3327
15625857    ##            Hutchison Tool Sales, Sales, 350 Country Club Dr, PO Box 587, Bensenville, IL 60106-0587
15625962    ##+           INCOE CORPORATION, 1740 EAST MAPLE ROAD, TROY, MI 48083-4209
15626176    ##+           INTRALINKS, INC., 150 EAST 42ND ST, NEW YORK, NY 10017-5626
15626249    ##+           ITW Superb Products, Yolanda Reyes and Kristen Shaw, 2101 Cypress Street, Port Huron, MI 48060-6080
15625954    ##+           Imperial Plastics Inc, See Remarks and Becky Olson, PO Box 907, Lakeville, MN 55044-0907
15625961    ##+           Incite Informatics LLC, Rita Brasler, 37000 Grand Rover Ave, Farmington Hills, MI 48335-2868
15625979    ##+           Indiana Wood Products, Inc., PO Box 1168, Middlebury, IN 46540-1168
15626004    ##+           Industrial Innovations Inc, Ben Reynolds and Deb Cortez, 2650 Thornwood, Wyoming, MI 49519-2151
15626060    ##+           Infrared Testing, Inc., Candice McWilliams, 445 W. Erie Street, Ste. 106, Chicago, IL 60654-6924
15626106    ##+           Inova Solutions, Ted Throckmorton and Krystine Sweet, 110 Avon St., Charlottesville, VA 22902-6278
15626132    ##+           Intellicosting LLC, John Chrisekos, 980 Chicago Rd, Troy, MI 48083-4226
15626177    ##+           Intralinks, Inc., Tony Pisano, 150 East 42nd St, New York, NY 10017-5626
15626378    ##+           JD Lawn Care, Justin Laity, 312 E Queen Ave, Stockton, IL 61085-1432
15626465    ##+           JOHNSON ELECTRIC INC., 10 PROGRESS DR, SHELTON, CT 06484-6216
15626607    ##+           JPS Industries, Inc., James P Smith, 10827 Farday, St Louis, MO 63123-5901
15626384    ##+           Jeff Johnson, 474 W Columbia, Stockton, IL 61085-1016
15626466    ##+           Johnson Electric Inc., Elizabeth Van Sicklen, 10 Progress Dr, Shelton, CT 06484-6216
15626634    ##+           Justin Laity, 312 E QUEEN AVE, STOCKTON, IL 61085-1432
15626687    ##+           KAR Laboratories, 4425 Manchester Road, Kalamazoo, MI 49001-0802
15626959    ##+           KOH YOUNG AMERICA, INC., 6150 W. CHANDLER BLVD. SUIT, CHANDLER, AZ 85226-3463
15626691    ##+           Karma Automotive LLC, Accounts Payable, 3080 Airway Ave., Costa Mesa, CA 92626-6034
15626803    ##+           Key Safety Inc, Kelly Rose, 7000 Nineteen Mile Rd, Sterling Heights, MI 48314-3210
15626960    ##+           Koh Young America, Inc., Joel Scutchfield and Leila Sullivan, 6150 W. Chandler Blvd. Suit, Chandler, AZ 85226-3463
15627098    ##+           L.H. Flaherty Inc., 1577 Jefferson SE, Grand Rapids, MI 49507-1757
15627138    ##+           LAKELAND FINISHING CORP, 5400 36TH STREET S.E., GRAND RAPIDS, MI 49512-2016
15627137    ##+           Lakeland Finishing Company, LLC, Lakeland Monroe Group, 5400 36th Street, SE, Grand Rapids, MI 49512-2016
15627140    ##+           Lakeland Finishing Corp, Steve Farver and Marla Kerutis, 5400 36th Street S.E., Grand Rapids, MI 49512-2016
15627220    ##            Larson Systems Inc., Jim VanHala, 10073 Baltimore St. NE, Minneapolis, MN 55449-4425
15627321    ##+           Lee Steel Corp, Chris McDonald and Sandy Travers, 45525 Grand River Ave, Novi, MI 48374-1308
15627323    ##+           Lee's Wood Products, Terry Rodino, 24478 County Road 45, Elkhart, IN 46516-6043
15627675    ##+           Lusida Rubber Products, Bob Lane, 404 N. Halstead St., Suite 4A, Pasadena, CA 91107-3194
15628477    ##+           MHI Painting & Restoration, Mike Jardine, 1260 Rankin Dr Ste E, Troy, MI 48083-2845
15628490    ##+           MICHIGAN GLASS COATINGS, CHAD GOLDA and KIM COPACIA, 1120 DORIS RD, AUBURN HILLS, MI 48326-2615
15628584    ##+           MILL STEEL CO, 5116 36TH ST, GRAND RAPIDS, MI 49512-2010
15629043    ##+           MVM Precision Machine, LLC, Vince Ebers, 485 Hwy A, Wellsville, MO 63384-4103
15627762    ##+           Madico Inc, Richard Bracic and Krinne Case, 2630 Fairfield Avenue South, St Petersburg, FL 33712-1600
15627788    ##+           Magna Lock USA Inc, David Nordman, 2730 Eastrock Dr, Rockford, IL 61109-1734
15627866    ##+           Manufacturing Technologies, Sales, PO Box 93, Rockford, IL 61105-0093
15628041    ##+           Masune First Aid & Safety, 500 Fillmore Avenue, Tonawanda, NY 14150-2509
15628448    ##+           MetroCal Inc, 4700 Barden Court SE, Kentwood, MI 49512-5406
15628553    ##+           Midwest Scale, 1327 7th St, Rockford, IL 61104-4908
15628585    ##+           Mill Steel Co, Troy Mosseo and Marie Marshall, 5116 36th St, Grand Rapids, MI 49512-2010
15629122    ##+           NC Lock Service, Jim Morris, 6714 W 72nd Street, Fremont, MI 49412-7523
15629088    ##+           National HVAC Service, Connie Craddock, 5211 Linbar Drive, Suite 210, Nashville, TN 37211-1021
15629188    ##+           Network Industries, Inc., Sheri Davis, 31 Lynchburgh Highway, Fayetteville, TN 37334-7029
15629376    ##+           North Muskegon Vacuum Shop, Daryl Dunmore, 11209 S. Moonlight Tr., Twin Lake, MI 49457-8507
15629381    ##+           Northern Box Company, PO Box 985, 1328 Mishawaka Street, Elkhart, IN 46514-1809
15629562    ##+           ORBIS Corporation - Perrysbu, Cody Crawford and Jeff Wolens, 348 Fifth St., Ampoint Indus, Perrysburg, OH 43551-4920
15629617    ##+           OSAI Auto System USA Corp, Giuliano Gallizio, 940 West Round Grove Rd 232, Lewisville, TX 75067-7936
15629516    ##+           Omar Associates, LLC, Eric Wise, 1182 Windmill Way, Avon, OH 44011-4710
15629521    ##+           Omiotek Coil Spring Co., 833 Northridge, Lombard, IL 60148-1235
15629524    ##+           Omnex Engineering & Mgnt Inc, Kate Shavrnoch, 325 E. Eisenhower Parkway,, Ann Arbor, MI 48108-3346
15629532    ##+           On-Site Safety, Jan Tipton, Safe-Lite Optical, 2229 Vinson Lane, Jacksonville, FL 32207-7262
15629594    ##+           Ortech, Linda, 2806 North Industrial Rd., Kirksville, MO 63501-4832
15629676    ##+           P.U. EQUIPMENT, 4319 NORCROSS ROAD, HIXSON, TN 37343-4813
15629677    ##+           P.U. Equipment, David Pass, 4319 Norcross Road, Hixson, TN 37343-4813
15629852    ##+           PAUL BRIAN CSIKOS, 9410 CHAUMONT DRIVE, COMMERCE, MI 48382-3625
15629894    ##+           PCI Medical, PO Box 188, Deep River, CT 06417-0188
                  Case 19-12378-KBO                  Doc 1281           Filed 01/01/21           Page 274 of 280
District/off: 0311-1                                      User: SH                                                           Page 273 of 279
Date Rcvd: Dec 30, 2020                                   Form ID: van031                                                 Total Noticed: 13039
15629762    ##+           Paragon Tempered Glass, 1830 Terminal Rd, PO Box 1042, Niles, MI 49120-1042
15629765    ##+           Parametric Technology Corp, Mark Wesley, 140 Kendrick Street, Needham, MA 02494-2739
15630048    ##+           Pesco Company, Todd Smigelski and Heather Chrest, 6833 Auburn Road, Utica, MI 48317-5213
15630240    ##+           Plastic Dress-Up Service Inc, 66455 Forest Rd, Lenox, MI 48050-1919
15630411    ##+           Precision Cutter & Tool, Leslie Johnson (A/R), PO Box 1666, Lebanon, MO 65536-1666
15630438    ##+           Precision Tooling & Machinin, Harry Greek, PO Box 275, 215 West Webb Street, Smithville, TN 37166-1736
15630513    ##+           Pro Power, Rick Henry, 7531 Barlett Corp. Cove East, Suite 101, Bartlett, TN 38133-8951
15630521    ##+           Probity Engineering, Mitch Holler, 505 S. Division Ave., Fremont, MI 49412-1682
15630544    ##+           Production Resources Inc., 118 Seaboard Ln. Suite 106, Franklin, TN 37067-2820
15630870    ##+           RCM Technologies, Inc., Valerie Giron, 2900 Charelvoix Drive, Suite 100, Grand Rapids, MI 49546-7049
15631076    ##+           RICHARDS ELECTRIC MOTORS, 426 STATE STREET, QUINCY, IL 62301-4146
15630821    ##+           Randolph County, 110 South Main, Suite D, Huntsville, MO 65259-1009
15630822    ##+           Randolph County Collector, 110 South Main, Suite D, Huntsville, MO 65259-1009
15630830    ##+           Randstad Engineering, Kristen Johnston, 6200 The Corner's Parkway, 6th Floor, Norcross, GA 30092-3394
15630857    ##+           Raxco Software, Inc., Bruce Atkins and Monica Buhl, 6 Montgomery Village Ave., Suite 500, Gaithersburg, MD 20879-3596
15630964    ##+           Reliable Machine, 1327 10th Avenue, Rockford, IL 61104-5013
15630981    ##+           Renishaw Inc., 5277 Trillium Blvd., Hoffman Estates, IL 60192-3602
15631061    ##+           Riback Supply Co., PO Box 937, 2412 Business 70 East, Columbia, MO 65201-5524
15631077    ##+           Richards Electric Motors, Andy, 426 State Street, Quincy, IL 62301-4146
15631206    ##            Robert Bosch LLC, Automotive Aftermarket Div, PO BOX 8098, Fort Lauderdale, FL 33310-8098
15631270    ##+           Rockford Products, 707 Harrison Ave., Rockford, IL 61104-7162
15631526    ##+           S.S. WHITE TECHNOLOGIES INC., 151 OLD NEW BRUNSWICK ROAD, PISCATAWAY, NJ 08854-3708
15631527    ##+           S.S. White Technologies Inc., Mary Ellen Tucka, 151 Old New Brunswick Road, Piscataway, NJ 08854-3708
15631857    ##+           SECURITY LIFE OF DENVER, 8055 E TUFTS AVE, DENVER, CO 80237-3019
15631879    ##+           SEMICONDUCTOR HYBRID ASSEMBL, 49113 WIXOM TECH DR, WIXOM, MI 48393-3559
15631910    ##+           SERV-PLAS LC, 3233 DOVE RD, PORT HURON, MI 48060-4747
15632123    ##+           SILICONEXPERT TECHNOLOGIES,, 1455 NW IRVING ST, SUITE 200, PORTLAND, OR 97209-2275
15632348    ##+           SMTelcom, Inc., Rogelio Salazar, 4735 Southmost Rd Suite B, Brownsville, TX 78521-8079
15631697    ##+           Satori E-Technology, Yasuko Nakata and Satoshi Okano, 19450 Stevens Creek Blvd., Cupertino, CA 95014-2555
15631777    ##+           Schuck Liaison Services LLC, Steve Schuck, 310 Fairlane Drive, Hartford City, IN 47348-1084
15631880    ##+           Semiconductor Hybrid Assembl, Jamil Burgol and Tina Vainer, 49113 Wixom Tech Dr, Wixom, MI 48393-3559
15631881    ##+           Semiconductor Hybrid Assembly, Inc., 49113 WIXOM TECH DR, WIXOM, MI 48393-3559
15631882    ##+           Semiconductor Hybrid Assembly, Inc., Attn: Hisham Burgol, 49113 Wixom Tech Drive, Wixom, MI 48393-3559
15631911    ##+           Serv-Plas LC, David Liniarski and Julie Armstrong, 3233 Dove Rd, Port Huron, MI 48060-4747
15631939    ##            Seton Identification Product, acct# 1398145, 20 Thompson Road, P O Box 819, Branford, CT 06405-0819
15632124    ##+           SiliconExpert Technologies,, Samson Sudhir John, 1455 NW Irving St, Suite 200, Portland, OR 97209-2275
15632190    ##+           SiteHawk, 709 Nissan Drive, Smyrna, TN 37167-4461
15632237    ##+           Smart Sonic Corporation, Bill Schreiber and Sonia Herrera, 6724 Eton Ave, Canoga Park, CA 91303-2813
15632429    ##            Southern Fasteners Co., PO Box 87, 368 Air Field Rd, Greenville, MS 38702-0087
15632436    ##+           Southern Office Prod, Connie Powell, PO Box 724, 309 Geri St, Lawrenceburg, TN 38464-2361
15632585    ##+           Stainless Sales Corp, Michele Lazzaro, 3301 S. Justine St., Chicago, IL 60608-6332
15632606    ##+           Standex Electronics, Inc., Marcie Kenney and Sandy Sears, 4538 Camberwell Rd., Cincinnati, OH 45209-1155
15632671    ##+           Steel Technologies, 307 Industrial Drive, Clinton, NC 28328-9739
15632723    ##+           Stericycle, 28161 N. Keith Drive, Lake Forest, IL 60045-4528
15632938    ##+           Sure Solutions Corp, Mary Buchzeiger and Karen Ryan, 5385 Perry Drive, Waterford, MI 48329-3460
15633043    ##+           TATA TECHNOLOGIES, INC., 41050 W. ELEVEN MILE RD, NOVI, MI 48375-1981
15633557    ##            TOYOTA FINANCIAL SERVICES COMMERCIAL FIN, PO BOX 3457, TORRANCE, CA 90510-3457
15633737    ##+           TTM Technologies, Inc., 1665 Scenic Ave, Ste 250, Costa Mesa, CA 92626-1455
15633045    ##+           Tata Technologies, Inc., Mark Jabara and Vikas Malaiya, 41050 W. Eleven Mile Rd, Novi, MI 48375-1981
15633138    ##+           Teka Interconnection Systems, Doug Scott and Jen Smith, 100 Pioneer Ave, Warick, RI 02888-1510
15633320    ##+           Theorem Solutions Inc, Ellen Alarie, 6279 Tri Ridge Blvd, Suite 240, Loveland, OH 45140-8320
15633411    ##+           Tillar Jr., Karl, 97 Kidd Road, Lawrenceburg, TN 38464-6807
15633468    ##+           Tony Hagan, Tony Hagan, 714 Bumpas Rd., Lawrenceburg, TN 38464-4533
15633487    ##+           Torch Steel Sales, Cristina Simone and Danielle Wood, 18501 Krause, Riverview, MI 48193-4246
15633639    ##+           Tri-State Instrument Service, PO Box 6068, 3024 Wayne Trace, Ft Wayne, IN 46806-3961
15633698    ##+           Troy Design & Manufacturing, 25111 Glendale Ave, Redford, MI 48239-2646
15633883    ##+           UNITED RENTALS JACKSON, TENNESSEE BRANCH, 174 KENWORTH BLVD, JACKSON, TN 38305-9373
15633852    ##+           Unique Expressions LLC, Beverly Bantom, 22050 Woodward Avenue, Ferndale, MI 48220-2521
15633867    ##+           United Calibration Corp, Paul Stewart and Barbara Lee, United Testing Systems, 5171 Exchange Dr, Flint, MI 48507-2941
15634114    ##+           VENCHURS, 800 LIBERTY STREET, ADRIAN, MI 49221-3955
15634186    ##+           VIA Information Tools, Inc, Gregory M. DeLaere and Todd Smith, 1092 Business LN, Naples, FL 34110-8489
15633989    ##+           Valmec, Inc, 1274 South Holly Road, Fenton, MI 48430-8501
15634036    ##+           Vani Quality Quest, Inc., 4 Parklane Blvd. Suite#305, DEARBORN, MI 48126-4215
                         Case 19-12378-KBO                   Doc 1281           Filed 01/01/21               Page 275 of 280
District/off: 0311-1                                               User: SH                                                         Page 274 of 279
Date Rcvd: Dec 30, 2020                                            Form ID: van031                                               Total Noticed: 13039
15634154         ##+             Veritiv Operating Co. Inc., 850 N. Arlington Hts Rd, Itasca, IL 60143-1447
15634155         ##+             Veritiv Operating Co. Inc., Terry Denardo, 850 N. Arlington Hts Rd, Itasca, IL 60143-1447
15634938         ##+             WORKDAY INC, 6230 STONERIDGE MALL ROAD, PLEASTON, CA 94588-3260
15634368         ##+             Walco Corporation, Jill Bellinger, 1651 East Sutter Rd., PO Box 9, Glenshaw, PA 15116-0009
15634584         ##+             Werrco Inc., Jim Mann, 593 South State Road 135, Brownstown, IN 47220-9778
15634595         ##+             West Michigan Superior Lawn, Keith Cregg, 2752 S. Osborn Ave, Fremont, MI 49412-7644
15634596         ##+             West Michigan Tag & Label, 49 Coldbrook N.E., Grand Rapids, MI 49503-1008
15634940         ##+             Workday Inc, Adam Winkler and Accounts Payable, 6230 Stoneridge Mall Road, Pleaston, CA 94588-3260
15634947         ##+             World Class Steel&Processing, Ashley Beresh and Judy Tlumak, 24320 Sherwood Rd, Center Line, MI 48015-1061
15634949         ##+             World Steel Dynamics Inc, 456 Sylvan Ave, Englewood Cliffs, NJ 07632-2718
15634998         ##+             X-Press Repair & Machine, Gary Ashbrooke, 1935 Candor Dr., Marion, IN 46952-8629
15635033         ##+             YANFENG US AUTOMOTIVE INT, 45000 HELM ST, PLYMOUTH, MI 48170-6046

TOTAL: 2963 Undeliverable, 179 Duplicate, 220 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 01, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 30, 2020 at the address(es) listed
below:
Name                             Email Address
A.J. Webb
                                 on behalf of Creditor Toyota Motor Engineering & Manufacturing North America Inc. awebb@fbtlaw.com,
                                 awebb@ecf.courtdrive.com

Adam Hiller
                                 on behalf of Creditor G/S Leasing Inc. ahiller@adamhillerlaw.com

Adam D. Bruski
                                 on behalf of Creditor Lucerne International Inc. abruski@lambertleser.com

Alexa J. Kranzley
                                 on behalf of Interested Party FCA US LLC kranzleya@sullcrom.com

Amish R. Doshi
                                 on behalf of Creditor Oracle America Inc. amish@doshilegal.com

Amy D. Brown
                                 on behalf of Creditor Nissan Motor Acceptance Corporation abrown@gsbblaw.com

Andrew Harmeyer
                                 on behalf of Interested Party Ankura Trust Company LLC aharmeyer@milbank.com,
                                 jbrewster@milbank.com;EMaass@milbank.com;NAlmeida@milbank.com

Benjamin Joseph Steele
                                 on behalf of Other Prof. Prime Clerk LLC ecf@primeclerk.com

Benjamin M. Katz
                                 on behalf of Creditor Patriarch Partners Agency Services LLC bkatz@fbtlaw.com

Benjamin M. Katz
                                 on behalf of Creditor Ark II CLO 2001-1 Ltd. bkatz@fbtlaw.com

CARL T TULLSON
                                 on behalf of Creditor Ark II CLO 2001-1 Ltd. wendy.lamanna@skadden.com;Christopher.heaney@skadden.com
                          Case 19-12378-KBO               Doc 1281           Filed 01/01/21             Page 276 of 280
District/off: 0311-1                                           User: SH                                                             Page 275 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                                   Total Noticed: 13039
CARL T TULLSON
                              on behalf of Creditor Patriarch Partners Agency Services LLC ,
                              wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

CARL T TULLSON
                              on behalf of Creditor Dura Automotive Angels LLC , wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Carl Tullson
                              on behalf of Creditor Patriarch Partners Management Group LLC carl.tullson@skadden.com,
                              wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Carl Tullson
                              on behalf of Creditor Patriarch Partners LLC carl.tullson@skadden.com,
                              wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Carl Tullson
                              on behalf of Creditor Dura Buyer LLC carl.tullson@skadden.com,
                              wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Carl Tullson
                              on behalf of Creditor Lynn Tilton carl.tullson@skadden.com wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Charles S. Stahl, Jr.
                              on behalf of Creditor Toyota Industries Commercial Finance Inc. (f/k/a Toyota Motor Credit Corporation) cstahl@smbtrials.com

Christopher A. Ward
                              on behalf of Interested Party DUS Operating Inc. cward@polsinelli.com lsuprum@polsinelli.com

Christopher Dean Loizides
                              on behalf of Creditor Dassault Systemes Americas Corp. loizides@loizides.com

Christopher J Letkewicz
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors cletkewicz@beneschlaw.com

Christopher R. Belmonte
                              on behalf of Interested Party Moody's Investors Service Inc. CRBelmonte@duanemorris.com,
                              pabosswick@duanemorris.com,nydocket@duanemorris.com,aesnow@duanemorris.com

Daniel N. Brogan
                              on behalf of Debtor Dura Fremont LLC dbrogan@bayardlaw.com kmccloskey@bayardlaw.com

Daniel N. Brogan
                              on behalf of Debtor Dura Operating LLC dbrogan@bayardlaw.com, kmccloskey@bayardlaw.com

Daniel N. Brogan
                              on behalf of Debtor Dura Mexico Holdings LLC dbrogan@bayardlaw.com, kmccloskey@bayardlaw.com

Daniel N. Brogan
                              on behalf of Debtor Dura Automotive Systems Cable Operations LLC dbrogan@bayardlaw.com, kmccloskey@bayardlaw.com

Daniel N. Brogan
                              on behalf of Debtor Dura Automotive Systems LLC dbrogan@bayardlaw.com, kmccloskey@bayardlaw.com

Daniel N. Brogan
                              on behalf of Debtor NAMP LLC dbrogan@bayardlaw.com, kmccloskey@bayardlaw.com

Daniel N. Brogan
                              on behalf of Debtor Dura G.P. dbrogan@bayardlaw.com kmccloskey@bayardlaw.com

Derek C. Abbott
                              on behalf of Creditor BMW Group dabbott@mnat.com
                              meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-a
                              bbott-1155@ecf.pacerpro.com

Derek C. Abbott
                              on behalf of Creditor FORD MOTOR COMPANY dabbott@mnat.com
                              meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-a
                              bbott-1155@ecf.pacerpro.com

Derek C. Abbott
                              on behalf of Interested Party Dura Automotive OEM Customer Group dabbott@mnat.com
                              meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-a
                              bbott-1155@ecf.pacerpro.com

Derek C. Abbott
                              on behalf of Interested Party FCA US LLC dabbott@mnat.com
                              meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-a
                              bbott-1155@ecf.pacerpro.com

Drew McGehrin
                              on behalf of Creditor Chubb Companies dsmcgehrin@duanemorris.com

Erica K. Dausch
                         Case 19-12378-KBO                Doc 1281           Filed 01/01/21                Page 277 of 280
District/off: 0311-1                                            User: SH                                                             Page 276 of 279
Date Rcvd: Dec 30, 2020                                         Form ID: van031                                                   Total Noticed: 13039
                              on behalf of Creditor The Crown Group Inc. edausch@babstcalland.com

Erica K. Dausch
                              on behalf of Creditor Electra-Finish Inc. edausch@babstcalland.com

Erica K. Dausch
                              on behalf of Creditor MetoKote Mexico edausch@babstcalland.com

Erica K. Dausch
                              on behalf of Creditor MetoKote Corp edausch@babstcalland.com

Erin R Fay
                              on behalf of Debtor NAMP LLC efay@bayardlaw.com, kmccloskey@bayardlaw.com

Erin R Fay
                              on behalf of Debtor Dura Mexico Holdings LLC efay@bayardlaw.com, kmccloskey@bayardlaw.com

Erin R Fay
                              on behalf of Debtor Dura G.P. efay@bayardlaw.com kmccloskey@bayardlaw.com

Erin R Fay
                              on behalf of Debtor Dura Automotive Systems LLC efay@bayardlaw.com, kmccloskey@bayardlaw.com

Erin R Fay
                              on behalf of Debtor Dura Fremont LLC efay@bayardlaw.com kmccloskey@bayardlaw.com

Erin R Fay
                              on behalf of Debtor Dura Automotive Systems Cable Operations LLC efay@bayardlaw.com, kmccloskey@bayardlaw.com

Erin R Fay
                              on behalf of Debtor Dura Operating LLC efay@bayardlaw.com, kmccloskey@bayardlaw.com

Faheem A. Mahmooth
                              on behalf of Creditor Pension Benefit Guaranty Corporation mahmooth.faheem@pbgc.gov efile@pbgc.gov

Garvan F. McDaniel
                              on behalf of Creditor Express Scripts Inc. gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com

Gregory Joseph Flasser
                              on behalf of Debtor Dura Automotive Systems LLC gflasser@bayardlaw.com

Helen Elizabeth Weller
                              on behalf of Creditor Cameron County dallas.bankruptcy@lgbs.com Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com

Henry Jon Jaffe
                              on behalf of Interested Party C.H. Robinson Worldwide Inc. Henry.Jaffe@troutman.com,
                              wlbank@troutman.com;Monica.Molitor@troutman.com

James E. Huggett
                              on behalf of Creditor Oracle America Inc. jhuggett@margolisedelstein.com,
                              tyeager@margolisedelstein.com;csmith@margolisedelstein.com;Miller.GeorgetteR50524@notify.bestcase.com;SmithCR50524@
                              notify.bestcase.com

Janet Z. Charlton
                              on behalf of Creditor Dajaco Industries Inc. de-ecfmail@mwc-law.com de-ecfmail@ecf.inforuptcy.com

Jeffrey R. Waxman
                              on behalf of Creditor Venture Steel de Mexico S. De R.L. De C.V. jwaxman@morrisjames.com
                              wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Jennifer R. Hoover
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoover@beneschlaw.com
                              debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com

Jeoffrey L. Burtch
                              on behalf of Trustee Jeoffrey L. Burtch jburtch@burtchtrustee.com
                              sbridgett@burtchtrustee.com;DE04@ecfcbis.com;vhinton@burtchtrustee.com

Jeoffrey L. Burtch
                              jburtch@burtchtrustee.com DE04@ecfcbis.com;sbridgett@burtchtrustee.com;vhinton@burtchtrustee.com

John C Gentile
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors jgentile@beneschlaw.com
                              debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com

John Daniel McLaughlin, Jr.
                              on behalf of Creditor Hain Capital Investor Master Fund Ltd. jmclaughlin@ferryjoseph.com, jack@mclaughlincounsel.com

Jordan E Sazant
                              on behalf of Interested Party Zohar III Limited bankfilings@ycst.com

Jordan E Sazant
                              on behalf of Interested Party Zohar II 2005-1 Limited bankfilings@ycst.com
                           Case 19-12378-KBO               Doc 1281           Filed 01/01/21                Page 278 of 280
District/off: 0311-1                                             User: SH                                                           Page 277 of 279
Date Rcvd: Dec 30, 2020                                          Form ID: van031                                                 Total Noticed: 13039
Joseph Corrigan
                               on behalf of Creditor Iron Mountain Information Management LLC Bankruptcy2@ironmountain.com

Joseph M. Barry
                               on behalf of Interested Party Zohar III Limited bankfilings@ycst.com

Joseph M. Barry
                               on behalf of Creditor Zohar Debtors bankfilings@ycst.com

Joseph M. Barry
                               on behalf of Interested Party Zohar II 2005-1 Limited bankfilings@ycst.com

Joseph O. Larkin
                               on behalf of Creditor Patriarch Partners Agency Services LLC Joseph.Larkin@skadden.com,
                               wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Joseph O. Larkin
                               on behalf of Creditor Ark II CLO 2001-1 Ltd. Joseph.Larkin@skadden.com
                               wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Joseph O. Larkin
                               on behalf of Creditor Dura Automotive Angels LLC Joseph.Larkin@skadden.com,
                               wendy.lamanna@skadden.com;Christopher.heaney@skadden.com

Juliet M. Sarkessian
                               on behalf of U.S. Trustee US TRUSTEE juliet.m.sarkessian@usdoj.gov

Justin Cory Falgowski
                               on behalf of Creditor Mercedes-Benz AG jfalgowski@burr.com

Justin Cory Falgowski
                               on behalf of Creditor Mercedes-Benz U.S. International Inc. jfalgowski@burr.com

Justin N. Kattan
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors justin.kattan@dentons.com
                               docket.general.lit.nyc@dentons.com

Kaitlin R. Walsh
                               on behalf of Creditor Dassault Systemes Americas Corp. krwalsh@mintz.com

Kay Standridge Kress
                               on behalf of Interested Party Pilkington North America Inc. kay.kress@troutman.com

Kevin M. Capuzzi
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors kcapuzzi@beneschlaw.com
                               debankruptcy@beneschlaw.com

Kimberly A. Brown
                               on behalf of Consultant Duff & Phelps LLC brown@lrclaw.com, ramirez@lrclaw.com;dellose@lrclaw.com;snyder@lrclaw.com

Kimberly A. Brown
                               on behalf of Creditor Toyota Motor Engineering & Manufacturing North America Inc. brown@lrclaw.com,
                               ramirez@lrclaw.com;dellose@lrclaw.com;snyder@lrclaw.com

Laura L. McCloud
                               on behalf of Creditor TN Dept of Revenue agbankdelaware@ag.tn.gov

Lori A. Butler
                               on behalf of Creditor Pension Benefit Guaranty Corporation butler.lori@pbgc.gov efile@pbgc.gov

Mai Lan Rodgers
                               on behalf of Creditor Pension Benefit Guaranty Corporation rodgers.mailan@pbgc.gov efile@pbgc.gov

Marcy J. McLaughlin Smith
                               on behalf of Interested Party Pilkington North America Inc. Marcy.Smith@troutman.com,
                               wlbank@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com

Maria Aprile Sawczuk
                               on behalf of Creditor QAD Inc. marias@goldmclaw.com, marias@ecf.courtdrive.com;katelynnet@goldmclaw.com

Mark G. Ledwin
                               on behalf of Creditor Bombardier Transportation mark.ledwin@wilsonelser.com

Mark Iver Duedall
                               on behalf of Creditor Randstad General Partners (US) LLC mark.duedall@bryancave.com, Deborah.field@bclplaw.com

Mark L. Desgrosseilliers
                               on behalf of Interested Party Adient PLC desgross@chipmanbrown.com dero@chipmanbrown.com;fusco@chipmanbrown.com

Mark T Hurford
                               on behalf of Creditor Electra-Finish Inc. mhurford@camlev.com

Mark T Hurford
                         Case 19-12378-KBO               Doc 1281            Filed 01/01/21            Page 279 of 280
District/off: 0311-1                                           User: SH                                                             Page 278 of 279
Date Rcvd: Dec 30, 2020                                        Form ID: van031                                                   Total Noticed: 13039
                             on behalf of Creditor Wald LLC mhurford@camlev.com

Mark T Hurford
                             on behalf of Creditor The Crown Group Inc. mhurford@camlev.com

Mark T Hurford
                             on behalf of Creditor MetoKote Mexico mhurford@camlev.com

Mark T Hurford
                             on behalf of Creditor MetoKote Corp mhurford@camlev.com

Mark T Hurford
                             on behalf of Creditor Eastern Sintered Alloys Inc mhurford@camlev.com

Matthew E. Wilkins
                             on behalf of Creditor Kenwal Steel Corp. wilkins@bwst-law.com marbury@bwst-law.com

Matthew E. Wilkins
                             on behalf of Creditor Nexteer Automotive Corporation wilkins@bwst-law.com marbury@bwst-law.com

Matthew P. Ward
                             on behalf of Interested Party Cortland Capital Market Services LLC as Agent matthew.ward@wbd-us.com,
                             Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Matthew R Pierce
                             on behalf of Consultant Duff & Phelps LLC Pierce@lrclaw.com,
                             Rogers@lrclaw.com;Dellose@lrclaw.com;Ramirez@lrclaw.com;snyder@lrclaw.com

Michael L. Cook
                             on behalf of Consultant Duff & Phelps LLC michael.cook@srz.com, donna.angiulo@srz.com

Morgan L. Patterson
                             on behalf of Interested Party Cortland Capital Market Services LLC as Agent morgan.patterson@wbd-us.com,
                             Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Morgan L. Patterson
                             on behalf of Creditor DIP Lenders morgan.patterson@wbd-us.com
                             Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Patricia K. Burgess
                             on behalf of Creditor Toyota Motor Engineering & Manufacturing North America Inc. pburgess@fbtlaw.com

Paul R. Hage
                             on behalf of Creditor BMW Group phage@jaffelaw.com tneddermeyer@jaffelaw.com

Paul R. Hage
                             on behalf of Interested Party BMW Group phage@jaffelaw.com tneddermeyer@jaffelaw.com

Randall L. Klein
                             on behalf of Interested Party Cortland Capital Market Services LLC as Agent randall.klein@goldbergkohn.com,
                             kristina.bunker@goldbergkohn.com;prisca.kim@goldbergkohn.com

Reliable Companies
                             gmatthews@reliable-co.com

Richardo I. Kilpatrick
                             on behalf of Creditor Dajaco Industries Inc. rkilpatrick@kaalaw.com

Ronald E Gold
                             on behalf of Creditor Ark II CLO 2001-1 Ltd. rgold@fbtlaw.com
                             awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fbtlaw.com

Ronald E Gold
                             on behalf of Creditor Patriarch Partners Agency Services LLC rgold@fbtlaw.com,
                             awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fbtlaw.com

Sam J. Alberts
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors sam.alberts@dentons.com
                             docket.general.lit.wdc@dentons.com

Shanti M. Katona
                             on behalf of Interested Party DUS Operating Inc. skatona@polsinelli.com
                             LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com

Shawn M. Christianson
                             on behalf of Creditor Oracle America Inc. schristianson@buchalter.com, cmcintire@buchalter.com

Sophie E. Macon
                             on behalf of Debtor Dura Automotive Systems LLC smacon@bayardlaw.com, kmccloskey@bayardlaw.com

Steven A. Ginther
                             on behalf of Creditor Missouri Department of Revenue deecf@dor.mo.gov
                         Case 19-12378-KBO              Doc 1281            Filed 01/01/21            Page 280 of 280
District/off: 0311-1                                          User: SH                                                            Page 279 of 279
Date Rcvd: Dec 30, 2020                                       Form ID: van031                                                  Total Noticed: 13039
Susan E. Kaufman
                             on behalf of Creditor Toyota Motor Engineering & Manufacturing North America Inc. skaufman@skaufmanlaw.com

Susan M. Cook
                             on behalf of Creditor Lucerne International Inc. smcook@wnj.com

Sven Thure Nylen, IV
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors snylen@beneschlaw.com
                             dblanton@beneschlaw.com

William A. Hazeltine
                             on behalf of Creditor Lucerne International Inc. Bankruptcy001@sha-llc.com

William F. Taylor, Jr.
                             on behalf of Creditor Constellation NewEnergy Gas Division LLC bankruptcydel@mccarter.com, bankruptcydel@mccarter.com

William F. Taylor, Jr.
                             on behalf of Creditor Constellation NewEnergy Inc. bankruptcydel@mccarter.com, bankruptcydel@mccarter.com


TOTAL: 116
